     Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21   Page 1 of 1077




        UNITED STATES OF COURT OF INTERNATIONAL TRADE

Before: The Honorable Stephen Alexander Vaden, Judge

                                                           )
Saha Thai Steel Pipe Public Company, Limited               )
                                                           )
                           Plaintiff,                      )
                                                           )
              v.                                           )
                                                           )
United States                                              )
                                                           )    Court No. 20-00133
                           Defendant,                      )
                                                           )
              and                                          )
                                                           )
Wheatland Tube Company                                     )
                                                           )
                           Defendant-Intervenor.           )
                                                           )


                    JOINT APPENDIX TO THE PARTIES’ BRIEFS




                                        Daniel L. Porter
                                        James P. Durling
                                        James C. Beaty

                                        Curtis, Mallet-Prevost, Colt & Mosle LLP
                                        1717 Pennsylvania Avenue, NW
                                        Washington, DC, 20006

May 7, 2021                             Counsel for Plaintiff Saha Thai
      Case 1:20-cv-00133-SAV Document 40           Filed 05/07/21    Page 2 of 1077




       Pursuant to this Court’s Order dated March 19, 2021, ECF No. 36, Plaintiff Saha

Thai Steel Pipe Public Company, Limited (“Saha Thai”), on behalf of all parties in this

action, hereby submits the joint appendix of administrative record documents cited in the

parties’ brief previously submitted to this Court. Saha Thai prepared this joint appendix

based on documents identified by the parties.
      Case 1:20-cv-00133-SAV Document 40   Filed 05/07/21   Page 3 of 1077




                         INDEX OF DOCUMENTS

                                                                     Record
Tab                            Name
                                                                    Number(s)
      LETTER FROM USDOC TO INTERESTED PARTIES PERTAINING
 1    TO INTERESTED PARTIES INITIATION OF SCOPE INQUIRY (July            2
                             29, 2019)
          RESPONSE FROM SCHAGRIN ASSOCIATES TO SEC OF
 2    COMMERCE PERTAINING TO PETITIONER SCOPE COMMENTS                 19, 20
                          (Aug. 26, 2019)
                                                                     21, 22, 23,
        LETTER FROM CURTIS, MALLET-PREVOST, COLT & MOSLE
                                                                     24, 25, 26,
 3       LLP TO SEC OF COMMERCE PERTAINING TO SAHA THAI
                                                                     27, 28, 29,
                   SCOPE COMMENTS (Aug. 26, 2019)
                                                                       30, 31
       LETTER FROM CURTIS, MALLET-PREVOST, COLT & MOSLE
 4       LLP TO SEC OF COMMERCE PERTAINING TO SAHA THAI                  34
        REBUTTAL COMMENTS ON SCOPE INQUIRY (Sept. 3, 2019)
       MEMO FROM USDOC TO DAS FOR OPERATIONS PERTAINING
 5     TO INTERESTED PARTIES SCOPE INQUIRY SELF INITIATION               36
                            (Nov. 22, 2019)
       MEMO FROM USDOC TO FILE PERTAINING TO INTERESTED
 6                                                                     38, 39
            PARTIES DOCS PLACED ON RECORD (Dec. 6, 2019)
       LETTER FROM CURTIS, MALLET-PREVOST, COLT & MOSLE
 7       LLP TO SEC OF COMMERCE PERTAINING TO SAHA THAI                  52
             COMMENTS ON SCOPE INQUIRY (Dec. 20, 2019)
       LETTER FROM CURTIS, MALLET-PREVOST, COLT & MOSLE
 8    LLP TO SEC OF COMMERCE PERTAINING TO SAHA THAI CMTS                53
                   ON SCOPE INQUIRY (Dec. 30, 2019)
       MEMO FROM USDOC TO DAS FOR OPERATIONS PERTAINING
 9      TO INTERESTED PARTIES PRELIMINARY SCOPE INQUIRY                  62
                        DECISION (Feb. 25, 2020)
      BRIEF FROM SCHAGRIN ASSOCIATES TO SEC OF COMMERCE
10      PERTAINING TO WHEATLAND TUBE CASE BRIEF (Mar. 23,                68
                                2020)
      BRIEF FROM CURTIS, MALLET-PREVOST, COLT & MOSLE LLP
11      TO SEC OF COMMERCE PERTAINING TO SAHA THAI CASE                  71
                     BRIEF - SCOPE (Mar. 30, 2020)
      BRIEF FROM CURTIS, MALLET-PREVOST, COLT & MOSLE LLP
12         TO SEC OF COMMERCE PERTAINING TO SAHA THAI                    72
                    REBUTTAL BRIEF (Apr. 9, 2020)
      BRIEF FROM SCHAGRIN ASSOCIATES TO SEC OF COMMERCE
13    PERTAINING TO WHEATLAND TUBE REBUTTAL BRIEF (Apr. 9,               73
                                2020)
       MEMO FROM USDOC TO DAS FOR OPERATIONS PERTAINING
14                                                                       76
      TO INTERESTED PARTIES FINAL SCOPE RULING (June 30, 2020)
   Case 1:20-cv-00133-SAV Document 40   Filed 05/07/21   Page 4 of 1077




                               Tab 1

LETTER FROM USDOC TO INTERESTED PARTIES PERTAINING TO INTERESTED
       PARTIES INITIATION OF SCOPE INQUIRY (July 29, 2019) (P.R. 2)
         Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21        Page 5 of 1077
                     Barcode:3872413-01 A-549-502 SCO - Scope Inquiry          -    Line Pipe



                                                                                                   A-549-502
                                                                                   Anti-Circumvention Inquiry
                                                                                               Scope Inquiry
                                                                                            Public Document
                                                                                         E&C Office VII: AC

July 29, 2019


RE:     Circular Welded Carbon Steel Pipes and Tubes from Thailand: Scope Inquiry on
        Line Pipe

Dear Interested Parties:

On January 31, 2019, the petitioners1 filed a request for a circumvention ruling pursuant to
781(c) of the Tariff Act of 1930, as amended (the Act). 2 Specifically, the petitioners asked
the Department of Commerce (Commerce) to determine whether Saha Thai Steel Pipe
(Public) Company, Ltd. (Saha Thai) is circumventing the antidumping duty (AD) order on
circular welded carbon steel pipes and tubes from Thailand, 3 by performing minor
alterations on standard pipe to convert it to allegedly non-subject “line pipe.” On February
19, 2019, Saha Thai rebutted the petitioners’ submission claiming that Saha Thai paid AD
duties on all U.S. imports of pipe, identified by the petitioners. 4

On May 3, 2019, Commerce issued a supplemental questionnaire to the petitioners asking
them to clarify and supplement their claim that the standard pipe exported by Saha Thai is
being subject to minor alterations in form or appearance and exported to the United States. 5
On May 30, 2019, the petitioners responded to our request for information. 6

On June 6, 2019, Saha Thai responded to the petitioners’ May 30, 2019 submission,
arguing that the petitioners have only shown that Saha Thai has produced and exported
steel pipe that meets the specifications of line pipe.7 Specifically, Saha Thai argued that
“Saha Thai has not circumvented the current antidumping duty order, but rather, in fact, has
simply produced and exported to the United States line pipe – non-subject merchandise that
is expressly excluded from the circular welded line pipe antidumping duty order…{which}
cannot be subject to {a} minor alteration anti-circumvention investigation.” 8 Finally, on

1
  The petitioners are Wheatland Tube Company, Independence Tube Corporation, a Nucor Company, and Southland
Tube, Incorporated, a Nucor Company.
2
  See Petitioners’ Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Request for Circumvention
Ruling Pursuant to Section 781(c) of the Tariff Act of 1930,” dated January 31, 2019 (Circumvention Request).
3
  See Antidumping Duty Order; Circular Welded Carbon Steel Pipes and Tubes from Thailand, 51 FR 8341 (March
11, 1986) (Antidumping Duty Order).
4
  See Saha Thai’s Letter, “Saha Thai’s Response to Petitioners’ Circumvention Allegation: Circular Welded Carbon
Steel Pipe and Tubes from Thailand (AR 16-17),” dated February 19, 2019.
5
  See Commerce’s Letter, “Request for Circumvention – Circular Welded Carbon Steel Pipes and Tubes from
Thailand: Request for Further Information,” dated May 3, 2019.
6
  See Petitioners’ Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Response to Request for
Information for Allegation of Circumvention,” dated May 30, 2019.
7
  See Saha Thai’s Letter, “Saha Thai’s Comments to Petitioner’s May 30, 2019 Response to Department Request:
Circular Welded Carbon Steel Pipe and Tubes from Thailand,” dated June 6, 2019.
8
  Id. at 2.
        Filed By: Alexander Cipolla, Filed Date: 8/1/19 10:26 AM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21       Page 6 of 1077
                     Barcode:3872413-01 A-549-502 SCO - Scope Inquiry          -   Line Pipe


June 14, 2019, the petitioners argued that the scope language does not exclude “line pipe”
or products that are dual-stenciled, and, therefore, any minor alterations to standard pipe to
classify it as line pipe does not remove it from the scope of the Order.9

The scope language provides that “pipe and tube with an outside diameter of 0.375 inches
or more but not over 16 inches” is subject to the Order.10 Commerce intends to issue a
final scope ruling within 45 days of the issuance of this memorandum regarding the
merchandise at issue and this scope language. We are providing an opportunity for
interested parties to submit comments and factual information on this matter no later than
5:00 p.m. Eastern Time, on August 8, 2019, and rebuttal comments and factual information
no later than 5:00 p.m. Eastern Time, on August 15, 2019. If Commerce determines that
the line pipe in question is subject merchandise, we will issue a scope ruling and not initiate
an anti-circumvention inquiry. Alternatively, if Commerce determines, in accordance with
19 CFR 351.225, that the merchandise is not subject to the Order, we will resume our
analysis of the petitioners’ anti-circumvention inquiry request.

Should you have any questions on this matter, please contact Alex Cipolla at (202) 482-4956.

Sincerely,


Steven Presing
Acting Senior Director, Office VII
 Antidumping and Countervailing Duty Operations




9
  See Petitioners’ Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Response to Saha Thai’s
June 6, 2019 Comments,” dated June 14, 2019 at 5; see also Antidumping Duty Order, 51 FR at 8341.
10
   See Antidumping Duty Order, 51 FR at 8341.
                                                        2
        Filed By: Alexander Cipolla, Filed Date: 8/1/19 10:26 AM, Submission Status: Approved
    Case 1:20-cv-00133-SAV Document 40   Filed 05/07/21   Page 7 of 1077




                                Tab 2

RESPONSE FROM SCHAGRIN ASSOCIATES TO SEC OF COMMERCE PERTAINING TO
          PETITIONER SCOPE COMMENTS (Aug. 26, 2019) (P.R. 19-20)
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 8 of 1077
                   Barcode:3883503-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe

                   SCHAGRIN ASSOCIATES
         900 SEVENTH STREET, N.W. - SUITE 500 - WAS HINGTON, D.C. 20001
    P: (202) 223-1700 E: LMEISNER@SCHAGRINASSOCIATES.COM F: (202) 429-2522


                                          August 26, 2019



                                               DOC Case No.: A-549-502
                                               Total Pages: 169
                                               Anti-Circumvention Inquny
                                               Scope lnquny

                                               PUBLIC VERSION

                                               Petitioner's Business Proprietaiy Info1mation
                                               Deleted from Brackets on Exhibits 1-2.


 The Honorable Wilbur Ross, Jr.
 Secretaiy of Commerce
 Attention: Enforcement & Compliance
 Central Records Unit, Room 18022
 U.S. Department of Collllllerce
 14th Street and Constitution Avenue, N .W.
 Washington, D.C. 20230

        Re:     Circular Welded Carbon Steel Pipes and Tubes from Thailand: Response to
                July 29, 2019 Request for Comments

 Dear Secreta1y Ross:

        On behalf of Wheatland Tube Company ("Petitioner"), we hereby respond to the July 29,

 2019 request by the U.S . Depaitment of Commerce ("Commerce") for collllllents on whether the

 scope of the antidumping duty order on Circular Welded Carbon Steel Pipes and Tubes from

 Thailand (the "Order") covers line pipe and products that ai·e dual-stenciled as both standard pipe

 and line pipe. As discussed in greater detail below, Collllllerce should find that the plain

 language of the scope does, in fact, cover these pipe and tube products because they are circular

 in shape, welded, made of cai·bon steel, and have an outside diameter of 0.375 inches or more,

 but not exceeding 16 inches.



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
          Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21        Page 9 of 1077
                      Barcode:3883503-01 A-549-502 SCO - Scope Inquiry         -   Line Pipe
                                                                                        PUBLIC      VERSION


 I.        Scope of the Order

           The current scope of the order on Circular Welded Carbon Steel Pipes and Tubes from

 Thailand describes the subject merchandise as:

           certain circular welded carbon steel pipes and tubes from Thailand. The subject
           merchandise has an outside diameter of 0.375 inches or more, but not exceeding 16
           inches. These products, which are commonly referred to in the industry as “standard
           pipe” or “structural tubing” are hereinafter designated as “pipes and tubes.” The
           merchandise is classifiable under the Harmonized Tariff Schedule of the United
           States (HTSUS) item numbers 7306.30.1000, 7306.30.5025, 7306.30.5032,
           7306.30.5040, 7306.30.5055, 7306.30.5085 and 7306.30.5090. Although the
           HTSUS subheadings are provided for convenience and purposes of U.S. Customs
           and Border Protection (CBP), the written description of the merchandise subject to
           the order is dispositive.1

 II.       Legal Framework

           To determine whether a product is subject to an antidumping or countervailing duty

 order, Commerce follows an interpretive framework provided in the regulations.2 First, relying

 on the description of the product contained in the scope ruling request, Commerce looks to the

 plain language of the underlying order.3 If the terms of the order are dispositive –– i.e., not

 subject to interpretation – then those terms govern.4 If those terms do not govern, Commerce




 1
       Issues and Decision Memorandum accompanying Circular Welded Carbon Steel Pipes and Tubes
       from Thailand, 83 Fed. Reg. 51,927 (Dep’t Commerce Oct. 15, 2018) (final results of antidumping
       duty admin. review; 2016-2017) at 2-3.
 2
       19 C.F.R. § 351.225(a).
 3
       See 19 C.F.R. § 351.225(d) (ruling based upon the application).
 4
       Tak Fat Trading Co. v. United States, 396 F. 3d 1378, 1383 (Fed. Cir. 2005) (“{A} predicate for the
       interpretive process is language in the order that is subject to interpretation.”). See also ArcelorMittal
       Stainless Belgium N.V. v. United States, 694 F. 3d 82, 84 (Fed. Cir . 2012) (“If Commerce determines
       that the language at issue is not ambiguous, it states what it understands to be the plain meaning of the
       language, and the proceedings terminate. On the other hand, if Commerce finds that the scope
       language is ambiguous, it then looks to two sets of factors spelled out in {19 C. F.R. § 351.225(k)} to
       determine the intended scope of the order.”).


                                                         2
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
          Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21       Page 10 of 1077
                       Barcode:3883503-01 A-549-502 SCO - Scope Inquiry          -   Line Pipe
                                                                                          PUBLIC      VERSION


 applies the factors set forth in 19 C.F.R. § 351.225(k)(1).5 Finally, if the factors set forth in

 paragraph (k)(1) do not resolve the question, Commerce applies the “Diversified Products”

 criteria6 found in 19 C.F.R. § 351.225(k)(2).7 Here, the terms of the order are unambiguous and

 dispositive of whether line pipe and dual-stenciled pipe are covered by the scope.

 III.       The Scope’s Plain Language Establishes that Line Pipe and Pipe that Is Dual
            Stenciled as Line Pipe and Standard Pipe Are Subject Merchandise

            The plain language of the scope establishes that line pipe and dual-stenciled pipe

 imported from Thailand are subject merchandise. The scope sets forth a number of criteria based

 on the physical characteristics of the merchandise to determine whether it is covered by the

 antidumping duty order on Circular Welded Carbon Steel Pipes and Tubes from Thailand. In

 particular, the pipes and tubes: (i) must be circular in shape; (ii) welded (as opposed to

 seamless); (iii) composed of carbon steel (as opposed to alloy steel or stainless steel); and (iv)

 have an outside diameter of 0.375 inches or more but not exceeding 16 inches.8




 5
        The (k)(1) criteria include: “The descriptions of the merchandise contained in the petition, the initial
        investigation, and the determinations of the Secretary (including prior scope determinations) and the
        Commission.”
 6
        The “Diversified Products” criteria are so named as they arise out of Diversified Products Corp. v.
        United States, 6 C.I.T. 155, 162, 572 F. Supp. 883, 889 (1983).
 7
        The (k)(2) criteria include: “(i) The physical characteristics of the product; (ii) The expectations of the
        ultimate purchasers; (iii) The ultimate use of the product; (iv) The channels of trade in which the
        product is sold; and (v) The manner in which the product is advertised and displayed.”
 8
        Issues and Decision Memorandum accompanying Circular Welded Carbon Steel Pipes and Tubes
        from Thailand, 83 Fed. Reg. 51,927 (Dep’t Commerce Oct. 15, 2018) (final results of antidumping
        duty admin. review; 2016-2017) at 2-3.


                                                          3
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 11 of 1077
                     Barcode:3883503-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe
                                                                                    PUBLIC     VERSION


          Based on the evidence available to Petitioner, the line pipe and dual-stenciled pipe

 imported from Thailand meet all of these criteria. In particular, in the May 30, 2019

 supplemental allegation submitted in the anti-circumvention proceeding, Petitioners submitted a

 mill test certificate and photographs of pipe that was manufactured by Saha Thai Steel Pipe

 (Public) Company Ltd. and exported to the United States.9 The pipe in question was dual-

 stenciled to meet both API 5L and ASTM A/53 specifications.10 The evidence showed that the

 pipe was: (i) circular in shape; (ii) welded; (iii) composed of carbon steel; and (iv) had an outside

 diameter between 0.375 inches and 16 inches.11

          Petitioner is unaware whether the pipe in question is being imported under the HTSUS

 subheadings 7306.30.1000, 7306.30.5025, 7306.30.5032, 7306.30.5040, 7306.30.5055,

 7306.30.5085 and 7306.30.5090 or, alternatively, is being imported under HTSUS subheadings

 that are specific to line pipe. However, the Order clearly states that the HTSUS items listed in

 the scope are “provided for convenience and purposes of U.S. Customs and Border Protection

 (CBP)” and that the written description of the merchandise subject to the order is dispositive.

 Thus, the HTSUS subheadings under which the pipe is being imported has no bearing on

 whether it is covered by the scope of the Order.




 9
      Petitioners’ Supplemental Allegation re: Circumvention (May 30, 2019) at Exhibits 1 and 2. Because
      this evidence was submitted only on the record of the anti-circumvention inquiry and not on the
      record of the scope inquiry, Petitioner is attaching to this submission the mill test certificate and
      photographs associated with the imports of line pipe manufactured by Saha Thai. See Exhibits 1 and
      2 hereto.
 10
      Id.
 11
      Issues and Decision Memorandum accompanying Circular Welded Carbon Steel Pipes and Tubes
      from Thailand, 83 Fed. Reg. 51,927 (Dep’t Commerce Oct. 15, 2018) (final results of antidumping
      duty admin. review; 2016-2017) at 2-3.


                                                      4
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21       Page 12 of 1077
                      Barcode:3883503-01 A-549-502 SCO - Scope Inquiry          -   Line Pipe
                                                                                         PUBLIC     VERSION


           Significantly, there are no scope exclusions that apply to line pipe and dual-stenciled pipe

 imported from Thailand. This is in stark contrast to the scope language of orders on circular

 welded pipe from other countries that specifically state that “{s}tandard pipe that is dual or triple

 certified/stenciled that enters the U.S. as line pipe of a kind used for oil or gas pipelines is also

 not included in this investigation.”12 Thus, there is nothing in the plain language of the scope of

 the Order that would prohibit Commerce from determining that the “line pipe” being shipped by

 Saha Thai should be covered by the Order.13

 IV.       Conclusion

           In sum, the plain language of the scope covers the line pipe and dual-stenciled pipe

 manufactured by Saha Thai because these pipe and tube products are circular in shape, welded,

 made of carbon steel, and have an outside diameter of 0.375 inches or more, but not exceeding

 16 inches. Accordingly, Petitioner requests that Commerce determine that imports of line pipe

 and dual-stenciled pipe and tube that is manufactured by Saha Thai are subject to the Order.




 12
       See, e.g., Wheatland Tube Co. v. United States, 161 F.3d 1365 (Fed. Cir. 1998).
 13
       Because there is no ambiguity in the language of the scope, there is no need to examine the other
       factors set forth in 19 C.F.R. § 351.225(k)(1) such as the initial investigation and prior scope
       determinations by Commerce. See Meridian Prods., LLC v. United States, 851 F.3d 1375, 1381 (Fed.
       Cir. 2017) (“If the scope is unambiguous, it governs.”) (citations omitted); Mid Continent Nail Corp.
       v. United States, 725 F.3d 1295, 1302 (Fed. Cir. 2013) (explaining that the inquiry begins with “the
       language of the final order” and turns to other sources only if the scope itself “is ambiguous”).
       Petitioner notes, however, that the record of the initial investigation supports inclusion of line pipe in
       the scope. In particular, the initial petition filed in the original investigation included all “small
       diameter circular welded carbon steel pipes and tubes” from Thailand and specifically included any
       imports of line pipe. See Petition (Feb. 28, 1984) at pp. 1, 12, attached as Exhibit 3. The petition
       was withdrawn as it related to line pipe only because there was no known production in Thailand of
       line pipe to API specifications at that time. See Letter re: Partial Withdrawal of Petition (Mar. 14,
       2019), attached as Exhibit 4; see also Certain Welded Carbon Steel Pipes and Tubes from Thailand
       and Venezuela, Inv. No 701-TA-242, USITC Pub. No. 1680 (Apr. 1985) (preliminary) at 3, attached
       as Exhibit 5.

                                                         5
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 13 of 1077
                   Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                               PUBLIC   VERSION


                                          *       *      *

                REQUEST FOR BUSINESS PROPRIETARY TREATMENT

        Petitioner requests proprietary treatment for information designated as proprietary in this

 submission pursuant to Commerce’s regulations codified at 19 C.F.R. §§ 351.202(d) and

 351.304. Business proprietary information is enclosed in single brackets (“[ ]”). The information

 for which the Petitioner requests proprietary treatment is located at Exhibits 1and 2 and consists

 of the names of individuals or organizations that provided price, cost, and other production,

 freight, sales or market information, information which would tend to identify those individuals

 or organizations, and other information that would cause harm to the submitters’ competitive

 position. See 19 C.F.R. § 351.105(c)(9)).



                                                      Respectfully submitted,



                                                      _____________________________
                                                      Roger B. Schagrin
                                                      Luke A. Meisner
                                                      SCHAGRIN ASSOCIATES
                                                      Counsel to Wheatland Tube Company




                                                  6
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 14 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21     Page 15 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe



                                         Coun el Certification

         I, Luke A. Meisner, counsel to Wheatland Tub Company certify that I have pr pared or
 otherwise upervis d th preparation of th attached omments on Scope Inquiry pur uant to th
 anticircumv ntion and scope inquiry proceedings in         ir ular   Id d Carbon teel Pip     and
   ub s from hailand (Case No.        -549-502).
         In my capacity as couns l of this submission, I certify that the information contained in
 thi submis ion is accurate and complete to the best of my knowl dge. I am a are that         . . law
  including but not limit d to 18     . .C. § 1001) impos s criminal sanctions on individuals who
 knowingly and willfully make material fal         statements to the U.. Go errunent. In addition, I
 am aware that even if this submission may be withdrawn from the record of th ADI VD
 proceeding th Department may preserve thi           ubmi ion, in lud ing a bu in ss proprietary



             rr
 submission, for purposes of determining th accuracy of this certification. I certify that a cop of

 ~gn:::                  wi~ b. fil   m:;;;;_on to the .S. Departmentof omm
                                                                          erce.

 Date: _ ..,.A=u_gu~st~2~6~,~20-1-9_ __ _ __ _ __ __ __




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 16 of 1077
                     Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                            CERTIFICATE OF SERVICE

                           Welded Carbon Steel Pipe & Tube from Thailand
                                             A-549-502
                                    Anti-Circumvention Inquiry
                                         CIRC - Line Pipe

                I, Brittney Allen, hereby certify that copies of the attached PUBLIC
     DOCUMENT were served today, August 26, 2019, via hand delivery upon the following
     parties:


     Daniel L. Porter, Esq.
     Curtis, Mallet-Prevost
     Colt & Mosle LLP
     1717 Pennsylvania A venue, NW
     Washington, DC 20006

     Alan H. Price, Esq.
     Wiley Rein LLP
     1776 K Street, N W
     Washington, DC 20006




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 17 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                          EXHIBIT 1




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 18 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




       EXHIBIT NOT
  SUSCEPTIBLE TO PUBLIC
     SUMMARIZATION




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 19 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                          EXHIBIT 2




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 20 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




       EXHIBIT NOT
  SUSCEPTIBLE TO PUBLIC
     SUMMARIZATION




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 21 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                          EXHIBIT 3




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
-   __,          Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 22 of 1077
                            Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                                                                                         63 pages
                                                                                     Nonconfidential

                                               BEFORE THE
                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                 AND THE
                                     INTERNATIONAL TRADE COMMISSION




                                                              )
             In the Matter of Certain Welded)                                       PETITION FOR
             Carbon Steel Pipe and Tube     )                                       IMPOSITION OF
             Products from Thailand         )                                       ANTIDUMPING DUTIES
             ________________ )


                PETITIONERS:         MEMBERS OF COMMITTEE ON PIPE AND TUBE IMPORTS




                                            Roger B. Schagrin, Esq.
                                             Paul W. Jameson, Esq.
                                             923 15th Street, N.W.
                                                  Fourth Floor
                                            Washington, D.C. 20005
                                                 (202) 628-3810
                                            Counsel to Petitioners




             ATTENTION:
             Assistant Secretary for Trade                                Secretary, United States
               Administration                                               International Trade
             U.S. Department of Commerce                                    Commission
             Washington, D.C. 20230                                       701 E Street, N.W.
                                                                          Washington, D.C. 20436
             Dated:      February 28, 1984



          Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 23 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                      TABLE OF CONTENTS



   I.      SUMMARY OF PETITION                                                             1

   II~     INFORMATION REQUIRED BY §353.36 OF
           THE ANTIDUMPING REGULATIONS                                                     6

           A.     The Name and Address Of The Petitioners
                  And Any Other Person, Firm, Or
                  Association The Petitioners Represent,
                  19 C.F.R. §353.36(a)(l).                                                 6

           B.     The Industry On Whose Behalf The
                  Petition Is Filed, Including The Names
                  Of Other Enterprises In Such Industry,
                  19 C.F.R. §353.36(a)(2).                                                 8

           C.     A Statement Indicating Whether The
                  Peti t ioners Have Filed, Or Are Filing, For
                  Import Relief Pursuant to Section 201
                  Of The Trade Act Of 1974, Or Have
                  Initiated Proceedings Pursuant To
                  Section 337 or 702 Of The Act,
                  Section 232 Of The Trade Expansion Act
                  Of 1962, Or Section 301 Of The Trade
                  Act Of 1974 With Respect To The
                  Merchandise Which Is The Subject Of The
                  Proceeding, 19 C.F~R. §353.36(a)(3).                                     8

           D.     A Detailed Description Of The Imported
                  Merchandise, Including Its Technical
                  Characteristics And Uses, And, Where
                  Appropriate, Its Tariff Class i fication
                  Under The Tariff Schedules Of The
                  United States, 19 C.F.R. §353.36(a)(4).                                12
           E.     The Name Of The Country Or Countries
                  From Which The Merchandise Is Being,
                  Or Is Likely To Be Exported To The
                  United States And, If The Merchandise
                  Is Produced In A Country Other Than
                  That From Which It Is Exported, The
                  Name Of The Country In Which It Is
                  Produced, 19 C.F.R. §353,36(a)(S).                                     15

                                                 -i-




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 24 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




           F.     The Names And Addresses Of All Known
                  Foreign Enterprises Believed To Be
                  Manufacturing, Producing or Exporting
                  The Merchandise In Question, 19 C.F~R.
                  §353. 36(a)(6) ~                                                        15
           G.     All Pertinent Facts As To The Price At
                  Which The Foreign Merchandise Is Sold
                  Or Offered For Sale In The United States
                  And In The Home Market In Which
                  Produced Or From Which Exported, Including
                  Information Concerning Transportation
                  And Insurance Charges, And If Appropriate,
                  Information Regarding Sales In Third
                  Countries Or The Cost Of Producing The
                  Merchandise, 19 C.F.R ~ §353.36(a)(7).                                  16
           H.     The Volume And Value Of Imports Of The
                  Merchandise From The Country In Question
                  In The Most Recent Two-Year Period, And
                  Also Other Periods If The Petitioner
                  Believes Such Other Periods To Be More
                  Representative, 19 C.F.R. §353.36(a)(l0).                               19
           I.     The Names And Addresses Of Enterprises
                  Believed To Be Importing The Merchandise,
                  19 C.F.R. §353.36(a)(ll).                                               20
           J.      The Names And Addresses Of Other
                   Enterprises In The United States
                   Engaged In The Production, Manufacture,
                   Or Sale Of Like Merchandise, 19 C.F.R.
                   §353. 36(a)(l2).                                                       21
           K.     Information As To The Material Injury
                  Or Threat Thereof To, Or The Material
                  Retardation Of The Establishment Of,
                  A United States Industry By Reason Of
                  The Imported Merchandise Alleged To Be
                  Sold At Less Than Fair Value, As
                  De scribed In 19 C.F.R. 5207.11 And
                  §207.26, 19 C.F.R. §353.36(a)(l3).                                      21
                   1.     The Relevant Industry Consists of Those
                          Domestic Producers of Standard and Line
                          Pipe, Considered Together                                       21
                                                -ii-




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 25 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                   2:     The Domestic Industry Producing Small
                          Diameter Standard and Line Pipe Threatened
                          With Material Injury By Reason Of
                          Less-Than-Fair-Value Imports From
                          Thailand.                                  24
                   3.     The Regional Industry on the West Coast
                          Producing Small Diameter Standard and
                          Line Pipe Is Threatened With Material
                          Injury By Reason Of Less-Than-Fair-Value
                          Imports From Thailand:                                          29

    III. CONCLUSION                                                                       31




                                                -iii-




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 26 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                             EXHIBITS

    1      Members of The Committee on Pipe and Tube Imports
    2      Other Domestic Producers of Small Diameter Welded Circular
           Pipe
    3      Other Producers of Thai Small Diameter Welded Circular Pipe
    4      Formula for Determining Zinc Costs
    5      Calculation of Constructed Value and Dumping Margins
    6      Offers for Sale of Thai Pipe and Tube Products
    7      Article on Thai Pipe Industry




                                                -iv-




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 27 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




             PETITION FOR THE IMPOSITION OF ANTIDUMPING DUTIES
            CERTAIN WELDED CARBON STEEL CIRCULAR PIPES AND TUBES
                                FROM THAILAND
            This petition is filed on behalf of The Committee on Pipe
    and Tube Imports, a trade association composed of domestic
    producers of welded carbon steel pipes and tubes, its product
    line subcommittees and its member companies.                          Petitioners
   hereby allege that small diameter circular welded carbon steel
    pipes and tubes are likely to be imported at less than fair
    value from Thailand within the meaning of section 731 of the
    Tariff Act of 1930 as amended, 19 U.S.C. §1673.                           These
    less-than-fair-value imports threaten to cause material injury
    to the domestic industries producing the products covered by
    the industry, and particularly to those domestic producers
    located on the West Coast~                This petition contains information
    reasonably available to petitioners in support of these
    allegations.


    I.    SUMMARY OF PETITION
            This petition will demonstrate that imports of the pipe
    and tube products covered by this petition are being offered
    for sale at less than fair value (LTFV) by Thai producers and
   United States distributors and that these LTFV imports are
    threatening to cause material injury to the domestic industries
    producing these products.               Petitioner is filing simultaneously
   with this petition a petition under 19 U.S.C. §1671, alleging




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 28 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    that the products covered by this petition are being subsidized
    by the government of Thailand and their offer for sale in the
    United States threatens to cause material injury to the
    domestic industries producing these products.
           The domestic pipe and tube industry is continuing to be
    injured by reason of dumped and subsidized imports.                              In the
    past two years, the International Trade Commission (ITC) found
    that the domestic industry producing small diameter circular
    pipe suffered material injury by reason of imports of
    subsidized pipe from Brazil, Korea and Spain and by
    less-than-fair-value imports from Spain, Brazil, Korea and
    Taiwan.
           The indicia of injury upon which the Commission based
    their recent final determinations of injury are still very much
    in evidence today.            The relevant domestic industries are
    operating at dangerously low profit margins with some producers
    battling increasing net losses.                    Capacity utilization remains
    low and employment continues to decline.
           The main reason for the continued poor operating
    conditions of the domestic industry, in spite of the successful
    trade cases filed against producers from a number of major
    exporting countries, is the lost volume and price depression
    caused by increased imports of unfairly traded pipe and tube
    products from a variety of countries.                     With Voluntary Restraint
   Agreements (VRAs) being negotiated with the major exporting
                                                   2




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 29 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    countries such as the EC countries, Spain, Brazil, Australia,
    Japan, and Korea, the threat of unfairly traded imports has
    shifted to non-traditional suppliers.                      Import statistics
   reflect an increase in imports from countries such as Saudi
   Arabia, Turkey and India.
           Petitioners have received information that a serious
    threat of material injury is posed by less-than-fair-value
    imports from Thailand.              While only small amounts of imports of
    the products covered by this petition have shown up in the
    import statistics as of December 1984, petitioners have
    information that 10,000 tons are already available for shipment
    for the first quarter of 1985.
           Petitioners also have information that two Thai pipe and
    tube producers alone have expanded their capacity such that
    they could be able to export as much as 300,000 tons of pipe
   and tube per year into the U.S. market.                       At least one of these
   major Thai pipe and tube manufacturers is a subsidiary of a
   Japanese steel company.               Petitioners have knowledge of at least
    11 producers of pipe and tube products in Thailand.                              This
    information indicates that Thailand has the capacity to export
    large amounts of pipe and tube to the United States.
           At least four importers are already offering Thai pipe and
    tube products for sale in the domestic market:                           Globe Traders
   Group, Inc. of New York, Triangle Winter Wolff (TWW) of
   Torrance, California, Phillips Brothers of Chicago, and Borneo
                                                  3




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 30 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe




    Sumatra Trading Co., Inc. of New York.                      Price sheets for TWW
    indicate that Thai pipe and tubes are being sold for less than
    Korean or Japanese prices for the same products.                             Because there
    are no integrated steel producers in Thailand, it is believed
    that the Thai pipe producers are importing their steel coil and
    sheet from Japan.           They also have been importing the necessary
    zinc for galvanized products.                 TWW is offering black pipe for
    just over $400 a ton ex docks duty paid for large purchases and
    is offering galvanized pipe for just under $500 per ton.                               This
    represents sales at prices below that of the Koreans during the
    fourth quarter of 1984.              Such prices indicate less-than-fair-
    value sales with which domestic producers cannot compete.
           Petitioner will demonstrate that a regional threat of
    injury exists with regard to the producers of the pipe and tube
    products covered in this petition located on the West Coast as
   well as to the entire domestic industry.                          LTFV imports will be
    particularly devastating to West Coast domestic producers who,
    despite efficient operations, have been continuing to lose
    sales to imports, primarily Japanese, Korean and Taiwanese.
   With at least one of Thailand's major producers of pipe and
    tube being a subsidiary of a Japanese company, these imports
    become a way for major Japanese exporters to avoid carefully
    negotiated VRAs.           The result is that West Coast pipe and tube
    producers fail to get the relief which this Commission has
    previously determined that the domestic industry requires.
                                                  4




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 31 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




           Petitioner was unable to obtain home market sales prices
   from Thailand for the products covered by this petition; foreign
   market value was based instead on cost of production for Thai
   producers.        These costs of production were based on prices for
   Japanese hot-roll coil exported to Thailand, and on estimates
   of zinc costs based on conversations with international zinc
   brokers.       Conversion costs and selling, general and administra-
    tive expenses were based upon the United States industry
   average for non-integrated producers as determined by the
   International Trade Commission and adjusted for differences in
   labor rates.         These cost of production figures clearly show
    that the Thais are offering to sell the pipe and tube products
   covered by this petition in the United States at less than fair
   value.
           This petition provides specific information demonstrating
    that imports from Thailand are being offered for sale at less
   than fair value and threaten to cause material injury to the
   domestic industries producing these products.                           Petitioners
   respectfully request that the Commerce Department and the
   Commission, based on this information, immediately commence a
   full scale investigation under 19 U.S.C. §1673 and 19 C.F.R.
    207.12 and 353.37 of imports of these products from Thailand.




                                                  5




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 32 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    II.    INFORMATION REQUIRED BY §353.36 OF THE ANTIDUMPING DUTY
           REGULATIONS
           A.      The Name And Address Of The Petitioners And Any Other
                   Person, Firm, Or Association The Petitioners
                   Represent, 19 C.F.R. §353.36(a)(l).
          This petition is filed on behalf of the members of the
    product line subcommittees of The Committee on Pipe and
    Tube Imports, a not-for-profit trade association of pipe
    and tube producers organized under the laws of the District
    of Columbia.         The Committee, its subcommittees, and member
    companies file unfair trade cases to prevent the
    importation of pipe and tube products in violation of
    unfair trade laws.            Each member of the Committee or a
    product line subcommittee can choose not to lend its
    company's name or support to any particular trade case.
    The Committee's members produce a wide spectrum of carbon
    steel pipe and tube products.                 For this reason, the
    Committee's member companies are organized in subcommittees
    according to the product lines which they produce.                               The
    members producing a particular product line can decide
   whether or not to support an unfair trade petition
    involving a product which they produce imported from a
    certain country.

                                                   6




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 33 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




          The members of the subcommittee producing standard and
    line pipe less than 16 inches in outside diameter in
    support of this petition are:
    Allied Tube & Conduit Corp.*                       LaClede Steel Co.
    16100 S. Lathrop                                   10 Broadway
    Harvey, IL 60426                                   St. Louis, MO 63102
    American Tube Co., Inc.*                           Merchants Metals, Inc.*
    P.O. Box 6633                                      P.O. Box 11646
    Phoenix, AZ 85005                                  Houston, TX 77293
    Bernard Epps & Co.*                                Pittsburgh-International*
    3691 Bandini Blvd.                                 P.O. Box 9 - Route 24
    Los Angeles, CA 90023                              West Fairbury, IL 61739
    Bull Moose Tube Co.*                               Sawhill Tubular Division
    12837 Flushing Meadow Dr.                          Cyclops Corporation
    st; Louis, MO 63131                                Box 11
                                                       Sharon, PA 16146
    Wheatland Tube Corp.
    900 Haddon Avenue                                  Sharon Tube Co.*
    Collingswood, NJ 08108                             134 Mill St.
                                                       Sharon, PA 16146
    Tex-Tube Division**
    Cyclops Corporation                                Southwestern Pipe, Inc.*
    P.O. Box 7705                                      P.O. Box 2002
    Houston, TX 77007                                  Houston, TX 77252
    Hughes Steel & Tube*
    5333 E. Slauson St.
    City of Commerce, CA 90040
    * Standard pipe only                               ** Line pipe only
          The companies listed above represent approximately 45%
    of domestic production of the product covered by this
    petition.




                                                   7




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 34 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -    Line Pipe




         The products produced by each of the member companies
    listed above are like or similar to the respective imported
    articles covered by this petition.                     Attached as Exhibit l
    to this petition is a full membership list of The Committee
    on Pipe and Tube Imports.

           B.      The Industry On Whose Behalf The Petition Is Filed,
                   Including The Names Of Other Enterprises In Such
                   Industry, 19 C.F.R. §353.36(a)(2).
           There are approximately 53 producers of the pipe and tube
    products covered by this petition.                     A list of those domestic
    producers other than petitioners is attached as Exhibit 2.


           C.      A Statement Indicating Whether The Petitioners Have
                   Filed, Or Are Filing, For Import Relief Pursuant To
                   Section 201 Of The Trade Act of 1974, Or Have
                   Initiated Proceedings Pursuant To Section 337 Or 702
                   Of The Act, Section 232 Of The Trade Expansion Act Of
                   1962, Or Section 301 Of The Trade Act Of 1974 With
                   Respect To The Merchandise Which Is The Subject Of
                   The Proceeding, 19 C.F.R. §353.36(a)(3).
           CPTI has filed or intervened in the following cases:


           1.      Countervailing Duty Petition Against South Africa:
           Covered standard, structural and mechanical tubing.                             Filed
    October, 1982.          Suspension agreement entered into on May 30,
    1983 renouncing all subsidies.                     Final countervailing duty
    determinations of 21.6% plus 9.99 Rand per ton and 26.7% plus
    9~99 Rand per ton on September 12, 1983.

                                                   8




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 35 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -    Line Pipe




           2.     Countervailing Duty Petition Against Korea:
           Covered small diameter circular pipe.                         Filed May 7, 1982.
   Final affirmative subsidy determination of Oto 1.88% on
   December 27, 1982.             The ITC determined on February 2, 1983 that
   the domestic industry was being materially injured by reason of
   subsidized imports from Korea.


           3.     Antidumping Petition Against Taiwan:
           Covered small diameter circular pipe.                         Filed April 18,
   1983.        Final dumping margins issued on March 12, 1984, ranging
   from 9.7% to 42.7%.             The ITC determined on April 26, 1984 that
    the domestic industry was being materially injured by reason of
   less-than-fair-value imports of circular pipes and tubes from
   Taiwan.


           4.     Antidumping Petition Against Korea:
           Covered small diameter circular pipe and light- and
   heavy-walled rectangular tubing.                    Filed April 18, 1983.             Final
   dumping margins issued on March 12, 1984 ranging from de
   minimus to 1.51%.            Final ITC determination that the domestic
    industries producing small diameter circular pipe and
   light-walled rectangular tubing were being injured by reason of
   LTFV imports from Korea, and a negative determination of injury
   on heavy-walled rectangular tubing products issued April 25,
   1984.


                                                  9



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 36 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -    Line Pipe




           5.      Countervailing Duty Petition Against Mexico
           Covered small diameter circular pipe.                         Filed November,
    1983 by United States Steel Corporation.                         Petition withdrawn on
    April 24, 1984, after the Mexican government proposed a
   Voluntary Restraint Agreement.                   The CPTI filed a countervailing
    duty petition covering standard and line pipe and mechanical
    tubing on October 25, 1984.                The Department has initiated an
    investigation and the preliminary determination is due on
    January 18, 1985.


           6.      Countervailing Duty Petition Against Spain:
           Covered small diameter circular pipe and light-walled
    rectangular tubing.            Filed July 17, 1984.               Preliminary
   affirmative subsidy determination of 1.14% on October 10, 1984.


           7•     Antidumping Petition Against Spain:
           Covered small diameter circular pipe and light-walled
   rectangular tubing.             Filed July 17, 1984.


           8.      Antidumping Petition Against Brazil:
           Covered small diameter circular pipe.                         Filed July 17, 1984.


           9•     Antidumping Petition Against Taiwan:
           Covered small diameter light-walled rectangular tubing.
   Filed December 18, 1984.                On January 28, 1985, the Commission
                                                  10




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 37 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    preliminarily determined that there was a reasonable indication
    that the domestic industry producing this product was suffering
   material injury by reason of imports of this product.


           10.    Antidumping Petition Against Venezuela:
           Covered small diameter circular standard and line pipe.
   Filed December 18, 1984.                On January 28, 1985, the Commission
   preliminarily determined that there was a reasonable indication
    that the domestic industry producing standard pipe was
    suffering material injury by reason of imports of this product,
   but that the domestic industry producing line pipe, because of
    the difficulty the industry had in providing information solely
    on line pipe, was not suffering material injury.


           11.    Section 201 Petition on Carbon and Certain Alloy
                  Steel Products:
           Filed January 24, 1984 by Bethlehem Steel Corporation and
    the United Steelworkers of America.                    The CPTI intervened as an
    interested party.           On June 12, 1984, the ITC found that imports
   were not a substantial cause of serious injury to the domestic
   pipe and tube industry.               On September 18, 1984, the President
   rejected the ITC's recommendations and authorized the United
   States Trade Representative to enter into negotiations for
   Voluntary Restraint Agreements with major steel producing
   countries in order to reduce import penetration to 18.5%,
                                                 11




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 38 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




   excluding semifinished products.                    Pipe and tube products are
   covered under the President's plan.


           Petitioners are filing concurrently with this petition a
   countervailing duty petition regarding the same products from
   Thailand, and antidumping and countervailing duty petitions
   regarding the same products from Venezuela.
           D.     A Detailed Description Of The Imported Merchandise,
                  Including Its Technical Characteristics And Uses,
                  And, Where Appropriate, Its Tariff Classification
                  Under The Tariff Schedules Of The United States,
                  19 C.F.R. §353.36(a)(4).
           The product covered by this petition is certain circular
   welded carbon steel circular pipes and tubes, .375 inch or more
   but not over 16 inches in outside diameter.                           The product
    includes "standard pipe," which is a general-purpose commodity
   used in such applications as plumbing pipe, sprinkler systems
   and fence posts and is commonly referred to in the industry as
   a standard pipe.            It may be supplied with an oil coating (black
   pipe) or may be galvanized, and is sold in plain ends,
   threaded, threaded and coupled, or beveled for welding form.
    (These products are generally produced to ASTM specifications
   A-120, A-53, or A-135.)               The product also includes "line pipe,"
   which is produced to API specifications for line pipe, API-51
   or APISX.
           Prior to April 1, 1984 the small diameter circular pipes
   subject to this investigation were classified in TSUSA
                                                  12




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 39 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    categories 610.3208, 610.3209, 610.3231, 610.3232, 610.3241,
    610.3244, and 610.3247.              As of April 1, 1984, changes were made
    in the TSUSA.         Small diameter pipes with a wall thickness
    greater than .065 inch are now classified in 610.3208,
    610.3209, 610.3231, 610.3234, 610.3241, 610.3242, 610.3243,
    610.3252, 610.32S4, 610.32S6, and 610.32S8.                          Circular pipe with
    a wall thickness less than .06S inch is now classified in
    610.492S.
           Petitioners believe that the description of the manufac-
    turing processes for the products covered by this investigation
    which was formulated by the Commission's staff is a succinct,
    accurate description and includes it herein in its entirety.

           Welded steel pipes and tubes are made by forming
           flat-rolled steel into a tubular configuration and
           welding along the joint axis. There are various ways
           to weld pipes and tubes; the most popular are the
           ERW, the continuous weld (butt weld)(CW), the
           submerged-arc weld, and the spiral weld.
           Submerged-arc weld and spiral weld are normally used
           to produce pipes and tubes of relatively large
           diameter. The small circular pipes and tubes which
           are the subject of these investigations are produced
           either by the ERW or CW processes, whereas the
           rectangular ~ipes and tubes are produced only by the
           ERW process.   All pipes and tubes are formed and
           welded in a cylindrical configuration. Immediately
           after welding, the product may be reduced by rolling
           or stretch reducing or may be further formed into
           squares, rectangles, or other shapes by using forming
           rolls.


    1 Transcript of the public conference on Investigation Nos.
    731-TA-131 and 132 (Preliminary), pp. 52 and 53.
                                                  13




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 40 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



           In the ERW process, skelp 2 is cold-formed by
           tapered rolls into a cylinder. The weld is formed
           when the joining edges are heated to approximately
           2,600°F. Pressure exerted by rolls squeezes the
           heated edges together to form the weld. ERW mills
           produce both pipe in standard sizes and tubular
           products between 0.375 and 24 inches in outside
           diameter.
           In recent years, the ERW process has gained increased
           popularity with U.S. producers of small-diameter pipe
           and tube products. This process requires
           significantly less energy per pipe produced, as only
           the joining edges of the product are heated, creating
           a weld of comparatively high integrity within the
           product specification; it can be used to produce such
           products in sizes up to 24 inches in outside
           diameter, compared with the 4.5-inch maximum outside
           diameter usually attainable in the CW process.
           In the CW process, skelp is heated to approximately
           2600°F and hot-formed into a cylinder. The heat in
           combination with the pressure of the rolls forms the
           weld. Continuous-weld mills generally produce the
           higher volume, standardized pipe products from 0.375
           through 4.5 inches in outside diameter. The
           advantage of the CW process lies in its ability to be
           used to produce pipe at speeds up to 1,200 feet per
           minute compared with the ERW process maximum of
           approximately 110 feet per minute. Thus, economics
           associated with high-volume production may make CW
           pipe cheaper to produce than ERW pipe of the same
           grade and specification. The CW process is
           especially suited for the manufacture of
           standardized, high-volume small-diameter pipe
           products, such as the ASTM A-120 circular pipe
           included in this investigation.3
         The pipe and tube products covered by this petition are
    produced by the same processes worldwide.                        The finished


   2 Skelp is a flat-rolled, intermediate product used as the
   raw material in the manufacture of pipe and tube.  It is
   typically an untrimmed band of hot- or cold-rolled sheet.
   3usITC Publication 1519, at A-5, A-6.
                                 14




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 41 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -    Line Pipe




   products are identical.               Therefore, imported and domestically
   produced products are completely fungible~                            For either service
   centers or end-users, the source of the product is of no
   consequence.         Price is the only important factor.


           E.     The Name Of The Country Or Countries From Which The
                  Merchandise Is Being, Or Is Likely To Be Exported To
                  The United States And, If The Merchandise Is Produced
                  In A Country Other Than That From Which It Is
                  Exported, The Name Of The Country In Which It Is
                  Produced~ 19 C~F.R. §353.36(a)(5).
           The pipe and tube products covered by this petition are
   likely to be imported from Thailand.                      Petitioner has no
   evidence indicating that the merchandise in question is being
   produced in a country other than that from which it is being
   exported.
           F.     The Names And Addresses Of All Known Foreign
                  Manufacturers and Exporters Exporting The Merchandise
                  In Question, 19 C.F.R. §353.36(a)(6).
           Two Thai pipe and tube producers are believed to be
   capable of producing pipe for export to the United States and
   are believed to be responsible for the shipments that have
   arrived at in the 4th quarter of 1984 and are expected to
   arrive during the first quarter of 1985.


   (1)     Thai Union Steel Co., Ltd.
           56 Group 2, Poochaosamingprai Rd.
           Phrapradaeng, Samutprakarn 10130
           Tel: 394-0457, 394-1220-3
                  394-2941
           Cable: TUSCO PRAPRADAENG
           Telex: 84500 TUS TH
           Attn: Mr. Anan Pojtviboonsiri
                  Mr. Thongchai Leerungruang
                                                 15

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 42 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    (2)    Thai Steel Pipe Industry Co., Ltd.
           36 Bangyapraek Rd.
           Poochaosamingprai Rd.
           Phrapradaeng, Samutprakarn 10130
           Tel: 394-0811-4
           Cable: STELLPIPE BANGKOK
           Telex: 87619 TSP TH
           Attn: Mr. Paisan Choonchongchot
           Nine other Thai producers of the pipe and tube products
    covered by this petition are listed at Exhibit 3~                                Petitioners
    request that the Department determine if these or other Thai
    producers are likely to sell the products covered by this
    petition at less than fair value.


           G.      All Pertinent Facts As To The Price At Which The
                   Foreign Merchandise Is Sold Or Offered For Sale In
                   The United States And In The Home Market In Which
                   Produced Or From Which Exported, Including
                   Information Concerning Transportation And Insurance
                   Charges, And If Appropriate, Information Regarding
                   Sales In Third Countries Or The Cost Of Producing The
                   Merchandise, 19 C.F.R. 353.36(a)(7).
           Petitioners have been unable to obtain home market sales
    prices for the Thai pipe and tube products covered by this
    petition.       Petitioners have also been unable to obtain raw
    material (sheet) prices for Thai pipe and tube producers.                                One
    of the two Thai producers which petitioners believe to be the
    source of the less-than-fair-value shipments, Thai Steel Pipe
    Industry Co., is a subsidiary of Sumitomo Metal Industries,
    Ltd: and Nomura Trading Co.                 Petitioners believe that these
   Thai exporters are importing their steel sheet and coil from
    Japan and possibly from Brazil or other countries.

                                                  16



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 43 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




           Petitioners, therefore, obtained information on the export
    prices of steel sheet and coil from Japan to Thailand from the
   most recent Japanese export statistics available (September
    1984).      Using these prices and an estimation of the cost of
    processing raw materials into finished pipe products, based on
   United States non-integrated producers' cost of production
    adjusted for Thai wage rates, petitioner constructed the cost
    of production for Thai producers of the pipe and tube products
    covered by this petition.               Petitioner assumes that until actual
   home market prices are received from the Thais that those
    producers are not selling in their home market for below cost
   of production.           Constructed cost of production was compared to
    offer prices by Triangle Winter Wolff and Global Traders for
    selected products and for imports from Thailand reported in
    import statistics for November 1984.
           Petitioner selected three sample products as a basis for
    fair value comparisons of imports of standard pipe.                              Each
    product is representative of the various products in its
    category.       To construct the cost of production for Thai
    producers of these three products, petitioner utilized the
   export value of sheet and coil from Japan to Thailand as a base
    price.     Having no actual information regarding freight and
    insurance rates on the coils shipped from Japan to Thailand, on
    the basis of conversations with several international shippers
    petitioner estimated $40.00 per ton for the freight, insurance,
                                                  17




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 44 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




   and delivery charges involved with transporting the steel sheet
   and coil from Japan to the factories in Thailand.
           Added to these costs was a yield factor of 8%, to account
   for scrap costs associated with slitting, welding, cut-offs and
   rejected pipe.           This is based on a domestic industry
   average. 4       Industry estimates are that scrap from slitting,
   welding, cut-offs and rejected pipe averages 5.5% for sheet and
   an additional 2-3% for trimming the edges of coil.
           For galvanized products, petitioner added the cost of zinc
   necessary to galvanize a ton of that particular pipe product.
   The cost of zinc in Thailand, according to zinc traders, is the
   European producers' cost plus an add-on of $45 to $60 per ton.
   The formula used to calculate the amount of zinc necessary per
   ton is an industry formula and is attached as Exhibit 4.
           After determining raw material costs petitioner added
   17.1% for the cost of conversion into pipe and tube products.
   This is based on the industry average for labor and factory
   costs for non-integrated United States producers of the
   products covered in this petition.                    This estimate may actually
   be low.       While petitioner was unable to obtain energy prices
                                                               '
   for Thailand, it believes that energy prices are as expensive
   or more expensive than comparable U.S. prices.                            Petitioner also
   believes that the exporting companies named in this petition


   4    See lJSITC Publication 1S19 at A-43 to A-49.
                                    18




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 45 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe




   have undergone heavy capital infusions over the last few years
   in order to obtain a dramatic increase in capacity.                                This would
   make depreciation costs higher for Thai producers.
           Petitioner then added 10% for selling, general and
   administrative expenses and 8% for profit as per the statutory
   criteria listed in 19 C.F.R. 353(6)(a)(2).
           After constructing the cost of production as demonstrated
    in confidential Exhibit S, petitioner compared these costs of
   production to offers for sale of pipe and tube by Triangle
   Winter Wolff and Global Traders and to figures representing a
   shipment received in Wilmington, North Carolina in November.
           These comparisons show that the Thai producers of standard
   pipe are offering to sell large quantities of their products at
   21.1% to 40.7% below cost of production.                          A price list from
   Triangle Winter Wolff and prices given by Globe Traders Group,
   Inc. are provided as Exhibit 6.


           H.     The Volume And Value Of Imports Of The Merchandise
                  From The Country In Question In The Most Recent
                  Two-Year Period, And Also Other Periods If The
                  Petitioner Believes Such Other Periods To Be More
                  Representative, Or, If The Merchandise Is Not
                  Presently Imported Into The United States Or Is Not
                  Imported In Significant Quantities, Information As To
                  The Likelihood Of Its Importation, 19 C.F.R.
                  §353~36(a)(l0).
           Petitioner is unaware of any imports from Thailand of the
   pipe and tube products covered by this petition prior to the
   last quarter of 1984.              As of publication of November IM 145X
                                                  19




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 46 of 1077
r
                      Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




        (Department of Commerce, Bureau of the Census) the first
       evidence of imports from Thailand began to show up.                               38.9 tons
       of small circular pipe, TSUS 610.3242 came into Wilmington,
       Delaware at a total value of $10,909.                      11.0 tons of TSUS
       610.3243 entered Philadelphia in December at a total value of
       $3,612.
               Petitioner believes that another 100 tons of the pipe and
       tube products covered by this petition have already arrived,
       but have yet to be reported in the import statistics.
       Petitioner also believes that Globe Traders Group, Inc. and
       Borneo Sumatra Trading Co., Inc. have each already imported 500
       tons of the pipe and tube products ,covered by this petition.
       Due to a lag time in Customs reporting, they have not yet shown
       up in the monthly import statistics published by the Commerce
       Department.
               Petitioner is aware that 10,000 tons of standard pipe are
       scheduled for February shipment from Thailand to Los Angeles
       for March delivery.             Information available to the petitioner
       indicates that the two Thai producers named in this petition
       have the capacity to ship at least 300,000 tons of the pipe and
       tube products covered by this petition.


               I.     The Names And Addresses Of Enterprises Believed To Be
                      Importing The Merchandise, 19 §353.36(a)(ll).
               Triangle Winter Wolff Co.
               1000 W. Francisco St.
               Torrance, CA 90502
               (213) 538-9900
                                                     20


    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 47 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



           Globe Traders Group, Inc.
           350 Fifth Avenue
           Suite 5105
           Empire State Bldg.
           New York, NY 10118
           (212) 947-4590
           Borneo Sumatra Trading Co., Inc.
           14603 Mercado Ave.
           La Mirada, CA 90638
           (714) 521-4451
           Phillips Brothers
           Petitioners are presently unable to find an address but
           will forward it to the ITC as soon as they obtain it.


           J.      The Names And Addresses Of Other Enterprises In The
                   United States Engaged In The Production, Manufacture
                   Or Sale Of Like Merchandise, 19 C.F.R. §353.36(a)(12).
           This information is contained in Exhibit 2.


           K.      Information As To The Material Injury Or Threat To,
                   Or The Material Retardation Of The Establishment Of A
                   United States Industry By Reason Of The Imported
                   Merchandise Alleged To Be Sold At Less Than Fair
                   Value, As Described In 19 C.F.R. §207.11 And
                   §207.26(d), 19 C.F.R. §353.36(a)(13).
                   1.    The Relevant Industry Consists of Those Domestic
                         Producers of Standard and Line Pipe, Considered
                         Together
          Section 771(4)(A) of the Act defines "industry" as:
          the domestic producers as a whole of a like product,
          or those producers whose collective output of the like
          product constitutes a major proportion of the total
          domestic production of the product.
          Section 771(4)(D) elaborates that:
               The effect of subsidized or dumped imports shall
          be assessed in relation to the United States production
          of a like product if available data permit the separate
                                                  21




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 48 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



         identification of production in terms of such criteria
         as the production process or the producer's profits.
         If the domestic production of the like product has no
         separate identity in terms of such criteria, then the
         effect of the subsidized or dumped imports shall be
         assessed by the examination of the production of the
         narrowest group of range of products, which includes a
         like product, for which the necessary information can
         be provided.
         The Senate Finance Committee Report (S. Rep. No. 249, 96th
   Cong., 1st Sess. 83-84 (1979)) explains this provision:
               In examining the impact of imports on the domestic
         producers comprising the domestic industry, the ITC
         should examine the relevant economic factors (such as
         profits, productivity, employment, cash flow, capacity
         utilization, etc.), as they relate to the production
         of only the like product, if available data permits a
         reasonably separate consideration of the factors with
         respect to production of only the like product.   If
         this is not possible because, for example, of the
         accounting procedures in use or practical problems in
         distinguishing or separating the operations of product
         lines, then the impact of the imports should be
         examined by considering the relevant economic factors
         as they relate to the production of the narrowest
         group or range of products which includes the like
         product and for which available data permits separate
         consideration.
         As the Commission discovered during the recent preliminary
   antidumping investigation of circular welded pipe and tube from
   Venezuela, although there are a number of standard pipe
    producers who do not also produce line pipe, most of the line
   pipe producers also produce standard pipe.                            In particular, the
    large integrated producers produce both types of pipe and tube
    products.       Those producers were generally able to generate
    information on sales and shipments for each product, but found
    it difficult to provide separate information on profits,
                                                  22




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 49 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




   productivity, employment, cash flow, or capacity utilization.
   Because standard and line pipe are produced in the same mill,
   such an inability should not be surprising.
          Given this difficulty, the statute requires the ITC to
   consider the producers of standard and line pipe as one
    industry for injury-determination purposes.                          It would be
    inconsistent with the remedial purpose of the statute to deny
   relief to industries that are unable to provide information on
    specific problems.
         There is Commission precedent for combining standard and
   line pipe into one industry.                  In the investigations of Welded
   Carbon Steel Pipes and Tubes from Brazil, France, Italy, the
                                                          5
   Republic of Korea, and West Germany,                       the Commissioners
   divided the pipe and tube industry into two industries: small
   diameter (less than 16" OD) standard, structural, and line
   welded carbon steel pipes and tubes, and large diameter (at
   least 16" OD) structural and line welded carbon steel pipes and
   tubes~      Petitioners believe that the reasons for making this
   division hold true today.


   5 Inv~ Nos. 701-TA-165-169 (Preliminary), USITC Pub. 1262
   (June 1982), at 3-5.
                                                  23




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 50 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                 2.       The Domestic Industry Producing Small Diameter
                          Standard and Line Pipe Is Threatened With
                          Material Injury By Reason Of Less-Than-Fair-Value
                          Imports From Thailand.
           The U.S. International Trade Commission has concluded a
   number of times that the industry producing the products
    covered by this petition are suffering material injury.                               In
   early 1983, the Commission determined that the same industry on
   whose behalf this petition is being brought--the domestic
    producers of small diameter welded carbon steel pipes and
   tubes--is materially injured by reason of imports of those
   products. 6        More recently, the Commission has preliminarily
   determined that the domestic industry producing some of the
   products covered by this petition, i.e., standard pipe, is
   suffering material injury by reason of imports of standard
    .    7
   pipe.
           Now a new threat to the industry has appeared.                            Thai steel
   pipe and tube producers, previously unknown in the U.S. market,
   have begun offering large quantities of pipe and tube for
   delivery beginning in the first quarter of 1985.                             Section 612
   of the Trade and Tariff Act of 1984 added subparagraph (F) to
   section 771(7) of the Tariff Act of 1930:


   6 See Certain Welded Carbon Steel Pipes and Tubes from the
   Republic of Korea, Inv. No. 701-TA-168 (Final), USITC Pub. 1345
   (February 1983).
   7 See Certain Welded Carbon Steel Pipes and Tubes from
                      1
   Brazil and s ain, Inv. Nos. 701-T~-220 and 731-TA-1 97 and 198
   (Preliminary, USITC Pub. 1569 (August 1984); Certain Welded
   Carbon Steel Pipes and Tubes from Taiwan and Venezuela, Inv.
   Nos. 731-TA-211 and 212 (Preliminary), 50 Fed. Reg. 5326
   (February 7, 1985).
                                  24

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 51 of 1077
a

                      Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                             (F) Threat of Material Injury.--
                          (i) In General.--In determining whether
                     an industry in the United States is
                     threatened with material injury by reason of
                     imports (or sales for importation) of any
                     merchandise, the Commission shall consider,
                     among other relevant factors--
                             (!) If a subsidy is involved, such
                     information as may be presented to it by the
                     administering authority as to the nature of
                     the subsidy (particularly as to whether the
                     subsidy is an export subsidy inconsistent
                     with the Agreement),
                          (II) any increase in production
                     capacity or existing unused capacity in the
                     exporting country likely to result in a
                     significant increase in imports of the
                     merchandise to the United States,
                          (III) any rapid increase in United
                     States market penetration and the likelihood
                     that the penetration will increase to an
                     injurious level,
                          (IV) the probability that imports of
                     the merchandise will enter the United States
                     at prices that will have a depressing or
                     suppressing effect on domestic prices of the
                     merchandise,
                          (V) any substantial increase in
                     inventories of the merchandise in the United
                     States,
                          (VI) the presence of underutilized
                     capacity for producing the merchandise in
                     the exporting country, and
                          (VII) any other demonstrable adverse
                     trends that indicate the probability that
                     the importation (or sale for importation) of
                     the merchandise (whether or not it is
                     actually being imported at the time) will be
                     the cause of actual injury~
                                                      25




    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 52 of 1077
r
                      Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                           (VIII) the potential for product-
                     shifting if production facilties owned or
                     controlled by the foreign manufacturers,
                     which can be used to produce products
                     subject to investigation(s) under section
                     701 or 731 or to find orders under section
                     706 or 736, are also used to produce the
                     merchandise under investigation.
                          (ii) Basis for determination.--Any
                     determination made by the Commission under
                     this title that an industry in the United
                     States is threatened with material injury
                     shall be made on the basis of evidence that
                     the threat of material injury is real and
                     that actual injury is imminent. Such a
                     determination may not be made on the basis
                     of mere conjecture or supposition.
               A number of these considerations apply here.                          The evidence
       is that the threat of injury is real and that actual injury is
       imminent.        First, the capacity of the Thai pipe and tube
       manufacturers has increased significantly in the last few
       years.      In early 1980, the capacity of the entire Thai pipe and
       tube industry was 19,500 tons per month, or 234,000 tons per
       year.      See Exhibit 7.          Petitioners' information is that two
       companies, Thai Steel Pipe Industries Co. and the Thai Union
       Steel Co., alone now have the capacity to produce 300,000 tons
       per year of steel pipe and tube products.                         Petitioners believe
       that the Thais have increased their capacity for pipe and tube
       production since 1981 in order to participate in export
       markets.       The capacity of the other nine Thai producers
       supplementally listed is unknown.                    However, it is clear that
       Thai pipe and tube producers have the capacity to cause
       material injury to United States producers of standard pipe.
                                                     26



    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 53 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe




   Sales overtures by United States importers of Thai products and
   the new flow of Thai imports in these product areas show their
   willingness to do so.
           Second, a substantial increase in market penetration will
   certainly result from the imports flowing from the present
   offers for sale.            Thailand exported no small diameter circular
   pipe to the United States prior to 1984.                          In November 1984 the
   first shipment, 38.9 tons, was recorded in the import statistics
   for TSUS 610.3242 as having entered the port of Wilmington,
   North Carolina.           In December 1984~ 11 tons classified under
   TSUS 610.3243 entered the port of Philadelphia~                             Petitioners
   believe that another 100 tons brought in by Triangle Winter
   Wolff and two shipments of 500 tons each brought in by Borneo
   Sumatra Trading Co., Inc. and Globe Traders Group, Inc. have
   already arrived in the United States via Los Angeles but have
   not yet been recorded in the import statistics.                             From sales
   overtures made by Triangle Winter Wolff and conversations with
   knowledgeable persons in the industry, petitioners are aware of
   at least 10,000 tons of the pipe and tube products covered by
   this petition scheduled for February shipment from Thailand for
   March delivery in Los Angeles.                  These figures point to a
   dramatic increase in the rate of dumped exports from Thailand
   into the United States market.
           Third, the offered prices will have a substantially
   depressive effect on prices in the U.S. market.                             The staff
   report accompanying the preliminary determination in the
                                                 27



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
            Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 54 of 1077
.o
                       Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




        investigation of Certain Welded Carbon Steel Pipes and Tubes
        from Brazil and Spain, 8 chronicles the increasingly depressed
        domestic producers' price for ASTM A120, schedule 40, sprinkler
        pipe, carbon welded, black, 2~375-inch OD, 0.154-inch wall
        thickness, plain end pipe.                 In January 1982, the average price
        was $100.09 per hundred feet, which translates to $548 per
        ton.     By June 1984, the price had declined to $84.90 per
        hundred feet, or $465 per ton.                   Triangle Winter Wolff is
        offering for January 1985 shipment that same pipe specification
        for $75.88 ex-dock Los Angeles, or only $415 per ton.                                See
        Exhibit 6.        The Thais are obviously using extremely low prices
        as the means to gain market share, which will have a severe
        effect on market prices for pipe and tube products.
                The United States market has suddenly become a very
        attractive market for Thai pipe and tube products.                                With
        voluntary restraint agreements (VRAs) signed by Spain and the
        EC countries and VRAs imminent with Japan, Korea, Mexico and
        Brazil and other major exporters of pipe and tube products,
        Thai producers see the opportunity to put excess capacity to
        good use by exporting to the United States.                           At least one major
        source of Thai pipe and tube exports, Thai Steel Pipe Industry
        Co., is a subsidiary of a major Japanese steel producer and
        exporter, Sumitomo Metal Industries, Ltd.                         With a VRA limiting


         8   Inv. Nos. 701-TA-220 and 731-TA-197 and 198, USITC Pub.
         1569, at A-28.
                                        28




     Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 55 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    Japanese exports of pipe and tube to the United States, a great
    incentive exists to shift production to subsidiaries in
    countries such as Thailand which are not covered by a VRA.
    VRAs were meant to provide relief to the American steel
    industry, but they are also providing an opportunity for
   non-covered countries like Thailand to sell less-than-fair-value
    goods to the United States.                Thus the American pipe and tube
    industry could get little or no relief from extraordinarily
   high import penetration levels.
                 3.      The Regional Industry on the West Coast Producing
                         Small Diameter Standard and Line Pipe Is
                         Threatened With Material Injury By Reason Of
                         Less-Than-Fair-Value Imports From Thailand.
           Thai small-diameter pipe will affect the entire domestic
    industry.         As noted, two small shipments have already entered
   eastern ports.           As was done by the Koreans and the Taiwanese,
    the Thais will be able to ship pipe to any region of the United
   States and displace domestic sales due to their extremely low
    less-than-fair-value offer prices.
           Alternatively, petitioners allege that the regional
    industry consisting of those producers in the West Coast region
   are threatened with material injury by reason of imports of
   small-diameter welded pipe and tube products from Thailand.                                  19
   u:s:c~     §1677(4)(C) reads as follows:
           Regional industries. In appropriate circumstances, the
           United States, for a particular product market, may be
           divided into two or more markets and the producers within
           each market may be treated as if they were a separate
           industry if--
                                                 29




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 56 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



           (i)      the producers within such market sell all or almost
                    all of their production of the like product in
                    question in that market, and
           (ii)     the demand in that market is not supplied, to any
                    substantial degree, by producers of the product in
                    question located elsewhere in the United States.
   The Commission can therefore also find material injury based on
    a regional industry analysis of the western domestic producers
   of these products.
           Information on part of the West Coast small diameter
    circular welded pipe industry was developed during the
    investigation of Certain Welded Carbon Steel Pipes and Tubes
    from the Republic of Korea and Taiwan. 9                      In 1983, producers
   West of the Rockies accounted for 162,946 tons annual capacity
    of total U.S. capacity of 3,605,877 tons, or 4.5%.                               Production
    in the West accounted for 78,469 tons out of total U.S.
    production of 1,032,280 tons, or 7.6% (the difference was
    largely because of the extremely low capacity utilization--
    15.0%--of the Eastern integrated producers).                          The ITC staff
    found that producers located east of the Rocky Mountains
    shipped between 2.5% and 3.3% of their aggregate U.S. shipments
    to customers on the West Coast and that none of the West Coast
    producers shipped east of the Rockies.                      The West Coast
    producers can therefore be considered a regional industry.


    9 Inv. Nos. 731-TA-131, 132~ and 138 (Final), USITC Pub.
    1519 (April 1984), at A-18 to A-22 and passim (covering only
    standard pipe under 4.5").
                                                  30




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 57 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




           Until recently West Coast producers of pipe and tube
    products have been in competition primarily with Korean,
    Taiwanese and Japanese producers.                   With the high dumping
   margins issued against the Taiwanese and with VRAs imminent
   with Japan and Korea, West Coast importers will be looking for
    other cheap foreign sources to fill the gap.                          The Thais are an
    obvious source, as the 10,000 ton shipment due in Los Angeles
    in March indicates.             It is expected that a majority of the pipe
    and tube imports will enter the U.S~ through West Coast ports.
   Therefore, the ITC could make a determination of threat of
   material injury based upon a threat of material injury to a
    regional industry.
    III:     CONCLUSION
           This petition for the imposition of antidumping duties
    presents all information reasonably available to petitioners in
    support of the allegations that imports of certain small
    diameter circular pipes and tubes from Thailand are likely to
    be sold at less than fair value and that the domestic
    industries producing these products are threatened with
    material injury by reason of imports of the merchandise within
    the meaning of Section 731 of the Act.                      Accordingly, in
    compliance with Section 732 of the Act, and 19 C.F.R. §353.37,
    the Department and the Commission are requested to commence an
    antidumping investigation to determine whether the statutory
    elements necessary for the imposition of antidumping duties on

                                                  31



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 58 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    imports from Thailand of small diameter circular welded pipe
   exists.




                                                     0             in, Esq.
                                                    Paul    Jame on, Esq.
                                                    Counsel to The Committee
                                                    On Pipe and Tube Imports




                                                  32




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 59 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                         EXHIBIT 1




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 60 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                EXHIBIT 1

           MEMBERS OF THE COMMITTEE ON PIPE AND TUBE IMPORTS

     Allied Tube and Conduit Corp.                     American Tube Co., Inc.
     16100 S. Lathrop
     Harvey, IL 60426                               J  P~O. Box 6633
                                                       Phoenix, AZ 85005
     Bernard Epps &Co.                                 Bock Industries of
     3691 Bandini Blvd.                                  Elkhart, Indiana
     P.O. Box 23984                                    P.O. Box B-1027
     Los Angeles, CA 90023                             Elkhart, IN 46515

 j   Bull Moose Tube Co.
     12837 Flushing Meadow Drive
                                                       Central Steel Tube Co.
                                                       Central Steel Road-Box 551
     St. Louis, MO 63131                               Clinton, IA 53732
     Century Tube Corp.                             J Copperweld Tubing Group
     P.O. Box 7612                                     Two Robinson Plaza
     Pinebluff, AR 71611                               Route 60, Box 60
                                                       Pittsburgh, PA 15230
     Hughes Steel & Tube
     5401 E. Slauson St.                             JKaiser Steel Corp.
     City of Commerce, CA 90040                       3851 Santa Fe Avenue
                                                      Los Angeles, CA 90058
     LaClede Steel Company
     10 Broadway                                 t • /Maruichi American Corp.
     St. Louis, MO 63102                               11529 S. Greenstone Avenue
                                                       Santa Fe Springs, CA 90670
     Maverick Tube Corp.
     311 N. Lindbergh, Suite 130                       Phoenix Steel Corp.
     St. Louis, MO 63141                               121 Budge Street
                                                       Phoenixville, PA 19460
     Pittsburgh Tube Co.
     2060 Pennsylvania Avenue                          Quanex Corp.
     Monaca, PA 15061                                  1900 W. Loop South
                                                       Suite 1500
     Sawhill Tubular Division                          Houston, Texas 77027
     Cyclops Corp.
     P.O. Box 11                                       Sharon Tube Co.
     Sharon, PA 16161                                  134 Mill Street
                                                       Sharon, PA 16146
     Southwestern Pipe, Inc.
     P.O. Box 2002                                     Tex-Tube Division
     Houston, TX 77252                                 Cyclops Corp.
                                                       P.O. Box 7705
  JUNR-Leavi tt
   1717 W. 115th   Street
                                                       Houston, TX 77007
     Chicago, IL 60643                               J welded Tube Company of
                                                          America
     Western Tube & Conduit                            1855 E. 122nd Street
     1001 East Dominguez                               Chicago, IL 60633
     Long Beach, CA 90810
                                                       Wheatland Tube Corp.
                                                       Wheatland, PA 16161
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 61 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                         EXHIRIT 2




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 62 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                EXHIBIT 2

                   OTHER DOMESTIC PRODUCERS OF SMALL DIAMETER
                         CIRCULAR STANDARD AND LINE PIPE

   Armco Inc.*                                         American Roll Formed Products*
   703 Curtis Street                                   Box 668
   Middletown, OH 45042                                Painesville, OH 4077
   Atlantic Steel Co.*                                 Babcock & Wilcox**
   P.O. Box 82000                                      Tubular Products Group
   Tallapoosa, GA 30176                                P.O. Box 401
                                                       Beaver Falls, PA 15010
   Berger Industries, Inc.*
   Steel Tube Division                                 California Steel & Tube Corp.*
   7416 Grand Avenue                                   16049 Stephens Street
   Maspeth, NY 11378                                   City of Industry, CA 91745
   Daily Corp.*                                        Delta Tube & Fabrication*
   Box 414                                             4149 Granges Hall Road
   Montgomeryville, PA 18936                           Holly, MI 48442
   Donovan Steel Tube Co.*                             Geneva**
   P.O. Box 5147                                       Box 30 A
   Point Place Station                                 Geneva~ NE 68361
   Toledo, OH 43611
                                                       Harris Tube Division*
   Hanna Steel Corp.*                                  Automation Industries, Inc.
   3812 Commerce Avenue                                8720 South San Pedro Street
   Fairfield, AL 35064                                 Los Angeles, CA 90003
   Hoffmann Industries, Inc.*                          Jackson Tube Service, Inc.*
   Shillington Road                                    P.O. Box 818
   Singing Spring, PA 19608                            Piqua, OH 45356
 J James Steel  & Tube Co.*                            Lock Joint Tube Co., Inc.*
   P.O. Box 945                                        P.O. Box 239
   Madison Heights, MI 48071                           South Bend, IN 46624
   Lone Star**                                         LTV Steel
   2200 W. Mockingbird Lane                            P.O. Box 6778
   Dallas, TX 75235                                    Cleveland, OH 44101
   Metal-Matic, Inc.*                                  Miami Industries, Div. of*
   620 Second Street, S.E.                                MSL Ind.
   Minneapolis, MN 55414                               P. 0. Box 912
                                                       Piqua, OH 45356




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 63 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    Mid-States Tube Corp.*
    6600 52nd Street                                   Motor City Tube Corp.*
    Kenosha, WI                                        777 Advance Street
                                                       Brighton, MI 48116
    Pacific Tube Co.*
    5710 Smithway Street                               Parthenon Metal Works, Inc:*
    Los Angeles, CA 90040                              P.O. Box 307
                                                       Laverne, TN 37086
    Pixley Tube Corp.*
    Highway 81 South                                   J.M. Tull Industries*
    Marlow, OK 73533                                   P.O. Box 725
                                                       Norcross, GA 30071
    Roth Steel Tube Co.*
    1335 E. 171st Street                               Royal Tube Corp.*
    Cleveland, OH 44110                                P.O. Box 726
                                                       Seymour, IN 47274
    Stupp**
    P:o: Box 3558                                      Tectron Tube Division,*
    Baton Rouge, LA 70821                                Menco Corp.
                                                       P:O. Box 360
    Torrance Tubing & Conduit Co.*                     Depere, WI 54115
    1739 W. 213th Street
    Torrance, CA 90509                                 U.S. Steel
                                                       600 Grant Street
    Tubular Products Co.*                              Pittsburgh, PA 15230
    P:o: Box 6418
    Birmingham, AL 35217                               United Tube Corp.*
                                                       10 South Ware Blvd.
    U.S. Tube, Inc.*                                   Tampa, FL 33619
    P: 0: Box 5 4 8 7
    Birmingham, AL 35207                               Wheeling-Pittsburgh Steel
                                                       Corp.
   Valmont Industries, Inc.                            Four Gateway Center
   West Highway 275                                    Pittsburgh, PA 15230
   Valley, NB 68064
   Maruichi American Corp.*                            Century Tube Corp.*
   11529 S. Greenstone Ave.                            P.O. Box 7612
   Santa Fe Springs~ CA 90670                          Pinebluff, AR 71611
    Western Tube & Conduit*
    1001 East Dominguez
    Long Beach, CA 90810
    * Produces Standard Pipe Only
    ** Produces Line Pipe Only




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 64 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                         EXHIBIT 3




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 65 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                                                                                Exhibit 3

                    OTHER PRODUCERS OF THAI STANDARD PIPE

    1.    Saha Thai Steel Pipe Co., Ltd.
          78 Group 3, Poochaosamingprai Rd.
          Phrapradaeng, Samutprakarn 10180
          Tel: 394-0891, 394-1973
                394-1650-1
          Cable: SAHASTEEL PARAPRADEANG
          Telex: 72095 SCS TH
          Attn: Mr. Somchai Karuchit
          Product: Galvanized Steel Pipe
    2.    Thai-Asia Steel Pipe Co., Ltd.
          35 Suksawad Rd., Phrapradaeng
          Samutprakarn 10180
          Tel: 462-6875
          Cable: TASTEEL BANGKOK
          Telex: UDOMTHAI TH 82011
          Attn: Mr. Udom Pichitpongchai
          Product: Galvanized Steel Pipe
    3.    Siam Syndicate Co., Ltd.
          260, 4th Floor, Suriyothai Bldg.
          Phaholyothin Road,
          Bangkok
          Tel: 279-4630-1, 279-3377,
                279-3096, 278-3730-1
          Cable: SYNDICO
          Telex: 82702 ASCO TH
          Attn: Mr. Somkiet Amorn-Trakul
                  Mr. Yutthaphong Krityakianrana
          Product: Galvanized Steel Pipe
                     & Fittings
                     Cast Iron Valves
    4.    Bangkok Industry Service Co., Ltd.
          149 St. Louis 3, Chan Rd.,
          Bangkok
          Tel: 211-4601-4
          Cable: BISCO
          Telex: 87996 BISEXPO TH
          Attn: Mr. Nimitr Tiewxharoean
          Product: Galvanized Steel Pipe




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 66 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




    5.    Sathask-driam Co., Ltd.
          76 Soi Paisanee, Charoenkrung Rd.
          Bangkok
          Tel: 234-0126
          Cable: SATHASKCO
          Telex: 87980 TH
          Attn: Ms. Orawan Saengrangkaran
          Product: Black Steel Pipe
    6.    TCP Thai Cast Manufacturing Ltd. Part.
          31/37 Vorachak Rd., Pomprab
          Bangkok 10100
          Tel: 223-0922-3
          Cable: SAIRON BANGKOK
          Telex: 81099 SACKIWA TH
          Attn: Mr. Mana Karoonyanont
          Product: Cast Iron Pipe
    7.    Siam Steel Pipe Import Export Co., Ltd.
          316 Soi Miktr-Maitri
          Pracha-Uthit Rd., Bangmod
          Rajburana, Bangkok 10140
          Tel: 234-0840, 462-5573
                462-6922, 462-5705
          Cable: SIAM STEEL BANGKOK 14
          Telex: 87655 JHC TH
                  Attn: Vichien
          Attn: Mr. Vichien A Wong
          Product: Galvanized Steel Pipes
   8.     P.H. and P. Co., Ltd.
          715/5 Soi Wat-Dognai, Sathupradith
          Bangkok
          Tel: 284-0887, 284-1639
          Cable: PHPSIAM
          Telex: 82164 BVT TH
                  Attn: PHPSIAM
          Attn: Mr. Hoon wongjitwuthikrai
          Product: Black Steel Pipe
   9.     Waltzen Enterprise Co., Ltd.
          2083, 5th Floor Wenco Bldg.,
          New Petchburi Rd., Bangkapi
          Huaykwang, Bangkok 10810
          Tel: 314-2721-2, 314-5157
          Cable: WALTZEN BANGKOK
          Telex: 82443 TRANTEX TH
                  Attn: Watzen
          Attn: Mr. Tavich Suksupprachai
          Product: Cast Iron Pipe and Fittings




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 67 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                         EXHIBIT 4




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 68 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                        FORMULA FOR 1 1/2" SK40 (ASTM-A-120)
    A.     Industry formula for wt/ft
                          10.68 (D-t)t, where
                               D = O.D.
                          t = wall thickness
    10.68 = 3.1417 (pi) x 12"/ft~ x .283311/cu. in. (steel density)
    B.    Square ft/lineal ft
         (1.900" O~D. x 3.1417 (pi) x 12"/ft x 2 sides) divided by
                           144 sq. in./sq. ft. =
                   .9949 sq. ft. surface area/lineal ft.
    C.    Square ft/ton
                   200011/ton
                   2.718#/ft (.9949)          =   732 sq. ft.ton


   D.     ASTM-A-120 requires 1.8 oz./sq. ft.
          1. Price of zinc to Thailand is European producer's price
             plus $45-65 per ton charge.
                Dec. 1984 zinc prices             $900
                Surcharge                           45
                Zinc$/MT                          $945
           2.   Zinc price                   .4288$/11
                Zinc price                   .0268$/oz.
                Dross price                  .0134$/oz.
                      Zinc                  .0402$/1.5 oz.
                      Dross                 .0067$/.S oz.
                                           $.0335 to put 1 oz. zinc on pipe
          3.    $.0603 to put 1.8 oz. of zinc on pipe




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 69 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                             ZINC COST/SHORT TON FINISHED PIPE
                                           550g/sq. meter


   Trade                O.D.           Wall            Wt/Ft.             Sq. ft./Ton            $ Ton

   1 1/2"SK40           1.900           1. 45          2.718                  732                44.14

   1 3/8 Tube           1.315            .069           .918                 1500                90.45




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 70 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                         EXHIBIT S




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
             Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 71 of 1077
')

                       Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                   TABLE 1
                                           COST OF PRODUCTION

                                          Product 11           Product 22            Product 33
        A    Coil Price4                     299~47               299.47                  278.41
         B   Shippings                        40~00                 40.00                  40.00
         C   Base Price6                     339.47               339.47                  318.41
         D   Yield Factor 8%7                  27.16                27.16                  25.47
         E   Zinc 8                                                 44.14                  90.45
         F   Conversion Cost
               17.1% 9                         62.69                70.24                  74.27
         G Total Cost of
           Goods                             429.32               481.01                  508.60
        H    SGA 10%10                         42.93                48.10                  50.86
         I   COP                             472.25               529.11                  559.46
         J   Profit 8%11                       37.78                42.33                  44.76
        K    Constructed Value               510.03               571. 44                 604.22
         L   Offer Price12                   423.62               517.73                  587.02
        M    Freight 3
             Insur.I                          40.00                 40.00                  40.00
         N   Duty 1.9%                          7.29                 9.08                  10.39
        0    Ex-Factory U.S.
             Purchase Price                  376.33               468.65                  536.63
         p   Difference
             Between K & 0                   133.70               102.79                   67.59
         Q   Margin                           35.5%                 21. 9%                 12.6%




     Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 72 of 1077
•
                      Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                                       FOOTNOTES FOR TABLE 1

       1       Product 1 is an ASTM-A-120 Schedule 40 pipe, welded,
               carbon, black, 1.9 inch O.D., 0.145 inch (3.68 mm) wall
               thickness. It is usually purchased in widths of 44 to 48
               inches or between 1.1 to 1.3 meters.
       2       Product 2 is an ASTM-A-120 Schedule 40 pipe, welded,
               carbon, galvanized, 1.9 inch O.D~, 0.145 inch (3.68 mm)
               wall thickness. It is usually purchased in widths of 44
               to 48 inches or between 1.1 to 1.3 meters.
       3       Product 3 is light-walled fence tubing, welded, carbon,
               galvanized 1.315 in. O.D., .069 in. (1.75 mm) wall
               thickness. It is usually purchased in widths of 44 to 48
               inches or between 1.1 to 1.3 meters.
       4       All coil prices are based on hot-rolled coil prices
               calculated from Japanese export statistics on coil
               shipments to Thailand for period September 1984~ See
               Exhibit 5, Table III.
       5       Petitioner was unable to obtain exact shipping, insurance,
               port and handling charges from Japan to Thailand.
               Conversations with international shipping agents indicate
               that $40.00 per ton is not an unreasonable rate. This
               does not take into account inland freight charges for
               delivery to the pipe mill, but since all pipe mills are at
               or near the coast, such charges would be minimal.
       6       This base price does not include any extras which the
               Thais may actually be paying in their sheet costs, making
               this a conservative figure.
       7       Industry estimates are that scrap from slitting, welding,
               cut-offs and rejected pipe average 5.5% for sheet and an
               additional 2-3% for trimming the edges of coil.
       8       Based on a price of 42.88 cents per pound and the
               specified application under ASTM-A-120. See Exhibit 4.




    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 73 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



   9       Conversion cost was based on average manufacturing cost
           for U.S. non-integrated producers as established by the
           International Trade Commission. (See Certain Welded
           Carbon Steel Pipes and Tubes from the Republic of Korea
           and Taiwan, Inv. Nos. 731-TA-131, 132, and 138 (F"nalJ,
           0S!TC Pub. 1519, at A-29~) No current wage information
           was available to petitioner~ Petitioner therefore used an
           average industrial wage taken from the United Nations'
           Statistical Yearbook 1970, adjusted for consumer price
           increases since 1970 and further adjusted to reflect
           higher wages in the Bangkok area and higher wages in the
           steel industry. Petitioner estimates the average Thai
           steelworker engaged in the production of pipe and tube
           earns approximately $1 per hour~ Petitioner believes that
           this conversion factor may even be too low considering the
           interest and depreciation expenses involved with expanding
           production capacity which are believed to have been
           incurred over the last few years.
    10      Petitioner has no information concerning selling, general
            and administrative expenses of Thai pipe and tube
            producers. Petitioner has therefore chosen to use the
            statutory minimum of 10% used when constructed value is
            compared with U.S. purchase price. (See, 19 C.F.R.
            §353.6(a)(2}.)                       -
    11      Petitioner has chosen the statutory m1n1mum 8% profit
            level that would be used in a constructed value analysis.
    12      Based on Triangle Winter Wolff price sheets for
            October 1984.
    13     Petitioner was unable to obtain shipping and insurance
           rates between Thailand and Los Angeles. Petitioner does
           know from IM 145X statistics published by Commerce
           Department, Bureau of the Census, that 38~9 tons of the
           pipe and tube products covered by this petition cost
           $43.04 per ton in ocean freight and insurance to ship from
           Thailand to Wilmington, South Carolina. Adding port fees,
           handling cost and inland freight to this would produce an
           even higher figure. Petitioner has chosen the
           conservative estimate of $40.00 per ton to represent these
           costs.




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 74 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                                                TABLE II
                         FAIR VALUE COMPARISON FOR GLOBE TRADERS
                                  AND NOVEMBER SHIPMENT

                          Globe Traders                                              Nov. Shipment
                          Product #3                                                 (Product Ill)
   Constructed                 604.221                       Constructed
   Value                                                     Value                        s10.032
   Offer
   Price3                      553.47                        Landed Value4                328.33
   Freights                     40.00                        Shipping6                     43.04
   Duty 1. 9%                     9.76                       Duty                            5.32
   Ex-Factory                                                Ex-Factory
   Purchase                    503.71                        Purchase                     279.97
   Difference                  100.51                        Difference                   230.06
   Margin                       20.0                         Margin                        82.1




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 75 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                                      FOOTNOTES TO TABLE II

    1      Taken from product 3 constructed value analysis in Table I.
    2      Taken from product 1 constructed value analysis in Table I.
   3       Taken from phone quotes offered by Globe Traders in July,
           1984. See Exhibit 6.
    4      Taken from IM145X statistics, Commerce Department, Bureau of
           the Census.
    5      See footnote 13, Table I.
    6      Based on IM145X statistics, Commerce Department, Bureau of the
           Census. This figure does not include inland freight and
           handling charges.




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 76 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -    Line Pipe



                                                    TABLE III
                              EXPORTS OF JAPANESE SHEET TO THAILAND
                                       FOR JAN.-SEPT. 1984


                                       Jan. -Sept. Average Prices
                                                                  Ye n
   Product                               MT           ST          (1000)              Yen/Tonl         $/Ton
    Hot~rolled sheet,
     less than 3 mm                     5,229        5,762        372,265              64,603          275:68
   Cold-rolled sheet,
    over 3 mm, n.e.s.                   8,001        8,817        666,245              75,564          322:42
   Cold-rolled sheet,
     in coils over 3 mm               27,482        30,285      2,217,204              73,211          312: 42
   Sheet plates
     3 mm - 4.75 mm                     3,917        4,317        302,616              70,107          299:17
    Sheet plates
      4:75 mm - 6 mm                    1,020        1,124           74,745            66,499          283:77


                                                   Sept. Prices
   Product                              MT          ST            (1000)              Yen/Tonl         $/Ton
   Hot-rolled sheet,
    less than 3 mm                      1,023        1 , 12 7         75,735           67,180          278:41
   Cold-rolled sheet,
    over 3 mm, n.e.s.                        869         958          75,180           78,476          325:22
   Cold-rolled sheet,
     in coils over 3 mm                 2,887        3,182           243,749           76,615          311:50
   Sheet plates
     3 mm - 4.75 mm                          633         709          51,234           72,262
   Sheet plates
     4:75 mm - 6 mm                           13           14            1,094         76,343          316:38
   SOURCE:       Japanese Import and Export Statistics, Commodity by Country
   NOTE: Average value of yen from January to August 1984 was 234:3375
   y/$ : The average value of the yen in August 1984 was 241.3 y/$: Taken
   from market/par rate, Inter natio nal Financial Statistics, IMF; Sept~
   1984:

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21\     Page 77 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                         EXHIBIT 6




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
             Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21           Page 78 of 1077
                           Barcode:3883503-01 A-549-502 SCO - Scope Inquiry       -    Line Pipe



                             1000 W. Frcmciaco St.. Torrance. Calilomio 90S02
                             (213) S31-9t00
                                                                                                   ML #1832
  TRlANGLE                                                                                         J.0/5/84
WINTER WOLF'F
                                           Al20 'PIPE/P'!NCE 'l"tlBllC                             cancels Mt 1780
                                      January Shipnent frau the Orient
Al20 Sdledule 40                                                                                   Black P.E.
                     ·GaJ.v~ 'T&C ·Glllv. ·p;E.                Black T & C         Sch. 40                        Sch. 10
                                CPe..r fen).                              ( f'e-r t-c n )
1/2                    24.17     ~-;i.722.~2                      19.91        i.8 '7 18.69
3/4                    31~61     .JI~ 29.02                       26.18          'f.3024.29
1                      46.74     Slv43.36                         38.26        1J'1 35.62                     {Pe.r f"n)
l-1/4                  62.75     S/'7' 58.93 (16 '/21 ')          50.21       -ltX~ 47 .98                     43'/39.62
l-1/2                  74.27        1
                                 0 810.36    (16 I /18 I /21 I )  61.66       4'~   4 57 .57                    43745.57
2                      99.93     6-/894.61 (16 '/18 '/21' ) 81.05              1/)75.88                        13657. 75
2-1/2                 158.08 §17149.56 (16I/l8 1/21 1 ) 128.35                4i<.ifl22. 79                    43576. 74
3                     207.01 5" tt,195. 73                       167.83       '1 18158.29                     -13493.95
4                     298.94 S.:>.?281.49                        243.10       4~&230.09                       4.3'21.21. 78

H.D. Ga.lv. Fence 'l\Jbe:s, P.E.
                    (Perz-Jc,.-,         i                                                         {__p~ ;-   1-e,,...)
.059 X 1-3/8 0 . 0 . . : , /";4.95                                   .104   1-5/8
                                                                              X                         s~ 147 .60         (16 1/21'
     X l-5/8 O.O.        G. 1.,2 30.90 (16 '/21')                         X 1-7/8                     S .S I 54.95
     X 1-7/8 0.0.        014     35.60 (16' /21')                         X 2-3/8                     s-s4-69.90 (16'/21'
     x 2-3/8 o.n.        &8.5 44.8S (l6'/2l ')                        ll6 x l-7/8                    55361.10 (16'/18'
                                                                                                                    & 21'}
.069     X   1-3/8   (X)          ,58 726.95 (16 '/21 ')                      X       2-3/8           ~S~77.85 (16'/18'
                                                                                                                    & 21 '}
         X   1-5/8 O.D.            tt8? 34.50 (17'/21 ')             128    X     2-7/8              E 4 &.·102. 50 {16 '/18'
                                                                                                                    & 21')
         X   1-7/8 .O.D.          SC/ I 39.85 (16 '/21')
         x 2-3/8 O.D.             S-84 49.60 (16 '/21 ')

Prices per 100', e.'-:-coc.":           r...   A. H"':z::bor , Cakland, add 1/2%; Pvrtla.»d, add 1%

Te:cns: Net 30 Days

Lengths : Where not sham all are x 21 ft

Black P.E. Sch. 40 21 ft. all; 24' 1 11 and larger
Black P.E. Sch. 10 21 ft. all and 24 ft. all



ML:gb




    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 79 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                            Price Quote from Globe Traders
                                       July 1984
                                  Schedule 40 Fence Pipe
                               Available September 1984~
                            Hold prices until November 1984
   Prices for 100 tons:
   OD                    Wall Thickness                      Price per 100 1         Per Ton
    1. 315               .069                                $25.41                  $533
    1:660                :069                                $32;30
    1.900                .069                                $37.35
    2:375                ;069                                $47:06




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 80 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




   MEMORANDUM
    TO:       The File
    FROM:     Roger Schagrin
    DATE:     February 13, 1985
    RE:       Telephone conversation with Mr. Mahoney of
              Cambridge-Lee Industries


          On February 7 I received a phone call from a Mr.
   Mahoney, representing Cambridge-Lee Industries out of
   Memphis. Mr. Mahoney requested a copy of a December 29
   memo sent to all CPTI members by this office concerning
   1) pipe marking regulations, 2) CPTI filing of antidumping
   petitions against Venezuela and Taiwan, 3) the ITC hearing
   on Canada free trade, and 4) agreements reached under the
   president's program.
          I told Mr. Mahoney that this information was
   prepared specifically for CPTI members and could not be
   shared with non-member companies by me. Hr. Mahoney
   mentioned that his experience as an importer led him to
   believe that importers would find new sources of supply to
   replace the tonnages reduced from countries covered by the
   agreements. He mentioned as an example that he had been
   offered 12,000 tons of standard pipe from Thailand by a
   broker, Phillips Brothers~ I received another phone call
   and our conversation ended.




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
            Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 81 of 1077
.,
                       Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                             EXHIBIT 7




     Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
            Case 1:20-cv-00133-SAV Document 40                          Filed 05/07/21             Page 82 of 1077
.
                          Barcode:3883503-01 A-549-502 SCO - Scope Inquiry                  -   Line Pipe




        Pipe dreams become reality
        Thriving local industry
               lthouth there art doubtleu a
        A few         ,xceptiona, rirtually
        everyone in Thailand's pipe indw-
        try must be fairly happy. All &eC•
        tors report either steady or rapid
        growth in demand and there seems
        no end in sight to auch growth. The
        cowitry it even gaining a n&m1 for
        ittclf as a manufacturer of pipes for
        export.
            Think of pipes, and roost people
        picture a houaehold water pipe. But
        this is only on, example of a large
        range of pipes, which can vary from
        large concrete units of l .S metres
        diameter and more, to unall PVC
        or steel pipes of only ¼ inch dia-
        meter. In between are spirally weld-
        ed steel pipes and pressure and non-
        pressure asbestos cement pipes.
        Rather surprisingly, except in
        domestic applications, there is very
        little market overlap among the dif-
        ferent types.
                                                       local demand for steel pipes iJ 9,000 tom a month, only 45 per cent
            The most common type of pipe            of total capacity
        is made of steel. Nomura Trading
        Thailand Co Ltd, who are the sole          international specifications. In fact    end.
        distributors in Thailand for Thai          Thai Steel Pipe Industry, using high
         Steel Pipe Industry Co Ltd, esti•         frequency induction electric re-         Seven major t:rms
         mate total production capacity 10         sistance welcing, produces pipes to
         be close to 19,500 tons per month.        Japanese, British and American ·             Predictably, the seven major
         They say there are 12 major manu-         standards. This is just as weU be-       manufacturers        divide the lion's
         facturers in Thailand, seven of           cause the market for steel pipes in      share of the market between them.
         whom can proJuce galvanised and           Thailand is estimated at 9,000 tons      They are able to produce 17 ,500
         all other types of steel pi:,e. The re•    a month or only about 45 per cent       tons of the present total of 19,500
         maining five a.re capable of produc-       of total productio n capacity. Yet      and it is they who are expanding.
         ing black ungalvanised pipe only.          all factories are now thought to be     They make a very wide range of
         Pipe diameter can range between            working flat o ut, the b.tlance of      pipes. In addition to hundreds of
          ¼ and 8 inches.                           10,500 tons being exported.             different specifications covering
                                                        Main markets are mainlam.1          such essentials as internal and ex•
          Imported steel                            China, which is buying between 3        tcrnal diameter, metal t hickncss,
                                                    to 4,000 tons of Thai made sted         weir)1t per foot or metre and the
             The pipe is made from imported         pipe a month and could well in-         number of threads per inch, there
         steel sheet. This is trimmed, fonned       crease its orders, the Middle East,      arc several distinct applications.
         and wtlded in Thailand and al1er           and the more traditional markets of         These can conveniently bed ivid •
         sizing, the pipe may either leave the      Hong Kong and Sin~aporc .' 111-          cd i1110 water, gas, construction and
         factory as black pipe or may con•          dced, so strong is demand in bot 11      fu111i1urc, 1hcre bcin~ major dcvc-
         tinue through I series of linishing         the export and domestic marki:ts,       loprnc 111 s in each area. The demand
          processes which include straighten•        that two to three manufai:turcrs        fur water pipl'S, for i11sl ancc, has
          ing, pipe end facin1, galvanising and      are cxpandi11g. Thu will probJbly       ne-.er been hi~hcr because the
          thread ins. Whiche-.er way, the lead!      give tl1e indus:ry a further 20 per     MWWA are in the middle of a two•
          ing companies now protluce to              cent additiu11.J i:ap.icity by >·car    decades long expansion project
    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
          Bu,ineu Review. Februa,y 1980                                                                                        39
            Case 1:20-cv-00133-SAV Document 40
                           Barcode:3883503-01 A-549-502 SCO - Scope Inquiry
                                                                               Filed 05/07/21
                                                                                                   -
                                                                                                           Page 83 of 1077
                                                                                                        Line Pipe
                                                                                                                                         l
                                                                                        advantage of this method being that
                                                                                        it aJ.lows larger diametera. Sathask.

                                                        -:-br--....
                                                        I
                                                                       ,
                                                                                        Driarn, the Thai manufacturer, can
                                                                                        produce spirally welded pipe• of up
                                                                                        to 60 inches diameter.

                                                                                        Spun concrete pipes

                                                                                            Sathask-Driam also makes centri•
                                                                                        fugally spun concrete pipes which
                                                                                        may or may not have steel wire
                                                                                        reinforcement. These arc used for
                                                                                        road culverts, drains and sewers
                                                                                        and thi• brings the company into
                                                                                        more or leas direct competition
                                                                                        with the Siam Cement group. For
                                                                                        the latter produce cut ,clnforced
                                                                                        concrete pipe, this particular 'mar•
                                                                                        ket being the largest in tenns of
                                                                                        tonnage and number of manufac.
                                                                                         turers, and the second largest in
                                                                                         terms of value.
                                                                                             Siam Cement's reinforced con•
                                                                                         crete pipes vary in diameter from
which will eventually require              portant industrial export.                    40-150 ems. They are used almost
thousands of kilometres ofsteel                In addition to the longitudinal          exclusively for drainagi:, culverts
water pipe. Gas pipe demand while          welded pipes, for which eight                 and sewers and they offer the
small, is growing fast, and should         inches is the maximum diameter, at            cheapest form of piping for these
soon boom, while construction              least one company in Thailand                 applications. Even so, there Is very
applications are also booming. This        makes spirally welded steel pipes.            stiff competition within the mar•
is due partly to a very healthy            With these, the met al sheet, instead         ket. Siam Cement estimates that
construction sector that has as            of being allowed to lie in the direc-          there are at least 30 to 40 recognis•
much work as it can handle, and            tion of he pipe, is set at an angle to         ed manufacturers plus many more
 partly to the gradual enforcement         it and then wowid round it. The                small backyard enterprises. These
of recent laws specifying steel, or         spiral joint is then welded, the              smaller companies serve to keep
 al least wooden, scaffolding in
 place of flimsy bamboo . Since
 wood is becoming increasingly
 scarce and expensive and can only
 be used once or twice anyway,
 steel tubing made into prefabricat-
 ed scaffolding which can be used
 over and over :igain is rapidly gain-
 ing popularity.

 Water pipes

     Of the four types, water pipes
 account for about half the volume
 on the domestic market and they
 have an approxim.1tc market value
 of 49.S million baht. All the other
 applications require pipe of less
 hi~ quality. Thus these pipes sell
  for around 38.25 million baht a
                                            •~-
                                              - -
                                            a:&&i*
 month. Even so, total domestic
  market value comes to 87 .75 mil-
  lion b:iht a mo nth whid1 is c11ui-
  v;1IC?11t to a very healthy 1,056 mil-
  lion baht a year. If I he ~xportcd
  pip_es arc bringing in as much, then
                                                                                                           ,.,J.,
                                                 11('1' 1hrcaJ111x IJ/ /hut s,,:d l'11•c /11c/11Hr \' ( i J.,  \\'hlC'II 11/UIIII/UC'·
                                             ll"<'S stet'/ µiprt lu llrititlt , .4111rr1.-a11 and Jup,mcsc .Hamlards
  Thail:u1d has discovered a new, im-
  40
   Filed                                                           Bu1inen
           By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19        Review,
                                                                     2:31 PM,       February
                                                                              Submission      1980
                                                                                         Status: Approved
          Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21          Page 84 of 1077
                       Barcode:3883503-01 A-549-502 SCO - Scope Inquiry           -   Line Pipe
prices way down so that, although single la1gest pu1d1aser of rei.n-        they arc a comparatively high
total market dcmau<l for 1980 is fon:c<l concrete pipes.                    technology produ<.."1. Their diametcr
e stimoted by Siam Cement to be                                             can vary from 80 to 600 nun and
about 371,000 tons, iU value will Asbestos cement pipes                     they come in throe claaaes. These
be only around 223 million baht.                                            ue class 1S, 20 and 25, the nwn-
Quite a drop from the 1,000 mil•         Asbestos cement pipes, also        bers specifying the pressure in
lion baht value for steel pipes!      made by the Siam Cement group of      kgs/square centimetre that the pipe
    Siam Ccmc nt reckons that they companies, come in two distinct          Is able to withstand. Demand is
have an 18 per cent share of the types. These are pressure and non•         about 40,000 tona a year, and total
market, the other 30 to 40 makers pressure, the fonner being used as        market value about 200 mil-
having between 12 to 1 per cent drain pipes, the latter as water sup-       lion baht growina at roughly
each. The large band of unknowns ply pipes. The non-pressures drain          IO per cent per year.
manage to capture a surprisingly pipes vary in diameter between                                                     I
large 18 per cent of the trade. The 80 and 150 mm and can be                PVC pipes                               I
reason for this is, first, low prices between one and four metres long.
offered by the sma U firms, and the Total demand is around 1S ,000             The final type of pipo is PVC,
bulky nature of the pipes them- tons a year, giving a market value          and alt'houafl this i, tending to
selves. They are costly to transport, of 50 million baht. Again, there is   replace ~teel pipes in domestic
relatively easy to make wnost any- tough competition. Thia is in spite      applications, the process is slow.
where, and thus the market is frag- of the far.t that Siam Cement is        PVC pipes, while cheap and easy to
mented in terms of location. While the only manufacturer in Thailand        deal with, do not have such a long
demand is increasing at an esti- of asbestos cement pipes. Wily bu-         life as steel pipes and arc not
mated 10 per cent per year, 30 per sinessmen have found substitute          as rigid. The main manufacturer in
cent of all sales are made in Bang- materials which allow them to pro-      Thailand, however, is Thai Pipe
kok. Again, the government has duce similar pipe for less money. Is         Industry Co Ltd and they make
been the ma in spur to this sector the quality as good? Well, no, but       rigid PVC pipes and pipe fittings
because accelerated road construe• then the Thai market is traditional•     and flexible garden hose. Pipe
 tion has caUed for mo re culverts ly governed by price consider3tions.     diameter can vary from ¼ to 16
 and drainpipes. The Highways            Asbestos cement pressure pipes     inches and the factory has TlSI
 De partme nt is far an<l away the tend to sell more easily because         certification •


    THAI STEEL PIPE INDUSTRY CO.,LTD.
                                                LEADING MANUFACTURER OF
                                                         GALVANIZED AND
                                                         BLACK STEEL PIPE
                                                             IN THAILAND




 42                                                                         Business Review, February 1980
 Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 85 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                          EXHIBIT 4




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21     Page 86 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry    -     Line Pipe



                              ROGER       B.    5CHAGRIN,           P.C.
                                             FOURTH FLOOR

                                        923 FIFTEENTH STREET, NW

                                          WASHINGTON, DC 20005

                                               (202) 628-3810



                                          March 14, 1985
     Secretary of Commerce                                                  A-307-502
     Attn: Import Administration                                            A-549-502
     Central Records Unit                                                   C-549-501
     Room B-099                                                             2 pages
     Department of Commerce                                                 Nonconfidential
     Pennsylvania Ave. at 14th St., N.W.
     Washington, D.C. 20230
     Attention: John Brinkmann, Room 3608
                   Re:    Certain Welded Carbon Steel Circular Pile and
                          Tube Products from Thailand and Venezue a:
                          Partial Withdrawal of Petition
     Dear Mr. Secretary:
                   Petitioners in the above designated investigations,
     the standard pipe subcommittee and the line pipe subcommittee
     of The Committee on Pipe and Tube Imports and the individual
     members of these subcommittees, hereby withdraw the following
     portions of the followings petitions:


           1.   A-307-502, Certain Pipe and Tube Products from
           Venezuela: Petitioners withdraw the petition insofar as it
           concerns standard pipe, TSUS numbers 610.3231, 3234, 3241,
           3242, 3243, 3252, 3254, 3256, 3258, and 4925� The !TA is
           presently conducting an antidumping investigation of this
           product from Venezuela, and initiating another
           investigation would be duplicative�
           2.   A-549-502 and C-549-501. Certain Pipe and Tube
           Products from Thailand: Petitioners withdraw these
           petitions insofar as they concern line pipe, TSUS numbers
           610.3208 and 3209. Petitioners have ascertained that no
           Thai company is presently licensed to produce pipe to AP!
           specifications, and imports of AP! line pipe from Thailand
           are therefore not likely.



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 87 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe


ROGER     B.   5CHAGRIN,          P.C.

                  Petitioners wish to stress that the withdrawal of
     these portions of their petitions in no way alters their
     position that the appropriate domestic industry for injury
    de~ermination purposes is the industry producing standard and
     line pipe.




                                                  -2-




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 88 of 1077
                  Barcode:3883503-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                          EXHIBIT 5




Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 89 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
CERTAIN WEJ,.DED CARBON STEEL
PIPES AND TUBES FROM THAILAND
AND VENEZUELA.

  Detemmatlon of the Commission
. In Jnvestlgatlon No. 701-TA-242
: (Prellmlnary) Under the Tariff Act of
  1.9 30, Together With the Information
  Obtained In the lnv_e stlgatlon




                                                       Determinations .of the Commission
                                                       In Investigation Nos. 731-TA-252
USITC PUBLICATION 1680                                 and 253 (Prellmlnary) Under the Tariff
                                                       Act of 1930, Together With the
APRIL 1985                                             Information Obtained In the Investigations



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved

United State• lntematlonal Trade Comnnalon /             Washington, D.C. 20438
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 90 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
      UNITED STATES INTERNATIONAL TRADE COMMISSION




                                    COMMISSIONERS


                              Paula Stern, Chairwoman
                       Susan W. Llebeler, Vice Chairman .
                                Alfred E. Eckes
                              Seeley G. Lodwick
                                 David a. Rohr




                           Bruce Cates, Office of Investigations
                           Dennis Rapkins, Office of Industries
                              John Ryan, Office of Economics
                       Jack Simmons, Office of the General Counsel
                           Chand Mehta, Office of Investigations
                        Robert Carpenter, Supervisory Investigator




                            Address all communications to
                 Kenneth R. Mason, Secretary to the Commission
                United States International Trade Commission
                                  Washington, DC 20436
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 91 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                            CONT ENT S



   Determinations---------·------------------------·---------------------------                        1
   Views of Commission---------------------------------------------------·-----                     5
   Separate Views of Vice Chairman Liebeler-----------------------------·-------                   19
   Information obtained in the investigations:
       Introduction--------------------------------------------------------~ -                    A-1
       Previous Commission investigations-----------------·---------------------                  A-2
       'Nature and extent of the alleged subsidies----·--------------------------                 A-4
       'Nature and extent of the alleged sales at LTFV----------------------------                A-5
       The products:
            Description and uses-------- ----------------------------------------                 A-5
            Manufacturing processes-- - --- ------------------------------- 7 - - - - - - -       A-6
            U.S. tariff treatment----··----------------------------·----------------·-            A-8
       U.S. producers-----------------------------------------------------·------                 A--8
       U.S. importers----------------------·------------------------~----------·------·          A-10
       The U.S. market:
            Channels of distribution-----------------------··--------------------                A-10 ·
            U.S .. consumption--···---------·-------·------------------·-------·--·------        A- l 1
       Consideration of alleged material injury to an industry in the United
         States--------------------------------------------------------------                    A-12
            U.S. production, capacity, and capacity utilization----··-------------               A-13
            U.S. producers' shipments-----------------------------------------                   A-14
            U.S. exports-------·-----------·· •---------------------------------------           A-15
            U.S. producers• inventories-----·-------------------------------------               A-16
            Employment and wages-----·-------------------------------------:--------             A-17
            Financial experience of U.S. producers-----------------------------                  A-19
                 Standard and line pipes and tubes-----------"'."."·------------------           A-19
                 Standard pipes and tubes-----------------------------·------------              A-19
                 Line pipes and tubes-·-----------------------------------------                 A-22
                 Overall establishment operations-------------------------------                 A-22
                 U.S. producers' statements on the impact of imports from
                    Thailand and Venezuela on their growth, investment,
                    and ability to raise capital--------------------------------                 A-24
       The question of the threat of material injury-----------------------~--                   A-24
            U.S. importers' inventories----------------------------------~----                   A-24
            Capacity of foreign producers to generate exports:
                 Thailand--------------------------------------------------. ---                 A-24
                 Venezuela------------------------------------------.---------·-                 A-26
       Consideration of the causal relationship between alleged material
         injury or the threat thereof and the allegedly subsidized and LTFV
         imports:
            U.S. imports------------- ·-------------------------------- · ---------              A-27
                 Standard pipes and tubes--------------------------------------                  A-28
                 Line pipes and tubes--·----------------------------------------                 A-28
            Market penetration by the alleged subsidized and LTFV imports------                  A-28
                 Standard pipes and tubes----------------------------------,------               A-32
                 Line pipes and tubes--------------------------------------------                A-32
            Prices------------------------------------------------------------                   A-32
                 S~anda:d pipes and tubes---------------------------:------------                A-35
                 Line p 1.pe--- ------------------------------------------- ---------            A-3 7
            Transportation costs--------------------------------------------~-                   A-37
           .Exchange rates-------·-----------------------------·--------------•-•·•              A-39
            Lost sales------------------------------------·-----------·---.-------·              i
                                                                                                 A-40



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21       Page 92 of 1077
                   Barcode:3883503-02 A-549-502 SCO - Scope Inquiry         -   Line Pipe
                                                           ii


                                                      CONTENTS



    Appendix A. Commission's Federal Register notice of investigation- -- -·---·· A-43
    Appendix B. Calendar of witnesses who appeared at the Commission's
      c.onf erence--··- - ·------- ------ ------·--- ------ -·--· -·---------------·---··--·-··--- -------·· - A-4 7
    Appendix C. Previous Commission investigations--·-·------------···------------- A-49


                                                        Tahles

      1.   Certain welded carbon steel pipes and tubes: Selected U.S. producers'
             shares of domestic shipments, by product lines, 1984---- -···-··-------- A-9
      2.   Certain welded carbon steel pipes and tubes: U.S. producers'
             domestic shipments, imports for consumption, and apparent
             consumption, by types, 1982-84, January 1984, and January
             1985- -- ···------------ ----------------- ----------------------------------- - A--12
      3.   Standard and line pipes and tubes: U.S. production, capacity, and
             and capacity utilization, 1982-84, January-February 1984, and
             January-February 1985---- •-- ----------------------------------------- - A-13
      4.   Standard and line pipes and tubes: U.S. producers' domestic ship-
             ments, by types, 1982-84, January-February 1984, and January-
             February 1985--· - ----------------------------------------------------- A-15
      5.   Standard and line pipes and tubes: U.S. producers' inventories of
             domestically produced merchandise, by types, as of Dec. 31 of
             1982-84 and Feb. 29 of 1984-85-----------,--------------------------- A-17
      6.   Average number of production and related workers producing standard
             and line pipes and tubes and hours worked by and wages and total
             compensation paid to such employees, 1982-84, January-February
             1984, and January-February 1985------------------------------------- A-18
      7.   Income-and-loss experience of 6 U.S. producers on their operations
             producing standard and line circular welded carbon steel pipes
             and tubes, accounting years 1982-84-------------------------------- A-20
      8.   Income-and-loss experience of 2 U.S. producers on their operations
             producing standard pipes and tubes, accounting years 1982-84------- A-21
      9.   Income-and-loss experience of 3 U.S. producers on their operations
             producing line pipes and tubes, accounting year 1982-84------------- A-22
    10.    Income-and-loss experience of 6 U.S. producers on the overall opera-
             tions of their establishment within whi~h welded carbon steel
             pipes and tubes are produced, accounting years 1982-84------------- A-23
     11.   Standard pipes and tubes: Thailand's production, capacity, capacity
             utilization, domestic shipments, and exports, 1982-85-------------- A-25
     12.   Standard and line pipes and tubes: Conduven's capacity, production,
             export sales, and home-market sales, 1981-83, January-September
             1983, and January-September 1984------------------------------------ A-27
     13.   Standard and line pipes and tubes: U.S. imports for consumption, by
             principal sources, 1982-84, January 1984, and January 1985--------- A-29
     14.   Standard pipes and tubes: U.S. imports for consumption, by principal
             sources, 1982-84, January 1984, and January 1985------------------- A-30
     15.   Line pipes and tubes: U.S. imports for consumption, by principal
             sources, 1982-84, January 1984, and January 1985------------------- A-31
     16.   Standard and line pipes and tubes: Shares of U.S. consumption sup- ii
             plied by Venezuela, Thailand, all other countries, and U.S. pro-
             ducers, 1982-84, January 1984, and January 1985-------------------- A-33
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40 iii
                                           Filed 05/07/21                    Page 93 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry     -   Line Pipe
                                                    CONTENTS

                                              Tables--Continued



     17,   Standard and line pipes and tubes: Shares of U.S. consumption,                                  Page
             by specified sources, 1982-84, January 1984, and January
             1985----------------------·-•---------------·--------·-·------------------                    A-34
     18.   Standard circular pipes and tubes: U.S. producers' and importer's
             weighted-average prices to service centers/distributors for
             schedule 40 standard pipe, by quarters, January 1982-February
             1985--- ··· -·------------·------- -···--------·-•·-------·------ --·---·--··-------------    A-36
     19.   Line pipe: U.S. producers' and importers' weighted-average prices
             to service center/distributors, by quarters, January 1982-
             February 1985--·- . ··--··----------------·---------·-------·-------------·-·---              A-38
     20.   Nominal and real exchange rate indexes between the U.S. dollar and
             the Venezuelan bolivar and the Thai baht, by quarters, January
             1982-December 1984- ---------·----------------------------·-----·--------                     A-40
            Certain welded carbon steel pipes and tubes: Pending and recently
              terminated title VII investigations and outstanding du111pi.ng/
              countervailing orders and most recent dumping/subsidy margins,
              and import/consumption ratios~ by countries, 1982-84-··--···-·--·-------                     A-50




       Note.--Information that would reveal the confidential operations of
     individual concerns may not be published and therefore has been deleted from
     this report. Such deletions are indicated by asterisks.



                                                                                                     iii



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 94 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                                 iv



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 95 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe

                          UNITED STATES INTERNATIONAL TRADE COMMISSION
                                         Washington, DC

                        Investigations Nos. 701-TA-242 (Preliminary) and
                                731-TA-252 and 253 (Preliminary)

                        CERTAIN WELDED CARBON STEEL PIPES AND TUBES FROM
                                     THAILAND AND VENEZUELA


    Determinations

          On the basis of the record        l/   developed in the subject investigations,

    the Commission determines, pursuant to section 703(a) of the Tariff Act of

    1930 (19   u.s.c.    § 167lb(a)), that there is a reasonable indication that

    industries in the United States are materially injured by reason of imports of

    welded carbon steel standard]._/ and line pipes and tubes               2_/   which are

    allegedly subsidized by the Government of Venezuela.                 The Commission also

    determines, pursuant to section 733(a) of the Tariff Act of 1930 (19 U.S.C.

    § 1673b(a)), that there is a reasonable indication that an industry in the

    United States is threatened with material injury by reason of imports of

    ·welded carbon steel standard pipes and tubes from Thailand!!,_/ and materially

    injured by welded carbon steel line pipes and tubes from Venezuela, which are

    allegedly being sold in the United States at less than fair value (LTFV).


       1/ The "record" is defined in section 207.2(i) of the Commission's Rules of
    Practice and Procedure (19 CFR § 207.2(1)).
       2/ Chairwoman Stern and Vice Chairman Liebeler dissenting with respect to
    st'andard pipes and tubes.
       3/ The term "welded carbon steel standard pipes and tubes" covers welded
    carbon steel pipes and tubes of circular cross section, 0.375 inch or more but
    not over 16 inches in outside diameter, provided for in items 610.3231,
    610.3234, 610.3241, 610.3242, 610.3243, 610.3252, 610.3254, 610.3256,
    610.3258, and 610.4925 of the Tariff Schedules of the United States Annotated
    (TSUSA). The term "~elded carbon steel line pipes and tubes" covers welded
    carbon steel pipes and tubes of circular cross section, with walls not thinner
    than 0.065 inch, 0.375 inch or more but not over 16 inches in outside
    diameter, conforming to API specifications for line pipe, provided for in
    TSUSA items 610.3208 and 610.3209.
       4/ Chairwoman Stern determines on the basis of a cumulative analysis that
    there is a reasonable indication that an industry in the United States is
    materially injured by reason of imports of welded carbon steel standard pipes
    and tubes from Thailand. Vice Chairman Liebeler dissenting with respect to1
    imports from Thailand.

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 96 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -     Line Pipe

                                                      2


     Background

           On February 28, 1985, petitions were filed with the U.S. International

     Trade Commission and the U.S. Department of Commerce by counsel for the

     Committee on Pipe and Tube Imports alleging that an industry in the United

     States is materially injured and threatened with material injury by reason of

     imports of certain welded carbon steel pipes and tubes which are being

     subsidized by the Governments of Thailand and Venezuela, and which are also

     being sold in the United States at LTFV.               On March 12, 1985, counsel amended

     the petitions to state, among other things, that the petitions were filed by

     the Standard Pipe Subcommittee and the Line Pipe Subcommittee of the Committee

     on Pipe and Tube Imports, and by each of the individual manufacturers that are

     members of those subcommittees.           Accordingly, effective February 28, 1985, the

     Commission instituted investigation No. 701-TA-242 (Preliminary), to determine

     whether there is a reasonable indication that an industry in the United States

     is materially injured, or is threatened with material injury, or the

     establishment of an industry in the United States is materially retarded by

     reason of imports from Venezuela of certain welded carbon steel pipes and

     tubes which are allegedly subsidized by the Government of Venezuela.};_/                    The

     Commission also instituted, effective February 28, 1985, investigations Nos.

     731-TA-252 and 253 {Preliminary), to determine whether there is a reasonable

     indication that an industry in the United States is materially injured or

     threatened with material injury, or the establishment of an industry in the

     United States is materially retarded by reason of imports of certain welded


        1/ Thailand is not a "Country under the Agreement'' and therefore the
     coimission is not required to reach a determination with respect to injury
     from allegedly subsidized imports. Consequently, the Commission did not
     institute a countervailing duty investigation with respect to the allegedly
     subsidized imports from Thailand.                                        2



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21     Page 97 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                    3


    carbon steel pipes and tubes from Thailand and Venezuela which are alleged to

    be sold in the United States at LTFV.

           In the process of instituting these investigations, Commerce advised the

    petitioner that the welded carbon steel pipe and tube products covered by the

    petitions represented two distinct classes or kinds of products, standard pipe

   and line pipe.      Subsequently, on March 14, 1985, the petitions involving

    imports from Thailand were withdrawn as they relate to line pipe because there

    is no known production in Thailand of line pipe to American Petroleum

    Institute (API) specifications.          On the same date, the antidumping petition

   involving imports from Venezuela was withdrawn as it relates to standard pipe

    because the Commission, on February 1, 1985, had made an affirmative

   preliminary determination with respect to imports of that product from

   Venezuela and Commerce was in the process of conducting its antidumping

   investigation.

          Notice of the institution of the Commission's investigations and of a

   public ~onference to be held in connection therewith was given by posting

   copies of the notice in the Office of the Secretary, U.S. International Trade

   Commission, Washington, DC, and by publishing the notice in the Federal

   Register of March 18, 1985 (50 FR 10866).              The conference was held in

   Yashington, DC, on March 22, 1985, and all persons who requested the

   opportunity to appear in person or by counsel were given the opportunity to do

   so.    The Commission's determinations in these investigations were made in an

   open "Government in the Sunshine" meeting held on April 8, 1985.




                                                                                                 3



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 98 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                                 4



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 99 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -     Line Pipe

                                                  - 5 -




                                     VIIW8   or   THI COIIIIIIBIO•

         In these three preliminary investigations, we have determined that:

 (1) there is a reasonable indication that industries in the United States are

 materially injured by reason of allegedly subsidized imports of welded carbon

 steel standard and line pipes and tubes from Venezuela (Inv. No.
 701-TA-242); !I     ii (2) there is a reasonable indication that an industry
 in the United States is threatened with material injury by reason of imports

 of welded carbon steel standard pipes and tubes from Thailand allegedly sold
 at less than fair value (LTFV) (Inv. No. 731-TA-252); 1I !I and (3) there

 is a reasonable indication that an industry in the United States is materially




   !I     Chairwoman Stern determines that there is no reasonable indication that
          industries in the United States are materially injured or threatened
          with material injury by reason of allegedly subsidized imports of welded
          carbon steel standard pipes and tubes from Venezuela.

    ii Vice Chairman Liebeler determines that there is no reasonable indication
          that industries in the United States are materially injured or
          threatened with material injury by reason of allegedly subsidized
          imports of welded carbon steel standard pipes and tubes from Venezuela.
          See separate views of Vice Chairman Liebeler.

    11    Based on a cumulative analysis, Chairwoman Stern determines that there
          is a reasonable indication that an industry in the United States is
          materially injured by reason of allegedly LTFV imports from Thailand and
          does not reach the question of threat of material injury.

    !I    Vice Chairman Liebeler determines that there is no reasonable indication
          that an industry in the United States is materially injured or
          threatened with material injury by reason of allegedly LTFV imports from
          Thailand. See separate views of Vice Chairman Liebeler.

                                                                                                 5



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21     Page 100 of 1077
                      Barcode:3883503-02 A-549-502 SCO - Scope Inquiry    -   Line Pipe

                                                    - 6 -     .



  injured by reason of allegedly LTFV imports of welded carbon steel line pipes

 and tubes from Venezuela (Inv. Bo. 731-TA-253). 21


 Like Product• and the Domeatic Induatri••

         The term "industry" is defined in section 771{4)(A) of the Tariff Act of
  1930 as being "the domestic producers as a whole of the like product."§_/

 The term "like product" is defined in section 771(10) as being "a product

 which is like, or in the absence of like, most similar in characteristics and
                                                                         71
 uses with the article subject to an investigation ... -

         There are two imported products that are the subjects of the three
 petitions in these investigations:               standard and line circular welded carbon

  steel pipes and tubes, 0.375 inch or more but not over 16.0 inches in outside

  diameter, as follows:

                (1)    Bo. 701-TA-242, countervailing duty petition regarding
                       Venenzuela, both standard and line pipes and tubes;

                (2)    Bo. 731-TA-252, antidumping petition regarding Thailand,
                       standard pipes and tubes only; and

                (3)    No. 731-TA-253, antidumping petition regarding Venezuela,
                       line pipes and tubes only.
                                                                  t.

         We have addressed the like product question regarding standard pipes and

  tubes (standard pipe) and line pipes and tubes (line pipe) in prior




    2/ Material retardation of the establishment of an industry in the United
         States was not at issue in any of the three investigations and will not
         be discussed further.

    ~/ 19 U.S.C. § 1677(4)(A).

    11   19   u.s.c. S 1677(10).
                                                                                                  6



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21        Page 101 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry    -    Line Pipe
                                                    - 7 -

                        8/
    investigations. -         In those investigations, the Commission recognized
                                                                     9/
    distinctions between standard pipe and line pipe. -                     Standard pipe is
    manufactured to .American Society of Testing and Materials (ASTM)

    specifications and line pipe is manufactured to .American Petroleum Institute
                           10/
     (API) specifications. -          Line pipe is made of higher grade steel and may

    have a higher carbon and manganese content than is permissible for standard

    pipe.    Line pipe also requires additional testing.                  Wall thicknesses for

    standard and line pipes, although similar in the smaller diameters, differ in
                                11/
    the larger diameters. -           Moreover, standard pipe (whether imported or

    domestic) is generally used for low-pressure conveyance of water, steam, air,

    or natural gas in plumbing, air-conditioning, automatic sprinkler and similar

    systems.     Line pipe is generally used for the transportation of gas, oil, or




       !I   The Commission has conducted a series of investigations regarding
            imports of welded carbon steel pipes and tubes in the recent past.
            Certain Welded carbon steel Pipes and Tubes from the Republic of Korea,
            Inv. No. 701-TA-168, USITC Pub. 1345 (1983); Certain Welded Carbon Steel
            Pipes and Tubes from the Republic of Korea and Taiwan, Invs. Nos. ,,.
            731-TA-131 and 132 (Preliminary), USITC Pub. 1389 (1983), aff'd, Certain
            Welded Carbon Steel Pipes and Tubes from the Republic of Korea and
            Taiwan, Invs. Nos. 731-TA-131, 132, and 138 (Final), USITC Pub. 1519
            (1984); Certain Welded Carbon Steel Pipes and Tubes from Brazil and
            Spain, Inv. Nos. 701-TA-220 (Preliminary), 731-TA-197 and 198
            (Preliminary), USITC Pub 1569 (1984); Certain Welded Carbon Steel Pipes
            and Tubes from Taiwan and Venezuela, Inv. Nos. 731-TA-211 and 212
            (Preliminary), USITC Pub. 1639 (1985).

       ii !.:...&.:.., Certain Welded Carbon steel Pipes and Tubes from Taiwan and
            Venezuela, supra, at 7.

     10/    According to the petitions in these cases, standard pipe is generally
            produced to ASTM specifications A-120, A-53, or A-135, and line pipe is
            produced to API specifications API-5L or APl-5X. ~ . petition in No.
            731-TA-252 at 11.

     11/    Report at A-8.

                                                                                                 7



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
            Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 102 of 1077
                        Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe


                                               - 8 -

                                                             12/
water in utility pipeline distribution systems. -                  We conclude that

domestic line pipe is like imported line pipe and not like imported standard

pipe.    We further conclude that domestic standard pipe is like imported

standard pipe and is not like imported line pipe.

        Turning to the question of pipe diameter, we believe that differentiation

of either line or standard pipe by outside diameter is somewhat arbitrary.

While it may be true that in some instances a country may export standard or

line pipe above or below a certain diameter, this is not sufficient reason to

limit the like product to only those sizes in cases such as these.                         According

to American Iron    &   Steel Institute (AISI) information, there is no domestic

production of standard pipe above 16 inches outside diameter. 131                      It

appears that line pipe above 16 inches diameter generally has different uses

from smaller line pipe and is marketed in a different fashion.                     Thus, the like

products consist of all standard pipe and line pipe up to 16 inches outside

diameter.

        We conclude, therefore, that there are two like products in this

investigation       welded carbon steel line pipe and welded carbon steel

standard pipe of circular cross-section up to 16 inches outside diameter.                         We

further conclude that there are two domestic industries comprised,

respectively, of the domestic producers of welded carbon steel line pipe and

welded carbon steel standard pipe.




 12/     Id. at A-6. See also Certain Welded Carbon Steel Pipes and Tubes from
         the Republic of Korea, supra, at A-2-4.

 13/     AISI Form 10-P.
                                                                                                       8



   Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21    Page 103 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe


                                                - 9 -


         The domestic industries are composed of the producers of the like

 product.     The domestic standard pipe and tube industry consists of 41 firms

 producing only standard pipe and 7 firms that produce both standard and line

 pipe.     The domestic line pipe and tube industry consists of 4 firms that

 produce only line pipe and tube and the same 7 firms that produce both the

 standard pipe. -14/




  14/    Petitioners have argued that if those firms that produce both line and
         standard pipe are unable to provide separate data for standard and line
         pipes, the Commission must, under 19 u.s.c. S 1677(4)(D), "view the
         producers of standard and line pipe a single industry." Petitioners'
         preconference brief at 1. The argument is misplaced.
             Even though we usually evaluate the industry consisting only of the
         production of the like product, the "product line" provision (19 u.s.c.
         S 1677(4)(0)) permits us to examine a product line that includes the
         like product when the like product has no separate identification in
         terms of such criteria as production process or producer's profits.
         Under product line, we must evaluate the narrowest range of products,
         including the like product, for which information is available; we may
         not use data for a product line that does not include the like product.
         Accordingly, in the case of the line pipe industry and assuming that the
         statutory criteria for use of "product line" are met, we may consider
         information from those firms that produce only line pipe and from those
         firms that produce both line and standard pipe, but not information from
         those firms that produce only standard pipe.
             In these investigations, we have considered each industry
         separately. However; we also have considered data for the producers of
         both line and standard pipe who were unable to separate their data when
         such consideration provides additional insight into the condition of the
         domestic industry.
             Should any of these cases return for a final investigation, we
         anticipate that the domestic producers who have been unable to allocate
         their production and financial data between line pipe and standard pipe
         within the limited time available for these preliminary investigations
         will be able to do so, explaining the basis for the allocations, or have
         persuasive reasons why such allocation is not possible.

                                                                                                 9



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21        Page 104 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -     Line Pipe

                                             - 10 -

                                                            15/
Condition of th• Domeatic Standard Pipe Induatey -
       As noted above, the Commission has investigated the domestic standard
                                                                     16/
pipe and line pipe industries in prior investigations. -                     From the data

gathered in those investigations, the domestic line and standard pipe

industries demonstrated reasonable performance through 1981, but suffered

serious setbacks in 1982 in terms of almost all significant economic

indicators.    Production, shipments, capacity utilization, employment, and

wages all decreased precipitously, and financial performance

deteriorated. 171      We keep these facts in mind as we consider the data

gathered during the course of this investigation. 181

       Apparent domestic consumption of standard pipe increased 40 percent

during the period under investigation. 191            Uevertheless, AISI data show




 15/    Much of the information in these investigations regarding the condition
        of the domestic industries and regarding the imports are confidential
        and, therefore, can only be discussed in general terms.

 16/    See footnote 8, supra.

 17/    See Certain Welded Carbon Steel Pipes and Tubes from the Republic of
        Korea, supra, at 6-8.

 18/    The period covered by these investigations includes calendar years 1982,
        1983, and 1984, and January 1985.

 19/    Report at Table 2.

                                                                                                10



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 105 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -    Line Pipe
                                                    - 11 -

                                                                                         20/
     that U.S. producers• shipments declined from 1982 through 1984. -
                                                     21/
     Production of standard pipe increased steadily, -   but capacity
     utilization, although it increased from 1982 to 1984, remained at extremely

     low levels.

             Data on employment, wages, and hours show no significant trends in terms

     of the number of production and related workers and their hours worked.                      The

     number of workers declined by more than 6 percent from 1982 to 1983 and then
                                                                         22/
      increased by less than 3 percent from 1983 to 1984. -
             The financial performance of the domestic standard pipe and tube industry

     deteriorated from 1982 to 1983 and then improved in 1984, surpassing the 1982

      levels for ~et sales, gross profits, operating income, and cash flow from

     operations. 231       However, operating income as a percentage of net sales did

     not reach a reasonably profitable level in 1984.                Domestic prices, moreover,
                                                                         24/
     have shown a steady, if irregular, downward trend. -
             The end-of-period data show, notwithstanding the improvements
      experienced, that the industry's performance remains weak.                      Moreover, it is




       20/    Id. According to data supplied in response to our questionnaires,
              domestic producers• shipments increased throughout the period of
              investigation. Report at Table 4. The questionnaire data are not
              inconsistent with the AISI data because Table 4 excludes the shipments
              of several large producers, whose shipments decreased sharply during the
              the period under investigation.

       21/    Report at Table 3.

       22/    Report at Table 6.

       23/    Report at Tables 7 and 8.

       24/    Report at Table 18.

                                                                                                 11



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 106 of 1077
                   Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe


                                             - 12 -


clear that there has been very significant growth in demand in the United

States market.     However, the domestic industry has consistently lost market

share.     Accordingly, we find that there is a reasonable indication that the

domestic industry is suffering from material injury.


Impact of the Allegedly Subsidized standard Pipe Imports from Venezuela 251

       Imports of standard pipe from Venezuela rose significantly from 1982 to

1984, increasing approximately twelve-fold during the course of those three
       26/
years. -       Venezuelan standard pipe and tube, as a percentage of domestic

consumption has likewise increased rapidly during the period of this
investigation. 271
                                                                                       28/
       Pricing information is available for one standard pipe product. -

The data show that the prices of the Venezuelan standard pipe imports have

been consistently below the prices for the domestic standard pipe.                    Margins of

underselling, evident in every quarter for which comparisons are possible, are

significant. 291     This underselling occurred while prices for the domestic
product were generally declining.




 25/     Petitioners have urged us to cumulate the imports from Venezuela subject
         to these investigations with imports from·Mexico, Spain, and Brazil.
         However, as the investigations regarding imports from those countries
         have been terminated by the withdrawal of the petitions, cumulation with
         these imports is inappropriate.

 26/     Report at Table 14.

 27/     Id.

 28/     Report at Table 18.

                                                                                                   12



 Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 107 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe


                                                  - 13 -


           Accordingly, in investigation Hos. 701-TA-242, we find that there is a

    reasonable indication that the domestic standard pipe industry is materially

    injured by reason of the alleged subsidized standard pipe imports from

    Venezuela. 301 311


    Impact of the Allegedly LTFV Imports of Standard Pipe from Thailand

           In the consideration of the impact of imports from Thailand, petitioners
    urge us to evaluate threat of material injury on both national and regional

    industry bases, with the regional industry consisting of states west of the

    Rocky Mountains (California, Oregon, Washington, Idaho, Hevada, Utah, and




     30/   Having found that there is a reasonable indication of material injury by
           reason of the allegedly subsidized imports from Venezuela, we do not
           need to consider whether there is a threat of material injury.

     31/   Chairwoman Stern finds no reasonable indication of material injury or
           threat of material injury by reason of allegedly subsidized Venezuelan
           standard pipe. As mandated by the Tariff and Trade Act of 1984
           amendments to the Tariff Act of 1930, she has considered the
           appropriateness of a cumulative analysis of these imports with others
           under investigation or subject to recent antidumping duty orders.
           However, the most recent other countervailing duty (CVD) investigation
           of this product resulted in the placing of a final order against imports
           from Korea in February 1983. Imports from Korea since that date have
           not benefitted in the U.S. marketplace from injurious subsidies.
           Therefore, the requirement that imports be coincident in time if they
           are to be cumulated has not been met. Cumulation is therefore
           inappropriate. Chairwoman stern does not believe that it is appropriate
           to aggregate subject imports across statutes. The data on standard pipe
           imports show very low levels of market penetration. There was only one
           confirmed instance of a sale lost to the imported product and that sale
           involved a very low quantity. Report at A-42. Moreover, there is no
           threat of material injury because Venezuelan capacity utilization is at
           high levels and there is nothing to suggest that production levels will
           be further elevated to generate exports to the United States.

                                                                                                13



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 108 of 1077
                   Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe

                                                - 14 -

          32/ 331
Arizona). -   -        The infonnation regarding the ports of entry for the

pending Thai shipments does not show the requisite concentration of imports
into the proposed region, thus failing to satisfy one of the three statutory
       . f or a reg i ona l .1ndus t ry. -341
cr1"ter1a                                         Therefore, we decline to conduct a
regional industry analysis in this case.

       Imports of standard pipe and tube from Thailand first entered the United

States in 1984 with a total of 50 tons, constituting less than 0.05 percent of

the United States' market. 351         Data obtained by the Commission on future
shipments indicate that it is highly likely that the quantity of imports from

Thailand for 1985 will increase significantly. 361               Pricing data obtained

from the importer of Thai standard pipe show that prices of the presold

product that will enter in the next several months are below the current




 32/    Amended petition at 34-38.

 33/   In this investigation, we have considered both material injury and
       threat of material injury even though the petition does not claim that
       material injury is currently present.

 34/    In appropriate circumstances, the United States may be divided into two
        or more markets and the producers within each such market may be treated
        as if they were a separate industry. 19 u.s.c. S 1677(4)(C). The
        statute establishes three criteria for a regional industry: (1) whether
        the producers within the regional market_ sell all or almost all of their
        production of the like product in that market; (2) whether the demand in
        that market is not supplied, to any substantial deg.ree, by producers of
        the product located elsewhere in the United States; and (3) whether
        there is a concentration of the allegedly dumped or subsidized imports
        into the regional market. Id.; Rock Salt from Canada, Inv. No.
        731-TA-239 (Preliminary), USITC Pub. No. 1658 at 5 (1985).

 35/    Report at Table 14.

 36/    Report at A-26.

                                                                                                 14



 Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 109 of 1077
                  Barcode:3883503-02 A-549-502 SCO -- Scope
                                                       15 -Inquiry   -   Line Pipe



                                                        37/
      weighted average price charged by U.S. producers. -                   Therefore, we find

      lhal there is a reasonable indication that an industry in the United Stales is

      threatened with material injury by reason of imports of allegedly LTFV
                    .
      s l an dar d pipe f rom Thailan.
                                .   d -38/ -39/




       ll/ Memorandum to the Commission from Acting Director, Office of
            Investigations, No. Inv-I-071 (April S, 198S).

       38/ Chairwoman Stern finds that there is a reasonable indication of material
           injury and does not reach the question of threat of material injury. In
           reaching this determination, she has cumulated the imports from Thailand
           with the recently investigated allegedly LTFV imp~rts of standard pipe
           from Venezuela. See Certain Welded Carbon Steel Pipes and Tubes from
           Taiwan and Venezuela, supra. While the imports from Thailand are
           miniscule, the 1984 act is clear that they must be considered for
           cumulation. They are reasonably coincident with and present in the same
           markets as the Venezuelan standard pipe on which she joined the
           Commission in a preliminary affirmative determination in February 1985.
           Thus, when the subject Thai imports -- however tiny their individual
           significance -- are cumulated with those Venezuelan imports, an
           affirmative preliminary determination is appropriate.

       39/ Commissioner Rohr notes that during the period of investigation there
           were two shipments of Thai steel into the United States, of 11 and 39
           tons, respectively, into two East Coast ports. The information which the
           Commission has gathered suggests that it is unlikely that these two
           shipments "competed". with other domestic or imported steel. In this
           investigation, he has concluded that the information gathered establishes
           a reasonable indication that imports of allegedly LTFV Thai steel are a
           threat to a domestic industry, and he has decided to reserve the issue of
           cumulation.
                Commissioner Rohr also notes that this investigation poses several
           issues of first impression for the Commission relating to imports to the
           United States from non-traditional suppliers of particular articles. He
           expects this aspect of the investigation to be fully considered by the
           Commission if this investigation continues.

                                                                                                15



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21    Page 110 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry     -   Line Pipe


                                                 - 16 -

                                                            40/
Condition of the      Dome • tic   Lin• Pip• Indu• try -
        Apparent consumption of line pipe decreased from 1982 to 1983, rebounding

in 1984 to a level more than 22 percent above the 1982 level. 411                      U.S.

producers' shipments, however, according to AISI data, declined in 1983 and
                                                          42/
exceeded 1982 levels only slightly in 1984. -                     Domestic production, for

firms that produced only line pipe, increased from 1982 to 1984. 431
Capacity utilization levels likewise increased but remained unacceptably low
                                           44/
even at the close of this period. -

        The number of production and related workers, hours worked, wages paid,

and total compensation decreased sharply from 1982 to 1983 and then increased

in 1984 to levels surpassing those of 1982. 451
        The financial performance of firms producing line pipe only is quite

similar to the performance of the standard pipe industry, with some




  40/    As in the case of standard pipe, we conduct our analysis of the
         condition of the domestic line pipe industry keeping in mind the serious
         economic downturn suffered by this industry in 1982.

 41/     Report at Table 2.

  42/    Id. Shipment data from our questionnaires show significant increases
         from 1982 to 1984. These data, however, overstate the trends in
         domestic shipments as Table 4 excludes the shipments of several large
         producers, whose shipments decreased very sharply during the period
         covered by the investigation, and also excludes data for U.S. firms that
         may have ceased production in 1982 or 1983.

  43/    Report at Table 3.

  44/    Id. This is also true when the producers of both standard and line pipe
         are considered along with the producers of line pipe only.

  45/    Report at Table 6.

                                                                                                16



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 111 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                  - 17 -

                                                                   46/
    improvement in 1984 when compared to prior years. -                   Gross profit and

    operating income as a percentage of net sales remain at depressed
            47/
    levels. -       Moreover, the prices received by domestic producers for line
                                                             48/
    pipe decreased irregularly from 1982 to 1984. -

           As in the case of standard pipe, there has been improvement in some key

    indicators from 1982 through 1984.           However, those indicators still

    demonstrate a reasonable indication of material injury.                 Moreover, when the

    increase in apparent consumption is considered, it is clear that the domestic

    industry has not enjoyed much of that growth and has steadily lost market


    Impact of Allegedly subsidized and LTFV Line Pipe Import • from
    Venezuela 491 SO/

           The volume of imports of line pipe from Venezuela has increased

    substantially throughout the period of this investigation, in both absolute




     46/    Report at Tables 7 and 9. Data for line pipe in these preliminary
            investigations represent less than 40 percent of domestic shipments.

     47/    Report at Table 9.

     48/    Report at Table 19.

     49/    Allegedly LTFV imports from Venezuela are at issue in Inv. No.
            731-TA-253 and allegedly subsidized imports are at issue in Inv. No.
            701-TA-242. The same imports are at issue in both cases.

     50/    In the case of line pipe imports from Venezuela, petitioners have urged
            the Commission to cumulate the line pipe imports from Venezuela with
            imports from Brazil, Mexico, and Spain. ~ . countervailing duty
            petition on Venezuela at 30. As noted above, investigations regarding
            imports from these countries were terminated when the petitions were
            withdrawn and, thus, cumulation is not appropriate.


                                                                                                17



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 112 of 1077
                     Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe


                                             - 18 -


share.     Accordingly, we find that there is a reasonable indication that the

domestic industry ·is materially injured.and relative terms.                The volume has

increased from 2,599 tons in 1982 to 79,451 tons in 1984. 511                  As a

percentage of the domestic market, Venezuelan line pipe imports constituted

0.3 percent in 1982 and 7.5 percent in 1984. 521
       The Commission obtained usable net selling price data for one of the two

line pipe products specified in the questionnaires.              In each of the periods

for which comparisons are available, the Venezuelan line pipe product
undersold domestic line pipe in each quarter for which data are available.
                                                       53/
The margins of underselling are significant. -               Moreover, the U.S.
producers' weighted average prices show their lowest levels during those

quarters in which the Venezuela product is first significantly present in the

market, showing evidence of price depression. -54/

       Accordingly, we determine that there is a reasonable indication that an

industry in the United States is materially injured by reason of the allegedly
                                            55/
LTFV and subsidized imports from Venezuela. -




         Report at Table 15.

         Report at Table 16.

         Report at Table 19.
 54/     Report at Tables 16 and 19.

         Chairwoman Stern notes that her analysis of the effects of the allegedly
         LTFV imports is made separately from that of the allegedly subsidized
         imports. While the imports are one aud the same, the alleged unfair
         acts are not. In any final analysis, when final LTFV and subsidy
         margins are available, a more detailed individual examination will be
         made.
                                                                                                   18



   Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 113 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                            Separate Views
                                   of Vice Chairman Liebeler
         Both with regard to the countervailing duty petition concerning
standard pipe from Venezuela and the antidumping duty petition concerning
standard pipe from Thailand, I find no reasonable indication that
material injury to a domestic industry is caused or threatened by the
imports in question. 1
         The majority notes that there has been a sharp increase in
imported standard pipe from Venezuela over the last three years.
However, by 1984 imports reached a level of only 2.2\ of domestic
consumption.       The record does not reveal any characteristic of the
domestic market for standard pipe, such as highly inelastic supply and
demand curves, that suggest that a relatively small level of imports
could result in any material injury or threat of material injury.                                      In the
absence of such factors, I presume that an import penetration ratio of
less than 2.S\ is too small to support a finding of a reasonable
indication of material injury or threat thereof by reason of imports. 2
         There are two reasons for choosing a 2.S\ de minimus threshold:
first, because it is small and, therefore, highly unlikely to have more




lAs there is an established domestic industri~ "material
retardation" was not raised as an issue in these investigations
and will not be discussed further.
2see Certain Carbon Steel Products From Czechoslovakia. East
Germany. Finland. Hungary. Norway. Poland, Romania. Sweden. and
Venezuela, Invs. Nos. 701-TA-225-234, 731-TA-213-217, 219,
21-26, and 228-235 (P). Views of Vice Chairman Liebeler at
S0-52 for a discussion of this presumption.                                                     19

                                              19
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
          Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 114 of 1077
                    Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




than an inconsequential or insubstantial adverse impact on the domestic
industry; and second, because such market share is very likely to signify
a competitive process and to reflect only dumping or subsidization in a
"technical" sense.          Each of these justifications will be discussed in
turn.
          Any time a foreign producer exports products to the United States,
it harms the domestic industry that competes in that market.                                An increase
in supply, ceteris paribus, must result in a lower price of the pr~duct
than would otherwise prevail.                If a downward effect on price, accompanied
by a finding by the Department of Commerce of dumping or subsidy, and a
finding on the part of the Commission of material injury were all that
were required for an affirmative determination, there would be no need to
inquire further into the question of causation.
          Congress has recognized that the mere presence of less than fair
value imports is not sufficient to establish causation. 3                              Thus, the
inquiry into causation must proceed.                    The Senate Finance
Committee instructed the Commission to search for a causal link:
                While injury caused by unfair competition, such as
          less-than-fair-value imports, does not require as strong a
          causation link to imports as would be required in determining the
          existence of injury under fair t~ade import relief laws, the
          Commission must satisfy itself that, in light of all the
          information presented, there is a sufficient causal link between
          the less-than-fair-value imports and the requisite injury. The
          determination of the ITC with respect to causation is, under



3"[T]he ITC will consider information which indicates that
harm is caused by factors other than the less-than-fair-value
imports." Report on the Trade Agreements Act of 1979, Senate
Finance Committee, s. Rep. No. 249, 96th Cong. 1st Sess. 75
(1979).
                                                                                                  20
                                              20

  Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 115 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




           current law. and will be. under section 735. complex and
           difficult. and is a matter for the judgment of the ITC. 4

 This "co~plex and difficult" judgment begins with an examination of the
 import penetration ratio.                There must be some import penetration level
 which is so insubstantial that it cannot result in material injury.
           When the industry demand and supply curves have low elasticities.
 a given import penetration will have a large impact on the domestic
 industry.       The more inelastic the demand and supply curves. the g~eater
will be the effect on price of a given change in imports.                                 Two examples
 are provided as illustration.
           If the domestic market for standard pipe were like that depicted
 in Figure I (below) there might be a material effect on the domestic
 industry.       A relatively small increase in supply from S to s l may
 result in a precipitous fall in price.


                      f




                                                S 1S1 D

                                                     Fig. I                Q




                                                                                                21
                                                21

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21    Page 116 of 1077
                    Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




        on the other hand. in the more general case. where supply and
demand are somewhat more elastic. as in Figure II. a 2.S\ import
penetration ratio even if all of it were a consequence of unfair trade.
cannot have a significant enough effect on price to result in material
injury or threat thereof.              The shift in the curve from                s to s 1 results
in an inconsequential drop in price.




                                             -                                         D




                                                 Fig. I I

         Therefore. in the absence of a showing that the supply and demand
curves in the domestic market are sufficiently inelastic, I presume that
a 2.5% import penetration ratio cannot result in material injury.
         A second reason for using this de minimus threshold rests on the
legislative history on "technical dumping".                       Import penetration ratios of

                                                                                                  22
                                                     22

  Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21    Page 117 of 1077
                    Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe

                                                    •




2.5% or less are more likely to represent technical dumping.                                In enacting
the unfair trade laws, Congress was not concerned with imports that were
simply priced at the level necessary to enable the producer to sell his
product.
              (1) Technical dumping. The concept, underlying a number of
        International Trade (Tariff) Commission determinations, is wholly
        consistent with the basic philosophy and purpose of the
        Antidumping Act. This Act is not a •protectionist• statute
        designed to bar or restrict U.S. imports; rather, it is a statute
        designed to free U.S. imports from unfair price discrimination.
        practices. As is explained below, this distinction is of
        importance in the context of recent suggestions that the
        Antidumping Act should not be applied to imports of articles in
        short supply.
              Conceptually, the Antidumping Act is not directed toward
        forcing foreign suppliers to sell in the U.S. market at the same
        prices that they sell at in their home markets. Rather, the Act
        is primarily concerned with the situation in which the margin of
        dumping contributes to underselling tpe U.S. product in the
        domestic market, resulting in injury or likelihood of injury to a
        domestic industry. Such injury may be manifested by such
        indicators as suppression or depression of prices, loss of
        customers, and penetration of the U.S. market. When clear
        indication of injury, or likelihood of injury, exists there would
        be reason for making an affirmative determination. The
        Antidumping Act is designed to discourage and prevent foreign
        suppliers from using unfair price discrimination practices to the
        detriment of a United States industry.
              On the other hand, the Antidumping Act does not proscribe
        transactions which involve selling an imported product at a price
        which is not lower than that needed.to make the product
        competitive in the U.S .• market. even though the price of the
        imported product is lower than its home market price. Such
        so-called 'technical dumping• is not anti-competitive, hence, not
        unfair; it is procompetitive in effect. The Commission has
        recognized the concept of technical dumping and in a number of
        cases has made a negative determination in the circumstances of
        such dumping. It is to be noted that in the usual short supply
        situation or inflationary period, imports--regardless of home
        market price--would normally be sold to the domestic market at a
        price no lower than the prevailing U.S. market price, thus
        indicating that when dumping exists in such situations, it is
        likely to be a case of technical dumping in which there is not
        likely to be injury to a domestic industry. In other words,23
                                                     23
  Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
            Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 118 of 1077
                        Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




         importers as prudent businessmen dealing fairly would be
         interested in maximizing profits by selling at prices as high as
         the U.S. market would bear. But if there is a margin of dumping
         in a tight supply situation, it may be due to technical reasons.
         which would not be injurious to domestic industries. 5

         Congress was not concerned with dumping per se.                            Rather, Congress
focused on plans by "foreign suppliers [to use] unfair price
discriminative practices to the detriment of a United States
. d ustry". 6
1n
         The pricing policy of an importer may be either pro-competitive or
anti-competitive.          A rational and profit maximizing importer/competitor
will price its product as high as the market will bear, unless there is
some possibility of gain to be derived by predatory behavior.                                 Two
possibilities exist:           first, the importer is pricing his product and
seeking sales as part of an effort to meet competition, in the sense that
he is seeking to sell at the highest price possible in the expectation
that if ever he sells at too high a price, there will be a plethora of
other suppliers available to take his place.                        Second, the importer could
attempt to price his product below the market price, and thereby drive
his competitors out of the market and gain some measure of monopoly
power.




SReport on the Trade Reform Act of 1974, Senate Finance
Committee, s. Rep. No. 1298, 93rd Cong. 2d Sess. at 179 (1979)
(emphasis added). Because of the virtually identical language
and history of Countervailing and Antidumping Duty Provisions
of the Tariff Act of 1930, 19 u.s.c. Sections 1671 1673 (1982)
respectively, logic compels me to extend the reasoning embodied
in this "technical dumping" analysis to subsidy cases.

                                                                                                      24
                                              24

      Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21      Page 119 of 1077
                   Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




         Congress recognized that importers are normally interested in
maximizing their return.             The Commission must use its best judgment to
determine whether this profit maximization is part of a pattern of
anticompetitive ••unfair" price discrimination or subsidization. or
alternatively. an imperfect reflection of the normal competitive
process.     Congress did not intend that the Commission examine the data
before it in a spirit of naivete.                  Rather. the Commission must cull from
the mass of data that information necessary to answer the question of
whether any dumping or subsidization is merely "technical". or whether it
is unfair price discrimination.
         In a typical case the Commission is confronted with a factual
melange from which it must discern an underlying story that explains the
facts.     The staff report contains information on:                        (1) the financial
condition of the domestic industry; (2) the prices of the domestic and
imported products; and (3) the volume and market share of the imported
product.
         How much reliability should we attach to the data?                            Volume and
relative market share are the most reliable data.                           They are generated by
third parties and easily verified.                  Profit data is self-generated by the
parties and is frequently provided on a product-specific basis requiring
subjective cost allocations.               Such data is difficult to verify.                    Price
data is also provided by the parties and is usually not verified beyond
telephone confirmations.
         Moreover. price data may reflect a variety of phenomena.                               First.
the suppliers may not be selling a homogeneous product.                               If the products
                                                                                                 25


                                                     2S
 Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
              Case 1:20-cv-00133-SAV Document 40           Filed 05/07/21      Page 120 of 1077
                       Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




are not identical, there is no reason to suppose that they should sell at
an identical price. 7         Second, because of:             (a) a lack of homogeneity of
the product; (b) the fact that the contracts for sale are not concluded
on a public anonymous market; and (c) possible antitrust concerns,
suppliers may be unaware of the exact price at which other suppliers are
concluding contracts.           Third, there may be inaccuracies in the data that
the Commission receives.            Finally, there is at least the theoretical
possibility that a supplier, although selling a product identical to his
competitors, and fully aware of the market price of that product, is
attempting to undersell them in order to damage their businesses.                                  Such
behavior is something akin to predatory pricing.
            Determining the plausibility of each of these explanations is the
implicit task of the Commission in deciding the cases before it.                                 At




?commission opinions have traditionally found technical
dumping only when no underselling has been found or, in cases
when underselling has been found, when such underselling has
been deemed "commercially insignificant". In the situation
where the products under investigation are identical in every
characteristic, this analysis would be correct. Seldom, if
ever, will the Commission be dealing with such a product
market. Even when dealing with products such as wheat, a
homogeneous product by most standards, one might find that
imports were underselling (overselling) the domestic product if
certain characteristics of the product not inherent to the
product, i.e., certainty of delivery, risk of loss, were worse
(better) than those·offered by domestic producers. Thus, the
price needed to make the product competitive in the U.S.
       11

mark.et" could be lower or higher than the price charged by
domestic producers. Commission decisions that have neglected
to consider the impact on prices of characteristics which are
often the source of intense negotiation and expensive
litigation risk.ed under or overstating price differentials.
                                 (Footnote continued to page 27)                                      26

                                             26
     Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 121 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




 first blush it might seem that the question whether the importer is
 simply trying to meet the competition or, alternatively is seeking to
 underprice the competition, could best be resolved by examining price
 data. 8     However, there is no plausible way to separate and distinguish
 the possible explanations on the basis of the price data we receive.                                      As
 explained above, it is of necessity unreliable and incomplete.                                      There is
 fortunately an alternative way of approaching the question.
            An assertion of unfair price competition in the form of dumping or
 subsidization should be accompanied by a factual record which can support
 such a conclusion.             Foreign firms and governments exporting to the United
 States should be presumed to be rational.                        Actions which they take should
 be presumed to be in their self-interest.                        Therefore, if the factual
 setting in which the LTFV or subsidized sales take place do not support
 any rational self-serving goal to be served by predatory pricing, it is
 reasonable to conclude that such sales must be credited to one of the
 three benign explanations, and injury to the industry should not be
 treated as being "by reason of" such imports.
            In most cases, predatory pricing by a competitor would be
  irrational.        An examination of the wheat farming industry illustrates




 1tootnote continued from page 26)
 Further, when dealing with heterogenous products, the problems
 with straightforward price comparisons are compounded
 inordinately for obvious reasons.
 8 1n analyzing predation, price data is primarily relevant
 because of its relationship to marginal cost. Because of the
 unavailability of marginal cost data, price data alone is not
 meaningful.                                                                                    27

                                                 27
Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
          Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 122 of 1077
                      Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




this point.     One of the reasons that it would be irrational for a wheat
producer to undersell the market and thereby drive out his competition is
that he could never hope to grow large enough to ever raise his price
above the market price by dint of his now greater market power.
Similarly in the various markets which we examine. it is reasonable to
conclude that unless a foreign firm has a fairly large market share. it
cannot hope that by charging less than the market price it can drive out
competitors and thereby gain the requisite market power to charge more
than the competitive equilibrium price.                    I have chosen a conservative
market share of less than 2.S at a preliminary proceeding as inconsistent
with even the most optimistic rational expectation of gaining an
advantage by selling at less than the market price.
        It has been suggested that the Commission does not have the power
to adopt a rebuttable de minimus standard.                      I believe this to be
incorrect.     Congress chose not to determine cases itself.                             Instead. it
delegated this power to the Commission.                    Congress• mandate provides very
broad discretion to the Commission.                  Aside from guidance about weighing
causes. technical dumping. and cumulation. 9 Congress has not
specifically instructed the Commission on how it is to conduct its




9congress• attention to the cumulation issue in its recent
revision of the statute gives further support to the use of a
de minimus standard. Congress' mandating cumulation in certain
cases demonstrated a sensitivity to the issue of import
penetration. It was precisely because Congress was aware that
certain levels of imports were insufficient to satisfy the
causation standard that Congress required a summation of
imports across nations in certain cases.
                                                                                                    28
                                             28

    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 123 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




investigations and decide the cases before it.                           The use of a de minimus
standard is common in the law. and although it was not specifically
mandated by Congress. neither was it precluded by our enabling statute or
legislative history.             Congress may be presumed to have left the use of
such administrative tools to the discretion of the Commission.
           In adopting this de minimus threshold. I am aware that Congress
indicated that no absolute volume of imports should be considered
dispositive of the issue of whether there has been material injury or
threat by reason of imports. 10                 The 2.5\ threshold is not based on the
absolute volume of imports. but rather on relative market share.
          The import penetration ratio of line pipe from Venezuela was 2.2%
1n      d t h ere f ore. f a1·1 s to sat1s
. 1984 an.                              . f y t he ~
                                                   d m1n1mus
                                                      . .    stan d ar d . ll
          The imports from Thailand were less than 0.05\ in 1984.                                 I am
compelled to cumulate these imports with those from Venezuela. which is
concurrently under investigation in an antidumping case. 12                                The
cumulated import penetration ratio is still less than 2.3\ of domestic
consumption.         For the same reasons discussed above. this level of impo~ts




l01t is expected in its investigation that the Commission
will continue to focus on the conditions of trade. competition.
and development regarding the industry concerned. For one
industry. an apparently small volume of imports may have a
significant impact on the market; for another. the same import
volume might not be significant. s. Rep. No. 249. 96th Cong .•
1st Sess. 88 {1979).
llThere is nothing in the record to suggest that the demand
and supply for line pipe is highly inelastic. Such factors
would rebut the presumption.
12see supra note 2.
                                                                                                 29
                                                29

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 124 of 1077
                     Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




will not support a finding of a reasonable indication of material injury
or threat thereof in the standard pipe antidumping case against
Thailand.     Had these imports from Thailand and Venezuela not entered the
American market at subsidized and less than fair market value prices. the
domestic industry would not be materially better off than it is now.




                                                                                                   30
                                                     30
   Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 125 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                 A-1


                         IN~'ORMATION OBTAINF.D IN THE INVESTIGATIONS

                                            Introduction
       On 1-'ebruary 28. 1985. petitions were filed with the U.S. International
 Trade Cominission and the U.S. Department of Commerce by counsel for the
 Committee on Pipe & Tube Imports !I alleging that an industry in the United
 States is materially injured and tht'eatened with material injury by reason of
 imports of certain welded carbon steel pipes and tubes '!:.I that are being
 subsidized by the Governments of Thailand and Venezuela and that at'e also
 being sold in the United States at less than fair value (LTltV). On March 12,
 1985, counsel amended the petitions to state, among other things, that the
 petitions were filed by the Standard Pipe Subcommittee 'J_/ and the Line Pipe
 Subcommittee 1/ of the Committee on Pipe and Tube Imports, and by each of the
 individual manufacturers that are members of those subcommittees. Accordingly,
 effective February 28, 1985, the Commission instituted investigation No.
 701-·TA- 242 (Preliminary), under section 703 of the Tariff Act of 1930 (the
 Act). to determine whether there is a reasonable indication that an industry
 in the United States is materially injured, or is tht'eatened with material
 injury, or the establishment of an industry in the United States is materially
 t'etarded by reason of i.mports from Venezuela of certain welded carbon steel
 pipes and tubes that are allegedly subsidized by the Government of




   !I The 25 member producers of the CPTI are Allied Tube and Conduit Corp .•
 American Tube Co., Inc .• Bernard Epps & Co., Bock Industries of Elkhart, IN,
 autl Moose Tube Co., Central Steel Tube Co., Century Tube Corp., Copperweld
 Tubing Group, Hughes Steel & Tube, Kaiser Steel Corp., Laclede Steel Co.,
 Maruichi American Corp., Maverick Tube Corp., Merchant Metals. Inc., Phoenix
 Steel Corp., Pittsburgh Tube Co., Quanex Corp .• Sawhill Division of Cyclops
 Corp .• Sharon Tube Co., Southwestern Pipe, Inc., Tex-Tube division of Cyclops
 Corp .• UNR-Leavitt. Welded Tube Co. of America. Western Tube & Conduit, and
 Wheatland Tube Corp.
   '!:.I For purposes of these investigations the term certain welded carbon steel
 pipes and tubes refers to welded carbon steel pipes and tubes of circular
 cross section. over 0,375 inch but not over 16 inches in outside diameter,
 provided for in Tariff Schedules of the United States Annotated (TSUSA) items
 610.3208, 610.3209. 610.3231, 610.3234, 610.3241, 610.3242, 610.3243,
 610.3252, 610.3254, 610.3256, 610.3258, and 610.4925 (TSUSA items 610.3?.08,
 610.3209, 610.3231, 610.3232, 610.3241, 610.3244, and 610.3247 prior to
 Apr. 1, 1984).
   1/ The 10 members of the Standard Pipe Subcommittee that are in support of
 these petitions are Allied Tube & Conduit Corp., American Tube Co., Bull Moose
 Tube Co .• Laclede Steel Co., Merchant Metals, Inc., Pittsburgh Tube Co.,
 Sawhill Division of Cyclops Corp., Sharon Tube Co., Southwestern Pipe, Inc .•
 and Wheatland Tube Corp. The two members of the Standard Pipe Subcommittee
 that are not in support of these petitions are Maruichi American Corp. and
 Western Tube & Conduit.
   ii The four members of the Line Pipe Subcommittee that are in support of
 these petitions are LaClede Steel Co., Sawhill Division of Cyclops Corp.,
 Tex-Tube Division of Cyclops Corp., and Wheatland Tube Corp.                  A-1



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 126 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                 A-2

 Venezuela. l/ The Commission also instituted, effective February 28, 1985,
 investigations Nos. 731-TA-252 and 253 (Preliminary), under section 733(a) of
 the act, to determine whether there is a reasonable indication that an
 industry in the United States is materially injured or threatened with
 material injury, or the establishment of an industry in the United States is
 materially retarded by reason of imports of certain welded carbon steel pipes
 and tubes from Thailand and Venezuela that are allegedly sold in the United
 States at LTFV.

      In the process of instituting these investigations, Commerce advised the
 petitioner that the welded carbon steel pipe and tube products covered by the
 petitions represented two distinct classes or kinds of products, standard pipe
 and line pipe. Subsequently, on March 14, 1985, the petitions involving
 imports from Thailand were withdrawn as they relate to line pipe, because
 there is no known production in Thailand of line pipe to American Petroleum
 Institute (API) specifications. On the same date, the antidumping petition
 involving imports from Venezuela was withdrawn as it relates to standard pipe,
 because the Commission, on February 1, 1985, had made an affirmative
 preliminary determination with respect to imports of that product from
 Venezuela, and Commerce was in the process of conducting its antidumping
 investigation.

       The statute directs the Commission to make its determinations within 45
 days after receipt of petitions for preliminary countervailing duty and
 antidumping investigations, or in these cases by April 15, 1985. Notice of
 the institution of the Commission's investigations and of a conference to be
 held in connection therewith was given by posting copies of the notice in the
 Office of the Secretary, U.S. International Trade Commission, Washington, DC,
 and by publishing the notice in the Federal Register of March 18, 1985
 (50 F.R. 10866), !I The Commission held a public conference in
 Washington, DC, on March 22, 1985, at which time all interested parties were
 allowed to present information and data for consideration by the
 Commission. 1/ The Commission's determinations in these investigations were
 made in an open "Government in the Sunshine" meeting held on April 8, 1985.


                              Previous Commission Investigations

      Several previous Commission investigations have dealt with some or all of
 the pipes and tubes currently under investigation. !I Most recently, on
 February 1, 1985, the Commission notified the Department of Commerce of its
 preliminary determination in investigation No. 731-TA-211 that there is a
 reasonable indication that an industry in the United States is materially
 injured by reason of imports from Taiwan of light-walled rectangular welded

   l/ Thailand is not a "Country under the Agreement," and therefore, the
 Commission is not required to reach a determination with respect to injury
 from allegedly subsidized imports. Consequently, the Commission did not
 institute a countervailing duty investigation with respect to the allegedly
 subsidized imports from Thailand.
   !/ A copy of the Commission's Federal Register notice is presented in app. A.
   1/ A list of witnesses who appeared at the public conference is presented in
 app. B.                                                                    A-2
   !I See table, app. C.

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 127 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                 A-3


 carbon steel pipes and tubes which are alleged to be sold in the United States
 at LTFV. At the same time, the Commission also determined in investigation
 No. 731-TA 212 that there is a reasonable indication that an industry in the
 United States is materially injured by reason of imports from Venezuela of
 standard welded carbon steel pipes and tubes :v and that there is no
 reasonable indication that an industry is materially injured or threatened
 with material injury by reason of imports from Venezuela of welded carbon
 steel line pipes and tubes that are alleged to be sold in the United States at
 LTl!'V. 'l:_/

      On August 22, 1984, the Commission made a preliminary determination in
 investigation No. 701-TA- 220 (Preliminary) that there was a reasonable
 indication that an industry in the United States was materially injured by
 reason of a llegcdly subsidized imports of small. circular and light-walled
 rectangular pipes and tubes from Spain. 11 In addition, in investigations
 Nos, 731-1'A-197 and 198 (PreUminary), the Commission found that there was a
 reasonable indication that an industry in the United States was materially
 injured by reason of imports from Spain of small circular and light-walled
 rectangular pipes and tubes allegedly sold at LTl!'V, and by reason of imports
 from Brazil of small circular pipes and tubes allegedly sold at LTl!'V. !!/
 However, the pipes and tubes in the present investigation involving Venezuela
 cover a wider range of circular pipes and tubes than was included in the
 investigations involving Spain and Bradt.

      On June 12, 1984, the Commission found in investigation No. TA-201-51 on
 carbon and certain alloy steel products that, under section 201 of the Trade
 Act of 1974, the domestic steel pipe and tube industry was experiencing
 serious 1nJury. However, the Commission determined that imports of certain
 steel pipes and tubes were not being imported into the United States in such
 increased quantities as to be a substantial cause of serious injury, or threat
 thereof, to the domestic industry producing articles like or directly
 competitive with the imported articles. ii The steel pipes and tubes that
 were the subject of the section 201 investigation included the welded carbon
 steel pipes and tubes that are the subject of the instant investigations, as
 well as other pipes and tubes that are not the subject of these investigations.

   1/ Chairwoman Stern determined that there is a reasonable indication that an
 industry in the United States is materially injured or threatened with
 material injury by reason of the subject imports.
   it Commissioners Eckes and Lodwick dissented. Certain Welded Carbon Steel
 Pipes and Tubes From Taiwan and Venezuela: Determination of the Commission in
 investigations Nos. 731-TA-211 and 212 (Preliminary) . . . , USITC Publication
 1639, February 1985.
   1/ The final Commission investigation on these products was instituted on
 October 17, 1984, and.terminated on February 4, 1985, subsequent to the
 withdrawal of the petition.
   !I Certain Welded Carbon Steel Pipes and Tubes from Brazil and Spain:
 Determinations of the Commission in Investigations Nos. 701-TA-220 and
 731-TA-197 and 198 (Preliminary) . . . , USITC Publication 1569, August 1984.
 The final Commission investigations on these products were instituted on
 Jan. 29, 1985, and terminated on Feb. 4, 1985 (Spain) and Mar. 20, 1985
 (Brazil), subsequent to the withdrawal of the petitions.
   11 Carbon and Certain Alloy _Steel Products: Report to the President on A-3
 Investigation No!._ TA--201-51. . . , USITC Publication 1553, July 1984.

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40 Filed 05/07/21                   Page 128 of 1077
                                       A-4
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe


       On April 17. 1984. the Commission determined in investigations Nos.
  731-TA· 131 and 132 O."inal) that an industry in the United States was
  materially injured by reason of imports from the Republic of Korea (Korea) and
  Taiwan of small circular pipes and tubes that had been found by Commerce to be
  sold in the United States at LTlt'V. In addition, on the same date, the
  Commission determined in investigation No. 731-TA-138 (Final) that an industry
  in the United States was materially injured by reason of LTlt'V imports of
  light-walled rectangular pipes and tubes from Korea. 11 The present
  investigations cover other circular pipes and tubes, as well as those covered
  in these previous investigations.

        On I!'ebruary 8. 1983. the Commission determined that an industry in the
  United Stales was materially injured by reason of imports of certain welded
  carbon steel pipes and tubes that were found by Commerce to be subsidized by
  the Government of Korea. That investigation covered certain circular pipes
  and tubes (including APl line pipe) up to 16 inches in outside diameter. which
  i.nctudes most of the cir.cular pipes and tubes in the current investigations. '!:_I


                          Nature and Extent of the Alleged Subsidies

       The petition alleges that CA Conduven (Conduven). the principal producer
  and exporter in Venezuela of welded carbon steel pipes and tubes, has
  benefited directly and indirectly from a number of domestic and export
  subsidies through a program that provides discounts ranging from 15 to 40
  percent of the regular domestic price if the steel they purchase from SIDOR,
  the State owned, allegedly heavily subsidized, integrated producer, is
  processed into products for export. JI

       The petition further alleges that there are at least three sources of
  below-market-rate loans available to Conduven and that, by special agreement
  with the Government. Conduven is allowed to convert its dollar export earnings
  at a free market exchange rate (currently 14 bolivars per dollar), which
  provides an incentive to export. ii According to the petition. the official
  exchange rate is 4.3 bolivars per dollar. ii Also, according to the petition,
  preferential export financing is available from the Fondo De Financiamiento de
  las Exportacinoes (Finexpo) to Conduven through the Banco Industrial de
  Venezuela. The loans are for a period of up to 1 year at the preferential rate

     !I Certain Welded Carbon Steel Pipes and Tubes from the Republic of Korea
   and Taiwan: Determinations of the Conunission in Investigations Nos.
   731-TA-131, 132, and 138 (Final) •.•• USITC Publication 1519, April 1984.
     ii Certain Welded Carbon Steel Pipes and Tubes from the Republic of Korea:
   Determination of the Conunission in Investigation No. 701-TA-168 (Final) • . . •
   USITC Publication 1345. February 1983.
     11 A number of domestic subsidies are alleged to have been received by
   SIDOR. including preferential Government credit, Government equity infusions,
   import duty reductions. tax incentives. input subsidies, and regional
   incentives.
     ii Petition for countervailing duties in the matter of certain welded carbon
   steel pipe and tube products from Venezuela, p. 20.
     ii Ibid, p. 21.

                                                                                               A-4



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 129 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                 A-5


of 5 percent plus bank charges, with a commercial bank required to match
the F'inexpo financi.ng.


                      Nature and Extent of the Alleged Sales at LTF'V
     For Thailand, petitioners were unable to obtain home market sales prices
for the pipes and tubes covered by the petition. Petitioners believe that the
Thai exporters are importing steel sheet and coil from Japan and possibly from
Brazil or other countries. Petitioners obtained information on export prices
of steel sheet and coil from Japan and, on the basis of U.S. non :i.nte.grated
producers' cost of production adjusted for wage rates in Thailand, estimated
the cost of processing raw materials into finished pipe products. Petitioner
selected three products as a basis for fair-value comparisons of imports of
standard pipes, which, according lo the petition, show that the standard pipes
from Thailand are offered in the United States at prices 21.l to 40.7 percent
below the cost of production. 1/

     In order to determine the U.S. purchase price of the pipe and tube
products from Venezuela, petitioners used import statistics as reported by the
U.S. Department of Commerce for October 1984. The alleged dumping margins as
determined by the petitioners are based on an average home market price to
account for the range of sizes. As a result, the actual home---market prices
may vary from product to product. 'l,_/ The petition alleges that comparisons of
U.S. prices to Venezuelan home-market prices show dumping margi.ns of 65.5
percent for API line pipe up to 4-1/2 inches in outside diameter and 77.2
percent for line pipe up to 16 inches in diameter. JI


                                           The Products

Descript~on and uses

     For the most part, the terms "pipes," "tubes," and "tubular products" can
be used interchangeably. In some industry publications, however, a
distinction is made between pipes and tubes. According to these publications,
pipes are produced in large quantities in a few standard sizes, whereas tubes
are made to customers' specifications ,:egarding dimension, finish, chemical
composition, and mechanical properties. Pipes are normally used as conduits
for liquids or gases, whereas tubes are generally used for load-bearing or
mechanical purposes. Nevertheless, there is apparently no clear line of
demarcation in many cases between pipes and tubes.

      Steel pipes and tubes can be divided into two general categories
 according to the method of manufacture -welded or seamless. Each category can
 be further subdivided by grades of steel: carbon, heat-resisting, stainless,
 or other alloy. This method of distinguishing between steel pipe and tube

   l/ Antidumping petition in the matter of certain welded carbon steel pipe
 and tube products from Thailand, p. 19.
   Z/ Anti.dumping petition in the matter of certain welded carbon steel pipe
 and tube products from Venezuela, p. 15.
   1/ Ibid, p. 16.                                                            A-5



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 130 of 1077
                                               A-6 - Scope Inquiry
                  Barcode:3883503-02 A-549-502 SCO                   -   Line Pipe



product lines is one of several methods used by the industry. Pipes and tubes
typically come in circular, square, or rectangular cross section.

     The American Iron & Steel Institute (AISI) distinguishes among the
varloua types of pipes and tubes according to six end uses: standard pipe,
line pipe, structural pipe and tubing, mechanical tubing, pressure tubing, and
oil country tubular goods. 11

     Steel pipes and tubes are generally produced according to standards and
specifications published by a number of organizations, including the American
Society for Testing & Materials (ASTM), the American Society of Mechanical
Engineers, and the API. Comparable organizations in Japan, West Germany, the
United Kingdom, the U.S.S.R., and other countries have also developed standard
specifications for steel pipes and tubes.

     The imported pipe and tube products that are the subject of these
investigations are the following circular welded carbon steel pipes and tubes·
over 0.375 inch but not over 16 inches in outside diameter, which are known in
the industry as standard and line pipes and tubes:

            (1) Standard pipes and tubes are intended for the
            low--pressure conveyance of water, steam, natural gas, air,
            and other liquids and gases in plumbing and heating
            systems, air-conditioning units, automatic sprinkler
            systems, and other related uses. They may also be used
            for light load-bearing or mechanical applications, such as
            for fence tubing. These steel pipes .and tubes may carry
            fluids at elevated temperatures and pressures but may not
            be subjected to the application of external heat. They
            are most commonly produced to ASTM specifications A-120,
            A-53, and A-135.

            (2) Line pipes and tubes are used for the transportation
            of gas, oil, or water, generally in pipeline or utility
            distribution systems. They are most commonly produced to
            API specification SL.


Manufacturing processes

     Welded steel pipes and tubes are ma~e by forming flat-rolled steel into a
tubular configuration and welding it along the joint axis. There are various
ways to weld pipes and tubes: the most popular are the electric resistance
weld (ERW), the continuous weld (butt weld) (CW), the submerged-arc weld, and
the spiral weld. Submerged-arc weld and spiral weld are normally used to
produce pipes and tubes of relatively large diameter. The circular pipes and
tubes now under investigation are generally produced either by the ERW or CW
  !/Fora full description of these items, see Certain Welded Carbon Steel
Pipes and Tubes from the Republic of Korea: Determination of the Commission
in Investigation Ho. 701-TA-168 (Final) . . ., USITC Publication 1345,
February 1983.

                                                                                               A-6



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21    Page 131 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                  A-7

  processes. 1/ All pipes and tubes are formed and welded in a cylindrical
  configuration. Immediately after welding, the product may be reduced in
  diameter by rolling or stretch reducing or may be further formed into squares,
  rectangles, or other shapes by using forming rolls.

       In the ERW process, skelp l/ is cold-formed by tapered rolls into a
  cylinder. The weld is formed when the joining edges are heated to
  approximately 2,600° F. Pressure exerted by rolls squeezes the heated edges
  together to form the weld. ERW mills produce both pipe in standard sizes and
  tubular products between 0.375 and 24 inches in outside diameter.

        In the CW process, skelp is heated to approximately 2,600° F and
  hot-formed into a cylinder. The heat, in combination with the pressure of the
  rolls, forms the weld. Continuous--weld mills generally produce the higher
  volume, standardized pipe products from 0.375 through 4.5 inches in outside
  diameter.

       The advantage of the CW process lies in its ability to produce pipe at
  speeds up to 1,200 feet per minute compared with the ERW process maximum of
  approximately 110 feet per minute. Thus, economies associated with
  high-volume production may make CW pipe cheaper to produce than ERW pipe of
  the same grade and specification. 1/ The CW process is especially suited for
  the manufacture of standardized, high-volume, small-diameter pipe products,
  such as the ASTM A--120 circular pipe now under investigation.

       Standard and line pipe can be produced on the same equipment. The
  principal differences between the two are that line pipe is made from a higher
  grade steel and requires additional testing. !I Line pipe may have a higher
  content of carbon and manganese than is permissible for standard pipe, whereas
  standard pipe may have a higher content of phosphorus and sulfur than is
  permissible for line pipe. Requirements concerning chemical and mechanical
  properties for API line pipe and ASTM standard pipe differ for the various
  specifications and grades of each. There are at least 10 grades of API SL
  line pipe compared with 2 grades of ASTM A-53 and A-135 standard pipe and 1
  grade of ASTM A-120 standard pipe. Of the circular pipe and tube products
  covered by the investigation on Venezuela, API SL line pipe must undergo the
  greatest amount of testing, followed by ASTM A-53, A-135, and A-120 standard
  pipe. With respect to pipe sizes, wall thicknesses for standard and line

    l/ Transcript of the public conference in investigations Nos. 731-TA-131 and
  132 (Preliminary), pp. 52 and 53.
    l/ Skelp is a flat-rolled, intermediate product used as the raw material in
  the manufacture of pipes and tubes. It is typically an untrimmed band of hot-
  or cold--rolled sheet.
    1/ On the other hand, the ERW process has gained increased popularity with
  U.S. producers of small-diameter pipe and tube products in recent years
  because it requires significantly less energy per pipe produced, as only the
  joining edges of the product are heated, creating a weld of comparatively high
  integrity within the product specification. Also, it can be used to produce
  pipes in sizes up to 24 inches in outside diameter compared with the 4.5-inch
  maximum outside diameter usually attainable with the CW process.
    !I Transcript of the public conference, investigations Nos. 731-TA-211 and
  212 (Preliminary), p. 17.                                                 A-7



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
          Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 132 of 1077
                      Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                               A-8

pipe are similar in the smaller diameters but are more divergent in the larger
diameters. 11


U.S. tariff treatment

      Imports of the circular pipes and tubes covered by these investigations
are classified under TSUSA items 610.3208, 610.3209, 610.3231, 610.3234,
610.3241, 610.3242, 610.3243, 610.3252, 610.3254, 610.3256, 610.3258, and
610.4925, which cover welded pipes and tubes (and blanks therefor ii> of iron
(except cast iron) or of nonalloy (carbon) steel, of circular cross section,
having an outside diameter over 0.375 inch but not more than 16 inches.
During the Tokyo round of the Multilateral Trade Negotiations (MTN), the
most--f avored-nation (MFN) rate of duty for TSUS item 610. 32 was changed from
0.3 cent per pound to 1.9 percent ad valorem, effective January 1, 1982. 11
This MFN rate of duty is the final rate negotiated in the Tokyo round, with no
further changes or reductions scheduled.
     The duty rates under item 610.49 are currently set at 8.8 percent ad
valorem (col. 1), 8 percent ad valorem (least developed developing countries,
(LDDC)) and 25 percent ad valorem (col. 2). These articles are eligible for
duty--free entry under the Caribbean Basin Initiative (CBI) but not under the
Generalized System of Preferences (GSP). The 1986 column 1 duty rate will be
8.4 percent ad valorem.


                                       U.S. Producers

     Welded carbon steel pipe and tube producers may be divided into two
types: large, fully integrated producers, which make raw steel and produce a
variety of steel products, and smaller, nonintegrated or partially integrated
producers, which concentrate on fewer product lines. The integrated
producers, which include LTV Steel Corp., United States Steel Corp., and
Armco, Inc., !I concentrate production in the high-volume, standardized pipe
products. The nonintegrated producers manufacture the low-volume, more
specialized tubular products as well as the high-volume products.

     In 1984, according to the petitions, there were 53 producers of the
products covered by these investigations. Forty-one of the firms produced

  11 Ibid., p. 31.
  ii Blanks are semifinished pipe or tube hollows that are purchased by
producers and further processed.
  11 The col. 2 rate of duty is 5.5 percent ad valorem. There is no LDDC rate
or duty-free entry under the GSP. These articles are eligible for duty-free
entry under the CBI.
  !I Another integrated producer, Bethlehem, permanently closed its pipe and
tube operations, which were located at Sparrows Point, MD, effective Apr. 30,
1983. A nonintegrated producer, Merchants Metals, Inc., ceased producing the
small circular, and light-walled rectangular pipes and tubes in January-March
1984. LTV Steel recently announced that it was closing indefinitely two pipe
mills at Aliquippa, PA, and in early 1985, Central Steel Tube of Iowa went
into bankruptcy.                                                                                   A-8



    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 133 of 1077
                  Barcode:3883503-02 A-549-502 SCO A-9
                                                   - Scope Inquiry   -   Line Pipe



   only standard pipes and tubes, seven firms made both standard and line, and
   four made only line pipe. l/ Production is concentrated in the East, where
   the integrated producers are located. U.S producers of the pipes and tubes
   that are the subject of these investigations are shown in table 1.


          Table 1,--Certain welded carbon steel pipes and tubes: Selected U.S.
             producers' shares of domestic shipments, by product lines, 1984

                                              (In percent)
                                               Standard pipes        Line pipes         Standard
                   Producers                      and tubes           and tubes         and line

   CP'rI member firms:
     Allied Tube and Conduit------·•--:          ***        ***      ***
     Wheatland Tube Corp----·----.---:           ***        ***      ***
     Sawhill Tubular Division-------:            ***        ***      ***
     Sharon Tube Co------------------:           ***        ***      ***
     Maruichi American Corp!/------:             ***        ***      ***
     Western Tube---------------------:          ***        ***      ***
     Bull Moose Tube Corp------------:           ***        ***      ***
     Tex-Tube Division--------------:            ***        ***      ***
     Laclede Steel Co---------------: ________________________
                                                 ***        ***       _
                                                                     ***
        Subtotal----------------------:          ***        ***      ***
   Non CPTI firms:
     LTV--------------·---------~-------·:       ***        ***      ***
     Lone Star-----------------------:           ***        ***      ***
                                                 ***        ***
     U.S. Steel------------·---~------=----------'---------a.------- ***
        Subtotal- ---- ··--------·--··-------:   ***        ***      ***
   Nonrespondents-------------------: _____________________
                                                 7.6       59.5 21             ......,;-=-~---------
        Total  1/---------------------:        100.0      100.0    100.0

     11 * * *·
     it Total shipments reported in questionnaire responses exceed AISI shipments
   by 6.2 percent.
     1/ Total domestic shipments are based on AISI data which are understated,
   especially with respect to standard pipes and tubes, because not all producers
   report to ATSI.

     Source: Compiled from data submitted in response to questionnaires of the
   U.S. International Trade Commission and from AISI data.

     Note.--Because of rounding, figures may not add to the totals shown.



     1/ Transcript of the conference, p. 38. The four firms that produce only
   line pipes are Laclede, Wheatland, Sawhill, and Tex-Tube; transcript of the
   conference, p. 44.




                                                                                               A-9



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 134 of 1077
                  Barcode:3883503-02 A-549-502 A-10
                                                SCO - Scope Inquiry   -   Line Pipe



                                        U.S. Importers

     The U.S. Customs Service's net import file showed 11 importers of pipes
and tubes from Venezuela between October 1982 and September 1984. Connectors,
Inc., of Melville, NY, the U.S. importer for the Venezuelan producer
Conduven, 1/ was the major importer during 1984, accounting for*** percent
of imports. The only other sizable importer was***• which took a***
percent share of total imports during January--September 1984. No importers of
pipe and tubes from Thailand appeared on the net import file; therefore,
questionnaires were sent to the three firms listed as importers in the
petition. II


                                        The U.S. Market

Channels of distribution

     In the U.S. market, sales of the pipes and tubes that are the subject of
these investigations are made directly to end users or to steel service
centers/distributors, which, in turn, sell to end users. The bulk of shipments
are sold typically to service centers/distributors; 11 however, line pipe over
4 inches in outside diameter is often sold directly to end users. Service
centers/distributors are middlemen that buy large quantities of pipes and
tubes, usually from both domestic producers and importers, warehouse the
product, and sell smaller quantities to end users. The service
centers/distributors may also have some simple finishing equipment, such as
equipment to cut pipe to lengths or to thread and couple it. According to
AISI data for 1984, service centers/distributors accounted for 69 percent of
domestic shipments of standard pipe and 28 percent of shipments of line
pipe. ii Major markets in which shipments were made directly to end users in
1984 were the oil and gas and electrical equipment industries for standard
pipe and the oil and gas industry for line pipe.

     In the public conference on investigations Nos. 731-TA-211 and 212
(Preliminary), an industry representative testified that during the last 10
years, imported pipe has been sold through a distribution system distinct from
that used for the sale of domestic pipe. Foreign pipe is sold by a separate
group of distributors that maintain multilocation stocking depots and carry
pipe imported from various foreign sources. This imported pipe is then sold
to wholesale plumbing and heating jobbers and- pipe valves and fittings
jobbers, the same customers (end users) to which the domestic product is
sold. ii

  l/ Post conference brief of CA Conduven in investigations Nos. 731-TA-211
and 212 (Preliminary), p. 1.
  l/ Antidumping petition in the matter of Certain Welded Carbon Steel Pipes
and Tubes from Thailand, pp. 20-21.
  1/ Transcript of the public conference in investigations Nos. 731-TA-131 and
132 (Preliminary), pp. 79 and 86.
  ii Such AISI data are not available on the basis of size.
  ~/ Transcript of the public conference in investigations Nos. 731-TA-211 and
212 (Preliminary), pp. 17-18.

                                                                                              A-10



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 135 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                              A-11

U.S. consumption

     In the aggregate. U.S. consumption of standard and line pipes and tubes
increased annually. from 2.4 million tons !I in 1982 to 3.2 million tons in
1984. or by a total of 33.3 percent. Consumption continued to rise in January
1985. reaching 259.000 tons. representing an increase of 14.6 percent from
consumption of 226.000 tons in January 1984.

     U.S. consumption of standard pipes and tubes increased annually. from 1.5
million tons in 1982 to 2.1 million tons in 1984. or by a total of 40.0
percent. Consumption at 180,000 tons in January 1985 was up 19.2 percent from
that in January 1984. Consumption of line pipes and tubes fluctuated during
the period. dropping from 863,000 tons in 1982 to 772.000 tons in 1983. or by
10.5 percent. and then increasing to 1.1 million tons in 1984. or by 36.4
percent from the level of consumption in 1983. and by 22.0 percent above
consumption in 1982. In January 1985. consumption of line pipes and tubes
amounted to 78.000 tons. representing an increase of 4.0 percent from
consumption in January 1984 (table 2).




  l/ Unless otherwise noted. the term "ton" refers to a short ton (2.000
pounds).                                                                                      A-11



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 136 of 1077
                  Barcode:3883503-02 A-549-502 A-12
                                               SCO - Scope Inquiry   -   Line Pipe



Table 2.--Certain welded carbon steel pipes and tubes: U.S. producers'
  domestic shipments, imports for consumption, and apparent consumption,
  by types, 1982-84, January 1984, and January 1985

                                                                       Ratio to
                                 U.S.                 Apparent
   Type and period                                    consump-     consumption of--
                           . producers• .  Imports
                                                               :Producers':
                                                                   .        I mpor t s
                          .: shipments !I: .            tion
                                                               : shipments:
                             -----·-----------~ -··------------ ------Percent------
Standard:
  1982---------------:          650,780          843,919 :1,494,699             43.5          56.5
  1983---------------:          625,749        1,181,652 :1,807,401             34.6          65.4
  1984---------------:          565,132        1,544,141 :2,109,273             26.8          73.2
  January--
    1984-------------:           50,226          101,030     151,256            33.5          66.8
    1985-------------:           50,567          130,497     180,064            27 .5         72.5
Line:
  1982-- -·-------------:       528,690          334,362    863,052             61.3 .        38.7
  1983---------------:          494,765          277,077    771,842             64.1          35.9
  1984---------------:          534,177          519,308 :1,053,485             50.7          49.3
  January---
    1984-------------:            37,831          36,939       74, 770          50.6          49.4
    1985-------------:            33,708          43,845       77,553           43.5          56.5
Total:
  1982---------------:        1,179,470        1,178,281 :2,357,751             50.0          50.0
  1983---------------:        1,120,509        1,458,729 :2,579,238             43.4          56.6
  1984---------------:        1,099,309        2,063,449 :3,162,758             34.8          65.2
  January--
    1984-------------:            88,057         137,969     226,026            39.0          61.0
    1985-------------:            84,276         174,342     258,618            32.6          67 .4

  !I Data on U.S. producers' shipments may be understated, especially with
respect to standard pipes and tubes, because not all producers report to AISI.

  Source: U.S. producers' shipments, compiled from AISI data; imports,
compiled from official statistics of the U.S. Department of Commerce.


                         Consideration of Alleged Material Injury
                           to an Industry in the United States

     The petition alleges, with respect to standard pipes and tubes from
Thailand, that the domestic industry as a whole is materially injured, or
threatened with material injury, and that the western region !I of the United.
States, in particular~ is materially injured or threatened with material
injury as provided in section 771(4)(C) of the Tariff Act of 1930. To the
extent that data are available, separate tabulations concerning producers in
the western region are provided throughout this section. Producers in the
western region do not manufacture line pipe.

 !/ The petitioner defines the western region as consisting of the States of
California, Oregon, Washington, Idaho, Nevada, Utah, and Arizona.

                                                                                              A-12



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21    Page 137 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                               A-13


U.S. production. capacity, and capacity utilization

     U.S. production of standard and line pipes and tubes by responding firms
increased overall between 1982 and 1984 and continued to increase in
January-February 1985. U.S. production increased from 985,000 tons in 1982 to
1.0 million tons in 1983, or by 4.3 percent. In 1984, production totaled 1.2
million tons, representing an increase of 20.0 percent from production in
1983. Production during January-February 1985, at*** tons, was up***
percent from the*** tons produced in January-February 1984 (table 3).

     Firms that produced standard pipes and tubes reported an annual increase
in production from 371,000 tons in 1982 to 484,000 tons in 1984, or 30.5
percent. Production of standard pipes and tubes during January-February 1985
also increased, by 3.8 percent from production in the corresponding months of
1984.


Table 3.--Standard and line pipes and tubes: U.S. production, capacity, and
  capacity utilization, 1982-84, January-February 1984, and January-February
  1985                                      -

                                                                                 January-February--
              Item                    1982            1983        1984
                                                                                     1984           1985

Standard:                        ..
  Production---------tons--: 371,138              433,819    483,827              78,631             82,254
  Capacity-----------do----:1,057,312          :1,110,302 :1,157,478             173,003            191,204
  Capacity utilization
                  percent--:      35.1                  39.l         41.8              45 .5. :          43.0
Line:
  Production---------tons--:    92,113             102,701       186,165             28,687          27,833
  Capacity-----------do----: 547,200               601,462       604,974             92,792          90,794
  Capacity utilization
                  percent--:      16.8                  17 .1        30.8              30.9              30.7
Standard and line: 11
  Production---------tons--: 520,782              489,194    506,386                    ***                ***
  Capacity-----------do----:1,127,200          :1,009,200 :1,009,200                    ***                ***
  Capacity utilization
                  percent--:      46.2                  48.5         50.2        '1/ 57.8           'I:./ 76.4
Total:
  Production---------tons--: 984,033           :1,025,714 :1,176,378                    ***                ***
  Capacity-----------do----:2,731,712          :2,720,964 :2,771,652                    ***                ***
  Capacity utilization
                  percent--:      36.0                  37.7         42.4              42.8·        ~/ 44.2

  l/ Represents data from 3 firms that could not separate either capacity or
production by product.

  Source: Compiled from data submitted in response to questionnaies of the U.S.
International Trade Commission.
                                                                                                  A-13



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40 Filed 05/07/21                   Page 138 of 1077
                                            A-14
                 Barcode:3883503-02 A-549-502 SCO - Scope Inquiry -      Line Pipe


     U.S. production of line pipes and tubes increased annually from 92,000
tons in 1982 to 186,000 tons in 1984, more than twice the production in 1982.
Production in January-February 1985 was down slightly (3.0 percent) from
production in January-February 1984.

      The overall capacity of the responding firms for the production of
standard and line pipes and tubes increased irregularly from 2.7 million tons
in 1982 to 2.8 million tons in 1984, or by 3.7 percent. Capacity utilization
increased annually from 36.0 percent in 1982 to 42.4 percent in 1984. For
standard pipes and tubes, U.S. capacity increased annually from 1.1 million
tons in 1982 to 1.2 million tons in 1984, or overall by 9.1 percent.
Utilization of capacity by standard pipe and tube producers increased annually
from 35.1 percent in 1982 to 41.8 percent in 1984. U.S. capacity as _reported
by firms that produce line pipes and tubes increased from 547,000 tons in 1982
to 605,000 tons to 1984, or by 10.6 percent. Capacity utilization by those
firms increased annually from 16.8 percent in 1982 to 30.8 percent in 1984.

     The following tabulation shows production, capacity, and capacity
utilization with respect to standard pipes and tubes by producers in the
western region that responded to the Commission questionnaire.


                                                                                  Capacity
         Period                 Production                Capacity
                                                                                 utilization
                            -----------------I.Qn!. --------------                 Percent

1982-----------------:                         ***                   ***                       ***
1983-----------------:                         ***                   ***                       ***
1984-----------------:                         ***                   ***                       ***
Jan.-Feb.--
  1984---------------:                         ***                   ***                       ***
  1985---------------:                         ***                   ***                       ***


U.S. producers' shipments

     Domestic shipments of standard and line pipes and tubes by U.S. producers
that provided separate data in their questionnaire responses increased
annually between 1982 and 1984, and that trend continued in January-February
1985. Shipments increased from 539,000 tons in 1982 to 588,000 tons in 1983,
or by 9.1 percent, and then to 727,000 tons in 1984, or by 23.6 percent from
shipments in 1983. In January-February, shipments were up 3.5 percent from
shipments in January-February 1984 (table 4).

     Domestic shipments of standard pipes and tubes rose annually from 415,000
tons in 1982 to 509,000 tons in 1984, or by 22.7 percent. In January-February
1985, producers' shipments of standard pipes were up slightly from shipments
in January-February 1984. Shipments of responding firms of line pipes and
tubes dropped from 124,000 tons in 1982 to 114,000 tons in 1983, or by 8.1
percent.


                                                                                               A-14



 Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21     Page 139 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry      -   Line Pipe
                                               A-15


Table 4.--Standard and line pipes and tubes: U.S. producers' domestic ship-
  ments, by types, l/ 1982-84, January-February 1984, and January-February
  1985

                                                                            January-February--
       Item                 1982             1983             1984
                                                                             1984        1985

                                                         Quantity (tons)

Standard-----------:        414,782          474,590          509,176         84,211       87,882
Line----------------:       1231842          1131684          2161492         261962       30 1316
    Total----------:        5381624          5881274          7251668        1141173      1181218
                                                        Value (1,000 dollars)

Standard-----------:        261,626          276,664          311,462          52,598      54,391
Line---------------:         65 1881          541407          1091503          13.407      141809
    Total----------:        3271507          3311071          4201965          661005      691200
                                                           Unit value

Standard------------:             $631          $583             $612            $625           $619
Line---------------:               532           479              506             497            488
    Average--------:               608           563              580             594            585
  l/ Excludes shipments by***, which did not provide the value of
shipments, and***, which did not provide data by type of product.
Shipments by those 2 firms declined annually from*** tons in 1982 to***
tons in 1983 and to*** tons in 1984.

  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


They increased in 1984 to 216,000 tons, 89.5 percent above the level of
shipments in 1983 and 15.1 percent above the level of shipments in 1982.
Shipments in January-February 1985 were up 11.1 percent from shipments in
January-February 1984.

     Three U.S. producers,***, were the only firms that reported shipments
both east and west of the Rocky Mountains during 1982-84. * * *    Those
shipments, as a share Qf each firm's total shipments, are shown in the
following tabulation:


                    *         *          *          *        *          *         *
U.S. exports

     Three firms,***,***, and***, were the only U.S. producers that         A-15
reported exports during the period covered by the Commission questionnaire.

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 140 of 1077
                  Barcode:3883503-02 A-549-502A-16
                                               SCO - Scope Inquiry   -   Line Pipe



Exports of standard pipes and tubes by those firms increased annually from
***tons in 1982 to*** tons in 1984, or overall by 27.0 percent. Exports
of line pipes and tubes, which were all shipped by***, declined from***
tons in 1982 to*** tons in 1984, or by*** percent. Exports represented
less than 5 percent of the firms' total shipments during the period. Exports
as reported to the Commission are shown in the following tabulation:

                  *         *         *         *         *          *         *

U.S. producers' inventories!/
     U.S. producers' yearend inventories of standard and line pipes and tubes
declined from 103,000 tons in 1982 to 90,000 tons in 1983, or by 12.6 percent
and then increased to 109,000 tons in 1984, or by 21.1 percent from the 1983
inventory level, and by 6,9 percent compared with the level in 1982. As a
share of shipments, producers' yearend inventories declined annually from 19.0
percent in 1982 to 15.0 percent in 1984 (table 5).
     Yearend inventories of standard pipes and tubes declined irregularly from
82,000 tons in 1982 to 74,000 tons in 1984, or by 10,8 percent.  As a share of
shipments, producers' inventories of standard pipes and tubes declined
annually from 19.7 percent in 1982 to 14.5 percent in 1984. Inventories of
line pipes and tubes increased irregularly from 21,000 tons in 1982 to 35,000
tons in 1984, which was 66.7 percent above the inventory level in 1982. As a
share of shipments, producers' yearend inventories of line pipes and tubes
declined irregularly from 17,0 percent in 1982 to 16,4 percent in 1984.




  !I Seven producers provided inventory data for standard pipes and tubes, and
four producers provided inventory data for line pipes.
                                                                                              A-16



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                                Filed 05/07/21           Page 141 of 1077
                                                                   A-17
                         Barcode:3883503-02 A-549-502 SCO - Scope Inquiry                    -   Line Pipe


  Table 5.--Standard and line pipes and tubes: U.S. producers' inventories of
    domestically produced merchandise, by types, as of Dec. 31 of 1982-84,
    and Feb. 28 of 1984-85

                                                       As of       Dec. 31--                             As of Feb. 28--
            Type
                                         1982                 1983                1984                 1984                  1985

                                                                          Quantity (tons)

  Standard------------:            81,539                      72,576           73,597         62,977              66,994
  Line-·--·---- - ----- --- : _____2__1___1.__0.. _5___1___________________________________
                                                              17.392            35.403              ........_______2___7..........
                                                                                               19.103                        8........
                                                                                                                                   73
      Total----------=-~1=0~2~•=5~9=0________89.968             ~..._______________~-------------~'-'---~9~4~,~8~6
                                                                              109.000          82.080                               .....7
                                                   Ratio of inventories to shipments (percent)

  Standard-----------:                        19.7                 15.3                14.5                 74.8                   76.2
  Line---------------:
      Average- -- ------ :          ---=-----------------------------.. . . .------------------------------------------------------
                                              17.0
                                              19.0
                                                                   15.3
                                                                   15.3
                                                                                       16.4
                                                                                       15.0
                                                                                                            80.4
                                                                                                            73.8
                                                                                                                                   91.9
                                                                                                                                   80.3
                                                                    :
    Source: Compiled from data submitted in response to questionnaires of the
  U.S. International Trade Commission.

  Employment and wages

       Data were obtained from six producers that could provide separate
  employment data for standard and line pipes and tubes. l/ The number of
  production workers employed at the reporting establisbments declined from
  1,946 in 1982 to 1,683 in 1983, or by 13.5 percent and then increased in 1984
  to 2,002, up 2,9 percent from employment in 1982. Employment continued to
  rise in January-February 1985, by 4.4 percent from employment in January--
  February 1984 (table 6).




    1/ One firm,***, reports that its employees are used interchangably in
  the production of standard and line pipe and separate data are not available.
  ***employed*** production workers in 1982, ***in 1983, and*** in
  1984.
                                                                                                                                A-17



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21              Page 142 of 1077
                     Barcode:3883503-02 A-549-502 SCO - Scope Inquiry              -       Line Pipe
                                                  A-18


Table 6.--Average number of production and related workers employed in
  establishments producing standard and line pipes and tubes and hours
  worked by and wages and total compensation paid to such employees,
  1982-84, January-February 1984, and January-February 1985
                                                                                       .
                                                                                       :January-February--
              Item                     1982              1983           1984
                                                                                             1984           1985

Production and related
  workers:
    Standard-----------------:          1,377             1,288          1,324                1,380     .    1,404
    Line---------------------:            569               395            678                  582            644
      Total------------------:          1,946             1,683          2,002                1,962          2,048
Hours worked:
  Standard-- ----1, 000 hours- -- :     2,630             2,638          2,663                  438            478
  Line-----------------do----:          1 1 157             837          1 1 466                211            268
    Total--------------do----:          3,787             3,475          4,129                  649            746
Wages paid:
  Standard----1,000 dollars--:         29,606            30,522         35,327                5,757          6,144
  Line-----------------do----:         12 1 564           9 1 682       20 1 358              2 1 918        3 1 558
    Total--------------do----:         42,170            40,204         55,685                8,675          9,699
Total compensation paid:
  Standard----1.000 dollars--:         43.317            45.276         47,025                7.836          8 1 276
  Line-----------------do----:         20.988            16 1 518       27 1 606              4 1 147        4 1 969
    Total--------------do----:         64.305            61.794     .   74.631               11,983         13,240

  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


     Total hours worked by production and related workers declined from 3.8
million in 1982 to 3.5 roillion in 1983 and then increased to 4.1 million in
1984. Annual hours worked by production workers increased from 1,946 in 1982
to 2,065 in 1983 and then declined slightly in 1984 to 2,062 hours.

     Total wages paid to production workers declined from $42.2 million in
1982 to $40.2 million in 1983 and then increased in 1984 to $55.7 million.
Average hourly wages paid to production workers increased during the
period--from $11.14 per hour in 1982 to $13.49 per hour in 1984, an increase
of 21.1 percent.

     Total compensation_paid by U.S. producers declined from $64.3 million in
1982 to $61.8 million in 1983 and then increased in 1984 to $74.6 million.
Average hourly total compensation paid to production workers increased
annually from $16.98 in 1982 to $18.07 in 1984, or by 6.4 percent. Workers at
all but two of the firms(*** and***) are represented by unions.

     The following tabulation shows employment, hours worked, wages paid, and
total compensation with respect to firms located in the western region that
responded to the Commission questionnaire.
                                                                                                                   A-18



   Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 143 of 1077
                   Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                     A-19



                                Numbers of              Hours               Wages         Total
            Period
                                  workers               worked               2aid     CO!!!l!ensation
                                                      1,000 hours         ------1.000 dollars-----

   1982----------------:                  ***                   ***              ***                 ***
   1983----------------:                  ***                   ***              ***                 ***
   1984----------------:                  ***                   ***              ***                 ***
    Jan.--Feb.--
      1984--------------:                 ***                   ***              ***                 ***
      1985--------------:                 ***   ..              ***              ***                 ***



    Financial experience of U.S. 2roducers

         Usable income-and-loss data on an establishment basis and for standard
    and/or line welded carbon steel pipes and tubes were received from only 6 of
    the 35 U.S. firms to which the Commission sent questionnaires.

        Standard and line 2i2es and tubes.--Six producers provided usable
   income-and-loss data relative to their standard and line welded carbon steel
   pipes and tube operations. These producers accounted for 55.6 percent of
   total shipments of these products in 1984, as reported by the AlSI. These
   data are presented in table 7. · Net sales declined by 3.8 percent, from $287.2
   million in 1982 to $276.4 million in 1983, and then increased by 28.2 percent
   to $354.3 million in 1984.
         Operating income rose to $18.4 million, or 5.2 percent of net sales, in
    1984, compared with an operating loss of $646,000, or 0.2 percent of net
    sales, in 1983 and an operating income of $4.9 million, or 1.7 percent of net
    sales, in 1982. Only one of the six firms reported operating losses in 1982
    and 1984, whereas two sustained such losses in 1983. Cash flow from
    operations dropped by 72.7 percent, from $7.2 million in 1982 to $2.0 million
                                                                          .. ·•:..
    in 1983. In 1984 such cash flow jumped to $21.3 million.

         Standard 2i2es and tubes.--Two firms, accounting for*** percent of
    total shipments of standard welded carbon steel pipes and tubes, as reported
    by the American Iron & Steel Institute, furnished usable income-and-loss
    data. These data are presented in table 8. ·Net sales increased from*** in
    1982 to*** in 1984, or by*** percent. However, operating income
    declined from*** in 1982 to*** in 1983, or by*** percent, and then
    rose to*** in 1984. The two firms reported operating income margins of
    * * *,***,and*** percent, respectively, in 1982, 1983, and 1984.
    * * *   Cash flow from operations declined from*** in 1982 to*** in 1983
    and then increased to*** in 1984. None of the Western region producers
    were able to provide usable income-and-loss data.




                                                                                              A-19



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 144 of 1077
                       Barcode:3883503-02 A-549-502
                                              A-20 SCO - Scope Inquiry    -   Line Pipe



Table 7.--Income-and-loss experience of 6 U.S. producers !I on their opera-
  tions producing standard and line circular welded carbon steel pipes and
  tubes. accounting years 1982-84


                           Item                                   1982         1983              1984


Net sales--------------------------1.000 dollars--: 287.238                   276.442           354.295
Cost of goods sold--------------------------do----: 257.453                   250 1 105         305 1 513
Gross profit--------------------------------do----: 29.785                     26.337            48.782
General. selling. and administrative                                                      ...
  expenses----------------------------------do----: 24.868                     26.983            30.336
Operating income or (loss)------------------do----:    4.917                     (646):          18.446
Depreciation and amortization l/--·----------do----:   2 1 242                  21602             2 1 899
Cash flow from operations l/----------------do----:    7.159                    1.956            21.345
Ratio to net sales:                                  :
  Gross prof i t-------·--------------------percent--:  10.4                       9.5             13.8
  Operating income or (loss)------- ---------do-----:      1.7                    (. 2):             5.2
  Cost of goods sold------------------------do----:     89.6                     90.5              86.2
  General. selling. and administrative
    expenses-·-------------------------------do----:       8.7                     9.8               8.6
Number of firms reporting operating losses--------:          1                        2                 1

  !/ Accounting for 55.6 percent of total shipments of standard and line
circular welded carbon steel pipes and tubes in 1984. as reported by the AISI.
  II 2 firms that accounted for*** percent of reported 1984 net sales did
not provide the Commission with data on depreciation and amortization. Hence.
cash flow from operations is understated. and deficit is overstated.

  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission. except as noted.




                                                                                                            A-20



     Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 145 of 1077
                                                A-21
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe



    Table 8.--Income-and-loss experience of 2 U.S. producers !I on their opera-
        tions producing standard pipes and tubes, accounting years 1982-84


                              Item                                   1982        1983        1984


 Net sales--------------------------1,000 dollars--:         ***     ***                        ***
 Cost of goods sold--------------------------do----: _______ ***   _ ***                        ***
 Gross profit--------------------------------do----:         ***     ***                        ***
 General, selling, and administrative
   expenses------------- -------------------------do-----: _______
                                                             ***   _ ***                        ***
 Operating income--- -- --- - ---- -·---------------do----·: ***     ***                        ***
 Depreciation and amortization it------------do----: _______ ***   _ ***                        ***
 Cash flow from operations .l/----------------do----:         ***    ***                        ***
 Ratio to net sales of--
   Gross profit--------------- --------------percent--:       ***    ***                        ***
   Operating income--------------------------do----:          ***    ***                        ***
   Cost of goods sold------------------------do----:          ***    ***                        ***
   General, selling, and administrative
     expenses---------------------------------do----:         ***    ***                        ***
 Number of firms reporting operating losses--------:          ***    ***                        ***
   !I Accounting for*** percent of total shipments of standard welded carbon
 steel pipes and tubes in 1984, as reported by the AISI .
   .l/ 1 firm,***• which accounted for*** percent of reported 1984 net
 sales, did not provide the Commission with data on .depreciation and
 amortization. Hence, cash flow from operations is understated, and deficit is
 overstated.
   Source: Compiled from data submitted in response to questionnaires of the
 U.S. International Trade Commission.




                                                                                              A-21



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 146 of 1077
                    Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                              A-22


     Line pipes and tubes.--Three producers, which furnished income-and-loss
data, accounted for*** percent of the total shipments of welded carbon
steel line pipes and tubes in 1984, as reported by the American Iron & Steel
Institute. These data are presented in table 9. Net sales increased by***
percent, from*** in 1982 to*** in 1984, after declining to*** in
1983. In the aggregate, three firms reported operating losses of***, or
***percent of net sales, in 1982 and***, or*** percent of net sales,
in 1983. In 1984, three firms earned an aggregate operating income of***,
equivalent to*** percent of net sales. one firm reported operating losses
in 1982 and 1984, whereas two firms sustained such losses in 1983. The
responding firms reported a positive cash flow of*** in 1984 compared with
a negative cash flow of*** in 1983 and*** in 1982.
     Overall establishment operations.--Six producers furnished usable
income-and-loss data on their overall establishment operations within which
welded carbon steel pipes and tubes are produced. Net sales of standard and
line pipes and tubes accounted for 8.8 to 11.5 percent of total establishment

  Table 9.--Income-and-loss experience of 3 U.S. producers l/ on their opera-
        tions producing line pipes and tubes, accounting years 1982-84


                            Item                                   1982        1983       1984

                                                             ...
Net sales--------------------------1,OO0 dollars--:     ***      ***                          ***
Cost of goods sold--------------------------do----: _________
                                                        ***     _***                          ***
Gross profit or (loss)----------------------do----:     ***      ***                          ***
General, selling, and administrative
                                                        ***
  expenses----------------------------------do----=----~---      ***                          ***
Operating income or (loss)------------------do----:     ***      ***                          ***
Depreciation and amortization ii-------------do----: _________
                                                        ***    _ ***                          ***
Cash flow or (deficit) from operations ii---do----:     ***      ***                          ***
Ratio to net sales of--
  Gross profit or (loss)-----------------percent--:     ***      ***                          ***
  Operating income or (loss)----------------do----:     ***      ***                          ***
  Cost of goods sold------------------------do----:     ***      ***                          ***
  General, selling, and administrative
    expenses--------------------------------do----:     ***      ***                          ***
Number of firms reporting operating losses--------:     ***      ***                          ***
  !I Accounting for**.* percent of total shipments of line circular welded
carbon steel line pipes and tubes in 1984, as reported by the AISI.
  ii 2 firms that accounted for*** percent of reported 1984 net sales, did
not provide the Commission with data on depreciation and amortization. Hence,
cash flow from operations is understated, and deficit is overstated.
  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.

                                                                                                 A-22



  Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21        Page 147 of 1077
                                                A-23
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe



sales during 1982-84. Net sales of total establishment operations declined
from $3.3 billion in 1982 to $2.7 billion in 1983, or by of 18.4 percent
(table 10). Such sales increased to $3.1 billion in 1984. Six firms reported
reported an aggregate operating loss of $345.2 million, or 13.0 percent of net
sales, in 1983 compared with an operating income of $188.0 million, or 5.8
percent of net sales, in 1982 and $88.7 million, or 2.9 percent of net sales,
in 1984.


Table 10.--Income-and-loss experience of 6 U.S. producers on the overall opera-
  tions of their establishments within which welded carbon steel pipes and
  tubes are produced, accounting years 1982-84


                          Item                                1982              1983         1984


Net sales-- -----·-----·--------1, 000 dollars--: 3,265,323                  2,663,414    3,080,414
Cost of goods sold--------------------do---~: 219441166                      2 1857 16 n  2 1811 1 687
Gross profit or Closs)---------··------do----:      321,157                    (194,257):    208 • 727
General, selling, and administrative
  expenses--------------------------·---do----:     133.190                    150.929 :     120.031
Operating income or (loss)------------do----:       187,967                   (345,186):       88,696
Depreciation and amortization !/------do----:        291441                     31.425        32.707
Cash flow from operations 1/----------do----:       217,408                    313,761:      121,403
Ratio to net sales of--                         :
  Gross profit or (loss)---------percent----:           9.8                       (7 .3):           6.8
  Operating income or (loss)----------do----:           5.8                      (13.0):          2.9
  Cost of goods sold------------------do----:          90.2                      107.3           93.2
  General, selling, and administrative
    expenses----------------------------do----·:        4.1                          5.7            3.9
  Standard and line pipes and tubes' net
    sales-----------------------------do----:           8.8                        10.4          11.5
Number of firms reporting operating losses--:             2                           3             1

   !I 1 firm,***, which accounted for*** percent of reported 1984 net
 sales, did not provide the Collllt\ission with data on depreciation and
 amortization. Hence, cash flow from operations is understated, and deficit is
 overstated.

   Source: Compiled from d~ta submitted in response to questionnaires of the
 U.S. International Trade Commission.


      Two producers,*** and***, which accounted for*** percent of
 domestic shipments of standard and line pipes and tubes in 1984, provided
 financial data on their total pipe and tube operations. Hence, their data
 were not included in any of the income-and-loss data in tables 7 through 10.
 Their data are presented in the following tabulation:

                     *           *       *         *         *           *         *
                                                                                                A-23



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 148 of 1077
                      Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                              A-24


                  *         *         *         *         *         *          *
     U.S. producers' statements on the impact of imports from Thailand and
Venezuela on their growth, investment, and ability to raise capital.--The
Commission requested U.S. producers to describe and explain the actual and
potential negative effects, if any, of imports from Brazil, Thailand, and
Venezuela of the subject welded carbon steel pipes and tubes on their firms'
growth, investment, and ability to raise capital. Excerpts and/or summaries
of the responses from U.S. producers are presented below.

                  *          *         *         *         *         *          *

                      The Question of the Threat of Material Injury

     In its examination of the question of a reasonable indication of the
threat of material injury to an industry in the United States, the Commission
may take into consideration such factors as the rate of increase of the
allegedly subsidized and LTFV imports, the rate of increase of U.S. market
penetration by such imports, the quantities of such imports held in inventory
in the United States, and the capacity of producers in Thailand and Venezuela
to generate exports (including the availability of export markets other than
the United States).


U.S. importers' inventories

     Questionnaires were received from two importers, Connectors, Inc., which
accounted for virtually all of the standard and line pipes and tubes imported
from Venezuela in 1984, and***• which accounted for all of the imports of
standard pipes and tubes from Thailand in 1984. Both importers had
no inventories during 1982-84.


Capacity of foreign producers to generate exports

     Thailand.--Petitioners allege threat of material 1nJury with respect to
imports of standard pipes and tubes from Thailand, stating that producers in
Thailand have recently begun offering large quantities of pipe and tube for
delivery to the U.S. market beginning in January-March 1985. l/ Petitioners
further allege that the capacity of producers in Thailand has increased
significantly in the last few years, stating that, in 1982, the capacity of
the entire industry was 234,000 tons, but now two companies alone have the
capacity to produce 300,000 tons per year. Petitioners also allege that this
increased capacity is to allow producers in Thailand to increase exports. ii



  l/ Antidumping petition in the matter of certain welded carbon steel pipe
and tube products from Thailand, p. 24.
  it Ibid, p. 26.

                                                                                                 A-24



   Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21        Page 149 of 1077
                                                       A-25
                    Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -    Line Pipe


            Thailand's 1/ production of standard pipe and tube increased annually
       from 272,000 tons in 1982 to 323,000 tons in 1984 1 or by a total of 18.8
       percent. Production in 1985 is projected at 20 tons less than production in
       1984. Capacity in Thailand increased by 3.9 percent during 1982-84, with no
       increase in capacity projected for 1985. Producers in Thailand increased
       their capacity utilization annually from 82.2 percent in 1982 to 93.9 percent
       in 1984. Capacity utilization is projected to remain at 93.9 percent in
       1985. Shipments to the domestic market accounted for more than one-half of
       Thailand's output during 1982-84, during which exports increased annually from
       45.5 percent of production (1982) to 48.4 percent (1984). Exports to the
       United States accounted for 0.7 percent of the total exports from Thailand in
       1984 (table 11).


           Table 11.--Standard pipes and tubes: Thailand's l/ production, capacity,
                capacity utilization, domestic shipments, and exports, 1982-85

                      Item                          1982       .   1983                 1984          1985 "=.I

       Production 1/------------tons--:             272 •196       308,291              322,994         322,974
       Capacity-- -- ---------------do----:         331,131        331,131              343,918         343,918
       Capacity utilization--percent--:                82.2           93.1                 93.9            93.9
       Domestic shipments-------tons--:             148,216        162,952              167,692            !I
       Exports to--
         United States----------do----:                   0              0                1,023       ~I 31,378
         All other markets------do----:             1231980        1451339              1551302           4/
           Subtotal-------------do----:             123,980        145,339              156,325            !I
         Total shipments--------do----:             272,196        308,291              324,017            !I
       Ratio to total shipments:          :
         Domestic shipments--percent--:                 54.5               52.9            51.8            !I
         Total exports----------do----:                 45.5               47.1            48.4            !/
       Ratio of exports to the United:
         States to total exports
                                 percent--:                0                  0                o. 7        !I
         l/ Data are for the following 5 producers: First Steel Industry Co., Saha
       Thai Steel Pipe Co., Siam Steel Co., Thai Steel Pipe Industry Co., and Thai
       Union Steel Co.
         ii Projected except as noted.
         1/ Manfacturers report that they produce to meet orders and do not maintain
       inventories excepts to accumulate quantities for bulk shipment.
         !I Not available.
         ~/ Data are for current orders where payment has been arranged. No
       allowances were made for cancellations.

          Source:     Post-conference brief on behalf of the 5 Thailand producers.


         l/ The data in this section are for five producers that according to the
       post conference brief on behalf of First Steel Industry Co., Saha Thai Steel
       Pipe Co., Siam Steel Pipe Co .• Thai Steel Pipe Industry Co., and Thai Union
       Steel Co. are the only manufacturers in Thailand with sufficient capacity and
       adaptability to manufacture products to U.S. specifications in sufficent
       quantities to make export profitable, pp. 11-12.                      A-25



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21    Page 150 of 1077
                       Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                             A--26


     According to the petitioners, producers in the. west coast region of the
Uniled States are threatened with material injury from imports of the standard
pipes and tubes from Thailand. l/ According to the petitioners, because of
the high dumping margins issued against imports from Taiwan and the itnminent
voluntary restraint agreements with Japan and the Republic of Korea (Korea),
purchasers on the west coast will be looking for other foreign sources to
supply their requirements and Thailand is an obvious source. Producers'
shipments, imports, and apparent consumption of standard pipes and tubes in
the west coast region are shown in the follow tabulation:


                 *         *         *         *         *         *           *                            .
     Petitioners further allege that a 10,000-ton shipment is due in Los
Angeles in March, and petitioners expect that a majority of the pipe and tube
imports from Thailand will enter the United States through west coast ports. ii
The Commission's staff has verified that***• an importer on the west coast,
placed an order on***• with a producer in Thailand for*** metric tons
(***short tons) of standard pipe. ***expects the shipment, which left
Thailand on***, and is all destined for customers on the west coast, to
arrive in***· Counsel for the five Thailand producers provided in the post
conference brief 1/ commitments for future shipments where payment has been
arranged for each of the five firms. The shipments may be overstated, as no
allowance was made for cancellations. These exports from Thailand are
reportedly all destined for east coast ports, as shown in the following
tabulation:

                        Quantity                Expected
   Firm                  (Tons)               arrival date

Thai Union-----------       ***                      * * *                    *    *   *
Thai Steel-----------       ***                      * * *                    *    *   *
                                                                              *    *   *
Saha-------------------        ***                   * * *                    *    *   *
First----------------          ***                   * * *                    * *
                                                                              *
                                                                                   *
                                                                               **
Siam ----------------   ***                          * * *                    ***
     Total----------- 31,378


     Venezuela.--Counsel for Venezuelan producers was requested to provide
updated information on that country's industry, but the data have not yet been
received. The data presented below are the same as reported to the Commission
in investigations Nos. 731-TA-211 and 212 (Preliminary).

     According to counsel for the Venezuelan producer CA Conduven, this
company was the sole exporter of the standard and line pipes and tubes under

  l/ Petition, p. 29. According to counsel for the petitioners, the firms
threatened with material injury are those producers that are located in
California, Oregon. Washington. Idaho. Nevada, Utah, and Arizona.
  ZI Ibid 1 p. 31.                                                                                 A-26
  1/ Post conference brief on behalf of 5 Thai producers, exhibit G.

     Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 151 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                              A-27


investigation. l/ Conduven's capacity for producing these products rose by
***percent, from*** tons in 1981 to*** tons in 1983, but production
declined by*** percent, from*** tons in 1982 to*** tons in 1983,
before increasing to*** tons during January-September 1984 (table 12).


Table 12.---Standard and line pipes and tubes: Conduven's capacity,
  production, export sales, and home-market sales, 1981-83, January-
  September 1983, and January-September 1984

                                                                           :January-September
                 Item                       1981       1982       1983
                                                                                1983      1984

Capacity---- ----------short tons--:   ***          ***       ***         ***                 ***
Production-----------------do---~:     ***          ***       ***         ***                 ***
Capacity utilization----percent--:     ***          ***       ***         ***                 ***
Domestic shipments---short tQns--:     ***          ***       ***         ***                 ***
Exports to--
  United States------------do----:     ***          ***       ***         ***                 ***
                                                              *** ..;.____***
  South America--------- ---dQ----: ___*_*_*-.a.---*-*-*-.a.____                              ***
    Total------------------------:     ***          ***       ***         ***                 ***

  Source:   Compiled from data provided by counsel for CA Conduven.


-Conduven's capacity utilization rate declined from*** percent in 1982 to
***percent in 1983 before rising to*** percent during January-September
1984. Domestic shipments rose from*** tons in 1981 to*** tons in 1982
before dropping to*** tons in .1983 and*** tons during January-September
1984. Exports to the United States declined by*** percent, from*** tons
 in 1981 to*** tons in 1983, and then reached*** tons during
January-September 1984. Exports to South America decreased after 1982 from
***tons to*** tons in January-September 1984.


                   Consideration of the Causal Relationship Between
                    Alleged Material Injury or the Threat Thereof
                    and the Allegedly Subsidized and LTFV Imports

U.S. imports

     Aggregate U.S. imports of standard and line pipes and tubes increased
annually from 1982 to 1984 and continued upward in January 1985. U.S. imports
increased from 1.2 million tons in 1982 to 2.1 million tons in 1984, or by
75.0 percent. In January 1985, imports, at 174,000 tons, were up 26.1 percent
from imports in January 1984. U.S. imports of the allegedly subsidized and

  l/ Counsel for Conduven reports that Union Industrial Venezolana SA, named
by the petitioners as a Venezuelan producer and exporter of the products under
investigation, does not export pipes and tubes to the United States
(transcript of conference on investigations Nos. 731-TA-211 and 212
                                                                           A-27
(Preliminary), p. 41).


Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 152 of 1077
                   Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                              A-28


LTFV imports from Venezuela more than tripled between 1982 and 1983, from
6,389 tons in 1982 to 24,435 tons in 1983. Imports from Venezuela reached
124,821 tons in 1984, more than five times the level of imports from that
source in 1983. As a share of total imports, those from Venezuela increased
annually from 0.5 percent in 1982 to 5.3 percent in 1983, 6.0 percent in 1984,
and 9.1 percent in January 1985. Shipments of the allegedly subsidized and
LTFV imports from Thailand, which entered the United States only in 1984 and
January 1985, accounted for less than 0.05 percent of total imports in both
those periods (table 13).

     Standard pipes and tubes.--U.S. imports of standard pipes and tubes
increased annually from 844,000 tons in 1982 to 1.5 million tons in 1984, or
by 82.9 percent. They continued to increase in January 1985, reaching 130,000
tons, representing an increase of 28.7 percent from imports in January 1984.
Imports from Venezuela increased substantially during 1982-84 and continued to
surge in January 1985. Imports from that source more than tripled, from 3,790
tons in 1982 to 12,911 tons in 1983, and then more than tripled again,
reaching 45,370 tons in 1984. As a share of total imports of standard pipes
and tubes, those from Venezuela rose annually from 0.4 percent in 1982 to 1.1
percent in 1983, 2.9 percent in 1984, and to 3.6 percent in January 1985.
Imports of standard pipes and tubes from Thailand amounted to 50 tons in 1984
and to 44 tons in January 1985. Imports from that source accounted for less
than 0.05 percent of total imports in 1984 and January 1985 (table 14).
     Line pipes and tubes.--u.s. imports of line pipes and tubes increased
irregularly from 334,000 tons in 1982 to 519,000 tons in 1984, or by 55.4
percent. Imports totaled 44,000 tons in January 1985, up 18.5 percent from
imports of 37,000 tons in January 1984. Imports from Venezuela increased
substantially from 1982 to 1984 and continued to rise in January 1985. Such
imports increased from 2,599 tons in 1982 to 11,524 tons in 1983 and to 79,451
tons in 1984. Imports from Venezuela in January 1985 amounted to 11,134 tons
compared with imports of 1,531 tons in January 1984. As a share of total
imports, those from Venezuela amounted to 0.8 percent in 1982, 4.2 percent in
1983, 15.3 percent in 1984, and 25.4 percent in January 1985. There were no
imports of line pipes and tubes from Thailand during the period (table 15).

     Petitioners request that the Commission cumulate the subject imports from
Venezuela with imports of those products from Brazil, Mexico, and Spain that
have recently been the subject of investigations. !I Imports of standard and
line pipes and tubes from those sources, and from Korea and Taiwan whose
exports of standard pipes and tubes not over 4.5 inches in outside diameter
are currently subject to antidumping duties, are shown in tables 13, 14, and
15.


Market penetration by the allegedly subsidized and LTFV imports

     The share of the U.S. market for standard and line pipes and tubes
supplied by imports from Venezuela increased annually from 0.3 percent in 1982
to 3.9 percent in 1984 and to 6.1 percent in January 1985. Imports from
  l/ Antidumping petition in the matter of Certain Welded Carbon Steel Pipes
and Tubes from Venezuela, p. 24; transcript of conference, p. 36. These
investigations were terminated effective Har. 30, 1985, Apr. 2, 1985, and    A-28
Feb. 4, 1985, respectively, following withdrawal of the petitions.

 Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                                                            Filed 05/07/21                      Page 153 of 1077
                                 Barcode:3883503-02 A-549-502 SCOA-29
                                                                  - Scope Inquiry                                                 -     Line Pipe



       Table 13.--Standard and line pipes and tubes: U.S. imports for consumption,
              by principal sources, 1982-84, January 1984, and January 1985

                                                                                                                                                                    January
                              Source                                          1982                       1983                         1984
                                                                                                                                                             1984                  1985

                                                                                                                   Quantity (tons)

   Venezuela------------------:                         6,389                         24,435                   124,821                              1,889                         15,814
   Thailand--------------------:                                        0                         0                             50                                 0                           44
   Brazil----------------------:                    37,757                            79,180                   212,603                          14,903                            21,817
   Mexico--------------------------:                35,371                          140,598                    169,773                          18,415                               7,807
   Spain----------------------:                         6,819                         20,405                      83,712                            6,283                            7,293
   Republic of Korea------------: 441,713                                           673,512                    636,728                          46,845                            42,574
   Japan--------------------------: 293,125                                         142,803                    252,763                          18,088                            28,645
                                                                                    377 1 796                  582,999
   All other------------------:---'3=5~7~,i..;;;1=0~7.......a..___,~........,_-==-=---==--=~~--"'---=-=:..&.;:;-=--=--..;;;5                     31,546                            . 0~,=34...;.;;..8
                                                                                                                                                                                     ..
                                                                             :1,458,729 :2,063,449
       Tota 1-- - - - - --·- ------ ---- : =l~,1;; ;. 7:. .8. .1,'""2__8=1--'-"'-'--~'-'---'-.=..;;.._.;..;~;....;;.;;;                     :137,969
                                                                                                                       ............a..a..-.a..a=a..;.....-...a..........-------1--7__4...., ___
                                                                                                                                                                                            3.42.....
                                                                                                                      Value (1,000 dollars)

   Venezuela------------------:                2,876                    6,873             34,808                     489                           5,
   Thai land---------------------:                                                                15
   Brazil---------------------:             17,551                    23,765              69,775             4,289                                  7,
   Mexico-----------------------:           14,582                    45,838              58,508             6,044                                  2,
   Spain-----------------------:               2,505                    5,599 :           25,591             1,813                                  2,
   Republic of Korea----------: 192,450                             216,067             232,758            15,877                                 17,
   Japan-----------------------: 152,595                              56,577           103,841               6,625                                12,
                                                                    135,145             223,173
   All other------------------:_1=6~8...,1=5~9..;;;1--'--------....._---=--------=-...aa"'--------=..-...  12,496       ......................---1--9,
                                                                    489,864             748.469            47,633 _ .....6__6 I
       Tota 1--- - -------------- : ----5~5~la:...11..al=5. 0--a.._..:.=.;'-"--"~-------.........a------------..............................
                                                            ..
                                                                                                                           Unit value

   Venezuela------------------:                                                     $450                       $281                       $279                  $259                       $341
   Thailand-------------------:                                                                                                            300                                              318
   Brazil---------------------:                                                       465                        300                       328                     288                      347
   Mexico----------------------:                                                      412                        326                       345                     328                      367
   Spain----------------------:                                                       367                        274                       306                     289                      342
   Republic of Korea----------:                                                       436                        321                       366                     339                      404
   Japan---------------------:                                                        521                        396                       411                     366                      430
   All other------------------:                                                       472                        358                       383                     396                      380
       Average----------------:                                                       468                        336                       363                     345                      384

     Source:                  Compiled from official statistics of the U.S. Department of
   Commerce.




                                                                                                                                                                                    A-29



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
              Case 1:20-cv-00133-SAV Document 40                            Filed 05/07/21          Page 154 of 1077
                                                      A-30 SCO - Scope Inquiry
                              Barcode:3883503-02 A-549-502                                    -   Line Pipe

          Table 14.--Standard pipes and tubes: U.S. imports for consumption,
             by principal sources, 1982-84, January 1984, and January 1985

                                                                                                           January
                 Source                          1982              1983              1984
                                                                                                     1984           1985
                                                                          Quantity (tons)

Venezuela-------------------:        3, 790         12,911                   45,370              358          4,680
Thailand-------------------:              O                    O              !I SO                 O        ii 44
Brazil---------------------:        20,265          52,174                 186,958          13,690          12,390
Mexico---------------------:        22,180          97,095                   96,776           8,843           5,276
Spain-----------------------:        4,039          19,495                   82,116           6,283           7,293
Republic of Korea----------: 356,084             575,008                   499,036          34,933          34,136
Japan----------------------: 135,904                69,212                 123,688            8,186         20,786
All other------------------:_3_0-1_,~6~5_7________3~55......_
                                                          1 7~5~7----------5~1~0~•=1~4-7_____
                                                                                            2=8-•~73~7----__4~5~•~8-9___2
    Total------------------:_8_4_3_,~9-19_:_l-1_1~8-1_.6~5-2____:-1-,5-4_4~•=1~4-l_:_l~0-1_.~o3_0_____-1_30_._4_9___7
                                                                           Value (1,000 dollars)

Venezuela------------------:        1,862             3,390             12,579                  90           1,469
Thailand-------------------:                                              !I 15                              ii 14
Brazil---------------------:        9,654           15,291              61,109             3,884             4,392
Mexico---------------------:        8,895            31,730              34,193            2,908             2,038
Spain----------------------:        1,401             5,425              25,143            1,813              2,498
Republic of Korea----------: 153,224               185,574 : · 187,839                   12,041             13,914
Japan----------------------:       74,976            30,407             56,655             3,375              9,357
All other------------------: ____1-4_1-•~9-23______1=2~7-,3~5-2________1=9~7-•-3~3~0-----1=1-•~45~3.......___
                                                                                                            1_7.-1~6.....
                                                                                                                     9
      Total------------------:--'3_9~1~•~9=35"'---',..__3~9~9~,1=6~9"----=---'5_7~4~,_8=6=3--~3=5~,=56=4..:.._,;~-=50=•~8=5;.:.l
                                                                              Unit value

Venezuela------------------:     $491       $263         $277       $253            $314
Thailand-------------------:                           !I 291                    ii 317
Brazil---------------------:      476        293           327        284             354
Mexico---------------------:      401        327           353        329             386
Spain----------------------:      347        278           306        289             343
Republic of Korea----------:      430        323           376        345             408
Japan----------------------·:     552        439           458        412             450
All other------------------: _ _ _4~7_0______3~5~8_________3~8-7______3~9~9---------3~7~4
    Average-----------------:     464        338           3 72       352             390

  !I Includes 39 tons, valued at $11,000, with an average unit value of $280
per ton, which entered the United States through the port of Wilmington, NC,
and 11 tons, valued at $4,000, with an average unit value of $328 per ton
which entered through the port of Philadelphia, PA.
  ii All imports from Thailand in January 1985 entered the United States
through the port of Bridgeport, CT.

  Source:        Compiled from official statistics of the U.S. Department of
Commerce.

                                                                                                                               A-30



     Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 155 of 1077
                  Barcode:3883503-02 A-549-502 SCOA-31
                                                   - Scope Inquiry   -   Line Pipe



             Table 15.--Line pipes and tubes: U.S. imports for consumption,
              by principal sources, 1982-84, January 1984, and January 1985

                                                                                        January
                Source                   1982          1983           1984
                                                                                     1984             1985

                                                              Quantity (tons)

  Venezuela------------------:            2,599        11,524         79,451      1,531                11,134
  Brazi.1---------------------:          17,492        27,006         25,645      1,213                 9,427
  Mexico-----------------------:         13,191        43,503         72,997      9,572      .   ..     2,531
  Spain----------------------:            2,780           910          1,596           0                    0
  Republic of Korea----------:           85,629        98,504        137,692     11,912                 8,438
  Japan---·-------------------:         157,221        73,591        129,075      9,902                 7,859
  All other------------------:           55 1450       22.039         12 1852     2 1809                4 .456 ·
      Total------------------:          334.362       211.077        519.308     36.939                43.845
                                                               Value (1,000 dollars)

   Venezuela------------------:            1,014        3,483         22,229           399              3,929
   Brazil---------------------:            7,897        8,474            8,666         405              3,181
   Mexico---------------------:            5,687       14,108         24,315         3,136                831
   Spain----------------------:            1,104          174              448
   Republic of Korea----------:           39,226       30,493         44,919      3,836                 3,106
   Japan----------------------:           77,619       26,170.        47,186      3,250                 2,969
   All other------------------:           26.668        1.193         25.843      1.043                 2.069
       Total------------------:         159.215        90.695        1731606     12.069                16.085
                                                                 Unit value

   Venezuela------------------:             $390          $302            $280        $261               $353
   Brazil---------------------:              451           314             338         334                337
   Mexico----------------------:             431           324             333         328                328
   Spain----------------------:              397           191             281
   Republic of Korea----------:              458           310             326         322                   368
   Japan----------------------:              494           356             366         328                   378
   All other------------------:              481           354             355         371                   464
       Average--------------~-:              476           327             334         327                   367

     Source:    Compiled from official statistics of the U.S. Department of
   Commerce.




                                                                                                      A-31



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
          Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 156 of 1077
                      Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                              A-32

Thailand, which entered the United States only in 1984 and January 1985,
accounted for less than 0.05 percent of U.S. consumption in those period
(table 16).

     Standard pipes and tubes.--Market penetration by standard pipes and tubes
imported from Venezuela increased without interruption during the period
covered by these investigations. The share of the market supplied by
Venezuela increased from 0.3 percent in 1982 to 2.2 percent in 1984. In
January 1985 1 market penetration by Venezuela reached 2.6 percent compared
with an 0.2 percent penetration in January 1984. Penetration by imports from
Thailand, which consisted entirely of standard pipes and tubes, was less than
0.05 percent in 1984 and in January 1985.

     Lines pipes and tubes.--Line pipes and tubes imported from Venezuela
increased their share of the U.S. market much more rapidly than did the
imports of standard pipes and tubes. Imported line pipes and tubes from
Venezuela increased their U.S. market share from 0.3 percent in 1982 to 1.5
percent in 1983 and to 7.5 percent in 1984. In January 1985, market
penetration by the imports from Venezuela amounted to 14.4 percent compared
with market penetration of 2.2 percent in January 1984. There were no imports
of line pipes or tubes from Thailand during the period covered by these
investigations.

     Petitioners request that the Commission cumulate the subject imports from
Venezuela with imports of those products from Brazil, Mexico, and Spain that
have recently been the subject of investigations. Import penetration of
standard and line pipes and tubes from those sources, and from Korea and
Taiwan, whose exports of standard pipes and tubes not over 4.5 inches are
currently subject to antidumping duties, is shown in table 17.


Prices
     The pipes and tubes included in these investigations are generally priced
on the basis of per 100 feet. Several U.S. producers publish confidential
price lists. List prices are often discounted to meet competitive offers.
The U.S.-produced pipes and tubes are predominantly sold on an f.o.b. mill or
warehouse basis. The imported product under investigation is normally sold on
an ex-dock, duty-paid, or f.o.b. warehouse basis. Formal bidding is not the
usual means of price competition for pipes and tubes up to 16 inches in
diameter, unlike the market for pipes and tubes with diameter over 16 inches.

     The Commission requested U.S. producers and importers to provide price
data on their largest sa1e of each of four product specifications to both a
service center/distributor and end-user customer. The four product
specifications are as follows:

           Product 1.--ASTH A-120 schedule 40 standard pipe, carbon welded,
                        black, plain end, 1.315-inch outside diameter
                        (1-inch nominal), 0.133-inch wall thickness.


                                                                                                  A-32



    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21    Page 157 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                  A-33


  Table 16.--Standard and line pipes and tubes: . Shares of U.S. consumption
    supplied by Venezuela, Thailand, all other countries, and U.S.
    producers, l/ 1982-84, January 1984, and January 1985

                                                                                             January
                Item                     1982            1983         1984
                                                                ...                   1984        1985

  Standard pipes and tubes:
    U.S. consumption---tons--:1,494,699 :1,807,401 :2,109,273 :151,256                            180,064
    Share of U.S. consumption:
      supplied by--
    Venezuela--------percent--:     0.3        o. 7          2.2    0.2                                       2.6
    Thailand-----------do----:                          'l:l                                        'l:l
    All other----------do----:     56.2       64.7         71.0    66.6                                 69.9
      Subtotal---------do----:     56.5       65.4         73.2    66.8                                 72.5
    U.S. producers-----do--~-:     43.5       34.6         26.8    33.5                                 27.5
      Total------------do----:    100.0      100.0      100.0     100.0                                100.0
  Line pipes and tubes:
    U.S. consumption----tons--: 863,052    771,842 :1,053,485    70,770                            77,553
    Share of U.S. consumption:
      supplied by--
    Venezuela-------percent--:      0.3        1.5           7.5    2.2                                  14.4
    Thai land---------- --do----:
    All other----------do----:     38.4       34.4         41.8    47.2                                 42.1
      Subtotal---------do----:     38.7       35.9         49.3    49.4                                 56.5
    U.S. producers-----do-- •--:   61.3       64.1         50.7    50.6                                 43.5
      Total------------do----:    100.0      100.0      100.0     100.0                                100.0
  Total, standard and line
      pipes and tubes:
    U.S. consumption---tons--:2,357,751 :2,579,238 :3,162,758 :226,026                            258,618
  Share of U.S. consumption
      supplied by---
    Venezuela-------percent--:      0.3        0.9           3.9    0.8                                       6.1
    Thailand------------do----:                         'l:l                                           ?:_I
    All other----------do----:     49.7       55.7         61.3    60.2                                 61.3
      Subtotal---------do----:     50.0       56.6         65.2    61.0                                 67 .4
    U.S. producers-----do----:     50.0       43.4         34.8    39.0                                 32.6
      Total------------do----:    100.0      100.0       100.0    100.0                                100.0

    l/ Shares supplied by imports may be overstated, and shares supplied by U.S.
  producers may be understated, especially with respect to standard and tubes,
  because U.S. producers' shares are based on the AISI's shipments data, and not
  all producers report to the AISI.
    ?:_/ Less than 0.05 percent.

    Source: Compiled from AISI data and from official statistics of the U.S.
  Department of Commerce.



                                                                                                   A-33



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21         Page 158 of 1077
                        Barcode:3883503-02 A-549-502 SCO - Scope Inquiry              -   Line Pipe
                                                          A-34


    Table 17.--Standard and line pipes and tubes: Shares of U.S. consumption,
           by specified sources, 1982-84, January 1984, and January 1985

                                                    (In percent)
                                                                                                       January
          Item and source                      1982              1983            1984
                                                                                                1984          1985

Standard pipes and tubes:
  Venezuela--·--------------:       0.3                o. 7                2.2                 0.2                  2.6
  Thai land- - -------- --------:                                       11                                      11
  Brazil-------------------:        1.4                2.9                 8.9                 9.1                  6.9
  Mexico-------------------:        1.5                5.4                 4.6                 5.8                  2.9
  Spain--------------------:            .3             1.1                 3.9                 4.2                  4.1
  Republic of Korea---------:     23.8                31.8                23.7                23.1                19.0
  Taiwan---------------------:      6.4                 7.8                1.5                      0               2.0
                                  22.8                15. 7
  All other----------------: _ _...:a.:::-...--------=~'----''---.....;:;:=-a..               23.7                35.0
                                                                          28.4..........;..____,;;;:.;a..;:~~--""-"-a..a..
    Total imports----------:      56.5                65.4                73.2                66.8                72.5
Line pipes and tubes:
  Venezuela----------------:            .3             1.5                  7.5                 2.2               14.4
  Thailand-----------------:
  Brazil-------------------:        2.0                 3.5                2.4                 1.7                12.2
  Mexico-------------------:        1.5                5.6                 6.9                13.5                  3.3
  Spain--------------------:            .3               .1                  .2
  Republic of Korea--------:        9.9               12.7                13.1                14.0                10.1
  Taiwan--------------------:           .6               .1 :                .4                                     1.0
  All other----------------: _____25.3                12.4~ ~ - -.......
                                    .........__________                   18.8 ~----........  18.0 ......_-----   10.0
    Total------------------:      38.7                35.9                49.3                49.4                56.5
Total, standard and line
    pipes and tubes:
  Venezuela----------------:            .3               .9                3.9                    .8                6.0
  Thailand-----------------:                                            11                                       11
  Brazil-------------------:        1.6                 3.1                6. 7                 6.7                 8.3
  Mexico-------------------:        1.5                 5.5                5.4                  8.3                 3.0
  Spain--------------------:            .3               .8                 2.6                 2.8                 2.8
  Republic of Korea--------:      18.7                26.2                20.1                20.7                16.5
  Taiwan-------------------:        4.3                 5.5                  .7                   .5                1.7
                                  23.3                14.6                25.8                21.5
  All other----------------: _ _--=;:;.....;;-----'-----=------------=---"--.;._----'aa.;;..---------=a...a...a.. 28.9
    Total------------------:      50.0                56.6                65.2                61.0                67 .4

   l/ Less than 0.05 percent.
  Source: Compiled from AISI data and from official statistics of the U.S.
Department of Commerce.

   Note.--Because of rounding, figures may not add to the totals shown.




                                                                                                                     A-34



 Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 159 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                               A-35


      Product 2.---ASTK A-53 standard pipe, carbon welded, black, plain
           end, 6-5/8-inch outside diameter (6-inch nominal), 0.280-inch
           wall thickness.

      Product 3.--API SL line pipe, carbon welded, black, plain end,
           4-1/2-inch diameter, 0.188-inch wall thickness.

      Product 4.--API 5L line pipe, carbon welded, black, plain end,
           8-5/8-inch diameter, 0,188-inch wall thickness.


     Standard pipes and tubes.--Seven U.S. producers reported some selling
price data on product 1, one of the two standard pipe products for which
information was requested. l/ In 1984, the seven U.S. producers accounted for
approximately 95 percent of total U.S. shipments of standard pipes and tubes,
as reported by the AISI. The major importer of this product from Venezuela
provided price data. This importer accounted for approximately*** percent
of the tonnage of imports under investigation from Venezuela in 1984,
according to the U.S. Customs Service's net import file. ii One major
importer of Thai-produced pipe and tube reported requested price data. 11

     The weighted-average net selling prices reported by U.S. producers and
the converted Venezuelan import prices for 1-inch nominal diameter standard
pipe are shown in table 18. U.S. producers' quarterly selling prices per 100
hundred feet of domestically produced, 1-inch nominal diameter, schedule 40
standard pipe (product 1) decreased irregularly from $44.24 in January-March
1982 to $32.92 in July-September 1983, or by 26 percent. The price then
fluctuated from October-December 1983 to January-February 1985, yielding a
19-percent overall decrease from January-March 1982 to January-February 1985.

     The selling price of Venezuelan-produced product 1 increased from***
in July-September 1983 (the first period for which imported prices were
reported) to*** in October-December 1984, or by*** percent, but then
decreased to*** in January-February 1985, yielding an overall increase of
***percent over the period July--September 1983 to January-February 1985.
The imported standard pipe undersold the competing domestically produced pipe
in each quarter in which prices could be compared. Margins of underselling
ranged from*** percent(***) in October-December 1984 to*** percent
(***)in January-March 1984 and averaged*** percent.

     ***•the importer contracting for the all of the scheduled shipment of
11,023 tons of Thai-produced standard pipe, reported ex-dock, duty-paid prices
for the estimated*** percent of the imported product it has presold. The
reported price per hun~red feet of product 1 scheduled for delivery in

  l/ Only one U.S. producer reported price data for product 2.
  ii No other importers of pipe and tube from Venezuela responded to the
questionnaire. The responding importer provided price data on the basis of
metric tons in lieu of the requested prices per 100 feet. The Commission's
staff converted the metric ton prices to a per-hundred-feet basis using
conversion factors reported by U.S. producers (the importer did not report the
requested conversion factor).
  11 A second importer of Thai-produced pipe and tube submitted some aggregate
                                                                           A-35
average price data which were not comparable to U.S. producers' prices.

Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 160 of 1077
                   Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                              A-36


late-April 1985 was***· Although no U.S. producers' price data are
available for April 1985 1 ***price is*** percent(***) below the U.S.
weighted-average price in January-February 1985. lt

     Line pipe.--Three U.S. producers and the responding importer of
Venezuelan-produced pipe reported usable net selling price data for one of the
two line pipe product specifications. it The three producers accounted for 33
percent of total U.S. shipments of line pipe in 1984. The metric ton prices
provided by the major importer of this product from Venezuela were converted
to a per-hundred-feet basis. The average net selling prices reported by the
U.S. producer and the converted Venezuelan import prices for 4.5-inch
diameter, API SL line pipe are shown in table 19.
     U.S. producers' quarterly selling price per hundred feet of domestically
produced, 4.5-inch diameter, API SL line pipe (product 3) fluctuated in a
downward trend from $272.75 in January-March 1982 to $198.83 in
October-December 1983 1 or by 27 percent. Reversing this trend, the price then
increased to $219.59 in July-September 1984 1 or by 10 percent over that in
October-December 1983 to July-September 1984. The price then decreased by 4
percent, to $211.08, in January-February 1985, yielding a 23-percent overall
decline from January-March 1982 to January--February 1985.

     The quarterly selling price per 100 hundred feet of imported Venezuelan-
produced line pipe increased irregularly from*** in April-June 1983 (the
first period for which imported prices were reported) to*** in
July-September 1984 1 or by*** percent. In comparison, the reported price
of domestically produced product 3 increased by approximately*** percent
over that in the same period. The imported line pipe undersold the competing
U.S. product in each quarter for which comparable prices were available.
Margins of underselling ranged from*** percent(***) in October-December
1983 to approximately*** percent(***) in January--March 1984 and averaged
***percent.


Transportation costs
     Domestic producers of welded carbon steel pipes and tubes are
concentrated along the eastern seaboard, the west coast, and in the Midwest.
The pipes and tubes under investigation from Venezuela enter the United States
mainly through the Ports of Houston, TX, and New Orleans, LA. However, many
other major U.S. ports are also utilized to a lesser extent for this purpose.
A shipment of*** tons of ASTM A-120 standard pipe produced in Thailand is
scheduled to be delivered to the Port of Los Angeles, CA, in***

     The paucity of response from U.S. producers and importers to a section of
the questionnaire concerning inland transportation costs precludes drawing any
conclusions from information received during the current investigation.

  lt Weighted-average f.o.b. prices were from U.S. producers located east of
the Rocky Mountains, whereas** *'s price is ex-dock, duty paid, port of Los
Angeles, CA.
  it No line pipe is imported from Thailand.
                                                                                               A-36



 Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21        Page 161 of 1077
                                                A-37
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry    -    Line Pipe



 Table 18.--Standard circular pipes and tubes: U.S. producers' and importer's
   weighted--average prices to service centers/distributors for schedule 40
   standard pipe, !I by quarters, January 1982-February 1985

                                           (Per 100 feet)
                                                                     Venezuelan product
                                                 U.S.
                                                                                   Margin of
                Period                         product
                                                              Price               underselling
                                                price
                                                                              Amount         Percent
                                             -----------Per 100 feet--------
  1982:
    January-March--------------------:           $44.24              ***               ***         ***
    April-June----------------------:             45.46              ***               ***         ***
    July-September-----------------:              44.68              ***               ***         ***
    October-December---------------:               38.09             ***               ***         ***·
  1983:
    January-March------------------:               37.76             ***               ***         ***
    April-June---------------------:               35.88             ***               ***         ***
    July--September-- ---------------:             32.92             ***               ***         ***
    October-December---------------:               34.33             ***               ***         ***
  1984:
    January-March-------------------:              36.33             ***               ***         ***
    April-June----------------------:              35.34             ***               ***         ***
    July-September-----------------:               36.41             ***               ***         ***
    October-December---------------:               36. 72            ***               ***         ***
  1985 (January-February)---------:                35.80             ***               ***         ***
    l/ ASTK-Al20, schedule 40 standard pipe, carbon welded, black, plain end,
  1.315-inch outside diameter, 0.133-inch wall thickness.
    ll Not available.
    Source: Compiled from data submitted in response to questionnaires of the
  U.S. International Trade Commission.




                                                                                                A-37



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 162 of 1077
                       Barcode:3883503-02 A-549-502
                                             A-38 SCO - Scope Inquiry     -   Line Pipe



Table 19,--Line pipe: U.S. producers' and importer's weighted-average prices
  to service centers/distributors, l/ by quarters, January 1982-February 1985
                                       (Per 100 feet)
                                                               Venezuelan product
                                             U.S.                        Margin of
             Period                        product                      underselling
                                            price         Price
                                                                     Amount     Percent

1982:
  January-March------------------:          $272.75            ***            ***            ***
  Apri 1-June----------------------:         231.23            ***            ***            ***
  July-September-----------------:           211.04            ***            ***            ***
  October-December---------------:            229.84           ***            ***            ***
1983:
  January-March------------------:            222.86           ***            ***            ***
  April-June----------------------:           202.26           ***            ***            ***
  July-September-------------------:          206.67           ***            ***            ***
  October-December---------------:            198.83           ***            ***            ***
1984:
  January-March------------------:            216.97           ***            ***            ***
  April-June----------------------:           215.74           ***            ***            ***
  July-September-----------------:            219.59           ***            ***            ***
  October-December---------------:            215.84           ***            ***            ***
1985: (January-February)--------:             211.08           ***            ***            ***
  l/ API SL line pipe, carbon welded, black, plain end, 4.5-inch diameter,
0.188-inch wall thickness.
  !I Not available.
  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.




                                                                                                   A-38



     Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 163 of 1077
                  Barcode:3883503-02 A-549-502 SCOA-39
                                                   - Scope Inquiry   -   Line Pipe


   However, some information can be assembled from recent investigations
   concerning welded carbon steel pipes and tubes. l/
        The Venezuelan imports enjoy a distinct advantage in the Houston/New
   Orleans market owing to the substantial inland transportation costs required
   to deliver the competing U.S.-produced pipe and tube from most U.S. mills.
   ***,one of the largest U.S. producers of pipe and tube,*** estimated
   transportation costs to be 13 percent of the delivered price of its pipe and
   tube to the Houston/New Orleans market. l/ ***,a major producer of the
   line and standard pipe and tube covered by this investigation, estimated
   transportation costs to the Houston/New Orleans market area to be 10 percent
   of the delivered price of pipe and tube produced at its***, (13 percent
   from***). On the other hand,*** stated that the Chicago area(***)
   was significantly insulated from import competition owing to prohibitive
   inland transportation costs confronting importers.

        In the Los Angeles/San Francisco market area, Thai-produced standard
   pipes and tubes enjoy a certain inland freight advantage over most U.S.
   mills. ***,the importer contracting for the scheduled shipment of***
   tons of standard pipe, reported that the Thai product will be sold primarily
   in southern California. The importer stated that transport costs preclude
   sales of the Thai product east of the Rocky Mountains. 11

        Purchasers of standard pipe located on the west coast reported that
   inland transport costs from mills such as*** or*** made delivered prices
   from those producers prohibitive. ***estimated transportation costs to the
   Los Angeles/San Francisco market area to be 15 percent of the delivered price
   of pipes and tubes produced at its mill in*** (20 percent from its mill in
   * * *). ***estimated transportation costs to the Los Angeles/San Francisco
   market area to be 19 percent of the delivered price of pipes and tubes
   produced at its mills in*** and***         However, several U.S. producers of
   standard pipes and tubes are located on the west coast. ***estimated
   transportation costs to be 2 percent of the delivered price of their pipe sold
   in the Los Angeles/San Francisco area.


   Exchange rates

        Indexes of the nominal and real exchange rates of the Venezuelan bolivar
   and the Thai baht relative to the U.S. dollar are shown in table 20. Exchange
   rate indexes in table 20 are based on rates expressed in U.S. dollars per
   foreign currency unit. The ~eal exchange rate is determined by adjusting the
   nominal exchange rate for differences in the rate of inflation in Venezuela
   and Thailand relative to the inflation rate in the United States.


      l/ Investigations Nos. 731-TA-131, 132, and 138 and 701-TA-220.
      l/ Examining the Houston/New Orleans market in 1983, ***shipped***
   tons by truck, with freight charges estimated to be 14 percent(*** per ton)
   of the delivered price, and*** tons by rail, with freight charges estimated
   to be 10 percent(*** per ton) of the delivered price.
     1/ Telephone inquiry on Mar. 26, 1985, * * *

                                                                                              A-39



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
            Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21    Page 164 of 1077
                                             A-40 SCO - Scope Inquiry
                      Barcode:3883503-02 A-549-502                       -   Line Pipe



Table 20.--Nominal and real exchange rate indexes between the U.S. dollar and
  the Venezuelan bolivar and the Thai baht. by quarters. January 1982-
  December 1984

                               (January-March 1982=100.0)
                                Venezuelan Bolivar                           Thai Baht
     Period
                               Nominal             Real            Nominal               Real

1982:
  January-March------:              100.0            100.0              100.0                   100.0          .
  April-June----------:             100.0            101.6              100.0                   100.2
  July-September-----:              100.0            102.3              100.0                    98.7
  October-December---:              100.0            101.7              100.0                    99.1
1983:
  January-March------:              100.0            108.3              100.0                    99.6
  April-June----------:              99.9            106.8              100.0                   100.3
  July-September------:              99.8            109.0              100.0                   101.1
  October-December---:               99.8            110.4              100.0                   100.8
1984:
  January-March------:               77 .1               87.8           100.0                    96.9
  April-June----------:              57.2                68.1           100.0                    95.2
  July-September-----:               57.2           11                  100.0                    94.9
  October-December----:              57.2           !I                   90.0              !I
  l/ Not available.
  Source:     International Monetary Fund. International Financial Statistics.


     In nominal terms. the Venezuelan bolivar held essentially constant from
January-March 1982 to October-December 1983. The nominal value of the bolivar
vis-a-vis that of the U.S. dollar then depreciated by 43 percent from
October-December 1983 to October-December 1984. In real terms the bolivar
appreciated by 10 percent from January-March 1982 to October-December 1983.
The real U.S. dollar/bolivar exchange rate then depreciated by 38 percent from
October-December 1983 to April-June 1984.

     The Thai baht maintained a constant nominal exchange rate vis-a-vis that
of the U.S. dollar from January-March 1982 to July-September 1984. The baht
then depreciated by 10 percent in nominal terms from July-September 1984 to
October-December 1984. After adjusting for inflation. the baht depreciated by
5 percent from January-March 1982 to July-September 1984.


Lost sales
     The Commission received lost sales allegations from only one domestic
producer. Petitioner indicated at the public conference that lost sales
information is very difficult to obtain. because their customers do not inform
them when they buy pipe from foreign producers. and. in fact. often do not
know the origin of the pipe. except that it may be imported.
                                                                                                        A-40



    Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 165 of 1077
                  Barcode:3883503-02 A-549-502 SCO A-41
                                                   - Scope Inquiry   -   Line Pipe



        One U.S. pipe and tube producer reported seven specific instances,
   involving two firms, in which it had allegedly lost sales to imports from
   Venezuela. The allegations amounted to*** short tons of fence tube during
   June-September 1984. The same producer reported four specific instances in
   which it had allegedly lost sales to imports from Thailand to be delivered in
   January--March 1985. The allegations concerning Thailand amounted to***
   short tons. The Commission investigated all 11 allegations.

        In the seven allegations concerning imports from Venezuela, the
   purchasers stated they have never purchased pipe or tube produced in
   Venezuela. Of the four firms to which sales were allegedly lost to
   competition from Thailand, one reported it had purchased approximately***
   tons of Thai-produced pipe to be delivered in April 1985. This buyer cited
   the Thai pipe's lower price as his primary reason for purchasing the imported
   product. The remaining three firms reported they had not purchased pipe
   imported from Thailand. Details of the allegations are discussed below.

        ***was cited in four allegations totaling*** tons of Venezuelan
   fence tube during June-September 1984. ***•purchasing manager for the
   firm, denied the.allegations, stating that his firm has never purchased
   Venezuelan pipe or tube.

        ***was cited in three allegations totaling*** tons of Venezuelan
   fence tube during June-September 1984. ***denied the allegations, stating
   that his firm has never purchased Venezuelan pipe or tube.

         ***was cited in an allegation involving*** tons of Thai standard
   pipe for January-March 19~5 arrival. ***purchasing agent for the firm,
   confirmed having purchased approximately*** tons of Thai standard pipe at
   the alleged price of*** per ton,*** percent below the delivered price
   offered by the U.S. producer. ***indicated that the product he requires,
   * * *   He noted that the u.s.-produced product is not price competitive
   because of prohibitively high transportation costs.

        ***was cited in an allegation involving*** tons of Thai standard
   pipe for arrival in January-March 1985. ***•denied the allegation, stating
   that his firm has never purchased or ordered pipe or tube produced in Thailand.

        ***was cited in an allegation involving*** tons of Thai standard
   pipe for arrival in January-March 1985. ***•purchaser for the firm, denied
   the allegation, stating that her firm has never purchased or ordered pipe or
   tube produced in Thailand.

        ***was cited in an allegation involving*** tons of Thai standard
   pipe for arrival in January-March 198S. ***•purchaser for the firm, denied
   the allegation, stating that her firm has never purchased or ordered pipe or
   tube produced in Thailand.

        The following lost sales information concerning the pipes and tubes
   currently under investigation was collected in a recent investigation l/
   involving Venezuela:

      l/ Investigation No. 731-TA-212 (Preliminary), Certain Welded Carbon Steel
   Pipes and Tubes from Venezueia.                                                            A-41



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 166 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                               A-42


     One U.S. pipe and tube producer reported 15 specific instances in which
it had allegedly lost sales to imports from Venezuela. The allegations
amounted to*** short tons of fence tube and covered the period
June-September 1984. In 14 of the 15 allegations concerning imports from
Venezuela. which amounted to*** short tons. the purchasers stated that they
had not purchased the Venezuelan product. In one allegation involving***
short tons of Venezuelan fence tube. the buyer stated that he had purchased
approximately*** tons of the Venezuelan product. This buyer cited the
Venezuelan tube's lower price as his primary reason for purchasing the
imported product. Details of the allegations are discussed below.

     ***was cited in four allegations totaling*** tons of Venezuelan
fence tube during June-September 1984. ***•a purchaser for the firm.
reported having purchased approximately*** tons of Venezuelan fence tube
during September 1984. He cited the Venezuelan product•s lower price as his
principal reason for buying the imported product. ***denied the remaining
allegations. stating that the above referenced purchase was "a one-shot deal."

     ***was cited in three allegations totaling*** short tons of
Venezuelan fence tube during July-September 1984. ***,a purchaser for the
firm, denied the allegation. ***stated that his firm had purchased
approximately*** tons of Venezuelan pipe about 1 year ago, reporting
availability as his primary reason for purchasing the imported product.

     ***was cited in three allegations totaling*** short tons of
Venezuelan fence tube during July-September 1984. ***,purchaser for the
firm, denied the allegation. ***stated that his firm had purchased
Venezuelan pipe approximately 5 years ago but has purchased none since then.

     ***was cited in three allegations totaling*** tons of Venezuelan
fence tube during June-September 1984. ***,a purchaser for the firm,
denied the allegation. stating that his firm has never purchased Venezuelan
pipe or tube.

     ***was cited in two allegations totaling*** tons of Venezuelan
fence tube during August and September 1984. ***•a purchaser for the firm.
denied the allegation, stating that his firm has never purchased Venezuelan
pipe or tube.




                                                                                              A-42



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 167 of 1077
                  Barcode:3883503-02 A-549-502 SCOA-43
                                                   - Scope Inquiry   -   Line Pipe




                                               APPENDIX A

                                   COMMISSION'S FEDERAL REGISTER
                                     NOTICE OF INVESTIGATION




                                                                                              A-43



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
                Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21             Page 168 of 1077
                                Barcode:3883503-02 A-549-502
                                                        A-44SCO - Scope Inquiry                -   Line Pipe


10888             Federal Rewfster / Vol. 50, No. 52 / Monday, March ·18, 1985 / Notices

                                                                                       ACTION: Institution of preliminary
                                                                                       count!'!rvailing duty and antidumping ·
                                                                                       investigations and scheduling of a
                                                                                       conference to be held in connection with
                                                                                       the investigations.
                                                                                       SUMMARY: The      Commission hereby gives
                                                                                        notice of the institution of preliminary
                                                                                        countervailing duty investigation No.
                                                                                        701-TA-242 (Preliminary) under section
                                                                                        703(a) o{the Tariff Act of 1930 (19 U.S.C.
                                                                                        1671b(a)) to-determine whether there is
                                                                                        a reasonable indication that an industry
                                                                                        in the United States is materially -
                                                                                        injured, or is threatened with material
                                                                                        injury, or the establishment of an
                                                                                        industry in the United States is
                                                                                        materially retarded, by reason of
                                                                                        imports from Venezuela of certain·
                                                                                      - welded carbon steel pipes and tubes 1
                                                                                        which are alleged to be subsidized by
                                                                                        the Government of Venezuela. As
                                                                                        provided in section 703{a), the ·
                                                                                        Commission must complete preliminary
                                                                                        countervailing duty investigations in 45
                                                                                        days, or in this case by April 15, 1985.
                                                                                           The Commission also gives notice of
                                                                                        the institution of preliminary
                                                                                        antidumping investigations Nos. 731-
                                                                                        TA-252 and'253_ (Preliminary) under·
                                                                                        section 733(a} of the Tariff Act of 1930
                                                                                        (19 U.S.C. 1873b(a)) to determine ·
                                                                                        whether there is a reasonable indication
                                                                                        that an industry in the United States ia
                                                                                        materially injured, or is threatened with
                                                                                        material injury, or the establislm;ient of
                                                                                        an industry in the United States is-
                                                                                        materially retarded, by reason of
                                                                                        imports from Thailand and Venezuela of·
                                                                                        ce~in welded carbon steel pipes and
                                                                                        tubes, 1 which are alleged to be sold in
                                                                                         the United States at less than fair value.
                                                                                        As provided in section 733(a}, the
                                                                                        Commission must complete preliminary
                                                                                        antidmnping investigations in 45 days,
                                                                                        or in these cases by April 15. 1985.
                                                                                           For further information concerning the
                                                                                        conduct of these investigations and rules
                            •                                                           of generaJ application. consult the
                                                                                        Commission's Rules of Practice and
                                                                                         Procedure, part m7, subparts A and B
                                                                                        (19 CFR part 207), and part 201, subparts
                                                                                        A through E (19 CFR part 201).
                                                                                         EFFECTIV• DATE: February 28, 1985.
                                                                                        FOR FURTHER INFORMATION CONTACT:
                                                                                        Bruce Cates (202-523--0369), Office
                                          INTERNATIONAL TRADE                           of Investigations_, U.S. httemational
                                          COMMISSION      -
                                                                                          1   For purposes of these investigatio111. the term
                                          [lwllgallona Noe. 701-TA-242 ·   "certain welded carbGn lhiel pipes and tubes"
                                          (Pnltlmlnary); 731-TA-252 and 253covel'II welded carbon steel pipes and tubes of
                                         .(PNl!nlnry)]                     circular cro11 section 0,375 inch or more but not
                                                                           over 18iDC:bel in oataide diameter. provided for in
                                    Certain Welded Carbon Steel Pipes      items 810.320& 6to.3209. 6111.3231. &lo.3234,A-44
                                                                                                                          810.3241,
                                                                           810.3Z4Z. 610.3243. &lQ.3252. 810.3254. 610.3258.
                                    and Tubes From Thailand and            810.3258. and 810.4925 of the Tariff Schedules of the
                                    Venezuela                              United States Annotated (TSUSA). Prior to Apr. t,
                                                                           11184. theN pipe& and tubes _.. provided for in
        Filed By: rschagrin@schagrinassociates.com, Filed  Date: 8/26/19
                                    AGDCY: United States lntemational    2:31
                                                                           TSUSAPM,Items
                                                                                       Submission        Status:
                                                                                          810.32.08. 810.3209.       Approved
                                                                                                               6lG.3231. 61G.3232.
                                    Trade Commission.                      810.3241, 810.3244, and 810.3247
              Case 1:20-cv-00133-SAV Document 40                            Filed 05/07/21            Page 169 of 1077
                             Barcode:3883503-02 A-549-502 SCO - Scope Inquiry                   -    Line Pipe
                                                                        A-45

                          Federal Register / Vol. 50, ·No. 52 / Monday, March 18, .1985 / Notices                        10867

 Trade Commission, 701 E Street NW.,               Written Submissions
 Washington, DC 20436.                                Any person may submit to the
 SUPPLEMENTARY INFORMATION:                        Commission on or before March 26,
                                                   1985, a written statement of information
 Background                                        pertinent to the subject of the '
   These investigations are being       ·          investigations, as provided in § 207.15 of
 instituted in response to petitions filed         the Commission's rules (i9 CFR 207.15).
 on February 28. 1985, and amended on              A signed original and fourteen (14)
 March 12, 1985, by counsel for the                copies of each submission must be filed
 standard pipe subcommittee and the lii:J.e        with the Secretary to the Commission in
 pipe subcommittee of the Committee on ·           accordance with § 201.8 of the rules (19
 Pipe and Tube Imports, and for each of         .. CFR 201.8). All written submissions
 the individual manufacturers of                   except for cg,nfidential business data
 standard pipe and line pipe that are-             will be available for public inspection ·
 members of those subcommittees.                   durins regular business hours (8:45 a.m.
 Participation in the mveatigations                to-5:15 p.m.] in the Office of the ·
                                                   Seeretary _to the Commission.               ·
   . Persons wishing to participate in-thes,          Any business infomation for which
  investigations as parties must file an        _1:onfidential treatment is desired must
  entry of appearance with the Secretary           be submitted separately. The envelope
  to the Commission, as provided 41·          ·    and all pages ·of such submissions must
  § 201.11 of the Commissiqn's rules (19           be clearly l~beled "Confidential
  CFR 201,11), not later than seven {7)            Business Information." Confidential .
  days after publication of this notice in         eubuussions and requests. for
  the Federal Register. Any entry of ·           -confidential treatment JDuat conform .
  appearance filed after this date will be         with the requirements of I 201.6 of the
  referred to the Chairwoman, who will             Commission's rules (19 CFR 201.6. as _
  determine whether to accept the late             iunended by 49 FR 32569, Aug. 15, 1984),
  entry for good cause shown by the                  Autbarity: ~ ~estipUm are bema
  person desiring to file the entry. - .           QOnduc:ted under authority of the Tariff Act of
  Service List •.                                  1930. title VIL This notice ii publiahed .
     Pursuant to-I 281.11(dJ of the                punuant to 1201.12 of the Commissio,!l'i.
· Commission's rules (19 CFR 201.11(d)),           rulet (19 CFR 207·12>·            ·     ··
  the Seeretary will prepare a service list       - Issued: March 13, 1985 · ·
  containing the names and addreues of .             By order of the Commia~ioa.
  all persons, or their representatives.         KenQeth R. Maaon,           '
  who are parties to these investigations       'Secretary.
  upon the expiration of the period for          (1'R Doc. 85-6314 Filed 3-15-8&; 8:45 am)
  filing entries of appearance. In               8IWNG COOi 7020-0I-II
  accordance with§ 201.16(c) of the rules
  (19 CFR 201.16(c)), each document ftled
  by a party to the investigations must be
  served on all other parties to the
  investigations (as identified by the -
  service list), and a certificate ot service
  must accompany the document. The
  Secretary will not accept a document for
  filing without a certificate of service.
 Conference
    The Director of Operations of the
 Commission has scheduled a conference
 in connection with these investigations
 for 9:30 a.m. on March 22, 1985, at the
 U.S. International Trade Commission
 Building, 701 E Street NW., Washington,
 DC. Parties wishing to participate in the
 conference should contact Bruce Cates
 (202-523--0369) not later than March 21,
 1985, to arrange for their appearance.
 Parties in support of the imposition of
 antidumping uad/ or countervailing                                                                  A-45
 duties in these investigations and
 parties in opposition to the imposition of
 such duties will each be collectively
     Filed one
 allocated  By:nour
                 rschagrin@schagrinassociates.com,
                     within which to               Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
 make an oral presentation at the
 conference.
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 170 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                              A-46



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 171 of 1077
                                                A-47
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                             APPENDIX B

                         CALENDAR OF WITNESSES WHO APPEARED AT THE
                                  COMMISSION'S CONFERENCE




                                                                                              A-47



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 172 of 1077
                                            A-48SCO - Scope Inquiry
                   Barcode:3883503-02 A-549-502                       -   Line Pipe


                               CALENDAR OF PUBLIC CONFERENCE

                     Investigations Nos. 701--TA·-242 (Preliminary)
                         arid 731-TA--252 and 253 (Preliminary)

                      CERTAIN WELDED CARBON STEEL PIPES ANO TUBES
                              FROM THAILAND AND VENEZUELA

      Those listed below appeared as witnesses at the United States
Internat:i.onal Trade Commission conference in connection with the subject
investigations which began at 9:30 a.m., March 22, 1985, in the Hearing Room
of the USITC Building, 701. E Street, N.W., Washington, DCe
                                                                                                        .
In support of the imposition of countervailing duties and antidumping duties
     Roger B. Schagrin, P.C.···--·Counsel
       Washington, DC
         on behalf of

               The Committee on Pipe and
               Tube Imports and Individual
               Members of the Standard
               and Line Pipe Subcommittees

                         Roger B. Schagrin)_··•·of Counsel
                         Paul W. Jameson )

In __.9pposition to the imposition of countervailing duties and antidumping duties
     Barnett & Alagia-·-··-Counsel
      Washington, DC

       on behalf of

          Thai Steel Pipe Industry Co., Ltd.
          Thai Union Steel Co. Ltd.
          Saha Thai Steel Pipe Co., Ltd.
          Siam Steel Pipe Import Export Co., Ltd.
          First Steel Industry Co.

            P. Lance Graef·•···-ICF Inc.

                    Keith L.. Baker     )       f C      l
                    Richard A. Gladstonef···. o    ounse

     Mudge, Rose, Guthrie, Alexander and Ferdon-··-..Counsel
      Washington, DC

          on behalf of

            Venezuelan Steel Producers
              and Exporters
                                                                                               A-48
                 David Palmeter--of Counsel

 Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 173 of 1077
                  Barcode:3883503-02 A-549-502 A-49
                                               SCO - Scope Inquiry   -   Line Pipe




                                            APPENDIX C

                             PREVIOUS COMMISSION INVESTIGATIONS




                                                                                              A-49



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
                Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21        Page 174 of 1077
                                                      A-50SCO - Scope Inquiry
                             Barcode:3883503-02 A-549-502                           -    Line Pipe



Certain welded carbon steel pipes and tubes: Pending and recently terminated
 title VII investigations and outstanding dumping/countervailing orders, most recent
 dumping/subsidy margins, and import/consumption ratios, by countries, 1982-84
                                                                                    Ratio of imports to
                                                                                    apparent consumption
                                                            Date of
         Item                Weighted-average
                                                            bond or
                                 margin
                                                            order l/             1982             1983        1984


Standard pipes and
    tubes not over
    16 inches in
    outside diameter::
  Pending anti-
      dumping inves-     .
      tigations:
    Thailand------------:             i/                        ?:._I                                         'J.I
    Venezuela--------:                ?:._I                     ?:._I                0.3                 •7           2.2
  Pending counter-
      vailing duty
      investigation:                                 .
    Venezuela---·-··---:              i/                        ?:._I                    .3              .7           2.2
  outstanding
      countervailing :
      order:
    Korea-- --- --------:                     1.88       Feb.   15, 1983            23.8             31.8            23.7
  Recently terminated:
      counter-
      vailing duty
      investigation:
    Mexico !/-----·---:                  .67-23.65       Jan. 31, 1985               1.5             5.4              4.6
Line pipes and tubes
    not over 16
    inches in
    outside diameter::
  Pending anti-
      dumping inves-     .
      tigation:
    Venezuela-----·---:               ?:._I                     ?:._I                    .3          1.5              7.5
  Pending counter-
      vailing duty
      investigation:
    Venezuela----·----:               ?:._I                     ?:._I                    .3          1.5              7.5
  Outstanding
      countervailing     .
      order:
    Korea------------:                        1.88       Feb. 15, 1983               9.9           12.8              13.1

Continued.   See footnotes at end of table.

                                                                                                                     A-50



        Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 175 of 1077
                     Barcode:3883503-02 A-549-502 SCO -A-51
                                                        Scope Inquiry   -   Line Pipe



Certain welded carbon steel pipes and tubes: Pending and recently terminated
  title VII investigations and outstanding dumping/countervailing orders, most recent
 dumping/subsidy margins, and import/consumption ratios, by countries,
 1982-84----Continued

                                                                                 Ratio of imports to
                                                           Date of               apparent consumption
                                  Weighted-average
           Item                                            bond or
                                      margin
                                                           order ]/           1982         1983         1984


Line pipes ... cont.:
  Recently terminated:
      counter-
      vailing duty
      investigation:
    Mexico !/----------:                 0.67-23.65    Jan. 31, 1985              1.5         5.6           6.9

Standard pipes and
    tubes not over
    4.5 inches in
    outside diameter::
  Recently terminated:
      antidumping
      investigations::
    Brazil 2/--------:                         3.23    Dec. 31, 1984              1.0         2.5           9.0
    Spain ii--------- :                       40. 75   Dec. 31, 1984                 .3           .9        5.1
  Recently terminated:
      counter-
      vailing duty
      investigation:
    Spain ii------------:                      1.14    Oct. 10, 1984                 .3           .9        5.1
  Outstanding
      antidumping
      orders:
    Korea--- - ------ ---- -- :                  .9    May 7, 1984           II 18.5      ]_I 22.9     l/ 24.8
    Taiwan---·----------:                       9.7    May 7, 1984                5.9          6.9     ~/      .3

  l/ Date posting of bond required or date order issued.
  II This is one of the instant investigations. To date, there is no determination of
sales at less than fair value by Commerce nor requirement for the posting of bond.
  1/ Less than 0.05 percent.
  !I Terminated effective Apr. 2, 1985, following withdrawal of petition.
  2/ Terminated effective Mar. 20, 1985, following withdrawal of petition.
  ii Terminated effective Feb. 4, 1985, following withdrawal of petition.
  II Imports at less than fair value from this source constituted approximately***•
***•and*** percent of consumption of all standard pipes and tubes in 1982, 1983,
and 1984, respectively.
  ~/ Imports at less than fair value from this source constituted approximately 0.1
percent of consumption of all standard pipes and tubes in 1984.

  Source: Compiled from data contained in various reports of the U.S. International
Trade Commission and from the U.S. Department of Commerce.                 A-51



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 176 of 1077
                  Barcode:3883503-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                              A-52



Filed By: rschagrin@schagrinassociates.com, Filed Date: 8/26/19 2:31 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document 40   Filed 05/07/21   Page 177 of 1077




                             Tab 3

LETTER FROM CURTIS, MALLET-PREVOST, COLT & MOSLE LLP TO SEC OF
COMMERCE PERTAINING TO SAHA THAI COMMENTS ON SCOPE INQUIRY
                     (Dec. 20, 2019) (P.R. 21-31)
          Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 178 of 1077
                         Barcode:3883995-01 A-549-502 SCO - Scope Inquiry   -    Line Pipe




                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             Mexico City                                                      Telephone +1 202 452 7373
Beijing            Milan                                                            Facsimile +1 202 452 7333
                                          1717 Pennsylvania Avenue, N.W.
Buenos Aires       Muscat                                                                 www.curtis.com
Dubai              New York
                                              Washington, D.C. 20006
Frankfurt          Nur-Sultan
Geneva             Paris                                                                 Daniel L. Porter
Houston            Rome                                                               Tel: +1 202 452 7340
London                                                                                Fax: +1 202 452 7333
                                                                                    E-Mail: dporter@curtis.com


    August 26, 2019
                                                    PUBLIC DOCUMENT

                                                    Case No.:        A-549-502
                                                    No. Pages: 612
                                                    Status: Anti-Circumvention Inquiry
                                                            Scope Inquiry
                                                    This proceeding is conducted by Enforcement &
                                                    Compliance, AD/CVD Operations/ VII
                                                    This submission contains no business proprietary
                                                    information.
    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Attn: Toni Page & Alexander Cipolla

    Re:        Saha Thai’s Comments on “Line Pipe” Scope Inquiry
               Circular Welded Carbon Steel Pipe and Tubes from Thailand

    Dear Secretary Ross:

               On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we hereby submit Saha

    Thai’s comments on the Department’s “Line Pipe” Scope Inquiry pursuant to the Department’s

    invitation in its July 29, 2019 letter entitled “Circular Welded Carbon Steel Pipes and Tubes

    from Thailand: Scope Inquiry on Line Pipe.” This submission is timely made pursuant to the




          Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 179 of 1077
                 Barcode:3883995-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe

                                                                                     August 26, 2019
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                              Page 2


Department’s memorandum to the file dated August 22, 2019. This submission contains no

business proprietary information.

       If you have any questions, please contact the undersigned.



                                              Respectfully submitted,

                                              /s/ Daniel L. Porter

                                              Daniel L. Porter
                                              Tung Nguyen
                                              Gina Colarusso

                                              Curtis, Mallet-Prevost, Colt & Mosle LLP


                                              Counsel for Saha Thai




     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 180 of 1077
                  Barcode:3883995-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe

Circular Welded Carbon Steel Pipes                                   A-549-502
and Tubes from Thailand                                              Scope Inquiry
                                                                     SCO – Line Pipe


                 CERTIFICATE OF ACCURACY AND COMPLETENESS


        I, Daniel L. Porter, of Curtis, Mallet-Prevost, Colt & Mosle LLP, counsel to Saha Thai

Steel Pipe Public Co., Ltd. (“Saha Thai”), certify that I have read the attached : Saha Thai’s

Comments on “Line Pipe” Scope Inquiry, dated August 26, 2019, pursuant to the Scope Inquiry

of Circular Welded Carbon Steel Pipes and Tubes from Thailand, A-549-502. In my capacity as

an adviser, counsel, preparer or reviewer of this submission, I hereby certify that the information

contained in this submission is accurate and complete to the best of my knowledge. I am aware

that U.S. law (including, but not limited to, 18 U.S.C. 1001) imposes criminal sanctions on

individuals who knowingly and willfully make material false statements to the U.S. Government.

In addition, I am aware that, even if this submission may be withdrawn from the record of the

AD/CVD proceeding, the Department may preserve this submission, including a business

proprietary submission, for purposes of determining the accuracy of this certification. I certify

that I am filing a copy of this signed certification with this submission to the U.S. Department of

Commerce and that I will retain the original for a five-year period commencing with the filing of

this document. The original will be available for inspection by U.S. Department of Commerce

officials.




                                                     Daniel L. Porter
                                                     Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                     1717 Pennsylvania Avenue, NW
                                                     Washington, DC 20006

Dated: August 26, 2019



      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 181 of 1077
                   Barcode:3883995-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe

Circular Welded Carbon Steel Pipes                                      A-549-502
and Tubes from Thailand                                                 Scope Inquiry
                                                                        SCO – Line Pipe

                                            PUBLIC
                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing submission has been served this day, by hand
delivery, upon the following persons:


Roger B. Schagrin, Esq.                                Robert George Gosselink, Esq.
On behalf of Wheatland Tube                            On behalf of Thai Premium Pipe Company Ltd.
SCHAGRIN ASSOCIATES                                    TRADE PACIFIC PLLC
900 7th Street, NW                                     660 Pennsylvania Avenue, SE
Suite 500                                              Suite 401
Washington, DC 20001                                   Washington, DC 20002

Alan H. Price, Esq.
On behalf of Independence Tube Corporation, et al.
WILEY REIN LLP
1776 K Street, N.W.
Washington, DC 20006




                                                         Daniel L. Porter
                                                         Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                         1717 Pennsylvania Avenue, NW
                                                         Washington, DC 20006


Dated: August 26, 2019




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
    Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21        Page 182 of 1077
               Barcode:3883995-01 A-549-502 SCO - Scope Inquiry   -     Line Pipe




                                           PUBLIC DOCUMENT
                                           Case No.:        A-549-502
                                           No. Pages: 612
                                           Status: Anti-Circumvention Inquiry
                                                   Scope Inquiry
                                           This proceeding is conducted by Enforcement &
                                           Compliance, AD/CVD Operations/ VII
                                           This submission does not contain any business
                                           proprietary information.




                             SAHA THAI STEEL’S
                         COMMENTS ON SCOPE INQUIRY

                  Circular Welded Steel Pipes and Tubes from Thailand




                                             Daniel L. Porter
                                             Tung Nguyen
                                             Gina Colarusso

                                             Curtis, Mallet-Prevost, Colt & Mosle LLP
                                             1717 Pennsylvania Avenue, N.W.
                                             Washington, D.C., 20006
                                             (202) 452-7327




August 26, 2019




    Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                             Filed 05/07/21           Page 183 of 1077
                       Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                           PUBLIC DOCUMENT                               -   Line Pipe



                                                TABLE OF CONTENTS



                                                                                                                       Page #

INTRODUCTION AND SUMMARY OF COMMENTS .................................................. 1

COMMENTS....................................................................................................................... 4

  A.        The Department’s Initiation of This Scope Inquiry Is Unlawful .......................... 4

  B.        The Original Investigation Documents Demonstrate Unequivocally That Line
            Pipe (Including Dual-Stenciled Pipe) Was Excluded From the Scope of The AD
            Order on Circular Welded Steel Pipes And Tubes From Thailand .................... 10

  C.        Additional Context Provided By The Department’s Past Scope Definitions In
            Standard Pipe AD Cases Further Support A Finding That Line Pipe Is Excluded
            From CWP AD Cases ......................................................................................... 22

  D.        Because Line Pipe (Including Dual-Stenciled Pipe) Is Excluded From the Scope
            of the Underlying AD Order, The Department Also Needs to Put Petitioner’s
            Allegation of Circumvention To Rest ................................................................. 24

CONCLUSION ................................................................................................................. 27




       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 184 of 1077
                  Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                  -   Line Pipe




                 INTRODUCTION AND SUMMARY OF COMMENTS


       On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we respectfully

submit comments on the scope language “matter” identified in the Department’s letter to

interested parties dated July 29, 2019. 1 These comments are timely filed in accordance

with the Department’s memorandum dated August 22, 2019. 2 As detailed further below,

Saha Thai makes four primary comments.

Saha Thai Comment #1:                  All indications are that the Department has intended to

initiate a “scope inquiry” to decide whether the scope language set forth in the

antidumping duty (AD) order on circular welded carbon steel pipes and tubes from

Thailand includes “line pipe” or “products that are dual stenciled.” However, such

Department initiation of a scope inquiry is unlawful and void ab initio because the

Department has not complied with its own regulations for the initiation of a scope

inquiry. Accordingly, Saha Thai requests that the Department terminate the current scope

inquiry immediately.

Saha Thai Comment #2:                  The Department’s regulations governing the conduct

of scope inquiries, Section 351.225 of the Department’s AD-CVD regulations make clear

that the Department will first examine original investigation documents to determine

whether the inquiry merchandise is included or excluded from the scope of the AD


1
 Letter to Interested Parties f rom Steven Presing, Circular Welded Carbon Steel Pipes and Tubes from
Thailand: Scope Inquiry on Line Pipe, dated July 29, 2019.
2
 Memorandum to the File from Alex Cipolla, Ex Parte Telephone Calls: Extension of NFI Deadline,
dated Aug. 22, 2019.


                                                 -1-
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 185 of 1077
                     Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                   -   Line Pipe




order. 3 On this legal requirement – the need to examine original investigation documents

– there can be little doubt. Indeed, just days ago, in a decision involving imported pipe

products, the Court of International Trade reiterated this important legal requirement for

Commerce Department scope inquiries. 4

          In the instant case, the original investigation documents demonstrate

unequivocally that line pipe and dual-stenciled pipe were never intended to be included in

the scope of the AD order covering CWP from Thailand. The Commerce Department’s

own Initiation Notice could not be more clear that the petition was explicitly amended to

exclude line pipe from the scope of the CWP from Thailand AD case. The Commerce

Department’s own Final Determination could not be more clear in failing to include line

pipe HTS codes in the final scope language adopted for the CWP from Thailand AD case.

And the International Trade Commission’s preliminary and final determinations

specifically address the distinct differences between standard pipe and line pipe and

explicitly state that the underlying investigation of CWP from Thailand does not include

line pipe. Finally, during the sunset case of the CWP from Thailand AD Order, the

petitioner admitted that both dual-stenciled pipe and line pipe were excluded from the

CWP AD Order.

Saha Thai Comment #3:                      Additional context provided by the Department’s past

scope definitions in standard pipe AD cases further support a finding that line pipe is




3
    19 C.F.R. § 351.225(k)(1).
4
    TMB 440AE, Inc. v. United States, Slip Op. 19-109 (Ct. Int’l Trade, Aug. 13, 2019).


                                                     -2-
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 186 of 1077
                Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                    PUBLIC DOCUMENT                -   Line Pipe




excluded from CWP AD cases. Indeed, in every single past AD case involving circular

welded steel pipe (i.e., standard pipe), line pipe has been excluded from the scope.

Saha Thai Comment #4:               Given that the original AD investigation documents

make clear that “line pipe” and “products that are dual-stenciled” are outside the scope of

the CWP AD order, the Department must terminate its minor-alterations anti-

circumvention investigation. The applicable governing law leaves no doubt that the

Commerce Department may not proceed with a minor-alternations anti-circumvention

investigation when it is clear that the inquiry merchandise was excluded from the original

AD order.




                                              -3-
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 187 of 1077
                     Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -   Line Pipe




                                            COMMENTS

          A.      The Department’s Initiation of This Scope Inquiry Is Unlawful

          All indications are that the Department has intended to initiate a “scope inquiry” to

decide whether the scope language set forth in the antidumping duty (AD) order on

circular welded carbon steel pipes and tubes from Thailand includes “line pipe” or

“products that are dual stenciled.” The Department’s July 29th letter references the phrase

“Scope Inquiry” under the case investigation number. Moreover, in its electronic docket

system (ACCESS), the Department itself identified its July 29th letter as a “scope

inquiry.” 5 However, the Department’s initiation of this scope inquiry is unlawful; indeed

it is void ab initio because the Department completely failed to adhere to its own

regulations that govern the initiation and conduct of scope inquiries.


          The Department has a specific regulation devoted to scope inquiries, namely,

Section 351.225 of the Commerce Department’s AD-CVD regulations. 6 Indeed, Section

351.225 explicitly states that “this section contains rules regarding scope rulings, requests

for scope rulings, procedures for scope inquiries, and standards used in determining

whether a product is within the scope of an order or suspended investigation.” 7 However,

as detailed below, the Department has failed to comply with its own procedures set forth

in Section 351.225 for scope inquiry initiations.




5
    See Attachment 1 (providing screen shot of ACCESS).
6
    19 C.F.R. § 351.225.
7
    19 C.F.R. § 351.225 (emphasis added).


                                                  -4-
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 188 of 1077
                     Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                 -   Line Pipe




The Department failed to issue a proper notice of initiation:                    Section 351.225(f)

requires that the Department issue a “notice of initiation” informing parties of the

Department’s decision to undertake a scope inquiry. 8 The Department did not comply

with this requirement.

          The letter to “Interested Parties,” dated July 29, 2019, does not even include the

word “initiation.” 9 Rather, that July 29th letter only refers to a purported argument about

scope supposedly proffered by Petitioners in their letter dated June 14, 2019. However,

that Petitioners’ letter clearly was submitted to the Department filed as part of the

Department’s separate anti-circumvention inquiry. Moreover, Petitioners’ June 14th letter

does not contain a formal request for a scope inquiry initiation, nor does it even include a

claim that “line pipe” is covered by the existing scope for purposes other than “minor

alterations” anti-circumvention. In fact, the very first sentence of Petitioners’ June 14th

letter reads:

          On behalf of Wheatland Tube Company, Independence Tube Corporation, a
          Nucor Company, and Southland Tube, Incorporated, a Nucor Company
          (collectively “Petitioners”), we hereby respond to the June 6, 2019
          comments of Saha Thai Steel Pipe (Public) Company Ltd. (“Saha Thai”) in
          the above-referenced anti-circumvention inquiry. 10



8
    19 C.F.R. § 351.225(f).
9
 Letter from Steven Presing, Acting Senior Director, Office VII to Interested Parties, Circular Welded
Carbon Steel Pipes and Tubes from Thailand: Scope Inquiry on Line Pipe, dated July 29, 2019 (DOC
July 29th letter”).
10
  Letter from Wheatland Tube Company, Independence Tube Corporation, a Nucor Company, and
Southland Tube, Incorporated, a Nucor Company (collectively “Petitioners”), Circular Welded Carbon
Steel Pipes and Tubes from Thailand: Response to Saha Thai’s June 6, 2019 Comments, dated June 14,
2019 at 1. (“Petitioners’ June 14th letter”)


                                                  -5-
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21       Page 189 of 1077
                    Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                -   Line Pipe




Thus, there has been no request by an interested party for a scope inquiry, and therefore

the Department’s July 29th letter cannot constitute a proper Department scope inquiry

initiation “by application” in accordance with Section 351.225(c).

          Nor can the July 29th letter constitute a “self-initiation” of a scope inquiry by the

Department. Nowhere in the Department’s July 29, 2019 letter is there any statement that

a formal scope inquiry has been self-initiated by the Department. It is hard to see how a

Department document that does not contain any form of the word “initiate” or “initiation”

can meet the requirements of “notice of initiation of a scope inquiry.”

The Department failed to comply with explicit initiation notice content
requirements:

   Section 351.225(f) of the Department’s regulations states clearly that any “notice of

initiation of scope inquiry” “will include” the following:


   (i)       A description of the product that is the subject of the scope inquiry; and

   (ii)      An explanation of the reasons for the Secretary’s decision to initiate a scope
             inquiry;

   (iii)     A schedule for submission of comments that normally will allow interested
             parties 20 days in which to provide comments on, and supporting factual
             information relating to, the inquiry, and 10 days in which to provide any
             rebuttal to such comments.



The July 29th letter fails to comply with at least two of the three requirements.

          First, there is no proper description of the product that is the subject of the scope

inquiry. The product is referred to only as “line pipe.” There is no real description of

that merchandise in the letter. Specifically, the Department has provided no technical



                                                 -6-
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21       Page 190 of 1077
                      Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                          PUBLIC DOCUMENT                -   Line Pipe




description of this term, nor has it provided any guidance as to what distinguishes “line

pipe” from the “circular welded carbon steel pipes and tubes” that are within the scope of

the order.

          Having conducted numerous “line pipe” antidumping and countervailing duty

investigations and reviews, the Department is well aware that “line pipe” must be

described beyond the addition of the word “line” in front of the word “pipe.” Indeed, in

its requirements for initiation by application, the Department regulations set forth the

following requirements for product descriptions:

          A detailed description of the product, including its technical characteristics and
          uses, and its current U.S. Tariff Classification number; 11

          In the case of a self-initiation, the Department should be held to the same standard

as outside parties. The Department’s July 29th letter did not include any discussion of the

technical characteristics and uses of line pipe, nor did it include information on the

current U.S. Tariff Classification for this type of pipe.

          Second, the July 29th letter provides no reasons why the Secretary is initiating a

scope inquiry. This is especially troubling as Saha Thai has filed extensive legal and

factual information in the formally opened circumvention inquiry showing that “line

pipe” cannot be subject to an affirmative circumvention finding. The information on the

record regarding the applicability of the circumvention statute is relevant. As the

Department is aware, the rules for scope expansions, under the law, are even stricter than

for circumvention findings. Moreover, as the Department is also well aware, having


11
     19 C.F.R. § 351.225(c)(i).


                                                   -7-
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 191 of 1077
                 Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




conducted multiple investigations involving “standard pipe” and “line pipe,” these

products have been considered as separate like products by the U.S. International Trade

Commission in case after case. Thus, there is a strong prima facie case that a scope

inquiry in this instance is not warranted. Notwithstanding this overwhelming prima facie

evidence that “line pipe” falls well outside the scope of the order, the Department has

provided no rationale whatsoever for initiating a scope inquiry and subjecting Saha Thai

and other parties to a totally unnecessary investigation.

       The Department therefore has failed to comply with the specific requirements for a

scope inquiry initiation.

       The Department cannot simply ignore its own rules for scope inquiries. Indeed,

the Court of International Trade just recently addressed the necessity of the Department

complying with its regulations during a scope inquiry proceeding. In an August 2019

decision, TMB 440AE, Inc. v. United States, Slip Op. 19-109 (Ct. Int’l Trade, August 13,

2019), the Court remanded a scope determination to the Department when it found that

the Department had failed to comply with its own regulations and consider “(k)(1)”

sources when assessing whether certain pipe was within the scope of antidumping duty

and countervailing duty orders. Specifically, the Court ruled that in determining whether

a product is included within the scope of an order, the Department must follow its 19

C.F.R. § 351.225(k)(1) requirement to consider “{t}he descriptions of the merchandise




                                              -8-
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 192 of 1077
                  Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                     -   Line Pipe




contained in the petition, the initial investigation, and the determinations of the Secretary

(including prior scope determinations) and the Commission.” 12

The Department’s initiation was not approved by the required government official:

       Finally, even if the Department believes that the July 29th letter can serve as a

formal “notice of initiation of a scope inquiry,” the initiation is void because the action

was not approved by the proper authority. Pursuant to 19 C.F.R.§ 351.225(b), only the

Secretary of the U.S. Department of Commerce (the “Secretary”) has the legal authority

to self-initiate a scope inquiry. However, the July 29, 2019 letter was signed by the

Acting Senior Director of E&C Office VII. Under Department Organization Order 40-

01, Section 6, the only individual with the authority to act as the “Secretary” is the

Assistant Secretary for Enforcement and Compliance. 13 Saha Thai has found no

document that allows the Assistant Secretary to delegate his authority to act as

“Secretary” to an “Acting Senior Director.”

       In short, the Department’s “initiation” of a scope inquiry is unlawful, indeed it is

void ab initio because the Department completely failed to adhere to its own regulations

that govern the initiation and conduct of scope inquiries.

12
  TMB 440AE, Inc. v. United States, Slip Op. 19-109 (Ct. Int’l Trade, August 13, 2019) (emphasis
added). For the Department’s convenience, we provide a copy of the Court’s decision in Attachment 10.
13
 Available at http://www.osec.doc.gov/opog/dmp/doos/doo40_1.html (Accessed 31 July 2019). The
DOO, in relevant part states:
       SECTION 6. ASSISTANT SECRETARY FOR ENFORCEMENT AND COMPLIANCE.
       The Assistant Secretary for Enforcement and Compliance (E&C) directs the activities of E&C,
       and:
        . . . . . . Exercises the functions of the “Secretary” and “administering authority” under U.S.
       Antidumping Duty (AD) and Countervailing Duty (CVD) laws within the meaning of Section
       303 and Title VII of the Tariff Act of 1930, as amended; . . . . .


                                                  -9-
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 193 of 1077
                     Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                   -   Line Pipe




          B.      The Original Investigation Documents Demonstrate Unequivocally
                  That Line Pipe (Including Dual-Stenciled Pipe) Was Excluded From
                  the Scope of The AD Order on Circular Welded Steel Pipes And Tubes
                  From Thailand

          The Department’s regulations governing the conduct of scope inquiries, Section

351.225 of the Department’s AD-CVD regulations make clear that the Department will

first examine original investigation documents to determine whether the inquiry

merchandise is included or excluded from the scope of the AD order. 14 On this legal

requirement – the need to examine original investigation documents -- there can be little

doubt. Indeed, just days ago, in a decision involving imported pipe products, the Court of

International Trade reiterated this important legal requirement for Commerce Department

scope inquiries. 15

          In the instant case, the original investigation documents demonstrate

unequivocally that line pipe and dual-stenciled pipe were never intended to be included in

the scope of the AD order covering CWP from Thailand. Indeed, although the original

petition for an AD investigation of circular welded steel pipes and tubes from Thailand

(filed over 34 years ago, in 1985) included both circular welded pipe (“standard pipe”)

and line pipe, pursuant to the Department’s request for clarification, the petitioners filed

an amended petition removing line pipe from the scope of the petition. Copies of the
14
     19 C.F.R. § 351.225(k)(1).
15
  TMB 440AE, Inc. v. United States, Slip Op. 19-109 (Ct. Int’l Trade, Aug. 13, 2019). This court case
concerned a Commerce Department scope ruling in which Commerce did not analyze original
investigation documents to decide whether the actual scope language of the AD order was or was not
ambiguous. The Court ruled that Commerce’s refusal to examine original investigation documents was
unlawful because it was contrary to the Commerce Department’s own regulations. See TMB 440AE at 12
(“Commerce’s failure to consider the “descriptions of the merchandise contained in the petition, the initial
investigation, and the determinations of the Secretary . . . and the Commission,” as required by 19 C.F.R.
§ 351.225(k)(1), in its Final Scope Ruling was not in accordance with law.”)


                                                   - 10 -
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21       Page 194 of 1077
                    Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                       -   Line Pipe




original petition, the amended petition, as well as a letter from the petitioners regarding

its partial withdrawal of the petition are provided in Attachments 11, 13, and 14. These

documents, as well as the subsequent determinations from the Commerce Department

and the International Trade Commission, demonstrate that “line pipe” was explicitly

excluded during the original investigation phase by the petitioners. Below we walk

through the various original investigation documents.

The Original Petition and Amended Petition Filed by Petitioner:


        The petition, as originally filed in February of 1985, originally requested an

investigation on both standard pipe and line pipe imports from Thailand. 16 Prior to its

initiation, however, the Department requested petitioners’ counsel to provide certain

additional information, documentation, and clarification to support its allegations.

Included in the Department’s request was “documentation which demonstrates that line

pipe is manufactured in Thailand” and “documentation which supports the allegation that

line pipe from Thailand is being sold at less than fair value.” 17 By amendment dated

March 12, 1985, counsel for petitioners clarified that the petition was being filed on

behalf of the Standard Pipe Subcommittee and the Line Pipe Subcommittee of the CPTI




16
   See Petition for the Imposition of Antidumping Duties on Certain Welded Carbon Steel Pipes and Tube
Products from Thailand, filed by Roger B. Schagrin on behalf of Members of Committee on Pipe and
Tube Imports, dated Feb. 28, 1985 (provided in Attachment 11); see id. at 12 (“The product covered by
this petition is certain circular welded carbons teel circular pipes and tubes . . . includes “standard pipe” . .
. the product also includes “line pipe”).
17
  Commerce Department Memorandum to the file, AD & CVD investigations of pipes and tubes from
Thailand & Venezuela, dated March 7, 1985 (provided in Attachment 12).


                                                     - 11 -
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21    Page 195 of 1077
                  Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                 -   Line Pipe




and by individual manufacturers of standard pipe and line pipe. 18 On March 14, 1985,

petitioners filed a letter in which petitioners amended the scope of the petition against

Thailand by taking out line pipe, stating:


       Petitioners in the above designated investigations . . . hereby withdraw the
       following portions of the followings petitions . . . A-549-502 and C-549-
       501. Certain Pipe and Tube Products from Thailand: Petitioners withdraw
       these petitions insofar as they concern line pipe, TSUS numbers 610.3208
       and 3209. Petitioners have ascertained that no Thai company is presently
       licensed to produce pipe to API specifications, and imports of API line pipe
       from Thailand are therefore not likely. 19
The Department’s Initiation Notice:

       In the Department’s Notice of Initiation of the original AD Investigation it

explains that the petition was originally filed against both standard pipe and line pipe

from Thailand and that it was later modified to cover only standard pipe and to exclude

“line pipe:” 20

       The petition, as originally filed, covered both standard pipe, which is
       defined in the “Scope of Investigation” section of this notice, and line pipe.
       By amendment dated March 12, 1985, counsel for petitioners clarified that
       the petition was being filed on behalf of the standard pipe subcommittee
       and the line pipe subcommittee of the {Committee on Pipe and Tube
       Imports (CPTI)} and by individual manufacturers of standard pipe and line




18
  See Amended Petition for the Imposition of Antidumping Duties on Certain Welded Carbon Steel Pipes
and Tube Products from Thailand, filed by Roger B. Schagrin and Paul W. Jameson on behalf of
Individual Producer Members of the Subcommittees on Standard and Line Pipe of the Committee on
Pipes and Tube Imports, dated March 12, 1985 (provided in Attachment 13).
19
  See Letter to the Secretary of Commerce from Roger Schagrin and Paul Jameson on behalf of
Petitioners, Certain Welded Carbon Steel Circular Pipe and Tube Products from Thailand and
Venezuela: Partial Withdrawal of Petition, dated March 14, 1985 (provided in Attachment 14).
20
  Certain Circular Welded Carbon Steel Pipes and Tubes From Thailand; Initiation of Antidumping Duty
Investigation, 59 Fed. Reg. 12,068 (Mar. 27, 1985) (provided in Attachment 2).


                                                - 12 -
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 196 of 1077
                      Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                          PUBLIC DOCUMENT                -   Line Pipe




            pipe. By amendment dated March 14, 1985, petitioners withdrew the
            portion of the petition dealing with line pipe. 21
Indeed, the Department’s Initiation Notice goes on to explain that although the petition

was initially filed on behalf of the (full) Committee on Pipe and Tube Imports (CPTI),

which included both its Subcommittee on Standard Pipe and Subcommittee on Line Pipe,

after the March amendment to the petition, the Department concluded that only the

Subcommittee on Standard Pipe (as well as certain individual manufacturers of standard

pipe) had standing to file the petition:


            Based on the petition, as amended, we determine that the Subcommittee on
            Standard Pipe and the following individual manufacturers of standard pipe,
            who have indicated that they are filing the petition, Bull Moose Tube
            Company, Western Tube and Conduit Corporation, Maruichi American
            Corporation, Southwestern Pipe, Inc., Laclede Steel Company, Pittsburgh
            Tube Company, Allied Tube and Conduit, Century Tube Corporation and
            Sharon Tube Company, have standing to file with respect to standard pipe.
            We have determined from the amended petition filed March 12 that the
            Subcommittee on Line Pipe does not have standing with respect to standard
            pipe because a majority of its membership does not produce standard
            pipe. 22

            In short, the Commerce Department’s own Initiation Notice makes it crystal clear

that the original petition was explicitly amended to exclude line pipe from the scope of

the CWP from Thailand AD investigation. Saha Thai believes that there can be no

clearer evidence that the petition as initiated specifically excluded line pipe. This fact

alone should be sufficient to put this scope “inquiry” to rest.


The Department’s Final Determination

21
     Id. (emphasis added).
22
     Id.


                                                   - 13 -
           Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 197 of 1077
                  Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                 -   Line Pipe




       Further support for the conclusion that line pipe was excluded from the scope of

the CWP from Thailand AD investigation can be found in the Department’s Final

Determination, and specifically the final scope definition included in the Final

Determination. The final scope language that the Department adopted in its Final

Determination provided as follows:


       Circular welded carbon steel pipes and tubes, with an outside diameter of
       .375 inch or more but not over 16 inches, of any wall thickness, currently
       classifiable in the Tariff Schedules of the United States, Annotated
       (TSUSA), under items 610.3231, 610.3234, 610.3241, 610.3242, 610.3243,
       610.3252, 610.3254, 610.3256, 610.3258 and 610.4925. These products,
       commonly referred to in the industry as standard pipe or structural tubing,
       are produced to various ASTM specifications, most notably A-152, A- 53
       or A-135. : 23
The applicable tariff schedule items for “standard pipe” are important here because they

demonstrate unequivocally that “line pipe” (including “dual stenciled” pipe) was

specifically excluded from the Thailand investigation and subsequent AD order. Indeed,

“line pipe” items and “standard pipe” items were mutually exclusive under the applicable

tariff schedule. At the time of the petition/original AD investigation, “line pipe” would

enter under specific Tariff Schedules of the United States, Annotated (TSUSA) items

610.3208 and 610.3209 24 while “standard pipe” would enter under items 610.3231,




23
  Id. at 12068-69; see also Certain Circular Welded Carbon Steel Pipes and Tubes From Thailand;
Preliminary Determination of Sales at Less Than Fair Value, 50 Fed. Reg. 40,427 (Oct. 3, 1985)
(provided in Attachment 3); and Antidumping: Circular Welded Carbon Steel Pipes and Tubes From
Thailand; Final Determination of Sales at Less Than Fair Value, 51 Fed. Reg. 8384 (Jan. 27, 1986)
(provided in Attachment 4).
24
  Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand (Final), Inv. Nos. 701-TA-
253 and 731-TA-252, USITC Pub. 1810 at a-1 (Feb. 1986) (provided at Attachment 5).


                                               - 14 -
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 198 of 1077
                    Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                    -   Line Pipe




610.3234, 610.3241, 610.3242, 610.3243, 610.3252, 610.3254, 610.3256, 610.3258 and

610.4925. TSUSA (1985 version) provides: 25



    TSUSA Item                                                Description
61032                     Pipes and tubes and blanks therefor, all the fore-going of iron (except cast iron)
                          or steel: Welded, jointed, or seamed, with walls not thinner than 0.065 inch, and
                          of circular cross section, 0.375 inch or more in outside diameter
61032.08-013              Conforming to A.P.I. specifications for line pipe (Std. 5L, 5LS, or 5LX)
61032.16-19               Conforming to A.P. I. specifications for oil well tubing
61032.21                  Cold drawn pipes and tubes
61032.31-64               Other
610.4925                  Pipes and tubes and blanks therefor, all the foregoing of iron (except cast
                          iron) or steel, Other, Other, Not suitable for use in the manufacture
                          of ball or roller bearings, Other than alloy iron or steel, Other, Welded,
                          jointed, or seamed pipes and tubes, Of circular cross section



          Applying TSUSA (1985 version), a circular welded steel pipe or tube that

conformed to API specifications for line pipe (5L, 5 LS or 5 LX) of no more than 16

inches in outside diameter must enter the U.S. under either items 610.3208 or 610.3209.

Therefore, it is crystal clear that dual-stenciled products (i.e., pipes that would meet both

ASTM specifications for standard pipe and API specifications for line pipe) and other

products that only conformed to API specifications for line pipe (single-stenciled) could
                                                                                           26
only be categorized as “line pipe” under TSUSA 610.3208 and 610.3209.




25
     Provided at Attachment 6.
26
  Petitioner Wheatland Tube itself in a subsequent sunset review of the AD order on circular welded steel
pipes and tubes from Thailand acknowledged that “dual stenciled” pipe is considered as “line pipe”
instead of “standard pipe:” “It is likely that Korea, and other countries if no longer subject to the
restraints imposed by the Standard Pipe antidumping order, will switch their production from line pipe
(whether dual stenciled or not) to standard pipe.” Certain Welded Non-Alloy Steel Pipes And Tubes From
Brazil, India, South Korea, Mexico, Taiwan, Thailand, Turkey And Venezuela (Review), Prehearing Brief
of Wheatland Tube et al (Feb. 29, 2000) at 58-59 (emphasis added), narrative provided at Attachment 7.


                                                   - 15 -
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 199 of 1077
                      Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                          PUBLIC DOCUMENT                -   Line Pipe




            In sum, a proper understanding of the Department’s own Initiation Notice and

Final determination demonstrate unequivocally that: (1) “line pipe” was intentionally

excluded from the AD order on circular welded steel pipes and tubes from Thailand; and

(2) “dual-stenciled” pipe was considered as “line pipe” and therefore also excluded from

the AD order on circular welded steel pipes and tubes from Thailand.

The ITC Injury Determinations:

            The International Trade Commission’s preliminary and final determinations made

during the original investigation specifically address the distinct differences between

standard pipe and line pipe and explicitly state that the underlying investigation of steel

pipe from Thailand does not include line pipe. For instance, during the original

investigation, the ITC explained in its preliminary determination that after the original

petition was filed, and during the process of instituting the investigation, “Commerce

advised the petitioner that the welded carbon steel pipe and tube products covered by the

petitions represented two distinct classes or kinds of products, standard pipe and line

pipe.” 27 The Commission explained that the petition was subsequently amended to

remove from the scope imports of line pipe from Thailand: 28


            In the process of instituting these investigations, Commerce advised the
            petitioner that the welded carbon steel pipe and tube products covered by
            the petitions represented two distinct classes or kinds of products, standard
            pipe and line pipe. Subsequently, on March 14, 1985, the petitions
            involving imports from Thailand were withdrawn as they relate to line pipe


27
  Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, Inv. No. 701-TA-242,
731-TA-252-53 (Prelim), USITC Pub. 1680 at 3 (Apr. 1985) (provided at Attachment 8).
28
     Id.


                                                   - 16 -
           Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21    Page 200 of 1077
                      Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                          PUBLIC DOCUMENT                   -    Line Pipe




            because there is no known production in Thailand of line pipe to American
            Petroleum Institute (API) specifications. 29

            We note that in its preliminary determination, the Commission was also

simultaneously considering whether there was a reasonable indication that the domestic

industry was materially injured by reason of allegedly less than fair value imports of

welded carbon steel line pipes and tubes from Venezuela. 30 For clarity, the Commission

explicitly stated that the only imported product at issue in the AD petition regarding

imports from Thailand was standard pipes and tubes; whereas the CVD petition regarding

imports from Venezuela included both standard pipe and line pipe and the AD petition

regarding imports from Venezuela dealt only with line pipe. 31


            Moreover, in its preliminary determination, the Commission explained at length

that it has repeatedly addressed the distinctions between standard pipe and line pipe. 32


            We have addressed the like product question regarding standard pipes and
            tubes (standard pipe) and line pipes and tubes (line pipe) in prior
            investigations. In those investigations, the Commission recognized
            distinctions between standard pipe and line pipe. Standard pipe is
            manufactured to American Society of Testing and Materials (ASTM)
            specifications and line pipe is manufactured to American Petroleum
            Institute (API) specifications. Line pipe is made of higher grade steel and
            may have a higher carbon and manganese content than is permissible for
            standard pipe. Line pipe also requires additional testing. Wall thicknesses
            for standard and line pipes, although similar in the smaller diameters, differ
            in the larger diameters. Moreover, standard pipe (whether imported or
            domestic) is generally used for low-pressure conveyance of water, steam,
            air, or natural gas in plumbing, air-conditioning, automatic sprinkler and
29
     Id. at 3.
30
     Id. at 6.
31
     Id. at 5-6 (emphasis included in the original).
32
     Id. at 6-8.


                                                       - 17 -
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21     Page 201 of 1077
                      Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                          PUBLIC DOCUMENT                 -   Line Pipe




           similar systems. Line pipe is generally used for the transportation of gas,
           oil, or water in utility pipeline distribution systems. 33

The Commission thus concluded, that “domestic line pipe is like imported line pipe and

not like imported standard pipe. We further conclude that domestic standard pipe is like

imported standard pipe and is not like imported line pipe.” 34


           In the final determination of injury concerning imports from Thailand, the ITC

repeated its determination regarding the two distinct products: standard pipe and line

pipe: 35

           Line pipes and tubes were included within the scope of the original petition.
           In the process of instituting its investigation, Commerce advised the
           petitioner that the welded carbon steel pipes and tubes covered by the
           petition represented two distinct classes or kinds of products---standard
           pipe and line pipe. Subsequently, on Mar. 14, 1985, the petition involving
           imports from Thailand was withdrawn as it relates to line pipe, because
           there is no known production in Thailand of line pipe to API specifications.
As a result, for purposes of defining the U.S. industry for its injury analysis, the ITC

determined that “domestically produced standard pipe is like imported standard pipe” and

that “there are two domestic industries comprised, respectively, of the domestic

33
   Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, USITC Pub. 1680 at 7-8
(internal references omitted). See id. at 8, n. 8 (“The Commission has conducted a series of investigations
regarding imports of welded carbon steel pipes and tubes in the recent past. Certain Welded Carbon Steel
Pipes and Tubes from the Republic of Korea, Inv. No. 701-TA-168, USITC Pub. 1345 (1983); Certain
Welded Carbon Steel Pipes and Tubes from the Republic of Korea and Taiwan, Invs. Nos. 731-TA-131
and 132 (Preliminary), USITC Pub. 1389 (1983), aff'd, Certain Welded Carbon Steel Pipes and Tubes
from the Republic of Korea and Taiwan, Invs. Nos. 731-TA-131, 132, and 138 (Final), USITC Pub. 1519
(1984); Certain Welded Carbon Steel Pipes and Tubes from Brazil and Spain, Inv. Nos. 701-TA-220
(Preliminary), 731-TA-197 and 198 (Preliminary), USITC Pub 1569 (1984); Certain Welded Carbon
Steel Pipes and Tubes from Taiwan and Venezuela, Inv. Nos. 731-TA-211 and 212 (Preliminary), USITC
Pub. 1639 (1985)).
34
     Id. at 8 (emphasis added).
35
 Certain Welded Carbon Steel Pipes and Tubes from Turkey and Thailand, Inv. Nos. 701-TA-253, 731-
TA-252 (Final), USITC Pub. 1810 at a-2, n. 6 (Feb. 1986) (see Attachment 5).


                                                   - 18 -
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21    Page 202 of 1077
                       Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                           PUBLIC DOCUMENT                  -    Line Pipe




producers of standard pipe and line pipe.” 36 In turn, the ITC determined imported

standard pipe to be imports under TSUSA 610.3231, 610.3234, 610.3241, 610.3242,

610.3243, 610.3252, 610.3254, 610.3256, 610.3258 and 610.4925; 37 while imported line

pipe was determined to be imported under TSUSA 610.3208 and 610.3209. 38 Clearly,

imports of “line pipe” (including dual-stenciled pipe) under TSUSA 610.3208 and

610.3209 were not considered for purposes of injury by Thai imports of standard pipe.

Therefore, there could be no doubt that in the original AD investigation, the ITC

determined injury by subject imports from Thailand solely based on the ITC defined

domestic “standard pipe” industry and “standard pipe” imports. 39

ITC Sunset Review 2018

           In the most recent sunset review of this AD order on circular welded steel pipes

and tubes from Thailand, the ITC again made clear that line pipe and “dual-stenciled

pipe, which enters as line pipe under a different subheading of the Harmonized Tariff

Schedule of the United States (“HTS”) for U.S. customs purposes, is not within the scope

36
     Id. at 6-7.
37
     Id. at Tables I-10 and I-11 (pages I-17, I-18)
38
     Id. at Tables II-9, II-10 (pages II-12, II-13).
39
  Because line pipe (including dual-stenciled pipe) was not included in the ITC’s injury analysis in the
original AD investigation, the Department is barred from including line pipe in the scope of the AD order
through a scope proceeding. See Wheatland Tube Co. v. United States, 973 F. Supp. 149, 158 (Ct. Int’l
Trade 1997) (“A fundamental requirement of both U.S. and international law is that an antidumping duty
order must be supported by an ITC determination of material injury covering the merchandise in question.
See 19 U.S.C. § 1673 (1994). The ITC, in defining like product for purposes of its injury investigations,
followed the scope language adopted by Commerce . . . The injury determination of the ITC, thus,
covered only products within the original scope of the Commerce investigation . . . It would follow that
any expansion of the scope by Commerce would extend the antidumping duty order beyond the limits of
the ITC injury determination and would therefore violate both U.S. and international law”); see also
Duferco Steel, Inc. v. United States, 296 F. 3d 1087, 1089 (Fed. Cir. 2002) (“scope orders may be
interpreted as including subject merchandise only if they contain language that specifically includes the
subject merchandise or may be reasonably interpreted to include it.”).


                                                       - 19 -
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 203 of 1077
                      Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                          PUBLIC DOCUMENT                -   Line Pipe




of the orders.” 40 When discussing the product under review and providing the exact

Commerce scope language for each of the CWP Orders under review, the Commission

explained:

          Steel pipes and tubes are generally produced in various grades of carbon,
          alloy, or stainless steel. Tubular products frequently are distinguished by
          the following six end uses as defined by the American Iron and Steel
          Institute (“AISI”).

          Standard pipe is ordinarily used for low-pressure conveyance of air, steam,
          gas, water, oil, or other fluids for mechanical applications. It is used
          primarily in machinery, buildings, sprinkler systems, irrigation systems,
          and water wells rather than in pipe lines or utility distribution systems. It
          may carry fluids at elevated temperatures which are not subject to external
          heat applications. It is usually produced in standard diameters and wall
          thicknesses to ASTM specifications.

          Line pipe is used for transportation of gas, oil, or water generally in a
          pipeline or utility distribution system. It is produced to API-5L and
          American Water Works Association (“AWWA”) specifications.

          {...}

          Standard pipe of non-alloy steel is the primary product within the scope of
          these reviews (see figure I-1). Standard pipe is intended for the low-
          pressure conveyance of water, steam, natural gas, air, and other liquids and
          gases in plumbing and heating systems, air conditioning units, automatic
          sprinkler systems, and other related uses. Standard pipe may carry liquids at
          elevated temperatures but may not be subject to the application of external
          heat. It is made primarily to ASTM A53, A135, and A795 specifications,
          but can also be made to other specifications, such as British Standard
          (“BS”) 1387. Since these standards often specify required engineering
          characteristics that overlap, a pipe also can be dual stenciled, meaning that
          the pipe is stamped with monograms signifying compliance with two
          different specifications, such as ASTM A53 and API 5L; however, such
          dual-stenciled pipe is not within the scope of the subject orders. 41
40
  Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey (Final), Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536 (Fourth
Review), USITC Pub.4754 (Jan. 2018) at 6-7 (emphasis added) (provided in Attachment 9).
41
     Id. at I-14-16 (emphasis added).


                                                  - 20 -
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 204 of 1077
                    Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                -   Line Pipe




           The Commissions explanation in the most recent sunset review (i.e., the fourth

review) is unsurprising as it is consistent with the previous sunset review regarding the

AD Order on CWP from Thailand. For instance, in the third review, when providing a

description of the scope of the Orders under review, the Commission stated “dual-

stenciled pipe, which for U.S. customs purposes enters as line pipe under a different tariff

subheading, is not within the scope of the orders.” 42 As provided in the fourth review,

the Commission explained:

           Standard pipe of non-alloy steel is the primary product within the scope of
           these investigations (see figure I-1). Standard pipe is intended for the low-
           pressure conveyance of water, steam, natural gas, air, and other liquids and
           gases in plumbing and heating systems, air conditioning units, automatic
           sprinkler systems, and other related uses . . . Since these standards often
           specify required engineering characteristics that overlap, a pipe also can be
           dual stenciled, meaning that the pipe is stamped with monograms
           signifying compliance with two different specifications, such as ASTM
           A53 and API 5L; however, such dual-stenciled pipe is not within the
           scope of the subject orders. 43


           Indeed, Petitioner Wheatland Tube itself in a sunset review of the AD order on

circular welded steel pipes and tubes from Thailand and other countries acknowledged




42
  Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534 and 536 (Third Review), USITC
Pub. 4333 at 8 (June 2012).
43
     Id. at I-25.


                                                 - 21 -
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 205 of 1077
                     Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -   Line Pipe




that “dual stenciled” pipe is considered as “line pipe” instead of “standard pipe”: 44 The

Commission explicitly quoted Petitioner as follows:

          It is likely that Korea, and other countries {e,g. Thailand} if no longer subject to
          the restraints imposed by the Standard Pipe antidumping order, will switch their
          production from {non-subject} line pipe (whether dual stenciled or not) to
          standard pipe.
This Petitioner admission cannot be ignored. In a legal proceeding the explicitly

addressed CWP from Thailand, Petitioner testified under oath that line pipe and dual-

stenciled pipe were not covered by the CWP from Thailand AD Order.



          C.      Additional Context Provided By The Department’s Past Scope
                  Definitions In Standard Pipe AD Cases Further Support A Finding
                  That Line Pipe Is Excluded From CWP AD Cases

          The Department’s own regulations provide that, in making scope determinations,

the Department “will take into account . .. . prior scope determinations.” 45 Such

requirement is particularly important for the Department’s instant scope inquiry because

there have been so many past AD cases covering circular welded pipe in which the

Department rendered a decision that confirmed that line pipe was not covered by an AD

case targeted circular welded pipe.

          In every single past AD case involving circular welded steel pipe (i.e., standard

pipe), line pipe has been excluded from the scope. Following the CWP from Thailand



44
  Certain Welded Non-Alloy Steel Pipes And Tubes From Brazil, India, South Korea, Mexico, Taiwan,
Thailand, Turkey And Venezuela (Review), Prehearing Brief of Wheatland Tube et al (Feb. 29, 2000) at
58-59 (emphasis added), provided at Attachment 7.
45
     19 C.F.R. § 351.225(k)(1).


                                                 - 22 -
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21       Page 206 of 1077
                       Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                           PUBLIC DOCUMENT                   -   Line Pipe




AD order, there have been 9 separate Department AD investigations covering “circular

welded pipe.” Such AD cases included the following:


Country and Case Number               Year of AD Order      Relevant Scope Language

                                      2016                  “The merchandise covered by these orders is
United Arab Emirates (A-520-807)                            welded carbon-quality steel pipes and tube, of
                                      2016                  circular cross-section. . . generally known as
                                                            standard pipe . . . the scope of these orders
                                                            does not include . . . line pipe”
Pakistan (A-535-903)
Oman (A-523-812)                      2016
                                      2008                  “The merchandise subject to this proceeding is
                                                            certain welded carbon quality steel pipes and
                                                            tubes, of circular cross-section. . . generally
                                                            known as standard pipe the scope of this
                                                            investigation does not include . . . line pipe”
China (A-570-910)
                                      1992                  “The products covered by these orders are
Brazil (A-351-809)                                          circular welded non-alloy steel pipes and tubes,
                                      1992                  of circular cross-section generally known as
Mexico (A-201-805)                                          standard pipes and tubes . . . All carbon steel
                                      1992                  pipes and tubes within the physical description
                                                            outlined above are included within the scope of
Korea (A-580-809)                                           these orders, except line pipe . . . Standard pipe
                                      1992                  that is dual or triple certified/stenciled that
                                                            enters the U.S. as line pipe of a kind used for oil
                                                            or gas pipelines is also not included in these
Venezuela (A-307-805)                                       orders . . . ”
                                      1992                  “The products covered by these orders are (1)
                                                            circular welded non-alloy steel pipes and tubes,
                                                            of circular cross-section     generally known as
                                                            standard pipes and tubes . . . All carbon steel
                                                            pipes and tubes within the physical description
                                                            outlined above are included within the scope of
                                                            these orders, except line pipe . . . standard pipe
                                                            that is dual or triple certified/stenciled that
                                                            enters the U.S. as line pipe of a kind used for oil
                                                            or gas pipelines is also not included in this
Taiwan (A-583-814)                                          investigation.”


         All of these multiple AD cases confirm that the Department has always considered

“line pipe” (which by definition includes dual-stenciled pipe) to be excluded from the

scope of any AD case covering circular welded pipe. In sum, the use of a scope inquiry


                                                   - 23 -
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21    Page 207 of 1077
                     Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -    Line Pipe




to add line pipe into an antidumping order that specifically was limited to standard pipe

would violate years of precedent and AD/CVD proceedings regarding different categories

of tubular products.



          D.      Because Line Pipe (Including Dual-Stenciled Pipe) Is Excluded From
                  the Scope of the Underlying AD Order, The Department Also Needs to
                  Put Petitioner’s Allegation of Circumvention To Rest

          In its letter of July 29, 2019, the Department states that, if it determines that “line

pipe” does not fall within the scope of the existing order, it will continue its anti-

circumvention inquiry. The analysis herein should also lay to rest any resumption of

such an inquiry. Moreover, as Saha Thai has submitted in its June 6, 2019 letter in the

anti-circumvention segment, the Department does not have the legal authority to initiate a

minor alteration anti-circumvention investigation with respect to a product that was

unambiguously excluded from the scope of an AD order.

          The Department has long recognized the Federal Circuit’s decision in Wheatland

Tube Co. v. United States, 46 as the guiding authority on the general issue of initiating

anti-circumvention inquiries. 47 Importantly, Wheatland involved the AD orders that

covered imports of circular welded non-alloy steel pipe, known as standard pipe, and is




46
     161 F.3d 1365, 1371 (Fed. Cir. 1998) (“Wheatland”).
47
  See e.g. Memorandum to James Maeder from Amanda Brings, Re: Certain Hardwood Plywood
Products from the People’s Republic of China: Minor Alterations Anti-Circumvention Inquiry Request,
dated Apr. 2, 2018 at 13-14; Petroleum Wax Candles from China, 71 Fed. Reg. 32,033 at fn. 7 (June 2,
2006).


                                                   - 24 -
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 208 of 1077
                      Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                          PUBLIC DOCUMENT                -   Line Pipe




used for low pressure applications, such as plumbing. 48 The scope of the orders at issue

in Wheatland Tube were very similar to the scope of the underlying order at issue here

and also excluded line pipe – a high quality type of standard pipe that is often used of oil

or gas pipelines. 49 After the orders were issued, Wheatland and other domestic producers

filed petitions with the Department claiming that line pipe from certain subject countries

were imported for standard pipe applications, thereby circumventing the orders. 50 The

Department of Commerce declined to initiate an anti-circumvention inquiry. Rather, the

Department ultimately concluded that the orders expressly excluded line and dual-

certified pipe that enters the United States as line pipe regardless of actual use; and such

conclusion was appealed by Petitioner Wheatland. 51 Holding that the Department was

correct in not initiating a “minor alteration” inquiry under 19 U.S.C. § 1677j(c), the

Federal Circuit ruled that “section 1677j(c) {the minor alteration circumvention

provision} does not apply to products unequivocally excluded from the order in the first

place.” 52


            Moreover, a minor alterations inquiry under section 1677j(c) is applicable only if

the articles in question have been altered in form or appearances in some minor respects.

As explained by the Court of International Trade (and confirmed by the Federal Circuit):
48
  Wheatland, 161 F. 3d at 1367-68; see Wheatland Tube Co. v. United States, 973 F. Supp. 149, 151-153
(Ct. Int’l Trade 1997) (quoting the relevant scope from Circular Welded Non-Alloy Steel Pipe from
Brazil, the Republic of Korea, Mexico, Romania, Taiwan, and Venezuela, 56 Fed. Reg. 52,528 (Dep't
Comm. 1991) (initiation of antidumping duty investigations)).
49
     Id. 161 F. 3d at 1367-68.
50
     Id.
51
     Id.
52
     Wheatland, 161 F. 3d at 1371.


                                                   - 25 -
           Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 209 of 1077
                     Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -   Line Pipe




          It is undisputed that API 5L and dual-certified API 5L/ASTM A53 pipe are
          not created by altering the subject merchandise in form or appearance.
          Standard pipe, such as ASTM A53 pipe, is made to lower specifications
          than API line pipe and cannot be transformed into line pipe through a minor
          alteration. Line pipe is a distinct product, produced using different raw
          materials, manufacture to different chemical, dimensional, and weight
          specifications, and designed for different uses from standard pipe. 53
          Accordingly, the Federal Circuit ruled that the Department was correct in refusing

to initiate the minor alteration circumvention investigation.

          The present factual situation is exactly the same as the facts in Wheatland. All

Petitioner has shown – and Saha Thai does not dispute – is that Saha Thai has made a

product that meets line pipe specifications. As evidenced by the plain language of the

scope (which refers only to standard pipe and does not mention line pipe or dual-stenciled

pipe) and by the original investigation documents, line pipe is explicitly excluded from

the scope of the investigations. Thus, Saha Thai submits that the Department should

adopt the same conclusion is it did in the CWP proceeding underlying Wheatland and

reject Petitioner’s request for initiation of a “minor alterations” anti-circumvention

inquiry. The Department has previously found unlawful Petitioner’s attempt to expand

the scope of a CWP AD Order to include line pipe and it should reach this same

conclusion once again.




53
     Id. (emphasis added)


                                                 - 26 -
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 210 of 1077
                 Barcode:3883995-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




                                      CONCLUSION


       For all of the foregoing reasons, Saha Thai asks the Department to terminate this

scope inquiry, as it has not been lawfully initiated. Alternatively, the Department should

find that “line pipe” and “products that are dual-stenciled” are not included in the scope

of the CWP from Thailand AD Order. Finally, the Department should also terminate its

anti-circumvention inquiry, as there is no question that any claims of circumvention fall

well short of the legal standard for an affirmative finding.



                                            Respectfully submitted,

                                            /s/ Daniel L. Porter

                                            Daniel L. Porter
                                            Tung Nguyen
                                            Gina Colarusso

                                            Counsel for Saha Thai




                                             - 27 -
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 211 of 1077
             Barcode:3883995-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                     Attachment 1
Screen Shot of ACCESS (Department itself identified its
          July 29th letter as a “scope inquiry)




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                                                                                                      PUBLIC DOCUMENT
                                                                                                               Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21      Page 212 of 1077




                                                                                                  ~>o ~~A-549-5021 SCO-Line
                                                                                                                                                                            ~
                                                                                         lno/n>                               lletter     IInitiation of S cope Inquiry                                        Public   3872413-
                                                                                         1==-:.:.J                P1pe        c=____j
                                                                                                                                                                                          Interested Parties
                                                                                                                                                                                                               Doc      01
                                                                                                                 i=====l
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved




                                                                                                                                                                           I Trade Pacific Thai Premiun- Pipe Public    3872376-
                                                                                         c:-:::-l-549-5021 SCO-Line           IEntry_of... IIEnt ry of Appearance



                                                                                         or . . ., I:~;=:~ 1~-·-1
                                                                                         ~                        P1pe                                                       PLLC          Co...              Doc       01




                                                                                         D                                                                                 EJ             MB Metals
                                                                                                                                                                                                               Public   3871951-




                                                                                                                                                                                                                                   Barcode:3883995-02 A-549-502 SCO - Scope Inquiry
                                                                                                                                            CBP Scope Instructions
                                                                                                                                                                                                               Doc      01
                                                                                                                  20 ...
                                                                                                                                                                                                               Public   3870720-
                                                                                         c =IIA-549-5021 C!RC-Line F
                                                                                                                   •tter lls cope Inq uiry                                                Interested Parties
                                                                                         lv' JL71~7~     Pipe                                                                                                  Doc      01
                                                                                                                                                                           IF l




                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   Line Pipe
 Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 213 of 1077
             Barcode:3883995-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                     Attachment 2
Certain Circular Welded Carbon Steel Pipes and Tubes
    From Thailand; Initiation of Antidumping Duty
  Investigation, 59 Fed. Reg. 12,068 (Mar. 27, 1985)




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                           PUBLIC DOCUMENT
                  Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                                    Page 214 of 1077
                     Federal Register
                              Barcode:3883995-02      ~9 I Wednesday,
                                      I Vol. 50, No.A-549-502           March
                                                              SCO - Scope      27, 1985
                                                                          Inquiry       I Notices
                                                                                    - Line Pipe                                   12067
                                     .  :.,
initiating with respect to this allegation.   Aprilts, 1985, and ~e will make ours on         However, the lTC further advised the
We will promptly reconsider this              or before August 7, 1985.                       Department that there is a reasonable
question on the basis of any additional       EFFECTIVE DATE: March 27,1985.                  indication that an industry in the United
information provided during this              FOR FURTHER INFORMATION CONTRACT:               States is materially injured by reason of
investigation ..                              Ray Busen, Office of Investigations,            imports of standard welded carbon steel
Notification of lTC                           Import Administration, International            pipes and tubes from Venezuela. After
                                              Trade Administration, U.S. Department           the February 28, 1985 petition and the
   Section 702(d) of the Act requires us                                                      March 12, 1985 amended petition were
                                              of Commerce, 14th Street and
to notify the lTC of this action, and to                                                      filed, we consulted with the lTC, which
                                              Constitution Avenue, NW., Washington,
provide it with the.informatio~ we used                                                       advised us that it will consider the
to arrive at this determination. We will      D.C. 20230; telephone; (202) 377-2830.
                                              SUPPLEMENTARY INFORMATION:
                                                                                              information on injury in the petition
notify the lTC and make available to it                                                       with respect to line pipe.
all nonprivileged nonconfidential           The Petition                                         Based on the petition, as amended, we
information in our files. We will also                                                        determine .that the subcommittee on line
allow the lTC access to all privileged          On February 28, 1985, we received a
                                             petition filed on behalf of the Committee        pipe and the following individual
and confidential information in our files,                                                    manufacturers of line pipe, who have
provided it confirms in writing that it      on Pipe and Tube Imports (CPTI), its
                                             subcommittees on standard and line               indicated that th9y are filing the
will not disclose such information, either                                                    petition, Tex-Tube Division of Cyclop
publicly or under an administrative          pipe, and the companies which are
                                             members of those subcommittees with              Corps., Sawhill Tubulars Division of
protective order, without the written                                                         Cyclop Corp. and Laclede Steel
consent of the Deputy Assistant              respect to certain welded carbon steel
                                             pipes and tubes. In compliance with the          Company, have standing. We have
Secretary for Import Administration.                                                          determined from the amended petition
                                             filing requirements of § 353.36 of the
Preliminary Determination by lTC             Commerce Regulations (19 CFR 353.36),            filed March 12 that the subcommittee on
  .The lTC will determine by' Aprilts,       the petition alleged that imports of             standard pipe does not have standing
1985, whether there is a reasonable          certain welded carbon steel pipes and            with respeCt to line pipe because a
indication that imports of oil country       tubes from Venezuela are being, or are           majority of its membership does not
tubular goods from Venezuela are             likely to be, sold in the United States at       produce line pipe.
causing material injury, or threaten         less than fair value within the meaning             In their sales at less than fair value
material injury, to a United States          of section 731 of the Tariff Act of 1930,        allegation, the petitioners based the
industry. If its determination is negative, as amended (th~ Act), and that these              United States prices on statistics.
this investigation will terminate;           h'nports are causing material injury, or         reported by the Bureau of Census, · ·
otherwise, it will proceed according to      threaten material injury, to a United            Department of Commerce, for the month
the statutory procedures.                    States industry.                                 of October, 1984 (IM t45X). The
March 20. 1985.                                 The petition, as originally filed,            petitioners based foreign market value
Alan F. Holmer,                              covered both line pipe, which is defined         on home market price list prices of the
                                             in the "Scope of Investigation" section          two named foreign manufacturers. The
Deputy Assistant Secretary for Import
Administration.                ·   ·         of this notice, and standard pipe. By             price lists were in effect on October 1,
(FR Doc. 85-7277 Filed ~26-85; 8:45am]       amendment dated March 12, 1985,              .   1984.
                                             counsel   for petitioners clarified that the         By comparing the values calculated by
BIWNO CODE S51CI-OS-II
                                             petition was being filed on behalf of the         the foregoing methods the petitioners
                                             standard pipe subcommittee and the line           alleged, dumping margins as follows:
lA-307-5021                                  pipe subcommittee of the CPTI and by                 API line pipe up to 4 V2 inches in
                                             individual manufacturers of standard              outside diameter-65.5%.
Certain Circular Welded Carbon Steel         pipe and line pip,e. By amendment dated              APf line pipe up to 16 inches in
Une Pipe From Venezuela; Initiation of       March 14, 1985, petitioners withdrew the          outside diameter-77.2%.
Antidumping Duty lnvestlgat!on               portion of the petition dealing with             Initiation of Investigation
AGENCY: International Trade                  standard pipe since the Department is
Administration, Import Administration,       currently conducting an antidumping                 Under section 732(c) of the Act, we
Department of Commerce.                      investigation of this product. ("Certain         must determine, within 20 days after a
ACTION: Notice.
                                              Circular Welded Pipes and Tubes of              petition is filed, whether it sets forth the
                                              Carbon Steel from. Venezuela: Initiated         allegations necessary for the initiation
SUMMARY: On the basis of a petition          of Antidumping Duty Investigations" (50          of an antidumping duty investigation
filed in proper form with the United         FR 1614)).                                       and whether it contains information
States Department of Commerce, we are            In the aforementioned and ongoing            reasonably available to the petitioner
initiating an antidumping duty                investigation, the Department initiated         supporting the allegations.
investigation to determine whether            investigations with respect to both                We examined the petition, as
certain welded carbon steel line pipe       . standard and line pipe. On February 1,          amended, ori certain circular welded
from Venezuela is being, or is.likely to     1985, the lTC advised the Department             carbon steel line pipe from Venezuela
 be. sold in the United states at less than   that it had determined that there is no         and have found that it meets the
fair value. We are notifying the United·      reasonable indication that an industry in       requirements of section 732(b) of the
States International Trade Commission         the United States is materially injured,        Act. Therefore, in accordance with
(lTC) of this action so that it may           or is threatened with material injury, or       section 732 of the Act, we are initiating
 determine whether imports of this            that the establishment of an industry in·       an antidumping duty investigation to
 product are causing material injury, or      the United States is materially retarded,       determine whether certain circular
 threaten material injury, to a United        by reason of imports of welded carbon           welded carbon steel line pipe from
States industry. lf this investigation        steel line pipe from Venezuela.                 Venezuela is being. or is likely or be,
 proceeds normally, the lTC will make its consequently. the investigation with                sold in the United States at less than fair
 preliminary determination on or before       respect to line pipe was terminated.            value. If our investigation proceeds



                  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                  PUBLIC DOCUMENT
                         Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                              Page 215 of 1077
12068                    Federal Register I Vol. 50, No. 59A-549-502
                                     Barcode:3883995-02      I Wednesday,          27, 1985-I Line
                                                                            MarchInquiry
                                                                     SCO - Scope              Notices
                                                                                                   Pipe


normally we will make our preliminary        initiating an antidumping duty               Corporation, Maruichi American
determination by August 7, 1985.             investigation to determine whether           Corporation, Southwestern Pipe, Inc.,
Scope of Investigation                       certain circular welded carbon steel         Laclede Steel Company, Pittsburgh Tube
                                             pipes and tubes from Thailand are            Company, Allied Tube and Conduit,
  The products covered under this            being, or are likely to be, sold in the      Century Tube Corporation and Sharon
investigation are: Circular welded           United States at less than fair value. We    Tube Company, have standing to file
carbon steel line pipe with an outside       are notifying the United States              with respect to standard pipe. We have
diameter of .375 inch or more but not        International Trade Commission (lTC)         determined from the amended petition
over 16 inches, and with a wall              of this action so that it may determine      filed March 12 that the subcommittee on
thickness of not less than .065 inch,        whether imports of these products are        line pipe does not have standing with
currently classifiable in the Tariff         causing material injury or threaten          respect to standard pipe because a
Schedules of the United States,              material injury to a United States           majority of its membership does not
Annotated (TSUSA), under items               industry. If this investigation proceeds     produce standard pipe.
610.3208 and 610.3209. These products        normally, the lTC will make its                 In their sales at less than fair value
are produced to various API                  preliminary determination on or before       allegation, since petitioners were unable
specifications for line pipe, most notably   April15, 1985, and we will make ours on      to secure home market or third country
API-5L or API-5LX.                           or before August 7, 1985.                    prices for the Qlerchandise subject to
Notification of lTC                          EFFECTIVE DATE: March 27, 1985.              this investigation, constructed value
   Section 732(d) of the Act requires us     FOR FURTHER INFORMATION CONTACT:             based on the cost of hot-rolled coil was
to notify the lTC of this action and to      Jay Kenkel. Office of Investigations,        used to obtain foreign market value. Coil
provide it with the information we used      Import Administration, International         prices were calculated from Japanese
to arrive at this determination. We will     Trade Administration, U.S. Department        export statistics on coil shipments to .
notify the lTC and make available to it      of Commerce, 14th Street and                 Thailand for the period of September
all nonprivileged and nonconfidential        Constitution Avenue, NW., Washington,        1984. Adjustments were made to the coil
information. We will also allow the lTC      D.C. 20230; telephone: (202) 377-3464.       price for freight, insurance and delivery
access to all privileged and confidential    SUPPLEMENTARY INFORMATION:                   cliarges from Japan to Thailand. The
information in our files, provided it                                                     foreign market value was obtained by
                                             The Petition                                 applying U.S. industry cost of
confirms in writing that it will not
disclose such information either publicly       On February 28, 1985, we received a       manufacturing data, adjusted for
or under an administrative protective        petition filed on behalf of the Committee    Thailand wage rates, and converting to
order without the consent of the Deputy      on Pipe and Tube Imports (CPTI), its         constructed value according to section
Assistant Secretary for Import               subcommittees on standard and line           773(e) of the Act. For galvanized
Administration.                              pipe, and the companies which are            products, estimates of zinc costs were
                                             members of those subcommittees with          obtained by petitioners from zinc
Preliminary Determination by lTC             respect to certain welded carbon steel       traders in Thailand.
   The lTC will determine by April15,        pipes and. tubes. In compliance with the        By comparing the values calculated by
1985, whether there is a reasonable          filing requirements of § 353.36 of the       the foregoing methods, the petitioner
indication that imports of certain           Commerce Regulations (19 CFR 353.36),        alleged dumping margins of 16.3 to 58.8
circula~ welded carbon steel line pipe       the petition alleged that imports of         percent.
from Venezuela are causing material          certain welded carbon steel pipes and        Initiation of Investigation
injury, or threaten material injury, to a    tubes from Thailand are being, or are
United States industry. If its               likely to be, sold in the United States at     Under section 732(c) of the Act, we
determination is negative the                less than fair value within the meaning      must determine, within 20 days after a
investigation will terminate; otherwise,     of section 731 of the Tariff Act of 1930,    petition is filed, whether it set's forth the
it will proceed according to the statutory   as amended (the Act), and that these         allegations necessary for the initiation
procedures.                                  imports threaten material injury to a        of an antidumping duty investigation
Alan F. Holmer,                              United States industry.                      and whether it contains information
Deputy Assistant Secretary for Import           The petition, as originally filed,        reasonably available to the petitioner
Administration.                              covered both standard pipe, which is         supporting the allegations.
March 20, 1985.                              defined in the "Scope of Investigation"        We have examined the petition, as
[FR Doc. 85-7270 Filed 3-26-85; 8:45 amJ     section of this notice, and line pipe. By    amended, on certain circular welded
BILLING CODE 351D-D5-M                       amendment dated March 12. 1985,              carbon steel pipes and tubes and have
                                             counsel for petitioners clarified that the   found that it meets the requirements of
                                             petition was being filed on behalf of the    section 732(b) of the Act. Therefore, in
[A-549-502]                                  standard pipe subcommittee and the line      accordance with section 732 of the Act,
                                             pipe subcommittee of the CPTI and by         we are initiating an antidumping duty
Certain Circular Welded Carbon Steel                                                      investigation to determine whether
                                             individual manufacturers of standard
Pipes and Tubes From Thailand;                                                            certain circular welded carbon steel
                                             pipe and line pipe. By amendment dated
Initiation of Antidumping Duty                                                            pipes and tubes from Thailand are
                                             March 14, 1985, petitioners withdrew the
Investigation                                                                             being, or are likely to be, sold in the
                                             portion of the petition dealing with line
AGENCY: International Trade                  pipe.                                        United States at less than fair value. If
Administration, Import Administration,           Based on the petition, as amended, we    our investigation proceeds normally we
Department of Commerce.                      determine that the subcommittee on           will make our prelimimiry determination'
ACTION: Notice.                              standard pipe and the following              by August 7, 1985.
                                             individual manufacturers of standard
SUMMARY:    On the basis of a petition       pipe, who have indicated· that they are      Scope of Investigation
filed in proper form with the United         filing the petition, Bull Moose Tube           The products under investigation are:
States Department of Commerce, we are        Company, Western Tube and Conduit            Circular welded carbon steel pipes and



                         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
                 Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                                      Page 216 of 1077
                                 Barcode:3883995-02 A-549-502 SCO - Scope Inquiry                  -   Line Pipe
                        Federal Register    I   Vol. 50, No. 59    I   Wednesday, March 27, 1985         I   Notices                12069

tubes, with an outside diameter of .375          International Trade Commission [lTC)          petitioner arrived at a weighted-average
inch or more but not over 16 inches, of          of this action so that it may determine       dumping margin of 33.5 percent.
any wall thickness, currently                    whether imports of this product are
classifiable iri the Tariff Schedules of                                                       Initiation of Investigation
                                                 causing material injury, or threaten
the United States, Annotated [TSUSA).            material injury, to a United States              Under section 732[c) of the Act, we
under items 610.3231, 610.3234, 610.3241,        industry. If this investigation proceeds      must determine, within 20 days after a
610.3242, 610.3243, 610.3252, 610.3254,          normally, the lTC will make its               petition is filed, whether it sets forth the
610.3256, 610.3258 and 610.4925. These           preliminary determination on or before        aijegations necessary for the initiation
products, commonly referred to in the            April15, 1985, and we will make ours on       of an antidumping duty investigation
industry as standard pipe or·structural          or before August 7, 1985.                     and. whether it contains information
tubing, are produced to various ASTM             EFFECTIVE DATE: March 27, 1985.               reasonably available to the petitioner
specifications, most notably A-152, A-           FOR FURTHER INFORMATION CONTACT:              supporting ,the allegations.
53 or A-135.                                     Ken Stanhagen, Office of Investigations,         We examined the petition on oil
Notification of lTC                              Import Administration, International          country .tubular goods from Austria and
                                                 Trade Administration, U.S. Department         have found that it meets the
   Section 732( d) of the Act requires us                                                      requirements of section 732(b) of the
to notify the lTC of this action and to          of Commerce, 14th S'treet and
                                                 Constitution Avenue, NW., Washington,         Act. Therefore, in accordance with
provide it with the information we used                                                        section 732 of the Act, we are initiating
to arrive at this determination. We will         D.C. 20230; telephone: (202) 377-1777.
                                                 SUPPLEMENTARY INFORMATION:                    an antidumping duty investigation to
notify the lTC and make available to it
                                                                                               determine whether oil country tubular
all nonprivileged and nonconfidential            The Petition                                  goods from Austria are being, or are
information. We will also allow the lTC
access to all privileged and confidential           On February 28, 1985, we received a        likely to be, sold in the United States at
information in our files, provided it            petition in proper form filed by the          less than fair value. If our investigation
confirms that it will not disclose such          United States Steel Corporation. In           proceeds normally, we will make our
information either publicly or under an          compliance with the filing requirements       preliminary determination by August 7,
administrative protective order without          of§ 353.36 of the Commerce Regulations        1985.
the consent of the Deputy Assistant              (19 CFR 353.36), the petition alleged that    Scope of Investigation
Secretary for Import Administration.             imports of the subject merchandise from
                                                 Austria are being, or are likely to be,         The merchandise covered by this
Preliminary Determination by lTC                 sold in the United States at less than fair   investigation is oil country tubular
   The lTC will determine by April15,            value within the meaning of section 731       goods. The term oil country tubular
1985, whether there is a reasonable              of lt.e Tariff Act of 1930, as amended        goods hollow steel products of circular
indication that imports of certain               (the Act), and ·that these imports are        cross section intended for use in the
circular welded carbon steel pipes and           causing material injury, or threaten          drilling of oil or gas. It includes oil well
tubes from Thailand are causing                  material injury, to a United States           casing, tubing and drill pipe of carbon or
material injury or threatening material          industry.                                     alloy steel. whether welded or seamless.·
injury to a United Sta~es industry. If its          On March 5, 1985, counsel for Lone         to either American Petroleum Institute
determination is negative the                    Star Steel Company requested co-              (API) or non-API specification (such as
investigation will terminate; otherWise,         petitioner status. We note that (J.S. Steel   proprietary), as currently provided· for in
it will proceed according to the statutory       has agreed to allow Lone Star Steel           the Tariff Schedules of the United States
procedures.                                      Company to be added as co-petitioner.         Annotated (TSUSA) items 610.3216,
Alan F. Holmer,                                     The petitioner based the United States     610.3219, 610.3233, 610.3242. 610.3243.
Deputy Assistant Secretary for Import            price on average values, f.a.s. foreign       610.3249, 610.3252, 610.3254. 610.3256,
Administration.                                  port, for January to October 1984,            610.3258, 610.3262, 610.3264. 610.3721,
March 20, 1985.                                  derived from Bureau of Census                 610.3722, 610.3751, 610.3925, 610.3935.
(FR Doc. 85-7271 Filed 3-26-85; 8:45am]          statistics.                                   610.4025, 610.4035, 610.4225. 610.4235.
BIWNO CODE 351D-D8-II                               The petitioner based foreign market        610.4325, 610.4335, 610.4942, 610.4944.
                                                 value on constructed value, derived           610.4946, 610.4954. 610.4955. 6-10.4956,
                                                 from Voest-Alpine's cost of producing         610.4957, 610.4966, 610.4967, 610.4968,
[A-580-502]                                      basic steel products, adjusted for the        610.4969, 610.4970, 610.5221. 610.5222.
                                                 difference in production costs for basic      610.5226, 610.5234, 610.5240. 610.5242,
011 Country Tubular Goods From                   steel products and oil country tubular        610.5243, 610.5244. This investigation
Austria; Initiation of Antidumping Duty          goods.                                        includes oil country tubular goods that
Investigation                                       The petition alleged sales at less .than   are finished and unfinished.
AGENCY: International Trade                      cost of production relative to third          Notification of lTC
Administration, Import Administration,           country sales only, as it avers there are
Department of Commerce.                          insufficient sales in the home market for        Section 732(d) of the Act requires us
ACTION: Notice.                                  comparisons. The petition does contain        to notify the lTC of this action and to
                                                 some information that sales to at least       provide it with the information we used
SUMMARY:    On the basis of a petition           one third country may be at less than         to arrive at this determination. We will
filed in proper form with the United             cost of production. If, during the course     notify the lTC and make available to it
States Department of Commerce, we are            of the investigation, we determine that       all nonprivileged and nonconfidential
initiating an antidumping duty                   there is not a viable home market, we         information. We will also allow the lTC
investigation to determin·e· whether oil         will commence a cost of production            access to all privileged and confidential
country tubular goods from Austria are            investigation relative to third country      information in our files, provided if
being, or are likely to be, sold in the           sales.                                       confirms that it will not disclose such
United States at less than fair value; We           Based on the comparison of values          information either publicly or under an
are notifying_the United States                   calculated by the foregoing methods, the     administrative protective order without


                 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
  Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 217 of 1077
              Barcode:3883995-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                    Attachment 3
 Certain Circular Welded Carbon Steel Pipes and Tubes
 From Thailand; Preliminary Determination of Sales at
Less Than Fair Value, 50 Fed. Reg. 40,427 (Oct. 3, 1985)




   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                         PUBLIC DOCUMENT
               Case 1:20-cv-00133-SAV Document 40                          Filed 05/07/21          Page 218 of 1077
                     Federal Register / Vol. 50, No. 192 / Thursday, October 3, 1985 / Notices                                  40427
                               Barcode:3883995-02 A-549-502 SCO - Scope Inquiry              -   Line Pipe

Title: 1986 Farm and Ranch                    Form Number: Agency—SOC-903;                Burden: 29,400 respondents; 29,400
  Identification Survey Pretest                 OMB—0670-0125                               reporting hours
Form Number: Agency—86-A4, 86-A5,             Type of Request: Revision of a currently    Needs and Uses: This survey is used to
  86-A6, 86-A4L1, 86-A6L3; OMB—N/A              approved collection                         provide statistics, not previously
Type of Request: New collection               Burden: 835 respondents; 209 reporting        available, for the Executive and
Burden: 3,600 respondents: 360 reporting        hours                                       Legislative Branches, such as multiple
  hours                                       Needs and Uses: This questionnaire will       recipiency of benefits of major
Needs and Uses: These report forms are          be used to collect information from         government programs, to support
  for test purposes in preparation for the      local building permit officials that is     policy analyses, and monthly program
  1987 Farm and Ranch Identification            needed to correctly list and sample         participation.
  Survey. The 1987 survey will be used          permits for the Survey of                 Affected Public: Individuals or
  to screen nonagricultural related             Construction.
                                                                                            households
  persons and duplicates from the final       Affected Public: State or local
                                                                                          Frequency: Twice a year
   census of agriculture mailing list.          governments
Affected Public: Farms                                                                    Respondent’s Obligation: Voluntary
                                              Frequency: Other
Frequency: One time                                                                       OMB Desk Officer: Timothy Sprehe,
                                              Respondent’s Obligation: Voluntary
Respondent’s Obligation: Mandatory            OMB Desk Officer: Timothy Sprehe,             395-4814
OMB Desk Officer: Timothy Sprehe,               395-4814                                    Copies of the above information
   395-4814                                   Agency: Bureau of the Census                collection proposals can be obtained by
Agency: Bureau of the Census                  Title: Quarterly Summary of Federal,        calling or writing DOC Clearance Office,
Title: 1986 Pre-enumeration Survey of           State, and Local Tax Revenue              Edward Michals (202) 377-4217,
   Los Angeles, California                    Form Number: Agency—F-71, F-72, F -         Department of Commerce, Room 6622,
Form Number: Agency—-DP-1350L, DP-              73; OMB—0607-0112                         14th and Constitution Avenue, NW„
   1353L; OMB—N/A                             Type of Request: Extension of a             Washsington D.C. 20230.
Type of Request: New collection                 currently approved collection               Written comments and
Burden: 4,500 respondents: 1,240              Burden: 5,254 respondents; 5,254            recommendations for the proposed
   reporting hours                              reporting hours                           information collections should be sent to
Needs and Uses: This survey is needed         Needs and Uses: The collected               Timothy Sprehe, OMB Desk Officer,
   to test an alternate method of Census        information is used to publish            Room 3235, New Executive Office
   evaluation in case the Post                  benchmark statistics on public sector     Building, Washington, D.C. 20503.
   Enumeration Survey proves to be too          taxes; to provide data to the Bureau of     Dated: September 26,1985.
   operationally difficult. Results will be     Economic Analysis for GNP                 Edward; Michals,
   used to test whether a Pre­                  calculations and other economic           Departmental Clearance Officer.
   enumeration survey is a viable means         indictors; and to provide data for
   of evaluating a census.                                                                [FR Doc. 85-23635 Filed 10-2-85; 8:45 am)
                                                economic research and comparative
Affected Public: Individuals or                 studies of governmental finances.         BILLING CODE 3510-07-M
   households                                 Affected Public: State or local
Frequency: One time                             governments
Respondent’s Obligation: Mandatory                                                        International Trade Administration
                                              Frequency: Quarterly
OMB Desk Officer: Timothy Sprehe,             Respondent’s Obligation: Voluntary
   395-4814                                                                               [A-549-502]
                                              OMB Desk Officer: Timothy Sprehe,
Agency: Bureau of the Census                    395-4814                                  Certain Circular Welded Carbon Steel
Title: Survey of Income and Program           Agency: Bureau of the Census                Pipes and Tubes From Thailand;
   Participation—Wave 8                       Title: Survey of Income and Program         Preliminary Determination of Sales at
Form Number: Agency—SIPP-4800,                  Participation 1986 Panel Wave 2           Less Than Fair Value
   SIPP-4803; OMB—0607-0425                     Prestest
Type of Request: Revision of a currently      Form Number: Agency—SIPP-62000(X),          AGENCY: International Trade
   approved collection                          SIPP-6205L(X); OMB—0607-0425              Administration, Import Administration,
Burden: 32,760 respondents; 16380             Type of Request: New collection             Department of Commerce.
   reporting hours                            Burden: 350 respondents; 175 reporting      a c t i o n : Notice.
 Needs and Uses: This survey is needed          hours
   to provide the executive and               Needs and Uses: This survey is used to      sum m ary:  We have preliminarily
   legislative branches with improved           pretest the Wave 2 topical module         determined that certain circular welded
   statistics on income distribution and        questions. These questions will be        carbon steel pipes and tubes from
   data not previously available on             added to the SIPP 1986 Panel Wave 2       Thailand are being, or are likely to be,
   eligibility for and participation in          Questionnaire.                           sold in the United States at less than fair
   government programs. Changes in            Affected Public: Individuals or             value, and have notified the U.S.
   status and participation will be             households                                International Trade Commission (ITC)
   measured over time. The data will          Frequency: One time                         of our determination. We have also
   support policy and program planning        Respondent’s Obligation: Voluntary          directed the U.S. Customs Service to
 Affected Public: Individuals or              OMB Desk Officer: Timothy Sprehe,           suspend the liquidation of all entries of
   households                                    395-4814                                 certain circular welded carbon steel
 Frequency: One time                          Agency: Bureau of the Census                pipes and tubes from Thailand that are
 Respondent’s Obligation: Voluntary           Title: Survey of Income and Program         entered, or withdrawn from warehouse,
 OMB Desk Officer: Timothy Sprehe,               Participation 1986 Core W aves 1-8       for consumption, on or after the date of
   395-4814                                   Form Number: Agency—SIPP-6100-6800,         publication of this notice, and to require
 Agency: Bureau of the Census                    SIPP-6001, SIPP-6105                     a cash deposit or bond for each entry in
 Title: Questionnaire for Building Permit     Type of Request: Revision of a currently    an amount equal to the estimated
   Official                                      approved collection                      dumping margin as described in the



                Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                     PUBLIC DOCUMENT
          Case 1:20-cv-00133-SAV Document 40                           Filed 05/07/21         Page 219 of 1077
 40428                Federal Register / Voi. 50, No. 192 / Thursday, October 3, 1985 / Notices
                         Barcode:3883995-02 A-549-502 SCO - Scope Inquiry - Line Pipe

 “Suspension of Liquidation" section of        postponed die preliminary                    differences in credit m accordance with
 this notice.                                  determination on July 18,1985 (50 FR *       § 353.15 of our Regulations (19 CFR
   If this investigation proceeds              30493).                                      353-15J. W e also deducted, where
 normally, we will make a f i n a l              We investigated Saha Thai Steel Pipe       appropriate, the home market packing
 determination by December 10,1385.           Company, Ltd, and Thar Steel Pipe             cost and added the packing cost
 EFFECTIVE D A TE: October 3,1985.            Industry Company, Ltd» the                    incurred on sales to the United States.
FOR FURTHER INFORMATION CONTACT:              manufacturers who account for all Thai        Pursuant to § 353.56 of the Regulations»
John J. Kenkel, Office o f Investiga tions,   exports o f the merchandise to the United     we made currency conversions at the
Import Administration, International          States. W e examined 100 percent o f the      rates certified by the Fedral Reserve
Trade Administration, U.S. Department         sales made by these companies during          Bank.
of Commerce, 14th Street and                  the period of investigation.                    We made comparisons of "such or
Constitution Avenue, NW., Washington,         Scope of Investigation                        similar” merchandise based on grade»
D.C. 20230; telephone: (202) 377-4929.                                                      dimension» and end finish selected by
                                                The products under investigation are:
SUPPLEMENTARY INFORMATION:                                                                  Commerce Department industry experts.
                                              certain circular welded carbon steel
                                                                                           Differences in merchandise were not
Preliminary Determination                     pipes and tubes, also known as
                                                                                            considered in the price to price analysis
                                              “standard pipe“ or “structural tubing,”
   We have preliminarily determined                                                        because they were insignificant for
                                              as currently provided in items 810.3231,
that certain circular welded carbon steel                                                  purposes of the preliminary
                                              610.3234, 610.3241, 6103242, 6103243,
pipes and tubes from Thailand are                                                          determination. W e will reco n sid e r them
                                              610.3252, 610.3254, 610:3256» 6103258 and
being, or are likely to be, sold in the                                                    in the final determination.
                                              610.4925 of the T a riff Schedules o f the
United States at less than fair value, as     United' States Annotated-                       The petitioners alleged that sales in
provided m section 733 of the Tariff Act                                                   the home market were at prices below
of 1930, as amended {19 U.S.C. 1873b)         Fair Value Comparisons                       the cost of producing the merchandise.
(the Act). The weighted-average margin          To determine whether sales of the          We examined production costs which
is listed in the ‘"Suspension of              subject merchandise in the United            included all appropriate costs for
Liquidation” section of this notice.          States were made at less than fair value,    materials, fabrication and general
                                              we compared the United States price          expenses. We found sufficient sales for
Case History
                                              with the foreign market value.               both Saha Thai Steel Pipe Company and
     On February 28» 1985» we received a                                                   Thai Steel Pipe Industry Company
 petition filed in proper form from the       United States Price                          above the cost of production to allow us
 Standard Pipe Subcommittee of the              As provided in section 772(b) of the       to use their home market prices, in
 Committee on Pipe and Tube Imports,          Act, we used the purchase {nice of the       accordance with section 773(a)(1)(A) of
 on behalf of the U.S. industry producing     subject merchandise to represent the         the Act, to determine foreign market
 certain circular welded carbon steel         United States price because the              value.
 pipes and tubes. In compliance with the      merchandise w as sold prior to the date
 filing requirements of $ 353.38 of the                                                    Preliminary Negative Determination of
                                              of importation to unrelated purchasers       Critical Circumstances
 Commerce Regulations (19 CFR 353.36),        in the United States. W ecaleulated the
 the petition alleges that imports of the     purchase price based on the FOB or C.            The petitioners alleged that imports of
 subject merchandise from Thailand are        + I. packed price. W e made deductions»       pipe and tube from Thailand present
béing, or are likely to be, sold in the       where appropriate, for foreign inland         “critical circumstances.” Under section
United States at less than fair value         freight, inland and marine insurance,         733(e) of the Act, critical circumstances
within the meaning of section 731 o f the     handling and brokerage charges. We            exist if we have a reasonable basis to
A ct (19 U.S.GL 1673), and that these         increased the United States price by the      believe or suspect that (1) there is a
imports are materially injuring, or           amount of import duties imposed by            history of dumping in the United States
threatening material injury to, a U.S.        Thailand which have been rebated by           or elsewhere of the class or kind of the
industry.                                     reason of the exportation o f the             merchandise which is the sub ject of the
    After reviewing the petition, we          merchandise pursuant to section               investigation; or the person by whom, or
determined that it contained sufficient       772(d)(1)(B) of the Act (19 U.S.C.           for whose account, the merchandise was
grounds upon which to initiate an             1677a(dKl)(B).                               imported knew or should have known
antidumping investigation. W e initiated                                                   that the exporter was selling the
the investigation on March 20,1985 (50        Foreign Market Value                         merchandise which is the subject of the
F R 12068), and notified the ITC of our          In accordance with section 773(a) of      investigation at less than its fair value;
action.                                       the Act» we calculated foreign market        and (2) there have been massive imports
    On April 15,1985, the ITC found that      value based on home market sales,            of the class or kind of merchandise that
there is a reasonable indication that         packed or unpacked, to unrelated             is the subject of the investigation over a
imports of certain circular welded            purchasers. From these prices we             relatively short period.
carbon steel pipes and tubes from             deducted, where appropriate, inland             In determining whether there is a
Thailand are threatening material injury      freight and discounts. In accordance         history of dumping of the product under
to a U.S. industry (U.S. ITC Pub. No.         with C olor Television R eceiversjrom        investigation, we ascertain whether
1680, April 1985).                            Korea, 49 FR 50420 (December 28,1984),       there have been any prior investigations
    On July 1 6 ,1985» the petitioners        we also deducted from home market            of this product in any other country.
requested that we postpone the                prices a business or sales tax which is      While Australia investigated this
preliminary determination until               levied on all domestic sales of pipe and     product, it made a negative final
September 26,1985. They also alleged          tube at a 5.5 percent rate. W e made         determination in February, 1985. The
that critical circumstances e x ist We        adjustments, where appropriate, for          Department has not investigated this




           Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                               PUBLIC DOCUMENT
               Case 1:20-cv-00133-SAV Document 40                                    Filed 05/07/21           Page 220 of 1077
                        Federal Register / Vol. 50,A-549-502
                              Barcode:3883995-02     No. 192 SCO
                                                             / Thursday, October 3,
                                                                 - Scope Inquiry - 1985
                                                                                    Line /Pipe
                                                                                           Notices                                         40429

product before. Therefore, we find that                                                                  Petitions by Producing Firms for
                                                                                              Weight-
 there is no history of dumping.                                                                         Determinations of Eligibility T o Appiy
   The second criterion is whether the                Manufacturer/producer/exporter          average
                                                                                               margin    for Trade Adjustment Assistance;
importer knew, or should have known                                                           percent­
                                                                                                         Caribbean Die Casting Corp. et al.
                                                                                                age
that the exporter was dumping the
merchandise. We normally consider             Saha Thai Steel Pipe Co.................. „....     1 17
margins of 25 percent or more to              Thai Steel Pipe Industry Co. .____________          6.71      Petitions have been accepted for filing
                                              All Others.............................             1.90   on the dates indicated from the
constitute knowledge of dumping. Since
the margins in this case do not meet or                                                                  following firms: (1) Caribbean Die
                                              ITC Notification                                           Casting Corporation, Calle D, Number
exceed this level, we find that
knowledge of dumping cannot be              - In accordance with section 733(f) of                       86, Bayamon, Puerto Rico 00619,
imputed to the importers.                    the Act, we will notify the ITC of our                      producer of window hardware (August
   W e therefore, did not need to consider determination. In addition, we are                            21.1985) ; (2) Herkimer Wood Products
                                             making available to the ITC all                             Company, Inc., P.O. Box 135, Herkyner,
whether there are massive imports over
a relatively short period.                   nonprivileged and nonconfidential                           New York 13350, producer of wood
                                             information relating to this                                pallets, crates and boxes (August 23,
   For the reasons described above, we
                                             investigation. We will allow the ITC                        1985); (3) The Zeller Corporation, P.O.
preliminary determine that “critical
                                             access to all privileged and confidential                   Box 278, Defiance, Ohio 43512, producer
circumstances” do not exist with respect
                                             information in our files, provided the                      of automotive parts (August 23,1985); (4)
to pipe and tube from Thailand.
                                             ITC confirms that it will not disclose                      Greenview Manufacturing Company,
Verification                                  such information, either publicly or                       2557 North Greenview Avenue, Chicago,
                                             under an administrative protective                          Illinois 60614, producer of window and
   As provided in section 776(a) of the       order, without the written consent of the                  floor cleaning squeegees (August 27,
Act, we will verify all information used     Deputy Assistant Secretary for Import                       1985); (5) The May Apparel Group, Inc.,
in reaching our final determination.         Adiministration. The ITC will determine                     P.O. Box 190, Mebane, North Carolina
                                             whether these imports materially injure,                    27302, producer of girls’ dresses, tops,
Suspension of Liquidation
                                              or threaten material injury to, a U.S.                     slacks and shorts (August 28,1985); (6)
   In accordance with section 733(d) of       industry before the later of 120 days                      Scherer, Inc., 3777 NW. 46th Street,
the Act, we are directing the United          after we make our preliminary                              Miami, Florida 33166, producer of
States Customs Service to suspend             affirmative determination or 45 days •                     apparel belts, aprons, doll clothes and
liquidation of all entries of certain         after we make our final affirmative                        handbags (August 28,1985); (7) Olympic
circular welded carbon steel pipes and       determination.                                              Mills Corporation, P.O. Box 1669,
tubes from Thailand that are entered, or     Public Comment                                              Guaynabo, Puerto Rico 00657, producer
withdrawn from warehouse, for                    In accordance with §353.47 of our                       of men’s and boys’ T-shirts, shorts, and
consumption, on or after the date of         regulations (19 CFR 353.47), if requested,                  pajamas; and women’s dresses (August
publication of this notice in the Federal    we will hold a public hearing to afford                     29.1985) ; (8) Leader Dyeing & Finishing
Register. The United States Customs          interested parties an opportunity to                        Company, Inc., 94 Madison Avenue,
Service shall require a cash deposit or      comment on this preliminary                                 Paterson, New Jersey 07509, producer of
the posting of a bond equal to the           determination at 10:00 a.m. on                              fabric (August 29,1985); (9) Marijon
estimated weighted-average amounts by        November 7,1985, at the United States                       Dyeing and Finishing Company, Inc.,
which the foreign market value of the        Department of Commerce, Room 1851,                          P.O. Box 242, East Rutherford, New
merchandise subject to this                  14th Street and Constitution Avenue,                        Jersey 07073, producer of fabric (August
investigation exceeds the United States      NW., Washington, D.C. 20230.                                30.1985) ; (10) Shapes of Clay, Inc., 25717
price as shown in the table below. This      Individuals who wish to participate in                      126th Avenue East, Graham,
suspension of liquidation will remain in     the hearing must submit a request to the                    Washington 98338, producer of giftware
effect until further notice.                 Deputy Assistant Secretary for Import                       (August 30,1985); (11) North Side
   Article VI.5 of the General Agreement     Administration, Room B-099, within 10                       Lumber Company, P.O. Box 311,
on Tariffs and Trade provides that “[n]o     days of the publication of this notice.                     Philomath, Oregon 97370, producer of
product. . . shall be subject to both        Requests should contain: (1) party’s                        softwood lumber (September 3,1985);
antidumping and countervailing duties        name, address, and telephone number;                        (12) Troytown Shirt Corporation, P.O.
to compensate for the same situation of      (2) the number of participants; (3) the                     Box 139, Cohoes, New York 12047,
dumping or export subsidization.” This       reason for attending; and (4) a list ofithe                 producer of women’s blouses and men’s
provision is implemented by section          issues to be discussed.                                     shirts (September 6,1985); (13)
772(d)(1)(D) of the Act, which prohibits         In addition, prehearing briefs in at                    Contextural Design, Inc., P.O. Box 17105,
assessing dumping duties on the portion      least 10 copies must be submitted to the                    Raleigh, North Carolina 27619, producer
of the margin attributable to export         Deputy Assistant Secretary by                               of wood chairs and tables (September 6,
subsidies. In the final countervailing       November 4,1985. Oral presentations                         1985); (14) Troutlodge, Inc., P.O. Box 11,
duty determination on certain circular       will be limited to issues raised on the                     McMillin, Washington 98352, producer
welded carbon steel pipes and tubes          briefs. All written views should be filed                   of trout eggs and live trout (September 6,
from Thailand, we found export               in accordance with 19 CFR 353.46,                           1985); (15) Eugene Doll and Novelty
subsidies (50 FR 32751). Since dumping       within 30 days of this notice’s                             Company, Inc., 4012 2nd Avenue,
duties cannot be assessed on the portion publication, at the above address and in                        Brooklyn, New York 11232, producer of
of the margin attributable to export         at least 10 copies.                                         dolls (September 6,1985); (16)
 subsidies, there is no reason to require a  Gilbert B. Kaplan,                                          Columbian Rope Company, P.O. Box
cash deposit or bond for that amount.        Acting Deputy Assistant Secretary for Import                270, Guntown, Mississippi 38849,
Thus, the amount of the export               Administration.                                             producer of cordage (September 9,1985);
 subsidies, 1.79 percent ad valorem, will    September 26,1985.                                          (17) United Gasket Corporation, 1633
be subtracted for deposit or bonding         [FR Doc. 85-23524-Filed 10-2-85; 8:45 am]                   South 55th Avenue, Cicero, Illinois
 purposes from the dumping margin.           BILLING CODE 3510-DS-M                                      60650, producer of gaskets and gasket


               Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                        PUBLIC DOCUMENT
             Case 1:20-cv-00133-SAV Document 40                              Filed 05/07/21      Page 221 of 1077
40430                 Federal Register / Voi, 50, No. 192 / Thursday, October 3, 1985 / Notices
                           Barcode:3883995-02 A-549-502 SCO - Scope Inquiry - Line Pipe

materials (September 9,1985); (18)            Amendola General Woodwork                      a 3 year period, subject to available
Koszegi Products, Inc., P.O. Box 1277,         Company, Inc., 529 Sherman Avenue,           funds. The cost of performance for the
South Bend, Indiana 46624, producer of        Hamden, Connecticut 06514, producer of        first twelve (12) months is estimated at
cases, bags and covers for equipment          wood furniture parts (September 18,           $523,529 for the project performance of
and instruments (September 10,1985);          1985); and (37) H.M. Quackenbush, Inc.,       April 1,1986, to March 31,1987. The
 (19) Circuit systems, Inc., 1120 Fullerton   220 Prospect Street, Herkimer, New            MBDC will operate in the Chicago,
Avenue, Addison, Illinois 60101,              York 13350, producer of nutcrackers,          Illinois Metropolitan Statistical Area
producer of printed circuit boards            nutpicks and other plated metal articles       (MSA). The first year cost for the MBDC
(September 10,1985); (20) Platt Bros. &        (September 23,1985).                         will consist of $445,000 in Federal funds
Company, 2670 South Main Street,                 The petitions were submitted               and a minimum of $78,529 in non-
Waterbury, Connecticut 06721, producer        pursuant to section 251 of the Trade Act      Federal funds which can be a
of zinc wire, rod, strip and eyelets          of 1974 (Pub. L. 93-618). Consequently,       combination of cash, in-kind
(September 10,1985); (21) Carbide             the United States Department of               contribution and fees for services). The
Engineering Specialists, Inc., 1529 North     Commerce has initiated separate               award number will be 05-10-86002-01.
Seymour Road, Flushing, Michigan              investigations to determine whether               The funding instrument for the MBDC
48433, producer of machine tool               increased imports into the United States      will be a cooperative agreement and
components (September 11,1985); (22)          of articles like or directly competitive      competition is open to individuals,
Chapnik & Company, 230 W est 38th             with those produced by each firm              nonprofit and for-profit organizations,
Street, New York, New York 10018,             contributed importantly to total or           local and state governments, American
producer of women’s suits (September          partial separation of the firm’s workers,     Indian tribes and educational
11.1985) ; (23) Noel Industries, Inc., 350    or threat thereof, and to a decrease in       institutions.
Fifth Avenue, New York, New York              sales or production of each petitioning           The MBDC will provide management
10118, producer of men’s and children’s       firm.                                         and technical assistance to eligible
jeans and tops (September 11,1985); (24)         Any party having a substantial             clients for the establishment and
F & G Manufacturing, Inc., 69 Anderson        interest in the proceedings may request       operation of businesses. The MBDC
Avenue, Moonachie, New Jersey 07074,          a public hearing on the matter. A             program is designed to assist those
producer of copying machine parts             request for a hearing must be received        minority businesses that have the
(September 11,1985); (25) Jackl ’N Hides      by the Certification Division, Office of      highest potential for success. In order to
Corporation, 413 South 12th Street,           Trade Adjustment Assistance, Room             accomplish this, MBDA supports MBDC
Omaha, Nebraska 68102, producer of            4015A, International Trade                    programs that can: coordinate and
office and commercial furniture               Administration, U.S. Department of            broker public and private sector
(September 11,1985); (26) Omaha Steel         Commerce, Washington, D*.C. 20230, no         resources on behalf of minority
Castings Company, 4601 Famam Street,          later than the close of business of the       individuals and firms; offer them a full
Omaha, Nebraska 68132, producer of            tenth calendar day following the              range of management and technical
steel castings (September 11,1985); (27)      publication of this notice.                   assistance; and serve as a conduit of
Paramount Coat Company, Inc., 143                The Catalog of Federal Domestic            information and assistance regarding
Albany Street, Cambridge,                     Assistance official program number and        minority business.
Massachusetts 02139, producer of              title of the program under which these           Applications will be judged on the
women’s blazers (September 12,1985);          petitions are submitted is 11.309, Trade      experience and capability of the firm
(28) L.E. Jones Company, 1200 34th            Adjustment Assistance. Inasfar as this        and its staff in addresssing the needs of
Avenue, Menominee, Michigan 49856,            notice involves petitions for the             minority business individuals and
producer of gasoline and diesel engine        determination of eligibility under the        organizations; the resources available to
components (September 13,1985); (29)          Trade Act of 1974, the requirements of        the firm in providing management and
Warwick Dyeing Corporation, P O. Box          Office of Management and Budget               technical assistance; the firm’s proposed
267, W est Warwick, Rhode Island 02903,       Circular No. A-95 regarding review by         approach to performing the work
producer of fabric (September 13,1985);       clearinghouses do not apply.                  requirements included in the
(30) Susquehanna Broadcasting                 Jack W . Osbum, Jr.,                          application; and the firm’s estimated
Company, 140 East Market Street, York,        Director, Certification Division, Office of   cost for providing such assistance. It is
Pennsylvania 17401, producer of               Trade Adjustment Assistance.                  advisable that applicants have an
earthenware (September 16,1985); (31)         [FR Doc. 85-23634 Filed 10-2-85; 8:45 amj     existing office in the geographic region
Bayview Manufacturing, Inc., P.O. Box         BILLING CODE 3510-OR-M                        for which they are applying.
101, North Dartmouth, Massachusetts                                                            The MBDC will operate for a 3 year
02747, producer of women’s slacks and                                                       period with periodic reviews
skirts (September 16,1985); (32) Serotta      Minority Business Development                 culminating in annual evaluations to
Cycle Corporation, Route 1 Box 43,            Agency                                        determine if funding for the project
Greenfield, New York 12833, producer of                                                     should continue. Continued funding will
bicycle frames (September 16,1985); (33)      Solicitation of Applications; Minority        be at the discretion of MBDA based on
Electromech, Inc., 528 Elm Street,            Business Development Center; liiinois         such factors as a MBDC’s satisfactory
Kearny, New Jersey 07032, producer of         a g e n c y : Minority Business               performance, the availability of funds,
electrical transformers and linear power      Development Agency, Commerce.                 and Agency priorities.
supplies (September 16,1985); (34)            a c t i o n : Notice.
                                                                                               Closing Date: The closing date for
Roico, Inc., 15 Park Road, Tinton Falls,                                                    applications is November 8,1985.
New Jersey 07724, producer of stampers,       s u m m a r y : The Minority Business         Applications must be postmarked on or
stamping sets, inks & pads (September         Development Agency (MBDA)                     before November 8,1985.
16.1985) ; (35) Leon Clothing                 announces that it is soliciting               a d d r e s s : Chicago Regional Office,
Manufacturing, Inc., 660 Summer Street,       competitive applications under its            Minority Business Development Agency,
Boston, Massachusetts 02116, producer         Minority Business Development Center          55 East Monroe Street, Suite 1440,
of men’s coats (September 17,1985); (36)      (MBDC) Program to operate a MBDC for          Chicago, Illinois 60603, 312 /353 - 0182 .



             Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 222 of 1077
             Barcode:3883995-02 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                    Attachment 4
 Antidumping: Circular Welded Carbon Steel Pipes and
 Tubes From Thailand; Final Determination of Sales at
Less Than Fair Value, 51 Fed. Reg. 8384 (Jan. 27, 1986)




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                 PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                 Filed 05/07/21              Page 223 of 1077
                Barcode:3883995-02 A-549-502 SCO - Scope
                                                    A-9 Inquiry                       -    Line Pipe


                     Federal Rflliater       I   Vol. 51, No. 17    I   Monday. January 27. 1986        I     Notices

lA-~1                                            United States at less than fair value          Schedule. of the United State1
                                                 within the meaning of eection 731 of the       AIUiotated.
Antidumping: Circular Welded Carbon              Act (19 U.S.C. 1673), and that these
Steel Pipes and Tubes From Thailand;             importl are materially injuring. or            Fair Value Comparisons
Final Determtndon of &ales -' Len                threatening material injury to. a U.S.           To determine whether sales of the
Than Fltlr Vlllue                                industry.                                      subject merchandise in the United·
AGENCY: International Tra'de                        After reviewing the petition, we            Stlltes were made at less than fair value
Adminiatration.Jmpoi1 Administration,            determined that it contained IUfficient        we compared the United States pr.ice
Commerce.                                        grounda upoa which to Initiate an              with the foreign market value.
ACTION: Notice.                                  antidnmping investigation. We initiated
                                                                                                Uaited StatH Price
                                                 the inveltigation on March ZD. !985 (50
8UMMARV: We have detennined that                 FR U068). and IIOtified tbe ITC of our            As provided in section 772(b) of the
certain cirwlar welded carbon 1teel              action.                                        Act, we used the purchase price of the
pipes and tubes from Thailand are                   On April15, 1185, tbe rrc   found that      subject merchandise to represent the
being. or are likely to be, sold in the          there ilia reuaaable indication that           United States priae because tht<
United States at less than fair value, and       imports of certain circular welded             lnfJ'I'chandise was sold']Jrior to the date
have aotifaed the U.S. latemational              carbon steel pipes and tubes from              of importation to unrelated purchasers
Trade Corami.aaion (ITC) of our                  Thailand are materially injuring. or           in the United Statl!'ll. We calculated the
determiuatioll. We have ahso dira:ted            threatening material injury to. a U.S.         purchase price based on the FOB or C +
the U.S. Cutoms Service to oontiDue to           industry (U.S. ITC Pub. No. 1880. April        I packed price. We made deductions.
suspend lile liquidation of all entries of       1985).                                         where appropriate, for foreign inland
certain circular welded carbon 1teel               On July 11. 1985, the petitioners            freigltt, inland and marine insurance,
pipes and tubes from Thailand that are           alleged that the resp011denta' home            handling and brokerage charges. We
entered. or withdrawn from warehouse,            market sales prices were below cost of         increased the United States price by the
for coniiWDJ)ti011, em or after October 3,       production.                                    amonnt of import duties imposed by
1985, and to require a cash deposit or              On July !6, 1985, the petitioners           Thailand which had been rebated by
bond for each eDtry in an amount equal           requested that we postpone the                 reason of the exportation of the
to 15.19 percent ad valorem for Saha             preliminary determination until                merchandise pursua11t to aection
Thai Steel Pipe Company and 15.80                September 26, 1985. They also alleged          772(d)(l)(B) of the Act (19 U.S.C.
percent for Thai Steel Pipe lnduatry             that critical circumstances exisL We           t6i'7a( d )(1 )(B)).
Company.                                         postponed the preliminary                      ForeiJn Market Value
EFFEcnVE DATE: January 'D,1988.                  determination on July 18, 1985 (50 FR
FOil FURTHEIIINFORMATION CC*TAC'r.               30493).                                          The petitioners aneged that sales in
John J. Kenkel or Charles Wilson. Office            On July 25, 1985, we initiated a cost of    the home market were at prices below
of Investigations, Import Administration,        production iDvestigation.                      the cost or producing tbe merchandise.
International Trade Administration, U.S.            We invutiaated Saba Thai Steel Pipe         We attempted to exanrlne production
Departme.Dt of Commerce, 14th Street             Company.IJd., (Saba Thai) and Thai             colla including all appropriate costs for
and CWUltitution Ave11ue. NW..                   Steel Pipe Industry Company, Ltd., (Tftai      materials, fabrication end gelle'l'al
Washington. D.C. 20230; telephone: (202)         Steel) the manufacturers who account           expenses. However, as explained in the
377-5404 ar (202) 377-5288.                      for all Tlaai exports of the merchandise       verification sectioa of this notice. below,
                                                 to the United States. We examined 100          we were unable to verify portions of the
IUPPLEMPITARY IIIFORMATION:
                                                 percent of &he Bales made by these             respondents' cost of production
Final Determination                              companies during the period of                 information. Therefore, for those
   We have determined that certain               investigation.                                 portioos which could not be verified. we
circular welded carbon steel pipes and             On September 26, 1985, we made an            calculated the cost of production by
tubes from Thailand are beiJ18. or are           affirmative preliminary determination          using the best information available,
likety to be, sold in the United States at       (50 FR 40427~                                  which was estimates derived from the
less than fair value. as provided in               We verified the respondents'                 respondents' and petitioners'
section 735 of the Tariff Act of 1~0. as         questionuaire reapoaes on October 1~           information.
amended (19 U.S.C. 16i3d) [the Act).             24.1985.                                         In accordance with aeclion
The weighted-average margins are listed            We conducted a pllblic hearing on            773(a)(1)(A) of the Act, when there were
in the "Suspenaion of Liquidation"               December 5, 1985.                              1ufficient eales of such or similar
section of thia notice.                            On December 8, 1985. we postponed            111erchandise at or above the cost of
                                                 our final determination until not later        production for a particular product
Case History                                                                                    group, we calculated foriegn market
                                                 than January 18. 1~.
  On February 28. 1985, we received a                                                           value for Thai Steel based on home
petition filed in proper form from the           Scope of lllvestigation                        market sales. packed, to unrelated
Standard Pipe Subcommittee of the                  The products under investigation are:        purcha~ers. When there were
Committee on Pipe and Tube Imports.              certain circular welded carbon steel           insufficient sales or such or similar
and its member companies, on behalf of           pipes and tubes, also known aa                 merchandiae at or above the cost of
the U.S. industry producing certain              "standard pipe" or "structlD'al tubing."       production for a particular product
circular welded carbon steel pipes and           which includes pipe and tube with an           group. we uted constructed value as the
tubes. In compliance with the filing             outside diameter of 0.375 inch or more         basis for comparison.
requirements of I 353:36 of the                  but not over 16 inches. or any wall              When foreign market value was based
Commerce Regulations (19 CFR 353.36).            thickness, as currentl)· provided in items     on home market price, we made
the petition alleges that imports of the         610.3231, 610.3234. 610.3241, 610.3242.        comparisons or "such or similar"
subject merchandise from Thailand are            610.3243, 610.3252. 610.3254, 610.3256.        merchandise groups based on grade.
being. or are likely to be, sold in the          610.3258 and 610.4925 of the Tariff            dimension. and end finishA-9 selected by




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                         PUBLIC DOCUMENT
           Case 1:20-cv-00133-SAV Document 40                                Filed 05/07/21           Page 224 of 1077
                                                          A-10
                            Barcode:3883995-02 A-549-502 SCO - Scope Inquiry                    -   Line Pipe


                       Federal Rfllister / Vol. 51, No. 17          I   Monday. January 2.7, 1986      I   Notices                 1385

Commerce Departmentlnduatey experts.             above the cost of production. we used             The second criterion is whether the
Where foreian market value was based             delivered home market prices to               importers knew, or ahould have known.
on constructed value, we used timely             determine the foreign market value.           that the exporter was dumping the
information submitted by Thai Steel              From these delivered prices we                merchandise. We normally consider
when we were able to verify it and,              deducted inland freight coats and trade       margins of 25 percent or more to
otherwise, best Information available for        discounts. We made adjustment. for            constitute conatructive knowledae of
materials, fabrication. aeneral expenses,        diHerences in credit costa. We alao           dumping. Since the margins in this caae
profit, and packins costa. When                  subtracted home market packiq coats           do not meet or ex.ceed this level. we find
appropriate for constructed value,               and added U.S. packing charges.               tht knowledge of dumping cannot be
adjustments were made under I 353.15                For product groupings for which there       imputed to the importers.
of the Commerce Repletions for.                  were insufficient sales at or above the            Because we do not have either a
differences in circumstances of sale             cost of production. we calculated the          history of dumping or knowledge on the
between the two markets. These                   constructed value by using Information         part of the importers that the
adjustment• were for differences In              submitted by Saba Thai when it was             merchandise was being dumped, we,
credit costs. Since the amount for               timely and we were able to verify it.          therefore. do not have to consider
general expenses was areater than 10             and, otherwise, best information               whether there are massive imports over
 percent of the cost of materials and            available for cost of materials,               a relatively short period.
 fabrication, we did not need to adjuat it       fabrication, general expenses, profit.             Thus, for the reasons described above,
 to the statutQry minimum of 10 percent.         and packing costs. Since the amount for        we determine that "critical
 Since the amount for profit was less            general expenses was lesa than ten             circumstances" do not exist with respect
 than eight percent of the coat of               percent of the cost of materials and           to pipes and tubes from Thailand.
 materials. fabrication and aeneral              fabrication, we adjusted it to the
 expenses. ill accordance with statutory         atatutory minimum of ten percent. Since        Veriftcatioa
 requirements, we added eight percent of         the amount for pJ'9fit waa less than elsht         In accordance with section m(a) of
 the aum of the coat of materials.               percent of the cost of materiala.           ,. the Act, the Department attempted to
 fabrication and aeneral expenaes for            fabrication and general expenses, in           verify the cost-of-production data of
 profit.                                         accordance with atatutory requirements, Thai Steel and Saba Thai. However,
    In the caae of Thai Steel, we found          we added eight percent of the sum of the respondents submitted numerous
 sufficient aales In one product pup at          costs of materials, fabrication and            revisions to the cost-of-production data
 or above the coat of production to allow        general expenses for profit. Where             shortly before the start of and during the
 us to use ita delivered home market              appropriate for constructed value,            on-site verification. In addition, there
 prices to determine foreisn market              adjustments were made under I 353.15           was a lack of aufficient supporting
 value. ·From these delivered pricea we          of the Commerce Regulations for                documentation for certain portions of
 deducted inland freiaht costs. We made           differences in credit costs in the two         the respondents' cost-of-production
 adjustment. for differences In credit            markets.                                       information. Therefore, we determined
 costs in accordance with I 353.15 of our         N~tiveDe~tionofCritical                        that portions of the cost of production
 Resulationa (19 CFR 353.15). Since there         CircumataDc:ea                                data submitted by the respondents could
 were- no home market packing costs. we              The petitioners allesed that Imports of not be verified.
 added the packiDs COlla Incurred on              pipe and tube from Thailand present
 sales to the United States.                                                                     Petitlaaen' Commeala
                                                  "critical circumstances." Under aection
    ln accordance with current                    7S5{a)(3) of the Act. critical                    Comment 1. The petitioners allege that
  Departmental poUcy, we also deducted            circumstances exist if we determine •          critical circumtances exiat and that the
  from foreign market value for both              that (1) There is a history of dumping In      Department should Impute knowledge of
  respondents a business or sales tax             the United States or elsewhere of the          dumping to the importers based on
  which Is levied on domestic aales of            class or kind of merchandise which is          prices of pipe Imports from countries
  pipe and tube at a 5.5 percent rate.            the subject of the investigation: or the       other than Thailand. price of coil
  Although section 172(d)(1)(C) of the Act        persoo by whom, or for whose account.          imports and margins lower than 25
  calls for addiq these taxes to the              the merchandise waa imported knew or           percent.
  United Statea price. this would result In       should have known that the exporter               DOC Position. We have found that
  distortiq the &ax absent an ad valorem          was selling the merchandise which ia           critical circumstances do not exist.
  margin. We are unable to establish what         the subject of the investiaation at less       Petitioners' position ignores the many
  the appropriate tax basis would be for          than its fair value: end (2) thenl have        financial complexities and adjustments
  the exported merchandiae since it is not        been massive imports of the clau or            that are essential in calculating whether
  subject to the tax. ln the abaence of           kind of merchandise that ill the subject       merchandise is sold at leas than fair
  knowin& what the tax addition to U.S.           of the investiaation over a relatively         value. Only after thorough investigation
. price sh,ould be, we cannot calculate the       short period.                                  and verification can such a
  differential. Therefore. as best           ·       In determining whether there is a           determination be made under aaction
  information. we are maklns the                  history of dumping of the products under 773 of the Act. Short-hand formulas for
  adjustment by deductiq these taxes              investigation, we ascertain whether            Imputing knowledge of dumpiq such as
  from the price of the home market               there have been any prior investigations        those suggested by petitioners run the
  merchandise. Deductina from the home            of these products in any other country.        risk of arbitrarily penalizing importers
   market price is the only lax neutral           When Australia investigated theae               who believe In good faith that their
  adjustment for both the ad valorem and          products, it made a nesative final              importa are not being dumped.
   absolute margin.                                determination in February 1985. Neither           Comment 2. Petitioners state that the
     In the' case of Saba Thai. we found           the Department nor Treaaury has                Department should use the best
   aufficient sales at or above the cost of        investigated these products before.            information available since the
   production for some product groupiqa,           Therefore. we find that there is no            Department could not examine
   but not for others. For thoee aalea at or       history of dumping.                            underlyiq documentation to test the
                                                                                                                                 A-10



           Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                  PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40                                  Filed 05/07/21              Page 225 of 1077
                 Barcode:3883995-02 A-549-502 SCO - Scope Inquiry                       -    Line Pipe
                                                                  A-ll


3386                  Federal Register        I   Vol. 51, No. 17     I   Monday, Janu~ry 27, 1986         I   Notices

accuracy of the summary documents at              consider only the home market price in            DOC Position. The Department
verification for one company. and the             the same month as sales to the U.S.             considers the financing expense of
information and methodology changes               Since the only sale to the U.S. occurred        assets. long-term or short-term, to be
significantly at the other company.               in February. 1985, then the Department          fungible and. therefore, a general
   DOC Position. We agree. The                    need look at only February, 1985, home          expense of operating the company.
Department used the best information              market sales.
available for those costs presented in                DOC Position. We disagree. It is our        Respondents' Comments
the respondents' submission which                 practice to use foreign market value for            Comment 1. Respondents contend that
could not be verified.                            the entire period of investigation. unless      the Department should not use best
   Comment 3. Petitioners state that the          we are investigating imports from a             information available because they gave
Department should use coil costs of Thai          hyper-inflationary economy or rapidly           the verification team revised data at the
Steel only for the last three quarters of         chapging prices. Therefore, we have             outset of the verification and the data
Thai Steel's 1984-1985 fiscal year                used all home market sales during the           were fully verified. Any changes made
instead of the full year.                         period of investigation.                        to the data were insignificant.
   DOC Position. We agree. The                         Comment 9. The petitioners contend
Department used best information to                                                                   DOC Position. The purpose of
                                                  that the Department should compare              verification is to assess the accuracy of
adjust the material costs to reflect the          U.S. sales of ASTM-120 pipe to both
costs of the higher priced coils which                                                            the response to the Department's
                                                  British Standard medium and heayY               questionnaire which is required, in most
 were used by the company for the nine            pipe sold in the home market because
 months ended March 31, 1985.                                                                     instances, prior to the preliminary
                                                  the specification of ASTM 1-120, in
   Comment 4. Petitioners contend that                                                            determination. When required,
                                                  terms of wall thickness. is between both
certain costs for Thai Steel are incorrect,                                                       respondents. have an obligation to
                                                  British specifications for some sizes and
 specifically. the scrap rate, production         is thicker than the heavy specifi;:ation        provide the Department with an
 rates and zinc yield.                                                                            accurate and complete response prior to
                                                  for other sizes.
   DOC Position. In determining the steel              DOC Position. Our Departmental steel       the preliminary determination so that
 scrap rate, zinc yield loss and                                                                  the Deparbnent has accurate and
                                                   industry experts agree. When ASTM-
 transformation costs to be used for              120 pipe wall thickness is closer to            complete information on which to base
 calcula ling the cost of production. the          British Standard medium, we used that          its preliminary determination. That
 Department analyzed the respondent's             for comparison purposes. Likewise.              obligation is not met where a
 data. which was considered by the                 where the ASTM-120 is closer to British        respondent reconstructs its response
 Department not to be verified. to                 Standard heavy, we used it.                    after the preliminary determination and
 determine the reasonableness of the                                                              presents it to our analysts or
                                                       Comment 10. Saba Thai's duty
 data compared to available U.S.                                                                   accountants shortly before the start of
 ind!lstry data. The Department accepted           drawback claims cannot be correct,
                                                   particularly in light of what it pays for       the verification or at the verification
 the company's steel scrap rate but we                                                             site. Indeed, this may render
 adjusted the transformation costs and ·           coil.
                                                       DOC Position. We disagree. We               meaningless our-preliminary
 zinc yield loss.                                                                                  determination. In addition, a thorough
    Comment 5. Petitioners contend that            verified the amount that Saba Thai
                                                   collects for duty drawback and have             on-site verification can be conducted
 the Department may not have included                                                              only where the Deparbnent has the
 in the cost of production and may not             used that amount.
                                                       Comment 11. Petitioners contend that        opportunity: (1) To fully analyze
 have verified certain items. such as flux,                                                        information included in the response, (2]
 acid for pickling and energy costs.               certain costs of Saha Thai do not seem
                                                   plausible, specifically scrap loss, factory     to assess comments submitted by other
    DOC Position. These costs were                                                                 parties to the proceeding, and (3] to
 included as part of the fabrication costs.        overhead and finishing galvanizing
                                                   costs.                                          develop questions to pursue at the on-
 and adjusted accordingly. See Comment                                                             site verification. In cases where initial
4.                                                     DOC Position. The Deparbnent did
                                                   not consider the cost of manufacturing          or supplemental responses to
   Comment 6. The Department should                                                                questionnaires are due after the
consider the business tax as a cost of             presented in the response received by
                                                   the Deparbnent prior to its verification        preliminary determination date, they
manufacturing rather than as a general                                                             must be submitted in a timely manner to
expense.                                            to be verified. Therefore, we adjusted
                                                    such costs.                                    allow for analysis, comments and the
   DOC Position. We disagree. The                                                                  development of questions prior to
business tax was considered a part of                  Comment 12. Petitioners contend that
                                                    the business tax should not be' included       arrival at the verification site. Thus.
the general expenses because it is paid                                                            while correction of minor errors is
on sales.                                           in Saha Thai's production costs If it is
   Comment i. The amount of the                     paid on sales.                         -       acceptable during verification, as a
business tax paid should be calculated                 DOC Position. In comparing cost of          general matter we will not accept
by applying 5.5 percent to the price of             production to home market sales. we            portions of responses (or entire.
pipe after deducting the amount of the              included the business tax in each. We           responses] when they are changed in
tax.                                                did not include the business tax in             major respects shortly before the start of
   DOC Position. We disagree. The                   constructed value or in the home market         the verification or at the verification site
business tax is already included in the             sales price, nor in the U.S. sales price        because there is insufficient time for
home market price of the pipe.                      when making our fair value                      analysis and. verification.
Therefore. we subtracted the verified               comparisons.                                       In this case both respondents prior to
amount from the home market price.                      Comment 13. Petitioners contend that        and in the course of the verification
   Comment 8. Since the foreign market               not all interest expense should be             made significant changes in the cost
value, pursuant to section 773(a)(l). is             allocated to SG&A expenses.                    submissions because the respondents
 the price in the home market at the time            Specifically. interest expenses arising        were unable to provide support for their
 of sale of the merchandise within the               from supplier credits should properly be       responses and because of the discovery
 United States. the Department should                considered a part of raw material costs.       of errors and inconsistencies.
                                                                                                                              A-11



 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                          PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                                                Filed 05/07/21                       Page 226 of 1077
                                                      A-12- Scope Inquiry
                         Barcode:3883995-02 A-549-502 SCO                                                                 -   Line Pipe


                       Fedenl Rqister         I Vol. 51,-No.             17     I Monday,              January Z7. 1986           I   Notices            1387

    Comment 2. R.eapondenta contend that          poetiDg of a bond equl to the estimated
the Department. If it \Illes C0111tructed         weighted-nerage amount! by which the
value: should adjuat for circumstance•            foreign market value of the merchandise
of aale.                                          subject lo this invesUsation exC\'Ileda the
    DOC Position. We qree. See our                United States price as lhown in the
aection. 1upro. on "Foreisn Market                table below. This auapenaion of
Value."                                           liquidation will remain in affect util
    Comment 3. Respondents contend that           further notice.
with reapect to the outatanding                      Article Vl.5 of the General A:Jreement
countervailins duty order, the                    on Tariffs and Trade provide• that "(n]o
Department should adjuat the U.S. price           product . . . shall be aubject to both
to reflect the amount of the                      antidumpins and countervailing dutiea
COWltervailins duty attributable to an            to compensate for the same situation of
export aubaidy, instead of adjuatins the          dumping or export aubsicfuation." This
 deposit rate.                                    provision ia implemented by section
    DOC P06ition. We diaagree. The                772(d)(1)(D) of the Act. which prohibita
 statutory prohibition of section             •   aaseasins dumping dutiea on the portion
 77Z(d)(1)(D) Ia on double aaaeasment for         of the marsin attributable to export
 the aame lrituation of dumpin& or export          aubsidies. In the final countervailing
 ~n~baidization. Nevertbeleaa. the                 duty determination on certain circular
 Departmental practice baa been to                 welded carbon ateel pipes and tubea
 deduct tbe amount of the export subaidy           from Thailand, we found export
 from the dumpms depf)ait or bondins               wbaidies {50 FR S%751}. Since dumpq
 requirement whea there fa a final                 dutiea cannot be usessed on the portion
 countervailing duty order in effect on            of the margin attributable to export
 the imported merchandiae.lt is                    subsidies, there is no reason to require a
 reasonable not to collect a double                cash deposit or bond for that amount.
 deposit when there cannot be double               Thus. the amont of the export subsidies
 asseaameal There has not yet been any             will be aubtracted for deposit or bondins
 assessment of countervailing dutiea on            purposes from the dumping margins.
  the shipment• referred to by
 respondent.. If there Ia ultimately such
  an a11eaement attributable to export
  subsidies, asseasment of dumpins duties
  for that Q~ount will not be made. In the
                                                                                                             ....•
                                                                                                            -.
                                                                                                            Wtigllled-

                                                                                                            ........
  meantime, we will continue to deduct            s.N n,.; ..... ,._,. Cc ...................... ______ _        15.118
  the amount attributable to the export           n... ..... ,.. -..ry Cc------1                                 .-.eo
  subsidy &om the dumping deposit.                AI----·---..······-·----···--··-·····--·····-·                 tlll7
     Comment 4. 'lleapondenta contend that
  the Department erred In aot correcting a
  clerical error iD the preliminary               lTC Notif'iQtioa
  determination conc:emins the uae of                In accordance with section 735(c)(1) of
  Britilh Standard beavy pipe. when only          the Act. we will notify the lTC of our
  medium pipe should have been used.              determination. In addition, we are
     DOC Position. We diaqree. The                making available to the lTC all
   Department's steel induatry experts            nonprivileged and nonconfidential
   have decided that it ia proper 110 include     Information relating to this
   British Standard heavy pipe for certain        investigation. We will allow the lTC
   product groups in making our                   access to all privileged and confidential
   compariaons.                                   information in our files. provided the
     Comment 5. Respondents contend that          ITC confirms that It will not disclose
   the Department should adjuat the               such information, either publicly or
   busineas tax by addina it to the U.S.          nnder an administrative protective
   purchase price instead of adjusting the        order. without the written consent of the
   foreign market nlue.                           Deputy Assistant Secretary for Import
     DOC Position. We disagree. See                Administration. The lTC will determine
   "Foreign Market Value," supra.                  whether these imports materially injure,
 Suapensioa of Liquidation                         or threaten materiP.I injury to. a U.S.
                                                  "industry within 45 days after we make
   ln accordance with section 733(d) of            our final affirmative determination
 the Act. we are directing the United                 This determination It publiahed
 States Customs Service to continue to             pursuant to section 735( d) of the Act (19
 auspend liquidation of all entries of             U.S.C.1673d(d).
 certain circular welded carbon ateel              P•ul Freedenbers.
 pipes and tubes from Thailand that are            Assistant Secretary far Trade Administration.
 entered, or withdrawn from warehouse.
                                                   January 16. 1966.
 for consumption. on or after October 3.
 1985. The United States Customs Service           [FR Doc. 86-1702 Filed 1-~; 8:45 •m)
 ahall require a cub deposit or the                8IUJNG COOl 1610-05-11
                                                                                                                                                  A-12



         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 227 of 1077
             Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                   Attachment 5
 Certain Welded Carbon Steel Pipes And Tubes From
Turkey And Thailand (Final), Inv. Nos. 701-TA-253 and
      731-TA-252, USITC Pub. 1810 (Feb. 1986)




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                       PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 228 of 1077
                  Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                 [.!
 CERTAIN WELDED CARBON STEEL
 PIPES AND TUBES FROM TURKEY
 AND THAILAND

  Determinations of. the Commission In
  Investigation No. 701-TA-253 (Final).
  Under the Tariff Act of 1930,
  Together With the Information
  Obtained in the Investigation




                                                       Determination of the Commission
                                                       In lnuestlgatlon No. 731-TA-252
US lTC PUBLICATION 1810
                                                       (Final) Under the Tariff Act of ·1930,
                                                       Together With the Information
FEBRUARY 1986
                                                       Obtained In the ln·vestlgatlon


       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
United States International Trade Commission I Washington, DC 20436
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 229 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

UNITED STATES INTERNATIONAL TRADE COMMISSION




                           COMMISSIONERS


                      Paula Stern, Chairwoman
               Susan W. Llebeler, VIce Chairman
                        Alfred E. Eckes
                      Seeley G. Lodwick
                             David B. Rohr
                           Anne E. Brunsdale




                                  Staff Assigned:

                 Bonnie Noreen, Office of Investigations
                 Jerald Tepper, Office of Investigations
                  Vincent DeSapio, Office of Industries
                     Paul Gibson, Office of Economics
                Marc! Stras, Office of the General Counsel
                Robert Carpenter, Supervisory Investigator




               Address all communications to
         Kenneth R. Mason, Secretary to the Commission
        United States International Trade Commission
                         Washington, D.C 20436
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                                                    PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40                                                                                                            Filed 05/07/21                                      Page 230 of 1077
                                                                                                                                              i
                                       Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                                                                                                  -       Line Pipe


                                                                                                                    C 0 N T E N T S




De te r·m ina t ion r)f the Commission·····-......... ······ · · ................-..................................._........... ..............- ....- ........................ _ _....................._                                                                          1
Views of Chairwoman Paula Stern, Commissioner Alfred E. Eckes,
   Commissioner Seeley G. Lodwick and Commissioner David B. Rohr-.............__ ... ··-                                                                                                                                                                                           5
Views of Chairwoman Paula Stern on causation-.......-..............-...-...·---·--·. --.--....·----·--------·--                                                                                                                                                                   11
Views of Commissioner Eckes on causation in the investigations of
   standard pipes and tubes-- ....................-...--.-............................................- ...--......-..--..............------..-·-----------                                                                                                                       19
Views of Commissioners Seeley G. Lodwick, and David B. Rohr concerning
   threat of material injury by reason of imports of standard welded
   carbon steel pipes and tubes from Turkey and Thailand .... _____.............. ____............. -·-                                                                                                                                                                           2l
Views of Chairwoman Stern, Commissioner Eckes, Commissioner Lodwick,
   and Commissioner Rohr concerning line pipes and tubes from Turkey--........... _                                                                                                                                                                                               31
Views of Commissioner Eckes, Commissioner Lodwick, and Commissioner Rohr---                                                                                                                                                                                                       33
Views of Vice Chairman Liebeler and Commissioner Brunsdale-..·-·-·--------·--......... ___                                                                                                                                                                                        35
Additional views of Commissioner Brunsdale--·.... . ....... __ .......- .........................._....................-----·--·--                                                                                                                                                49
Information obtained in the investigations:
      Introduction-.........................·-·---·-··-··-·····-...............................................- ........._.......................-....- ..-·--·-·-.....-.........- ...- -..- - - - - - - -                                                                     a-1
      Back 9 round-.................................................... · ..................................................................- ....................................................................-...._.... _ ........._ ........... _ ..___.......... ·--     a-2
      Di s cuss ion of report format--- · ......................... _, __ ........... ____....... _...-................................ _, ____________.__ ,                                                                                                                    a-4
      Nature and extent of subsidies and sales at LTFv ............--·-·----................__._..............._                                                                                                                                                                a-4
      Foreign producers:
            Turkey-.........................-........-..-.........................................................................................._.......-.............. _... _________ ,__ ,_. ___,                                                                          a-5
            Thai 1and ................................................................................................................--...-.............................--·---·-.........--·-----..........                                                                    a-7
      The President's program on voluntary restraints of exports to the
          Un i ted States ..............................--........ · ····· · ........................_.................-................................ ...........-·------·-·-..........__ ,____ .................. _                                                         a-8
      The European Community pipe and tube agreement-.................................--·------------                                                                                                                                                                           a-·9
      Financial experience of U.S. producers of subject pr·oducts:
            Overall operations of establishments within which subject
                products are produced ..................-.....................---·---...............................- -..---..···-·---....- ..........- ..........._ .... _                                                                                                     a~9

            Investment in productive facilities and capital expenditures---·-                                                                                                                                                                                                 a-10
            Capital and investment .......................................................-.......................__,____,_...............___............_______                                                                                                              a-12
      Exchange rates--.................................- ...................................--·--·..··-·-....................----·-........ _.............- - - - · - - - - - - - - - - -                                                                                     a-12
Part I. Standard pipes and tubes:
      Introduction-.....................................................-.. -.....................................____................................ ____ .................................----·-··-------....-                                                               I-1
      The products:
            Des c r i pt ion and use s -·-.......-.................. __ .........................................-...............................-·------........................._.                                                                                            I -1
            Manu fact u r i ng p roc e s s e s ...................................... ··............................... _........-..... _..................................... _.... ..... ..........                                                                           I-2
             U.S. tariff treatment-·-·.. . ........--.............................- ......._.-................. _.........-----·------..--.--..-·-·---                                                                                                                          I-3
      U. S . producers-...............................................................................................................................-............._............................- ...-.....-............ _________ ........ · ·                                I -5
      U.S. importers-..........................-..............................................._.._.._...._,___...____ ..........................-.....-....- .....- ...---------· ·                                                                                            l-5
      The U.S. market:
            Channe 1 s of dis tri but ion-........ ····· ....... _____ ,,_..................... _........... _......................... --·-----·--..----·---·------                                                                                                            I-5
             Apparent U.S. consumption·-..............................___...................................................-....------..............____................._                                                                                                     I-7
      Consideration of alleged material injury to an industry in the United
          States:
            U.S. pr·oduction, capacity, and capacity utilization-............ _. _________                                                                                                                                                                                      l-7
             U.S. producers 1 domestic shipments ...................- ......................_ . __,_......................- - - -.............._                                                                                                                                 I-8
             U.S. exports--........................................................................................................-.-..............................................---·---..·---·---------·-·---........... ____                                               I-8
             U.S .. producers 1 inventories ....................................................-................................................. __ ..._.........._._, . _. ___........ ·-                                                                                    I-9
             Employment and wages .......... ··· ..........................................- ...--...-...............................-.................................. _ ... _. ______ ·--·-                                                                                  I-9
             Financial experience of U.S. producers ........_. __ ,___ ..................... ___................. ___ ........ _                                                                                                                                              t-11
                  Operation.s on standard pipes and tubes-..........................__...... _.._..,_.___,__.... _....... ___.                                                                                                                                                l-11
                                                                                                                                                                                                                                                                              i
                  Capital expenditures and re'Search and development expenses .. ··-~                                                                                                                                                                                         J .... U
                   Investment in productive faci 1 i ties- .................... _,_............................................................ _____                                                                                                                         I-13
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                                                           PUBLIC DOCUMENT
           Case 1:20-cv-00133-SAV Document 40                                                                                                         Filed 05/07/21                                        Page 231 of 1077
                                              Barcode:3883995-03 A-549-502 SCO - Scope Inquiry
                                                                                                                                            ii                                                 -        Line Pipe


                                                                                                                                CONTENTS


Part I. Standard pipes and tubes-..-Continued
    The question of the threat of material injury:
        Cons ide rat ion factors............................................................                                                          · · ······································-··-···--·--········ ······ ..............--..............._ I-14
        U.S. importers inventories . -................................................................. _........ _..................--........_......... _................-................-.. --- I-·14
                                                                               1


    Consideration of the causal relationship between alleged material
      injury or the threat thereof and subsidized and/or LTFV imports:
        U.S. imports--.............................----·-·-.............................................- ..--........................- ......................................_............................___......................- I-15
        Market penetration by the subject imports-·--........._..___,_..................... _. __________ _ I-.. 17
               Market penetr·ation by the subsidized imports·--.......................___,.................._ I--17
               Market penetration by the LTFV imports--................................. _, __ ...._._____,__,_,_______ _ I-17
        Price s ...........................-.. .-......................................................... __ . _...........-...........- .......................................................................... ______.....................__,_____..........-                    I-18
               prices of domestic products--·-.. · ........ _..........-.............................--............_ . ____ ,,, _________,____ r-.. 19
               Prices of imports from Thai land and price comparisons----.............-                                                                                                                                                                                                I-21
               Prices of imports from Turkey and price comparisons--.............____ I-22
               Trc;m s porta t ion costs .........................--·--·-·--......................._.__,__,.................._,__,__ ,.........-------.......-- l·--24
               Other purchase decision factors-........................------·--·--..----·-·------· I-24
               Lost sa 1e s-----·--........---·--··--·--..·-··---..·-·----·-................_. __,__,..................._, ____ ,_,...._________                                                                                                                                       I-24
               Purchasers 1 responses to general allegations of lost sales--·- I-25
Part II. Line pipes and tubes:
    Introduction--...._.. ______________. ___,_______,___ ...........................-·-·-----·--..·--·-·-..- - II-1
    The products:
        Description and uses-·-·-..·-----..------·-----·-------..----·-----·----·---·---·----- II-1
        U. S. tariff treatment                                                                                 -·-..··-----........................-·---............. _....___ ..................- - - - - - Il-l
    U.S. producers--..........·---·------------.._.. ___,___________,__,________ II-2
    U.S. importers·-..................---·-----·--------.............__________ ,__ ,_..__________.._____ ,. ________............-                                                                                                                                                     Il-4
    The U.S. market:
        Channels of distribution-------·                                                                                                                                                                                                                                               II-4
        Apparent U.S. consumption .............. _...____,. ,....___,_____ .................................- ...-....------............. _                                                                                                                                            Il-5
    Consideration of alleged material injury to an industry in the
      United States:
        U.S. production, capacity, and capacity utilization-·-..........------·-·-·-·- II-6
        U. S. producers 1 domestic shipments--·--..-.........-............-.--.........---·--·--·-···--·----......_............-- Il-6
        U. S . exports·-·--...............·--------·---..............--..-------·-----·--··-..·----·-..·-·-·---------- II-6
        U.S. producers 1 inventories-·---......-.............-........_. ___.. __,_.............-----·-........................ _____,............ _                                                                                                                                   Il-7
        Emp 1o yment and wages-..................·---·-----··-·---------···· . .- ..........-·-·-------..·-·-..·-----..·------ II-8
        Finane ial experience of U.S. producers-·---................................-...........................--..--·---............-- II-8
               Operations on line pipes and tubes---.......... _.._____,_,__________ .........._. .____                                                                                                                                                                                Il-8
               Capital expenditures and research and development expenses ....-·- II-11
    The question of the threat of material injury:
        Cons ide rat ion factors ...............-.....- .......-......................._............. _..........--....-.............---·-·-.................................... _____..............-- Il·-11
        U.S. importers 1 inventories---........... _._, ____ . ____............ _................- ....-..---·-···-..---·-----..--.................. II-·11
    Consideration of the causal relationshi~ between alleged material
      injury or the threat thereof and subsidized imports:
        U . S . imports ...........- ........................-....-·--·-.................................................................._,_,___...............................................................- ...- .......... .                                                   Il-11
        Market penetration by the subsidized imports---··......................._............ _. ______....................-... II-13
        Prices .............................. _...._ .......................................________...........................--...........-...................................._.___...................- .................................--............... · ·- II-14
               Pr i c e s of domes t i c products---.................................... ·.................·-·--·----............... ___,_______............_.______.... II-14
               Prices of imports from Turkey and price comparisons . --..··-..·-·---....·-- n . -16
        T ran s porta t ion costs-.....................................................................................................-............--................................................. _._____ ..............----··- II-·16
        Other purchase decision factors ................................................................... _............................................-................................ - rr . -16
        Lo s t sa 1e s --........................................................................._. __ .......................................................................... _____ .........._................................................................................. II-17
                                                                                                                                                                                                                                                                                   ii



           Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                              PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                                                                 Filed 05/07/21                               Page 232 of 1077
                                                                                                                    iii
                            Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                                                                         -      Line Pipe

                                                                                                           CONTENTS



Appendix                  A.
            Commerce's final subsidy and LTFV determinations ....................---..................._                                                                                                                          A-1
AppP.ndix                 B.
            Notices of the investigations by the Commission--·-.............. _. ,_______ .....-..........____                                                                                                                    B-·1
Appendix                  C.
            List of witnesses appearing at the hearing . . . _.........,_...............................___...............-                                                                                                       C-1
Appendix                  D.
            Notices of termination by the Commission--......................._......._......................-.. - .................. ___                                                                                          D-·1
Appendix                  E.
            Volunt&ry restr&int agreement export ceilings and import
              d& ta-·-·-·············-......................-........--·-·--·----·--·--..-·---··--·-...................... _______ ,.,_...._..._. . . _............................_.__________                                   E-1
Appendix F. Previous Commission investig&tions-................. _._..........................- ...:-.............._________........._                                                                                            F-1



                                                                                                              Tables

   1. Standard &nd line pipes &nd tubes: Turkey's c&pacity, production,
        and export sales, by firms, 1982-84, January--September 1984, and
        January-September 19 85---...................---·----..·--------------·---·-···-··--·--····---·-..·-·------·----····-·····-                                                                                               a-6
   2. Standard pipes and tubes: Thail production, capacity, capacity
        utilization, domestic shipments, and exports, 1982-84,
        January-September 1984, and January-September 1985--..-......- - - - - - - -                                                                                                                                              a--8
   3. Income-and-loss experience of U.S. producers on the overall
        operations of their establishments within which standard and
        line pipes and tubes are produced, accounting years 1982-84 and
        interim periods ended Sept. 30, 1984 and Sept. 30, 1985-..··-----·--                                                                                                                                                     a-ll
   4. Income-and-loss experience of U.S. producers on the overall
        operations of their establishments within which standard and
        line pipes and tubes are produced, by nonintegrated producers
        and specified integrated producers, accounting years 1982-84 and
        interim periods ended Sept. 30, 1984 and Sept. 30, 1985--..-----·-·............-                                                                                                                                         a-12
   5. Nominal-exchange-rate equivalents of the Turkish lira and the Thai
        baht in U.S. dollars, real-exchange-rate equivalents, and
        producer price indicators in the United States, Turkey, and
        Thailand, indexed by qu&rters, Janu&ry 1983-September 1985----.. .-......-                                                                                                                                               a-13
I-1. Standard pipes and tubes: Pending and recently terminated title VII
        investigations and outstanding dumping/countervailing duty orders
        since January 1984, most recent dumping/subsidy margins, and
        import-to-consumption r&tios, by sources, 1982-84,
        January-September 1984, and January--September 1985-.................-----·-----                                                                                                                                          I-4
I-2. Standard pipes and tubes: Selected U.S. producers' shares of
        domestic shipments and plant locations, by firms, 1984--.............-----.......                                                                                                                                         I-6
I-3. Standard pipes and tubes: U.S. producers' domestic shipments,
        imports for consumption, and apparent consumption, 1982-84,
        January-September 1984, and January--September 1985·--.. -.................................- -.. . . . ._. _                                                                                                              I-7
I-4. Standard pipes and tubes: U.S. production, capacity, and
        capacity utilization, 1982-84, Janu&ry-September 1984, and
        January -September 198 5-....................................-...._,_............-.......-...........................................-...............-....-.............._.....-.........-...........--...............    I--8
I-5. Standard pipes and tubes: U.S. domestic shipments, 1982-84,
        January-September 1984, and January---September 1985---·--.....................--.........-...............---·                                                                                                            I-8
I·-6. Average number of production and rcl&ted workers prc:)dl.lcing standard
        pipes and tubes, hours paid, wages and total compensation paid to
        such employees, and labor productivity, hourly compensation, and
        unit labor production costs, 1982-.. 84, January·-·September 1984,
        and January--September 1985 .................................. · · ....................................................................... · ··· ..... _...................................... _                         I--10
                                                                                                                                                                                                                          iii



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                                                            PUBLIC DOCUMENT
               Case 1:20-cv-00133-SAV Document 40                                                                                                      Filed 05/07/21                                      Page 233 of 1077
                                                                                iv - Scope Inquiry
                                                 Barcode:3883995-03 A-549-502 SCO                                                                                                              -       Line Pipe



                                                                                                                             CONTENTS



 I-7. Income-and-loss experience of U.S. producers on their operations
          producing standard pipes and tubes, accounting years 1982-84 and
          interim periods ended Sept. 30, 1984, and Sept. 30, 1985···-·····---..............                                                                                                                                                                                   I-12
 I-8. Income-and-loss experience of U.S. producers on their operations
          producing standard pipes and tubes, by nonintegrated pl~oducers
          and specified integrated producers, accounting years 1982-84, and
          interim periods ended Sept. 30, 1984, and Sept. 30, 1985--·-·--·---........                                                                                                                                                                                          I-13
 I-9. Standard pipes and tubes: U.S. imports for consumption, by
          sources, 1982-84, January-November 1984, and January-
          Nov ember 1 9 8 5 .....................................................~ ............- ................................................................................................................................................... _........................ I-··16
I-10. Standard pipes and tubes: U.S. imports for consumption, by
          sources , January-Nov ember 19 8 5·-·... ....................................................................................................... - ................-........ I -1 7
I-11. Standard pipes and tubes: Shares of U.S. consumption supplied by
           imports from Turkey, Thailand, and all other countries, 1982-84,
          January-September 19 8 4, and January ..-Septembe r 19 as ......................______. . . .                                                                                                                                                                        I-18
I-12. Standard pipes and tubes: U.S. producers' weighted-..average net
           selling prices to service centers/distributors and end users of
           specified products, January 1983-September 1985-·-......,............. _._ ..... ___ ,...... _____ .......... I-20
I-13. Standard pipes and tubes: Weighted ..·-average prices to service
          centers/distributors and end users of specified products, U.S.
          produced and imported products from Thailand, by specified
          quarters , January--September 19 8 5--............. · .......:.....................................................--..............- ...- ....- . -·...-................... I-21
I-14. Standard pipes and tubes: Weighted--average prices to service
          cent0rs/distributors and end users of specified products,
          U.S. produced and imported products from Turkey, by specified
          quarters, October 1984--·September 1985-·-·----- .............____............................ _..__,,,____ ,______.....-- I-23
II-1. Line pipes and tubes: Pending and recently terminated title VII
          investigations and outstanding countervailing duty order since
          January 1984, most recent dumping/subsidy margins, and import-
          to-consumption ratios, by sources, 1982-84, January--
          September 1984, and January-September 1985 ....................................... _... _............ ..............................                                                                                                                                 li--3
II-2. line pipes and tubes: Selected U.S. producers' shares of
          domestic shipments and plant locations, by firms, 1984·-·-··--·--------··                                                                                                                                                                                            II-4
II-3. Line pipes and tubes: U.S. pr·oducers' domestic shipments, imports
          for consumption, and apparent consumption, 1982-84,
          January--September 1984, and January---September 1985-·---- · .................·-------------·-.... II-5
Il-4. line pipes and tubes: U.S. production, capacity, and capacity
          utilization, 1982-·84, January--September 1984, and
          January-September 19 8 5 ........................................................ · ····· ·· ......................... · ............._. _............ ...........................                                                                                   II·-6
II-5. Line pipes and tubes: U.S. producers', domestic shipments,
          1982·--84, January-September 1984, and January--September 1985··--......                                                                                                                                                                                             II·-7
II-6. Average number of production and related workers producing line
          pipes and tubes, hours paid, wages and total compensation paid
          to ~uch employees, and labor productivity, hourly compensation,
          and unit labor production costs, 1982--84, January-
          September 1984, and January--Septembel~ 1985------· ............................................................................_...... II--9
II-·-7. Income·-and--loss experience of U.S. producers on their operations
          producing line pipes and tubes, accounting years 1982-84, and
           interim periods ended Sept. 30, 1984, and Sept. 30, 1985--·----·--............. _ II-10
Il--8. Income-·and-·-loss experience of U.S. producers on thei1~ operations
          producing line pipes and tubes, by nonintegrated producers and                                                                                                                                                                                                           iv
          specified integrated producers, accounting years 1982-84, and
          interim periods ended Sept . .30, 1984, and S(!pt. 30, 1985·-.........-............. ···- II-10
               Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                                      PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                                                                                       Filed 05/07/21                                 Page 234 of 1077
                                                                     v
                                 Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                                                                              -      Line Pipe



                                                                                                               CONTENTS



 II-9. Line pipes and tubes: U.S. imports for consumption, by sources,
          1982-84, January·-·November 1984, and January-November 1985-......................... II-12
II·-10. Line pipes and tubes: U.S. imports for consumption, by sources,
          by month and cumulative, January---November 1985--.........................................................---·--·- Il-13
II-11. Line pipes and tubes: U.S. producers' weighted-aver·age net
          selling prices to service centers/distributors and end users of
          specified products, January 1983--September 1985-·--......................_. ____ ...........                                                                                                                                         II-15
   E-1. Steel pipes and tubes: 'ceilings negotiated under voluntary
          restraint agreements for exports shipped to the United states
          from certain countries, by products and sources, initial period
          and 19 8 6--........................._ .................................... __.. __.......................... _ .......................................__............................_._................................_.......... _   E-2
   E-1. Steel pipes and tubes: U.S. imports for consumption, by selected
          sources that have signed voluntary agreements restraining their
          exports shipped to the United States, January--November 1984,
          January-November 1985, and October 1984-Novomber 1985 .............._..._..........                                                                                                                                                     E-4
   F-1. Standard and line pipes and tubes: Title VII investigations by
          the U.S. Inter·national Trade Commission, 1982-85---............____ ......... --                                                                                                                                                       F-6




  Note .......... Information which would disclose confidential operations of
                                                                              v
individual concerns may not be published and therefore has been deleted from
this report. Deletioris are indicated by asterisks.

   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 235 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                         vi



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 236 of 1077
                     UNITED STATES
           Barcode:3883995-03 A-549-502INTERNATIONAL     TRADE-
                                         SCO - Scope Inquiry      COMMISSION
                                                                   Line Pipe
                                        Washington, DC


           Investigations Nos. 701-TA-··253 (Final) and 731-TA··-·252 (Final)

       CERTAIN WELDED CARBON STEEL PIPES AND TUBES FROM TURKEY AND THAILAND


De_terminations

      On the basis of the record !/ developed in the subject investigations,

the Commission determines,       ~/   pursuant to section 705(b) of the Tariff Act of

1930 {19 U.S.C. § 1671d(b)), that an industry in the United States is

materially injured, or threatened with material injury, by reason of imports

from Turkey of welded carbon steel standard pipes and tubes, 1/ which have

been found by the Department of Commerce to be subsidized by the Government of

Turkey.   Chairwoman Paula Stern and Commissioner Alfred E. Eckes determine

that an industry in the United States is materially injured by reason of the

subject imports.     Commissioner Seeley G. Lodwick and Commissioner David B.

Rohr determine that a domestic industry is threatened with material injury by

reason of the subject imports.         Commissioner Lodwick and Commissioner Rohr

further determine, pursuant to section 705{b){4)(B) of the Act {19 U.S.C.

§   1671d(b)(4)(B)), that they would not have found material injury but for any

suspension of liquidation of entries of the subject merchandise.

      The Commission also determines, i/ pursuant to section 705(b) of the

Tariff Act of 1930 (19 U.S.C. § 1671d(b)), that an industry in the United

States is threatened with material injury by reason of imports from Turkey of


  !/The record is defined in sec. 207.2(i) of the Commission's Rules of
Practice and Procedure (19 CFR § 207.2(i)).
  ?.:_/ Vice Chairman Uebeler and Commissioner Brunsdale make negative
determinations.
  11 For purposes of this investigation, the term "welded carbon steel
standard pipes and tubes" covers welded carbon steel pipes and tubes of
circular cross section, 0.375 inch or more but not over 16 inches in outside
diameter, provided for in items 610.3231, 610.3234, 610.3241, 610.3242,
610.3243, 610.3252, 610.3254, 610.3256, 610.3258, and 610.4925 of the Tariff
Schedules of the United States Annotated (TSUSA).
  y Chairwoman Stern, Vice Chairman Uebeler, and Commissioner Brunsdale 1make
negative determinations.


Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 237 of 1077
             Barcode:3883995-03 A-549-502 SCO -2 Scope Inquiry   -   Line Pipe



welded carbon steel line pipes and tubes,         11 which have been found by the
Department of Commerce to be subsidized by the Government of Turkey.

Commissioners Eckes, Lodwick, and Rohr further determine, pursuant to section

705(b)(4)(B) of the Act (19 U.S.C. § 1671d(b)(4)(B)), that they would not have

found material injury but for any suspension of liquidation of entries of the

subject merchandise.

     Finally, the Commission determines, ?.:_/ pursuant to section 735(b) of the

Tariff Act of 1930 (19 U.S.C. § 1673d(b)), that an industry in the United

States is mater·ially injured, or threatened with mater.ial injury, by reason of

imports from Thailand of welded carbon steel standard pipes and tubes,                11
which have been found by the Department of Commerce to be sold in the United

States at less than fair value (LTFV).          Chairwoman Paula Stern and

Commissioner Alfred E. Eckes determine that an industry in the United States

is materially injured by reason of the subject imports.                Commissioner Seeley

G. Lodwick and Commissioner David B. Rohr determine that a domestic industry

is threatened with material injury by reason of the subject imports.

Commissioner Lodwick and Commissioner Rohr further determine, pursuant to

section 735(b)(4)(B) of the Act (19 U.S.C. § 1673d(b)(4)(B)), that they would

not have found material injury but for any suspension of liquidation of

entries of the subject merchandise.

                                                     ·---------------
  .!1 For purposes of this investigation, the term "welded carbon steel line
pipes and tubes" covers welded carbon steel pipes and tubes of circular cross
section, with walls not thinner than 0.065,inch, 0.375 inch or more but not
over 16 inches in outside diameter, conforming to American Petroleum Institute
(API) specifications for line pipe, provided for in TSUSA items 616.3208 and
610.3209.
  ?:./ Vice Chairman Liebeler and Commissioner Brunsdale make negative
determinations.
  ~/ For purposes of this investigation, the term "welded carbon steel
standard pipes and tubes" covers welded carbon steel pipes and tubes of
circular cross section, 0.375 inch or more but not over 16 inches in outside
diameter, provided for in items 610.3231, 610.3234, 610.3241, 610.3242,
610.3243, 610.3252, 610.3254, 610.3256, 610.3258, and 610.4925 of the Tariff
                                                                             2
Schedules of the United States Annotated (TSUSA).


  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 238 of 1077
                                                 3
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


Background

      The Commission instituted the investigation on Thailand effective

October 1, 1985, following a pr·eliminary deter·mination by the Department of

Commerce that imports of certain welded carbon steel pipes and tubes from

Thailand were being sold at LTFV .within the meaning of section 731 of the Act

{19 U.S.C. § 1673).       Effective October 25, 1985, the Commission instituted the

investigation on Turkey following a preliminary determination by the

Department of Commerce that imports of certain welded carbon steel pipes and

tubes from Turkey were being subsidized within the meaning of section 701 of

the Act {19 U.S.C. § 1671).         Notices of the institution of the Commission's

investigations and of a public hearing to be held in connection therewith were

given by posting copies of the notices in the Office of the Secretary, U.S.

International Trade Commission, washington, DC, and by publishing the notices

in the Federal Register on October 28, 1985 {50 F.R. 43614) and

November 14, 1985 (50 F.R. 47125).          The hearing was held in Washington, DC, on

January 7, 1986, and all persons who requested the opportunity were permitted

to appear in person or by counsel.




                                                                                         3



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 239 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                         4



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 240 of 1077
                                                 5
             Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




          VIEWS OF CHAIRWOMAN PAULA STERN, COMMISSIONER ALFRED E. ECKES,
          COMMISSIONER SEELEY G. LODWICK, AND COMMISSIONER DAVID B. ROHR

     Chairwoman Stern and Conunissioner Eckes determine that an industry in the

United States is materially injured by reason of subsidized imports of welded

carbon steel standard pipes and tubes from Turkey. !/                Chairwoman Stern and

Commissioner Eckes also determine that an industry in the United States is

materially injured by reason of less than fair value (LTFV) imports of welded

carbon steel standard pipes and tubes from Thailand.                Commissioner Lodwick and

Commissioner Rohr determine that a domestic industry in the United States is

threatened with material injury by reason of the subsidized imports of welded

carbon steel standard pipes and tubes from Turkey. ll                Commissioner Lodwick

and Commissioner Rohr also determine that a domestic industry in the United

States is threatened with material injury by reason of LTFV imports of carbon

steel standard pipes and tubes from Thailand.            Commissioner Lodwick and

Commissioner Rohr would not have found that the domestic industry was

materially injured but for the suspension of liquidation of entries of welded

carbon steel standard pipes and tubes from Turkey and Thailand.

     Finally, we determine that an industry in the United States is threatened

with material injury by reason of subsidized imports of welded carbon steel

line pipes and tubes from Turkey.        11 We would not have found that the

  11 See the Views of Chait~oman Stern and the Views of Commissioner Eckes,
infra.
  ll See the Views of Commissioner Lodwick and Commissioner Rohr, infra.
  11 Chairwoman Stern dissents from the determination with respect to
subsidized line pipes and tubes from Turkey. Se~ her Views which follow.




                                                                                           5



  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 241 of 1077
                                                6 - Scope Inquiry
                 Barcode:3883995-03 A-549-502 SCO                   -   Line Pipe


domestic industry was materially injured but for the suspension of liquidation

of entries of welded carbon steel line pipes and tubes. !I 21


Like products and domestic industries         ~I


     Two imported products are the subjects of these final investigations:

(1) circular welded carbon steel standard pipes and tubes, 0.375 inch or more

but not over 16.0 inches in outside diameter (standard pipe), and (2) circular

welded carbon steel line pipes and tubes, 0.375 inch or more but not over 16.0

inches in outside diameter (line pipe). 71

     In the preliminary investigations, we determined that domestically

produced line pipe is like imported line pipe and that domestically produced

standard pipe is like imported standard pipe.           ~I   None of the parties to these


  !I Material retardation of the establishment of an industry in the United
States is not an issue in any of these investigations and will not be
discussed further.
  21 19 U.S.C. § 1671d(b)(4)(B).
  ~I The term "industry" is defined in § 771(4)(A) of the Tariff Act of 1930
as "(t]he domestic producers as a whole of the like product, or those
producers whose collective output of the like product constitutes a major
proportion of the total domestic production of that product." 19 u.s.c.
S 16 77 ( 4 )(A) . The term "like product," in turn, is defined in S 771 ( 10) as
"[a] product which is like, or in the absence of like, most similar in
characteristics and uses with, the article subject to an
investigation . . . • " 19 U.S.C. S 1677(10).
  II We have considered circular standard pipe and line pipe as separate like
products in previous investigations: Certain Welded Carbon Steel Pipes and
Tubes from the Republic of Korea and Taiwan, Invs. Nos. 731-TA-131-132
(Preliminary), USITC Pub. 1389 (1983), aff'd, Certain Welded Carbon steel
Pipes and Tubes from the Republic of Korea and Taiwan, Invs. Nos. 731-TA-131,
132, and 138 (Final), USITC Pub. 1519 (1984); Certain Welded Carbon Steel
Pipes and Tubes from Brazil and Spain, Invs. Nos. 701-TA-220 and
731-TA-197-198 (Preliminary), USITC Pub. 1569 (1984); Certain Welded Carbon
Steel Pipes and Tubes from Taiwan and Venezuela, Invs. Nos. 731-TA-211-212
(Preliminary), USITC Pub. 1639 (1985); and Certain Welded Carbon Steel Pipes
and Tubes from Brazil, France, Italy, the Republic of Korea, and West Germany,
Invs. Nos. 701-TA-165-169 (Preliminary), USITC Pub. 1262 (1982).
  ~I Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela,
Invs. Nos. 701-TA-242 and 731-TA-252-253 (Preliminary), USITC Pub. 1680 (Apr.
1985); Certain Welded Carbon Steel Pipes and Tubes from India, Taiwan, Turkey,
and Yugoslavia, Invs. Nos. 701-TA-251-253 and 731-TA-271-274 (Preliminary),
USITC Pub. 1742 (Aug. 1985).

                                                                                               6



      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 242 of 1077
                                                 7
            Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

investigations has argued that those determinations should be changed and no

facts have been presented that persuade us to change them.

     We conclude, therefore, that there are two like products in these

investigations--standard pipe up to and including 16 inches outside diameter

and line pipe up to and including 16 inches outside diameter.                  We further

conclude that there are two domestic industries comprised, respectively, of

the domestic producers of standard pipe and line pipe.


Standard Pipe

     Condition of the domestic standard pipe industry

     In making a determination as to the condition of the domestic industry,

the Commission considers, among other factors, consumption, production,

capacity, domestic shipments, inventories, employment, and financial data.                      ~/


     As noted above, we have investigated the domestic standard pipe industry

in prior investigations. 10/        our data in those investigations showed that the

domestic standard pipe industry demonstrated reasonable performance through

1981 but suffered serious setbacks in 1982 in terms of almost all significant

economic indicators.      Production, shipments, capacity utilization, employment,

and financial indicators all decreased precipitously. 11/                Therefore, the data

for the first year of our current investigation, 1982, reflect very low

performance levels. 12/


  ~I 19 U.S.C. § 1677(7)(C)(iii).
 10/ See footnote 7, supra.
 11/ See Certain Welded Carbon Steel Pipes and Tubes from the Republic of
Korea, supra, at 6-8.
 12/ See Certain Welded Carbon Steel Pipes and Tubes from India, Taiwan,
Turkey, and Yugoslavia, supra, at 9.




                                                                                            7



 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
          Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 243 of 1077
                                                 8
                     Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

       In the current investigations, the data show that, despite modest

improvements, the domestic standard pipe industry continued to experience

difficulties throughout the period under investigation. 13/

       Apparent U.S. consumption of standard pipe increased annually from 1.7

million tons in 1982 to 2.4 million tons in 1984, or by 45.2 percent.

Apparent consumption of standard pipe decreased by 2.0 percent during

January-September 1985 compared with consumption in January-September 1984. 14/

       Domestic production and shipments also increased.             However, the rates of

increase were substantially below that for consumption. 15/                  Standard pipe

production increased 12 percent from 1982 to 1984 and 2 percent during

January-September 1985 as compared with interim 1984.               Capacity remained

constant during the period of investigation.             Capacity utilization, although

increasing throughout the period, remained below 55 percent. 16/

       Domestic shipments of standard pipe have generally followed the same

pattern as production.       Shipments increased by 7 percent from 1982 to

1984. 17/    During January-September 1985, shipments were 3 percent higher than

during the corresponding period of 1984.             The ratio of inventories to domestic

shipments improved slightly throughout the period of investigation. 18/

       Despite these improvements in shipments, domestic producers' share of the

u.s.   market declined from 49 percent in 1982 to 36 percent in 1984.                   The share


 13/ We note that during the period of investigation several firms, for
example, Bethlehem Steel Corp., LTV Steel Corp., and Merchants Metal, Inc.,
have closed standard pipe mills.
 14/ See Report of the Commission (Report) at I~7, Table I-3.
 15/ Id. at I-7.
 16/ Id. at I-8, Table I-4.
 17/ Id. at I-7, Table I-3.
 18/ Id. at I-8-I-9.




                                                                                                    8



          Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                    PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21    Page 244 of 1077
                                                  9
                Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

of the   u.s.   market during January-September 1985 increased to 38 percent but

remained below the levels of 1982 and 1983.              !~/


     Both the number of production and related workers employed and hours

worked declined throughout the period of investigation.                  At the same time,

hourly compensation remained relatively stable and unit labor costs generally

decreased. 20/

     The financial experience of 'the         u.s.    producers substantiates the view

that the domestic industry remains in poor condition.                  Although net sales

increased by 12 percent from 1982 to 1984 and were 4 percent higher in the

interim period ending September 1985 than in the corresponding period of 1984,

the domestic industry reported operating losses during the entire period under

investigation. 21/       We note that there is a substantial difference in the

financial performance of the various domestic producers, and in general the

nonintegrated producers outperformed the integrated firms.                   We have taken this

into account but note that we are required by statute to assess the condition

of the industry as a whole.

     Accordingly, we find that the domestic standard pipe industry is still

experiencing difficulties. 22/ 23/


 19/ Id. at I-7, Table I-3.
 20/ Id. at I-10, Table I-6.
 211 Id at I--11.
 22/ Commissioner Eckes finds that the domestic standard pipe industry is
experiencing material injury.
 23/ Commissioners Lodwick and Rohr conclude that this industry is vulnerable
to a threat of material injury.




                                                                                             9



  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 245 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                         10



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 246 of 1077
                                                 11
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                      VIEWS OF CHAIRWOMAN PAULA STERN OH CAUSATION



CUmulation of standard pipe imports
      Petitioners urged the Commission to examine the cumulative impact of
imports of standard pipe from Turkey and Thailand with each other and with

imports of standard pipe from the People's Republic of China (China), India,

the Philippines, Singapore, Venezuela, and Yugoslavia.
      Section 612(a)(2)(A) of the Trade and Tariff Act of 1984 amends title VII

of the Tariff Act of 1930 by the enactment of a new subsection pertaining to

cumulation:
                (iv) CUMULATIOH.--For the purposes of clauses (i) and
           (ii), the Commission shall cumulatively assess the volume
           and effect of imports from two or more countries of like
           products subject to investigation if such products compete
           with each other and with the like products of the domestic
           industry in the United States market. 11
The subject imports must satisfy three requirements before cumulation is
warranted.     They must (1) compete with other imports and with the domestic




  11 19 u.s.c. S 1677(7)(C)(iv).




                                                                                         11



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40 Filed 05/07/21                 Page 247 of 1077
                                             12
                Barcode:3883995-03 A-549-502 SCO - Scope Inquiry -    Line Pipe

like product, (2) be marketed within a reasonably coincident time period, and

(3) be subject to investigation. ll        ~I


     In these standard pipe investigations, I have found that all standard

pipes and tubes are fungible, that the imports enter the same geographic

areas, and that they have the same marketing patterns and distribution. !1

     Petitioners have urged the Commission to cumulate the impact of imports

subject to countervailing duty investigations or orders with imports subject

to antidumping investigations or orders.          As I have previously stated, I do

not believe that it is appropriate to cumulate imports across countervailing

duty and antidumping investigations, and have declined to do so.               ~/

Consequently, I have only considered as eligible for cumulative analysis


  ll Id. See Certain Steel Wire Hails from the People's Republic of China,
Poland, and Yugoslavia, Invs. Nos. 731-TA-266-268 (Preliminary), USITC Pub.
1730 at 8 (July 1985).
  ~I In determining whether the imported products compete with each other and
with the like product in the u.s. market and whether the marketing of imports
is reasonably coincident, I have considered the following factors:
         1.   The degree of fungibility between imports from
              different countries and between imports and the
              domestic like product, including consideration of
              specific customer requirements and other
              quality-related questions;
         2.   The presence of sales or offers to sell in the same
              geographic markets of. imports from different countries
              and the domestic like product;
         3.   The existence of common or similar channels of
              distribution of imports from different countries and
              the domestic like product; and,
         4.   Whether the imports are simultaneously present in the
              market.
~. Certain Steel Wire Hails, supra, at 8; Oil Country Tubular Goods from
Australia, Romania, and Venezuela, Invs. Nos. 701-TA-240-241 and
731-TA-249-251 (Preliminary), USITC Pub. 1679,at 8 (1985). This list is not
exclusive and no single factor is determinative.
  !I Report at I-18.
  ~I See Certain Carbon Steel Products from Austria and Sweden, Invs. Nos.
701-TA-225, 227-228, 230-231 and 731-TA-219 (Final), USITC Pub. 1759 at 11
(1985).




                                                                                               12



      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                   PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 248 of 1077
           Barcode:3883995-03 A-549-502 SCO -
                                                 13
                                                Scope Inquiry -   Line Pipe

imports subject to the same type of investigation or final order as those at
issue in each investigation.        ~/   ll
     I have cumulated the impact of imports from countries that are not

entitled to an injury test under section 303 of the Tariff Act of 1930
(Thailand and Yugoslavia) with the impact of imports of countries (Turkey)

that have signed the Subsidies Code.            I believe that there are several reasons

that provide strong support for my position:            (1) all of the imports at issue

are allegedly subsidized; (2) inconsistent injury findings can result if the
Commission does not cumulate; (3) exempting imports subject to investigation
under section 303(a)(l) from the cumulation provision of section 771(7) would

require the Commission to interpret "subject to investigation" as subject to

investigation before the Commission.          ~/


     Petitioners urged the commission to cumulate the impact of imports of

standard pipe from Turkey with outstanding countervailing duty orders for
Thailand and Yugoslavia.      ~/    It is my view, based on the plain wording of the

statute, that imports subject to recently issued final orders satisfy all the


  §/ The impact of imports from India, Turkey, Yugoslavia, China, the
Philippines, and Singapore (all current antidumping eases) were cumulated with
the impact of imports from Thailand in the instant antidumping case; the
impact of imports from Thailand and Yugoslavia (both subject to recent
countervailing duty orders) were cumulated with the impact of imports from
Turkey in the instant countervailing duty ease.
  II I take administrative note of the Court of International Trade's ruling
in Bingham and Taylor v. United States, Slip Op. 86-14 (Feb. 14, 1986).
Because that ruling was issued subsequent to the Commission's vote in the
instant ease, it has no bearing on the reasoning underlying my determination
in this investigation.
  ~I That interpretation would be inconsistent with the usage of the term
"investigation" throughout title VII. Investigation refers to both the
investigation before the Department of Commerce (Commerce) and before the
Commission--it is a single bifurcated investigation.
  ~I There are outstanding countervailing duty orders against Thailand (Aug.
14, 1985) and Yugoslavia (Oct. 16, 1985).




                                                                                         13



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                       PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21     Page 249 of 1077
                                               14 - Scope Inquiry
                  Barcode:3883995-03 A-549-502 SCO                  -   Line Pipe


 statutory requirements for cumulation, provided that one does not cumulate the

 impact of imports on which duties have been collected.              (Those imports are, of

 course, fairly traded once the appropriate duty has been paid.)                Therefore, I

 have cumulated the impact of subsidized imports from Turkey, Thailand, and

 Yugoslavia.

      Petitioners have also urged the Commission to cumulate the impact of

 imports of standard pipe from Turkey with Venezuela and again with Yugoslavia,

 for additional reasons.      Venezuela and Yugoslavia have entered voluntary

 restraint agreements (VRAs) with the United States.             However, only the

 investigation regarding imports from Venezuela has been terminated as a result

 of a withdrawal of the pP.tition. 10/        The termination of an: antidumping

 investigation on Venezuelan standard pipe occurred subsequent to the

preliminary affirmative determinations by the Commission and Commerce but

prior to any final determination as to whether the imports were unfairly

traded.· The'termination of the countervailing duty investigation occurred

· subsequent to a preliminary affirmative determination by the Commission but

prior to a preliminary subsidy determination by Commerce.               The statute does

not allow cumulation in such circumstances.            Because these imports have not

been determined to be unfairly traded and because there is no'pending

investigation involving them, i t is not appropriate to include them in any

cumulative analysis. 111

     The petition against imports from Yugoslavia subject to the VRA has not

been withdrawn.     Since these imports remain subject to investigation, ·r have


 10/ Certain Welded Carbon Steel Line Pipes and Tubes from Venezuela; 50 F.R.
43,615 (Oct. 28, 1985); Id., 50 F.R. 46,801 (Nov. 13, 1985).
 11/ See Certain Carbon Steel Products from Austria and Sweden, supra, at 5.




                                                                                                14



       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
----                                    PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21
                   Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -
                                                                           Page 250 of 1077
                                                                          Line Pipe

                                                       15

       included them in my cumulative analysis. 12/             Thus, I have cumulated the

       impact of subsidized imports from Turkey with that of subsidized imports from

       Thailand and Yugoslavia recently subject to outstanding countervailing duty

       orders.

             Finally, I have cumulated the impact of LTFV imports of standard pipe

       from Thailand with the impact of LTFV imports from China, the Philippines,

       India, Turkey, Yugoslavia, and Singapore. 13/             As explained above, it is my

       view that recently issued final orders satisfy all the statutory requirements

       for cumulation.      This view is also applicable to imports subject to Commission

       and/or Commerce preliminary determinations.


       Material injury by reason of        ~TFV   standard pipe imports from          Thailan~


             In making a determination of material injury by reason of unfair imports,

       section 771{7)(B) of the Tariff Act of 1930 directs the Commission to

       consider, among other factors, the volume of imports of the merchandise under

       investigation, the effect of such imports on domestic prices, and the impact

       of such imports on the relevant domestic industry. 14/

             The total ratio of LTFV imports of standard pipe from Thailand, Turkey,

       India, Yugoslavia, China, the Philippines, and Singapore to apparent                  u.s.
       consumption was 0.8 percent in 1984 and 3.8 percent in January-September 1985


--     as compared with 0.6 percent in the corresponding period of 1984. !5/


        12/ I note that I would have found material injury if the imports from
       Yugoslavia were not included in my cumulative pnalysis.
        13/ The outstanding antidumping order for Taiwan was issued on May 7, 1984,
       and is thus, too remote in time to be cumulated.
        14/ 19 U.S.C. § 1677(7)(B).
        15/ Report at I-4, Table I-1.




                                                                                                 15



        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                    PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21    Page 251 of 1077
               Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -    Line Pipe
                                                 16

     The pricing data collected in these investigations reveal that the prices

from Thailand were lower than those of domestic products. 16/                  The margins of

underselling of Thai standard pipe ranged from 11 percent to 34 percent.

Prices of domestic products increased in 1984 over the 1983 levels, but

subsequently fell in 1985, ending the period of investigation about 5 percent

below prices in January-March 1983. !L/

     An important factor was the size of the average weighted margin.                     The

weighted average dumping margin for Thai standard pipe was 15.67 percent ad

valorem.   Thus, the dumping constitutes a major reason why Thai imports have

been able to penetrate the      u.s.   market.

     In light of all the above factors, I determine that the domestic industry

has been materially injured by LTFV imports of standard pipe from Thailand. 18/


Material injury by reason of subsidized ·standard pipe imports from Turkey

     I have also cumulated the impact of imports under countervailing duty

investigations or orders from Turkey, Thailand, and Yugoslavia.                    These imports

were 0.7 percent in 1984 and 2.6 percent in January-September 1985 as compared

with 0.5 percent in the corresponding period of 1984. 19/

     The pricing data collected in these investigations reveal that the prices

of imports from Turkey were lower than those of domestic products.                  ~~/   The

margins of underselling for Turkish standard pipe ranged from 10 percent to 36

percent.   As noted above, prices for domestic products fell in 1985.


 16/ Id. at I-21-I-22.
 17/ Id. at I-19-I-21.
 18/ The Conwission received very few allegations of lost sales and none of
lost revenues. The purchasers who were contacted stated, in general, that
although price was a factor when they purchased imported products, non-price
factors also played a significant role.
 19/ Report at I-4, Table I--1.
 20/ Id. at I-22-I-23.

                                                                                                16



    Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21     Page 252 of 1077
                                               17 Inquiry
           Barcode:3883995-03 A-549-502 SCO - Scope          -   Line Pipe


     An important factor in my        affit~tive    material injury determination on

standard pipe from Turkey was the size of the average weighted margin and net

subsidy.   The bond margin for Turkish standard pipe was 17.80 percent ad

valorem and accounts in large part for the ability of the Turkish standard

product to enter the     u.s.   market.

     In light of the import penetration levels, apparent underselling of

Turkish standard pipe, and other factors, I determine that the domestic

industry has been injured by subsidized imports of standard pipe from

Turkey. 21/


~o material injury or threat by reason of subsidized line pipe imports from
Turkey

     I determine that an industry in the United States is not being materially

injured, or threatened with material injury, or materially retarded, by reason

of imports of line pipes and tubes from Turkey that are being subsidized.

     I join with the Commission majority in the discussion of the condition of

the line pipe domestic industry and conclude that it continues to experience

difficulties.    However, the extremely tiny presence of the Turkish product in

this market (0.7 percent during January-September 1985), taken with other

factors, precludes any possibility that these imports are causing or threaten

to cause material injury.

     The record has established that Turkish producers have the capability to

some extent to switch production from standard to line pipe.                 I find that this

factor is insufficient to justify a finding of threat where there is certainly

no present injury by reason of the subject imports.              The record establishes

that, in the past few years, the Turkish producers have not switched their


 21/ The Commission received no allegations of lost sales and revenues.


                                                                                         17



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                     PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 253 of 1077
                                              18 - Scope Inquiry
                Barcode:3883995-03 A-549-502 SCO                   -   Line Pipe


production from standard to line pipes.          Also, despite the already sizeable

unused line capacity that could have been used in the past to produce line

pipe, the Turkish producers have chosen not to do so.              Because of this unused

capacity, the Turkish producers have no need to switch production from

standard to line pipes and tubes in response to the Commission's affirmative

determination on standard pipes and tubes.          Thus, I do not regard

product-shifting as an important factor in this investigation.

     The information in the record of this investigation is too weak and

speculative with regard to the additional threat factors to justify a finding

that there is a real and imminent threat of material injury.




                                                                                              18



     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 254 of 1077
                                              19
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

    VIEWS OF COMMISSIONER ECKES ON CAUSATION IN THE INVESTIGATIONS
                     OF STANDARD PIPES AND TUBES



   Cumulation
         In determining whether there is a causal link between
   material injury to the domestic standard pipe and tube industry
   and unfairly traded imports from Thailand and Turkey, the
   Commission must follow the statutory directive on cumulation.
   The Trade and Tariff Act of 1984 states that " •.• the commission
   shall cumulatively assess the volume and effect of imports from
   two or more countries of like products subject to investigation
   if such products compete with each other and with the like
   products of the domestic industry in the United States
   market."
         In these investigations, there is no question that imported
   standard pipes from various sources compete with each other and
   with the domestic like product in the                   u.s.     market.     Standard
   pipes are fungible.            Imported and domestic pipes are marketed
   nationwide and have similar channels of distribution.
         Determining the appropriate imports to cumulate in the
   current investigations, however, does pose several questions.
   The petitioners maintained that the Commission should cumulate
   imports of standard pipe from Thailand and Turkey with each
   other and with imports from the Peoples' Republic of China
   (China), India, the Philippines, Singapore, Venezuela, and
   Yugoslavia.        To follow this course entails: (1) cumulating
   imports from countries entitled to an injury test with those
   not entitled to a test (Thailand and Yugoslavia); (2) cumulating
                                                                                         19



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21     Page 255 of 1077
                                         20 - Scope Inquiry
            Barcode:3883995-03 A-549-502 SCO                  -   Line Pipe



imports from countries subject to recent final orders (Thailand
and Yugoslavia--countervailing duty orders) which were marketed
within a reasonably coincident time period with the subject
imports; (3) cumulating imports from countries that have
entered into voluntary restraint agreements with the United
States (Venezuela and Yugoslavia); and (4) cumulating imports
subject to countervailing duty investigations or orders with
those subject to antidumping investigations.
    For my determinations in both standard pipe investigations,
I cumulated standard pipe imports from all of the countries
urged by the petitioners with the exception of Venezuela.1J                               In
my view, cumulation in this way satisfies the congressional
mandate to include all imports "subject to investigation."
This approach also complies with the directive of Judge carman
of the Court of International Trade in Bingham & Taylor v.
United States, Slip Op. 86-14 (Feb. 14, 1986) to cumulate
imports subject to antidumping investigations with those
subject to countervailing duty investigations.                        Since this
directive was issued prior to the statutory deadline for
delivering the Commission determinations in the current cases
to the Department of commerce, I do not believe it should be
ignored.     In these particular countervailing duty (Turkey) and
antidumping (Thailand) investigations, cumulating across

1/ After Venezuela entered 1nto a VRA, investiqations of
Venezuelan imports were terminated following withdrawal of the
petition. The petition was not withdrawn for Yugoslavia.
Therefore imports from Yugoslavia are still subject to
investigation.

                                                                                          20



 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 256 of 1077
                                              21
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


   statutes is not determinative.                  I would have found material
   injury in both investigations without cross cumulation.


   Material injury by reason of unfair imports from Turkey and
   Thailand
          The cumulated volume of standard pipe imports from Turkey,
   Thailand, India, China, the Philippines, Singapore, and
   Yugoslavia increased sharply from 18,217 tons in 1984 to
   115,490 tons in 1985.             Prior to 1984, most of these countries
   did not participate in the              u.s.    market at all (Turkey and India
   exported around soo tons each in 1983).
          These new entrants captured a rapidly increasing share of
   the    u.s.   market.      The cumulated ratio of imports to apparent
   u.s.    consumption was only 0.8 percent in 1984, but it increased
   to 3.8 percent in January-September 1985 as compared to 0.6
   percent in the comparable 1984 period.
          The increases in import volume were particularly large for
   Turkey and Thailand.             The volume of standard pipe from Turkey
   increased from 2,578 tons in 1984 to 36,277 tons in 1985.
   Thailand import volume jumped from so tons in 1984 to 33,678
   tons in 1985.         The combined Turkey-Thailand market share rose
   from 0.1 percent in interim 1984 to 2 percent in interim 1985.
          Prices for domestic standard pipe generally rose in 1984 as
   compared to 1983.           However, prices fell in 1985 to levels in
   the third quarter of the year (for most of the product types
   sampled) which were even lower than for the comparable quarter
   of 1983.

                                                                                         21



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 257 of 1077
                                           22
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


      The President's program of voluntary restraints acted to
limit imports of standard pipe from many traditional foreign
suppliers in 1985.            Thus, conditions for the recovery of the
domestic industry were more favorable in 1985, and yet the
industry lowered its prices and continued to operate at a loss.
      Pressure in the marketplace from the unfairly traded
imports of new entrants undoubtedly acted to depress domestic
prices during 1985.            In light of the underselling of Turkish
and Thai imports and the rapid increase in market share claimed
by those imports, I determine that the domestic standard pipe
industry is materially injured by reason of subsidized imports
from Turkey and less than fair value imports from Thailand.




                                                                                         22



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 258 of 1077
                                                  23
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                 VIEWS OF
             COMMISSIONERS SEELEY G. LODWICK AND DAVID B ROHR
                                CONCERNING
        THREAT OF MATERIAL INJURY BY REASON OF IMPORTS OF STANDARD
       WELDED CARBON STEEL PIPES AND TUBES FROM TURKEY AND THAILAND


            We have determined that the domestic industry producing
     standard welded carbon steel pipe and tube (standard pipe and
     tube) is threatened with material injury by reason of
     subsidized imports of standard pipe and tube from Turkey and
     dumped imports of standard pipe and tube from Thailand.                             In
    making these determinations, we have considered the current
     condition of the domestic industry, as characterized in the
    views of the majority, which is very vulnerable to injury, and
    the factors listed in Section 771(7) (F) of the Tariff Act of
     1930, which Congress has directed the Commission to consider in
    assessing threats of material injury. !I


    !I As added to the Tariff Act of 1930 by Section 612(a) (2) (B)
    of the Trade and Tariff Act of 1984, this provision states, in
    relevant part:
         In determining whether an industry in the United States is
         threatened with material injury by reason of imports (or
         sales for importation) of any merchandise 1 the Commission
         shall consider, among other relevant economic factors --
               (I) If a subsidy is involved, such information as may
              be presented to it by the administering authority as
              to the nature of the subsidy (particularly as to
              whether the subsidy is an export subsidy inconsistent
              with the Agreement),
               (II) any increase in production capacity or existing
              unused capacity in the exporting country likely to
              result in a significant increase in imports of the
              merchandise to the United States,
               (III) any rapid increase in United States market
              penetration and the likelihood that the penetration
              will increase to an injurious level,
               (IV) the probability that imports of the merchandise
              will enter the United States at prices that will have
              a depressing or suppressing effect on domestic prices
              of the merchandise,
                                                 (Con't on next
                                                              23
                                                                 page)


Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 259 of 1077
                                            24
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


        our investigation of standard pipe and tube from Turkey
 involves imports which have benefitted from subsidies provided
 by the Turkish government.               The information provided to the
 Commission by the Department of Commerce indicates that all of
 these subsidies are export subsidies.                     The information
 presented to the Commission by Commerce, however, does not
 indicate whether the export subsidies in question are
 "inconsistent with the Agreement."Y                     In any event, such
 subsidies do provide an incentive for Turkish producers to
 export the subject merchandise to the United States.                            The Thai
 investigation involves sales at LTFV rather than subsidized
 imports.

 (Con•t from previous page)
                (V) any substantial increase in inventories of the
                merchandise in the United States,
                (VI) the presence of underutilized capacity for
                producing the merchandise in the exporting country,
                (VII) any other demonstrable adverse trends that
                indicate the probability that the importation (or
                sale for importation) of the merchandise (whether or
                not it is actually being imported at the time) will
                be the cause of actual injury, and
                (VIII) the potential for product shifting if
                production facilities owned or controlled by the
                foreign manufacturers, which can be used to produce
                products subject to investigation(s) under section
                701 or 731 or to find orders under section 706 or
                736, are also used to produce the merchandise under
                investigation.
 y   This phrase is used in Section 771(7) (F) (i) (I) to refer to
 those export subsidies which are inconsistent with the
 provisions of the Agreement on the Interpretation and
 Application of Articles VI, XVI, and XXIII of the General
 Agreement on Tariffs and Trade (the "Subsidies Code"). This
 Agreement contains numerous provisions and illustrations of
 export subsidies and the conditions under which they may be
 legal or illegal. Under the statute, the Commission must rely
 on the Department of Commerce to determine that a particular
 subsidy fits in this category. Commissioner Rohr adds that it
 would be useful to the Commission for Commerce to present such24
 information to it in the future.

Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 260 of 1077
                                              25
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


           Turkish capacity increased significantly in 1985, and
    substantially all of this increase was immediately put into
    production.        Possible effects on capacity from a recently
    purchased pipe and tube mill are too speculative and are not
    imminent.       With respect to Thailand there was a slight increase
    in capacity in 1984.             In neither case was there an increase in
    existing unused capacity.
           Market penetration of Turkish imports of the product under
    investigation increased from one tenth of one percent in 1984
   to 1.3 percent during the first nine months of 1985.                             In actual
   volume terms, imports increased from 500 tons in 1983 to 2,600
   tons in 1984.          During January-September 1985, imports totalled
    24,800 tons.        An additional 11,500 tons were imported in the
    fourth quarter, bringing total 1985 import volumes to 36,300
   tons.      This rate of increase is very significant, even though
   the absolute volume of imports is still small.                             Imports from
   Thailand grew from virtually nothing to 13,500 tons, a 0.7
   percent market share in the first nine months of 1985.                                An
    additional 20,200 tons were imported in the fourth quarter,
   bringing the full year figure for 1985 to 33,700 tons.                                There
    seems a substantial likelihood that these penetrations will
    increase to an injurious level.
           While the pricing data in these two investigations is very
    limited due to the short time period and limited numbers of
    individual transactions, it appears likely that imports from
   both Turkey and Thailand will enter the United States at prices
   that will have a depressing or suppressing effect on domestic
   prices.       In both investigations, the data reflect consistent
                                                                 25



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 261 of 1077
                                           26
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

underselling of the domestic prices.                    This is supported by
information received from purchasers during lost sales
confirmation calls.            It is also supported by official import
data that indicates that the unit value of imports from Turkey
and Thailand is both substantially below the unit value of most
other imports and, as calculated by the Commission, the unit
value of domestic production.                   Further, imports from Turkey and
Thailand undersold the domestic product at a time when domestic
prices were declining.
       Information regarding importers inventories was too
limited to permit a firm basis for any conclusions in either
investigation.
       Both Turkish and Thai            cap~city      utilization increased over
the period of investigation.                Turkish producers have
significant amounts of underutilized capacity available for
increasing production.             Thai producers appear to be operating
at close to capacity, based on the limited information
received.
       We have also examined several other factors relevant to
these investigations, which are appropriately considered as
"other demonstrable adverse trends."                    First, the market share
of the domestic producers slipped steadily over the period of
investigation from 49 to 36 percent, with a slight increase in
interim 1985 to 38 percent.                This. erosion of the market share
of domestic producers to importers is significant.                            It is
particularly relevant to these investigations because the
importers who are responsible for this erosion frequently
import their products from a variety of sources, including, as
                                                                                         26



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
                                            27
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 262 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe
     this investigation reveals, lately, from Thailand and Turkey.                                 11
             It is particularly important in light of the "drying up"
     of many sources of supply due to voluntary restraint
     agreements.         Importers (including those entities who sell
      imports, whether or not            11
                                              importers of record") have a
     considerable incentive to seek unrestrained sources of supply
     who are willing to undercut domestic prices, such as Turkey and
     Thailand.         Indeed, information received during this
      investigation substantiates that both Turkey and Thailand are
      in the    u.s.   market largely due to the activities of                     u.s.
      importers.       Under the statute, the threat of such imports is
     the same whether they are "pushed" into the                        u.s.   market by
      foreign producers or "pulled" into the market by                         u.s.      sellers
     of imports.
             For both Thailand and Turkey, exports to the United States
     have rapidly become a substantial portion of their total
     exports.       Such exports are, in turn, a substantial portion

     11  Commiss1oner Rohr notes that it has been argued that we
     should assess threat of material injury on a cumulative basis
     as we do in assessing the effect of cumulative imports on a
     presently injured industry. As discussed herein, the presence
     in the market of other imports is a factor relevant to the
     "vulnerability" of the domestic industry to the threat posed by
     imports. It is appropriate to consider the presence of other
     unfairly traded imports in assessing the level at which
     increases in imports from a particular country might begin to
     be injurious. This is not, however, cumulation in its
     statutory form. The actual threat, that is the capability of
     foreign producers to supply the u.s. market at injurious levels
     and their intention to do so, cannot properly be analyzed on a
     cumulative basis. For example, the incentive to supply product
     sold at LTFV is different than the incentive to supply
     subsidized goods, and the incentive to supply goods benefitting
     from an ·export subsidy is different from that to supply goods
     benefitting from domestic subsidies. He has therefore analyzed
     the question of threat of material injury without resort to the
     cumulation provisions of the statute.
                                                                                          27



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 263 of 1077
                                            28
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


of their total production.                In interim 1985, the            u.s.    accounted
 for over 39 percent of each of these countries exports.                                 In
addition, imports from Turkey steadily increased throughout
 1985, and significant quantities of import orders were
cancelled during the pendency of the investigation.                              For
Thailand, the majority of its exports entered the United States
 in the fourth quarter of 1985, and the Commission received
 information of substantial outstanding orders for additional
 significant tonnages of Thai product.                     Continued and expanding
 presence in the U.S. market is therefore important to both
 countries.
         The final factor which the statute requires us to consider
 is the potential for product shifting.                       Several different pipe
 and tube products can be produced in a single pipe and tube
 mill.     Changes between standard, line, light-walled
 rectangular, and other types and sizes of pipe and tube can be
 accomplished relatively economically.                     There is, therefore,
 potential for significant product shifting.
         Producers in Turkey and Thailand clearly have a strong
 incentive to direct additional product at the                        u.s.    market.
 Similarly,      u.s.    importers have an incentive to import as much
 of this unfairly traded product as possible.                         While the
 capability of Turkey and Thailand' to produce such additional
 tonnages is not unlimited, the domestic industry is vulnerable
 to a level of imports which would be within each of their
 capabilities.          Based upon our evaluation of all of these
 factors, we conclude that there is a real and immanent threat
 of material injury by reason of imports of standard pipe and28


Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 264 of 1077
                                                 29
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe
     tube from Thailand and Turkey.
             Commissioner Rohr also states that under sections
     705(b) (4) (B) and 735(b) (4) (B) of the Tariff Act of 1930, he has
     also determined that he would not have found material injury
     but for the suspension of liquidation of entries of the
     merchandise that went into effect as a result of the Department
                                       '
     of Commerce preliminary affirmative findings in these two
     investigations. !I            This provision requires the Commission to
     look at the condition of the industry and the effect of imports
     during the period between the date of the Department of
     Commerce preliminaries and the date of this decision to
     determine if the suspension of liquidation had the effect of
     preventing the threat of injury which now exists from maturing
      into actual injury.
             He notes that the Department of Commerce made its
     affirmative preliminary determinations in the Turkish
      investigation in October 1985 and in the Thai investigation in
     September 1985.           He also notes that the domestic industry
     supplied the commission with information of the condition of
     the domestic industry only up to September 1985.                           Most of the
     Commission information on the effect of imports is similarly
     limited.
             Very limited information is thus available to the
     Commission covering the period relevant to the "but for"


     ~    Under section 706(b) (2) and 736(b) (2), this                       finding, if it
     1s the determination of the Commission, has the                          effect of
     subjecting only those imports entered after the                          date of this
     determination to the appropriate countervailing                          duty or
     antidumping order.
                                                                                         29



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40          Filed    05/07/21      Page 265 of 1077
                                         30
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

determination.          We do possess certain monthly import figures
 for the fourth quarter of 1985 and anecdotal information about
recent shipments of the product under investigation from both
countries.        This information does not persuade him that the
threat which he has determined to exist would have become
actual injury in the period since the suspension of liquidation
but for that suspension.




                                                                                         30



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 266 of 1077
                                                  31
            Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe
        VIEWS OF CHAIRWOMAN STERN, COMMISSIONER ECKES, COMMISSIONER LODWICK,
          AND COMMISSIONER ROHR CONCERNING LINE PIPES AND TUBES FROM TURKEY

Line Pipe

       Condition of the domestic line pipe industri

       In assessing the condition of the domestic industry in this

investigation, the Commission considered, among other factors, line pipe

consumption and the production, shipments, capacity utilization, employment,

and financial data of the line pipe producers.            11
       Apparent U.S. consumption of line pipe decreased from 863,000 tons in

1982 to 772,000 tons in 1983, or by 11 percent, and then rose by 36 percent to

1.1 million tons in 1984.         u.s.    consumption in January-September 1985, at

694,000 tons, was 18 percent below the level of consumption in

January-September 1984.      ~/


       Total production of line pipe increased irregularly from 316,000 tons in

1982 to 418,000 tons in 1984.            During January-September 1985, production was 9

percent less than for the corresponding period of 1984.               ~I


       While capacity of the domestic industry remained stable, capacity

utilization increased from 26 percent in 1982 to 37 percent in 1984, and fell

to 34 percent in January-September 1985 as compared with 38 percent during the

corresponding period of 1984. !I           In terms of both value and quantity,

domestic shipments of line pipe increased irregularly from 1982 to 1984 and

then decreased in January--September 1985 as compared with the corresponding


  11 See 19 u.s.c. § 1677(7)(C}(iii).
  ~~ Report at II-5.
  31 Id. at II-6.
  41 Id.




                                                                                          31



 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 267 of 1077
                                      32
                  Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

period in 1984.    ~I   Inventories of      u.s.   producers increased from 47,000 tons

in 1982 to 54,000 tons in 1984 and have remained at that level.                  ~I


      The domestic producers' share of the          u.s.   market declined from 61 percent

in 1982 to 51 percent in 1984.           The share of the U.S. market during

January-September 1985 increased to 55 percent but remained below the levels

of 1982 and 1983. II

      The number of employees involved in production and related work decreased

in 1983, increased in 1984, and decreased in January-September 1985.                  ~I   The

total number of hours worked by production and related workers producing line

pipe followed the same trend.       ~I


      In general, the financial data from the domestic producers indicate that

the industry is experiencing difficulties.            Bet sales of line pipe declined

from 1982 to 1983, then increased in 1984 and then decreased in the interim

period of 1985 as compared with the interim period of 1984.                  Producers

experienced operating losses throughout the· period which, although decreasing,

remain significant.      As with standard pipe producers, there is a substantial

difference in the financial performance of the various domestic producers, and

in general the nonintegrated producers outperformed the integrated firms.                      As

we stated above, we have taken this into account but note that we are required

by statute to assess the condition of the industry as a whole.                  The ratios of

operating loss to net sales ranged from a low of 29 percent in 1983 to 10.5

percent in 1985. 101      Thus, even though performance has shown some

improvement, the industry has remained very           ~nprofitable.



 ~I Id.   at   II-7, Table II-5.
 ~I Id.   at   II-7.
 ll Id.   at   II-5, Table II-3.
 ~I Id.   at   II-9, Table II-6.
 ~I Id.
101 Id.   at II-10, Table II-7.


                                                                                                    32



      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 268 of 1077
                                               33
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

                 VIEWS OF COMMISSIONER ECKES, COMMISSIONER LODWICK,
                               AND COMMISSIONER ROHR

Threat of material injury by reason of imports of line pipes from Turkey

     Section 771(7)(F) of the Tariff Act of 1930 directs the Commission to

consider a number of factors in assessing the threat of material

injury. 11/ 12/ 13/

     Although there were      essent~ally    no imports of line pipe from Turkey until

mid-1985, 14/ such imports in January-September 1985 amounted to 4,987 tons


 11/ "Material injury" is defined as "[h)arm which is not inconsequential,
immaterial, or unimportant." 19 u.s.c. S 1677(7)(A).
 12/ These factors include:
         (1) If a subsidy is involved, such information as may be
              presented to it by the administering authority
              (particularly as to whether the subsidy is an export
              subsidy inconsistent with the Agreement),
         (2) any increase in production capacity or existing unused
              capacity in the exporting country likely to result in
              a significant increase in imports of the merchandise
              to the United States,
         (3) any rapid increase in United States market penetration
              and the likelihood that the penetration will increase
              to an injurious level,
         (4) the probability that imports of the merchandise will
              enter the United States at prices that will have a
              depressing or suppressing effect on domestic prices of
              the merchandise,
         (5) any substantial increase in inventories of the
              merchandise in the United States,
         (6) the presence of underutilized capacity for producing
              the merchandise in the exporting country,
         (7) any other demonstrable adverse trends that indicate
              the probability that the importation .      of the
              merchandise . . . will be the cause of actual injury,
         (8) the potential for product-shifting.
19 u.s.c. S 1677(7)(F)(i)(I)-(VIII). We note at the outset that in concluding
that imports of line pipe constitute a threat of material injury, we find that
the threat is real and actual injury is imminent. Our finding is not based
upon mere conjecture or supposition that material injury might occur at some
remote future date. See 19 u.s.c. S 1677(7)(F)(ii).
 13/ Commissioners Lodwick and Rohr note that their conwents with regard to
the effect of Turkish subsidies and "other demonstrable adverse trends" in
their Additional Views concerning Turkish standard pip·e are equally applicable
to Turkish line pipe.
 14/ Report at II-13, Table II-10.



                                                                                         33



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                       PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 269 of 1077
                                     34
                   Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

and they captured 0.7 percent of the        u.s.   market.    Through November, imports

increased to 7,111 tons, and much of this is still in inventories in the

United States.

     Turkey's capacity to produce line pipe is substantial and could expand to

meet changes in demand.      From past performance we know that to a considerable

extent Turkish producers have the capability to switch production between

standard and line pipe. 15/ 16/

     Because most of the imports from Turkey entered after the first half of

1985, very little pricing data are available.           However, there is evidence of

underselling in July-September 1985. 17/           It is probable that imports of line

pipe from Turkey will have a depressing or suppressing effect on domestic

prices of the merchandise.      The unit import value reported for line pipe from

Turkey is lower than the average import value of imports from all sources and

lower than any other major sources, except Brazil. 18/

     Investigation data indicate that the line pipe industry is experiencing

difficulties.    Although the volume of imports from Turkey is not high,

Turkey's substantial unused capacity, the capability of Turkish producers to

switch from standard to line pipe, and the considerable inventories held by

importers indicate that the domestic industry producing line pipe is

threatened with material injury by reason of subsidized imports of line pipe

from Turkey. 19/

-------------------------------------------------------------------------------
 15/ Jd. at a-5-a-7.
 16/ Turkish producers have demonstrated the capability to produce significant
quantities of line pipe in 1984 after producing minimal amounts in 1982-83.
With the duty on standard pipe, there is a real threat of product-shifting.
 17/ Report at II-16.
 18/ Id. at II-12, Table 11-9.
 19/ Commissioner Rohr notes that his Additional Views with respect to his
finding that the domestic standard pipe industry would not have been
materially injured but for the suspension of liquidation of entries of that
merchandise are also applicable to the line pipe industry and suspension of
liquidation of entries of imported line pipe from Turkey.

                                                                                                34



       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 270 of 1077
                                          35
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe



                    VIEWS OF VICE CHAIRMAN LIEBELER
                        AND COMMISSIONER BRUNSDALE



        Based on the record in these investigations,                          w~


 determine that an industry in the United States is not

 materially injured, or threatened with material injury,

 or materially retarded., by reason of (1) subsidized

 imports of welded carbon and steel standard and line

 pipes and tubes from Turkey, and (2) less than fair

 value (dumped) imports of welded carbon steel standard

 pipes and tubes from Thailand.                 !/


         In order for a domestic industry to prevail in a

 final investigation the Commission must determine that

 the dumped or subsidized imports cause or threaten to

 cause material injury to the domestic industry producing

 the like product.           This analysis is usually recognized

 to be a two-step procedure.                   First, the Commission must


   1/ Material retardation of the establishment of an
 industry in the United States is not an issue in these
 investigations and will not be discussed.




                                                                                         35



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 271 of 1077
                                           36
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


  determine      wheth~r     the domestic industry producing the

  like product is injured or is threatened with material

  injury.      Second, the Commission must determine whether

  any injury or threat thereof is by reason of the dumped

  or subsidized imports.              Only if the Commission answers

  both questions in the affirmative will it make an

  affirmative determination in the investigation.



  I.    The Like Product and the Domestic Industry



         For purposes of determining whether dumped or

  subsidized imports are a cause of material injury to a

  U.S. industry we follow the approach of the majority and

  find two like products and two domestic industries.                           ~/




  II.    Condition of the Industries



         The Commission has investigated these products on

  several occasions since 1982.                 Despite this experience


    ~/ Commissioner Brunsdale nevertheless has serious
  reservations about this finding.  See her Additional
  Views, infra.  Vice Chairman Liebeler believes these
  Additional Views raise serious questions that deserve
  careful consideration.




                                                                                         36



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 272 of 1077
           Barcode:3883995-03 A-549-502 SCO
                                              37
                                              - Scope Inquiry -   Line Pipe



    we find that the overall performance of the domestic

    producers of standard and line pipes in recent years is

    difficult to assess. 3/



            One might get the impression that we are dealing

    with a chronically           de~ressed      industry.         In an economic

    sense, this is a contradiction in terms.                        Industries

    that are depressed normally experience a period of

    decline and eventual adjustment.                   However, the

    experience of the domestic steel industry is hardly

    normal, for it has been the beneficiary of a variety of

    U.S. actions to restrict imports,                  !/   most recently the

    voluntary restraint agreements (VRAs) with all major

    foreign suppliers.          II     Thus it is likely that

    contractions that would have otherwise occurred were

    curbed or postponed.             As a consequence important facets


       3/ Staff Report, Appendix F.
       4/ See, for example, Gary N. Horlich and Christopher
    W.-Savage, "Steel Trade Wars, 1968-84,"                       WorldLaw
    July/August 1984, at 5-11.
      11 Staff Report at pp. A-8 and A-9.




                                                                                         37



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 273 of 1077
           Barcode:3883995-03 A-549-502 38
                                        SCO - Scope Inquiry   -   Line Pipe



of the industries' recent record are distorted. 6/



      An important indicator of the state of an

industry's health is aggregate profits for all firms.

However,     there appear to be significant deficiencies

with the repoEted data.              For both standard and line

pipes there is an impqrtant difference between the

results reported by the smaller nonintegrated                        fir~s      and

those reported by the larger integrated firms                             the

former report positive incomes, the latter are

apparently doing poorly.              Overall, for both groups

combined, the nonconfidential. information presented in

the Staff Report (on pp •. I-12 and II-10) paints a

picture of an industry suffering losses.                      However, these

data have a flaw so serious that if properly corrected

it could mean that producers of standard and line pipes

were actually earning positive profits.


  ~/ From, the viewpoint of domestic firms, the recently
negotiated VRAs should be expected to postpone decisions
to scale back domes,tic pipe and tube operations since
the VRAs offer the promise of greater demand for
domestic steel in the near future.   Under these
conditions domestic firms may very naturally hold on to
an unusually large quantity of existing machinery and
equipment and plan to reactivate such assets when demand
increases.   Thus the low capacity'utilization figures
reported are not useful in assessing whether the
industry is suffering material injury.




                                                                                         38



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                   PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 274 of 1077
                                          39
            Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


           Our concern with the profit data involves certain

  producers reporting negative gross profits for both

  products for each year from 1982 to 1984 and also for

  the first nine months of 1985.



           Generally    speaking~       sustained negative gross

  profits are not rational for a firm.                     Continued

  production is not rational when revenues are less than

  variable costs.          Sustained negative gross profits on a

  product line should not occur if a firm is properly

  allocating costs.



       *           *           *                       *                       *

           We conclude that the aggregate reported profit data

 for domestic producers of standard and line pipe is

 subject to a potentially serious bias.                        The industries'

 reported profits do not appear to be a reliable and

 accurate measure of the returns earned on the companies'

 standard and line pipe operations.                    We strongly suspect

 that the profit situation for domestic producers as a

 whole is·severely understated.




                                                                                         39



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 275 of 1077
                                            40
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


   Cumulation

           Petitioners urge that imports of standard pipes and

   tubes from Thailand and Turkey should be cumulated with

   each other and with imports of standard pipes and tubes

   from India, Yugoslavia, Singapore, the Philippines,

   China and Venezuela.             They also argue that imports of

   line pipes and tubes from Turkey should be cumulated

   with imports of line pipes and tubes from Taiwan and

   Venezuela.

           We do not agree that all these possible

   combinations should be cumulated.                    The subject imports

   must satisfy three requirements before cumulation is

   warranted.        They must compete with other imports and

   with the domestic like product and be subject to

   investigation.         7/    The plain meaning of the statute is

   one of several reasons why one should not cumulate

   imports from countries subject to a section 701

   countervailing duty investigation with imports from

   countries subject to a section 731 antidumping

   investigation.        ~/



     7/ 19 U.S.C. 1677(7)(C)(iv).
     8/ Certain Carbon Steel Products from Austria,
   Czechoslovakia, East Germany, Hungary, Norway, Poland,
   Romania, Sweden, and Venezuela, Nos. 701-TA-225-234
   (Preliminary), 731-TA-213-217, 219, 221-226, and 228-235
   (Preliminary), USITC Pub. No. 1642 (February 1985)
   (Views of Vice Chairman Liebeler) at 48.   [Certain
   Carbon Steel Products]
        The recent decision on cross-cumulation in Binghman
   and Taylor v. United States, CIT No. 85-07-00909
   (decided February 14, 1986) is not binding on us here
   inasmuch as that decision is still subject to appeal.
                                                                                         40



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 276 of 1077
                                              41
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


             Nor should one cumulate imports subject to final

     orders, even if recently issued.                   Certain Carbon Steel

     Products, supra at 50.              Among other reasons, the plain

     meaning of the statute requires that the imports be

     "under investigation."              In addition, cumulation with

     imports subject to a            ~ina!    negative determination by

     Commerce is inappropriate because such imports are

     fairly traded.          Moreover, cumulation with imports from a

     country that has signed a voluntary restraint agreement

     (VRA) is inappropriate.              Our best information is that in

     the future that country's subject imports will be fairly

     traded.     ~/




            Consequently, as regards respondent Thailand, we

     would cumulate imports of standard pipes and tubes from


       ~/Yugoslavia's situation deserves further comment •.
     The U.S. has negotiated a VRA with Yugoslavia.   However,
     petitioners have not withdrawn their petition and in a
     technical ~ense the investigation involving Yugoslavia
     continues.  Counsel for petitioners has admitted that it
     has not withdrawn the petition in order to require     ·
     cumulation.  We should not cumulate in this situation
     when the processes of government are being misused.   To
     countenance such conduct now could set a bad precedent
     for the future.  In any event, the USTR has informed us
     that the Yugoslavian VRA is in force and that it is not
     contingent on the withdrawal of the petition.  We note
     that it would not alter our de~ision even if we had
     cumulated.




                                                                                         41



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
                                42
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 277 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

 Thailand with those from Turkey, China, India,

 Philippines, and Singapore.                 This results in an import

 penetration ratio of 3.25 percent.                    As to respondent

 Turkey, because there are no relevant subsidy

 investigations pending against other countries, it is

 not appropriate to cumulate any of the imports suggested

 by Petitioner.          Therefore, the import penetration ratio

 of Turkish .standard pipes and tubes is 1.3 percent and

 Turkish line pipes and tubes is 0.7 percent.!£/



 III.     Material Injury by Reason of Imports or Threat

          Thereof



 A.     Lost Sales and Underselling



         Frequently in Title VII proceedings the Commission

 examines allegations of lost sales and underselling.                             In

 this case staff examined four allegations of standard


   10/ We note that here too even if we were to accept
 petitioners' cumulation arguments in their entirety the
 total import penetration would still be in a very low
 rang~ and our decision would not change.




                                                                                         42


                                                                                              I
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40 Filed 05/07/21                   Page 278 of 1077
                                 43
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry    -   Line Pipe


   pipe sales lost to Thailand by domestic producers.                            Two

   of the allegations were denied and one purchaser refused

   to talk specifically about the other two allegations

   except to indicate that domestic sources do not offer

   the specific product the purchaser wants.                         The

   Commission received no            ~!legation       of lost sales

   involving standard pipe from Turkey.                       A single

   allegation concerning Turkish line pipe could not be

  corroborated directly, since the facts concerning the

   lost-sales allegation were in dispute.



          In addition, the staff report indicates that prices

  of standard pipe and tube from Thailand and Turkey

  typically "undersold" U.S. products.                        Evidence of

  Turkish line pipe "underselling" was de minimis.



  1. Lost sales



          We.note first that lost sales are not mentioned in

  Title VII.        Moreover, the presence or absence of

   specific lost sales is rarely determinative or

  persuasive on the question of a causal link between

  dumped or subsidized imports and material injury to the

  domestic industry.             Confirmed lost sales account for

  only a small portion of total imports or excess domestic




                                                                                         43



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40 Filed 05/07/21                 Page 279 of 1077
                                        44
          Barcode:3883995-03 A-549-502 SCO - Scope Inquiry -    Line Pipe



 capacity.       Aggregate trade, production, and capacity

 data are far more probative.               !!/


 2. Underselling



        We believe that evidence of underselling is

 ordinarily not probative on the issue of causation.                            And

we do not find.the data on underselling gathered by the

 Commission in this case to be useful.                     In brief, when

 there are price differences we expect that they are

usually explained by differences in the items compared.

Rarely will the characteristics of the imported product

exactly match those of the domestic product.                         Even when

products appear to be identical                   (~,      a bushel of

wheat) a correct price comparison would have to take

into account factors other than the exchange of

ownership of the product.                Inventory costs, reliability

of the producing firm,             timely delivery,          transportation

costs, and other service elements all go into the

 buyer's decision on what price it will pay.                        Merely


  11/ See Memorandum from Director, Office of Economics,
EC-J-O~(January 7,   1986), at 1-5.   In addition, the
Commission's sampling method is. 6iased, e.g., we do not
ask how many foreign sales are lost to domestic
producers' sales.




                                                                                         44



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 280 of 1077
                                               45
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe



       comparing transaction prices and making a

       seat-of-the-pants judgment that the products are

       "homogeneous" is not a useful exercise. 12/



              In this investigation, for example, there is some

       evidence that while the physical characteristics of the

       products are very similar, they are not identical (i.e.,

      homogeneous).          Moreover, delivery or other service

       related factors may not be the same.                       For example, one

      U.S. purchaser noted that * * *                     Another stated that

      domestic producers * * *                 One purchaser tended to buy

      * * *       Hence, prices received by different suppliers

      are expected to vary and, moreover, price differences

      among firms are expected to persist over time.                           Thus,

      the observed price differences among firms are not

      helpful in analyzing causation in this investigation. 13/


        12/ Vice Chairman Liebeler notes that predatory
      behavior is an alternative explanation for price
      differences.  See footnote 15.
        13/ See Memorandum from Director, Office of Economics,
      EC-J-O~(January 7, 1986), at 8-22.
           Vice Chairman Liebeler's views are more fully set
      forth in Certain Table Wine from the Federal Republic of
      Germany, France, and Italy, Invs. No. 701-TA-258-60 and
      731-TA-283-85 (Preliminary), USITC Pub. 1771 at 34-36
      (1985) (Additional Views of Vice Chairman Liebeler).*




                                                                                         45



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                     PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 281 of 1077
                                           46
                Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


3.      Causation Analysis



          Our negative determinations in these investigations

are based on the following factors.                       As to material

injury,       the data in this proceeding with regard to the

condition of the domestic industries are strongly

suspect.         The great majority of firms in the industry

are healthy.           Moreover, the market share of respondents

and the cumulated countries is very low.                       ~/       Even in

the case of standard pipes and tubes, which had the

largest cumulative import penetration (3.25 percent for

the first nine months of 1985), the performance of

domestic producers during this period is not consistent

with a finding of material injury.                      Virtually all the

indicators for domestic firms show improvement.

Shipments, production, net sales, wage rates, capital

expenditures, and R & D spending were all up.                             In

particular, note that comparing interim 1984 and


  14/ Vice Chairman Liebeler notes that it is highly
uniTkely that even a single firm possessing a market
share in this range could exert any significant effect
on price or sales in the U.S. market in the absence of
evidence that both the demand and the supply of the
product are highly inelastic.




                                                                                              46



     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 282 of 1077
                                         47
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


 interim 1985 capital expenditures rose sharply from $2.4

million to $*** million; firms would not embark on

 substantial capital investment programs if the subject

 imports caused material injury.                  Also note that total

compensation to production and related workers rose from

 $18.92 per hour to $19.83 per hour.



 4. Threat Analysis



        As to threat of material injury, we considered

whether capacity utilization in the cumulated countries

is such that the domestic industry might eventually be

harmed by large increases in import volume.                          The low

base of penetration achieved by those countries makes it

improbable that there could be any real threat of

material injury or imminent actual injury.                         Moreover,

since decisions to invest necessarily are based on

estimates of future demand and supply conditions we find

no support for the argument that there is a threat of




                                                                                         47



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 283 of 1077
                                          48
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe



 material injury that clouds future prospects. 15/




   !17 Vice Chairman Liebeler finds five factors to be
 particularly helpful on the issue of causation.   An
 affirmative vote is more likely when the following
 conditions are present:   (1) a large and increasing
 market share; (2) a high margin of dumping or
 subsidization; (3) homogeneous products; (4) declining
 domestic prices; and (5) barriers to entry.   See Certain
 Red Raspberries from Canada, Inv. No. 731-TA-196
 (Final), USITC Pub. 1680 at 11-19 (1985).   In this case,
 she finds that the low market share of respondents and
 the cumulated countries is such that material injury or
 the threat of material injury cannot oc~ur in light of
 the evidence regarding the other factors.   This ~ther
 evidence includes a moderate level of dumping and
 subsidization;  relatively high homogeneity for most
 products' uses;  mixed pricing patterns;   and relatively
 high barriers to entry in the form of voluntary
 restraint agreements (although the diversity of
 countries producing the relevant products suggests that,
 absent VRAs, entry is easy).




                                                                                         48



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 284 of 1077
                                               49
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


                 ADDITIONAL VIEWS OF COMMISSIONER BRUNSDALE



             These investigations cover two products like or most

     similar to the imported products involved, standard pipes

     and tubes and line pipes and tubes made of carbon steel.

     There is some        evidenc~     which suggests to me, however, that

     there is only one domestic industry that produces both

     like products.          I base these concerns on the fact that

     there are significant links between the two products in

     terms of production characteristics.                     These supply-side

     links are so strong that I seriously question the utility

     of constructing separate industries for each product

     line.

             The term "like product" is defined in section 771(10)

     of the Tariff Act of 1930 as "a product which is like, or

     in the absence of like, most similar in characteristics

     and uses with the article subject to an investigation.

     [emphases added]         !/    The term "industry," in turn, is

     defined in section 771(4)(A) as "the domestic producers as

     a whole of the like product."!/                     In other words,

    domestic products that are close substitutes in demand

     with the imported product are the "like product."

             Having established the "like product," the domestic

     producers of that product are the focus of my inquiry into


       1/ 19 U.S.C. sec. 1677(10).
       2/ 19 u.s.c. sec. 1677(4)(A).

                                                                                         49



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 285 of 1077
                                         50
            Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe



the scope of the relevant domestic industry.                         "Domestic

industry" is not defined solely in terms of demand-side

substitutes, because the statute directs us to focus on

producers of the like product.                 In my view,         this includes

consideration of the interrelationship among different

domestic products in production or supply.                         Domestic

facilities utilized to produce the like product often, as

they do here, possess the capacity to produce a number of

products including the "like product" subject to

investigation.

      In particular, when there is a high degree of

commonality of inputs in the production of several goods

(one of which is the "like product") proper allocation of

the costs to separate goods may be impossible.                          This

occurs, for example, when two goods are (or can be)

prod~ced    using the same equipment so that useful

information for such important variables as production

capacity and profits cannot be obtained for each good.                             In

such cases the two goods are very close substitutes in

supply and the appropriate definition of the domestic

industry should properly encompass facilities producing

goods in addition to the "like product."

     More generally, it would seem that when the domestic

supply-side substitutability 3/ between two products is


  3/ For example, when there are common production
facilities, machines, workers, etc., and no meaningful
cost ·allocations can be made among different goods.

                                                                                          50



 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 286 of 1077
                                             51
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


   very strong -- when the domestic industry as a matter of

   ordinary business practice can easily switch from

   producing one product to a second -- then the appropriate

   definition of the domestic industry should include both

   products.      i/    To do otherwise, i.e.,             to define the

   domestic industry in terms of each like product separately

   (finding two industries), can lead to incorrect

   conclusions about material injury and causation.

          To illustrate how one can reach erroneous conclusions

  when these production interrelationships (or supply-side

  substitutions) are ignored, consider the following

   hypothetical.         Suppose initially that there are no imports

  and that domestic firms produce 95 Gadgets and 5 Widgets

  using the same equipment and labor in the same

  facilities.          Some firms may specialize in Gadgets, some in

  Widgets, while others make both products.                         But given high

  supply-side substitution, firms can easily switch between

  the two products.          11

     4/ Compare with the statement by Professor F. M.
  Sc~erer:  "Substitution on the production side must also be
  considered [in the ideal definition of a market or an
  industry].   Groups of firms producing completely
  noncompeting products may nevertheless be potential
  competitors if they employ essentially similar skills and
  machinery, and if there are no barriers preventing each
  group from entering the other's product lines should the
  profit lure beckon."   Industrial Market Structure and
  Economic Performance, 1970, at 53.
    5/ Widgets and Gadgets could also be close substitutes
  on-the demand side but this is not necessary for the
  present analysis and in the following discussion it is
  assumed that Widgets and Gadgets are not substitutes in
  demand.

                                                                                         51



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40 Filed 05/07/21                 Page 287 of 1077
                                          52
          Barcode:3883995-03 A-549-502 SCO - Scope Inquiry -    Line Pipe



        Now let dumped imports enter the U.S. and capture

 half of the domestic Widget market.                     Suppose foreign and

 domestic firms each sell 3 units for a total of 6 units

 (consumption is higher because the market price of Widgets

 declines).        The domestic industry responds by shifting

 resources from Widgets to Gadgets, which increases sales

 of Gadgets to 97 units (because the price of Gadgets has

 also declined), and by filing an antidumping petition

 alleging unfair competition by certain foreign producers

 of Widgets.        This raises the issue of how the Commission

 should proceed to determine whether there has been

 material injury by reason of the dumped imports of

 Widgets.

        Note that if this production interrelationship

 (supply-side substitution) is ignored, the domestic

 industry is defined in terms of Widgets.                       Then, import

 penetration of Widgets has increased from zero to 50

 percent; profits of domestic firms that specialize in

 Widgets could plummet; capacity utilization of these same

 firms could also fall off sharply.                    But, if

 production/supply-side flexibility is considered, the

 domestic industry is defined properly, i.e.                       the

 combination of Widgets and Gadgets.                    Then, import




                                                                                         52



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 288 of 1077
                                               53
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe



    penetration has increased slightly from zero to about 3

    percent (i.e., 3/103}; profit results over all firms would

    probably be little affected; and capacity utilization for

     the industry as a whole would change very modestly.

            The probability that the Commission would reach

    different decisions in this hypothetical under these two

    differing approaches to industry definition suggests that

    one should consider supply-side flexibility in Title VII

    cases.      Finally, note that this observation is not

    affected by evidence which indicates that any individual

    firm may have suffered injury as a result of the dumped

    imports, i.e., a firm specializing in Widgets.                            For the

    statute plainly states that the relevant concern of the

    Commission is injury to the domestic industry, not merely

    injury to particular firms.               !/
            These points are directly relevant to the two cases

    under consideration here.                For example, as indicated in

    the Staff Report (p.            II-1), standard and line pipes and

    tubes can be produced on the same equipment and using

    nearly identical manufacturing processes.                         Moreover, the

    Staff Report (p. a-12) also indicates that                        * * *   domestic

    firms specialize in standard pipes and tubes,                         * * *   firms

    specialize in line pipes and tubes, and                       * * *   firms

    produce both types of products.                   The report also notes,


      6/ 19 U.S.C. sec. 1671(2)(A) and 19 U.S.C. sec.
    1673(2)(A).


                                                                                         53



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 289 of 1077
            Barcode:3883995-03 A-549-502 54
                                          SCO - Scope Inquiry   -   Line Pipe



however,    (p.    II-1) that line pipes require additional

testing.      Unfortunately, we do not possess sufficient

information to assess how severe a barrier this poses to

the standard pipe producer that contemplates switching to

line pipe production.           It is not likely, however, that this

barrier would be high.            After all,        some major producers,

which account for over half of the reported production

capacity of both standard and line pipes, already produce

both types of pipes.           Thus the supply-side flexibility

between standard and line pipes appears to be very

strong.

      Evidence of strong supply-side flexibility between

the two products is also bolstered by Petitioners'

arguments in a previous antidumping case involving these

same products.        The arguments call into question the

reported    da~a   in the present investigations that purport

to distinguish information for the two products.                            In

Certain Welded Carbon Steel Pipes and Tubes from Thailand

and Venezeula, Petitioners maintained that firms that

produce both line and standard pipe could not provide

separate data for the two products and "view(ed] the

producers of standard and line               pip~   as a single

industry."    II     Since that time these firms have apparently

devised a procedure to allocate such variables as capacity

and profits to the two products.                 However, it is worth


  7/ Inv. Nos. 701-TA-242 (Preliminary) and 731-TA-252
(Preliminary), USITC Pub. 1680 (April 1985) at 9 note 14.
                                                                                          54



 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 290 of 1077
                                              55
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


   inquiring what meaning the Commission can give to these

   new data.        Since, as has been discussed above,                       the same

   machinery can be used to make both standard and line

   pipes,     the new data are suspect.                In particular,           they are

   of questionable value in assessing the performance of the

   firms that produce both products.

           Having discussed certain deficiencies of a

   two-product,        two-industry analysis,             I nevertheless concur

   with my colleagues in this case--and note that my

   determination would have been the same either way.                              I am

   persuaded, however, that the issues discussed here merit

   further consideration and study in the context of future

   cases coming before the Commission.




                                                                                           55



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 291 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                         56



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                     PUBLIC DOCUMENT
   Case 1:20-cv-00133-SAV Document 40                            Filed 05/07/21    Page 292 of 1077
                                                               a····l
                      Barcode:3883995-03 A-549-502 SCO - Scope Inquiry       -    Line Pipe


                                      INFORMATION OBTAINED IN TilE INVESTIGATIONS

                                                          Intt~oduction


      As a result of preliminary determinations by the U.S. Department of
Commerce that producers or exporters of certain welded carbon steel pipes and
tubes in Turkey are receiving subsidies from their Government and that imports
of certain welded carbon steel pipes and tubes from Thailand are being sold in
the United States at less than fair value (LTFV), !/ the U.S. International
Trade Commission instituted investigations under sections 70S(b) and 73S(b) of
the Tariff Act of 1930 (19 U.S.C. § 1671d(b) and § 1673d(b)) to determine
whetht~r an indus try in the United States is materially i nj Ul~ed ot~ threatened
with material injury, or whether the establishment of an industry in the
United States is mate dally retarded. by reason of the following
subsidized and/or LTFV imports:


         Standar·d ?:./ and line ~./ pipes and tubes from Turkey (countervailing duty
               investigation No. 701-TA-253 (Final)) and
         Standard pipes and tubes from Thailand (antidumping investigation No.
              731-TA-252 (Final)).


       Notice of the institution of the Commission's final antidumping
investigation concerning subject imports from Thailand was given by posting
copies of the notice in the Office of the Secretary, U.S. International Trade
Commission, Washington, DC, and by publishing the notice in the Fede..r::.!l'~
B.~:!..?J&r. on October 28, 1985. Y Notice of the institution of the
Commission's final countervailing duty investigation concerning subject
imports from Turkey and of a public hearing to be held in connection with both
the countervailing duty investigation and the antidumping investigation was
                                                 --·--·-----------------------·
·-··-·· ---······--·~--···--·--·---·-···--···-·-..
   .V On Oct. 3. 1985, Commerce published notice in the
                                                                                            -
                                                                            F~der:.~R.~s..tst.~.r
                                                                                                of its
preliminary determination of sales in the United States at LTFV for imports of
subject products from Thailand (50 F.R. 40427); on Oct. 28, 1985, Commerce
published notice of its preliminary affirmative determination of subsidies for
subject imports from Turkey (50 F.R. 43597). Commerce subsequently made
affirmative final determinations in the investigations, publishing notice in
the .f~dgnill . . . R~S. i3.ter on Jan. 10, 1986 (Turkey) and Jan. 27, 1986 (Thailand).
Copies of those final determinations are presented in app. A.
   J:/ For purposes of subject investigations, the term "standard pipes and
tubes" refet~s to welded carbon steel pipes and tubes of circular ct~oss
section, over 0.375 inch but not over 16 inches in outside diameter, provided
for in items 610.3231, 610.3234, 610.3241, 610.3242, 610.3243, 610.3252,
610.3254, 610.3256, 610.3258, and 610.4925 of the .Iari.ff__ S~I}ed.~le_!>_Qf._tl'!.£
V.n. t!_~_g__.§...t~.!:.~.~-·-~DD.2..ta_te9_ CI~9-~.fr) (items 610.3231, 610.3232, 610.3241, 610.3244,
and 610.3247 prior to Apr. 1, 1984) .
    .~/ For purposes of subject investigations, the te~m "line pipes and tubes"
refers to welded carbon steel pipes and tubes of circular cross section, with
walls not thinner than 0.065 inch, 0.375 inch or more but not over 16 inches
in outside diameter, conforming to American Petroleum Institute (API)
specifications for line pipe, provided for in TSUSA items 610.3208 and
610.3209.
    11 A copy of the Commission's notice of investigation, as published in a-1                   the
E..~s!.~.r.-~L. R~.s..t~.~r. on Oct. 28. 1985, is present<~d in app. 8.


   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 293 of 1077
                                              a-··2
                 Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


given in the same manner. 11       The hearing was held in the Commission's hearing
room on January 7, 1986. ~/




      These investigations result from petitions filed with the Commission and
the Department of Commerce by counsel for the Committee on Pipe and Tube
Imports (CPTI) 11 on February 28, 1985, and by counsel for the individual
members of the subcommittees on standard and line pipe y on July 16, 1985.
The February 28, 1985, petition ~/ alleges that an industry in the United
States is materially injured and thr·eatened with material injury by reason of
standard pipes and tubes from Thailand which are sold in the United States at
LTF'V. ~/ Accordingly, the Commission instituted investigation No. 731-TA-252


   .!./ The Commission published notice of its countervailing duty investigation
in the Fadac~l R_~!_star on Nov. 1-1, 1985. The Commission also published a
notice in the Fe.dera_lJ~_s.s.t~.!~!:. on Nov. 14, 1985, revising the scheduling of
the hearing for the antidumping investigation to be held concurrent with the
subject countervailing duty investigation. Copies of the Commission's
notices, as published in the F~g~ra..LBagister.:. are presented in app. B.
   ~I A list of witnesses appearing at the hearing is presented in app. C.
   11 The 25 member producers of the Committee on Pipe and Tube Imports as of
Feb. 28, 1985, were Allied Tube and Conduit Corp.; American Tube Co., Inc.;
Barnard Epps & Co.; Bock Industries of Elkhart, Indiana; Bllll Moose Tube Co.;
Central Steel Tube Co.; Century Tube Corp.; Copperweld Tubing Group; Hughes
Steel and Tube; Kaiser Steel Corp.; LaClede Steel Co.; Maruichi American
Corp.; Maverick Tube Corp.; Merchant Metals, Inc.; Phoenix Steel Corp.;
Pittsburgh Tube Co.; Quanex Corp.; Sawhill Division of Cyclops Corp.; Sharon
Tube Co.; Southwestern Pipe, Inc.; Tex-Tube Division of Cyclops Corp.;
UNR-Leavitt; Welded Tube Co. of America; Western Tube and Conduit; and
Wheatland Tube Corp.
   i/ The Committee on Pipe and Tube Imports is divided into subcommittees,
inch1ding one for standard pipes and tubes and one for line pipes and tubes.
The 12 members of the standard pipe subcommittee as of Feb. 28, 1985, were
Allied Tube & Conduit Corp.; American Tube Co.; Bull Moose Tube Co.; Century
Tube Corp.; LaClede Steel Co.; Marui chi American Corp.; Pittsburgh-·
International Division of Pittsburgh Tube Co.; Sawhill Division of Cyclops
Corp.; Sharon Tube Co.; Southwestel~n Pipe, Inc.; Western Tube & Conduit; and
Wheatland Tube Corp. The four members of the line pipe subcommittee as of
Feb. 28, 1985, were LaClede Steel Co., Sawhill Division of Cyclops Corp.,
Tex-Tube Division of Cyclops Corp., and Wheatland Tube Corp.
   5/ On Mar. 12, 1985, counsel for the Committee on Pipe and Tube Imports
am;ndad the petit~on to state, among other things, that the petition was filed
by the standard pipe subcommittee of the Committee on Pipe and Tube Imports,
and by each of the individual manufacturers that are members of that
subcommittee.
   ~/ Line pipes and tubes were included within the scope of the original
petition. In the process of instituting its investigation, Commerce advised
the petitioner that the welded carbon st~el pipes and tubes covered by the
petition I"CPI"es<mb~d two distinct classes or kinds of prodllcts·--..-standal~d pipe
and line pipe. Subsequently, on Mar. 14, 1985, the petition involving imports
from Thailand w<.'\s withdr·awn as it relates to line pipe, because there is no a-2
known production in Thailand of line pipe to API specifications.

      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 294 of 1077
                                                a-3
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

(Preliminary). 11 On the basis of information developed during the course of
that investigattion, the Commission determined that there was a reasonable
indication that an industry in the United States was threatened with material
injury Zl by reason of imports of the subject merchandise from Thailand (50
F.R. 16167, Apr. 24, 1985).

     The July 16, 1985, petitions allege that industries in the United States
are materially injured and/or threatened with material injury by reason of
imports of standard and line pipes and tubes from Turkey that are being
subsidized by theil~ respective Governments. Accordingly, the Commission
insti tutcd investigation No. 701-·TA-253 (Final). ~/ On the basis of
information developed during the course of those investigations, the
Commission determined that there was a reasonable indication that industries
in the United States were materially injured 1/ by reason of imports of the
subject merchandise (50 F.R. 37068, Sept. 11, 1985).
                  -··--------·-------··-------------------------·----
   1/ In addition, petitioners filed a countervailing duty petition on subject
imports from Thailand, a countervailing duty petition on standard and line
pipes from Venezuela, and an antidumping petition (as modified) on standard
pipes and tubes from Venezuela. Thailand is not a "Country under the
Agreement," and therefore the Commission is not required to reach a
determination with respect to injury from allegedly subsidized imports.
Consequently, the Commission did not institute a countervailing duty
investigation with respect to the allegedly subsidized imports from Thailand.
The Commission insti tut.ed countervailing duty investigation No. 701-TA-·242
(Preliminary) and antidumping investigation No. 731-TA-253 (Preliminary)
concerning standard and/or line pipes and tubes from Venezuela and made
affirmative preliminary determinations (50 F.R. 16167, Apr. 24, 1985). The
petitions concerning imports of these products from Venezuela were
subsequently withdrawn. Copies of the Commission's notices of ter·mination, as
published in the fe~eral Register on Oct. 28, 1985, and Dec. 12, 1985, are
presented in app. D.
  ?./ Chairwoman Stern determined on the basis of a cumulative analysis that
there was a reasonable indication that an industry in the United States was
materially injured by reason of imports of standard pipes and tubes from
Thailand. Vice Chairman Liebeler dissented.
  ~/ In addition, petitioners also filed countervailing duty petitions on
imports of standard pipes and tubes from India and Yugoslavia and line pipes
and tubes from Taiwan and Yugoslavia, and antidumping petitions on imports of
standard pipes and tubes from India and Yugoslavia, line pipes and tubes from
Taiwan, and standar·d and line pipes and tubes from Turkey. Inasmuch as
Yugoslavia is not a "Country under the Agreement," no countervailing duty
investigation with respect to imports from Yugoslavia was instituted.
Countervailing duty investigations Nos. 701--TA-251 and 252 (Preliminary) were
insti t:ut<~d concerning subject imports from India and Taiwan, respectively;
antidumping investigations Nos. 731-TA-271, 272, 273, and 274 (PI~eliminary)
were instituted concerning subject imports from India, Taiwan, Turkey, and
Yugoslavia, respectively. The Commission made a negative preliminary
determination with respect to imports of line pipes from Yugoslavia and
affir·mative preliminai"Y deter·minations with respect to all other cases (50
F.R. 37063, Sept. 11, 1985). Commet"ce made affirmative preliminary
determinations in each of these cases, but made final negative detel~minations
with respect to the countervailing duty investigations concerning subject
products from India (50 F.R. 53367, Dec. 31, 1985) and Taiwan (50 F.R. 53363,
Dec. 31, 1985).                                                           a-3
  1/ Chai t"woman Stern determim~d that the domestic industries were materially
injured or threatened with material injury.
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                      PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                                              Filed 05/07/21                     Page 295 of 1077
                                                a-··'l·
               Barcode:3883995-03 A-549-502 SCO -  Scope Inquiry                                            -     Line Pipe



                                                 Discussion of Report Format

      This repo!~t is oJ~ganized in two major parts on the basis of p•~oduct
groups. Part I deals with standaJ~d pipes and tubes and part II deals with
line pipes and tubes. Discussions of Commerce's final subsidy and LTFV
determinations, the foreign producers of these products in Turkey and
Thai land, the President's progJ~am for voluntary reductions of steel exports to
the United States, financial information of the overall establishments within
which subject products are produced, and exchange rates of the Turkish and
Thai currencies, are presented in this introductory portion of the report.


                        Nature and Extent of Subsidies and Sales at LTFV

     Commerce made final determinations that standard pipes and tubes from
Thailand are being sold in the United States at LTFV and that certain benefits
which constitute subsidies are being provided to Turkish manufacturers,
producers, or exporters of standard and line pipes and tubes by the Government
of Turkey. In addition, Commet~ce made negative final determinations of
critical circumstances with respect to imports of subject pipes and tubes from
Turkey and Thailand. Details of Commerce's final subsidy and LTFV
determinations are contained in the Federal Register notices presented in
appendix A.

     Commerce determined that, during the period September 1984-February 1985,
the LTFV margins were 15.69 percent for Saha Thai Steel Pipe Co., Ltd.; 15.60
percent for Thai Steel Pipe Industry Co., Ltd.; and 15.67 percent for all
other companies.

     Although Commerce estimated the net subsidy on subject Turkish exports to
be 18.81 percent ad valorem, it set the bond or cash deposit rate at 17.80
percent after taking into account several programwide changes that occurred
after its review period (calendar year 1984). The programs found to confer
subsidies, and the amount of each, are presented in the following tabulation:


                                                                                                            Subsidy
                                                                                                     (percent ad valorem)

           Export tax rebate and supplemental
             tax rebate ............____,.__________ ........_.________ .......-.. .---·--·---·-·-·-·-·. -·-- 14.68 .!/
           Preferential export financing-.................-··---·----·----.. 3.74 ?./
           Deduction from taxable income for
             export revenues-.............................-----..·-·-........... ~·---. - . . ---·-·-·----....                  . 39
           Resource Utilization Suppor·t Fund ..... _..............._ ........_ ........ _                                         - 1.1
             A11 prog .~am s _............................- . .··--··-·.........................._....____. __________ . ___ 16 . 61 y

  .!1 14.01 percent for bonding purposes.
  ll excluded from the bonding rate since all loans were repaid prior to
Commerce's preliminary determination and the preferential export financing
program was abolished, effective Jan. 1, 1985.
  J/ Payments to exporters from the Resource Utilization Support Fund were
nonexistent during the review period since the fund was not effectively
established until Jan. 1, 1985. !lowe vet~, Commerce included an estimated a-4
subsidy of 3.40 percent for bonding purposes.
  11 17.80 percent for bonding purposes.
  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 296 of 1077
                                                 a-·-5
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


       Export tax l~ebates •JJere the single largest subsidy found to exist in this
  investigation. Commel~ce reported that the rates of export tax rebates were
  reduced during the review period from 20 percent of the f.o.b. value of the
  exported goods to 16 percent and again to 11 percent. Counsel for the
  Government of Turkey report that the export tax rebate rate will be further
  reduced, to 8 percent, by November 1, 1936. !/


                                         Foreign Producers



        There are fow~ principal producers of standard and line pipes and tubes
  in Turkey. BOI"Usan Holding AS, * * *· is strongly export odented, selling
  pr·edominantly to the Middle East. Mannesmann-Sumerbank Boru Endustdsi ?:../
  * * *, * * * Erkboru Profil Sanayi ve Ticaret AS, and Umran Spiral Welded
  Pipe, Inc. II Umran is not known to have exported the subject products to the
  United States and is believed to produce primarily large diameter pipes;
  however, the purchase of a pipemill from Bethlehem Steel Corp. will give the
  firm a sizeable capacit~ to produce subject products. 1/ Erkboru began to
  produce AST~-grade pipes when it opened a new mill in January 1985. A fifth
  Turkish producer, Yucel Boru ve Profil Endustrisi, exported about * * *
  tons ~/ of standard pipes and tubes to the United States in 1984 and none in
  1985.

       Counsel for Borusan, Mannesmann, and Erkboru provided the Commission with
  the firms' capacity, production, and exports of the subject products during
  January 1982-September 1985 (table 1). The combined annual capacity of
  Borusan and Mannesmann for both standard and line pipes and tubes is * * *
  tons. The capacity of Erkboru to produce standard pipes and tubes was *     *          *
  tons in 1985 and is projected to be * * * tons in 1986; however, * *·              *
       The producers in Turkey are able to shift between the production of
  standard pipes and tubes and line pipes and tubes. Borusan reported capacity
  to produce standard and line pipes and tubes to be * * * tons---of which * * *
                                           ---·-------------------·
    !/ Submission by respondent dated Jan. 22, 1986.
    ~/This company is 57.14 percent owned by the Ma.nnesmann Group of West
  Germany and 42.86 percent owned by interests in Turkey. The Mannesmann Group
  produces steel, through joint ventures or subsidiaries, in West Germany,
  Turkey, Brazil, and the Netherlands (Coudert Brothers' submission of Jan. 16,
  1986, pp. 2 and 3.
    l/ Metal Bulletin Monthly, July 1983, p. 99.
    11 This plant, previously operating at Sparrows Point, MD, allegedly had the
  capacity to produce 200,000 tons of pipes and tubes annually. In an affidavit
  submitted with the postconference statement of counsel on behalf of the
  Government of Turkey, the marketing manager of Umran provided information on
  that acquisition. The pipe and tube facility at Sparrows Point was purchased
  near the end of 1983 and is cUI~rently being dismantled and in the pi~ocess of
  being shipped to Turkey. Approximately one-half of the plant has been shipped
  to Turkey. All parts are expected to be on their way to Turkey by early 1986,
  but the earliest the plant in Turkey is expected to be even partly operational
  is early in 1988. The targeted expol~t market for the pipes that will
  eventually be produced by this mill is the Soviet Union.
    ?./ Unless otherwise noted, the term "ton" refers to a short ton (2,000
                                                                         a-5
  pounds).

Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
         Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21     Page 297 of 1077
                                                        a-6
                     Barcode:3883995-03 A-549-502 SCO - Scope Inquiry      -    Line Pipe

Table 1.--Standard and line pipes and tubes: Turkey's capacity, production, and export
  sales, by firms, 1982-84, January-September 1984, and January-September 1985

                                                                                       January-September--
                   Item                     1982              1983         1984
                                                                                            1984    1985 11

Capacity: ~/
  Borusan------------short tons--:                ***                ***        ***          ***        ***
  Erkboru------------------do----:           ~/                 ~I         ~I           ~I              ***
  Mannesmann-Sumerbank-----do----=-------*-*-*--~-------*-*-*~~----*-*-*--~-----*-*-*~~------*~*-*--
       Total-~----------------do----:             ***                ***        ***           ***       ***
Production:
  Standard pipes and tubes:
    Borusan----------------do----:                ***                ***        ***           ***       ***
       Erkbo~J----------------do----:        ~/                 ~I         ~I           ~I              ***
       Mannesmann-Sumerbank---do----=------~*~*-*~~------~*~*-*~------*-*-*--~-----*-*-*~--------*~*~*~-
      Total----------------do----:                ***                ***        ***           ***       ***
  Line pipes and tubes:
    Borusan----------------do----:                ***                ***        ***          ***        ***
       Mannesmann-Sumerbank---do----=------~*~*~*~~------~*~*~*-~------*~*~*~~----~*~*~*~--------*~*~*~-
      Total----------------do----:                ***                ***        ***           ***       ***
Capacity utilization: ~/
  Borusan---------------percent--:                ***                ***        ***           ***       ***
  Erkboru------------------do----:           ~/                 ~I         ~I           ~I              ***
  Mannesmann-Sumerbank-----do----=------~*-*~*~~------~*-*-*~------*-*-*--~-----*-*-*~--------*~*~*~-
    Average----------------do----:                ***                ***        ***          ***        ***
Exports of standard pipes to--
  The United States by:
    Borusan----------short tons--:                ***                ***        ***          ***        ***
    Erkboru----------------do----:           ~/                 ~I         ~I           ~I              ***
       Mannesmann-Sumerbank---do----=------~*~*~*~~------*~*-*~----~*~*~*--~-----*-*~*~------~*~*~*---
      Total----------------do----:                ***                ***        ***           ***       ***
  All other countries by:
    Borusan----------------do----:                ***                ***        ***          ***        ***
    Erkboru----------------do----:           ~/                 ~I         ~I           ~I              ***
       Mannesmann-Sumerbank---do----=-------*-*-*--~-------*-*-*~------*-*~*~~----~*~*~*~~------*~*~*~-
      Total----------------do----:                ***                ***        ***          ***        ***
  Total by:
    Borusan----------------do----:                ***                ***        ***          ***       ***
    Erkboru----------------do----:           ~/                 ~I         ~I           ~I             ***
       Mannesmann-Sumerbank---do----=------~*~*~*~~------~*~*~*~~----*~*~*~~----~*~*~*~~------*~*~*--
      Total----------------do----:                ***                ***        ***          ***       ***
Exports of line pipes to--
  The United States by:
    Borusan----------short tons--:                ***                ***        ***          ***       ***
       Mannesmann-Sume~bank---do----=-------*-*-*--~--~---*-*-*~~----*-*-*--~-----*-*-*~~------*-*--*--
      Total----------------do----:         ***            ***          ***          ***            ***
  All other countries by:
    Borusan----------------do----:         ***            ***          ***          ***            ***
    Mannesmann-Sumerbank----do----: _______*-*-*--~-------*-*-*~------*-*-*--~-----*-*-*~--------*-*~*---
      Total----------------do----:         ***            ***          ***          ***            ***
  Total by:
    Borusan----------------do----:         ***            ***          ***          ***            ***
    Mannesmann-Sumerbank---do----: _______*-*-*--~-------*-*-*~------*-*-*--~-----*-*-*~--------*-*-*---
      Total--~-------------do----:         ***            ***          ***          ***            ***

  11 January-December 1985 for Erkboru.
  ~/ Both standard and line pipes and tubes.                                       a-6
  11 Not applicable; Erkboru did not begin production of ASTM-grade pipes until 1985.
  Source:
      Filed Compiled  from data provided
            By: dporter@curtis.com,         by counsel
                                    Filed Date:          for PM,
                                                8/26/19 4:57 subject   firmsStatus:
                                                                 Submission  and the   U.S. Embassy
                                                                                    Approved
in Turkey.
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40         Filed     05/07/21      Page 298 of 1077
                                           a-·7
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe

to * * * tons could be used to pr~oduce either stc;mdar~d or line pipes and tubes
and the remaining * * * tons can be used only to pr~oduce standard pipes and
tubes. Mannesmann reported that, although its entire capacity of*** tons
could be used to pr~oduce either standard or~ line pipes and tubes and any
unused capacity could be cons ide red available to pr~oduce either s tandar~d or
line pipes and tubes, its ability to shift from production of standard pipes
and tubes to production of line pipes and tubes (c)r vice ver"sa) is only * * *
tons per month.

     Production of standard pipes and tubes by Borusan, Mannesmann, and
Erkboru * * * from*** tons in 1932 to * * * tons in 1983, * * * to * * *
tons in 1984, and then * * * to * * * tons during January . -September 1985,
compared with*** tons during January-September 1984. Reported production
of line pipes and tubes * * * from * * * tons in 1982 to * * * tons in 1984,
and then * * * to * * * tons during January-September 1935, compared with
***tons during January-September 1984. The capacity utilization rate***
from * * * percent in 1932 to * * * percent in 1984 and * * * percent during
January-September 1985. At the January-September 1985 rate of utilization,
* * *· these three Turkish producers would have approximately * * * tons of
unutilized capacity.

     The firms reported exporting * * * tons of standard pipes and tubes to
the United States in 1982. These exports * * * in 1933 to * * * tons, then
* * * to * * * tons in 1984. During January--September 1985, exports to the
United States from these firms rose to*** tons.

     These firms reported no exports of line pipes and tubes to the United
States in 1982 and 1983. Exports of line pipe to the United States in 1984
were by***· which reported shipping*** tons. ***reported shipping
* * * tons of line pipe to the United States during January-September 1985.


Thailand

     Petitioners alleged threat of material injury with respect to imports of
standard pipes and tubes from Thailand, stating that producers in Thailand
began offering large quantities of pipe and tube for delivery to the U.S.
market during January·-March 1985. 1/ Petitioners further alleged th<:1t the
capacity of producers in Thailand has been increased significantly in the last
few years for the purpose of increasing exports . .~1

     Thai land's 1/ production of standard pipe and tube increased annually
from 272,196 tons in 1932 to 322,994 tons in 1984, or by 13.7 percent
(table 2). Production during January-September 1935 totaled 194,254 tons,

  .1./ Antidumping petition in the matter of certain welded carbon steel pipe
and tube products from Thailand, p. 24.
  ?/ Ibid. , p. 26.
  '}._/ The data in this section are for 5 producers. which according to the
postconference brief on behalf of First Steel Industry Co., Saha Thai Steel
Pipe Co., Siam Steel Pipe Co., Thai Steel Pipe Industry Co., and Thai Union
Steel Co., are the only manufacturers in Thailand with sufficient capacity and
adaptability to manufacture products to U.S. specifications in sufficient
quantities to make export profitable, pp. 11 and 12.
                                                                                         a-7



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                   PUBLIC DOCUMENT
   Case 1:20-cv-00133-SAV Document 40                                       Filed 05/07/21         Page 299 of 1077
                                                                      a-8
                    Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                         -    Line Pipe


Tc\ble 2 .....·-Standard pipes and tubes: Thai 1/ pl"oduction, capacity, capacity
  utilization, domestic shipments, and exports, 1982-84, January-September
  1984, and January-September 1985

                                                                                                               Jan. -Sept. __.....
                         Item                                  1982               1983             1984
                                            . ______     .
                                                   . o oOo                  .                                   1984         1985
000--MO•----···--------••oM--0---·--··---M•OO                                                -----=-------·-----·----
Production ~f--.....................---·-·-· ....-·-tons . -: 272,196           308,291          322,994      173,203      194,254
Capac it y--·---..-------..·--..--·-----....·do--............. : 331,131        331,131          343,918      244,845      244,845
Capacity uti 1 ization·--per·cent--:                                 82.2          93.1             93.9         70.7         79.3
Domestic shipments-.................---tons-·-.. : 148,216                      162,952          167,692      110,329       96,381
Exports to·--
  Uni ted States--........_. ____ .......--·-·do-.......... :           0                0         1,023          ***        38,339
  A11 other markets-----·-·--do·-..---: _g~, 980                                145,339          155,302          ***-~..1..53~
    Subtotal-......- . -·-·--·-·-·-.. .do--..-·--·: 123,980                     145,339          156,325       62,874        97,873
  Total shipments . --·---..............-do·---: 272,196                        308,291          324,017      173,203       194,254
Ratio to total shipments of-
  Domestic shipments---percent . ·--:                                54.5          52.9             51.3         63.7           49.6
  T<.1tal exports-............... _........_ .........do---..-·-..-: 45.5          47.1             48.2         36.3           50.4
Ratio of exports to the United
  States to total exports
                                             percent·--:                0                0           0.7          ***           39.2
----
  _!/ Data are for the following 5 producers: First Steel Industry Co., Saha
Thai Steel Pipe Co., Siam Steel Pipe Co., Thai Steel Pipe Industry Co., and
Thai Union Steel Co.
  ll Manufacturers report that they produce to meet orders and do not maintain
inventories excepts to accumulate quantities for bulk shipment.

   Source:          Submissions by counsel on behalf of the 5 Thai producers.


compared with 173,203 during January-September 1984. Reported capacity in
Thailand increased by 3.9 percent during 1982-84. Producers in Thailand
increased their capacity utilization annually from 32.2 percent in 1982 to
93.9 percent in 1984. Capacity utilization was 79.3 percent during
January-September 1985 compared with 70.7 percent during January-September
1984. Shipments to the domestic market accounted for about one-half of
Thai land's output during the January 1982-September 1985 period. Total
exports as a share of total shipments increased only slightly--from 45.5
percent in 1982 to 48.2 percent in 1984 and to 50.4 percent during
January-·September 1985. Exports to the United States, which were zero in 1982
and 1983, accounted for 0. 7 percent of the total exports from Thailand in 1984
and 39.2 percent of total exports from Thailand during January-September 1985.


                              The President's Program on Voluntary Restraints
                                      of Exports to the United States

      In September 1984, the President outlined a nine-point program designed
to assist the U.S. steel industry in a number of areas, including trade.
Under this program, the U.S. Government would negotiate SLII"CJe·-contl"ol
ar-rangements (and self--· initiate unfair petitions, if necessary) with   a-8



   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                                Filed 05/07/21    Page 300 of 1077
                                                                                   a . ·9
                  Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                            -    Line Pipe

 undet~standings, or suspension agt~eements, with countries "whose exports to the
 United States have increased significantly in recent years due to an unfair
 surge in imports." Unfed r surges t.Jen'! described in the President's decision
 as dumping, subsidization, or diversion from other importing countries that
 have restr·icted access to their markets. Subsequent to an~angements being
 negotiated with Brazil, Mexico, Spain, and Venezuela, unfair tr·ade petitions
 concerning standard and line pipes and tubes from these countries were
 withdrawn by the petitioners prior to the completion of the investigations.
 In addition, the antidumping and/or countervailing duty orders concerning
 imports of subject products from Korea were revoked after the Korean
 Government signed an arrangement. Recently, an agreement was negotiated with
 the Government of Yugoslavia.· Petitioners in the instant ~ases have decided
 not to withdt~aw their petition in the antidumping investigation involving
 Yugoslavia (investigation No. '131-TA-274 (Final)). Counsel for the
 petitioners stated in a telephone conversation with the staff that inasmuch as
 the Commission must consider cumulation of imports from subject countries with
 imports subject to other ongoing investigations in making its injury
 determinations, it would not be in the best interests of his clients to
 withdra\•J the petition against Yugoslavia.

      Petitioners and respondents contend that one reason countries that did
 not export to the United States previously, e.g., Turkey, are able to do so
 now is because of a void in the marketplace previously filled by imports fr·om
 countr·ics that have signed voluntary restraint agreements (VRA's) with the
 United States to limit their exports to the United States. J/ Petitioners
 also point out that the impetus for increased imports from new entrants such
 as Turkey comes from U.S. importers which are turning to these suppliers in an
 attempt to retain their share of the market. ~/ Information on the export
 levels allowable under the VRA's and imports from the subject countries is
 presented in appendix E.


                                     The European Community Pipe and Tube Agreement

      On January 11, 1985, the Office of the United States Trade Representative
 announced an agreement with the European Community (EC) on imports of steel
 pipes and tubes. The agreement, effective from January 1, 1985, through
 December 31, 1986, will reduce the EC share of the U.S. pipe and tube market
 fnJm the 14.6 percent shan~ held during January-october 1934 to 7. 6 percent in
 1935 and 1986. This agreement followed an embargo on pipe and tube imports
 from the EC from November 29, 1984, through December 31, 198~.


                   Financial Experience of U.S. Producers of the Subject Products

 2.'L~!:9.LL2.~.?.\.ti_'?.D. L2..f_q_~_!;_i?\bl.! s hme nt~-~ltl:.l i 11....whj_s;_b
    t~c . .I1.!!?.1~S:...t... P. r<?_<:!~. £.1::2.....~:r.9......PJ:9d u c ~sl.

         ***U.S. producers supplied usable income-and~loss data on overall
 operations for those establishments within which standard and/or line pipes
 <.'\nd tubes are pt~oduced. ·lf * * of these firms produce st:anda1"d pipes and tubes
 and *· * * producH line pipes and tubes; * * * firms produce both standard and
 line pipes and tubes.

   11 See petitioners' prehearing brief, pp. 2-6, and transcript of public
                                                                        a-9
 hearing, pp. 64 and 70.
   ?/ Transcdpt, pp. 167 and 168. See also transcdpt pp. 143 and 1~·8 . -·160.
 * * ·lf
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                    PUBLIC DOCUMENT
   Case 1:20-cv-00133-SAV Document 40                                                    Filed 05/07/21               Page 301 of 1077
                        Barcode:3883995-03 A-549-502 SCO - Scope Inquiry
                                                                                 a-10                            -   Line Pipe


      Aggregate net sales of the * * * reporting firms declined 30.2 percent
from $1.7 billion in 1982 to $1.2 billion in 1983, then rose by 28.9 percent
to $1.5 billion in 1904 (table 3). Net sales were $1.2 billion and
$1.1 billion in the interim periods of 1984 and 1985, respectively. An
operating income of $196.1 million in 1902, or 11.6 percent of sales, was
followed by operating losses of $150.8 million, or 12.8 percent of sales, in
1983 and $~0.5 million, or 2.0 percent of sales, in 1984. Operating losses of
$26.1 million, or 2.2 percent of sales, and $48.3 million, or 4.2 percent of
sales, were sustained in the interim periods of 1984 and 1985, respectively.

     The integrated fil~ms, i.e., those firms producing raw steel in the blast
furnace and then producing the intermediate skelp and sheets from which the
pipes and tubes are produced, generally experienced operating losses during
the periods covered by this report, as shown in table 4. The nonintegrated
firms reported aggregate operating incomes of $*1(* in 1982, $***· in 1983, $**K-
in 1984, $-K-K-* in the interim period of 1984, and $*. )(* in the interim period of
1985. The operating income margins for the nonintegrated establishments
increased from * * * percent in 1982 to * * * percent in 1983 and * * *
percent in 1984; the margin was * * * percent in interim 1984, compared with
* * * percent in interim 1985.

     * * * reported financial information on establishments within which the
firm produced standard pipes and tubes * * *   As shown in the following
tabulation, * * *:

          -)(·
                                         *                     *                     *                  *                *               *


     The aggregate investment by * * * U.S. producers of standard and/or line
pipes and tubes in pl~oductive facilities for all products of their
establishments, valued at cost, increased from $120.3 million at yearend 1982
to $136.4 million at yearend 1984 and rose further to $159.8 million as of
September 30, 1985. The book value of such assets followed a similar trend
from yearend 1982 to September 30, 1985. Capital expenditures for*** U.S.
producers increased from $6.5 million in 1982 to $8.3 million in 1933, then
fell to $7.9 million in 1984. Capital expenditures increased sharply from
$6.7 million during the interim period in 1984 to $22.2 million in the
corresponding period of 1985. Reported investment in productive facilities
and capital expenditures are shown in the following tabulation (in thousands
of dollars) :


                                            1D.~.~..!L1:.!!!~!l t   __ i ll....E ro<!_u c t:Lve___f~ cJ_li !i.~.~ .V      9-~-!.!~_l
                    Period..-
                   .........
                        --·~
                                                        .Q.r..i9.i.!:l.:.~L£2.~.!:       .FJ..9..2..L..~ a l~~         ~-P.~!'d ..!.!~u-·e~

                 1932-..............................           120,288                       52,814                           6,466
                 1983 ............................. _          128,703                       53,971                           8,263
                 1984""" ..........................            136, 395                      53,830                           7,909
             Jan ...... s~~pt ·-
                      1934........                             136,257                       54,872                           6,697
                      1985 . ···                               159,823                       70,319                          22,216
                                                                                                                                                 a-10
  1./ As of ycanmd 1932, 1933, and 1984-; Sept. 30, 1984; and Sept. 30,                                                                       198~\.


   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                       PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21        Page 302 of 1077
                                                      a-ll
                  Barcode:3883995-03 A-549-502 SCO - Scope Inquiry     -   Line Pipe


Table 3.--Income-and-loss experience of * * * U.S. producers l/ on the overall
  operations ~/ of their establishments within which standard and line pipes and tubes are
  produced, accounting years l982-84 and interim periods ended Sept. 30, 1984, and
  Sept. 30, 1985

                                                                                            Interim period
                                                                                           ended Sept. 30--
               Item                       1982           1983              1984
                                                                                           1984              1985

Net sales------1,000 dollars--: 1,684,443             1,174,501    1,515,134            1,167,655        1,137,845
Cost of goods sold------do----: 1.391.192             1.223.488    1.439.147            1.102.598        1 1 085 1 529
Gross profit or (loss)--do----:   293,251               (48. 987):    75,987               65,057             52,316
General, selling, and
  administrative
  expenses--------------do----:    97.181                101.812           106.492         91.188          100.612
Operating income or
  (loss)----------------do----:   196,070               (150,799):         (30,505):      (26,131):         (48,296)
Depreciation and amorti-
  zation expense--------do----:    41,973                 42,664            48,685         36,840            37,536
As a share of net sales:
  Cost of goods sold
                      percent--:     82.6                    104.2            95.0           94.4               95.4
  Gross profit or
    (loss)--------------do----:      17.4                     (4.2):              5.0         5.6                4.6
  General, selling,
    and administrative
    expenses------------do----:       5.8                       8.7               7.0         7.8                8.8
  Operating income or
    (loss)--------------do----:      11.6                    (12.8):          (2.0):         (2.2):             (4.2)
Number of firms reporting
  operating losses------------:         3                         4                 3             3                 4

 11    These firms are    ***
  ~I   ***
  Source: Compiled from data submitted in response to questionnaires of the U.S.
International Trade Commission.




                                                                                                  a-11



       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40                            Filed 05/07/21         Page 303 of 1077
                                                           a-12
                    Barcode:3883995-03 A-549-502 SCO - Scope Inquiry               -   Line Pipe

Table 4.-····. ·Income-··and-·loss expe!-ience of U.S. producers on the ovel-all
  operations of their establishments within which sta~dard and line pipes and
  tubes are pl-oduced, by nonintegr·ated produce I-s and sped fied integrated
  produce1-s, accounting years 1982·-34 and intedm pedods ~)nded
  Sept. 30, 1934, and Sept. 30, 1935
··--·---·---··---···----·-·····---·----·--···--······-··-··---·-··--·--··------·-·--··-··--···-··-······-·····-····---··---
                                                                                              Intedm period
                                                                                         :.__end §!.si_.§~PJ:....:...l.Q:=..._
               Item                        1932             1983                1984
                                     .                .                 .                      1934
---·--·------------···-....:.·-·-·--·-·--·-...:..---·-------..!..----·--....:.....-- ·----..··--------
                                                                                                                 1905



              *              *               *              *               *              *                 *
-----·~--·· ..- "                               . .           ------------
  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.




     Pursuant to section 771(7)(c)(iii)(III) of the act, U.S. producers were
asked to describe any actual or potential negative effects of imports of the
subject products from Turkey and Thailand on their firms' growth, investment,
and ability to raise capital. Four firms issued statements: ***commented
on the effect of imports of standard pipes and tubes from Thailand on selling
prices in the west (statement included in section on prices in part I); * * *
and * * * addressed the effect of imports of pipes and tubes in general, from
all sources; and * * * (statement not included) described the effect of
imports of a product not subject to these investigations. Below are the
replies of * * *:


              *              *               *              *               *              *                 *
                                                   Exchange Rates

     Indexes of the nominal and real exchange rates of the Turkish lira and
Thai baht relative to the U.S. dollar are shown in table 5.   The exchange
rate indexes are based on rates expressed in U.S. dollars per foreign currency
unit. The real exchange rate is determined by adjusting the nominal exchange
rate for differences in the rates of inflation in Turkey and Thailand relative
to the inflation rate in the United States. _V '
          ------·------------..--·------·-------·-··-----. -----··-·----·
   1/ The percentage change in the international pur·chas ing power of each
currency from the reference period January-·March 1983 provides an indication
of the maximum amount that a foreign prodl.lcer or its agent can redl.lce its
dollar prices of foreign products in the U.S. market without reducing its
pr·ofits, assuming it has no dollar . ·. denominated costs or contracts. A foreign
producer, however, may choose to increase its profits by not reducing its
dollar prices or by reducing its dollar prices by less than the depreciation
would allow. Within specific industries, such as the carbon steel pipe and
tube industry, the proportion of foreign producers' costs attributable to
imports of raw materials and energy from the llni ted States 01- fl-om countriesa-12
whose currencies are linked to the dollar would vary by specific product and
producer·.
    Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 304 of 1077
                                                    a-13
               Barcode:3883995-03 A-549-502 SCO - Scope Inquiry    -   Line Pipe



  Table 5.--Nominal-exchange-rate equivalents 11 of the Turkish lira and the Thai
    baht in U.S. dollat~s, real-exchange---rate equivalents, and producer price
    indicators in the United States, Turkey, and Thailand, 1/ indexed by quarters,
    January 1983-·September 1985

  ·-······--·-·-·-··--·-··--·-·-··--·--------(January--March ~ 98 3.=1 00) -----------···-------
                           u.s.
                           Pro-·
                                     _______ ____
                                             ..    Turkey                        Thai land

       Pedod             ducer
                          Price
                                       Pro--       Exchange rate
                                     ducer : ___ indexes J.L_. ducer
                                                                           Pro-    Exchange rate
                                                                                      indexes 4/        __
                                                                                              .;..:......


                                      Price : Nominal       Real ~/ . Price                  Real ~/
                         Index       Index :          ___.______ Jndex _ Nominal

  1933:
    Jan.-Mar·-·-:          100.0      100.0     100.0        100.0       100.0      100.0         100.0
    Apr. -June-·-··:       100. 3     107.0      91.5         97.7       100.7      100.0         100.5
    July··-Sept···-:       101.3      114.7      82.6         93.6       102.6      100.0         101.3
    Oct. --Dec--·······:   101. 8     126.1      74.5         92.3       102.7      100.0         100.9
  1984:
    Jan. ·-Mar--.. ··:     102. 9     144.1     62.6          87.3        99.5      100.0             96.7
    Apr. -June···-:        103 . 6    165.6     55.8          89.2        98.5      100.0             95.1
    July-Sept·--:          103.3      177.2     50.1          86.0        98.1      100.0             95.0
    Oct. -Dec·····--:      103.0      191.9     46.1          85.8        97.5       90.0             85.1
  1985:
    Jan. -Mar······-:      102. 9    215.0      41.3          36.2        97.2       82.8             78.2
    Apr. -June-·:          103 . 0   232.5      37.4          84.5        98.1       83.8             79.9
    Ju ly-Gcpt·-:          102.2       §.I      36.0         §.I           §.I       85.4         §.I

    11   Exchange rates expressed in U.S. dollars per unit of foreign currency.
   '!:_/ Producer price indicators-·-intcnded to measure final product prices-are
 basad on average quarterly indexes presented in line 63 of Internationa!
 Financial Statistics.
   11 U.S. dollars per lira.
   11 U.S. dollars per baht.
   ~I The real value of a currency is the nominal value adjusted for the
 difference between inflation rates as measured by the Producer Price Index in
 the United States and the respective foreign country.
   §./ Not available.

    Source: International Monetary Fund,                lnterna~ional     Financial Statistics,
  December 1985.



       In nominal terms, the value of the Turkish lira depreciated steadily
  relative to the U.S. dollar, falling by 64 percentage points from
  January--March 1983 to July---September 198~·. In real terms, the value of the
  lira vis--a-vis that of the U.S. dollar also declined steadily, but only by
  some 16 percentage points between January-..March 1933 and April-·JunQ 1985.

         The Thai baht maintained a constant nominal exchange rate vis-··a·-vis the
  U.S. dollar· from January . ··March 1983 to July--September 1984. Between
  July-September 1904 and July-September 1985, however, the baht depreciated by
  about 15 percentage points in nominal terms relative to the dollar. Between
  Janual~y--M<:'\rch 1903 c'\nd Apdl--June 1985, the real value of the baht depreciated
                                                                               a-13
  by 20 percentage points relative to the dollar.


Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                  PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40                                Filed 05/07/21            Page 305 of 1077
                                                                     I-·1
                     Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                    -    Line Pipe


                                                   STANDARD PIPES AND TUBES

                                                              Introduction

         This part of the report presents information relating specifically to
    countervailing duty investigation No. 701-TA-253 (Final) concerning imports of
    standard pipes and tubes from Turkey and antidumping investigation No.
    731-TA--252 (Final) regarding such imports from Thailand.


                                                             The Products

    Description and            yse~


         For the most part, the terms "pipes," "tubes," and "tubular products" can
    be used interchangeably. In some industry publications, however, a
    distinction is made between pipes and tubes. According to these publications,
    pipes are produced in large quantities in a few standard sizes, whereas tubes
    are made to customers' specifications regarding dimension, finish, chemical
    composition, and mechanical properties. Pipes are normally used as conduits
    for liquids or gases, whereas tubes are generally used for load-bearing or
    mechanical purposes. Nevertheless, there is apparently no clear line of
    demarcation in many cases between pipes and tubes.

         Steel pipes and tubes can be divided into two general categories
    according to the method of manufacture----welded or seamless. Each category can
    be further subdivided by grades of steel: carbon, heat-resisting, stainless,
    or other alloy. This method of distinguishing between steel pipe and tube
    product lines is one of several methods used by the industry. Pipes and tubes
    typically come in circular, square, or rectangular cross section.

         The American Iron & Steel Institute (AISI) distinguishes among the
    various types of pipes and tubes according to six end uses: standard pipe,
I   line pipe, structural pipe and tubing, mechanical tubing, pressure tubing, and
    oil country tubular goods. !/

         Steel pipes and tubes are generally produced according to standards and
    specifications published by a number of organizations, including the American
    Society for Testing & Materials (ASTM), the American Society of Mechanical
    Engineers, and the American Petroleum Institute (API). Comparable
    organizations in Japan, West Germany, the United Kingdom, the U.S.S.R., and
    other countries have also developed standard specifications for steel pipes
    and tubes.

         The imported pipe and tube products that are the subject of these
    investigations are circular welded carbon steel pipes and tubes over 0.375
    inch but not over 16 inches in outside diameter, which are known in the
    industry as standard pipes and tubes. Standard pipes and tubes are intended
    for the low--pressure conveyance of water, steam, natural gas, air, and other
    liquids and gases in plumbing and heating systems, air-conditioning units,

       .1:1 For a· full description of these items, see                              C~rt~in_!lllel.£!.ed ~.r.:.!?on_§!~.~l
    ~-~--~IJP.... T~.!!.!?_~~---f.r..om ._:tiJ_g__B_~ pubJj£_ of Kor~a : ____Q.ete rm i na_t_i o_I:.L..2.f..J:h.~__Co!!!.m i_!~J.£1J.
    .i!L.~.D.~~U..9~.t!£!J_.No. 701-TA·-168 (Fil!~!l--~-·--.:..' USITC Publication 1345,
    February 1983.                                                                                                             I-1



     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 306 of 1077
                                               I-2
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


automatic sprinkler systems, and other related uses. They may also be used
for light load-bearing or mechanical applications, such as for fence tubing.
These steel pipes and tubes may carry fluids at elevated temperatures and
pressures but may not be subjected to the application of external heat. They
are most commonly produced to ASTM specifications A·-120, A-53, and A-135.




     Standard pipes and tubes are made by forming flat-rolled steel into a
tubular configuration and welding it along the joint axis. There are various
ways to weld pipes and tubes; the most popular are the electric resistance
weld (ERW), the continuous weld (butt weld) (CW), the submerged-arc weld, and
the spiral weld. The submerged-arc weld and spiral weld are normally used to
produce pipes and tubes of relatively large diameter. The standard pipes and
tubes in these investigations are generally welded by either the ERW or CW
process. Immediately after welding, the product may be reduced in diameter by
rolling or stretch reducing or may be further formed into squares, rectangles,
or other shapes by using forming rolls.

     In the ERW process, skelp 11 is cold-formed by tapered rolls into a
cylinder. The weld is formed when the joining edges are heated to
approximately 2,600°F. Pressure exerted by rolls squeezes the heated edges
together to form the weld. ERW mills produce both pipe in standard sizes and
tubular products between 0.375 and 24 inches in outside diameter.

      In the CW process, skelp is heated to approximately 2,600° F and
hot-formed into a cylinder. The heat, in combination with the pressure of the
rolls, forms the weld. Continuous-weld mills generally produce the higher
volume, standardized pipe products from 0.375 through 4.5 inches in outside
diameter.

     The advantage of the CW process lies in its ability to produce pipe at
speeds up to 1,200 feet per minute compared with the ERW process maximum of
approximately 110 feet per minute. Thus, economies associated with
high-volume production may make CW pipe cheaper to produce than ERW pipe of
the same grade and specification. ll The CW process is especially suited for
the manufacture of standardized, high-volume, small-diameter pipe products,
such as ASTM A-120.

     Requirements concerning chemical and mechanical properties for ASTM
standard pipes differ for various specifications and grades. There are two
grades of ASTM A--53 and A-··135 standard pipes and one grade of ASTM A-120
standard pipe. Standard pipes are inspected and tested at various stages in
the production process to ensure strict conformity to ASTM specifications.

   11 Skelp is a flat-rolled, intermediate product used as the raw material in
the manufacture of pipes and tubes. It is typically an untrimmed band of hot-
or cold-rolled sheet.
   ll On the other hand, the ERW process has gained increased popularity with
U.S. producers of small-·<:! iameter pipe and tube products in recent years
because it requires significantly less energy per pipe produced, since only
the joining edges of the product are heated, creating a weld of comparatively
high integrity within the product specification. Also, it can be used to
produce pipes in sizes up to 24 inches in outside diameter, compared withI-2 the
4. 5--inch maximum outside diameter usually attainable in the CW process.

Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 307 of 1077
                                                I--·3
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




     Imports of the circular pipes and tubes covered by these investigations
are classified and reported for tariff and statistical purposes under TSUSA
items 610.3231, 610.3234, 610.3241, 610.3242, 610.3243, 610.3252, 610.3254,
610.3256, 610.3258, and 610.4925, j/ which cover welded pipes and tubes (and
blanks therefor ?/) of iron (except cast iron) Ol"' of nonalloy (carbon) steel,
of circular cross section, having an outside diameter over 0.375 inch but not
more than 16 inches.

       The current column 1 rate of duty 3/ for standard pipes and tubes
classified under Tariff Schedu~es of th; United States (TSUS) item 610.32 is
1.9 percent ad valorem. This rate of duty was modified as a result of the
Tokyo Round of Multilateral Trade Negotiations (MTN) from the
0. 3-·cent·--per-pound rate in effect prior to January 1, 1982; there are no
further duty modifications scheduled. The current column 1 rate of duty for
standard pipes and tubes classified under TSUS item 610.49 is 8.4 percent ad
valorem and is scheduled to be reduced to 8.0 percent in 1987 as a result of
the Tokyo Round of the MTN. Imports from Turkey and Thailand are dutiable
under the column 1 rates.

     In addition to these import duties, final determinations of subsidies and
dumping have been made with respect to imports from Turkey and Thailand,
respectively, and preliminary determinations of dumping have been made with
respect to imports from India, Turkey, and Yugoslavia. Antidumping duties are
currently in effect with respect to imports of standard pipes and tubes from
Taiwan. Countervailing duties are currently in effect with respect to imports
from Thailand and Yugoslavia. Until recently, countervailing duty and dumping
orders were in effect with respect to imports from the Republic of Korea
(Korea). Y                                    ·



-·-::VPriortoApr. 1, 1984, subject products were classified under TSUSA items
610.3231, 610.3232, 610.3241, 610.3244, and 610.3247.
  ~/ Blanks are semifinished pipe or tube hollows that are purchased by
producers and further processed.
  ~/ The rates of duty in column 1 are most-favored-nation (MFN) rates and are
applicable to imported products from all countries except those Communist
countries and areas enumerated in general headnote 3(d) of the TSUS. However,
imports of standard pipes and tubes are eligible for duty·-free entry, if the
products of designated beneficiary countries under the Caribbean Basin
Economic Recovery Act or the United States-Israel Free Trade Agreement. The
current column 2 rates of duty, applicable to imports from the Communist
countries enumerated in general headnote 3(d), are 5.5 percent ad valorem for
imports under TSUS item 610.32 and 25 percent ad valorem for imports under
TSUS item 610.49.
  Y Net subsidy and dumping margins from current investigations, outstanding
dumping/countervailing duty orders issued since January 1984, and terminated
(other than negative) title VII cases since January 1984 are presented in
table I-1. On Oct. 29, 1985, subsequent to Korea agreeing to a voluntary
restraint arrangement, Commerce published a notice, effective Oct. 1, 1984, in
the f_~.s!~.I.:~LRegj._J?1_~I.: rt::lvok ing the countervailing d1.1ty order with respect to
imports exported from Korea after the effective date.                                    I-3



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                  PUBLIC DOCUMENT
         Case 1:20-cv-00133-SAV Document 40                                Filed 05/07/21                          Page 308 of 1077
                                                        I-4 - Scope Inquiry
                          Barcode:3883995-03 A-549-502 SCO                                             -          Line Pipe


Table I-1.--Standard pipes and tubes: Pending and recently terminated title VII investigations and outstanding
  dumping/countervailing duty orders since January 1984, most recent dumping/subsidy margins, and
  import-to-consumption ratios, by sources, 1982-84, January-September 1984, and January-September 1985

                                                                                                       Ratio of imports to apparent
                                            Weighted-                                                        U.S. consumption
                                                             Date of bond
                   Item                      average                                                                                               Jan.-Sept.--
                                             margin           or order }:./       1982                     1983               1984
                                                                                                                                                 1984           1985

Antidumping investigations/orders:
  Pending antidumping investigations:
    Thailand (instant investigation)----:
    India-------------------------------:
                                              2/ 15.67
                                             4/ 5/
                                                            Jan.
                                                            Dec.
                                                                   27' 1986
                                                                   31, 1985
                                                                                               -   :
                                                                                                                  3/
                                                                                                                                   1/
                                                                                                                                     0.1                0.1
                                                                                                                                                                      0.7
                                                                                                                                                                       .8
                                                                                       }../
    Turkey------------------------------:
    Yugoslavia--------------------------:
                                             5! 12.78
                                             }_! 31.24
                                                            Jan.
                                                            Dec.
                                                                   3, 1986
                                                                   31, 1985               0.2
                                                                                               -:             }_!
                                                                                                                        -:
                                                                                                                                      .1
                                                                                                                                      .6
                                                                                                                                                         .1
                                                                                                                                                         .4
                                                                                                                                                                      1.3
                                                                                                                                                                       .6
    The People's Republic of China------:       6/                   6/                                                                                         1./
    The-Philippines---------------------:      6/                   6/                         -:                                          -:             -:           •2
    Singapore---------------------------:
  Outstanding antidumping order:
                                               "§_!                 "§_!                       -:                       -:       1./                                   .2

    Taiwan------------------------------:             9.7   May 7, 1984         !../      5.2              !../    6.3         !_1 .2             !_!    .2     !_!    .5
  Recently revoked antidumping order:
    Korea 8/----------------------------:             0.9   May 7, 1984         !!_! 15.5              2./        21.6       2./   14.!1        !!_! 15.4      2/   19.5
  Recently-terminated antidumping
      investigations:
    Brazil 10/--------------------------:         3.23      Dec. 31, 1984              7/ • 7              7/ 1.7             7/ 6.4             7/ 5.9         7I 1.6
    Spain 11I-------------------------:
    Venezuela 12/-----------------------:
                                                 40.75
                                                 26.19
                                                            Dec. 31, 1984
                                                            June 3, 1985
                                                                                   I./    .2
                                                                                          .2
                                                                                                           -!_!.6
                                                                                                               .6
                                                                                                                              Jj 3.0
                                                                                                                                 1.9
                                                                                                                                                 !../
                                                                                                                                                    3.1
                                                                                                                                                    1.8
                                                                                                                                                                 !_I .8
                                                                                                                                                                    1.2
Countervailing~uty investigations/
    orders:
  Pending countervailing duty investi-
      gation:
    Turkey (instant investigation)------:   }:1/ 17.80      Jan, 10, 1986                                     ]./                         .1             .1           1.3
  Outstanding countervailing duty
      orders:
    Thailand------------------------:
    Yugoslavia--------------------------:
                                                  1.79
                                                 74.50
                                                            Aug. 14, 1985
                                                            Oct. 16, 1985                     .2
                                                                                                                                   .}_/
                                                                                                                                          •6
                                                                                                                                                          -:
                                                                                                                                                         .4
                                                                                                                                                                       •7
                                                                                                                                                                       •6
  Recently terminated countervailing
      duty investigations:
    Mexico 14/------------------------:        15/          Jan. 31, 1985                 1.3                     4.7                4.0                4.4        1.8
    Spain 1I7-----------------------:          -1.14        Oct. 10, 1984          !._!    .2               ]_! .6            ]_I 3.0            ]_I 3.1        ]_/ .8
    Venezuela 16/-------------------:                                                      .2                          .6            1.9                1.8        1.2

  1/ Date posting of bond required or date order issued.
  2/ Commerce determined different final margins for dumping for the following companies:     Saba Thai (15.69 percent ad
valorem), Thai Steel (15.60) percent, and all other companies (15.67 percent).
   3/ Less than 0.05 percent.
  4/ Commerce determined different preliminary margins of dumping for the following companies: Tiseo (50.37 percent
ad-valorem), Zenith (5.01 percent), Gujarat (0.62 percent), and all other companies (27.29 percent).
   5/ This is Commerce's preliminary determination. Commerce's final determination in this case is due by Mar. 10,
1986.
   6/ The Commission has issued a preliminary affirmative determination. To date, there is no determination of sales
at-leas than fair value by Commerce nor a requirement for the posting of bond.
   7/ Ratios of imports to apparent U.S. consumption are computed using imports of standard pipes and tubes not over
4.) inches in outside diameter (O.D.) (the product covered in the particular investigation) and consumption of
standard pipes and tubes not over 16 inches in O.D. (the product covered in the instant investigations on imports from
Turkey and Thailand). Standard pipes and tubes not over 4.5 inches in O.D. is a subset of those not over 16 inches in
O.D.
  f}_/ Order revoked effective Oct. 1, 1984, _the effective date of the import restraint agreement reached with Korea.
   9/ Ratios of imports to apparent U.S. consumption are computed using imports of standard pipes and tubes not over
4.5 inches in outside diameter (O.D.) (the product covered in the particular investigation) and consumption of
standard pipes and tubes not . over 16 inches in O.D. (the product covered in the instant investigations on imports from
Turkey and Thailand). Standard pipes and tubes not over 4. 5 inches ,in O.D. is a subset of those not over 16 inches in
O.D. The ratios of import-s to apparent consumption are overstated to the extent that import data include exports uy
Union Steel Manufacturing Co., Ltd., and Dougjin Steel Co., Ltd., which were excluded from Commerce's affirmative
determination.
 10/ Terminated by the Commission, effective Mar. 20, 1985, following withdrawal of petition, prior to a final
determination by Commerce.
 11/ Terminated by the Commission, effective Feb. 4, 1985, following withdrawal of petition, prior to a final
determination by Commerce.
 12/ Terminated by Commerce prior to making its final determination, effective Oct. 23, 1985, following withdrawal of
petition.
 13/ In its final determination, Commerce found the actual net subsidy to be 18.81 percent but the bonding or cash
deposit rate was adjusted to 17.80 percent to take into account several programwide changes occurring after the review
period.                ·
 14/ Terminated by Commerce, effective Apr. 2, 1985, following withdrawal of petition.
 15/ 0.67 to 23.65 percent.
 16/ Terminated by Commerce prior to making its preliminary determination, effective Nov. 13, 1985, following
withdrawal of petition.                                                                                              I-4
  Source: Margins and date of bond or order obtained from U.S. Department of Commerce; ratio of imports to apparent
consumption, compiled from official statistics of the U.S. Department of Commerce and data submitted in response to
questionnaires of the U.S. International Trade Commission.
          Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
  Note.--Data in this table are effective as of Jan. 27; 1986.
                                 PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 309 of 1077
            Barcode:3883995-03 A-549-502 SCO - I-5
                                                Scope Inquiry   -   Line Pipe



                                        U.S. Producers

     Standard pipe and tube producers may be divided into two types: large,
fully integrated producers, which make raw steel and produce a variety of
steel products, and smaller, nonintegrated or partially integrated p!~oducers,
which concentrate on fewer product lines. The integrated producers, which
include LTV Steel Corp. (LTV) and United States Steel Corp. (U.S. Steel), ll
concentrate production in the high-volume standardized pipe products. The
nonintegrated producers manufacture the low-volume, more specialized tubular
products as well as the high-volume products.

     In 1984, there were about 30 U.S. producers of standard pipes and tubes.
Production is concentrated in the East, where the integrated producers are
located. Selected U.S producers of standard pipes and tubes and, for those
responding to the Commission's questionnaire, their shares of 1984 domestic
shipments are shown in Table I-2.


                                        U.S. Importers

     The U.S. Customs Service's net import file listed about nine importers of
standard pipes and tubes from Turkey during January 1982-September 1985 and
eight importers of the product from Thailand. Questionnaires of the instant
final investigations with usable data have been received from * * * importers
of standard pipes and tubes--* * * reported imports from Thailand, and * * *
reported imports from Turkey. The firms reporting to the Commission accounted
for* * * percent of imports of standard pipes and tubes from Thailand during
January-September 1985 and * * * percent of imports from Turkey in the same
period.


                                       The U.S. Market

Channels of distributiQD

      According to AISI data, 69 percent of standard pipes and tubes shipped by
U.S. manufacturers in 1984 and during January-June 1985 were sold to service
centers/distributors. Service centers/distributors are middlemen that buy
large quantities of pipes and tubes, usually from both domestic producers and
importers, warehouse the product, and sell smaller quantities to end users.
The service centers/distributors may also have some simple finishing equipment
to cut pipe to lengths or to thread and couple it. Most direct shipments to
end users were made to the oil and gas and electrical equipment industries in
1984.

  11 Another integrated producer, Bethlehem, permanently closed its standard
and line pipe and tube operations, which were located at Sparrows Point, MD,
effective Apr. 30, 1983. Umran, a Turkish producer, bought Bethlehem's plant
and is in the process of setting it up in Turkey. A nonintegrated producer,
Merchants Metals, Inc., ceased producing. the small standard and light . ·-walled
rectangular pipes and tubes during January-March 1984. In December 1984, LTV
Steel anno(.mced the closing of its two standard and line pipe mills at
Aliquippa, PA, and in October 1985, it announced the indefinite closing of its
continuous weld standard and line pipe mill at Youngstown, OH, where it still I-5
operates an electric-resistance weld mill for producing standard and line pipes
and tubes. In early 1985, Central Steel Tube of Iowa filed for bankruptcy.
 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 310 of 1077
                                              I-·6
             Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe



     T&ble I-2. ---Standard pipes and tubes: Selected U.S. producers' shares
            of domestic shipments and plant locations, by firms, 1984

                                        Share of
               Firm                  1984 domestic                    Plant locations
-----------------...:.......--=:.:shipmerJ.ts 1/
                                        Percent
CPTI member firms:
  Allied Tube & Conduit----·-------:            ***             Harvey, IL.
  American Tube Co---·--·-·-·-·--:              ***             Phoenix, AZ.
  Bernard Epps Co---------..-----:              ***             Los Angeles, CA.
  Bull Moose Tube Corp-------·---:                      ***     Gerald, MO.
                                                                Chicago Heights, IL.
                                                                Trenton, GA.
  Century Tube Co--- ·                                  ***     Pine Bluff, AR.
  Cyclops Corp., Sawhill
     Tubular Division------------                      ***      Sharon, PA.
  LaClede Steel Co--·--·--------:                      ***      Alton, IL.
  Maruichi American Corp---··----                      ***      Santa Fe Springs, CA.
  Pi ttsburgh Tube Corp-------:                        ***      Fairbury, IL.
  Sharon Tube Co--·                                    ***      Sharon, PA.
  Western Tube & Conduit Corp~--­                      ***      Long Beach, CA.
  Wheatland Tube & Conduit-·---:                       ***      Wheatland, PA.
Non-GPTI firms:
  l·larri s Tube---                                    ***      Los Angeles, CA.
  J .M. Tull Industries, Inc---:                        ***     Gardena, CA.
                                                                Norcross, GA
  Jackson Tube Service, Inc----                         ***     Piqua, OH.
  James Steel & Tube Co-------                          ***     Madison Heights, MI.
  LTV Steel Corp-                                       ***     Youngstown, OH.
                                                                Aliquippa, PA. ll
                                                                Counce, TN.
  Lock Joint Tube Co., Inc------                       ***      South Bend, IN.
  Mid-States Tube Corp                                 ***      Kenosha, WI.
  United States Steel Corp---·-·--:                    ***      Fairless Hills, PA.
                                                                Lorain, OH.
                                                                Geneva, UT.
                                                                McKeesport, PA.
  United Tube Corp--                                   ***      Medina, OH.

  !/ Total domestic shipments are based on questionnaire responses for which
usable data were provided in the instant investigations.
  ll Plant closed in December 1984.
  Source: Share of domestic shipments compiled from data submitted in
response to questionnaires of the U.S. International Trade Commission.




                                                                                           I-6



  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 311 of 1077
           Barcode:3883995-03 A-549-502 SCO -     I-7 Inquiry -
                                                Scope             Line Pipe



 Apparent U.S. consumption
      Apparent U.S. consumption of standard pipes and tubes increased annually
 from 1.7 million tons in 1982 to 2.4 million tons in 1984, or by 45.2 percent
 (table I-3). Consumption of standard pipes decreased by 2.0 percent during
 January-September 1985 compared with consumption during January-September 1994.


 Table I-3 .-··Standard pipes and ·tubes: U.S. producers' domestic shipments,
   imports for consumption, and apparent consumption, 1992-84, January-
   September 1994, and Januar~-September 1985

                                 u.s.                       Apparent
                                                                              Ratio to
                             producers'                                   consumption of--
         Period                                 Imports     con sump-
                              domestic                                :Producers' :
                                                              tion                  Imports
                             shipments                                : shipments:
                                              1,000 tons                      Percent

 1982-··                                824          844          1,668        49.4      50.6
 1983------------------                 992        1,192          2,064        42.7      57.3
 1984-..-·-----------                   878        1,544          2,422        36.3      63.7
 January-September--
   1984--..· - - - - -                  685        1,207          1,892        36.2      63.8
   1995------                           708        1,146          1,854        38.2      61.8

   Source: U.S. producers' shipments. compiled from questionnaires of the U.S.
 International Trade Commission; imports, compiled from official statistics of
 the U.S. Department of Commerce.


                         Consideration of Alleged Material Injury
                          to an Industry in the United States j/

 U.S. production, capacity, and capacity utilization
      U.S. production of standard pipes and tubes increased from 811,000 tons
 in 1982 to 908,000 tons in 1984, an increase of 12 percent (table I-4).
 Another increase in production of 2 percent was reported during January~
 September 1985, compared with that in the corresponding period of 1984.

      The capacity of reporting U.S. producers to produce standard pipes and
 tubes remained essentially constant at about 1.7 million tons per year during
 1982-94 although dipping 2 percent in 1983 and rabounding in 1984; capacity
 during January-September 1985 represented an increase of 2 percent over
 capacity during January-September 1984. Utilization of capacity by standard
 pipe and tube producers increased from 44.5 percent in 1982 to 52.9 percent in
 1984; capacity utilization during January-September 1985 increased 0.1
 percentage point over the level during January-September 1984.




   !/ Data in this section of the report were compiled from questionnaires
                                                                        I-7
                                                                            of
 the instant investigations * * *

Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                    PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40 Filed 05/07/21                  Page 312 of 1077
                                             I-8
              Barcode:3883995-03 A-549-502 SCO - Scope Inquiry -     Line Pipe



Table I-4.--Standard pipes and tubes: U.S. production, capacity, and capacity
    utilization, 1982-84, January···September 1984, and January--September 1985

                                                                         January-·September--..
           Item                     1982         1983         1984
                                                                           1984           1985

Production-·--1, 000 tons·-:           811           891         908           704                717
Capac i ty-·-----·-·do---··-.. :     1,709         1,683       1,718         1,290           1,313
Capacity utilization 11
                    percent--·:       44.5          51.8        52.9             54.5         54.6

  !/ Capacity utilization rates were calculated from unrounded figures using
data from firms that provided both usable production and capacity information.

  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


U.S. producers' domestic shipments

     Domestic shipments of standard pipes and tubes by firms responding to the
Commission's questionnaire rose from 824,000 tons in 1982 to 878,000 tons in
1984, or by 6. 6 percent (table 1-·5). During January-September 1985,
producers' shipments of standard pipes increased by 3.4 percent from shipments
during January-September 1984.


    Table I-·5.--Standard pipes and tubes: U.S. domestic shipments, 1982-84,
                 January-September 1984, and January-September 1985

                                                                                 Jan. -Sept.--·
           Item                     1982            1983         1984
                                                                                 1984      1985

Quantity----i,ooo tons--:                  824          882        878         685            708
Value-·--..-1, 000 dollars--:           ***             ***    532,209     419,978        413,011
Unit value 11--per ton-:               $614           $566        $606        $613           $583

 11 Unit values were calculated from unrounded figures using data from firms
which provided ~oth usable quantity and value of shipments information.

  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


U.S. exports

     * * * firms reported exports during the period covered by the
Commission's questionnaire. Exports of standard pipes and tubes by those
firms increased from*** tons in 1982 to*** tons in 1983, or by 21.6
percent, then declined by 6.2 percent to * * * tons in 1984. Exports of these
pipes and tubes increased by 9. 9 percent during January--September 1985   I-8



    Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                              PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                                 Filed 05/07/21        Page 313 of 1077
                                                                                  I--9
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                                       -    Line Pipe


compared with exports in the corresponding period of 1984, as shown in the
following tabulation:


                                                                                   Valu~              UJJ.i.:L~a 1ue   .!/
                                                                             ( 1, OQ.Q_dollars)          (~on)


           19 82-···········-···----·
           19 8 3 .................. _,____
                                                              ***
                                                              ***
           1 9 8 4--.........-·----·-·-                       ***
           Jan. -Sept·--
             198 4-.. .-......... _.                          ***
             1985 ..........-·--·-                            ***
  !/ Unit values were calculated using data from firms which provided both
quantity and value of shipments information.


U.S. producers' inventories

     Yearend inventories of standard pipes and tubes, as reported in responses
to the Commission's questionnaire, dropped from 152,000 tons in 1982 to
131,000 tons in 1983, or by 14 percent, and then remained essentially constant
as of yearend 1984; as of September 30, 1985, reported inventories amounted to
113,000 tons. As a share of producers' annualized shipments, producers'
inventories of standard pipes and tubes ranged between 14 and 18 percent
during the period under investigation, as shown in the following tabulation:


                                                                                              Ratio     o~   inventories
                                                                              Inventories         !.O shipments !I
                                                                             Clt_OOO tons)              (~cent)
           As of Dec. 31 . --
                1 9 8 2--...........----·------·-....-·---·-·                       152                      17.9
                19 8 3 ----..-·---·-·-·-...-....---·--                              131                      14.4
                19 8 4-.........-------.................- ..... _ .......           130                      14.3
           As of Sept. 30--
                1 9 a4--.........-----·-·-...--..··-·-.............__               124                      17.6
                19 8 5 . ·--·. _____........-..........-.................-          113                      15.4

  J/ Includes intracompany and intercompany transfers, domestic shipments, and
eKport shipments of firms responding to the Commission's questionnaire. The
ratios of inventories to shipments for the inventories held as of Sept. 30 are
computed from annualized shipments.




      Employment data for standard pipes and tubes were provided by * * *
producers. The number of production workers employed in the production of
standard pipes and tubes decr·eased from 3,097 in 1982 to 2,860 in 1984; there
were 2,897.such workers employed during January-September 1985, compared with
2, 972 during January-·September 1984 (table I-6). Hours worked by production
and related workers producing standard pipe decreased from 5.7 million in 1982
to 5.3 million in 1984, or by 6.7 percent, and decreased by 0.8 percent during
                                                                                                                             I-9



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                       PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21          Page 314 of 1077
                                                       I··-10
                Barcode:3883995-03 A-549-502 SCO - Scope Inquiry            -    Line Pipe


Table I--6. -····Average number of production and related workers producing
  standard pipes and tubes, hours paid, .!1 wages and total compensation '!:I
  paid to such employees, and labor productivity, hourly compensation, and
  unit labor production costs 11 1982-84, January-September 1984, and
  January--September 1985.
----·-··-----·                                      ·-·--------·---------                           -------·---
                                                                                             Jan. -Sept.-·-·····
                Item                            1982              1983           1984
                                                                                             1984          1985
                                                                                                      -:
Production and related
    workers:
  Number----..·--··---·-·-------·-····--·-·-·- : 3,097            3,055          2,860        2,972          2,897
  Percentage change-··········-·····-··------ :   y                -1.4           -·6. 4       y              -2.5
Hours worked   by   production
    and related workers:
  Number·----·-·--·---1, 000 hours--:            5, 721           5,436          5,339        4,182          4,147
  Percentage change-······-··--·-··--:            y                -5.0           -1.8         y              -0.8
Wages paid to production and
    related workers:
  Value------1, 000 dollars--: 76,010                            68,468         71,537       56,822        58,322
  Percentage change--··-·                         y                -·9. 9         +4.5         y             +2.6
Total compensation paid to
    production and related
    workers:
  Value--··--1, 000 dollars-: 109,838                           101,312         99,325       79,114        82,230
  Percentage change--·-·-···...··--:              ~I               -7.8           -2.0        ~I             +3.9
Labor productivity:
  Quantity---tons per hour-:                     0.140            0.162         0.168        0.166          0.171
  Percentage change-··········--····----:         y               +15. 7         +3.7          y             +3.0
Hourly compensation: f?.l
  Value-·······--·----··--·-----: $13.29                        $12.60          $13.40       $13.59        $14.06
  Percentage change··-·--·--·-···--·-:            ~I              -5.2            +6.3        1.1            +3.5
Unit labor costs: ~I
  Value-·-···----per ton-:                        $137             $115           $111         $114           $116
  Percentage change-··········-·-··-·---:         y               -16.1           -3.5         y              +1.8

  11   Includes hours worked plus hours of paid leave time.
  '!:I Includes wages and contributions to Social Security and other employee
benefits.
  11 Data are understated and percentage changes understated or overstated to
the extent that not all producers responded to the Commission's questionnaires.
  ~/ Data for the previous year or compara~le period of the previous year are
not available;
  ?.1 Based on wages paid excluding fringe benefits.
  §I Based on total compensation paid.
  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


January-September 1985 compared with hours worked during January-·September
1984. Although wages paid decreased by 9.9 percent in 1983, they increased by
4.5 percent in 1984 and 2.6 percent during January-September 1985, compared
                                                                          I-10



  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 315 of 1077
                 Barcode:3883995-03 A-549-502 SCO - l-·-·11
                                                      Scope Inquiry   -   Line Pipe



with wages during January-September 1984. Total compensation decreased in
1983 and 1984 and increased during January-September 1985, compared with
January-September 1984. Labor productivity incl~eased by 16 percent in 1983, 4
percent in 1984, and 3 percent during January-June 1985 compared with
pl~oductivity during January-··June 1984. Unit labor costs fell from $137 per
ton in 1982 to $115 in 1983 and remained in the $111-to-$116-per-ton range in
1984 and during January·-·September 1985. Workers at * * * of the * * -M·
reporting firms, which accounted fer 89 percent of reported 1984 production by
firms also providing employment data, are represented by unions.




     Usable income--and--loss data on oper~ations producing standard pipes and
tubes were provided by * * * U.S. firms. During 1982-84, sales of standard
pipes and tubes ranged from 26 to 37 percent of overall establishment sales,
as reported in the introductory section of this report.

     9_Rer~_!;iOI'l!....Q!!.....!~nd~rd pipes and tubE:l~.--. * * * producers, which accounted
for * * * parcent of domestic shipments of standa1~d pipes and tubes in 1984,
as reported in the Commission's questionnaires, furnished usable
income-and-loss data (table I-7). Net sales rose 12.3 percent from
$431.2 million in 1982 to $484.2 million in 1984. Net sales in the interim
periods ended September 30, 1984, and September 30, 1985, ware $386.9 million
and $4·02.1 million, respectively, representing an increase of 3.9 percent.
Operating losses were reported in all periods; these losses increased slightly
from $19.0 million in 1982 to $20.3 million in 1983, then dropped to
$3.8 million in 1984. An operating loss of $5.1 million was reported for the
interim period in 1984 compared with an operating loss of $91,000 in the
interim period in 1985. 11 The operating losles, which were 4.4 percent and
4.6 percent of net sales in 1982 and 1983, respectively, declined to 0.8
percent in 1984. The operating loss margins experienced in the interim
periods were of 1.3 percent in 1984 compared with 0.02 percent in 1985. Three
of the firms reported operating losses for the years 1982 and 1983, one firm
sustained an operating loss in 1984, and four firms reported such losses
during the interim period of 1905 compared with one firm in the interim period
of 1984.

     The integrated firms generally experienced operating losses during the
periods covered by this report, as shown in table I-8. The nonintegrated
firms reported aggregate operating incomes of $*~* in 1982, $*** in 1983, $***
in 1984, $·*** in the interim period of 1984, and $*)(* in the interim period of
        _, _____ __________
1985. The operating income margins for the nonintegrated standard pipe
.....        ,                  ,


        .ll The financial information presented, as calculated from responses to
Commission questionnaires in the final investigations, differs from that
presented in the preliminary reports (USITC Publication No. 1742, Certain
Welded Cal~bon Steel Pipes and Tubes From India, Taiwan, TUI"key, and
Yugoslavia, August 1985; and USITC Publication No. 1680, Certain Welded Carbon
Steel Pipes and Tubes From Thailand and Venezuela, April 1985), as pointed out
by counsel for Borusan and Thailand at the hearing and in posthearing briefs.
The discrepancy is attributable to more complete financial information, on a
product line basis, l"eceivecl in the final investigations. In earlier
investi9ations * * *                                                     I-11



   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
   Case 1:20-cv-00133-SAV Document 40                                    Filed 05/07/21         Page 316 of 1077
                  Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                         -   Line Pipe
                                                                 I-12


Table I-7 .·..·-Income-and-loss expedence of * * * U.S. producers 1/ on their
  operations producing standard pipes and tubes, accounting years 1982-·84 and
  interim periods ended Sept. 30, 1984, and Sept. 30, 1985
--·------·-------..-·--···-·-----··-·-------·---                                                                Interim period
                     Item                                 1982              1983               1984
                                                                                                          : _J!_Il~£.Qsw_:.__J..Q:-_:_
                                                      _____ _______. -------·------·-·-----
                                              ,...;..,_
                                                                     I

                                                                     :_
                                                                                       I                  I
                                                                                                                1984         I
                                                                                                                                 1985

Net sales·----.. .-1,000 dollars·---: 431,209 : 436,243 : 484,187: 386,854 : 402,077
Cost of goods s 0 ld-·"""""'--·do-.............. : . ..1..tf..t..59 !L_;__1_H..L~'1Q.___!_ 446 d!..L._l_?6 ! §_Q.L.!_l§ha3 4
Gross profi t . --..------·--·--..-do-............-: 18 .;611               21,603            37,875      30,249     37,243
General, selling, and
  administrative
  expenses-................----------do--........... : 3,. 1 656            41 1 8?!!..._!___1..1 1 67LL. 35 1 341   37 1 334
Op~rating income or
  (loss)--·-·----------·do-··-·--: (19,045): (20,271): (3, 798):                                          (5,092):        (91)
Depreciation and amorti-
  zation expense '?;_1-··-··-·do---.. ·--:                 8,428             8,750            10,345       8,037      8,574
As a share of net sales:
  Cost of goods sold
                                  percent . -:                95.7             95.0               92.2      92.2       90.7
  Gross prof i t--..-....---·-----do--·-·-:                      4.3             5.0                7.8        7.8        9.3
  General, selling,
    and administrative
    expense s-----·--------do-·---:                              8.7             9.6                8.6        9.1        9.3
  Operating income or
    (loss) ----------·----..-do ....--:                       (4.4):           (4.6):             (0.8):     (1.3):    11
Number of firms reporting
  operating 1o sse s ----..----·-..--·-- :                         3                3                 1          1          4

   11   These firms are * * *·
   ?,/ The Commission recieved no data on depreciation and amortization from                                                     1
firm which accounted for*** p~rcent of reported 1984 net sales.
   !1 An operating loss of 0.02 percent of sales.
  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


producers increased from * * * percent in 1982 to * * * percent in 1983 and
then declined to * * * percent in 1984 and * * * percent in the interim
periods of 1984 and 1985.

     * * * !/ reported financial information on production of standard pipes
and tubes * * *   As shown in the following tabulation, * * *:



             *               *              *                    *                 *                  *                  *

                                                                                                                I-12
---··. ----·------·--------..-........----··-·-..----··-·------·..---·-·-..--..---···--·---·------··-..--..----------
   1_/-M•**

   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                                PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                                                                  Filed 05/07/21            Page 317 of 1077
                     Barcode:3883995-03 A-549-502 SCO -I-13
                                                         Scope Inquiry                                                  -   Line Pipe



Table I-8 ...·-Income--and--loss experience of * * * U.S. pl~oducers on their
  operations producing standard pipes and tubes, by nonintegrated producers
  and specified integrated producers, accounting years 1982-84 and interim
  periods ended Sept. 30, 1984, and Sept. 30, 1985
----·-------···--------·-·-·--·--·---····---                                                                      ·----·---                Interim period
                                                                                                                                          ended Sept. }Q-·-- _
               Item                                                           1982                1983                 1984
                     .          .
--------·-·------·--·----------·-
                                                                .                             .                                             __ _______
                                                                                                                                          1984    1985 _
                                                                                                                                                  .:._.




             *                                  *                                *                *                *                  *              *

                                                                                         .    .  .       .    .                   .
                                                                         -             -·-·----------------                                               -··-·---
  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


     gapit~~Jieendit_ure~_an(!l res_~arch a11.<!....£1~velopment expense!!_.-·*** U.S.
producers supplied information on their capital expenditures for land,
buildings, and machinery and equipment used in the production of standard
pipes and tubes, and two furnished data on their research and development
expenses. Capital expenditures for standard pipes and tubes increased from
$3.0 million .in 1982 to $4.3 million in 1983, then fell to $2.4 million in
1984. Capital expenditures rose*** percent from $2.4 million during the
interim period in 1984 to $*** mi 11 ion in the con~espond ing period of 1985.
Research and development expenses for standard pipes and tubes were $***·
$***· and $·)(·** in 1982, 1983, and 1984, respectively, and$*·** during the
interim period of 1984 and $*** in the corresponding period of 1985.

     Capital expenditures and research and development expenses for standard
pipes and tubes are shown in the following tabulation (in thousands of
dollars):


                                                                                g_~E.!...!.~!           ~-~-~-~arc ~--~n<L de ve 1Q.F!_me IJ..t
                       Period
                       -----··.."·-                                          ~~-osl..itLu:-_~~                    ~.xpen~es


                 1 9 8 2 _,_. ..................................                 21   9~'.9                             ***
                 19 8 3 .......................................,_,_              4,316                                  •)(**
                 19 8 4...............................-...............           2,419                                  ***
               Jan. --Sept ....._
                 1984-·""""""'''"'""'""'""'"'"'"'
                 19 85 ........................................


     Jn\!~!l_t_~.~rr:t.:.......tn. ...PJ:9.5il:!S.:..!..L~~--.f~f:..U. .itj~.-. .·* * * U.S. producers supplied data
for 1982-85 concerning their investment in productive facilities employed in
the production of standard pipes and tubes. Their investment in such
facilities, valued at cost, rose fnJm $56.4 million as of the end of 1982 to
                                                                                                                                                           I-13



  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                           PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                       Filed
                                                                           I--1405/07/21    Page 318 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                           -    Line Pipe

  $64.9 million as of the end of 1984 and $69.8 million as of September 30,
  1985, compared with $65.3 million as of September 30, 1984. The book value of
  such assets was $25.1 million as of yearend 1984 and $25.0 million as of
  September 30, 1985, as shown in the following tabulation (in thousands of
  dollars):


                     Period                                                      Book value
                                                                                 ---------
               19 8 2·---··---........................ _, _ _   56,425               18,4'79
               19 8 3---·········-····--··--··--··--            61,963               25,831
               19 8 4-·----..-···-·--·..·-·-······..-           64,931               25,059
               Jan. -Sept.-·
                     19 8 4-·-······--···········-···           65,340               25,470
                     19 8 5·-····-·---·--··---····--            69,802               25,005


                                      The Question of the Threat of Material Injury

  Consideration factors

       In its examination of the question of the threat of material injury to an
  industry in the United States, the Commission considers among other relevant
  factors, the nature of any subsidies, any increase in production capacity or
  existing unused capacity in the exporting country likely to result in an
  increase in imports of the subject merchandise to the United States, any rapid
  increase in U.S. market penetration and the likelihood that the penetration
  will increase to an injurious level, the probability that the price of the
  subject imported product will have a depressing or suppressing effect on the
  domestic price of the merchandise, any substantial increase in inventories of
  the merchandise in the United States, any other demonstrable trends that
  indicate that the importation (or sale for importation) of the merchandise
  will be the cause of actual injury, and the potential for product shifting.

       Information on the market penetration of the subject products is
  presented in the section of the report entitled "Consideration of the Causal
  Relationship Between Alleged Material Injury or the Threat Thereof and
  Subsidized and/or LTFV Imports." Available information on the depressing or
  suppressing effect of the imported product on domestic prices is presented in
  the pricing section of this report. Available information on subsidies,
  foreign producers' capacity, production, and exports, and the potential for
  product shifting was presented in the introductory part of the report.




       Questionnaires of the instant final investigations with usable inventory
  data have been received from*** importers of standard pipes and tubes.
  * * * were the only importers able to provide inventory data on imports from
  Thailand, * * * reported * * * tons of product from Thailand in inventory as
  of September 30, 1985, and * * * reported * * * tons as of December 31, 1984,
  and * * * tons as of September 30, 1985. * * *, which reported * * * tons of
  inventories of product from Turkey as of September 30, 1985, * * *

                                                                                                               I-14



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21           Page 319 of 1077
                                                      I-15
                 Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -       Line Pipe


                Consideration of the Causal Relationship Between Alleged Material
                 Injury or the Threat Thel~eof and Subsidized and/or LTFV Impor·ts



      Total U.S. imports of standard pipes and tubes increased at an annual
 rate of 35 percent from 0.8 million tons in 1982 to 1.5 million tons in 1984
 (table I-9). Such imports during January--November 1985, at 1.3 million tons,
 were 7 percent below the level of imports during January-November 1984.
 Imports from Turkey and Thailand, together, increased throughout the period
 covered by this report from none in 1982 to 505 tons in 1983, 2,628 tons in
 1984, and 63,811 tons in January-November 1985 (compared with 1,600 tons
 during January-November 1984). There were no imports from Turkey in 1982;
 such imports increased from 505 tons in 1983 to 2,578 tons in 1984 and 34,073
 tons during January--November 1985. There were no imports from Thai land in
 1982 and 1983, 50 tons in 1984, and 29,738 tons during January-November 1985.

      As a share of total imports of standard pipes and tubes, those from
 Turkey and Thailand, together, rose from less than 0.1 percent in 1983 to 0.2
 percent in 1984 and to 4.7 percent during January-November 1985. Imports from
 Turkey increased their share of the import market from 0.2 percent in 1984 to
 2.5 percent during January-November 1985 and Thailand's share increasad from
 less than 0.1 percent to 2.2 percent during the same period.

      Imports of standard pipes and tubes from all sources were relatively
 constant from month to month during 1985, whereas imports from Turkey and
 Thailand varied widely, as shown in table I-10.

       Petitioners state that they believe that there are sizeable quantities of
 Thai pipe due to arrive in the United States in the next few months and that
 "significant tonnages" of standard pipes are due to arrive in Los Angeles on
 the ship Kini on February ~. 1986. 11 The petitioners did not provide any
 specific information to the Commission regarding outstanding orders of Turkish
 prod1.1ct.

       The following tabulation shows outstanding purchase orders of Thai
  standard pipes and tubes provided by importers!:.,/ to the Commission's staff:


                                                       2_uanti_ll
                                                        (tons)              Arrival date



                  *           *             *          *                *               *       *

       Although the staff knows of no outstanding orders of Turkish standard
  pipes and tubes, * * *·

               In addition, * * *·

     1/ Petitioners' supplemental submission dated Jan. 21, 1986.                        I-15
    ·?./Counse 1 for the Thai producers submitted a letter to the Commission on
  Feb. 4, 1986, which sto1ted that a shipment of * * * tons of standard pipes and
  tubes left Thailand in December and anothe1~ shipment of * * * tons "just has
  leftBy: or
Filed        will soon leave
          dporter@curtis.com,
           I
                              FiledThailand."
                                    Date: 8/26/19 This
                                     I                  * ·!+Submission
                                                  4:57 PM,     *        Status: Approved
                                                          I-16
                                               PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                   Filed 05/07/21             Page 320 of 1077
                 Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                         -   Line Pipe
     Table I-9. -Standard pipes and tubes: U.S. imports for consumption, ..!/ by
         sources, 1982-84, January-··Novembel" 1984, and January-·November· 1985


                                                                                                              January-November-..-·
              Source                           1982                1983                  1984
                                                                                                                1984               1985
--------------------~---------
                                                                             Quantity (tons)

Turkey--·-----·--·-..-....·---:            0            505                   2,578                              1' 561             34,073
Thai land-·-........-·-·------·----- :     0                0                      50                                 39            29,738
Republic of Korea·-..._,_: 356,084              575,008                   499,036                              472,322             527,964
Canada--·....·------------·--: 74,336             88,660                  165,057                              151,483             129,004
Brazi 1---------·-·-..·---: 20,265                52,174                  186,958                              177' 354             46,806
Japan-....-....--·---------: 135,904              69,212                  123,688                              113,410             164,897
Mexico----------·---: 22,100                      97,095                    96,776                              93,908              37,539
~     .
... pc.:un----            ----         4,039      19,495                    82,116                              76,211              14,584
South Africa..----·-............._ : 36,575       27,827                    50,726                              44,451               36,'163
All other-·-..· - -..·------·: 194~.537         251,676                   337....~.156                         308 ~.077           323,021
        Total·-----..---: 843 .L..919 ....:.._!_L.l81..t..652 ....:._!_I. 5441 141 :                     1~.438~.896            ..Ll.1.i.J.8 9
                                                                        Value (1,000 dollars)

Turkey---·---------:                                                    200                821    454         11,579
Thailand------·---~---:                                                                     15      11        10,605
Republic of Korea·-·---: 153,224                       185,574                         187,839
                                                                                       176,060               199,817
Canada-·-..· - - - · - · - - " : 40,150                 43,279                          77,125
                                                                                         71,068               57,577
Brazil--·------:                   9,654                15,291                          61,109
                                                                                         57,722               15,783
Japan---..· - - · - - - - - - - : 74,976                30,407                          56,655
                                                                                         51,245               76,131
Mexico-                  ·-..·---: 8,895                31,730                          34,193
                                                                                         33,180               13,984
Spain-·-------·----·:              1,401                 5,425.                         25,143
                                                                                         23,256                4,902
South Africa-·--·----: 14,807                            8,714                          17,299
                                                                                         15,269               11,848
All other-···------.. : 8 8 182 8 :___ ....1.!!..24.:::...9_;__.114.~64                104 1 3 8§__:___1~ 4, 969.
    Tota 1·------·-·-·-: _lli.t..:;.9.=. 3;: . .5-'---3 99 1__169 57 4, 86 3 _:__.:::,53~2:..t1 ..6 50 ...!. 517 1 19 5
                                                                                 Unit value

Turkey-·-----------:                                                            $396               $310                  $291             $340
Thai land-................---·-·--·--..··-:                                                          291                   280             357
Republic of Korea . ·--···---:                                     $430           323                376                   373              378
Canada---.........._____ ........ _________ :                       540           488                467                   469             446
Brazi 1--....................---·------:                            476           293                327                   325             337
Japan--..................- ...-·---·--·-··--····:                   552           1139               458                   452             462
Mexico-..··-..--·-----·-·c. --.. . . . . --;                        401           32'7               353                   353             373
Spain-......................- .........- ............-.........--:  347           278                306                   305             336
South AfricC\......._, ____,____.........-·:                        405           313                341                   344             322
A11 other-..............- ...--..- ...- ..........._: --·--·-15 7 _:______________U 2 _:_"_.____ . _11_Q__,;__,______,___ _1_3 9 _,,;_____.]_?6
     Ava rage--......................................-:
                                        ..                ..
                                                                    464 :         338 :

  .!f-Ine hides imports.l:inder-=rsusA" i tems61o. 3231, 610.3232, 610.3234, 610.3241,
                                                                                                ____.. ____ ___.._______
                                                                                                     3'72 :
                                                                                                         .,            .,
                                                                                                                           3'70 :
                                                                                                                            ,
                                                                                                                                           305
                                                                                                                                             ....

610.3242, 610.3243, 610.3244, 610.3247, 610.3252, 610.3254, 610.3256, 610.3258,
and 610.4925.

  Source:          Compiled from official statistics of the U.S. Department of
Commerce.
                                                                                                                                 I-16
    Note:       Because of rounding, figures may not add to the totals shown.

Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                 PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                                             Filed
                                                                                               I·-17 05/07/21                         Page 321 of 1077
                      Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                                                      -        Line Pipe

         Table I--10.--.... standard pipes and tubes: U.S. imports for consumption, .!/
                                   by sources, January-November 1985

----·------..------·------·-·---...-_(Ir.Lt~n,.U___,___________.___·-·--·--·-·-----..--·--·

            Period                          Turkey                                                                                    Thailand      All sources
·----·-·----·---..-----·----·--..-----·'-----·                                                                  ·--·----~·-----                      ·-------·---·---
January 1 9 as. . . . -.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -........- :         3,127               44          130,497
February 19 8 5-.................................- ...--..-·-·--...-.....................-........ :                         718              649          112,231
March 1 98 5..........- ...........- . . . -..............-................................................-- :            2,700              495          139,007
Apr i 1 19 8 5-................_...._. ___ ,_. ,_.......-.............................-,.....-....... :                      513               43          121,057
May 19 85----....................-.......................................................-................._..........- :    362               67          109,989
June 19 8 5---....................................... _,_,._ ....... _ ......-·-·---..:....__ :                            2,732           11,091          132,495
J u 1y 19 8 s...........................................___.............................-..........-...........-.. .- :    1,615               52          119,459
August 19 8 5----....·-·..--..·--·--..-·--..-....-·-·-....-.---·-- :                                                       5,437              392          153,332
September 1985------...................-....·------..- . .----·--·--..-·-:                                                 7,587              642          128,321
October 19 8 5--..................--·-·-----·---..·-·-------·-·- :                                                         8,797           11,638           98,439
November 198 5-·-..--·---·--------·---·-.............-: _ _ _ __48_1.,_.:..__                                                               4!625    ___9..2..t. ?..~!
January-November 1985-.........·--·----------·-·:                                                                         34,072 :         29,738        1,344,388

     1/ Includes imports under TSUSA items 610.3231, 610.3232, 610.3234, 610.3241,
                                                                                                         ·---.....:....·----·------·-----·------·--
610.3242, 610.3243, 610.3244, 610.3247, 610.3252, 610.3254, 610.3256, 610.3258,
and 610.4925.

  Source:                  Compiled from official statistics of the U.S. Department of
Commerce.

     Note.-.Oecause of rounding, figures may not add to the totals shown.


Market penetration                             P..L.!.!'H~    __!ub_kct               ii'!!.P2!.:t~

     Market penetration data are not available for January-November 1985. The
share of the U.S. market for standard pipes and tubes supplied by imports f1"om
Turkey, Thailand, and all countries is shown in table I-11. 11

     Mark at J2.~ratr:_~tion Jl.L.!:hL~...!!~!:>s iQ.izecL_ij!l_P.Orts. ·-·-Imports from Turkey had a
negligible share of the U.S. market in 1983, a 0.1 percent share in 1984, and
a 1.3 percent share during January-September 1985.

     ~~rk~:L,Eenet;ration _Qy__the_.!:, TFV impor,:j;:_!.-.. --Jmports from Thai land had a
negligible share of the U.S. market in 1984 and a 0.7 percent share during
January·--September 1985.

     The major U.S. customs districts through which imports of standard pipes
and tubes from Turkey and Thailand entered the United States in 1984 and

 -·--·---·-·-·------------"""--------------·--·-----·----·
   1/ Petitioners request that the Commission cumlllate imports of standard
pipes and tubes from subject countries ~ith imports of similar products from
other countries subject to invE-~stigation. Market penetration by standard
pipes and tubes from countries currently or recently (since January 1984)
subject to investigation by the Commission or the Department of Commerce is
presented in table I-1.
                                                                                                                                                         I-17



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                            PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40                                                   Filed 05/07/21              Page 322 of 1077
                                                                                 I-18
                      Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                                       -      Line Pipe


Table I-11. --Standard pipes and tubes: Shal"es of U.S. consumption supplied by
  imports from Turkey, Thailand, and all other countries, 1982--84,
  January-September 1984, and January-September 1985

-·---------·----------·--                                    ._ ___..(=I:..:..n._pe rcEW_'U............--·-------------..---·--·----·-·--
                                                                                                                    Jan .-Sept-.... V
                Source                                      1982                    1983                  1984      ---·---------
                                                                                                                     1984          1985
      ------..--·-------·
Turkey--..--.........-...- ..........................................- :        JJ                                 0.1          0.1     1.3
Thai land--·-..-·...·--·--·--·-..--·-..·----·--·-:                                                          ?:.I                         .7
A11 other....·---·-·--·-·-..·--·-----................-- : ______2.9_.&._:_ _2_7-..!..L.:
                                                                 63.7       59 J1                             63.6
    Total---....·--·-..·---·--·--............. :                 63.8    50.6 :
                                                                            61.857.3 :                        63.7
                   ----------                -        .             ·--·------·. --
  !/ Consumption data are not available for January-·November periods. Imports
of standard pipes and tubes in January-September 1984 totaled 1,435 tons from
Turkey and 1,206,515 tons from all countries; such imports in
January-September 1905 totaled 24,792 tons from Turkey, 13,474 tons from
Thailand, and 1,146,389 tons from all countries.
  ~/ Less than 0.05 percent.


  Source:           Based on data in tables I-2 and I-9 of this report, except where
noted.

   Note.--Because of rounding, figures may not add to the totals shown.


January-November 1985, as compiled from offical statistics of the U.S.
Department of Commerce, are presented in the following tabulation (in tons):


                                    So~~~..£!                                            Jan. ·-No~...:..
                             customs district                               !984           1985

                           Turkey:
                             Houston, Tx-............_.                           775     10,687
                             New Orleans, LA·-                                    553      8,270
                             Tampa, FL-·---....··----·-                                    7,379
                             Bridgeport, CT--- 1,017                                       6,102
                             All other----------·- __1ll                                  _.L_636
                               To ta 1.................- .................. _ 2 , 57 8    34,073
                           Thailand:
                             Los Angeles, CA-·                                            12,191
                             Bridgeport, CT-..--                                           6,152
                             New Or 1eans, LA--..                                          5,755
                             Savannah, GA·-..·-·--·-                                       3,457
                             All other-..............-.........                    50     _-h_~83
                               To ta 1.........................................._  50     29,738


Prices
-·-----
     The standard pipes and tubes included in these investigations are
generally priced on a per-hundred-foot basis. While several U.S. producersI-18
publish confidential pricelists, list prices are often discounted to meet

     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 323 of 1077
                                                 I·-19
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


 competitive offers. The U.S.-produced pipes and tubes are predominantly sold
 on an f.o.b. mill basis. The imported products under investigation are
 normally sold on an ex-dock, duty-paid, or f.o.b. warehouse basis. Fot~mal
 bidding is not the usual means of price competition for standard pipes and
 tubes up to 16 inches in diameter.

      The Commission requested U.S. producers and importers to provide price
 data on their largest sale of each of five product specifications to both a
 service center/distributor and an end-user customer. These products were
 reported to be specifications currently imported from one or more of the
 countr·ies subject to these investigations. The five standard pipe product
 specifications are as follows:



        PRODUCT 1:    ASTM A--120 schedule 40 standard pipe, carbon welded, black,
                    plain end, 1.315-inch O.D. (l-inch nominal), 0.133-inch wall
                    thickness.
        PRODUCT   2: ASTM A-120 schedule 40 standard pipe, carbon welded, black,
                    plain end, 1.050-inch O.D. (3/4-inch nominal), 0.113-inch wall
                    thickness.
        PRODUCT   3: ASTM A-·120 schedule 40 standard pipe, carbon welded,
                    galvanized, plain end, 1.660-inch O.D. (1 1/4-inch nominal),
                    0.14Q-inch wall thickness.
        PRODUCT   4: ASTM A·-120 schedule 40 standard pipe, carbon welded,
                    galvanized, plain end, 2.375-inch O.D. (2-inch nominal),
                    0.154-inch wall thickness.
        PRODUCT   5: Fence tubing, galvanized, plain end, 1 3/8-inch O.D.,
                    0.069-inch wall thickness.



      Prices of domestic products.--*** U.S. producers provided selling price
 data for sales to service centers/distributors and end users of the five
 standard pipe and tube specifications (products 1 through 5). These data are
 presented in table I-12.

      In sales to service centers/distributors, all five products showed
 increased prices in 1984 over the 1983 levels, but prices of products 1, 3,
 and 4 subsequently slid in 1985, ending the period of investigation about 5
 percent below prices during January-March 1983. The reported selling prices
 for product 1 decreased from the January-March 1983 level of $*** to $***
 during July-September 1985. Prices for product 3 declined from $*** to $***
 over the same period. Overall, prices for product 4 also fell off from
 January--March 1983 to Jl.tly-September 1985, slipping from $*** to $·)(·**·

      In sales to service centers/distributors, product 2 experienced a slight
 boost in mid-1984, but ended the period under investigation virtually
 unchanged from its beginning level of $***·. Product 5 (fence tubing) posted a
 steady price gain tht~oughout most of the period under investigation, dropping
 only slightly during July-September 1985. Prices for product 5 rose by 14
 percent, from $·)(. If* dudng Janl.tary·-March 1983 to $*-)(-)(- in July-September 1985.


                                                                                         I-19



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                             Filed 05/07/21    Page 324 of 1077
                                                   I-20
                    Barcode:3883995-03 A-549-502 SCO - Scope Inquiry            -    Line Pipe



Table I-12. ·---Standard pipes and tubes: 1/ U.S. pl~oducers' weighted·--average
  net selling prices to service centers/distributors and end users of
  specified products, January 1983-September 1985

                                              ___(p~..r._.!_OO .....fe~!l._______._____________.
----------
         Period                   Product 1 : Product 2 : Product 3 : Product 4 : Product 5
                                     _____ ____.
                                          ,    :._   ____ ____.. -------·---·.·--·---·-_..:.,.-
                                                         ,



                                              Sold to service centers/distributors
1983:                                                                     ----------- ----·
  Jan . -Mar--·-.....-....--..·-·-: $***                                                    $***
  Apr. -June-·-·-----·-..--:         ***                                                     ***
  July-Sept---·---..--:
  Oct. -Dec--..---·----...... :      ***
                                        ***                                                  ***
                                                                                             ***
1984:
  Jan. -Mar------..-:                                        ***             ***             ***
  Apr.-June------:                                           ***             ***             ***
  Ju 1y-Sept------:                                          ***             ***             ***
  Oct. -Dec·------:                                                                          ·)(**
1985:
                                                             ***             ***
  Jan. -Mar-----:                    ***
                                                              ***                            •)(**
  Apr. -June-·--·-·----:             ***                     ***                             ***
  July-Sept---·--:----***--                                  ***                     ---·    ***
                                                                Sold to end users
1983:
  Jan . -Mar--·-..-----:               $***                  $***           $***                         $***
  Apr. -June--.._..___ :                ***                   ***            ***                          ***
  July-Sept-----..·-·-:                                                                                  ***
  Oct. -Dec-..--------..-:
                                        ***
                                        ***                  ***
                                                             ***
                                                                             ***
                                                                             ***                         ***
1984:
  Jan. -Mar--.......---·--:             ***                                  ***             ***         ***
  Apr. -June---·-..·---:                                                                                  •)(**
  July-Sept-·-·--·---.. :               ***
                                        ***
                                                                             ***
                                                                             ***
                                                                                             ***
                                                                                             ***         ***
  Oct. -Dec------:                                                                           ***          )(**
1985:                                   ***                                  ***

  Jan. -Mar---·-·-:                     ***                  ***             ***             ***
  Apr. -June---......-------·-:         ***                  ***             ***             ***
  July-Sept . -·_..____... _:           ***                  ***             ***             ***
  11   See product list for specifications.

  Source: Compiled from data submitted in r.esponse to questionnaires of the
U.S. International Trade Commission.


     Weighted-·average prices to end users followed a pattern similar to
distributor prices. Selling prices to end users for products 1 through 4
generally rose from January-·March 1983 to peak in 1984 at levels that ranged
from 12 to 32 percent above the January·~arch 1983 prices and then experienced
declines. ·July-September 1985 prices for products 1 through 4 were 6 to 7
percent below those of January--March 1983. Unlike other standard pipe
products, prices of product 5 underwent a relatively slow but consistent rise
                                                                            I-20
in price during the period of investigation. The price of product 5 to end


     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                             PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                                  Filed 05/07/21            Page 325 of 1077
                                                                                    I··-21
                      Barcode:3883995-03 A-549-502 SCO - Scope Inquiry                                 -    Line Pipe


users rose by some 15 percent, from $·lOE·)f during January--March 1983 to $**-)f
during July-September 1985.

     Pric~-- of ime_q.rt~fr::,9m_J...b~ land ~.!J.£L.E.ri_c.:...~-f~Qm.P-ari ~On!.-····* *· * importers
of standard pipe and tube from Thailand pl~ovided some price data for the
product specifications. * * * indicated that their price quotations are made
either on an ex-dock or f.o.b. warehouse basis. Most importers of the Thai
product indicated that they do not use pricelists in setting their transaction
prices.

       The selling prices to service centers/distributors and to end users for
 stc;mdard pipe and tube products 1 through 5 from Thai land and comparisons with
 respective domestic prices are shown in table I-·13. Because these products
 have been imported from Thailand only since early 1985, data on each product
 are scant and do not clearly establish trends.


Table I-13 .--Standard pipes and tubes: ..!/ Weighted-average prices to service
  centers/distributors and end users of specified products, U.S.-·produced and
  imported products from Thailand, by specified quarters, January-September 1985

                                                                                                                  Thai product
                                                                                 u.s.                 ---------
                                                                                                              Margin              of
                              Item                                              product                                   underselling ____
                                                                                 price                Price
                                                                                                                        Amount         Percent

Sales to service centers/                                                       ,Per 19.9            Per 100          Per 100
                                                                                                                      ----
    distributors of--...                                                           feet                feet             feet
  Product 1:
    April-June 19 8 5-........._........ _ ........_ :                               $***                  $***          $***            11.98
    July--September 19 8 5---·-...............,_,_ :                                  ***                   ***           ('~)           (2.76)
  Product 2:
    April-June 1985-..···--................ ____,_,,,_:                                 -lE**                                           32.49
    July-September 1985--.....................-.. . :                                   ***
                                                                                                            ***
                                                                                                           ***
                                                                                                                          ***
                                                                                                                          ***           12.73
  Product 3:
    January--March 198~l-------------------·---------.... :                             ***                ***            ***           34.39
    April-June 198 5-..-.................-.........................- :                                                                  30.22
    July--September 1985·------ .........,________ :
                                                                                        ***
                                                                                        ***
                                                                                                           ***
                                                                                                           ***
                                                                                                                          ***
                                                                                                                          ***           10.67
  Product 4:
    January . ··March 19 8 5--..........-.................. :                           ***                                             33.13
    Apri 1·-June 19 85-.......................... __________,_____ :                    •)f**              ***
                                                                                                           *'**
                                                                                                                          ***
                                                                                                                           -~*          14.01
    July-September 1985-·------·--------------------·-:                                 ***                ***            ***           25.52
  Product 5:
    Apri 1-·June 1985·--....................... -........................ :             ***                ***            ***           16.92
    July--September 198 5. -............................_:                              ·)(·**             *'**           ·lE·**        14.01
Sales to end users of--..
  Product 1:
    Apri 1-June 1985-""" .........                       ····--~·-··-"'''
                                                                                        ***                ***            <***)          (1.59)
  Product 3:
    Apri 1--,June 1985------· .......................................                   ***                *'**           *'**          11.67
                                                                            .                    .                .                .
   ---
....  ... --···-·-·-··---··-·----··---·-··-·----·-·-. ·--··--··------···-···-·--·-----·---·-·--·--·-----·-·····------···-----·-----·---··-·-·-
    .V See product 1i st for spec.i fications.
                                                                            I                    I                I                0




  Source: Compiled from data submitted in response to questionnaires ofI-21the
U.S. International Trade Commission.

Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                              PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                                       Filed 05/07/21                     Page 326 of 1077
                       Barcode:3883995-03 A-549-502 SCO - I-22
                                                           Scope Inquiry                                           -     Line Pipe



      The price of product 1 from Thailand sold to service centers/
distr·ibutors was $***· during April-·June 1985 and undersold the domestic
product by 12 percent; during July-September 1985, the price of the imported
product was $**-*, overselling the domestic pi~oduct by 3 percent. There was a
single price comparison available for sales of product 1 to end users; during
Apri 1·-··June 1985, the product imported from Thai land sold for $***·, or 2
percent over the price of the domestic product.

     Product 2 from Thai land sold to service centers/distributors for $**-*
during April-June 1985 and $**-*during July-·September 1985, underselling the
domestic product by 32 percent and 13 percent, respectively. No sales of
product 2 to end users were reported to the Commission.

     In 1985, the selling price of Thai product 3 was $*** during
January-March, $·*** during April·-June, and $*** during July-September. At
these prices, the margins of underselling were 34 percent, 30 percent, and 11
percent, respectively. There was a single price comparison available for
product 3 sold to end users; during April-June 1985, Thai product 3 sold for
$***, 12 percent below the domestic price.

       In 1985, Thai-produced product 4 sold to service centers/distributors for
$·H·** during January·-March, $*** during April-June, and $*** during
July-September and undersold the domestic product by 33 percent, 14 percent,
and 26 percent, respectively. There were no prices of product 4 sold to end
users submitted to the Commission.

     Product 5 from Thailand sold to service centers/distributors for $***
during April·-June 1985 and $*** during July-September 1985. In these periods,
the margins of underselling were 17 percent and 14 percent, respectively. V

     Prices of imports from Turkey and price comparisons.--*** importers of
standard pipe and tube from Turkey provided price data for the product
specifications 1 through 4. * * * typically quote their prices on an ex-dock
basis, and do not use pricelists in establishing transaction prices.

      Price data for sales of products 1 through 4 to service
centers/distributors and end users of both Turkish .and domestic origin are
compared in table I-14. Sales prices to service centers/distributors of
product 1 were $*** during October-December 1984, $*** during January-·March
1985, $*·**during April-June 1985, and $*·** during July-September 1985. The
margins of underselling over this period ranged from a low of 15 percent
during January·-March 1985 to a high of 32 percent during October-December
1984. Turkish product 1 sold to end users during July-September 1985 for
$*·**, underselling the U.S. product by 10 percent.

        Turkish imports of product 2 sold to service centers/distributors for
$-M-lf* during January . ·-March 1985 and $*·** during July-September 1985. The
margins of underselling in these sales were 36 and 30 percent, respectively.

      In 1985, imports of product 3 from Turkey sold to service
centers/distributors for $-M-H·* dudng Janual~y·-·Man~h, $*** during Apri 1--·June,
and $·M** during July . -Septembet~ and undet~sold the domestic product by 18, 23,
and 20 percent, respectively.
-···-·····--~-----·-··-··-·-·--·-·-···--·-····----·········-·-·-··--·-------·----······-··--------·----·-···-·········-··---··--····-·-·--·   ...-·····-·--·----··--······-. ···---··-··-----·-·
                                                                                                                                                                               I-22
    .U * * *

 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 327 of 1077
                                                  I-23
            Barcode:3883995-03 A-549-502 SCO - Scope Inquiry    -   Line Pipe


 Table I-14. --·Standard pipes and tubes: JJ Weighted--average prices to service
   centers/distributors and end users of specified products, U.S.-produced and
   imported products from Turkey, by specified quarters, October 1984-
   September 1985

                                                                       Turkish product
                                               u.s.                                Margin of
                  Item                        product
                                                                                  underselling
                                               price           Price
                                                                                Amount      Percent

 Sales to service centers/                     Par 100         Par 100          Per 100
     distributors of--·                          feet            feet             feet
   Prodt1ct 1:
     October-·December 1984--.........._ :         $***             $***           $***          31.89
     January-March 1985--·---                                        ***                         14.83
     Apri 1·--June 1985--·-----·--:
                                                    ***
                                                    ***              ***
                                                                                    ***
                                                                                    ***          17.27
     July-September 1985-----:                                                                   16.73
   Product 2:
                                                      ***            ***            ***
     January-March 1985-·-----:
     July-September 1985-·-·-·-----:                  ***            ***            ***          36.19

   Product 3:
                                                      ***            ***            ***          30.24

     January-March 1985--......._ _ _ :
     April-June 1985--·---·-----:
                                                      ***            ***            ***          17.85

     July-September 1985-......-...-..- - ;           ***
                                                      ***
                                                                     ***            ***
                                                                                    ***
                                                                                                 22.81
                                                                                                 20.26
   Product 4:                                                        ***
     October-December 1984-......._.__ :
     January-March 1985----
                                                      ***            ***            ***          24.65
                                                                                                 15.48
     April-June 1985-·---..-------:
                                                      ***            ***            ***
     July-September 1985---·-:                        ***            ***            ***          27.08
                                                                                                 21.52
                                                      ***            ***            ***
 Sales to end users of·-
   Product 1:
     July-September 1985------                                                                    9.91
   Product 4:                                         ***            ***            ***
     July--September 1985------:
                                                      ***            ***            ***          12.48

    11   See product list for specifications.

    Source: Compiled from data submitted in response to questionnaires of the
  U.S. International Trade Commission.


        Product 4 from TUI~key was sold to service centers/distributors between
  October-December 1984 and July-September 1985. Product 4 sold for$*** during
  October-December 1984, $*** during January-March 1985, $*** during April-June,
  and $M·lf* during July-September 1985. Margins of underse 11 ing ranged from a
  low of 15 perc.ent during January-March 1985 to a high of 27 percent during
  April-June 1985. Imports of product 4 from Turkey sold to end use1~s during
  July-·September 1985 for $-M·**; at this price, the margin of underselling was 12
  percent.


                                                                                          I-23



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
   Case 1:20-cv-00133-SAV Document 40            Filed 05/07/21       Page 328 of 1077
                                             I-24
              Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




     * * * U.S. producer·s of standard pipe and tube responded with data
detailing their firms' transportation costs. Of these producers, * * * listed
their market area as nationwide; * * * as Midwestern; * * * as the Western
United States; and ***as the Eastern United States.

     The Commission l~equested U.S. producers to estimate the percentage of
shipments in which their firms absorb some transportation costs to effect a
sale. * * * producers responded with such data. * * * indicated they absorb
some transportation costs in * * * percent of their shipments, * * * in * * *
percent, * * * in * * * percent, and * * * in * * * percent or less of their
shipments.


Other purchase decision_factors

     The Commission also asked U.S. producers to state their standard m1mmum
quantity requirements for a sale, as well as the average leadtime between a
customer's order and shipment date. ***producers listed*** tons as
their minimum quantity requirement, * * * listed * * *• and * * * cited * * *
feet as its minimum quantity requirement. Referring to leadtime between
receipt of a customer's order and shipment d&te, ***producers cited their
firms' average leadtime as ***days or less, * * * indicated*** to***
days, and * * * said ***days.

     During January-November 1985, the largest single port of entry for
stand&rd pipes and tubes from Thailand was the Port of Los Angeles, followed
by gulf and east coast ports. Imports of standard pipes from Turkey enter
largely through gulf and aast coast ports. * * * importers of standard pipe
from Thailand, * * *· provided data regarding transportation costs. * * *
importers listed their market area as nationwide, * * * cited the Western
States, and * * * listed the east coast as its geographic market area. * * *
reported a leadtime between receipt of a customer's order and shipment as
***days ex-warehouse if the product is in inventory. The other***
indicated leadtimes of between*** and*** months for their sales. * * *
importers noted that they do not absorb transportation costs in order to
effect sales. ***of standard pipe and tube indicated absorbing shipping
costs to effect sales in*** to*** percent of shipments.


Lost sales
--·-.--
     One producer provided the Commission with four allegations of sales lost
to imports from Thailand; these allegations, purported by * * *· consisted of
two customers purchasing a reported * * * tons of galvanized plain end ASTM
A-120 standard pipe.

     No lost sales allegations concerning imports of standard pipe from Turkey
were received. Three domestic producers submitted general statements. These
producers report that the nature of the marketplace does not permit specific
examples of lost sales. * * *

      * * * of the allegations made by * * * totaled * * * tons of Thai pipeI-24
allegedly purchased by * * *· * * *· indicated that his firm buys both
domestic and foreign pipe. In addition to price, he cited ***as
"definitely the most i.mpor·t.:mt factoi''S" in deciding whether to pLII~chase pipe,
be it
    Filed
       of By: dporter@curtis.com,
           domestic   or foreignFiled Date: 8/26/19
                                  origin.    He also4:57 PM, Submission
                                                       pointed  out thatStatus: Approved
                                                                            he purchases
foreign pipe because the pipe he wants * * * is avai lc"lble from imports, but
                                 PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 329 of 1077
                                              I-25
            Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe


not from domestic sources, without having to pay * * *· something * * *
indicated reluctance to do. In reference to the specific allegation, * * *
was unwilling to speak about his firm's specific purchases. Earlier in the
conversation, however, * * * did note that * * *

     Two of the lost sales allegations made by * * * totaled * ·M- * tons of
pipe of Thai origin allegedly purchased by * * *   * * * indicated that his
firm * * *




     One producer submitted a list of six of his customers and indicated that
these purchase1~s buy imported pipe when prices are low. The Commission
contacted five of these firms, and the following is a synopsis of their
remarks. One purchaser on the list * * -K· was cited in * * * lost sales
allegations and is discussed above.

     * * * indicated that his firm * * *   * * * stated that the main two
factors * * * in making a decision whether to purchase imported or domestic
pipe were price and delivery terms. * * *

      ***estimated that his firm purchases approximately ***of its pipe
and tube from abroad and*** from domestic producers. Imports account for
* * *   Ue pointed out that in addition to price, knowledge of importe1~s is an
important consideration in his purchasing decisions. He indicated reluctance
to buy products from new foreign mills by noting that he recently declined an
opportunity to purchase pipe of Thai origin because he could not get it in
***-foot lengths. * * * noted that during the past year, domestic producers
have * * *

     * * * said that his firm generally purchases about * * * to * * * percent
of its pipes and tubes from foreign sources. lie identified*** as his
firm's major import sources, and pointed out that his firm purchased*** of
about * * * or * * * tons of Thai-produced pipe last year. * * * pointed to
"Duy American" stipulations of contractors or end users as being the major
factor in deciding whether to purchase foreign or domestic pipes and tubes.
In addition, he cited * * * as a product typically purchased from domestic
producers due to * * *·

      ***identified quality as the biggest factor in his firm's purchasing
decisions. Uis firm***       The foreign tube purchased by his firm is used as
* * *   He stated that domestic producers * * *    * * * estimated that between
* * * and * * * of the pipe his firm uses comes from * * *




                                                                                          I-25



 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 330 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                         I-26



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 331 of 1077
           Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                              II···1


                                    LINE PIPES AND TUBES

                                        Introduction

     This part of the report presents information relating specifically to
line pipes and tubes, which is the subject of countervailing duty
investigation No. 701-TA-253 (Final) Cl)ncerning subject impor·ts from Turkey.


                                        The Products



     The imported pipe and tube products that are the subject of this
investigation are circular welded carbon steel pipes and tubes over 0.375 inch
but not over 16 inches in outside diameter, which are known in the industry as
line pipes and tubes. Line pipes and tubes are used for the transportation of
gas, oil, or water, generally in pipeline or utility distribution systems.
They are most commonly produced to API specification 5L.

      Part I of this report contains a lengthy general discussion of the
description and uses of pipes and tubes and the method of manufacturing
standa1~d pipes and tubes.  Standard and line pipe can be produced on the same
equipment. The manufacturing processes for the two products are nearly
identical; the principal differences between the two are that line pipe is
made from a higher grade steel and requires additional testing to ensure that
it meets API specifications. !/ Line pipe may have a higher content of carbon
and manganese than is permissible for standard pipe, whereas standard pipe may
have a higher content of phosphorus and sulfur than is permissible for line
pipe. Requirements concerning chemical and mechanical properties for API line
pipe differ for the various specifications and grades. There are at least 10
grades of API 5L line pipe. API 5L line pipe is inspected and tested at
various stages in the production process to ensure strict conformity to API
specifications.




     Imports of the line pipes and tubes covered by this investigation are
classified and reported for tariff and statistical purposes under TSUSA items
610.3200 and 610.3209, which cover welded pipes and tubes (and blanks
therefor~/) of iron (except cast iron) or of nonalloy (carbon) steel, of
circular cross section, having a wall thickne$S of not thinner than 0.065 inch
and an outside diameter over 0.375 inch but not more than 16 inches.




  11 Transcript of the public conference, investigations Nos. 731-TA-211 and
212 (Preliminary), p. 17.
  21 Blanks are semifinished pipe or tube hollows that are purchased by II-1
producers and further processed.

Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 332 of 1077
             Barcode:3883995-03 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                              II-2


     The current column 1 rate of duty j/ for line pipes and tubes, which is
1.9 percent ad valorem, was modified as a result of the Tokyo Round of the MTN
from the 0. 3·-cent··-·per--pound r·ate in effect prior to January 1, 1932; there e\re
no further duty modifications scheduled. The current column 2 rate of duty,
applicable to imports from the Communist countries enumerated in general
headnote 3(d), is 5.5 percent ad valorem.

     Imports of line pipes and tubes, if the product of designated beneficiary
countries, are eligible for duty-free entry under the Caribbean Basin Economic
Recovery Act (CBERA). 2/ Effective September 1, 1985, imports of such
articles from Israel are fr·ee of duty under the United States-·Israel Fn~e
Trade Area Agreement.

      In addition to these import duties, a final determination of subsidies
has been made in the current investigation, countervailing duties are in
effect with respect to imports from Yugoslavia and were until recently in
effect with respect to imports from Korea. 11 Subsequent to the U.S.
Government reaching VRA's with the Governments of Mexico and Venezuela,
investigations on line pipes from those countries were terminated upon
wi thdrav1al of the petitions.


                                        U.S. Producers

     Line pipe and tube producers may be divided into two types: large, fully
integrated producers that make raw steel and produce a variety of steel
products, and smaller, nonintegrated or partially integrated producers. The
integrated producers include LTV Steel Corp. and United States Steel Corp. Y

                                                                      -------·---------
  !/ The rates of duty in column 1 are most-favored-nation (MFN) rates and are
applicable to imported products from all countries except those Communist
countries and areas enumerated in general headnote 3(d) of the TSUS. The
People's Republic of China, 1-fungary, Romania, and Yugoslavia are the only
Communist countries eligible for MFN treatment. However, MFN rates would not
apply if preferential treatment is sought and granted to products of
developing countries under the Caribbean Basin Economic Recovery Act, or to
products of Israel, as provided under the special rates of duty column.
  ~/ See the U.S. tariff treatment section of part I of this report for an
explanation of the CBERA.
  ll Net subsidy and dumping margins from current investigations, outstanding
dumping/countervailing duty 01hders, and recently terminated (other than
negative) title VII cases are presented in table II-1. On Oct. 29, 1985,
subsequent to K6rea agreeing to a voluntary restraint arrangement, Commerce
published a notice, effective Oct. 1, i984, in t,he [.~deral Register, revoking
the countervailing duty order with respect to impor·ts exported from l<orea
after the effective date.
  Y Another integrated Pl"oducer, Bethlehem, permanently closed its standard
and line pipe and tube oper·ations, which were located at Sparrows Point, MD,
effective Apr. 30, 1983. Umran, a Turkish producer. bought Bethlehem's plant
and is in the process of setting it up fn Turkey. In December 1984, LTV Steel
announced the closing of its two standard and line pipe mills at Aliquippa,
PA, and in October 1985, it announced the indefinite closing of its continuous
weld standard and line pipe mill at Youngstown, OH, where it still operates       II-2an
electdc·-·res i stance weld mill for pr·oducing sti-'\ndard and 1 ine pipes and tubes.

  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                             PUBLIC DOCUMENT
   Case 1:20-cv-00133-SAV Document 40 II-3
                                      Filed 05/07/21                                   Page 333 of 1077
                  Barcode:3883995-04 A-549-502 SCO - Scope Inquiry               -    Line Pipe

Table II-1 ...--Line pipes and tubes: Pending and recently terminated title VII
  investigations and outstanding countervailing duty order since 1984, most recent
  dumping/subsidy margins, and import-to-consumption ratios, by sources, 1982-84,
  January-September 1984, and January-September 1985

                                                                                       Ratio of imports to apparent
                                                                                             U.S. consumption
                                      Weighted-
                                                               Date of bond
              Item                     average                                                                    Jan.·-Sept-
                                                                or order 1/
                                       margin                                        1982    1983       1984
                                  ..        ..                                                                    1984      1985
                                 --------------·
Countervailing duty
                                                         ,·
    investigations/
    orders:
  Pending counter-
       vailing duty
       investigation:
    Turkey (instant
       investigation)---:                    ?/ 17.80         Jan. 10, 1986                                                    .7
 Outstanding coun-
       tervailing
       duty order:
    Vugo s la vi a-·--·····-·--.. - :            74.50        Dec. 31, 1985            .1
  Recently terminated
       countervailing
      duty investiga-
       tions:
    Me x i co 1 I-·--------- : 0.67-23.65                     Jan. 31, 1985          1.5       5.6       6.9       7.9       3.3
    Venezuela if-----                            76.00        Nov. 13, 1985           .3       1.5       7.5       7.8       6.3
Antidumping investiga-
    tions/orders: ~/
  Pending antidumping
       investigations:
    Taiwan . ---·--..--·---..--.. - :        §./ 27.98        Dec. 30, 1985          0.6      0.1        0.4       0. 3      1.5
    Turkey--..-...................__. ____ : §./ 32.55        Jan. 3, 1986                                                    .7
  Recently terminated
      antidumping
       investigation:
    Venezuela ?/---·--·-.. . :                   55.7         Aug. 13, 1985            .3     1.5        7.5       7.8       6.3
                        ------------·~----=----:----               --:----:--:....:._-:-_ _..:. .____:...____. . :.___,_____. _,__
  1/ Date posting of bond required or date order issued.
  ~/ In its final determination, Commerce found the actual net subsidy to be 18.81
percent, but the bonding or cash deposit rate was adjusted to 17.80 percent to take
into account several programwide changes occurring after the review period.
  11 Terminated by Commerce, effective Apr. 2, 1985, following withdrawal of petition.
  ~/ Terminated by Commerce, effective Nov. 27, 1985, following withdrawal of
petition. The Commission did not institute a final investigation.
  [d/ There are no outstanding or recently revoked antidumping orders.
  §./This is Commer·ce's preliminary determination. Commerce's final determination in
this case is due by Mar. 10, 1986.
  ?_I Terminated by the Commission, effective Dec. 4, 1985, following withdrawal of
petition prior to a final determination by Commerce.

  Source: Margins and date of bond or order, obtained from U.S. Department of
Commerce; ratio of imports to apparent consumption, compiled from official II-3
                                                                            statistics
of the U.S. Department of Commerce and data published by the American Iron & Steel
Institute.
   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
  Note.--·-Data in this table are effective as of Jan. 27, 1986.
                                 PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40 Filed 05/07/21                   Page 334 of 1077
                                            II-4
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry -       Line Pipe


     In 1984, there were about 10 U.S. producers of line pipes and tubes.
Production is concentrated in the Eastern United States and the Great Lakes
and Gulf Coast regions. Selected U.S. producers of line pipes and tubes and,
for those responding to the Commission's questionnaire, their shares of 1984
domestic shipments are shown in table II-2.


      Table II-2. -·Line pipes and tubes: Selected U.S. producers • shares
           of domestic shipments and plant locations, by firms, 1984
                                                 Share of
                Firm                         1984 domestic                 Plant location
                                               shipments 1/

CPT! member firms:                               Percent
  Cyclops Corp. :
    Sawhill Tubular Division---                               ***      Sharon, PA.
    rex-Tube Division------------                             ***      Houston, TX.
  LaClede Steel Co                                            ***      Alton, IL.
  Wheatland Tube & Conduit                                    ***      Wheatland, PA.
Non-GPTI firms:
  LTV Stee 1 Corp----·                                        ***      Youngstown, OH.
                                                                       Aliquippa, PA. Z/
                                                                       Counce, TN.
  Lone Star Steel Co., Inc--------                           ***       Lone Star, TX.
  Stupp Coro--------------------                             ***       Baton Rouge, LA.
  United States Steel Corp-------                            ***       Fairless, PA.
                                                                       Lorain, OH.
                                                                       Geneva, UT.
                                                                       McKeesport, PA.

  11 Total domestic shipments are based on questionnaire responses for which
usable data were provided in the instant investigation.
  ~/ Plant closed in December 1984.


  Source: Share of domestic shipments compiled from data submitted in
response to. questionnaires of the U.S. International Trade Commission.


                                       U.S. Importers

     The U.S. Customs Service's net import file showed about four importers of
line pipes and tubes from Turkey durin9 the period under investigation.
Questionnaires with usable data have been received from* * * importers of
line pipes and tubes from Turkey-* * *


                                       The U.S. Market



     According to AISI data for 1984, 28 percent of all domestic shipments of
carbon steel line pipes and tubes of all sizes were sold to service
centers/distributors. 11 Almost 57 percent of domestic shipments were made
                                                                                          II-4
  !/ Data include outside diameters of over 16 inches; such AISI data are not
available on the basis of size.
 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                          PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                      Filed 05/07/21    Page 335 of 1077
                                                                          II-·5
                  Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                  -    Line Pipe

   directly to the oil and gas industry. During January-September 1985, 36
   percent of shipments were made to service centers/distributors and 42 percent
   were made to the oil and gas industry.




        Apparent U.S. consumption !/ of line pipes and tubes decreased from
   863,000 tons in 1982 to 772,000 tons in 1983, or by 11 percent, and then rose
   by 36 percent to 1.1 million tons in 1984 (table II-3). U.S. consumption
   during January-September 1985, at 694,000 tons, was 18 percent below the level
   of consumption during January-September 1984.


   Table II-3.--Line pipes and tubes: U.S. producers' domestic shipments,
     imports for consumption, and apparent consumption, 1982-84, January-
     September 1984, and January-September 1985
                                                         ---------------
                                                            u.s. :     :                                 Ratio to
                                                                                     Apparent
                   Period                                 producer·s' :            :                 consumption of-
                                                                     .     Imports   consump-
                                                            d omes t 1c :          ·    tion       Pr?ducers': Imports
                                                         shipl!'ents 1/ :_             _____.:~s:.:.hlpm~nts_:- - - - - -
                                                         ----·----·----.L_900 tons--..··--··---·-- ---···Percent-·--

   1982--··-····--·-----·-····:                                   529        334           863        61.3             38.7
    19 8 3····-··----·-·-···-·-·--···----·-···----·- :            495        277           772        64.1             35.9
   19 8 4-·-·······-·······-··---------···---:                    534        519         1,053        50.7             49.3
   January-Septembar--
      1984--···-····----·---:                                     425        418            843       50.4             49.(.
      1985--------·--:                                            381        313            694       54.9             45.1

     1/ Estimated from AISI statistics on net domestic shipments of car·bon and
   alloy line pipes and tubes of outside diameter (OD) less than 16 inches minus
   net domestic shipments of seamless carbon and alloy line pipes and tubes of
   all sizes; although this method of estimation results in overstatement by an
   amount equal to the net shipments of nonseamless alloy line pipes and tubes of
   OD less than 16 inches and understatement by an amount equal to the net
   domestic shipments of seamless pipe over 16 inches, these amounts are believed
   to be nil or negligible. Data on U.S. producers' shipments may be
   understated, however, in that some producers may not report to the AISI.

     Source: U.S. producers' shipments, estimated by the staff of the U.S.
   International Trade Commission; impor·ts, compiled from official statistics of
   the U.S. Department of Commerce.




   ·-··---ij-Ap.pa rerit--u-:-·s:-co nsl.iiii"P"t"D)n··- 0 f Tine- pip-es-·- ancr-tube ;--·i s--compLitedto._be·-u-·.-r.i-.-
   domestic shipments plus imports. The Commission staff estimated U.S.
   shipments from AISI statistics as noted in table II-3.

                                                                                                             II-5



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                     PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21        Page 336 of 1077
                                              II-6
                Barcode:3883995-04 A-549-502 SCO - Scope Inquiry    -   Line Pipe


                        Consideration of Alleged Material Injury
                         to an Industry in the United States !/

U.S. production,     capaci~~~-capacity          utilization

     U.S. production of line pipes and tubes decreased from 316,000 tons in
1982 to 271,000 tons in 1983, or by 14 percent, then rose by 54. percent to
418,000 tons in 1904 (table II-4). Production during January-September 1995,
however, was 9 percent less than production during January-September 1984.


Table II-4.--Line pipes and tubes: U.S. production, capacity, and capacity
    utilization, 1902-84, January-September 1904, and January-September 1985

                                                                             January-September--
             Item                    1982         1983         1984
                                                                               1984        1985

Production--1,000 tons-:                316            271           418             318          288
Capacity-----        cl 0---·--· :    1,203          1 119
                                                      t            1,123             843          836
Capacity utilization
                  percent----:         26.3          24.2           37.2            37.7      34.4

  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


     The U.S. capacity of reporting firms to produce line pipes and tubes
decreased from 1.2 million tons in 1982 to 1.1 million tons in 1983 and then
rose slightly in 1984; capacity during January-September 1985 was down 1
percent from the level during January-September 1984. Capacity utilization by
reporting firms dropped from 26 percent in 1982 to 24 percent in 1983, then
increased to 37 percent in 1984. Capacity utilization for line pipe producers
was 34 percent during January-·September 1985, compared with 38 percent during
January-September 1984.


U.S. producers• domestic shipments

      Domestic shipments of line pipes and tubes by responding firms dropped
from 344,000 tons in 1982 to 284,000 tons in 1983, or by 17 percent (table
II-·5). They increased in 1984 to 394,000 tons, 39 percent above the level of
shipments in 1903, and 15 percent above the level of shipments in 1982.
Shipments during January-September 1985 declined by 6 percent from shipments
during January-September 1984.


U.S. exports

     Exports of line pipes and tubes, which were all shipped by * * *,
declined fr.om * * * tons in 1982 to * * * tons in 1983 and then increased to
***tons in 1964. Exports represented less than*** percent of the firm•s

  !/ Data in this section of the report were compiled from questionnaires ofII-6
the instant final investigation.

    Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                                    PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                                                                      Filed 05/07/21                Page 337 of 1077
                                                                                                                    Il-·-7
                   Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                                                                             -    Line Pipe


       Table II·-5 .······-Line pipes and tubes: U.S. pl~oducers' domestic shipments,
              1982-84, January-September 1934, and January-September 1985

                                                                                                                                                               : January-···September··-·
                           Item                                                                       1982                     1983                 1984
                                ..          ..        ..         .. 1984 .. 1985
·---··--------"--·-----------·oo-•·---•"''"--•-·-oo••----•-••••-------·-·-------------···-
                                .           .          .         .            .            0                        0                      0                   0             I




Quanti ty············-···········-···--1, 000 tons . ·--:                                                    344                     284               394             302           285
Value-···-··-·········--··mi 11 ion dollars--·····:                                                          202                     138               212             154          130
Unit va lue-··-·········-······-··-··--pe r ton··-:                                                         $587                 $486                 $538            $510         $456
                                                                                                                                           ..       ..         ..
                                                                                                                                           -------·-----·--·---·- ..-··--··-------·-·
  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


total shipments during the period.                                                                             Exports as reported to the Commission are
shown in the following tabulation:

                                                                                                                                                       ~.nit
                                                                                                                    Value                              value
                          Period
                          -·-·-                                                                              ( 1, 000 dollars)                       (P.er ton)

                    1982--·--....................-......-
                    19 8 3----...................._ ...__ ., __
                                                                                     ***                                       ***
                                                                                     ***                                       ***
                    19 8 4·-·-.........-......--·----·-                              ***                                       ***
                   Jan. -Sept.--
                     198 4--............_ .._
                           1985-·--·--·---..·--
                                                                                     ***
                                                                                     ***
                                                                                                                               ***
                                                                                                                               ***                         ***
                                                                                                                                                           ***


     Yearend inventories of line pipes and tubes, as                                                                                                 provided by * * * firms,
dacreasad from 17,000 tons in 1982 to 34,000 tons in                                                                                                 1983 and than rose to
54,000 tons in 1984 and remained at that level as of                                                                                                 September 30, 1985. As a
share of producers' annualized shipments, producers'                                                                                                 end-of-period inventories
of line pipes and tubes ranged from 11 to 14 percent                                                                                                 during the period under·
investigation, as shown in the following tabulation:


                                                                                                                                           B_at i o_.2f..._~..nveryt~rin
                                                                                                             I!:!. ~ en !.2..r i ~-!!           tq_~f!i.E.ment_!! ..!1
                                                                                                             ( .L.QQO_!;~)                           ( P.,E![g e ~t )

                   As of Dec. 31-·-
                     1 9 8 2 _ ..............................__ ................-·-..-.........                         lj.J                                 13.7
                     1 9 8 3 ................................... _...................................._                 34                                   12.0
                     19 8 4-·-......................--.............................. _......... .                       54                                   13.6
                   As of Sept. 30 . ·--
                     1 9 8 lj .......... ........................._................._.................                  46                                 11.3
                          1985 ........................................................................._               54                                 14.0

  1/ Includes intl~acompany and intercompany tl~ansfers, domestic shipments, and
export shipments of firms responding to the Commission's questionnaire. II-7
                                                                           The
ratios of inventories to shipments for the inventories held as of Sept. 30 are
computad from annualized shipments.
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                   PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 338 of 1077
              Barcode:3883995-04 A-549-502 SCOII-8
                                               - Scope Inquiry   -   Line Pipe



.Employment and wages

     Employment data for line pipes and tubes were provided by all * * *
producers reporting production data. The number of production workers
employed in the production of line pipes and tubes decreased from 1,888 in
1982 to 1,402 in 1983, increased to 1,904 in 1984, and decreased again, to
1,704, during January-September 1985 (table II-6). Hours worked by production
and related workers producing line pipes and tubes decreased from 2.9 million
in 1982 to 2.2 million in 1983, increased to 3.2 million in 1984, and then
decreased by 13 percent during January-September 1985 compared with
January-September 1984.

     Wages and total compensation paid by U.S. producers to workers producing
line pipes and tubes declined from 1982 to 1983, increased from 1983 to 1984,
and then fell during January-September 1985 compared with levels in the
corresponding period of 1984. Labor productivity increased by 13 percent in
1983 and 7 percent in 1984, and further increased by 4 percent during
January-September 1985 compared with productivity during January-September
1984. Conversely, unit labor costs fell by 12 percent in 1983 and another***
percent in 1984 and then further decreased by 1 percent during
January-September 1985 compared with unit labor costs during January-September
1984. Workers at all of the reporting firms are represented by unions.


Financial experience of U.S. producers

     Usable income-and-loss data on operations producing line pipes and tubes
were provided by * * * U.S. firms. During 1982-84, sales of line pipes and
tubes ranged from 11 to 14 percent of overall establishment sales, as reported
in the introductory section of this report.

      Operations on line pipes and tubes.--*** producers that accounted for
* * * percent of domestic shipments of line pipes and tubes in 1984, as
reported in the Commission•s questionnaires, furnished usable income-and-loss
data (table II-7). 1/ Net sales fell 32 percent from $196.9 million in 1982
to $133.4 million i~ 1983 and then rose by 56 percent to $207.7 million in
1984. Net sales in the interim periods ended September 30, 1984, and
September 30, 1985, were $150.2 million and $126.9 million, respectively,
representing a decline of 16 percent. Operating losses were reported in every
period; these losses rose slightly from $38.0 million in 1982 to $38.5 million
in 1983, then dropped to $31.0 million in 1984. The operating losses reported
for the interim periods dropped from $27.7 million in 1984 to $13.4 million in
1985. The operating loss margins, which increased from 19.3 percent in 1982
to 28.9 percent in 1983, declined to 14.9 percent in 1984. Operating loss
margins in the interim periods slipped from 18.5 percent in 1984 to 10.5
percent in 1985. Two of the * * * firms reported operating losses for 1982,
three firms sustained operating losses in 1983, two firms did so in both
periods of 1984, and three firms reported losses during the interim period of
1985.

     The integrated firms generally experienced operating losses during the
periods covered by this report. The nonintegrated firms reported aggregate
                                      -
  11 See par·t I of this report for a discussion of why income-and-loss
information presented here differs from that presented in other Commission II-8
investigations.

   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                               Filed 05/07/21    Page 339 of 1077
                 Barcode:3883995-04 A-549-502 SCO - II-9
                                                    Scope Inquiry            -    Line Pipe



Table II-6. ·-...;..Aver·age number of production and r·elated workers producing line
  pipes and tubes, hours paid, !I wages and total compensation ?:_/ paid to such
  employees, and labor productivity, hourly compensation, and unit labor
  production costs, ~/ 1982-84, January-September 1984, and January-September
  1985.

                                                                                              January-September---
                    Item                             1982           1983          1984
                                                                                                1984      1985

Production and related
    workers:
  Number-·. ·--·---------·-·-·--·-·-----·-·-·-·- :   1,888          1,402         1,904          2,031      1,704
  Percentage change--...............---:                 '±I        -25.7         +35.8          '±I        -16.1
Hours worked by production
    and related workers:
  Number-..----·--·---1, 000 hours-:                 2,931          2,230         3,226          2,602      2,272
  Percentage change--.................- - :              y          -23.9         +44.7          '±I        -12.7
Wages paid to production
    and related workers:
  Value-·-·---1, 000 dollars-:                            *"**     30,630     47,231            38,184     33,613
  Percentage change---............. __ :                 if          -***      +54.2             '±I        -12.0
Total compensation paid to
    production and related
    workers:
  Value----..........--1, 000 dollars-:                   ***         ***     67,452            54,341     48,771
  Percentage change·------·--..-:                        ~/         -24.5       +***            !J./        -10.3
Labor productivity:
  Quantity-tons per hour·-:                          0.108          0.122         0.130          0.122      0.127
  Percentage change--·-·---·-'--· :                      '±I        +13.0          +6.6          '±I         +4.1
Hourly compensation: §/
  Value-....--.....· - - - - - - - - :                   $***      $13.74     $14.64           $14.67      $14.79
  Percentage change------:                               ~I          -***       +6.6            ~I           +0.8
Unit labor costs: ~/
  Value------·                 per ton-:                 $***        $***         $161            $171       $169
  Percentage change-................- - :                '±I        -12.1         -***           '±I         -1.2

   !/ Includes hours worked ·plus hours of paid leave time.
   ~/Includes wages and contributions to Social Security and other employee
benefits.
  ~/ Data are understated and percentage changes understated or overstated to
the extent that not all producers responded to the Commission's questionnaires.
  i/ Data for the previous year or comparable period are not available.
  ~/ Based on wages paid excluding fringe benefits.
  ~/ Based on total compensation paid.


  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


operating incomes of $·)(·)(* in 1982, $·)(. ~ in 1903, $*. )(* in 1984, $·)(** in the
                                                     *
interim period of 1984, and $*·)(. in the interim period of 1985, as shown in
table :n . -8. The operating income mar·gins for the nonintegrated 1 ine pipe and
tube producers increased from * * * percent in 1982 to * * * percent in II-9        1983
and ·lf * *· percent in 1984; the margin was * ·lf * percent in inter·im 1985,
compared with*** percent in interim 1984.
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                    PUBLIC DOCUMENT
         Case 1:20-cv-00133-SAV Document 40                                                    Filed 05/07/21                   Page 340 of 1077
                                                            II-10
                              Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                                          -     Line Pipe



Table II-7.--Income-and--loss experience of*** U.S. producers!/ on their
  operations prodt.1cing line pipes and tubes, accounting years 1982-84 and
  interim periods ended Sept. 30, 1984, and Sept. 30, 1985

                                                                                                                                             Interim period
                                                                                                                                            ended Sept. 30-
                               Item                                         1982                  1983                  1984
                                                                                                                                               1984                  1985

Net sales-----1,000 dollars-: 196,927           133,427                          207,656                                150,193                           126,888
Cost of goods sold-·-........-do--:     ***     161,386                          226,583                               165,987                            133,505
Gross (loss )---·---·-------do--·--:   (M**): (27,959): (18,927):                                                       (15,794): (6,617)
General, selling, and
  administrative
  eXpense S-····-·-------do-- : ---***--...:._.::.1o;:;.L.;I5::;..:3:;..::7__...;_..:.1=.2.~.-,0;:;.6::;.:2::_..:;...._-=1..:.1.L.,;: ;. 95;:;.,5::;.._;___::6c.c.,.;..7..:.5..::;._6
Operating (loss)----do··--: (38,007): (38,496): (30,989): (27,7-\9): (13,373)
0£!preciation and amorti-·
  zation expanse :f./          do--:  5,461        4,180                                7,618                                5,343                              3,900
As a shar£! of net sales:
  Cost of goods sold
                           percent--:   ***        121.0                                109.1                                 ll0.5                             105.2
  Gross (loss)------do--:              (***):      {21.0):                                  (9.1):                            {10. 5):                              (5.2)
  General, selling,
    and administrative
    expenses-------do--:                ***                7.9                                 5.8                                 8.0                                 5.3
  Operating (loss)------do--:         {19.3):      {28.9):                              (14.9):                               (18.5):                           {10. 5)
Number of firms reporting
  operating losses·                       2                        3                                  2                                      2                                3

    11 These firms are * * *
     The Commission recieved no data on depreciation and amortization from 1
    ~/
firm which accounted for                               ***
                               percent of reported 1984 net sales.

  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


Table II-8.-·-·Income-and-loss experience of*** U.S. producers on their
  operations producing line pipes and tubes, by nonintegrated producers and
  specified integrated producers, accounting years 1982-84 and interim periods
  ended Sept. 30, 1984, and Sept. 30, 1985

                                                                                                                                          Interim period
                                                                                                                                          ended Sept. 30-
                          Item                              1902                       1983                     1984
                                                                                                                                        1984                      1985




                   *                      *                     *                     *                     *                      *                     *
----·--------
  Source: Compiled  from data submitted in response to questionnaires of the
U.S. International Trade Commission.                                       II-10



         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                        Filed 05/07/21         Page 341 of 1077
                                                        II-·11
               Barcode:3883995-04 A-549-502 SCO - Scope Inquiry            -   Line Pipe


     Cap i -t:.~.L.~.~-~d t!.:.~.u::..~L-~'lc.Lr_~s-~ar_c:b.....~11-<L£!.~.~~-~q_pme_o.L.£!S..P.9.!l~~-~ ......·-No
information was furnished regarding capital expenditures or research and
development expenses incurred exclusively in the production of line pipes and
tubes.


                          The Question of the Threat of Material Injury



     In its examination of the question of the threat of material injury to an
industry in the United States, ·the Commission considers, among other relevant
factors, the nature of any subsidies, any increase in production capacity or
existing unused capacity in the exporting country likely to result in an
increase in imports of the subject merchandise to the United States, any rapid
increase in U.S. market penetration and the likelihood that the penetration
will increase to an injurious level, the probability that the price of the
subject imported product will have a depressing or suppressing effect on the
domestic price of the merchandise, any substantial increase in inventories of
the merchandise in the United States, any other demonstrable trends that
indicate that the importation (or sale for importation) of the merchandise
will be the cause of actual injury, and the potential for product shifting.

     Information on the market penetration of the subject products is
presented in the section of the report entitled "Consideration of the Causal
Relationship Between Alleged Material Injury or the Threat Thereof and
Subsidized Imports." Available information on the depressing or suppressing
effect of the imported product on domestic prices is presented in the pricing
section of this report. Available information on subsidies, foreign
producers' capacity, production, and exports, and the potential for product
shifting was presented in the introductory part of the report.




     * * * reported * * * tons of inventory held as of September 30, 1985, of
Turkish product imported from * * *· * * * does not maintain inventories; the
product which * * * reported importing was shipped by the Turkish firm * * *


          Consideration of the Causal Relationship Between Alleged Material
                 Injury or the Threat Thereof and Subsidized Imports



     U.S. imports of line pipes and tubes decreased from 334,362 tons in 1982
to 277,077 tons in 1983, then increased by 87 percent to 519,308 tons in 1984
(table II-9). Imports of these products decreased from 487,325 tons during
January-November 1984, to 345,197 tons during January-November 1985, or by 29
percent. There were no imports of line pipes and tubes from Turkey during
1982-84; such imports during January-Nov~mber 1985 amounted to 7,111 tons. As
a share of.total imports, those from Turkey accounted for 2.1 percent of total
imports during January-November 1985.

                                                                                                          II-11



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                  PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                          Filed 05/07/21      Page 342 of 1077
                                                            II-12
                    Barcode:3883995-04 A-549-502 SCO - Scope Inquiry        -    Line Pipe


Table II-9.-Line pipes and tubes: U.S. imports for consumption, JJ by sources,
            1982-84, January-November 1984, and January-November 1985

                                                                                    :
                                                                                        January-··November-..·-·
                Source                            1982       1983         1984          -------------·--
                                                                                          1984             1985
                                                                                                   ---·------M-
                                                                    Quantity (tons)

Turkey-···--·----····. ·-------- :                     0          0             0             0          '1:/
                                                                                                            71 111
Japan·-....---·-..- - - - - -                    157,221     73,591      129,075        118,039            77,228
Republic of Korea-----:                           85,629     98,504      137' 692       1331682            92,294
Mexico--...... ___. ______ :                      13,191     43,503       72,997         72,261            28,456
Venezuela·---....·---·--..·--:                     2,599     11,524       79,1151        76,219            43,546
Brazil                                            17,492     27,006       25,645         18,506            27,125
West Germany                                      11,010        311       20,704         20,027             6,220
France--·-------,                                    745      2,965        8,890          8,864            22,381
All other                     --:                 461475     191673       441856         391727            401836
     Total------                                 334,362    2771077      5191308        487,325        2/ 3451197
                                                                Value ( 1, 000 dollars)

Turkey                                 --:                                                                   2,297
Japan------··. ··                                 77,619     26,170       47,186         43,418             29,844
Republic of Korea                                 39,226     30,493       44,919         43,418             31,644
Mexico---                                  ":      5,687     14,108       24,315         24,076             10,143
Venezttela                            --:          1,014      3,483       22,229         21,141             15,099
Brazil                                             7,897      8,474        8,666          6,280              8,700
West Garmany                                       6, 368       225        7,419          7,147              2,276
France                                                425     1,127        3,195          3,186             10,184
All other                                         201979      61613       151676         131807             161085
     Total---·                                   1591215     901695      1731606        1621473            1261272
                                                                      Unit value

Turkey-------                                                                                             '1:1 $323
Japan-·                                             $494       $356         $366             $368                     386
Republic of Korea-·                                  458        310          326              325                     343
Mexico---..- · - - - - - - :                         431        324          333              333                     356
Venezuela-----..· - - - :                            390        302          280              277                     347
Braz i 1--..----                                     451        314          338              339                     321
West Germany·----····--·-:                           578        724          358              357                     366
France-.............__....________ . _. .___ :       571        380          359              359                     455
All other---·-·-:...·--··-·-··-·-:                   451        336          349              3118 :                  394
     Ave rage-.........--.--..·---..·----- :         476        327          334
                                                                                              -·---
                                                                                              333               g_/   366

   V Includes imports under TSLISA items 610.3208 and 610.3209.
  '1,/ Estimated by the staff of the U.S. International Trade Commission.                                       The
import quantity is understated by 1,910 tons in the official statistics
because of a keypunch error.

  Source: Compiled from official statistics of the U.S. Department of
Commerce, except where noted.
                                                                                                           II-12
   Note.-..·Because of rounding, figures may not add to the totals shown.

  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21         Page 343 of 1077
                                                    II·-13
            Barcode:3883995-04 A-549-502 SCO - Scope Inquiry          -   Line Pipe


      Monthly import data for January-November 1985 on line pipes and tubes
 both from Turkey and all countries are presented in table 11-10. Neither the
 petitioners nor the respondents have supplied the Commission with any
 information concerning sales of line pipes and tubes from Turkey destined to
 arrive in the United States after November 1985.


        Table II-10.-·-Line pipes and tubes: U.S. imports for consumption, )j
                            by sources, January-November 1985

                                                  (In tons)

                   Period                                    Turkey                   All sources


 January 1985--·-···----·-------                                        109                          43,845
 February 1985. -----....--·----..·-·---                                  0                          34,559
 March 1985--..........---·-·-----··-·--·----:                            0                          41,427
 Apr i 1 19 a5-·---·------·-------------:                                 0                          36,441
 May 198 5-..-..-------..-·                                               0                          32,845
 June 1985-------..------------:                                         22                          34,217
 Ju 1y 19 8 5---·-·---·-                                             2,348                           30,837
 Augu s t 1985 . ·-·----..- - - - - - - - · - :                         516                          17,211
 September 1985--..· - - - - - - - - :                               1,992                           41,715
 October 1985-----..-------·--------:                           :!:1 2,124                      :!:1 12,762
 November 1985---··-·---------:                                           0                          19 338
 January-November 1985-------:                                  :!:1 7' 111                   :!:1 345,197
 -·------------------....:....__________
   11   Includes imports under TSUSA items 610.3208 and 610.3209.
                                                                              _:_   ____________
   ?:./ Estimated by the staff of the U.S. International Trade Commission.                          The
 import quantity is understated by 1,910 tons in the official statistics
 because of a keypunch error.

   Source: Compiled from official statistics of the U.S. Department of
 Commerce, except where noted.


      Near·ly all imports of line pipes and tubes from Turkey during
 January-November 1985 entered through the Port of Houston, TX; 151 tons, or 2
 percent of such imports, entered through New Orleans, LA.




      Market penetration data are not available for January···November 1985. The
 share of the U.S. market for line pipes and tubes supplied by the 4,987 tons
 imported from Turkey during January--September 1985 was 0. 7 percent; there were
 no imports of such products during 1982-84. 11




   11 Market penetration by imports from other countries currently or recently
 subject to investigation by the Commission or the Department of Commerce is
 shown in table II-1.                                                  II-13



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                    PUBLIC DOCUMENT
   Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 344 of 1077
                                             Il-14
               Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe




     The line pipe included in this investigation is generally priced on a
per-hundred-foot basis. While several U.S. producers publish confidential
pricelists, list prices are often discounted to meet competitive offers. The
U.S.-produced pipes and tubes are predominantly sold on an f.o.b. mill basis.
The imported products under investigation are normally sold on an ex-dock,
duty-paid, or f.o.b. warehouse basis. Formal bidding is not the usual means
of price competition for line pipe up to 16 inches in diameter, unlike the
market for line pipe with diameter of over 16 inches.

     The Commission requested U.S. producers and importers to provide price
data on their largest sale of each of five product specifications to both a
service center/distributor and an end-user customer. These prices reported by
U.S. producers were to be for articles that they had produced and prices
reported by importers were to be for products that they had imported from
Turkey. The five line pipe product specifications are as follows:


     PRODUCT 1:     API 5l   line pipe, carbon welded,       black, plain     end, 4 1/2-
                      inch   diameter, 0. 188-inch wall      thickness.
     PRODUCT 2:     API 5l   line pipe, carbon welded,       black, plain     end, 6 5/8-
                      inch   diameter, 0. 280-inch wall      thickness.
     PRODUCT 3:     API 5l   line pipe, carbon welded,       black, plain     end, 8 5/8-
                      inch   diameter, 0. 188-inch wall      thickness.
     PRODUCT 4:     API 5l   line pipe, carbon welded,       black, plain     end, 8 5/8-
                      inch   diameter, 0. 250-inch wall      thickness.
     PRODUCT 5:     API 5l   line pipe, carbon welded,       black, plain     end, 10 3/4-
                      inch   diameter, 0. 365-inch wall      thickness.


     prices_of domest!£J?.roducts .--* * * U.S. producers reported some selling
price data for line pipe (products 1 through 5). U.S. producers' selling
prices to service centers/distributors and end users of line pipe are shown in
table II-11.

     In sales to service centers/distributors, all five products showed a mix
of price trends between January-March 1983 and July-September 1985. All
products except product 1 registered increased prices in 1984. Over the
entire period of investigation, prices for product 1 fell by 11 percent from
$*** to $**·K·, and prices for product 3 fell by 24 percent from $*** to $***.

      Prices for products 2, 4, and 5 to service centers/distributors, however,
rose between January-··Mar·ch 1983 and July-Sep,tember 1985 by 10 to 21 percent.
Product 2 experienced a rise of 21 percent from $·K-K·* to $***· Prices for
product 4 fluctuated irregularly from $*** to $***, posting a 17-percent gain
for the overall period. Product 5 climbed by approximately 10 percent from
$*-K* to $-K··K··K·.

     As in the case of sales to service centers/distributors, overall price
trends for sales to end users between January···March 1983 and July·-September
1985 of th& five line pipe products were mixed. Products 1, 3, and 4
experienced overall price rises during the period, whereas products 2 and 5
underwent overall price declines. In 1984, products 1 through 3 showed price
                                                                                             II-14



    Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                 PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40 II-15
                                    Filed 05/07/21                                       Page 345 of 1077
                  Barcode:3883995-04 A-549-502 SCO - Scope Inquiry               -      Line Pipe

Table II-11.-··. ··Line pipes and tubes: U.S. producers' weighted--average net
  selling prices to service centers/distributors and end users of specified
  products, !/ January 1983-·September 1985

                                ·---------··-----~_r-_109 fe_gll_ ________··-------·----··--·-·-···---

           Period                        Product 1 : Product 2 : Product 3 : Product 4 : Product 5
                                                                          ..                 ..
                                                                    -·--------------·--------·---·-·--··~
                                                                                                                  ..
                                                        Sold to service centers/distributors
1983:
                                         --------------------·                                                         -----·-···--
  Jan. ·--MO\r--·-·--·--·-:                      $*** ,:       $***              $***                  $***                         $·)(•**
  Apr. -·June--···-··-··-·--·--:                  ***           ***            ?:./                 ?/                                ***•
  July-Sept--·-·-----:                            ***           ***                 ***                     ***                       ·)(**
  Oct.-Oec--··-----:                              ***           ***                    ***                  ***                      **-M·
1984:
  Jan. -Mar---···-···---·:                        ***              ***                 ***                  ***                      ***
  Apr. -June--···---·-:                                                                                                              ·)(·**
  July-Sept-······---·--:
                                                  ***
                                                  ***
                                                                   ***
                                                                   ***
                                                                                     ***
                                                                                     ***
                                                                                                            ***
                                                                                                            ***                      ***
  Oct. -Dec; ______ :                                                                                                                ·)(·*M-

1985:
                                                  ***              ***                 ***                  ***
  Jan. -Mar-------:                               ***
  Apr. -June---·-······-·-:                       ***
                                                                   ***
                                                                   ***
                                                                                       ***
                                                                                       ***
                                                                                                            ***
                                                                                                            ***                 **)(•
                                                                                                                                     ·)(")(*



  July-Sept----····-----:                                          ***                 ***                                      *"**
                                                  ***                                                       ***              ·-··-·-
                                                                     Sold to end users
                                                                                                             --------·-----
1983:
  Jan. -Mar---·-----:                            $***        1,1               1,1                    $***                  .U
  Apr. -June--·---·:                              ***         $***             ?:..I                   ***                          $***•
  July-Sept--·····-·-:                     1,/               1,/               1,/                                          .~I
  Oct. -Dec-·------:                              ***           ***              $***               ?:..I
                                                                                                            ***             ?:..I
1984:
  Jan. -Mar--···---·--:                          ***            ***                  ***                    ***                      ***
  Apr. -June--------:                            ***                                                                                 >Of*
  July-Sept-··--····----·-··-:                   ***
                                                                ***
                                                                ***
                                                                                     ***
                                                                                     ***
                                                                                                            ***
                                                                                                            ***                      ***
  Oct. -Dec·----·-····. -:                       ***            ***                                         ***             .U
1985:                                                                                ***
  Jan. -Mar·-···-·-·-'··--·······..·-:           ***                                 ***                    ***
  Apr. -June-·-·· . . ····-··-·--··:             ***         ?:./
                                                                  ***                ***            ?-../
                                                                                                                                     -)(··)(*

                                                                                                                                     ***
  Jtlly-Sept-·-·······-----·--:                  ***               *"**              ***            1,/                     JJ
-----------                                          .  I
                                                             .       .
                                                  --------------------------·-
                                                                          I


                                                                              ...--··------·--···--·-·..--
                                                                                             I                    I




 11 See product      list for specifications.
   ?./   No prices were reported.

  Source: Compiled from data submitted in response to questionnaires of the
U.S. International Trade Commission.


increases followed by declines, prices for product 4 remained constant, and
product 5 experienced a temporary price dip. In 1985, reported prices for
products 1 and 5 remained constant while prices for products 2 and 3 fell
modestly . .



                                                                                                                         II-15



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                                                  PUBLIC DOCUMENT
          Case 1:20-cv-00133-SAV Document 40                                                                    Filed 05/07/21         Page 346 of 1077
                           Barcode:3883995-04 A-549-502II-16
                                                         SCO - Scope Inquiry                                                      -   Line Pipe



      Weighted--average prices for sales of product 1 to end users increased
in~egularly   by 20 percent from $*** during January-r1arch 1983 to $***· during
July-September 1985. The price of pi~oduct 3 rose by 3 percent fr·om $·***
during October-December 1983 to $*** during July--September 1985. The price of
product 4 rose by 8 percent from $*** during January---March 1983 to $·*"** dur·ing
Januar·y-·March 1985.

       Prices for product 2 declined erratically from $*** during April-June
1983 to $·M·** during July-September 1985, or by 14 percent. The price of
product 5 slid by 19 percent from a high of $***· during April-June 1983 to
$·M-** during Apri 1--June 1985.

        Prices of imports from                                               Turke~d                    price comparisons.-...



                *                      *                                          *                     *              *              *              *

     -K· * * accounting for * * * percent of imports of line pipe from Turkey
during January-September 1985, reported selling price information to the
Commission for product 2. !/ Imports of product 2 sold to service
centers/distributors for $*** during July-September 1985, underselling the
U.S. producers' price of $*** by 12 percent.


I.ransp~rtation            costs

     * * * U.S. producers of line pipe provided data relating to
transportation costs faced by their firms. * * * line pipe producers
indicated that they serve a nationwide market, * * * others cited the
Southwest as their main market area, and * * * listed the Midwest and Eastern
United States as their major market areas.

     The Commission also requested domestic producers to estimate the
percentage of shipments in which their firms absorb transportation costs to
effect a sale. * * * firms indicated they do so in * * * percent of their
shipments; * * * in*** percent; * * *; and ***did not respond.


Qther purchase decision factor!

     U.S. producers also provided their standard m1n1mum quantity requirements
for a sale as well as the average leadtime between a customer's order and
shipment date. ***cited their minimum quantity at*** tons; ***at
***tons; and*** at***· Leadtime between a customer's order and
shipment was given as * * * to * * * days by * * * producers; * * * to * * *
days by * * * producer; and * * * days by another.

     All imports of line pipe from Turkey during January-November 1985 entered
through gulf ports. One importer of line pipe from Turkey provided
information concerning transportation costs. This importer cited the firm's
OHo-OoOON-Oo_O_, ___________   'OoOoOO--~--N-O                                                NOoN-0-----------------··--·--------···-··---·-··---·-·--····-··--·---·
                                                 _ _ _ , , , _ , _ _ _ _ , , _ . _ , , , , _. .

                                                                                                                                                                 II-16
   v ***
          Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 347 of 1077
                                               Il-17
            Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe


m1n1mL1m qL1anti ty requirement for orders as * * * tons and repol~ted ave,~age
leadtime for ex-···warehouse sales as * * *, and leadtime for future orders as
* * *    The firm, with its main market area in the * * *· stated that it
absorbs transportation costs in * * * percent of its line pipe shipments to
effect a sale.


 Lost .sales
 ----  -··--·-
     One U.S. producer * * * provided one allegation of a sale of line pipe
lost to imports from Turkey. The allegation, amounting to*** tons on
* * *· was investigated by the Commission. * * *

     * * *· described price as the main purchase consideration of his firm in
recent months. lie also cited familiarity t-!i th distributors, the necessity of
mills to have API certification, and for the product to meet certain test
specifications as important purchasing concerns of his firm. He noted that
* * * of imported products is a minor, but useful, advantage of imported over
domestic products, because * * *· * * * noted that his firm typically buys
both foreign and domestic pipe, with * * * being its main foreign sources. He
indicated that his firm probably purchases * * * of its pipe from domestic
producers and*** from importers. He stated that*** pipe account for
about*** percent of the firm's purchases of imported product, while***
pipe accounts for about * * * percent. * * * pointed out that his firm
purchased about * * *




                                                                                         II-17



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 348 of 1077
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                         II-18



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21     Page 349 of 1077
           Barcode:3883995-04 A-549-502 SCO - Scope
                                              A-1 Inquiry    -   Line Pipe




                                          APPENDIX A

                    COMMERCE'S FINAL SUBSIDY AND LTFV DETERMINATIONS




                                                                                         A-1



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                        PUBLIC DOCUMENT
              Case 1:20-cv-00133-SAV Document 40                            Filed 05/07/21            Page 350 of 1077
                                                         A-2- Scope Inquiry
                           Barcode:3883995-04 A-549-502 SCO                                   -   Line Pipe



                      Federal Register      I   Vol. 51, No. 7   I   Friday, January 10, 1986     t   Notices

                                              and we are adjusting the duty deposit        Case History
                                              rate accordingly. We determine that
                                              "critical circumstance•" do not exist             On July 16, 1985, we received It
                                              with regard to the subject merchandise.       petition in proper form from the
                                                 We have notified the United Statea         Standard Pipe Subcommittee and Line
                                              International Trade Commission (lTC)          Pipe Subcommittee of the Committee on
                                              of our determinations. We are directing       Pipe and Tube Imports (CPI'I) and by
                                              the U.S. Customa Service to continue to       each of their member companies which
                                              suspend liquidation of all entries of         produce standard pipe and tube and line
                                              standard pipe and tube and line pipe          pipe. In compliance with the filing
                                              from Turkey that are entered or               requirements of I 355.28 of our
                                              withdrawn from warehouse for                  regulation• (19 CFR 355.26), the petition
                                              consumption. on or after October 28,          alleged that manufacturers. producers,
                                              1985, and to require a cash deposit or        or exporters in Turkey of certain welded
                                              bond on entries of these products in an·      carbon ateel pipe and tube products
                                              amount equal to 17.80 percent ad              directly or indirectly receive benefits
                                              valorem. Because we have determined           which conatituta aubaidies within the
                                              that critical circumstance• do not exist.     meaning of-section 701 of the Act. arid
                                                                                            th~t these imports materially injure, or
                                              we are also directing the U.S. Customs
                                              Service to terminate the suspension of         threaten material injury to, a U.S.
                                              liquidation of all entries of standard         induatry.
                                              pipe and tube from Turkey that were               We found that the petition contained
                                              entered or withdrawn from warehouse,           sufficient grounda upon which to Initiate
                                              for consumption. between July 30 and          countervailins duty inveatigations on
                                              October 28, 1985.             ·                certain welded carbon steel pipe and
                                            • IFFICTIYI DAT£ January 10, 1988.
                                                                                             tube products. and on August Z. 1985, we
                                                                                             Initiated such investigations (50 FR
                                             FOR FUIITHIIIIINFORIIAnON CONTAC'r.             32248, August 9, 1985). We alated that
                                             Peter Sultan or Mary Martin. Office of          we expected to Issue preliminary
                                             Investigations, Import Adm~stration.            determinations by October 9, 1985.
                                             International Trade Administration. U.S.       ' On September 5~ 1985. we received a
                                             Department of Conunense, 14th Street            request from petitioners that tha
                                             and Constitution Avenue, NW.,                   preliminary determinations be
                                             Washington. DC 20230: telephone: (202)          poatponed to October 21, 1985. and on
                                             377-1439 (Sultan) or 377-2830 (Martin).      . September 12. 1985, we poatponed these
                                             SUPPUIIINTARY INFORMAnOIC                       determinations in accordance with
                                             F'mal Determinations                            section 703(c)(1)(A) of the Act (SO FR
                                                                                             37891, Sept. 18, 1985}.
                                                Based upon our investigations, we                On september 24, 1985. petitioners
                                             determine that certain benefits which           alleged that critical circumatances exiat
                                             constitute subsidies within the meanins         with reapect to certain welded c:ubon
                                             of section 701 of the Tariff Act of 1930.       steel pipe and tube products from
                                             as amended (the Act), are being                 Turkey.
                                             provided to manufacturers, producers.               Since Turkey is a "country under the
[c-411-102)                                  or exporters in Turkey of certain welded        Agreement" within the meaniq of
                                             carbon steel pipe and tube product.. For        aectlon 701(b) of the Act. an injury
Final Atnrmatlve Countervailing Duty         purposea of these investigation•, the           determination is required for theM
Determlnatlona; Cert.ln Welded               followlns programa are found to confer          investigations. Therefore. we notified
Carbon StHI Pipe Mel Tube Product8           subsidies:                                       the lTC of our Initiation. Oa Auguat 30,
From Tun.,                                   • Export Tax Rebate and Supplemental            1985, the lTC determined that there is a
AGINCY:  Import Administration.                 Tax Rebate                                    reasonable indication that lndu11trie1 In
International Trade Administration.          • Preferential Export Financins                  the United States are materially injured
Conunerce.                                   • Deduction from Taxable Iacome for              by reaaon of imports of certain welded
                                                Export Revenun                  ·             carbon steel pipe and tube products
acnoN: Notice.                               • Resource Utilization Support Fund              from Turkey (50 FR 37068. Sept. 11.
IU-AIIY: We     determine that certain          We determine the estimated net                1985).
benefita which constitute subsidiea          subsidy to be 18.81 percent ad valorem              We presented a questionnaire
within the meaning of the contervailing      for all manufacturers. producers, or             concerning the allegations to the
duty law are being provided to               exporter• in Turkey of certain welded            government of Turkey in Washington.
manufacturera. producers, or exportera       carbon ateel pipe and tube products.             DC on August 15, 1985. Reaponaea to our
in Turkey of certain welded carbon ateel     However, we are adjusting the duty               queatlonnaire were received from the
pipe and twbe product• (standard pipe        deposit rate to reflect aeveral program·         government of Turkey and from the
and tube and line pipe). The estimated       wide changea that occurred after our              followina producers in Turkey of certain
net 1ubaldy il 18.81 percent ad valorem.      review period but prior to our                   welded carbon steel pipe and tube
However. we are takina into account           preliminary determinatlona. Thu1, the            products: the Borusan group of
aeveral prosram-wlda chanae• which            cash deposit or bond on entries of these         companiea, Mannesmann-Suemerbank
occurred after our review period, but         producta will be 17.80 percent ad                Boru Endustrts (Mannesmann-         A-2
prior to the preliminal') dererminat1on1,     valorem.                                         Suemerbank), Yucel Bona ve Profil


              Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                     PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                                  Filed 05/07/21          Page 351 of 1077
                                                        A-3 Inquiry
                     Barcode:3883995-04 A-549-502 SCO - Scope                             -    Line Pipe


                        Federal Register      I    Vol. 51, No. 7    I   Friday, January 10, 1986 / Notices                           1269

Endustrisi (Yucel Boru). Erkboru Profil         It Ia the Department's policy ro take          increase the competitiveness of those
Sanayi ve Ticaret, and Umran Spiral           into account program-wide changes                products in world markets. and to
Welded Pipe Inc. Because the latter two       when these are implemented after the             increase the variety and volume of
companies did not export to the United        review period, but before a preliminary          industrial products among Turkey's
States during 1984 and the first six          determination, and when we can verify            exports.
months of 1985, we have not used their        these changes. Where these conditions                At verification we learned that, before
responses for our determinations. On          are met the rate for cash deposit or             implementing this program in 1975,
the basis of information contained in the     bonding purposes is raised or lowered,           Turkey's State Planning Organization
other responses, we made preliminary          as appropriate. This policy is desirable         conducted a study of the tax incidence
determinations on October 21, 1985 (50        because it promotes the expeditious              on exported products. On a product-by-
FR 43597, Oct. 28. 1985). We verified the     elimination or curtailment of subsidies.         product basis, infonnation on the costs
responses of the government of Turkey.        The recognition of program-wide                  of production and tax incidence was
the Borusan group. Mannesmann-                changes also permits the Department to           obtained from producers. The
Suemerbank. and Yucel Boru in Turkey          adjust the duty deposit rate to                  competitive position of a product in
between November 4 and 16, 1985.              correspond as nearly as possible to the          international markets, and thus its need
   We held a hearing on December 2. .         eventual duty liability.                         for a tax rebate, was also taken into
1985, at which the parties addressed the        In these investigationa we discovered          account. Rates of rebate were not to
issues raised in these investigations.        that. subsequent to the review period,           exceed the tax incidence on the product
Before and after the hearing, petitioners     but prior to the preliminlll)'                   and could be lower where the full
and respondents filed briefs discussing       determinations, a number of programs             amount of the rebate was not necessary
these issues.                                 were either eliminated. newly instituted,        to make a product internationally
                                              or altered in such a way as to result in a       competitive. The taxes that were meant
Sr.ope of Investigations                      fundamental change in the bestowal ,;;{"         to be rebated, which are set out in List A
   The products covered by these              benefits. Descriptions of these program-         in Decree number 7/10624, are primarily
investigations are:                           wide changes, and of our treatment of            indirect taxes, although several direct
   (1) Welded carbon steel pipe and           them, follow in the description of the           taxes are also included.
tube. with an outside diameter of .375        programs.
inch or more, but not over 18 inches. of                                                           Eligible products are classified in ten
                                                 Although there were no imports of line        lists, each list having a separate rebate
any wall thickness. currently                 pipe from Turkey into the United States
classifiable in the Tar(ff Schedule!! of                                                       rate. The amount of rebate is calculated
                                              during the review period, we believe             by applying the applicable rebate rate to
the United States, Annotated (TSUSA).         that the circumstances of the production
under items 610.3231, 610.3234. 610.3241.                                                      the amount of the FOB value of the
                                              and exportation of standard pipe and             exported goods which is repatriated and
610.3242. 610.3243. 610.3252. 610.3254,       tube are so similar to those of line pipe
610.3256, 610.3258. and 610.4925. These                                                        converted into Turkish lira. (Where
                                              that the incidence of subsidization
products, commonly referred to in the                                                          exports are transported on Turkish
                                              would be the same for both products.
industry as standard pipe or tube, are        Also. line pipe has begun to be imported          vessels. the CIF value of the exported
produced to various ASTM                      into the United States from Turkey since         goods is used.) To be eligible for a
specifications, most notably A-120. A-        the review period. Therefore, we are              rebate on a particular shipment, at least
53 or A..:lJs: and                                                                             80 percent of the sales proceeds must be
                                              attributing the subsidy rates found on
    (2) Welded carbon steel line pipe with    the production and exportation of                 repatriated and converted into Turkish
an outside diameter of .375 inch or more,     standard pipe and tube to line pipe also.         lira. The rates of rebate during 1984 for
but not over 18 inches; and with a wall          Based upon our analysis of the                 certain welded carbon steel pipe and
 thickness of not less than .065 inch,        petition, the responses to our                    tube products were 20 percent from
curt'ent!y classifiable in the TSUSA,         questionnaire, our verification, and              January 1 to Aprill, 16 percent from
 under iierns 610.3208 and 810.3209.          comments flied by petitioners and                 April1 to September 1, and 11 percent
These products are produced to various        respondents. we determine the                     from September 1.
 American Petroleum Institute (API)           following:                                           In order to determine whether export
 specifications for line pipe, most notably                                                     payments, purportedly operating as a
 API-L or API-LX.
                                                  I. Programs Determined to Confer              rebate of indirect taxes, are in fact a
                                                  Subsidies                                     bona fide rebate of indirect taxes, the
 Analysis of Programs                                We determine that subsidies are            Department examines whether: (1) The
    Throu!!hout this notice, we refer to          provided to manufacturers. producers,         program operates for the purpose of
 certain general principles applied to the        or exporters in Turkey of certain welded      rebating indirect taxes; (2) there is a
 facts of the current investigations. These       carbon steel pipe and tube products           clear link between eligibility for export
 principles are described in the                  under the following programs.                 payments and indirect taxes paid; and
 "Subsidies Appendix" attached to the                A. Export Tax Rebate and                   (3) the government has reasonably
 r.utice of .. Cold-Rolled Carbon Steel           Supplemental Ta." Rebate. The                 calculated and documented the actual
 FI;Jt-Rolled ProJucts from Ar~entina;            government of Turkey provides tax              indirect tax incidence borne by the
 Fin.d Affirmative Countervailing Duty            rebates to exporters of certain products,      product concerned and h<1s
 Determination and Countervailing Duty            pur~uant to Law number 261 of July            demonstrated a clear link between su.:h
 Order," which was published in the               1963, and Decree number 7/10624 of             tax incidence <md the rebate amount
 April 26. 19114, issue of the Federal            September 16, 1975, as amended by              paid on export.
 Register (49 FR 18006).                          Decree numbers 8/2625 (April23, 1981),            Where these conditions are met. the
     For purposes of these final                  8/4397 (April22, 1982) and 83/7542             Dep.trtment considers that a rebate
 determinations. the period for which we           (December 29, 1983).                          system docs not confer a subsidy to the
·arc measuring subsidization ("the                    In its questionnaire response, the         extent that it reba.tes prior stage indirect
 review period") is calendar year 1984.           government of Turkey states that the           taxes on inputs that are physically
 The subsidy rates set forth in this notice        objectives of this pro!!ram are to expand     incorporated in the exported products
 arc country-wide rates.                           tht! range of exportable products. to         and inJirect taxes levied at theA-3fin.JI



     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                        PUBLIC DOCUMENT
            Case 1:20-cv-00133-SAV Document 40                               Filed 05/07/21            Page 352 of 1077
                            Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                   -   Line Pipe
                                                                       A-4


1270                    Federal Register      I   Vol. 51, No. 7   I   Friday, January 10, 1986    I   Notices

stage. To the extent that the reba tea        exports. We then weight-averaged the          we allocated the benefits over the value
exceed the payment of such indirect           resulting ad valorem benefit for each         of each company's total exports of aU
taxes we would find that a                    company by the company' a proportion          products during the review period. We
countervailable benefit is being              of the value of Turkish exporta of the        then weight-averaged the resulttna ad
provided.                                     subject merchandise to the United             valorem benefit for each company by
   The taxes that were meant to be            States. On thia basis, we calculated a        the company's proportion of the value ol
rebated under this program are                subsidy of 14.68 percent ad valorem.          Turkish exports of the subject
primarily indirect taxea. although            However. we recognize that the                merchandise to the Untied Statea. On
several direct taxes are included. Thua.      substantial.reductions in the rates of        this basis, we calculated a subaidy of
we fmd that this program operated for         rebate during1984 have resulted in a          3.74 percent ad valorem.
the purpose of rebating indirect taxes.       significant change in the benefit levela         However, short-term export financina
   Our examination of the procesa             under this program. Accordingly, we           under Decree number 84/7557 was
whereby the government studied the tax        have adjusted the duty depoait rate to        abolished by Decree number M/8861,
incidence on each product before adding       reflect the current rebate rates. in effect   which became effective on January 1.
it to the list of products for which          since September 1. 1984. To calculate a       1985. We verified that all such loana
rebates are available leads ua to             duty deposit rate, we weight-averaged         were repaid prior to our preliminary
conclude that there ia a link between         the current nominal rebate rates              determinations. We have taken the
eligibility for the rebates and indirect      applicable to each company by the             elimination of this prosra!ft into account
taxes paid, that the government of            company's proportion of the value of          by excluding it from the duty depoait
Turkey reasonably calculated and              exports of the subject merchandise to         rate.
documented the actual indirect tax            the United States. In thia weight-averase        C. Deduction from Taxable Income for
incidence by pipe and tube products,          calculation we took into account thct         Export Revenues. Article 8 of the
and that it demonstrated a clear link         companies may not fully utilize this          Turkish Corporation Tax Law. as
between such tax incidence and the            program if they do not repatriate and         amended by Law No. Z36Z. permita
rebate amount paid.                           convert into Turkish lira all of their .      producer• that export industrial
    However, we were unable to verify         export proceeds. Thus, we reduced one         products valued in excesa of $250,000
the payment by the companiea of               company's nominal rate to reflect the         annually to deduct ZO percent of their
indirect taxes on physically                  fact that it did not apply for rebate         export revenues from taxable corporate
incorporated inputs. Consequently, we         payments on the full amount of ita            income. A 5 percent deduction Ia
cannot follow our usual practice of not       proceeds from exporta to the United           provided to exporters that are not            •
countervailing that portion of the rebate     States during 1984. On this basis, we         producers.
that represents such indirect taxes.          calculated a duty deposit rate of 14.01          However, under Article 94 of the
Furthermore, with the introduction in         percent ad valorem.                           Turkish Income Tax Law. as amended
Turkey on January 1, 1985, of a value            B. Preferential Export Financing.          by Law No. 2772. these deductions are
added tax. all indirect taxes on              Preferential short-term export financins      reduced. If the income from the
physically incorporated inputs into pipe      was available pursuant to Decree              deduction is distributed to shareholdert.
and tube (except import duties, from          number 84/7557 of January 1984. (In our       the deduction is reduced by Z5 pe~nt:
which exporters are largely exempt) and       preliminary determinations we stated
indirect taxes at the final stage have                                                      if the income is retained, the ~duction ia
                                              that medium-term export loans were
been abolished. Yet the export tax            also available under this program; we         ZO percent.
rebates remain. Thus, we determine that       learned at verification that they are not.)      This program is countervailable
the full amount of the rebate is              This preferential export financing ia         because it provides a benefit which Ia
countervailable.                              obtained through commercial banka,            contingent upon export performance.
    In addition to basic export tax rebatea   with the Central Bank of Turkey                  All three companies used theaa
described above, the government of            rediscounting part or all of the loan         deductions. The benefit is the amount of
Turkey also provides supplemental tax         amqunt. Such financins waa classified         tax savings realized by uslns .the
rebates to exporters that have annual         as certificated and non-certificated. In      deduction. Each company's benefit1
 exports of more than $2 million. The         the case of certificated credita. the          were allocated over the value of ita total
rates of these supplemental rebates           lender could rediscount the entire loan       exports during the review period. By
 were reduced during 1984. Effective          amount with the Central Bank: for              weight-averaging the resulting ad
September 1, 1984, the rates applicable       uncertificated credits only a part of the      valorem benefit for each company by
 to exports of certain welded carbon          loan could be rediscounted. Certificated       the company's proportion of the val'le of
 steel pipe and tube products were 3.3        credits were those for which the ·            Turkish exports of the subject
 percent for exports of between SZ            exporter needed to have an export              merchandise to the United'States, we
 million and $10 million, 6.6 percent for      incentive certificate from the State          calculated an estimated net subsidy of
exports of between $10 million and $30        Planning Organization. This program is         0.39 percent ad valorem.
 million. and 5.5 percent for those above      countervailable because it provided              D. PaJ;ments to Exporters from the
530 million. For a company with annual         financing to exporters. at interest rates     &•source Utilization Support Fund
 exports of less than $30 million, these       below comparable commercial rates.            (RUSF). The RUSF was created by
 rates are applied on a graduated basis.          All three companies had loans with         Decree number 84/8860 which was
 If annual exports are more than $30           principal outstanding under this              published in the Official Journal on
 million, the 5.5 percent rate applies to      program during the review period. To          December 15. 1984, and became
 the entire amount, including the first SZ     calculate the benefit derived from this       effective January 1. 1985. This fund
 million.                  ·                   program, we compared the cost of the          provides payments to exporters and is
    To calculate the benefit, we divided       financing to the cost of comparable           also the source of funding for payments
 the amount of basic and supplemental          commercial financing. Because these           to investors with investment incentive
 rebate earned by each company on              loans are related to exports, and             certificates under the Cenerallncenti\"es
 exports to tht: United States during the      because the loans reported relate to          Program. Exporters are eligible to A-4
 review period by the 1·alue of such           exports of all products to all markets,       r •ceive payments in the dmount of 4


            Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40                              Filed 05/07/21           Page 353 of 1077
                    Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                   -   Line Pipe
                                                                    A-5

                        Federal Register      I Vol. 51, No.   7   I Friday, January 10, 1986 I Notices                         1271

percent of the FOB value of the exported       of Turkey in its questionnaire response        Also. under the income and
goods which is repatriated into Turkish        states that the goals of the General       corporation tax allowances program,
lira. (Where exports are transported on        I.ncentives Program are to remove          greater benefits were available to
Turkish vessels, the CIF value of the          development disparities among different eligible companies which located in
exported goods is used.) Because these         regions, to assure economically efficient priority development regions of Turkey
payments were not available for those          investments by region and by sector,       and to certain designated industries.
exports which had benefited from               and to direct savings to the most          None of the producers of the subject
Preferential Export Financing loans,           economically suitable investment areas.    merchandise is located in these priority
exporters with such loans outstanding             Three distinct programs are available   development regions. and pipe and tube
did not make full use of this program          under the General Incentives Program.      is not among these designated
immediately after its inception. Because      These a~: (1)lncome and corporation         industries.
this element of the program provides for       tax allowances: (2) exemptions from            The list of sectors and industries on
payments on the basii of export                customs duties and other duties, fees      _the General Incentives Table and those
performance, we determine that it              and taxes; and (3) rebates of interest.    which actually received investment
confers a countervailable benefit on           (The programi providing exemptions         incentive certificates encompass a
exports.                                       from customs duties and other duties,      broad spectrum of the Turkish economy,
   This program did not exist during our       fees and taxes and interest rebates on     in agriculture, mining and
review period and the exporters of the         export credits are discussed In the        manufacturing. Thus. since benefits
subject merchandise did not receive            section of this notice entitled "Programs  received by producers of the subject
these payments on exports to the United       Determined Not to be Used.") In order to merchandise are not contingent on
States during the first six months of          receive benefits under any of the three    investments being export oriented. we
1985. However, it is the Department's          programs, a company within an eligible     determine that they are not export
policy to adjust the duty deposit rate to      sector or industry was required to         subsidies. In addition. these benefits are
correspond as nearly as possible to the        obtain an investment incentive             not conditioned on location in a priority
eventual duty liability in cases where         certificate from Turkey's State Planning   development region. and we thus
changes have occurred after the period         Organize lion.                             determine that the programs providing
for which we are measuring                        1./nterest Rebates. Pursuant to         income and corporation tax allowances
subsidization and prior to our                 Decree number 83/7507, eligible            and interest rebates under the General
preliminary determination. We have            ·companies with investment tncentive         Incentives Program are not domestic
taken into account the elimination of the      certificates were able to receive low-     subsidies because their benefits are not
Preferential Export Financing program.         interest medium- and long-term              limited to a specific enterprise or
which, in the sense that eligibility for       investment loans and short-term export      industry, or group of enterprises or
benefits was mutually exclusive,               loans. These loans were disbursed by        industries.
preceded this program. Also, it appears        commercial banks, which received               B. Cus_toms Duty Exemption Under
that these benefits are granted                interest rebates of up to 8 percent. These Decree Number 84/8881. Under Decree
automatically. Thus, we are adjusting          rebates were passed along in the form of number 84/8861. which became effecti\·e
the bonding rate to include benefits           reduced interest to borrowers. The          on January 1, 1985, exporters in Turkey
under this program.                            interest rebates were made from an          may obtain a customs duty exemption
   In calculating the benefit. we took into
                                               Interest Spread Return Fund                 on the importation of raw materials used
account that this program operates in
the same way as the export tax rebate,         administered by the Central Bank of         in the manufacture and packaging of
insofar as payment is made only on the        Turkey.                                      exported goods. To be eligible for this
amount of export proceeds that is                 2. Income and Corporation Tax            exemption, exporters must obtain an
repatriated into Turkish lira, and thus       Allowances. This program provides            export incentive certificate from
the program may not be fully utilized by       investment deductions to companies          Turkey's State Planning Organization.
exporters. We took the 1984 utilization        with an incentive certificate which are        Because the non-excessive drawback.
experience of these companies under the        eligible under the General Incentives       rebate or remission of customs duties on
export tax rebate program on exports to        Program. These are deductions from          importedjtems physically incorporated
the United States, as best information to      taxable income based upon investments       in the final product is not a subsidy, we
assess utilization under this program.         in new assets. The amount of the            determine that this program is not
We then weight-averaged the                    deduction varies from 30 percent to 100     countervailable.
companies' rates. On this basis, we are        percent of the cost of the investment,
                                                                                           III. Programs Determined Not To Be
adjusting the duty deposit rate to             depending on the region and the
include an estimated net subsidy of 3.40       economic sector in which the investment Used
percent ad valorem.                            is made. A deduction of at least 30            We determine that manufacturers.
                                               percent is available to all holders of      producers. or exporters in Turkey of
II. Programs Determined Nut To Confer           investment incentive certificates.         certain welded carbon steel pipe and
Subsidies                                         During our review period. the sectors     tube products did not use the following
    We determine that subsidiP.s are not        and industries which are eligible for       programs:
being provided to manufacturers,                benefits were listed on a Ct!neral            A. Exemption:; /ram or De-'erra!s of
producers, or exporters in Turkey of            Incentives Table. Producers of spiral      Customs Duties and Other Duties. Fees
certain welded carbon steel pipe and            tube were included on the table. Some      and Ta.Y.es. Under the General
 tube products under the following              of the sectors and industries listed on    Incentives Program, eligible companies
program:                    .                   this table qualified for benefits only     with investment incentive certificates
    A. Genera/Incentives Program. The           with respect to export oriented            are exempt from customs duties and
General Incentives Program is designed          investments; however, for the great        other taxes on imports of capital
 to implement the targets of Turkey's           majority, including spiral tube            equipment related to the investment
 five-year development plan and annual          producers, there was no export              project for which the investment
development programs. The government            requirement.                                incentive certificate is is~ued.A-5
                                                                                                                             Deferrals



    Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                      PUBLIC DOCUMENT
         Case 1:20-cv-00133-SAV Document 40 Filed 05/07/21                                         Page 354 of 1077
                                                 A-6- Scope Inquiry -
                   Barcode:3883995-04 A-549-502 SCO                                              Line Pipe


1272                    Federal Register     I   Vol. 51. No. 7   I   Friday, January 10. 1986         I   Notices

of duties were discontinued. (In our          time, we determine that critical                 DOC Position: We agree. See the
preliminary determinations. we stated         circumstances do not exist with respect        section of this notice entitled "Programs
that exemptions under this program            to standard pipe and tube and line pipe        Determined to Confer Subsidies."
were also available for imports of raw        from Turkey.                                   Respondents' Comments
materials. At verification we learned
that this is not the case: such              Petitioners' Comments                              Comments were submitted by counsel
exemptions are given under Decree                 Comment 1: Petitioners argue that the      for the government of Turkey, for the
Number 84/8861. discussed above.) Wa          Department should find that critical           Boruaan Group and for Mannesmann-
verified that this program was not used       circumstances exist with respect to the        Suemerbank.
during the review period.         .           subject merchandise.                               Comment 1: The govemment of
    B. Interest Rebates on Export                 DOC Position: We disagree with             Turkey argues that the Export Tax
Financing. Companies with investment          petitioners' contention that imports of        Rebate program operates as a bona fide
incentive certificates under the General      these products have been massive over          non-excessive rebate of indirect taxes
Incentives Proaram are eligible to            a relatively short period-a prerequisite       and thus ie not countervailable.
receive expolt financing with interest      • for a finding of critical circumstances.           DOC Position: Unit11985 the Export
rebates. We verified that thia program            Comment 2: Petitioners argue that          Tax Rebate program did operate
was not used durin& the review period.        benefits provided under the General            primarily to rebate indirect taxes. It
    C. $25 Per Ton Bock-up Fund.              Incentives Program ar& countervailable         would have been countervailable only
Exporters of certain iron and steel           subsidies, despite the fact that they are-     to the extent that some dir-tct taxes
products are elisible to rec:eive a $20 per not limited to a specific enterprise or          were rebated and hence may have
ton payment from Turkey's Support and         industry, or group of enterprises or           constituted an overrebate. The issue is
Price Stability Fund for each ton of          indus tries.                                   moot, however. because the government
domestically produced iron and steel              DOC Position: We have verified that        of Turkey instituted a value-added tax
used in the exported product. (It was         the General Incentives Program not only        in January 1985, replacing most direct
once $25 per ton; hence the name of the       is generally available to Turkish              and indirect taxes. The incidental
program.} Certain welded carbon steel         industries, but that the pipe and tube         indirect taxes remaining, taxes on
pipe and tube products are aot among          industries receive no benefits providing       banking and insurance transactions, are
the products eliaible for these payments. a de facto advantase. The petitioners              not taxes on physically-incorporated
Negative Determinations of Critical           rely upon the Court of lntemational            inputs. Therefore, as of 1985 the tax
Circumstances                                 Trade decision in Cabot Corp. v. United         rebate in its entirety is counlervailable.
    Petitioners alleged that ..critical       States.- C i t - Slip Op. 8S-10Z                   Comment 2: The government of
                                              (Oct. 4. 1985} for abe proposition that we     Turkey argues that the Departm·ent
circumstances" exist with respect to
imports of the subject merchandise.           are   to countervail generally available        should take into account the changed
Under section 705(a)(2) of the Act, we        programs. We do not follow that                 status of the Export Tax Rebate
must determine whether critical               decision.                                       program, based upon the significant
circumstances exist as alleged under              Comment 3: Petitioners argue that,          change in Turkish tax law on January L
section 703(eJ. Critical circumstances        because of the elimination of indirect          1985, and calculate a weighted-average
exist when: "(AJ the subsidy is                taxes on physically incorporated inputs        rate for 1984 and the firs~ six months of
 inconsistent with the Agreement: and          into the subject merchandise. the export       1985.
 (B) there have been massive imports of        tax rebate has become a straight export           DOC Position: We disagree. One of
 the class or kind of merchandise which        subsidy. They also argue that where. as        the reasons why the Department
 is the subject of the investigation over a    here. recurring export payments are tied       recognizes alterations (after its review
 relatively short period."                     to particular shipments, the subsidy           period) in programs. which result in a
     Because we have determined that           should be calculated on the amount that        fundamental change in the bestowal of
 there have not been massive imports of        wiiJ be available to be collected on each      benefits. is to adjust the deposit rate to
 standard pipe and tube or line pipe over      shipment.                                      correspond more accurately to eventual
 a relatively short period. we need not           DOC Position: We agree. See the             duty liability. Because of the elimination
 address the issue of whether the              section of thia notice entitled "PrograiM      in 1985 of prior stage indirect taxes on
 subsidies in these investigations are         Detennined to Confer Subsidies."               physically incorporated inputs into
 inconsistent with the Subsidies Code.            Comment 4: With respect to the              certain welded carbon steel pipe and
     To determine whether there have           Preferential Export Financing program,         tube products and indirect taxes levied
 been massive imports of the products          petitioners B'I!IU& that the Department        at the final stage, the entire amount of
 under investigation over a relatively         should not take its elimination into           export tax rebates in 1985 ia
 short period of time, we considered: (1)      account by reducing the depoait- rate,         countervailable. We have adjusted our
 Whether imports have surged ·recently:        unless all benefits have ceased before         deposit rate to reflect this fact.
  (2) whether recent import penetration         July 30. 1985, the date of suspension of          Comment 3: All respondents argue
  ratios have increased significantly: and      liquidation for standard pipe and tube.        that if the Export Tax Rebate program is
 (3) whether recent imports are                    DOC Position: Because we have now           countervailed, the rate should n>Jlect
  significantly above the average               determined that critical circumstances         actual utilization, rather than the levels
  calculated over the last three years.         do not exist with respect to either            of rebate nominally available.
  Based upon our analysis of the                product, the date on which suspension             The Borusan Group further argues that
  information, we determine that imports        begins is October 28, 1985, which is after     its rate for this program should reflect
  of standard pipe and tube and imports         the last loans were repaid. Thus. the          the amount of benefit actually received
  of line pipe have not been massive over       argument raised by petitioners is moot.        in 1984, nat the amount applied for in
  a relatively short period.                       Comment 5: Petitioners argue that the      1984."
     Since massive iJnports of standard         deposit rate should include benefits            DOC Position: We agree that the rate
   pipe and tube and of line pipe do not         available under the new Resource             should be calculated on the basis of
   exist over a relativPly short period of       Utilization Support Fund.                    ~ctual utilization. We have calculated
                                                                                                                                A-6



         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                 PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40                                Filed 05/07/21       Page 355 of 1077
                   Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                  -    Line Pipe
                                                                  A-7


                       Federal Register      I   Vol. 51, No. 7   I   Friday. January 10, 1986   I   Notices                    127'

the subsidy rate for this program on· the       Comment 5: All respondents argue          the amount of export proceeds
basis of rebates earned during the           that the Department's calculation of the     repatriated and converted into Turkish
review period. In calculating the duty       rate for the Export Tax Rebate program       lira.
deposit rate, we took into account the       was incorrect, in that it was based on an         Comment 9: The government of
fact that one of the companies               erroneous assumption concerning the          Turkey argues that if the Department
persistently did not repatriate and          opera~ion of the supplemental tax            countervails the RUSF payments to
convert into Turkish lira the entire         rebate.                                      exporters, it should take into account.
amount of its export earnings on sales to       DOC Position: We agree. The               delays in receiving benefits and
the United States. See section of this       operation of the supplemental rebate         Turkey's high inflation rate in
notice entitled "Programs Determined to      was clarified at verification and we         calculating the benefit. Also. Borusan
Confer Subsidies."                           have adjusted our calculation.               argues that if the Department
   When a tax program operates to               Comment 8: Mannesmann-                    countervails this program it should take
rebate a fixed proportion of the value of    Suemerbank argues that it is entitled to     into account the factors which make
each shipment, which is known to the         an offset from the rate for the Export       utilization lower than the nominal rate
exporter during the review period, we        Tax Rebate program for indirect taxes        of benefit.
countervail the amount of benefit earned     paid in 1985 on physically incorporated         · DOC Position: Under section 771(6)(B)
during the period, rather than the           imputs.                                      of the Act, an offset is allowed for "any
amount received "Certain Carbon Steel           DOC Position: The questionnaire           loss in the value of the subsidy resulting
Products from Brazil: Final Affirmative      response of the government of Turkey         from its deferred receipt, if the deferral
Countervailing Duty Determinations" (49      and information obtained at verification     is mandated by Government order." The
F.R. 17988, 17991, April26, 1984);           show that indirect taxes on physically       delays in receiving RUSF payments and
"Ceramic Tile from Mexico; Final             incorporated inputs were abolished by        the effect of inflation are not such
Results of Administrative Review of          January 1. 1985. H Mannesmann-               allowable offsets.
Countervailing Duty Order" (49 F.R.          Suemerbank continued to pay such                  We have taken into account the fact
9919, March 16. 1984). The rationale for     taxes during the first six months of 1985,   that, because RUSF payments are made
countervailing amounts received applies      we must regard this as an aberration.        only on the amount of export proceeds
when the recipient could not anticipate      Verified information supplied by the         repatriated into Turkish lira, utilization
precisely how much would be received         government of Turkey is controlling in
                                                                                          of this program may be lower than the
and hence could not make business            this si tua lion.                            normal rate of benefit.
decisions based upon benefits earned.           Comment 7: All respondents argue
                                             that the Preferential Export Financing            Comment 10: The government of
   Comment 4: The government of              program should be excluded from the          Turkey and Mannesmann-Suemerbank
Turkey and Mannesmann-Suemerbank             deposit rate because it haa been             argue that benefits to producers of the
argue that the rate for the Export Tax       eliminated. ·                                subject merchandise under the General
Rebate program should be reduced to             DOC Position: We agree. See               Incentives Program are not
account for: (i) Government·mandated         "Programs Determined to Confer               countervailable because these benefits
delays in receiving payment as provided      Subsidies" section of this notice.           are not linlited to a specific enterprise or
in section 771(6)(B) of the Act, and (ii)       Comment 8: All respondents argue          industry or group of enterprises or
the payment of a portion of the rebate       that payments to exporters from the          industries. In the alternative, they argue
with low-interest bonds.                     RUSF should not be countervailed,            that these benefits should not be
   DOC Position: We disagree with botho      because countervailable benefits should      countervailable because producers of
of the proposed reductions.                  be measured on a receipt basis and           the subject merchandise have ceased to
   The delays in receiving payment,          none of the companies had received           be eligible under the GIP.
described by counsel for Mannesmann-         payments on exports to the United                 DOC Position: We agree with the first
Suemerbank as being due to                   States under this program during the         argument. See the section of this notice
"Government procedures and                   period covered by the Department's           entitled "Programs Determined Not to
bureaucratic delays," are                    questionnaire. They also contend that        Confer Subsidies."
administrative; they are not mandated        the value of benefits is too speculative          Comment 11: Borusan argues that its
by government order.                         and uncertain to measure at this point.      subsidy rate is significantly lower than
    With regard to payment of a portion         DOC Position: We disagree. In order        those of the other fll1Jls, and that it is
of the rebate with low-interest bonds,       to apply our program-wide change             entitled to a company specific rate.
we do not have verified information to       methodology consistently, we must take            DOC Position: The difference in the
support this claim. Although we learned      into account not only ti1e elimination of    levels of subsidization between Borsuan
at verification that one company had .       benefits (as we have doTJ.e with regard to   and the weighted-average rate is not
received low-interest bonds in part-         the Preferential Export Financing            large enough for us to consider it
 payment of the rebates on two export        program), but also the intr~duction of       significant.
sJles, and were subsequently informed        new ones. Although none of the                    Comment 12: All respondents argue
 by another company that it had also         companies had received RUSF                   that the Department has no basis for
 been paid with such bonds. we do not         payments on exports to the United            finding that critical circumstances t?xist
 have verified information to show that it    States as of June 30, 1985, the record       in these investigations, because: (i)
 is common practice to make payment in        shows that the two companies that            Imports have not been massive over a
 this manner. Also, there is no evidence      exported to the United States in 1985        relatively short period, and (ii) the
 that the other company subject to these      have applied for such payments, and we       subsidies are not inconsistent with the
 investigations received the rebates in       know of no legal or administrative           Subsidies Code.
 this manner. Further. we cannot              impediments to receipt. Because                  DOC Position: Because we have
 speculate that receipt of these bonds        benefits are a fixed proportion of export    determined that critical circumstances
 warrant& any reduction in the net            value. their valuation is not speculative    are not present, for lack of massive
 subsidy at aU, much less what that           or uncertain. We have taken into             imports over a relatively short A-7period.
 amount should be.                            account that payment is made only on          the is,;ue rais ~d by re~pondents with


    Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                  PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                              Filed 05/07/21            Page 356 of 1077
                       Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                      -   Line Pipe
                                                               A-8

127<1                  Federal Register     I Vol. 51, No.      7   I Friday. January tO. 1986 I Notices
respect to the second prong of the test     Deputy Aasistant Secretary for Import
aremooL                                     Administration.
Verification                                   The lTC will determine whetber these
                                            imports materially injure, or threaten
   In accordance with section 17e(a) of     material injury to. a U.S. i.ndustry within
the Act. we verified aU infonnation used    45 days of the publication of this notice.
in making our final detenninationa.           If the lTC determine• that material
D¢ng verification we followed               injury or the threat of material injury
standard verification procedures.           does not exist, tbeae proceedings will
including meeting with government           be terminated and aU eatimated duties
officials, inspection of documents and      deP.osited or security posted as a
ledgers, and tracing the information in     result of the suspensioR of liquidation
the responses to source documents.          will be refunded or cancelled. lf,
accounting ledger-. and fiDancial           however, tbeiTC determinea ~hat such
st~tements.                                 injury does exiat. we will issue a
                                            countervailing duty order, directing
SuspensioR of Llqui~atiOil                  Customs officers to assess a
   In accordance with section 703(d) of     countervailing duty on certain welded
the Act. oo October 28. 1985, we            carbon steel pipe and tube products
instructed the U.S. Customs SerYice to      from TurkeJ entered, or witbdrawn from
suspend liquidation of all entries of       warehouse, for consumption. on or after
standard pipe and tube from Turkey          the date of suspension of liquidation,
which were entered, or withdrawn from       equal to tbe net subsidy amount
warehouse, for consumption on or after      indicated in the "Suspension of
July 30. 1985. and to suspend liquidation   Liquidation" section of this notice.
of all unliquidated entries of line pipe       This notice ia published pursuant to
from Turkey which were entered. or          section 70S(d) of the Act (19 U.S.C.
withdrawn from warehouse. for               167ld(d)}.
consumption on or after October 28,         Paul Freedeuberw.
1985.                                       Assistant Secretary far Trade Administration..
   Because we have now determined           JanWUJ e. 1988.
that critical circumstances do not exist    (FR Doc. -..:iiM Filed 1-8-88; 8:45am)
with respect to either product. we are      -.uNCI COOII :lllo-cMWI '
directing the U.S. Customs Service to
terminate suspension of liquidation of
all entries of standard pipe and tube
from Turkey that were eutered or
withdrawn from warehouse, for
consumption. between July 30 and
October 28, 1985, and to release any
bond, or other security, and refund any
cash deposit on these entriea. As of the
date of publication of this notice in the
Federal Resister, the liquidation of aU
entries, or withdrawals from warehouse.
for consumption, of-these products wiU
continue to be suspended and the
Custom• Service shall require an ad
valorem cash deposit or bolld for aU
such entriea of these producta at 17.80
percent ad.valorem.
   This suspension will remain in effect
until further notice.        ·
lTC Notification
  rn accordance with section 70S( f) of
the Act, we will notify the lTC of our
determinations. In addition, we are
makins available to the lTC all non-
privileged and non-confidential
information relating to these
investigations. We will allo"' the lTC
access to all privileged and confidential
information in our files. provided the
lTC confirms that it will not disclose
such information. either publicly or
under an administrative protective                                                                                   A-8
order. without the written consent of the


        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                 PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                                 Filed 05/07/21              Page 357 of 1077
                Barcode:3883995-04 A-549-502 SCO - Scope
                                                    A-9 Inquiry                       -    Line Pipe


                     Federal Rflliater       I   Vol. 51, No. 17    I   Monday. January 27. 1986        I     Notices

lA-~1                                            United States at less than fair value          Schedule. of the United State1
                                                 within the meaning of eection 731 of the       AIUiotated.
Antidumping: Circular Welded Carbon              Act (19 U.S.C. 1673), and that these
Steel Pipes and Tubes From Thailand;             importl are materially injuring. or            Fair Value Comparisons
Final Determtndon of &ales -' Len                threatening material injury to. a U.S.           To determine whether sales of the
Than Fltlr Vlllue                                industry.                                      subject merchandise in the United·
AGENCY: International Tra'de                        After reviewing the petition, we            Stlltes were made at less than fair value
Adminiatration.Jmpoi1 Administration,            determined that it contained IUfficient        we compared the United States pr.ice
Commerce.                                        grounda upoa which to Initiate an              with the foreign market value.
ACTION: Notice.                                  antidnmping investigation. We initiated
                                                                                                Uaited StatH Price
                                                 the inveltigation on March ZD. !985 (50
8UMMARV: We have detennined that                 FR U068). and IIOtified tbe ITC of our            As provided in section 772(b) of the
certain cirwlar welded carbon 1teel              action.                                        Act, we used the purchase price of the
pipes and tubes from Thailand are                   On April15, 1185, tbe rrc   found that      subject merchandise to represent the
being. or are likely to be, sold in the          there ilia reuaaable indication that           United States priae because tht<
United States at less than fair value, and       imports of certain circular welded             lnfJ'I'chandise was sold']Jrior to the date
have aotifaed the U.S. latemational              carbon steel pipes and tubes from              of importation to unrelated purchasers
Trade Corami.aaion (ITC) of our                  Thailand are materially injuring. or           in the United Statl!'ll. We calculated the
determiuatioll. We have ahso dira:ted            threatening material injury to. a U.S.         purchase price based on the FOB or C +
the U.S. Cutoms Service to oontiDue to           industry (U.S. ITC Pub. No. 1880. April        I packed price. We made deductions.
suspend lile liquidation of all entries of       1985).                                         where appropriate, for foreign inland
certain circular welded carbon 1teel               On July 11. 1985, the petitioners            freigltt, inland and marine insurance,
pipes and tubes from Thailand that are           alleged that the resp011denta' home            handling and brokerage charges. We
entered. or withdrawn from warehouse,            market sales prices were below cost of         increased the United States price by the
for coniiWDJ)ti011, em or after October 3,       production.                                    amonnt of import duties imposed by
1985, and to require a cash deposit or              On July !6, 1985, the petitioners           Thailand which had been rebated by
bond for each eDtry in an amount equal           requested that we postpone the                 reason of the exportation of the
to 15.19 percent ad valorem for Saha             preliminary determination until                merchandise pursua11t to aection
Thai Steel Pipe Company and 15.80                September 26, 1985. They also alleged          772(d)(l)(B) of the Act (19 U.S.C.
percent for Thai Steel Pipe lnduatry             that critical circumstances exisL We           t6i'7a( d )(1 )(B)).
Company.                                         postponed the preliminary                      ForeiJn Market Value
EFFEcnVE DATE: January 'D,1988.                  determination on July 18, 1985 (50 FR
FOil FURTHEIIINFORMATION CC*TAC'r.               30493).                                          The petitioners aneged that sales in
John J. Kenkel or Charles Wilson. Office            On July 25, 1985, we initiated a cost of    the home market were at prices below
of Investigations, Import Administration,        production iDvestigation.                      the cost or producing tbe merchandise.
International Trade Administration, U.S.            We invutiaated Saba Thai Steel Pipe         We attempted to exanrlne production
Departme.Dt of Commerce, 14th Street             Company.IJd., (Saba Thai) and Thai             colla including all appropriate costs for
and CWUltitution Ave11ue. NW..                   Steel Pipe Industry Company, Ltd., (Tftai      materials, fabrication end gelle'l'al
Washington. D.C. 20230; telephone: (202)         Steel) the manufacturers who account           expenses. However, as explained in the
377-5404 ar (202) 377-5288.                      for all Tlaai exports of the merchandise       verification sectioa of this notice. below,
                                                 to the United States. We examined 100          we were unable to verify portions of the
IUPPLEMPITARY IIIFORMATION:
                                                 percent of &he Bales made by these             respondents' cost of production
Final Determination                              companies during the period of                 information. Therefore, for those
   We have determined that certain               investigation.                                 portioos which could not be verified. we
circular welded carbon steel pipes and             On September 26, 1985, we made an            calculated the cost of production by
tubes from Thailand are beiJ18. or are           affirmative preliminary determination          using the best information available,
likety to be, sold in the United States at       (50 FR 40427~                                  which was estimates derived from the
less than fair value. as provided in               We verified the respondents'                 respondents' and petitioners'
section 735 of the Tariff Act of 1~0. as         questionuaire reapoaes on October 1~           information.
amended (19 U.S.C. 16i3d) [the Act).             24.1985.                                         In accordance with aeclion
The weighted-average margins are listed            We conducted a pllblic hearing on            773(a)(1)(A) of the Act, when there were
in the "Suspenaion of Liquidation"               December 5, 1985.                              1ufficient eales of such or similar
section of thia notice.                            On December 8, 1985. we postponed            111erchandise at or above the cost of
                                                 our final determination until not later        production for a particular product
Case History                                                                                    group, we calculated foriegn market
                                                 than January 18. 1~.
  On February 28. 1985, we received a                                                           value for Thai Steel based on home
petition filed in proper form from the           Scope of lllvestigation                        market sales. packed, to unrelated
Standard Pipe Subcommittee of the                  The products under investigation are:        purcha~ers. When there were
Committee on Pipe and Tube Imports.              certain circular welded carbon steel           insufficient sales or such or similar
and its member companies, on behalf of           pipes and tubes, also known aa                 merchandiae at or above the cost of
the U.S. industry producing certain              "standard pipe" or "structlD'al tubing."       production for a particular product
circular welded carbon steel pipes and           which includes pipe and tube with an           group. we uted constructed value as the
tubes. In compliance with the filing             outside diameter of 0.375 inch or more         basis for comparison.
requirements of I 353:36 of the                  but not over 16 inches. or any wall              When foreign market value was based
Commerce Regulations (19 CFR 353.36).            thickness, as currentl)· provided in items     on home market price, we made
the petition alleges that imports of the         610.3231, 610.3234. 610.3241, 610.3242.        comparisons or "such or similar"
subject merchandise from Thailand are            610.3243, 610.3252. 610.3254, 610.3256.        merchandise groups based on grade.
being. or are likely to be, sold in the          610.3258 and 610.4925 of the Tariff            dimension. and end finishA-9 selected by




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                         PUBLIC DOCUMENT
           Case 1:20-cv-00133-SAV Document 40                                Filed 05/07/21           Page 358 of 1077
                                                          A-10
                            Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                    -   Line Pipe


                       Federal Rfllister / Vol. 51, No. 17          I   Monday. January 2.7, 1986      I   Notices                 1385

Commerce Departmentlnduatey experts.             above the cost of production. we used             The second criterion is whether the
Where foreian market value was based             delivered home market prices to               importers knew, or ahould have known.
on constructed value, we used timely             determine the foreign market value.           that the exporter was dumping the
information submitted by Thai Steel              From these delivered prices we                merchandise. We normally consider
when we were able to verify it and,              deducted inland freight coats and trade       margins of 25 percent or more to
otherwise, best Information available for        discounts. We made adjustment. for            constitute conatructive knowledae of
materials, fabrication. aeneral expenses,        diHerences in credit costa. We alao           dumping. Since the margins in this caae
profit, and packins costa. When                  subtracted home market packiq coats           do not meet or ex.ceed this level. we find
appropriate for constructed value,               and added U.S. packing charges.               tht knowledge of dumping cannot be
adjustments were made under I 353.15                For product groupings for which there       imputed to the importers.
of the Commerce Repletions for.                  were insufficient sales at or above the            Because we do not have either a
differences in circumstances of sale             cost of production. we calculated the          history of dumping or knowledge on the
between the two markets. These                   constructed value by using Information         part of the importers that the
adjustment• were for differences In              submitted by Saba Thai when it was             merchandise was being dumped, we,
credit costs. Since the amount for               timely and we were able to verify it.          therefore. do not have to consider
general expenses was areater than 10             and, otherwise, best information               whether there are massive imports over
 percent of the cost of materials and            available for cost of materials,               a relatively short period.
 fabrication, we did not need to adjuat it       fabrication, general expenses, profit.             Thus, for the reasons described above,
 to the statutQry minimum of 10 percent.         and packing costs. Since the amount for        we determine that "critical
 Since the amount for profit was less            general expenses was lesa than ten             circumstances" do not exist with respect
 than eight percent of the coat of               percent of the cost of materials and           to pipes and tubes from Thailand.
 materials. fabrication and aeneral              fabrication, we adjusted it to the
 expenses. ill accordance with statutory         atatutory minimum of ten percent. Since        Veriftcatioa
 requirements, we added eight percent of         the amount for pJ'9fit waa less than elsht         In accordance with section m(a) of
 the aum of the coat of materials.               percent of the cost of materiala.           ,. the Act, the Department attempted to
 fabrication and aeneral expenaes for            fabrication and general expenses, in           verify the cost-of-production data of
 profit.                                         accordance with atatutory requirements, Thai Steel and Saba Thai. However,
    In the caae of Thai Steel, we found          we added eight percent of the sum of the respondents submitted numerous
 sufficient aales In one product pup at          costs of materials, fabrication and            revisions to the cost-of-production data
 or above the coat of production to allow        general expenses for profit. Where             shortly before the start of and during the
 us to use ita delivered home market              appropriate for constructed value,            on-site verification. In addition, there
 prices to determine foreisn market              adjustments were made under I 353.15           was a lack of aufficient supporting
 value. ·From these delivered pricea we          of the Commerce Regulations for                documentation for certain portions of
 deducted inland freiaht costs. We made           differences in credit costs in the two         the respondents' cost-of-production
 adjustment. for differences In credit            markets.                                       information. Therefore, we determined
 costs in accordance with I 353.15 of our         N~tiveDe~tionofCritical                        that portions of the cost of production
 Resulationa (19 CFR 353.15). Since there         CircumataDc:ea                                data submitted by the respondents could
 were- no home market packing costs. we              The petitioners allesed that Imports of not be verified.
 added the packiDs COlla Incurred on              pipe and tube from Thailand present
 sales to the United States.                                                                     Petitlaaen' Commeala
                                                  "critical circumstances." Under aection
    ln accordance with current                    7S5{a)(3) of the Act. critical                    Comment 1. The petitioners allege that
  Departmental poUcy, we also deducted            circumstances exist if we determine •          critical circumtances exiat and that the
  from foreign market value for both              that (1) There is a history of dumping In      Department should Impute knowledge of
  respondents a business or sales tax             the United States or elsewhere of the          dumping to the importers based on
  which Is levied on domestic aales of            class or kind of merchandise which is          prices of pipe Imports from countries
  pipe and tube at a 5.5 percent rate.            the subject of the investigation: or the       other than Thailand. price of coil
  Although section 172(d)(1)(C) of the Act        persoo by whom, or for whose account.          imports and margins lower than 25
  calls for addiq these taxes to the              the merchandise waa imported knew or           percent.
  United Statea price. this would result In       should have known that the exporter               DOC Position. We have found that
  distortiq the &ax absent an ad valorem          was selling the merchandise which ia           critical circumstances do not exist.
  margin. We are unable to establish what         the subject of the investiaation at less       Petitioners' position ignores the many
  the appropriate tax basis would be for          than its fair value: end (2) thenl have        financial complexities and adjustments
  the exported merchandiae since it is not        been massive imports of the clau or            that are essential in calculating whether
  subject to the tax. ln the abaence of           kind of merchandise that ill the subject       merchandise is sold at leas than fair
  knowin& what the tax addition to U.S.           of the investiaation over a relatively         value. Only after thorough investigation
. price sh,ould be, we cannot calculate the       short period.                                  and verification can such a
  differential. Therefore. as best           ·       In determining whether there is a           determination be made under aaction
  information. we are maklns the                  history of dumping of the products under 773 of the Act. Short-hand formulas for
  adjustment by deductiq these taxes              investigation, we ascertain whether            Imputing knowledge of dumpiq such as
  from the price of the home market               there have been any prior investigations        those suggested by petitioners run the
  merchandise. Deductina from the home            of these products in any other country.        risk of arbitrarily penalizing importers
   market price is the only lax neutral           When Australia investigated theae               who believe In good faith that their
  adjustment for both the ad valorem and          products, it made a nesative final              importa are not being dumped.
   absolute margin.                                determination in February 1985. Neither           Comment 2. Petitioners state that the
     In the' case of Saba Thai. we found           the Department nor Treaaury has                Department should use the best
   aufficient sales at or above the cost of        investigated these products before.            information available since the
   production for some product groupiqa,           Therefore. we find that there is no            Department could not examine
   but not for others. For thoee aalea at or       history of dumping.                            underlyiq documentation to test the
                                                                                                                                 A-10



           Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                  PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40                                  Filed 05/07/21              Page 359 of 1077
                 Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                       -    Line Pipe
                                                                  A-ll


3386                  Federal Register        I   Vol. 51, No. 17     I   Monday, Janu~ry 27, 1986         I   Notices

accuracy of the summary documents at              consider only the home market price in            DOC Position. The Department
verification for one company. and the             the same month as sales to the U.S.             considers the financing expense of
information and methodology changes               Since the only sale to the U.S. occurred        assets. long-term or short-term, to be
significantly at the other company.               in February. 1985, then the Department          fungible and. therefore, a general
   DOC Position. We agree. The                    need look at only February, 1985, home          expense of operating the company.
Department used the best information              market sales.
available for those costs presented in                DOC Position. We disagree. It is our        Respondents' Comments
the respondents' submission which                 practice to use foreign market value for            Comment 1. Respondents contend that
could not be verified.                            the entire period of investigation. unless      the Department should not use best
   Comment 3. Petitioners state that the          we are investigating imports from a             information available because they gave
Department should use coil costs of Thai          hyper-inflationary economy or rapidly           the verification team revised data at the
Steel only for the last three quarters of         chapging prices. Therefore, we have             outset of the verification and the data
Thai Steel's 1984-1985 fiscal year                used all home market sales during the           were fully verified. Any changes made
instead of the full year.                         period of investigation.                        to the data were insignificant.
   DOC Position. We agree. The                         Comment 9. The petitioners contend
Department used best information to                                                                   DOC Position. The purpose of
                                                  that the Department should compare              verification is to assess the accuracy of
adjust the material costs to reflect the          U.S. sales of ASTM-120 pipe to both
costs of the higher priced coils which                                                            the response to the Department's
                                                  British Standard medium and heayY               questionnaire which is required, in most
 were used by the company for the nine            pipe sold in the home market because
 months ended March 31, 1985.                                                                     instances, prior to the preliminary
                                                  the specification of ASTM 1-120, in
   Comment 4. Petitioners contend that                                                            determination. When required,
                                                  terms of wall thickness. is between both
certain costs for Thai Steel are incorrect,                                                       respondents. have an obligation to
                                                  British specifications for some sizes and
 specifically. the scrap rate, production         is thicker than the heavy specifi;:ation        provide the Department with an
 rates and zinc yield.                                                                            accurate and complete response prior to
                                                  for other sizes.
   DOC Position. In determining the steel              DOC Position. Our Departmental steel       the preliminary determination so that
 scrap rate, zinc yield loss and                                                                  the Deparbnent has accurate and
                                                   industry experts agree. When ASTM-
 transformation costs to be used for              120 pipe wall thickness is closer to            complete information on which to base
 calcula ling the cost of production. the          British Standard medium, we used that          its preliminary determination. That
 Department analyzed the respondent's             for comparison purposes. Likewise.              obligation is not met where a
 data. which was considered by the                 where the ASTM-120 is closer to British        respondent reconstructs its response
 Department not to be verified. to                 Standard heavy, we used it.                    after the preliminary determination and
 determine the reasonableness of the                                                              presents it to our analysts or
                                                       Comment 10. Saba Thai's duty
 data compared to available U.S.                                                                   accountants shortly before the start of
 ind!lstry data. The Department accepted           drawback claims cannot be correct,
                                                   particularly in light of what it pays for       the verification or at the verification
 the company's steel scrap rate but we                                                             site. Indeed, this may render
 adjusted the transformation costs and ·           coil.
                                                       DOC Position. We disagree. We               meaningless our-preliminary
 zinc yield loss.                                                                                  determination. In addition, a thorough
    Comment 5. Petitioners contend that            verified the amount that Saba Thai
                                                   collects for duty drawback and have             on-site verification can be conducted
 the Department may not have included                                                              only where the Deparbnent has the
 in the cost of production and may not             used that amount.
                                                       Comment 11. Petitioners contend that        opportunity: (1) To fully analyze
 have verified certain items. such as flux,                                                        information included in the response, (2]
 acid for pickling and energy costs.               certain costs of Saha Thai do not seem
                                                   plausible, specifically scrap loss, factory     to assess comments submitted by other
    DOC Position. These costs were                                                                 parties to the proceeding, and (3] to
 included as part of the fabrication costs.        overhead and finishing galvanizing
                                                   costs.                                          develop questions to pursue at the on-
 and adjusted accordingly. See Comment                                                             site verification. In cases where initial
4.                                                     DOC Position. The Deparbnent did
                                                   not consider the cost of manufacturing          or supplemental responses to
   Comment 6. The Department should                                                                questionnaires are due after the
consider the business tax as a cost of             presented in the response received by
                                                   the Deparbnent prior to its verification        preliminary determination date, they
manufacturing rather than as a general                                                             must be submitted in a timely manner to
expense.                                            to be verified. Therefore, we adjusted
                                                    such costs.                                    allow for analysis, comments and the
   DOC Position. We disagree. The                                                                  development of questions prior to
business tax was considered a part of                  Comment 12. Petitioners contend that
                                                    the business tax should not be' included       arrival at the verification site. Thus.
the general expenses because it is paid                                                            while correction of minor errors is
on sales.                                           in Saha Thai's production costs If it is
   Comment i. The amount of the                     paid on sales.                         -       acceptable during verification, as a
business tax paid should be calculated                 DOC Position. In comparing cost of          general matter we will not accept
by applying 5.5 percent to the price of             production to home market sales. we            portions of responses (or entire.
pipe after deducting the amount of the              included the business tax in each. We           responses] when they are changed in
tax.                                                did not include the business tax in             major respects shortly before the start of
   DOC Position. We disagree. The                   constructed value or in the home market         the verification or at the verification site
business tax is already included in the             sales price, nor in the U.S. sales price        because there is insufficient time for
home market price of the pipe.                      when making our fair value                      analysis and. verification.
Therefore. we subtracted the verified               comparisons.                                       In this case both respondents prior to
amount from the home market price.                      Comment 13. Petitioners contend that        and in the course of the verification
   Comment 8. Since the foreign market               not all interest expense should be             made significant changes in the cost
value, pursuant to section 773(a)(l). is             allocated to SG&A expenses.                    submissions because the respondents
 the price in the home market at the time            Specifically. interest expenses arising        were unable to provide support for their
 of sale of the merchandise within the               from supplier credits should properly be       responses and because of the discovery
 United States. the Department should                considered a part of raw material costs.       of errors and inconsistencies.
                                                                                                                              A-11



 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                          PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                                                Filed 05/07/21                       Page 360 of 1077
                                                      A-12- Scope Inquiry
                         Barcode:3883995-04 A-549-502 SCO                                                                 -   Line Pipe


                       Fedenl Rqister         I Vol. 51,-No.             17     I Monday,              January Z7. 1986           I   Notices            1387

    Comment 2. R.eapondenta contend that          poetiDg of a bond equl to the estimated
the Department. If it \Illes C0111tructed         weighted-nerage amount! by which the
value: should adjuat for circumstance•            foreign market value of the merchandise
of aale.                                          subject lo this invesUsation exC\'Ileda the
    DOC Position. We qree. See our                United States price as lhown in the
aection. 1upro. on "Foreisn Market                table below. This auapenaion of
Value."                                           liquidation will remain in affect util
    Comment 3. Respondents contend that           further notice.
with reapect to the outatanding                      Article Vl.5 of the General A:Jreement
countervailins duty order, the                    on Tariffs and Trade provide• that "(n]o
Department should adjuat the U.S. price           product . . . shall be aubject to both
to reflect the amount of the                      antidumpins and countervailing dutiea
COWltervailins duty attributable to an            to compensate for the same situation of
export aubaidy, instead of adjuatins the          dumping or export aubsicfuation." This
 deposit rate.                                    provision ia implemented by section
    DOC P06ition. We diaagree. The                772(d)(1)(D) of the Act. which prohibita
 statutory prohibition of section             •   aaseasins dumping dutiea on the portion
 77Z(d)(1)(D) Ia on double aaaeasment for         of the marsin attributable to export
 the aame lrituation of dumpin& or export          aubsidies. In the final countervailing
 ~n~baidization. Nevertbeleaa. the                 duty determination on certain circular
 Departmental practice baa been to                 welded carbon ateel pipes and tubea
 deduct tbe amount of the export subaidy           from Thailand, we found export
 from the dumpms depf)ait or bondins               wbaidies {50 FR S%751}. Since dumpq
 requirement whea there fa a final                 dutiea cannot be usessed on the portion
 countervailing duty order in effect on            of the margin attributable to export
 the imported merchandiae.lt is                    subsidies, there is no reason to require a
 reasonable not to collect a double                cash deposit or bond for that amount.
 deposit when there cannot be double               Thus. the amont of the export subsidies
 asseaameal There has not yet been any             will be aubtracted for deposit or bondins
 assessment of countervailing dutiea on            purposes from the dumping margins.
  the shipment• referred to by
 respondent.. If there Ia ultimately such
  an a11eaement attributable to export
  subsidies, asseasment of dumpins duties
  for that Q~ount will not be made. In the
                                                                                                             ....•
                                                                                                            -.
                                                                                                            Wtigllled-

                                                                                                            ........
  meantime, we will continue to deduct            s.N n,.; ..... ,._,. Cc ...................... ______ _        15.118
  the amount attributable to the export           n... ..... ,.. -..ry Cc------1                                 .-.eo
  subsidy &om the dumping deposit.                AI----·---..······-·----···--··-·····--·····-·                 tlll7
     Comment 4. 'lleapondenta contend that
  the Department erred In aot correcting a
  clerical error iD the preliminary               lTC Notif'iQtioa
  determination conc:emins the uae of                In accordance with section 735(c)(1) of
  Britilh Standard beavy pipe. when only          the Act. we will notify the lTC of our
  medium pipe should have been used.              determination. In addition, we are
     DOC Position. We diaqree. The                making available to the lTC all
   Department's steel induatry experts            nonprivileged and nonconfidential
   have decided that it ia proper 110 include     Information relating to this
   British Standard heavy pipe for certain        investigation. We will allow the lTC
   product groups in making our                   access to all privileged and confidential
   compariaons.                                   information in our files. provided the
     Comment 5. Respondents contend that          ITC confirms that It will not disclose
   the Department should adjuat the               such information, either publicly or
   busineas tax by addina it to the U.S.          nnder an administrative protective
   purchase price instead of adjusting the        order. without the written consent of the
   foreign market nlue.                           Deputy Assistant Secretary for Import
     DOC Position. We disagree. See                Administration. The lTC will determine
   "Foreign Market Value," supra.                  whether these imports materially injure,
 Suapensioa of Liquidation                         or threaten materiP.I injury to. a U.S.
                                                  "industry within 45 days after we make
   ln accordance with section 733(d) of            our final affirmative determination
 the Act. we are directing the United                 This determination It publiahed
 States Customs Service to continue to             pursuant to section 735( d) of the Act (19
 auspend liquidation of all entries of             U.S.C.1673d(d).
 certain circular welded carbon ateel              P•ul Freedenbers.
 pipes and tubes from Thailand that are            Assistant Secretary far Trade Administration.
 entered, or withdrawn from warehouse.
                                                   January 16. 1966.
 for consumption. on or after October 3.
 1985. The United States Customs Service           [FR Doc. 86-1702 Filed 1-~; 8:45 •m)
 ahall require a cub deposit or the                8IUJNG COOl 1610-05-11
                                                                                                                                                  A-12



         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 361 of 1077
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                             B-1




                                        APPENDIX B

                  NOTICES OF THE INVESTIGATIONS BY THE COMMISSION




                                                                                         B-1



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                   PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21           Page 362 of 1077
                                   B-2 SCO - Scope Inquiry
           Barcode:3883995-04 A-549-502                               -    Line Pipe


    Federal~        I   Vol. 10. No. 208   I   Monday, October 28, 1985      I    Notices




                                                                [lnveetlgllllon No. 731-TA-252 (flnlll)l


                                                                and   T.-.
                                                                Certain Welded carbon Steel Pipes
                                                                          Ff'Oift ,._...
                                                                AMIICY: lntemational Trade
                                                                Commiuion.
                                                                ACTION: Institution ef a final
                                                                antidumping investigation and
                                                                schedulins of a hearirJs to be hetd in
                                                                connection with the investigation.
                                                                8UIIIIUdiY': The Comminion hereby !lves
                                                                notice of the institution of final
                                                                ~tidumping investigation No. 731-TA-
                                                                252 {FinaJ} aader aection 73S(b) of tbe
                                                                                 or
                                                                Tari!f Act 1930 (19 U.S.C. 1673d(b )J to
                                                                determine whether an industry in the
                                                                United States ia materially injured. or is
                                                                threatened with material injury, or t.~e
                                                                establishment of an industry in the
                                                                United States In materially retarded. by
                                                                          or
                                                                reason imports from Thailand of
                                                                certain welded carbon steel pipes and
                                                                tubes 1 which have been found ·by the
                                                                Department of Commerce. in a
                                                                preliminary determination. to be sold in
                                                                the United Statu at Ins than fair value
                                                                (LTFV). Unleu tbe investigation is
                                                                extended. Commerce will make its finn!
                                                                   1
                                                                     For purpotea of this iAvestijjlltioa. the term
                                                                "certain welded carbon 1teel pipes and tubes"'
                                                                covers welded carben 1tael pipn.-d 111bea4
                                                                circular a.. ..atcm. ~li indl a r - but not
                                                                over 16 inchH in oullide diameter. pnn:ided (or in
                                                                itema 8111.3231. 81o.3Z34. 1110.3241. 810.324:.:. 8111.3243.
                                                                810:3ZM.IIO.IZIA. IIIUZIIL.AIIIt ...Utili 1M
                                                                TarifTSchednln af 1M United Stalel Annataied          B-2
                                                                (111115) (TSUSA}.



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                               PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                                Filed 05/07/21       Page 363 of 1077
                  Barcode:3883995-04 A-549-502 SCO -B-3
                                                     Scope Inquiry                  -   Line Pipe


                     Federal Register       I· Vol.   SO, No. 2oa   I   Monday, October 28, 1985    I   Notices              43615

LTFV determination on or before                entry for good cause shown by the         Written Submissions
December 10. 1985. and the Commission          person desiring to file thP entry.           All legal arguments. economic
will make its final injury determination                                                 analyses. and factual materials relevant
by January 28. 1986 (see sections 735(a)      Service List.
                                                                                         to the public hearing should be included
and 735lb) of the act (19 U.S.C. 1673d(a}        Pursuant to § 201.11(d) of the          in prehearing briefs in accordance with
and 1673d(b))}. ·                             Commission's rules (19 CFR 201.11(d)),     1207.22 of the Commission's rules (19
  For further information concerning the      the Secretary will prepare a service list  CFR 207.22). Posthearing briefs must
conduct of this investigation. hearing        containing the names and addresses of      conform with the provisions of§ 207.24
procedures, and rules of general              all persons. or their representatives,     (19 CFR 207.24) and must be submitted
application. consult the Commission's         who are parties to this investigation      not later than the close of business on
Rules of Practice and Procedure. Part
                                              upon the expiration of the period for      December 19. 1985. In addition, any
207, Subparts A and C (19 Part 207), and
Part 201. Subparts A through E (19 CFR        filing en.tries of appearance. In          person who has not entered an
Part 201).                                    accordance with .201.16(c) and 207.3 or    appearance as a party to the
                                              the rules (19 CFR 201.16(c) and 207.3),    investigation may submit a written
EFFECTIVE DATE: October 1. 1985.
                                              each document filed by a party to the      statement of information pertinent to the
FOR FURTHER INFORMATION CONTACT:              investigation must be served on all other subject of the investigation on or before
Bonnie Noreen (202-523-1369}. Office of· parties to the investigation (as identified December 19. 1985.
Investigations. U.S. lnl'ernational Trade     by the service list), and a certificate of    A signed original and fourteen (14]
Commission. 701 E Street NW ..                service must accompany· .the doc~ment. · . copies of e,!lch ~ubmissian ..~u11t be filed·
Washington. DC 20436. Hearing-                The Secretary will not accept a            with the Secretary to th'e Commission in
impaired individuals are advised that                                                    accordance1with section 201.8 of the
                                              document for filing without a certificate
information on this matter can be .                                                      Commission's rules (19 CFR 201.8). All
                                              of service.
obtained by contacting the                                                               written submissions except for
Commission's TOO terminal on 202-724- Staff Report                                       confidential business data will be
0002.                                                                                    available for public inspection during
SUPPLEMENTARY INFORMATION:
                                                 A public version of the prehearing      regular business hours (8:45 a.m. to 5:15
                                              ataff report in this.inv~stigation will_be
                                                                                         p.m.) in the Office of the 'Secretary to the·
Background                                    placed in the public recora on November
                                                                                         Commission.
   This investigation is being instituted     27, 1985, pursuant to 1207.21 of the          Any business information for which
as a result of an affirmative preliminary     Commission's rules (19 CFR 207.21).        confidential treatment is desired must
determina lion by the .I?.!Partment of        Hearing                                    be submitted separately. The envelope
Commerce that imports of certain                                                         and all pages of such submissions must
welded carbon steel pipes and tubes              The Commission will hold a hearing in be clearly labeled "Confidential
from Thailand are being sold in the           connection with this investigation         Business Information." Confidential
United States at less than fair value'        beginning at 10:00 a.m. on December 12,    submissions and requests for
within the meaning of section 731 of the      1985, at the U.S. International Trade      confidential. treatment must conform
act (19 U.S.C. 1673). The investigation       Commission Building, 701 E Street NW ..    with the requirements of section 201.6 of
was requested in a petition filed on          Washington, DC. ~equests to appear at      the Commission's rules (19 CFR 201.6)
Februarv 28, 1985, and amended on             the nearing should be filed in writing
March l2, 1985. by counsel for the            with tlie Secretary to the Commission      Authority
standard pipe subcommittee of the             not later than the close of business (5:15    This investigation is being conducted
Committee of Pipe and Tube Imports.           p.m.) on December 2. 1985. All persons     under authority of the Tariff Act of 1930,
and for each of the individual                desiring to appear at the hea,ring and     title VII. This notice is published
manufacturers of standard pipe that are       make oral presentations should file        pursuant to§ 207.20 of the Commission's
members of the subcommittee. In               prehearing briefs and attend a             rules (19 CFR 207.20).
response to that petition the                 prehearing conference to be held at           laaued: October .23, 1985.
Commission conducted a preliminary            10:30 a.m. on DeatmQI!r-6, ~.in !®IT-       . B)':..... afdle.coo.-~
antidumping investigation and. ·oi:l the    . 117 af the U.S. Intemafional Trade         Ktllllleth· R. M.IOD,
basis of information developed during         Commission Building. The deadline for      Secretary.
 the course of that investigation.            filing pre hearing briefs is December 9,
 determined that there was a reasonable                                                  JFR Doc: 85-25663 Filed lD-25-aS: 8:45am!
                                              1985.
 indication that an industry in the United                                               •WNOCODE~-11·
                                                 Testimony at the public hearing is
States was materially injured by· reason
                                              governed by § 207.23 of the
 of imports of the subject merchandise
 (50 FR 16167, April 24. 1985).               Commission's rules (19 CFR 207.23). This
                                              rule requires that testimony be limited to
 Participation in the Investigation           a nonconfidential summary and_ analysis
   Persons wishing to participate in this     of material contained in prehearing
 investigation as parties must file an        briefs and to information not available
 entry of appearance with the Secretary       at the time the prehearing brief was
 to the Commission. as provided in            submitted. Any written materials
 § 201.11 of the Commission's rule (19        submitted at the hearing.must be filed in
 CFR 201.11.). not later than tw~nty-one ·     accordance with the ~rocedur-es.       .
 (21) days after 'the pubi1Cation of this      llescribed below and any contn:iential
 notice in the .Federal Register. Any entry    materials must be submitted at least
 of appearance filed after this date will · three (3) working days prior to the
 be referred to the Chairwoman, who will hearing ~see § 201.6(b}(2) of the                                             B-3
 determine whether to accept the late-         Commission'nules(19 CFR 201.6(b)(2))}._


   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                             PUBLIC DOCUMENT
                  Case 1:20-cv-00133-SAV Document 40                              Filed 05/07/21               Page 364 of 1077
                                 Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                       -   Line Pipe
                                                                      B-4

                    Federal Register    I   Vol 50. No . .220     I   Tkursday, November 14. 1985               I   Notices                     47125
                                              SUPPUIIDITARY IMI'OIIMAriOIII: Effective           SUMIIAAY! The Commiuian hereby gives
                                                Octoper 1. 1985. the Commisaicm                  notice of Ule iD.s1itutian of f1.118l
                                                instituted the subfeei.investigation and         countervailing duty illvestigaiiolas Nos.
                                               -established a schedule !or its conduct           701-TA-251 through 253 (Final) under
                                                (SO FR 43614. October 28, 1985). The.            section 705(b) of the Tariff Act of 1950
                                                Commission hereby revises it1 Khedule            {19 U.S.C.1671d(b)) to detennine
                                             . in the inv•maatiQQ. ill order to cand»et          whether industries in the United States
                                                its hurizas and certain other aspec:U·of         are materially injurecl.or are threatened
                                                the investiptioa CODCIJ.Il'eat with              with material injury, or the
                                                inwstiptions concernint pipe aod tube            establishment olau industry in the
                                                imports fromUidia, Taiwan. Turkey. ·             United States ill materiafly retarded. by
                                                (investigations Nos. 701-TA-251, 252.            reason of iq)orts of 'the fallowing
                                                and 253 (Final), respectively), and              welded carbon steel pipes aud tube&.
                                                Venezuela (investigation No.731-TA- ·            which have been found by the
                                                2S3 {FiDal)).                                    Department of Commerce. in
                                                     The O,..•n•i•sion's new adladule for        prelbninary determinations, to be
                                                the inveltipti«lll ia u foUow.a: nquau           subsidized by the Govsmments of the
                                                to appear at the .heariDs muat be filed          respective cowrtries. .
                                                ~ the Secmtary to 1M Qwvniuicm
                                                not ilder11wt D-•m. 20, 1915: 1M
                                                                                                 Standard pipes~ tubea 1              from
                                                                                                                                       India
                                                                                                   (inv.aatiptia.n.No.701-TA-2.51
                                                prehearins caafeNace will be held ill              (Final)).                    •
                                                room 117 of tbe lJ.S. hstaraatiaaa1 Trade        LiM pipea aAii .t.ubet 2 lmm Taiwu
                                                Cammiaiall Bllildilll at 11:!1 a.m. an             (inveatiptiCIII No. .74ll-TA-.252
                                                December !7~ 1&: the ,.bile.....,_ ol ·            {Fiaal)). aDd
                                                the prebearins staff report wiH be               Line aud staad• pipel aDd tubes from
                                                placed on 1M public J"ecord on                     Turlwtv {ilweaU,alion No. 701-TA-253
                                                December 21.1915: tile deadllae for                (Hnal)).
                                                filing pre~ brief• it Decenaber ft,.
                                                1985: the hearins will be Hid in I'OOIB               Ualeee theee cues aN ect.aded.
                                                331 of the U.S. lntematioftal Trade              Commerce wOlmaiae i1s fiaa1 wbaidy
                                                Commi•ion 8laildios al10:01J a.m. ·on            deteJ11tiwatiaDI in . _ inYa.ti&Btiom
                                                Janaary '1, 1W.:1lftd the deadliae for           on or bef... December 2S. 1985, for
                                                filin,g all other written tiUbmielrione.         subject impolft froa ladia and T.aiwan.
                                                including paetheariJII briefa, it Jannry         &Dci JanurJ e. 18. far Abject imports
                                               .:.1.4. 1988.                .   .                hiD. Turkey. Tbe Comminioa will...U
                                              · For fvther infarmation eoncemiDJ                 its final injury determination~ bv
                                                this inveetilation aee the Commlllioii'l         January 28. 1988 {ue teeticma 70S(a) aud ·
                                                notice of investisation .cited abeYe ud          705(b) of" the act (19 U.S.C. 1671d(a) aud
                                                theCOIIUlrinioa'• Rules ot'Preotiae ad           t871d£bnJ.
                                                Procedwe, Part Jl11, Subparts A and C                 For further bafanM.tioa .concemiDg 1M
                                                (19 CFR Part 207), and Part zm. &abparta        · coJXhac:t of .... mwsti&aticmL ileariDg
                                                A tbroug)tE (19 CFR Part 201).                    procedutel, and rulee of~                    _
                                                                                                  application. COIIIIIlt the CCIIIlllliseion'e
                                             . .Audlority. nil iDvntiptiOD illMiQI • -            Rules of Practice anci Pmcedare. Pert
                                               condacted under authority of the Tari!f Act of     'JJ11, Subpart~ A and C (D CPR Part !07),
                                               1930. title vn. Thlntotice is pub111hed   -
                                               purtU81lt to I 2m'.ZO of the Camm!nion's           and Part 2101, Sabparts A tbroush E {19
                                               rules (11 CFR 201.21J).                           CFR Part 801}.
                                                    llsued: November 1. 1985.                    IPPIC11ft DATI: October 25. 1985.
                                                    By order of the Qmunillion.                 FOil PUIITfllll JIIPOJIII.A'JIOH CGNT.act:
(Investigation No. 731-TA-252 (Anal)]
                                               K1111Mth R. MuoD,                                Bonnie Noresn {20Z-52a-1389}. Office of
Certain Welded Carbon Steel~                  secretllry.                                       Investigations, U.S. International Trade
and Tubes From ThaiMd      .·                 [FR Doc. .85-Zi'llil Filed 11-13-a5: 1:65,~       Commission, 701 E Street NW.,
AGENCY! Wernatianal Trade
                                              BIWNG   C:OOC,.......                             Washingtou. DC 20638. Heariag-
Commission.                                                                                        'For...,...of .....................
ACTION: Re'rised scbedais far IDe snbject     [Investigations Noa. 7.TA-81-a:l                  "we6ded .carJ.Ma .aael.a&~clald llipu •d lilbea"
inves.tigation.                               (Final)]                                          coven welded carbon ateelpijlea •nd tubes of
                                                                                                cin:ular erosa wetleft. O.S?!I tm:h or mol'l! ~ not
                                              Cerblln Welded c.bon _...Pipes                    ovarWJDc:bal411_.cla.._.eter. p~~~~villed fer ill
EPFECTIVE DATE: November 1, 1985.                                                               ltema 61G.SZU. eu&:N.~l.IY.UU. CD-3M3.
FOR FURTHER INN)RIIATION CONTACT:             and Tubes t=rom tndla, T•hnn· --nd                810.3252. 610.3:5a.IWUZI6. auuzsa. aDd al.OA!W
Bonnie Noreen (202-523-1369), Office of       TUI1cey                                           of the Ttzriff Sched.U.S of.tbe Uniled Sltltes
                                                                                                (AniiOtated/ (l'SVSAJ.
Investigations. U.S. lntemaiioo!W Trade       AGENCY:  lntematianal T.rade                        2
                                                                                                      W:.~oftheni1wnli~Btiona.'fhe~""
Commission. 701 E Street NW .• ·              CommiuioD.                                        "welded udlan a.l tine pipn and tubee" COllars
Washington. DC 20436. Hearing·                                                                  welded mrt.. IMIII!i ,..._ 411111 t11be1 .fli drc:War
impaired individuals may obtain               ACTJON: lnatitlltion of tint                      croll UdiCIII. with walla JIGt thillner tlwl OJI65 .ilu:h.
information on this matter by contacting      coumervailing duty itwesttgatiofts and            0.375 inck ar mote 1Nt not over 16 iachea in Olltlide B-4
the Commission's IDD terminal on 202-         scheduling ef a hearing ~ &e held in              diameter. ~iftl'le /mieriellft l'l!lllelnm
                                              connection with the investigations.               lnatitute (API) apecificationa for line pipe. provided
iZ~Z.                                                                                           for in TSUSA itemi 610.3206 and 610.3209.

                  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                      PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                                   Filed 05/07/21             Page 365 of 1077
                                                                        B-5
                         Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                     -    Line Pipe

    47126 •              Federal Register       I   Vol. 50. No. 220     I   ThursdaY, November 14. 1985                I   Notices

    impaired individuals are advised that             certificate of service must accompany                  who has not entered an appearance as a
    information on this matter can pe                 the document. The Secretary will not                   party to the investisations may submit a
    obtained by contactins the                        accept a document for filing Without a                 written statement of information
    Commission's TDD terminal on ~724- ,              certificate of service.               ·                per.tment .to the aubjeet of the ·
    0002.                                             Staff Report                                           inveatisationi on or before January 14,
    SUPPLEMENTARY JNIIOIIMATIOIC                                                                    -        1988.
                                                         A public version of the prehearins ·           ·· A aisned orisinallind fourteen (14)
     BackpUDd                                          staff report in these investisations will         copies of each submission must be filed
         These investisations are being               .be placed iil the public record on                with the Secretary to the Commission in
     instituted ·as a result of affirmative·'          December, 24• 1985• pursuant to I 1.07.21         accordance With I 201.8 .of the
     preliminary determinations by the.                of the Commission'• rules (19 CFR .              COmmiuion's rules (19 CFR 201.8). All
     Department of Commerce that certain               ZJ?.21). '                    .                  written submissiqns except for
     benefits which constitute subsidies -             Hearial                               ·· ' confidential business data will be
     within the meiJDing of section 710 of the            .The Coirunission will hold a h~arlDg in . ivailable.for public inspection during
     act (1'9 U.S.C. 1671) are beins provided          connection with these inveltisations ,           regular buiiness hours (8:45a.m. to 5:15
     to manufacturers. producers. or            ·      besinnins at 10:00 a.m. on January 7 ,           p.m.} in the Offic:e of the Secretary to the
     exporters in India. Taiw~ and Turkey              1986. at the u.s. International Trade            Commiasion. .
     of certain welded carbon steel pipes and Commission Buildins,.701 E Stntet NW.. .                     Any business information fpr which
     tubes. The investisations   were ·                Washfnston. DC. Requests to appear at            confidential treatment is desired must
     requested in petitions rued on July 18,           the hearing should be rued in writfnl        ·. be submitted separately. The envelope
     1935, by counsel for the indi~idual ·             with the Secretary to the Conunilsion · ' and ·all pasea of fQch submiesions must
     producer members of the subcommittees · not later than the close of business (5:15                 be clearly labeled ~Confidential        •
     on standard and line pipe of 11Je        _        p.m.) on December ZJ, 1985. All persons          Business Information." Confidential
     Committee on Pipe and Tube Imports. In desfrins "to appear at the hearing and                 - · submisaions and requests for             .
     response to those ?etitions the .                 make oral presentations should me         . .. · confidential treatmeat must conform
     Commission conducted preliminary·- · prehearing briefs and.attend a. · ·                        · with the requirements of §201;6 of the
     countervailins duty investisations and.           prehearing conference to be held at 9-.30        Commission's rules (19 CFR 201.8). .
     on the basis of information <leveloped            a.m. on December Z1, 1985; in room 117              Aulbadty: .n.... laveiU,ations are being
     during the course of~ .                          .of thlt U.S. International Trade · ~             conducted under tutharity of the Tariff Act of
- . investigations, determined that .there        · -Commission Buildfns. 11Je Ciaadline for          · 1930. title VD. Thiaaotica Ia publilhed
     was a Teasonable indication 'that'                filing preheilrlng briefs is December 31,        pursuant to 1 ZJ1/.20 of the Commiuion·s
     industries in the United States were· ·           1985. The Commission will be :      ·            ralea (11 CFR 201.20).. .
     materially injured by reascm ofimpom              C:ondUctflig tlie bearfna in these               : Jaaued: Ncmmber 1.1115. ·
     of. the subject marchandiae (50 FR 31088. · · inveatisations concurrent· with ·· ~                   By order of-the Comminion. --
     September 11, 1985).. .                       · investisations concernfn8 pipe- and tube · ~ L M-.
     Partic:ipatioa in the 1DvastiptkJU            _ imports from Thailand (investi&ation No. Sttctetary. · ..
                                    - ,. .          · 731-.TA-252 (Final)) and Venezuela·                                   FUed                  1
  · llersons wishins to participate tn-tbese (invea~atioli No. 731-TA-251 (Final)).                     (FR J:)oc; III-D12D       1l-l~ 8:4S am
     investisationa u parties muat me an - · Tesilinony at the public hearing is
     entry of appe8l811ce with the Secretary · sovemed by section 211'/.23 of· the
                                                                                                             -..-cOal·,.....
                                                                                                       : - - - - - - - - - . . ; . __ __;_ __
     to the Commisaion, as provided in                 Commission's rules (19 CFR Z/11.%!). Thil
   . section 201.11 of the Commission's.rulea          rule requires that testimony-be-limited to
     (19 CFR 201.11), not later than_ twenty- .        a nonconfidential summary and analysis·
     one (21) days after the publication of            of material contained in prehearing
     this notice in the Federal Resister. Any          briefs and to information not available
     entry of appearance filed after this date         at the time the prehearms brief was
     will be referred to the Chairwoman. who submitted. Any written materials
     will determine whether to ac~pt the               submitted at the hearins must be rued in
     late entry for good cause shown by the            accordance with the procedures          .
     person desiring_to file the entry.                described below and any confidential
     Service List                                      materials must be submitted at least
                                                       three (3) workins days prior to the .
        Pursuant to §201.U(d) ofthe                    hearins (see §201.6(b)(2) cifthe
     Commission's rules (19 CFR 201.11(d)),            Commission~& rules (19 CFR 201.6(b}(2))).
     the Secretary will prepare-a service list
     containing the names and addresses of             Written Submiaaiona
     all persons, or their representatiVes,               All legal arsumenta, economic
     who are parties to these investigations           analyses, and factual materials relevant
     upon the expiration of the period for             to the public hearins s~..Wd be included
     filing entries of appearance. In·                 in prehearins briefs in accordance with
     accordance with§§ 201.16(c) and 207.3             I 207.22 of the Commission's rules (:7.9
     of the rule& (19 CFR 201.16{c} and 207.3),        CFR 207.22). Posthearing briefs must
     each document field by a party to the             conform with the provisions of 11.07.24
     investigations must be served on all              (19 CFR 207.24) and must be submitted
     other parties to the investigations (as       . not later than the close ofbusiness.on
     identified by the service list), and a            January 14, 1986. In addition. any person
                                                                                                                                      B-5



         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 366 of 1077
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                         B-6



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 367 of 1077
                                             C-1
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                         APPENDIX C

                      LIST OF WITNESSES APPEARING AT THE HEARING




                                                                                         C-1



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 368 of 1077
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry     -   Line Pipe
                                           C-2



                                   CALENDAR OF PUBLIC HEARING

             rnose listed below appeared as witnesses at the United States
        International Trade Commission•s hearing:
                  Subjects             Certain Welded Carbon Steel Pipes
                                        and Tubes from lurkey
                                                       and
                                       Certain Welded Carbon Steel Pipes
                                        and Tubes from Thailand
                   Inv. Nos.           701-TA-253 (Final)
                                              and
                                       731- TA-252 (.Fi na 1)
                   Date and time : January 7, 1986 - 10:00 a.m.
              Sessions were held in connection with the investigation in
        th.e Hearing Room of the United States International Trade Commission,
        701 E Street, N.W., in Washington.

        In support of the imposition and countervailing
             and/or antidumping duties:
        Schagri"n Associates--Counsel
          Washington, D.C.
            on behalf of
                The Standard Pipe Subcomnittee and the Line Ptpe
                   SubcoJQIJittee of Th.e Conmittee on Pipes and
                   Tube Imports and the individual producer
                   members of these subcommittees
                      Mack Hamblem, Vice President of Marketing
                        and Sales, Sawhill Division of Cyclops Corporation
                      James McCammack, General Manager of the Fence
                        Divis. ion, Allied Tube and Conduit
                      Wi 11 Boggs., Sa 1es Manager, American Tube
                                            Roger B. Schagrin)        _
                                            Paul w. Jameson )--OF COUNStl
                                          - more -

                                                                                         C-2



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 369 of 1077
           Barcode:3883995-04 A-549-502 SCO C-3
                                            - Scope Inquiry   -   Line Pipe


         In opposition to the imposition of countervailing
               and/or antidumping duties:
         White I Case--Counsel
          Washington. D.C.
             on behalf of
                 The Republic of Turkey
                   Joseph W. McAnneny, Economists Incorporated
                                             John J. McAvoy )
                                             Anne D. Smith    )--OF COUNSEL
                                             Shawn Fitzpatrick)
        Coudert Brothers--Counsel
         Washington. D.C.
           on behalf of
                 Mannesmann-Suemerbank Boru Enduestrisi T.A.S.
                                            Mark Herlach )
                                            Robert L1 pstei n,--OF COUNSEL

        Willkie, Farr &Gallagher--Counsel
         Washi"ngton, D.C.
            on behalf of
                 Thai and Turki.sb. Producers of Pipes and Tubes
                                            Wi 111 am H. Barringer) --OF COUNSEL
                                            James P. Durling      )




                                                                                         C-3



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 370 of 1077
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                         C-4



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 371 of 1077
                                              D-J
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe


                                                                                               ~   '•·




                                          APPENDIX D
                       NOTICES OF TERMINATION BY THE COMMISSION




                                                                                         D-1



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                   PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                          Filed 05/07/21                           Page 372 of 1077
                                                  D-2
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                                -     Line Pipe

        Federal Register   I Vol. 50, No. 208 I Monday. October                                28,   1985     I Notices                                43615
            JW   h              •··• b,.,,f, )a'.r-·'S tK   ~   •   .hili .IW:.   c   .i   I G  [p   f .. ?·'··   ...... !....   ..   ei •   ., I .'    J4 ''   _t~




                                                                                                 [Investigation No. 731-TA-212 (Final)!

                                                                                                 Certain Welded Carbon Steel Pipes
                                                                                                 and Tubes From Venezuela
                                                                                                 AGENCY: International Trade
                                                                                                 Commission.
                                                                                                 ACTION: Termination of investigation.

                                                                                                 SUMMARY:   On October 17, 1985. the
                                                                                                 Commission received a letter from
                                                                                                 counsel for the ·petitioners in the subject
                                                                                                 investigation (the standard pipeD-2
                                                                                                 subcommittee of The Committee on Pipe
                                                                                                 and Tube Imports and the individual

Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                             PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                           Filed 05/07/21    Page 373 of 1077
                                                         D-3
                   Barcode:3883995-04 A-549-502 SCO - Scope Inquiry        -    Line Pipe

43618                    Federal Register   I Vol. 50, No. 208 I Monday. October   28, 1985   I Notices
members of that subcommittee)
withdrawing their petition. Accordingly.
pursuant to§ 207.40(a) of the         ·
Commission's Rules of Practice and
Procedure (19 CFR Z07.40(a)], the
antidumping investigation concerning
certain welded carbon steel pipes and
tubes from Venezuela (investigation No.
731-TA-212 (Final)) is terminated.
IFFECT1VE DATE: October 22, 1985:
FOR FURTHER INFORMAnON CONTACT:
Bonnie Noreen (202-523-1369), Office of
lnvestigntions. U.S. International Trade
Commission. 701 E Street NW .•
Washington, DC 20436. Hearing-
impaired individuals are advised th31
information on this matter can be
obtain,ed by contacti,qg_thc
C6mmissicin'& TDDterminaJ Gn 202..;.724-
oooz.                                 ..
Authority
   This investigation is being terminated
under authority of the Tariff Act of 1930.
title VII. This notice is published
pursuant to §20i.40 of the Commission's
rules (19 CFR 207.~}.
  lasued: October 23. 1985.
  By order of the Commission.
l<em~eth R. Mason.
Secretary·.
(FR Doc. 85-25664 Filed 10-ZlH>S: 8:45am]
MLLINC COOl 7020-0l-11




                                                                                                          D-3



  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                  PUBLIC DOCUMENT
                Case 1:20-cv-00133-SAV Document 40                                      Filed 05/07/21       Page 374 of 1077
                                                                          D-4
                                  Barcode:3883995-04 A-549-502 SCO - Scope Inquiry                      -   Line Pipe
   50852                 Federal Register       I   Vol. 50, No. 239         I    Thursday, December 12. 1985    I Notices
                                                         On November 13, 1985, the
                                                      Det--,·unent of Commerce published
                                                      notice in the Federal Register of its
                                                      affirmative-preliminary determination
                                                      that certain benefits which constitute
                                                      subsidies- within the meaning of section
                                                      701 of the Tariff Act of 1930 (19 U.S.C.
                                                      1671) are being proVided to
                                                     ·manufacturers-, producen. or exporters
                                                      in Venezuela of certain circul8J" welded
                                                      carbon steel line· pipes and tubes.·
                                                      Because the countervailing duty petitioa
                                                      concerning' imports of welded carbon
                                                      steel line pipes and tubes from
                                                      Venezuela has been withdrawn; thtr
                                                      Commission will not institute a final
                                                      countervail!ng duty investigation on this
                                                      subject                                  ·
                                                     IPFECTIVI DATI: December 4, 1985.
                                                     FOR FURT)tD INFOIIIIATION CONTACT: /
                                                     Bonnie Noreen (202-5%3-1369), Omce of
                                                      Inveatigations, U.S. International Trade
                                                      Commission. 701 E Str.Ht NW;.. . . -
                                                      Washington. DC 20438. Heaz:iD&-
                                                      impaired iadiViduals are adviaed that .
                                                      information on this matter can be
                                                      obtained by contactina the                _
                                                      Commission's TDD terminal on·~»-
                                                      0002.
                                                        Authority: The aub}eCt antidumiitD, ·. ,
                                                     -lmeatlsation lr Deiq termiDJtlld t&Ddlr
                                                      authority of the-Tariff Act of 1130. title VII.
                                                      Tbil notice il,publilhed pwwuant to IDAO ·
                                                      of the Cnmmiqion'& ::ul• (19 Cf'll2J7.AO). ,
                                                       lsaued: December 5. lilA
                                                       By order of tile Commi11i01L          ~
                                                     ICeauthL.._,                       ..
                                                     Secretruy.
                                                     (FR Doc:.85·Z8tlZ'fued 1J-1~1:Gat)
                                                     . . . . . . COOl .........


  {I~               HoL 701..,TA-242 . . 731-
  TA·253 (Final))

- Certain Welded carbon Steel Line
  Pipes and Tubes from Venezuela
  AGENCY: International' Trade
  Commission.
  ACTIOW: Termination of final
  antidumping investigation: withdrawal
  of countervailing duty petition._
  SUMMARY: On    November 13. 1985, the
  Commission received a letter from
  counsel for the petitioners in the subject
  investigations withdrawing their
  countervailing duty and lmtidumping
  petitions concerning imports of certain
  welded carbon steel line pipes and
  tubes from Venezuela. Accordingly.
  pursuant to § 207.40(a) of the
  Commission's Rules of Practice and
  Procedure (19 CFR 207.40{a)), the
  antidumping investigation concerning
  certain welded c~rbon steel line pipes
  and tubes from Venezuela (investigation
                                                                                                                                D-4
  No. 731-IA-253 (Final)) is terminated.


                Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 375 of 1077
                                              E-1
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                         APPENDIX E

                   VOLUNTARY RESTRAINT AGREEMENT EXPORT CEILINGS
                                  AND IMPORT DATA




                                                                                         E-1



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                 PUBLIC DOCUMENT
                Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21          Page 376 of 1077
                                                      E-2
                           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry          -   Line Pipe



Table E-1.--Steel pipes and tubes: Ceilings negotiated under voluntary restraint agreements
     for exports shipped to the United States from certain countries, by products and sources,
     initial period and 1986

                                        Initial period l/                                   1986 ?J
         Item                   Standard:   Line                                  Standard:   Line
                                 pipes     pipes        Other                      pipes     pipes          Other
                                                      products                                            products
                              :and tubes:and tubes:                             :and tubes:and tubes:
Australia:
  Quantity----short tons--:        ~.1         ~.1          y       17,171          ~/           ~I        y           12,333
  Imports-to-consumption
    ratio ~/-----percent--:        ~I          ~I               y        0.16       ~I           ~I                y        0.16
Brazil:
  Quantity----short tons--:       60,379      61,979                ~I            44,402       50,945               ~I
  Imports-to-consumption
    ratio ~/-----percent--:         2.52        2.59                ~I               2.52        2.59                  ~I
Czechoslovakia:
  Quantity----short tons--:         ~I          ~I             II 9,000             ~I           ~I            II 6,000
  Imports-to-consumption
    ratio ~/-----percent--:         ~I          ~I                  ~I              ~I           ~I                 ~I
East Germany:
  Quantity----short tons--:         ~I          ~I             II 3,000             ~I           ~I        II 13,000
  Imports-to-consumption
    ratio ~/-----percent--:         ~I          ~I                  ~I              ~I           ~I                 ~I
Finland:
  Quantity----short tons--:         ~I          ~I         !I 10,732                ~I           ~I            y        7,708
  Imports-to-consumption
    ratio ~/-----percent--:         ~I          ~I              !I 0.10             ~I           ~I             y           0.10
Hungary:
  Quantity----short tons--:         ~I          ~I         ]_/ 18,750               ~I           ~I        II 15,000
  Imports-to-consumption
    ratio ~/-----percent--:         ~I          ~I                  ~I              ~I           ~I                 ~I
Japan:
  Quantity----short tons--:         ~I      371,394     !V 1,423,063                ~I        305,278   !!I 1,022,081
  Imports-to-consumption
    ratio ~/-----percent--:         ~I         15.52           !!I 13.26            ~I          15.52          !!I 13.26
Mexico:
  Quantity----short tons--:       57,504     47,860                 ~I            42,288       39,340               ~I
  Imports-to-consumption
    ratio ~/-----percent--:         2.40        2.00                ~I              2.40         2.00               ~I
Poland:
  Quantity----short tons--:         ~I          ~I         II 13,000                ~I           ~I        II 23,400
  Imports-to-consumption
    ratio ~/-----percent--:         ~I          ~I                  ~I              ~I           ~I                 ~I
Romania:
  Quantity----short tons--:         ~I          ~I         ~I       26,000          ~I           ~I        ~I       13,500
  Imports-to-consumption
    ratio ~/-----percent--:         ~I          ~I               ~I                 ~I           ~I                ~I
South Africa:
  Quantity-----short tons--:        ~I          ~I         y        59,026          ~I           ~I        y        42,394
  Imports-to-consumption
    ratio ~/-----percent--:         ~I          ~I              y        0.55       ~I           ~I             y           0.55


  See footnotes at end of table.
                                                                                                                    E-2



                Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 377 of 1077
                                                         E-3
                   Barcode:3883995-04 A-549-502 SCO - Scope Inquiry     -   Line Pipe

Table E-1.--Steel pipes and tubes: Ceilings negotiated under voluntary restraint agreements
  for exports shipped to the United States from certain countries, by products and sources,
  initial period and 1986--Continued

                                          Initial period !I                              1986 ?:_/
            Item                  Standard:   Line                             Standard:   Line
                                   pipes     pipes        Other                 pipes     pipes            Other
                                                        products                                         products
                                :and tubes:and tubes:                        :and tubes:and tubes:

South Korea:
  Quantity----short tons--:          11          11            !I 823,144         11        11           y 591,204
  Imports-to-consumption
    ratio ~/-----percent--:          11          11               y 7.67          11        11              y 7.67
Spain:
  Quantity----short tons--:        24,200        11            10/ 14,137       17,796      11           10/ 10.811
  Imports-to-consumption
    ratio ~/-----percent--:          1.01        11              10/ 0.36         1.01      11             10/ 0.36
Venezuela:
  Quantity----short tons--:        38,000      79,000              ~I            7,000    14,000             y
  Imports-to-consumption
    ratio ~/-----percent--:          11          11                ~I             11        11               ~I


  11 The initial period is from Oct. 1, 1984, to Dec. 31, 1985. Forecasts for quantities that
are dependent on import-to-consumption ratios are estimated by Commerce as of October 1985.
  ?:.1 Forecasts for quantities that are dependent on import-to-consumption ratios are estimated
by Commerce as of December 1985 and do not include adjustments for overages shipped in the
initial period.
  11 Not specified in VRA.
  !I Includes all pipes and tubes.
  ~I Import-to-consumption ratios for exports allowable under VRA arrangements are established
by the U.S. Department of Commerce using estimated U.S. consumption for the period.
  ~~ Not applicable.
  It This is a "basket" amount that includes pipes and tubes, as well as other steel products.
  ~I Includes total pipes and tubes, which may include up to 17.56 percent of oil country
tubular goods {OCTG) consumption, up to 15.52 percent of line pipe and tube consumption, and
up to 24.18 percent of structural pipe and tube consumption. For the initial period, the
estimated ceilings on exports from Japan are 618,639 tons for OCTG; 371,394 tons for line
pipes; and 214,235 tons for structural pipes and tubes. For 1986, the estimated export
ceilings are 404,758 tons for OCTG; 305,278 tons for line pipes and tubes; and 154,268 tons
for structural pipes and tubes.
  ~I Includes all pipes and tubes except OCTG.
 10/ Includes all pipes and tubes except OCTG, standard, and structural.

  Source:    U.S. Department of Commerce.




                                                                                                   E-3



     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                                                                                                                                       PUBLIC DOCUMENT
                                                                                                             Case 1:20-cv-00133-SAV Document 40                       Filed 05/07/21          Page 378 of 1077
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved




                                                                                               Table E-2.--Steel pipes and tubes: U.S. imports for consumption, by selected sources that have signed voluntary
                                                                                                 agreements restraining their exports shipped to the United States, January-November 1984, January-November 1985, and
                                                                                                 October 1984-November 1985

                                                                                                                                                             (In tons)




                                                                                                                                                                                                                                          Barcode:3883995-04 A-549-502 SCO - Scope Inquiry
                                                                                                                   Standard pipes and tubes   !/            Line pipes and tubes    ~/             All pipes and tubes   11
                                                                                                    Source        Jan.-     Jan.-                        Jan.-       Jan.-
                                                                                                                                        Oct. 1984-                               Oct. 1984-    Jan.-Nov.   Jan.-Nov.     Oct. 1984-
                                                                                                                  Nov.      Nov.                         Nov.        Nov.                                                Nov. 1985
                                                                                                                                        Nov. 1985                                Nov. 1985        1984        1985
                                                                                                                  1984      1985                         1984        1985
                                                                                               Australia-------: 13,877     17.615          20,843        1,147       2,513           3,275       18,013      20,876             25,285
                                                                                               Brazil----------: 177,354    46,806          95,056       18,506      27,125          40,361      297,582     197,804            283,307
                                                                                               Czechoslovakia--:   2,698       225           1,408               0      103             103        3,943       1,578              3,574
                                                                                               East Germany----:      67            0                            0           0            0          228           0                  0
                                                                                               Finland---------:     455       886           2,120         7,150      4,454           5,041       10,382       8,468             11,122
                                                                                               Hungary---------:       0            0              0             0           0            0            0           0                  0
                                                                                               Japan-----------: 113,410   164,897        196,650        118,039     77,228         114,958    1,259,276   1,287,718          1,594,5lb
                                                                                               Mexico----------: 93,988     37,539         51,875         72,261     28,456          34,969      278,504      94,934            134,066
                                                                                               Poland----------:   1,120     1,483          3,365            366             0          142        2,327       1,547              3,571
                                                                                               Romania---------: 14,297     21,735         24,241            478         288            524       54,253      32,974             47,470
                                                                                               South Africa----: 44,451     36,763         53,438                0       316            316       47,588      39,355             56,784
                                                                                               Republic of
                                                                                                 Korea---------: 472,322   527.964         614,536       133,682     92,294         110,838      859,420     750,400           922,893
                                                                                               Spain-----------: 76,211     14,584          29,879         1,596        969             969      199,893      60,332           107,125
                                                                                               Venezuela-------: 38,406     21,581          33,433        76,219     43,546          56,886      152,842     114,404           155,457

                                                                                                 1/ Includes imports under TSUSA items 610.3231, 610.3232, 610.3234, 610.3241, 610.3242, 610.3243, 610.3244,
                                                                                               610.3247, 610.3252, 610.3254, 610.3256, 610.3258, and 610.4925.
                                                                                                 2/ Includes imports under TSUSA items 610.3208 and 610.3209.
                                                                                                 }/ Includes imports under TSUS items 610.30 through 610.52. This classification may differ from the pipe and tube




                                                                                                                                                                                                                                          -
                                                                                               imports subject to specific VRA export levels; hollow bars (TSUSA items 610.4800, 610.5130, and 610.5160) are included




                                                                                                                                                                                                                                          Line Pipe
                                                                                               in the data presented and electrical conduit (TSUSA item 652.3300) is not.
                                                                                         E-4
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 379 of 1077
           Barcode:3883995-04 A-549-502 SCO - F-1
                                              Scope Inquiry   -   Line Pipe




                                          APPENDIX F

                           PREVIOUS COMMISSION INVESTIGATIONS




                                                                                         F-1



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 380 of 1077
            Barcode:3883995-04 A-549-502 SCO -F-2
                                               Scope Inquiry   -   Line Pipe



     Several other Commission investigations have dealt with some or all of
the pipes and tubes currently under investigation. Most recently, in
preliminary antidumping investigations (731-TA-292-294 (Preliminary)), the
Commission made an affirmative determination on December 30, 1985, with
respect to imports of standard pipes and tubes from the People's Republic of
China, the Philippines, and Singapore.

     The Commission notified the Department of Commerce on August 30, 1985,
that there is a reasonable indication that industries in the United States are
materially injured 11 by reason of imports of welded carbon steel pipe and
tube products ~I that are alleged to be subsidized. by the Governments of
India, Taiwan, and Turkey (investigations Nos. 701-TA-251-253 (Preliminary).
On the same date, the Commission determined that there is a reasonable
indication that industries in the United States are materially injured 11 by
reason of imports of welded carbon steel pipe and tube products 11 that are
alleged to be sold in the United States at less than fair value (LTFV) from
India, Taiwan, and Yugoslavia. Further, the Commission determined that there
is no reasonable indication that an industry in the United States is
materially injured or threatened with material injury, or that the
establishment of an industry in the United States is materially retarded by
reason of imports from Yugoslavia of welded carbon steel line pipes and tubes
that are alleged to be sold in the United States at LTFV. !I Commerce made
affirmative preliminary determinations of subsidies in each of the cases and
the Commission instituted its final investigations. Subsequently, Commerce
made negative final determinations with respect to imports from India and
Taiwan and an affirmative final determination with respect to imports from
Turkey (one of the instant investigations).

     On April 15, 1985, the Commission notified Commerce of its preliminary
determinations in investigations Nos. 731-TA-252 and 253 (Preliminary), that
there is a reasonable indication that an industry in the United States is
threatened with material injury by reason of imports of welded carbon steel
standard pipes and tubes from Thailand and materially injured by reason of
welded carbon steel line pipes and tubes from Venezuela, that are allegedly
sold in the United States at LTFV. The Commission also determined, on that
date, in investigation No. 701-TA-242 (Preliminary), that there is a
reasonable indication that an industry in the United States is materially
injured by reason of imports of standard and line pipes and tubes that are
allegedly subsidized by the Government of Venezuela. Commerce made
preliminary determinations effective August 13, 1985, and October 3, 1985,
that line pipes and tubes from Venezuela and standard pipes and tubes from

  11 Chairwoman Stern determined that the domestic industries are materially
injured or threatened with material injury.
  ~I These products are standard pipes and' tubes from India (investigation No.
701-TA-251 (Preliminary)); line pipes and tubes from Taiwan (investigation No.
701-TA-252 (Preliminary)); and standard and line pipes and tubes from Turkey
(investigation No. 701-TA-253 (Preliminary)).
  11 These products are standard pipes and tubes from India (investigation No.
731-TA-271 (Preliminary)); line pipes and tubes from Taiwan (investigation No.
731-TA-272 (Preliminary)); standard pipes and tubes from Turkey (investigation
No. 731-TA-2.73 (Preliminary)); and standard pipes and tubes from Yugoslavia
(investigation No. 731-TA-274 (Preliminary)).
  !I Certain Welded Carbon Steel Pipes and Tubes from India, Taiwan, Turkey,
and Yugoslavia: Determinations of the Commission in Investigations Nos. F-2
701-TA-251-253 and 731-TA-271-274 . . . , USITC Publication 1742, August 1985.

 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 381 of 1077
            Barcode:3883995-04 A-549-502 SCO -F-3
                                               Scope Inquiry   -   Line Pipe


Thailand, respectively, are being sold in the United States at LTFV. The
Commission subsequently instituted final antidumping investigations in these
cases but the Venezuela line pipe case (investigation No. 731-TA-253 (Final))
was terminated, effective December 4. 1985, upon withdrawal of the petition.
The case on line pipes and tubes from Thailand (investigation No. 731-TA-252
(Final) is one of the instant investigations. Although Commerce made an
affirmative preliminary subsidy determination, effective November 13, 1985,
with respect to line pipes and tubes from Venezuela, the petitioners withdrew
their petition on that same date; .accordingly, the Commission did not
institute investigation No. 701-TA-242 (Final) (50 F.R. 50852) and Commerce
terminated its investigation, effective November 27, 1985.

     On February 1, 1985, the Commission notified Commerce of its preliminary
determination in investigation No. 731-TA-212 (Preliminary) that there is a
reasonable indication that an industry in the United States is materially
injured by reason of imports from Venezuela of standard pipes and tubes !I and
that there is no reasonable indication that an industry is materially injured
or threatened with material injury by reason of imports from Venezuela of line
pipes and tubes ~I that are alleged to be sold in the United States at
LTFV. ~I Commerce made a preliminary determination effective June 3, 1985,
that the standard pipes and tubes from Venezuela were being sold in the United
States at LTFV. The Commission subsequently instituted final investigation
No. 731-TA-212 (Final), but this case was terminated, effective October 22,
1985, upon withdrawal of the petition.

     On August 22, 1984, the Commission made a preliminary determination in
investigation No. 701-TA-220 (Preliminary) that there was a reasonable
indication that an industry in the United States was materially injured by
reason of allegedly subsidized imports of small circular and light-walled
rectangular pipes and tubes from Spain. !I In addition, in investigations
Nos. 731-TA-197 and 198 (Preliminary), ~I the Commission found that there was
a reasonable indication that an industry in the United States was materially
injured by reason of imports from Spain of small circular and light-walled
rectangular pipes and tubes allegedly sold at LTFV and by reason of imports
from Brazil of small circular pipes and tubes allegedly sold at LTFV. ~I
However, the pipes and tubes in the present investigations cover a wider range
of circular pipe and tube than was included in the investigations involving
Spain and Brazil.


  11 Chairwoman Stern determined that there is a reasonable indication that an
industry in the United States is materially injured or threatened with
material injury by reason of the subject imports.
  ~I Commissioners Eckes and Lodwick dissented.
  ~I Certain Welded Carbon Steel Pipes and Tubes from Taiwan and Venezuela:
Determinations of the Commission in investigations Nos. 731-TA-211 and 212
(Preliminary), . . , USITC Publication 1639, February 1985.
  !I The final Commission investigation on these products was instituted on
Oct. 17, 1984, and terminated on Feb. 4, 1985, subsequent to the withdrawal of
the petition.
  ~I Certain Welded Carbon Steel Pipes and Tubes from Brazil and Spain:
Determinations of the Commission in Investigations Nos. 701-TA-220 and
731-TA-197 and 198 (Preliminary) . . . , USITC Publication 1569, August 1984.
  ~I The final Commission investigations on these products were instituted on
Jan. 29, 1985, and terminated on Feb. 4, 1985 (Spain), and Mar. 20, 1985
                                                                            F-3
(Brazil), subsequent to the withdrawal of the petitions.


 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 382 of 1077
                                              F-4
             Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe


     On June 12, 1984, the Commission found in investigation No. TA-201-51
(Carbon and Certain Alloy Steel Products) that, under section 201 of the Trade
Act of 1974, the domestic steel pipe and tube industry was experiencing
serious 1nJury. However, the Commission determined that imports of certain
steel pipes and tubes were not being imported into the United States in such
increased quantities as to be a substantial cause of serious injury, or threat
thereof, to the domestic industry producing articles like or directly
competitive with the imported articles. 1/ The steel pipes and tubes that
were the subject of the section 201 investigation included the welded carbon
steel pipes and tubes that are the subject of the instant investigations, as
well as other pipes and tubes that are not the subject of these investigations.

     On April 17, 1984, the Commission determined in investigations Nos.
731-TA-131 and 132 (Final) that an industry in the United States was
materially injured by reason of imports from Korea and Taiwan of small
circular pipes and tubes that had been found by Commerce to be sold in the
United States at LTFV. ~/ The present investigations cover other circular
pipes and tubes as well as those covered in these previous investigations ..

     On February 8, 1983, the Commission determined that an industry in the
United States was materially injured by reason of imports of certain welded
carbon steel pipes and tubes that were found by Commerce to be subsidized by
the Government of Korea. That investigation covered certain circular pipes
and tubes (including American Petroleum Institute (API) line pipe) up to 16
inches in outside diameter, which includes most of the circular pipes and
tubes in the current investigations. ~/

     A complete list of standard and line pipe and tube investigations
conducted by the Commission since 1982 is shown in table F-1.




  11 Carbon and Certain Alloy Steel Products: Report to the President on
Investigation No. TA-201-51 . . . • USITC Publication 1553, July 1984.
  ~/ Certain Welded Carbon Steel Pipes and Tubes from the Republic of Korea
and Taiwan: Determinations of the Commission in Investigations Nos.
731-TA-131, 132, and 138 (Final) . . . • USITC Publication 1519, April 1984.
  II Certain Welded Carbon Steel Pipes and Tubes from the Republic of Korea:
                                                                             F-4
Determination of the Commission in Investigation No. 701-TA-168 (Final) . . . •
USITC Publication 1345, February 1983.

  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                               PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 383 of 1077
                     Barcode:3883995-04 A-549-502 SCO -F-5
                                                        Scope Inquiry     -   Line Pipe

               Table F-l.--Standard and line pipes and tubes: Title VII investigations by the
                                 U.S. International Trade Commission, 1982-85

                                                                                          Dates of--
                                                      Type of welded
  Year and type :Investigation
                                        Country        carbon steel                  Commission         Commission
of investigation ·    No.                             pipes and tubes    Petition    preliminary          final
                                                                                    determination      determination

1982:
  Countervailing          701-TA-165   Brazil        Standard and line   5-7-82      6-21-82 (aff)     12-27-82. ll
    duty.                                              (to 16" OD).
  Countervaliing          701-TA-167   Italy         Standard and line   5-7-82     6-21-82 (neg)
    duty.                                              (all sizes).
  Countervailing-:        701-TA-168   Korea         Standard and line   5-7-82      6~21-82   (aff)   2-8-83 (aff).
    duty.                                              (to 16" OD).
1983:
  Antidumping----:   II   731-TA-131   Korea         Standard            4-21-83    6-6-83 ( aff)      4-30-84 ( aff).
                                                       (to 4.5" OD).
  Antidumping----:   II   731-TA-132   Taiwan        Standard            4-21-83    6-6-83 ( aff)      4-30-84 (aff).
                                                       (to 4.5" OD).
1984:
  Antidumping----:        731-TA-197   Brazil        Standard            7-17-84    8-31-84 (aff)      3-20-85. 31
                                                       (to 4.5" OD).
 Antidumping----:    II   731-TA-198   Spain         Standard            7-17-84    8-31-84 (aff)      2-4-85.        II
                                                       (to 4.5" OD).
  Countervailing : 21 701-TA-220       Spain         Standard            7-17-84    8-31-84 (aff)      2-4-85. 31
   duty.                                               (to 4.5" OD).
  Antidumping----:    731-TA-212       Venezuela     Standard            12-18-84   2-1-85 (aff)       10-22-85        II
                                                       (to 16" OD).
                                                     Line                           2-1-85 (neg)
                                                       (to 16" OD).
1985:
  Antidumping----:        731-TA-252   Thailand      Standard            2-28-85    4-15-85 (aff)      Pending.
                                                       (to 16" OD).
  Antidumping----:        731-TA-253   Venezuela     Line                2-28-85    4-15-85 (aff)      12-4-85.       ll
                                                       (to 16" OD).
  Countervailing :        701-TA-242   Venezuela     Standard and line   2-28-85    4-15-85 (aff)      11-27-85.       11
   duty.                                               (to 16" OD).
  Antidumping----:        731-TA-271   India         Standard            7-16-85    8-30-85 (aff)      Pending.
                                                       (to 16" OD).
 Countervailing :         701-TA-251   India         Standard            7-16-85    8-30-85 (aff)            !!_I
  duty.                                                (to 16" OD).
 Antidumping----:         731-TA-272   Taiwan        Line                7-16-85    8-30-85 (aff)      Pending.
                                                       (to 16" OD).
 Countervailing :         701-TA-252   Taiwan        Line                7-16-85    8-30-85 (aff)           !!_I
  duty.                                                (to 16" OD).
 Antidumping----:         731-TA-273   Turkey        Standard            7-16-85    8-30-85 (aff)      Pending.
                                                       (to 16" OD).
                                                     Line                           8-30-85 (aff)      Pending.
                                                       (to 16" OD).
 Countervailing           701-TA-253   Turkey        Standard            7-16-85    8-30-85 (aff)      Pending.
  duty.                                                (to 16" OD).
                                                     Line                           8-30-85 (aff)      Pending.
                                                       (to 16" OD).
 Antidumping----:         731-TA-274   Yugoslavia    Standard            7-16-85    8-30-85 (aff)      Pending.
                                                       (to 16" OD).
                                                     Line                           8-30-85 (neg)
                                                       (to 16" OD).
 Antidumping----:         731-TA-292   China         Standard            11-13-85   12-30-85           l'enc..ling.
                                                       (to 16" OD).
 Antidumping----:         731-TA-293   Philippines   Standard            11-13-85   12-30-85           Pending.
                                                       (to 16" OD).
 Antidumping----:         731-TA-294   Singapore     Standard            11-13-85   12-30-85           Pending.
                                                       (to 16" OD).

      uspen e
 2; Other products were also incluc..led within the scope of this investigation.
 3/ 'ierminated.
 4/ Negative determination by Commerce.                                                                 F-5
 Source:   U.S. International Trade Commission.

      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 384 of 1077
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                                         F-6



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 385 of 1077
           Barcode:3883995-04 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 386 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                   Attachment 6
  Tariff Schedules of the United States, Annotated
             (TSUSA) (1985 version)




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 387 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21
                         PUBLIC DOCUMENT                           Page 388 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21
                         PUBLIC DOCUMENT                           Page 389 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21
                         PUBLIC DOCUMENT                           Page 390 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21
                         PUBLIC DOCUMENT                           Page 391 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21
                         PUBLIC DOCUMENT                           Page 392 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21
                         PUBLIC DOCUMENT                           Page 393 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 394 of 1077
            Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                     Attachment 7
Certain Welded Non-Alloy Steel Pipes And Tubes From
Brazil, India, South Korea, Mexico, Taiwan, Thailand,
 Turkey And Venezuela (Review), Prehearing Brief of
         Wheatland Tube et al (Feb. 29, 2000)




 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 395 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 396 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 397 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 398 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 399 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 400 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 401 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 402 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 403 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 404 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 405 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 406 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 407 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 408 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 409 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 410 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 411 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 412 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 413 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 414 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 415 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 416 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 417 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 418 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 419 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 420 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 421 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 422 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 423 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 424 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 425 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 426 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 427 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 428 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 429 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 430 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 431 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 432 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 433 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 434 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 435 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 436 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 437 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 438 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 439 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 440 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 441 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 442 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 443 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 444 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 445 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 446 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 447 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 448 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 449 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 450 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 451 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 452 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 453 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 454 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 455 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 456 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 457 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 458 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 459 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 460 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 461 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 462 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 463 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 464 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 465 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 466 of 1077
           Barcode:3883995-05 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:57 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 467 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                  Attachment 8
Certain Welded Carbon Steel Pipes and Tubes from
 Thailand and Venezuela, Inv. No. 701-TA-252-53
      (Prelim), USITC Pub. 1680 (Apr. 1985)




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 468 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 469 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 470 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 471 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 472 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 473 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 474 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 475 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 476 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 477 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 478 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 479 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 480 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 481 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 482 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 483 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 484 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 485 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 486 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 487 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 488 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 489 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 490 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 491 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 492 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 493 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 494 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 495 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 496 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 497 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 498 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 499 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 500 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 501 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 502 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 503 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 504 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 505 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 506 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 507 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 508 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 509 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 510 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 511 of 1077
           Barcode:3883995-06 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 512 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 513 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 514 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 515 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 516 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 517 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 518 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 519 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 520 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 521 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 522 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 523 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 524 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 525 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 526 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 527 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 528 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 529 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 530 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 531 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 532 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 533 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 534 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 535 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 536 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 537 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 538 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 539 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 540 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 541 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 542 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 543 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 544 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 545 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 546 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 547 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 548 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 549 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 550 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 551 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 552 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 553 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 554 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 555 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 556 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 557 of 1077
           Barcode:3883995-07 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 558 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                    Attachment 9
Certain Circular Welded Pipe and Tube from Brazil,
India, Korea, Mexico, Taiwan, Thailand, and Turkey
(Final), Inv. Nos. 701-TA-253 and 731-TA-132, 252,
271, 273, 532-534, and 536 (Fourth Review), USITC
                Pub.4754 (Jan. 2018)




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                     PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 559 of 1077
                Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




   Certain Circular Welded Pipe and Tube
     from Brazil, India, Korea, Mexico,
       Taiwan, Thailand, and Turkey

       Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273,
                      532-534, and 536 (Fourth Review)




Publication 4754                                                               January 2018
           U.S. International Trade Commission




                                    Washington, DC 20436


     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 560 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




  U.S. International Trade Commission

                              COMMISSIONERS

                     Rhonda K. Schmidtlein, Chairman
                     David S. Johanson, Vice Chairman
                           Irving A. Williamson
                          Meredith M. Broadbent




                              Catherine DeFilippo
                             Director of Operations

                                  Staff assigned
                       Amelia Shister, Investigator
                    Daniel Matthews, Industry Analyst
                           Brian Allen, Attorney
                 Nathanael Comly, Supervisory Investigator




                            Address all communications to
                             Secretary to the Commission
                    United States International Trade Commission
                               Washington, DC 20436

Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                     PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 561 of 1077
                Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




       U.S. International Trade Commission
                                     Washington, DC 20436
                                        www.usitc.gov




   Certain Circular Welded Pipe and Tube
     from Brazil, India, Korea, Mexico,
       Taiwan, Thailand, and Turkey

      Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273,
                     532-534, and 536 (Fourth Review)




Publication 4754                                                               January 2018
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 562 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                                         PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                                     Filed 05/07/21              Page 563 of 1077
                          Barcode:3883995-08 A-549-502 SCO - Scope Inquiry                          -    Line Pipe



                                                                CONTENTS
                                                                                                                                         Page
Determinations ............................................................................................................................... 1
Views of the Commission ............................................................................................................... 3

Information obtained in these reviews ................................................................................ I-1
   Background................................................................................................................................ I-1
   Responses to the Commission’s Notice of Institution .............................................................. I-1
       Individual responses .............................................................................................................. I-1
       Party comments on adequacy ............................................................................................... I-2
   Recent developments in the industry ....................................................................................... I-3
   The original investigation and subsequent reviews.................................................................. I-4
       The original investigations..................................................................................................... I-4
       Subsequent five-year reviews ............................................................................................... I-5
   Prior related investigations ....................................................................................................... I-7
       Related title VII investigations............................................................................................... I-7
       Related safeguard investigations .......................................................................................... I-9
   Pending litigation .................................................................................................................... I-11
   The product ............................................................................................................................. I-11
       Commerce’s scope .............................................................................................................. I-11
       Description and applications ............................................................................................... I-14
       Manufacturing process........................................................................................................ I-17
       U.S. tariff treatment ............................................................................................................ I-18
       The definition of the domestic like product ........................................................................ I-18
   Actions at Commerce .............................................................................................................. I-19
       Company revocations .......................................................................................................... I-19
       Changed circumstances reviews ......................................................................................... I-20
       Current five-year reviews .................................................................................................... I-20




                                                                       i
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                                       PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                                      Filed 05/07/21              Page 564 of 1077
                        Barcode:3883995-08 A-549-502 SCO - Scope Inquiry                           -    Line Pipe



                                                              CONTENTS
                                                                                                                              Page
  The industry in the United States ........................................................................................... I-20
     U.S. producers ..................................................................................................................... I-20
     Definition of the domestic industry and related party issues ............................................. I-21
     U.S. producers’ trade and financial data ............................................................................. I-22
  U.S. imports and apparent consumption ................................................................................ I-22
     U.S. importers ...................................................................................................................... I-22
     U.S. imports ......................................................................................................................... I-23
     Apparent U.S. consumption and market shares ................................................................. I-25
  Cumulation considerations ..................................................................................................... I-28
  The industry in Brazil ............................................................................................................... I-29
  The industry in India ................................................................................................................ I-31
  The industry in Korea .............................................................................................................. I-33
  the industry in Mexico ............................................................................................................ I-35
  The industry in Taiwan ............................................................................................................ I-37
  The industry in Thailand .......................................................................................................... I-39
  The industry in Turkey............................................................................................................. I-41
  Antidumping or countervailing duty orders in third-country markets ................................... I-43
  The global market ................................................................................................................... I-44
Appendixes

  A. Federal Register notices ................................................................................................. A-1
  B. Company-specific data ................................................................................................... B-1
  C. Summary data ................................................................................................................ C-1
  D. Purchaser questionnaire responses ............................................................................... D-1



Note.—Information that would reveal confidential operations of individual concerns may not
be published and therefore has been deleted. Such deletions are indicated by asterisks.




                                                                      ii
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21       Page 565 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




                      UNITED STATES INTERNATIONAL TRADE COMMISSION

                  Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273,
                                532-534, and 536 (Fourth Review)

Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
                                          Turkey

DETERMINATION

         On the basis of the record 1 developed in the subject five-year reviews, the United
States International Trade Commission (“Commission”) determines, pursuant to the Tariff Act
of 1930 (“the Act”), that revocation of the countervailing duty order on certain circular welded
pipe and tube from Turkey and revocation of the antidumping duty orders on certain circular
welded pipe and tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey would be
likely to lead to continuation or recurrence of material injury to an industry in the United States
within a reasonably foreseeable time.

BACKGROUND

       The Commission, pursuant to section 751(c) of the Act (19 U.S.C. 1675(c)), instituted
these reviews on June 1, 2017 (82 F.R. 25328) and determined on September 5, 2017 that it
would conduct expedited reviews (82 F.R. 49423, October 25, 2017).




      1
        The record is defined in sec. 207.2(f) of the Commission’s Rules of Practice and Procedure
(19 CFR 207.2(f)).



      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 566 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 567 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry        -   Line Pipe




                                     Views of the Commission
         Based on the record in these five-year reviews, we determine under section 751(c) of
the Tariff Act of 1930, as amended (“the Tariff Act”), that revocation of the countervailing duty
order on imports of certain circular welded pipe (“CWP”) from Turkey and the antidumping
duty orders on CWP from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey would be
likely to lead to continuation or recurrence of material injury to an industry in the United States
within a reasonably foreseeable time.

I.      Background
        Original Investigations: The orders at issue in these reviews followed from a series of
original investigations. 1 On April 17, 1984, the Commission determined that a domestic
industry was materially injured by reason of imports of small-diameter circular welded carbon
steel pipe and tube from Taiwan sold at less than fair value (“LTFV”). 2 On February 12, 1986,
two Commissioners determined that a domestic industry was materially injured and two found
the industry threatened with material injury by reason of subsidized imports from Turkey and
by LTFV imports from Thailand of welded carbon steel standard pipe and tube. 3 On April 21,
1986, two Commissioners determined that a domestic industry was materially injured and one
Commissioner found the domestic industry threatened with material injury by reason of LTFV
imports of standard pipe and tube from India and Turkey. 4 On October 20, 1992, the
Commission determined that a domestic industry was materially injured by reason of LTFV




        1
          Confidential Report (“CR”)/Public Report (“PR”) at Table I-2 (tabulating original investigations).
        2
          Certain Welded Carbon Steel Pipes and Tubes from the Republic of Korea and Taiwan, Inv. Nos.
731-TA-131, 132, and 138 (Final), USITC Pub. 1519 (Apr. 1984) (“Original Determination for Taiwan”).
The Department of Commerce (“Commerce”) issued an antidumping duty order on this product on May
7, 1984. 49 Fed. Reg. 19369 (May 7, 1984).
        3
          Certain Welded Carbon Steel Pipes and Tubes from Turkey and Thailand, Inv. Nos. 701-TA-253
and 731-TA-252 (Final), USITC Pub. 1810 (Feb. 1986) (“Original Determinations for Turkey and
Thailand”). Commerce issued countervailing and antidumping duty orders on these products on March 7
and March 11, 1986, respectively. 51 Fed. Reg. 7984 (Mar. 7, 1986) (Turkey) (CVD); 51 Fed. Reg. 8341
(Mar. 11, 1986) (Thailand) (AD).
        4
          Certain Welded Carbon Steel Pipes and Tubes from India, Taiwan, and Turkey, Inv. Nos. 731-TA-
271–273 (Final), USITC Pub. 1839 (Apr. 1986) (“Original Determinations for India and Turkey”).
Commerce issued antidumping duty orders on May 12 and May 15, 1986. 51 Fed. Reg. 17384 (May 12,
1986) (India); 51 Fed. Reg. 17784 (May 15, 1986) (Turkey).


                                                     3
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 568 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




imports of standard and structural pipe and tube from Brazil, Korea, Mexico, Taiwan (those
imports not already subject to order), and Venezuela. 5

        First Reviews: In May 1999, the first five-year reviews of the preceding CWP orders
were grouped for review with certain antidumping duty orders on imports of light-walled
rectangular pipe and tube (“LWR pipe”) in order to promote administrative efficiency due to
similarities in the products and/or market participants. 6 With respect to CWP, the Commission
conducted full reviews and made a negative determination concerning imports from Venezuela
and affirmative determinations concerning imports from Brazil, India, Korea, Mexico, Taiwan
(two orders), Thailand, and Turkey (two orders). 7

       Second Reviews: In the second five-year reviews instituted on July 1, 2005, the nine
CWP orders again were grouped with certain orders on LWR pipe. 8 With respect to CWP, the
Commission conducted full reviews and determined that revocation of the orders on imports
from the seven subject countries would be likely to lead to continuation or recurrence of
material injury to an industry in the United States within a reasonably foreseeable time. 9

       Third Reviews: In the third five-year reviews instituted on July 1, 2011, the nine CWP
orders were grouped with the lone remaining order on LWR pipe from the prior reviews
(Taiwan). 10 With respect to CWP, the Commission conducted full reviews and determined that


        5
           Certain Circular, Welded, Non-Alloy Steel Pipes and Tubes from Brazil, the Republic of Korea,
Mexico, Romania, Taiwan, and Venezuela, Inv. Nos. 731-TA-532–537 (Final), USITC Pub. 2564 (Oct. 1992)
(“Original Determinations for Brazil, Korea, Mexico, and Taiwan”) (also making a negative injury
determination regarding imports from Romania that the Commission concluded were negligible);
Commerce issued antidumping orders on November 2, 1992. 57 Fed. Reg. 49453 (Nov. 2, 1992) (Brazil,
Korea, and Mexico); 57 Fed. Reg. 49454 (Nov. 2, 1992) (Taiwan).
         There were no appeals of the Commission’s final determinations in the original investigations or
of any five-year reviews that resulted in a court decision.
         6
           Certain Pipe and Tube from Argentina, Brazil, Canada, India, Korea, Mexico, Singapore, Taiwan,
Thailand, Turkey, and Venezuela, Inv. Nos. 701-TA-253, 731-TA-132, 252, 271, 273, 276, 277, 296, 409,
410, 532–534, 536, and 537 (Review), USITC Pub. 3316 at 6 (July 2000) (“First Five-Year Reviews”).
         At the time of the first reviews, these orders were also grouped with orders regarding various oil
country tubular goods (“OCTG”). The Commission made negative first five-year review determinations
concerning all OCTG orders. Id. at 3.
         7
           First Five-Year Reviews, USITC Pub. 3316 at 3.
         8
           Certain Pipe and Tube from Argentina, Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, Inv. Nos. 701-TA-253, 731-TA-132, 252, 271, 273, 409, 410, 532–534, and 536 (Second Review),
USITC Pub. 3867 at 4–5 (July 2006) (“Second Five-Year Reviews”).
         9
           Second Five-Year Reviews, USITC Pub. 3867 at 3, 16 (exercising its discretion to cumulate
subject imports from all seven subject countries).
         10
            Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand,
and Turkey, Inv. Nos. 701-TA-253, 731-TA-132, 252, 271, 273, 532–534, and 536 (Third Review), USITC
Pub. 4333 at 4, n.12 (June 2012) (“Third Five-Year Reviews”).


                                                    4
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 569 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




revocation of the orders on imports from the seven subject countries would be likely to lead to
continuation or recurrence of material injury to an industry in the United States within a
reasonably foreseeable time. 11

         Current Reviews: On June 1, 2017, the Commission instituted the current five-year
reviews to determine whether revoking the nine orders on CWP would be likely to lead to
continuation or recurrence of material injury to a domestic industry. 12 The Commission
received a joint response to the notice of institution filed on behalf of four domestic producers
of CWP: Bull Moose Tube Company, EXLTUBE, TMK IPSCO Tubulars, and Zekelman Industries
(collectively the “domestic interested parties”). 13 The government of Turkey also responded to
the notice of institution. 14 On September 5, 2017, the Commission determined in each review
that the domestic interested party group response to its notice of institution was adequate and
that the respondent interested party group response was inadequate. 15 The Commission did
not find any other circumstances that would warrant conducting full reviews and determined
that it would conduct expedited reviews of the orders pursuant to section 751(c)(3) of the Tariff
Act. 16 On December 15, 2017, the domestic interested parties filed comments with the
Commission pursuant to 19 C.F.R. § 207.62(d). 17
         In these fourth five-year reviews, U.S. industry data are based on information submitted
by the four responding domestic producers in their response to the notice of institution. 18
These producers estimate that they accounted for *** percent of domestic production of CWP



        11
           Third Five-Year Reviews, USITC Pub. 4333 at 27, 45 (exercising its discretion to cumulate
subject imports from all seven subject countries).
        12
           82 Fed. Reg. 25328 (June 1, 2017). Commerce initiated its five-year reviews of these nine
orders on June 2, 2017. 82 Fed. Reg. 25599 (June 2, 2017); 82 Fed. Reg. 27690 (June 16, 2017)
(correction). It issued the results of its expedited reviews thereafter. 82 Fed. Reg. 46485 (Oct. 5, 2017);
82 Fed. Reg. 46761 (Oct. 6, 2017); 82 Fed. Reg. 46768 (Oct. 6, 2017).
        13
           Domestic Interested Parties’ Response, EDIS Doc. 616044 (July 3, 2017) at 1.
        14
           Respondent Interested Party Response to the Notice of Institution, EDIS Doc. 616033 (July 3,
2017) and Respondent Interested Party Response to Staff Questions, EDIS Doc. 618574 (July 21, 2017)
(hereinafter collectively “Respondent Interested Party Response”).
        15
           Explanation of Commission Determination on Adequacy, EDIS Doc. 622908 (Sept. 13, 2017).
        16
           Explanation of Commission Determination on Adequacy. In the reviews concerning CWP from
Turkey, the Commission unanimously determined that the response from the government of Turkey was
individually adequate. Because the government of Turkey did not itself represent a substantial share of
production or exports of subject merchandise from Turkey, nor did its response indicate that it would be
able to provide the type of information concerning the subject industry in Turkey that the Commission
would seek to collect in a full review, the Commission found that the respondent interested party group
response was inadequate. Id.
        Commissioner Broadbent found the respondent interested party group response adequate in
the reviews concerning CWP from Turkey and voted to conduct full reviews of all nine orders. Id.
        17
           Domestic Interested Parties’ Final Comments, EDIS Doc. 631693 (Dec. 15, 2017).
        18
           Domestic Interested Parties’ Response at 1.


                                                    5
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 570 of 1077
                  Barcode:3883995-08 A-549-502 SCO - Scope Inquiry        -   Line Pipe




in 2016.19 U.S. import data and related information are based on official import statistics.
Foreign industry data and related information are based on information from the original
investigations and prior reviews, as well as available information submitted by domestic
interested parties in these expedited reviews and publicly available information, such as Global
Trade Atlas (“GTA”) data.

II.    Domestic Like Product and Industry
       A.      Scope of the Orders Under Review and Background on Product and Scope
               Issues

        The Department of Commerce (“Commerce”) has used several different formulations in
defining the imported products in the scope of the various orders subject to these reviews. 20
The 1984 antidumping duty order encompasses only circular carbon welded steel pipe from
Taiwan between 0.375 inches and 4.5 inches in outside diameter, i.e., small-diameter CWP. 21
The 1992 antidumping duty order includes product from Taiwan over 4.5 inches, but not more
than 16 inches, in outside diameter, and contains numerous exclusions. 22 The remaining CWP
orders generally cover circular welded non-alloy steel pipes not more than 16 inches in outside
diameter, but vary in terms of outside wall thickness specifications and product exclusions. 23
        Producers manufacture CWP in standard diameters and wall thicknesses to American
Society for Testing and Material (“ASTM”) specifications for use in plumbing and heating
systems, air conditioning units, machinery, buildings, sprinkler systems, irrigation systems, and
water wells for low-pressure conveyance of air, steam, natural gas, water, oil, or other liquids
and gases. 24 The product, sometimes referenced as standard pipe, is used in light load-bearing,
mechanical, and structural applications and may be galvanized (zinc coated by dipping in
molten zinc), lacquered (black finish), or painted (black) to provide corrosion resistance for
storage in humid conditions or ocean transport. 25
        Producers primarily make CWP to ASTM specifications A53, A135, and A795. 26 Since
these standards often require engineering characteristics that overlap with other specifications,
a pipe may be dual stenciled, i.e., stamped to indicate compliance with two different
specifications, such as ASTM A53 and API 5L. 27 Dual-stenciled pipe, which enters as line pipe




       19
          CR/PR at Table I-1; CR at I-2, PR at I-2.
       20
          See CR/PR at Table I-3 (providing scope definitions for individual orders).
       21
          CR/PR at Table I-3.
       22
          CR/PR at Table I-3.
       23
          CR/PR at Table I-3.
       24
          CR at I-19, PR at I-15.
       25
          CR at I-20 to I-21; PR at I-16.
       26
          CR at I-20, PR at I-16.
       27
          CR at I-20, PR at I-16.


                                                    6
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                           PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21       Page 571 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




under a different subheading of the Harmonized Tariff Schedule of the United States (“HTS”) for
U.S. customs purposes, is not within the scope of the orders. 28
         CWP is also used for structural or load-bearing purposes aboveground by the
construction industry and for structural purposes in ships, trailers, farm equipment, and similar
uses. 29 It is produced in nominal wall thicknesses and sizes, primarily to ASTM specifications
such as A500 or A252, as well as to American Society of Mechanical Engineers specifications. 30
         Furthermore, CWP also may be used in light load-bearing and mechanical applications,
such as for fence tubing, scaffolding components, or conduit shells that protect electrical
wiring. 31 Fence tubing can be produced to ASTM specification F 1083, which covers hot-dipped
galvanized welded steel pipe used for fence structures, but it also can be produced without
reference to an ASTM specification or to a general specification, such as ASTM A513.32

        B.      Domestic Like Product

        In making its determination under section 751(c) of the Tariff Act, the Commission
defines the “domestic like product” and the “industry.” 33 The Tariff Act defines “domestic like
product” as “a product which is like, or in the absence of like, most similar in characteristics and
uses with, the article subject to an investigation under this subtitle.” 34 The Commission’s
practice in five-year reviews is to examine the domestic like product definition from the original
investigation and consider whether the record indicates any reason to revisit the prior
findings. 35

                1.       The Original Investigations

        The domestic like products defined by the Commission in the various underlying CWP
original investigations differed from one another in some respects because of differences in
wall thicknesses and excluded products among the CWP scope definitions. In each of the



        28
           CR at I-20, PR at I-16.
        29
           CR at I-20 to I-21, PR at I-16.
        30
           CR at I-21, PR at I-16.
        31
           CR at I-20, PR at I-16.
        32
           CR at I-20, PR at I-16.
        33
           19 U.S.C. § 1677(4)(A).
        34
           19 U.S.C. § 1677(10); see, e.g., Cleo Inc. v. United States, 501 F.3d 1291, 1299 (Fed. Cir. 2007);
NEC Corp. v. Department of Commerce, 36 F. Supp. 2d 380, 383 (Ct. Int’l Trade 1998); Nippon Steel Corp.
v. United States, 19 CIT 450, 455 (1995); Timken Co. v. United States, 913 F. Supp. 580, 584 (Ct. Int’l
Trade 1996); Torrington Co. v. United States, 747 F. Supp. 744, 748–49 (Ct. Int’l Trade 1990), aff’d, 938
F.2d 1278 (Fed. Cir. 1991); see also S. Rep. No. 249, 96th Cong., 1st Sess. 90–91 (1979).
        35
           See, e.g., Internal Combustion Industrial Forklift Trucks from Japan, Inv. No. 731-TA-377
(Second Review), USITC Pub. 3831 at 8–9 (Dec. 2005); Crawfish Tail Meat from China, Inv. No. 731-TA-
752 (Review), USITC Pub. 3614 at 4 (July 2003); Steel Concrete Reinforcing Bar from Turkey, Inv. No. 731-
TA-745 (Review), USITC Pub. 3577 at 4 (Feb. 2003).


                                                      7
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 572 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




original investigations, the domestic like product definitions generally conformed to
Commerce’s scope definition for the corresponding original investigation.36

               2.       First Five-Year Reviews

        In the first five-year reviews, all parties expressing a position on the issue asked the
Commission to reconsider the domestic like product definition and to define a single domestic
like product consisting of all circular welded non-alloy steel pipes and tubes not more than 16
inches in outside diameter. 37 After considering the record and party arguments, the
Commission agreed and applied the requested domestic like product definition to all orders
under review. 38

               3.       Second and Third Five-Year Reviews

       In the second and third five-year reviews, no party argued that the domestic like
product definition in the first five-year reviews should be revisited, and the record in each of
these prior reviews did not indicate any changes in the relevant facts. 39 Consequently, the
Commission again defined the domestic like product as all circular, welded, non-alloy steel
pipes and tubes not more than 16 inches in outside diameter. 40

               4.       The Current Reviews

      In these fourth five-year reviews, the domestic interested parties agree with the
domestic like product definition adopted by the Commission in the prior reviews. 41 There is no


       36
           There were two principal exceptions. In the 1992 investigation concerning CWP from Taiwan,
the Commission’s domestic like product definition included CWP between 0.375 and 4.5 inches in
diameter, which Commerce had excluded from the scope of the investigation because it was already
covered by the 1984 antidumping duty order. Additionally, in the 1992 investigations concerning
imports from Brazil, Korea, Mexico, and Taiwan (large diameter), the Commission defined finished
conduit and mechanical tubing, which were not entirely excluded from the scope of those
investigations, as separate like products from CWP, and it made negative final determinations regarding
imports from Brazil, Korea, Mexico, Romania, Taiwan, and Venezuela of finished conduit and mechanical
tubing that was not cold drawn or cold rolled. Original Determinations for Brazil, Korea, Mexico, and
Taiwan, USITC Pub. 2564 at 5, 8–17.
        37
           First Five-Year Reviews, USITC Pub. 3316 at 12.
        38
           First Five-Year Reviews, USITC Pub. 3316 at 12.
        39
           Second Five-Year Reviews, USITC Pub. 3867 at 7; Third Five-Year Reviews, USITC Pub. 4333 at
10.
        40
           Second Five-Year Reviews, USITC Pub. 3867 at 7; Third Five-Year Reviews, USITC Pub. 4333 at
10.
        41
           Domestic Interested Parties’ Response at 23; Domestic Interested Parties’ Final Comments at
2. The respondent interested party did not provide a responsive comment on the definition of the
domestic like product. Respondent Interested Party Response at 12.


                                                  8
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                           PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21      Page 573 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry        -   Line Pipe




new information in the record indicating that the characteristics and uses of CWP have changed
since the prior reviews. 42 We therefore again define a single domestic like product consisting of
circular, welded, non-alloy steel pipes and tubes not more than 16 inches in outside diameter
(also referred to as “CWP”).

        C.      Domestic Industry

        Section 771(4)(A) of the Tariff Act defines the relevant industry as the domestic
“producers as a whole of a domestic like product, or those producers whose collective output
of a domestic like product constitutes a major proportion of the total domestic production of
the product.” 43 In defining the domestic industry, the Commission’s general practice has been
to include in the industry producers of all domestic production of the like product, whether toll-
produced, captively consumed, or sold in the domestic merchant market.
        In each of the original investigations and the subsequent reviews, the Commission
defined the domestic industry to include all domestic producers of CWP. 44 There were no
related party issues in the original investigations.45 In the first and second five-year reviews, the
Commission found a domestic producer, ***, to be a related party, but concluded that
appropriate circumstances did not exist to exclude it from the domestic industry. 46
        In the third five-year reviews, three firms were potentially subject to exclusion as
related parties. 47 The Commission found that, even assuming arguendo that the firms were
related parties, appropriate circumstances did not exist to exclude them.48
        In these fourth five-year reviews, there is no information on the record indicating that a
different definition of the domestic industry is warranted or any domestic producers are related
parties.49 No party has argued otherwise. 50 Accordingly, we define the domestic industry as all
domestic producers of CWP.


        42
            See generally CR at I-18 to I-23, PR at I-14 to I-18.
        43
            19 U.S.C. § 1677(4)(A). The definitions in 19 U.S.C. § 1677 are applicable to the entire subtitle
containing the antidumping and countervailing duty laws, including 19 U.S.C. §§ 1675 and 1675a. See 19
U.S.C. § 1677.
         44
            Original Determination for Taiwan, USITC Pub. 1519 at 4; Original Determinations for Turkey
and Thailand, USITC Pub. 1810 at 7; Original Determinations for India and Turkey, USITC Pub. 1839 at 6–
7; Original Determinations for Brazil, Korea, Mexico, and Taiwan, USITC Pub. 2564 at 8.
         45
            Original Determination for Taiwan, USITC Pub. 1519 at 4; Original Determinations for Turkey
and Thailand, USITC Pub. 1810 at 7; Original Determinations for India and Turkey, USITC Pub. 1839 at 6–
7; Original Determinations for Brazil, Korea, Mexico, and Taiwan, USITC Pub. 2564 at 8.
         46
            First Five-Year Reviews, USITC Pub. 3316 at 18–19; Confidential First Five-Year Review
Determinations, EDIS Doc. 458850 at 23–25; Second Five-Year Reviews, USITC Pub. 3867 at 8–9;
Confidential Second Five-Year Review Determinations, EDIS Doc. 458587 at 12–13 and n.41.
         47
            Third Five-Year Reviews, USITC Pub. 4333 at 11.
         48
            Third Five-Year Reviews, USITC Pub. 4333 at 11.
         49
            The domestic interested parties stated that none of the four domestic producers that jointly
responded to the notice of institution import “any product from subject countries.” Domestic
Interested Parties’ Response at 21.


                                                     9
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                           PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 574 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry        -   Line Pipe




III.    Cumulation
        A.      Legal Standard

        With respect to five-year reviews, section 752(a) of the Tariff Act provides as follows:
        the Commission may cumulatively assess the volume and effect of imports of the
        subject merchandise from all countries with respect to which reviews under
        section 1675(b) or (c) of this title were initiated on the same day, if such imports
        would be likely to compete with each other and with domestic like products in
        the United States market. The Commission shall not cumulatively assess the
        volume and effects of imports of the subject merchandise in a case in which it
        determines that such imports are likely to have no discernible adverse impact on
        the domestic industry. 51

         Cumulation therefore is discretionary in five-year reviews, unlike original investigations,
which are governed by section 771(7)(G)(i) of the Tariff Act. 52 The Commission may exercise its
discretion to cumulate, however, only if the reviews are initiated on the same day, the
Commission determines that the subject imports are likely to compete with each other and the
domestic like product in the U.S. market, and imports from each such subject country are not
likely to have no discernible adverse impact on the domestic industry in the event of
revocation. Our focus in five-year reviews is not only on present conditions of competition, but
also on likely conditions of competition in the reasonably foreseeable future.

        B.      Prior Proceedings

        Because the orders in these five-year reviews originated from a series of original
investigations initiated and conducted over a span of several years, the Commission observed
that the first reviews provided the initial opportunity to consider cumulation with respect to all
orders subject to review. 53 In the prior five-year reviews, the Commission rejected arguments
that certain imports were likely to have no discernible adverse impact on the domestic industry


(…Continued)
         50
            Domestic Interested Parties’ Response at 23; Domestic Interested Parties’ Final Comments at
2. The respondent interested party did not provide a responsive comment on the definition of the
domestic industry. Respondent Interested Party Response at 12.
         51
            19 U.S.C. § 1675a(a)(7).
         52
            19 U.S.C. § 1677(7)(G)(i); see also, e.g., Nucor Corp. v. United States, 601 F.3d 1291, 1293 (Fed.
Cir. 2010) (Commission may reasonably consider likely differing conditions of competition in deciding
whether to cumulate subject imports in five-year reviews); Allegheny Ludlum Corp. v. United States, 475
F. Supp. 2d 1370, 1378 (Ct. Int’l Trade 2006) (recognizing the wide latitude the Commission has in
selecting the types of factors it considers relevant in deciding whether to exercise discretion to cumulate
subject imports in five-year reviews); Nucor Corp. v. United States, 569 F. Supp. 2d 1328, 1337–38 (Ct.
Int’l Trade 2008).
         53
            Second Five-Year Reviews, USITC Pub. 3867 at 11.


                                                     10
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 575 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




if each of the corresponding orders were revoked or that subject imports would likely compete
under different conditions of competition.54 The Commission exercised its discretion to
cumulate subject imports from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey. 55

        C.      Analysis

        In these fourth five-year reviews, the statutory threshold for cumulation is satisfied
because all reviews were initiated on the same day: June 1, 2017.56 In addition, we consider
the following issues in deciding whether to exercise our discretion to cumulate the subject
imports: (1) whether imports from any of the subject countries are precluded from cumulation
because they are likely to have no discernible adverse impact on the domestic industry; (2)
whether there is a likelihood of a reasonable overlap of competition among subject imports and
the domestic like product; and (3) whether subject imports are likely to compete in the U.S.
market under different conditions of competition. 57

                1.       Likelihood of No Discernible Adverse Impact

        The statute precludes cumulation if the Commission finds that subject imports from a
country are likely to have no discernible adverse impact on the domestic industry. 58 Neither
the statute nor the Uruguay Round Agreements Act Statement of Administrative Action (“SAA”)
provides specific guidance on what factors the Commission is to consider in determining that
imports “are likely to have no discernible adverse impact” on the domestic industry.59 With
respect to this provision, the Commission generally considers the likely volume of subject
imports and the likely impact of those imports on the domestic industry within a reasonably
foreseeable time if the orders are revoked. Our analysis for each of the subject countries takes
into account, among other things, the nature of the product and the behavior of subject
imports in the original investigations.




        54
            First Five-Year Reviews, USITC Pub. 3316 at 26; Second Five-Year Reviews, USITC Pub. 3867 at
11–14, 16; Third Five-Year Reviews, USITC Pub. 4333 at 13.
         55
            First Five-Year Reviews, USITC Pub. 3316 at 26; Second Five-Year Reviews, USITC Pub. 3867 at
11–14, 16; Third Five-Year Reviews, USITC Pub. 4333 at 13. In the first five-year review, the Commission
further found that subject imports from Venezuela were likely to have no discernible adverse impact on
the domestic industry if the relevant order were revoked and therefore did not cumulate imports from
Venezuela with other subject imports. First Five-Year Reviews, USITC Pub. 3316 at 26.
         56
            82 Fed. Reg. 25328 (June 1, 2017).
         57
            The domestic interested parties maintain the Commission should cumulate subject imports
from all seven countries based on the considerations found in the prior reviews. Domestic Interested
Parties’ Response at 14; Domestic Interested Parties’ Final Comments at 5. The respondent interested
party made no statements or arguments related to the statutory criteria for cumulation.
         58
            19 U.S.C. § 1675a(a)(7).
         59
            SAA, H.R. Rep. No. 103-316, vol. I at 887 (1994).


                                                  11
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 576 of 1077
                  Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




       Based on the record in these reviews, we do not find that imports from any of the seven
subject countries are likely to have no discernible adverse impact on the domestic industry in
the event of revocation of the corresponding orders. 60

         Brazil. In 1991, during the original investigation, subject imports from Brazil totaled
54,000 short tons and accounted for 2.8 percent of apparent U.S. consumption. 61 The level of
these imports fluctuated between 0 and 622 short tons in 1998 and each year from 2005 to
2011.62 During the current period of review, subject imports from Brazil were present in the
U.S. market in each year. Import levels were highest in 2013 at 1,620 short tons and lowest in
2014 at 201 short tons. 63 The share of apparent U.S. consumption represented by these
imports was zero or less than 0.1 percent in 1998, 2001, each year from 2005 to 2011, and in
2016.64
         Although there are minimal data on the record concerning current capacity in Brazil, the
domestic interested parties identified seven firms they believe to be producers of CWP in
Brazil. 65 In prior reviews, the Commission found that the Brazilian CWP industry was export
oriented and had substantial unused capacity. 66 GTA data for HTS subheading 7306.30, a
category that includes CWP and may also include out-of-scope merchandise, indicate that the
U.S. market was Brazil’s seventh-largest export destination in 2016 and that Brazilian exports of
CWP globally declined from 18,054 short tons in 2012 to 12,521 short tons in 2016.67
         In light of the foregoing, we do not find that subject imports from Brazil would likely
have no discernible adverse impact on the domestic industry if the antidumping duty order
covering these imports were revoked.

        India. In 1985, during the original investigation, subject imports from India totaled
22,000 short tons and accounted for 0.9 percent of apparent U.S. consumption. 68 The level of
these imports fluctuated between *** and *** short tons in 1998 and each year from 2005 to
2011.69 During the current period of review, subject imports from India increased from ***
short tons in 2012 to *** short tons in 2015 before declining to *** short tons in 2016.70 The


        60
           The domestic interested parties argue that revocation of any of the orders in these reviews
would have a discernible adverse impact on the domestic industry. Domestic Interested Parties’ Final
Comments at 6.
        61
           CR/PR at Appendix C.
        62
           CR/PR at Appendix C; Third Five-Year Reviews, USITC Pub. 4333 at Table IV-1.
        63
           CR/PR at Table I-5.
        64
           CR/PR at Table I-7 and Appendix C.
        65
           Domestic Interested Parties’ Response at Exhibit 8; CR at I-27, PR at I-___.
        66
           First Five-Year Reviews, USITC Pub. 3316 at 36; Second Five-Year Reviews, USITC Pub. 3867 at
11–12; Third Five-Year Reviews, USITC Pub. 4333 at 37–38.
        67
           CR/PR at Table I-8.
        68
           CR/PR at Appendix C.
        69
           CR/PR at Table I-6 and Appendix C.
        70
           CR/PR at Table I-5.


                                                  12
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 577 of 1077
                  Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




share of apparent U.S. consumption represented by these imports varied between *** and ***
percent in 1991, 1998, and 2005–2011 and was *** percent in 2016. 71
        Although there are minimal data on the record concerning current capacity in India, the
domestic interested parties identified five firms they believe to be producers of CWP in India. 72
In prior reviews, the Commission found that the Indian CWP industry was export oriented, had
substantial unused capacity, and faced trade barriers in third-country markets. 73 GTA data for
HTS subheading 7306.30, a category that includes CWP and may also include out-of-scope
merchandise, indicate that Indian exports of CWP globally increased from 110,646 short tons in
2012 to 209,268 short tons in 2016. 74 CWP from India is subject to antidumping and
countervailing duties in Canada. 75 GTA data indicate that India was the ninth-largest global
exporter of CWP in 2016.76
        In light of the foregoing, we do not find that subject imports from India would likely
have no discernible adverse impact on the domestic industry if the antidumping duty order
covering these imports were revoked.

        Korea. In 1991, during the original investigation, subject imports from Korea totaled
325,000 short tons and accounted for 16.9 percent of apparent U.S. consumption. 77 The level
of these imports fluctuated between *** and *** short tons in 1998, 2001, and each year from
2005 to 2011.78 During the current period of review, subject imports from Korea increased
from 56,510 short tons in 2012 to 87,668 short tons in in 2016.79 The share of apparent U.S.
consumption represented by these imports varied between *** and *** percent in 1998 and
2005–2011 and was 6.0 percent in 2016. 80
        Although there are minimal data on the record concerning current capacity in Korea, the
domestic interested parties identified 10 firms they believe to be producers of CWP in Korea. 81
In prior reviews, the Commission found that the Korean CWP industry was export oriented, had
substantial unused capacity, and faced trade barriers in third-country markets. 82 GTA data for
HTS subheading 7306.30, a category that includes CWP and may also include out-of-scope
merchandise, indicate that the U.S. market became the largest export market for CWP from


        71
           CR/PR at Table I-7 and Appendix C.
        72
           Domestic Interested Parties’ Response at Exhibit 8; CR at I-27, PR at I-21.
        73
           First Five-Year Reviews, USITC Pub. 3316 at 36; Second Five-Year Reviews, USITC Pub. 3867 at
11–12; Third Five-Year Reviews, USITC Pub. 4333 at 37.
        74
           CR/PR at Table I-9.
        75
           CR at I-59, PR at I-43 to I-44.
        76
           CR at I-61, PR at I-44; CR/PR at Table I-13.
        77
           CR/PR at Appendix C.
        78
           CR/PR at Table I-6 and Appendix C.
        79
           CR/PR at Table I-5.
        80
           CR/PR at Table I-7 and Appendix C.
        81
           Domestic Interested Parties’ Response at Exhibit 8; CR at I-27, PR at I-21.
        82
           First Five-Year Reviews, USITC Pub. 3316 at 36; Second Five-Year Reviews, USITC Pub. 3867 at
11–12; Third Five-Year Reviews, USITC Pub. 4333 at 37.


                                                  13
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 578 of 1077
                  Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




Korea in 2016, accounting for 31.9 percent of Korean exports; that Korean exports of CWP
globally increased from 405,031 short tons in 2012 to 449,754 short tons in 2016; and that
Korean exports of CWP to the U.S. market increased from 108,983 short tons in 2012 to
143,341 short tons in 2016. 83 CWP from Korea is subject to antidumping duties in Canada. 84
GTA data indicate that Korea was the fourth-largest global exporter of CWP (behind China, Italy,
and Turkey) each year from 2013 to 2016. 85
        In light of the foregoing, we do not find that subject imports from Korea would likely
have no discernible adverse impact on the domestic industry if the antidumping duty order
covering these imports were revoked.

        Mexico. In 1991, during the original investigation, subject imports from Mexico totaled
48,000 short tons and accounted for 2.5 percent of apparent U.S. consumption. 86 The level of
these imports fluctuated between *** and *** short tons in 1998, 2001, and each year from
2005 to 2011.87 During the current period of review, subject imports from Mexico declined
from 66,490 short tons in 2012 to 57,765 short tons in 2014 and then increased to 61,038 short
tons in 2016. 88 The share of apparent U.S. consumption represented by these imports varied
between *** and *** percent in 1998, 2001, and 2005–2011 and was 4.2 percent in 2016. 89
        Although there are minimal data on the record concerning current capacity in Mexico,
the domestic interested parties identified eight firms they believe to be producers of CWP in
Mexico. 90 In prior reviews, the Commission found that the Mexican CWP industry was export
oriented and had substantial unused capacity. 91 GTA data for HTS subheading 7306.30, a
category that includes CWP and may include out-of-scope merchandise, indicate that the U.S.
market was the largest export market for CWP from Mexico during each year in the current
period of review, accounting for 91.1 percent of Mexican exports in 2016, and that Mexican
exports of CWP to the U.S. market decreased from 101,770 short tons in 2012 to 88,407 short
tons in 2016. 92
        In light of the foregoing, we do not find that subject imports from Mexico would likely
have no discernible adverse impact on the domestic industry if the antidumping duty order
covering these imports were revoked.



        83
           CR/PR at Table I-9.
        84
           CR at I-59, PR at I-43 to I-44. The record in these reviews indicates that Korean exports of
CWP to Australia may be subject to antidumping duties currently. CR at I-58, PR at I-43.
        85
           CR at I-61, PR at I-44; CR/PR at Table I-13.
        86
           CR/PR at Appendix C.
        87
           CR/PR at Table I-6 and Appendix C.
        88
           CR/PR at Table I-5.
        89
           CR/PR at Table I-7 and Appendix C.
        90
           Domestic Interested Parties’ Response at Exhibit 8; CR at I-27, PR at I-21.
        91
           First Five-Year Reviews, USITC Pub. 3316 at 36; Second Five-Year Reviews, USITC Pub. 3867 at
11–12; Third Five-Year Reviews, USITC Pub. 4333 at 37.
        92
           CR/PR at Table I-9.


                                                  14
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 579 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




       Taiwan. 93 In 1983, during one of the original investigations, subject imports from
Taiwan totaled 131,000 short tons and accounted for 6.6 percent of apparent U.S.
consumption. 94 The level of these imports fluctuated between *** and *** short tons in 1998,
2001, and each year from 2005 to 2011. 95 During the current period of review, subject imports
from Taiwan increased from 2,910 short tons in 2012 to 14,487 short tons in 2016.96 The share
of apparent U.S. consumption represented by these imports varied between *** and ***
percent in 1998, 2001, and 2005–2011 and was 1.0 percent in 2016. 97
       Although there are minimal data on the record concerning current capacity in Taiwan,
the domestic interested parties identified six firms they believe to be producers of CWP in
Taiwan. 98 In prior reviews, the Commission found that the CWP industry in Taiwan was export
oriented and had substantial unused capacity. 99 GTA data for HTS subheading 7306.30, a
category that includes CWP and may also include out-of-scope merchandise, indicate that the
U.S. market became the largest export market for CWP from Taiwan in 2016, accounting for
44.4 percent of exports from Taiwan; that exports of CWP from Taiwan globally increased from
43,670 short tons in 2012 to 48,698 short tons in 2016; and that exports of CWP from Taiwan to
the U.S. market increased from 3,321 short tons in 2012 to 21,633 short tons in 2016.100 CWP
from Taiwan is subject to antidumping duties in Canada. 101
       In light of the foregoing, we do not find that subject imports from Taiwan would likely
have no discernible adverse impact on the domestic industry if the antidumping duty orders
covering these imports were revoked.

       Thailand. In 1984, during the original investigation, subject imports from Thailand
totaled less than 500 short tons and accounted for less than 0.05 percent of apparent U.S.



        93
           The Commission’s typical practice in grouped five-year reviews involving multiple orders with
different scopes concerning an individual subject country is to evaluate each order separately for
purposes of the no discernible adverse impact analysis. See Carbon and Alloy Seamless Standard, Line,
and Pressure Pipe from Japan and Romania, Inv. Nos. 731-TA-847 and 849 (Third Review), USITC Pub.
4731 at 27 n.118 (Oct. 2017); Stainless Steel Sheet and Strip from Japan, Korea, and Taiwan, Inv. Nos.
701-TA-382 and 731-TA-800, 801, and 803, USITC Pub. 4725 at 19 (Sept. 2017). Because of the
expedited nature of these reviews, data are not available on the current volume of imports subject to
each of the separate orders on subject imports from Taiwan. Hence, data are presented on a country-
wide, rather than order-specific, basis.
        94
           CR/PR at Appendix C.
        95
           CR/PR at Table I-6 and Appendix C.
        96
           CR/PR at Table I-5.
        97
           CR/PR at Table I-7 and Appendix C.
        98
           Domestic Interested Parties’ Response at Exhibit 8; CR at I-27, PR at I-21.
        99
           First Five-Year Reviews, USITC Pub. 3316 at 36; Second Five-Year Reviews, USITC Pub. 3867 at
11–12; Third Five-Year Reviews, USITC Pub. 4333 at 37.
        100
            CR/PR at Table I-9.
        101
            CR at I-59, PR at I-43 to I-44. The record in these reviews indicates that exports of CWP from
Taiwan to Australia may be subject to antidumping duties currently. Id.


                                                    15
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21       Page 580 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




consumption; in January–September 1985, subject imports from Thailand were 29,738 short
tons and accounted for 0.7 percent of apparent U.S. consumption. 102 The level of these
imports fluctuated between 28,000 and 86,000 short tons in 1998, 2001, and each year from
2005 to 2011.103 During the current period of review, import levels decreased from 115,190
short tons in 2012 to 43,133 short tons in 2014 then increased to 58,348 short tons in 2016.104
The share of apparent U.S. consumption represented by these imports varied between *** and
*** percent in 1998, 2001, and 2005–2011 and was 4.0 percent in 2016.105
        Although there are minimal data on the record concerning current capacity in Thailand,
the domestic interested parties identified five firms they believe to be producers of CWP in
Thailand. 106 In prior reviews, the Commission found that the CWP industry in Thailand was
export oriented, had substantial unused capacity, and faced trade barriers in third-country
markets. 107 GTA data for HTS subheading 7306.30, a category that includes CWP and may also
include out-of-scope merchandise, indicate that the U.S. market was the largest export market
for CWP from Thailand during each year in the current period of review and accounted for 56.9
percent of exports from Thailand in 2016; that exports of CWP from Thailand globally
decreased from 160,583 short tons in 2012 to 114,414 short tons in 2016; and that exports of
CWP from Thailand to the U.S. market decreased from 109,632 short tons in 2012 to 39,012
short tons in 2013 then increased steadily to 65,054 short tons in 2016.108 CWP from Thailand
is subject to antidumping duties in Canada and the European Union. 109
        In light of the foregoing, we do not find that subject imports from Thailand would likely
have no discernible adverse impact on the domestic industry if the antidumping duty order
covering these imports were revoked.

        Turkey. In 1985, during the original investigations, subject imports from Turkey totaled
36,000 short tons and accounted for 1.5 percent of apparent U.S. consumption. 110 The level of
these imports fluctuated between *** and *** short tons in 1998, 2001, and each year from
2005 to 2011.111 During the current period of review, import levels increased from 67,266
short tons in 2012 to 110,562 short tons in 2015 then decreased to 50,293 short tons in



        102
             CR/PR at Appendix C; Original Determinations for Thailand and Turkey, USITC Pub. 1810 at
Tables I-9, I-11.
         103
             CR/PR at Table I-6 and Appendix C.
         104
             CR/PR at Table I-5.
         105
             CR/PR at Table I-7 and Appendix C.
         106
             Domestic Interested Parties’ Response at Exhibit 8; CR at I-27, PR at I-21.
         107
             First Five-Year Reviews, USITC Pub. 3316 at 36; Second Five-Year Reviews, USITC Pub. 3867 at
11–12; Third Five-Year Reviews, USITC Pub. 4333 at 37.
         108
             CR/PR at Table I-9.
         109
             CR at I-59, PR at I-44. The record in these reviews indicates that exports of CWP from
Thailand to Australia may be subject to antidumping duties currently. Id.
         110
             CR/PR at Appendix C.
         111
             CR/PR at Table I-6 and Appendix C.


                                                   16
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 581 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry     -   Line Pipe




2016.112 The share of apparent U.S. consumption represented by these imports varied
between *** and *** percent in 1998, 2001, and 2005–2011 and was *** percent in 2016.113
        Although there are minimal data on the record concerning current capacity in Turkey,
the domestic interested parties identified six firms they believe to be producers of CWP in
Turkey. 114 In prior reviews, the Commission found that the CWP industry in Turkey was export
oriented, had substantial unused capacity, and faced trade barriers in third-country markets. 115
GTA data for HTS subheading 7306.30, a category that includes CWP and may also include out-
of-scope merchandise, indicate that the U.S. market was the largest export market for CWP
from Turkey during each year from 2012 to 2015 and was the fourth-largest market in 2016;
that exports of CWP from Turkey globally increased from 547,339 short tons in 2012 to 643,240
short tons in 2014 then declined to 541,876 short tons in 2016; and that exports of CWP from
Turkey to the U.S. market decreased from 137,526 short tons in 2012 to 52,037 short tons in
2016.116 GTA data indicate that Turkey was the third-largest global exporter of CWP (behind
China and Italy) in each year of the current period of review. 117
        In light of the foregoing, we do not find that subject imports from Turkey would likely
have no discernible adverse impact on the domestic industry if the countervailing or
antidumping duty order covering these imports were revoked.

                2.       Likelihood of a Reasonable Overlap of Competition

       The Commission generally has considered four factors intended to provide a framework
for determining whether subject imports compete with each other and with the domestic like
product. 118 Only a “reasonable overlap” of competition is required.119 In five-year reviews, the


        112
             CR/PR at Table I-5.
        113
             CR/PR at Table I-7 and Appendix C.
         114
             Domestic Interested Parties’ Response at Exhibit 8; CR at I-27, PR at I-21.
         115
             First Five-Year Reviews, USITC Pub. 3316 at 36; Second Five-Year Reviews, USITC Pub. 3867 at
11–12; Third Five-Year Reviews, USITC Pub. 4333 at 37.
         116
             CR/PR at Table I-9.
         117
             CR/PR at Table I-13.
         118
             The four factors generally considered by the Commission in assessing whether imports
compete with each other and with the domestic like product are as follows: (1) the degree of fungibility
among subject imports from different countries and between subject imports and the domestic like
product, including consideration of specific customer requirements and other quality-related questions;
(2) the presence of sales or offers to sell in the same geographical markets of imports from different
countries and the domestic like product; (3) the existence of common or similar channels of distribution
for subject imports from different countries and the domestic like product; and (4) whether subject
imports are simultaneously present in the market with one another and the domestic like product. See,
e.g., Wieland Werke, AG v. United States, 718 F. Supp. 50 (Ct. Int’l Trade 1989).
         119
             See Mukand Ltd. v. United States, 937 F. Supp. 910, 916 (Ct. Int’l Trade 1996); Wieland
Werke, 718 F. Supp. at 52 (“Completely overlapping markets are not required.”); United States Steel
Group v. United States, 873 F. Supp. 673, 685 (Ct. Int’l Trade 1994), aff’d, 96 F.3d 1352 (Fed. Cir. 1996).
We note, however, that there have been investigations where the Commission has found an insufficient
(Continued…)
                                                    17
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 582 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry     -   Line Pipe




relevant inquiry is whether there likely would be competition even if none currently exists
because the subject imports are absent from the U.S. market. 120 In each of the three prior
reviews, the Commission found a likely reasonable overlap of competition among the domestic
like product and subject imports from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey. 121 122

        Fungibility. As in the prior reviews, CWP in these reviews is a standardized product
generally made to ASTM A53, A135, A795, or similar common specifications. 123 A majority of
market participants in all prior reviews that compared products from different sources found
them to be at least “frequently” if not “always” interchangeable. 124 During the third five-year
reviews, the majority of questionnaire respondents reported products made in each subject
country “comparable” to one another and the domestic like product in terms of all but two
specified factors, only reporting differences in availability and delivery time between imports
from Mexico and product imported from Korea, Taiwan, Thailand, and Turkey. 125 There is no
new information on the record in these reviews to indicate that the fungibility of CWP imports
from different subject sources with the domestic like product or each other has changed. 126

       Geographic Overlap. In all prior reviews, the Commission found a likely geographic
overlap on the basis that many domestic producers sold their products nationwide and




(…Continued)
overlap in competition and has declined to cumulate subject imports. See, e.g., Live Cattle from Canada
and Mexico, Inv. Nos. 701-TA-386 and 731-TA-812–813 (Preliminary), USITC Pub. 3155 at 15 (Feb. 1999),
aff’d sub nom, Ranchers-Cattlemen Action Legal Foundation v. United States, 74 F. Supp. 2d 1353 (Ct.
Int’l Trade 1999); Static Random Access Memory Semiconductors from the Republic of Korea and Taiwan,
Inv. Nos. 731-TA-761–762 (Final), USITC Pub. 3098 at 13–15 (Apr. 1998).
         120
             See generally, Chefline Corp. v. United States, 219 F. Supp. 2d 1313, 1314 (Ct. Int’l Trade
2002).
         121
             First Five-Year Reviews, USITC Pub. 3316 at 30; Second Five-Year Reviews, USITC Pub. 3867 at
14; Third Five-Year Reviews, USITC Pub. 4333 at 22.
         122
             The domestic interested parties argue that CWP is a fungible product and that subject
imports during the period of review entered the U.S. market from common ports of entry nationwide;
were sold through overlapping channels of distribution, usually distributors; and were simultaneously
present in the U.S. market. Domestic Interested Parties’ Final Comments at 6–7.
         123
             First Five-Year Reviews, USITC Pub. 3316 at 30; Second Five-Year Reviews, USITC Pub. 3867 at
14; Third Five-Year Reviews, USITC Pub. 4333 at 21; CR at I-18 to I-20, PR at I-14 to I-16.
         124
             First Five-Year Reviews, USITC Pub. 3316 at 30–31; Second Five-Year Reviews, USITC Pub.
3867 at 14 and n.72; Third Five-Year Reviews, USITC Pub. 4333 at 21–22.
         125
             Third Five-Year Reviews, USITC Pub. 4333 at 21–22. During the second and third five-year
reviews, fewer market participants offered views concerning the comparability of subject imports from
Brazil. Second Five-Year Reviews, USITC Pub. 3867 at 14 and n.72; Third Five-Year Reviews, USITC Pub.
4333 at 21–22.
         126
             CR at I-18 to I-23, PR at I-14 to I-18.


                                                   18
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21       Page 583 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




importers of subject merchandise were located throughout the United States. 127 In these
reviews, subject imports from six of the seven subject countries entered the United States
through Texas ports (Houston-Galveston and Laredo) and at least one additional common port,
except for subject imports from Brazil, which entered the United States through the Chicago
port, as did subject imports from India. 128

         Channels of Distribution. In all prior reviews, the Commission found that CWP,
regardless of source, was principally sold through distributors. 129 There is no new information
on the record in these reviews to indicate that the channels of distribution have changed or are
likely to do so upon revocation.

       Simultaneous Presence in Market. As in all prior reviews, the record in these reviews
showed domestic industry shipments and imports of CWP from each of the seven subject
countries were in the U.S. market during each year from 2012 to 2016.130

         Conclusion. The record in these expedited reviews contains very limited information
concerning subject imports in the U.S. market during the period of review. There is no
information suggesting a change in the market factors that led the Commission in the prior
three reviews to conclude that there would be a likely reasonable overlap of competition
among imports from different subject sources and between imports from each subject source
and the domestic like product upon revocation. In light of this and the absence of any contrary
argument, we find a likely reasonable overlap of competition among subject imports from
Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey and between the domestic like
product and subject imports from each source.

                3.       Likely Conditions of Competition

        In determining whether to exercise our discretion to cumulate the subject imports, we
assess whether subject imports from the subject countries would compete under similar or
different conditions in the U.S. market if the orders under review were revoked.



        127
             First Five-Year Reviews, USITC Pub. 3316 at 31; Second Five-Year Reviews, USITC Pub. 3867 at
14–15; Third Five-Year Reviews, USITC Pub. 4333 at 21–22. In the third five-year reviews, questionnaire
responses and Commerce data showed that CWP manufactured in the United States, Brazil, India,
Korea, Mexico, Taiwan, Thailand, and Turkey served the U.S. market nationwide, despite the fact that
not all subject imports entered the U.S. market in overlapping ports of entry. Third Five-Year Reviews,
USITC Pub. 4333 at 21–22.
         128
             CR at I-37 to I-38, PR at I-28 to I-29. Subject imports from Brazil also entered the United
States through the New York port. CR at I-37, PR at I-28.
         129
             CR at I-22, PR at I-17.
         130
             First Five-Year Reviews, USITC Pub. 3316 at 31; Second Five-Year Reviews, USITC Pub. 3867 at
15; Third Five-Year Reviews, USITC Pub. 4333 at 22; CR/PR at Table I-5.


                                                   19
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 584 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




        In the first five-year reviews, the Commission majority found that any differences in
likely dumping margins, economic conditions, or export marketing patterns among the
individual subject countries were outweighed by considerations supporting cumulation,
particularly the commodity nature of the product and the existence of excess capacity in each
subject country. It consequently did not find that any difference in likely conditions of
competition was sufficient to warrant it to decline to exercise its discretion to cumulate imports
from any individual subject country. 131
        In the second five-year reviews, only the Mexican respondent argued that imports from
an individual subject country would likely face different conditions of competition than other
subject imports. The Commission rejected this argument. 132 It also did not find any likely
differences in conditions of competition among subject imports from any of the other subject
countries and thus decided to exercise its discretion to cumulate subject imports from all
subject countries. 133
        In the third five-year reviews, only respondents from Turkey argued that their imports
would likely face different conditions of competition than other subject imports. The
Commission rejected their arguments that subject imports from Turkey had maintained a
limited and consistent presence in the U.S. market, that the subject industry in Turkey operated
at high capacity utilization rates and that its overall production capacity fluctuated narrowly
during the period of review, and that the subject industry supplied different and more
attractive non-U.S. markets. 134 It also did not find any likely differences in conditions of
competition among subject imports from any of the other subject countries and thus decided
to exercise its discretion to cumulate subject imports from all subject countries. 135
        In these reviews, the government of Turkey argues, as it did in the third five-year
reviews, that the subject industry in Turkey concentrates its sales on the Turkish domestic and
regional markets instead of the U.S. market and that Turkish subject exports face no restrictive
measures in any market worldwide except the U.S. market. 136
        Neither the government of Turkey nor any subject producer in Turkey provided data on
domestic shipments in Turkey. 137 Although the government of Turkey reported CWP
production data obtained from the Turkish Steel Pipe Manufacturers Association showing CWP
production was *** tons in 2016, GTA data indicates that global exports of CWP from Turkey




        131
            First Five-Year Reviews, USITC Pub. 3316 at 31–32.
        132
            Second Five-Year Reviews, USITC Pub. 3867 at 16.
        133
            Second Five-Year Reviews, USITC Pub. 3867 at 15–16.
        134
            Third Five-Year Reviews, USITC Pub. 4333 at 24–27.
        135
            Third Five-Year Reviews, USITC Pub. 4333 at 27.
        136
            Respondent Interested Party’s Response at 3–6. See Third Five-Year Reviews, USITC Pub.
4333 at 20. The domestic interested parties argue without elaboration that the Commission, as in the
prior reviews, should find that there are no differences in the likely conditions of competition between
the domestic like product and any subject imports. Domestic Interested Parties’ Final Comments at 7.
        137
            Respondent Interested Party’s Response at 10–11.


                                                   20
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21       Page 585 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




were *** short tons that year. 138 The record also reflects that the U.S. market was the largest
export market for subject merchandise from Turkey during four of the five years of the period
of review. 139
        The importance of the U.S. market to subject imports from Turkey was unchanged for
most of the period of review despite the restraining effect of the orders in the U.S. market and
the absence of trade measures in third-country markets. 140 Therefore, we find these arguments
are not supported by the record and have not identified distinctions in the likely conditions of
competition facing subject imports from Turkey and other subject imports.
        The record in these reviews does not indicate that there would likely be any significant
difference in the conditions of competition among subject imports upon revocation.
Accordingly, we exercise our discretion to cumulate subject imports from Brazil, India, Korea,
Mexico, Taiwan, Thailand, and Turkey.

                4.               Conclusion

         Based on the record, we find that subject imports from each of the seven subject
countries would not be likely to have no discernible adverse impact on the domestic industry
were the corresponding countervailing or antidumping duty orders revoked. We also find a
likely reasonable overlap of competition among the subject imports and between the subject
imports and the domestic like product and that imports from each of the subject countries are
likely to compete in the U.S. market under similar conditions of competition should the orders
be revoked. We therefore exercise our discretion to cumulate subject imports from Brazil,
India, Korea, Mexico, Taiwan, Thailand, and Turkey for our analysis of whether material injury
to the domestic industry is likely to continue or recur if the orders were to be revoked.




        138
             CR/PR at Table I-1 n.2 and Table I-14. Production data for the Turkish industry was undated,
but presumed to be 2016. Global exports data may contain products outside the scope of these reviews
and may be overstated.
         139
             When comparing shipments of subject merchandise to Turkey’s largest and second-largest
markets during the period of review, subject exports from Turkey to the U.S. market were 137,526 short
tons in 2012 (compared to 84,891 short tons for the United Kingdom), 114,482 short tons in 2013
(compared to 80,261 short tons for Iraq), 124,646 short tons in 2014 (compared to 95,133 short tons for
the United Kingdom), and 107,859 short tons in 2015 (compared to 86,440 short tons for the United
Kingdom). The U.S. market was the fourth-largest export destination for subject imports from Turkey in
2016 at 52,037 short tons (compared to 79,107 short tons for the United Kingdom, Turkey’s top export
destination that year). CR/PR at Table I-14.
         140
             CR/PR at Table I-14.


                                                   21
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 586 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




IV.     Revocation of the Countervailing and Antidumping Duty Orders Would
        Likely Lead to Continuation or Recurrence of Material Injury Within a
        Reasonably Foreseeable Time
        A.      Legal Standards

         In a five-year review conducted under section 751(c) of the Tariff Act, Commerce will
revoke an antidumping or countervailing duty order unless: (1) it makes a determination that
dumping or subsidization is likely to continue or recur and (2) the Commission makes a
determination that revocation of the antidumping or countervailing duty order “would be likely
to lead to continuation or recurrence of material injury within a reasonably foreseeable
time.” 141 The SAA states that “under the likelihood standard, the Commission will engage in a
counterfactual analysis; it must decide the likely impact in the reasonably foreseeable future of
an important change in the status quo – the revocation or termination of a proceeding and the
elimination of its restraining effects on volumes and prices of imports.” 142 Thus, the likelihood
standard is prospective in nature. 143 The U.S. Court of International Trade has found that
“likely,” as used in the five-year review provisions of the Act, means “probable,” and the
Commission applies that standard in five-year reviews. 144
         The statute states that “the Commission shall consider that the effects of revocation or
termination may not be imminent, but may manifest themselves only over a longer period of
time.” 145 According to the SAA, a “‘reasonably foreseeable time’ will vary from case-to-case,




        141
              19 U.S.C. § 1675a(a).
        142
              SAA at 883–84. The SAA states that “{t}he likelihood of injury standard applies regardless of
the nature of the Commission’s original determination (material injury, threat of material injury, or
material retardation of an industry). Likewise, the standard applies to suspended investigations that
were never completed.” Id. at 883.
          143
              While the SAA states that “a separate determination regarding current material injury is not
necessary,” it indicates that “the Commission may consider relevant factors such as current and likely
continued depressed shipment levels and current and likely continued {sic} prices for the domestic like
product in the U.S. market in making its determination of the likelihood of continuation or recurrence of
material injury if the order is revoked.” SAA at 884.
          144
              See NMB Singapore Ltd. v. United States, 288 F. Supp. 2d 1306, 1352 (Ct. Int’l Trade 2003)
(“‘likely’ means probable within the context of 19 U.S.C. § 1675(c) and 19 U.S.C. § 1675a(a)”), aff’d
mem., 140 Fed. Appx. 268 (Fed. Cir. 2005); Nippon Steel Corp. v. United States, 26 CIT 1416, 1419 (2002)
(same); Usinor Industeel, S.A. v. United States, 26 CIT 1402, 1404 nn.3, 6 (2002) (“more likely than not”
standard is “consistent with the court’s opinion;” “the court has not interpreted ‘likely’ to imply any
particular degree of ‘certainty’”); Indorama Chemicals (Thailand) Ltd. v. United States, 26 CIT 1059, 1070
(2002) (“standard is based on a likelihood of continuation or recurrence of injury, not a certainty”);
Usinor v. United States, 26 CIT 767, 794 (2002) (“‘likely’ is tantamount to ‘probable,’ not merely
‘possible’”).
          145
              19 U.S.C. § 1675a(a)(5).


                                                    22
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 587 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




but normally will exceed the ‘imminent’ timeframe applicable in a threat of injury analysis in
original investigations.” 146
        Although the standard in a five-year review is not the same as the standard applied in an
original investigation, it contains some of the same fundamental elements. The statute
provides that the Commission is to “consider the likely volume, price effect, and impact of
imports of the subject merchandise on the industry if the orders are revoked or the suspended
investigation is terminated.” 147 It directs the Commission to take into account its prior injury
determination, whether any improvement in the state of the industry is related to the order or
the suspension agreement under review, whether the industry is vulnerable to material injury if
an order is revoked or a suspension agreement is terminated, and any findings by Commerce
regarding duty absorption pursuant to 19 U.S.C. § 1675(a)(4). 148 The statute further provides
that the presence or absence of any factor that the Commission is required to consider shall not
necessarily give decisive guidance with respect to the Commission’s determination. 149
        In evaluating the likely volume of imports of subject merchandise if an order under
review is revoked and/or a suspended investigation is terminated, the Commission is directed
to consider whether the likely volume of imports would be significant either in absolute terms
or relative to production or consumption in the United States. 150 In doing so, the Commission
must consider “all relevant economic factors,” including four enumerated factors: (1) any likely
increase in production capacity or existing unused production capacity in the exporting country;
(2) existing inventories of the subject merchandise, or likely increases in inventories; (3) the
existence of barriers to the importation of the subject merchandise into countries other than
the United States; and (4) the potential for product shifting if production facilities in the foreign
country, which can be used to produce the subject merchandise, are currently being used to
produce other products. 151
        In evaluating the likely price effects of subject imports if an order under review is
revoked and/or a suspended investigation is terminated, the Commission is directed to
consider whether there is likely to be significant underselling by the subject imports as
compared to the domestic like product and whether the subject imports are likely to enter the



        146
              SAA at 887. Among the factors that the Commission should consider in this regard are “the
fungibility or differentiation within the product in question, the level of substitutability between the
imported and domestic products, the channels of distribution used, the methods of contracting (such as
spot sales or long-term contracts), and lead times for delivery of goods, as well as other factors that may
only manifest themselves in the longer term, such as planned investment and the shifting of production
facilities.” Id.
          147
              19 U.S.C. § 1675a(a)(1).
          148
              19 U.S.C. § 1675a(a)(1). Commerce has not made any duty absorption findings with respect
to the orders under review. CR at I-25, PR at I-19.
          149
              19 U.S.C. § 1675a(a)(5). Although the Commission must consider all factors, no one factor is
necessarily dispositive. SAA at 886.
          150
              19 U.S.C. § 1675a(a)(2).
          151
              19 U.S.C. § 1675a(a)(2)(A–D).


                                                    23
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 588 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




United States at prices that otherwise would have a significant depressing or suppressing effect
on the price of the domestic like product. 152
         In evaluating the likely impact of imports of subject merchandise if an order under
review is revoked and/or a suspended investigation is terminated, the Commission is directed
to consider all relevant economic factors that are likely to have a bearing on the state of the
industry in the United States, including but not limited to the following: (1) likely declines in
output, sales, market share, profits, productivity, return on investments, and utilization of
capacity; (2) likely negative effects on cash flow, inventories, employment, wages, growth,
ability to raise capital, and investment; and (3) likely negative effects on the existing
development and production efforts of the industry, including efforts to develop a derivative or
more advanced version of the domestic like product. 153 All relevant economic factors are to be
considered within the context of the business cycle and the conditions of competition that are
distinctive to the industry. As instructed by the statute, we have considered the extent to
which any improvement in the state of the domestic industry is related to the orders under
review and whether the industry is vulnerable to material injury upon revocation. 154
         As discussed above, only the government of Turkey participated in these expedited
reviews as a respondent interested party. 155 The record, therefore, contains limited new
information with respect to the industries in Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey that produce CWP. There also is limited information on the CWP market in the United
States during the period of review. Accordingly, for our determination, we rely as appropriate
on the facts available from the original investigations and the prior reviews and the limited new
information on the record in these reviews.

        B.      Conditions of Competition and the Business Cycle

        In evaluating the likely impact of the subject imports on the domestic industry if an
order is revoked, the statute directs the Commission to consider all relevant economic factors




        152
             See 19 U.S.C. § 1675a(a)(3). The SAA states that “{c}onsistent with its practice in
investigations, in considering the likely price effects of imports in the event of revocation and
termination, the Commission may rely on circumstantial, as well as direct, evidence of the adverse
effects of unfairly traded imports on domestic prices.” SAA at 886.
         153
             19 U.S.C. § 1675a(a)(4).
         154
             The SAA states that in assessing whether the domestic industry is vulnerable to injury if the
order is revoked, the Commission “considers, in addition to imports, other factors that may be
contributing to overall injury. While these factors, in some cases, may account for the injury to the
domestic industry, they may also demonstrate that an industry is facing difficulties from a variety of
sources and is vulnerable to dumped or subsidized imports.” SAA at 885.
         155
             Although the Commission unanimously determined that this response was individually
adequate, the Commission found that the respondent interested party group response was inadequate.
See section I, supra (explanation of Commission determination on adequacy).


                                                    24
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 589 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




“within the context of the business cycle and conditions of competition that are distinctive to
the affected industry.” 156 The following conditions of competition inform our determinations.

                1.       Demand Conditions

         In all prior reviews, the Commission found that demand for CWP generally depended on
construction levels, particularly spending levels for nonresidential construction. 157 Both
nonresidential construction spending and apparent U.S. consumption of CWP were increasing
during the first reviews, whereas during the second reviews, total U.S. spending on public and
private nonresidential construction, when adjusted for inflation, declined slightly and apparent
U.S. consumption of CWP declined overall, although it fluctuated on an annual basis. 158 During
the third reviews, following sharp declines in overall U.S. economic activity in 2008, spending
on U.S. nonresidential construction declined to period lows in 2010 and 2011, and apparent
U.S. consumption decreased overall from 2.4 million short tons in 2006 to 1.2 million short tons
in 2009 before increasing to 1.5 million short tons in 2011.159
         In these reviews, apparent U.S. consumption was 1.45 million short tons in 2016, which
is slightly lower (1.2 percent) than in 2011 (1.5 million short tons) and notably lower (42.2
percent) than in 2001 (2.52 million short tons). 160 The domestic interested parties contend that
demand during the current period of review “has remained relatively flat” and continues to
depend on and track demand for downstream products such as plumbing and heating systems,
air conditioning units, sprinkler systems, irrigation systems, and the low-pressure conveyance of
air, steam, natural gas, water, oil, and other liquids and gases. 161

                2.       Supply Conditions

       As in all prior reviews, the domestic industry, subject imports, and nonsubject imports
supplied the U.S. market with CWP during the current reviews. 162 Data collected during the first
three reviews indicate that the domestic industry supplied at least half of the U.S. market
during these periods, declining from 73.0 percent in 1998 to 56.0 percent in 2005 and to 51.1
percent in 2006, then increasing steadily to 71.3 percent in 2009 before declining to 65.6




        156
            19 U.S.C. § 1675a(a)(4).
        157
            First Five-Year Reviews, USITC Pub. 3316 at 32–33; Second Five-Year Reviews, USITC Pub.
3867 at 19; Third Five-Year Reviews, USITC Pub. 4333 at 29.
        158
            First Five-Year Reviews, USITC Pub. 3316 at 32–33; Second Five-Year Reviews, USITC Pub.
3867 at 19.
        159
            Third Five-Year Reviews, USITC Pub. 4333 at 29–30.
        160
            CR/PR at Table I-7 and Appendix C. The lone purchaser to respond to the Commission’s
questionnaire in these reviews, ***, stated that, during the period of review, *** and that ***. CR/PR
at D-4. It also states that there has been a *** during the period of review. Id. at D-5.
        161
            Domestic Interested Parties’ Response at 13, 22.
        162
            Third Five-Year Reviews, USITC Pub. 4333 at 30; CR/PR at Table I-7.


                                                  25
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 590 of 1077
                  Barcode:3883995-08 A-549-502 SCO - Scope Inquiry     -   Line Pipe




percent in 2010 and 2011. 163 The varied share of the U.S. market held by subject imports and
nonsubject imports during these periods was affected by the revocation of the order on subject
imports from Venezuela in 2000 and the issuance of antidumping and countervailing duty
orders covering CWP imports from China in 2008. 164 The market share of subject imports was
9.4 percent in 1998 and 7.5 percent in 2005 and increased from *** percent in 2006 to ***
percent in 2008 before declining to *** percent in 2011.165 The market share of nonsubject
imports was 17.7 percent in 1998 and 36.5 percent in 2005 and decreased from *** percent in
2006 to *** percent in 2009 before increasing to *** percent in 2011.166
         The Commission observed during the third reviews that the composition of the
domestic industry had changed since the original investigations due to new entrants,
consolidations, and closures that affected the types of production facilities (fully integrated
versus non- or partially integrated) manufacturing CWP. 167 Commission reports in the original
investigations and prior reviews identified about two dozen U.S. CWP producers in 1986, 21
producers in 1992, 25 producers in 1998, 20 producers in 2005, and 17 producers in 2011. 168
         The Commission found in prior reviews that some CWP producers in the United States
and in the subject countries manufacture other products using the same manufacturing
equipment and employees. 169 Depending on changes in market demand, they had some ability
to shift production among products, including small/medium line pipe, large-diameter line pipe,
mechanical tubing, oil country tubular goods, and such other products as square and
rectangular structural tubing, electrical conduit, slurry pipe, coupling stock, and strut. 170 In
most of the years for which data were collected in the prior reviews, the domestic industry’s
capacity to produce CWP approached or exceeded apparent U.S. consumption. 171
         Although domestic producers were the largest source of supply to the U.S. market in
2016, their share of apparent U.S. consumption was 46.2 percent, which was lower than in any
prior review. 172 In these reviews, the domestic interested parties contend that there have been
no significant developments affecting domestic supply during the period of review. They state




       163
           CR at Tables I-5 to I-7 and Appendix C.
       164
           CR at Table I-2.
       165
           CR at Tables I-5 to I-7 and Appendix C.
       166
           CR at Tables I-5 to I-7 and Appendix C.
       167
           Third Five-Year Reviews, USITC Pub. 4333 at 31.
       168
           First Five-Year Reviews, USITC Pub. 3316 at Table CIRC-I-4; Second Five-Year Reviews, USITC
Pub. 3867 at Table CIRCULAR-I-11; Third Five-Year Reviews, USITC Pub. 4333 at Table I-13.
       169
           Second Five-Year Reviews, USITC Pub. 3867 at 20; Third Five-Year Reviews, USITC Pub. 4333
at 32.
       170
           Third Five-Year Reviews, USITC Pub. 4333 at 32–33.
       171
           CR at Tables I-5 to I-7 and Appendix C.
       172
           Domestic producers’ share of apparent U.S. consumption was *** percent in 2011, ***
percent in 2010, *** percent in 2009, *** percent in 2008, *** percent in 2007, *** percent in 2006,
*** percent in 2005, *** percent in 2001, and 73.0 percent in 1998. CR/PR at Table I-7 and Appendix C.


                                                  26
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21       Page 591 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




that, in addition to the four domestic producers participating in these reviews, there are four
other producers of CWP in the United States. 173
        Subject imports’ share of the U.S. market was *** percent in 2016, which was higher
than any year during the prior reviews but for one year. 174 Nonsubject imports’ share of the
U.S. market was *** percent in 2016, which was higher than in most years during the prior
reviews. 175

                3.       Substitutability and Other Conditions

        In all prior reviews, the Commission found CWP, regardless of source, to be a
standardized product generally made to ASTM standards. 176 Market participants generally
reported that CWP, whether imported or produced in the United States, was at least
“frequently” if not “always” interchangeable, could be used for the same applications, and was
comparable in most nonprice characteristics. 177 Furthermore, the Commission found in all prior
reviews that price is an important factor in purchasing decisions for CWP in the U.S. market.178
In view of the importance of price in purchasing decisions and the high substitutability of the
products, the Commission found the U.S. CWP market to be price competitive. 179
        The information in these expedited reviews contains nothing to indicate that the
substitutability between domestically produced CWP and subject imports regardless of source




        173
             The four other producers are California Steel Industries; Maruichi American Corp.; Maruichi
Levitt Pipe and Tube, LLC; and U.S. Steel. Domestic Interested Parties’ Response at 20. The domestic
interested parties state that, during the current period of review, there has been consolidation and
closure of domestic producers, including the idling of a Pennsylvania facility in 2015 by Wheatland Tube,
the announcement in October 2015 of the end of production by Allied Tube and Conduit of certain CWP
at its Pennsylvania and Arizona facilities, and the February 2017 completion by Zekelman Industries of
its acquisition of Western Tube and Conduit Corporation. Domestic Interested Parties’ Response at 13–
14; Domestic Interested Parties’ Final Comments at 3–4.
         174
             Subject imports’ share of the U.S. market was *** percent in 2011, *** percent in 2010, ***
percent in 2009, *** percent in 2008, *** percent in 2007, *** percent in 2006, 7.5 percent in 2005, ***
percent in 2001, and 9.4 percent in 1998. CR/PR at Table I-6 and Appendix C.
         175
             Nonsubject imports’ share of the U.S. market was *** percent in 2011, *** percent in 2010,
*** percent in 2009, *** percent in 2008, *** percent in 2007, *** percent in 2006, 36.5 percent in
2005, 21.9 percent in 2001, and 17.7 percent in 1998. CR/PR at Table I-6 and Appendix C.
         176
             First Five-Year Reviews, USITC Pub. 3316 at 30 and 32–33; Second Five-Year Reviews, USITC
Pub. 3867 at 14 and 21; Third Five-Year Reviews, USITC Pub. 4333 at 34.
         177
             First Five-Year Reviews, USITC Pub. 3316 at 33; Second Five-Year Reviews, USITC Pub. 3867 at
21; Third Five-Year Reviews, USITC Pub. 4333 at 34.
         178
             First Five-Year Reviews, USITC Pub. 3316 at 37; Second Five-Year Reviews, USITC Pub. 3867 at
12, 13, and 23–25; Third Five-Year Reviews, USITC Pub. 4333 at 34.
         179
             First Five-Year Reviews, USITC Pub. 3316 at 32, 37; Second Five-Year Reviews, USITC Pub.
3867 at 12, 24; Third Five-Year Reviews, USITC Pub. 4333 at 17, 34.


                                                   27
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 592 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




or the importance of price has changed since the prior reviews. 180 Accordingly, we again find
that the domestic like product and subject imports are highly substitutable and that price is an
important factor in purchasing decisions. In addition, we observe the presence of various
import restraints against exports of CWP from India, Korea, Taiwan, and Thailand worldwide. 181

        C.      Likely Volume of Subject Imports

                1.       The Prior Proceedings

        The Commission’s analysis of subject import volume differed slightly in each of the
original investigations. In the 1984 investigation, the Commission focused on volume and
market share increases by the subject imports.182 In the 1986 antidumping and countervailing
duty investigations concerning CWP from Turkey and Thailand, the two Commissioners who
made affirmative present material injury determinations focused on increases in the volume
and market share of subject imports.183 The two Commissioners making affirmative threat
determinations noted that, although subject producers had a small market share, they had
increased their market share substantially, had the ability to shift production between various
tubular products, and, in the case of Turkey, had substantial underutilized capacity. 184 In the
1986 antidumping duty investigations concerning CWP from India, Taiwan, and Turkey, the
Commission emphasized subject imports’ dramatic increases in market share.185 In the 1992
investigations, the Commission based its volume analysis on the absolute and relative increases
in cumulated subject imports.186
        In the first five-year reviews, the Commission majority found that the orders had
restrained subject imports. 187 It concluded that if the orders were revoked, the likely volume of
subject imports would be significant both in absolute terms and relative to U.S. consumption. 188
It based this conclusion on significant unused capacity in the subject countries; the ability of
several subject producers to switch production from other tubular products to CWP; the
attractiveness of the large, growing U.S. market; and subject producers’ demonstrated ability to
increase U.S. market share rapidly. 189



        180
             Domestic Interested Parties’ Response at 14; Domestic Interested Parties’ Final Comments at
4; CR at I-18 to I-23, PR at I-14 to I-18.
         181
             CR at I-58 to I-60, PR at I-43 to I-44.
         182
             Original Determination for Taiwan, USITC Pub. 1519 at 14.
         183
             Original Determinations for Turkey and Thailand, USITC Pub. 1810 at 15–16, 21. These two
Commissioners’ volume analyses shared this common rationale although each examined different
combinations of subject imports due to divergent cumulation decisions.
         184
             Original Determinations for Turkey and Thailand, USITC Pub. 1810 at 25–28.
         185
             Original Determinations for India and Turkey, USITC Pub. 1839 at 12–13.
         186
             Original Determinations for Brazil, Korea, Mexico, and Taiwan, USITC Pub. 2564 at 34–35.
         187
             First Five-Year Reviews, USITC Pub. 3316 at 34.
         188
             First Five-Year Reviews, USITC Pub. 3316 at 36.
         189
             First Five-Year Reviews, USITC Pub. 3316 at 34–36.


                                                   28
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 593 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




        In the second five-year reviews, the Commission based its finding on the restraining
effect of the orders, including responses by several foreign producers in questionnaires that the
orders had precluded them from participating in the U.S. market or that they would increase
U.S. shipments if the orders were revoked. 190 Although CWP inventories in the subject
countries were generally stable, the Commission found that revoking the orders would provide
incentives for subject producers to use what it found to be substantial excess capacity to
increase their U.S. exports, particularly given that producers in most of the subject countries
faced antidumping duty orders in one or more of their major non-U.S. markets. 191 Given the
large amount of unused CWP capacity, which the Commission found was likely understated due
to the failure of numerous firms to submit data, and the subject producers’ ability in the
original investigations to increase imports rapidly, it found that the likely volume of cumulated
subject imports in the event of revocation would be significant absolutely and relative to U.S.
consumption. 192
        In the third five-year reviews, the Commission found that the orders served to restrain
subject import volumes and that subject imports would increase upon their revocation. 193 The
Commission concluded that revocation of the orders would provide an incentive for the subject
producers, many of which already had existing customers or sales networks in the United
States, to use their excess production capacity or their existing foreign inventories of subject
CWP to increase their exports to the United States. 194 The Commission added that because
subject producers in several of the subject countries faced orders or investigations of their CWP
exports to one or more of their non-U.S. export markets, revocation of the orders would
provide further incentive for them to direct additional shipments to the large U.S. market. 195
Given the large amount of unused capacity and the subject producers’ ability to increase
imports rapidly during the period of review in the third five-year reviews as imports from China
exited the U.S. market due to the issuance of antidumping and countervailing duty orders, the
Commission found that if the orders under review were revoked, the likely volume of
cumulated subject imports would be significant in absolute terms and relative to consumption
in the United States. 196




        190
            Second Five-Year Reviews, USITC Pub. 3867 at 23.
        191
            Second Five-Year Reviews, USITC Pub. 3867 at 22–23.
        192
            Second Five-Year Reviews, USITC Pub. 3867 at 23–24 (noting that some subject producers
had the ability to shift production from other products to CWP but explaining that it did not rely on this
in making its affirmative determinations).
        193
            Third Five-Year Reviews, USITC Pub. 4333 at 38.
        194
            Third Five-Year Reviews, USITC Pub. 4333 at 36–38.
        195
            Third Five-Year Reviews, USITC Pub. 4333 at 37.
        196
            Third Five-Year Reviews, USITC Pub. 4333 at 36 and 38. The Commission stated that it did not
rely on product shifting as a basis for finding that significant quantities of subject imports were likely
upon revocation of the orders. Id. at 37.


                                                   29
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 594 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




                2.       The Current Reviews

        In these reviews, we find that the volume of subject imports would likely be significant
in the event of revocation. Despite the countervailing and antidumping duty orders, subject
imports continued to enter the U.S. market in substantial quantities during the current period
of review. From 2012 to 2016, the quantity of subject imports ranged from a low of *** short
tons in 2014 to a high of *** short tons the next year. 197 The share of the U.S. market held by
subject imports was *** percent in 2016, an increase from the *** percent market share held
at the end of the previous period of review. 198
        The record contains limited data concerning the CWP industries in Brazil, India, Korea,
Mexico, Taiwan, and Thailand because no foreign producer or exporter of subject merchandise
from these countries participated in these reviews; the government of Turkey provided only
partial data concerning the CWP industry in Turkey. The available information indicates that
each of the subject countries has substantial capacity and unused capacity, with the most
recent reported data indicating that subject producers had *** short tons of CWP production
capacity in 2011, equivalent to *** percent of domestic production in that year. 199 These
subject producers collectively operated at *** percent capacity utilization in 2011, and their
collective unused CWP capacity in 2011 was *** short tons, equivalent to *** percent of
domestic production in that year. 200 Each of these figures was seriously understated because,
of the subject producers in the seven cumulated subject countries, only five producers in three
countries submitted complete questionnaire data. 201 Consequently, subject CWP producers will
likely have the ability to increase shipments of subject merchandise significantly to the United
States should the orders be revoked.
        The information available also indicates that the CWP industries in the subject countries
remain export oriented. GTA data show that the subject producers continue to export




        197
             CR/PR at Table I-5.
        198
             CR/PR at Table I-6 and Appendix C (2011 data).
         199
             Third Five-Year Reviews, USITC Pub. 4333 at 36; Confidential Third Five-Year Review
Determinations, EDIS Doc. 619212 at 49.
         200
             Third Five-Year Reviews, USITC Pub. 4333 at 36; Confidential Third Five-Year Review
Determinations at 49.
         201
             One CWP producer in Mexico, one in Thailand, and three in Turkey submitted complete
questionnaire data. A producer in Taiwan submitted incomplete data, and no information was received
from subject producers in Brazil, India, and Korea. Third Five-Year Reviews, USITC Pub. 4333 at 36.
         The information available indicates that the subject producers possess the ability to shift exports
readily among certain forms of pipe, including CWP, although we do not rely on product shifting as a
basis for finding that significant quantities of subject imports are likely upon revocation of the orders
due to the unavailability of data in these expedited reviews. We note that line pipe and OCTG are
among the principal other products produced. See Second Five-Year Reviews, USITC Pub. 3867 at 23–
24; Third Five-Year Reviews, USITC Pub. 4333 at 37.


                                                    30
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 595 of 1077
                  Barcode:3883995-08 A-549-502 SCO - Scope Inquiry     -   Line Pipe




significant volumes of CWP 202 and that India, Korea, and Turkey are among the top 10 exporters
of CWP globally. 203 In addition, the United States was the single-largest export market for CWP
from Korea, Mexico, Taiwan, and Thailand in 2016. 204 The United States remains an attractive
market to the CWP industries in the subject countries. The subject countries have
demonstrated an ongoing interest in serving the United States throughout the period of review.
Indeed, subject imports were present in the U.S. market in each year of the period of review
despite the restraining effects of the orders. 205 Moreover, the information available indicates
that there are antidumping duty measures on CWP from Thailand currently in place in Australia
and the European Union and on CWP from India, Korea, Taiwan, and Thailand currently in place
in Canada. 206 These actions provide additional incentive for subject producers to target the
United States should the orders be revoked. 207
        Based on the information available in these expedited reviews, in particular the
substantial presence of subject imports in the U.S. market even under the discipline of the
orders; the size of the industries in the subject countries, their excess capacity, and their export
orientation; the attractiveness of the U.S. market; and restrictions on the subject countries’
exports in various third-country markets, we find that subject producers would likely increase
their exports to the United States if the countervailing and antidumping duty orders were to be
revoked. Accordingly, we conclude that the volume of subject imports would likely be
significant, both in absolute terms and relative to U.S. consumption, should the orders be
revoked.




       202
            CR/PR at Tables I-8 (Brazil), I-9 (India), I-10 (Korea), I-11 (Mexico), I-12 (Taiwan), I-13
(Thailand), and I-14 (Turkey). GTA data show that Turkey and Korea were the largest exporters of
subject merchandise during the period of review. Id. at Tables I-10, I-14. GTA data on the subject
countries’ global exports are classifiable in HS 7306.30, a broader commodity category than subject CWP
and thus may be overinclusive. See CR/PR at Tables I-8 to I-14 and notes.
        203
            Turkey was the third-largest and Korea was the fourth-largest exporter of CWP globally over
the period of review. CR/PR at Table I-15.
        204
            CR/PR at Tables I-10 (Korea), I-11 (Mexico), I-12 (Taiwan), and I-13 (Thailand).
        205
            CR/PR at Table I-5.
        206
            CR at I-58 to I-60, PR at I-43 to I-44.
        207
            Because of the expedited nature of these reviews, the record does not contain information
about inventories of the subject merchandise.


                                                  31
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 596 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




       D.      Likely Price Effects

               1.       The Prior Proceedings

         In each of the original determinations, the Commission centered its price effects
analysis on pervasive underselling by the subject imports. 208 In several of the determinations,
the Commission also found that the subject imports had significant price-depressing effects. 209
         In the first five-year reviews, the Commission characterized CWP as a price-sensitive
product. 210 Because CWP from various sources was generally interchangeable, price was
important in purchasing decisions. 211 The Commission observed that should the orders be
revoked, there would likely be pervasive underselling by the subject imports, based on pricing
patterns observed during both the original investigations and the period of review. 212 Because
the market for CWP was price sensitive, it found that the addition of even relatively small
amounts of additional subject imports upon revocation would be likely to have significant price-
depressing or -suppressing effects. 213
         In the second five-year reviews, the Commission found that price continued to be
critical to purchasing decisions and that the presence of likely significant U.S. CWP imports after
revocation of the orders that were likely to undersell the domestically produced product would
force domestic producers to lower prices or lose sales. 214 It found domestic producers’ raw
material costs to be volatile. 215 It found the addition of significant quantities of low-priced
subject imports would likely impair the domestic industry’s ability to recover increased costs
should these costs continue to rise as they did during the bulk of the period of review during
the second five-year reviews. 216 In light of these considerations and the price-sensitive nature
of CWP, the Commission concluded that cumulated subject imports would likely have price-
depressing or -suppressing effects were the orders to be revoked.217
         In the third five-year reviews, the Commission found that price continued to be an
important factor in purchasing decisions for CWP in the U.S. market given the general



       208
            Original Determination for Taiwan, USITC Pub. 1519 at 15–16; Original Determinations for
Turkey and Thailand, USITC Pub. 1810 at 16, 22, and 25–26; Original Determinations for India and
Turkey, USITC Pub. 1839 at 13–14; Original Determinations for Brazil, Korea, Mexico, and Taiwan, USITC
Pub. 2564 at 36–37.
        209
            Original Determinations for Turkey and Thailand, USITC Pub. 1810 at 16 and 22; Original
Determinations for India and Turkey, USITC Pub. 1839 at 13–14; Original Determinations for Brazil,
Korea, Mexico, and Taiwan, USITC Pub. 2564 at 36–37.
        210
            First Five-Year Reviews, USITC Pub. 3316 at 37.
        211
            First Five-Year Reviews, USITC Pub. 3316 at 37.
        212
            First Five-Year Reviews, USITC Pub. 3316 at 37.
        213
            First Five-Year Reviews, USITC Pub. 3316 at 37.
        214
            Second Five-Year Reviews, USITC Pub. 3867 at 24–25.
        215
            Second Five-Year Reviews, USITC Pub. 3867 at 25.
        216
            Second Five-Year Reviews, USITC Pub. 3867 at 25.
        217
            Second Five-Year Reviews, USITC Pub. 3867 at 25.


                                                  32
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 597 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




interchangeability of subject imports and domestically produced CWP. 218 Because the U.S. CWP
market remained price sensitive, the Commission reaffirmed its finding from the prior reviews
that sustained underselling by even a relatively small amount of subject imports would be likely
to depress or suppress prices of the domestic like product to a significant degree. 219 Given the
subject producers’ demonstrated interest in the U.S. market during the original investigations
and the continued presence of cumulated subject imports in the U.S. market after imposition of
the orders at prices below those for the domestic like product, the Commission found that the
subject producers were likely to find the large U.S. market attractive and that there would likely
be significant price underselling should the orders be revoked.220 Because the likely significant
volume of low-priced subject imports upon revocation would force the domestic industry to
lower prices, limit price increases, or lose sales in this price-sensitive market, the Commission
concluded that the increased cumulated subject imports likely would have significant price-
depressing or -suppressing effects. 221

                1.       The Current Reviews

        For purposes of these reviews, we again find a high degree of substitutability between
the domestic like product and subject imports, and price continues to be an important factor in
purchasing decisions. The record does not contain new pricing data due to the expedited
nature of these reviews. 222 As observed above, subject import volumes would likely increase
significantly upon revocation of the orders. Additionally, given the continued attractiveness of
the U.S. market, subject producers would be likely to resume the behavior observed in the
original investigations, exporting subject merchandise at low prices to gain market share. These
subject imports would likely undersell domestically produced CWP, as they did during the
original investigations. Consequently, there would likely be significant underselling by subject
imports. The likely significant volume of subject imports, which would undersell the domestic
like product, would likely force the domestic industry to lower prices or lose sales.
        In light of these considerations, we conclude that subject imports would likely have
significant depressing or suppressing effects on prices for the domestic like product upon
revocation of the orders.




        218
            Third Five-Year Reviews, USITC Pub. 4333 at 39.
        219
            Third Five-Year Reviews, USITC Pub. 4333 at 40.
        220
            Third Five-Year Reviews, USITC Pub. 4333 at 40. Cumulated subject imports undersold the
domestic like product in 452 of 492 quarterly observations during the third period of review. Id.
        221
            Third Five-Year Reviews, USITC Pub. 4333 at 40.
        222
            We observe that the available average unit value (“AUV”) data indicate that the AUV for
subject merchandise was $*** per short ton in 2016, *** percent lower than the AUV for domestic
producers’ domestic shipments for that year ($***). CR/PR at Tables I-4, I-5. We typically view AUV
data with caution for price comparisons because differences in AUVs can reflect differences in product
mix rather than differences in price.


                                                  33
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 598 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




       E.      Likely Impact

               1.       The Prior Proceedings

        In each of the original determinations, the Commission’s impact analysis focused on the
poor operating performance of the domestic CWP industry. 223 Other factors the Commission
cited in individual original determinations included declines in production, shipments, and
employment (in the 1984 Taiwan investigation), declines in market share and employment (in
both 1986 determinations), and declines in employment and capacity utilization (in the 1992
investigations). 224
        In the first five-year reviews, the Commission found that the industry’s condition had
improved markedly since the original investigations, due to the existence of the orders and the
recent increases in demand for construction materials. 225 Although the domestic industry’s
operating performance had declined during that period of review, it was consistently better
than during the original investigations.226 The Commission did not find the domestic industry to
be vulnerable, but it concluded that if the orders were revoked, the adverse price effects
associated with increased subject imports would likely have a significant impact on the
domestic industry. 227
        In the second five-year reviews, the Commission did not find the domestic industry to
be vulnerable to material injury but concluded that subject imports would likely increase to
significant levels if the orders were revoked.228 Because the subject imports were good
substitutes for the domestic like product, the domestic industry supplied the majority of the
U.S. market, and there appeared to be no significant market segments in which the domestic
industry participated exclusively, the Commission found that any increase in subject import
volumes would likely be in substantial part at the domestic industry’s expense. 229 Additionally,
because of the likely aggressive pricing of the subject imports, the Commission found that the
domestic industry would need to cut prices for the domestic like product or lose sales. 230 Under
either scenario, it found that the domestic industry’s revenues would likely decline significantly




       223
            Original Determination for Taiwan, USITC Pub. 1519 at 7–8; Original Determinations for
Turkey and Thailand, USITC Pub. 1810 at 8–9; Original Determinations for India and Turkey, USITC Pub.
1839 at 7–9; Original Determinations for Brazil, Korea, Mexico, and Taiwan, USITC Pub. 2564 at 36–37.
        224
            Original Determination for Taiwan, USITC Pub. 1519 at 7–8; Original Determinations for
Turkey and Thailand, USITC Pub. 1810 at 8–9; Original Determinations for India and Turkey, USITC Pub.
1839 at 7–9; Original Determinations for Brazil, Korea, Mexico, and Taiwan, USITC Pub. 2564 at 36–37.
        225
            First Five-Year Reviews, USITC Pub. 3316 at 38.
        226
            First Five-Year Reviews, USITC Pub. 3316 at 38.
        227
            First Five-Year Reviews, USITC Pub. 3316 at 38.
        228
            Second Five-Year Reviews, USITC Pub. 3867 at 27.
        229
            Second Five-Year Reviews, USITC Pub. 3867 at 27.
        230
            Second Five-Year Reviews, USITC Pub. 3867 at 27.


                                                  34
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 599 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




in light of the anticipated volume of subject imports and that its operating performance would
deteriorate. 231
         In the third five-year reviews, the Commission examined performance indicators for the
domestic industry as a whole while acknowledging that the industry consisted of a variety of
firms that differed in size, product mix, cost methodologies, and the extent to which they
manufactured products other than CWP. 232 The Commission observed that many of the
domestic industry’s performance indicators, such as capacity, production, and U.S. shipments,
declined overall between 2006 and 2011, peaking earlier in the period and not recovering to
earlier levels by the end of the period.233 The domestic industry’s net sales, operating income,
and ratio of operating income to net sales followed the same trend during the period of
review. 234 The Commission found that the likely increase in cumulated subject imports would
be substantially at the expense of the domestic industry, which supplied the majority of the
U.S. market. It further concluded that if the orders were revoked, the adverse price effects
associated with increased subject imports would likely have a significant impact on the
domestic industry. 235 The Commission noted that the presence of nonsubject imports in the
U.S. market would not sever the likely causal nexus between the likely significant volume of
low-priced subject imports and likely adverse impact on the domestic industry were the orders
under review to be revoked, citing the decline in market share of nonsubject imports and the
lower AUVs for cumulated subject imports than for nonsubject imports. 236

                2.       The Current Reviews

        In these expedited reviews, the information available on the domestic industry’s
condition is limited. In 2016, the domestic industry’s production capacity was *** short tons,
its production was *** short tons, and its capacity utilization rate was *** percent. 237 The
industry’s domestic shipments were *** short tons, accounting for *** percent of apparent



        231
             Second Five-Year Reviews, USITC Pub. 3867 at 27.
        232
             Third Five-Year Reviews, USITC Pub. 4333 at 43.
         233
             Third Five-Year Reviews, USITC Pub. 4333 at 43 and n.278. The domestic industry’s share of
apparent U.S. consumption increased overall, but was lower in 2011 than its peak in 2009. Third Five-
Year Reviews, USITC Pub. 4333 at 43.
         234
             Third Five-Year Reviews, USITC Pub. 4333 at 44.
         235
             Third Five-Year Reviews, USITC Pub. 4333 at 45. Three Commissioners found the domestic
industry to be vulnerable, and three Commissioners did not find the industry to be vulnerable. Id. at 44–
45, nn.288–289.
         236
             Third Five-Year Reviews, USITC Pub. 4333 at 38, n.249.
         237
             CR/PR at Tables I-4, I-6. The domestic industry’s capacity was 3.0 million short tons in 1998
and 2.6 million short tons in 2005 and declined slightly from 2.09 million short tons in 2006 to 2.05
million short tons in 2011. CR at Table I-4 and Appendix C. Similarly, its production in 2016 was lower
than in 2011, when it was *** short tons. CR/PR at Table I-4. Its capacity utilization rate was 73.3
percent in 1998 and 50.9 percent in 2005 and declined irregularly from 61.4 percent in 2006 to 49.8
percent in 2011. CR at Table I-4 and Appendix C.


                                                   35
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 600 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




U.S. consumption by volume and *** percent by value. 238 Its net sales value was $***, and its
operating income was $***, equivalent to *** percent of net sales.239 The limited evidence in
these expedited reviews is insufficient for us to make a finding on whether the domestic
industry is vulnerable to the continuation or recurrence of material injury in the event of
revocation of the orders.
        Based on the information available in these reviews, we find that revocation of the
orders would likely lead to a significant volume of subject imports and that these imports would
likely undersell the domestic like product to a significant degree, resulting in significant price
depression or suppression for the domestic like product. We find that the increased subject
import competition that would likely occur after revocation of the orders would likely have a
significant impact on the domestic industry. The domestic industry would likely lose market
share to subject imports and/or experience lower prices due to competition from subject
imports, which would adversely impact its production, shipments, sales, and revenue. These
reductions would likely have a direct adverse impact on the domestic industry’s profitability
and employment levels, as well as its ability to raise capital and make and maintain necessary
capital investments.
        We have also considered the role of factors other than subject imports, including the
presence of nonsubject imports, so as not to attribute likely injury from other factors to the
subject imports. Although nonsubject imports’ market share was higher in 2016 (34.9 percent)
than in 2011 (19.4 percent), subject imports’ market share also increased from 2011 to 2016.240
Thus, there is no indication on the record that the presence of nonsubject imports would
prevent cumulated subject imports from entering the U.S. market in significant quantities upon
revocation of the orders. Given the high degree of substitutability of CWP from different
sources, the fact that the domestic industry is currently the largest supplier to the U.S. market,
and the increase in cumulated subject imports’ market share since the last five-year reviews
despite the restraining effects of the orders, any increase in cumulated subject import volume
and market penetration is likely to come, at least in substantial proportion, at the expense of
the domestic industry. In light of these considerations, we find that the effects we have
attributed to the subject imports are distinguishable from any effects likely from nonsubject
imports in the event of revocation.




        238
             CR/PR at Tables I-4, I-7. Domestic producers’ U.S. shipments were *** short tons in 1998,
*** short tons in 2001, *** short tons in 2005, *** short tons in 2006, *** short tons in 2007, *** short
tons in 2008, *** short tons in 2009, *** short tons in 2010, and *** short tons in 2011. CR/PR at Table
I-6 and Appendix C. The AUV of the domestic industry’s U.S. commercial shipments in 2016 ($*** per
short ton) was lower than in 2011 ($*** per short ton). CR/PR at Table I-4.
         239
             CR/PR at Table I-4. Although the domestic industry’s net sales in 2016 were lower than
during the third review ($*** in 2011), operating income was higher ($*** in 2011), and the ratio of
operating income to net sales was also higher (*** percent in 2011). Id.
         240
             CR/PR at Table I-7. Cumulated subject imports’ market share was *** percent in 2011 and
*** percent in 2016. Id.


                                                   36
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                     PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 601 of 1077
                 Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




        Accordingly, we conclude that, if the orders were to be revoked, subject imports would
likely have a significant impact on domestic producers of CWP within a reasonably foreseeable
time.

V.     Conclusion
       For the reasons above, we determine that revocation of the countervailing duty order
on imports of CWP from Turkey and the antidumping duty orders on CWP from Brazil, India,
Korea, Mexico, Taiwan, Thailand, and Turkey would be likely to lead to continuation or
recurrence of material injury to an industry in the United States within a reasonably
foreseeable time.




                                              37
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 602 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40                        Filed 05/07/21        Page 603 of 1077
                      Barcode:3883995-08 A-549-502 SCO - Scope Inquiry            -   Line Pipe




                       INFORMATION OBTAINED IN THESE REVIEWS
                                                 BACKGROUND

         On June 1, 2017, the U.S. International Trade Commission (“Commission”) gave notice,
pursuant to section 751(c) of the Tariff Act of 1930, as amended (“the Act”), 1 that it had
instituted a review to determine whether revocation of countervailing duty order on circular
welded pipe and tube (“CWP”) from Turkey and the antidumping duty orders on CWP from
Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey would likely lead to the continuation
or recurrence of material injury to a domestic industry. 2 All interested parties were requested
to respond to this notice by submitting certain information requested by the Commission. 3 4
The following tabulation presents information relating to the background and schedule of this
proceeding:

         Effective or statutory date                                    Action
       June 1, 2017                      Notice of initiation and institution by Commerce and Commission
       September 5, 2017                 Commission vote on adequacy
       September 29, 2017                Commerce results of its expedited review
       October 30, 2017                  Commission statutory deadline to complete expedited review
       May 29, 2018                      Commission statutory deadline to complete full review


                      RESPONSES TO THE COMMISSION’S NOTICE OF INSTITUTION

                                              Individual responses

       The Commission received two submissions in response to its notice of institution in the
subject review(s). They were filed on behalf of the following entities:




   1
      19 U.S.C. 1675(c).
   2
      Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand and Turkey;
Institution of a Five-Year Review, 82 FR 25328, June 1, 2017. In accordance with section 751(c) of the Act, the U.S.
Department of Commerce (“Commerce”) published a notice of initiation of a five-year review of the subject
antidumping duty order concurrently with the Commission’s notice of institution. Initiation of Five-Year (“Sunset”)
Review, 82 FR 25599, June 2, 2017. Pertinent Federal Register notices are referenced in app. A, and may be found
at the Commission’s website (www.usitc.gov).
    3
      As part of their response to the notice of institution, interested parties were requested to provide company-
specific information. That information is presented in app. B. Summary data compiled in prior proceedings is
presented in app. C.
    4
      Interested parties were also requested to provide a list of three to five leading purchasers in the U.S. market
for the subject merchandise. Presented in app. D are the responses received from purchaser surveys transmitted
to the purchasers identified in the adequacy phase of this review.


                                                         I-1
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21         Page 604 of 1077
                      Barcode:3883995-08 A-549-502 SCO - Scope Inquiry            -   Line Pipe




        1.     Bull Moose Tube Company (“Bull Moose”), EXLTUBE, TMK IPSCO Tubulars
(“TMK”), and Zekelman Industries (“Zekelman”), domestic producers of circular welded pipe
and tube (collectively referred to herein as “domestic interested parties”);
        2.     Government of Turkey (“GOT”).
        A complete response to the Commission’s notice of institution requires that the
responding interested party submit to the Commission all the information listed in the notice.
Responding firms are given an opportunity to remedy and explain any deficiencies in their
responses. A summary of the number of responses and estimates of coverage for each is shown
in table I-1.

Table I-1
CWP: Summary of responses to the Commission’s notice of institution
                                                                       Completed responses
              Type of interested party                            Number                              Coverage
  Domestic:
                                                                                                                     1
     U.S. producer                                                                        1                     ***%
  Respondent:
                                                                                                          2
     Foreign government                                                                   1              ()
1
  In their response to the notice of institution, domestic interested parties estimated that they accounted for this
share of total U.S. production of CWP during 2016. Domestic interested parties have based their computation on
2015 total domestic production data. ŽŵĞƐƚŝĐ/ŶƚĞƌĞƐƚĞĚWĂƌƚŝĞƐ͛ZĞƐƉŽŶƐĞƚŽƚŚĞEŽƚŝĐĞŽĨ/ŶƐƚŝƚƵƚŝŽŶ͕:ƵůǇϯ͕
ϮϬϭϳ͕Ɖ͘ϮϮ͘
2
  In its response to the notice of institution, the GOT reported capacity of all firms in Turkey to produce welded
carbon steel pipe and tube is *** tons, while production of welded carbon steel pipe and tube in Turkey was ***
tons, which accounted for *** percent of total production of welded steel pipe in Turkey. The data provided in
the GOT’s response to the notice of institution was obtained from Turkish Steel Pipe Manufacturers Association.
'Kd͛ƐƵƌĞZĞƐƉŽŶƐĞƚŽƚŚĞEŽƚŝĐĞŽĨ/ŶƐƚŝƚƵƚŝŽŶ͕July 21, 2017.

                                         Party comments on adequacy

         The Commission received one submission from parties commenting on the adequacy of
responses to the notice of institution and whether the Commission should conduct expedited
or full reviews. This submission was filed on behalf of the following entities: (1) Bull Moose
Tube Company, (2) EXLTUBE, (3) TMK IPSCO Tubulars, and (4) Zekelman Industries. 5
         Domestic interested parties argue that the Commission should find the GOT Response is
individually inadequate and that it represents an inadequate portion of the respondent
interested parties subject to these reviews. 6 Therefore, because of the inadequate response by
the respondent interested parties and the fact that there have been no major changes in the
conditions of competition in the market since the Commission’s last five-year reviews, they
request that the Commission conduct expedited reviews of the antidumping and/or
countervailing duty orders on CWP.


   5
       ŽŵĞƐƚŝĐ/ŶƚĞƌĞƐƚĞĚWĂƌƚŝĞƐ͛ŽŵŵĞŶƚƐŽŶĚĞƋƵĂĐǇ͕ August 14, 2017, pp. 1-2.
   6
       Domestic Interested Parties’ Comments on Adequacy ƉƉ͘ 1-2.


                                                         I-2
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 605 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry        -   Line Pipe




                             RECENT DEVELOPMENTS IN THE INDUSTRY

       Since the Commission’s last five-year reviews, the following developments have
occurred in the CWP industry:

Year         Company                                               Event
2012 Leavitt Tube               Name change: The Leavitt Tube Company announced that it would be
     Company                    renamed to Maruichi Leavitt Pipe & Tube, LLC after Maruichi Steel Tube
                                Ltd acquired a 60-percent stake in the company.
2013 TMK IPSCO                  Acquisition: TMK IPSCO acquired the pipe services and precision
                                manufacturing assets of ITS Tubular Services Limited. The acquisition
                                included a manufacturing facility located near Houston, Texas.
2014 TMK IPSCO                  Production reduction: TMK IPSCO announced that it would reduce the
                                number of operating hours to produce welded pipe at its facilities in
                                Blytheville, Arkansas; Camanche, Iowa; and Wilder, Kentucky by 30
                                percent.
                                New labor agreement: TMK IPSCO announced that it reached an
                                agreement with union members at its Koppel and Ambridge,
                                Pennsylvania facilities. The agreement is expected to remain in effect
                                through November 1, 2018.
2015 Wheatland Tube Co.         Furlough/operations idled: Wheatland Tube Co. announced that it
                                would indefinitely idle its Sharon, Pennsylvania hot mill operations and
                                lay off 100 workers.
        Allied Tube & Conduit Closure: Allied Tube & Conduit Corporation announced that it would
        Corporation           cease production of steel fence framework and sprinkler pipe products
                              as of October 5, 2015, and permanently exit these markets. The
                              company planned to close its Philadelphia, Pennsylvania operations after
                              transferring remaining production to other facilities owned by its parent
                              company, Atkore International Group Inc. The company also announced
                              that it would close operations at its facilities in Harvey, Illinois and
                              Phoenix, Arizona. These actions were expected to result in 317 positions
                              being eliminated nationwide.
2016 Zekelman Industries        Name change: JMC Steel Group changed its name to Zekelman
     Inc.                       Industries Inc.
                                Acquisition: Zekelman entered into a definitive agreement to purchase
                                Western Tube and Conduit Corporation.
2017 Zekelman Industries        Acquisition: Zekelman Industries acquired American Tube
     Inc./American Tube         Manufacturing, Inc.
     Manufacturing Inc.
Sources: Steel Market Update, “Leavitt Tube has been Renamed Maruichi Leavitt Pipe & Tube,” July 2,
2012, https://www.steelmarketupdate.com/blog/1296-leavitt-tube-has-been-renamed-maruichi-leavitt-pipe--
tube, (accessed July 24, 2017); TMK IPSCO, “TMK Acquires Pipe Services Assets in Houston,” April 8,
2013, https://tmk-ipsco.tmk-group.com/tmk_ipsco_press_releases/show/847, (accessed July 24, 2017); TMK
IPSCO, “TMK IPSCO to Reduce Operating Hours at Three Welded Pipe Facilities,” April 7, 2014, https://tmk-
ipsco.tmk-group.com/tmk_ipsco_press_releases/show/889, (accessed July 24, 2017); TMK IPSCO, “TMK IPSCO’s


                                                    I-3
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21        Page 606 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry          -   Line Pipe



Koppel and Ambridge, Pennsylvania Plants Ratify New Labor Agreement,” June 23, 2014, https://tmk-ipsco.tmk-
group.com/tmk_ipsco_press_releases/show/908, (accessed July 24, 2017); The Herald, “100 Furloughed at
Wheatland Tube,” June 27, 2015, http://www.sharonherald.com/news/furloughed-at-wheatland-
tube/article_402e35f4-d70b-50f3-9053-36fbbaa285c3.html, (accessed July 24, 2017); Bloomberg, “Allied Tube &
Conduit Corporation to Cease Manufacturing of Steel Fence Framework and Sprinkler Pipe Products, Effective
October 5, 2015,” August 6,
2015, https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=237388919, (accessed July
24, 2017); Wheatland Tube, “JMC Steel Group Changes Name to Zekelman Industries Inc.” June 6,
2016, http://www.wheatland.com/press-releases/jmc-steel-group-changes-name-to-zekelman-industries-inc,
(accessed July 16, 2017); Zekelman Industries, “Zekelman Industries to Acquire Western Tube and Conduit
Corporation,” December 6, 2016, http://www.zekelman.com/press-release/zekelman-industries/zekelman-
industries-to-acquire-western-tube-conduit-corporation, (accessed July 19, 2017); Zekelman Industries, “Zekelman
Industries acquires American Tube Manufacturing, Inc.,” February 22, 2017, http://www.zekelman.com/press-
release/zekelman-industries/zekelman-industries-acquires-american-tube-manufacturing-inc, (accessed July 19,
2017).

                    THE ORIGINAL INVESTIGATION AND SUBSEQUENT REVIEWS

                                        The original investigations

        These reviews of the countervailing duty order for CWP from Turkey, and the
antidumping duty orders for circular welded pipe from Brazil, India, Korea, Mexico, Taiwan,
Thailand, and Turkey follow from a series of countervailing and antidumping duty petitions filed
with Commerce and the Commission since 1983. The following tabulation presents information
on the dates of the original orders issued by Commerce, the products and countries covered,
the investigation numbers at both Commerce and the Commission, and the Federal Register
citations relevant to the issuance of the subject orders.

 Order              Subject merchandise                 Country         Investigation number             Federal
 date                                                                                                    Register
                                                                     Commerce        Commission
                                                                                                          notice
           Small diameter carbon steel pipe
5/7/84 tube                                             Taiwan       A-583-008       731-TA-132        49 FR 19369
3/7/86 Welded carbon steel pipe and tube                Turkey       C-489-502       701-TA-253        51 FR 7984
3/11/86 Welded carbon steel pipe and tube               Thailand     A-549-502       731-TA-252        51 FR 8341
5/12/86 Welded carbon steel pipe and tube               India        A-533-502       731-TA-271        51 FR 17384
5/15/86 Welded carbon steel pipe and tube               Turkey       A-489-501       731-TA-273        51 FR 17784
           Circular welded nonalloy steel pipe          Brazil       A-351-809       731-TA-532        57 FR 49453
           Circular welded nonalloy steel pipe          Korea        A-580-809       731-TA-533        57 FR 49453
           Circular welded nonalloy steel pipe          Mexico       A-201-805       731-TA-534        57 FR 49453
11/2/92 Circular welded nonalloy steel pipe             Taiwan       A-583-814       731-TA-536        57 FR 49454
Source: Cited Federal Register notices.

       On April 17, 1984, the Commission determined that an industry in the United States was
materially injured by reason of imports of certain small-diameter circular welded carbon steel
pipes and tubes from Taiwan that were being sold in the United States at less than fair value

                                                      I-4
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                             PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21        Page 607 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry           -   Line Pipe




(“LTFV”). 7 Commerce issued an antidumping duty order on imports of certain small-diameter
circular welded carbon steel pipes and tubes from Taiwan on May 7, 1984.
        On February 12, 1986, the Commission determined that an industry in the United States
was materially injured or threatened with material injury by reason of subsidized imports from
Turkey and LTFV imports from Thailand of certain welded carbon steel pipes and tubes. 8
Commerce issued antidumping and countervailing duty orders on these products from Thailand
and from Turkey on March 7 and March 11, 1986, respectively.
        On April 21, 1986, the Commission determined that an industry in the United States was
materially injured by reason of LTFV imports of certain welded carbon steel pipes and tubes
from India and Turkey. 9 Commerce issued antidumping duty orders on these products on May
12 and May 15, 1986, respectively.
        On October 20, 1992, the Commission determined that an industry in the United States
was materially injured by reason of LTFV imports of standard and structural pipes and tubes
from Brazil, Korea, Mexico, Taiwan, and Venezuela. 10 On November 2, 1992, Commerce issued
antidumping duty orders on these products.

                                       Subsequent five-year reviews

       In June 2000, the Commission completed full five-year reviews of the subject orders and
determined that revocation of the countervailing duty order on circular welded pipe from
Turkey and the antidumping duty orders on circular welded pipe from Brazil, India, Korea,
Mexico, Taiwan, Thailand, and Turkey would be likely to lead to the continuation or recurrence
of material injury to an industry in the United States within a reasonably foreseeable time. 11 On



   7
      Certain Welded Carbon Steel Pipes and Tubes from the Republic of Korea and Taiwan, Invs. Nos. 731-TA-
131,132, and 138 (Final), USITC Publication 1519 (April 1984). The Commission also determined that an industry in
the United States was not materially injured or threatened with material injury by reasons of imports from Korea
of heavy-walled rectangular (including square) welded pipes and tubes.
    8
      Certain Welded Carbon Steel Pipes and Tubes from Turkey and Thailand, Invs. Nos. 701-TA-253 and 731-TA-
252 (Final), USITC Publication 1810 (February 1986). Of the four affirmative voting Commissioners, two found
material injury by reason of subject imports and two found threat of material injury by reason of subject imports.
    9
      Certain Welded Carbon Steel Pipes and Tubes from India, Taiwan, and Turkey, Invs. Nos. 731-TA-271 to 273
(Final), USITC Publication 1839 (April 1986). The Commission also determined that an industry in the United States
was not materially injured or threatened with material injury by reasons of imports of line pipes and tubes from
Taiwan and Turkey.
    10
       Certain Circular, Welded, Non-Alloy Steel Pipes and Tubes from Brazil, the Republic of Korea, Mexico,
    Romania, Taiwan, and Venezuela, Invs. Nos. 731-TA-532-537 (Final), USITC Publication 2564, October 1992. The
Commission also determined that an industry in the United States was not materially injured or threatened with
material injury by reasons of imports from Romania of subject pipe and tube, and by reason of imports from Brazil,
Korea, Mexico, Taiwan, and Venezuela of finished conduit or mechanical tubing.
    11
       Certain Pipe and Tube from Argentina, Brazil, Canada, India, Korea, Mexico, Singapore, Taiwan, Thailand,
Turkey, and Venezuela, Invs. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 276-277, 296, 409-410, 532-534, and
536-537 (Review), USITC Publication 3316 (July 2000) (“First Reviews”). The Commission also determined that
revocation of the antidumping duty orders on circular welded carbon steel pipe from Venezuela, on light-walled
rectangular pipe and tube from Singapore, imports of oil country tubular goods (other than drill pipe) from Canada
                                                                                                  (continued...)
                                                       I-5
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                             PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21        Page 608 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry           -   Line Pipe




August 22, 2000, Commerce published notice of the continuation of the countervailing duty
order on circular welded pipe from Turkey and the antidumping duty orders on circular welded
pipe from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey. 12
         In June 2006, the Commission completed full five-year reviews of the subject orders and
determined that revocation of the countervailing duty order on CWP from Turkey and the
antidumping duty orders on CWP from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey would be likely to lead to continuation or recurrence of material injury to an industry in
the United States within a reasonably foreseeable time. 13 Consequently, Commerce issued a
continuation of the countervailing duty order on imports of CWP from Turkey, and the
antidumping duty orders on imports of CWP from Brazil, India, Korea, Mexico, Taiwan,
Thailand, and Turkey, effective August 8, 2006. 14
         On October 4, 2011, the Commission determined that it would conduct full reviews of
the countervailing duty order on CWP from Turkey and the antidumping duty orders on CWP
from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey. On October 19, 2011,
Commerce published its determination that revocation of the countervailing duty order on
CWP from Turkey would be likely to lead to material injury within a reasonably foreseeable
time and on October 28, 2011, Commerce published its determination that revocation of the
antidumping duty orders on CWP from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey would be likely to lead to continuation or recurrence of dumping. 15 On July 5, 2012, the
Commission notified Commerce of its determination that material injury would be likely to
continue or recur within a reasonably foreseeable time. 16 Following affirmative determinations
in the five-year reviews by Commerce and the Commission, effective, July 17, 2012, Commerce
issued a continuation of the countervailing duty order on imports of CWP from Turkey and the




(…continued)
and Taiwan, and imports of drill pipe from Canada and Taiwan would not be likely to lead to continuation or
recurrence of material injury to an industry in the United States within a reasonably foreseeable time.
   12
      Continuation of Antidumping Duty Orders: Light-Walled Rectangular Welded Carbon Steel Pipe and Tube
From Argentina and Taiwan; Circular Welded Non-Alloy Steel Pipe and Tube from Brazil, Korea, Mexico, and
Taiwan; Welded Carbon Steel Pipe and Tube From India, Thailand, and Turkey; and Small Diameter Standard and
Rectangular Steel Pipe and Tube From Taiwan, 65 FR 50955, August 22, 2000.
   13
      Certain Circular Welded Pipe and Tube From Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey 71 FR
42118, July 25, 2006.
   14
      Continuation of Antidumping Duty Orders on Circular Welded Non–Alloy Pipes and Tubes from Brazil, Mexico,
Republic of Korea, Antidumping Duty Orders on Welded Carbon Steel Pipe from India, Thailand and Turkey, and
Countervailing Duty Order on Welded Carbon Steel Standard Pipe from Turkey, 71 FR 44996, August 8, 2006.
   15
      Welded Carbon Steel Pipe and Tube From Turkey: Final Results of Expedited Sunset Review of Countervailing
Duty Order, 76 FR 64900, October 19, 2011 Certain Circular Welded Carbon Steel Pipes and Tubes From India,
Thailand, and Turkey; Final Results of Expedited Five-Year (“Sunset”) Reviews of Antidumping Duty Orders, 76 FR
66893, October 28, 2011, and Circular Welded Carbon Steel Pipes and Tubes From Brazil, Mexico, the Republic of
Korea, and Taiwan: Final Results of the Expedited Third Sunset Reviews of the Antidumping Duty Order, 76 F.R.
66899, October 28, 2011.
   16
      Certain Circular Welded Pipe and Tube From Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey 77 FR
39736, July 5, 2012.


                                                       I-6
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21     Page 609 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry         -   Line Pipe




antidumping duty orders on imports of CWP from Brazil, India, Korea, Mexico, Taiwan,
Thailand, and Turkey. 17

                                     PRIOR RELATED INVESTIGATIONS

                                      Related title VII investigations

        The Commission has conducted a number of previous import relief investigations on
circular welded pipe or substantially similar merchandise. Table I-2 presents data on previous
and related title VII investigations.

Table I-2
CtW: Previous and related Commission proceedings
                                                                              Original                 Current status of
 Product               Inv. No.        Year                  Country
                                                                              determination            order
   Circular welded
                        701-TA-165            1982                Brazil           Terminated                 N/A
         pipe

                        701-TA-166            1982               France            Terminated                 N/A

                        701-TA-167            1982                Italy            Negative (P)               N/A

                                                                                                        Order revoked by
                        701-TA-168            1982               Korea              Affirmative
                                                                                                        Commerce-1985

                        701-TA-169            1982            West Germany         Terminated                 N/A

                                                                                                          Order under
                        731-TA-132            1983               Taiwan             Affirmative
                                                                                                            review
                        701-TA-220            1984                Spain            Terminated                 N/A

                        731-TA-183            1984                Brazil           Terminated                 N/A

                        731-TA-197            1984                Brazil           Terminated                 N/A

                        731-TA-198            1984                Spain            Terminated                 N/A

                        701-TA-242            1985              Venezuela          Terminated                 N/A

                        701-TA-251            1985                India            Terminated                 N/A

   Table continued on next page.



   17
     Certain Circular Welded Carbon Steel Pipes and Tubes From India, Thailand, and Turkey; Certain Circular
Welded Non-Alloy Steel Pipe From Brazil, Mexico, the Republic of Korea, and Taiwan; and Certain Circular Welded
Carbon Steel Pipes and Tubes From Taiwan: Continuation of Antidumping and Countervailing Duty Orders, 77 FR
41967, July 17, 2012.


                                                       I-7
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                           PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21     Page 610 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry     -   Line Pipe



Table I-2--Continued
CtW: Previous and related Commission proceedings
                                                                         Original            Current status of
Product               Inv. No.      Year                Country
                                                                         determination       order
  Circular welded
                       701-TA-252          1985             Taiwan            Terminated            N/A
        pipe
                                                                                                 Order under
                       701-TA-253          1985             Turkey            Affirmative
                                                                                                   review
                       731-TA-211          1985             Taiwan             Negative             N/A

                       731-TA-212          1985            Venezuela          Terminated            N/A
                                                                                                 Order under
                       731-TA-252          1985            Thailand           Affirmative
                                                                                                   review
                       731-TA-253          1985            Venezuela          Terminated            N/A

                                                                                                 Order under
                       731-TA-271          1985              India            Affirmative
                                                                                                   review
                                                                                                 Order under
                       731-TA-273          1985             Turkey            Affirmative
                                                                                                   review
                       731-TA-274          1985           Yugoslavia          Terminated            N/A

                       731-TA-292          1986              China             Negative             N/A

                       731-TA-293          1986           Philippines          Negative             N/A

                       731-TA-294          1986            Singapore           Negative             N/A

                       701-TA-311          1991              Brazil           Terminated            N/A
                                                                                                Order under
                       731-TA-532          1991              Brazil           Affirmative
                                                                                                  review
                                                                                                Order under
                       731-TA-533          1991              Korea            Affirmative
                                                                                                  review
                                                                                                Order under
                       731-TA-534          1991             Mexico            Affirmative
                                                                                                  review
                       731-TA-535          1991            Romania             Negative            N/A
                                                                                                Order under
                       731-TA-536          1991             Taiwan            Affirmative
                                                                                                  review
                                                                                               Revoked, 2000
                       731-TA-537          1991            Venezuela          Affirmative
                                                                                                  review
                       731-TA-732          1995            Romania             Negative            N/A

                       731-TA-733          1995           South Africa         Negative             N/A

                       731-TA-943          2001              China             Negative             N/A

                       731-TA-944          2001            Indonesia          Negative (P)          N/A

                       731-TA-945          2001            Malaysia           Negative (P)          N/A

  Table continued on next page.


                                                  I-8
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                        Filed 05/07/21     Page 611 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry         -   Line Pipe




Table I-2--Continued
CtW: Previous and related Commission proceedings
                                                                              Original            Current status of
 Product               Inv. No.        Year                  Country
                                                                              determination       order
   Circular welded
                        731-TA-946            2001              Romania            Negative (P)          N/A
         pipe

                        731-TA-947            2001             South Africa        Negative (P)          N/A

                        701-TA-447            2007                China            Affirmative      Order in place
                       731-TA-1116            2007                China            Affirmative      Order in place

                        701-TA-482            2012                India             Negative             N/A

                        701-TA-483            2012                Oman              Negative             N/A
                                                               United Arab
                        701-TA-484            2012                                  Negative             N/A
                                                                Emirates

                        701-TA-485            2012              Vietnam            Terminated            N/A

                       731-TA-1191            2012                India             Negative             N/A

                       731-TA-1192            2012                Oman              Negative             N/A
                                                               United Arab
                       731-TA-1193            2012                                  Negative             N/A
                                                                Emirates

                       731-TA-1194            2012              Vietnam             Negative             N/A

                        701-TA-549            2016              Pakistan           Affirmative      Order in place
                       731-TA-1299            2016                Oman             Affirmative      Order in place
                       731-TA-1300            2016              Pakistan           Affirmative      Order in place

                       731-TA-1301            2016             Philippines         Negative (P)          N/A

                                                               United Arab
                       731-TA-1302            2016                                 Affirmative      Order in place
                                                                Emirates

                       731-TA-1303            2016              Vietnam            Affirmative      Order in place
Source: U.S. International Trade Commission publications.

                                     Related safeguard investigations

        During the 1980s, the United States took steps to limit imports of various steel products
into the U.S. market. In October 1982, the United States concluded an agreement with what
was then known as the European Coal and Steel Community regulating trade in certain still




                                                       I-9
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                             PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21        Page 612 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry          -   Line Pipe




products. 18 In response to a January 24, 1984 petition filed by Bethlehem Steel Corp. and the
United Steelworkers of America, the Commission conducted an investigation under section 201
of the Trade Act of 1974 regarding imports of a wide range of carbon and certain alloy steel
products, including carbon and alloy steel ingots, blooms, billets, slabs, and sheet bars; plates;
sheets and strip; wire rods; wire and wire products; railway-type products; bars; structural
shapes and units; and pipes and tubes and blanks. 19 The Commission made affirmative
determinations with respect to 5 of the 9 investigated products, and the Commission majority
recommended various relief measures.20 On September 18, 1984, the President announced
that he would not implement the remedies proposed by the Commission as they were not “in
the national economic interest,” but instead, as part of a 9-point plan to assist the domestic
steel industry to compete with imports, he recommended the negotiation of voluntary restraint
agreements (“VRAs”) with trading partners to address unfair surges in imports of steel
products. 21 Between October 1, 1984, and March 31, 1992, the United States limited imports
into the U.S. market of non-alloy carbon steel products from the European Union and 19 other
sources through VRAs. 22 The VRAs covered circular welded pipe (as well as other pipe and tube
products) from, among other countries, Brazil, Korea, and Mexico. 23 Although there was no VRA
with Taiwan, Taiwan established a voluntary unilateral restraint on its steel exports to the
United States through an exchange of letters between the Coordination Council for North
American Affairs and the American Institute in Taiwan. 24
        In 2001, the Commission determined that certain carbon and alloy steel welded tubular
products other than oil country tubular goods (including circular welded pipe as defined in the
current proceeding) were being imported into the United States in such increased quantities as
to be a substantial cause of serious injury, or threat thereof, to the domestic industry producing
such articles, and recommended a tariff-rate quota decreasing from 20 percent to 11 percent
over four years. 25 On March 5, 2002, President George W. Bush announced the implementation
of steel safeguard measures. Import relief relating to welded tubular products (other than oil
country tubular goods) consisted of an additional tariff for a period of three years and one day
(15 percent ad valorem on imports in the first year, 12 percent in the second year, and 9
percent in the third year). 26 Following receipt of the Commission’s mid-term monitoring report
in September 2003, and after seeking information from the U.S. Secretary of Commerce and



   18
      47 Fed. Reg. 49058, October 29, 1982.
   19
      Carbon and Certain Alloy Steel Products, Inv. TA-201-51, USITC Pub. 1553, July 1984.
   20
      Carbon and Certain Alloy Steel Products, Inv. TA-201-51, USITC Pub. 1553, July 1984.
   21
      49 Fed. Reg. 36813, September 20, 1984 (President’s Memorandum).
   22
      Certain Circular, Welded, Non-Alloy Steel Pipes and Tubes from Brazil, the Republic of Korea, Mexico,
Romania, Taiwan, and Venezuela, Invs. Nos. 731-TA-532-537 (Final), USITC Publication 2564, October 1992, p. I-48.
   23
      Ibid.
   24
      Ibid.
   25
      Steel; Import Investigations, 66 FR 67304, December 28, 2001.
   26
      Presidential Proclamation 7529 of March 5, 2002, To Facilitate Positive Adjustment to Competition From
Imports of Certain Steel Products, 67 FR 10553, March 7, 2002. The President also instructed the Secretaries of
Commerce and the Treasury to establish a system of import licensing to facilitate steel import monitoring.


                                                      I-10
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21        Page 613 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry         -   Line Pipe




U.S. Secretary of Labor, President Bush determined that the effectiveness of the action taken
had been impaired by changed circumstances. Therefore, he terminated the U.S. measure with
respect to increased tariffs on December 4, 2003. 27 On March 21, 2005, the Commission
instituted an investigation under section 204(d) of the Trade Act of 1974 for the purpose of
evaluating the effectiveness of the relief action imposed by President Bush on imports of
certain steel products. The Commission’s report on the evaluation was transmitted to the
President and the Congress on September 19, 2005.
        In 2005, the Commission conducted a China-specific safeguard investigation on circular
welded nonalloy steel pipe (Inv. No. TA-421-6). Following the Commission’s affirmative
determination of market disruption and remedy recommendations, President Bush issued a
proclamation on December 30, 2005, determining not to impose temporary import relief.28

                                           PENDING LITIGATION

               On May 11, 2017, the GOT requested that the Dispute Settlement Body of the
World Trade Organization (“WTO”) establish a panel to consider its complaint that
countervailing duty measures by the United States on various tubular products (including CWP)
are inconsistent with several provisions of the WTO Agreement on Subsidies and Countervailing
Measures (“SCM Agreement”). With respect to the CWP countervailing duty order, the GOT
alleges that the Commission’s practice of “cross-cumulating” subsidized and non-subsidized
imports, with respect to which five-year reviews are initiated on the same day, is inconsistent
with the SCM Agreement, both “as such” and “as applied.”

                                               THE PRODUCT

                                            Commerce’s scope

       Table I-3 presents the imported product subject to the antidumping and countervailing
duty orders under review, as defined by Commerce.




   27
       Presidential Proclamation 7741 of December 4, 2003, To Provide for the Termination of Action Taken With
Regard to Imports of Certain Steel Products, 68 FR 68483, December 8, 2003. Import licensing, however, remained
in place through March 21, 2005, and continues in modified form at this time.
    28
       Presidential Proclamation 2006-7 of December 30, 2005, Presidential Determination on Imports of Circular
Welded Non-Alloy Steel Pipe from the People’s Republic of China, 71 FR 871, January 6, 2006.


                                                     I-11
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                             PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21         Page 614 of 1077
                       Barcode:3883995-08 A-549-502 SCO - Scope Inquiry         -   Line Pipe




Table I-3
CtW: Commerce’s scope definitions
Brazil, Mexico,   AD                …circular welded non-alloy steel pipes and tubes, of circular cross-section, not
and Korea         731-TA-532,       more than 406.4 millimeters (16 inches) in outside diameter, regardless of
                  533, and 534      wall thickness, surface finish (black, galvanized, or painted), or end finish
                                    (plain end, beveled end, threaded and coupled). These pipes and tubes are
                                    generally known as standard pipes and tubes and are intended for the low
                                    pressure conveyance of water, steam, natural gas, and other liquids and
                                    gasses in plumbing and heating systems, air conditioning units, automatic
                                    sprinkler systems, and other related uses, and generally meets American
                                    Society for Testing Materials (“ASTM”) A–53 specifications. Standard pipe may
                                    also be used for light load-bearing applications, such as for fence tubing, and
                                    as structural pipe tubing used for farming and support members for
                                    reconstruction or load bearing purposes in the construction, shipbuilding,
                                    trucking, farm equipment, and related industries. Unfinished conduit pipe is
                                    also included in the orders. All carbon steel pipes and tubes within the
                                    physical description outlined above are included within the scope of the
                                    orders, except line pipe, oil country tubular goods, boiler tubing, mechanical
                                    tubing, pipe and tube hollows for redraws, finished scaffolding, and finished
                                    conduit. Standard pipe that is dual or triple certified/stenciled that enters the
                                    U.S. as line pipe of a kind used for oil or gas pipelines is also not included in
                                    the orders. Imports of the products covered by the orders are currently
                                    classifiable under the following Harmonized Tariff Schedule of the United
                                    States (“HTS”) subheadings: 7306.30.1000, 7306.30.5025, 7306.30.5032,
                                    7306.30.5040, 7306.30.5055, 7306.30.5085, and 7306.30.5090.
India             AD                …certain welded carbon steel standard pipes and tubes with an outside
                  731-TA-271        diameter of 0.375 inch or more but not over 16 inches. These products are
                                    commonly referred to in the industry as standard pipes and tubes produced
                                    to various specifications, most notably ASTM A-53, A-120, or A-135. This
                                    merchandise is currently classifiable under HTS item numbers 7306.30.1000,
                                    7306.30.5025, 7306.30.5032, 7306.30.5040, 7306.30.5055, 7306.30.5085,
                                    7306.30.5090.
   Table continued on next page.




                                                       I-12
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                             PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                       Filed 05/07/21         Page 615 of 1077
                       Barcode:3883995-08 A-549-502 SCO - Scope Inquiry         -   Line Pipe




Table I-3 ͲͲŽŶƚŝŶƵĞĚ
CtW͗ Commerce’s scope definitions
Taiwan (1 of 2)   AD                …certain circular welded carbon steel pipes and tubes from Taiwan, which are
                  731-TA-132        defined as: welded carbon steel pipes and tubes, of circular cross section, with
                                    walls not thinner than 0.065 inch, and 0.375 inch or more but not over 4.5
                                    inches in outside diameter, currently classified under HTS item numbers
                                    7306.30.5025, 7306.30.5032, 7306.30.5040, and 7306.30.5055.
Taiwan (2 of 2)   AD                ...(1) circular welded non-alloy steel pipes and tubes, of circular cross section
                  731-TA-536        over 114.3 millimeters (4.5 inches), but not over 406.4 millimeters (16 inches)
                                    in outside diameter, with a wall thickness of 1.65 millimeters (0.065 inches) or
                                    more, regardless of surface finish (black, galvanized, or painted), or end-finish
                                    (plain end, beveled end, threaded, or threaded and coupled); and (2) circular
                                    welded non-alloy steel pipes and tubes, of circular cross-section less than
                                    406.4 millimeters (16 inches), with a wall thickness of less than 1.65
                                    millimeters (0.065 inches), regardless of surface finish (black, galvanized, or
                                    painted) or end-finish (plain end, beveled end, threaded, or threaded and
                                    coupled). These pipes and tubes are generally known as standard pipes and
                                    tubes and are intended for the low pressure conveyance of water, steam,
                                    natural gas, air, and other liquids and gases in plumbing and heating systems,
                                    air conditioning units, automatic sprinkling systems, and other related uses,
                                    and generally meet ASTM A-53 specifications. Standard pipe may also be used
                                    for light loadbearing applications, such as for fence-tubing and as structural
                                    pipe tubing used for framing and support members for construction, or load-
                                    bearing purposes in the construction, shipbuilding, trucking, farm-equipment,
                                    and related industries. Unfinished conduit pipe is also included in the order.
                                    All carbon steel pipes and tubes within the physical description outlined
                                    above are included within the scope of the order, except line pipe, oil country
                                    tubular goods, boiler tubing, mechanical tubing, pipe and tube hollows for
                                    redraws, finished scaffolding, and finished conduit. Standard pipe that is dual
                                    or triple certified/stenciled that enters the U.S. as line pipe of a kind or used
                                    for oil and gas pipelines is also not included in the scope of the order. Imports
                                    of the products covered by the order are currently classifiable under the
                                    following HTS subheadings, 7306.30.1000, 7306.30.5085, and 7306.30.5090.
Thailand          AD                ...certain welded carbon steel standard pipes and tubes with an outside
                  731-TA-252        diameter of 0.375 inch or more but not over 16 inches. These products are
                                    commonly referred to in the industry as standard pipes and tubes produced to
                                    various ASTM specifications, most notably A-53, A-120, or A-135. This
                                    merchandise is currently classifiable under HTS item numbers 7306.30.1000,
                                    7306.30.5025, 7306.30.5032, 7306.30.5040, 7306.30.5055, 7306.30.5085, and
                                    7306.30.5090.
   Table continued on next page.




                                                       I-13
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
         Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21          Page 616 of 1077
                       Barcode:3883995-08 A-549-502 SCO - Scope Inquiry            -   Line Pipe




Table I-3 ͲͲŽŶƚŝŶƵĞĚ
CtW: Commerce’s scope definitions
Turkey            CVD                ...certain welded carbon steel pipe and tube with an outside diameter of
                  701-TA-253         0.375 inch or more, but not over 16 inches, of any wall thickness (pipe and tube)
                                     from Turkey. These products are currently provided for under the HTS as item
                                                                                        1
                                     numbers 7306.30.10, 7306.30.50, and 7306.90.10.
Turkey            AD                 ...circular welded non-alloy steel pipes and tubes, of circular cross-section, not
                  731-TA-273         more than 406.4 millimeters (16 inches) in outside diameter, regardless of wall
                                     thickness, surface finish (black, or galvanized, painted), or end finish (plain end,
                                     beveled end, threaded and coupled). Those pipes and tubes are generally
                                     known as standard pipe, though they may also be called structural or mechanical
                                     tubing in certain applications. Standard pipes and tubes are intended for the
                                     low-pressure conveyance of water, steam, natural gas, air, and other liquids and
                                     gases in plumbing and heating systems, air conditioner units, automatic
                                     sprinkler systems, and other related uses. Standard pipe may also be used for
                                     light load-bearing and mechanical applications, such as for fence tubing, and for
                                     protection of electrical wiring, such as conduit shells. The scope is not limited to
                                     standard pipe and fence tubing, or those types of mechanical and structural pipe
                                     that are used in standard pipe applications. All carbon steel pipes and tubes within
                                     the physical description outlined above are included in the scope of this order,
                                     except for line pipe, oil country tubular goods, boiler tubing, cold-drawn or cold
                                     rolled mechanical tubing, pipe and tube hollows for redraws, finished scaffolding,
                                     and finished rigid conduit. Imports of these products are currently classifiable
                                     under the following HTS subheadings: 7306.30.1000, 7306.30.5025, 7306.30.5032,
                                     7306.30.5040, 7306.30.5055, 7306.30.5085, and 7306.30.5090.
1
  During the third review of this investigation, the Commission did not believe any material within the scope was
classifiable in HTS 7306.90.10


Source: Commerce continuation orders (77 FR 41967).



                                       Description and applications29

        Steel pipes and tubes are generally produced in various grades of carbon, alloy, or
stainless steel. Tubular products frequently are distinguished by the following six end uses as
defined by the American Iron and Steel Institute (“AISI”).

          Standard pipe is ordinarily used for low-pressure conveyance of air, steam, gas, water,
     x    oil, or other fluids for mechanical applications. It is used primarily in machinery,
          buildings, sprinkler systems, irrigation systems, and water wells rather than in pipe lines



    29
      Unless otherwise noted, this information is based on Circular Welded Pipe and Tube from Brazil,
India, Korea, Mexico, Taiwan, Thailand, and Turkey, 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534
and 536, USITC Publication INV-KK-060, May 2012, pp. I-29 through I-32.


                                                        I-14
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21       Page 617 of 1077
                  Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




        or utility distribution systems. It may carry fluids at elevated temperatures which are
        not subject to external heat applications. It is usually produced in standard diameters
        and wall thicknesses to ASTM specifications.

   x    Line pipe is used for transportation of gas, oil, or water generally in a pipeline or utility
        distribution system. It is produced to API-5L and American Water Works Association
        (“AWWA”) specifications.

   x    Structural pipe and tubing is generally used for structural or loadbearing purposes above
        ground by the construction industry, as well as for structural purposes in ships, trailers,
        farm equipment, and other similar uses. It is produced in nominal wall thicknesses and
        sizes to ASTM specifications in round, square, rectangular, or other cross-sectional
        shapes.

   x    Mechanical tubing is produced in a large number of shapes of varied chemical
        composition. It is not normally produced to meet any specification other than that
        required to meet the end use. It is produced to meet exact O.D. (outer diameter) and
        decimal wall thicknesses.

   x    Pressure tubing is used to convey fluids at elevated temperatures or pressures, or both,
        and is suitable to be subjected to heat applications. It is produced to exact O.D. and
        decimal wall thicknesses in sizes 0.5 inch to 6 inches O.D. inclusive, usually to
        specifications such as ASTM.

   x    Oil country tubular goods (“OCTG”) are pipe produced to API specifications and used in
        wells in the oil and gas industries:
            o Casing is the structural retainer for the walls of oil or gas wells and covers sizes
              4.500 to 20 inches O.D. inclusive.
            o Tubing is used within casing oil wells to convey oil to ground level and ordinarily
              includes sizes 1.050 to 4.500 inches O.D. inclusive.
            o Drill pipe is used to transmit power to a rotary drilling tool below ground level
              and covers sizes to 2.375 to 6.750 inches O.D., inclusive.

        Standard pipe of non-alloy steel is the primary product within the scope of these
reviews (see figure I-1). Standard pipe is intended for the low-pressure conveyance of water,
steam, natural gas, air, and other liquids and gases in plumbing and heating systems, air
conditioning units, automatic sprinkler systems, and other related uses. Standard pipe may
carry liquids at elevated temperatures but may not be subject to the application of external
heat. It is made primarily to ASTM A53, A135, and A795 specifications, but can also be made to
other specifications, such as British Standard (“BS”) 1387. Since these standards often specify
required engineering characteristics that overlap, a pipe also can be dual stenciled, meaning
that the pipe is stamped with monograms signifying compliance with two different

                                                 I-15
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21          Page 618 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry             -   Line Pipe




specifications, such as ASTM A53 and API 5L; however, such dual-stenciled pipe is not within
the scope of the subject orders.

Figure I-1
Circular welded pipe: Cross section of welded pipe showing inside diameter “A” and wall thickness “B”




Source: ASA Alloys, Inc., retrieved at http://www.asaalloys.com/diagrams.html.

        Other uses of circular welded pipe include light load-bearing mechanical applications,
such as for fence tubing; scaffolding components; and protection of electrical wiring, such as
conduit shells. Fence tubing can be produced to ASTM specification F-1083, which covers hot-
dipped galvanized welded steel pipe used for fence structures. However, fence tubing can also
be produced without reference to an ASTM specification, or to a general specification such as
ASTM A513.
        In addition, circular welded pipe is used for structural applications in general
construction. Structural pipe is generally used for structural or load-bearing purposes above
ground by the construction industry, as well as for structural purposes in ships, trailers, farm
equipment, and other similar uses. It is produced in nominal wall thicknesses and sizes. These
products also are manufactured primarily to standard ASTM specifications (such as A500 or
A252), as well as American Society of Mechanical Engineers (“ASME”) specifications. Standard
pipe used in light load-bearing, mechanical, and structural applications may be galvanized (zinc-
coated by dipping in molten zinc), lacquered (black finish), or painted (black) to provide
corrosion resistance, which is important for storage in humid conditions or for ocean transport.
End finishes include plain end, which may be either cut, or beveled suitable for welding, or
include threaded ends, or threaded or coupled, as well as other special end finishes. Pipe with
threaded ends is usually provided “threaded and coupled,” meaning that a coupling is attached
to one end of each length of pipe.




                                                      I-16
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21        Page 619 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry            -   Line Pipe




                                           Manufacturing process 30

                Circular welded pipes of the sizes subject to these reviews are manufactured by
either the electric resistance-welding (“ERW”) process or the continuous-welding (“CW”)
process. The ERW process is a cold-forming process. The raw material input is steel sheet which
has been slit into strips of appropriate width that will be consistent with the diameter of the
pipe to be welded. The strips, or “skelp,” are formed into a tubular shape by passing them
through a series of rollers, which provide the initial shaping into round form, as well as
guidance into the welding section (figure I-2).

Figure I-2
Circular welded pipe: Operations to make ERW tubes from steel strip




Source: AISI, Steel Products Manual – Steel Specialty Tubular Products, p. 20.

        After the strips have been formed to a tubular shape, the edges are heated by electrical
resistance and welded by a combination of heat and pressure. The welding pressure causes
some of the metal to be squeezed from the joint, forming a bead of metal on both the inside
and outside of the tube. While still in the continuous processing line, the tube is then subjected
to post-weld heat treatment, as required. This may involve heat treatment of the welded seam
only, or treatment of the entire pipe. After heat treatment, sizing rolls shape the tube to the


   30
      Unless otherwise noted, this information is based on Circular Welded Pipe and Tube from Brazil,
India, Korea, Mexico, Taiwan, Thailand, and Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252,
   271, 273, 532-534 and 536 (Third Review), USITC Publication INV-KK-060 (Staff Report), May 2012,
pp. I-32 through I-34.


                                                        I-17
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 620 of 1077
                 Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




correct diameter. The product is cooled and then cut at the end of the tube mill by a flying
shear or saw, synchronized with the tube’s movement so that it is not necessary to stop the
process. The ERW process can be used to cover the full range of standard pipe diameters
pertinent to these investigations.
         In the CW process, the entire strip of steel sheet is heated to approximately 2,450
degrees Fahrenheit in a gas-fired, continuous furnace. As the strip leaves the furnace, a blower
is normally furnished to provide a blast of air to raise the temperature of the edges to
approximately 2,600 degrees Fahrenheit for welding. The strip is formed into tubular shape by
a series of rollers, and the edges are butted together under pressure to form the weld. While
still hot, the product may be processed through a stretch reduction mill, which simultaneously
reduces the diameter and wall thickness of the pipe. The continuous tube is then cut into
predetermined lengths by a flying saw or shear. The CW method can be used to produce pipe
up to 4.5 inches in O.D.
         Finishing operations on standard pipe and tube may include hydrostatic testing, oiling,
and galvanizing. The process of galvanizing involves the application of a zinc coating to steel
pipe for protection from atmospheric corrosion. In a hot-dip process of galvanizing, cut lengths
of steel pipe are dipped in a bath of molten zinc maintained at a temperature of 820 to 860
degrees Fahrenheit. The combination of the temperature of both the zinc and the steel, as well
as the immersion time within the zinc bath, determine the thickness of the coating. The zinc
coating may be applied to the outside only, or both the inside and outside of the steel pipe,
depending on end-use application and industry specification (e.g., ASTM). In a continuous
galvanizing process, the zinc coating may be applied to the outside of the pipe before the steel
pipe is cut to length by passing it through a bath of molten zinc.
         End finishing may include square cutting, beveling, threading, or grooving. Threaded
pipe may be furnished “threaded and coupled,” in which case both ends of each length of pipe
are threaded and a threaded coupling is applied to one end.

                                      U.S. tariff treatment

       As previously discussed, circular welded pipe is classifiable and imported under the
following subheadings of the Harmonized Tariff Schedule of the United States (“HTS”):
7306.30.10 and 7306.30.50. The current general rate of duty for circular pipe and tube is free.

                          The definition of the domestic like product

       The domestic like product is defined as the domestically produced product or products
which are like, or in the absence of like, most similar in characteristics and uses with, the
subject merchandise. In its original determinations and its first full five-year review




                                              I-18
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 621 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry     -   Line Pipe




determinations, the Commission defined the domestic like product as all circular welded non-
alloy steel pipe and tube not more than 16 inches in outside diameter. 31
        In the second reviews, domestic interested parties urged the Commission to define the
domestic like product as it had in the first reviews, no party argued otherwise, and the record
did not indicate any changes in the relevant facts. Consequently, the Commission again defined
the domestic like product as all circular, welded, non-alloy steel pipe and tube not more than
16 inches in outside diameter.32
        In the third full five-year reviews, domestic interested parties asked for the same
definition as in prior reviews and no party argued for a different definition and the Commission
once again defined a single domestic like product consisting of circular, welded, non-alloy steel
pipe and tube not more than 16 inches in outside diameter. 33
        In its notice of institution for these reviews, the Commission solicited comments from
interested parties regarding what they deemed to be the appropriate definition of the domestic
like product. In to their response to the notice of institution, the domestic interested parties
agreed with the Commission’s definition of the domestic like product as stated in the last five-
year reviews. However, domestic interested parties believe the Commission should consider
CWP and light walled rectangular pipe and tube in separate reviews. 34 The respondent
interested party did not comment on the domestic like product. 35

                                      ACTIONS AT COMMERCE

       Commerce has not conducted any critical circumstances reviews, or anti-circumvention
findings since the completion of the last five-year reviews. In addition, Commerce has not
made any duty absorption findings or scope rulings since the imposition of the orders.

                                        Company revocations

      In the original investigation of CWP from India, Commerce excluded two producers of
CWP, Zenith Steel Pipes and Industries Ltd. (“Zenith”) and Gujarat Steel Tubes Ltd. 36




   31
     Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, USITC Publication 4333, June 2012, pp 9-10.
   32
      Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, USITC Publication 4333, June 2012, p 10.
   33
      Ibid.
   34
      Domestic Interested Parties’ Response to the Notice of Institution, July 3, 2017, p. 23.
   35
      Respondent Interested Party Response to the Notice of Institution, July 3, 2017, p. 12.
   36
      Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, USITC Publication 4333, June 2012, p I-21.


                                                  I-19
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21       Page 622 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




                                   Changed circumstances reviews

       Since the continuation of the last orders, Commerce initiated a changed circumstances
review for CWP from Korea. In its preliminary determination, Commerce determined that
Hyundai Steel is the successor-in-interest to Hyundai HYSCO. 37

                                       Current five-year reviews

        Commerce is conducting expedited reviews with respect to all orders subject to these
reviews and intends to issue the final results of these reviews based on the facts available not
later than October 2, 2017. 38 39

                               THE INDUSTRY IN THE UNITED STATES

                                             U.S. producers

        Over time, the composition of the domestic circular welded pipe industry has shifted.
Allied has consistently accounted for *** of domestic production. However, most of the other
large producers from the initial investigations have changed substantially. LTV, formed from the
merger of Republic Steel and Jones & McLaughlin Steel, was the *** producer in 1984-85 ***.
LTV subsequently entered into bankruptcy, though several of its former mills produce circular
welded pipe as Atlas (which acquired LTV’s Copperweld division and portions of Maverick’s
product line after Maverick acquired LTV’s Tubular division). U.S. Steel, the *** producer in
1984-85, spun off its Geneva and Fairless Hills facilities to Geneva Steel and Laclede Steel, both
sizeable producers that subsequently ceased production. Wheatland, on the other hand, has
grown to be the largest producer in the domestic industry, acquiring, consolidating, and
ultimately rationalizing the operations of Sawhill Tubular and Sharon Tube. 40




   37
       Circular Welded Non-Alloy Steel Pipe From the Republic of Korea: Initiation and Preliminary Results
of Antidumping Duty Changed Circumstances Review, 81 FR 29842, May 13, 2016.
   38
       Letter from Irene Darzenta Tzafolias, Director, AD/CVD Operations, Enforcement and Compliance,
U.S. Department of Commerce to Michael G. Anderson, August 9, 2017.
   39
      In the initial notice of institution, Commerce omitted one of the investigations regarding Taiwan.
Commerce issued a correction initiating the review of circular welded non-alloy steel pipe from Taiwan
(fourth review) on June 18. Initiation of Five-Year (Sunset) Review; Correction, 82 FR 27690, June 16,
2017.
   40
       See confidential staff reports from the original investigations and subsequent reviews (plant
locations and shares of production). See also Steel: Evaluation of the Effectiveness of Import Relief,
Investigation No. TA-204-12, USITC Publication 3797, September 2005, Chapters CIRCULAR I and II.


                                                   I-20
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 623 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe




        During the first reviews, twenty-five firms supplied the Commission with information on
their U.S. operations with respect to circular welded pipe,41 and twenty firms responded during
the second reviews. 42 During the third reviews, the Commission obtained data from 17
producers. 43 In all previous reviews, these firms accounted for the vast majority of U.S.
production of circular welded pipe during the periods for which data were collected in those
reviews. In response to the Commission’s notice of institution in this current review, domestic
interested parties provided a list of four additional known and currently operating U.S.
producers of CWP.44 45

                    Definition of the domestic industry and related party issues

        The domestic industry is defined as the U.S. producers as a whole of the domestic like
product, or those producers whose collective output of the domestic like product constitutes a
major proportion of the total domestic production of the product. Under the related parties
provision, the Commission may exclude a related party for purposes of its injury determination
if “appropriate circumstances” exist.46 In its original determination and its prior five-year review
determinations, the Commission defined the domestic industry as all U.S. producers of the
domestic like product. 47 In the third reviews, three U.S. producers were related to foreign


   41
       The responding firms were Allied Tube & Conduit, American Steel Pipe, Bull Moose, California
Steel, Century Tube, EXLTUBE, IPSCO Tubulars, Laclede Steel, Leavitt Tube, Lone Star Steel, LTV Tubular,
Maruichi American, Maverick Tube, Newport Steel, Northwest Pipe, Parthenon Metal Works, Prudential
Steel, Sawhill Tubular, Searing Industries, Sharon Tube, Tex-Tube, USX, Western Tube & Conduit, and
Wheatland Tube.
    42
       The responding firms were Allied, American, Atlas, Bull Moose, California, Hanna, IPSCO, Laclede,
Leavitt, Lone Star, LTV Copperweld, Maruchi, Maverick, Newport, Northwest, Sawhill, Sharon, Stupp,
Tex-Tube, U.S. Steel, and Vest.
    43
       Since 2006, the U.S. circular welded pipe industry has experienced several mergers and
acquisitions, including U.S. Steel’s acquisition of Lone Star in 2007 and JMC Steel Group’s acquisition of
Atlas in 2006 and Sharon Tube in 2007.
    44
       Domestic Interested Parties’ Response to the Notice of Institution, July 3, 2017, p.20.
    45
       Zekelman Industries includes the operating divisions of Atlas Tube, Picoma, Energez Tube, Sharon
Tube, Wester Tube & Conduit Corporation, Wheatland Tube, and Z Modular.
    46
       Section 771(4)(B) of the Tariff Act of 1930, 19 U.S.C. § 1677(4)(B).
    47
       Certain Welded Carbon Steel Pipes and Tubes from the Republic of Korea and Taiwan, Inv. Nos. 731-
TA-131, 132, and 138 (Final), USITC Publication 1519, April 1984, pp. 3-4; Certain Welded Carbon Steel
Pipes and Tubes from Turkey and Thailand, Inv. Nos. 701-TA-253 and 731-TA-252 (Final), USITC
Publication 1810, February 1986, pp. 6-7; Certain Light-Walled Rectangular Pipes and Tubes from
Taiwan, Inv. No. 731-TA-410 (Final), USITC Publication 2169, March 1989, pp. 3-6; Certain Circular,
Welded, Non-Alloy Steel Pipes and Tubes from Brazil, the Republic of Korea, Mexico, Romania, Taiwan,
and Venezuela, Inv. Nos. 731-TA-532-537 (Final), USITC Publication 2564, October 1992, pp. 5-8; Certain
Circular Welded Pipe and Tube from Argentina, Brazil, Canada, India, Korea, Mexico, Singapore, Taiwan,
Thailand, Turkey, and Venezuela, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 276, 277, 409,
410, 532-534, and 536, and 537, (Review), USITC Publication 3316, July 2000, pp. 7-16; Certain Circular
                                                                                           (continued...)
                                                  I-21
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                           PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21         Page 624 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry        -   Line Pipe




producers of the subject merchandise and one U.S. producer was related to U.S. importers of
the subject merchandise. The Commission did not find that appropriate circumstances existed
to exclude any firm from the domestic industry pursuant to the related parties provision in any
of the previous reviews. 48
        In its notice of institution for these reviews, the Commission solicited comments from
interested parties regarding the appropriate definition of the domestic industry and inquired as
to whether any related parties issues existed. The domestic interested parties did not cite any
potential related parties issues and agreed with the Commission’s prior definition of the
domestic industry. 49

                                 U.S. producers’ trade and financial data

        The Commission asked domestic interested parties to provide trade and financial data in
their response to the notice of institution of the current five-year reviews. 50 Table I-4 presents a
compilation of the data submitted from all responding U.S. producers as well as trade and
financial data submitted by U.S. producers in the prior five-year reviews. 51

Table I-4
CWP: Trade and financial data submitted by U.S. producers, 2001, 2006, 2011, and 2016

                             *        *      *       *        *       *        *

                          U.S. IMPORTS AND APPARENT h͘^͘CONSUMPTION

                                              U.S. importers

        In the first full five-year reviews, 43 U.S. importing firms supplied the Commission with
usable information on their operations involving the importation of CWP, and 34 firms provided
usable data in the second full five-year reviews, accounting for over 50 percent of subject
imports, based on official Commerce statistics, over the period for which data were collected.

(…continued)
Welded Pipe and Tube from Argentina, Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey, Inv.
Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 409, 410, 532-534, and 536, (Second Review), USITC
Publication 3867, July 2006, pp. 6-7; Certain Circular Welded Pipe and Tube from Brazil, India, Korea,
Mexico, Taiwan, Thailand, and Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534,
and 536, (Third Review), USITC Publication 4333, June 2012, pp. 9-10.
    48
       Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, (Third Review), USITC
Publication 4333, June 2012, pp. 10-11.
    49
       Domestic Interested Parties’ Response to the Notice of Institution, July 3, 2017, p. 23.
    50
       Individual company trade and financial data are presented in app. B.
    51
       Final investigation data are not presented due to the aligning of four original investigations with
differing final investigation years. These data are available in Appendix C.


                                                    I-22
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                       Filed 05/07/21             Page 625 of 1077
                        Barcode:3883995-08 A-549-502 SCO - Scope Inquiry          -    Line Pipe




In the third full five-year reviews, usable questionnaire responses were received from 21
companies, representing over one-half of total subject imports over the period for which data
were collected, based on official Commerce statistics. 52 The domestic interested parties
provided a list of 22 potential U.S. importers of CWP.53

                                                  U.S. imports

        Table I-5 presents the quantity, value, and unit value for imports from subject countries
as well as the other top sources of U.S. imports. Subject imports have remained present in the
U.S. market throughout the period under review and have remained relatively consistent with
the exception of a spike in subject imports from all countries under review except Brazil in
2015. The majority of imports of CWP are from non-subject countries, mainly due to the
imports from Canada.

Table I-5
CWP: U.S. imports, 2012-16
                    Item                   2012                2013            2014             2015         2016
                                                                       Quantity (Short Tons)
 Brazil (subject)                             1,225              1,620                201              296          310
 India (subject)                                  ***                 ***             ***              ***          ***
 Korea (subject)                             56,510             56,787           43,944            61,428       87,668
 Mexico (subject)                            66,490             65,357           57,765            61,369       61,038
 Taiwan (subject)                             2,910                   617         2,814            13,765       14,487
 Thailand (subject)                         115,190             43,968           43,133            60,116       58,348
 Turkey (subject)                            67,266             51,670           61,772          110,562        50,293
    Total subject imports                         ***                 ***             ***              ***          ***
 Canada                                     222,133            229,658          228,769          227,590       224,144
 China                                        3,778              5,044            6,368            24,012       86,740
 India (nonsubject)                             ***                ***              ***               ***          ***
 United Arab Emirates                        40,235             44,726           76,365          108,401        52,872
 Vietnam                                     42,156             65,445           60,546            83,393       59,089
 All other imports (nonsubject)             167,636            120,247          126,177          126,826        88,869
    Total nonsubject imports                      ***                 ***             ***              ***          ***
        Total imports                       788,736            694,752          714,232          890,445       799,268
Table continued on next page.




   52
      Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, (Third Review):
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey—
Staff Report, INV-KK-060, May 29, 2012, p. I-39
   53
      Domestic Interested Parties’ Response to the Notice of Institution, July, 3, 2017, p. 21.


                                                        I-23
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                             PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                           Filed 05/07/21            Page 626 of 1077
                         Barcode:3883995-08 A-549-502 SCO - Scope Inquiry          -    Line Pipe




Table I-5--Continued
CWP: U.S. imports, 2012-16
                    Item                    2012                 2013          2014              2015          2016
                                                                  Landed, duty-paid value ($1,000)
 Brazil (subject)                                  978                  501            392              841       1,196
 India (subject)                                   ***                  ***            ***              ***           ***
 Korea (subject)                              61,104              54,737         43,944             50,608       53,583
 Mexico (subject)                             59,874              57,770         53,053             48,698       49,114
 Taiwan (subject)                              3,754                    974        2,507            11,687        8,511
 Thailand (subject)                          110,495              38,552         37,189             49,398       32,953
 Turkey (subject)                             62,282              43,225         52,319             81,516       31,231
    Total subject imports                          ***                  ***            ***              ***           ***
 Canada                                      254,513             267,081        273,833           250,646       240,126
 China                                         5,805               7,020           9,825            32,467      105,714
 India (nonsubject)                              ΎΎΎ                 ΎΎΎ             ΎΎΎ               ΎΎΎ          ΎΎΎ
 United Arab Emirates                         37,962              39,850         64,867             84,767       32,346
 Vietnam                                      37,565              54,033         48,261             60,894       37,445
 All other imports (nonsubject)              190,662             132,387        129,675           125,589        84,828
    Total nonsubject imports                       ***                  ***            ***              ***           ***
         Total imports                       828,320             705,196         722,300         807,843        687,593
                                                                 Unit value (dollars per short tons)
 Brazil (subject)                             797.91              309.45        1,949.31         2,838.91      3,854.93
 India (subject)                                   ΎΎΎ                  ΎΎΎ           ΎΎΎ             ΎΎΎ          ΎΎΎ
 Korea (subject)                             1,081.28             963.91        1,000.00            823.85       611.20
 Mexico (subject)                             900.49              883.91         918.44             793.53       804.65
 Taiwan (subject)                            1,289.80            1,577.10        890.97             849.05       587.49
 Thailand (subject)                           959.24              876.83         862.19             821.70       564.77
 Turkey (subject)                             925.91              836.57         846.97             737.29       620.97
    Total subject imports                          ΎΎΎ                 ΎΎΎ           ΎΎΎ             ΎΎΎ          ΎΎΎ
 Canada                                      1,145.77            1,162.95       1,196.99         1,101.31      1,071.30
 China                                       1,536.57            1,391.88       1,542.92         1,352.13      1,218.74
 India (nonsubject)                                ΎΎΎ                 ΎΎΎ           ΎΎΎ             ΎΎΎ          ΎΎΎ
 United Arab Emirates                         943.50              890.98         849.44             781.97       611.78
 Vietnam                                      891.10              825.62         797.10             730.21       633.72
 All other imports (nonsubject)              1,137.36            1,100.95       1,027.72            990.25       954.53
    Total nonsubject imports                       ΎΎΎ                 ΎΎΎ           ΎΎΎ             ΎΎΎ          ΎΎΎ
         Total imports                       1,050.19            1,015.03       1,011.30            907.24       860.28
Note.--Because of rounding, figure may not add to total shown.
Source: Official statistics of Commerce and confidential Customs data for HTS statistical reporting numbers
7306.30.1000, 7306.30.5025, 7306.30.5032, 7306.30.5040, 7306.30.5055, 7306.30.5085, 7306.30.5090.


                                                          I-24
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                           PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21       Page 627 of 1077
                       Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




                              Apparent U.S. consumption and market shares

       Table I-6 presents data on U.S. producers’ U.S. shipments, U.S. imports, and apparent
U.S. consumption, while table I-7 presents data on U.S. market shares of U.S. apparent
consumption. Imports from subject countries continued to enter the U.S. market since the
imposition of the original orders. Concurrently, U.S. producers’ U.S. shipments continued to
decline, and in 2016 were ŽǀĞƌŽŶĞŵŝůůŝŽŶƐŚŽƌƚƚŽŶƐ lower than during the first full five-year
reviews. Subject imports have been declining since the imposition of the orders, however
non-subject imports have remained prevalent and growing, accounting for ϯϳ͘ϰ percent of
apparent U.S. consumption, compared to the U.S. producers’ share of ϰϵ͘ϰ percent.

Table I-6
tW: U.S. producers’ U.S. shipments, U.S. imports, and apparent U.S. consumption, 2001, 2006,
2011, and 2016
                       Item                      2001            2006             2011         2016
                                                                 Quantity (Short Tons)
 U.S. producers’ U.S. shipments                 ϭ͕ϲϳϰ͕ϬϬϬ        ϭ͕ϮϯϬ͕ϬϬϬ         ϵϲϲ͕ϬϬϬ      ϲϳϭ͕ϱϴϭ
 U.S. imports from—
 Brazil (subject)                                         0         1,000                401          310
 India (subject)                                        ***             ***              ***          ***
 Korea (subject)                                  218,000          44,000           48,054       87,668
 Mexico (subject)                                   1,000          75,000           66,017       61,038
 Taiwan (subject)                                   7,000          43,000           22,966       14,487
 Thailand (subject)                                62,000          78,000           47,696       58,348
 Turkey (subject)                                   5,000          32,000           31,723       50,293
    Total subject imports                               ***             ***              ***          ***
 All other                                              ***           ***                ***          ***
       Total imports                              ϴϰϯ͕ϯϬϲ        ϭ͕ϭϴϬ͕ϬϬϬ         ϱϬϲ͕ϲϮϬ       ϳϴϯ͕ϯϬϯ
 Apparent U.S. consumption                      2,517,306       2,410,000         1,472,620    1,454,884
Table continued on next page.




                                                    I-25
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21        Page 628 of 1077
                       Barcode:3883995-08 A-549-502 SCO - Scope Inquiry           -   Line Pipe



Table I-6--Continued
tW: U.S. producers’ U.S. shipments, U.S. imports, and apparent U.S. consumption, 2001, 2006,
2011, and 2016
                       Item                         2001             2006             2011            2016
                                                                     Value (1,000 dollars)
 U.S. producers’ U.S. shipments                      ϴϵϮ͕ϳϵϳ        ϭ͕Ϯϭϲ͕ϵϭϴ         ϭ͕Ϭϰϯ͕ϱϴϰ       ϱϲϭ͕ϳϲϳ
 U.S. imports from—
 Brazil (subject)                                            0              841          1,041           1,196
 India (subject)                                           ***              ***              ***             ***
 Korea (subject)                                       82,564          35,399           51,190          53,583
 Mexico (subject)                                          783         61,461           63,670          49,114
 Taiwan (subject)                                       2,468          26,302           20,989           8,511
 Thailand (subject)                                    26,622          52,738           46,507          32,953
 Turkey (subject)                                       1,863          21,087           30,124          31,231
    Total subject imports                                  ***              ***              ***             ***
 All other                                                 ***              ***              ***             ***
       Total imports                                 ϯϳϯ͕ϰϮϮ          ϳϰϭ͕ϭϵϬ           ϱϬϱ͕ϳϰϲ        ϲϴϳ͕ϱϵϯ
 Apparent U.S. consumption                         1,266,219        1,958,108         1,549,330      1,249,360
Source: For the years 2001, 2006, and 2011, data are compiled using data submitted in the Commission’s prior
five-year reviews. See app. C. For the year 2016, U.S. producers’ U.S. shipments are compiled from the domestic
interested parties’ response to the Commission’s notice of institution and U.S. imports are compiled using official
Commerce statistics and confidential Customs data under HTS numbers 7306.30.1000, 7306.30.5025,
7306.30.5032, 7306.30.5040, 7306.30.5055, 7306.30.5085, 7306.30.5090.




                                                        I-26
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                              PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                          Filed 05/07/21        Page 629 of 1077
                       Barcode:3883995-08 A-549-502 SCO - Scope Inquiry            -   Line Pipe



Table I-7
tW: Apparent U.S. consumption and U.S. market shares, 2001, 2006, 2011, and 2016
                       Item                         2001             2006              2011           2016
                                                                     Quantity (Short Tons)
 Apparent U.S. consumption                         2,517,306        2,410,000          1,472,620     1,454,884
                                                                     Value (1,000 dollars)
 Apparent U.S. consumption                         1,266,219        1,958,108          1,549,330     1,249,360
                                                      Share of consumption based on quantity (percent)
 U.S. producer’s share                                     ϲϲ͘ϱ             ϱϭ͘Ϭ              ϲϱ͘ϲ           ϰϲ͘Ϯ
 U.S. imports from--
 Brazil (subject)                                          0.0            0.04              0.03             0.0
 India (subject)                                           ***              ***               ***            ***
 Korea (subject)                                         8.66             1.83              3.26             6.0
 Mexico (subject)                                        0.04             3.11              4.48             4.2
 Taiwan (subject)                                        0.28               1.78            1.56             1.0
 Thailand (subject)                                      2.46             3.24              3.24             4.0
 Turkey (subject)                                        0.20               1.33            2.15             3.5
    Total subject imports                                  ***              ***               ***            ***
 All other                                                 ***              ***               ***            ***
       Total imports                                    33.50           48.96               34.4           53.8
                                                       Share of consumption based on value (percent)
 U.S. producer’s share                                     ϳϬ͘ϱ             ϲϮ͘ϭ              ϲϳ͘ϰ           ϰϱ͘Ϭ
 U.S. imports from--
 Brazil (subject)                                          0.0               0.0              0.1            0.1
 India (subject)                                           ***              ***               ***            ***
 Korea (subject)                                           6.5               1.8              3.3            4.3
 Mexico (subject)                                          0.1               3.1              4.1            3.9
 Taiwan (subject)                                          0.2               1.3              1.4            0.7
 Thailand (subject)                                        2.1               2.7              3.0            2.6
 Turkey (subject)                                          0.1               1.1              1.9            2.5
    Total subject imports                                  ***              ***               ***            ***
 All other                                                 ***              ***               ***            ***
       Total imports                                     29.5             37.9              32.6           55.0
Source: For the years 2001, 2006, and 2011, data are compiled using data submitted in the Commission’s prior
five-year reviews. See app. C. For the year 2016, U.S. producers’ U.S. shipments are compiled from the domestic
interested parties’ response to the Commission’s notice of institution and U.S. imports are compiled using official
Commerce statistics and confidential Customs data under HTS numbers 7306.30.1000, 7306.30.5025,
7306.30.5032, 7306.30.5040, 7306.30.5055, 7306.30.5085, 7306.30.5090.




                                                        I-27
       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 630 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry     -   Line Pipe




                                  CUMULATION CONSIDERATIONS

        In assessing whether imports should be cumulated, the Commission determines
whether U.S. imports from the subject countries compete with each other and with the
domestic like product and has generally considered four factors: (1) fungibility, (2) presence of
sales or offers to sell in the same geographical markets, (3) common or similar channels of
distribution, and (4) simultaneous presence in the market. Additional information concerning
geographical markets and simultaneous presence in the market is presented below. 54
        Imports of CWP from Brazil entered the United States in 42 out of the 60 months under
review. The two highest months of imports from Brazil in terms of quantity were September
2012 and February of 2013 at 593 and 586 short tons respectively. In 2016, imports from Brazil
entered the United States in every month except January, peaking at 48 short tons in April,
followed by May at 44 short tons and December at 42 short tons. Imports of CWP from India
entered the United States in 59 out of the 60 months under review. Quantity of imports from
India exceeded ΎΎΎ short tons in 16 of those months, and reached ΎΎΎ in March of 2015 and
ΎΎΎ short tons in September of 2016. Imports of CWP from Korea entered the United States in
all 60 of the months under review. All 60 months saw import levels above 1,000 short tons,
and three months saw imports above 10,000 short tons, with 11,111 short tons entering the
United States in May 2013, 10,235 short tons entering the United States in June 2015, and
10,290 short tons entering the United States from Korea in August 2016. Imports of CWP from
Mexico entered the United States in all 60 of the months under review. Import levels
remained relatively consistent over the period, with the lowest level of imports in August 2015
at 3,064 short tons and the highest level in April 2016 at 7,418 short tons. Imports of CWP
from Taiwan entered the United States in 58 out of the 60 months under review, with 13
months seeing imports above 1,000 short tons, concentrating in the second half of both 2015
and 2016. December 2016 saw the highest levels of imports at 3,679 short tons followed by
March 2015 at 2,274 short tons. Imports of CWP from Thailand entered the United States in
56 of the 60 months under review. Import levels varied widely, with 11 months seeing imports
over 10,000 short tons and 19 months seeing import levels less than 1,000 short tons, including
4 months with no imports of CWP from Thailand. September 2012 saw the largest amount of
imports from Thailand at 18,391 short tons, followed closely by May 2015 at 18,147 short tons
and June 2012 at 18,024 short tons. Imports of CWP from Turkey entered the United States in
58 of the 60 months under review. Similarly to Thailand, import volumes varied widely, with
19,899 short tons entering the United States from Turkey in January 2015 while 1 short ton
entered the United States in November, 2013 and March and June 2013 saw no imports from
Turkey.
        Subject imports entered the United States across all four borders of entry, however
imports from Brazil did not enter through the West coast. The largest entry districts for imports
for CWP from Brazil in 2016 were New York, New York and Chicago, Illinois. The largest entry


   54
     In addition, available information concerning subject country producers and the global market is
   presented in the next section of this report.


                                                 I-28
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 631 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




districts for imports of CWP from India in 2016 were Houston-Galveston, Texas, followed by
Savannah, Georgia; and Chicago, Illinois. The largest entry districts for imports of CWP from
Korea in 2016 were Los Angeles, California, followed by Houston-Galveston, Texas; Mobile,
Alabama; Columbia-Snake, Oregon; Tampa, Florida; and Seattle, Washington, The largest entry
districts for imports of CWP from Mexico in 2016 were Laredo, Texas, followed by San Juan,
Puerto Rico. The largest entry districts for imports of CWP from Taiwan in 2016 were Los
Angeles, California, followed by Houston-Galveston, Texas; Philadelphia, Pennsylvania; and
Savannah, Georgia. The largest entry districts for imports of CWP from Thailand in 2016 were
Houston-Galveston, Texas, followed by Los Angeles, California; Tampa, Florida; Seattle,
Washington; and San Francisco, California. The largest entry districts for imports of CWP from
Turkey in 2016 were Houston-Galveston, Texas; followed by Baltimore, Maryland; Philadelphia,
Pennsylvania; and Savannah, Georgia.

                                      THE INDUSTRY IN BRAZIL

        During the final phase of the original investigations, the Commission received foreign
producer/exporter questionnaires from three firms, which accounted for approximately ***
percent of production of CWP from Brazil during 1989-1991, and 17 and 34 percent of exports
from Brazil to the United States of CWP. During the first five-year reviews, the Commission tried
to send questionnaires to three possible CWP producers in Brazil. Of the two firms to which it
was able to transmit the questionnaire, one did not respond and one reported that it did not
produce the product. In the second five-year reviews, the Commission transmitted
questionnaires to ten possible producers of CWP, but none provided questionnaire responses.
In the third five-year review, the Commission sent questionnaires to ten firms in Brazil
identified as possible producers of CWP according to parties’ responses to the notice of
institution, proprietary Customs data, and Commerce notices. None of the firms provided data
on CWP operations and one firm provided a response indicating that it did not produce or
export CWP to the United States. 55
        Table I-8 presents data on exports of CWP from Brazil to leading foreign markets during
2012-16. The United States was the seventh largest export destination for CWP from Brazil and
accounted for 2.6 percent of Brazil’s CWP exports in 2016. Paraguay, Argentina, and Uruguay
were the three largest export destinations for CWP from Brazil and accounted for 22.9, 21.5,
and 19.8 percent of CWP exports in 2016, respectively. Brazil’s exports of CWP increased from
2012 to 2013 before declining 42.0 percent during 2013-16.




   55
      Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, (Third Review):
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey—
Staff Report, INV-KK-060, May 29, 2012 p. IV-18


                                                 I-29
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21          Page 632 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry             -   Line Pipe



Table I-8
CWP: Exports of CWP from Brazil, by destination, 2012-16
                                                             Calendar year

           Item               2012             2013                2014              2015           2016
                                                         Quantity (short tons)

 Paraguay                         3,030             5,039             2,561              3,337          2,871
 Argentina                        5,049             5,960             4,872              3,201          2,689
 Uruguay                          2,564             2,272             1,875              1,972          2,480
 Bolivia                             868            1,884             4,144              3,585          1,682
 Mexico                           1,243             1,077                 978               825         1,048
 Angola                              643            2,236             1,791              1,190             983
 United States                    1,534             1,210                 204               329            328
 Ghana                                 0                1                  16                 0            110
 Colombia                            535              342                  84                98            102
 Canada                               16               20                   0                 0             82

 All other                        2,572             1,558                 638            1,274             146
   Total                         18,054            21,599            17,163             15,810         12,521

                                                         Value (1,000 dollars)
 Argentina                       11,274            11,439            10,409              5,749          4,259
 Paraguay                         3,651             6,095             2,692              3,431          2,762
 Angola                           1,673             4,675             3,810              2,192          2,546
 Mexico                           3,471             2,775             2,128              1,436          1,672
 Uruguay                          2,641             2,215             1,683              1,467          1,439
 Bolivia                          1,032             1,942             3,911              3,006          1,185
 United States                    2,758             1,926                 361               944         1,153
 Ghana                                 -                1                  46                 0            597
 Colombia                         1,627             1,064                 490               279            409
 Canada                               44               59                   0                 -            201
 All other                        8,899             5,024             2,720              1,810             549
  Total                           37,070           37,216            28,248             20,314         16,771
Note.--Because of rounding, figures may not add to totals shown.

Source: Global Trade Information Services, Inc., Global Trade Atlas, HTS subheading 7306.30.These data may be
overstated as HTS 7306.30 may contain products outside the scope of this review.



                                                      I-30
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 633 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




                                      THE INDUSTRY IN INDIA

        During the final phase of the original investigations, the Commission received foreign
producer/exporter questionnaires from two firms, which accounted for the majority of
production of subject CWP from India during 1985, and approximately *** percent of exports
from India to the United States of CWP during 1985. Two firms (Zenith and Gujarat) were
excluded from the order by Commerce. In the first five-year reviews, U.S. producers identified
at least three producers of CWP (and industry publication and questionnaire data identified an
estimated 40 pipe producers) in India of which one (***) provided responses to the
Commission’s questionnaire. *** reported *** exports of CWP to the United States between
January 1997 and September 1999. In the second reviews, there were an estimated 46 steel
tube producers in India, of which one (Tata Group, Steel Tubes division) provided questionnaire
data. Tata reported *** exports of CWP to the United States during 1999-2005. In the third full
five-year reviews, the Commission sent questionnaires to ten firms in India identified as
possible producers of CWP according to parties’ responses to the notice of institution,
proprietary Customs data, and Commerce notices. None of the firms provided data on CWP
operations. 56
        Table I-9 presents data on exports of CWP from India to leading foreign markets during
2012-16. The United Arab Emirates, Belgium, and the United Kingdom were the three largest
export destinations by quantity for CWP from India and accounted for 19.9 percent, 10.7
percent, and 10.1 percent of CWP exports in 2016, respectively. India’s exports of CWP
increased 122.3 percent from 2012 to 2014 before declining in 2015 and 2016 by 6.2 percent
and 9.3 percent respectively.




   56
      Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, (Third Review):
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey—
Staff Report, INV-KK-060, May 29, 2012 p. IV-22


                                                 I-31
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21          Page 634 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry             -   Line Pipe



Table I-9
CWP: Exports of CWP from India, by destination, 2012-16
                                                             Calendar year

            Item              2012             2013                2014              2015           2016
                                                         Quantity (short tons)

 United Arab Emirates            14,803            35,838            42,063             57,334          41,600
 Belgium                         10,756            28,182            25,920             24,293          22,354
 United Kingdom                   6,142            39,142            49,150             19,893          21,078
 Ethiopia                        12,018             6,471             6,017              7,706          17,835
 Germany                          4,979             8,230             9,888              9,675          17,199
 Qatar                            6,119            10,495            11,550             14,719          16,165
 Australia                        3,657            11,940            23,235             21,322          10,577
 Netherlands                      5,197             2,585            13,100              8,908          10,289
 Egypt                                 -               74             2,965             15,168           7,596
 Sri Lanka                        9,579            10,139             5,786              6,405           5,183
 All other                       37,396            72,451            56,239             45,186          39,391
   Total                        110,646          225,547            245,913            230,610        209,268

                                                         Value (1,000 dollars)
 United Arab Emirates            11,740            27,594            31,933             39,529          25,074
 Belgium                          8,469            21,114            17,661             15,437          11,702
 United Kingdom                   4,609            27,709            35,546             12,756          11,261
 Ethiopia                        11,165             8,260             4,465              4,969          10,795
 Qatar                            4,902             7,622             8,353              9,777           9,155
 Germany                          3,661             6,163             7,153              6,013           8,486
 Australia                        2,918             8,980            18,139             14,118           6,228
 Egypt                                 -               74             3,152              4,947           5,673
 Netherlands                      4,242             2,151             5,857              5,957           5,474
 Niger                               50                  -                -              2,354           3,603
 All other                       40,354            55,224            51,667             36,585          32,616
  Total                           92,111          164,890           183,926            152,443        130,068
Note.--Because of rounding, figures may not add to totals shown.

Source: Global Trade Information Services, Inc., Global Trade Atlas, HTS subheading 7306.30. These data may be
overstated as HTS 7306.30 may contain products outside the scope of this review.



                                                      I-32
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 635 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




                                      THE INDUSTRY IN KOREA

        During the final phase of the original investigations, the Commission received foreign
producer/exporter questionnaires from five firms, which accounted for *** of production and
exports to the United States of CWP from Korea during 1989-91. During the first five-year
reviews, industry publications estimated 15 firms produced CWP in Korea, of which nine
provided questionnaire responses. These pipe producers exported between *** percent of
their total CWP shipments to the United States during 1997-98. In the second five-year reviews,
the Commission sent questionnaires to 25 possible producers of CWP in Korea and received
one response (Husteel). The firm exported between *** percent of total CWP shipments to the
United States during 1999-2005. During the third full five-year reivews, the Commission sent
questionnaires to ten firms in Korea identified as possible producers of CWP according to
parties’ responses to the notice of institution, proprietary Customs data, and Commerce
notices. None of the firms provided data on CWP operations. 57
        Table I-10 presents data on exports of CWP from South Korea to leading foreign markets
during 2012-16. The United States was the largest export destination by quantity for CWP
exports from South Korea and accounted for 31.9 percent of South Korean exports in 2016.
Other major export destinations for CWP exports from South Korea included Japan and China,
accounting for 26.3 percent and 8.3 percent of South Korean exports in 2016, respectively.
South Korea’s exports of CWP increased from 2012 to 2013, decreased from 2013 to 2015, and
increased 26.7 percent from 2015 to 2016.




   57
      Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, (Third Review):
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey—
Staff Report, INV-KK-060, May 29, 2012 pp. IV-27-28


                                                 I-33
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                           PUBLIC DOCUMENT
         Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21          Page 636 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry          -   Line Pipe



Table I-10
CWP: Exports of CWP from Korea, by destination, 2012-16
                                                          Calendar year
           Item                 2012        2013              2014                2015        2016

                                                     Quantity (short tons)

 United States                   108,983      104,061           121,516              76,598     143,341
 Japan                           119,144      125,409           157,850             127,639     118,142
 China                            29,439       30,818            23,095              27,320      37,303
 Hong Kong                        16,924       14,561            21,236              29,741      20,810
 Mexico                           13,228       15,964             7,955               9,420      14,789
 United Arab Emirates              3,708        4,997             6,562               9,933      11,537
 Malaysia                          1,770         2,288            2,983               1,815       9,277
 Thailand                         11,199        9,486            10,259               9,150       9,168
 Canada                            6,480         5,801            3,804               1,998       8,933
 India                             2,220        4,202             4,776               4,551       7,062
 All other                        91,938      133,260            71,306              56,707      69,392
   Total                         405,031      450,848           431,343             354,872     449,754
                                                      Value (1,000 dollars)

 United States                   107,004       90,605           113,281              57,432      92,003
 Japan                           115,060       98,504           122,207              82,565      73,699
 China                            45,385       46,957            30,202              29,157      33,422
 Venezuela                             -           385               14              10,145      23,145
 Mexico                           19,814       18,662            12,798              16,057      18,572
 United Arab Emirates              5,601         5,272           13,650              11,848      16,930
 Hong Kong                        14,781       11,325            15,860              20,120      11,595
 India                             3,755        6,000             7,777               7,319       9,298
 Thailand                         13,234       10,172             9,939               8,749       7,442
 Canada                            8,175        6,356             4,113               1,477       4,754
 All other                       100,227      130,997            85,539              64,450      65,843
  Total                          433,036      425,236           415,379             309,321     356,702
Notes continued on next page.




                                                   I-34
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21       Page 637 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry          -   Line Pipe




  Table I-10ͲͲŽŝŶƚŝŶƵĞĚ
  CWP: Exports of CWP from Korea, by destination, 2012-16

Note.--Because of rounding, figures may not add to totals shown.

Source: Global Trade Information Services, Inc., Global Trade Atlas, HTS subheading 7306.30. These data may be
overstated as HTS 7306.30 may contain products outside the scope of this review.

                                        THE INDUSTRY IN MEXICO

        During the final phase of the original investigations, the Commission received foreign
producer/exporter questionnaires from three firms, which accounted for *** of production
and exports of CWP from Mexico during 1989-91. During the first five-year reviews, there were
an estimated twenty producers of CWP in Mexico. Two producers of CWP responded to the
Commission’s questionnaire (Hylsa and Tuberia Nacional). These producers exported between
*** percent of their total CWP shipments to the United States during 1997-98. In the second
five-year reviews, the Commission sent questionnaires to 54 possible producers of CWP in
Mexico, of which three producers provided data (Hylsa, Productos Laminados de Monterrer,
and Tuberia Nacional). These producers exported between *** percent of their total CWP
shipments to the United States during 1999-2005. In the third full five-year reviews, the
Commission sent questionnaires to ten firms in Mexico identified as possible producers of CWP
according to parties’ responses to the notice of institution, proprietary Customs data, and
Commerce notices. Three firms ***, provided questionnaire responses indicating that they did
not produce or export CWP to the United States at any time since January 1, 2006. One firm,
Conduit, S.A. de C.V. provided data on its CWP operations. Conduit estimated that it accounted
for *** percent of total production of CWP in Mexico and *** percent of total exports of CWP
to the United States in 2011. Conduit reported that ***. 58
        Table I-11 presents data on exports of CWP from Mexico to leading foreign markets
during 2012-16. The United States was the largest export destination for CWP exports from
Mexico in terms of quantity, and accounted for 91.1 percent of Mexico’s CWP exports in 2016.
Mexico’s exports of CWP to the United States declined 13.1 percent during 2012-16, while total
CWP exports fluctuated year to year during the review period.




   58
      Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, (Third Review):
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey—
Staff Report, INV-KK-060, May 29, 2012 pp. IV-31-32


                                                      I-35
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                               PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                       Filed 05/07/21          Page 638 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry                -   Line Pipe



Table I-11
CWP: Exports of CWP from Mexico, by destination, 2012-16
                                                                Calendar year

             Item             2012              2013                2014                2015         2016
                                                            Quantity (short tons)

 United States                  101,770            98,543              89,633              88,786      88,407
 Costa Rica                       3,677             4,938               3,972               3,920       2,729
 Guatemala                               788        1,113                  558              1,790       1,296
 Brazil                                  48                 1                19             1,568       1,247
 Colombia                                261        1,378               1,631               1,165           623
 Honduras                                51            336                 625                 526          549
 Panama                                  125            67                 423                 473          541
 Nicaragua                                 -           144                 419                 523          465
 Cuba                                    79                 4                17                960          297
 Belize                                   65           115                 146                 103          190
 All other                        1,647             2,298               2,276                  501          667
   Total                        108,510           108,935              99,719             100,315      97,012
                                                            Value (1,000 dollars)

 United States              100,200             116,672             90,839              77,667       79,042
 Guatemala                     1,006              1,217                894               2,879       6,997
 Costa Rica                    3,567              4,433              3,890               3,662       3,009
 Brazil                          110                   20               38               2,673       1,932
 Colombia                        348              1,617              2,058               1,330         703
 Honduras                         83                407                797                 638         686
 Panama                          273                   96              534                 493         626
 Nicaragua                           -              177                719                 606         532
 Cuba                            128                    6               33               1,681         479
 China                               4            1,768              3,305                 156         287
 All other                     2,827              2,434              1,235                 766       1,093
   Total                    108,547             128,846           104,341               92,551       95,386
Note.--Because of rounding, figures may not add to totals shown.


Source: Global Trade Information Services, Inc., Global Trade Atlas, HTS subheading 7306.30. These data may be
overstated as HTS 7306.30 may contain products outside the scope of this review.



                                                       I-36
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 639 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




                                     THE INDUSTRY IN TAIWAN

        During the final phase of the original investigations concerning small-diameter pipes,
the Commission received foreign producer/exporter questionnaires from three firms, which
accounted for approximately 95 percent of exports of CWP from Taiwan during 1981-83. In the
original investigations on certain circular welded non-alloy steel pipes and tubes from Taiwan,
which applies to large-diameter pipes, the Commission received foreign producer/exporter
questionnaires from three firms, which accounted for approximately *** percent of total
exports to the United States in 1991. During the first five-year reviews, the Commission sent
questionnaires to three possible producers of CWP in Taiwan, none of which provided
responses. In the second five-year reviews, the Commission sent questionnaires to 11 possible
producers of CWP in Taiwan, none of which provided responses. In the third full five-year
reviews, the Commission sent questionnaires to ten firms in Taiwan identified as possible
producers of CWP according to parties’ responses to the notice of institution, proprietary
Customs data, and Commerce notices. One firm, Tension Steel Industries Co., Ltd., provided
data on its CWP operations. Tension Steel did not provide an estimate of the share of total
production of CWP in Taiwan for which it accounted, but estimated that the firm’s exports
accounted for *** percent of total exports of CWP to the United States in 2011. Tension Steel
reported that its production capacity was limited by the scale of machinery and equipment.59
        Table I-12 presents data on exports of CWP from Taiwan to leading foreign markets
during 2012-16. The United States is the largest export destination of CWP from Taiwan. In
2012, exports to the United States accounted for 7.6 percent of Taiwan’s total CWP exports,
and increased to 44.4 percent in 2016. Other major export destinations for CWP from Taiwan
included Japan and Vietnam, which accounted for 13.8 percent and 8.5 percent of CWP exports
in 2016, respectively. Total CWP exports fluctuated year to year during the review period.




   59
      Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, (Third Review):
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey—
Staff Report, INV-KK-060, May 29, 2012 pp.IV-37-38


                                                 I-37
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21          Page 640 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry             -   Line Pipe



Table I-12
CWP: Exports of CWP from Taiwan, by destination, 2012-16
                                                             Calendar year

            Item              2012             2013                2014              2015           2016
                                                         Quantity (short tons)

 United States                    3,321             2,264             1,972             10,875         21,633
 Japan                            6,246             5,416             9,577              5,570           6,711
 Vietnam                          5,386             4,168             6,417              5,207           4,130
 Thailand                         5,408             4,045             3,289              3,246           3,610
 China                            3,147             3,641             3,579              3,355           3,277
 Indonesia                        1,354             1,603             1,366              1,222           1,239
 New Zealand                           -               67                 519               753          1,049
 Korea South                          20                 -                304               966            875
 Mexico                                -                 -                  -               326            750
 Belgium                               -               98                 301               345            677
 All other                       18,789            15,160            19,074              7,036           4,747
   Total                         43,670            36,462            46,398             38,903          48,698

                                                         Value (1,000 dollars)
 United States                    3,503             2,066             1,768              7,844         11,402
 Japan                            5,468             4,238             7,684              4,417           4,410
 China                            4,448             4,365             4,506              4,532           4,303
 Vietnam                          5,386             4,194             6,644              4,688           3,724
 Thailand                         5,529             4,283             3,534              3,101           3,249
 Indonesia                        1,904             2,284             1,994              1,709           1,555
 Korea South                         34                  -                482            1,442           1,293
 Mexico                                -                 -                  -               497          1,110
 Pakistan                            624              620                 877               880            974
 Belgium                               -              189                 589               570            934
 All other                       17,385            13,310            16,148              7,303           6,031
  Total                           44,281           35,546            44,227             36,983          38,987
Note.--Because of rounding, figures may not add to totals shown.

Source: Global Trade Information Services, Inc., Global Trade Atlas, HTS subheading 7306.30. These data may be
overstated as HTS 7306.30 may contain products outside the scope of this review.



                                                      I-38
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 641 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




                                    THE INDUSTRY IN THAILAND

       During the final phase of the original investigations, the Commission received foreign
producer/exporter questionnaires from five firms, which accounted for between 0.0 and 0.7
percent of exports of CWP from Thailand during 1983-84. In the first five-year reviews, the
Commission sent questionnaires to two possible producers of CWP in Thailand, of which
neither provided responses to the Commission’s questionnaire. In the second five-year reviews,
there were an estimated four steel tube producers in Thailand, of which one (Saha Thai)
provided responses to the Commission’s questionnaire. Saha Thai exported between ***
percent of its total CWP shipments to the United States during 1999-2005. In the third full five-
year reviews, the Commission sent questionnaires to ten firms in Thailand identified as possible
producers of CWP from parties’ responses to the notice of institution, proprietary Customs
data, and Commerce notices. One firm, Saha Thai, provided data on its CWP operations. Saha
Thai estimated that it accounted for *** percent of total production of CWP in Thailand and
*** percent of total exports of CWP in the United States in 2011. 60
       Table I-13 presents data on exports of CWP from Thailand to leading foreign markets
during 2012-16. The United States was the largest export destination for CWP exports from
Thailand and accounted for 56.9 percent of Thailand’s exports in 2016. Other major export
destinations for CWP from Thailand included Australia and Laos, which accounted for 23.5
percent and 3.7 percent of Thailand’s exports in 2016, respectively. Thailand’s total exports of
CWP declined 49.2 percent from 2012 to 2014, and then increased 40.3 percent from 2014 to
2016.




   60
      Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, (Third Review):
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey—
Staff Report, INV-KK-060, May 29, 2012 p. IV-42


                                                 I-39
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21          Page 642 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry             -   Line Pipe



Table I-13
CWP: Exports of CWP from Thailand, by destination, 2012-16
                                                             Calendar year

             Item             2012             2013                2014              2015           2016
                                                         Quantity (short tons)

 United States                  109,632            39,012            48,630             51,622         65,054
 Australia                       16,054            13,243            16,169             15,630         26,844
 Laos                             4,459             2,195             2,040              5,014           4,284
 Indonesia                        4,554             5,277             5,596              3,058           3,329
 Myanmar                          1,896             1,580             1,293              1,523           3,009
 Mexico                              440              568                 456               970          1,586
 Egypt                               664              593                 678            1,085           1,506
 Cambodia                             64               71                  76                31          1,313
 Canada                          11,259                30                 786               253          1,232
 Qatar                            1,099               719                 874            1,415           1,152
 All other                       10,463            20,574             4,963              5,303           5,105
   Total                        160,583            83,862            81,562             85,905        114,414

                                                         Value (1,000 dollars)
 United States                   95,930            31,284            37,161             36,586          31,340
 Australia                       13,515            10,219            12,194              9,657          14,122
 Indonesia                        9,210            12,251            13,464              7,686           7,919
 Mexico                              773              945                 771            2,369           4,420
 Laos                             6,958             3,333             3,845              4,517           3,207
 Egypt                               764              688                 939            1,876           2,794
 Myanmar                          2,834             2,127             1,612              1,590           2,292
 Malaysia                            962            1,043             1,112                 988          1,863
 Qatar                            1,118               842             1,045              1,713           1,452
 Cambodia                             58               71                  85                36          1,377
 All other                       22,081            24,523             7,242              8,384           8,719
  Total                         154,145            87,254            79,468             75,404          78,129
Note.--Because of rounding, figures may not add to totals shown.

Source: Global Trade Information Services, Inc., Global Trade Atlas, HTS subheading 7306.30. These data may be
overstated as HTS 7306.30 may contain products outside the scope of this review.



                                                      I-40
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 643 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




                                     THE INDUSTRY IN TURKEY

        During the final phase of the original investigations, the Commission received foreign
producer/exporter questionnaires from five firms, which accounted for all production of CWP
from Turkey during 1985 and 1986. The firms’ exports to the United States were minimal until
January-September 1985 when they increased to *** short tons. In the first five-year reviews,
there were an estimated 13 producers of CWP, of which one producer (Borusan Birlesik Boru
Fabrikalari, A.S.) provided a response to the Commission’s questionnaire. The producer
exported between *** percent of its total CWP shipments to the United States during 1997-98.
In the second five-year reviews, the Commission sent questionnaires to 11 possible producers
of CWP in Turkey, of which four (Borusan, Erbosan Erciyas Boru Sanayii ve Ticaret, Güven Boru
Profil Sanayi ve Ticaret, and Noksel) provided data. These firms exported between *** percent
of their total CWP shipments to the United States during 1999-2005. In the third full five-year
reviews, the Commission sent questionnaires to ten firms in Turkey identified as possible
producers of CWP according to parties’ responses to the notice of institution, proprietary
Customs data, and Commerce notices. Three firms, Borusan, Noksel, and Toscelik Profil ve Sac
Endustrisi A.S. provided data on their CWP operations. Borusan estimated that it accounted for
*** percent of total production of CWPin Turkey and *** percent of total exports of CWP from
Turkey to the United States in 2011. Noksel estimated that it accounted for *** percent of total
production of CWP in Turkey and *** percent of total exports of CWP from Turkey to the
United States in 2011. Toscelik estimated that it accounted for *** percent of total production
of CWP in Turkey and *** percent of total exports of CWP from Turkey to the United States in
2011. All three responding producers reported constraints in the manufacturing process. ***
reported production was constrained by stop times needed for maintenance and switching
equipment during changes for size and by limited storage area. ΎΎΎ.61
        In its response to the notice of institution, the Government of Turkey indicated that
Turkey’s subject merchandise exports to the United States declined 23 percent in terms of
quantity, while Turkey’s total exports increased 21 percent during 2011-16. 62
         Table I-14 presents export data for CWP from Turkey to leading foreign markets during
 2012-16. The United Kingdom, Romania, and Germany were the three largest export
 destinations for CWP from Turkey and accounted for 14.6 percent, 10.3 percent, and 9.8
 percent of Turkey’s exports in 2016, respectively.




   61
      Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, (Third Review):
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey—
Staff Report, INV-KK-060, May 29, 2012 pp. IV-49-/sͲ50.
   62
      'ŽǀĞƌŶŵĞŶƚŽĨdƵƌŬĞǇ͛ƐZĞƐƉŽŶƐĞƚŽƚŚĞEŽƚŝĐĞŽĨ/ŶƐƚŝƚƵƚŝŽŶ͕July 3, 2017, pƉ. 3-4.


                                                 I-41
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
         Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21          Page 644 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry             -   Line Pipe



Table I-14
CWP: Exports of CWP from Turkey, by destination, 2012-16
                                                             Calendar year

             Item             2012             2013                2014              2015           2016
                                                         Quantity (short tons)

 United Kingdom                  84,891            61,316            95,133             86,440          79,107
 Romania                         31,437            29,240            38,958             46,760         55,869
 Germany                         26,606            28,226            45,403             44,517          53,309
 United States                  137,526          114,482            124,646            107,859          52,037
 Iraq                            74,918            80,261            52,364             46,377          45,080
 Italy                           22,189            25,416            38,147             41,673          41,191
 Canada                          11,118            19,925            29,938             23,761          21,780
 Greece                          10,476            17,817            24,397             19,563          21,425
 Israel                           5,546            12,850            22,953             18,203         17,750
 Egypt                            6,621            11,309            24,739             13,623          15,120
 All other                      136,011          139,822            146,562            152,076        139,208
   Total                        547,339          540,665            643,240            600,850        541,876

                                                         Value (1,000 dollars)
 United Kingdom                  64,100            43,841            66,002             50,128          39,651
 Germany                         35,872            35,874            47,071             36,365          34,643
 United States                  109,001            82,033            89,088             69,284          29,611
 Romania                         23,087            20,949            26,958             25,560         28,431
 Iraq                            54,950            57,824            34,877             24,117          21,882
 Italy                           16,458            18,965            26,708             23,918          21,551
 Poland                           7,360             8,734             9,506              9,878         12,899
 Canada                           8,854            15,201            22,372             16,552          12,284
 Greece                           8,629            13,841            18,069             11,934          11,918
 Egypt                            5,486             9,964            22,648              9,533           9,687
 All other                      121,597          125,176            132,981            107,992          93,489
  Total                         455,394           432,401           496,280            385,261        316,046
Note.--Because of rounding, figures may not add to totals shown.

Source: Global Trade Information Services, Inc., Global Trade Atlas, HTS subheading 7306.30. These data may be
overstated as HTS 7306.30 may contain products outside the scope of this review.



                                                      I-42
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21       Page 645 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry       -   Line Pipe




        ANTIDUMPING OR COUNTERVAILING DUTY ORDERS IN THIRD-COUNTRY MARKETS

      CWP is currently subject to antidumping duties in the Australia, Canada, and the
European Union.

Australia

       As of September 8, 2016, the Australian Antidumping Commission applied antidumping
measures on hollow structural sections from 5 countries, including China, South Korea,
Malaysia, Taiwan, and Thailand, as well as countervailing measures on hollow structural
sections from China. The scope of these orders covers the following HS 6-digit subheadings:
7306.30, 7306.50, 7306.61, and 7306.69. The duties on China, South Korea, Malaysia, and
Taiwan ranged from 2.4 percent to 100.8 percent and were set to expire on July 2, 2017 63,
while the duties on Thailand range from 5.7 percent to 29.7 percent and are set to expire on
August 18, 2020.64

Canada

       CWP is subject to two antidumping duty orders and one countervailing duty order in
Canada. In 2013, the Canadian International Trade Tribunal (“CITT”) issued antidumping duty
orders equal to 179 percent of the export price and countervailing duty orders equal to 5,280
renminbi per metric ton on imports of CWP from China. The scope of this order includes:

         “carbon steel welded pipe, commonly identified as standard pipe, in the nominal size
         range from ½ inch up to and including 6 inches (12.7 mm to 168.3 mm in outside
         diameter) inclusive, in various forms and finishes, usually supplied to meet ASTM A53,
         ASTM A135, ASTM A252, ASTM A589, ASTM A795, ASTM FI083 or Commercial Quality,
         or AWWA C200-97 or equivalent specifications, including water well casing, piling pipe,
         sprinkler pipe and fencing pipe, but excluding oil and gas line pipe made to API
         specifications.” 65




   63
      As of July 26, 2017, no information is available on the status of the antidumping orders on China,
South Korea, Malaysia, Taiwan, and Thailand, and the countervailing orders on China.
   64
      Australian Antidumping Commission, “Goods subject to measures,”
http://www.adcommission.gov.au/measures/Documents/Summary%20Table%20-
%20Steel%20and%20Aluminium%20Products%20-%20Measures%20Applied%20-
%20By%20Tariff%20Line%20-%207%20September%202016.pdf, p. 7, (accessed July 26, 2017).
   65
      Canada Border Services Agency, “Measures in Force: Carbon and Steel Welded Pipe (CSWP 1),”
http://www.cbsa-asfc.gc.ca/sima-lmsi/mif-mev-eng.html, (accessed July 26, 2017).


                                                   I-43
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 646 of 1077
                   Barcode:3883995-08 A-549-502 SCO - Scope Inquiry    -   Line Pipe




         On May 7, 2013, the Canada Border Services Agency (“CBSA”) conducted a re-
investigation on certain carbon steel welded pipe originating in or exported from Taiwan, India,
Oman, South Korea, Thailand, and the United Arab Emirates. This re-investigation was in
response to a threat of injury finding issued by the CITT on December 11, 2012. Canada applies
an antidumping duty rate of 54.2 percent of the export price for all subject goods imported
from these countries, unless the exporter has been issued a specific normal value. CWP from
India is also subject to countervailing duties in the range of 3,577 to 23,872 Indian rupees per
metric ton, unless the exporter has been issued its own subsidy rate. The scope of all of these
orders is the same as the orders on CWP from China. 66

European Union

       In 2015, the European Commission (“EC”) imposed antidumping duties on certain
welded tubes and pipes of iron or non-alloy steel originating in Belarus, the People’s Republic of
China, Russia, Thailand, and Ukraine. Duty rates on EU imports of CWP from these subject
countries range from 10.1 percent to 90.6 percent. The scope of this order includes:

         “welded tubes and pipes, of iron or non-alloy steel, of circular cross-section and of an
         external diameter not exceeding 168,3 mm, excluding line pipe of a kind used for oil or
         gas pipelines, casing and tubing of a kind used in drilling for oil and gas, precision tubes
         and tubes and pipes with attached fittings suitable for conducting gases or liquids for
         use in civil aircraft, currently falling within CN codes ex 7306 30 41, ex 7306 30 49, ex
         7306 30 72 and ex 7306 30 77.” 67

       On March 31, 2012, the EC initiated antidumping proceedings concerning imports of
welded tubes, pipes and hollow profiles of square or rectangular cross-section, of iron other
than cast iron or steel other than stainless, originating in the former Yugoslav Republic of
Macedonia, Turkey and Ukraine. 68 However, the EC terminated this investigation on February
13, 2013 after the EU producers withdrew their complaint. 69




   66
       Canada Border Services Agency, “Measures in Force: Carbon and Steel Welded Pipe 2 (CSWP 2),”
http://www.cbsa-asfc.gc.ca/sima-lmsi/mif-mev-eng.html, (accessed July 20, 2017).
    67
       Official Journal of the European Union, “Commission Implementing Regulation (EU) 2015/110,”
January 26, 2015, http://trade.ec.europa.eu/doclib/docs/2015/january/tradoc_153068.def.en.L20-
2015.pdf, p. L 20/6 through L 20/8.
    68
       Official Journal of the European Union, “2012/C 96/07,” March 31, 2012, http://eur-
lex.europa.eu/LexUriServ/LexUriServ.do?uri=OJ:C:2012:096:0013:0021:EN:PDF, p. C 96/13.
    69
       Official Journal of the European Union, “Commission Decision of 13 February 2013,” 2013/80/EU,
http://trade.ec.europa.eu/doclib/docs/2013/february/tradoc_150525.term.en.L43-2013.pdf, (accessed
July 31, 2017).


                                                 I-44
        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
         Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21        Page 647 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry        -   Line Pipe


                                        THE GLOBAL MARKET

         Table I-13 presents the largest global export sources of CWP during 2012-16. China,
Italy, and Turkey were the largest exporters of CWP in terms of quantity and accounted for 20.6
percent, 16.1 percent, and 7.8 percent of global exports during the period, respectively. China’s
exports increased 74.5 percent during 2012-16, while global exports increased 10.0 percent.
Italy’s exports of CWP increased 14.8 percent during 2012-16, while Turkey’s exports fell after
peaking in 2014.
Table I-15
CWP: Global exports͕ by major sources, 2012-16
        Item          2012             2013                 2014                2015         2016

                                                    Quantity (short tons)

China                    819,853          934,017            1,146,964           1,407,541    1,430,952
Italy                    970,387        1,006,301            1,100,892           1,099,915    1,113,910
Turkey                   547,339          540,665              643,240            600,850      541,876
South Korea              405,031          450,848              431,343            354,872       449,754
Germany                  418,046          381,464              361,451            342,567       354,481
USA                      476,743          403,893              381,935            334,877       298,461
Canada                   231,189          235,026              247,571            259,826       260,196
Spain                    235,833          234,133              247,913            191,462       230,426
India                    110,646          225,547              245,913            230,610       209,268
Russia                   138,645          247,636              248,950            309,844       194,883
All other              1,951,613        1,876,027            1,816,217           1,921,917    1,850,612
 Total                 6,305,326        6,535,558            6,872,390           7,054,282    6,934,818
Table continued on next page.




                                                    I-45
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
         Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21        Page 648 of 1077
                    Barcode:3883995-08 A-549-502 SCO - Scope Inquiry           -   Line Pipe



Table I-15--Continued
CWP: Global exports͕ by major sources, 2012-16
        Item          2012                2013                 2014                2015              2016

                                                       Value (1,000 dollars)
China                    682,514             734,967               872,421           945,876            879,827
Italy                  1,045,657           1,061,882              1,122,144          915,124            859,692
USA                      681,822             621,181               611,165           532,420            457,410
Germany                  617,610             617,368               570,297           450,701            445,298
South Korea              433,036             425,236               415,379           309,321            356,702
Turkey                   455,394             432,401               496,280           385,261            316,046
Canada                   268,777             284,178               298,914           288,128            282,182
Japan                    309,127             281,555               260,495           237,876            236,707
Spain                    278,548             280,087               256,779           188,601            216,609
Switzerland              295,132             265,952               256,035           226,574            196,031
All other              2,072,917           2,139,876              2,053,873         1,788,748         1,581,083
 Total                 7,140,534           7,144,683              7,213,782         6,268,630         5,827,586
Note.--Because of rounding, figures may not add to total shown.

Source: Global Trade Information Services, Inc., Global Trade Atlas, HTS subheading 7306.30. These data may be
overstated as HTS 7306.30 may contain products outside the scope of this review.




                                                       I-46
         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 649 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                   APPENDIX A

                         FEDERAL REGISTER NOTICES




                                         A-1
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 650 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21    Page 651 of 1077
                  Barcode:3883995-08 A-549-502 SCO - Scope Inquiry         -   Line Pipe




        The Commission makes available notices relevant to its investigations and reviews on its

website, www.usitc.gov. In addition, the following tabulation presents, in chronological order,

Federal Register notices issued by the Commission and Commerce during the current

proceeding.


     Citation                         Title                                         Link
82 FR 25328        Certain Circular Welded Pipe and Tube         https://www.gpo.gov/fdsys/pkg/FR-2017-06-
June 1, 2017       From Brazil, India, Korea, Mexico, Taiwan,    01/pdf/2017-11049.pdf
                   Thailand, and Turkey; Institution of Five-
                   Year Reviews
82 FR 25599        Initiation of Five-Year (Sunset) Reviews      https://www.gpo.gov/fdsys/pkg/FR-2017-06-
June 2, 2017                                                     02/pdf/2017-11419.pdf
82 FR 27690        Initiation of Five-Year (Sunset) Review;      https://www.gpo.gov/fdsys/pkg/FR-2017-06-
June 16, 2017      Correction                                    16/pdf/2017-12523.pdf




                                                     A-3
      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 652 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 653 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                   APPENDIX B

                           COMPANY-SPECIFIC DATA




                                         B-1
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 654 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                             PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21        Page 655 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry           -    Line Pipe



                                 RESPONSE CHECKLIST FOR U.S. PRODUCERS

                                              Bull
                                                                         TMK         Zekelman
                                             Moose         EXLTUBE                                  Total
                                                                        IPSCO        Industries
                                             Tube
                  Item                               Quantity=Short Tons; value=1,000 dollars;
                                            Unit values, unit labor costs, and unit financial data are per
                                                                       pound
Nature of operation                             9              9         9            9           9
Statement of intent to participate              9              9         9            9           9
Statement of likely effects of revoking
                                                9              9         9            9           9
the order
U.S. producer list                              9              9         9            9           9
U.S. importer/foreign producer list             9              9         9            9           9
List of 3-5 leading purchasers                  9              9         9            9           9
List of sources for national/regional
                                                9              9         9            9           9
prices
Production:
   Quantity                                         ***           ***         ***           ***             ***
   Percent of total reported                        ***           ***         ***           ***             ***
Capacity                                            ***           ***         ***           ***             ***
Commercial shipments:
   Quantity                                         ***           ***         ***           ***             ***
   Value                                            ***           ***         ***           ***             ***
Internal consumption:
   Quantity                                         ***           ***         ***           ***             ***
   Value                                            ***           ***         ***           ***             ***
Net sales                                           ***           ***         ***           ***             ***
COGS                                                ***           ***         ***           ***             ***
Gross profit or (loss)                              ***           ***         -***          ***             ***
SG&A expenses (loss)                                ***           ***         ***           ***             ***
Operating income/(loss)                           ***             ***        -***          ***          ***
Changes in supply/demand                        9              9         9            9           9
Note.—The production, capacity, and shipment data presented are for calendar year 2016. The
financial data are for fiscal year ended December 31, 2016.


9 = response provided; 8 = response not provided; NA = not applicable; ? = indicated that the information
was not known.




                                                          B-3
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                            PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                       Filed 05/07/21        Page 656 of 1077
                     Barcode:3883995-08 A-549-502 SCO - Scope Inquiry          -   Line Pipe



                           RESPONSE CHECKLIST FOR FOREIGN GOVERNMENT

                                                            Government of Turkey                      Total

                        Item                                      Quantity= Short tons; value=1,000 dollars;
                                                         Unit values, unit labor costs, and unit financial data are per
                                                                                    pound
Nature of operation                                                   9                                9

Statement of intent to participate                                    9                                9

Statement of likely effects of revoking the order                     9                                9

U.S. producer list                                                    ?                                 ?

U.S. importer/foreign producer list                                   9                                9

List of 3-5 leading purchasers                                        ?                                 ?

List of sources for national/regional prices                          9                                9

Production:
   Quantity                                                                         ***                               ***
   Percent of total reported                                                        ***                               ***
Capacity                                                                            ***                               ***
Exports to the United States:
   Quantity                                                                         ***                               ***
   Value                                                                            ***                               ***
   Percent of total reported                                                        ***                               ***
Changes in supply/demand                                              9                                9

Note.—The production, capacity, and shipment data presented are for calendar year 2016.



9 = response provided; 8 = response not provided; NA = not applicable; ? = indicated that the information was not known.




                                                      B-4
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 657 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                   APPENDIX C

         SUMMARY DATA COMPILED IN PRIOR INVESTIGATIONS




                                         C-1
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 658 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 659 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 660 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                                                                                         PUBLIC DOCUMENT
                                 Case 1:20-cv-00133-SAV Document 40                                                                     Filed 05/07/21                            Page 661 of 1077
                                                                Barcode:3883995-08 A-549-502 SCO - Scope Inquiry                                                      -       Line Pipe

Table C-1
Circular welded pipe and tube: Summary data concerning the U.S. market, 1999-2005

                                      (Quantity=1,000 short tons, value=1,000 dollars, unit values, unit labor costs, and unit expenses are per short ton; period changes=percent, except where noted)
                                                                                        Reported data                                                                                      Period changes

Item                                               1999          2000         2001          2002           2003          2004           2005         1999-2005 1999-2000          2000-2001     2001-2002     2002-2003     2003-2004     2004-2005

U.S. consumption quantity:
 Amount . . . . . . . . . . . . . . . . . . .         2,348         2,777        2,519          2,236         2,064          2,422         2,339           -0.4           18.2          -9.3         -11.2          -7.7         17.4           -3.4
 Producers' share (1) . . . . . . . . .                72.2          63.2         66.5           66.4          66.2           60.2          56.0          -16.2           -9.0           3.3          -0.0          -0.2         -6.0           -4.2
 Importers' share (1):
  Brazil . . . . . . . . . . . . . . . . . . . .          ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***          ***            ***
  India . . . . . . . . . . . . . . . . . . . .           ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***          ***            ***
  Korea . . . . . . . . . . . . . . . . . . .             ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***          ***            ***
  Mexico . . . . . . . . . . . . . . . . . .              ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***          ***            ***
  Taiwan . . . . . . . . . . . . . . . . . .              ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***          ***            ***
  Thailand . . . . . . . . . . . . . . . . .              ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***          ***            ***
  Turkey . . . . . . . . . . . . . . . . . . .            ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***          ***            ***
    Subtotal . . . . . . . . . . . . . . . . .          10.1          13.6         11.7          13.8           8.9              9.2          7.5          -2.6            3.5          -1.9           2.1          -4.9          0.3           -1.7
  All other sources . . . . . . . . . . .               17.7          23.3         21.8          19.8          24.9             30.5         36.5          18.7            5.5          -1.4          -2.1           5.1          5.7            5.9
    Total imports . . . . . . . . . . . . .             27.8          36.8         33.5          33.6          33.8             39.8         44.0          16.2            9.0          -3.3           0.0           0.2          6.0            4.2

U.S. consumption value:
 Amount . . . . . . . . . . . . . . . . . . .      1,257,304     1,474,994    1,266,218    1,154,799      1,167,870     1,854,804       1,994,144          58.6           17.3        -14.2           -8.8          1.1          58.8            7.5
 Producers' share (1) . . . . . . . . .                 74.7          66.5         70.5         69.2           69.4          65.3            60.8         -13.9           -8.3          4.0           -1.3          0.2          -4.1           -4.5
 Importers' share (1):
  Brazil . . . . . . . . . . . . . . . . . . . .          ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***           ***           ***
  India . . . . . . . . . . . . . . . . . . . .           ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***           ***           ***
  Korea . . . . . . . . . . . . . . . . . . .             ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***           ***           ***
  Mexico . . . . . . . . . . . . . . . . . .              ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***           ***           ***
  Taiwan . . . . . . . . . . . . . . . . . .              ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***           ***           ***
  Thailand . . . . . . . . . . . . . . . . .              ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***           ***           ***
  Turkey . . . . . . . . . . . . . . . . . . .            ***           ***          ***           ***           ***              ***          ***           ***            ***           ***           ***           ***           ***           ***
    Subtotal . . . . . . . . . . . . . . . . .           7.8          11.0          9.0          10.7           8.0              7.0          6.5          -1.3            3.2          -2.0           1.7          -2.7          -0.9          -0.5
  All other sources . . . . . . . . . . .               17.5          22.5         20.5          20.1          22.6             27.7         32.7          15.2            5.1          -2.1          -0.4           2.6           5.1           5.0
    Total imports . . . . . . . . . . . . .             25.3          33.5         29.5          30.8          30.6             34.7         39.2          13.9            8.3          -4.0           1.3          -0.2           4.1           4.5

U.S. imports from:
 Brazil:
   Quantity . . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Value . . . . . . . . . . . . . . . . . . . .          ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Unit value . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Ending inventory quantity . . . .                      ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
 India:
   Quantity . . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Value . . . . . . . . . . . . . . . . . . . .          ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Unit value . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Ending inventory quantity . . . .                      ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
 Korea:
   Quantity . . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Value . . . . . . . . . . . . . . . . . . . .          ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Unit value . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Ending inventory quantity . . . .                      ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
 Mexico:
   Quantity . . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Value . . . . . . . . . . . . . . . . . . . .          ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Unit value . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Ending inventory quantity . . . .                      ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
 Taiwan:
   Quantity . . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Value . . . . . . . . . . . . . . . . . . . .          ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Unit value . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Ending inventory quantity . . . .                      ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
 Thailand:
   Quantity . . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Value . . . . . . . . . . . . . . . . . . . .          ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Unit value . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Ending inventory quantity . . . .                      ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
 Turkey:
   Quantity . . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Value . . . . . . . . . . . . . . . . . . . .          ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Unit value . . . . . . . . . . . . . . . .             ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
   Ending inventory quantity . . . .                      ***           ***          ***           ***            ***             ***          ***           ***           ***           ***           ***           ***           ***           ***
 Subtotal (subject):
   Quantity . . . . . . . . . . . . . . . . .           237           376          294           308            184           223            176          -25.8           59.1        -21.8           4.6         -40.3          21.4          -21.3
   Value . . . . . . . . . . . . . . . . . . . .     98,089       162,147      114,419       123,627         92,989       130,572        129,786           32.3           65.3        -29.4           8.0         -24.8          40.4           -0.6
   Unit value . . . . . . . . . . . . . . . .         $414          $431         $389          $401            $506          $585           $739           78.4            3.9         -9.7           3.3          26.0          15.6           26.4
   Ending inventory quantity . . . .                      2             2            3             2              2             3              3           91.0            9.3         57.4         -31.6          20.8           5.0           28.0
 All other sources:
   Quantity . . . . . . . . . . . . . . . . .           416           646          550           442            513           740            853          104.8         55.1          -14.8         -19.6          16.0          44.1          15.3
   Value . . . . . . . . . . . . . . . . . . . .    219,634       332,426      259,002       231,602        264,078       513,122        651,863          196.8         51.4          -22.1         -10.6          14.0          94.3          27.0
   Unit value . . . . . . . . . . . . . . . .         $527          $515         $471          $523            $514          $694           $764           44.9         -2.4           -8.6          11.2          -1.7          34.8          10.2
   Ending inventory quantity . . . .                      1             1            0             0              0             2              7          737.5        -37.5          -80.0        -100.0             (2)           (2)       219.0
 All sources:
   Quantity . . . . . . . . . . . . . . . . .           653         1,022          845           750            697           963          1,028           57.4           56.6        -17.4         -11.2          -7.1          38.1           6.8
   Value . . . . . . . . . . . . . . . . . . . .    317,723       494,573      373,421       355,229        357,067       643,693        781,648          146.0           55.7        -24.5          -4.9           0.5          80.3          21.4
   Unit value . . . . . . . . . . . . . . . .         $487           $484        $442          $473            $512          $668           $760           56.3           -0.6         -8.6           7.1           8.2          30.5          13.7
   Ending inventory quantity . . . .                      2             2            3             2              2             5             10          300.0           -5.9         27.9         -33.9          20.8          93.3         115.2

Table continued on next page.
                                                                                                                          C-3




                                  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                                                                                         PUBLIC DOCUMENT
                                 Case 1:20-cv-00133-SAV Document 40                                                                     Filed 05/07/21                            Page 662 of 1077
                                                              Barcode:3883995-08 A-549-502 SCO - Scope Inquiry                                                        -       Line Pipe

Table C-1--Continued
Circular welded pipe and tube: Summary data concerning the U.S. market, 1999-2005

                                      (Quantity=1,000 short tons, value=1,000 dollars, unit values, unit labor costs, and unit expenses are per short ton; period changes=percent, except where noted)
                                                                                        Reported data                                                                                      Period changes

Item                                               1999         2000          2001          2002           2003          2004           2005         1999-2005 1999-2000          2000-2001    2001-2002    2002-2003    2003-2004    2004-2005

U.S. producers':
 Average capacity quantity . . . . .                 2,926         2,883         2,640         2,510          2,601          2,661         2,629          -10.1           -1.5         -8.4         -4.9          3.6          2.3          -1.2
 Production quantity . . . . . . . . . .             1,739         1,814         1,686         1,541          1,355          1,513         1,325          -23.8            4.3         -7.1         -8.6        -12.1         11.7         -12.4
 Capacity utilization (1) . . . . . . . .             59.4          62.9          63.8          61.4           52.1           56.9          50.4           -9.0            3.5          0.9         -2.4         -9.3          4.8          -6.4
 U.S. shipments:
   Quantity . . . . . . . . . . . . . . . . .        1,695        1,754         1,674          1,485          1,367         1,459          1,310          -22.7            3.5         -4.6        -11.3         -8.0          6.8        -10.2
   Value . . . . . . . . . . . . . . . . . . . .   939,581      980,421       892,797        799,570        810,803     1,211,111      1,212,496           29.0            4.3         -8.9        -10.4          1.4         49.4          0.1
   Unit value . . . . . . . . . . . . . . . .         $554        $559          $533           $538            $593          $830           $925           66.9            0.8         -4.6          1.0         10.2         39.9         11.5
 Export shipments:
   Quantity . . . . . . . . . . . . . . . . .           ***           ***           ***           ***            ***           ***            ***            ***            ***          ***          ***          ***          ***          ***
   Value . . . . . . . . . . . . . . . . . . . .        ***           ***           ***           ***            ***           ***            ***            ***            ***          ***          ***          ***          ***          ***
   Unit value . . . . . . . . . . . . . . . .           ***           ***           ***           ***            ***           ***            ***            ***            ***          ***          ***          ***          ***          ***
 Ending inventory quantity . . . . .                   212           240           217           217            183           196            152          -28.2           13.4         -9.8         -0.0        -15.5          7.2        -22.5
 Inventories/total shipments (1) .                      ***           ***           ***           ***            ***           ***            ***            ***            ***          ***          ***          ***          ***          ***
 Production workers . . . . . . . . . .              2,580         2,610         2,745         2,747          2,125         2,331          2,046          -20.7            1.2          5.2          0.1        -22.6          9.7        -12.2
 Hours worked (1,000s) . . . . . . .                 5,427         5,664         5,864         5,318          4,611         4,675          4,097          -24.5            4.4          3.5         -9.3        -13.3          1.4        -12.4
 Wages paid ($1,000s) . . . . . . . .               89,972        96,381        98,432        96,944         85,182        90,494         79,992          -11.1            7.1          2.1         -1.5        -12.1          6.2        -11.6
 Hourly wages . . . . . . . . . . . . . .           $16.58        $17.02        $16.79        $18.23         $18.47        $19.36         $19.53           17.8            2.6         -1.3          8.6          1.3          4.8          0.9
 Productivity (tons per hour) . . . .                0.320         0.320         0.287         0.290          0.294         0.324          0.323            1.1            0.0        -10.1          0.8          1.4         10.1         -0.1
 Unit labor costs . . . . . . . . . . . . .            $52           $53           $58           $63            $63           $60            $60           16.5            2.6          9.8          7.7         -0.1         -4.9          0.9
 Net sales:
   Quantity . . . . . . . . . . . . . . . . .        1,729         1,801        1,712          1,470          1,401         1,499          1,348          -22.0          4.1           -4.9        -14.1         -4.7          7.0        -10.1
   Value . . . . . . . . . . . . . . . . . . . .   959,174     1,007,248      915,465        795,982        834,561     1,243,926      1,245,783           29.9          5.0           -9.1        -13.1          4.8         49.1          0.1
   Unit value . . . . . . . . . . . . . . . .         $555          $559         $535           $541           $596          $830           $924           66.6          0.8           -4.4          1.2         10.0         39.3         11.3
 Cost of goods sold (COGS) . . .                   788,301       865,003      790,334        670,514        739,311     1,013,441      1,063,038           34.9          9.7           -8.6        -15.2         10.3         37.1          4.9
 Gross profit or (loss) . . . . . . . . .          170,873       142,245      125,131        125,468         95,250       230,485        182,745            6.9        -16.8          -12.0          0.3        -24.1        142.0        -20.7
 SG&A expenses . . . . . . . . . . . .              72,171        73,221       80,677         61,147         57,818        84,110         73,528            1.9          1.5           10.2        -24.2         -5.4         45.5        -12.6
 Operating income or (loss) . . . .                 98,702        69,024       44,454         64,321         37,432       146,375        109,217           10.7        -30.1          -35.6         44.7        -41.8        291.0        -25.4
 Capital expenditures . . . . . . . . .             33,644        23,253       18,374         37,606         29,085        23,314         31,166           -7.4        -30.9          -21.0        104.7        -22.7        -19.8         33.7
 Unit COGS . . . . . . . . . . . . . . . .            $456          $480         $462           $456           $528          $676           $788           72.9          5.4           -3.9         -1.2         15.7         28.1         16.6
 Unit SG&A expenses . . . . . . . .                     $42           $41          $47            $42            $41           $56            $55          30.6         -2.6           15.9        -11.8         -0.8         36.0         -2.8
 Unit operating income or (loss) .                     $57           $38          $26            $44            $27           $98            $81           41.9        -32.8          -32.2         68.5        -38.9        265.4        -17.0
 COGS/sales (1) . . . . . . . . . . . . .              82.2          85.9         86.3           84.2           88.6          81.5           85.3           3.1          3.7            0.5         -2.1          4.3         -7.1          3.9
 Operating income or (loss)/
   sales (1) . . . . . . . . . . . . . . . . .        10.3             6.9           4.9           8.1            4.5           11.8           8.8          -1.5          -3.4          -2.0         3.2          -3.6         7.3          -3.0

 (1) "Reported data" are in percent and "period changes" are in percentage points.
 (2) Not applicable.

Note.--Financial data are reported on a fiscal year basis and may not necessarily be comparable to data reported on a calendar year basis. Because of rounding, figures may not add to the totals shown.
Unit values and shares are calculated from the unrounded figures.

Source: Compiled from data submitted in response to Commission questionnaires, official Commerce statistics, Customs data, and Cansim (Canada) data.




                                                                                                                          C-4




                                  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                                                                                         PUBLIC DOCUMENT
                                 Case 1:20-cv-00133-SAV Document 40                                                                     Filed 05/07/21                            Page 663 of 1077
                                                                Barcode:3883995-08 A-549-502 SCO - Scope Inquiry                                                      -       Line Pipe

Table C-2
LWR pipe and tube: Summary data concerning the U.S. market, 1999-2005

                                      (Quantity=1,000 short tons, value=1,000 dollars, unit values, unit labor costs, and unit expenses are per short ton; period changes=percent, except where noted)
                                                                                        Reported data                                                                                      Period changes

Item                                               1999          2000         2001          2002           2003          2004           2005         1999-2005 1999-2000          2000-2001    2001-2002    2002-2003    2003-2004    2004-2005

U.S. consumption quantity:
 Amount . . . . . . . . . . . . . . . . . . .          749            746          668            787          793              763          792            5.8           -0.5        -10.4         17.9          0.7          -3.7          3.8
 Producers' share (1) . . . . . . . . .               69.8           67.3         66.5           62.6          63.4             63.7         57.4         -12.4           -2.5         -0.8         -3.9          0.7           0.3         -6.3
 Importers' share (1):
  Argentina . . . . . . . . . . . . . . . .            0.0            0.0          0.0            0.0           0.0              0.0         0.0            0.0            0.0         -0.0           0.0        -0.0          0.0          0.0
  Taiwan . . . . . . . . . . . . . . . . . .           0.0            0.0          0.0            0.0           0.0              0.0         0.0            0.0           -0.0         -0.0          -0.0         0.0          0.0          0.0
   Subtotal . . . . . . . . . . . . . . . . .          0.0            0.0          0.0            0.0           0.0              0.0         0.0            0.0           -0.0         -0.0          -0.0        -0.0          0.0          0.0
  All other sources . . . . . . . . . . .             30.2           32.7         33.5           37.4          36.6             36.3        42.6           12.3            2.5          0.8           3.9        -0.7         -0.3          6.3
   Total imports . . . . . . . . . . . . .            30.2           32.7         33.5           37.4          36.6             36.3        42.6           12.4            2.5          0.8           3.9        -0.7         -0.3          6.3

U.S. consumption value:
 Amount . . . . . . . . . . . . . . . . . . .      403,990        423,193     352,957        422,226        437,124       649,020        691,926           71.3            4.8        -16.6         19.6          3.5         48.5           6.6
 Producers' share (1) . . . . . . . . .               74.5           71.1        70.4           66.6           67.6          67.5           61.4          -13.1           -3.4         -0.7         -3.8          1.0         -0.1          -6.1
 Importers' share (1):
  Argentina . . . . . . . . . . . . . . . .            0.0            0.0          0.0            0.0           0.0              0.0         0.0            0.0            0.0          -0.0          0.0        -0.0          0.0          0.0
  Taiwan . . . . . . . . . . . . . . . . . .           0.0            0.0          0.0            0.0           0.0              0.0         0.1            0.0           -0.0          -0.0         -0.0         0.0          0.0          0.0
   Subtotal . . . . . . . . . . . . . . . . .          0.0            0.0          0.0            0.0           0.0              0.0         0.1            0.0           -0.0          -0.0         -0.0        -0.0          0.0          0.0
  All other sources . . . . . . . . . . .             25.5           28.9         29.6           33.4          32.4             32.5        38.5           13.0            3.4           0.7          3.8        -1.0          0.0          6.1
   Total imports . . . . . . . . . . . . .            25.5           28.9         29.6           33.4          32.4             32.5        38.6           13.1            3.4           0.7          3.8        -1.0          0.1          6.1

U.S. imports from:
 Argentina:
  Quantity . . . . . . . . . . . . . . . . .               0        0.003             0         0.014               0              0            0             (2)           (2)      -100.0           (2)      -100.0           (2)           (2)
  Value . . . . . . . . . . . . . . . . . . . .            0            6             0             7               0              0            0             (2)           (2)      -100.0           (2)      -100.0           (2)           (2)
  Unit value . . . . . . . . . . . . . . . .              (2)      $2,068            (2)        $483               (2)            (2)          (2)            (2)           (2)          (2)          (2)          (2)          (2)           (2)
  Ending inventory quantity . . . .                        0            0             0             0               0              0            0             (2)           (2)          (2)          (2)          (2)          (2)           (2)
 Taiwan:
  Quantity . . . . . . . . . . . . . . . . .         0.077          0.023        0.013              0               0       0.059          0.277          258.4        -69.9          -43.1       -100.0           (2)          (2)       372.0
  Value . . . . . . . . . . . . . . . . . . . .        132             48            6              0               0          98            441          233.0        -63.8          -86.6       -100.0           (2)          (2)       352.2
  Unit value . . . . . . . . . . . . . . . .        $1,713         $2,062         $484             (2)             (2)     $1,661         $1,592           -7.1         20.3          -76.5           (2)          (2)          (2)        -4.2
  Ending inventory quantity . . . .                      0              0            0              0               0           0              0              (2)           (2)          (2)          (2)          (2)          (2)           (2)
 Subtotal (subject):
  Quantity . . . . . . . . . . . . . . . . .         0.077          0.026        0.013         0.014               0        0.059          0.277          258.4        -66.1          -49.5           7.8      -100.0           (2)       372.0
  Value . . . . . . . . . . . . . . . . . . . .        132             54            6             7               0           98            441          233.0        -59.2          -88.1           7.5      -100.0           (2)       352.2
  Unit value . . . . . . . . . . . . . . . .        $1,713         $2,063         $484          $483               (2)     $1,661         $1,592           -7.1         20.4          -76.5          -0.3          (2)          (2)        -4.2
  Ending inventory quantity . . . .                      0              0            0             0                0           0              0              (2)           (2)          (2)          (2)          (2)          (2)           (2)
 All other sources:
  Quantity . . . . . . . . . . . . . . . . .           227           244          224            294            290           277            337           48.9            7.6         -8.2         31.4         -1.3         -4.6         21.8
  Value . . . . . . . . . . . . . . . . . . . .    103,032       122,291      104,642        141,019        141,739       210,700        266,654          158.8           18.7        -14.4         34.8          0.5         48.7         26.6
  Unit value . . . . . . . . . . . . . . . .          $455          $502         $468           $479           $488          $761           $790           73.8           10.3         -6.8          2.5          1.8         55.8          3.9
  Ending inventory quantity . . . .                      1             1            1              1              0             1              1          -13.8            4.3        -22.3         38.3        -97.7      3,566.7         -9.1
 All sources:
  Quantity . . . . . . . . . . . . . . . . .           227           244          224            294            290           277            338           49.0            7.6         -8.2         31.4         -1.3         -4.6         21.8
  Value . . . . . . . . . . . . . . . . . . . .    103,165       122,345      104,648        141,026        141,739       210,798        267,095          158.9           18.6        -14.5         34.8          0.5         48.7         26.7
  Unit value . . . . . . . . . . . . . . . .          $455          $502         $468           $479           $488          $761           $791           73.8           10.2         -6.8          2.5          1.8         55.8          4.0
  Ending inventory quantity . . . .                      1             1            1              1              0             1              1          -13.8            4.3        -22.3         38.3        -97.7      3,566.7         -9.1

U.S. producers':
 Average capacity quantity . . . . .                   901            893          894            924           883              891         886           -1.6           -0.9          0.1          3.4         -4.5           0.9         -0.5
 Production quantity . . . . . . . . . .               544            518          450            507           503              488         451          -17.1           -4.7        -13.2         12.7         -0.7          -3.0         -7.6
 Capacity utilization (1) . . . . . . . .             60.3           58.0         50.3           54.8          57.0             54.8        50.9           -9.5           -2.3         -7.7          4.5          2.2          -2.2         -3.9
 U.S. shipments:
   Quantity . . . . . . . . . . . . . . . . .          523           502          444            493            502           486            455          -13.0           -4.0        -11.5         11.0          1.9         -3.2         -6.4
   Value . . . . . . . . . . . . . . . . . . . .   300,825       300,848      248,309        281,200        295,385       438,222        424,830           41.2            0.0        -17.5         13.2          5.0         48.4         -3.1
   Unit value . . . . . . . . . . . . . . . .         $576          $600         $559           $570           $588          $902           $934           62.3            4.2         -6.7          2.0          3.1         53.3          3.6
 Export shipments:
   Quantity . . . . . . . . . . . . . . . . .           ***            ***          ***           ***            ***           ***            ***            ***            ***          ***          ***          ***          ***           ***
   Value . . . . . . . . . . . . . . . . . . . .        ***            ***          ***           ***            ***           ***            ***            ***            ***          ***          ***          ***          ***           ***
   Unit value . . . . . . . . . . . . . . . .           ***            ***          ***           ***            ***           ***            ***            ***            ***          ***          ***          ***          ***           ***
 Ending inventory quantity . . . . .                    66             73           66            73             69            66             60           -8.6           10.1         -8.7         10.9         -5.8         -4.7          -8.5
 Inventories/total shipments (1) .                      ***            ***          ***           ***            ***           ***            ***            ***            ***          ***          ***          ***          ***           ***
 Production workers . . . . . . . . . .              1,093          1,050          978         1,058          1,099         1,068          1,059           -3.1           -3.9         -6.9          8.2          3.9         -2.8          -0.8
 Hours worked (1,000s) . . . . . . .                 1,807          1,766        1,559         1,680          1,998         1,867          1,770           -2.0           -2.3        -11.7          7.7         18.9         -6.6          -5.2
 Wages paid ($1,000s) . . . . . . . .               28,178         27,048       25,256        29,610         34,092        34,009         32,999           17.1           -4.0         -6.6         17.2         15.1         -0.2          -3.0
 Hourly wages . . . . . . . . . . . . . .           $15.59         $15.32       $16.20        $17.63         $17.07        $18.22         $18.64           19.6           -1.8          5.8          8.8         -3.2          6.8           2.3
 Productivity (tons per hour) . . . .                0.301          0.293        0.288         0.302          0.252         0.261          0.255          -15.4           -2.5         -1.7          4.6        -16.5          3.8          -2.6
 Unit labor costs . . . . . . . . . . . . .            $52            $52          $56           $58            $68           $70            $73           41.2            0.7          7.6          4.1         16.0          2.8           5.0
 Net sales:
   Quantity . . . . . . . . . . . . . . . . .          499           477          421            467            509           490            457           -8.4         -4.5          -11.7         11.0          9.0         -3.8         -6.6
   Value . . . . . . . . . . . . . . . . . . . .   288,564       288,059      234,075        265,797        297,840       441,580        428,401           48.5         -0.2          -18.7         13.6         12.1         48.3         -3.0
   Unit value . . . . . . . . . . . . . . . .         $578          $604         $556           $569           $585          $901           $936           62.0          4.6           -7.9          2.3          2.8         54.0          3.9
 Cost of goods sold (COGS) . . .                   226,206       233,531      188,135        210,432        252,677       337,733        356,747           57.7          3.2          -19.4         11.9         20.1         33.7          5.6
 Gross profit or (loss) . . . . . . . . .           62,358        54,528       45,940         55,365         45,163       103,847         71,654           14.9        -12.6          -15.8         20.5        -18.4        129.9        -31.0
 SG&A expenses . . . . . . . . . . . .              22,165        22,804       22,089         24,374         23,682        30,408         26,978           21.7          2.9           -3.1         10.3         -2.8         28.4        -11.3
 Operating income or (loss) . . . .                 40,193        31,724       23,851         30,991         21,481        73,438         44,676           11.2        -21.1          -24.8         29.9        -30.7        241.9        -39.2
 Capital expenditures . . . . . . . . .              7,698         8,578        7,727          5,768         10,842         9,973          7,434           -3.4         11.4           -9.9        -25.4         88.0         -8.0        -25.5
 Unit COGS . . . . . . . . . . . . . . . .            $453          $490         $447           $451           $496          $689           $780           72.1          8.1           -8.7          0.8         10.1         38.9         13.1
 Unit SG&A expenses . . . . . . . .                     $44           $48          $53            $52            $47           $62            $59          32.8          7.8            9.7         -0.6        -10.9         33.4         -5.0
 Unit operating income or (loss) .                     $81           $67          $57            $66            $42          $150            $98           21.3        -17.3          -14.8         17.1        -36.4        255.2        -34.8
 COGS/sales (1) . . . . . . . . . . . . .              78.4          81.1         80.4           79.2           84.8          76.5           83.3           4.9          2.7           -0.7         -1.2          5.7         -8.4          6.8
 Operating income or (loss)/
   sales (1) . . . . . . . . . . . . . . . . .        13.9           11.0         10.2           11.7             7.2           16.6         10.4           -3.5          -2.9          -0.8         1.5          -4.4         9.4          -6.2

 (1) "Reported data" are in percent and "period changes" are in percentage points.
 (2) Not applicable.

Note.--Financial data are reported on a fiscal year basis and may not necessarily be comparable to data reported on a calendar year basis. Because of rounding, figures may not add to the totals shown.
Unit values and shares are calculated from the unrounded figures.

Source: Compiled from data submitted in response to Commission questionnaires and from official statistics of the U.S. Department of Commerce.

                                                                                                                          C-5

                                  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 664 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 665 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 666 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 667 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 668 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 669 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 670 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 671 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 672 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 673 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 674 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 675 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                   APPENDIX D

                 PURCHASER QUESTIONNAIRE RESPONSES




                                         D-1
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 676 of 1077
           Barcode:3883995-08 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                         D-2
Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 677 of 1077
                  Barcode:3883995-08 A-549-502 SCO - Scope Inquiry        -   Line Pipe




       As part of their response to the notice of institution, interested parties were asked to

provide a list of three to five leading purchasers in the U.S. market for the domestic like

product. A response was received from domestic interested parties and it named the following

six firms as the top purchasers of circular welded pipe: ***. Purchaser questionnaires were

sent to these six firms and one firm (***) provided responses which are presented below.


   1. a.) Have any changes occurred in technology; production methods; or development efforts to
      produce circular welded pipe that affected the availability of circular welded pipe in the U.S.
      market or in the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan,
      Thailand, and/or Turkey since 2011?

       b.) Do you anticipate any changes in technology; production methods; or development efforts
       to produce circular welded pipe that will affect the availability of circular welded pipe in the U.S.
       market or in the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan,
       Thailand, and/or Turkey within a reasonably foreseeable time?

        Purchaser             Changes that have occurred            Anticipated changes
        ***                   No                                    No


   2. a.) Have any changes occurred in the ability to increase production of circular welded pipe
      (including the shift of production facilities used for other products and the use, cost, or
      availability of major inputs into production) that affected the availability of circular welded pipe
      in the U.S. market or in the market for circular welded pipe in Brazil, India, Korea, Mexico,
      Taiwan, Thailand, and/or Turkey since 2011?

       b.) Do you anticipate any changes in the ability to increase production (including the shift of
       production facilities used for other products and the use, cost, or availability of major inputs into
       production) that will affect the availability of circular welded pipe in the U.S. market or in the
       market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan, Thailand, and/or Turkey
       within a reasonably foreseeable time?

        Purchaser             Changes that have occurred            Anticipated changes
        ***                   No                                    No


   3. a.) Have any changes occurred in factors related to the ability to shift supply of circular welded
      pipe among different national markets (including barriers to importation in foreign markets or
      changes in market demand abroad) that affected the availability of circular welded pipe in the
      U.S. market or in the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan,
      Thailand, and/or Turkey since 2011?

       b.) Do you anticipate any changes in factors related to the ability to shift supply among different
       national markets (including barriers to importation in foreign markets or changes in market


                                                   D-3
     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 678 of 1077
               Barcode:3883995-08 A-549-502 SCO - Scope Inquiry        -   Line Pipe



    demand abroad) that will affect the availability of circular welded pipe in the U.S. market or in
    the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan, Thailand, and/or
    Turkey within a reasonably foreseeable time?

     Purchaser             Changes that have occurred           Anticipated changes
     ***                   No                                   No


4. a.) Have there been any changes in the end uses and applications of circular welded pipe in the
   U.S. market or in the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan,
   Thailand, and/or Turkey since 2011?

    b.) Do you anticipate any changes in the end uses and applications of circular welded pipe in the
    U.S. market or in the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan,
    Thailand, and/or Turkey within a reasonably foreseeable time?

     Purchaser             Changes that have occurred           Anticipated changes
     ***                   More products such as plastic,       More acceptability of above
                           pex (sic) and corrugated flex        referenced products.
                           hose.


5. a.) Have there been any changes in the existence and availability of substitute products for
   circular welded pipe in the U.S. market or in the market for circular welded pipe in Brazil, India,
   Korea, Mexico, Taiwan, Thailand, and/or Turkey since 2011?

    b.) Do you anticipate any changes in the existence and availability of substitute products for
    circular welded pipe in the U.S. market or in the market for circular welded pipe in Brazil, India,
    Korea, Mexico, Taiwan, Thailand, and/or Turkey within a reasonably foreseeable time?

     Purchaser             Changes that have occurred           Anticipated changes
     ***                   The above reference products         No.
                           continually are upgraded and
                           used in new applications.


6. a.) Have there been any changes in the level of competition between circular welded pipe
   produced in the United States, circular welded pipe produced in Brazil, India, Korea, Mexico,
   Taiwan, Thailand, and/or Turkey, and such merchandise from other countries in the U.S. market
   or in the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan, Thailand, and/or
   Turkey since 2011?

    b.) Do you anticipate any changes in the level of competition between circular welded pipe
    produced in the United States, circular welded pipe produced in Brazil, India, Korea, Mexico,
    Taiwan, Thailand, and/or Turkey, and such merchandise from other countries in the U.S. market
    or in the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan, Thailand, and/or
    Turkey within a reasonably foreseeable time?

     Purchaser             Changes that have occurred           Anticipated changes
     ***                   No.                                  No.




                                                D-4
  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 679 of 1077
               Barcode:3883995-08 A-549-502 SCO - Scope Inquiry      -   Line Pipe



7. a.) Have there been any changes in the business cycle for circular welded pipe in the U.S.
   market or in the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan,
   Thailand, and/or Turkey since 2011?

    b.) Do you anticipate any changes in the business cycle for circular welded pipe in the U.S.
    market or in the market for circular welded pipe in Brazil, India, Korea, Mexico, Taiwan,
    Thailand, and/or Turkey within a reasonably foreseeable time?

     Purchaser            Changes that have occurred           Anticipated changes
     ***                  Substantial downturn in the          No.
                          energy sector has reduced the
                          need for line pipe.




                                               D-5
  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 680 of 1077
           Barcode:3883995-09 A-549-502 SCO - Scope Inquiry   -   Line Pipe




               Attachment 10
TMB 440AE, Inc. v. United States, Slip Op. 19-109




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 681 of 1077
                    Barcode:3883995-09 A-549-502 SCO - Scope Inquiry     -   Line Pipe



                                            Slip Op. 19-109

                   UNITED STATES COURT OF INTERNATIONAL TRADE



     TMB 440AE, INC. (FORMERLY KNOWN
     AS ADVANCE ENGINEERING                                Before: Jane A. Restani, Judge
     CORPORATION),
                       Plaintiff,
                                                           Court No. 18-00095
                     v.
                                                           PUBLIC VERSION
     UNITED STATES,

                            Defendant.


                                               OPINION

[Commerce's final scope ruling is remanded to consider (k)(I) sources in assessing whether
certain pipe is within the scope of antidumping duty and countervailing duty orders.]

                                                                                Dated: August 13, 2019

       Ned H. Marshak, David M. Murphy, and Jordan C. Kahn, Gnmfeld Desiderio Lebowitz
Silverman & Klestadt, LLP, ofNew York, NY and Washington D.C., and Dale E. Stackhouse
and Meghann C. T. Supino, Ice Miller LLP, oflndianapolis, IN for PlaintiffTMB 440AE, Inc.

       Elizabeth A. Speck, Senior Trial Counsel, and Patricia M. McCarthy, Civil Division, U.S.
Department of Justice, of Washington D.C., for the defendant. With them on the brief were
Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and Franklin E.
White, Assistant Director. Of counsel on the brief was Jessica R. Di Pietro, Attorney, U.S.
Department ofCommerce, of Was hington, D.C.

          Restani, Judge: This action challenges a final scope ruling issued by the United States

Department of Commerce, International Trade Administration ("Commerce") regarcling

seamless pipe imported by TMB 440AE, Inc. (formerly known as Advance Engineering

Corporation), (" AEC"). 1 AEC moves for judgment on the administrative record and asks the

court to hold that Commerce' s final scope ruling, finding that AEC's seamless pipe ("AEC


1
    Because the parties refer to plaintiff under its former name, the court follows suit.


        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 682 of 1077
                Barcode:3883995-09
Court No. 18-00095                    A-549-502 SCO - Scope Inquiry    -   Line Pipe           Page 2


pipe") is within the scope of the antidumping and countervailing duty orders on certain seamless

carbon and alloy steel pipe from the People' s Republic of China ("PRC"), is unsupported by

substantial evidence or otherwise not in accordance with law. See Mem. L. Supp. PJ. Mot. J.

Agency Record, ECF No. 21 at 19-22 (Oct. 22, 20 18) ("AEC Br. ").

       AEC contests Commerce' s finding that the language of the relevant antidumping and

countervailing duty orders was unambiguous and claims Commerce erred in failing to consider

certain criteria required by its regulations governing scope rulings. If the court sustains the Final

Scope Ruling, AEC alternatively claims that Commerce acted unlawfully in instructing the U.S.

Customs and Border Protection ("Customs") to assess antidumping and countervailing duties on

AEC pipe entries made prior to the publishing oftbe final scope ruling. Defendant United States

opposes Plaintiffs motion.

       For the following reasons, the court remands Commerce's final scope determination for

reconsideration. Pending the resolution of the remand, the court defers consideration of AEC's

alternative claims regarding Commerce' s liquidation instructions.

                                         BACKGROUND

       In 2010, Commerce published antidumping duty and countervailing duty orders on

certain seamless pipe from the PRC. See Amended Antidumping Duty Order: Certain Seamless

Carbon and Alloy Steel Standard, Line, and Pressure Pipe from the People' s Republic of China,

75 Fed. Reg. 69,052-01 (Dep ' t Commerce Nov. 10, 2010) ("ADD Order"); Amended

Countervailing Duty Order: Certain Seamless Carbon and Alloy Steel Standard, Line, and

Pressure Pipe from the People' s Republic of China, 75 f ed. Reg. 69,050-01 (Dep't Commerce

Nov. 10, 2010) ("CVD Order") (collectively, the "Orders"). The Orders cover merchandise

under several headings ofthe Harmonized Tariff Schedule ofthe United States ("HTSUS"),




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 683 of 1077
                Barcode:3883995-09
Court No. 18-00095                   A-549-502 SCO - Scope Inquiry   -   Line Pipe            Page 3


including subheadings 7304.39.0020 and 7304.39.0024, 2 under which the AEC pipe at issue fall.

See ADD Order, 75 Fed. Reg. at 69,053; CVD Order, 75 Fed. Reg. at 69,051 ; AEC Br. at 9. The

Orders, however, exclude the following:

        (1) All pipes meeting aerospace, hydraulic, and bearing tubing specifications ; (2)
       all pipes meeting the chemical requirements of ASTM A-335 , whether fin ished or
       unfinished; and (3) unattached couplings. Also excluded from the scope of the
       order are all mechanical, boiler, condenser and heat exchange tubing, except when
       such products conform to the dimensional requirements, i.e., outside diameter and
       wall thickness of ASTM A-53, ASTM A-106 or API SL specifications.

ADD Order, 75 Fed. Reg. at 69,052-53; CVD Order, 75 Fed. Reg. at 69,051.

       AEC requested that Commerce issue a scope ruling finding that its pipe was excluded

from the scope of the Orders as pipes meeting aerospace specifications. See Certain Seamless

Carbon and Alloy Steel Standard, Line, and Pressure Pipe from the People's Republic of China:

Advance Engineering Scope Request: Specialized Seamless Pipe, ECF No. 29 (Oct. 20, 2017)




2
 Although the HTSUS subheadings are "provided for convenience and customs purposes, [the]
written description of the merchandise subject to this scope is dispositive." ADD Order, 75 Fed.
Reg. at 69,053; CVD Order, 75 Fed. Reg. at 69,051. The description in the Orders are:

              The merchandise covered by this order is certain seamless carbon
              and alloy steel (other than stainless steel) pipes and redraw
              hollows, less than or equal to 16 inches (406.4 mm) in outside
              diameter, regardless of wall-thickness, manufacturing process
              (e.g., hot-finished or cold-drawn), end finish (e.g., plain end,
              beveled end, upset end, threaded, or threaded and coupled), or
              surface finish (e.g. , bare, lacquered or coated). Redraw hollows
              are any unfinished carbon or alloy steel (other than stainless steel)
              pipe or "hollow profiles" suitable for cold finishing operations,
              such as cold drawing, to meet the American Society for Testing
              and Materials ("ASTM") or American Petroleum Institutes
              ("API") specifications referenced below, or seamless carbon and
              alloy steel (other than stainless steel) standard, line, and pressure
              pipes produced to the ASTM A-53 , ASTM A-106, ASTM A-334,
              ASTM A-589, ASTM A-795, ASTM A-1024, and the API 5L
              specifications, or comparable specifications, and meeting the
              physical parameters described above, regardless of application[.]


     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                       PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 684 of 1077
                Barcode:3883995-09
Court No. 18-00095                   A-549-502 SCO - Scope Inquiry   -   Line Pipe          Page 4


("Scope Ruling Request"). Commerce subsequently issued a determination finding that AEC

pipe was within the scope of the Orders and that it did not fall within any exclusion.

Antidumping and Countervailing Duty Orders on Certain Seamless Carbon and Alloy Steel

Standard. Line. and Pressure Pipe from the People's Republic of China: Final Scope Ruling for

Advance Engineering: Specialized Seamless Pipe, ECF No. 18-1 at 7-8 (Mar. 29, 2018) ("Final

Scope Ruling"). Commerce found "the plain language [ofthe Orders] to be dispositive" and

accordingly did not conduct an analysis under 19 C.F.R. § 351.225(k). Id. at 7. AEC appeals that

determjnation to the court.

                      JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction pursuant to 28 U.S.C. § 1581(c) (2012). The court has authority

to review Commerce' s decision that merchandise falls within an antidumping or countervailing

duty order. 19 U.S.C. § 1516a(a)(2)(B)(vi). Commerce' s final scope determination will be

upheld unless "unsupported by substantial evidence on the record, or otherwise not in accordance

with law." 19 U.S.C. § 1516a(b)(l)(B)(i).

                                          DISCUSSION

         I.    Legal Framework

       After an antidumping or countervailing duty order is published, importers can request

that Commerce clarify the scope of the order. See 19 C.F.R. § 35 1.225(a), (c) (2016). There is no

statutory provision setting forth procedures for interpreting the scope of an order. Shenyang

Yuanda Aluminum Indus. Eng' g Co. v. United States, 776 F.3d 1351, 1353 (Fed. Cir. 2015).

Accordingly, Commerce has published regulations that outline the necessary steps for assessing

whether a product is included within the scope of an order. See 19 C.F .R. § 351.225.

       Commerce must consider "[t]he descriptions of the merchandise contained in the petition,




     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 685 of 1077
                Barcode:3883995-09
Court No. 18-00095                     A-549-502 SCO - Scope Inquiry    -   Line Pipe            Page 5


the initial investigation, and the detenninations ofthe Secretary (including prior scope

determinations) and the Commission." 19 C.F.R. § 351.225(k)(1). Ifthese "(k)(l) sources" are

dispositive, Commerce can end its inquiry and issue a final mling. Tak Fat Trading Co. v. United

States, 396 F.3d 1378, 1382 (Fed. Cir. 2005). If not, Commerce must conduct a formal scope

inquiry and consider "(k)(2) factors," which are "(i) [t]he physical characteristics of the product;

(ii) [t]he expectations of the ultimate purchasers; (iii) [t]he ultimate use of the product; (iv) [t]he

channels of trade in which the product is sold; and (v) [t]he manner in which the product is

advertised and displayed." 19 C.F.R. § 352.225(k)(2); 19 C.F.R. § 352.225(e). Although

Commerce is owed "significant deference" with regard to its interpretation of its orders,

Commerce cannot issue an interpretation that changes the scope of the order nor "interpret an

order in a manner contrary to its tenns." See Duferco Steel Inc. v. United States, 296 F.3d 1087,

1094-95 (Fed. Cir. 2002).

         II.    The AEC Pipe at Issue in the Scope Ruling Request

        In the Scope Ruling Request, AEC describes its pipe as servicing a "niche market" that

requires more exacting specifications than "[p]ipes meeting the general industry standard, ASTM

A-53." Scope Ruling Request at 3.. For instance, the Scope Ruling Request describes AEC pipe

as having [[

                                        ]] to satisfy the more exacting requirements for residential

gas utility use. Id. at 4-7. The "tight specifications that AEC has designed for the imported AEC

pipe ensure that the pipe can be easily threaded" so as to conform with the SAE Aerospace

Standard which AEC states is "critical" to its business as AEC would otherwise " not be able to




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 686 of 1077
                Barcode:3883995-09
Court No. 18-00095                    A-549-502 SCO - Scope Inquiry   -   Line Pipe            Page 6


meet its customers' unique needs." Id. at 6. 3 AEC states that this specialization renders its pipes

more akin to [[                  ]], which is explicitly excluded from the Orders, than standard

"commodity" pipe. Id. at 7-8. AEC claims that no domestic source exists that satisfies its

specialized requirements. ld. at 8-l 0.

         Further, in the Scope Ruling Request, AEC notes that despite having imported the pipe at

issue since 2006, neither it nor its Chinese vendor were named in the petition as importers or

producers of seamless pipe. Id. at 10-11. AEC argues that "[d]ue to the highly specialized base

product" AEC p ipe does not [[

                      ]] Id. at 13. Finally, as noted below, AEC cites evidence from the

investigation, petition, and lTC Final Report that it claims support a finding that AEC pipe

should be excluded from the Orders. ld. at 2 1-29.

         III.     Commerce Did Not Act in Accordance with its Regulation in Assessing
                  Whether AEC Pipe is Subject Merchandise Under the Orders.

         Commerce found that the language of the Orders was unambiguous and dec ided not to

consider the criteria of 19 C.F .R. § 351.225(k)( I). Final Scope Ruling at 7-8. It found that the

AEC pipe at importation "meets the written description of the merchandise subject to the

Orders," and additionally falls within the HTSUS subheadings specified. Id. at 7.

         Commerce then considered whether AEC pipe fell within the specific exclusion for "[a]ll

pipes meeting aerospace, hydraulic, and bearing tubing specifications." ADD Order, 75 Fed.



3
    Although AEC concedes that "commodity pipe" could be threaded so as to meet the SAE
Aerospace Standard, it claims that this "would not be accomplished without creating significant
waste" and inspection costs. Scope Ruling Request at 6; see also Scope Ruling Request at 17.
(noting that without the "tight dimensional requirements for AEC pipe it would be extremely
difficult, wasteful, and expensive . . . for AEC pipe to meet the Aerospace Threading
Standard"). In addition, AEC asserts that pipes failing to meet its specifications would not be
tolerated by its customers given the propensity of less-specialized pipe to crack, leak, or break.
ld. at 8-10.


       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 687 of 1077
                Barcode:3883995-09
Court No. 18-00095                    A-549-502 SCO - Scope Inquiry   -   Line Pipe           Page 7


Reg. at 69,052-53; CVD Order, 75 Fed Reg. at 69,05 1. Commerce found that, in its condition as

imported, AEC pipe was not covered by this exclusion. Final Scope Ruling at 7-8.

       AEC contends that its pipe falls within the aerospace exclusion and should not be subject

to the Orders. See AEC Br. at 19-22. Specifically, AEC argues that its pipe meets various

specifications that allow it to be easily threaded to meet the SAE Aerospace Standard AS71 051B

("SAE Aerospace Standard") once in the United States. Id. at 20. Because the Orders do not

define what "aerospace specifications" means, AEC argues that Commerce must read the

exclusion expansively to cover AEC pipe even though the pipes do not meet the SAE Aerospace

Standard until the pipes are threaded following importation. Id. at 31.

       AEC further argues that the scope language is ambiguous and Commerce was obligated

to conduct an analysis under 19 C.F .R. § 35I.225(k)(I); id. at 22-27, and that the (k)(I) criteria

supports a finding that AEC pipe is not subject merchandise. Id. at 27-33. AEC highlights that

the petition lists neitl1er AEC nor its supplier as involved in the export, import, or production of

subject merchandise and that "none of the injury data provided by the Petitioners would be

affected by the import of AEC pipe" as there is no comparable product available on the domestic

market. Id. at 28. Regarding Commerce' s investigation, AEC argues that Commerce indicated

that the Orders were meant to cover "commodity pipe" and not specialized pipe meeting more

exacting standards and thus the aerospace exclusion should be read to "capture all manner of

custom pipes that contain any specifications suitable for aerospace." I d. at 28- 31. AEC asserts

that considerations expressed during the U.S. International Trade Commission ("ITC")

investigation about specialized A-335 pipe indicate that the Orders were not intended to cover

highly-specialized pipes such as AEC pipe. Id. at 31-33.




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 688 of 1077
                Barcode:3883995-09
Court No. 18-00095                     A-549-502 SCO - Scope Inquiry   -   Line Pipe            Page 8


        In the alternative, AEC argues that Commerce should have initiated a formal scope

inquiry and considered the (k)(2) factors, which support the exclusion of AEC pipe from the

Orders. Id. at 33-36. Finally, AEC contends that even if its pipe is within the scope of the

Orders, Commerce cannot assess antidumping and countervailing duties on "shipments entered

prior to the initiation of a formal scope ruling. " Id. at 36-42.

        The government responds that AEC pipe was clearly within the scope of the Orders such

that consideration of (k)(l) criteria was not required. Def. 's Resp. to Pl. ' s 56.2 Mot. for Smnm. J.

upon the Agency Record at 7, 10, 13-15, ECF No. 27 (Mar. 19, 2019) ("Def. Br."). The

government argues tbat the Orders are unambiguous, and that Commerce need only consider the

(k)(l) criteria if an order is ambiguous. !d. at 10-15. The government further claims that as AEC

pipe does not meet any aerospace specification at importation, any potential ambiguity regarding

the aerospace exclusion is irrelevant. Id. at 13-15. Finally, the government objects to AEC's

claims that C01nmerce' s liquidation instructions to Customs were impermissibly retroactive. Id.

at 15-27.

        Commerce is incorrect in finding that it need not consider the (k)(l) criteria in this case.

The government relies heavily on the Court of Appeals for the Federa[ Circuit's ("CAFC")

decision in Meridian to support its argument that Commerce did not need to consider the (k)(l)

criteria. See Def. Br. at 9-12; Meridian Prods., LLC v. United States, 851 F.3d 1375, 1381 (Fed.

Cir. 2017). As the court has stated previously, Meridian is considerably narrower than the

government asserts. See Atkore Steel Components, Inc. v. United States, 313 F. Supp. 3d. 1374,

1380-1382 (CIT 20 18) (stating that Meridian must be read in the light of what "the court




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21       Page 689 of 1077
                Barcode:3883995-09
Court No. 18-00095                     A-549-502 SCO - Scope Inquiry   -   Line Pipe            Page 9


actually did based on particular facts"). 4

        Although Meridian broadly states that Commerce must first "determine whether [an

order' s scope] contains an ambiguity and, thus, is susceptible to interpretation," even in that

case the court considered (k)(l) sources, namely prior scope rulings, in concluding that the order

at issue was unambiguous. See Meridian, 851 F.3d at 1381 , 1384; see also Ouiedan Co. v. United

States, 927 F.3d 1328, 1333 (Fed. Cir. 2019) (finding the language of the order clear

"considering the factors specified in§ 351.225(k)(l)"); ArcelorMittal Stainless Belg. N.Y. v.

United States, 694 F .3d 82, 88-90 (Fed. Cir. 2012) (considering a prior scope ruling in

determining whether an order was ambiguous). The language in Meridian should not be read out

of context. As noted in Meridian, when a respondent cites (k)(l) sources as supporting a

product's exclusion from the scope of an order, the court cannot consider the language of a scope

order in isolation, but must consider those sources. See Meridian, 851 F.3d at 1383 (noting that

the court "must first assess whether the plain language of the Orders' scope, in light of the

disputed 19 C.P.R.§ 351.225(k)(1) sources, is unambiguous"). Here, AEC sufficiently

challenged the inclusion of its pipe in the Orders based on (k)(l) sources and so Commerce was

not free to ignore these sources. Whether the order is ambiguous or not, Commerce's regulations

are unambiguous- it "will take into account" the (k)(1) criteria in conducting a scope

determination. 19 C.F.R. 351.225(k) (emphasis added). No case has invalidated this regulatory

requirement.

        The government defends Commerce's analysis by arguing that "AEC's pipe meets the



4
  Meridian dealt with a scope provision with an exception to a "clear" exclusion. Meridian, 851
F.3d at 1384-85. The court sincerely hopes Commerce will not write another scope provision
that has general inclusion language, what the CAFC calls a "clear" exclusion to such inclusion,
and then an exception to the exclusion. See id. This has resulted in considerable litigation, not to
mention confusion. See, ~' infra note 5.


      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                       PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 690 of 1077
                Barcode:3883995-09
Court No. 18-00095                   A-549-502 SCO - Scope Inquiry   -   Line Pipe         Page 10


written description of the scope" and that ambiguity in the exclusion language is irrelevant

because AEC pipe does not meet all purported aerospace specifications until it is threaded after

importation. Def. Br. at 13-14. But this reasoning is circular and confuses the analysis required

by the regulations. Commerce should have first determined the meaning of the term "aerospace

specifications" before concluding that the scope included AEC 's pipe. Here, however,

Commerce functionally decided that AEC's unfinished pipe did not meet aerospace

specifications without first considering what "aerospace specification" means. As AEC notes,

"aerospace specifications" could pertain to a number of different standards and the Orders do not

specify any in particular. AEC Br. at 20- 22. Because "aerospace specifications" is undefined,

Commerce was obligated to consider the (k)(l) sources before rendering its decision. See

Meridian, 851 F.3d at 1381 n.7, 1381-1382. 5

       Whether these sources are dispositive on the issue is unclear on the record before the

court. Because Commerce did not consider the (k)( I) sources, the record only contains

documents AEC submitted in conjunction with its Scope Ruling Request. AEC cites to some

investigation documents and parts of the ITC report, which appear to indicate that the

investigation was concerned with standard, non-specialized pipe and that petitioners may not

have been injured by specialized pipe. In particular, AEC highlights materials submitted by



5
  The government' s reliance on Whirlpool Com. is unavailing. See Def. Br. at 9- 13 citing
Whirlpool Corp. v. United States, 890 F.3d 1302 (Fed. Cir. 2018). Unlike here, the exclusion at
issue in that case was said to be unambiguous. Id. at 1309. If scope language clearly excludes a
product, it cannot be within the scope as there would be a complete lack of notice to importers.
Exclusion does not raise the issue of the coverage of the ITC investigation. Whirlpool, however,
involved the same problematic scope provision addressed in Meridian so that the "dear"
exclusion was limited by an exception, that may or may not be clear. See Id. at 1305-06;
Meridian, 85 1 F .3d at 13 79. Many of the broad statements in Meridian are repeated in Whirlpool
including noting that by regulation Commerce must consider the (k)(l) sources. Whirlpool, 890
F.3d at 1308. The sources are not discussed further. Presumably, if someone had argued that
there was not an ITC determination covering the product the court would have addressed that.


     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                         PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21       Page 691 of 1077
                Barcode:3883995-09
Court No. 18-00095                      A-549-502 SCO - Scope Inquiry   -   Line Pipe            Page 11


Salem Steel North America LLC ("Salem Steel,) to Commerce in response to its invitation to

provide comments on the scope language. According to AEC, these letters-which AEC claims

ultimately resulted in the aerospace exclusion-support the exclusion of AEC pipe from the

scope of the Orders.   See , ~'   Certain Seamless Carbon and Alloy Steel Standard, Line, and

Pressure Pipe from the People's Republic of China; Response to Commerce Department's June

23 Proposal to Change Scope Language to Exclude Mechanical Tubing, A-570-956, ECF No.

29, Exhibit H at 2-7 (June 30, 201 0) ("Salem Steel Letter") (describing how aviation tubing is a

type of mechanical tubing that must conform to certain aerospace specifications); Case Brief of

Salem Steel North America LLC, A-570-956, ECF No. 29, Exhibit I at 9-16 (July 14, 2010)

("Salem Steel Case Brief') (describing how mechanical tubing does not compete with standard

pipe as it is neither cost-effective nor practical); Salem Steel Letter, Appendix A-2 at 5-6 (May

24, 201 0) (noting the differences between mechanical tubing and standard pipe and citing

conversations with petitioners who indicated that mechanical tubing was not intended to be

included in the investigation).

       In addition, AEC notes that the reasons given in the ITC Report for excluding A-335 pipe

from the scope of the order support the exclusion of AEC pipe, which is, as AEC contends,

similarly specialized. Certain Seamless Carbon and Alloy Steel Standard. Line, and Pressure

Pipe from China, Inv. Nos. 701-TA-469 & 731-TA-1 168 (Final), USITC Pub. 4190 at I-20-I-22

(Nov. 2010) ("ITC Report") (noting that A-335 pipe, which was excluded by the Orders, was in

part excluded because it had specifications that made interchangeability with standard pipe

unusual and costly). If these cited materials actually support plaintiffs assertions and reflect the

(k)(l) sources generally, subjecting AEC pipe to the Orders may run afoul of the requirement

that there be a material injury or threat of material injury to domestic industry prior to the




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 692 of 1077
                Barcode:3883995-09
Court No. 18-00095                    A-549-502 SCO - Scope Inquiry   -   Line Pipe         Page 12


imposition of such duties. 19 U.S.C. § 1671(a)(2); 19 U.S.C. § 1673(2). It appears from these

documents that in general specialized pipe was not meant to be included within the scope of the

Orders. If that is the case, and AEC pipe is also rightly described as such specialized pipe, then

this merchandise may not properly within the scope of the Orders. By not considering the (k)(l)

sources, as required by regulation, Commerce created a situation in which duties might be

assessed against products without an injury determination. Indeed, preventing such a result is

likely why the applicable regulations state that Commerce "will take into account" the (k)(l)

criteria, including the lTC determination. 19 C.F.R. § 351.225(k); see also, Atkore, 3 13 F. Supp.

at 1381-82 (discussing the importance of considering the (k)(1) sources). 6

       Commerce' s fai lure to consider the "descriptions of the merchandise contained in the

petition, the initial investigation, and the determinations ofthe Secretary ... and the

Commission," as required by 19 C.F.R. § 351.225(k)(1), in its Final Scope Ruling was not in

accordance with law. Accordingly, the court will remand the matter for Commerce to consider

the (k)(l) sources and, if those criteria are not dispositive of the issue, then Commerce must

consider the additional (k)(2) factors in determining whether AEC pipe is properly included

within the scope of the Orders. Because the court is ordering Commerce to reconsider its Final

Scope Ruling, it does not address AEC's claim regarding Commerce's liquidation instructions.

                                         CONCLUSION

       For the foregoing reasons, the matter is remanded for Commerce to conduct an analysis

that considers the sources listed in 19 C.F.R. § 351.225(k)(l) in assessing whether AEC pipe



6
 Looking at (k)(l) sources does not make an order clear or unclear. The (k)(l) sources are what
provide the answer as to whether an order is clear enough that no resort to (k)(2) factors is
necessary. See 19 C.F.R. § 351.225(k). Further, "no formal inquiry is required where a (k)(l)
analysis is dispositive." Quiedan, 927 F.3d at 1333.



     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                        PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 693 of 1077
                Barcode:3883995-09
Court No. 18-00095                    A-549-502 SCO - Scope Inquiry   -   Line Pipe         Page 13


falls within the scope of the Orders. If this analysis is not dispositive, Commerce should proceed

with a formal scope inquiry and consider the factors specified in 19 C.F.R. § 351.225(k)(2).

         Thus, upon consideration of the plaintiff's motion for judgment on the agency record and

all papers and proceedings had in relation to this matter, and upon due deliberation, it is hereby

         ORDERED that plaintiff's motion for judgment on the agency record is GRANTED in

part;

         ORDERED that Commerce, within 90 days from the date of issuance of this Opinion

and Order, shall submit a Remand Redetermination in compliance with this Opinion and Order;

         ORDERED that defendant shall supplement the administrative record with all

documents considered by Commerce in reaching its decision in the Remand Redetermination;

         ORDERED that plaintiff shall have 30 days from the filing of the Remand

Redetermination to submit comments to the court; and

         ORDERED that defendant shall have 15 days from the date of the plaintiffs filing of

comments to submit a response.


                                                                     Is/Jane A. Restani
                                                              Jane A. Restani, Judge

Dated: August 13, 2019
       New York, New York




        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
 Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 694 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                    Attachment 11
Original Petition for an AD Investigation of CWP from
                        Thailand




 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
              Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21
                                       PUBLIC DOCUMENT                                Page 695 of 1077
                         Barcode:3883995-10 A-549-502 SCO - Scope Inquiry        -   Line Pipe


    I.   ·,



.   '

                                        ROGER        B.    SCHAGRIN,             P .C.
                                                         FOURTH FLOOR

                                                   923 FIFTEENTH STREET, N W ,

                                                     WASHINGTON. DC. 20005

                                                          <202l 628-3810




                                                  February 28, 1985
                Secretary of Commerce
                Attn: Import Administration
                Central Records Unit                                                                                      .J

                Room B-099
                Department of Commerce
                Pennsylvania Ave. at 14th St.,                   N.W~
                                                                                                                        ..·-,
                                                                                                                        . ~l
                Washington, D.C. 20230                                                               ~-.       .
                                                                                                      -~·...
                Dear Mr. Secretary:
                                                                                                 0                 ;.




                          In accordance with 19 C.P.R. 353.36 and 355.26, please
                find attached ten copies of each of the following petitions,
                filed on behalf of members of The Committee on Pipe and Tube
                Imports:
                         1.   Antidumping Petition, Certain Welded Carbon Steel
                Circular Pipes and Tubes from Venezuela.
                         2.   Countervailing Petition, Certain Welded Carbon
                Steel Circular Pipes and Tubes from Venezuela.
                         3.   Antidumping Petition, Certain Welded Carbon Steel
                Circular Pipes and Tubes from Thailand.
                         4.   Countervailing Petition, Certain Welded Carbon
                Steel Circular Pipes and Tubes from Thailand.
                         In accordance wich 19 C.F.R. 353.28 ann 353.29,
                petitioners request that the price lists of Conduven and
                Univensa contained in Exhibits 3, 4, and 5 of the antidumping
                petition regarding products from Venezuela be accorded
                confidential treatment. While this information is certainly
                available to Conduven and Univensa because the price lists were
                issued by those companies, the disclosure of these particular
                price lists might have a substantial adverse effect upon the
                source in Venezuela from whom this information was obtained.
                         Petitioners cannot summarize this information without
                jeopardizing the confidentiality of the source of the
                information. The information for which confidential
                information has been requested is not available to the public.
                Ten nonconfidential versions of the Venezuelan antidumping




              Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                              PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                    Page 696 of 1077
                Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe



--

                                                                                 63 pages
                                                                             Nonconfidential

                                     BEFORE THE
                        UNITED STATES DEPARTMENT OF COHHERCE
                                       AND THE
                           INTERNATIONAL TRADE COHMISSION




                                                    )
     In the Matter of Certain Welded )                                      PETITION FOR
     Carbon S~eel Pipe and Tube      )                                      IHPOS IT ION OF
     ___________________________
     Products from Thailand          )
                                     )
                                                                            ANTIDUMPING DUTIES




       PETITIONERS:         MEHBERS OF COMHITTEE ON PIPE AND TUBE IHPOR.TS

                                         ------------
                                  Roger B. Schagrin, Esq.
                                   Paul W. Jameson, Esq.
                        (          923 15th Stree~, N.W.
                                        Fourth Floor
                                  Washing~on, D.C. 20005
                                       (202) 628-3310                  /
                                                                             I




                                   Counsel to      Peti~ioners




     ATTENTION:
     Assis~an~ Secretary for Trade                              Secre~ary,         Uni~ed   S~a~es
       Adminis~ra~ion                                             International Trade
     U.S. Depar~ment of Commerce                                  Commission
     Washington, D.C. 20230                                     701 E Street, N.W.
                                                                Washington, D.C. 20436
     Dated:     February 28, 1984




     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 697 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                 TABLE OF CONTENTS



I.     SUHHARY OF PETITION                                                               1

II.    INFORMATION REQUIRED BY §353. 36 OF
       THE ANTIDUMPING REGULATIONS
       A.     The Name and Address Of The Petitioners
              And Any Other Person, Firm, Or
              Association The Petitioners Represent,
              19 C.F.R. §353.36(a)(l).                                                   6

       B.     The Industry On Whose Behalf The
              Petition rs Filed, Including The Names
              Of Other Enterprises In Such Industry,
              19 C.P.R. §353.36(a)(2).                                                   8

       c.     A SLatement IndicaLing Whether The
              Petitioners Have Filed, Or Are Filing, For
              Import Relief Pursuant to SecLion 201
              Of The Trade Act Of 1974 ,. Or Have
              Initiated Proceedings Pursuant To
              Section 337 or 702 Of The Act,
              Section 232 Of The Trade Expansion Act
              Of 1962, Or Section 301 Of The Trade
              AcL Of 1974 With RespecL To The
              Merchandise Which Is The SubjecL Of The
              Proceeding, 19 C.P.R. §353.36(a)(3).                                   8

       D.     A DeLailed Description Of The Imported
              Merchandise, Including Its Technical
              Characteristics And Uses, And, Where
              Appropriate, ILs Tariff Classification
              Under The Tariff Schedules Of The
              United SLates, 19 C.P.R. §353.36(a)(4).                               12
       E.     The Name Of The Country Or Countries
              From Which The Merchandise Is Being,
              Or Is Likely To Be Exported To The
              United States And, If The Merchandise
              Is Produced In A Country Other Than
              That From Which It Is Exported, The
              Name Of The Country In Which It Is
              Produced, 19 C.P.R. §353.36(a)(5).                                    15

                                            -i-




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 698 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




       F.     The Names And Addresses Of All Known
              Foreign Enterprises Believed To Be
              Hanufa ctur ing, Producing or . Exporting
              The Merchandise In Question, 19 C.F.R.
              §353. 36(a)(6).                                                       15
       G.     All Pertinent Facts As To The Price At
              Which The Foreign Merchandise Is Sold
              Or Offered For Sale In The United States
              And In The Home Harket In Which
              Produced Or From Which Exported, Including
              Information Concerning Transportation
              And Insurance Charges, And If Appropriate,
              Information Regarding Sales In Third
              Countries Or The Cost Of Producing The
              Merchandise, 19 C.F.R. S35~.36(a)(7).                                 16
       H.     The Volume And Value Of Imports Of The
              Merchandise From The Country In Question
              In The Most Recent Two-Year Period, And
              Also O~her Periods If The Petitioner
              Believes Such Other Periods To Be More
              Represen~ative, 19 C.F.R. §353.36(a)(l0).                             19
       I.     The Names And Addresses Of Enterprises
              Believed To Be Importing The Herchandise,
              19 C.F.R. §353.36(a)(ll).                                             20
       J.     The Names And Addresses Of O~her ·
              Enterprises In The United States
              Engaged In The Production, Manufacture,
              Or Sale Of Like Merchandise, 19 C.F.R.
              §353.36(a)(l2).                                                       21
       K.     Informa~ion As To The Ma~erial Injury
              Or Threat Thereof To, Or The Haterial
              Retardation Of The Establishmen~ Of,
              A United States Industry By Reason Of
              The Imported Merchandise Alleged To Be
              Sold A~ Less Than Fair Value, As
              Described In 19 C.P.R. 5207.11 And
              §207.26, 19 C.P.R. §353.36(a)(l3).                                    21
              1.     The Relevant Industry Consists of Those
                     Domes~ic Producers of Standard and Line
                     Pipe, Considered Together                                      21
                                           -ii-




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 699 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




              2.     The Domestic Industry Producing Small
                     Diame~er S~andard and Line Pipe Threa~ened
                     With Ma~erial Injury By Reason Of
                     Less-Than-Fair-Value Imports From
                     Thailand.                                  24
              3.     The Regional Industry on the West Coast
                     Producing Small Diameter Standard and
                     Line Pipe Is Threa~ened With Material
                     Injury By Reason Of Less-Than-Fair-Value
                     Imports From Thailand.                                         29
I I I. CONCLUSION                                                                   31




                                          -iii-




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 700 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                        EXHIBITS

1      Members of The Committee on Pipe anrl Tube Imports
                                                             -
2      Other Domestic Producers of Small Diameter Welded Circular
       Pipe
3      Other Producers of Thai Small Diameter Welded Circular Pipe
4      Formula for Determining Zinc Costs
5      Calculation of Constructed Va lue and Dumping Margins
6      Offers for Sale of Thai Pipe and Tube Products
7      Article on Thai Pipe Industr y




                                           -iv-




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 701 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




         PETITION FOR THE IMPOSITION OF ANTIDUMPING DUTIES
        CERTAIN WELDED CARBON STEEL CIRCULAR PIPES AND TUBES
                            FROH THAILAND
       This petition is filed on behalf of The Committee on Pipe
and Tube Imports, a trade association composed of domestic
producers of welded carbon steel                  ipes and tubes, its product
line subcommittees and its member companies.                         Petitioners
hereby allege that small diameter circular welded carbon steel
pipes and tubes are likely to be imported at less than fair
value from Thailand within the meaning of section 731 of the
Tariff Act of 1930 as amended, 19 U.S.C. §1673.                          These
less-than-fair-value imports thre at en to cause material injury
to the domestic industries producing the products covered by
the industry, and particularly to those domestic producers
located on the West Coast.               This petition contains information
reasonably available to petitioners in support of these
allegations.


I.   SID1HARY OF PETITION
       This petition will demonstrate that imports of the pipe
and tube products covered by this petition are being offered
for sale at less than fair value (LTFV) by Thai producers and
United States distributors and that these LTFV imports are
threatening to cause material injury to the domestic industries
producing these products.              Petitioner is filing simultaneously
with this petition a petition under 19 U.S.C. §1671, alleging




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 702 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




that the products covered by this petition are being subsidized
by the government of Thailand and their offer for sale in the
United States threatens to cause material tnjury to the
domestic industries producing these products.
      The domestic pipe and tube industry is continuing to be
injured by reason of dumped and subsidized imports.                           In the
past two years, the International Trade Commission (ITC) found
that the domestic industry producing small diameter circular
pipe suffered material injury by reason of imports of
subsidized pipe from Brazil, Korea and Spain and by
less-than-fair-value imports from Spain, Brazil, Korea and
Taiwan.
      The indicia of injury upon which the Commission based
their recent      fin~l    determinations of injury are still very much
in evidence today.           The relevant domestic industries are
operating    ~t   dangerously low profit margins with some producers
battling increasing net losses.                  Capacity utilization remains
low and employment continues to decline.
      The main reason for the continued poor operating
conditions of the d~mestic industry, in spite of the successful
trade cases filed against producers from a number of major
exporting countries, is the lost volume and price depression
caused by increased imports of unfairly traded pipe and tube
products from a variety of countries.                    With Voluntary Restraint
Agreements (VRAs) being negotiated with the major exporting
                                             2




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 703 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry    -   Line Pipe




countries such as the EC countries, Spain, Brazil, Australia,
Japan, anrl Korea, the threat of unfairly traded imports has
shifted to non-traditional suppliers.                    Import statistics
reflect an increase in imports from countries such as Saudi
Arabia, Turkey and India.
      Petitioners have r e ceived information that a serious
threat of material inju r y is posed by less-than-fair-value
imports from Thailand.            While only small amounts of imports of
the products covered by this petition have shown up in the
import statistics as of December 1984, petitioners have
information that 10,000 tons are already available for shipment
for the first quarter of 1985.
      Petitioners also have information that two Thai pipe anrl
tube producers alone have expanded their capacity such that
they could be able to export as much as 300,000 tons of pipe
and tube per year into the U.S. market.                       At least one of these
major Thai pipe and tube manufacturers is a subsidiary of a
Japanese steel company.             Petitioners have knowledge of at least
11 producers of pipe and tube products in Thailand.                            This
information indicates that Thailand has the capacity to export
large amounts of pipe and tube to the United States.
      At least four importers are already offering Thai pipe ann
tube products for sale in the domestic market:                          Globe Traders
Group, Inc. of New York, Triangle Winter Wolff                         (Tm~)   of
Torrance, California, Phillips Brothers of Chicago, and Borneo
                                             3




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 704 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Suma1:ra Trading Co., Inc. of New York.                    Price sheets for TWW
indica1:e 1:hat Thai pipe and tubes are being sold for less than
Korean or Japanese prices for 1:he same products.                             Because there
are no integrated steel producers in Thailand, it is believed
tha1: the Thai pipe producers are importing their steel coil and
sheet from Japan.          They also have been importing the necessary
zinc for galvanized products.                TWW is offering black pipe for
just over $400 a ton ex docks duty paid for large purchases and
is offering galvanized pipe for just under $500 per ton.                              This
represents sales at prices below that of the Koreans during 1:he
fourth quarter of 1984.             Such prices indicate less-than-fair-
value sales with which domestic producers cannot compete.
      Petitioner will demonstrate that a regional threat of
injury exists wi1:h regard 1:0 the producers of the pipe and tuhe
produc1:s covered in this petition located on the West Coast as
well as to 1:he entire domestic industry.                     LTFV imports will be
par1:icularly devas1:ating to West Coast domestic producers who,
despi1:e efficient operations, have been continuing to lose
sales 1:0 impor1:s, primarily Japanese, Korean and Taiwanese.
With at least one of Thailand's major producers of pipe and
tube being a subsidiary of a Japanese company, these impor1:s
become a way for major Japanese exporters to avoid carefully
negotiated VRAs.          The result is          tha~   West Coast pipe and tube
producers fail to get the relief which this Commission has
previously de1:ermined 1:hat the domestic industry requires.
                                             4




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 705 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




      Petitioner was unable to obtain home market sales prices
from Thailand for the products covered by this petition; foreign
market value was based instead on cost of production for Thai
producers.       These costs of production were based on prices for
Japanese hot-roll coil exported to Thailand, and on estimates
of zinc costs based on conversations with international zinc
brokers.      Conversion costs and selling, general and administra-
tive expenses were based upon the United States industry
average for non-integrated produce r s as determined by the
International Trade Commis s ion and adjusted for differences in
labor rates.       These cost of production figures clearly show
that the Thais are offering to sell the pipe and tube products
covered by this petition in the United States at less than fair
value.
      This petition provides specific information demonstrating
that imports from Thailand are being offered for sale at less
than fair value and threaten to cause material injury to the
domestic industries producing these products.                         Petitioners
respectfully request that the Commerce Department and the
Commission, based on this information, immediately commence a
full scale investigation under 19 U.S.C. §1673 and 19 C.F.R.
207.12 and 353.37 of imports of these products from Thailand.




                                             5




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 706 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




II.    INFORHATION REQUIRED BY §353.36 OF THE ANTIDUHPING DUTY
       REGULATIONS
       A.     The Name And Address Of The Petitioners And Any 0Lher
              Person, Firm, Or Association The Petitioners
              Represent, 19 C.F.R. §353.36(a)(l).
      This petition is filed on behalf of the members of the
product line subcommittees of The Committee on Pipe and
Tube Imports, a not-for-profit trade association of pipe
and Lube producers organized under the laws of the DistricL
of Columbia.        The Committee, its subcommittees, and member
companies file unfair trade cases to prevent the
importation of pipe and Lube products in violation of
unfair trade laws.           Each member of the Committee or a
producL line subcommittee can choose not to lend its
company's name or support to any particular trade case.
The Committee's members produce a wide spectrum of carbon
SLeel pipe and Lube producLs.                For this reason, the
Committee's member companies are organized in subcommittees
according to the product lines which they produce.                             The
members producing a particular product line can decide
whether or noL to support an unfair trade peLition
involving a product which they prbduce imported from a
certain country.

                                             6




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 707 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




     The members of the subcommittee producing standard and
line pipe less than 16 inches in outside                      diame~er        in
support of this petition are:
Allied Tube & Conduit Corp.*                      LaClede Steel Co.
16100 S. Lathrop                                  10 'Broadway
Harvey, IL 60426                                  St. Louis, MO 63102
American Tube Co., Inc.*                          Merchants Metals, Inc.*
P.O. Box 6633                                     P.O. Box 11646
Phoenix, AZ 85005                                 Houston, TX 77293
Bernard Epps & Co.*                               Pittsburgh-International*
3691 Bandini Blvd.                                P.O. Box 9 - Rou~e 24
Los Angeles, CA 90023                             West Fairbury, IL 61739
Bull Moose Tube Co.*                              Sawhill Tubular Division
12837 Flushing Meadow Dr.                         Cyclops Corpora~ion
St. Louis, MO 63131                               Box 11
                                                  Sharon, PA 16146
Whea~land Tube Corp.
900 Haddon Avenue ·                               Sharon Tube Co.*
Collingswood, NJ 08108                            134 Hill St.
                                                  Sharon, PA 16146
Tex-Tube Division**
Cyclops Corporation                               Sou~hwestern  Pipe, Inc.*
P.O. Box 7705                                     P.O. Box 2002
Houston, TX 77007                                 Houston, TX 77252
Hughes Steel & Tube*
5333 E. Slauson St.
City of Commerce, CA 90040
*   S~andard    pipe only                         ** Line pipe only
     The companies        lis~ed     above represent          approxima~ely        45%
of domestic production of the product covered by                         ~his

pe1:i~ion.




                                              7




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 708 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




     The products produced by each of the member companies
listed above are like or similar to the respective imported
articles covered hy this petition.                   Attached as Exhibit 1
to this petition is a full membership list of The Committee
on Pipe and Tube Imports.

      B.      The Industry On Whose Behalf The Petition Is Filed,
              Including The Names Of 0 Lher Enterprises In Such
              Industry, 19 C.F.R. §353.36(a)(2).
      There are approximately 53 producers of the pipe and tube
products covered by this petition.                   A list of those domestic
producers other than petitioners i s                 a~tached       as Exhibit 2.


       C.     A Statement Indicating Whether The Petitioners Have
              Filed, Or Are Filing, For Import Relief Pursuant To
              Section 201 Of The Trade Act of 1974, Or Have
              Initiated Proceedings Pursuant To Section 337 Or 702
              Of The Act, Section 232 Of The Trade Expansion Act Of
              1962, Or Section 301 Of The Trade Act Of 1974 With
              Respect To The Merchandise Which Is The Subject Of
              The Proceeding, ·19 C.F.R. §353.36(a)(3).
       CPTI has filed or intervened in the following cases:


      1.      Countervailing Duty Petition Against South Africa:
       Covered standard, structural and mechanical tubing.                           Filed
October, 1982.         Suspension agreement entered into on Hay 30,
1983 renouncing all subsidies.                   Final countervailing duty
determinations of 21.6% plus 9.99 Rand per ton and 26.7% plus
9.99 Rand per ton on September 12, 1983.

                                             8




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                      Page 709 of 1077
                Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




          2.      CounLervailing Duty Petition Against Korea:
          Covered small diameter circular pipe.                        Filed Hay 7, 1982.
Final affirmative subsidy determination of 0 to 1.88% on
December 27, 1982.              The ITC determined on February 2, 1983 that
the domestic industry was being materially injured by reason of
subsidized imports from Korea.


          3.     Antidumping Petition Against Taiwan:
          Covered small diameter circular pipe.                        Filed April 18,
1983.          Final dumping margins issued on Harch 12, 1984, ranging
from 9.7% to 42.7%.               The ITC determined on April 26, 1984 Lhat
Lhe domestic industry was being materially injured by reason of
less-Lhan-fair-value imports of circular pipes and tubes from
Taiwan.


          4.     Antidumping Petition Against Korea:
          Covered small diameter circular pipe and light- and
heavy-walled rectangular tubing.                     Filed April 18, 1983.           Final
dumping margins issued on March 12, 1984 ranging from de
minimus to 1.51%.              Final ITC determination that the domestic
industries producing small diameter circular pipe and
light-walled recLangular Lubing were being injured by reason of
LTFV imporLs from Korea, and a negative determination of injury
on heavy-walled recLangular tubing producLs issued April 25,
19 8 4.


                                                9




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 710 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -    Line Pipe




      5.     Countervailing Duty           Pe~ition      Agains~      Mexico
      Covered small diameter circular pipe.                       Filed November,
1983 by United States Steel Corporation.                      Petition withdrawn on
April 24, 1984, after the Hexican government proposed a
Voluntary     Restrain~     Agreement.          The CPTI filed a countervailing
duty petition covering standard and line pipe and mechanical
tubing on October 25, 1984.               The    Departmen~       has initiated an
investigation and the preliminary determination is due on
January 18, 1985.


      6.      Countervailing Duty Petition Against Spain:
      Covered small diameter circular pipe and light-walled
rectangular tubing.           Filed July 17, 1984.                Preliminary
affirmative subsidy determination of 1.14% on October 10, 1984.


      7.     Antidumping Petition Against Spain:
      Covered small diameter circular pipe and light-walled
rectangular tubing.           Filed July 17, 1984.


      8.      Antidumping Petition Against Brazil:
      Covered small diameter circular pipe.                       Filed July 17, 1984.


      9.      Antidumping Petition Against Taiwan:
      Covered small diameter light-walled rectangular tubing.
Filed December 18, 1984.             On January 28, 1985, the Commission
                                            10




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                   Page 711 of 1077
             Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




preliminarily determined that there was a reasonable indication
that the domestic industry producing this product was suffering
material injury by reason of impor t s of this product.


       10.     Antidumping Petition Aga i nst Venezuela:
       Covered small diameter circul a r standard an·d line pipe.
Filed December 18, 1984.               On Janua r y 28, 1985, the Commission
preliminarily determined that ther e was a reasonable indication
that the domestic industry producing standard pipe was
suffering material injury by reason of imports of this product,
but that the domestic industry producing line pipe, because of
the difficulty the industry had in providing information solely
on line pipe, was not suffering material injury.


       11.     Section 201 Petition on Carbon and Certain Alloy
               Steel Products:
       Filed January 24, 1984 by Bethlehem Steel Corporation and
the United Steelworkers of America.                    The CPT! intervened as an
interested party.            On June 12, 1984, the ITC found that jmports
were not a substantial cause of serious injury to the domestic
pipe and tube industry.               On September 18, 1984, the President
rejected the ITC's recommendations and authorized the United
States Trade Representative to enter into negotiations for
Voluntary Restralnt Agreements with major steel producing
countries in order to reduce import penetration to 18.5%,
                                              11




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 712 of 1077
              Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




excluding semifinished products.                    Pipe and tube products are
covered under         ~he   President's plan.


         Petitioners are filing concurrently with this petition a
countervailing duty petition regarding the same products from
Thailand, and antidumping and countervailing duty petitions
regarding the same products from Venezuela.
         D.    A Detailed Description Of The Imported Herchandise,
               Including Its Technical Characteristics And Uses,
               And, Where Appropriate, Its Tariff Classification
               Under The Tariff Schedules Of The United States,
               19 C.F.R. §353,36(a)(4).
         The product covered by this petition is certain circular
welded carbon         s~eel   circular pipes and tubes, .375 inch or more
but not over 16 inches in outside diameter.                          The product
includes "standard pipe," which is a general-purpose                             commodi~y

used in such applications as plumbing pipe, sprinkler systems
and fence posts and is commonly referred to in the industry as
a standard pipe,            lt may be supplied with an oil coatini (black
pipe) or may be galvanized, and is sold in plain ends,
threaded, threaded and coupled, or beveled for welding form.
(These products are generally produced to ASTI1 specifications
A-120, A-53, or A-135.)               The product also includes "line pipe,"
'~hich    is produced to API          specific~tions        for line pipe, API-51
or API5X.
         Prior to April 1, 1984 the imall diameter circular pipes
subject to this investigation were classified in TSUSA
                                              12




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 713 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




categories 610.3208, 610.3209, 610.3231, 610.3232, 610.3241,
610.3244, and 610.3247.             As of April 1, 1984, changes were made
in the TSUSA.         Small diameter pipes with a wall thickness
greater than .065 inch are now classified in 610.3208,
610.3209, 610.3231, 610.3234, 610.3241, 610.3242, 610.3243,
610.3252, 610.3254, 610.3256, a n d 610.3258.                      Circular pipe with
a wall thickness less than .065 i nch is now classified in
610.4925.
       Petitioners believe that the description of the manufac-
turing processes for the prorlucts covered by this investigation
which was formulated by the Commi s sion's staff is a succinct,
accurate description and includes i t herein in its entirety.

       Welded steel pipes and tubes are made by forming
       flat-rolled steel into a tubular configuration and
       welding along the joint axis. There are various ways
       to weld pipes anrl tubes; the most popular are the
       ERW, the continuous weld (butt weld)(CW), the
       submerged-arc weld, and the spiral welrl.
       Submerged-arc weld and spiral weld are normally used
       to produce pipes and tubes of relatively large
       diameter. The small circular pipes and tubes which
       are the subject of these investigations are produced
       either by the ERW or CW processes, whereas the
       rectangular pipes and tubes are produced only by the
       ERW process.l All pipes and tubes are formed and
       welded in a cylindrical configuration.    Immediately
       after welding, the product may be reduced by rolling
       or stretch reducing or may be further formed into
       squares, rectangles, or other shapes by using forming
       rolls.


1 Transcript of the public conference on Investigat~on Nos.
731-TA-131 and 132 (Preliminary), pp. 52 and 53.




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 714 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -    Line Pipe




       In the ERW process, skelp2 is cold-formed by
       tapered rolls into a cylinder. The weld is formerl
       when the joining edges are heated to approximately
       2,600°F. Pressure exerted by rolls squeezes the
       heated edges together to form the weld. ERW mills
       produce both pipe in standard sizes and tubular
       products between 0.375 and 24 inches in outside
       diameter.
       In recent years, the ERW process has gained increased
       popularity with U.S. producers of small-diameter pipe
       and tube products. This process requires
       significantly less energy per pipe producerl, as only
       the joining edges of the product are heated, creating
       a weld of comparatively high integrity within the
       product specification; it can be used to produce such
       products in sizes up to 24 inches in outside
       diameter, compared with the 4.5-inch maximum outside
       diameter usually attainable in the CW process.
      In the CW process, skelp is heated to approximately
      2600°F and hot-formed into a cylinder. The heat in
      combination with the pressure of the rolls forms the
      weld. Continuous-weld mills generally produce the
      higher volume, standardized pipe products from 0.375
      through 4.5 inches in outside diameter. The
      advantage of the CW process lies in its ability to be
      used to produce pipe at speeds up to 1,200 feet per
      minute compared with the ERW process maximum of
      approximately 110 feet per minute. Thus, economics
      associated with high-volume production may make CW
      pipe cheaper to produce than ERW pipe of the same
      grade and specification. The CW process is
      especially suited for the manufacture of
      standardized, high-volume small-diameter pipe
      products, such as the ASTI1 A-120 circular pipe
      included in this investigation.3
     The pipe and tube products covered by this petition are
produced by the same processes worldwide.                         The finished


2 Skelp is a flat-rolled, intermediate product used as the
raw material in the manufacture of pipe and tube. It is
typically an untrimmed band of hot- or cold-rolled sheet.
3usiTC Publication 1519, at A-5, A-6.
                              14




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 715 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




products are idenLical.             Therefore, imported and domestically
produced products are completely fungible.                         For either service
centers or     end-use~s,      the source of the product is of no
consequence.       Price is Lhe only important factor.


      E.     The Name Of The Country Or Countries From Which The
             Merchandise Is Being, Or Is Likely To Be Exported To
             The United States And, If The Merchandise Is Produced
             In A Country Other Than That From Which It Is
             Exported, The Name Of The Country In Which It Is
             Produced, 19 C.F.R. §353.36(a)(S).
      The pipe and tube products covered by this petiLion are
likely to be imported from Thailand.                   Petitioner has no
evidence indicating that the merchandise in question is being
produced in a country other than Lhat from which it is being
exported.
      F.     The Names And Addresses Of All Known Foreign
             Manufacturers and Exporters Exporting The Merchandise
             In Question, 19 C.F.R. §353.36(a)(6).
      Two Thai pipe and tube producers are believed to be
capable of producing pipe for export to the UniLed States and
are believed to be responsible for the shipments that have
arrived at in the 4th quarter of 1984 and are expected to
arrive during the first quarter of 1985.


(1)   Thai Union Steel Co., Ltd.
      56 Group 2, Poochaosamingprai Rd.
      Phrapradaeng, Samutprakarn 10130
      Tel: 394-0457, 394-1220-3
             394-2941
      Cable: TUSCO PRAPRADAENG
      Telex: 84500 TUS TH
      Attn: Mr. Anan Pojtviboonsiri
             Mr. Thongchai Leerungruang
                                            15



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 716 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




(2)   Thai Steel Pipe Industry Co., Ltd.
      36 Bangyapraek Rd.
      Poochaosamingprai Rd.
      Phrapradaeng, Samutprakarn 10130
      Tel: 394-0811-4
      Cable: STELLPIPE BANGKOK
      Telex: 87619 TSP TH
      Attn: Mr. Paisan Choonchongchot
      Nine other Thai producers of the pipe and tube products
covered by this petition are listed at Exhibit 3.                             Petitioners
request that the Department determine if these or other Thai
producers are likely to sell the products covered by this
petition at less than fair value.


      G.      All Pertinent Facts As To The Price At Which The
              Foreign Merchandise Is Sold Or Offered For Sale In
              The United States And In The Home Market In Which
              Produced Or From Which Exported, Including
              Information Concerning Transportation And Insurance
              Charges, And If Appropriate, Information Regarding
              Sales In Third Countries Or The Cost Of Producing The
              Merchandise, 19 C.F.R. 353.36(a)(7).
      Petitioners have been unable to obtain home market sales
prices for the Thai pipe and tube products covered by this
petition.      Petitioners have also been unable to obtain raw
material (sheet) prices for Thai pipe and tube producers.                                One
of the two Thai producers which petitioners believe to be the
source of the less-than-fair-value shipments, Thai Steel Pipe
Industry Co .. , is a subsidiary of Sumitomo Metal Industries,
Ltd. and Nomura Trading Co.               Petitioners believe that these
Thai exporters are importing their steel sheet and coil from
Japan and possibly from Brazil or other countries.

                                            16




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 717 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




       Petitioners, therefore, obtained information on the export
prices of steel sheet and coil from Japan to Thailand from the
most recent Japanese export statistics available (September
1984).     Using these prices and an estimation of the cost of
processing raw materials into finished pipe products, based on
United States non-integrated producers' cost of production
adjusted for Thai wage rates, petitioner constructed the cost
of production for Thai producers of the pipe and tube products
covered by this petition.              Petitioner assumes that until acttlal
home market prices are received from the Thais that those
producers are not selling in their home market for below cost
of production.         Constructed cost of production was compared to
offer prices by Triangle Winter Wolff and Global Traders for
selected products and for imports from Thailand reported in
import statistics for November 1984.
       Petitioner selected three sample products as a basis for
fair value comparisons of imports of standard pipe.                           Each
product is representative of the various products in its
category.       To construct the cost of production for Thai
producers of these three products, petitioner utilized the
export value of sheet and coil from Japan to Thailand as a base
price.     Having no actual information regarding freight and
insurance rates on the coils shipped from Japan to Thailand, on
the basis of conversations with several international shippers
petitioner estimated $40.00 per ton for the freight, insurance,
                                             17




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 718 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




and delivery charges involved with transporting the steel sheet
and coil from Japan to the factories in Thailand.
      Added to these costs was a yield factor of 8%, to account
for scrap costs associated with slitting, welding, cut-offs and
rejected pipe. This is based on a domestic industry
average. 4 Industry estimates are that scrap from slitting,
welding, cut-offs and rejected pipe averages 5.5% for sheet and
an additional 2-3% for trimming the edges of coil.
      For galvanized products, petitioner added the cost of zinc
necessary to galvanize a ton of that particular pipe product.
The cost of zinc in Thailand, according to zinc traders, is                              ~he

European producers' cost plus an add-on of $45 to $60 per ton.
The formula used to calculate the amount of zinc necessary per
ton is an industry formula and is attached as                        Exhibi~    4.
      After determining raw material costs petitioner added
17.1% for the cost of conversion into pipe and tube products.
This is based on the industry average for labor and factory
costs for non-integrated United States producers of the
products covered in          ~his   petition.       This estimate may actually
be low.     While    pe~itioner       was unable to obtain energy prices
for Thailand, it believes that energy prices are as expensive
or more expensive than comparable U.S. prices.                          Petitioner also
believes that the exporting companies named in this petition


4   See USITC Publication 1519 at A-43 to A-49.
                                            18




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 719 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




have undergone heavy capital infusions over the last few years
in order to obtain a dramatic increase in capacity.                           This would
make depreciation costs higher for Thai producers.
      Petitioner then added 10% for selling, general and
administrative expenses and 8% for profit as per the statutory
criteria listed in 19 C.P.R. 353(6)(a)(2).
      After constructing the cost of production as nemonstrated
in confidential Exhibit 5, petitioner compared these costs of
production to offers for sale of pipe and tube by Triangle
Winter Wolff and Global Traders and to figures representing a
shipment received in Wilmington, North Carolina in November.
      These comparisons show that the Thai producers of standard
pipe are offering to sell large quantities of their products at
21.1% to 40.7% below cost of production.                      A price list from
Triangle Winter Wolff and prices given by Globe Traders Group,
Inc. are provided as Exhibit 6.


      H.     The Volume And Value Of Imports Of The Merchandise
             From The Country In Question In The Mos~ Recent
             Two-Year Period, And Also Other Periods If The
             Petitioner Believes Such Other Periods To Be More
             Representative, Or, If The Merchandise Is Not
             Presently Imported Into The United States Or Is Not
             Imported In Significant Quantities, Information As To
             The Likelihood Of Its Importation, 19 C.P.R.
             §353.36(a)(l0).
      Petitioner is unaware of any imports from Thailand of the
pipe and tube products covered by this petition prior to the
last quarter of 1984.           As of publication of November IM 145X
                                            19




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 720 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




(Department of Commerce, Bureau of the Census) the first
evidence of imports from Thailand began to show up.                           38.9 tons
of small circular pipe, TSUS 610.3242 came into Wilmington,
Delaware at a total value of $10,909.                    11.0 tons of TSUS
610.3243 entered Philadelphia in December at a total value of
$3,612.
      Petitioner believes that another 100 tons of the pipe and
tube products covered by this petition have already arrived,
but have yet to be reported in the import statistics.
Petitioner also believes that Globe Traders Group, Inc. and
Borneo Sumatra Trading Co., Inc. have each already imported 500
tons of the pipe and tube products .covered by this petition.
Due to a lag time in Customs reporting, they have not yet shown
up in the monthly import statistics published by the Commerce
Department.
      Petitioner is aware that 10,000 tons of standard pipe are
scheduled for February shipment from Thailand to Los Angeles
for March delivery.           Information available to the petitioner
indicates that the two Thai producers named in this petition
have the capacity to ship at least 300,000 tons of the pipe and
tube products covered by this petition.


      I.      The Names And Addresses Of Enterprises Believed To Be
              Importing The Herchand!se, 19 §353.36(a)(ll).
      Triangle Winter Wolff Co.
      1000 W. Francisco St.
      Torrance, CA 90502
      (213) 538-9900
                                            20




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 721 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




      Globe Traders Group, Inc.
      350 Fif~h Avenue
      Suite 5105
      Empire State Bldg.
      New York, NY 10118
      (212) 947-4590
      Borneo Sumatra Trading Co., Inc.
      14603 Mercado Ave.
      La Mirada, CA 90638
      (714) 521-4451
      Phillips Brothers
      Petitioners are presently unable to find an address bu~
      will forward it to the ITC as soon as they obtain it.


       J.     The Names And Addresses Of O~her Enterprises In The
              United S~ates Engaged In The Production, Manufacture
              Or Sale Of Like Merchandise, 19 C.F.R. §353.36(a)(l2).
      This    informa~ion       is contained in         Exhibi~       2.


       K.     Information As To The Material Injury Or Threat To,
              Or The Material Retardation Of The Establishmen~ Of A
              United States Industry By Reason Of The Imported
              Merchandise Alleged To Be Sold At Less Than Fair
              Value, As Described In 19 C.F.R. §207.11 And
              §207.26(d), 19 C.F.R. §353.36(a)(l3).
              1.    The Relevant Industry Consists of Those Domestic
                    Producers of Standard and Line Pipe, Considered
                    Toge~her

     Section 771(4)(A) of the Act defines "industry" as:
     the domestic producers as a whole of a like product,
     or ~hose producers whose collective output of the like
     product constitutes a major propor~ion of the total
     domestic production of the produc~.
     Sec~ion       771(4)(D) elaborates that:
          The effect of subsidized or dumped impor~s shall
     be assessed in relation to the United States production
     of a like product if available data permit the separate
                                            21




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 722 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




     identification of production in terms of such criteria
     as the production process or the producer's profits.
     If the domestic production of the like product has no
     separate identity in terms of such criteria, then the
     effect of the subsidized or dumped imports shall be
     assessed by the examination of the production of the
     narrowest group of range of products, which includes a
     like product, for which the necessary information can
     be provided.
     The Senate Finance Committee Report (S. Rep. No. 249, 96th
Cong., 1st Sess. 83-84 (1979)) explains this provision:
           In examining the impact of imports on the domestic
     producers comprising the domestic industry, the ITC
     should examine the relevant economic factors (such as
     profits, productivity, employment, cash flow, capacity
     utilization, etc.), as they relate to the production
     of only the like product, if available data permits a
     reasonably separate consideration of the factors with
     respect to production of only the like product. If
     this is not possible because, for example, of the
     accounting procedures in use or practical problems in
     distinguishing. or separating the operations of product
     lines, then the impact of the imports should be
     examined by considering the relevant economic factors
     as they relate to the production of the narrowest
     group or range of products which includes the like
     product and for which available data permits separate
     consideration.
     As the Commission discovered during the recent preliminary
antidumping investigation of circular welded pipe and tube from
Venezuela, although there are a number of standard pipe
producers who do not also produce line pipe, most of the line
pipe producers also produce standard pipe.                        In particular,. the
large integrated producers produce both types of pipe and tube
products.      Those producers were generally able to generate
information on sales and shipments for each product, but found
it difficult to provide separate information on profits,
                                             22




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 723 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




productivity, employment, cash flow, or capacity utilization.
Because standard and line pipe are produced in the same mill,
such an inability should not be surprising.
     Given this difficulty, the statute requires the ITC to
consider the producers of standard and · line pipe as one
industry for injury-determination purposes.                         It would be
inconsistent with the remedial purpose of the statute to deny
relief to industries that are unable to provide information on
specific problems.
     There is Commission precedent for combining standard and
line pipe into one industry.                In the investigations of Welded
Carbon Steel Pipes and Tubes from Brazil, France, Italy, the
Republic of Korea, and .West Germany, 5 the Commissioners
divided the pipe and tube industry into two industries: small
diameter (less than 16" OD) standard, structural, and line
welded carbon steel pipes and tubes, and large diameter (at
least 16" OD)       s~ructural       and line welded carbon steel pipes and
tubes.     Petitioners believe that the reasons for making this
division hold       ~rue    ~oday.




5 Inv. Nos. 701-TA-165-169 (Preliminary), USITC Pub. 1262
(June 1982), a~ 3-5.
                                             23




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 724 of 1077
             Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




              2.     The Domestic Industry Producing Small Diameter
                     Standard and Line Pipe Is Threatened With
                     Material Injury By Reason Of Less-Than-Fair-Value
                     Imports From Thailand.
         The U.S. International Trade Commission has concluded a
number of times that the industry producing the products
covered by this petition are suffering                    ~aterial        injury.   In
early 1983, the Commission determined that the same industry on
whose behalf this petition is being brought--the domestic
producers of small diameter welded carbon steel pipes and
tubes--is materially injured by reason of imports of those
products. 6 More recently, the Commission has preliminarily
determined that the domestic industry producing some of the
pro~ucts     covered by this petition, i.e., standard pipe, is
suffering material injury by reason of imports of standard
 .       7
p1 pe.

         Now a new threat to the industry has appeared.                         Thai steel
pipe and tube producers, previously unknown in the U.S. market,
have begun offering large quantities of pipe and tube for
delivery beginning in the first quarter of 1985.                            Section 612
of the Trade and Tariff Act of 1984 added subparagraph (F) to
section 771(7) of the Tariff Act of 1930:


6 See Certain Welded Carbon Steel Pi
RepUblic of Korea, Inv. No. 01-TA-1
(February 1983).
7 See Certain Welded Carbon Steel Pi§es and Tubes from
BraZTI and SJain, Inv. Nos. 701-TA-22 and 731-TA-197 and 198
(Preliminary, USITC Pub. 1569 (August 1984); Certain Welded
Carbon Steel Pipes and Tubes from Taiwan and Venezuela, Inv. ·
Nos. 731-TA-211 and 212 (Preliminary), so Fed. Reg. 5326
(February 7, 1985).
                             . 24




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 725 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                    (F) Threat of Material Injury.--
                 (i) In General.--In determining whether
            an industry in the United States is
            threatened with material injury by reason of
            imports (or sales for importation) of any
            merchandise, the Commission shall consider,
            among other relevant factors--
                 (I) If a subsidy is involved, such
            information as may be presented to it by the
            administering authority as to the nature of
            the subsidy (particular l y as to whether the
            subsidy is an export sub sidy inconsistent
            with the Agreement),
                 (II) any increase i n production
            capacity or existing unu s ed capacity in the
            exporting country likely to result in a
            significant increase in i mports of the
            merchandise to the United States,
                 (III) any r a pid increase in United
            States market penetration and the likelihood
            ~hat the pene~ration will increase to an
            injurious level,
                 (IV) ~he probability that imports of
            the merchandise will enter the United States
            at prices that will have a depressing or
            suppressing effect on domestic prices of the
            merchandise,
                 (V) any substantial increase in
            inventories of the merchandise in the United
            States,
                 (VI) the presence of underutilized
            capacity for produ~ing the merchandise in
            the exporting country, and
                 (VII) any other demonstrable adverse
            trends that indicate the probabili~y that
            the importation (or sale for importation) of
            the merchandise (whether or not it is
            actually being imported at the time) wi'll be
            the cause of actual injury.
                                            25




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                    Page 726 of 1077
             Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -    Line Pipe




                    (VIII) the potential for product-
              shifting if production facilties owned or
              con~rolled by the foreign manufacturers,
              which can be used to produce products
              subject to investigation(s) under section
              701 or 731 or to find orders under sec~ion
              706 or 736, are also used to produce the
              merchandise under investigation.
                   (ii) Basis for determination.--Any
              determination made by the Commission under
              this title that an industry in the United
              States is threatened with material injury
              shall be made on the basis of evidence that
              the threat of material injury is real and
              that actual injury is imminent. Such a
              de~ermination may not be made on the basis
              of mere conjecture or supposition.
        A number of these considerations apply here.                             The evidence
is   tha~    the threat of injury is real and that actual injury is
imminent.       First,     ~he   capacity of the Thai pipe and tube
manufac~urers       has increased significantly in the last few
years.       In early 1980, the capacity of the entire Thai pipe and
tube industry was 19,500             ~ons   per month, or 234,000 tons per
year.       See Exhibit 7.        Petitioners' information is that two
companies, Thai Steel Pipe Industries Co. and                          ~he    Thai Union
s~eel    Co., alone now have the capacity to produce 300,000 tons
per year of steel pipe and tube products.                           Peti~ioners       believe
that the Thais have increased their capacity for pipe and tube
production since 1981 in order to participate in                             expor~

markets. · The capacity of the other nine Thai producers
supplementally listed is unknown.                   However, it is clear that
Thai pipe     ~nd    tube producers have the capacity to cause
material injury to United States producers of standard pipe.
                                             26




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                    Page 727 of 1077
              Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Sales overtures by United States importers of Thai products and
the new flow of Thai imports in                    ~hese   product areas show their
willingness to do so.
        Second, a       subs~antial        incre as e in market penetration will
certainly result from the import s flowing from the present
offers for sale.            Thailand expor te d no small diameter circular
pipe    ~o    the United States prior t o 1984.                  In November 1984 the
first shipment, 38.9 tons , was                   ~ ecorded    in the import statistics
for TSUS 610.3242 as having entered the port of Wilmington,
North Carolina.            In December 19 84, 11 tons classified under
TSUS 610.3243         en~ered     the port of Philadelphia.                 Petitioners
believe that another 100 tons brought in by Triangle Winter
Wolff and two shipments of 500 tons each brought in by Borneo
Sumatra Trading Co., Inc. and Globe Traders Group, Inc. have
already arrived in the United States via Los Angeles but have
no~    yet been recorded in the import statistics.                          From sales
over~ures       made by Triangle           Win~er      Wolff and conversations          wi~h

knowledgeable persons in the industry,                        peti~ioners        are aware of
at    leas~    10,000 tons of        ~he    pipe and tube        produc~s        covered by
this petition scheduled for February shipment from Thailand for
Harch delivery in Los Angeles.                     These figures point to a
drama~ic       increase in the rate of dumped exports from Thailand
in~o    the United States market.
        Third, the offered prices will have a substantially
depressive effect on prices in the U.S. market.                             The staff
report accompanying the preliminary determination in the
                                                  27




                                              ;




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                      Page 728 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry    -    Line Pipe




investigation of Certain Welded Carbon Steel Pipes ann Tubes
from Brazil and Spain, 8 chronicles the increasingly depressed
domes~ic    producers' price for ASTii Al20, schedule 40, sprinkler
pipe, carbon welded, black, 2.375-inch OD, 0.154-inch wall
thickness, plain end pipe.               In January 1982, the average price
was $100.09 per hundred feet, which translates to $548 per
LOn.    By June 1984, the price had declined                       ~o    $84.90 per
hundred feet, or $465 per ton.                Triangle Winter Wolff is
offering for January 1985 shipment that same pipe specification
for $75.88 ex-dock Los Angeles, or only $415 per                            ~on.   See
ExhibiL 6.       The Thais are obviously using                 ex~remely        low prices
as the means to gain market share, which will have a severe
effect on market prices for pipe and tube producLS.
       The United States market has suddenly become a very
aLtracLive market for Thai pipe and                 ~ube      products.         With
volunLary restraint agreements (VRAs) signed by Spain and                                ~he

EC counLries and VRAs imminent with Japan, Korea, Mexico and
Brazil and OLher major exporters of pipe and tube products,
Thai producers see Lhe opporLunity to put excess capacity                                ~o

good use by exporting to the              UniL~d    States.             AL least one major
source of Thai pipe and           ~ube    exports, Thai Steel Pipe                 Indus~ry

Co., is a subsidiary of a major Japanese steel producer and
exporLer, Sumitomo Hetal Industries, Ltd.                       With a VRA limiting


8   Inv. Nos. 701-TA-220 and 731-TA-197 and 198, USITC Pub.
1569, ·aL A-28.
                               28




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 729 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Japanese exports of pipe and tube to the United States, a great
incentive exists to shift production to subsidiaries in
countries such as Thailand which are not covered by a VRA.
VRAs were meant to provide relief to the American steel
industry, but they are also providing an opportunity for
non-covered countries like Thailand to sell less-than-fair-value
goods to the United States.               Thus the American pipe and tube
industry could get little or no relief from extraordinarily
high import penetration levels.
             3.     The Regional Industry on the West Coast Producing
                    Small Diameter Standard and Line Pipe Is
                    Threatened With Material Injury By Reason Of
                    Less-Than-Fair-Value Imports From Thailand.
       Thai small-diameter pipe will affect the entire domestic
industry.         As noted, two small shipments have already entered
eastern ports.         As was done by the Koreans and the Taiwanese,
the Thais will be able to ship pipe to any region of the United
States and displace domestic sales due to their extremely low
less-than-fair-value offer prices.
       Alternatively, petitioners allege that the regional
industry consisting of those producers in the West Coast region
are threatened with material injury by reason of imports of
small-diameter welded pipe and tube products from Thailand.                              19
u.s : c.   ~1677(4)(C)     reads as follows:
       Regional industries. In appropriate circumstances, the
       United States, for a particular product market, may be
       divided into two or more markets and the producers within
       each market may be treated as if they were a separate
       industry if--
                                            29




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                   Page 730 of 1077
             Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




       (f)       1:he producers wil:hin such marke1: sell all or almost
                 all of their production of the like product in
                 ques1:ion in that market, and
       (ii)      1:he demand in 1:hat market is not supplied, to any
                 substantial degree, by producers of the product in
                 ques1:ion loca1:ed elsewhere in the United Sta1:es.
The Commission can therefore also find material injury based on
a regional industry analysis of the western domestic producers
of these products.
       Information on part of the We s t Coast small diameter
circular welded pipe industry was developed during the
investigation of Certain Welded Carbon Steel Pipes and Tubes
from the Republic of Korea and Taiwan. 9 In 1983, producers
West of the Rockies accounted for 162,946 tons annual capacity
of total U.S. capacity of 3,605,877 tons, or 4.5%.                              Production
in the West accounted for 78,469 tons out of total U.S.
production of 1,032,280 tons, or 7.6% (the difference was
largely because of the extremely low capacity utilization--
15.0%--of the Eastern integrated producers).                          The ITC staff
found that producers located east of the Rocky Mountains
shipped between 2.5% and 3.3% of their aggregate U.S. shipments
to customers on the West Coast and that none of the West Coast
producers shipped east of the Rockies.                      The West Coast
producers can therefore be considered a regional industry.


9 Inv. Nos. 731-TA-131, 132, and 138 (Final), USITC Pub.
1519 (April 1984), at A-18 to A-22 and passim (covering only
standard pipe under 4.5").
                                              30




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 731 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




       UnLil recently West CoasL producers of pipe and tube
producLS have been in competition primarily                       ~ith   Korean,
Taiwanese and Japanese producers.                  With the high dumping
margins issued against the Taiwanese and with VRAs imminent
with Japan and Korea, West Coast importers will be looking for
other cheap foreign sources to fill the gap.                        The Thais are an
obvious source, as the 10,000 LOn shipment due in Los Angeles
in March indicates.           It is expected that a majority of the pipe
and LUbe imports will enter the U.S. through West Coast ports.
Therefore, Lhe ITC could make a determination of threat of
material injury based upon a threaL of material injury to a
regional industry.
III.    CONCLUSION
       This peLiLion for the imposition of antidumping duties
presents all information reasonably available to petitioners in
support of the allegations that imports of .certain small
diameter circular pipes and tubes from Thailand are likely to
be sold at less than fair value and that Lhe domestic
industries producing these products are threatened with
material injury by reason of imports of the merchandise within
the meaning of Section 731 of the Act.                    Accordingly, in
compliance with Section 732 of the Act, and 19 C.F.R. §353.37,
the Department and the Commission are requested to commence an
antidumping investigation to determine whether the statuLory
elements necessary for the imposiLion of antidumping duties on

                                            31




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                     PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 732 of 1077
..              Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




     imports from Thailand of small diameter circular welded pipe
     exists.




                                                                       in, Esq.
                                                                Jame on, Esq.
                                                                to The Committee
                                                                and Tube ImporLs




                                                 32




     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 733 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                    EXHIBIT 1




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 734 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                              EXHIBIT 1

       HEHBERS OF THE COHHITTEE ON PIPE AND TUBE IHPORTS

Allied Tube and Conduit Corp.                     American Tube Co., Inc.
16100 S. Lathrop                                  P.O. Box 6633
Harvey, IL 60426                                  Phoenix, AZ 85005
Bernard Epps &Co.                                 Bock Industries of
3691 Bandini Blvd.                                   Elkhart, Indiana
P.O. Box 23984                                    P. 0. Box B- 10 27
Los Angeles, CA 90023                             Elkhart, IN 46515
Bull Moose Tube Co.                               Central Steel Tube Co.
12837 Flushing Meadow Drive                       Central Steel Road-Box 551
St. Louis, MO 63131                               Clinton, IA 53732
Cen~ury Tube Corp.                                Copperweld Tubing Group
P.O. Box 7612                                     Two Robinson Plaza
Pinebluff, AR 71611                               Route 60, Box 60
                                                  Pittsburgh, PA 15230
Hughes Steel & Tube
5401 E. Slauson St.                               Kaiser Steel Corp.
Ci~y of Commerce, CA 90040                        3851 Santa Fe Avenue
                                                  Los Angeles, CA 90058
LaClede Steel Company
10 Broadway                                       Haruichi American Corp.
St. Louis, MO 63102                               11529 S. Greenstone Avenue
                                                  Santa Fe Springs, CA 90670
Maverick Tube Corp.
311 N. Lindbergh, Suite 130                       Phoenix Steel Corp.
St . Louis , MO 6 3 14 1                          121 Budge S~reet
                                                  Phoenixville, PA 19460
Pi~tsburgh Tube Co.
2060 Pennsylvania Avenue                          Quanex Corp.
Monaca, PA 15061                                  1900 W. Loop South
                                                  Suite 1500
Sawhill Tubular Division                          Houston, Texas 77027
Cyclops Corp.
P.O. Box 11                                       Sharon Tube Co.
Sharon, PA 16161                                  134 Hill Street
                                                  Sharon, PA 16146
Sou~hwes~ern Pipe, Inc.
P.O. Box 2002                                     Tex-Tube Division
Houston, TX 77252                                 Cyclops Corp.
                                                  P.O. Box 7705
UNR-Leavitt                                       Houston, TX 77007
1717 W. 115th Street
Chicago, IL 60643                                 Welded Tube Company of
                                                     America
Wes~ern Tube & Conduit                            1855 E. 122nd Street
1001 East Dominguez                               Chicago, IL 60633
Long Beach, CA 90810
                                                  Whea~land Tube Corp.
                                                  Wheatland, PA 16161


Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 735 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                    EXHIBIT 2




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 736 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                          EXHIBIT 2

              OTHER DOMESTIC PRODUCERS OF SHALL DINfETER
                    CIRCU~AR STANDARD AND LINE PIPE



Armco Inc.*                                      American Roll Formed Products*
703 Curtis Street                                Box 668
Middletown, OH 45042                             Painesville, OH 4077
A~lantic Steel Co.*                              Babcock & Wilcox**
P.O. Box 82000                                   Tubular Products Group
Tallapoosa, GA 30176                             P.O. Box 401
                                                 Beaver Falls, PA 15010
Berger Indus~ries, Inc.*
Steel Tube Division                              California Steel & Tube Corp.*
7416 Grand Avenue                                16049 Stephens Stree~
Maspeth, NY 11378                                City of Industry, CA 91745
Daily Corp.*                                     Del~a    Tube     & Fabrica~ion*
Box 414                                          4149 Granges Hall Road
Montgomeryville, PA 18936                        Holly, HI 48442
Donovan Steel Tube Co.*                          Geneva**
P.O. Box 5147                                    Box 30 A
Point Place Sta~ion                              Geneva, NE 68361
Toledo, OH 43611
                                                 Harris Tube Division*
Hanna Steel Corp.*                               Automa~ion        Indus~ries,     Inc.
3812 Commerce Avenue                             8720 South San Pedro Stree~
Fairfield, AL 35064                              Los Angeles, CA 90003
Hoffmann Industries, Inc.*                       Jackson Tube Service, Inc.*
Shillington Road                                 P. 0. Box 818
Singing Spring, PA 19608                         Piqua, OH 45356
James Steel & Tube Co.*                          Lock Joint Tube Co., Inc.*
P.O. Box 945                                     P.O. Box 239
Madison Heights, MI 48071                        South Bend, IN 46624
Lone Star**                                      LTV S~eel
2200 W. Mockingbird Lane                         P.O. Box 6778
Dallas, TX 75235                                 Cleveland, OH 44101
Metal-Matic, Inc.*                               Miami Industries, Div. of*
620 Second Street, S.E.                             HSL Ind.
Minneapolis, MN 55414                            P. 0. Box 912
                                                 Piqua, OH 45356




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 737 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




Mid-States Tube Corp.*
6600 52nd Street                                  Motor City Tube Corp.*
Kenosha, WI                                       777 Advance Street
                                                  Brighton, MI 48116
Pacific Tube Co.*
5710 Smithway Street                              Parthenon Hetal Works, Inc.*
Los Angeles, CA 90040                             P.O. Box 307
                                                  Laverne, TN 37086
Pixley Tube Corp.*
Highway 81 South                                  J.M. Tull Industries*
Marlow, OK 73533                                  P.O. Box 725
                                                  Norcross, GA 30071
Roth Steel Tube Co.*
1335 E. 17lst Street                              Royal Tube Corp.*
Cleveland, OH 44110                               P.O. Box 726
                                                  Seymour, IN 47274
Stupp**
P.O~ Box 3558                                     Tectron Tube Division,*
Baton Rouge, LA 70821                               Menco Corp.
                                                  P.O. Box 360
Torrance Tubing & Conduit Co . *                  Depere, WI 54115
1739 W. 213th Street
Torrance, CA 90509                                U.S. Steel
                                                  600 Grant Street
Tubular Products Co.*                             Pittsburgh, PA 15230
P.O. Box 6418
Birmingham, AL 35217                              United Tube Corp.*
                                                  10 South Ware Blvd.
U.S. Tube, Inc.*                                  Tampa, FL 33619
P.O. Box 5487
Birmingham, AL 35207                              Wheeling-Pittsburgh Steel
                                                  Corp.
Valmont Industries, Inc.                          Four Gateway Center
West Highway 275                                  Pittsburgh, PA 15230
Valley, NB 68064
Haruichi American Corp.*                          Century Tube Corp.*
11529 S. Greenstone Ave.                          P.O. Box 7612
Santa Fe Springs, CA 90670                        Pinebluff, AR 71611
Western Tube & Conduit*
1001 East Dominguez
Long Beach, CA 90810
* Produces Standard Pipe Only
** Produces Line Pipe Only




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 738 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                    EXHIBIT 3




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 739 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                                                           Exhihit: 3

               OTHER PRODUCERS OF THAI STANDARD PIPE

1. ,(saha Thai Steel Pipe Co., Ltd.
     78 Group 3, Poochaosamingprai Rd.
     Phrapradaeng, Samutprakarn 10180
     Tel: 394-0891, 394-1973
           394-1650-1
     Cable: SAHASTEEL PARAPRADEANG
     Telex: 72095 SCS TH
     Attn: Mr. Somchai Karuchit:
     Product: Galvanized St:eel Pipe
2.    Thai-Asia Steel Pipe Co., Lt:d.
      35 Suksawad Rd., Phrapradaeng
      Samutprakarn 10180
      Tel: 462-6875
      Cable: TASTEEL BANGKOK
      Telex: UDOHTHAI TH 82011
      Att:n: Mr. Udom Pichitpongchai
      Product:: Galvanized Steel Pipe
3.   ~iam   Syndicat:e Co., Ltd.
      260, 4t:h Floor, Suriyot:hai Bldg.
      Phaholyothin Road,
      Bangkok
      Tel: 279-4630-1, 279-3377,
             279-3096, 278-3730-1
      Cable: SYNDICO
      Telex: · 82702 ASCO TH
      Att:n: Mr. Somkiet Amorn-Trakul
              Mr. Yutthaphong Krityakianrana
      Product: Galvanized Steel Pipe
                 & Fittings
                 Cast Iron Valves
4.    Bangkok Industry Service Co., Lt:d.
      149 St:. Louis 3, Chan Rd.,
      Bangkok
      Tel: 211-4601-4
      Cable: BISCO
      Telex: 87996 BISEXPO TH
      Attn: Mr. Nimitr Tiewxharoean
      Product: Galvanized St:eel Pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                   Page 740 of 1077
             Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




5. v/sathask-driam Co., L~d.
     76 Soi Paisanee, Charoenkrung Rd.
     Bangkok
     Tel: 234-0126
     Cable: SATHASKCO
     Telex: 87980 TH
     ALtn: Ms. Orawan Saengrangkaran
     Product: Black SLeel Pipe
6.   J TcP Thai Cast Manufacturing Ltd. Part.
      31/37 Vorachak Rd., Pomprab
      Bangkok 10100
      Tel: 223-0922-3
      Cable: SAIRON BANGKOK
      Telex: 81099 SACKIWA TH
      At Ln: r-1r. Mana Karoonyanon t
      Product: Cast Iron Pipe
7/    Siam Steel Pipe Import Export Co., Ltd.
      316 Soi Miktr-Maitri
      Pracha-ULhit Rd., Bangmod
      Rajburana, Rangkok 10140
      Tel: 234-0840, 462-5573
            462-6922, 462-5705
      Cable: SIM1 STEEL BANGKOK 14.
      Telex: 87655 JHC TH
              Attn: Vichien
      Attn: Mr. Vichien A Wong
      Product: Galvanized Steel Pipes
8. ~ .H.   and P. Co., LLd.
      715/5 Soi Wat-Dognai, Sathupradith
      Bangkok
      Tel: 284-0887, 284-1639
                                                                                         ..
      Cable: PHPSIAH
      Telex: 82164 BVT TH
              Attn: PHPSIAH
      AtLn: Mr. Hoon wongjitwuthikrai
      Product: Black Steel Pipe
9. ~altzen    Enterprise Co., Ltd.
      2083, 5th Floor Wenco Bld~.,
      New Petchburi Rd., Bangkapi
      Huaykwang, Bangkok 10810
      Tel: 314-2721-2, 314-5157
      Cable: WALTZEN BANGKOK
      Telex: 82443 TRANTEX TH
              At t n ·: Wat z en
      Attn: Mr. Tavich Suksupprachai
      Product: Cast Iron Pipe_ and Fittings




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 741 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                    EXHIBIT 4




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21       Page 742 of 1077
              Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                     FORHULA FOR 1 1/2" SK40 (ASTH-A-120)
A.   Industry formula for WL/fL
                            10.68 (D-t)t, where
                                 D = O.D.
                            t = wall thickness
10.68     =   3.1417 (pi) x 12"/ft. x • 283311/cu. in. (steel density)
B.   Square ft/lineal fL
     (1.900" O.D. x 3.1417 (pi) x 12"/ft x 2 sides) divided by
                       144 sq. in./sq. ft. =
               .9949 sq. ft. surface area/lineal ft.
C.   Square ft/ton
                200011/ton
                2.718#/ft (.9949)          = 732    sq. ft.ton


D.   ASTI1-A-120 requires 1.8 oz./sq. ft.
     1. Price of zinc to Thailand is European producer's price
         plus $45-65 per LOn charge.
              Dec. 1984 zinc prices            $900
              Surcharge                          45
              Zinc$/HT                         $94'S

     2.       Zinc price                 . 4288$/11
              Zinc price                 .0268$/oz.
              Dross Erice                .0134$/oz.
                   Zinc                  . 0402$/1.5 oz .
                   Dross                 . 0067$/.5 oz.
                                        $.0335 to put 1 oz. zinc on pipe
     3.       $.06D3 to put 1.8 oz. of zinc on pipe




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 743 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                        ZINC COST/SHORT TON FINISHED PIPE
                                      550g/sq. meter

Trade               O.D.          Wall           W1:/Ft.            Sq. ft./Ton          $ Ton
1 l/2"SK40         1.900          1. 45          2.718                   732             44.14
1 3/8 Tube          1. 315          .069           .918                1500              90.45




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 744 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                    EXHIBIT S




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 745 of 1077
            Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                        TABLE 1
                                COST OF PRODUCTION

                                Product 11          Product 22             Prorluct 33
A   Coil Price4                    299.47               299.47                 278.41
B   ShippingS                       40.00                40.00                  40.00
c   Base Price6                    339.47              339.47                  318.41
D   Yield Factor 8%7                27.16                27.16                  25.47
E   Zinc8                                                44.14                  90.45
F   Conversion Cost
      17.1%9                        62.69                70.24                  74.27
G Total Cost: of
  Goods                            429.32              481.01                  508.60
H   SGA 10%10                       42.93                48.10                  50.86
I   COP                            472.25              529.11                  559.46
J   Profit 8%11                     37.78                42.33                  44.76
K   Constructed Value              510.03              571.44                  604.22
L   Offer Pricel2                  423.62              517.73                  587.02
H   Freigh.t~
    Insur.l                         40.00                40.00                  40.00
N   Dut:y 1.9%                       7.29                 9.08                  10.39
0   Ex-Fact:ory U.S.
    Purchase Price                 376.33              468.65                  536.63
p   Difference
    Bet:ween K & 0                133.70               102.79                   67.59
Q   Hargin                          35.5%                21.9%                 12.6%




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 746 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                              FOOTNOTES FOR TABLE 1

1     ProducL 1 is an ASTii-A-120 Schedule 40 pipe, welded,
      carbon, black, 1.9 inch O.D., 0.145 inch (3.68 mm) wall
      Lhickness. It is usually purchased in widLhS of 44 LO 48
      inches or between 1.1 to 1.3 meters.
2     Product 2 is an ASTM-A-120 Schedule 40 pipe, welded,
      carbon, . galvanized, 1.9 inch O.D., 0.145 inch (3.68 mm)
      wall thickness. It is usually purchased in widths of 44
      to 48 inches or between 1.1 to 1.3 meters.
3     Product 3 is light-walled fence tubing, welded, carbon,
      galvanized 1. 315 in. 0.1)., . 069 in. (1. 75 mm) wall
      thickness. It is usually purchased in widLhs of 44 LO 48
      inches or between 1.1 to 1.3 meters.
4     All coil prices are based on hot-rolled coil prices
      calculated from Japanese export statistics on coil
      shipments to Thailand for period September 1984. See
      Exhibit 5, Table III.
5     PetiLioner was unable to obtain exact shipping, insurance,
      port and handling charges from Japan to Thailann.
      ConversaLions with international shipping agents indicate
      that $40.00 per LOn is not an unreasonable rate. This
      does not take into account inland freight charges for
      delivery LO the pipe mill, but since all pipe mills are at
      or near the coast, such charges would be minimal.
6     This base price does not include any extras which the
      Thais may actually be paying in their sheet costs, making
      this a conservaLive figure.
7     Industry esLimates are that scrap from slitting, welding,
      cuL-offs and rejected pipe average 5.5% for sheeL and an
      additional 2-3% for Lrimming the edges of coil.
8     Based on a price of 42.88 cents per pound and the
      specified application under ASTI1-A-120. See ExhibiL 4.




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 747 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




9     Conversion cost was based on average manufacturing cost
      for U.S. non-integrated producers as established by the
      International Trade Commission. (See Certain Welded
      Carbon Steel Pi es and Tubes from the Republic of Korea
      and Taiwan, Inv. Nos. 731-TA-131, 1 2, an 1 ~ Final ,
      Os!Tc Pub. 1519, at A-29.) No current wage information
      was available to petitioner. Petitioner therefore used an
      average industrial wage taken from the United Nations'
      Statistical Yearbook 1970, adjusted for consumer price
      increases since 1970 and further adjusted to reflect
      higher wages in the Bangkok area and higher wages in the
      steel industry. Petitioner estimates the average Thai
      steelworker engaged in the production of pipe and tube
      earns approximately $1 per h our. Petitioner believes that
      this conversion factor may even be too low considering the
      interest and depreciation ex penses involved with expanding
      production capacity which ar e believed to have been
      incurred over the last few y e ars.
10    Petitioner has no informaticn concerning selling, general
      and administrative expenses of Thai pipe and tube
      producers. Petitioner has herefore chosen to use the
      statutory minimum of 10% us e d when constructed value is
      compared with U.S. purchase price. (See, 19 C.F.R.
      §353.6(a)(2).)                         -
11    Petitioner has chosen the statU tory m1n 1mum S %· profit
      level that would be used in a constructed value analysis.
12    Based on Triangle Winter Wolff price sheets for
      October 1984.
13    Petitioner was unable to obtain shipping and insurance
      rates between Thailand and Los Angeles. Petitioner does
      know from IH 14SX statistics published by Commerce
      Department, Bureau of the Census, that 38.9 tons of the
      pipe and tube products covered by this petition cost
      $43.04 per ton in ocean freight and insurance to ship from
      Thailand to Wilmington, South Carolina. Adding port fees,
      handling cost and inland freight to this would produce an
      even higher figure. Petitioner has chosen the
      conservative estimate of $40.00 per ton to represent these
      costs.




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 748 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry    -   Line Pipe




                                           TABLE II
                    FAIR VALUE COHPARISON FOR GLOBE TRADERS
                             AND NOVEHBER SHI P~1ENT

                     Globe Traders                                             Nov. Shipment
                     Product 113                                               (Product Ill)
Constructed               6.0.4.221                     Construc1:ed
Value                                                   Value                       510.032

Offer
Price3                    553.47                        Landed Value4               328.33
FreightS                    40.00                       Shipping6                    43.04
Duty 1.9%                    9.76                       Duty                             5. 32

Ex-Factory                                              Ex-Factory
Purchase                  503.71                        Purchase                    279.97

Difference                100.51                        Difference                  230.06
Hargin                      20.0                        Hargin                       82.1




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 749 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                 FOOTNOTES TO TABLE II

1     Taken from product 3 constructed value analysis in Table I.
2     Taken from product 1 constructed value analysis in Table I.
3     Taken from phone quotes offered by Globe Traders in July,
      1984. See Exhibit 6.
4     Taken from IH145X statistics, Commerce Depar-cment, Bureau of
      the Census.
5     See footnote 13, Table I.
6     Based on IM145X statistics, Commerce Department, Bureau of the
      Census. This figure does not include inland freight and
      handling charges.




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 750 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry    -   Line Pipe




                                               TABLE III
                         EXPORTS OF JAPANESE SHEET TO THAILAND
                                  FOR JAN. -SEPT. 19 84


                                 Jan. -Sept. Average Prices
                                                             Yen
Product                            HT            ST          (1000)            Yen/Tonl       $/Ton
Hot-rolled sheet,
 less than 3 mm                   5,229         5,762         372,265           64,603        275.6
Cold-rolled sheet,
 over 3 mm, n.e.s.                8,001         8,817         666,245           75,564        32 2. 4
Cold-rolled sheet,
  in coils over 3 mm             27,482        30,285      2,217,204            73,211        312. 4
Sheet plates
  3 mm - 4.75 mm                  3,917         4,317         302,616           70,107        299.1
Sheet plates
  4.75 mm - 6 mm                  1,020         1,124         74,745            66,499        283.7


                                              Se.et. Prices
Product                           MT            ST            (1000)           Yen/Ton1       $/Ton
Hot-rolled sheet,
 less than 3 mm                   1,023         1,127           75,735         67,180         2 78. 4'
Cold-rolled sheet,
 over 3 mm, n.e.s.                     869           958        75,180          78,476        32 5. 2:
Cold-rolled sheet,
  in coils over 3 mm              2,887         3,182         243,749           76,615        317.5 (
Sheet plates
  3 mm - 4.75 mm                       6"33          709        51,234          72,262        2 99. 4'
Sheet plates
  4~75 mm - 6 mm                       ·13            14           1,094        7 6·, 3 4 3   316. 31
SOURCE:     Japanese Import and Export Statistics, Commodity by Country
NOTE: Average value of yen from January to August 1984 was 234.3375
y/$. ·The average value of the yen in August 1984 was 241.3 y/$. Taker
from market/par rate, International Financial Statistics, H1F, Sept.
19 84:




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                          PUBLIC DOCUMENT
          Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 751 of 1077
                     Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                              EXHI"B IT 6




v




\.....·




          Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                             PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                           Page 752 of 1077
                 Barcode:3883995-10 A-549-502 SCO - Scope Inquiry          -    Line Pipe




                         1000 W. Frand.8c:o St .. Torranc:a, California 90502
                         (213) 538-9900
                                                                                                       ML #1832
  'TRIANGLE
wtNTEll WOLFF                                                                                          J.0/5/84
                                       Al20 PIPE/FmCE TUBING                                           cancels ML 1780
                                  Jam.tacy Shipt1!nt :C:an the Orient
Al20 Schedule 40                                                                                   Black P.E.
                  Gal.v. T&C         ·Galv. ·p.·E.               Black T & C               Sch. 40                   Sch. 10
                                (_ Pe.r fen).                                     ( Pt-Y   +-r n   )
l/2                24.17         5''J7T}:. 42                        19.91           18'7 18.69
3/4                31.61         .J/.3 29.02                         26 .. 18          i-3024 .. 29
1                  46.74         ~-lv43.36                           38.26           1J4 35.62               CPe..r f.-.n)
1-1/4              62.75          s;q 58.93 (16 1 /21 1 )            50.21           1t2;2 47.98                  43'739.62
1-1/2              74.27          ~f 1 870.36 (16 I /18 I /21 1 )    61.66           .,:; 4 51.57                 4::3745.57
2                  99.93          ,-/894.61 (16 I /18 I /21 I)       81.05            4 15"75.88                  43B57. 75
2-1/2             158.08         .1'17149.56 (16 I /18 I /21 1 )    128.35          4~4U2. 79                    4.3516.74
3                 207.01         S"lt-.195. 73                      167.83          '11€3158.29                  4·3 493.95
4                 298.94         5'.?.(281.49                       243.10          4 o?G-230. 09                43~21. 78

H .. O. Galv. Fence Tllbes, P.E.
                     (Per ~Ot1        d                                                            {.P~ ;-       rof"') )
.059 X 1-3/8 0 .. 0.     z;;, /4.95                                  .104 X 1-5/8                       .5' 5" 141. 60 (16 '/2J
        X 1-S/8 0.0.     Go I..Z 30.90 (16 I /21 1 )                      X 1-7/8                       SS 1 54.95
        X 1-7/8 0.0.     614 35.60 (16' /21 1 )                           X 2-3/8                       SSt~-69.90           (16 '/2]
        X 2-3/8 0.0.     ~8544.85 (16 1 /21 1 )                       116 X 1-7/8                       55 361.10 (16' /1~
                                                                                                                             &   21')
.069 X 1-3/8 (])              58726.95 (16 I /21 1 )                        X 2-3/8                     .j   s
                                                                                                           &:77 • 85 (16 I /1f
                                                                                                                     & 21')
        x 1-5/8 O.D.           6-E. '1 34. so (17 1 /21 1 )         128 X 2-7/8                        5 4C-102.50 (16 I /U
                                                                                                                     & 21 ')
        X 1-7/8 . 0.0.         .j-~,; 39. as (16'/21 I)

        X 2-3/8 0.0.           .5'84 49.60 (16 1 /21')



Tenns: Net 30 Days

I.engtils: Where oot shown all are x 2l ft

Black P.E. Sch. 40 21 ft. all; 24 I 1" and laJ:ger
Black P.E. Sch. 10 21 ft. all and 24 ft. all




ML:gb




     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 753 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                        Price Quote from Globe Traders
                                   July 1984
                              Schedule 40 Fence Pipe
                          Available September 1984,
                       Hold prices until November 1984
Prices for 100 tons:
OD                  Wall Thickness                      Price per 100'          Per Ton
1. 315               .069                               $25.41                  $533
L660                 .069                               $32.30
1.900                .069                               $37.35
2.375                .069                               $47.06




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 754 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




HEHORANDUH
TO:      The File
FROM:    Roger Schagrin
DATE:    February 13, 1985
RE:      Telephone conversation with Hr. Mahoney of
         Cambridge-Lee Industries


       On February 7 I received a phone call from a Mr.
Mahoney, represenLing Cambridge-Lee Industries out of
Memphis. Mr. Mahoney request~d a copy of a December 29
memo senL LO all CPT! members by Lhis office concerning
1) pipe marking regulaLions, 2) CPT! filing of anLidumping
peLiLions againsL Venezuela and Taiwan, 3) the ITC hearing
on Canada free trade, and 4) agreements reached under the
presidenL's program.
       I told Mr. Mahoney that this information was
prepared specifically for CPT! members and could noL be
shared with non-member companies by me. Hr. Mahoney
mentioned that his experience as an imporLer lerl him to
believe that importers would find new sources of supply to
replace the tonnages reduced from countries covered by Lhe
agreements. He mentioned as an example Lhat he had been
offered 12,000 tons of SLandard pipe from Thailand by a
broker, Phillips Brothers. I received another phone call
and our conversation ended.




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 755 of 1077
           Barcode:3883995-10 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                   EXHIBIT 7




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                         PUBLIC DOCUMENT
Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                                         Page 756 of 1077
                Barcode:3883995-10 A-549-502 SCO - Scope Inquiry                    -    Line Pipe




Pipe dreams become reality
Thriving local industry
A       lthough there aro doubtlcu a
        few exceptions, virtually
everyone in Thailand's pipe indus·
try must bo fairly happy. All sec·
tors report either steady or rapid
growth in demand and there scerru
no end in sight to such growth. The
country is even gaining a namo for
itself as a manufacturer of pipes for
export.
     Think of pipes, and !TX)St people
picture a household water pipe. But
this is only one example of a large
range of pipes, which can vary from
large concrete units of 1.5 metres
diameter and more, to small PVC
or steel pipes of only ~ inch dia·
 meter. In between are spirally weld·
 ed steel pipes and pressure and non-
 prtssurc asbestos cement pipes.
 Rather surprisingly, except in
 domestic applications, there is very
 little market overlap among the dif·
 ferent types.                                     Local demand for sue/ pipes iJ 9,000 tonJ a month, only 45 per cent
      The most common type of pipe              of total capacity
  is made of steel. Nomura Trading
  Thailand Co Ltd, who arc the sole            international specifications. ln fact     end.
  distributors in Thailand for Thai            Thai Steel Pipe lnd us try, using high
  Steel Pipe Industry Co Ltd, esti·            frequency induction elect ric re-         Seven major t:rms
  mate total production capacity to            sistance w.elcing, produces pipes to
  be close to 19,500 tons per month.           Japanese, British and American                Predictably, the seven major
   They say there are 12 major manu-           standards. This is just as weU be·        manufacturers divide the lion's
   facturers in Thailand, seven of             cause the market for steel pipes in       share of the marke• between them.
   whom can proJuce galvaniscd and             Thailand is estimated at 9,000 tons       They are able to produce 17,500
   all other types of steel pi~Je. There·       a month or only about 45 per cent        tons of rhe present total of 19,500
   maining five are capable of produc-          of total production capacity. Yet        and it is they who are expanding.
   ing black ungalvanised pipe only.            all factories are now thought to be      They make a very wide range of
   Pipe diameter can range between              working flat out, the balance of         pipes. In addition to hundreds of
   ~and 8 inches.                               10,500 tons being exported.              different spe~o:ificattons covering
                                                    ~tain   markets arc mainland         such essentials as internal and ex·
  Imported steel                                China, which is buymg between 3          ternal diameter, metal thtcknc:ss,
                                                to 4,000 tons of Thai made stcd          weir)lt per foot or metre and the
      The pipe is made from imported            pipe a month and could well Ill·         number of threads per inch, there
  steel meet. This is trimmed, formed           crease its orders, the Middle East,       arc ~cveral distinct applications.
  and weldc:d in Thailand and a!1er             and the more traditional markets of           These can conveniently be diVld·
  sizing, the pipe may either leave the          !long Kong and Singap"re · In ·          c:d mill water, gas, construction ami
  fa~:tory as black pipe or may con-             deed, so strong is dcmJnd 111 both       furnuure, there bcin~ maJor d..:ve-
  tmue through a seri~s of linishtng             the export and domcstk lltJrko.:t s,     lupmenls in each area . The dcmanJ
   processes which include straighten-           that two to three tnJttuf.t..:tutcrs     fur water piprs, fur imtaucc, has
   ing, pipe end facin1, galvanising :~r11.l     are cxpandin~. Tlus w1U probJbly         fltver been hi!;hcr because the
   thre:~din". Whichevc.r way, the lead!         gtve tlte indus:ty a further ~0 per      MWWA lire in the nud..tle of a two·
   ing ~:ompanica now produce to                  cent ;addntun.J ..:Jpo~dty b) )' C;u    dcc:tdes lung cxp:msiun project
                                                                                                                             39



Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                                              Page 757 of 1077
                        Barcode:3883995-10 A-549-502 SCO - Scope Inquiry                         -    Line Pipe



                                                                                        au vantage of this methl.)d being that
                                                                                        it allows larger diameters. Sathask·
                                                                                        Driam, the Thai rrunufacturcr, can
                                                                                        produce spirally welded pipes of up
                                                                                        to 60 inches diameter.

                                                                                        Spun concrete pipes
                                                                                            Sathask-Driam also makes centri·
                                                                                        fugally spun concrete pipes which
                                                                                        may or may not have steel wire
                                                                                        reinforcement, These are used for
                                                                                        road culverts, drains and sewers
                                                                                        and this brings the company into
                                                                                        more or less direct competition
                                                                                        with the Siam Cement group. For
                                                                   .,;, ..•··           the latter produce cast reinf~rced
                                                                 ..··                   concrete pipe, this particular mar-
                                                                                        ket being the largest in temu of
                                                                                        tonnage and number of manufac·
                                                  .   •'                                turers, and the second largest in
    Reinforced concrete pipes (above) of Siam Cement Co., Ltd.                  ar~     terms of value.
 used mostly for drainage, cUlverts ar.d sewen                                              Siam Cement's reinforced con·
                                                                                        crete pipes vary in diameter from
which will eventually require             portant industrial export.                    40·150 ems. They are used almost
thousands of kilometres of steel             In addition to the longitudinal            exclusively for drainage:, culverts
water pipe. Gas pipe demand while         welded pipes, for which eight                 and sewers and they offer the
small, is growing fast, and should        inches is the maximum diJmeter, at            cheapest form of piping for these
soon boom, while construction             least one comp:my in Thailand                  applications. Even so, there is very
applications are also booming. This       makes spirally welded steel pipes.             stiff competition within the mar·
is due partly to a very healthy           With these, the metal sheet, instead          ket. Siam Cement estimates that
construction sector that has as           of being allowed to lie in the direc·          there are at least 30 to 40 recognis·
much work as it can handle, and           tion of he pipe, is set at an angle to         ed manufacturers plus many more
 partly to the gradual enforcement        it and then wound round it. The                small backyard enterprises. These
 of recent laws specifying steel, or                               welded, the           smaller companies. serve to keep
 at least wooden, scafiolding in
 place of flimsy bamboo . Sine<!
 wood is bec0ming tncreasing.ly
 scare~: and expensive and can only
 be used once or twice anyway,
 steel tubing made into prefabric3t·
 cd scat'foldm g which can be used
 over and over again is r:~p idly gain·
 ing popularity.

 Water pipes

     or the four. types, water pipes
 account for about half the volume
 on the dome st 1c markc:t and they
 have an approximate market value
 of 49.5 million baht. All the other
 applications require pipe of less
 high quality. Thus these pipes sell
 for around 38.25 msllion baht a
 month. Even so, total domestic
 nurkct value cnmes to 87.75 nul·
  hon b:1ht a month wha:h tS c~UI·
  v.1lent to a very healthy 1,056 nul·
  li1Hl baht a year. If the ~xponed             I'I[IC tllrt•<JJIIIK cJt J ii<Jt Stc •d l'ti'C lndtntn· ( ·, , l.tJ., wlucllmutllljuc··
  pipes arc brin~ing in as much, then      trlrt!S st~t·/ p ifJt'f ltl /lrlliflr , .4111t!rll'QII Utlt/ )<Jf'•UICSC .HUIIdarJs
  Thailand has dtscuv~rcJ a n.:w, im·
  40                                                                                    Businttss Review, Fttbruary 1980




         Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
                               PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                                                             Page 758 of 1077
                     Barcode:3883995-10 A-549-502 SCO - Scope Inquiry                                        -    Line Pipe



 nriccs way t.lown so that, although             Slllglc largest puachascr uf rein· they arc a comparatively h igh
 iota! market t.lcmanJ for 1980 is               forced concrete pipes.                technology product. Their diameter
estimated by Siam Cement to be                                                         can vary from 80 to 600 nun and
about 371 ,000 tons, its value wiU               Asbestos cement pipes                 they come in three clowes. These
be only around 223 million ballt.                                                      are class 15, 20 and 25, the num.
Quite a drop from the 1,000 mil·                     Asbestos cement pipes, also bers specifying the pressure in
lion baht value for steel pipes!                 made by the Siam Cement group of kgs/square centimetre that the pipe
    Siam Cemc nt reckons that they               companies, come in two distinct is able to withstand. Demand is
have an 18 per cent share of the                 types. These are pressure and non· about 40,000 tons a year, and total
market, the other 30 to 40 makers                pressure, the former being used u market value about 200 mil-
having between 12 to 1 per cent                  drain pipes, the latter u water sup- lion baht growing at roughly
each. The large band of unknowns                 ply pipes. The non-pressure drain 10 per cent per year.
manage to capture a surprisingly                 pipes vary in diameter between
large 18 per cent of the trade. The              80 and 150 mm and can be PVC pipes
reason for this is, first, low prices            between one and four metres long.
offered by the small firms, and the              Total demand is around 15,000            The fmal type of pipe is PVC,
bulky nature of the pipes them·                  tons a year, giving a market value and although this is tending to
selves. They are costly to transport,            of 50 million baht. Again, there is replace ~teel pipes in domestic
relatively easy to make almost any.              tough competition. This is in spite applications. the process is slow.
where, and thus the market is frag-              of the fac:t that Siam Cement is PVC pipes, while cheap and easy to
mented in terms of location. While               the only manufacturer in Thailand deal with, do not have such a long
demand is increasing at an esti·                 of asbestos cement pipes. Wily bu. life as steel pipes and are not
rna ted 10 per cent per year, 30 per             sines~n have found substitute as rigid. The main manufacturer in
cent of all sales are made in Bang·              materials which allow them to pro- Thailand, however, is Thai Pipe
kok. Again, the gover~Unent has                  duce similar pipe for less money. Is Industry Co Ltd and they make
been the lT13 in spur to this sector             the quality as good? Well, no, but rigid PVC pipes and pipe fittings
because accelerated road construe·               then the Thai market is traditional· and flexible garden hose. Pipe
tion has called (or more culverts                ly governed by price consider:~tions. diameter can vary from ~ to 16
and     drainpipes. The Highways                     Asbestos cement pressure pipes inches and the factory has TISI
Deplrtment is far and away the                   tend to sell more easily because certification •


      THAI STEEl PIPE INDUSTRY CO., LTD.
                                                                    LEADING MANUFACTURER OF
                                                                                                   GALVANIZED AND
                                                                                                   BLACK STEEL PIPE
                                                                                                       IN THAILAND




                                                                                                                            c:fb>
                                                                    THAI STEEL PIPE INDUSTRY CO.. LTD.
                                                                             -   ._                                     •          -         a    -..
                                                                          USUM il6tiflMnSSHlr'lulMetn uU161
                 J(, PHL 1CH·\O   S~'.,lf"' ', Pfl~' •   lh..)J\0   ltl\f'HiYAPnArP< . J•H.HAPnArJ,,f", G        ~ MlJ TPA,,K.,.'\.HN ,   THA I LAN D.
                                                                         Tl I. J'lt10011 5   t>   P 0   flO'< 1774   TLX    !17GI!lllt71; 1'l TSP Tit )
                                                                                                  CAOLI" 110 0 11(5!i •ST[E L I'tPE ll/\N G K O K



 42                                                                                                     Business Reviuw, February 1980




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:58 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 759 of 1077
           Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe




               Attachment 12
Commerce Department Memorandum dated March 7,
                    1985




Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                                Page 760 of 1077
                   Barcode:3883995-11 A-549-502 SCO - Scope Inquiry            -      Line Pipe

                                                         U6"'' I L-U   -.J   a'"'   t l- ~   '-'&-I   ,-,, • t 111'1'-&•   I   VI-   "'UIVI.'II &...:MWC:

                                                         International 1 radc Administration
                                                         Office of Investigations

                                                               Oiltc:                3-7-85
                                                               File #: AS49-502 C 6 4 9 5-01
                                                                                     A387 502· ,
TO;   ·FIL~E   _______________________                          cLAssifrCR1r8#f Public
                                          1

                                        I /.                                                                      Proprietar y
                                                                                                                                               ---
THROUGH:   Mary Clapp                                                                                             Internal

SUBJECT: AD & CVD investiga t ions of pipes and tubes                                                            Gov. Cla ss . - - -
         from Thailand & Vene zuela
DATE OF ACTIVITY: ___________________

PARTICIPANTS                                              REPRESENTING
John Brinkmann                                              DOC/ITA/IA/OI
Roger Shagrin                                               Counsel for petitione rs




DESCRIPTION OF ACTIVITY

  Based on our initial revi ~ w or the AD and CVD p e titi o n s , co unse l for

  petitioners was asked to provide the following data by COB March 11:
                                               />    .

  1. Articles of incorporation ~other official organizational documents
  which estabUsh the ·rubcommittee on Lln e Pip e and th e Sub commit tee
  on Standard Pipe.

  2. Letters from the members of the subcommitt ee s stating what
  subcommittees they belong to, date they joined the committee, and that
  they support the petition as filed.

  3. Documentation which demonstrates that line plpe is manufa c tured in
  Thailand~

  4. Documentation 1vhi ch support s the aJJegation that 1in c p i pe from

  Thailand is b e in g sold at l es!::> than L 1ir ,·;llu c.

  S. l\dvj s e th e De partment what he i ntends t o do r eg arding the Depart ment

  c urrent AD i nv es ti g ati o n of s tanJard pipe a nd t ube from \ "e ne :uc la.




       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 761 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                   Attachment 13
Amended Petition Filed by Petitioner on March 12, 1985




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                           PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 762 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                                  /
                                                                                     Amended · ( II

                                                                       24 pages
                                                        Nonconfidential Version

                                BEFORE THE
                   UNITED STATES DEPARTMENT OF COMHERCE
                                  AND THE
                      INTERNATIONAL TRADE COMHISSION




                                                )                      AHENDED
In the Matter of Certain Welded )                                      PETITION FOR
Carbon Steel Pipe and Tube      )                                      IHPOS IT ION OF
Products from Thailand                                                 ANT IDID1PING DUTIES


                                                                                       ·-.J

                             PETIT ~ NERS:
          IND !VIDUAL PRODUCER HEMJ ERS OF THE SUB COMMITTEES
                   ON STANDARD AND LINE PIPE OF THE
                  COMHITTEE ON PIP . AND TUBE IHPORTS
                                                                                      •       I




                             Roger B. ; ch a g r in , Es q .
                              Paul W. J ameson, Esq.
                              923 15t1L Street, N.W.
                                   Fot r th Floor
                             Washing Lon, D.C. 20005
                                  (20 2) 628-3810
                              Counsel to fetitioners
ATTENTION:
Assistant Secretary for Trade                               Secretary, United States
  AdminisLration                                              International Trade
U.S. Department of Commerce                                   Commission
Washington, D.C. 20230                                      701 E StreeL, N.W.
                                                            Washington, D.C. 20436
Dated:     February 28, 1985
Amendment filed on March 12, 1985




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                              PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 763 of 1077
                Barcode:3883995-11 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                                                        Amended

           PETITION FOR THE IHPOSITION OF ANTIDUHPING DUTIES
          CERTAIN WELDED CARBON STEEL CIRCULAR PIPES AND TUBES
                              FROH THAILAND
         This    peti~ion      is filed by the standard pipe subcommittee
and the line pipe subcommittee of the The Committee on Pipe and
Tube Imports, and by each of the individual manufacturers of
standard pipe and line pipe that a r e members of these
subcommittees.            Petitioners hereby a llege that small rliameter
circular welrled carbon steel pipes and tubes are likely to be
imported at less than fair value fr m Thailanrl                             wi~hin    the
meaning of section 731 of the Tarif f                     Ac~      of 1930 as amended, 19
U.S.C. §1673.           These less-than-fair - value imports threaten                            ~o

cause     ma~erial      injury to the domestic industries prorlucing                             ~he

prorlucts covererl by the             indus~ry,       and particularly to those
domestic producers located on                   ~he Wes~       Coas~.       This    pe~ition

con~ains        information reasonably available to                      pe~i~ioners        in
support of these allegations.


I.     SUHHARY OF PETITION
         This petition will demonstrate that                       impor~s     of the pipe
and tube products covered by this petition are being offerert
for sale at less than fair value (LTFV) by Thai producers anrl
Uni~ed      States distributors and that these LTFV imports are
~hreatening         to cause material injury              ~o    the     domes~ic     industries
producing these products.                  Pe~itioners         are filing simultaneously
with     ~his    petition a petition under 19 U.S.C. §1671, alleging

                                                -1-




     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                       PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 764 of 1077
                  Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                          Amended


     that the products covered by this petition are being subsidized
     by Lhe governmenL of Thailand and their offer for sale in the
     United States threatens to cause material injury to the
     domestic industries producing these products.
           The domestic pipe and tube industry is continuing to be
     injured by reason of dumped and subsidized imports.                             In the
     past two years, the International Trade Commission (ITC) found
     that the domestic industry producing small diameter circular
..   pipe suffered material injury by reason of imports of
~

_.   subsidized pipe from Brazil, Korea and Spain and by
     less-than-fair-value imports from Spain, Brazil, Korea and
     Taiwan.
           The indicia of injury upon which the Commission based
     their recent final determinations of injury are still very much
     in evidence today.           The relevant domestic industries are
     operating at dangerously low profit margins with some producers
     battling increasing net losses.                   Capacity utilization remains
     low and employment continues to decline.
           The main reason for the continued poor operating
     conditions of the domestic industry, in spite of the successful
     trade cases filed against producers from a number of major
     exporting countries, is the lost volume and price depression
     caused by increased imports of unfairly traded pipe and tube
     products from a variety of countries.                     With Voluntary Restraint
     Agreements (VRAs) being negotiated with the major exporting

                                                 -2-




       Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 765 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                                                     Amendeci


countries such as the EC countries, Spain, Brazil, Australia,
Japan, and Korea, the threat of unfairly traded imports has
shifted LO non-traditional suppliers.                      Import statistics
reflect an increase in imports from countries such as Saucii
Arabia, Turkey and India.
      Petitioners have received information that a serious
Lhreat of maLerial injury is posed by less-than-fair-value
imports from Thailand.             While only small amounts of imports of
the products covered by this petition have shown up in the
import statistics as of December 1984, petitioners have
information that 10,000 tons are already available for shipment
for Lhe first quarter of 1985.
      Petitioners also have information that two Thai pipe anrl
tube producers alone have expanded their capacity such that
they could be able to export as much as 300,000 tons of pipe
and tube per year into the U.S. market.                         At least one of these
major Thai pipe and tube manufacturers is a subsidiary of a
Japanese steel company.              Petitioners have knowledge of at least
11 producers of pipe and tube products in Thailand.                              This
information indicates that Thailanrl has the capacity to export
large amounts of pipe and tube to the United States.
      At least four importers are already offering Thai pipe and
tube products for sale in the domestic market:                            Globe Traciers
Group, Inc. of New York, Triangle Winter Wolff (TWW) of
Torrance, California, Phillips Brothers of Chicago, and Borneo

                                             -3-




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 766 of 1077
                 Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                          Amended


    Sumat:ra Trading Co., Inc. of New York.                     Price      ~heets      for TWW
    indicat:e that Thai pipe and tubes are being sold for less than
    Korean or Japanese prices for the same products.                                Because there
    are no integrat:ed steel producers in Thailand, it is believed
    that the Thai pipe producers are import:ing their steel coil and
    sheet from Japan.          They also have been importing t:he necessary
    zinc for galvanized products.                 TWW is offering black pipe for
    just over $400 a ton ex docks duty paid for large purchases and
-   is offering galvanized pipe for just under $500 per ton.                                   This
    represents sales at prices below that of the Koreans during the
    fourt:h quarter of 1984.             Such prices indicate less-than-fair-
    value sales with which domestic producers cannot compete.
          Petitioners will demonstrate that a regional threat of
    injury exists with regard to the producers of the pipe and t:ube
    products covered in this petition located on the West Coast as
    well as to the ent:ire domestic industry.                       LTFV imports will be
    part:icularly devastating to West: Coast domestic producers who,
    despite efficient operations, have been continuing to lose
    sales to imports, primarily Japanese, Korean and Tai1vanese.
    With at least one of Thailand's major producers of pipe and
    t:ube being a subsidiary of a Japanese company, these imports
    become a way for major Japanese export:ers to avoid VRAs.
          Petitioners were unable to obtain home market sales prices
    from Thailand for the products covered by t:his petition; foreign
    market value was based instead on cost of production for Thai

                                                 -4-




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                     PUBLIC DOCUMENT
            Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 767 of 1077
     ..                Barcode:3883995-11 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                                                               Amended


          producers.       These costs of production were based on prices for
          Japanese hot-roll coil exported                 ~o    Thailand, and on           es~imates

          of zinc costs based on conversations with international zinc
          brokers.      Conversion costs and selling, general and administra-
          tive expenses were based upon the                    Uni~ed     States industry
          average for      non-in~egrated         producers as determined by the
          Interna~ional       Trade Commission and adjusted for differences in



-
~·
          labor rates.
          tha~
                              These cost of product i on figures clearly show
                 the Thais are offering to sell the pipe and
          covered by this petition in the Uni t ed States at less than fair
                                                                                      ~ube   products


          value.
                 This petition provides specific information demonstrating
          that imports from Thailand are being offered for sale at less
          than fair value and threaten to cause material injury to the
          domestic    indus~ries       producing these products.                   Petitioners
          respectfully request that the Commerce Department and the
          Commission, based on this information, immediately commence a
          full scale investigation under 19 U.S.C. §1673 and 19 C.F.R.
          207.12 and 353.37 of imports of these products from Thailand.




                                                       -5-




            Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 768 of 1077
                  Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                        Amended

    II.    INFORHATION REQUIRED BY §353. 36 OF THE ANTIDUHPING DUTY
           REGULATIONS
           A. ·   The Name And Address Of The Petitioners And Any OLher
                  Person, Firm, Or Association The Petitioners
                  Represent, 19 C.P.R. §353.36(a)(1).
          This petiLion is filed by the standard pipe and line
    pipe subcommittees of The Committee on Pipe and Tube
    Imports (CPTI) and by each of the individual manufacturers
    of standard pipe and line pipe that are members of these
    subcommittees.        The CPTI is a not-for-profit trade
~   associaLion of pipe and Lube producers organized under the
    laws of the DistricL of Columbia.                   The CommitLee's members
    produce a wide spectrum of carbon steel pipe and tube
    producLS.      For this reason, the Committee's member
    companies are organized in subcommittees according to the
    product lines which they produce.                   The members producing a
    particular product line decide whether to file an unfair
    trade petition involving a product which they produce
    imported from a certain country.
          The members of the subcommitLees producing SLandard and
    line pipe less than 16 inches in outside diameter in
    support of this petition are:
    Allied Tube & Conduit Corp.*                      LaClede Steel Co.
    16100 S. Lathrop                                  10 Broadway
    Harvey, IL 60426                                  St. Louis, MO 63102
    American Tube Co., Inc.*                          MerchanLS MeLals, Inc.*
    P.O. Box 6633                                     P.O. Box 11646
    Phoenix, AZ 85005                                 Houston, TX 77293
                                                -6-




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                               PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 769 of 1077
                 Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe

                                                                                         Amended

    Sou~hwes~ern Pipe, Inc.*                           Pi~tsburgh-In~ernational*
    P.O. Box 2002                                      P.O. Box 9 - Route 24
    Houston, TX 77252                                  West Fairbury, IL 61739
    Bull Moose Tube Co.*                               Sawhill Tubular Division
    12837 Flushing Meadow Dr.                          Cyclops Corporation
    St. Louis, MO 63131                                Box 11
                                                       Sharon, PA 16146
    Wheatland Tube Corp.
    900 Haddon Avenue                                  Sharon Tube Co.*
    Collingswood, NJ 08108                             134 Mill s~.
                                                       Sharon, PA 16146
    Tex-Tube Division**
    Cyclops Corporation
    P.O. Box 7705
    Houston, TX 77007
-   * Standard pipe only                               ** Line pipe only
        The companies listed above represent approximately 56%
    of the domestic production of standard pipe and
    approximately 25% of the domestic production of line pipe.
        The products produced by each of the member companies
    listed above are like or similar to the respective imported
    articles covered by this petition.                    Attached as Exhibit 1
    to this petition is a full membership list of The Committee
    on Pipe and Tube Imports.

          B.      The Industry On Whose Behalf The Petition Is Filed,
                  Including The Names Of Other Enterprises In Such
                  Industry, 19 C.P.R. §353.36(a)(2).
          There are approximately 51 producers of the pipe and tube
    products covered by this petition.                    A list of those domestic
    producers other than petitioners is attached as                          Exhibi~     2.



                                                 -7-




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                           PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 770 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                     Amended


     There is Commission precedent for combining standard and
line pipe into one industry.                 In the investigations of              W~lden

Carbon Steel Pipes and Tubes from Brazil, France, ILaly, the
ReQublic of Korea, and West Germany, 5 the Commissioners
divided the pipe and tube industry into two industries: small
diameter (less than 16" OD) stand a rd, structural, and line
welded carbon steel pipes and tub e s, and large diameter (at
leasL 16" OD) structural and line welded carbon steel pipes anrl
tubes.     PeLitioners believe Lhat che reasons for making this
division hold Lrue today.
            2.      The Domestic I dustry Producing Small Diameter
                    Standard anrl L ne Pipe Is Threatened Wi~h
                    Material Injur By Reason Of Less-Than-Fair-Value
                    Imports From Tr ailand.
      The U.S. International               rade Commission has concluded a
number of times that the indu s try producing the                         produc~s

covered by this petition are suffering material injury.                                In
early 1983, the Commission              de~ermined       that the same industry on
whose behalf this petition is being brought--the domestic
producers of small diameter welded carbon steel pipes and
tubes--is materially injured by reason of imports of those
products. 6      More recently, the Commission has preliminarily
determined       ~ha~   the domestic industry producing some of the


5 Inv. Nos. 701-TA-165-169 (Preliminary), USITC Pub. 1262
(June 1982), at 3-5.
6 See Certain Welded Carbon Steel Pipes and Tubes from the
Republic of Korea, Inv. No. 701-TA-168 (Final), USITC Pub. 1345
(February 1983).

                                            -23-



  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                   PUBLIC DOCUMENT
          Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 771 of 1077
                     Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                              Amended


     products covered by this petition, i.e., standard pipe, is
     suffering material injury by reason of imports of standard
      .       7
     p1pe.
              Now a new threat to ·the industry has appeared.                              Thai steel
     pipe and tube producers, previously unknown in the U.S. market,
     have begun offering large quantities of pipe and Lube for
     delivery beginning in the first quarter of 1985.                                   Section 612
     of Lhe Trade and Tariff Act of 1984 added subparagraph (F) LO
-
·~
     section 771(7) of the Tariff Act of 1930:
                            (F) Threat of Material Injury.--
                          (i) In General. --In deLermining lvhether
                    an industry in the United States is
                    threatened with maLerial injury by reason of
                    imports (or sales for importation) of any
                    merchandise, the Commission shall consider,
                    among other relevant factors--
                         (I) If a subsidy is involved, such
                    information as may be presented to it by the
                    adminisLering authority as to the nature of
                    the subsidy (particularly as to whether the
                    subsidy is an export subsidy inconsistent
                    with the Agreement),
                         (II) any increase in production
                    capacity or existing unused capacity in the
                    exporting country likely to result in a
                    significant increase in imports of the
                    merchandise to the United States,
                         (III) any rapid increase in United
                    States market penetration and Lhe likelihood
                    that the penetration will increase to an
                    injurious level,




                                                    -24-


          Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                           PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 772 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                     Amended

                 (IV) ~he probability tha~ imports of
            the merchandise will enter the UniLed S~ates
            at prices ~ha~ will have a depressing or
            suppressing effect on domestic prices of the
            merchandise,
                 (V) any substantial increase in
            invenLories of the merchandise in the United
            Sta~es,

                    (VI)   ~he
                          presence of underutilized
            capaci~y for producing the merchandise in
            the exporting country, and
                 (VII) any other demonstrable adverse
            trends that indica~e the probability that
            the importation (or sale for importation) of
            the merchandise (whether or not it is
            actually being imported at the time) will be
            the cause of actual injury.
                  (VIII) ~he potential for product-
            shifting if production facilties owned or
            controlled by the foreign manufacturers,
            which can be used to produce produc~s
            subjec~ to investigation(s) under section
            701 or 731 or to find orders under section
            706 or 736, are also used to produce the
            merchandise under investigation.
                 (ii) Basis for de~ermination.--Any
            determination made by the Commission under
            this title that an industry in the United
            States is threatened with material injury
            shall be made on the basis of evidence that
            the threat of material injury is real and
            that actual injury is imminent. Such a
            determination may not be made on the basis
            of mere conjecture or supposition.
      A number of these considerations apply here.                              The evidence
is that the threat of injury is real and that actual injury is
imminent.      First, the capacity of the Thai pipe and tube
manufacturers has increased significantly in the last few
years.     In early 1980,         t~e   capacity of the entire Thai pipe and

                                            -25-




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                           PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 773 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                    Amended


tube industry was 19,500 tons per month, or 234,000 tons per
year.     See Exhibit 7.         Petitioners' information is that two
companies, Thai Steel Pipe Industries Co. and the Thai Union
Steel Co., alone now have the capacity to produce 300,000 tons
per year of steel pipe and tube products.                        Petitioners believe
that the Thais have increased their capacity for pipe and tube
production since 1981 in order to participate in export
markets.     The capacity of the other nine Thai producers
supplementally listed is unknown.                   However, it is clear that
Thai pipe and tube producers have the capacity to cause
material injury to United States producers of standard pipe.
Sales overtures by United States importers of Thai products and
the new flow of Thai imports in these product areas show their
willingness to do so.
        Second, a substantial increase in market penetration will
certainly result from the imports flowing from the present
offers for sale.         Thailand exported no small diameter circular
pipe to the United States prior to 1984.                        In November 1984 the
first shipment, 38.9 tons, was recorded in the import statistics
for TSUS 610.3242 as having entered the port of Wilmington,
North Carolina.         In December 1984, 11 tons classified under
TSUS 610.3243 entered the port of Philanelphia.                           Petitioners
believe that another 100 tons brought in by Triangle Winter
Wolff and two shipments of 500 tons each brought in by Borneo
Sumatra Trading Co., Inc. and Globe Traders Group, Inc. have

                                           -26-




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                               PUBLIC DOCUMENT
      Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                    Page 774 of 1077
                    Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                              Amended


    already arrived in the United States via Los Angeles hut have
    not yet been recorded in the import statistics.                               From sales
    over~ures       made by Triangle Winter Wolff and conversations with
    knowledgeable persons in the industry, petitioners are aware of
    at least 10,000 tons of the pipe and                      ~ube     'products covered by
    this petition scheduled for February shipment from Thailand for
    March delivery in Los Angeles.                    These figures point to a
    dramatic increase in the rate of dumped exports from Thailand

-   into the United States market.
           Third, the offered prices will have a substantially
    depressive effect on prices in the U.S.                       marke~.         The   s~aff

    report accompanying the preliminary determination in                                ~he

    investigation of Certain Welded Carbon Steel Pipes and Tubes
    from Brazil and Spain, 8 chronicles the increasingly depressed
    domestic producers' price for ASTI1 Al20, schedule 40, sprinkler
    pipe, carbon welded, black, 2.375-inch OD, 0.154-inch wall
~   ~hickness,       plain end pipe.            In January 1982, the average price
    was $100.09 per hundred feet, which translates to $548 per
    ~on.    By June 1984, the price had declined to $84.90 per
    hundred feet, or $465 per ton.                    Triangle Winter Wolff is
    offering for January 1985                shipmen~     that same pipe specification
    for $75.88 ex-dock Los Angeles, or only $415 per ton.                                 See
    Exhibi~    6.      The Thais are obviously using extremely low prices


    8   Inv. Nos. 701-TA-220 and 731-TA-197 and 198, USITC Pub.
    1569, at A-28.
                                                  -27-




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                           PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 775 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                       Amended


as the means to gain market share, which will have a severe
effect on market prices for pipe and tube products.
      The United States market has suddenly become a very
attractive market for Thai pipe and tube products.                              With
voluntary restraint agreements .(VRAs) signed by Spain and the
EC countries and VRAs imminent with Japan, Korea, Mexico and
Brazil and other major exporters of pipe and tube products,
Thai producers see the opportunity to put excess capacity to
good use by exporting to the United States.                          At least one major
source of Thai pipe and tube exports, Thai Steel Pipe Industry
Co., is a subsidiary of a major Japanese steel producer and
exporter, Sumitomo Hetal Industries, Ltd.                       With a VRA limiting
Japanese exports of pipe and tube to the United States, a great
incentive exists to shift production to subsidiaries in
countries such as Thailand which are not covered by a VRA.
VRAs were meant to provide relief to the American steel
industry, but they are also providing an opportunity for
non-covered countries like Thailand to sell less-than-fair-value
goods to the United States.                Thus the American pipe and tube
industry could get little or no relief from extraordinarily
high import penetration levels.
      These imports threaten a fragile domestic industry.
Domestic shipments have declined from 1981 levels, as Table 1
shows.    The best information available to the petitioners is
that inventories have remained relatively steady over the last

                                            -28-




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                      PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 776 of 1077
                 Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                         Amended

                                              Table 1
                       Small Diameter (Not Over 16" OD)
                      Welded Carbon Steel Pipes and Tubes
                Decline in Domestic Shipments and Marke~ Share
                                  1981              1982                1983         1st Hf 1984
    Domestic
    Shipments!             2,70 3 ,678        1,768,020          1,785,250              860,887
    Total
    Imports 2              1,96 7 ,000        1,049,529          1,464,645              866,860
    Apparen~
    Consumption            4,670,678          2,817,549          3,249,895            1,727,747

-   Imp or~
    Penetration                   42.1%             37.2%               45.1%              50. 2%
    1 Domestic shipments derived i rom USITC Pub. 1569, at A-13
    and A-14 for standard pipe, pl u s 25% for standard pipe greater
    than 4.5 but less than 16 inch e s (as estimated by ~he domestic
    industry), plus domestic shipment figures for welded line pipe
    up to 16" OD from the AISI AIS lOP.
    2 Imports for 1981 from USITC Pub. 1262, at A-24, other
    years from Department of Commerce, Bureau of the Census.
    four years, 9 so that it may be deduced ~hat production has
    likewise declined.           As Table 1 also shows, domestic shipments
~   have declined at a more precipitous rate than have                              impor~s,   so
    that the domestic industry has lost market share to imports.                                    A
    flood of imports from Thailand would further erode the domestic
    industry's market share.
         Capacity utilization remains well below acceptable levels.
    The latest information available for certain small diameter


    9 See Certain Welded Carbon Steel Pipes and Tubes from
    Taiwan and Venezuela, Inv. Nos. 731-TA-211 and 212
    (Preliminary), USITC Pub. 1639 (February 1985), at A-16.

                                                -29-




      Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                           PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 777 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                     Amended


circular pipes (not including line pipe and standard pipe over
4.5") is that utilization declined from 34.4% in 1981 to 23.7%
in 1982 and 28.4% in 1983, rising only slightly to 36% in the
first six months of 1984. 10 Since domestic shipments have
decreased in the second half of 1984 compared to the first half
(according to AISI figures, domestic shipments of welded
standard and line pipe under 16" declined from 589,709 tons in
the first half of 1984 to only 509,870 tons in the second half
of 1984), 11 it may be assumed that capacity utilization rates
remain low.       Because domestic shipments of welded line pipe
under 16" have declined from 994,318 tons in 1981 to only
494,765 tons in 1983 and have remained at a low 534,447 tons in
1984, 12 it may be assumed that capacity utilization figures
for standard and line pipe combined are at least as dismal as


10 See Certain Welded Carbon Steel Pipes and Tubes from
Brazrr-and SJain, Inv. Nos. 701-TA-220, 731-TA-197 and 198
(Preliminary , USITC Pub. 1569 (August 1984), at A-ll and A-12.
11 AISI 10-P. Net Shipments for Use in U.S.A. for
Continuous Weld and ERW standard pipe, plus line pipe 16" and
under minus seamless line pipe.
12 AISI 10-P. Line pipe 16" and under minus seamless line
pipe (all of which is under 16"). In Certain Welded Carryon
Steel Pipes and Tubes from Taiwan and Venezuela, Inv. Nos.
731-TA-211 and 212 (Preliminary), USITC Pub. 1639 (February
1985), at A-8, the ITC staff failed to subtract the seamless
line pipe from their shipment figures. As a result, their
figure on the percentage of domestic shipments responding to
the questionnaire on page A-10 was significantly understated,
seriously prejudicing petitioners in the eyes of those
Commissioners who voted in the negative on the basis of the
response rate.

                                            -30-




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                          PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 778 of 1077
            Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                     Amended


~hose    previously reported for standard pipe.                       If anything, line
pipe capacity utilization is even less, as                         indus~ry      estimates
~hat    the remaining capacity for line pipe is still in the
neighborhood of 4.5 million tons per year, meaning that line
pipe capacity utilization is less than 15%.
       Capacity utilization remains low in spite of the fact that
a number of producers have completely closed down their
operations.       In the past two year s , Bethlehem has closed down
its Sparrows Point plan t (in Apri l 1983), Babcock                            & Wilcox   has
stopped producing welded line pipe (although Exhibit 2 still
lists it as a producer of line pipe, because petitioners
believe that the company would begin production again if the
market improves), LTV announced that it was closing down                              i~s

Aliquippa plant just last January and has had                         shu~downs      at its
Youngstown plant, Wheeling-Pittsburgh has closed down its
Benwood facility, Kaiser closed down its line pipe mills in
Fontana, Merchants Metals ceased producing standard pipe in
January-March 1984, and Torrance Tubing                     & Condui~          Co. declared
bankruptcy in January 1985.                In addition, Geneva Tube of
Geneva, Nebraska, which was one of a number of API line pipe
licensees which had not been producing line pipe because of
market conditions and import penetration levels, closed down
its mill in November 1984.
       Some domestic producers who have the capacity to produce
either standard pipe or API line pipe on their ERW or

                                           -31-




 Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                     PUBLIC DOCUMENT
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 779 of 1077
                Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                        Amended


continuous weld mills have been forced to pass up lvhat 'vas
traditionally the more profitable line pipe production because
of increasing import penetration levels and decreased prices.
The list of companies going out of the pipe and tube business
lengthens with each petition filed by the remaining producers.
It is obvious that the domestic industry producing small
diame~er       pipe has been decimated over the past two years and
tha~     its problems continue despite strong demand for the
produ<;ts.
       The most recent information available indicates that the
producers of small diameter welded pipe continue to suffer from
insufficient profits or outright losses.   Profits had declined
from .6% in 1981 to -7.3% in 1982 and -3.1% in 1983. 13 As
Table 3 supra shows, domestic prices have not increased as of
the first half of 1984.                 It is possible that profitability has
increased slightly in 1984, but only because those domestic
manufacturers \vho remain in business have increased worker
productivity dramatically and cut their white collar work
forces and SG&A expenses to the bone.                        Those producers who make
both standard          an~   line pipe do so on the same mills and cannot
easily separately determine profits for standard and lLne
pipe.       Given the decline in shipments of line pipe, it may be


13  See Certain Welded Carbon Steel Pipes and Tubes from
Braz~and   S)ain, Inv. Nos. 701-TA-220, 731-TA-197 and 198
(Preliminary, USITC Pub. 1569 (August 1984), at A-17.

                                               -32-




     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                           PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                 Page 780 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                     Amended


assumed that overall profitability remains as low as that for
standard pipe alone.
     Conditions are no better for employment in this industry.
The number of workers employed in this industry has declined
significantly from 1981 levels while wages have remained
                 .
stagnant re 1 at1ve    . fl at1on.
                    to 1n     .    14               Because with few
exceptions the same workers who work on line pipe also work on
standard pipe, the information collected to date on standard
pipe is applicable to the line pipe workers.
    These conditions have adversely affected the ability of the
industry to raise capital.                Profitability remains very low,
making other investments far more attractive in the present
generally expanding economy.                 The large number of companies
going out of business makes it unusually risky for lenders or
investors, further drying up sources of capital for the
companies.       The addition of another foreign supplier of dumped
welded pipe and tube products would certainly cause material
injury to this industry.


"14 See Certain Welded Carbon Steel Pipes and Tubes from
 Brazil and SJain, Inv. Nos. 701-TA-220, 731-TA-197 and 198
 (Preliminary , USITC Pub. 1569 (August . 1984), at A-15 ano
 A-16. The number of standard pipe workers declined from 5,478
 in 1981 to 4,080 in 1983. Employment rose only slightly
 between January-June 1983 and January-June 1984.




                                            -33-




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                  PUBLIC DOCUMENT
  Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 781 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                     Amended

            3.      The Regional Industry on the West Coast Producing
                    Small Diameter Standard and Line Pipe Is
                    Threatened With Material Injury By Reason Of
                    Less-Than-Fair-Value Imports From Thailand.
      Thai small-diameter pipe will affect the entire domestic
industry.        As noted, two small shipments have already entered
eastern ports.         As was done by the Koreans and the Taiwanese,
                                       ~
the Thais will be able to ship pipe to any region of the United
States and displace domestic sales due to their extremely low
less-than-fair-value offer prices.
      Alternatively, petitioners allege that the regional
industry consisting of those producers in the West Coast region
are threatened with material injury by reason of imports of
small-diameter welded pipe and tube products from Thailand.                                19
U.S.C. §1677(4)(C) reads as follows:
      Regional industries. In appropriate circumstances,
      the United States, for a particular product market,
      may be divided into two or more markets and the
      producers within each market may be treated as if
      they were a separate industry if--
      (i) the producers within such marke~ sell all or
          almost all of their production of t~e like
          product in question in that market, and
      (ii) the demand in that market is not supplied, to
           any substantial degree, by producers of the
           product in question located elsewhere in the
           United States.
      In such appropriate circumstances, material injury,
      the threat of material injury, or material
      retardation of the establishment of an industry may
      be found to exist with respect to an industry even if
      the domestic industry as a whole, or those producers
      whose collective output of a like product constitutes
      a major proportion of the total domestic production
                                            -34-




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                          PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                   Page 782 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -    Line Pipe
                                                                                         Amended

      of that product, is not injured, if there is a concen-
      tration of subsidized or dumped imports into such an ·
      isolated market and if the producers of all, or almost
      all, of the production within that market are being
      materially injured or threatened with material injury,
      of if the establishment of an indus~ry is being
      materially retarded, by reason of the subsidized or
      dumped imports.
The Commission can therefore also find material injury based on
a regional industry analysis of the western domestic producers
of these products.           The information available to the petitioners
indicates that the          sta~utory      criteria for the finding of threat
of material injury to a regional industry are met.
      The West Coast constitutes that area West of                               ~he   Rocky
Mountains, and basically covers the states of California,
Oregon, Washington, Idaho, Nevada, Utah, and Arizona.
Petitioners include one company in Arizona (see II.A. supra).
Non-petitioning producers of the products covered by this
pe~i~ion    include six producers in California (see Exhibit 2
infra), although one of these producers, Torrance Tubing                                  &
Conduit, declared bankruptcy in January 1985.
      Information on part of the West                  Coas~        small diameter
circular welded pipe industry was developed during the
investigation of Certain Welded Carbon Steel Pipes and Tubes
from the Republic of Korea and Taiwan. 9 In 1983, producers
West of the Rockies accounted for 162,946 tons annual                                  capaci~y




9 Inv. Nos. 731-TA-131, 132, and 138 (Final), USITC Pub.
1519 (April 1984), at A-18 ~o A-22 and passim (covering only
s~and:;trd pipe under 4.5").

                                            -35-




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                          PUBLIC DOCUMENT
 Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                     Page 783 of 1077
                Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                        Amended


of total U.S. capaciLy of 3,605,877 Lons, or 4.5%.                                 Production
in the West accounted for 78,469 tons out of total U.S.
production of 1,032,280 Lons, or 7.6% (the difference was
largely because of the extremely low capacity utilization--
15.0%--of the Eastern integrated producers).                              The ITC staff
found that producers located east of the Rocky Mountains
shipped between 2.5% and 3.3% of Lheir aggregate U.S. shipments
to customers on the West Coast and that none of the WesL Coast
producers shipped east of the Rockies.                          Shipments to the West
Coast from non-Western producers amounLS to 24,458 tons and
31,639 tons in 1982 and 1983 respectively, amounting to only
8.6% and 7.6% of Western apparent consumption in those
years. 10 PetiLioners are unable to furnish information on
West CoasL demand until the Census Bureau releases its IA245
statistics and information on non-CPTI producers East of the
Rockies can be collected by the ITC.                        Petitioners 1o1ill furnish
Lhis information at that time.                     In a survey of West Coast
producers, Counsel for Petitioners was told Lhat Lheir
shipments are almost all located within the West Coast region.
         The West Coast producers can therefore be considered a
regional industry, in that the statutory criteria that "the
producers wiLhin such market sell all or almost all of Lheir
production of the like product in question in that market" and


10      Id. at A-9.
                                               -36-




     Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                PUBLIC DOCUMENT
       Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                  Page 784 of 1077
                   Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                             Amended


      "the demand in that market is not supplied, to any substantial
      degree, by producers of the product in question located
      elsewhere in the United States."
              Information obtained from three West Coast producers of
      small diameter pipe is contained in confidential Exhibit 8.
      These three producers represent approximately two-thirds of the
      reported West Coast capacity for these products.                                They
      represent approximately 53% of production.                          All three producers
      reported reduced capacity utilization for 1984 compared to
...   1983.     Two of the three also reported reduced sales volume in
      1984 compared to 1983.              In addition, the aggregate capacity
      utilization for the three was below 33% in 1984.                                Further, each
      of the three producers            thoug~t      that the non-responding West
      Coast producers also suffered poor operating performances in
      1984.
              Petitioners' information is that imports of the pipe and
      tube products that are the subject of this petition will be
      concentrated in the West             Coas~    region.       Until recently West
      Coast producers of pipe and tube products have been in
      competition primarily with Korean, Taiwanese and Japanese
      producers.       With the high dumping margins issued against"the
      Taiwanese and with VRAs imminent with Japan and Korea, West
      Coast importers will be looking for other cheap foreign sources
      to fill the gap.          The Thais are an obvious source, as the
      10,000 ton      shipmen~      due in Los Angeles in March indicates.                       I~



                                                  -37-




        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                            PUBLIC DOCUMENT
   Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                    Page 785 of 1077
                 Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                         Amended


is expected that a majority of the pipe and tube                               impor~s   will
en~er      t~e   U.S. through West Coast ports.                     Therefore, the ITC
could make a         de~ermination         of threat of material injury based
upon a threat of material injury to a regional industry.
I I I.     CONCLUSION
         This petition for the imposition of antidumping duties
presents all information reasonably available to petitioners in
support of the allegations that imports of certain small
diameter circular pipes and tubes from Thailand are likely to
be sold at less than fair value and that the domestic
industries producing these products are threatened with
material injury by reason of imports of the merchandise within
the meaning of Section 731 of the Act.                         Accorrlingly, in
compliance with Section 732 of the Act, and 19 C.F.R. §353.37,
~he      Depar~ment     and the Commission are requested to commence an
antidumping investigation to determine whether the statutory
elements necessary for the imposition of antidumping duties on
imports from Thailand of small diameter circular welded pipe
exists.




                                                  ~4.~
                                                    ~B. Scha~in, Esq.
                                                   Paul W. Jameson, Esq.
                                                   Counsel to The Committee
                                                   On Pipe and Tube Imports


                                               -38-




   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                             PUBLIC DOCUMENT
    Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                     Page 786 of 1077
                   Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                              Amended


                                                                                         Exhibit 8
                     CONFIDENTIAL TREATMENT REQUESTED FOR ALL
                              INFORMATION IN BRACKETS
                          Capacity, Shipments, and Sales
                    Three West Coast Producers of the Products
                          Subject to this Investigation
                                                             Capaci tyl
Year          CaEaci tr                ShiEmen ts            Utilization              Sales
                                                                                      - --
              Cne1: tons)              (net tons)
[                                        ]
1982           [                                                                                   J
1983           [                                                                                   J
1984           [                                                                                   J
[
1982           [                                                                                   ]
1983           [                                                                                   ]
1984           [                                                                                   ]

[
19 82          [                                                                                   ]
1983           [                                                                                   ]
19842          [                                                                                   ]

Total
1982           [                                                                                   ]
1983           [                                                                                   ]
1984           [                                                                                   ]

1    Shipments used as a proxy for production.
2     [




    Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
 Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 787 of 1077
             Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                     Attachment 14
Letter Dated March 14, 1985 from Petitioner Regarding
             Partial Withdrawal of Petition




  Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                            PUBLIC DOCUMENT
   Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                               Page 788 of 1077
              Barcode:3883995-11 A-549-502 SCO - Scope Inquiry             -    Line Pipe              v7
                        ROGER         B.      5CHAGRIN,                 P .C.
                                           tOJR"T H FLOOR

                                   \l23 Flf I EENTI-i STR EE T, IIJ W




                                            (202) 6 28 '181 0



                                     March 14, 1985
Secretary of Commerce                                                          A-307-502
Ar.-cn: Import: Adminis-cration                                                A-549-502
Central Records Unit                                                           C-549-501
Room B-099                                                                     2 pages
Department of Commerce                                                         Nonconfidential
Pennsylvania Ave. at 14th St., N.W.
Washington, D.C. 20230
At-cent:ion: John Brinkmann, Room 3608                                                  (_·
                                                                                .        ~


             Re:    Cer-cain Welded Carbon Steel Circular Pite and
                    Tube Products from Thailand and Venezue a:
                    Par-cial Withdrawal of Petitio~
Dear Mr. Secretary:
             Petitioners in the above designa-ced investigations,
the s-candard pipe subcommittee and the line pipe subcommittee
' of The Committee on Pipe and Tube Imports and the individual
members of these subcommittees, hereby withdraw the following
portions of the followings pet:itions:


     1.   A-307-502, Cer-cain Pipe and Tube Products from
     Venezuela: Per.itioners withdraw the petition insofar as it
     concerns standard pipe, TSUS numbers 610.3231, 3234, 3241,
     3242, 3243, 3252, 3254, 3256, 3258, and 4925. The ITA is
     presently conducting an antidumping · investigation of this
     product from Venezuela, and initiating another
     investigation would be duplicative.
     2.    A-549-502 and C-549-501. Certain Pipe and Tube
     Products from Thailand: Petit:ioners withdraw these
     per.itions insofar as they concern line pipe, TSUS numbers
     610.3208 and 3209. Petit:ioners have ascertained that. no
     Thai company is presently licensed to produce pipe to API
     specifications, and imports of API line pipe from Thailand
     are therefore not likely.




   Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
                                 PUBLIC DOCUMENT
        Case 1:20-cv-00133-SAV Document  40 Filed 05/07/21                    Page 789 of 1077
                   Barcode:3883995-11 A-549-502 SCO - Scope Inquiry   -   Line Pipe


ROGER   B.   SCHAGRIN,          P.C.

                Petitioners wish to stress that the withdrawal of
   these portions of their petitions in no way alters their
   position that the appropriate domestic industry for injury
   determination purposes is the industry producing standard and
   line pipe.

                                                               jd_i ~ed,
                                                ..__.."""--ct-:y          t


                                                        .Sc~~
                                                       • Jameson




                                                 -2-




        Filed By: dporter@curtis.com, Filed Date: 8/26/19 4:59 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document 40   Filed 05/07/21   Page 790 of 1077




                             Tab 4

 LETTER FROM CURTIS, MALLET-PREVOST, COLT & MOSLE LLP TO SEC OF
COMMERCE PERTAINING TO SAHA THAI REBUTTAL COMMENTS ON SCOPE
                  INQUIRY (Sept. 3, 2019) (P.R. 34)
          Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 791 of 1077
                         Barcode:3886289-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe




                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             Mexico City                                                        Telephone +1 202 452 7373
Beijing            Milan                                                              Facsimile +1 202 452 7333
                                          1717 Pennsylvania Avenue, N.W.
Buenos Aires       Muscat                                                                   www.curtis.com
                                              Washington, D.C. 20006
Dubai              New York
Frankfurt          Nur-Sultan
Geneva             Paris                                                                   Daniel L. Porter
Houston            Rome                                                                  Tel: +1 202 452 7340
London                                                                                   Fax: +1 202 452 7333
                                                                                       E-Mail: dporter@curtis.com


    September 3, 2019
                                                      PUBLIC DOCUMENT

                                                      Case No.:       A-549-502
                                                      No. Pages: 17
                                                      Status: Anti-Circumvention Inquiry
                                                              Scope Inquiry
                                                      This proceeding is conducted by Enforcement &
                                                      Compliance, AD/CVD Operations/ VII
                                                      This submission contains no business proprietary
                                                      information.
    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Attn: Toni Page & Alexander Cipolla

    Re:        Saha Thai’s Rebuttal Comments on “Line Pipe” Scope Inquiry
               Circular Welded Carbon Steel Pipe and Tubes from Thailand

    Dear Secretary Ross:

               On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we hereby submit Saha

    Thai’s rebuttal comments in response to Wheatland Tube Company’s (“Petitioner”) comments

    on the scope language “matter” dated August 26, 2019.1 This submission is timely made


    1
     Wheatland Tube Company’s Response to July 29, 2019 Request for Comments, dated Aug. 26, 2019 (“Petitioner’s
    Comments”).



          Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21       Page 792 of 1077
                 Barcode:3886289-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe

                                                                                  September 3, 2019
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                             Page 2


pursuant to the Department’s memorandum to the file dated August 28, 2019. This submission

contains no business proprietary information.

       If you have any questions, please contact the undersigned.



                                                Respectfully submitted,

                                                /s/ Daniel L. Porter

                                                Daniel L. Porter
                                                Tung Nguyen
                                                Gina Colarusso

                                                Curtis, Mallet-Prevost, Colt & Mosle LLP


                                                Counsel for Saha Thai




     Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 793 of 1077
                  Barcode:3886289-01 A-549-502 SCO - Scope Inquiry     -   Line Pipe

Circular Welded Carbon Steel Pipes                                         A-549-502
and Tubes from Thailand                                                    Scope Inquiry
                                                                           SCO – Line Pipe


                 CERTIFICATE OF ACCURACY AND COMPLETENESS


       I, Daniel L. Porter, of Curtis, Mallet-Prevost, Colt & Mosle LLP, counsel to Saha Thai

Steel Pipe Public Co., Ltd. (“Saha Thai”), certify that I have read the attached : Saha Thai’s

Rebuttal Comments on “Line Pipe” Scope Inquiry, dated September 3, 2019, pursuant to the

Scope Inquiry of Circular Welded Carbon Steel Pipes and Tubes from Thailand, A-549-502. In

my capacity as an adviser, counsel, preparer or reviewer of this submission, I hereby certify that

the information contained in this submission is accurate and complete to the best of my

knowledge. I am aware that U.S. law (including, but not limited to, 18 U.S.C. 1001) imposes

criminal sanctions on individuals who knowingly and willfully make material false statements to

the U.S. Government. In addition, I am aware that, even if this submission may be withdrawn

from the record of the AD/CVD proceeding, the Department may preserve this submission,

including a business proprietary submission, for purposes of determining the accuracy of this

certification. I certify that I am filing a copy of this signed certification with this submission to

the U.S. Department of Commerce and that I will retain the original for a five-year period

commencing with the filing of this document. The original will be available for inspection by

U.S. Department of Commerce officials.




                                                       Daniel L. Porter
                                                       Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                       1717 Pennsylvania Avenue, NW
                                                       Washington, DC 20006

Dated: September 3, 2019



       Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
35499937v1
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 794 of 1077
                   Barcode:3886289-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe

Circular Welded Carbon Steel Pipes                                            A-549-502
and Tubes from Thailand                                                       Scope Inquiry
                                                                              SCO – Line Pipe

                                            PUBLIC
                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing submission has been served this day, by hand
delivery, upon the following persons:


Roger B. Schagrin, Esq.                                Robert George Gosselink, Esq.
On behalf of Wheatland Tube                            On behalf of Thai Premium Pipe Company Ltd.
SCHAGRIN ASSOCIATES                                    TRADE PACIFIC PLLC
900 7th Street, NW                                     660 Pennsylvania Avenue, SE
Suite 500                                              Suite 401
Washington, DC 20001                                   Washington, DC 20002

Alan H. Price, Esq.
On behalf of Independence Tube Corporation, et al.
WILEY REIN LLP
1776 K Street, N.W.
Washington, DC 20006




                                                         Daniel L. Porter
                                                         Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                         1717 Pennsylvania Avenue, NW
                                                         Washington, DC 20006


Dated: September 3, 2019




       Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
35499937v1
    Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21        Page 795 of 1077
               Barcode:3886289-01 A-549-502 SCO - Scope Inquiry     -   Line Pipe




                                           PUBLIC DOCUMENT
                                           Case No.:    A-549-502
                                           No. Pages:   17
                                           Status: Anti-Circumvention Inquiry
                                                   Scope Inquiry
                                           This proceeding is conducted by Enforcement &
                                           Compliance, AD/CVD Operations/ VII
                                           This submission does not contain any business
                                           proprietary information.




                          SAHA THAI STEEL’S
                 REBUTTAL COMMENTS ON SCOPE INQUIRY

                 Circular Welded Steel Pipes and Tubes from Thailand




                                             Daniel L. Porter
                                             Tung Nguyen
                                             Gina Colarusso

                                             Curtis, Mallet-Prevost, Colt & Mosle LLP
                                             1717 Pennsylvania Avenue, N.W.
                                             Washington, D.C., 20006
                                             (202) 452-7327




September 3, 2019




    Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                            Filed 05/07/21           Page 796 of 1077
                       Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                           PUBLIC DOCUMENT                              -   Line Pipe



                                               TABLE OF CONTENTS



                                                                                                                     Page #

INTRODUCTION AND SUMMARY OF COMMENTS .................................................. 1

REBUTTAL COMMENTS................................................................................................. 3

  A. The Plain Language Of The Scope Makes Crystal Clear That Line Pipe Products
     Are Not Covered....................................................................................................... 3

  B. The Department Is Required To Consider Relevant Materials Under
     19 CFR § 351.225(k)(1) ........................................................................................... 9

CONCLUSION ................................................................................................................. 11




       Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 797 of 1077
                     Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                  -   Line Pipe




                   INTRODUCTION AND SUMMARY OF COMMENTS


          On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we respectfully

submit rebuttal comments in response to Wheatland Tube Company (“Petitioner”)’s

comments on the scope language “matter” dated August 26, 2019.1 These comments are

timely filed in accordance with the Department’s memorandum dated August 28, 2019.2

          As detailed further below, the Department should summarily reject Petitioner’s

argument that the plain language of the antidumping duty (“AD”) order unambiguously

covers “line pipes,” including “dual-stenciled” pipes because they meet the physical

description of the order, i.e., “circular in shape, welded, made of carbon steel, and have

an outside diameter of 0.375 inches or more but not exceeding 16 inches.”3 Petitioner’s

arguments can be summarily rejected.4

          First, contrary to Petitioner’s contention, the plain language of the order

definitively covers only “standard pipe” while intentionally and specifically excluding

1
  Wheatland Tube Company’s Response to July 29, 2019 Request for Comments, dated Aug. 26, 2019
(“Petitioner’s Comments”).
2
 Memorandum to the File from Alex Cipolla, Extension of Time Limit for Rebuttal New Factual
Information, dated Aug. 28, 2019.
3
    Petitioner’s Comments at 1-2.
4
  Although these rebuttal comments address the substance of Petitioners’ comments, we reiterate our
concerns about the apparent initiation of a “scope inquiry.” As set forth in Saha Thai’s comments of
August 26, 2019, this “scope proceeding” is void ab initio because the Department did not follow its own
regulations that govern the initiations of scope inquiries. Among the requirements for self-initiating a
scope inquiry is an explanation as to why the inquiry is needed, and a review and approval of that
reasoning by a senior government official. These procedural requirements are meant to prevent
meaningless scope inquiries. For the reasons set forth by Saha Thai in its August 26, 2019 comments and
in this submission, there is absolutely no prima facie case for a change in the scope of this proceeding to
cover line pipe or pipe with multiple stenciling. Had the Department reviewed the investigation record
(as the law requires), it would have become immediately evident that there were no grounds for initiating
a scope inquiry on line pipe. Parties should not be required to spend time drafting comments and
rebuttals on baseless scope inquiries.


                                                   -1-
        Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 798 of 1077
                Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                    PUBLIC DOCUMENT                -   Line Pipe




“line pipe,” including “dual-stenciled pipe” products. Accordingly, it is simply not true

that the scope language of the AD Order is unambiguous in including line pipe products.

      Second, contrary to Petitioner’s contention, in analyzing the appropriate scope of

the CWP from Thailand AD order, the Department must take into account relevant

original investigation documents. The Court of International Trade has made clear that

the Department may not ignore original investigation documents when determining the

scope of an AD order.




                                              -2-
     Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 799 of 1077
                     Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -   Line Pipe




                                    REBUTTAL COMMENTS

          A.      The Plain Language of The Scope Makes Crystal Clear that Line Pipe
                  Products Are Not Covered

          The essence of Petitioner’s argument is that the plain language of the scope is

clear and unambiguous with regard to whether it covers line pipe and dual-stenciled pipe

products that meet the physical characteristics of subject pipes and tubes enumerated in

the scope of the AD order, and therefore, the Department is not required to consider

various enumerated factors under 19 CFR § 351.225(k)(1).5

          Contrary to Petitioner’s contention, the scope language actually makes clear that

the AD order on circular welded carbon steel pipes and tubes (“CWP”) from Thailand

does not cover “line pipe” or “dual-stenciled pipe”.

          The scope language, as cited by Petitioner itself, states:6

          The products covered by this order are certain circular welded carbon steel pipes
          and tubes from Thailand. The subject merchandise has an outside diameter of
          0.375 inches or more, but not exceeding 16 inches. These products, which are
          commonly referred to in the industry as “standard pipe” or “structural tubing”
          are hereinafter designated as “pipes and tubes.” The merchandise is classifiable
          under the Harmonized Tariff Schedule of the United States (HTSUS) item
          numbers 7306.30.1000, 7306.30.5025, 7306.30.5032, 7306.30.5040,
          7306.30.5055, 7306.30.5085 and 7306.30.5090. Although the HTSUS
          subheadings are provided for convenience and purposes of U.S. Customs and
          Border Protection (CBP), the written description of the merchandise subject to the
          order is dispositive.
The scope language identifies 5 physical characteristics of subject merchandise as noted

by Petitioner: (1) pipe and/or tube; (2) circular; (3) welded; (4) made of carbon steel; and

5
    Petitioner’s Comments at 3.
6
 See Circular Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of Antidumping Duty
Administrative Review; 2016-2017, 83 FR 51927 (October 15, 2018) and accompanying I&D Memo at 2-
3 (emphasis added).


                                                  -3-
        Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 800 of 1077
                 Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




(5) having an outside diameter of 0.375 inches or more, but not exceeding 16 inches.

These are the common physical characteristics of both standard pipe and line pipe.

However, these physical characteristics per se do not establish that line pipe is covered

by the AD order at hand.

       First, Petitioner ignores that the scope language above only refers to the subject

merchandise being “standard pipe” or “structural tubing” as commonly known to the

industry. Petitioner’s complete neglect to mention the “industry reference” in the scope

language is telling. It demonstrates Petitioner’s gamesmanship in trying to downplay the

distinction between “standard pipe” that is subject to the AD order and “line pipe”

(including dual-stenciled pipe) that is not subject to the order.

       Indeed, it is well-known that standard pipe and line pipe are distinct products

notwithstanding common physical characteristics. The ITC has in many cases confirmed

such a distinction:

       “Standard pipe is manufactured to American Society of Testing and Materials
       (ASTM) specifications and line pipe is manufactured to American Petroleum
       Institute (API) specifications. Line pipe is made of higher grade steel and may
       have a higher carbon and manganese content than is permissible for standard pipe.
       Line pipe also requires additional testing. . . .
       We conclude, therefore, that there are two like products in this investigation --
       welded carbon steel line pipe and welded carbon steel standard pipe of circular
       cross-section up to 16 inches outside diameter”,7 and
       “Producers primarily make CWP to ASTM specifications A53, A135, and A795.
       Since these standards often require engineering characteristics that overlap with
       other specifications, a pipe may be dual stenciled, i.e., stamped to indicate
       compliance with two different specifications, such as ASTM A53 and API 5L.
       Dual-stenciled pipe, which enters as line pipe under a different subheading of the
7
 Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela (Preliminary), USITC
Publication 1680 (April 1985) at 7-8


                                              -4-
     Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 801 of 1077
                     Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                    -   Line Pipe




          Harmonized Tariff Schedule of the United States (“HTS”) for U.S. customs
          purposes, is not within the scope of the orders.”8

The industry understanding of the distinction between “standard pipe” and “line pipe”

was in place at the time of the petition and the original investigation, and has not changed

since that date.


          Clearly the five physical characteristics noted by petitioner (and enumerated by

the scope language) are not sufficient to distinguish line pipe from standard pipe. As

correctly noted by the ITC, the characteristic that distinguishes line pipe (including dual-

stenciled pipe) from standard pipe is the applicable standard, i.e., ASTM or API.

          In ArcelorMittal Stainless Belgium NV v. United States, a case cited by Petitioner

itself, the Federal Circuit ruled that the Department must consider industry custom and

trade usage in determining the scope of an order:9

          {W}e agree with the Government and Allegheny that antidumping orders should
          not be interpreted in a vacuum devoid of any consideration of the way the
          language of the order is used in the relevant industry. As the Court of
          International Trade also observed, “{c}ourts have long recognized the importance
          of considering context, including industry custom, in interpreting written
          language.” ArcelorMittal, 2011 WL 2713872, at *9 n. 8. Because the primary
          purpose of an antidumping order is to place foreign exporters on notice of what
          merchandise is subject to duties, the terms of an order should be consistent, to the
          extent possible, with trade usage.

As discussed above, it is well-known in the industry that “standard pipe” means pipe that

meets ASTM specifications; and “line pipe” means pipe that meets API specifications.

Even though the scope language does not include a specific sentence excluding line pipe

8
 Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey (Fourth Review), USITC Publication 4754 (Jan. 2018) at 6-7.
9
    ArcelorMittal Stainless Belgium NV v. United States, 694 F. 3d 82, 88 (Fed. Cir. 2012).


                                                     -5-
        Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 802 of 1077
                  Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                   -   Line Pipe




products that meet API standards, the fact that the scope only references “standard pipe”

as subject merchandise while making no reference to either “line pipe” or “dual-

stenciled” pipe indicates that the scope intends to cover products that meet only ASTM

specifications, and not API. Indeed, such an intentional exclusion of the scope is

confirmed by the original language of the AD order, which states:10

        The products under investigation are: certain circular welded carbon steel pipes
        and tubes, also known as “standard pipe” or “structural tubing” which includes
        pipe and tube with an outside diameter of 0.375 inch or more but not over 16
        inches, of any wall thickness, as currently provided in items 610.3231, 610.3234,
        610.3241, 610.3242, 610.3243, 610.3252, 610.3254, 610.3256, 610.3258 and
        610.4925 of the Tariff Schedules of the United States Annotated.

The scope above includes HTS codes that cover only products that are not “conforming

to API specifications for line pipe (Std. 5L, 5LS, or 5LX).”11 And so the only plausible

conclusion based on a reading of the scope language is that the scope requires subject

merchandise to meet only ASTM specifications for standard pipe but not API

specifications for line pipe.

        Second, Petitioner points to the scope language in other CWP cases, which

contains an explicit exclusion, “{s}tandard pipe that is dual or triple certified/stenciled

that enters the U.S. as line pipe of a kind used for oil or gas pipelines is also not included

in this investigation,” to argue that “in stark contrast” the plain language of the scope of

the AD order on CWP from Thailand does not prohibit the Department from finding that



10
  Antidumping Duty Order: Circular Welded Carbon Steel Pipes and Tubes from Thailand, 51 FR 8341
(Mar. 11, 1986) (emphasis added).
11
  See Tariff Schedules of the United States Annotated (1985) (excerpt), provided at Attachment 6 to Saha
Thai’s Comments dated August 26, 2019.


                                                  -6-
      Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 803 of 1077
                     Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -   Line Pipe




“line pipe” shipped by Saha Thai is covered by this order.12 Petitioner’s reliance on the

different scope language is misplaced. The case cited by Petitioner, Wheatland Tube Co.

v. United States, concerns the AD orders on CWP from Brazil, Mexico and Venezuela –

which are later in time than the AD order against Thailand at hand.13 Even though the

final scope language of those orders contain an explicit exclusion of “multiple-stenciled

pipe” as cited by Petitioner, that language was only added by Commerce after conducting

a scope clarification during the course of the original AD investigations. In fact, the

original scope language of the petitions in those cases is strikingly similar to the scope

language of the CWP from Thailand order, i.e:

          Original Scope Language of 1991 Cases:14

          The merchandise subject to these investigations is circular welded non-alloy steel
          pipes and tubes, of circular cross-section, not more than 406.4 mm (16 inches) in
          outside diameter, regardless of wall thickness, surface finish (black, galvanized, or
          painted), or end finish (plain end, bevelled end, threaded, or threaded and
          coupled). These pipes and tubes are generally known as standard pipe, though they
          may also be called structural or mechanical tubing in certain applications.
          Standard pipes and tubes are intended for the low pressure conveyance of water,
          steam, natural gas, air, and other liquids and gases in plumbing and heating
          systems, air conditioning units, automatic sprinkler systems, and other related
          uses. Standard pipe may also be used for light load-bearing and mechanical
          applications, such as for fence tubing.
          Imports of these products are currently classifiable under the following
          Harmonized Tariff Schedule (HTS) subheadings: 7306.30.10 and 7306.30.50.
          Although the HTS subheadings are provided for convenience and customs
          purposes, our written description of the scope of these investigations is dispositive.


12
  Petitioner’s Comments at 5 (citing Wheatland Tube Co. v. United States, 161 F. 3d 1365 (Fed. Cir.
1998).
13
     Wheatland Tube Co., 161 F. 3d at 1366.
14
  See Certain Circular Welded Non-Alloy Steel Pipe from Brazil, the Republic of Korea, Mexico and
Venezuela, 56 FR 52528 (Oct. 21, 1991).


                                                  -7-
        Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 804 of 1077
                     Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -   Line Pipe




The original scope language above lists only physical characteristics of CWP with

reference to standard pipe (and its usages) as subject merchandise without excluding line

pipe or multiple-stenciled pipe. When faced with respondents’ request for scope

clarification during the original AD investigations, the Department concluded that this

language is not sufficiently clear with regard to whether it covers “multiple-stenciled”

pipe that meet both ASTM A-53 standard (standard pipe specification) and API 5L (line

pipe specification) or not.15 After consulting with the petitioners in those cases, the

Department added the following sentence to the scope of the orders:16

          The scope is not limited to standard pipe and fence tubing, or those types of
          mechanical and structural pipe that are used in standard pipe applications. All
          carbon steel pipes and tubes within the physical description outlined above are
          included within the scope of this investigation, except line pipe, oil country tubular
          goods, boiler tubing, cold-drawn or cold-rolled mechanical tubing, pipe and tube
          hollows for redraws, finished scaffolding, and finished rigid conduit. Standard
          pipe that is dual or triple certified/stenciled that enters the U.S. as line pipe of a
          kind used for oil or gas pipelines is also not included in this investigation.
          There are two important points to take away from this sequence of events: First,

the exclusion language cited by Petitioner was never included in the original proposed

scope of the 1991 petition – which is similar to the language of the scope language in this

case. Second, reviewing the original proposed scope of the 1991 petition, the Department

already concluded that such language did not include line pipe or multi-stenciled pipe,

that is why the Department added the explicit exclusion language to the final scope

language. Because the scope language of the CWP from Thailand order is similar to that


15
     Wheatland Tube Co., 161 F. 3d at 1367.
16
  See Certain Circular Welded Non-Alloy Steel Pipe from Brazil, the Republic of Korea (Korea), Mexico,
and Venezuela, 57 FR 49453, 49453 (Nov. 2, 1992).


                                                  -8-
        Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 805 of 1077
                  Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                   -   Line Pipe




of the original 1991 CWP petitions, the only conclusion warranted is that the AD order

on CWP from Thailand does not over line pipe (including dual-stenciled pipe) products.

        In sum, the scope language of the AD order in this case is clear that line pipe

(including dual-stenciled pipe) products are excluded.

        B.      The Department Is Required To Consider Relevant Materials Under
                19 CFR § 351.225(k)(1)

        As Saha Thai explained in detailed in our affirmative comments, in an August

2019 decision, TMB 440AE, Inc. v. United States, Slip Op. 19-109 (Ct. Int’l Trade,

August 13, 2019), the Court remanded a scope determination to the Department when it

found that the Department had failed to comply with its own regulations and consider

“(k)(1)” sources when assessing whether certain pipe was within the scope of

antidumping duty and countervailing duty orders. Specifically, the Court ruled: 17

        when a respondent cites (k)(1) sources as supporting a product’s exclusion from
        the scope of an order, the court cannot consider the language of a scope order in
        isolation, but must consider those sources. See Meridian, 851 F.3d at 1383 (noting
        that the court “must first assess whether the plain language of the Orders’ scope, in
        light of the disputed 19 C.F.R. § 351.225(k)(1) sources, is unambiguous”). Here,
        AEC sufficiently challenged the inclusion of its pipe in the Orders based on (k)(1)
        sources and so Commerce was not free to ignore these sources. Whether the order
        is ambiguous or not, Commerce’s regulations are unambiguous– it “will take into
        account” the (k)(1) criteria in conducting a scope determination. 19 C.F.R.
        351.225(k) (emphasis added). No case has invalidated this regulatory requirement.

Therefore, Saha Thai submits that contrary to Petitioner’s contention that the Department

can ignore (k)(1) materials in this case, the Department is required to follow its 19 CFR §

351.225(k)(1) requirement to consider “{t}he descriptions of the merchandise contained


17
  TMB 440AE, Inc. v. United States, Slip Op. 19-109 (Ct. Int’l Trade, August 13, 2019) at 9 (emphasis
added), provided at Attachment 10 to Saha Thai’s Comments dated August 26, 2019.


                                                  -9-
      Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 806 of 1077
                 Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




in the petition, the initial investigation, and the determinations of the Secretary (including

prior scope determinations) and the Commission.”

       In our August 26, 2019 affirmative comments, Saha Thai has explained

extensively why (k)(1) materials in this case further establish unequivocally that line

pipe, including dual-stenciled pipe is intentionally and specifically excluded from the AD

order. In the interest of brevity, we refer the Department to those arguments.




                                             - 10 -
     Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21    Page 807 of 1077
                  Barcode:3886289-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




                                        CONCLUSION


       This is not the first time that Petitioner Wheatland Tube seeks an impermissible

expansion of an AD order on standard pipe. Wheatland Tube sought to expand the scope

of the AD orders on standard pipes from Brazil, Korea, Mexico and Venezuela to cover

line pipes in the past, but its baseless attempt was correctly denied by the Department and

the courts.18 This time, Petitioner has raised no new arguments that would warrant a

different outcome.

       For all of the foregoing reasons and for reasons addressed in our affirmative

comments, Saha Thai asks the Department to terminate this scope inquiry, as it has not

been lawfully initiated. Alternatively, the Department should find that “line pipe” and

“products that are dual-stenciled” are not included in the scope of the CWP from

Thailand AD Order. Finally, the Department should also terminate its anti-circumvention

inquiry, as there is no question that any claims of circumvention fall well short of the

legal standard for an affirmative finding.

                                             Respectfully submitted,

                                             /s/ Daniel L. Porter

                                             Daniel L. Porter
                                             Tung Nguyen
                                             Gina Colarusso

                                             Counsel for Saha Thai




18
 See Certain Circular Welded Non-Alloy Steel Pipe and Tube from Brazil, the Republic of Korea,
Mexico and Venezuela, 61 FR 11608 (Mar. 21, 1996), affirmed by Wheatland Tube Co., 161 F. 3d 1365.


                                               - 11 -
     Filed By: dporter@curtis.com, Filed Date: 9/3/19 12:18 PM, Submission Status: Approved
 Case 1:20-cv-00133-SAV Document 40    Filed 05/07/21   Page 808 of 1077




                               Tab 5

MEMO FROM USDOC TO DAS FOR OPERATIONS PERTAINING TO INTERESTED
    PARTIES SCOPE INQUIRY SELF INITIATION (Nov. 22, 2019) (P.R. 36)
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 809 of 1077
                   Barcode:3914022-01 A-549-502 SCO - Scope Inquiry        -   Line Pipe




                                                                                              A-549-502
                                                                                          Scope Inquiry
                                                                                               Line Pipe
                                                                                       Public Document
                                                                                        E&C/OVII: LA

DATE:                            November 22, 2019

MEMORANDUM TO:                   James Maeder
                                 Deputy Assistant Secretary
                                  for Antidumping and Countervailing Duty Operations

THROUGH:                         Steven Presing
                                 Acting Senior Director, Office VII
                                 Antidumping and Countervailing Duty Operations

FROM:                            Leo Ayala
                                 International Trade Compliance Analyst, Office VII
                                 Antidumping and Countervailing Duty Operations

RE:                              Antidumping Duty Order on Circular Welded Carbon Steel Pipes
                                 and Tubes from Thailand: Self Initiation of Scope Inquiry on Line
                                 Pipe and Dual-Stenciled Standard Line Pipe


SUMMARY

The Department of Commerce (Commerce) is self-initiating a scope inquiry to determine
whether line pipe, and whether dual-stenciled standard and line pipe, is subject to the
antidumping duty (AD) order on circular welded carbon steel pipes and tubes (standard pipe)
from Thailand.1

BACKGROUND

On January 31, 2019, domestic interested parties filed a request for a circumvention ruling,
pursuant to 781(c) of the Tariff Act of 1930, as amended (the Act), to determine whether Saha
Thai Steel Pipe (Public) Company, Ltd. (Saha Thai) is circumventing the Order on standard pipe
from Thailand by performing minor alterations on standard pipe to convert it to allegedly non-
subject “line pipe.”2 The domestic interested parties (DIPs, also referred to as “petitioners”) are


1
  See Antidumping Duty Order; Circular Welded Carbon Steel Pipes and Tubes from Thailand, 51 FR 8341 (March
11, 1986) (Order).
2
  See DIPs’ Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Request for Circumvention
Ruling Pursuant to Section 781(c) of the Tariff Act of 1930,” (January 31, 2019) (Circumvention Request).




          Filed By: Leo Ayala, Filed Date: 11/22/19 5:03 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21        Page 810 of 1077
                    Barcode:3914022-01 A-549-502 SCO - Scope Inquiry         -   Line Pipe




Wheatland Tube Company (Wheatland), Independence Tube Corporation and Southland Tube,
Incorporated.

On February 19, 2019, Saha Thai rebutted the information in the DIPs’ anti-circumvention ruling
request claiming that Saha Thai paid cash deposits for AD duties on all U.S. imports of pipe
identified by the DIPs.3

On May 3, 2019, Commerce issued a supplemental questionnaire to the DIPs requesting them to
clarify and supplement their claim that the standard pipe exported by Saha Thai is being subject
to minor alterations in form or appearance and exported to the United States. 4 On May 30, 2019,
the DIPs responded to our request for information. 5

On June 6, 2019, Saha Thai responded to the DIPs’ May 30, 2019 submission, arguing that the
DIPs have only shown that Saha Thai has produced and exported steel pipe that meets the
specifications of line pipe.6 Specifically, Saha Thai argued that “Saha Thai has not circumvented
the current antidumping duty order, but rather, in fact, has simply produced and exported to the
United States line pipe – non-subject merchandise that is expressly excluded from the circular
welded line pipe antidumping duty order…{which} cannot be subject to {a} minor alteration
anti-circumvention investigation.”7 Finally, on June 14, 2019, the DIPs argued that the scope
language does not exclude “line pipe” or products that are dual-stenciled, and, therefore, any
minor alterations to standard pipe to classify it as line pipe does not remove it from the scope of
the Order.8

Based on the comments and information provided by interested parties, on July 29, 2019,
Commerce issued a letter stating our intent to consider whether Saha Thai’s line pipe is covered
by the Order on standard pipe from Thailand.9 As such, we provided interested parties with an
opportunity to submit comments and factual information regarding whether the scope of the
Order on standard pipe from Thailand covers line pipe and products that are dual-stenciled as
both standard pipe and line pipe. On August 26, 2019 Wheatland 10 and Saha Thai11 submitted



3
  See Saha Thai’s Letter, “Saha Thai’s Response to Petitioners’ Circumvention Allegation: Circular Welded Carbon
Steel Pipe and Tubes from Thailand (AR 16-17),” (February 19, 2019).
4
  See Commerce’s Letter, “Request for Circumvention – Circular Welded Carbon Steel Pipes and Tubes from
Thailand: Request for Further Information,” (May 3, 2019).
5
  See DIPs’ Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Response to Request for
Information for Allegation of Circumvention,” (May 30, 2019).
6
  See Saha Thai’s Letter, “Saha Thai’s Comments to Petitioners’ May 30, 2019 Response to Department Request:
Circular Welded Carbon Steel Pipe and Tubes from Thailand,” (June 6, 2019).
7
  Id. at 2.
8
  See DIPs’ Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Response to Saha Thai’s
June 6, 2019 Comments,” (June 14, 2019) at 5; see also Order, 51 FR at 8341.
9
  See Commerce letter to interested parties, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Scope
Inquiry on Line Pipe” (July 29, 2019) (Commerce July 29 Letter).
10
   See Wheatland’s letter “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Response to July 29, 2019
Request for Comments,” (August 26, 2019) (Wheatland Aug 26 Response).
11
   See Saha Thai’s letter “Saha Thai’s Comments on “Line Pipe” Scope Inquiry Circular Welded Carbon Steel Pipe
and Tubes from Thailand,” (August 26, 2019) (Saha Thai Aug 26 Response).

                                                       2
           Filed By: Leo Ayala, Filed Date: 11/22/19 5:03 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21       Page 811 of 1077
                    Barcode:3914022-01 A-549-502 SCO - Scope Inquiry          -   Line Pipe




timely responses. On September 3, 2019, Wheatland12 and Saha Thai13 provided timely rebuttal
submissions.

SCOPE OF THE ORDER

The products covered by the Order are certain circular welded carbon steel pipes and tubes from
Thailand. The subject merchandise has an outside diameter of 0.375 inches or more, but not
exceeding 16 inches, of any wall thickness. These products, which are commonly referred to in
the industry as “standard pipe” or “structural tubing” are hereinafter designated as “pipes and
tubes.” The merchandise is classifiable under the Harmonized Tariff Schedule of the United
States (HTSUS) item numbers 7306.30.1000, 7306.30.5025, 7306.30.5032, 7306.30.5040,
7306.30.5055, 7306.30.5085 and 7306.30.5090. Although the HTSUS subheadings are provided
for convenience and purposes of U.S. Customs and Border Protection (CBP), the written
description of the merchandise subject to the order is dispositive.

SELF-INITIATION OF SCOPE INQUIRY

In accordance with 19 CFR 351.225(b), if Commerce “determines from the available evidence
that an inquiry is warranted to determine whether a product is included within the scope of an
antidumping or countervailing duty order or a suspended investigation, {Commerce} will initiate
an inquiry, and will notify all parties on {Commerce}’s scope service list of its initiation of a
scope inquiry.”

Additionally, pursuant to 19 CFR 351.225(f), the notice of initiation of the scope inquiry will
include the following information: (i) a description of the product that is the subject of the scope
inquiry; (ii) an explanation of the reasons for the Secretary’s decision to initiate a scope inquiry;
and (iii) a schedule for submission of comments that normally will allow interested parties 20
days in which to provide comments on, and supporting factual information relating to, the
inquiry, and 10 days in which to provide any rebuttal to such comments.

A description of the products covered by this scope inquiry is provided below.

Commerce has reviewed the submissions filed in connection with the DIPs’ request for a
circumvention inquiry, and has also reviewed the description of the merchandise in the petition,
the initial investigation, and the determinations of Commerce and the International Trade
Commission. Based on this review, Commerce finds that it would be prudent to initiate a formal
scope inquiry to allow parties the opportunity to provide additional factual information and
arguments. Issuing a scope ruling in this situation is necessary because, if the line pipe or dual-
stenciled standard and line pipe, produced and exported by Saha Thai, is subject to the Order,
then initiating a circumvention inquiry with respect to the merchandise at issue will be
unnecessary. Further, as noted above, Commerce finds that initiating a formal scope inquiry and
then issuing of a preliminary scope ruling will provide all interested parties with an opportunity
to comment on this question which has had a long history of scope challenges and litigation

12
   See Saha Thai’s letter “Saha Thai’s Rebuttal Comments on “Line Pipe” Scope Inquiry Circular Welded Carbon
Steel Pipe and Tubes from Thailand,” (September 3, 2019).
13
   See Wheatland’s letter “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Rebuttal to Saha Thai’s
August 26, 2019 Comments,” (September 3, 2019).
                                                       3
           Filed By: Leo Ayala, Filed Date: 11/22/19 5:03 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21        Page 812 of 1077
                    Barcode:3914022-01 A-549-502 SCO - Scope Inquiry         -   Line Pipe




across various antidumping and countervailing duty proceedings covering standard and line pipe
products.

Pursuant to 19 CFR 351.225(f)(1)(iii), interested parties will have until December 12, 2019, to
submit additional comments and supporting factual information concerning this issue, and until
December 22, 2019, to submit rebuttal comments and supporting factual information.

Consistent with 19 CFR 351.225(b), Commerce will notify all interested parties on the scope
service list of the initiation of this formal scope inquiry.

DESCRIPTION OF MERCHANDISE SUBJECT TO THIS SCOPE INQUIRY

As described above, the scope of the Order covers circular welded carbon steel pipe which is
commonly referred to as “standard pipe.” As described in the Petition, 14 “standard pipe”

        …. is a general-purpose commodity used in such applications as plumbing pipe, sprinkler
        systems and fence posts and is commonly referred to in the industry as a standard pipe. It
        may be supplied with an oil coating (black pipe) or may be galvanized, and is sold in
        plain ends, threaded, threaded and coupled, or beveled for welding form. (These
        products are generally produced to ASTM specifications A-120, A-53, or A-135.) 15

The International Trade Commission (ITC) described “standard pipes and tubes” in its ITC Final
Report16 as follows:

        Standard pipes and tubes are intended for the low--pressure conveyance of water, steam,
        natural gas, air, and other liquids and gases in plumbing and heating systems, air-
        conditioning units, automatic sprinkler systems, and other related uses. They may also be
        used for light load-bearing or mechanical applications, such as for fence tubing. These
        steel pipes and tubes may carry fluids at elevated temperatures and pressures but may not
        be subjected to the application of external heat. They are most commonly produced to
        ASTM specifications A·-120, A-53, and A-135. 17

This scope inquiry covers “line pipe” with outside diameters of 0.375 inch or more, but not
exceeding 16 inches, produced in Thailand. “Line pipe,” as described in the Petition, “is
produced to API specifications for line pipe, API-51 or APISX.” 18 The ITC states that “{l}ine
pipes and tubes are used for the transportation of gas, oil, or water, generally in pipeline or utility
distribution systems. They are most commonly produced to API specification 5L.” 19 The ITC
continues:


14
   See “Petition for Imposition of Antidumping Duties: Members of Committee on Pipe and Tube Imports”
(February 28, 1984) (Petition); included in Wheatland Aug 26 Response at Exhibit 3.
15
   See Petition at 12.
16
   See “Certain Welded Carbon Steel Pipes and Tubes from Turkey and Thailand (Final), Inv. Nos. 701-TA-253 and
731-TA-252,” USITC Pub. 1810 (Feb. 1986) (ITC Final Report), included in Saha Thai Aug 26 Response at
Attachment 5.
17
   See ITC Final Report at I-1 to I-2.
18
   See Petition at 12.
19
   See ITC Final Report at II-1.
                                                      4
           Filed By: Leo Ayala, Filed Date: 11/22/19 5:03 PM, Submission Status: Approved
           Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 813 of 1077
                        Barcode:3914022-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




            …. the principal differences between {standard pipe and line pipe} are that line pipe is
            made from a higher-grade steel and requires additional testing to ensure that it meets API
            specifications. Line pipe may have a higher content of carbon and manganese than is
            permissible for standard pipe, whereas standard pipe may have a higher content of
            phosphorus and sulfur than is permissible for line pipe. Requirements concerning
            chemical and mechanical properties for API line pipe differ for the various specifications
            and grades. There are at least 10 grades of API 5L line pipe. API 5L line pipe is
            inspected and tested at various stages in the production process to ensure strict
            conformity to API specifications.20

Further, standard pipe may be dual-stenciled, i.e., identified to indicate compliance with two
different specifications, as conforming to industry standards for both standard pipe and line pipe,
such as ASTM A53 and API 5L. The DIPs have provided information which warrants the
inclusion of dual-stenciled standard and line pipe as part of this scope inquiry.

RECOMMENDATION

For the reasons discussed above, we recommend self-initiating a scope inquiry to determine
whether line pipe, and whether dual-stenciled standard and line pipe, are covered by the scope of
the antidumping duty order for circular welded carbon steel pipe and tube from Thailand. We
will notify all parties on the scope service list of this initiation and opportunity to make
submissions to the record consistent with 19 CFR 351.225(b). Further, interested parties will
have until December 12, 2019 to submit comments and supporting factual information, and until
December 22, 2019 to submit rebuttal comments and supporting factual information.


☒                                   ☐
____________                        _____________
Agree                               Disagree

                                 11/22/2019



     X
     Signed by: JAMES MAEDER
___________________________________________
James Maeder
Deputy Assistant Secretary
 for Antidumping and Countervailing Duty Operations




20
     Id.
                                                      5
              Filed By: Leo Ayala, Filed Date: 11/22/19 5:03 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document 40   Filed 05/07/21   Page 814 of 1077




                             Tab 6

MEMO FROM USDOC TO FILE PERTAINING TO INTERESTED PARTIES DOCS
           PLACED ON RECORD (Dec. 6, 2019) (P.R. 38, 39)
        Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21        Page 815 of 1077
                    Barcode:3918328-01 A-549-502 SCO - Scope Inquiry           -   Line Pipe




                                                                                                 A-549-502
                                                                                    Scope Inquiry: Line Pipe
                                                                                            Public Version
                                                                                             E&C/OVII: TP


DATE:                             December 6, 2019

MEMORANDUM TO:                    The File

THROUGH:                          Thomas Gilgunn
                                  Program Manager
                                  AD/CVD Operations, Office VII
                                   Enforcement and Compliance

FROM:                             Toni Page
                                  International Trade Specialist
                                  AD/CVD Operations, Office VII
                                   Enforcement and Compliance

RE:                               Circular Welded Carbon Steel Pipes and Tubes from Thailand:
                                  Scope Inquiry on Line Pipe and Dual-Stenciled Standard Line Pipe

SUBJECT:                          Placing Documents on the Record of the Line Pipe Scope Inquiry


On November 22, 2019, Commerce initiated a scope inquiry to determine whether line pipe and
dual-stenciled standard and line pipe are covered by the scope of the antidumping duty order on
circular welded carbon steel pipe and tube from Thailand (line pipe scope inquiry).1 Prior to the
initiation of the line pipe scope inquiry, domestic interested parties, Wheatland Tube Company,
Independence Tube Corporation and Southland Tube, Incorporated (Wheatland) filed an anti-
circumvention ruling request regarding the merchandise at issue in this scope inquiry.2 As part
of this scope inquiry, Commerce is placing certain documents filed on the record of the anti-
circumvention inquiry on the record of this proceeding. These following documents placed on
the record of the anti-circumvention inquiry by Wheatland and Saha Thai Steel Pipe (Public)
Company, Ltd. (Saha Thai) will be placed on the record of this scope inquiry:

        Attachment 1 Wheatland’s January 31, 2019 Circumvention Request


1
  See Commerce Memorandum, “Antidumping Duty Order on Circular Welded Carbon Steel Pipes and Tubes from
Thailand: Self Initiation of Scope Inquiry on Line Pipe and Dual-Stenciled Standard Line Pipe,”
(November 22, 2019); see also Antidumping Duty Order; Circular Welded Carbon Steel Pipes and Tubes from
Thailand, 51 FR 8341 (March 11, 1986).
2
  See Domestic Interested Parties’ Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Request
for Circumvention Ruling Pursuant to Section 781(c) of the Tariff Act of 1930,” (January 31, 2019) (Circumvention
Request).



           Filed By: Toni Page, Filed Date: 12/6/19 2:34 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 816 of 1077
                   Barcode:3918328-01 A-549-502 SCO - Scope Inquiry         -   Line Pipe




        Attachment 2 Saha Thai’s February 19, 2019 Rebuttal to Wheatland’s Circumvention
         Request
        Attachment 3 Wheatland’s May 30, 2019 Response to Commerce’s Supplemental
         Information Request
        Attachment 4 Saha Thai’s June 6, 2019 Comments re: Wheatland’s May 30, 2019
         Response
        Attachment 5 Wheatland’s June 14, 2019 Response to Saha Thai’s June 6, 2019
         Comments

We note that, due to certain confidential business proprietary information, we are releasing this
document in two document designations: 1) Business Proprietary – May be Released under APO,
and 2) Public Version.

In the initiation of our line pipe scope inquiry, we gave interested parties, until December 12,
2019 to submit comments and supporting factual information, and until December 22, 2019 to
submit rebuttal comments and supporting factual information. We are extending the deadline for
initial comments and supporting factual information until December 20, 2019, and rebuttal
comments and factual information until December 30, 2019.3




3
 See Saha Thai letter, “Saha Thai’s Request for Extension of Scope Comments Deadlines Circular Welded Carbon
Steel Pipe and Tubes from Thailand,” dated December 4, 2019; see also 19 CFR 351.301(c)(4).



           Filed By: Toni Page, Filed Date: 12/6/19 2:34 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 817 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe




                                  January 31, 2019

                                               DOC Case No.: A-549-502
                                               Total Pages: 91
                                               Anti-Circumvention Inquiry (Minor
                                               Alteration)

                                               PUBLIC VERSION

                                               Petitioners’ Business Proprietary Information
                                               Deleted from Exhibit 2.


 The Honorable Wilbur Ross, Jr.
 Secretary of Commerce
 Attention: Enforcement & Compliance
 Central Records Unit, Room 18022
 U.S. Department of Commerce
 14th Street and Constitution Avenue, N.W.
 Washington, D.C. 20230

         Re:    Circular Welded Carbon Steel Pipes and Tubes from Thailand: Request for
                Circumvention Ruling Pursuant to Section 781(c) of the Tariff Act of 1930

 Dear Secretary Ross:

         On behalf of Wheatland Tube Company, Independence Tube Corporation, a Nucor

 Company, and Southland Tube, Incorporated, a Nucor Company (collectively “Petitioners”), we

 respectfully request that the Department of Commerce (“Commerce”) determine pursuant to

 Section 731(c) of the Tariff Act of 1930, as amended (“the Act”) (19 U.S.C. § 1677j(c)), that

 certain imports of merchandise from Thailand that are entering the United States as “line pipe”

 are circumventing the antidumping duty order on Circular Welded Carbon Steel Pipes and Tubes

 from Thailand (the “Order”). Specifically, as discussed in greater detail below, Saha Thai Steel

 Pipe (Public) Company Ltd (“Saha Thai”) started exporting merchandise identified as “line pipe”

 shortly before an anticipated increase in the dumping margin applicable to Saha Thai’s exports of

 standard pipe that are subject to the Order. As discussed below, the evidence shows that Saha

 Thai is circumventing the Order by exporting subject standard pipe with minor alterations in


Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 818 of 1077
              Barcode:3789121-01 A-549-502
                     Barcode:3918328-02    CIRC - SCO
                                        A-549-502 Anti-Circumvention
                                                        Scope InquiryInquiry
                                                                       - Line-Pipe
                                                                                Line Pipe
                                                                               PUBLIC VERSION


 form or appearance. 1 Petitioners therefore request that Commerce determine that imports of

 “line pipe” manufactured by Saha Thai are circumventing the Order and that such imports should

 be treated as subject to the Order with duties imposed accordingly.

 I.      BACKGROUND

         A.      The Product at Issue

         On March 11, 1986, Commerce published an antidumping duty order on circular welded

 carbon steel pipes and tubes from Thailand. 2 The current scope of the order describes the subject

 merchandise as:

         certain circular welded carbon steel pipes and tubes from Thailand. The subject
         merchandise has an outside diameter of 0.375 inches or more, but not exceeding 16
         inches. These products, which are commonly referred to in the industry as “standard
         pipe” or “structural tubing” are hereinafter designated as “pipes and tubes.” The
         merchandise is classifiable under the Harmonized Tariff Schedule of the United
         States (HTSUS) item numbers 7306.30.1000, 7306.30.5025, 7306.30.5032,
         7306.30.5040, 7306.30.5055, 7306.30.5085 and 7306.30.5090. Although the
         HTSUS subheadings are provided for convenience and purposes of U.S. Customs
         and Border Protection (CBP), the written description of the merchandise subject to
         the order is dispositive. 3

         In the most recent sunset review of the Order, the U.S. International Trade Commission

 (the “Commission”) stated that subject standard pipe is “ordinarily used for low-pressure

 conveyance of air, steam, gas, water, oil, or other fluids for mechanical applications” and “used




 1
         To the extent that Saha Thai has not performed any alterations to subject standard pipe and the
         imports of merchandise identified as “line pipe” are simply being misclassified as line pipe to
         avoid the payment of antidumping duties, then it is clear that the importer of record, Master Pipe
         Distribution Company, LLC (“Master Pipe”), is evading the Order.
 2
         Antidumping Duty Order; Circular Welded Carbon Steel Pipes and Tubes from Thailand, 51 Fed.
         Reg. 8341 (March 11, 1986).
 3
         Issues and Decision Memorandum accompanying Circular Welded Carbon Steel Pipes and Tubes
         from Thailand, 83 Fed. Reg. 51,927 (Dep’t Commerce Oct. 15, 2018) (final results of
         antidumping duty admin. review; 2016-2017) at 2-3.


                                                     2
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 819 of 1077
               Barcode:3789121-01 A-549-502
                      Barcode:3918328-02    CIRC - SCO
                                         A-549-502 Anti-Circumvention
                                                         Scope InquiryInquiry
                                                                        - Line-Pipe
                                                                                 Line Pipe
                                                                                PUBLIC VERSION


 primarily in machinery, buildings, sprinkler systems, irrigation systems, and water wells rather

 than in pipe lines or utility distribution systems.” 4 The Commission noted that standard pipe

 “may carry fluids at elevated temperatures which are not subject to external heat applications.” 5

 In addition, the Commission explained that standard pipe is “usually produced in standard

 diameters and wall thicknesses to ASTM specifications.” 6 The Commission stated that line pipe,

 on the other hand, “is used for transportation of gas, oil, or water generally in a pipeline or utility

 distribution system” and “is produced to API-5L and American Water Works Association

 specifications.” 7 That said, because the specifications for standard pipe and line pipe often

 require engineering characteristics that overlap, a pipe may be dual stenciled – i.e., stamped to

 indicate compliance with two different specifications such as ASTM A53 and API 5L. 8

         B.        Saha Thai’s Minor Alteration of Subject Pipe to Circumvent the Order

         Saha Thai is a Thai producer and exporter of subject merchandise that has been subject to

 the Order since its imposition and has been individually examined in numerous administrative

 reviews of the Order. 9 Data gathered from bills of lading for shipments of steel pipe from


 4
         Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand,
         and Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536, USITC
         Pub. 4754, I-14-15 (Jan. 2018) (Fourth Review), excerpts attached at Exhibit 1 (“USITC Pub.
         4754”).
 5
         See id.
 6
         Id.
 7
         Id.
 8
         Id.
 9
         See AD Order at 8,341; Circular Welded Carbon Steel Pipes and Tubes from Thailand, 71 Fed.
         Reg. 54,266 (Dep’t Commerce Oct. 10, 2017) (final results of antidumping duty admin. review
         and final deter. of no shipments; 2015-2016); Circular Welded Carbon Steel Pipes and Tubes
         from Thailand, 80 Fed. Reg. 59,732 (Dep’t Commerce Oct. 2, 2015) (final results of antidumping
         duty admin. review; 2013-2014); Circular Welded Carbon Steel Pipes and Tubes From Thailand,
         79 Fed. Reg. 64,170 (Dep’t Commerce Oct. 28, 2014) (final results of antidumping duty admin.

                                                    3
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21    Page 820 of 1077
               Barcode:3789121-01 A-549-502
                      Barcode:3918328-02    CIRC - SCO
                                         A-549-502 Anti-Circumvention
                                                         Scope InquiryInquiry
                                                                        - Line-Pipe
                                                                                 Line Pipe
                                                                                PUBLIC VERSION


 Thailand to the United States show that Saha Thai has historically shipped large volumes of steel

 pipe to the United States that fit within the scope of the Order. 10 According to the same bill of

 lading data, the U.S. importer Master Pipe started importing significant volumes of steel pipe

 from Saha Thai in March 2017. 11 During the first year that Master Pipe imported steel pipe from

 Saha Thai, the bill of lading data show that the Master Pipe imported only subject standard pipe

 from Saha Thai. 12

         While Saha Thai has been subject to the Order since the original investigation, the

 company has had relatively low dumping margins. For instance, in the five administrative

 reviews that were conducted prior to the most recently completed review, Saha Thai received

 individual dumping margins ranging from 0.00 percent to 1.36 percent. 13 This was due in large

 part to Commerce’s inability during those reviews to adjust Saha Thai’s reported costs to reflect




         review; 2012-2013); Circular Welded Carbon Steel Pipes and Tubes From Thailand, 78 Fed.
         Reg. 65,272 (Dep’t Commerce Oct. 31, 2013) (final results of antidumping duty admin. review;
         2011-2012); Circular Welded Carbon Steel Pipes and Tubes From Thailand, 77 Fed. Reg. 61,738
         (Dep’t Commerce Oct. 11, 2012) (final results of antidumping duty admin. review).
 10
         See Bill of Lading Data, attached at Exhibit 2.
 11
         See id.
 12
         Id.
 13
         See Circular Welded Carbon Steel Pipes and Tubes From Thailand, 82 Fed. Reg. 46,961 (Dep’t
         Commerce Oct. 10, 2017) (final results of antidumping duty admin. review and final deter. of no
         shipments; 2015-2016); Circular Welded Carbon Steel Pipes and Tubes From Thailand, 80 Fed.
         Reg. 59,732 (Dep’t Commerce Oct. 2, 2015) (final results of antidumping duty admin. review;
         2013-2014); Circular Welded Carbon Steel Pipes and Tubes From Thailand, 79 Fed. Reg. 64,170
         (Dep’t Commerce Oct. 28, 2014) (final results of antidumping duty admin. review; 2012-2013);
         Circular Welded Carbon Steel Pipes and Tubes From Thailand, 78 Fed. Reg. 65,272 (Dep’t
         Commerce Oct. 31, 2013) (final results of antidumping duty admin. review; 2011-2012); Circular
         Welded Carbon Steel Pipes and Tubes From Thailand, 77 Fed. Reg. 61,738 (Dep’t Commerce
         Oct. 11, 2012) (final results of antidumping duty admin. review); see also Circular Welded
         Carbon Steel Pipes and Tubes From Thailand, 80 Fed. Reg. 57,153 (rescission of antidumping
         duty admin. review; 2015).


                                                     4
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21    Page 821 of 1077
                Barcode:3789121-01 A-549-502
                       Barcode:3918328-02    CIRC - SCO
                                          A-549-502 Anti-Circumvention
                                                          Scope InquiryInquiry
                                                                         - Line-Pipe
                                                                                  Line Pipe
                                                                                 PUBLIC VERSION


 the existence of any particular market situation (“PMS”) in Thailand that had an impact on Saha

 Thai’s costs. In the most recently completed 2016-2017 review, however, Wheatland Tube LLC

 filed a PMS allegation on February 5, 2018, pursuant to section 504 of the Trade Preferences

 Extension Act of 2015 (codified at 19 U.S.C. § 1677b(e)), alleging that a PMS existed in

 Thailand with respect to hot-rolled coil, the primary input used to produce pipes and tubes, such

 that the cost of production of subject pipe was distorted, and thus that an alternative calculation

 methodology should be used in place of reported production costs, specifically, by making an

 upward adjustment to the acquisition costs of hot-rolled coil. 14 On March 20, 2018, Commerce

 accepted the PMS allegation, strongly indicating that Saha Thai’s dumping margin may

 increase. 15

         As previously mentioned, prior to March 2018, when Commerce accepted the PMS

 allegation in the 2016-2017 review, U.S. importer Master Pipe had been importing significant

 volumes of subject standard pipe from Saha Thai. 16 In April 2018, the month following

 Commerce’s acceptance of the PMS allegation, Master Pipe began to import “line pipe” from

 Saha Thai. 17 Prior to this point in time, the bill of lading data do not indicate that Master Pipe

 had ever imported steel pipe from Saha Thai that was identified as “line pipe.” 18




 14
         See Memorandum re: Antidumping Duty Administrative Review of Circular Welded Steel Pipes
         and Tubes from Thailand: Post-Preliminary Decision Memorandum on Particular Market
         Situation Allegation (Dep’t Commerce Aug. 31, 2018) (“PMS Memo”), attached at Exhibit 3 at
         1-3.
 15
         See id. at 3-4.
 16
         See Bill of Lading Data, attached at Exhibit 2.
 17
         Id.
 18
         Id.


                                                     5
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 822 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe
                                                                             PUBLIC VERSION


         Shortly before the final results in the 2016-2017 review, Commerce found that a PMS

 existed in Thailand with respect to the cost of hot-rolled coil and made an upward adjustment to

 the reported costs for the input. 19 Subsequently, Commerce issued its final results for the review,

 assigning Saha Thai a significantly higher dumping margin of 28 percent. 20 The fact that Saha

 Thai began shipping merchandise identified as “line pipe” shortly after the PMS allegation was

 filed and accepted shows that this “line pipe” is actually subject standard pipe that has undergone

 a minor alteration so that it can be imported as “line pipe” in the United States in an apparent

 scheme to avoid the payment of increased dumping duties.

 II.     IMPORTS OF STANDARD PIPE THAT HAVE UNDERGONE A MINOR
         ALTERATION IN FORM OR APPEARANCE IN THAILAND ARE
         CIRCUMVENTING THE ORDER

         A. Legal Standard

         Congress provided Commerce with the tools necessary to combat the circumvention of

 antidumping and countervailing duties in Section 731 of the Act (19 U.S.C. §1677j). 21 These

 circumvention provisions allow Commerce to treat merchandise as subject to the scope of an

 antidumping or countervailing duty order even where the merchandise does not fall within the

 literal scope language of the order. 22 Pursuant to Section 731(c) of the Act, Commerce may

 include within the scope of an antidumping or countervailing duty order imported merchandise


 19
         PMS Memo at 6, attached at Exhibit 3.
 20
         Circular Welded Carbon Steel Pipes and Tubes from Thailand, 83 Fed. Reg. at 51,928.
 21
         See Deacero S.A. de C.V. v. United States, 817 F.3d 1332,1337 (Fed. Cir. 2016).
 22
         See id. (“In order to effectively combat circumvention of antidumping duty orders, Commerce
         may determine that certain types of articles are within the scope of a duty order, even when the
         articles do not fall within the order’s literal scope.”) (citing Target Corp. v. United States, 609
         F.3d 1352, 1355 (Fed. Cir. 2010) (quoting Wheatland Tube Co. v. United States, 161 F.3d 1365,
         1370 (Fed. Cir. 1998)).


                                                      6
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21     Page 823 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe
                                                                             PUBLIC VERSION


 that has been “altered in form or appearance in minor respects . . . whether or not included in the

 same tariff classification.” 23 Indeed, the Federal Circuit has recognized that Section 731(c)

 “reflects Congress’ concern that foreign producers were circumventing antidumping duty orders

 by making minor alterations to products falling within the scope of an order in an effort to take

 these products outside of the literal scope.” 24

         While the statute is silent regarding the specific factors to consider in determining

 whether alterations are properly considered “minor,” the legislative history of this Section

 indicates that there are certain factors that should be considered before reaching an anti-

 circumvention determination based on minor alterations. Specifically, the Senate Finance

 Committee report on the Omnibus Trade and Competitiveness Act of 1988 (which amended the

 Tariff Act of 1930 to include the anti-circumvention provisions contained in section 781), states:

         In applying this provision, the Commerce Department should apply practical
         measurements regarding minor alterations, so that circumvention can be dealt with
         effectively, even where such alterations to an article technically transform it into a
         differently designated article. The Commerce Department should consider such
         criteria as the overall physical characteristics of the merchandise, the expectations
         of the ultimate users, the use of the merchandise, the channels of marketing and the
         cost of any modification relative to the total value of the imported products. 25



 23
         See 19 U.S.C. § 1677j(c); 19 C.F.R. § 351.225(i).
 24
         Wheatland Tube Co. v. United States, 161 F.3d at 1370 (citing S. Rep. No. 100-71, at 101 (1987)
         (“An important purpose of this provision is to avoid results such as the one reached ... where a
         minor alteration resulted in portable typewriters with calculator or memory features being
         excluded from the scope of an existing antidumping order on portable typewriters. The
         Committee intends this provision to prevent foreign producers from circumventing existing
         findings or orders through the sale of later-developed products or of products with minor
         alterations that contain features or technologies not in use in the class or kind of merchandise
         imported into the United States at the time of the original investigation.”); H.R. 10040, at 135
         (1987) (The minor alterations provision “might apply when steel sheet is temper rolled prior to
         importation ... or when a fire resistance coating is applied to cookware prior to importation.”)).
 25
         Omnibus Trade Act of 1987, Report of the Senate Finance Committee, S. Rep. No. 71, 100th
         Cong., 1st Sess., at 100 (1987).


                                                     7
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21    Page 824 of 1077
               Barcode:3789121-01 A-549-502
                      Barcode:3918328-02    CIRC - SCO
                                         A-549-502 Anti-Circumvention
                                                         Scope InquiryInquiry
                                                                        - Line-Pipe
                                                                                 Line Pipe
                                                                                PUBLIC VERSION


 Consistent with this legislative history, it is Commerce’s practice to look at the five factors listed

 in the Senate Finance Committee report to determine if circumvention through minor alterations

 exists in a particular case. 26 In certain circumvention inquiries, Commerce has also analyzed

 additional factors, as appropriate on a case-by-case basis, to determine if circumvention of the

 order is taking place. 27 Such additional factors have included the circumstances under which the

 products enter the United States, the timing of the entries during the circumvention review

 period, and the quantity of the merchandise entered during the circumvention review period. 28

         B. Commerce’s Five-Factor Test Demonstrates that Saha Thai’s “Line Pipe”
            Involves a Minor Alteration of Its Subject Standard Pipe

         As discussed below, each of the five factors that Commerce traditionally examines in

 circumvention inquiries shows that the “line pipe” being shipped by Saha Thai to the United

 States involves a minor alteration in form or appearance of subject standard pipe.

                         1. Physical Characteristics

         In terms of physical characteristics, there are no differences between the standard pipe

 being produced and sold by Saha Thai and the “line pipe” that is being shipped to the United

 States. Indeed, the available evidence shows that Saha Thai is not capable of actually producing

 line pipe with physical characteristics that are different from its subject standard pipe.

 According to its company website, Saha Thai produces standard pipe, specializing in black steel


 26
         Ceramark Tech., Inc. v. United States, 11 F. Supp. 3d 1317, 1325 (Ct. Int’l Trade 2014); see also
         Preliminary Determination of Circumvention of Antidumping Order; Cut-to-Length Carbon Steel
         Plate from Canada, 65 Fed. Reg. 64926, 64929 (Dep’t Commerce Oct. 31, 2000), unchanged in
         final results, 66 Fed. Reg. 7617, 7618 (Jan. 24, 2001) (“Canadian Plate”); Final Results of Anti-
         Circumvention Review of Antidumping Order: Corrosion-Resistant Carbon Steel Flat Products
         From Japan, 68 Fed. Reg. 33676, 33679 (Dep’t Commerce June 5, 2003).
 27
         See, e.g., Canadian Plate, 65 Fed. Reg. at 64929.
 28
         Id.


                                                     8
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 825 of 1077
               Barcode:3789121-01 A-549-502
                      Barcode:3918328-02    CIRC - SCO
                                         A-549-502 Anti-Circumvention
                                                         Scope InquiryInquiry
                                                                        - Line-Pipe
                                                                                 Line Pipe
                                                                                PUBLIC VERSION


 pipe, galvanized steel pipe, furniture steel pipe, and blue-painted steel pipe. 29 Nowhere on its

 website does Saha Thai indicate that it produces line pipe. 30

         Saha Thai’s recent submissions in the administrative reviews of the Order at Commerce

 also show a lack of separate line pipe capabilities. For instance, in its Section A Response

 submitted in the 2017-2018 review for the Order, Saha Thai stated that it has “two pipe

 production facilities in Thailand.” 31 The first location is in Samutprakarn, approximately 20

 kilometers outside of Bangkok. 32 Saha Thai stated that this facility produces “carbon steel pipe

 and tube (black, painted and galvanized), furniture tube, square and rectangular tube, and flat

 bar.” 33 Saha Thai’s second facility is located in Ayutthaya and, according to Saha Thai’s Section

 A Response, it produces “black and painted carbon steel pipe and tube, rectangular tube, flat bar,

 metal sheet and corrugated roofing material.” 34 None of these products appear to be line pipe

 with physical characteristics that is distinct from Saha Thai’s subject standard pipe.

         Saha Thai’s Section D Response in the 2017-2018 review provides additional

 information regarding Saha Thai’s two pipe facilities, noting their production of both subject

 merchandise and non-subject merchandise. 35 The response states that the Samutprakarn facility



 29
         Saha Thai Website Excerpts, attached at Exhibit 4.
 30
         Id.
 31
         See Saha Thai’s Section A Questionnaire Response in Circular Welded Carbon Steel Pipe and
         Tubes from Thailand (AR 17-18) (July 27, 2018) (Public Verso ion), excerpts attached as Exhibit
         5 (“Sec. A Questionnaire AR 17-18”) at 6.
 32
         Sec. A Questionnaire AR 17-18 at 6.
 33
         Sec. A Questionnaire AR 17-18 at 6.
 34
         Sec. A Questionnaire AR 17-18 at 7.
 35
         Merchandise under consideration refers generally to all products within the scope of the review
         sold in any market. See Saha Thai’s Section D Questionnaire Response in Circular Welded

                                                     9
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21       Page 826 of 1077
                  Barcode:3789121-01 A-549-502
                         Barcode:3918328-02    CIRC - SCO
                                            A-549-502 Anti-Circumvention
                                                            Scope InquiryInquiry
                                                                           - Line-Pipe
                                                                                    Line Pipe
                                                                                   PUBLIC VERSION


 produces subject merchandise including “circular welded carbon steel pipe in various surface

 finishes (black, varnished, painted, and galvanized) and end finishes (plain end, threaded, and

 threaded and coupled).” 36 Saha Thai also highlights that the non-subject merchandise produced

 at the Samutprakarn plant includes “non-circular tubes (rectangular, square, and C shape) and

 flat bar.” 37 Regarding the Ayutthaya plant, Saha Thai states in its Section D Response that in

 terms of subject merchandise, the plant “produces black carbon steel pipe, ranging in sizes from

 3/8 inches to 8 inches in diameter” and that non-subject “production at the Ayutthaya plant

 consists of a limited volume of corrugated roofing sheet.” 38 This information provides a

 complete picture of Saha Thai’s pipe production capabilities, which do not include line pipe. It is

 quite clear then, from its own admission, that Saha Thai’s production capabilities do not include

 the production of line pipe with physical characteristics that are different from subject standard

 pipe. 39

            The bottom line is that Saha Thai’s inability to produce line pipe means that the physical

 characteristics of the merchandise being shipped to the United States as “line pipe” are not

 significantly different from the physical characteristics of the subject standard pipe that is

 produced and sold by Saha Thai. To the contrary, the merchandise being shipped as “line pipe”




            Carbon Steel Pipe and Tubes from Thailand (AR 17-18) (Aug. 28, 2018) (“Sec. D Questionnaire
            AR 17-18”) at 3, attached as Exhibit 6.
 36
            Id. at 4-5.
 37
            Id. at 5.
 38
            Id.
 39
            See also API Certifications Thailand, attached at Exhibit 9 (showing that Saha Thai’s application
            for an API certificate is still currently pending).

                                                       10
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21   Page 827 of 1077
               Barcode:3789121-01 A-549-502
                      Barcode:3918328-02    CIRC - SCO
                                         A-549-502 Anti-Circumvention
                                                         Scope InquiryInquiry
                                                                        - Line-Pipe
                                                                                 Line Pipe
                                                                                PUBLIC VERSION


 can only involve a minor alteration in form or appearance that allows it to be entered into the

 United States as “line pipe.”

         The bill of lading data regarding Saha Thai’s shipments of “line pipe” also show that

 there are no significant differences in the physical characteristics between subject standard pipe

 and the merchandise being entered into the United States as “line pipe.” Specifically, for line

 entries 1576, 1585, and 1670 in the bill of lading data, the full commodity descriptions on the

 bills of lading indicate that the shipments include “prime quality ERW steel line pipe

 manufactured in accordance with ASTM A53.” 40 However, as discussed above, line pipe is

 produced to API 5L standards, while standard pipe is produced to ASTM standards. The fact

 that Saha Thai’s shipments of “line pipe” are being produced and marketed based on the ASTM

 standards that govern the physical characteristics of subject standard pipe, shows that the

 physical characteristics of this “line pipe” are identical to subject standard pipe, except for

 extremely minor alterations that allow the merchandise to be imported into the United States as

 “line pipe.”

                         2. Expectations of Ultimate Users

         The expectations of the ultimate users of the merchandise being shipped as “line pipe” by

 Saha Thai also show that this merchandise involves a minor alteration of subject standard pipe.

 As mentioned above, nowhere on Saha Thai’s company website does the company indicate that

 it produces line pipe, creating no expectation from ultimate users that Saha Thai produces line

 pipe. 41 Instead, the company showcases its production and specializations in standard pipe. 42


 40
         Bill of Lading Data, attached at Exhibit 2.
 41
         Saha Thai Website Excerpts, attached at Exhibit 4.
 42
         Id.


                                                       11
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21     Page 828 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe
                                                                             PUBLIC VERSION


 Likewise, because Saha Thai has no API license to produce line pipe, the ultimate users of the

 merchandise would expect to be able to use the merchandise only in standard pipe applications –

 not any line pipe applications.

         As discussed above, line pipe is produced to API 5L specifications. API 5L certificates

 are issued by the American Petroleum Institute to provide uniform standards for pipe used in the

 oil and gas industries. 43 To verify that pipe is line pipe that can be used in the oil and gas

 industries, specific and technical inspections must take place. These inspections indicate the

 “strength of the steel, process of manufacture, product specification levels, heat treatment, and

 test pressure of the pipe.” 44 The rigorous certification process serves as a proxy for

 individualized testing and ensures fairness in the steel pipe industry for both business and

 consumers. 45

         Saha Thai is not certified to produce API 5L line pipe. A search of API 5L certifications

 held by Thai companies on a database maintained by the American Petroleum Institute shows no

 API 5L certifications for Saha Thai. 46 Furthermore, as discussed above, the bill of lading data

 show that the merchandise being entered as “line pipe” is produced to the ASTM standards that

 govern subject standard pipe. As a result, the ultimate users of this merchandise would not

 expect to be able to use the merchandise in actual line pipe applications – i.e., for transportation

 of gas, oil, or water in a pipeline or utility distribution system. The ultimate users would instead


 43
         API Website Excerpts, attached as Exhibit 7.
 44
         Large Diameter Welded Pipe from Canada, China, Greece, India, Korea, and Turkey, Inv. Nos.
         701-TA-593-596 and 731-TA-1401-1406, USITC Pub. 4768 (Mar. 2018) (Preliminary
         Determination) at 8, attached as Exhibit 8.
 45
         API Website Excerpts, attached as Exhibit 7.
 46
         API Certifications Thailand, attached at Exhibit 9.


                                                    12
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 829 of 1077
               Barcode:3789121-01 A-549-502
                      Barcode:3918328-02    CIRC - SCO
                                         A-549-502 Anti-Circumvention
                                                         Scope InquiryInquiry
                                                                        - Line-Pipe
                                                                                 Line Pipe
                                                                                PUBLIC VERSION


 expect that the merchandise can only be used in typical standard pipe applications – i.e., for low-

 pressure conveyance of air, steam, gas, water, oil, or other fluids for mechanical applications in

 machinery, buildings, sprinkler systems, irrigation systems, and water wells rather than in pipe

 lines or utility distribution systems.

                         3. Use of the Merchandise

         Consistent with the expectations of the ultimate users, the actual use of the merchandise

 being entered as “line pipe” is identical or similar to the use of subject standard pipe. Again,

 because Saha Thai is not certified to produce pipe to API 5L specifications, and because the

 merchandise being entered as “line pipe” is produced to ASTM certifications, the only proper

 use for this merchandise is standard pipe applications.

         In addition, Saha Thai’s own website confirms that its pipe is used only for standard pipe

 applications and not for line pipe applications. For example, Saha Thai states its “{b}lack steel

 pipes are widely used in construction and in other industrial projects.” 47 Similarly, Saha Thai

 states that its “galvanized steel pipes are most often used for water pipelines, air conditioning

 systems, and many other applications.” 48 Saha Thai’s description of its furniture steel pipe

 indicates that it is used for making steel furniture. 49 Saha Thai states that its blue-painted steel

 pipes “are suitable for common constructions, such as roofs, scaffolds, columns, beams, doors,

 fences, and general decorative installations.” 50 Finally, Saha Thai identifies three main usages

 for its black steel pipe and galvanized steel pipe: (1) steel pipe for water and other liquid supply


 47
         Saha Thai Website excerpts, attached at Exhibit 4 at Product Capability.
 48
         Id.
 49
         Id.
 50
         Id.


                                                    13
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
         Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21   Page 830 of 1077
             Barcode:3789121-01 A-549-502
                    Barcode:3918328-02    CIRC - SCO
                                       A-549-502 Anti-Circumvention
                                                       Scope InquiryInquiry
                                                                      - Line-Pipe
                                                                               Line Pipe
                                                                              PUBLIC VERSION


 “in high buildings such as water supply pipe, fire extinguisher pipe, and pipe for air conditioner

 system”; (2) steel pipe for “structure works such as pylons, beams, work platform, and roof

 structures”; and (3) steel pipe for general use “such as electricity line pine, fencing and door

 work of buildings, and other decoration works.” 51 Nowhere does Saha Thai indicate that any of

 its pipe can be used for line pipe applications such as the conveyance of oil and gas in

 distribution systems.

                           4. The Channels of Marketing

          The channels of marketing through which Saha Thai has shipped its “line pipe” are

 identical to the channels of marketing through which Saha Thai has shipped subject standard

 pipe. First of all, Saha Thai does not advertise line pipe separately from standard pipe on its

 website or in its product brochure. In addition, Saha Thai does not sell “line pipe” to any

 customer to whom it did not previously sell standard pipe. According to the bill of lading data,

 the only U.S. importer of Saha Thai’s “line pipe” is Master Pipe, and Master Pipe had only been

 importing standard pipe from Saha Thai prior to April 2018, when it began importing “line pipe”

 from Saha Thai after the filing of a PMS allegation in the 2016-2017 review. 52 Finally, Master

 Pipe also markets all of the pipe that it imports from Saha Thai in a common manner. 53 Thus,

 this factor also supports a finding of circumvention through minor alterations of subject standard

 pipe.




 51
          Id. at Specification.
 52
          Bill of Lading Data, attached at Exhibit 2.
 53
          Master Pipe Distribution Company Website Excerpts, attached at Exhibit 10.


                                                        14
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21   Page 831 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe
                                                                             PUBLIC VERSION


                         5. The Cost of Any Minor Alteration

         As discussed above, the merchandise produced by Saha Thai and being entered as “line

 pipe” cannot be produced to API 5L specifications with an API monogram. Indeed, the bill of

 lading data indicate it is being produced to ASTM specifications. Thus, the minor alterations in

 form or appearance that Saha Thai is making to allow the pipe to be entered as “line pipe” are

 clearly inconsequential and do not result in Saha Thai incurring any significant additional costs.

 Furthermore, even if Saha Thai’s “line pipe” did conform to API 5L specifications, the

 difference in cost between standard pipe and API 5L with the same outside diameter is

 approximately 10% - a cost difference which reflects a requirement for thicker steel substrate in

 line pipe compared to standard pipe because of the narrower tolerances and additional testing

 associated with line pipe.

         C. Other Relevant Factors Also Support a Finding of Circumvention

         In addition to the five factors discussed above, Commerce has also analyzed factors such

 as the circumstances under which the products enter the United States, the timing of the entries

 during the circumvention review period, and the quantity of the merchandise entered during the

 circumvention review period. 54 These factors also show that Saha Thai is circumventing the

 Order through its shipments of “line pipe.” Saha Thai, a Thai producer that has historically

 exported standard pipe to the United States and has been subject to the Order since the original

 investigation, only began to ship merchandise identified as “line pipe” to the United States

 shortly after it became apparent that the dumping margin applicable to Saha Thai could increase

 due to the filing of a PMS allegation in the 2016-2017 review of the Order. Saha Thai does not




 54
         See, e.g., Canadian Plate, 65 Fed. Reg. at 64929.


                                                    15
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21        Page 832 of 1077
               Barcode:3789121-01 A-549-502
                      Barcode:3918328-02    CIRC - SCO
                                         A-549-502 Anti-Circumvention
                                                         Scope InquiryInquiry
                                                                        - Line-Pipe
                                                                                 Line Pipe
                                                                                PUBLIC VERSION


 appear to produce line pipe, however, and does not have an API 5L certification, which is the

 standard that governs line pipe. These factors show that Saha Thai’s shipments of “line pipe” are

 actually comprised of standard pipe that has undergone minor alterations in form or appearance

 in an attempt to circumvent the Order and avoid duties.

         D. There Is No Reason to Exclude “Line Pipe” from the Scope of the Orders

         The circumvention allegation in this case is not barred by the Federal Circuit’s holding in

 Wheatland Tube Co. v. United States. 55 In Wheatland, the Federal Circuit upheld Commerce’s

 determination not to conduct a minor alterations inquiry in response to an allegation that exports

 of API 5L line pipe and dual-certified pipe from Brazil, Korea, and Mexico were circumventing

 antidumping duty orders on standard pipe from these countries because the exports in question

 were being sold for use in standard pipe applications. 56 However, the scope of the antidumping

 orders in that proceeding specifically stated that “{s}tandard pipe that is dual or triple

 certified/stenciled that enters the U.S. as line pipe of a kind used for oil or gas pipelines is also

 not included in this investigation.” 57 Commerce declined to conduct a minor alterations inquiry,

 and the Federal Circuit upheld this decision. The Federal Circuit explained that to conduct a

 minor alterations inquiry, “Commerce would have had to conclude that section 1677j(c) and

 section 353.29 of the regulations authorize it to interpret the scope of an antidumping order to

 cover an article that the order expressly and unambiguously excludes from the kind or class of

 article covered by it.” 58


 55
         Wheatland Tube Co. v. United States, 161 F.3d 1365 (Fed. Cir. 1998).
 56
         Id.
 57
         Id.
 58
         Id.


                                                   16
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 833 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe
                                                                             PUBLIC VERSION


         Here, in contrast to the scope language at issue in Wheatland, the scope language of the

 Order does not expressly and unambiguously exclude line pipe. 59 Thus, there is nothing in the

 holding of Wheatland or the scope of the Order that would prohibit Commerce from determining

 that the “line pipe” being shipped by Saha Thai should be covered by the Order.

 III.    CONCLUSION

         For the foregoing reasons, Petitioners respectfully request that Commerce determine that

 imports of “line pipe” manufactured by Saha Thai are circumventing the Order and that such

 imports should be treated as subject to the Order with duties imposed accordingly.




 59
         Circular Welded Carbon Steel Pipes and Tubes from Thailand, 83 Fed. Reg. 51,927 (Dep’t
         Commerce Oct. 15, 2018).


                                                  17
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 834 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe
                                                                             PUBLIC VERSION


 REQUEST FOR BUSINESS PROPRIETARY TREATMENT

         Petitioners request proprietary treatment for information designated as proprietary in this

 submission pursuant to Commerce’s regulations codified at 19 C.F.R. §§ 351.202(d) and

 351.304. Business proprietary information is enclosed in single brackets (“[ ]”). The information

 for which the Petitioner requests proprietary treatment is located at Exhibit 2 and consists of the

 names of individuals or organizations that provided price, cost, and other production, freight,

 sales or market information, information which would tend to identify those individuals or

 organizations, and other information that would cause harm to the submitters’ competitive

 position. See 19 C.F.R. § 351.105(c)(9)).



                                       Respectfully submitted,


  /s/ Roger B. Schagrin                             /s/ Alan H. Price
  Roger B. Schagrin, Esq.                           Alan H. Price, Esq.
  Christopher T. Cloutier, Esq.                     Robert E. DeFrancesco, III, Esq.
  Luke A. Meisner, Esq.                             Cynthia C. Galvez, Esq.
  SCHAGRIN ASSOCIATES                               Elizabeth S. Lee, Esq.
  900 Seventh Street, N.W.                          WILEY REIN LLP
  Suite 500                                         1776 K Street, N.W.
  Washington, DC 20001                              Washington, DC 20006
  (202) 223-1700                                    (202) 719-7000

  Counsel to Wheatland Tube Company                 Counsel to Independence Tube Corp. and
                                                    Southland Tube, Inc.




                                                  18
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 835 of 1077
                 Barcode:3789121-01 A-549-502
                        Barcode:3918328-02    CIRC - SCO
                                           A-549-502 Anti-Circumvention
                                                           Scope InquiryInquiry
                                                                          - Line-Pipe
                                                                                   Line Pipe




                                 REPRESENTATIVE CERTIFICATION

   I, Robert E. DeFrancesco, III, with Wiley Rein LLP, counsel to Independence Tube Corporation,
   a Nucor company, and Southland Tube, Incorporated, a Nucor company, certify that I have read
   the attached submission of Request for Circumvention Ruling Pursuant to Section 781(c) of the
   Tariff Act of 1930, filed on February 1, 2019, pursuant to the Anti-Circumvention Inquiry (Minor
   Alteration) under the antidumping duty order on Circular Welded Carbon Steel Pipes and Tubes
   from Thailand, Case No. A-549-502. In my capacity as counsel of this submission, I certify that
   the information contained in this submission is accurate and complete to the best of my knowledge.
   I am aware that U.S. law (including, but not limited to, 18 U.S.C. § 1001) imposes criminal
   sanctions on individuals who knowingly and willfully make material false statements to the U.S.
   Government. In addition, I am aware that, even if this submission may be withdrawn from the
   record of the AD proceeding, the U.S. Department of Commerce may preserve this submission,
   including a business proprietary submission, for purposes of determining the accuracy of this
   certification. I certify that a copy of this signed certification will be filed with this submission to
   the U.S. Department of Commerce.


                                                      Signature:
                                                                       Robert E. DeFrancesco, III
   Date: February 1, 2019




    14235889.2

Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21   Page 836 of 1077
               Barcode:3789121-01 A-549-502
                      Barcode:3918328-02    CIRC - SCO
                                         A-549-502 Anti-Circumvention
                                                         Scope InquiryInquiry
                                                                        - Line-Pipe
                                                                                 Line Pipe




                                   COMPANY CERTIFICATION

  I, Douglas R. Gunson, Legal Counsel, currently employed by Nucor Corporation, parent company
  of Independence Tube Corporation and Southland Tube, Incorporated, certify that I prepared or
  otherwise supervised the preparation of the attached submission of Request for Circumvention
  Ruling Pursuant to Section 781(c) of the Tariff Act of 1930, filed on February 1, 2019, pursuant
  to the Anti-Circumvention Inquiry (Minor Alteration) under the antidumping duty order on
  Circular Welded Carbon Steel Pipes and Tubesfrom Thailand, Case No. A-549-502. I certify that
  the public information and any business proprietary information of Nucor Corporation and its
  subsidiaries contained in this submission is accurate and complete to the best of my knowledge. I
  am aware that the information contained in this submission may be subject to verification or
  corroboration (as appropriate) by the U.S. Department of Commerce. I am also aware that U.S.
  law (including, but not limited to, 18 U.S.C. § 1001) imposes criminal sanctions on individuals
  who knowingly and willfully make material false statements to the U.S. Government. In addition,
  I am aware that, even if this submission may be withdrawn from the record of the AD proceeding,
  the U.S. Department of Commerce may preserve this submission, including a business proprietary
  submission, for purposes of determining the accuracy of this certification. I certify that a copy of
  this signed certification will be filed with this submission to the U.S. Department of Commerce.


                                                              �
                                                s;gru,,,ro,
                                                                  Douglas R. Gunson

  Date:-------------
        February 1, 2019




  13932220.6

Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 837 of 1077
              Barcode:3789121-01 A-549-502
                     Barcode:3918328-02    CIRC - SCO
                                        A-549-502 Anti-Circumvention
                                                        Scope InquiryInquiry
                                                                       - Line-Pipe
                                                                                Line Pipe




                                             Certification



          I, Kevin Kelly, currently employed by the Wheatland Tube Company, certify that I have
 prepared or otherwise supervised the preparation of the Request for Circumvention Ruling
 pursuant to the antidumping duty order on Circular Welded Carbon Steel Pipes and Tubes from
 Thailand (A-549-502).
          I certify that the information contained in this submission is accurate and complete to the
 best of my knowledge. I am aware that the information contained in this submission may be
 subject to verification or corroboration (as appropriate) by the U.S. Department of Commerce. I
 am also aware that U.S. law (including, but not limited to, 18 U.S.C. 1001) imposes criminal
 sanctions on individuals who knowingly and willfully make material false statements to the U.S.
 Government. In addition, I am aware that, even if this submission may be withdrawn from the
 record of the AD/CVD proceeding, the Department may preserve this submission, including a
 business proprietary submission, for purposes of determining Lhe acwracy of this certification. I
 certify that I am filing a copy of this signed certification with this submission to the U.S.
 Department of Commerce and that I will retain the original for a five-year period commencing
 with the filing of this document. The original will be available for inspection by U.S. Department
 of Commerce officials.


 Signature:        £��
              --�.-�
                   �'---------,7-�---------------------


 Date:             //�di/Ii
         ----..:........,7"------'-----'---------------------




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 838 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                                        Counsel Certification


         I, Luke A. Meisner, counsel to Wheatland Tube Company, certify that I have prepared or
 otherwise supervised the preparation of the attached Request for Circumvention Ruling pursuant
 to the antidumping duty order on Circular Welded Carbon Steel Pipe and Tubes from Thailand
 (A-549-502).
         In my capacity as counsel of this submission, I certify that the information contained in
 this submission is accurate and complete to the best of my knowledge. I am aware that U.S. law
 (including, but not limited to, 18 U.S.C. § 1001) imposes criminal sanctions on individuals who
 knowingly and willfully make material false statements to the U.S. Government. In addition, I
 am aware that, even if this submission may be withdrawn from the record of the AD/CVD
 proceeding, the Department may preserve this submission, including a business proprietary
 submission, for purposes of determining the accuracy of this certification. I certify that a copy of
 this signed certification will be filed with this submission to the U.S. Department of Commerce.


 Signature: � �, �


 Date: __            ----'----l 1_,__/S\ / l Of_.________
                             __..J1--




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 839 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe




                          CERTIFICATE OF SERVICE
                 Circular Welded Carbon Steel Pipes and Tubes from Thailand
                                        A-549-502
                                      Scope Inquiry


            I, Ariana Mercado, hereby certify that copies of the attached public document
     were served today, January 31, 2019, via first class mail upon the following parties:


     Lizbeth R. Levinson, Esq.
     Kutak Rock LLP
     1101 Connecticut Ave., NW
     Suite 1000
     Washington, DC 20036-4374

     Daniel L. Schneiderman, Esq.
     King & Spalding, LLP
     1700 Pennsylvania Avenue, NW
     Washington, DC 20006-4706

     McAllister Jimbo, Esq.
     O'Melveny & Myers LLP
     1625 Eye Street, NW
     Washington, DC 20006-4001

     Frederick P. Waite, Esq.
     Vorys, Sater, Seymour and Pease LLP
     1909 K Street, NW
     Ninth Floor
     Washington, DC 20006-1152




                                                            c&;:f           ,�

                                                       Ariana Mercado, Paralegal
                                                       SCHAGRIN ASSOCIATES
                                                                                    -:---

                                                                                           ·-1--




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21    Page 840 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe

                                        LIST OF EXHIBITS


  Exhibit                                  Description                                  BPI/Public

             Certain Circular Welded Pipe and Tube from Brazil, India, Korea,
             Mexico, Taiwan, Thailand, and Turkey, Inv. Nos.
     1                                                                                     Public
             701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536,
             USITC Pub. 4754, I-14-15 (Jan. 2018) (Fourth Review)

     2       Bill of Lading Data                                                            BPI

             Memorandum re: Antidumping Duty Administrative Review of
             Circular Welded Steel Pipes and Tubes from Thailand: Post-
     3                                                                                     Public
             Preliminary Decision Memorandum on Particular Market Situation
             Allegation (Dep’t Commerce Aug. 31, 2018)

     4       Saha Thai Website Excerpts                                                    Public

             Saha Thai’s Section A Questionnaire Response in Circular Welded
     5       Carbon Steel Pipe and Tubes from Thailand (AR 17-18) (July 27,                Public
             2018) (Public Version)

             Saha Thai’s Section D Questionnaire Response in Circular Welded
     6       Carbon Steel Pipe and Tubes from Thailand (AR 17-18) (Aug. 28,                Public
             2018) (Public Version)

     7       API Website Excerpts                                                          Public

             Large Diameter Welded Pipe from Canada, China, Greece, India,
             Korea, and Turkey, Inv. Nos. 701-TA-593-596 and 731-TA-1401-
     8                                                                                     Public
             1406, USITC Pub. 4768 (Mar. 2018)
             (Preliminary Determination)

     9       API Certifications Thailand                                                   Public

     10      Master Pipe Distribution Company Website Excerpts                             Public




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 841 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                           EXHIBIT 1




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 842 of 1077
             Barcode:3789121-01 A-549-502
                    Barcode:3918328-02    CIRC - SCO
                                       A-549-502 Anti-Circumvention
                                                       Scope InquiryInquiry
                                                                      - Line-Pipe
                                                                               Line Pipe




     Certain Circular Welded Pipe and Tube
       from Brazil, India, Korea, Mexico,
         Taiwan, Thailand, and Turkey

          Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271,273,
                         532-534, and 536 (Fourth Review)




Publication 4754                                                                   January 2018




                                        Washington, DC 20436

 Filed By: rschagrin@schagrinassociates.com,
             Filed By: Toni Page, Filed Date: Filed Date:
                                               12/6/19 2:441/31/19 4:12 PM, Status:
                                                             PM, Submission  Submission Status: Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 843 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe




          U.S. International Trade Commission

                                      COMMISSIONERS

                             Rhonda K. Schmidtlein, Chairman
                             David S. Johanson, Vice Chairman
                                   Irving A. Williamson
                                  Meredith M. Broadbent




                                      Catherine DeFilippo
                                     Director of Operations

                                           Staff assigned
                               Amelia Shister, Investigator
                            Daniel Matthews, Industry Analyst
                                   Brian Allen, Attorney
                         Nathanael Comly, Supervisory Investigator




                                  Address all communications to
                                    Secretary to the Commission
                           United States International Trade Commission
                                       Washington, DC 20436
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 844 of 1077
             Barcode:3789121-01 A-549-502
                    Barcode:3918328-02    CIRC - SCO
                                       A-549-502 Anti-Circumvention
                                                       Scope InquiryInquiry
                                                                      - Line-Pipe
                                                                               Line Pipe




           U.S. International Trade Commission
                                         Washington, DC 20436
                                             www.usitc.gov




     Certain Circular Welded Pipe and Tube
       from Brazil, India, Korea, Mexico,
         Taiwan, Thailand, and Turkey

          Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271,273,
                         532-534, and 536 (Fourth Review)




Publication 4754                                                                   January 2018
 Filed By: rschagrin@schagrinassociates.com,
             Filed By: Toni Page, Filed Date: Filed Date:
                                               12/6/19 2:441/31/19 4:12 PM, Status:
                                                             PM, Submission  Submission Status: Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 845 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 846 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                                             CONTENTS
                Page
 Determinations.1
Views of the Commission.3

 Information obtained in these reviews.1-1
   Background.1-1
   Responses to the Commission's Notice of Institution.1-1
      Individual responses.1-1
      Party comments on adequacy.1-2
   Recent developments in the industry.1-3
   The original investigation and subsequent reviews.1-4
      The original investigations.1-4
      Subsequent five-year reviews.1-5
   Prior related investigations.1-7
      Related title VII investigations.1-7
      Related safeguard investigations.1-9
   Pending litigation.1-11

   The product.1-11
      Commerce's scope.1-11
      Description and applications.1-14
      Manufacturing process.1-17

      U.S. tariff treatment.1-18
      The definition of the domestic like product.1-18
   Actions at Commerce.1-19
      Company revocations.1-19
      Changed circumstances reviews.1-20
      Current five-year reviews.1-20




                                                   I

Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 847 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                                             CONTENTS
                                        Page
   The industry in the United States.1-20

      U.S. producers.1-20

      Definition of the domestic industry and related party issues.1-21

      U.S. producers' trade and financial data.1-22

   U.S. imports and apparent consumption.1-22

      U.S. importers.1-22

      U.S. imports.1-23

      Apparent U.S. consumption and market shares.1-25

   Cumulation considerations.1-28

   The industry in Brazil.1-29

   The industry in India.1-31

   The industry in Korea.1-33

   the industry in Mexico.1-35

   The industry in Taiwan.1-37

   The industry in Thailand.1-39

   The industry in Turkey.1-41

   Antidumping or countervailing duty orders in third-country markets.1-43

   The global market.1-44

 Appendixes

   A. Federal Register notices. A-1

    B. Company-specific data. B-1

   C. Summary data. C-1

    D. Purchaser questionnaire responses. D-1



 Note.—Information that would reveal confidential operations of individual concerns may not
 be published and therefore has been deleted. Such deletions are indicated by asterisks.




                                                   II

Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
         Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21          Page 848 of 1077
             Barcode:3789121-01 A-549-502
                    Barcode:3918328-02    CIRC - SCO
                                       A-549-502 Anti-Circumvention
                                                       Scope InquiryInquiry
                                                                      - Line-Pipe
                                                                               Line Pipe




 Table 1-3 -Continued
 CWP: Commerce's scope definitions
 Turkey            CVD                ...certain welded carbon steel pipe and tube with an outside diameter of
                   701-TA-253         0.375 inch or more, but not over 16 inches, of any wall thickness (pipe and tube)
                                      from Turkey. These products are currently provided for under the HTS as item
                                      numbers 7306.30.10, 7306.30.50, and 7306.90.10.^
 Turkey            AD                ...circular welded non-alloy steel pipes and tubes, of circular cross-section, not
                   731-TA-273        more than 406.4 millimeters (16 inches) in outside diameter, regardless of wall
                                     thickness, surface finish (black, or galvanized, painted), or end finish (plain end,
                                     beveled end, threaded and coupled). Those pipes and tubes are generally
                                     known as standard pipe, though they may also be called structural or mechanical
                                     tubing in certain applications. Standard pipes and tubes are intended for the
                                     low-pressure conveyance of water, steam, natural gas, air, and other liquids and
                                     gases in plumbing and heating systems, air conditioner units, automatic
                                     sprinkler systems, and other related uses. Standard pipe may also be used for
                                     light load-bearing and mechanical applications, such as for fence tubing, and for
                                     protection of electrical wiring, such as conduit shells. The scope is not limited to
                                     standard pipe and fence tubing, or those types of mechanical and structural pipe
                                     that are used in standard pipe applications. All carbon steel pipes and tubes within
                                     the physical description outlined above are included in the scope of this order,
                                     except for line pipe, oil country tubular goods, boiler tubing, cold-drawn or cold
                                     rolled mechanical tubing, pipe and tube hollows for redraws, finished scaffolding,
                                     and finished rigid conduit. Imports of these products are currently classifiable
                                     under the following HTS subheadings: 7306.30.1000, 7306.30.5025, 7306.30.5032,
                                     7306.30.5040, 7306.30.5055, 7306.30.5085, and 7306.30.5090.
 ^ During the third review of this investigation, the Commission did not believe any material within the scope was
 classifiable in HTS 7306.90.10


 Source: Commerce continuation orders (77 FR 41967).



                                        Description and applications^^


         Steel pipes and tubes are generally produced in various grades of carbon, alloy, or
 stainless steel. Tubular products frequently are distinguished by the following six end uses as
 defined by the American Iron and Steel Institute ("AISI").


          Standard pipe is ordinarily used for low-pressure conveyance of air, steam, gas, water,
     •    oil, or other fluids for mechanical applications. It is used primarily in machinery,
          buildings, sprinkler systems, irrigation systems, and water wells rather than in pipe lines




       Unless otherwise noted, this information is based on Circular Welded Pipe and Tube from Brazil,
 India, Korea, Mexico, Taiwan, Thailand, and Turkey, 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534
 and 536, USITC Publication INV-KK-060, May 2012, pp. 1-29 through 1-32.


                                                         1-14
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
         Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 849 of 1077
             Barcode:3789121-01 A-549-502
                    Barcode:3918328-02    CIRC - SCO
                                       A-549-502 Anti-Circumvention
                                                       Scope InquiryInquiry
                                                                      - Line-Pipe
                                                                               Line Pipe




          or utility distribution systems. It may carry fluids at elevated temperatures which are
          not subject to external heat applications. It is usually produced in standard diameters
          and wall thicknesses to ASTM specifications.

     •    Line pipe is used for transportation of gas, oil, or water generally in a pipeline or utility
          distribution system. It is produced to API-5L and American Water Works Association
          ("AWWA") specifications.

     •    Structural pipe and tubing is generally used for structural or loadbearing purposes above
          ground by the construction industry, as well as for structural purposes in ships, trailers,
          farm equipment, and other similar uses. It is produced in nominal wall thicknesses and
          sizes to ASTM specifications in round, square, rectangular, or other cross-sectional
          shapes.

     •    Mechanical tubing is produced in a large number of shapes of varied chemical
          composition. It is not normally produced to meet any specification other than that
          required to meet the end use. It is produced to meet exact O.D. (outer diameter) and
          decimal wall thicknesses.


     •    Pressure tubing is used to convey fluids at elevated temperatures or pressures, or both,
          and is suitable to be subjected to heat applications. It is produced to exact O.D. and
          decimal wall thicknesses in sizes 0.5 inch to 6 inches O.D. inclusive, usually to
          specifications such as ASTM.


     •    Oil country tubular goods ("OCTG") are pipe produced to API specifications and used in
          wells in the oil and gas industries:

              o   Casing is the structural retainer for the walls of oil or gas wells and covers sizes
                  4.500 to 20 inches O.D. inclusive.

              o   Tubing is used within casing oil wells to convey oil to ground level and ordinarily
                  includes sizes 1.050 to 4.500 inches O.D. inclusive.

              o   Drill pipe is used to transmit power to a rotary drilling tool below ground level
                  and covers sizes to 2.375 to 6.750 inches O.D., inclusive.

          Standard pipe of non-alloy steel is the primary product within the scope of these
 reviews (see figure 1-1). Standard pipe is intended for the low-pressure conveyance of water,
 steam, natural gas, air, and other liquids and gases in plumbing and heating systems, air
 conditioning units, automatic sprinkler systems, and other related uses. Standard pipe may
 carry liquids at elevated temperatures but may not be subject to the application of external
 heat. It is made primarily to ASTM A53, A135, and A795 specifications, but can also be made to
 other specifications, such as British Standard ("BS") 1387. Since these standards often specify
 required engineering characteristics that overlap, a pipe also can be dual stenciled, meaning
 that the pipe is stamped with monograms signifying compliance with two different


                                                   1-15
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 850 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                           EXHIBIT 2




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 851 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe




       EXHIBIT NOT
  SUSCEPTIBLE TO PUBLIC
     SUMMARIZATION




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 852 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                           EXHIBIT 3




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21        Page 853 of 1077
                  Barcode; 3750571-01
             Barcode:3789121-01       A-549-502
                                 A-549-502
                    Barcode:3918328-02  A-549-502  Anti-A^p^eYifw’-Wff/HiSTft'teS^lBPARTMENT
                                           CIRC -REV
                                                   SCO  Circumvention
                                                         Scope InquiryInquiry
                                                                         - Line-Pipe Line Pipe      OF COMMERCE
                                                                    International Trade Administration
                                                                         Washington, D.C. 2D23D



                                                                                             A-549-502
                                                                              AR 03/01/2016-02/28/2017
                                                                                      Public Document
                                                                            AD/CVD Operations OVII: TP


 August 31, 2018

 MEMORANDUM TO:                    James Maeder
                                   Associate Deputy Assistant Secretary
                                    for Antidumping and Countervailing Duty Operations
                                    performing the duties of Deputy Assistant Secretary
                                    for Antidumping and Countervailing Duty Operations

 FROM:                             Edward Yang
                                   Senior Director, Office VII
                                   Antidumping and Countervailing Duty Operations

 SUBJECT:                          Antidumping Duty Administrative Review of Circular Welded
                                   Steel Pipes and Tubes from Thailand: Post-Preliminary Decision
                                   Memorandum on Particular Market Situation Allegation


 I.      Summary

 The Department of Commerce (Commerce) is conducting an administrative review of the
 antidumping duty (AD) order on circular welded steel pipes and tubes (pipes and tubes) from
 Thailand covering the period of review (POR) March 1, 2016, through February 28, 2017.
 During the course of this administrative review, Wheatland Tube EEC (the petitioner) alleged
 that a particular market situation (PMS) existed in Thailand during the POR. We have
 considered the information contained in the petitioner’s allegation, along with comments
 submitted by interested parties after the Preliminary Results} and have determined that there is
 sufficient evidence to show that the PMS alleged by the petitioner existed in the instant POR.

 II.     Background

 On February 5, 2018, the petitioner alleged that a PMS existed during the POR in Thailand with
 respect to hot-rolled coil (HRC), the largest input used to produce pipes and tubes, and that
 Commerce must use an alternative calculation methodology in place of the reported production
 costs.^



 ' See Circular Welded Carbon Steel Pipes and Tubes From Thailand: Preliminary Results of Antidumping Duty
 Administrative Review; 2016-2017, 83 FR 15127 and accompanying Preliminary Decision Memorandnm (PDM)
 (April 9, 2018) {Preliminary Results).
 ^ See Petitioner’s Letter, “Circnlar Welded Steel Pipes and Tnbes from Thailand: Particnlar Market Sitnation
 Allegation” dated Febmary 5, 2018 (Petitioner’s Febmary 5, 2018 PMS Allegation).

Filed By: rschagrin@schagrinassociates.com,
            Filed By;
            Filed By: Toni
                      Toni Page,
                           Page, Filed Date: Filed
                                 Filed Date;        Date:
                                              8/31/18
                                              12/6/19  2;361/31/19
                                                       2:44 PM,    4:12 PM, Status:
                                                                 Submission
                                                             PM, Submission  Submission
                                                                            Status;     Status: Approved
                                                                                    Approved
                                                                                     Approved
                                                                                                                IHTEftNATIONAl
                                                                                                                TRADE
                                                                                                                ADM INISTHATIDK
       Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21        Page 854 of 1077
             Barcode:3789121-01 A-549-502
                  Barcode:3750571-01      CIRC -REV
                                     A-549-502
                    Barcode:3918328-02 A-549-502  Anti  Circumvention
                                                    — -Admin
                                                  SCO    ScopeReview    Inquiry
                                                                      3/1/16
                                                                Inquiry          -Pipe
                                                                                    Line Pipe
                                                                             — 2/28/17
                                                                          - Line


 On March 21, 2018, we accepted the petitioner’s PMS allegation and gave interested parties an
 opportunity to comment.^ Pacific Pipe Public Co., Ltd. (Pacific Pipe) and Saha Thai Steel Pipe
 Public Co., Ltd. (Saha Thai), both mandatory respondents in the instant administrative review,
 timely filed comments in response to the petitioner’s PMS allegation.'* Additionally, we issued
 all three mandatory respondents (Pacific Pipe, Saha Thai, and Thai Premium Pipe Co., Ltd. (Thai
 Premium)) supplemental questionnaires regarding PMS issues.^ All three respondents filed
 timely responses to Commerce’s supplemental questionnaires.® The petitioner. Pacific Pipe, and
 Saha Thai subsequently filed additional comments regarding the PMS allegation.’ On April 9,
 2018, Commerce published the Preliminary Results of the instant administrative review.^ In the
 Preliminary Results, we stated that, due to the timing of the allegation, we intended to consider
 the PMS allegations prior to the final results.^

 III. Interested Parties’ Arguments

 Petitioner's Arguments

 The petitioner argues that the PMS in Thailand resulted from two sources of distortion to the cost
 of production (COP) of pipes and tubes during the POR.*® Both sources pertain to the price of
 HRC, which is the primary input in the production of CWP in Thailand.**

 First, the petitioner alleges that domestic subsidies, as evidenced by the U.S. CVD order*’
 against Thai HRC producers, distort the domestic prices of HRC. On this basis, the petitioner
 contends that Commerce should make an upwards adjustment to respondents’ acquisition costs
 for Thai-produced HRC by 2.38 percent.*’ Second, the petitioner argues that dumping,
 subsidization, and global overcapacity distorted the price of imported HRC in Thailand.


 ^ See Memorandum, “Antidumping Duly Administrative Review: Circular Welded Carbon Steel Pipes and Tubes
 from Thailand- Deadline for Submission of Factual Information Relating to Particular Market Situation Allegation,”
 dated March 21, 2018.
   See Pacific Pipe’s Letter, “Welded Circular Carbon Steel Pipe and Tube from Thailand: Amended Comments on
 Particular Market Situation Allegations,” dated March 21, 2018 (Pacific Pipe’s March 21, 2018 PMS Rebuttal
 Comments); and Saha Thai’s Letter, “Rebuttal Factual Information and Comments on Wheatland’s PMS Allegation
 Circular Welded Steel Pipes and Tubes from Thailand,” dated March 28, 2018 (Saha Thai’s March 28, 2018 PMS
 Rebuttal Comments).
 ^ See Commerce’s April 25, 2018 letters to Pacific Pipe, Saha Thai, and Thai Premium, “First Supplemental
 Questionnaire in the Antidumping Duty Administrative Review of Circular Welded Steel Pipes and Tubes from
 Thailand.”
   See Pacific Pipe’s May 8, 2018 First Supplemental Response (Pacific Pipe’s May 8, 2018 P' SQR); Saha Thai’s
 May 14, 2018 First Supplemental Response (Saha Thai’s May 14, 2018 P' SQR); and Thai Premium’s May 14,
 2018 First Supplemental Response (Thai Premium’s May 14, 2018 P' SQR).
 ’ See Petitioner’s Letter, “Comments on and Clarifying Factual Information regarding Pacific Pipe and Saha Thai
 Supplemental Questionnaire Responses” dated May 17, 2018 (Petitioner’s May 17, 2018 Comments re: Pacific
 Pipe’s and Saha Thai’s P' SQRs); Saha Thai’s Letter, “Request for Rejection of Petitioner’s May 17, 2018 Factual
 Submission” dated May 21, 2018; and Pacific Pipe’s Letter, “Request to Reject Petitioner’s Unsolicited New Factual
 Information” Dated June 1, 2018.
 * See Preliminary Results, 83 FR at 15129, and accompanying PDM.
 ^ Id., and accompanying PDM at 4.
    See Petitioner’s Febmary 5, 2018 PMS Allegation.
 “ See Petitioner’s Febmary 5, 2018 PMS Allegation.
    See Final Affirmative Countervailing Duty Determination: Certain Hot-Rolled Carbon Steel Flat
 Products from Thailand, 66 FR 50410 (October 3, 2001) {HRC from Thailand Order).
    See Petitioner’s Febmary 5, 2018 PMS Allegation at 11.

Filed By: rschagrin@schagrinassociates.com,
            Filed By;
            Filed By: Toni
                      Toni Page,
                           Page, Filed Date: Filed
                                 Filed Date;        Date:
                                              8/31/L8
                                              12/6/19  2;361/31/19
                                                       2:44 PM,    4:12 PM, Status:
                                                                 Submission
                                                             PM, Submission  Submission
                                                                            Status;     Status: Approved
                                                                                    Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40                        Filed 05/07/21        Page 855 of 1077
             Barcode:3789121-01 A-549-502
                  Barcode:3750571-01      CIRC -REV
                                     A-549-502
                    Barcode:3918328-02 A-549-502  Anti  Circumvention
                                                    — -Admin
                                                  SCO    ScopeReview    Inquiry
                                                                      3/1/16
                                                                Inquiry          -Pipe
                                                                                    Line Pipe
                                                                             — 2/28/17
                                                                          - Line


 Specifically, the petitioner maintains that global overcapacity drove a large surge of injuriously
 priced imports of HRC into Thailand, and the GOT reacted by imposing antidumping and
 safeguard duties on imports of HRC from numerous countries. The petitioner alleges that the
 GOT cited the increase in imports due to overcapacity when it reported the imposition of
 safeguard duties to the WTO.^"* The GOT determined that imports of HRC had increased at the
 expense of the domestic industry, driving down production, capacity utilization, profits, and
 employment. The petitioner claims that the second alleged source of the PMS results in the
 reported cost of producing exported pipes and tubes not accurately reflecting the COP of pipes
 and tubes in the ordinary course of trade. On this basis, the petitioner contends that Commerce
 should make an upward adjustment to respondents’ acquisition costs for imported HRC by the
 sum of all antidumping and safeguard duties imposed on imported HRC by the GOT during the
 POR.i'^

 Lastly, the petitioner claims that domestic Thai prices for HRC are distorted as a result of the
 GOT’s monitoring of domestic steel prices, which is “designed” to prevent Thai HRC producers
 from raising prices. The petitioner claims that the GOT’s monitoring activities benefit Thai
 producers of pipes and tubes and other downstream products because the monitoring activity is
 designed to prevent Thai HRC producers from raising their prices.^’

 Saha Thai's and Pacific Pipe's Arguments

 Saha Thai and Pacific Pipe each note that the CVD order on Thai hot-rolled carbon steel flat
 products^^ covered the POI of 1999, and argue that the PMS allegation has not shown how these
 “ancienf’ subsidies are evidence that either company’s HRC costs were distorted in the current
 POR.^^ Saha Thai also contends that because Commerce determined that the average useful life
 (AUL) in the steel industry was 15 years in the underlying investigation, any benefit from the
 nonrecurring subsidy (IPA Duty exemption on Machinery) was extinguished prior to the POR
 and that benefits from the IPA Tax Deduction program expired prior to the POR.^*’ Finally,
 Pacific Pipe argues that it does not purchase HRC from Thai producers that were found to benefit
 from Thai government subsidies.

 Saha Thai also argues that global steel overcapacity, and in particular HRC, does not meet the
 statutory criteria of a PMS because it is not unique to the Thai market, and, thus, it is not a


    The GOT stated that this “significant increase of imports was attributed to the adverse effect of global economic
 slowdown resulting from the Euro-Zone crisis and the recession in the United States causing the oversupply of steel
 products in the countries of major steel producers. Hence, the major steel producers needed to export their products
 to other possible markets, including Thailand, to absorb the oversupply products available in their home countries
 and to utilize their excessive capacities.” See Thailand, Notification under Articles 12.1(B), 12.1(C), and 9,
 Footnote 2, of the Agreement on Safeguards, G/SG/N/8/THA/3, G/SG/N/10/TH A/3, G/SG/N/ll/THA/4 (Jan. 15,
 2015) (Thailand Safeguard Notification) at 4 of Exhibit 17 of Petitioner’s Febmary 5, 2018 PMS Allegation.
    Id., at 2-4.
    See Petitioner’s Febmary 5, 2018 PMS Allegation at 19.
    See Petitioner’s Febmary 5, 2018 PMS Allegation at 9.
    See HRC from Thailand Order.
    See Pacific Pipe’s March 21, 2018 PMS Rebuttal Comments at 2-3 and Saha Thai’s March 28, 2018 PMS
 Rebuttal Comments at 3-4.
    See Pacific Pipe’s March 21, 2018 PMS Rebuttal Comments at 2 and Saha Thai’s March 28, 2018 PMS Rebuttal
 Comments at 3-6.
    See Pacific Pipe’s March 21, 2018 PMS Rebuttal Comments at 2-3.

Filed By: rschagrin@schagrinassociates.com,
            Filed By;
            Filed By: Toni
                      Toni Page,
                           Page, Filed Date: Filed
                                 Filed Date;        Date:
                                              8/31/18
                                              12/6/19  2;361/31/19
                                                       2:44 PM,    4:12 PM, Status:
                                                                 Submission
                                                             PM, Submission  Submission
                                                                            Status;     Status: Approved
                                                                                    Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21        Page 856 of 1077
             Barcode:3789121-01 A-549-502
                  Barcode:3750571-01      CIRC -REV
                                     A-549-502
                    Barcode:3918328-02 A-549-502  Anti  Circumvention
                                                    — -Admin
                                                  SCO    ScopeReview    Inquiry
                                                                      3/1/16
                                                                Inquiry          -Pipe
                                                                                    Line Pipe
                                                                             — 2/28/17
                                                                          - Line


 condition that is outside of the ordinary course of trade.Additionally, Saha Thai argues that
 Commerce has repeatedly found it impossible to quantify the effects of global steel overcapacity
 on an individual producer’s COP.^^ Saha Thai also argues that Commerce should not rely on the
 GOT’s antidumping and safeguard duties to quantify the magnitude of PMS distortions because
 Commerce has consistently ruled that it is inappropriate to rely on determinations made by other
 administering authorities.^'*

 IV.     Legal Framework

 Section 504 of the Trade Preferences Extension Act of 2015 (TPEA)^^ added the concept of
 “particular market situation” in the definition of the term “ordinary course of trade” for purposes
 of constructed value (CV) under section 773(e) of the Tariff Act of 1930, as amended (the Act),
 and through these provisions for purposes of the COP under section 773(b)(3) of the Act.
 Section 773(e) of the Act states that “if a particular market situation exists such that the cost of
 materials and fabrication or other processing of any kind does not accurately reflect the COP in
 the ordinary course of trade, the administering authority may use another calculation
 methodology under this subtitle or any other calculation methodology.” The statute does not
 define “particular market situation,” but the SAA explains that such a situation may exist for
 sales “where there is government control over pricing to such an extent that home market prices
 cannot be considered competitively set.”^® Prior to the TPEA, in a limited number of cases.
 Commerce found that particular market situations existed and, as a result, declined to use an
 entire market for purposes of calculating NV, as provided for in section 773(a)(1) of the Act and
 section 351.404(c)(2) of Commerce’s regulations.^’ More recently. Commerce determined that
 particular market situations existed which distorted the domestic costs of major inputs used in the
 production of subject merchandise.’^

 V.      Analysis

 Commerce finds that a PMS existed in Thailand during the POR with regard to the cost of HRC
 as a component of the COP. Commerce notes that the acquisition costs of HRC constitute 80-90




    See Saha Thai’s March 28, 2018 PMS Rebuttal Comments at 6-7.
    Id. at 7.
 2“ Id. at 8.
 23 See Trade Preferences Extension Act of 2015, Pub. L. No. 114-27, 129 Slat 362 (2015) (TPEA).
 2® See Statement of Administrative Action Accompanying the Umguay Round Agreements Act, H.R. Doc. 103-316,
 vol. 1 (1994) (SAA) at 822.
 22 Examples of investigations or reviews where we have found a sales-based particular market situation include
 Notice of Final Determination of Sales at Less Than Fair Value: Fresh Atlantic Salmon from Chile, 63 FR 31411
 (June 9, 1998)', Mechanical Transfer Presses from Japan; Final Results of Antidumping Duty Administrative Revie-w
 and Revocation of Antidumping Duty Administrative Order in Part, 63 FR 37331 (July 10, 1998); wANotice of
 Final Results of the Ninth Administrative Review of the Antidumping Duty Order on Certain Pasta from Italy, 72 FR
 7011 (Febmaiy 14, 2007).
 2* See, e.g.. Certain Oil Country Tubular Goods from the Republic of Korea: Final Results of Antidumping Duty
 Administrative Review; 2014-2015, 82 FR 18105 (April 17, 2017) (OCTG Korea 14-15), and accompanying Issues
 and Decision Memorandum at 40-41; Biodiesel from Indonesia: Preliminary Affirmative Determination of Sales at
 Less Than Fair Value, 82 FR 50379 (October 31, 2017) and accompanying Preliminary Decision Memorandum at
 18-24, unchanged in Biodiesel From Argentina: Final Determination of Sales at Less Than Fair Value and Final
 Affirmative Determination of Critical Circumstances, in Part, 83 FR 8837 (March 1, 2018).

Filed By: rschagrin@schagrinassociates.com,
            Filed By;
            Filed By: Toni
                      Toni Page,
                           Page, Filed Date: Filed
                                 Filed Date;        Date:
                                              8/31/18
                                              12/6/19  2;361/31/19
                                                       2:44 PM,    4:12 PM, Status:
                                                                 Submission
                                                             PM, Submission  Submission
                                                                            Status;     Status: Approved
                                                                                    Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40                       Filed 05/07/21        Page 857 of 1077
              Barcode:3789121-01 A-549-502
                   Barcode:3750571-01      CIRC -REV
                                      A-549-502
                     Barcode:3918328-02 A-549-502  Anti  Circumvention
                                                     — -Admin
                                                   SCO    ScopeReview    Inquiry
                                                                       3/1/16
                                                                 Inquiry          -Pipe
                                                                                     Line Pipe
                                                                              — 2/28/17
                                                                           - Line


 percent of the production of the subject merchandise and the foreign like product.^^ Therefore,
 any price distortion in the Thai HRC market may have a significant impact on normal value.

         A.       The Government of Thailand’s Snbsidization of Hot-Rolled Coil

 The record shows that Commerce has found that the GOT subsidizes all Thai HRC producers.^*’
 Consequently, Pacific Pipe’s argument that it did not purchase HRC from a Thai producer that
 Commerce found to benefit from GOT subsidies is without merit. In addition, we find that the
 respondents’ arguments regarding the “extinguishmenf ’ of GOT subsidies prior to the instant
 POR are not supported by the information on the record because all imports of HRC from
 Thailand into the United States remain subject to a CVD rate of 2.38 percent.^^

         B.       Distorted Import Prices of Hot-Rolled Coil Because of Dumping,
                  Subsidization, and Global Overcapacity

 As a result of the significant global overcapacity in steel production, which stems, in part, from
 the distortions and interventions prevalent in the Chinese economy, the Thai steel market has
 been flooded with imports of cheap steel products, including HRC, from multiple countries,
 including China.^^ To level the playing field in Thailand and stop the injury to Thai domestic
 HRC producers, the GOT imposed antidumping and safeguard measures.The GOT imposed
 antidumping and safeguard duties on imported HRC during the POR, and the record evidence
 shows that these measures were intended to impact the acquisition cost of HRC imported into the
 Thai market.^"*

 Additionally, the respondents reported that they did not ultimately pay antidumping or safeguard
 duties on the imported HRC used to produce exported subject merchandise and, therefore, the
 payment of such duties was not reflected in the COP of the pipes and tubes producers in this
 POR. Saha Thai reported that it paid the duties and was reimbursed through the use of duty
 drawback.However, neither Pacific Pipe nor Thai Premium provided an explanation, such as
 duty drawback or use of an Foreign Trade Zone (FTZ), for the reimbursement or nonpayment of
 the antidumping and safeguard duties.^® Thus, none of the respondents reported payment (or
 non-reimbursed payment) of these antidumping or safeguard duties on imported HRC.^’
 Moreover, none of the respondents included payment of these antidumping or safeguard duties in



   See, e.g., Saha Thai Section A Response (Pnblic Version) (Jnly 31, 2017) at 27.
   See HRC from Thailand Order.
   The CVD order was continned in the most recent snnset review with a CVD rate likely to prevail of 2.38%. See
 Certain Hot-Rolled Carbon Steel Flat Products From India, Indonesia, and Thailand: Final Results of Expedited
 Sunset Reviews, 78 FR 16252 (March 14, 2014).
   See Thailand Safegnard Notification at 4 of Exhibit 17 of Petitioner’s Febmary 5, 2018 PMS Allegation.
   See Thailand Safegnard Notification at 4 of Exhibit 17 of Petitioner’s Febmary 5, 2018 PMS Allegation.
 ” Id. at 2-4.
 ” See Saha Thai Section C Response (Pnblic Version) (Angnst 17, 2017) at 14-15 and 43.
   “Pacific Pipe did not receive dnly drawback on sales of snbject merchandise.” See Pacific Pipe’s initial Section C
 Qnestiomiaire Response (Angnst 18, 2017) at 28. “Not applicable.” see Thai Preminm’s Initial Section C
 Qnestiomiaire Response (Angnst 17, 2017) at 35 (in response to the qnestion re: dnty drawback).
   See Thai Preminm’s Initial Section D Qnestiomiaire Response (Angnst 17, 2017) at 19; Saha Thai’s Initial Section
 D Qnestiomiaire Response (Angnst 17, 2017) at 15; and Pacific Pipe’s Initial Section D Qnestiomiaire Response
 (Angnst 18, 2017) at 33.

Filed By: rschagrin@schagrinassociates.com,
            Filed By;
            Filed By: Toni
                      Toni Page,
                           Page, Filed Date: Filed
                                 Filed Date;        Date:
                                              8/31/18
                                              12/6/19  2;361/31/19
                                                       2:44 PM,    4:12 PM, Status:
                                                                 Submission
                                                             PM, Submission  Submission
                                                                            Status;     Status: Approved
                                                                                    Approved
                                                                                     Approved
         Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21        Page 858 of 1077
             Barcode:3789121-01 A-549-502
                  Barcode:3750571-01      CIRC -REV
                                     A-549-502
                    Barcode:3918328-02 A-549-502  Anti  Circumvention
                                                    — -Admin
                                                  SCO    ScopeReview    Inquiry
                                                                      3/1/16
                                                                Inquiry          -Pipe
                                                                                    Line Pipe
                                                                             — 2/28/17
                                                                          - Line


 their COPs.^^ Given that these antidumping and safeguard duties are not being paid or, if paid,
 are being reimbursed, the measures implemented by the GOT to address the price distortions and
 injury caused by global steel overcapacity are not being remedied.

          C. Quantifying the Impact of the Particular Market Situations

 In addition to finding that a PMS existed in Thailand during the POR with respect to the costs for
 the HRC input. Commerce has determined that there is sufficient evidence to quantify the impact
 of the PMS. In quantifying the impact. Commerce has determined to make an upward
 adjustment to the respondents’ reported costs for HRC. Specifically, the acquisition cost for all
 HRC (domestic and imported) will be increased by the CVD rate on HRC and by the GOT’s
 safeguard duty rate. In addition, the acquisition cost for HRC imported from countries that are
 subject to GOT AD orders will be increased by the amount of the applicable AD duty rate.'*®

 We preliminarily find that these rates appropriately quantify the impact of the PMS for HRC in
 Thailand. Further, Commerce notes that excess steel-production capacity has created market
 distortions across the globe."** Excess steel-production capacity causes significant market
 distortions and contributes to the downturn in global steel markets, including significant price
 suppression, displaced markets, unsustainable capacity utilization, negative financial
 performance, shutdowns, and lay-offs.*^ The deterioration in steel demand, along with continued
 production capacity expansion, are likely to place further pressure on country-specific steel
 markets and create incentives for government interventions which will further distort the
 production costs and prices for a wide range of steel products.*^




   See Thai Premium’s Initial Section D Questionnaire Response (August 17, 2017) at 19; Saha Thai’s Initial Section
 D Questionnaire Response (August 17, 2017) at 15; and Pacific Pipe’s Initial Section D Questionnaire Response
 (August 18, 2017) at 33.
   See Saha Thai Section C Response (Public Version) (August 17, 2017) at 14-15 and 43; Pacific Pipe’s Initial
 Section C Questionnaire Response (August 18, 2017) at 28; and Thai Premium’s Initial Section C Questionnaire
 Response (August 17, 2017) at 35.
   See Analysis Memorandum for the Post-Preliminary Results of the Antidumping Duty Administrative Review of
 Circular Welded Steel Pipes and Tubes from Thailand: Thai Premium Pipe Company Ltd. (Thai Premium),
 Analysis Memorandum for the Post-Preliminary Results of the Antidumping Duty Administrative Review of
 Circular Welded Steel Pipes and Tubes from Thailand: Saha Thai Steel Pipe Public Co., Ltd. (Saha Thai); and
 Analysis Memorandum for the Post-Preliminary Results of the Antidumping Duty Administrative Review of
 Circular Welded Steel Pipes and Tubes from Thailand: Pacific Pipe Public Co., Ltd. (Pacific Pipe), dated
 concurrently with this memorandum.
   See, e.g.. Circular Welded Non-Alloy Steel Pipe from the Republic of Korea: Preliminary Results of Antidumping
 Duty Administrative Review; 2015- 2016, 82 FR 57583 (December 6, 2017) {OCTG from Korea Prelim) and
 accompanying Preliminary Decision Memorandum at 14.
 *^Id.
 *^Id.
Filed By: rschagrin@schagrinassociates.com,
            Filed By:
            Filed By: Toni
                      Toni Page,
                           Page, Filed Date: Filed
                                 Filed Date:        Date:
                                              8/31/Y8
                                              12/6/19  2:361/31/19
                                                       2:44 PM,    4:12 PM, Status:
                                                                 Submission
                                                             PM, Submission  Submission
                                                                            Status;     Status: Approved
                                                                                    Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 859 of 1077
            Barcode:3789121-01 A-549-502
                 Barcode:3750571-01      CIRC -REV
                                    A-549-502
                   Barcode:3918328-02 A-549-502  Anti  Circumvention
                                                   — -Admin
                                                 SCO    ScopeReview    Inquiry
                                                                     3/1/16
                                                               Inquiry          -Pipe
                                                                                   Line Pipe
                                                                            — 2/28/17
                                                                         - Line




 VI. CONCLUSION

 We recommend finding a particular market situation with respect to HRC in Thailand during the
 FOR, and to adjust each respondent’s reported acquisition cost for HRC in Commerce’s dumping
 calculations.


                         □
 Agree                   Disagree

                                 8/31/2018




   Signed by: JAMES MAEDER




 James Maeder
 Associate Deputy Assistant Secretary
  for Antidumping and Countervailing Duty Operations
  performing the duties of Deputy Assistant Secretary
  for Antidumping and Countervailing Duty Operations




Filed By: rschagrin@schagrinassociates.com,
            Filed By:
            Filed By: Toni
                      Toni Page
                           Page, Filed
                                 Filed Date;  8/31/78
                                       Date: Filed
                                              12/6/19  2:361/31/19
                                                    Date:
                                                       2:44 PM,    4:12 PM, Status:
                                                                 Submission
                                                             PM, Submission  Submission
                                                                            Status:     Status: Approved
                                                                                    Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 860 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                           EXHIBIT 4




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
12/12/2018          Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                :: SAHA      STEEL 05/07/21
                                                                   PIPE PCL ::                                  Page 861 of 1077
                          Barcode:3789121-01 A-549-502
                                 Barcode:3918328-02    CIRC - SCO
                                                    A-549-502 Anti-Circumvention
                                                                    Scope InquiryInquiry
                                                                                   - Line-Pipe
                                                                                            Line Pipe
                    SAHA THAI STEEL PIPE PUBUC COMPANY UMJTED
                                      '                '              1
                         HOME             CORPORATE        PRODUCTS       IWESTOR     KNOIVLAGE     DEALER         JOB    CONTACT L15   '\




             HOME
                                                                                                                                             1
         NEW UPDATE!                                                                    % INVESTOR




                                  Saha Thai Steel Pipe Piblic Co., Ltd. was
                                  incorporated in April 1, 1968 with a registered
                                  capital of Baht 3,000,000 to a group of more than
                                  30 furniture manufacturers. ~J Reii*™*..




                                The company's products can be divided into 3
                                major groups, which are black steel pipe,
                                galvanized steel pipe, and steel pipe material,
                                proportionately accounted for 49.2%, 31.2%, and
                                0.2% of total sales in 2004 respectively.
                                     Readmore.,




                                Securities of the Company Registered capital
                                Issued and paid-up capital As at March 31, 2009,
                                the registered capital of 1,000,000,000 Baht
                                consists of 1,000,000,000 ordinary shares with a
                                par value of Baht 1.00 —J Reii*™*..
                                                                                          CATALOG
                                                                                          DOWNLO/»
                                  Include pictures of the launch. United Thai Steel
                                  Pipe Branch, Wang Noi, Phra Nakhon Si Ayutthaya
                                  Province, 21 September 2009 —i "e**™*-




                                                                                                                    award
                                                                                                                         ^^CERTIFICATE

                                   HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                                      Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd.




             Filed By: rschagrin@schagrinassociates.com,
                         Filed By: Toni Page, Filed Date: Filed Date:
                                                           12/6/19 2:441/31/19 4:12 PM, Status:
                                                                         PM, Submission  Submission Status: Approved
                                                                                                 Approved

http://sahathai.com/en/main.htm                                                                                                                  1/1
12/12/2018              Case 1:20-cv-00133-SAV Document   40
                                                    :: SAHA THAI Filed 05/07/21
                                                                 STEEL PIPE PCL. ::                             Page 862 of 1077
                                                                                                                                               i Th   ,■   Eh
                                Barcode:3789121-01 A-549-502
                                       Barcode:3918328-02    CIRC - SCO
                                                          A-549-502 Anti-Circumvention
                                                                          Scope InquiryInquiry
                                                                                         - Line-Pipe
                                                                                                  Line Pipe
                         SAHA THAI STEEL PIPE PUBITC COMPANY UMITED
                                                                         INVESTOR    KNOVrt.AGE     DEALER             JOB       CONTACT L15




         OVER 42 YEARS
                        EXPERIENCES
                                                                         HIGH
                                       ^     -


                                                                 QUALITY


                                                                       PRODUCTS




             Products - Productions Process




           PRODUaS
                                                 Productions Process
          Productions Process

                                                                                                          Zliuni VicMi
          Product Capability


          Steel Grades


          S pec ifl cat Iona




                                      HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | 308          \   CONTACT US

                                                       Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




             Filed By: rschagrin@schagrinassociates.com,
                         Filed By: Toni Page, Filed Date: Filed Date:
                                                           12/6/19 2:441/31/19 4:12 PM, Status:
                                                                         PM, Submission  Submission Status: Approved
                                                                                                 Approved

http ://sa hatha i. com/en/p rod ucts. htm                                                                                                                      1/1
12/12/2018              Case 1:20-cv-00133-SAV Document   40
                                                    :: SAHA THAI Filed 05/07/21
                                                                 STEEL PIPE PCL.                                Page 863 of 1077
                                                                                                                                       : ‘n , ■ _ EM
                                Barcode:3789121-01 A-549-502
                                       Barcode:3918328-02    CIRC - SCO
                                                          A-549-502 Anti-Circumvention
                                                                          Scope InquiryInquiry
                                                                                         - Line-Pipe
                                                                                                  Line Pipe
                         SAHA THAI STEEL PIPE PUBITC COMPANY UMITED
                                                                         INVESTOR    KNOWriAGE      DEALER         JOB   CONTACT L15




         OVER 42 YEARS
                        EXPERIENCES
                                                                         HIGH
                                       ^     -


                                                                 QUALITY


                                                                       PRODUCTS




             Products - Productions Process




           PRODUaS
                                                 Productions Process
          Productions Process


          Product Capability



          Steel Grades


          S pec ifl cat Iona




                                      HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                                       Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




             Filed By: rschagrin@schagrinassociates.com,
                         Filed By: Toni Page, Filed Date: Filed Date:
                                                           12/6/19 2:441/31/19 4:12 PM, Status:
                                                                         PM, Submission  Submission Status: Approved
                                                                                                 Approved

http ://sa hatha i. com/en/p rod ucts. htm                                                                                                             1/1
12/12/2018           Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                 :: SAHA            05/07/21
                                                              STEEL PIPE PCL. ::                        Page 864 of 1077
                            Barcode:3789121-01 A-549-502
                                   Barcode:3918328-02    CIRC - SCO
                                                      A-549-502 Anti-Circumvention
                                                                      Scope InquiryInquiry
                                                                                     - Line-Pipe
                                                                                              Line Pipe
                      SAHA THAI STEEL PIPE PUBLIC COMPANY UMITED
                           HOME                    PRODUCTS      INVESTOR    KNOWfLAGE      DEALER         JOB    CONTACT L15




             Products - Productions Process




         PRODUaS

         Productions Process


         Product Capability



        Steel Grades


        Specifications




                                  HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                               Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




          Filed By: rschagrin@schagrinassociates.com,
                      Filed By: Toni Page, Filed Date: Filed Date:
                                                        12/6/19 2:441/31/19 4:12 PM, Status:
                                                                      PM, Submission  Submission Status: Approved
                                                                                              Approved

http://sahathai.com/en/products.htm                                                                                             1/1
12/12/2018           Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                 :: SAHA            05/07/21
                                                              STEEL PIPE PCL. ::                        Page 865 of 1077
                                                                                                                                1 — Tt1 j ■ _ EN I
                            Barcode:3789121-01 A-549-502
                                   Barcode:3918328-02    CIRC - SCO
                                                      A-549-502 Anti-Circumvention
                                                                      Scope InquiryInquiry
                                                                                     - Line-Pipe
                                                                                              Line Pipe
                      SAHA THAI STEEL PIPE PUBLIC COMPANY UMITED
                           HOME                    PRODUCTS      INVESTOR    KNOWfLAGE      DEALER         JOB        CONTACT L15




             Products - Productions Process




         PRODUaS

         Productions Process


         Product Capability



        Steel Grades


        Specifications




                                  HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                               Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




                                                                                                                 mr

          Filed By: rschagrin@schagrinassociates.com,
                      Filed By: Toni Page, Filed Date: Filed Date:
                                                        12/6/19 2:441/31/19 4:12 PM, Status:
                                                                      PM, Submission  Submission Status: Approved
                                                                                              Approved

http://sahathai.com/en/products.htm                                                                                                                  1/1
12/12/2018           Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                 :: SAHA            05/07/21
                                                              STEEL PIPE PCL. ::                                Page 866 of 1077
                                                                                                                                           i iK   EM
                             Barcode:3789121-01 A-549-502
                                    Barcode:3918328-02    CIRC - SCO
                                                       A-549-502 Anti-Circumvention
                                                                       Scope InquiryInquiry
                                                                                      - Line-Pipe
                                                                                               Line Pipe
                      SAHA THAI STEEL PIPE PUSUC COMPANY UMITED
                           HOME         CORPOEATt       PRODUCTS        INVESTOR       KNOWLAGE      DEALER           JOB    CONTACT LIS




        OVER       42     YEARS
                     EXPERIENCES




             Products - Product Capability




         PRODUaS
                                             Product Copobility
         Productions Process


         Product Capability
                                              The Company's products can be divided into 3 major groups, which are black
                                              steel pipe, galvanized steel pipe, and furniture steel pipe, proportionately
         Steel Grades                         accounted for 49.2%, 31.2% and 0.2% of total sales in 2004 respectively.


         Specifications


                                              Black steel Pipe
                                              Hot rolled coil is treated to a high-
                                              frequency electric resistance welding
                                              process which produces either round,
                                              square or rectangular steel pipes of a
                                              standard 6-meter length. Black steel
                                              pipes are widely used in construction
                                              and in other industrial projects.




                                   HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                                    Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




           Filed By: rschagrin@schagrinassociates.com,
                       Filed By: Toni Page, Filed Date: Filed Date:
                                                         12/6/19 2:441/31/19 4:12 PM, Status:
                                                                       PM, Submission  Submission Status: Approved
                                                                                               Approved

http://sahathai.com/en/capability.htm                                                                                                                  1/1
12/12/2018           Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                 :: SAHA            05/07/21
                                                              STEEL PIPE PCL. ::                             Page 867 of 1077
                                                                                                                                    i iK   EM
                             Barcode:3789121-01 A-549-502
                                    Barcode:3918328-02    CIRC - SCO
                                                       A-549-502 Anti-Circumvention
                                                                       Scope InquiryInquiry
                                                                                      - Line-Pipe
                                                                                               Line Pipe
                      SAHA THAI STEEL PIPE PUSUC COMPANY UMITED
                           HOME         CORPOEATt       PRODUCTS        INVESTOR        KNOWLAGE   DEALER       JOB   CONTACT LIS




        OVER       42     YEARS
                     EXPERIENCES




             Products - Product Capability




         PRODUaS
                                             Product Copobility
         Productions Process


         Product Capability


         Steel Grades

                                              Galvanized steel pipe
         Specifications                       Galvanized steel pipe is produced by
                                              passing black steel pipe through a hot
                                              dip galvanizing process to ensure rust-
                                              free protection. Because of their
                                              durability, galvanized steel pipes are
                                              most often used for water pipelines,
                                              air conditioning systems and many
                                              other applications. STS galvanized
                                              steel pipe is produced in 3 varieties -
                                              round, square and rectangular. All in a
                                              standard 6-meter length.




                                              Furniture steel pipe
                                              Cold rolled coil is process through a
                                              high-frequency electric resistance
                                              welding process to produce smooth-




                                   HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                                    Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




           Filed By: rschagrin@schagrinassociates.com,
                       Filed By: Toni Page, Filed Date: Filed Date:
                                                         12/6/19 2:441/31/19 4:12 PM, Status:
                                                                       PM, Submission  Submission Status: Approved
                                                                                               Approved

http://sahathai.com/en/capability.htm                                                                                                           1/1
12/12/2018           Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                 :: SAHA            05/07/21
                                                              STEEL PIPE PCL. ::                             Page 868 of 1077
                                                                                                                                    i iK   EM
                             Barcode:3789121-01 A-549-502
                                    Barcode:3918328-02    CIRC - SCO
                                                       A-549-502 Anti-Circumvention
                                                                       Scope InquiryInquiry
                                                                                      - Line-Pipe
                                                                                               Line Pipe
                      SAHA THAI STEEL PIPE PUSUC COMPANY UMITED
                           HOME         CORPOEATt        PRODUCTS         INVESTOR       KNOWLAGE   DEALER      JOB   CONTACT LIS




        OVER       42     YEARS
                     EXPERIENCES




             Products - Product Capability




         PRODUaS
                                             Product Copobility
         Productions Process


         Product Capability

                                              Furniture steel pipe
         Steel Grades                         Cold rolled coil is process through a
                                              high-frequency electric resistance
         Specifications                       welding process to produce smooth¬
                                              surfaced, white furniture steel pipes of
                                              different shapes such as circular, oval,
                                              semi-oval, square and rectangular.




                                              Blue-painted steel pipe
                                              steel pipes pre-coated for anti-rust
                                              protection by fully automated
                                              machines. The finished blue painted
                                              steel pipes are resistant to rust, are
                                              durable and eye-pleasing. They are
                                              CLiit-nhlp fnr rnmmnn rnntrt-nirtinnc




                                   HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                                    Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




           Filed By: rschagrin@schagrinassociates.com,
                       Filed By: Toni Page, Filed Date: Filed Date:
                                                         12/6/19 2:441/31/19 4:12 PM, Status:
                                                                       PM, Submission  Submission Status: Approved
                                                                                               Approved

http://sahathai.com/en/capability.htm                                                                                                           1/1
12/12/2018           Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                 :: SAHA            05/07/21
                                                              STEEL PIPE PCL. ::                             Page 869 of 1077
                                                                                                                                    i iK   EM
                             Barcode:3789121-01 A-549-502
                                    Barcode:3918328-02    CIRC - SCO
                                                       A-549-502 Anti-Circumvention
                                                                       Scope InquiryInquiry
                                                                                      - Line-Pipe
                                                                                               Line Pipe
                      SAHA THAI STEEL PIPE PUSUC COMPANY UMITED
                           HOME         CORPOEATt        PRODUCTS        INVESTOR      KNOWLAGE   DEALER        JOB   CONTACT LIS




        OVER       42     YEARS
                     EXPERIENCES




             Products - Product Capability




         PRODUaS
                                             Product Copobility
         Productions Process


         Product Capability



         Steel Grades


         Specifications


                                              Blue-painted steel pipe
                                              steel pipes pre-coated for anti-rust
                                              protection by fully automated
                                              machines. The finished blue painted
                                              steel pipes are resistant to rust, are
                                              durable and eye-pleasing. They are
                                              suitable for common constructions
                                              such as roofs, scaffolds, columns,
                                              beams, doors, fences and general
                                              decorative installations. We produce
                                              round, square and rectangular blue
                                              painted steel pipes of standard 6-
                                              meter length.




                                   HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                                    Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




             Filed By: rschagrin@schagrinassociates.com,
                         Filed By: Toni Page, Filed Date: Filed Date:
                                                           12/6/19 2:441/31/19 4:12 PM, Status:
                                                                         PM, Submission  Submission Status: Approved
                                                                                                 Approved

http://sahathai.com/en/capability.htm                                                                                                           1/1
12/12/2018           Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                 :: SAHA            05/07/21
                                                              STEEL PIPE PCL. ::                                 Page 870 of 1077
                                                                                                                                                i iK   EM
                            Barcode:3789121-01 A-549-502
                                   Barcode:3918328-02    CIRC - SCO
                                                      A-549-502 Anti-Circumvention
                                                                      Scope InquiryInquiry
                                                                                     - Line-Pipe
                                                                                              Line Pipe
                      SAHA THAI STEEL PIPE PUSUC COMPANY UMITED
                           HOME        CORPOEATt      PRODUCTS        INVESTOR      KNOWLAGE          DEALER           JOB        CONTACT LIS




        OVER       42    YEARS
                     EXPERIENCES




             Products - Steel Grades




         PRODUaS
                                          Steel Grades
         Productions Process

                                          Product quality is what all of us at STS strictly believe in and adhere to. We are always
         Product Capability               active in implementing the latest, most advanced technologies in our production in order
                                          to achieve ever-improving quality. This is simply the reason why STS has become a
                                          trusted name highly regarded for quality be satisfied customers throughout Thailand and
        Steel Grades
                                          beyond.

        Specifications                    Domestic standard certifications
                                          The Thai Industrial Standards Institute (TTSI), Ministry of Industry, has certified STS with
                                          the following accreditations:
                                          TTS 276 - 2532 Steel pipes
                                          TTS 277 - 2532 Galvanized steel pipes
                                          TTS 107 - 2533 Hollow structural steel sections
                                          TTS 1228 - 2549 Cold formed structural steel sections lip channel steel

                                          International standard certifications
                                          ASTM (American Society for Testing and Materials)
                                          JIS (Japanese Industrial Standards)
                                          DIN (Deutsches Institut fur Normung)
                                          BS (British Standard)
                                          UL (Underwriters Laboratories Inc R)
                                          AS/NZS (Australian Standard / New Zealand Standard)
                                          API (American Petroleum Institute)

                                          Saha Thai Steel Pipe Public Co., Ltd. is ISO 9001 : 2008 certified by Bureau Veritas
                                          Quality International (BVQI) for quality management under the "Quality Products, On-
                                          time Delivery, Satisfied Customers" policy.




                                                      ^ ® 0 ^Slb
                                   HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                       Copyright © 2010, Saha ThaiDate:
          Filed By: rschagrin@schagrinassociates.com,              Steel Pipe Public Co., PM,
                                                                                          Ltd Submission Status: Approved
                      Filed By: Toni Page, Filed Date: Filed
                                                           12/6/19 2:441/31/19     4:12
                                                                           PM, Submission     Status: Approved

http://sahathai.com/en/steelgrades.htm                                                                                                                      1/2
12/12/2018         Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21    Page 871 of 1077
                          Barcode:3789121-01 A-549-502
                                 Barcode:3918328-02    CIRC - SCO
                                                    A-549-502 Anti-Circumvention
                                                                    Scope InquiryInquiry
                                                                                   - Line-Pipe
                                                                                            Line Pipe




          Filed By: rschagrin@schagrinassociates.com,
                      Filed By: Toni Page, Filed Date: Filed Date:
                                                        12/6/19 2:441/31/19 4:12 PM, Status:
                                                                      PM, Submission  Submission Status: Approved
                                                                                              Approved

http://sahathai.com/en/steelgrades.htm                                                                              2/2
12/12/2018            Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                  :: SAHA            05/07/21
                                                               STEEL PIPE PCL. ::                             Page 872 of 1077
                                                                                                                                       i iK   EM
                             Barcode:3789121-01 A-549-502
                                    Barcode:3918328-02    CIRC - SCO
                                                       A-549-502 Anti-Circumvention
                                                                       Scope InquiryInquiry
                                                                                      - Line-Pipe
                                                                                               Line Pipe
                      SAHA THAI STEEL PIPE PUSUC COMPANY UMITED
                           HOME          CORPOEATt       PRODUCTS      INVESTOR    KNOWLAGE       DEALER         JOB     CONTACT LIS




        OVER       42     YEARS
                     EXPERIENCES




             Products - Specifications




         PRODUaS
                                            Specificotion
         Productions Process


         Product Capability

                                             Black steel pipe and galvanized steel pipe of the Company can be
         Steel Grades
                                             separated in 3 usages which are

         Specifications


                                             Steel pipe for water and other liquid supply
                                             Black steel pipe and galvanized steel pipe are used as pipe for water
                                             supply in high buildings such as water supply pipe, fire extinguisher
                                             pipe, and pipe for air conditioner system because of its advantages in
                                             taking high pressure and strength which is 5 times than PVC products,



                                             Steel pipe for structure works
                                             Black steel pipe and galvanized steel pipe in various shapes are getting
                                             more attention in structure works such as pylons, beams, work
                                             platform, and roof structures, to substitute woods, concrete, and
                                             various structural steel because of its advantages in strength, duration,
                                             light weight, easy to weld, and architectural beauty. So it can save time
                                             and cost for construction work. Structural steel pipe can bear push and




                                   HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                                     Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




             Filed By: rschagrin@schagrinassociates.com,
                         Filed By: Toni Page, Filed Date: Filed Date:
                                                           12/6/19 2:441/31/19 4:12 PM, Status:
                                                                         PM, Submission  Submission Status: Approved
                                                                                                 Approved

http://sahathai.com/en/specifications.htm                                                                                                          1/1
12/12/2018            Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                  :: SAHA            05/07/21
                                                               STEEL PIPE PCL. ::                                                 Page 873 of 1077
                                                                                                                                                               i iK   EM
                             Barcode:3789121-01 A-549-502
                                    Barcode:3918328-02    CIRC - SCO
                                                       A-549-502 Anti-Circumvention
                                                                       Scope InquiryInquiry
                                                                                      - Line-Pipe
                                                                                               Line Pipe
                      SAHA THAI STEEL PIPE PUSUC COMPANY UMITED
                           HOME          CORPOEATt         PRODUCTS          INVESTOR            KNOWLAGE          DEALER                  JOB   CONTACT LIS




        OVER       42     YEARS
                     EXPERIENCES




             Products - Specifications




         PRODUaS
                                            Specificotion
         Productions Process
                                             11 iv/i        luv/i I III   uv.>uui   vvv/i r\i9      i   i^yiv/ii-^/ u/\«uiii<9/ vvv/i r\


         Product Capability
                                             platform, and roof structures, to substitute woods, concrete, and
                                             various structural steel because of its advantages in strength, duration,
                                             light weight, easy to weld, and architectural beauty. So it can save time
         Steel Grades
                                             and cost for construction work. Structural steel pipe can bear push and
                                             pull presure better than PVC pipes since the hot-roll steel sheet used as
         Specifications                      raw material for structural steel pipe contain very high carbon and the
                                             production process is under stricter control.



                                             Steel pipe for general use
                                             In addition to its use as water pipe and structural steel pipe, the steel
                                             pipes can be used in other works such as electricity line pine, fencing
                                             and door work of buildings, and other decoration works. Our black
                                             steel pipe and galvanized steel pipe are used in the following sample
                                             construction projects underground trains, BTS sky train, Suvarnabhum
                                             Airport, and the Siam Paragon.




                                                       EEillBIIII

                                   HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                                       Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




           Filed By: rschagrin@schagrinassociates.com,
                       Filed By: Toni Page, Filed Date: Filed Date:
                                                         12/6/19 2:441/31/19 4:12 PM, Status:
                                                                       PM, Submission  Submission Status: Approved
                                                                                               Approved

http://sahathai.com/en/specifications.htm                                                                                                                                  1/1
12/12/2018            Case 1:20-cv-00133-SAV Document   40THAI Filed
                                                  :: SAHA            05/07/21
                                                               STEEL PIPE PCL. ::                             Page 874 of 1077
                                                                                                                                       i iK   EM
                             Barcode:3789121-01 A-549-502
                                    Barcode:3918328-02    CIRC - SCO
                                                       A-549-502 Anti-Circumvention
                                                                       Scope InquiryInquiry
                                                                                      - Line-Pipe
                                                                                               Line Pipe
                      SAHA THAI STEEL PIPE PUSUC COMPANY UMITED
                           HOME          CORPOEATt       PRODUCTS      INVESTOR    KNOWLAGE       DEALER         JOB     CONTACT LIS




        OVER       42     YEARS
                     EXPERIENCES




             Products - Specifications




         PRODUaS
                                            Specificotion
         Productions Process


         Product Capability
                                             In addition to its use as water pipe and structural steel pipe, the steel
                                             pipes can be used in other works such as electricity line pine, fencing
                                             and door work of buildings, and other decoration works. Our black
         Steel Grades
                                             steel pipe and galvanized steel pipe are used in the following sample
                                             construction projects underground trains, BTS sky train, Suvarnabhum
         Specifications                      Airport, and the Siam Paragon.




                                   HOME I CORPORATE | PRODUCTS | INVESTOR | KNOWLAGE | DEALER | JOB | CONTACT US

                                                     Copyright © 2010, Saha Thai Steel Pipe Public Co., Ltd




           Filed By: rschagrin@schagrinassociates.com,
                       Filed By: Toni Page, Filed Date: Filed Date:
                                                         12/6/19 2:441/31/19 4:12 PM, Status:
                                                                       PM, Submission  Submission Status: Approved
                                                                                               Approved

http://sahathai.com/en/specifications.htm                                                                                                          1/1
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 875 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                           EXHIBIT 5




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
          Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 876 of 1077
                       Barcode;3735772-0^
                  Barcode:3789121-01
                         Barcode:3918328-02  ------
                                     A-549-502 CIRC - SCO
                                            A-549-502 Anti-Circumvention  Inquiry
                                                                        3/1/17
                                                            Scope Inquiry   - Line -Pipe
                                                                                      Line Pipe
                                                                               - 2/28/18




                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             Houston                                                          Telephone +1 202 452 7373
Ashgabat           London                                                           Facsimile +1 202 452 7333
                                          1717 Pennsylvania Avenue, N.W.
Astana             Mexico City                                                            www.curtis.com
                                              Washington, D.C. 20006
Beijing            Milan
Buenos Aires       Muscat
Dubai              New York                                                              Daniel L. Porter
Frankfurt          Paris                                                               Tel: +1 202 452 7340
Geneva             Rome                                                                Fax: +1 202 452 7333
                                                                                     E-Mail: dporter@curtis.com


    July 27, 2018
                                                    Public Version



                                                     Case No.:       A-549-502
                                                    No. Pages:       394
                                                     Status: Administrative Review
                                                             (POR: 3/1/17-2/28/18)
                                                    This proceeding is conducted by Enforcement &
                                                    Compliance, AD/CVD Operations/ VII
                                                    This submission contains Saha Thai’s business
                                                    proprietary information on pages 3, 8, 10-12, 19-24, 27,
                                                    29, 31 and 35 of the narrative, and in Exhibits A-1
                                                    through A-6, and A-8 through A-I3. This information
                                                    has been ranged or redacted from the public version.
                                                    This submission may be released under APO.
    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Re:        Saha Thai's Section A Questionnaire Response
               Circular Welded Carbon Steel Pipe and Tubes from Thailand (AR 17-18)

    Dear Secretary Ross:

               On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we hereby submit a

    response to the Department’s Section A questionnaire issued on June 25, 2018 in the above




  Filed By:   rschagrin@schagrinassociates.com,
          Filed  By: dporter@curtis.com,
                Filed By: Toni Page, FiledFiled   Filed
                                            Date:Date:   Date:
                                                            2:441/31/19
                                                        7/27/18
                                                   12/6/19       1:40 PM,4:12 PM, Status:
                                                                                   Submission
                                                                           Submission
                                                                  PM, Submission       Status: Status: Approved
                                                                                                Approved
                                                                                           Approved
   32521758vl
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21    Page 877 of 1077
            Barcode:3789121-01 A-549-502
                 Barcode;3735772-01
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe




             development, production, sale and/or distribution of the merchandise under review be
             sufficiently detailed to provide the Department with a good working understanding of
             how these units function within the company.

 ANSWER:         A copy of Saha Thai’s organizational chart is provided in Exhibit A-2. Saha

 Thai’s organizational structure is not broken down by product or families of products.


         b. Provide a list of all the production facilities, sales office locations, research and
            development facilities and administrative offices involved in the development,
            production, sale and/or distribution of the merchandise under review operated by your
            company and its affiliates. Please briefly describe the purpose of each. Provide a
            complete address and telephone number for each of these plants, offices, and other
            facilities.

 ANSWER:         Saha Thai has two pipe production facilities in Thailand. The first facility is

 located in Samutprakam, Thailand (approximately 20 kilometers outside of Bangkok) at the

 following address:

         78 Moo, 3 Poochao Road
         Bangyapraek, Prapradaeng
         Sumutprakarn, Thailand 10130

         At this facility, Saha Thai produces and markets carbon steel pipe and tube (black,

 painted and galvanized), furniture tube, square and rectangular tube, and flat bar. The main

 production equipment include: coil slitting machines, tubular forming/welding lines, a

 galvanizing tank and auxiliary equipment, painting machines, testing equipment, packing and

 warehousing facility. Senior management and administrative operations, including accounting,

 purchases, and sales, are also located at this facility.

         A second pipe production facility started producing during 2010 and is located in Wagnoi

 (near Ayutthaya, Thailand) at the following address:

         224 Moo 5 Lamsai
         Wangnoi, PhraNakhon
         Si Ayutthaya, Thailand 13170




Filed By: rschagrin@schagrinassociates.com,
       Filed By: dporter@curtis.com,
            Filed By: Toni Page, FiledFiled   Filed
                                        Date:Date:   Date:
                                                        2:441/31/19
                                                   "7/27/18
                                               12/6/19       1:40 PM,4:12 PM, Status:
                                                                               Submission
                                                                       Submission
                                                              PM, Submission       Status: Status: Approved
                                                                                            Approved
                                                                                       Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 878 of 1077
            Barcode:3789121-01
                 Barcode;       A-549-502
                          3735772-01
                   Barcode:3918328-02     CIRC - SCO
                                       A-549-502 Anti-Circumvention  Inquiry
                                                                   3/1/17
                                                       Scope Inquiry          -Pipe
                                                                                 Line Pipe
                                                                          - 2/28/18
                                                                       - Line




         In Wagnoi facility, Saha Thai produces black and painted carbon steel pipe and tube,

 rectangular tube, flat bar, metal sheet and corrugated roofing material. The main production

 equipment in Wagnoi consists of coil slitting machines and tubular forming/welding lines,

 painting machines, testing equipment, packing and warehousing facilities. Although Saha Thai

 produces the merchandise under review at two separate sites, the two plants are treated as one

 production unit for accounting purposes. That is, Saha Thai does not prepare separate profit and

 loss statements or production costs summaries by plant.

         During the POR, C-shapes sold in the home market and the painting of certain pipe sold

 in the home market and certain third-country markets was done at an off-site location in the

 Samutprakam area; however, for accounting purposes, Saha Thai incorporates expenses for this

 facility into its consolidated financials.

         In addition to producing pipe and tube, Saha Thai on occasion engages in related business

 activities, including the purchase and resale of hot-rolled carbon steel sheets in coils, seamless

 pipe & tube, rebar etc. and the occasional provision of steel slitting and galvanizing services to

 outside companies.

         Sahathai Terminal Co., Ltd. (“Sahathai Terminal”) provides Saha Thai and other

 companies with port handling and warehousing services, primarily for import and export

 operations. Sahathai Terminal is located across the road from the Sumatprakam plant. Prior to

 February 2015, Sahathai Terminal was wholly-owned by Saha Thai; however, in February 2015,

 Sahathai Terminal was sold to the owners of Saha Thai. Thus, it remains an affiliated party, even

 though it is no longer owned directly by Saha Thai. Saha Thai Terminal has sold its shares to the

 public in 2017 and is now listed in the Stock Exchange of Thailand.




                                                   _7
Filed By: rschagrin@schagrinassociates.com,
       Filed By: dporter@curtis.com,
            Filed By: Toni Page, FiledFiled   Filed
                                        Date:Date:   Date:
                                                        2:441/31/19
                                                    7727/18
                                               12/6/19       1:40 PM,4:12 PM, Status:
                                                                               Submission
                                                                       Submission
                                                              PM, Submission       Status: Status: Approved
                                                                                            Approved
                                                                                       Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 879 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                           EXHIBIT 6




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
            Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21       Page 880 of 1077
                  Barcode:3789121-01
                       Barcode;       A-549-502
                                3749398-01
                         Barcode:3918328-02     CIRC -REV
                                           A-549-502
                                             A-549-502  Anti  Circumvention
                                                          - -Admin-Re
                                                        SCO                  Inquiry
                                                                     5£iew 311111
                                                               Scope Inquiry          -Pipe
                                                                                         Line Pipe
                                                                                  - 2/28/18
                                                                               - Line


                                             CURTIS
                                     Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             Houston                                                            Telephone +1 202 452 7373
Ashgabat           London                                                             Facsimile +1 202 452 7333
                                           1717 Pennsylvania Avenue, N.W.
Astana             Mexico City                                                              w/w/w/.Curtis.com
                                               Washington, D.C. 20006
Beijing            Milan
Buenos Aires       Muscat
Dubai              New/ York                                                               Daniel L. Porter
Frankfurt          Paris                                                                 Tel: +1 202 452 7340
Geneva             Rome                                                                  Fax: +1 202 452 7333
                                                                                       E-Mail: dporter@curtis.com


    August 28, 2018
                                                      Public Version

                                                      Case No.:       A-549-502
                                                     No. Pages:       134
                                                      Status: Administrative Review
                                                              (POR: 3/1/17-2/28/18)
                                                      This proceeding is conducted by Enforcement &
                                                      Compliance, AD/CVD Operations/ Vll
                                                      This submission contains Saha Thai’s business
                                                      proprietary information on pages 10, 11, 12, 14, 22, 23,
                                                      28, 29, 32, 34, 37, 42, 43 and 48-51 of the narrative; and
                                                      in Exhibits D-la through D-5 and D-7 through D-14.
                                                      This information has been ranged or redacted from the
                                                      public version.
                                                      This submission may be released under APO.
    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Attn:      Toni Page

    Re:        Saha Thai's Section D Questionnaire Response
               Circular Welded Carbon Steel Pipe and Tubes from Thailand (AR 17-18)

    Dear Secretary Ross:

               On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we hereby submit a

    response to the Department’s Section D questionnaire issued on June 25, 2018 in the above




  Filed By:   rschagrin@schagrinassociates.com,
          Filed  By; dporter@curtis.com,
                Filed By: Toni Page, FiledFiled   Filed
                                            Date:Date;   Date:
                                                            2:441/31/19
                                                        8/28/18
                                                   12/6/19       3;08 PM,4:12 PM, Status:
                                                                                   Submission
                                                                           Submission
                                                                  PM, Submission       Status; Status: Approved
                                                                                                Approved
                                                                                           Approved
   32763950vl
       Case 1:20-cv-00133-SAV Document 40                        Filed 05/07/21         Page 881 of 1077
              Barcode:3789121-01 A-549-502
                   Barcode;3749398-01
                     Barcode:3918328-02    CIRC - SCO
                                        A-549-502 Anti-Circumvention
                                                        Scope InquiryInquiry
                                                                       - Line-Pipe
                                                                                Line Pipe




     B. Constmcted Value
     Constmcted value is the weighted-average CONNUM specific cost of the product sold by
     your company in the U.S. market, plus an amount for profit. Because CV is a type of normal
     value, selling, general and administrative (SG&A) expenses and profit are computed as if the
     merchandise had been sold in your comparison market.^ Unless otherwise instructed by the
     Department, you should report per-unit CV information for each CONNUM included in your
     U.S. market sales listing submitted in response to section C of this questionnaire.

     C. Reporting Period for Cost of Production and Constructed Value
     Calculate reported COP and CV figures based on the actual costs incurred by your company
     during the period of review (POR), as recorded under your company’s normal accounting
     system.^ If you have any questions regarding the appropriate cost calculation period for the
     merchandise under consideration, notify the Department in writing before preparing your
     response to this section of the questionnaire.

 ANSWER:           The reported COP and CV figures, set forth in Exhibit D-la and the

 accompanying electronic files, are based on actual costs incurred by Saha Thai during the POR,

 as recorded under Saha Thai’s normal accounting system.


     D. Weighted-Average COP and CV
     Please report per-unit cost information (i.e., a per-unit cost per CONNUM) for all
     merchandise under consideration produced by your company corresponding to those
     CONNUMs reported in your responses to Sections B and C of this questionnaire.'* Ensure
     that each CONNUM included in your comparison market or U.S. sales listing has a
     corresponding CONNUM-specific cost reported in response to this section of the
     questionnaire. Calculate reported COP and CV figures on a weighted-average basis using the
     CONNUM specific production quantity, regardless of market sold, as the weighting factor.
     Thus, each CONNUM should be assigned only one cost, regardless of the market or markets
     in which the product(s) were sold. If more than one unique product produced at a domestic
     facility falls within the definition of a specific CONNUM, determine first the weighted-
     average CONNUM specific costs at that facility; then calculate the company-wide weighted-
     average CONNUM specific costs. If you have any questions regarding how to compute the

 ^ If you did not sell the foreign like product in the comparison market and thus are relying on CV as the basis for
 normal value, please notify the Department in writing.
 ^ If your company’s fiscal year ends within three months of the POR and you want to report COP and CV based on
 your company’s fiscal year, you must contact the official in charge within 14 days after receipt of the initial
 questionnaire. See 19 CFR 351.301(c)(2)(iv).
   Throughout the questionnaire, whenever we refer to the merchandise under consideration we are referring
 generally to all products within the scope of the review that your company sold in any market. When we use the
 term subject merchandise, we are referring to products sold to the United States. When we use the term foreign like
 product, we are referring to products sold in your home market or exported to a country other than the United States.
 Note we consider merchandise under consideration, products under review, and merchandise under review to be
 synonymous. We have provided a description of the merchandise included in the review in Appendix III.


Filed By: rschagrin@schagrinassociates.com,
       Filed By: dporter@curtis.com,
            Filed By: Toni Page, FiledFiled   Filed
                                        Date:Date:   Date:
                                                        2:441/31/19
                                                   '8728/18
                                               12/6/19       3PM,  PM,4:12 PM, Status:
                                                               :08 Submission   Submission
                                                                        Submission  Status: Status: Approved
                                                                                             Approved
                                                                                        Approved
       Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21         Page 882 of 1077
              Barcode:3789121-01 A-549-502
                   Barcode;3749398-01
                     Barcode:3918328-02    CIRC - SCO
                                        A-549-502 Anti-Circumvention
                                                        Scope InquiryInquiry
                                                                       - Line-Pipe
                                                                                Line Pipe




     weighted-average cost of the merchandise under consideration, notify the Department in
     writing before preparing your response to this section of the questionnaire.

 ANSWER:           Saha Thai has calculated the reported COP and CV figures by CONNUM, in

 accordance with the Department’s instructions. During the POR, Saha Thai produced the

 merchandise under review at two principal facilities: the old plant in Samutprakarn (near

 Bangkok) and a newer plant in Wangnoi, near Ayutthaya. Saha Thai also has an off-site location

 for painting and occasional forming of non-subject merchandise (rectangular and C-channel);

 however, the production costs of all three locations are aggregated into one unified cost

 accounting system, which is the basis for this Response. Therefore Saha Thai’s reported costs

 represent weighted average costs for all three facilities.


 II. General Information

 The production process, financial accounting, and cost accounting information requested below
 is necessary for the Department to better understand your company’s operations, its products and
 production processes, and its financial and cost accounting practices. Therefore, you should
 provide complete narrative responses to each of the items listed below.

     A. Products and Production Processes
     Provide a description of your company’s production process for the merchandise under
     consideration.^ Your description should address each of the items 1 through 8 listed below.

          1. Provide a description of your company’s production facilities. If production of the
             merchandise under consideration takes place at more than one facility, identify each
             facility and describe the production activities that take place at each facility. Identify
             all products manufactured at each facility, including products not under consideration.

 ANSWER:           As noted above, Saha Thai has a facility in Samutprakarn, Thailand that produces

 merchandise under consideration (“MUC”). This includes circular welded carbon steel pipe in

 various surface finishes (black, varnished, painted, and galvanized) and end finishes (plain end.


 ^ If you have already provided a description of your company’s production process in response to section A of this
 questionnaire, you may repeat that description or refer to the page numbers in that part of your response where the
 information is presented. However, your response must address each of the items noted in parts II. A. 1 through 8 of
 this section of the questionnaire. If it does not, provide the description of your company’s production process in this
 section of your response and supplement it accordingly with the requested information.


Filed By: rschagrin@schagrinassociates.com,
       Filed By: dporter@curtis.com,
            Filed By: Toni Page, FiledFiled   Filed
                                        Date:Date:   Date:
                                                        2:441/31/19
                                                   '8728/18
                                               12/6/19       3PM,  PM,4:12 PM, Status:
                                                               :08 Submission   Submission
                                                                        Submission  Status: Status: Approved
                                                                                             Approved
                                                                                        Approved
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 883 of 1077
               Barcode:3789121-01 A-549-502
                    Barcode;3749398-01
                      Barcode:3918328-02    CIRC - SCO
                                         A-549-502 Anti-Circumvention
                                                         Scope InquiryInquiry
                                                                        - Line-Pipe
                                                                                 Line Pipe




 threaded, and threaded and coupled). The plant also produces the following non-MUC products:

 non-circular tubes (rectangular, square, and C shape) and flat bar. Merchandise under review is

 produced in sizes ranging from under 3/8 inch to 6 inches in diameter. The second plant in

 Ayutthaya produces black carbon steel pipe, ranging in sizes from 3/8 inches to 8 inches in

 diameter. Non-MUC production at the Ayutthaya plant consists of a limited volume of

 corrugated roofing sheet. Some of the pipe sold in home and third country markets is painted at

 an offsite facility operated by Saha Thai; however, all costs of this separate location are included

 in Saha Thai’s books and records. Finally, Saha Thai also purchases and resells hot-rolled and

 cold-rolled carbon steel sheet in coils, non-subject merchandise e.g., rebar, and sells a limited

 amount of its own slit coils, and provides limited slitting and galvanizing services to outside

 companies.


            2. Provide a flowchart of the production process for the merchandise under
               consideration. Please supplement your flowchart with descriptions of each stage in
               the process.

 ANSWER:           A flowchart of Saha Thai’s production process is provided in the company

 brochure (see Exhibit A-14 of Saha Thai's Section A Response). The steps to produce the subject

 merchandise are described in the same product brochure and summarized below.

 Slitting

                   Hot-rolled carbon steel coil purchased from outside suppliers is placed on the
                   slitting line, where it is uncoiled, slit into standard widths, and then recoiled for
                   storage and handling convenience.

 Forming

                   The slit coil hoops enter the forming line, where they are uncoiled and sent
                   through a series of rollers which gradually bend and reform the flat steel strip into
                   a continuous cylinder. The seam where the two edges of the coil meet is heated
                   and then welded using the ERW process. Next, the bead of excess welding




Filed By: rschagrin@schagrinassociates.com,
       Filed By: dporter@curtis.com,
            Filed By: Toni Page, FiledFiled   Filed
                                        Date:Date:   Date:
                                                        2:441/31/19
                                                   '8728/18
                                               12/6/19       3PM,  PM,4:12 PM, Status:
                                                               :08 Submission   Submission
                                                                        Submission  Status: Status: Approved
                                                                                             Approved
                                                                                        Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 884 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                           EXHIBIT 7




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
12/18/2018         Case 1:20-cv-00133-SAV Document 40API IFiled 05/07/21
                                                          Standards                   Page 885 of 1077
                          Barcode:3789121-01 A-549-502
                                 Barcode:3918328-02    CIRC - SCO
                                                    A-549-502 Anti-Circumvention
                                                                    Scope InquiryInquiry
                                                                                   - Line-Pipe
                                                                                            Line Pipe




   Since 1924, the American Petroleum Institute has been a cornerstone in establishing and
   maintaining standards for the worldwide oil and natural gas industry. Our work helps the
   industry invent and manufacture superior products consistently, provide critical services, ensure
   fairness in the marketplace for businesses and consumers alike, and promotes the acceptance of
   products and practices globally.

   Standards enhance the safety of industry operations, assure quality, help keep costs down,
   reduce waste, and minimize confusion. They help speed acceptance, bring products to market
   quicker, and avoid having to reinvent the wheel every time a product is manufactured.

   To see our recently published documents, addenda and erratas please click here.




   API Specification 6A
   API SPECIFICATION 6A, 21st EDITION



   We are pleased to announce the publication of the 21st edition of Specification 6A, Wellhead and
   Tree Equipment. This new edition provides technical updates that have reached consensus
   within API's Subcommittee on Valves & Wellhead Equipment and will now give industry
   consistent practices in these respective areas of the standard. These updates are reflective of
   API's standards program mission to provide a forum for development of consensus-based
   industry standards, and technical cooperation to improve the industry's safety performance and
   competitiveness.

   API Specification 5L, 46th Ed.
   We are pleased to announce the publication of the 46^*^ edition of Specification 5L, Line Pipe.
   This new edition provides technical updates that have reached consensus within API's
   Subcommittee      on Tubular
                    Filed By: ToniGoods   and will
                                   Page, Filed Date:now
        Filed By: rschagrin@schagrinassociates.com,  Filedgive
                                                           Date:
                                                      12/6/19   industry
                                                              2:441/31/19  consistent
                                                                          4:12           practices
                                                                                PM, Status:
                                                                    PM, Submission   Submission     in these
                                                                                                Status:
                                                                                             Approved    Approved

https://www.api.org/products-and-services/standards                                                                 1/4
12/18/2018          Case 1:20-cv-00133-SAV Document 40API IFiled 05/07/21
                                                           Standards                    Page 886 of 1077
   respective areasBarcode:3789121-01
                     of theBarcode:3918328-02
                             standard.A-549-502
                                         These  updates   are
                                                 CIRC - SCO
                                              A-549-502 Anti  reflective ofInquiry
                                                            -Circumvention
                                                              Scope Inquiry API's
                                                                             - Linestandards
                                                                                     -Pipe     program
                                                                                        Line Pipe

   mission to provide a forum for development of consensus-based industry standards, and
   technical cooperation to improve the industry's safety performance and competitiveness.

   API Specification 5CT, 10th Ed.
   We are pleased to announce the publications of the 10^*^ edition of Specification 5CT, Casing and
   Tubing, and the 7^^ edition of Technical Report 5C3, Calculating Performance Properties of Pipe
   Used as Casing or Tubing. These new editions provide technical updates that have reached
   consensus within API's Subcommittee on Tubular Goods and will now give industry consistent
   practices in the respective areas of the standards. As part of API's standards develop program,
   these updates are reflective of API's standards program mission to provide a forum for
   development of consensus-based industry standards, and technical cooperation to improve the
   industry's safety performance and competitiveness.




    PURCHASE API STANDARDS SOFTWARE
   Visit the API Publications Store to purchase copies of our standards. Our standards are designed
   to assist industry professionals improve the efficiency and cost-effectiveness of their operations,
   comply with legislative and regulatory requirements, safeguard health, and protect the
   environment.

   API Compass Subscriptions



   API now offers a direct subscription service to the API standards your organization needs.

   Access standards, mitigate risk with the latest change management tools (including new
   standard alerts), analyze available standards and make gap analysis notes to reduce reliance on
   internal standards (increasing efficiencies), and support other API initiatives through this direct
   licensing platform.

   Subscribers can sign up by industry area or for the complete API collection. The most used
   standards are also available in two convenient formats (PDF and HTML/online).

   You can also call toll-free 1-800-730-0250 or email us at compass(aapi.org.




   STANDARDS INQUIRIES
             Filed By: rschagrin@schagrinassociates.com,
                         Filed By: Toni Page, Filed Date: Filed Date:
                                                           12/6/19 2:441/31/19 4:12 PM, Status:
                                                                         PM, Submission  Submission Status: Approved
                                                                                                 Approved

https://www.api.org/products-and-services/standards                                                                    2/4
12/18/2018          Case 1:20-cv-00133-SAV Document 40API IFiled 05/07/21
                                                           Standards                    Page 887 of 1077
   API receives numerous    inquiriesA-549-502
                  Barcode:3789121-01  related
                         Barcode:3918328-02    to its-standards,
                                                CIRC
                                            A-549-502        Scopespecifications,
                                                       Anti-Circumvention
                                                       SCO                  - Linerecommended
                                                                   InquiryInquiry -Pipe
                                                                                     Line Pipe practices,
   technical reports and codes (i.e. documents).


   STANDARDS CDMMITTEES
   API's Standards Committees are made up of subcommittees and task groups comprised of
   industry experts who develop API standards. See a list of all open ballots

   Downstream Committees
   Midstream Committees
   Upstream Committees



   Information on the API Standards Program

   Annual Standards Plan
   Each year, API updates current standards, creates new standards and adopts existing standards.

   Addenda & Errata
   Addenda (amendments) and errata for published API standards are available via the API
   Publications Store.

   Educational Outreach
   API Global Webcasts and Engineering Partnership Program

   Policies & Procedures
   API Standards Policy and Procedure Documents

   FAQs


    RIGHTS AiDSAGEPDLICY
   The Intellectual Property (IP) Rights and Usage Policy provides information on API's copyrights
   and trademarks, and outlines the process of requesting to reproduce API-copyrighted material.
             Filed By: rschagrin@schagrinassociates.com,
                         Filed By: Toni Page, Filed Date: Filed Date:
                                                           12/6/19 2:441/31/19 4:12 PM, Status:
                                                                         PM, Submission  Submission Status: Approved
                                                                                                 Approved

https://www.api.org/products-and-services/standards                                                                    3/4
12/18/2018          Case 1:20-cv-00133-SAV Document 40API IFiled 05/07/21
                                                           Standards                    Page 888 of 1077
                          Barcode:3789121-01 A-549-502
                                 Barcode:3918328-02    CIRC - SCO
                                                    A-549-502 Anti-Circumvention
                                                                    Scope InquiryInquiry
                                                                                   - Line-Pipe
                                                                                            Line Pipe




   © Copyright 2018 - API. All Rights Reserved.




             Filed By: rschagrin@schagrinassociates.com,
                         Filed By: Toni Page, Filed Date: Filed Date:
                                                           12/6/19 2:441/31/19 4:12 PM, Status:
                                                                         PM, Submission  Submission Status: Approved
                                                                                                 Approved

https://www.api.org/products-and-services/standards                                                                    4/4
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 889 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                           EXHIBIT 8




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 890 of 1077
             Barcode:3789121-01 A-549-502
                    Barcode:3918328-02    CIRC - SCO
                                       A-549-502 Anti-Circumvention
                                                       Scope InquiryInquiry
                                                                      - Line-Pipe
                                                                               Line Pipe




            Large Diameter Welded Pipe
         from Canada, China, Greece, India,
                 Korea, and Turkey

    Investigation Nos. 701-TA-593-596 and 731-TA-1401-1406 (Preliminary)




Publication 4768                                                                      March 2018




                                        Washington, DC 20436

 Filed By: rschagrin@schagrinassociates.com,
             Filed By: Toni Page, Filed Date: Filed Date:
                                               12/6/19 2:441/31/19 4:12 PM, Status:
                                                             PM, Submission  Submission Status: Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 891 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe




          U.S. International Trade Commission

                                      COMMISSIONERS

                             Rhonda K. Schmidtlein, Chairman
                             David S. Johanson, Vice Chairman
                                   Irving A. Williamson
                                  Meredith M. Broadbent




                                      Catherine DeFilippo
                                     Director of Operations

                                           Staff assigned
                                Abu B. Kanu, Investigator
                            Gregory LaRocca, Industry Analyst
                                Aimee Larsen, Economist
                                  Joanna Lo, Accountant
                              Lita David-Harris, Statistician
                           Carolyn Holmes, Statistical Assistant
                              Michael Haldenstein, Attorney
                                  Henry Smith, Attorney
                         Douglas Corkran, Supervisory Investigator

                                     Special assistance from
                                           Julie Duffy
                                        Bronwen Schriml




                                  Address all communications to
                                   Secretary to the Commission
                           United States International Trade Commission
                                       Washington, DC 20436
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
        Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 892 of 1077
             Barcode:3789121-01 A-549-502
                    Barcode:3918328-02    CIRC - SCO
                                       A-549-502 Anti-Circumvention
                                                       Scope InquiryInquiry
                                                                      - Line-Pipe
                                                                               Line Pipe




           U.S. International Trade Commission
                                         Washington, DC 20436
                                             www.usitc.gov




            Large Diameter Welded Pipe
         from Canada, China, Greece, India,
                 Korea, and Turkey

    Investigation Nos. 701-TA-593-596 and 731-TA-1401-1406 (Preliminary)




Publication 4768                                                                      March 2018
 Filed By: rschagrin@schagrinassociates.com,
             Filed By: Toni Page, Filed Date: Filed Date:
                                               12/6/19 2:441/31/19 4:12 PM, Status:
                                                             PM, Submission  Submission Status: Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 893 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 894 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                                             CONTENTS
                                                                                                Page


 Determinations.1

 Views of the Commission.3

 Part I: Introduction.1-1

   Background.1-1

   Statutory criteria and organization of the report.1-2

      Statutory criteria.1-2

      Organization of report.1-3

   Market summary.1-3

   Summary data and data sources.1-4

   Previous and related investigations.1-4

   Nature and extent of alleged subsidies and sales at LTFV.1-6

      Alleged subsidies.1-6

      Alleged sales at LTFV.1-11

   The subject merchandise.1-12

      Commerce's scope.1-12

      Tariff treatment.1-13

   The product.1-13

      Description and applications.1-13

      Manufacturing processes.1-18

   Domestic like product issues.1-24

 Part II: Conditions of competition in the U.S. market.Il-l

   U.S. market characteristics.Il-l

   Channels of distribution.Il-l

   Geographic distribution.11-2

   Supply and demand considerations.11-3

      U.S. supply.11-3

      U.S. demand.11-7




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 895 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                                             CONTENTS
                                                                                                Page



 Part II: Conditions of competition in the U.S. market.Continued

   Substitutability issues.11-12
      Lead times.11-12
      Factors affecting purchasing decisions.11-12

      Comparison of U.S.-produced and imported LDWP.11-14
 Part III: U.S. producers' production, shipments, and employment.Ill-l

   U.S. producers.Ill-l
   U.S. production, capacity, and capacity utilization.III-3
      Alternative products.III-4
   U.S. producers' U.S. shipments and exports.III-5
   U.S. producers' inventories.III-6
   U.S. producers' imports and purchases.III-6
   U.S. employment, wages, and productivity.III-6
 Part IV: U.S. imports, apparent U.S. consumption, and market shares.IV-1

   U.S. importers.IV-1
   U.S. imports.IV-1
   Negligibility.IV-5
   Cumulation considerations.IV-6
      Fungibility.IV-7
      Geographical markets.IV-7
      Presence in the market.IV-7
   U.S. market shares.IV-13
 PartV: Pricing data.V-1

   Factors affecting prices.V-1
      Raw material costs.V-1

      U.S. inland transportation costs.V-1
   Pricing practices.V-2
      Pricing methods.V-2
                                                   ii
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 896 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                                             CONTENTS
                                                                                                Page


 Part V: Pricing data.Continued

      Sales terms and discounts.V-3
   Price data.V-3
      Price trends.V-8
      Price comparisons.V-10
   Lost sales and lost revenue.V-11
 Part VI: Financial experience of U.S. producers.VI-1

   Background.VI-1
   Operations on LDWP.VI-2

      Net sales quantity and revenue.VI-8
      COGS and expenses.VI-9
      Profitability.VI-10
   Capital expenditures and research and development expenses.VI-11
   Assets and return on Assets.VI-12
   Capital and investment.VI-13
 Part VII: Threat considerations and information on nonsubject countries.VII-1

   The industry in Canada.VII-3
      Changes in operations.VII-3
      Operations on LDWP.VII-3
      Alternative products.VII-4
      Exports.VII-4
   The industry in China.VII-6
   Exports.VII-6
   The industry in Greece.VII-8
      Changes in operations.VII-8

      Operations on LDWP.VII-9
      Alternative products.VII-9
      Exports.VII-9


Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 897 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                                             CONTENTS
                                                                                                Page



 Part VII: Threat considerations and information on nonsubject countries.Continued

   The industry in India.VII-12

      Changes in operations.VII-12
      Operations on LDWP.VII-12

      Alternative products.VII-12
      Exports.VII-13
   The industry in Korea.VII-15
      Changes in operations.VII-15
      Operations on LDWP.VII-15
      Alternative products.VII-15
      Exports.VII-16
   The industry in Turkey.VII-18
      Changes in operations.VII-18
      Operations on LDWP.VII-18
      Alternative products.VII-19
      Exports.VII-19
   U.S. inventories of imported merchandise.VII-21
   Subject countries combined.VII-21
   U.S. importers' outstanding orders.VII-22
   Information on nonsubject countries.VII-22
 Appendixes

   A. Federal Register notices. A-1
    B. List of staff conference witnesses. B-1
   C. Summary data. C-1
    D. Shipments of LDWP by grade, size, and method of manufacturing. D-1
    E. Line pipe and structural pipe. E-1


 Note— Information that would reveal confidential operations of individual concerns may not be
 published and therefore has been deleted. Such deletions are indicated by asterisks. ***.
                                                  iv
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21   Page 898 of 1077
              Barcode:3789121-01 A-549-502
                     Barcode:3918328-02    CIRC - SCO
                                        A-549-502 Anti-Circumvention
                                                        Scope InquiryInquiry
                                                                       - Line-Pipe
                                                                                Line Pipe




 and line pipe over 24 inches in diameter are separate domestic like products. Finally, nonparty
 SeAH maintains that stainless LDWP should be defined to be a separate domestic like product.

         C.       Analysis

         Based on the current record, we define a single domestic like product consisting of all
 LDWP coextensive with the scope of the investigations for purposes of the preliminary phase of
 these investigations.

         1.       Line Pipe vs. Structural Pipe

         Physical Characteristics and Uses. All line pipe and structural pipe within the scope of
 investigation are tubular products produced from carbon and alloy steel. However, line pipe
 and structural pipe are produced from different grades of steel to different specifications.^^
 Line pipe is produced to API 5L specifications, which are standards for pipe designed for
 conveying gas, water, and oil. API specifications indicate the strength of the steel, process of
 manufacture, product specification levels, heat treatment, and test pressure.Line pipe above
 30 inches in diameter is often produced to additional more stringent specifications provided by
 the customer.Structural pipe, in contrast, is produced to ASTM specifications, such as A53,
 A252, or A500.^® Line pipe can bear multiple stencils that indicate conformance with API as
 well as less restrictive ASTM standards.Corinth indicates that line pipe and structural pipe
 also have different finishes. Line pipe receives an epoxy coating designed to last longer than
 the paint or varnish on structural pipe.^^
         With respect to uses of line pipe and structural pipe, the record indicates that line pipe
 is used to convey liquids such as oil and gas while structural pipe is used for support in
 construction projects and as piling.^® Petitioners assert that, in addition to some line pipe being
 downgraded and sold for structural uses, line pipe may be deliberately produced to API
 standards for structural uses. For instance, they claim that line pipe produced to API standards
 is required for certain bridge pilings.
         Manufacturing Facilities, Production Processes, and Employees. The record on this
 factor is mixed. Both line and structural pipe are produced by the same manufacturing
 processes: electric resistance welding ("ERW"), helical (or spiral) submerged arc welding
 ("HSAW"), and longitudinal welding ("LSAW").^^ Although each domestic producer tends to


            See SeAH's Statement at 6.
            Evraz's Postconference Brief at 41-42.
         ^'‘CRat 1-19, PR at 1-17.
            Conf. Tr. at 144 (Harapiak).
         ^®CRat 1-21, PR at 1-18.
         ” CR at 1-20 n.40, PR at 1-17 n.40.
            Corinth's Postconference Brief at 7-8.
            CR at 1-19 to 1-20, PR at 1-16 to 1-18.
            Petitioners' Postconference Brief, Exhibit 1 at 15.
         ^^CRat 1-22, PR at 1-18.


                                                       8
Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 899 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe




          Subject line pipe is normally produced in conformance with the American Petroleum
 Institute's ("API") 5L specifications, which provides standards for "pipe suitable for use in
 conveying gas, water, and oil in both the oil and gas industries."^® The subject product generally
 bears an API line pipe stencil.The API 5L specification for line pipe indicates the marking and
 class (e.g. A-25, A, B, and X-42 through X-80), process of manufacture (electric resistance
 welded pipe^^ or submerged arc welded pipe^®), product specification levels (PSL 1 and PSL 2),
 heat treatment, and test pressure. The API 5L grades define the yield (tensile) strength level of
 the pipe and of the steel used to make the pipe.
         The API 5L specification also suggests that "products in compliance with multiple
 compatible standards may be marked with the name of each standard." Thus, line pipe can
 bear multiple stencils, signifying compliance with one or more certifications (such as grade B/ X-
 42), as well as standard pipe,"^® piling,"^^ or structural"^^ pipe certifications.

 (...continued)
 http://corridoreis.anl.gov/documents/docs/technical/apt 61034 evs tm 08 5.pdf, retrieved on
 February 2, 2018 : U.S. Department of Energy, Argonne National Laboratory, Overview of the Design,
 Construction and Operation of Interstate Liquid Petroleum Pipelines,
 http://corridoreis.anl.gov/documents/docs/technical/apt 60928 evs tm 08 l.pdf, retrieved on
 February 2, 2018.
     ^®The API 5L specification covers both seamless and welded steel line pipe. Although seamless pipe is
 covered by the API 5L specification, it is outside the scope of these investigations. American Petroleum
 Institute, API Specification 5L, 45*'' Edition, December 2012.
       A "stencil" is information marked by the manufacturer with paint stenciled on the outside of the
 pipe indicating the specification in conformance with which it has been manufactured. Flowever, the
 purchaser and manufacturer can agree to put all or part of the markings on the inside of the pipe. Pipe
 O.D. 1-1/2 inches and smaller has identification markings die-stamped on a metal tag fixed to the
 bundle or printed on the straps or binding clips used to tie the bundle.
       An electric resistance weld is a process where the strip edges are mechanically pressed together
 and welded. The heat for welding is generated by resistance of the steel to the flow of an electric
 current. In one process, a low-frequency (typically 60 to 360 hertz) current is conducted to the strip
 edges by a pair of copper alloy discs which rotate as the pipe is propelled under them. A second
 variation uses high-frequency (in the range of 400 to 500 kilohertz) which enters the tubing through
 shoes which act as sliding contacts. An induction coil can also be used with the high frequency current to
 induce current in the edges of the steel. No direct contact between the induction coil and tubing is
 required. American Petroleum Institute, API Specification 5L, 44*'' Edition, October 2008.
       The submerged arc weld process is a welding process that produces coalescence of metals by
 heating them with an arc or arcs between a bare metal consumable electrode or electrodes and the
 work. The arc and molten metal are shielded by a blanket of granular, fusible material on the work.
 Pressure is not used and part or all of the filler metal is obtained from the electrodes, API Specification
 5L, 43**' Edition, October 2004.
       Because welded line pipe for use in oil and gas pipelines requires higher hydrostatic test pressures
 and more restrictive weight tolerances than standard pipe, pipe that is in conformance with API
 Specification 5L Grade B is automatically in conformance with the less restrictive standard pipe
 specification of the American Society for Testing Materials, ASTM A-53, Grade B. ASTM A-53, Grade B
 covers both welded and seamless pipe with a minimum tensile strength of 60,000 psi and minimum
 yield strength of 35,000 psi. The weld seam for ERW line pipe meeting ASTM A-53, Grade B
                                                                                                (continued...)


Filed By: rschagrin@schagrinassociates.com,     1-17Date:
            Filed By: Toni Page, Filed Date: Filed
                                              12/6/19  2:441/31/19 4:12 PM, Status:
                                                             PM, Submission  Submission Status: Approved
                                                                                     Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 900 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                           EXHIBIT 9




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
12/17/2018           Case 1:20-cv-00133-SAV Document 40Composite
                                                          FiledList
                                                                 05/07/21                   Page 901 of 1077
                                Barcode:3789121-01 A-549-502
                                       Barcode:3918328-02    CIRC - SCO
                                                          A-549-502 Anti-Circumvention
                                                                          Scope InquiryInquiry
                                                                                         - Line-Pipe
                                                                                                  Line Pipe


      energy^P^


                                                                                                        CONTACT US     I HELP




       Composite List




              Search

              Company Name

              Certification #

              Specification/
                                   Choose a specification...
              Standard
             Filed By: rschagrin@schagrinassociates.com,
                             Filed By: Toni Page, Filed Date: Filed Date:
                                                               12/6/19 2:441/31/19 4:12 PM, Status:
                                                                             PM, Submission  Submission Status: Approved
                                                                                                     Approved

https://mycerts.api.org/Search/CompositeSearch                                                                                  1/3
12/17/2018            Case 1:20-cv-00133-SAV Document 40Composite
                                                           FiledList
                                                                  05/07/21                          Page 902 of 1077
                         Barcode:3789121-01   A-549-502
                                  Barcode:3918328-02    CIRC - SCO
                                                     A-549-502 Anti-Circumvention
                                                                     Scope InquiryInquiry
                                                                                    - Line-Pipe
                                                                                             Line Pipe
             Advanced Search Options

                                        Manufacturer of Line Pipe Piain End
                                        at PSL 1

                                        Manufacturer of Line Pipe Piain End
                                        at PSL 2

                                        Manufacturer of Line Pipe Threaded
                                        and Coupied

                                        Manufacturer of Line Pipe Coupiings

                                        Processor of Line Pipe Piain End at
                                        PSL 1

                                        Processor of Line Pipe Piain End at
                                        PSL 2

                                        Threader

                                        Manufacturer of Line Pipe Piain End
                                        at PSL 2 - Service Annex H

                                        Manufacturer of Line Pipe Piain End
                                        at PSL 2 - Service Annex J




             Registration Scope
             included

             Status
                                      Choose a status...


             Country
                                        Thaiiand



              Search            Reset



              Back


          Company                   City            State           Country    Certification(s)   Status     Product(s)

                                                                                                             Manufacturer of
          BOLY PIPE CO.,
                                    A. Pluakdaeng   Rayong          Thailand   5L-0956            Active     Line Pipe Plain End
          LTD.
                                                                                                             at PSL 1

                                                                                                             Manufacturer of
                                                                                                  Active     Line Pipe Plain End
                                                                                                             at PSL 2

          OST Tube (Thailand)
                                    Chonburi                        Thailand   5L-1102            Active     Threader
          Co., Ltd.

          Thai Oil Pipe Co., Ltd.   Rayong                          Thailand   5L-1100            Active     Threader

                                                                                                             Manufacturer of
                                                                                                  Active     Line Pipe Plain End
                                                                                                             at PSL 2

                                                                                                             Manufacturer of
                                                                                                  Active     Line Pipe Plain End
                                                                                                             at PSL 1

                                                                                                             Manufacturer of
          TSG (Thailand) Co.,
                                    Rayong                          Thailand   5L-0862            Active     Line Pipe Plain End
          Ltd.
                                                                                                             at PSL 1

                                                                                                          Manufacturer of
                                                                                                  Active  Line Pipe Plain End
                                                                                                          at PSL 2
          Filed By: rschagrin@schagrinassociates.com,
          Company     Filed By:                           Filed
                                              Filed Date: Country
                             City Toni Page,State          12/6/19Date:
                                                                     2:441/31/19    4:12 PM, Status
                                                                         Certification(s)
                                                                           PM, Submission     Submission
                                                                                             Status:     Status:    Approved
                                                                                                           Product(s)
                                                                                                      Approved

https://mycerts.api.org/Search/CompositeSearch                                                                                     2/3
12/17/2018            Case 1:20-cv-00133-SAV Document 40Composite
                                                           FiledList
                                                                  05/07/21               Page 903 of 1077
           ISP HKhClSIUN
          STEEL TUBE Barcode:3789121-01 A-549-502
                            Barcode:3918328-02    CIRC - SCO
                                               A-549-502  Anti-Circumvention
                                                                Scope InquiryInquiry
                                                                               - Line-Pipe
                                                                                         Line Pipe
                                                                                               Processor of Line
          MANUFACTURING    Pluakdaeng   Rayong      Thailand      5L-1158         Active       Pipe Plain End at
          (THAILAND) CO.,                                                                      PSL2
          LTD

                                                                                                    Processor of Line
                                                                                       Active       Pipe Plain End at
                                                                                                    PSL 1

                                                                                                    Manufacturer of
                                                                                       Active       Line Pipe Plain End
                                                                                                    at PSL 2

                                                                                                    Manufacturer of
                                                                                       Active       Line Pipe Plain End
                                                                                                    at PSL 1

         OO ^ OO                                                                                     1-12 of 12 items

               Back




                Copyright 2018 - American Petroleum Institute, all rights reserved.                   API Home | Terms
                And Conditions | Privacy




             Filed By: rschagrin@schagrinassociates.com,
                         Filed By: Toni Page, Filed Date: Filed Date:
                                                           12/6/19 2:441/31/19 4:12 PM, Status:
                                                                         PM, Submission  Submission Status: Approved
                                                                                                 Approved

https://mycerts.api.org/Search/CompositeSearch                                                                            3/3
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 904 of 1077
            Barcode:3789121-01 A-549-502
                   Barcode:3918328-02    CIRC - SCO
                                      A-549-502 Anti-Circumvention
                                                      Scope InquiryInquiry
                                                                     - Line-Pipe
                                                                              Line Pipe



                        EXHIBIT 10




Filed By: rschagrin@schagrinassociates.com,
            Filed By: Toni Page, Filed Date: Filed Date:
                                              12/6/19 2:441/31/19 4:12 PM, Status:
                                                            PM, Submission  Submission Status: Approved
                                                                                    Approved
12/20/2018                            Case 1:20-cv-00133-SAV Document 40PipeFiled
                                                                   Master            05/07/21
                                                                             Distribution, LLC.           Page 905 of 1077
                                            Barcode:3789121-01 A-549-502
                                                   Barcode:3918328-02    CIRC - SCO
                                                                      A-549-502 Anti-Circumvention
                                                                                      Scope InquiryInquiry
                                                                                                     - Line-Pipe
                                                                                                              Line Pipe




                         Excellence in trade
                         Specializing in the finest steel tubular products for energy and commercial /
                                                    construction applications.


                                                                          Learn more




                                                               Who we are
                                Filed By: rschagrin@schagrinassociates.com,
                                           Filed By: Toni Page, Filed Date: Filed Date:
                                                                            12/6/19 2:441/31/19 4:12 PM, Status:
                                                                                         PM, Submission   Submission Status: Approved
                                                                                                                 Approved

http://masterpipe.com/                                                                                                                  1/3
12/20/2018                                 Case 1:20-cv-00133-SAV Document 40PipeFiled
                                                                        Master            05/07/21
                                                                                  Distribution, LLC.           Page 906 of 1077
         Master Pipe is a customer driven, Barcode:3789121-01
                                           accuracy   focusedA-549-502
                                                               steel A-549-502
                                                  Barcode:3918328-02 pipe  importer.
                                                                        CIRC - SCO    We are  specialized
                                                                               Anti-Circumvention
                                                                                     Scope Inquiry   - Linein
                                                                                                   Inquiry    servicing
                                                                                                              Line Pipe the inventory and project needs
                                                                                                           -Pipe

         of major distributors in the United States. Our products range from ASTM A53 standard pipe, to API 5L and API 5CT energy focused
         products. We enjoy the privilege of representing proven, quality, and market accepted manufacturers throughout the world. We strive to
         create long term partnerships with both our customers and vendors that provide value for all parties, and bridge commercial and
         cultural divides.




                         ☆
                    Joseph B. Konis
                         President
                                                              4
                                                              Ted Bates
                                                                       '

                                                           Vice President
                                                                                                      m
                                                                                                 Creighton Uyechi
                                                                                              Chief Financiai Officer
                                                                                                                                             Joyce Konis
                                                                                                                                      Logistics Coordinator
                                     Filed By: rschagrin@schagrinassociates.com,
                                                Filed By: Toni Page, Filed Date: Filed Date:
                                                                                 12/6/19 2:441/31/19 4:12 PM, Status:
                                                                                              PM, Submission   Submission Status: Approved
                                                                                                                      Approved

http://masterpipe.com/                                                                                                                                        2/3
12/20/2018                                  Case 1:20-cv-00133-SAV Document 40PipeFiled
                                                                         Master            05/07/21
                                                                                   Distribution, LLC.                    Page 907 of 1077
                                                  Barcode:3789121-01 A-549-502
                                                         Barcode:3918328-02    CIRC - SCO
                                                                            A-549-502 Anti-Circumvention
                                                                                            Scope InquiryInquiry
                                                                                                           - Line-Pipe
                                                                                                                    Line Pipe



                          1—1
                          oor
                          ool],
                         Chad Jones                                 Ham                                       Kevin Lee
                Accounting Manager                  Order Coordinator / Expeditor                         A/R Supervisor




                                                                  Master Pipe Distribution Company


                          tw                                      nno Ohio Ave., Suite #201

                                                                  Los Angeles, CA 90025
                 Distribution Company                             Phone: 310-320-6400




                                                        Copyright © 2018 Master Pipe Distribution Company, LLC. All rights reserved.
                                                                       Designed by Keebs. Developed by Andres Cruz.




                                      Filed By: rschagrin@schagrinassociates.com,
                                                 Filed By: Toni Page, Filed Date: Filed Date:
                                                                                  12/6/19 2:441/31/19 4:12 PM, Status:
                                                                                               PM, Submission   Submission Status: Approved
                                                                                                                       Approved

http://masterpipe.com/                                                                                                                        3/3
   Case 1:20-cv-00133-SAV Document 40   Filed 05/07/21   Page 908 of 1077




                                Tab 7

  LETTER FROM CURTIS, MALLET-PREVOST, COLT & MOSLE LLP TO SEC OF
COMMERCE PERTAINING TO SAHA THAI COMMENTS ON SCOPE INQUIRY (Dec. 20,
                           2019) (P.R. 52)
          Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 909 of 1077
                         Barcode:3922534-01 A-549-502 SCO - Scope Inquiry   -    Line Pipe




                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             Mexico City                                                      Telephone +1 202 452 7373
Beijing            Milan                                                            Facsimile +1 202 452 7333
                                          1717 Pennsylvania Avenue, N.W.
Buenos Aires       Muscat                                                                 www.curtis.com
Dubai              New York
                                              Washington, D.C. 20006
Frankfurt          Nur-Sultan
Geneva             Paris                                                                 Daniel L. Porter
Houston            Rome                                                               Tel: +1 202 452 7340
London                                                                                Fax: +1 202 452 7333
                                                                                    E-Mail: dporter@curtis.com


    December 20, 2019
                                                    PUBLIC DOCUMENT

                                                    Case No.:        A-549-502
                                                    No. Pages:       42
                                                    Status: Scope Inquiry (Line Pipe)
                                                    This proceeding is conducted by Enforcement &
                                                    Compliance, AD/CVD Operations/ VII
                                                    This submission contains no business proprietary
                                                    information.
    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Attn: Toni Page & Alexander Cipolla

    Re:        Saha Thai’s Comments on “Line Pipe” Scope Inquiry
               Circular Welded Carbon Steel Pipe and Tubes from Thailand

    Dear Secretary Ross:

               On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we hereby submit Saha

    Thai’s comments on the Department’s “Line Pipe” Scope Inquiry pursuant to the Department’s

    “Self-Initiation” Memorandum dated November 22, 2019. This submission is timely made

    pursuant to the Department’s memorandum to the file dated December 6, 2019. This submission

    contains no business proprietary information.



          Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
    36427907
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21       Page 910 of 1077
                 Barcode:3922534-01 A-549-502 SCO - Scope Inquiry     -   Line Pipe

                                                                                 December 20, 2019
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                            Page 2


       If you have any questions, please contact the undersigned.



                                               Respectfully submitted,

                                               /s/ Daniel L. Porter

                                               Daniel L. Porter
                                               Tung Nguyen
                                               Gina Colarusso

                                               Curtis, Mallet-Prevost, Colt & Mosle LLP


                                               Counsel for Saha Thai




      Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
36427907
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 911 of 1077
                   Barcode:3922534-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe

Circular Welded Carbon Steel Pipes                                            A-549-502
and Tubes from Thailand                                                       Scope Inquiry
                                                                              SCO – Line Pipe

                                            PUBLIC
                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing submission has been served this day, by hand
delivery, upon the following persons:


Roger B. Schagrin, Esq.                                Robert George Gosselink, Esq.
On behalf of Wheatland Tube                            On behalf of Thai Premium Pipe Company Ltd.
SCHAGRIN ASSOCIATES                                    TRADE PACIFIC PLLC
900 7th Street, NW                                     660 Pennsylvania Avenue, SE
Suite 500                                              Suite 401
Washington, DC 20001                                   Washington, DC 20002

Alan H. Price, Esq.
On behalf of Independence Tube Corporation, et al.
WILEY REIN LLP
1776 K Street, N.W.
Washington, DC 20006




                                                         Daniel L. Porter
                                                         Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                         1717 Pennsylvania Avenue, NW
                                                         Washington, DC 20006


Dated: December 20, 2019




      Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
35499937v1
    Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 912 of 1077
                Barcode:3922534-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                           PUBLIC DOCUMENT
                                           Case No.:      A-549-502
                                           No. Pages:     42
                                           Status: Anti-Circumvention Inquiry
                                                   Scope Inquiry
                                           This proceeding is conducted by Enforcement &
                                           Compliance, AD/CVD Operations/ VII
                                           This submission does not contain any business
                                           proprietary information.




                             SAHA THAI STEEL’S
                         COMMENTS ON SCOPE INQUIRY

                  Circular Welded Steel Pipes and Tubes from Thailand




                                           Daniel L. Porter
                                           Tung Nguyen
                                           Gina Colarusso


                                           Curtis, Mallet-Prevost, Colt & Mosle LLP
                                           1717 Pennsylvania Avenue, N.W.
                                           Washington, D.C., 20006
                                           (202) 452-7327




December 20, 2019




    Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
               Case 1:20-cv-00133-SAV Document 40                                           Filed 05/07/21               Page 913 of 1077
                                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                                      PUBLIC DOCUMENT                                             -    Line Pipe



                                                              TABLE OF CONTENTS

                                                                                                                                                       Page #

INTRODUCTION AND SUMMARY OF COMMENTS ................................................................... 2

COMMENTS .................................................................................................................................................... 4

I.         INITIAL INVESTIGATION DOCUMENTS AND PRIOR SCOPE RULINGS ARE
           DISPOSITIVE THAT LINE PIPE IS NOT COVERED BY THE CWP AD ORDER .. 4

          A. Initial Investigation Documents Demonstrate Unequivocally That Line Pipe
             (Including Dual-Stenciled Pipe) Was Excluded From the Scope of The AD Order
             on Circular Welded Steel Pipes And Tubes From Thailand .................................... 4
          B.      The Department’s Past Scope Definitions in Standard Pipe AD Cases Further
                  Support A Finding That Line Pipe Is Excluded from the CWP AD Order ............ 16
          C.      Petitioner’s Contrary Arguments Can Be Easily Rejected ..................................... 18
II.        BECAUSE THERE IS NO QUESTION THAT THE ITC’S ORIGINAL INJURY
           DETERMINATION DID NOT INLCUDE IMPORTS OF LINE PIPE, A SCOPE
           DECISION TO INCLUDE LINE PIPE WITHIN THE AD ORDER WOULD
           VIOLATE U.S. LAW...................................................................................................................... 24

III.       BECAUSE LINE PIPE (INCLUDING DUAL-STENCILED PIPE) IS EXCLUDED
           FROM THE SCOPE OF THE UNDERLYING AD ORDER, THE DEPARTMENT
           ALSO NEEDS TO PUT PETITIONER’S ALLEGATION OF CIRCUMVENTION
           TO REST............................................................................................................................................. 31

IV.        IF THE DEPARTMENT ERRONEOUSLY CONCLUDES THAT THE AD ORDER
           COVERS LINE PIPE, THE EARLIEST DATE THE DEPARTMENT CAN
           SUSPEND LIQUIDATION OF LINE PIPE IMPORTS IS NOVEMBER 22, 2019,
           THE DATE OF SELF-INITIATION .......................................................................................... 34

CONCLUSION .............................................................................................................................................. 35




                                                                                 -i-
               Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                                   Filed 05/07/21             Page 914 of 1077
                         Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                             PUBLIC DOCUMENT                                      -   Line Pipe



                                                TABLE OF AUTHORITIES
Statutes
19 U.S.C. § 1673 ..................................................................................................................... 13, 28
19 U.S.C. § 1677j(c) ..................................................................................................................... 32
19 U.S.C. § 1677j(e) ..................................................................................................................... 27


Regulations
19 C.F.R. § 351.225(k)(1)............................................................................................... 1, 4, 16, 20
19 C.F.R. § 351.225(l)(2).............................................................................................................. 34


Cases
Allegheny Bradford Corp. v. United States,
  342 F. Supp. 2d 1172 (2004) ..................................................................................................... 29
ArcelorMittal Stainless Belg. N.V. v. United States,
  Slip Op. 11-82, 2011 WL 2713872, at *1 (Ct. Int'l Trade July 12, 2011) ................................ 21
Duferco Steel, Inc. v. United States,
 296 F. 3d 1087 (Fed. Cir. 2002) ................................................................................................ 13
Fedmet Resources Corp. v. United States,
  755 F.3d 912, 919 (Fed. Cir. 2014) ........................................................................................... 19
Mitsubishi Polyester Film, Inc. v. United States,
 321 F. Supp. 3d 1298 (Ct. Int'l Trade 2018) ............................................................................. 22
Shake & Shingle All. v. United States,
  No. 18-00228, 2019 WL 5963415, at *1 (Ct. Int'l Trade Nov. 13, 2019)................................. 21
TMB 440AE, Inc. v. United States,
 399 F. Supp. 3d 1314 (Ct. Int'l Trade 2019) ..................................................................... 1, 4, 29
Wheatland Tube Co. v. United States,
 161 F.3d 1365 (Fed. Cir. 1998) ................................................................................................. 31
Wheatland Tube Co. v. United States,
 973 F. Supp. 149 (Ct. Int’l Trade 1997) .................................................................. 13, 29, 32, 33




                                                                   - ii -
       Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                               Filed 05/07/21          Page 915 of 1077
                       Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                           PUBLIC DOCUMENT                                -   Line Pipe



Administrative Determinations
Antidumping: Circular Welded Carbon Steel Pipes and Tubes From Thailand; Final
  Determination of Sales at Less Than Fair Value, 51 Fed. Reg. 8384 (Jan. 27, 1986) .... 8, 18, 19

Certain Circular Welded Carbon Steel Pipes and Tubes From Thailand; Initiation of
  Antidumping Duty Investigation, 59 Fed. Reg. 12,068 (Mar. 27, 1985) ............................... 6, 19

Certain Circular Welded Carbon Steel Pipes and Tubes From Thailand; Preliminary
  Determination of Sales at Less Than Fair Value, 50 Fed. Reg. 40,427 (Oct. 3, 1985) .............. 8

Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand,
  and Turkey (Final), Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536
  (Fourth Review), USITC Pub.4754 (Jan. 2018)............................................................ 14, 26, 28

Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand,
  and Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534 and 536 (Third
  Review), USITC Pub. 4333 (June 2012)....................................................................... 15, 26, 28

Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, Inv. No. 701-TA-
  242, 731-TA-252-53 (Preliminary), USITC Pub. 1680 (Apr. 1985) ...................... 10, 12, 23, 25

Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand,
  Inv. Nos. 701-TA-253 and 731-TA-252 (Final), USITC Pub. 1810 (Feb. 1986) ........... 9, 12, 23

Later-Developed Merchandise Anticircumvention Inquiry of the Antidumping Duty Order on
  Petroleum Wax Candles from the People's Republic of China: Affirmative Preliminary
  Determination of Circumvention of the Antidumping Duty Order,
  71 Fed. Reg. 32,033 (June 2, 2006) .......................................................................................... 32

Polyethylene Terephthalate Film, Sheet, & Strip From Brazil, China, Thailand, & the United
  Arab Emirates, Inv. No. 731–TA–1131–1134 (Final), USITC Pub. 4040 (Oct. 2008) ............ 23

Polyethylene Terephthalate Film, Sheet, and Strip From Japan and the Republic of Korea,
  Inv. No. 731–TA–458 and 459 (Final), USITC Pub. 2383 (May 1991) ................................... 22




                                                              - iii -
       Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 916 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




                INTRODUCTION AND SUMMARY OF COMMENTS

       On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we respectfully

submit comments on the scope language “matter” as requested by the Department in the

Memorandum dated November 22, 2019. 1 As detailed below, Saha Thai makes five

primary comments.

Saha Thai Comment #1:                 The Department’s regulations governing the conduct

of scope inquiries, Section 351.225 of the Department’s AD-CVD regulations make clear

that the Department will first examine original investigation documents to determine

whether the inquiry merchandise is included or excluded from the scope of the AD

order. 2 On this legal requirement – the need to examine original investigation documents

– there can be little doubt. Indeed, in a recent decision involving imported pipe products,

the Court of International Trade reiterated this important legal requirement for Commerce

Department scope inquiries. 3

       In the instant case, the original investigation documents demonstrate

unequivocally that line pipe and dual-stenciled pipe were never intended to be included in

the scope of the AD order covering CWP from Thailand. The Commerce Department’s

own Initiation Notice could not be more clear that the petition was specifically amended

to exclude line pipe from the scope of the CWP from Thailand AD case. The Commerce

Department’s own Final Determination could not be more clear in excluding line pipe

1
  Commerce Memorandum re “Self Initiation of Scope Inquiry on Line Pipe and Dual-Stenciled Standard
Line Pipe” (November 22, 2019) (hereinafter “Commerce Self Initiation Memo”).
2
  19 C.F.R. § 351.225(k)(1).
3
  TMB 440AE, Inc. v. United States, 399 F. Supp. 3d 1314 (Ct. Int'l Trade 2019).


                                                 1
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 917 of 1077
                 Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




HTS codes in the final scope language adopted for the CWP from Thailand AD case.

And the International Trade Commission’s preliminary and final determinations

specifically address the distinct differences between standard pipe and line pipe and

explicitly state that the underlying investigation of CWP from Thailand does not include

line pipe. Finally, during the sunset case of the CWP from Thailand AD Order, the

petitioner admitted that both dual-stenciled pipe and line pipe were excluded from the

CWP AD Order.

       Additional context provided by the Department’s past scope definitions in

standard pipe AD cases further support a finding that line pipe is excluded from CWP

AD cases. Indeed, in every single past AD case involving circular welded steel pipe (i.e.,

standard pipe), line pipe has been excluded from the scope.

Saha Thai Comment #2:                The International Trade Commission did not make an

injury determination with respect to line pipe or dual stenciled pipe in its investigation

determination. As such, in the current proceeding, the Department cannot expand the

scope to include line pipe and dual stenciled pipe for which there was no investigation

and for which there was no determination of sales at LTFV or of injury.

Saha Thai Comment #3:                Given that the original AD investigation documents

make clear that “line pipe” and “products that are dual-stenciled” are outside the scope of

the CWP AD order, the Department must terminate its minor-alterations anti-

circumvention investigation. The applicable governing law leaves no doubt that the

Commerce Department may not proceed with a minor-alternations anti-circumvention




                                               2
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 918 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




investigation when it is clear that the inquiry merchandise was excluded from the original

AD order.

Saha Thai Comment #4:                If the Department erroneously concludes that the AD

Order covers line pipe and imposes duties on line pipe as a results, the earliest date the

Department can suspend liquidation of line pipe imports is November 22, 2019, the date

of self-initiation.




                                                3
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 919 of 1077
                   Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                     -   Line Pipe




                                             COMMENTS


I.      INITIAL INVESTIGATION DOCUMENTS AND PRIOR SCOPE
        RULINGS ARE DISPOSITIVE THAT LINE PIPE IS NOT COVERED BY
        THE CWP AD ORDER

        A.      Initial Investigation Documents Demonstrate Unequivocally That Line
                Pipe (Including Dual-Stenciled Pipe) Was Excluded From the Scope of
                The AD Order on Circular Welded Steel Pipes And Tubes From
                Thailand

        The Department’s regulations governing the conduct of scope inquiries, Section

351.225 of the Department’s AD-CVD regulations make clear that the Department will

first examine original investigation documents to determine whether the inquiry

merchandise is included or excluded from the scope of the AD order. 4 On this legal

requirement – the need to examine original investigation documents – there can be little

doubt. Indeed, in a recent decision involving imported pipe products, the Court of

International Trade reiterated this important legal requirement for Commerce Department

scope inquiries. 5

        In the instant case, the original investigation documents demonstrate

unequivocally that line pipe and dual-stenciled pipe were never intended to be included in

the scope of the AD order covering CWP from Thailand. Indeed, although the original

petition for an AD investigation of circular welded steel pipes and tubes from Thailand
4
  19 C.F.R. § 351.225(k)(1).
5
  TMB 440AE, Inc. v. United States, 399 F. Supp. 3d 1314 (Ct. Int'l Trade 2019). This court case
concerned a Commerce Department scope ruling in which Commerce did not analyze original
investigation documents to decide whether the actual scope language of the AD order was or was not
ambiguous. The Court ruled that Commerce’s refusal to examine original investigation documents was
unlawful because it was contrary to the Commerce Department’s own regulations. See id. at 12
(“Commerce’s failure to consider the “descriptions of the merchandise contained in the petition, the initial
investigation, and the determinations of the Secretary . . . and the Commission,” as required by 19 C.F.R.
§ 351.225(k)(1), in its Final Scope Ruling was not in accordance with law.”)


                                                     4
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21       Page 920 of 1077
                    Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                      -   Line Pipe




(filed over 34 years ago, in 1985) included both circular welded pipe (“standard pipe”)

and line pipe, pursuant to the Department’s request for clarification, the petitioners filed

an amended petition removing line pipe from the scope of the petition. 6 The original

investigation documents, as well as the subsequent determinations from the Commerce

Department and the International Trade Commission, demonstrate that “line pipe” was

explicitly excluded during the original investigation phase by the petitioners. Below we

walk through the various original investigation documents.

The Original Petition and Amended Petition Filed by Petitioner:


        The petition, as originally filed in February of 1985, originally requested an

investigation on both standard pipe and line pipe imports from Thailand. 7 Prior to its

initiation, however, the Department requested petitioners’ counsel to provide certain

additional information, documentation, and clarification to support its allegations.

Included in the Department’s request was “documentation which demonstrates that line

pipe is manufactured in Thailand” and “documentation which supports the allegation that

line pipe from Thailand is being sold at less than fair value.” 8 By amendment dated

March 12, 1985, counsel for petitioners clarified that the petition was being filed on

6
  Copies of the original petition, the amended petition, as well as a letter from the petitioners regarding its
partial withdrawal of the petition are provided in Attachments 11, 13, and 14 to Saha Thai’s August 26,
2019 Scope Inquiry Comments.
7
  See Petition for the Imposition of Antidumping Duties on Certain Welded Carbon Steel Pipes and Tube
Products from Thailand, filed by Roger B. Schagrin on behalf of Members of Committee on Pipe and
Tube Imports (Feb. 28, 1985) (provided in Saha Thai’s August 26, 2019 Scope Inquiry Comments,
Attachment 11); see id. at 12 (“The product covered by this petition is certain circular welded carbons teel
circular pipes and tubes . . . includes “standard pipe” . . . the product also includes “line pipe”).
8
  Commerce Department Memorandum to the file, AD & CVD investigations of pipes and tubes from
Thailand & Venezuela (March 7, 1985) (provided in Saha Thai’s August 26, 2019 Scope Inquiry
Comments, Attachment 12).


                                                      5
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 921 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                 -   Line Pipe




behalf of two separate entities: the Standard Pipe Subcommittee and the Line Pipe

Subcommittee of the CPTI, and by individual manufacturers of standard pipe and line

pipe. 9 On March 14, 1985, petitioners filed a letter in which petitioners amended the

scope of the petition against Thailand by taking out line pipe, stating:


       Petitioners in the above designated investigations . . . hereby withdraw the
       following portions of the followings petitions . . . A-549-502 and C-549-
       501. Certain Pipe and Tube Products from Thailand: Petitioners withdraw
       these petitions insofar as they concern line pipe, TSUS numbers 610.3208
       and 3209. Petitioners have ascertained that no Thai company is presently
       licensed to produce pipe to API specifications, and imports of API line pipe
       from Thailand are therefore not likely. 10
The Department’s Initiation Notice:

       In the Department’s Notice of Initiation of the original AD Investigation it

explains that the petition was originally filed against both standard pipe and line pipe

from Thailand and that it was later modified to cover only standard pipe and to exclude

“line pipe:” 11

       The petition, as originally filed, covered both standard pipe, which is
       defined in the “Scope of Investigation” section of this notice, and line pipe.
       By amendment dated March 12, 1985, counsel for petitioners clarified that
       the petition was being filed on behalf of the standard pipe subcommittee
       and the line pipe subcommittee of the {Committee on Pipe and Tube

9
  See Amended Petition for the Imposition of Antidumping Duties on Certain Welded Carbon Steel Pipes
and Tube Products from Thailand, filed by Roger B. Schagrin and Paul W. Jameson on behalf of
Individual Producer Members of the Subcommittees on Standard and Line Pipe of the Committee on
Pipes and Tube Imports (March 12, 1985) (provided in Saha Thai’s August 26, 2019 Scope Inquiry
Comments, Attachment 13).
10
   See Letter to the Secretary of Commerce from Roger Schagrin and Paul Jameson on behalf of
Petitioners, Certain Welded Carbon Steel Circular Pipe and Tube Products from Thailand and
Venezuela: Partial Withdrawal of Petition (March 14, 1985) (provided in Saha Thai’s August 26, 2019
Scope Inquiry Comments, Attachment 14).
11
   Certain Circular Welded Carbon Steel Pipes and Tubes From Thailand; Initiation of Antidumping Duty
Investigation, 59 Fed. Reg. 12,068 (Mar. 27, 1985) (provided in Saha Thai’s August 26, 2019 Scope
Inquiry Comments, Attachment 2).


                                                 6
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 922 of 1077
                     Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -   Line Pipe




          Imports (CPTI)} and by individual manufacturers of standard pipe and line
          pipe. By amendment dated March 14, 1985, petitioners withdrew the
          portion of the petition dealing with line pipe. 12
Indeed, the Department’s Initiation Notice goes on to explain that although the petition

was initially filed on behalf of the (full) Committee on Pipe and Tube Imports (CPTI),

which included both its Subcommittee on Standard Pipe and Subcommittee on Line Pipe,

after the March amendment to the petition, the Department concluded that only the

Subcommittee on Standard Pipe (as well as certain individual manufacturers of standard

pipe) had standing to file the petition:


          Based on the petition, as amended, we determine that the Subcommittee on
          Standard Pipe and the following individual manufacturers of standard pipe,
          who have indicated that they are filing the petition, Bull Moose Tube
          Company, Western Tube and Conduit Corporation, Maruichi American
          Corporation, Southwestern Pipe, Inc., Laclede Steel Company, Pittsburgh
          Tube Company, Allied Tube and Conduit, Century Tube Corporation and
          Sharon Tube Company, have standing to file with respect to standard pipe.
          We have determined from the amended petition filed March 12 that the
          Subcommittee on Line Pipe does not have standing with respect to standard
          pipe because a majority of its membership does not produce standard
          pipe. 13

          In short, the Commerce Department’s own Initiation Notice makes it crystal clear

that the original petition was explicitly amended to exclude line pipe from the scope of

the CWP from Thailand AD investigation. Saha Thai believes that there can be no

clearer evidence that the petition as initiated specifically excluded line pipe. This fact

alone should be sufficient to put this scope “inquiry” to rest.




12
     Id. (emphasis added).
13
     Id.


                                                   7
        Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 923 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




The Department’s Final Determination


       Further support for the conclusion that line pipe was excluded from the scope of

the CWP from Thailand AD investigation can be found in the Department’s Final

Determination, and specifically the final scope definition included in the Final

Determination. The final scope language that the Department adopted in its Final

Determination provided as follows:


       Circular welded carbon steel pipes and tubes, with an outside diameter of
       .375 inch or more but not over 16 inches, of any wall thickness, currently
       classifiable in the Tariff Schedules of the United States, Annotated
       (TSUSA), under items 610.3231, 610.3234, 610.3241, 610.3242, 610.3243,
       610.3252, 610.3254, 610.3256, 610.3258 and 610.4925. These products,
       commonly referred to in the industry as standard pipe or structural tubing,
       are produced to various ASTM specifications, most notably A-152, A- 53
       or A-135. 14
The applicable tariff schedule items for “standard pipe” are important here because they

demonstrate unequivocally that “line pipe” (including “dual stenciled” pipe) was

specifically excluded from the Thailand investigation and subsequent AD order. Indeed,

“line pipe” items and “standard pipe” items were mutually exclusive under the applicable

tariff schedule. At the time of the petition/original AD investigation, “line pipe” would

enter under specific Tariff Schedules of the United States, Annotated (TSUSA) items




14
  Id. at 12068-69; see also Certain Circular Welded Carbon Steel Pipes and Tubes From Thailand;
Preliminary Determination of Sales at Less Than Fair Value, 50 Fed. Reg. 40,427 (Oct. 3, 1985)
(provided in Saha Thai’s August 26, 2019 Scope Inquiry Comments, Attachment 3); and Antidumping:
Circular Welded Carbon Steel Pipes and Tubes From Thailand; Final Determination of Sales at Less
Than Fair Value, 51 Fed. Reg. 8384 (Jan. 27, 1986) (provided in Saha Thai’s August 26, 2019 Scope
Inquiry Comments, Attachment 4).


                                                 8
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 924 of 1077
                   Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                    -   Line Pipe




610.3208 and 610.3209 15 while “standard pipe” would enter under items 610.3231,

610.3234, 610.3241, 610.3242, 610.3243, 610.3252, 610.3254, 610.3256, 610.3258 and

610.4925. TSUSA (1985 version) provides: 16



    TSUSA Item                                               Description
61032                    Pipes and tubes and blanks therefor, all the fore-going of iron (except cast iron)
                         or steel: Welded, jointed, or seamed, with walls not thinner than 0.065 inch, and
                         of circular cross section, 0.375 inch or more in outside diameter
61032.08-013             Conforming to A.P.I. specifications for line pipe (Std. 5L, 5LS, or 5LX)
61032.16-19              Conforming to A.P. I. specifications for oil well tubing
61032.21                 Cold drawn pipes and tubes
61032.31-64              Other
610.4925                 Pipes and tubes and blanks therefor, all the foregoing of iron (except cast
                         iron) or steel, Other, Other, Not suitable for use in the manufacture
                         of ball or roller bearings, Other than alloy iron or steel, Other, Welded,
                         jointed, or seamed pipes and tubes, Of circular cross section



        Applying TSUSA (1985 version), a circular welded steel pipe or tube that

conformed to API specifications for line pipe (5L, 5 LS or 5 LX) of no more than 16

inches in outside diameter must enter the U.S. under either items 610.3208 or 610.3209.

Therefore, it is crystal clear that dual-stenciled products (i.e., pipes that would meet both

ASTM specifications for standard pipe and API specifications for line pipe) and other

products that only conformed to API specifications for line pipe (single-stenciled) could

only be categorized as “line pipe” under TSUSA 610.3208 and 610.3209. 17


15
   Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand, Inv. Nos. 701-TA-253 and
731-TA-252 (Final), USITC Pub. 1810 at a-1 (Feb. 1986) (provided in Saha Thai’s August 26, 2019
Scope Inquiry Comments, Attachment 5).
16
   Provided in Saha Thai’s August 26, 2019 Scope Inquiry Comments, Attachment 6.
17
   Petitioner Wheatland Tube itself in a subsequent sunset review of the AD order on circular welded steel
pipes and tubes from Thailand acknowledged that “dual stenciled” pipe is considered as “line pipe”
instead of “standard pipe:” “It is likely that Korea, and other countries if no longer subject to the
restraints imposed by the Standard Pipe antidumping order, will switch their production from line pipe


                                                    9
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 925 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                  -   Line Pipe




       In sum, a proper understanding of the Department’s own Initiation Notice and

Final determination demonstrate unequivocally that: (1) “line pipe” was intentionally

excluded from the AD order on circular welded steel pipes and tubes from Thailand; and

(2) “dual-stenciled” pipe was considered as “line pipe” and therefore also excluded from

the AD order on circular welded steel pipes and tubes from Thailand.

The ITC Injury Determinations:

       The International Trade Commission’s preliminary and final determinations made

during the original investigation specifically address the distinct differences between

standard pipe and line pipe and explicitly state that the underlying investigation of steel

pipe from Thailand does not include line pipe. For instance, during the original

investigation, the ITC explained in its preliminary determination that after the original

petition was filed, and during the process of instituting the investigation, “Commerce

advised the petitioner that the welded carbon steel pipe and tube products covered by the

petitions represented two distinct classes or kinds of products, standard pipe and line

pipe.” 18 The Commission explained that the petition was subsequently amended to

remove from the scope imports of line pipe from Thailand: 19


       In the process of instituting these investigations, Commerce advised the
       petitioner that the welded carbon steel pipe and tube products covered by

(whether dual stenciled or not) to standard pipe.” Certain Welded Non-Alloy Steel Pipes And Tubes From
Brazil, India, South Korea, Mexico, Taiwan, Thailand, Turkey And Venezuela (Review), Prehearing Brief
of Wheatland Tube et al (Feb. 29, 2000) at 58-59 (emphasis added), narrative provided in Saha Thai’s
August 26, 2019 Scope Inquiry Comments, Attachment 7.
18
   Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, Inv. No. 701-TA-242,
731-TA-252-53 (Preliminary), USITC Pub. 1680 at 3 (Apr. 1985) (provided in Saha Thai’s August 26,
2019 Scope Inquiry Comments, Attachment 8).
19
   Id.


                                                 10
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21    Page 926 of 1077
                    Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                -   Line Pipe




        the petitions represented two distinct classes or kinds of products, standard
        pipe and line pipe. Subsequently, on March 14, 1985, the petitions
        involving imports from Thailand were withdrawn as they relate to line pipe
        because there is no known production in Thailand of line pipe to American
        Petroleum Institute (API) specifications. 20

        We note that in its preliminary determination, the Commission was also

simultaneously considering whether there was a reasonable indication that the domestic

industry was materially injured by reason of allegedly less than fair value imports of

welded carbon steel line pipes and tubes from Venezuela. 21 For clarity, the Commission

explicitly stated that the only imported product at issue in the AD petition regarding

imports from Thailand was standard pipes and tubes; whereas the CVD petition regarding

imports from Venezuela included both standard pipe and line pipe and the AD petition

regarding imports from Venezuela dealt only with line pipe. 22


        Moreover, in its preliminary determination, the Commission explained at length

that it has repeatedly addressed the distinctions between standard pipe and line pipe. 23


        We have addressed the like product question regarding standard pipes and
        tubes (standard pipe) and line pipes and tubes (line pipe) in prior
        investigations. In those investigations, the Commission recognized
        distinctions between standard pipe and line pipe. Standard pipe is
        manufactured to American Society of Testing and Materials (ASTM)
        specifications and line pipe is manufactured to American Petroleum
        Institute (API) specifications. Line pipe is made of higher grade steel and
        may have a higher carbon and manganese content than is permissible for
        standard pipe. Line pipe also requires additional testing. Wall thicknesses
        for standard and line pipes, although similar in the smaller diameters, differ

20
   Id. at 3.
21
   Id. at 6.
22
   Id. at 5-6 (emphasis included in the original).
23
   Id. at 6-8.


                                                     11
      Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 927 of 1077
                    Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                  -   Line Pipe




           in the larger diameters. Moreover, standard pipe (whether imported or
           domestic) is generally used for low-pressure conveyance of water, steam,
           air, or natural gas in plumbing, air-conditioning, automatic sprinkler and
           similar systems. Line pipe is generally used for the transportation of gas,
           oil, or water in utility pipeline distribution systems. 24

The Commission thus concluded, that “domestic line pipe is like imported line pipe and

not like imported standard pipe. We further conclude that domestic standard pipe is like

imported standard pipe and is not like imported line pipe.” 25


           In the final determination of injury concerning imports from Thailand, the ITC

repeated its determination regarding the two distinct products: standard pipe and line

pipe: 26

           Line pipes and tubes were included within the scope of the original petition.
           In the process of instituting its investigation, Commerce advised the
           petitioner that the welded carbon steel pipes and tubes covered by the
           petition represented two distinct classes or kinds of products---standard
           pipe and line pipe. Subsequently, on Mar. 14, 1985, the petition involving
           imports from Thailand was withdrawn as it relates to line pipe, because
           there is no known production in Thailand of line pipe to API specifications.




24
   Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, USITC Pub. 1680 at 7-8
(Apr. 1985) (internal references omitted). See id. at 8, n. 8 (“The Commission has conducted a series of
investigations regarding imports of welded carbon steel pipes and tubes in the recent past. Certain Welded
Carbon Steel Pipes and Tubes from the Republic of Korea, Inv. No. 701-TA-168, USITC Pub. 1345
(1983); Certain Welded Carbon Steel Pipes and Tubes from the Republic of Korea and Taiwan, Invs.
Nos. 731-TA-131 and 132 (Preliminary), USITC Pub. 1389 (1983), aff'd, Certain Welded Carbon Steel
Pipes and Tubes from the Republic of Korea and Taiwan, Invs. Nos. 731-TA-131, 132, and 138 (Final),
USITC Pub. 1519 (1984); Certain Welded Carbon Steel Pipes and Tubes from Brazil and Spain, Inv.
Nos. 701-TA-220 (Preliminary), 731-TA-197 and 198 (Preliminary), USITC Pub. 1569 (1984); Certain
Welded Carbon Steel Pipes and Tubes from Taiwan and Venezuela, Inv. Nos. 731-TA-211 and 212
(Preliminary), USITC Pub. 1639 (1985)).
25
   Id. at 8 (emphasis added).
26
   Certain Welded Carbon Steel Pipes and Tubes from Turkey and Thailand, Inv. Nos. 701-TA-253, 731-
TA-252 (Final), USITC Pub. 1810 at a-2, n. 6 (Feb. 1986) (provided in Saha Thai’s August 26, 2019
Scope Inquiry Comments at Attachment 5).


                                                   12
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 928 of 1077
                   Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                   -   Line Pipe




As a result, for purposes of defining the U.S. industry for its injury analysis, the ITC

determined that “domestically produced standard pipe is like imported standard pipe” and

that “there are two domestic industries comprised, respectively, of the domestic

producers of standard pipe and line pipe.” 27 In turn, the ITC determined imported

standard pipe to be imports under TSUSA 610.3231, 610.3234, 610.3241, 610.3242,

610.3243, 610.3252, 610.3254, 610.3256, 610.3258 and 610.4925; 28 while imported line

pipe was determined to be imported under TSUSA 610.3208 and 610.3209. 29 Clearly,

imports of “line pipe” (including dual-stenciled pipe) under TSUSA 610.3208 and

610.3209 were not considered for purposes of injury by Thai imports of standard pipe.

Therefore, there could be no doubt that in the original AD investigation, the ITC

determined injury by subject imports from Thailand solely based on the ITC defined

domestic “standard pipe” industry and “standard pipe” imports. 30

ITC Sunset Review 2018




27
   Id. at 6-7.
28
   Id. at Tables I-10 and I-11 (pages I-17, I-18).
29
   Id. at Tables II-9, II-10 (pages II-12, II-13).
30
   Because line pipe (including dual-stenciled pipe) was not included in the ITC’s injury analysis in the
original AD investigation, the Department is barred from including line pipe in the scope of the AD order
through a scope proceeding. See Wheatland Tube Co. v. United States, 973 F. Supp. 149, 158 (Ct. Int’l
Trade 1997) (“A fundamental requirement of both U.S. and international law is that an antidumping duty
order must be supported by an ITC determination of material injury covering the merchandise in question.
See 19 U.S.C. § 1673 (1994). The ITC, in defining like product for purposes of its injury investigations,
followed the scope language adopted by Commerce . . . The injury determination of the ITC, thus,
covered only products within the original scope of the Commerce investigation . . . It would follow that
any expansion of the scope by Commerce would extend the antidumping duty order beyond the limits of
the ITC injury determination and would therefore violate both U.S. and international law”); see also
Duferco Steel, Inc. v. United States, 296 F. 3d 1087, 1089 (Fed. Cir. 2002) (“scope orders may be
interpreted as including subject merchandise only if they contain language that specifically includes the
subject merchandise or may be reasonably interpreted to include it.”).


                                                   13
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 929 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




       In the most recent sunset review of this AD order on circular welded steel pipes

and tubes from Thailand, the ITC again made clear that line pipe and “dual-stenciled

pipe, which enters as line pipe under a different subheading of the Harmonized Tariff

Schedule of the United States (“HTS”) for U.S. customs purposes, is not within the scope

of the orders.” 31 When discussing the product under review and providing the exact

Commerce scope language for each of the CWP Orders under review, the Commission

explained:

       Steel pipes and tubes are generally produced in various grades of carbon,
       alloy, or stainless steel. Tubular products frequently are distinguished by
       the following six end uses as defined by the American Iron and Steel
       Institute (“AISI”).

       Standard pipe is ordinarily used for low-pressure conveyance of air, steam,
       gas, water, oil, or other fluids for mechanical applications. It is used
       primarily in machinery, buildings, sprinkler systems, irrigation systems,
       and water wells rather than in pipe lines or utility distribution systems. It
       may carry fluids at elevated temperatures which are not subject to external
       heat applications. It is usually produced in standard diameters and wall
       thicknesses to ASTM specifications.

       Line pipe is used for transportation of gas, oil, or water generally in a
       pipeline or utility distribution system. It is produced to API-5L and
       American Water Works Association (“AWWA”) specifications.

       {...}

       Standard pipe of non-alloy steel is the primary product within the scope of
       these reviews (see figure I-1). Standard pipe is intended for the low-
       pressure conveyance of water, steam, natural gas, air, and other liquids and
       gases in plumbing and heating systems, air conditioning units, automatic
       sprinkler systems, and other related uses. Standard pipe may carry liquids at

31
  Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey (Final), Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536 (Fourth
Review), USITC Pub.4754 (Jan. 2018) at 6-7 (emphasis added) (provided in Saha Thai’s August 26, 2019
Scope Inquiry Comments, Attachment 9).


                                                14
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 930 of 1077
                 Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




       elevated temperatures but may not be subject to the application of external
       heat. It is made primarily to ASTM A53, A135, and A795 specifications,
       but can also be made to other specifications, such as British Standard
       (“BS”) 1387. Since these standards often specify required engineering
       characteristics that overlap, a pipe also can be dual stenciled, meaning that
       the pipe is stamped with monograms signifying compliance with two
       different specifications, such as ASTM A53 and API 5L; however, such
       dual-stenciled pipe is not within the scope of the subject orders. 32
       The Commissions explanation in the most recent sunset review (i.e., the fourth

review) is unsurprising as it is consistent with the previous sunset review regarding the

AD Order on CWP from Thailand. For instance, in the third review, when providing a

description of the scope of the Orders under review, the Commission stated “dual-

stenciled pipe, which for U.S. customs purposes enters as line pipe under a different tariff

subheading, is not within the scope of the orders.” 33 As provided in the fourth review,

the Commission explained:

       Standard pipe of non-alloy steel is the primary product within the scope of
       these investigations (see figure I-1). Standard pipe is intended for the low-
       pressure conveyance of water, steam, natural gas, air, and other liquids and
       gases in plumbing and heating systems, air conditioning units, automatic
       sprinkler systems, and other related uses . . . Since these standards often
       specify required engineering characteristics that overlap, a pipe also can be
       dual stenciled, meaning that the pipe is stamped with monograms
       signifying compliance with two different specifications, such as ASTM
       A53 and API 5L; however, such dual-stenciled pipe is not within the
       scope of the subject orders. 34


       Indeed, Petitioner Wheatland Tube itself in a sunset review of the AD order on

circular welded steel pipes and tubes from Thailand and other countries acknowledged

32
   Id. at I-14-16 (emphasis added).
33
   Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534 and 536 (Third Review), USITC
Pub. 4333 at 8 (June 2012).
34
   Id. at I-25.


                                               15
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 931 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                 -   Line Pipe




that “dual stenciled” pipe is considered as “line pipe” instead of “standard pipe”: 35 The

Commission explicitly quoted Petitioner as follows:

       It is likely that Korea, and other countries {e,g. Thailand} if no longer subject to
       the restraints imposed by the Standard Pipe antidumping order, will switch their
       production from {non-subject} line pipe (whether dual stenciled or not) to
       standard pipe.
This Petitioner admission cannot be ignored. In a legal proceeding the explicitly

addressed CWP from Thailand, Petitioner testified under oath that line pipe and dual-

stenciled pipe were not covered by the CWP from Thailand AD Order.

       B.      The Department’s Past Scope Definitions in Standard Pipe AD Cases
               Further Support A Finding That Line Pipe Is Excluded from the CWP
               AD Order

       The Department’s own regulations provide that, in making scope determinations,

the Department “will take into account … prior scope determinations.” 36 Such

requirement is particularly important for the Department’s instant scope inquiry because

there have been so many past AD cases covering circular welded pipe in which the

Department rendered a decision that confirmed that line pipe was not covered by an AD

case targeting circular welded pipe.

       In every single past AD case involving circular welded steel pipe (i.e., standard

pipe), line pipe has been excluded from the scope. Following the CWP from Thailand

AD order, there have been 9 separate Department AD investigations covering “circular

welded pipe.” These AD cases include the following:

35
   Certain Welded Non-Alloy Steel Pipes And Tubes From Brazil, India, South Korea, Mexico, Taiwan,
Thailand, Turkey And Venezuela (Review), Prehearing Brief of Wheatland Tube et al (Feb. 29, 2000) at
58-59 (emphasis added), provided in Saha Thai’s August 26, 2019 Scope Inquiry Comments, Attachment
7.
36
   19 C.F.R. § 351.225(k)(1).


                                                 16
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21       Page 932 of 1077
                Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                    PUBLIC DOCUMENT                 -   Line Pipe




Country and Case Number        Year of AD Order    Relevant Scope Language

United Arab Emirates (A-520-   2016                “The merchandise covered by these orders is
807)                                               welded carbon-quality steel pipes and tube, of
Pakistan (A-535-903)           2016                circular cross-section. . . generally known as
                                                   standard pipe . . . the scope of these orders
                                                   does not include . . . line pipe”

Oman (A-523-812)               2016
China (A-570-910)              2008                “The merchandise subject to this proceeding is
                                                   certain welded carbon quality steel pipes and
                                                   tubes, of circular cross-section. . . generally
                                                   known as standard pipe the scope of this
                                                   investigation does not include . . . line pipe”

Brazil (A-351-809)             1992                “The products covered by these orders are
                                                   circular welded non-alloy steel pipes and tubes,
Mexico (A-201-805)             1992                of circular cross-section generally known as
                                                   standard pipes and tubes . . . All carbon steel
Korea (A-580-809)              1992                pipes and tubes within the physical description
                                                   outlined above are included within the scope of
                                                   these orders, except line pipe . . . Standard pipe
Venezuela (A-307-805)          1992                that is dual or triple certified/stenciled that
                                                   enters the U.S. as line pipe of a kind used for oil
                                                   or gas pipelines is also not included in these
                                                   orders . . . ”
Taiwan (A-583-814)             1992                “The products covered by these orders are (1)
                                                   circular welded non-alloy steel pipes and tubes,
                                                   of circular cross-section     generally known as
                                                   standard pipes and tubes . . . All carbon steel
                                                   pipes and tubes within the physical description
                                                   outlined above are included within the scope of
                                                   these orders, except line pipe . . . standard pipe
                                                   that is dual or triple certified/stenciled that
                                                   enters the U.S. as line pipe of a kind used for oil
                                                   or gas pipelines is also not included in this
                                                   investigation.”


       All of these AD cases confirm that the Department has always considered “line

pipe” (which by definition includes dual-stenciled pipe) to be excluded from the scope of

any AD case covering circular welded pipe. In sum, the use of a scope inquiry to add line

pipe into an antidumping order that specifically was limited to standard pipe would




                                              17
    Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21       Page 933 of 1077
                   Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                -   Line Pipe




violate years of precedent and AD/CVD proceedings regarding different categories of

tubular products.

       C.        Petitioner’s Contrary Arguments Can Be Easily Rejected

       In its September 3, 2019 submission, Petitioner made a number of arguments in

response to Saha Thai’s arguments above. 37 None of Petitioner’s arguments have merit

and can easily be dismissed.

       First, Petitioner argues that the plain language of the scope shows that line pipe is

covered by the AD Order. To support this argument, Petitioner relies on the scope

language in the Department’s recent review, Circular Welded Carbon Steel Pipes and

Tubes from Thailand, 83 Fed. Reg. 51,927 (Oct. 15, 2018). The scope language noted in

the Department’s final administrative review, however, is not identical to the scope

language of the original AD order. As the Department’s stated, the purpose of this scope

inquiry is to determine “whether line pipe, and whether dual-stenciled standard and line

pipe, is subject to the antidumping duty (AD) order on circular welded carbon steel pipes

and tubes (standard pipe) from Thailand” 38 the language of the original order must be the

primary focus. And as Saha Thai explains above, the scope language of the AD order 39

does not support Petitioner’s contention and instead clearly shows that line pipe was

intentionally and specifically excluded from the order at the time of the original AD

investigation.


37
   See Petitioner’s Rebuttal to Saha Thai’s August 26, 2019 Comments (Sept. 3, 2019).
38
   Commerce Self Initiation Memo, at 1 (emphasis added).
39
   Antidumping: Circular Welded Carbon Steel Pipes and Tubes From Thailand; Final Determination of
Sales at Less Than Fair Value, 51 Fed. Reg. 8384 (Jan. 27, 1986).


                                                18
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 934 of 1077
                   Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                   -   Line Pipe




        Petitioner also argues that there are no scope exclusions in the Order for line

pipe. 40 That contention is meritless. A scope exclusion needs not be explicit but could

be implied. 41 As explained above, the facts that (1) Petitioner specifically distinguished

standard pipe and line pipe in the original petition and subsequently withdrew the “line

pipe” petition and (2) the Department specifically omitted “line pipe” TSUSA codes from

the scope language in the final determination of the AD investigation 42 despite their

inclusion in the petition, 43 unequivocally demonstrate that there is a specific and

intentional exclusion of line pipe from the scope of the AD order even though there is no

explicit sentence in the scope to exclude line pipe.

        Second, Petitioner argues that Saha Thai is wrong by asserting that “petitioners

amended the scope of the petition against Thailand by taking out line pipe” and that

“there is absolutely no evidence that petitioners ever amended the scope”. 44 Petitioner

blatantly ignores the Department’s own description of the amendment of the scope in the

original AD investigation. The Department’s Notice of Initiation of the original AD

Investigation states: 45


40
   Petitioner’s Rebuttal to Saha Thai’s August 26, 2019 Comments (Sept. 3, 2019) at 5.
41
   See, e.g., Fedmet Resources Corp. v. United States, 755 F.3d 912, 919 (Fed. Cir. 2014) (noting that the
scope language was sufficient to implicitly exclude MAC bricks).
42
   See Antidumping: Circular Welded Carbon Steel Pipes and Tubes From Thailand; Final Determination
of Sales at Less Than Fair Value, 51 Fed. Reg. 8384 (Jan. 27, 1986) (provided in Saha Thai’s August 26,
2019 Scope Comments, Attachment 4).
43
   See Saha Thai’s August 26, 2019 Scope Comments, at Attachment 11 - Original Petition at pages 12-13
(“the small diameter circular pipes subject to this investigation were classified in TSUSA categories
610.3208, 610.3209…”)
44
   Petitioner’s Rebuttal to Saha Thai’s August 26, 2019 Comments (Sept. 3, 2019) at 7.
45
   Certain Circular Welded Carbon Steel Pipes and Tubes From Thailand; Initiation of Antidumping Duty
Investigation, 59 Fed. Reg. 12,068 (Mar. 27, 1985) (provided in Saha Thai’s August 26, 2019 Scope
Comments, Attachment 2).


                                                   19
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 935 of 1077
                     Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                  -   Line Pipe




          The petition, as originally filed, covered both standard pipe, which is defined in
          the “Scope of Investigation” section of this notice, and line pipe. By amendment
          dated March 12, 1985, counsel for petitioners clarified that the petition was being
          filed on behalf of the standard pipe subcommittee and the line pipe subcommittee
          of the {Committee on Pipe and Tube Imports (CPTI)} and by individual
          manufacturers of standard pipe and line pipe. By amendment dated March 14,
          1985, petitioners withdrew the portion of the petition dealing with line pipe.
Petitioner further contends that “Petitioners withdrew the petition with respect to line

pipe from Thailand …{but} Petitioners did not amend the language in the scope to

exclude line pipe.” This argument makes no sense. By accepting that there was no line

pipe production in Thailand at the time and withdrawing the line pipe petition, Petitioners

were fully aware that the investigation (and subsequent order) did not cover line pipe. In

fact, the Department (who has the authority to define scope, not Petitioners) specifically

modified the scope language based on Petitioners’ amendment to omit “line pipe”

TSUSA codes as explained above. Therefore, contrary to Petitioner’s contention, it is

crystal clear that both Petitioner and the Department knew fully well that line pipe was

excluded from the original investigation and the resulting AD order.


          Finally, Petitioner argues that the ITC’s findings in the original injury

investigation and subsequent proceedings as well as the Department’s subsequent

investigations of pipe products have “no relevance whatsoever to the instant scope

inquiry.” 46 Petitioner’s argument is flat wrong. At the outset, the Department is

specifically required to consider these determinations for purposes of scope determination

pursuant to 19 C.F.R. § 351.225(k)(1). The scope of the original investigation against

Thailand contains the following language: “the products under investigation are certain
46
     Petitioner’s Rebuttal to Saha Thai’s August 26, 2019 Comments (Sept. 3, 2019) at 9-12.


                                                     20
        Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 936 of 1077
                   Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                  -   Line Pipe




circular welded carbon steel pipes and tubes, also known as “standard pipe” or “structural

tubing.” The scope has no mention of line pipe – contrary to Petitioner’s contention that

the scope unequivocally includes line pipe.

        And this is where the past ITC and Commerce determinations become relevant.

Both the ITC and the Department in multiple cases consistently concluded that line pipe

is different to standard pipe and belongs to a different class of product (as explained

above). The case against Thailand does not exist in a vacuum, and must be viewed

within the context of the industry. 47 Because both the ITC and the Department have

consistently recognized that line pipe is a different class of product than standard pipe, it

must conclude that the AD order against Thailand, which references only “standard

pipe,” does not cover line pipe.

        Recently, the U.S. Court of International Trade rejected the Department’s

expansion of the scope of the Softwood Lumber Order, in part, because the Department

did not consider the original investigation documents from the Commission. 48 In that

case, the Department’s scope ruling determined that cedar shakes and shingles were

within the scope of the antidumping and countervailing duty orders on Certain Softwood

Lumber from Canada when the Commission previously had determined that cedar shakes

and shingles and lumber were different products. 49 The Court remanded the

47
   See ArcelorMittal Stainless Belg. N.V. v. United States, Slip Op. 11-82, 2011 WL 2713872, at *1 (CIT
July 12, 2011) (“{A}ntidumping and countervailing duty orders are specific to a particular kind or class
of merchandise and, therefore, unless otherwise specified, they must necessarily be interpreted in the
context of the industry in which the merchandise at issue is manufactured, bought and sold.”).
48
   See Shake & Shingle All. v. United States, No. 18-00228, 2019 WL 5963415, at *1 (Ct. Int'l Trade Nov.
13, 2019)
49
   Id.


                                                  21
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 937 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                  -   Line Pipe




Department’s determination because the Department did not sufficiently address the prior

proceedings in its determination. 50 Thus, despite Petitioner’s claims, the Commission’s

determinations must be factored into the Department’s decision making. As stated above,

the Commission clearly did not view line pipe or dual stenciled pipe as products within of

scope of the standard pipe Order, and the Department’s scope determination in this case

must take into account the Commission’s findings. Based on the extensive history in this

case, the Department must conclude that line pipe and dual stenciled pipe are not within

the scope of this Order.

       Petitioner also has claimed that the Commission’s pronouncements regarding line

pipe being excluded from the scope of the orders were general statements regarding the

orders on CWP from seven countries and not statements specific to the Order on CWP

from Thailand. 51 This interpretation is misleading and wrong. First, the relevance of

other similar antidumping duty proceedings always has been given weight by the

Department in making its scope determinations. For example, in a scope determination

for PET Film, Sheet, and Strip from Brazil, 52 the Department considered the Commission

determination regarding PET film from numerous determinations, including PET Film

from Japan and Korea; 53 PET Film from India and Taiwan; 54 and PET Film from Brazil,

Thailand, and the UAE. 55



50
   Id. at 8.
51
   See Petitioner’s Rebuttal to Saha Thai’s August 26, 2019 Comments (Sept. 3, 2019) at 9-10.
52
   See Mitsubishi Polyester Film, Inc. v. United States, 321 F. Supp. 3d 1298 (Ct. Int'l Trade 2018).
53
   See Polyethylene Terephthalate Film, Sheet, and Strip From Japan and the Republic of Korea, Inv. No.
731–TA–458 and 459 (Final), USITC Pub. 2383 (May 1991).


                                                  22
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 938 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                  -   Line Pipe




       Second, and more importantly, in the standard pipe from Thailand investigation in

1985, the Commission did not simply make general statements regarding the CWP

Orders; rather, the Commission made specific and unequivocal determinations that line

pipe and standard pipe were different products. At three separate phases of the

investigation, the Commission was aware that the case before them was only for standard

pipes and that line pipe was not included. First, the petition before the Commission was

only for standard pipe. 56 Second, in its preliminary injury determination, the

Commission stated that line pipe and standard pipe were different products, and made a

preliminary injury determination only for standard pipe. 57 Finally, in the final

determination, the Commission made its injury determination only for standard pipe. 58

These specific statements regarding the standard pipe case for the Order subject to this

scope ruling show that the Commission intentionally and specifically considered only

standard pipe from Thailand in its injury analysis. Thus, based on the Department’s k(1)

factors, line pipe and dual stenciled pipes may not be subject to the scope of the standard

pipe from Thailand AD Order.




54
   PET Film from India and Taiwan, Staff Report to the Commission Inv. Nos. 701–TA–415 and 731–
TA–933–934 (Final), (May 28, 2002).
55
   See Polyethylene Terephthalate Film, Sheet, & Strip From Brazil, China, Thailand, & the United Arab
Emirates, Inv. No. 731–TA–1131–1134 (Final), USITC Pub. 4040 (Oct. 2008).
56
   See Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, USITC Pub. 1680 at
6 (Apr. 1985).
57
   See Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, USITC Pub. 1680 at
6-7 (Apr. 1985).
58
   See Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand, Inv. Nos. 701-TA-253
and 731-TA-252 (Final), USITC Pub. 1810 at a-1 (Feb. 1986).


                                                  23
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 939 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




II.     BECAUSE THERE IS NO QUESTION THAT THE ITC’S ORIGINAL
        INJURY DETERMINATION DID NOT INLCUDE IMPORTS OF LINE
        PIPE, A SCOPE DECISION TO INCLUDE LINE PIPE WITHIN THE AD
        ORDER WOULD VIOLATE U.S. LAW

        As discussed below, a review of the International Trade Commission’s

determinations demonstrate that line pipe and dual stenciled pipe are outside the scope of

the Order on Thai standard pipe because Petitioner modified the scope of the petition

expressly to exclude line pipe and the Commission did not consider line pipe or dual

stenciled pipe in its injury determination. Thus, any expansion of the scope of this Order

to include line pipe or dual stenciled pipe would violate U.S. law.

        Background Of The ITC’s Original Injury Investigation

        The Commission’s injury investigation commenced in this case over 34 years ago

when the Committee on Pipe and Tube Imports filed its petition on February 28, 1985. 59

As discussed above in Section I, the Commission’s preliminary and final determinations

during this original investigation establish that line pipe was not included in the scope of

the case. Specifically, the Commission explained that the petition was amended to

remove imports of line pipe from Thailand. 60 Then in the preliminary determination, the

Commission specifically stated that it was investigating only standard pipe for Thailand:

           There are two imported products that are subject of the three
           petitions in these investigations: standard and line circular welded
           carbon steel pipes and tubes, 0.375 inch or more but not over 16
           inches in outside diameter as follows:

59
   See Certain Welded Carbon Steel Pipes and Tubes from Turkey and Thailand, Inv. Nos. 701-TA-253,
731- TA-252 (Final), USITC Pub. 1810 at 2 (Feb. 1986) (emphasis added).
60
   Id. at 3 (“on March 14, 1985, the petitions involving imports from Thailand were withdrawn as
they relate to line pipe because there is no known production in Thailand of line pipe to American
Petroleum Institute (API) specifications.”) (emphasis added).


                                                24
      Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 940 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




       (1)     No. 701-TA-242, countervailing duty petition regarding
               Venezuela, both standard and line pipes and tubes;
       (2)     No. 731-TA-252, antidumping petition regarding Thailand,
               standard pipe and tubes only; and
       (3)     No. 731-TA-253, antidumping petition regarding Venezuela, line
               pipes and tubes only. 61

       The Commission explained in detailed that line pipe and standard pipe are two

distinct products with different uses and physical characteristics. 62 According to the

Commission’s preliminary determination staff report, standard pipes and tubes are used

for low-pressure conveyance of water, steam, natural gas, air and other liquids and gases

in plumbing and heating systems, air-conditioning units, automatic sprinkler systems, and

other related uses. In contrast, for line pipe, the Commission explained that “line pipes

and tubes are used for the transportation of gas, oil, or water, generally in pipeline or

utility distribution systems.” 63 As a result of the differences between the two products,

the Commission concluded that its injury determinations must be based on two separate

industries. 64 As a matter of law, the Commission’s like product finding meant that, for



61
   See Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, USITC Pub. 1680 at
6 (Apr. 1985).
62
   See Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, USITC Pub. 1680 at
7, fn. 8 (Apr. 1985) (“The Commission has conducted a series of investigations regarding imports of
welded carbon steel pipes and tubes in the recent past. Certain Welded Carbon Steel Pipes and Tubes
from the Republic of Korea, Inv. No. 701-TA-168, USITC Pub. 1345 (1983); Certain Welded Carbon
Steel Pipes and Tubes from the Republic of Korea and Taiwan, Invs. Nos. 731-TA-131 and 132
(Preliminary), USITC Pub. 1389 (1983), aff'd, Certain Welded Carbon Steel Pipes and Tubes from the
Republic of Korea and Taiwan, Invs. Nos. 731-TA-131, 132, and 138 (Final), USITC Pub. 1519 (1984);
Certain Welded Carbon Steel Pipes and Tubes from Brazil and Spain, Inv. Nos. 701-TA-220
(Preliminary), 731-TA-197 and 198 (Preliminary), USITC Pub. 1569 (1984); Certain Welded Carbon
Steel Pipes and Tubes from Taiwan and Venezuela, Inv. Nos. 731-TA-211 and 212 (Preliminary), USITC
Pub. 1639 (1985).”).
63
   See id. at A-6.
64
   Id. at 6-7.


                                                25
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 941 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                 -   Line Pipe




purposes of the Commission’s injury analysis, there were two domestic industries

producing two distinct products: the line industry and the standard pipe industry.

       In its final determination, the Commission reiterated that, “{i}n the preliminary

investigations, we determined that domestically produced line pipe is like imported line

pipe and that domestically produced standard pipe is like imported standard pipe. None

of the parties to these investigations has argued that those determinations should be

changed and no facts have been presented that persuade us to change them.” 65

       The Thai AD order has been in place for more than 34 years, and the Commission

has been consistent in its repeated determinations that line pipe and dual-stenciled pipe

are not part of the scope of this case. In the most recent (fourth) sunset review of the AD

order of circular welded steel pipes and tubes from Thailand, the Commission again

reiterated that line pipe and dual stenciled pipe are not within the scope of the order. 66

Additionally, in the third sunset review of this investigation, the Commission made clear

that dual stenciled pipe is not within the scope of these investigations. 67 Based on the

Commission’s determinations in the original investigation in 1985 and in all subsequent

sunset reviews, it is clear that the Commission’s position is that line pipe and dual

stenciled pipe are not included within the scope of the Order.



65
   See Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand, Inv. Nos. 701-TA-253
and 731-TA-252 (Final), USITC Pub. 1810 at 6-7 (Feb. 1986).
66
   See Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey (Final), Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536 (Fourth
Review), USITC Pub.4754 at 6-7 (Jan. 2018).
67
   See Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534 and 536 (Third Review), USITC
Pub. 4333 at 8 (June 2012).


                                                 26
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 942 of 1077
                 Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




       Adopting the Petitioner’s Suggestion Would Conflict Directly with the ITC’s
       Final Determination

       The Department’s self-initiated scope inquiry focuses exclusively on the criteria

under Section 781(a) of the Tariff Act, 19 U.S.C. § 1677j(a). Conspicuously absent from

the initiation memorandum is any mention of the provisions found under Section 781(e),

19 U.S.C. § 1677j(e), concerning the requirement of the Department to seek advice from

the Commission regarding any proposed action under Section 781(a). Under this

provision, before making any determination under Section 781(a), the Department “shall

notify the Commission of the proposed inclusion of such merchandise in” the AD order,

and the Commission thereafter can seek consultations with the Department. See 19

U.S.C. §§ 1677j(e)(1) & (2) (emphasis added). The statute specifies that:

       If the Commission believes . . . that a significant injury issue is presented
       by the proposed inclusion, the Commission may provide written advice to
       the {Department} as to whether the inclusion would be inconsistent with
       the affirmative determination of the Commission on which the order or
       finding is based. . . . For purposes of formulating its advice with respect to
       merchandise completed or assembled in the United States from parts or
       components produced in a foreign country, the Commission shall consider
       whether the inclusion of such parts or components taken as a whole would
       be inconsistent with its prior affirmative determination.

Id. § 1677j(e)(3).

       Section 781(a) mandates that the Department seek consultations with the

Commission prior to making a scope determination on whether line pipe or dual stenciled

pipe should be included within the scope of the standard pipe Order from Thailand.

Thus, any determination without consultations with the Commission would be unlawful.




                                               27
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 943 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                  -   Line Pipe




       In light of the procedural history at the Commission in this case, the inclusion of

line pipe and dual-stenciled pipe within the scope of the Thai AD order “would be

inconsistent with {the ITC’s} prior affirmative determination.” In asking the Department

to include line pipe and dual-stenciled pipe within the scope of the AD Order, the

petitioner is asking the Department to take actions that directly contradict the

Commission’s determinations, in effect exploiting Section 781(a) of the Tariff Act to

include line pipe and dual-stenciled pipe within the scope notwithstanding the absence of

any Commission determination that such products caused (or threatened to cause) injury

to the relevant domestic industry or that such products would continue to injure the U.S.

industry within a reasonably foreseeable future if the Thai AD order was revoked. 68 But,

as described in detail below, the Department cannot apply an antidumping duty absent an

injury determination. In this case, any expansion of the scope to cover line pipe and dual-

stenciled pipe would be unlawful because it would impose AD duties on distinct products

for which the Commission never specifically determined that the domestic industry was

injured.

       AD/CVD orders must be supported by an ITC determination of material injury

covering the merchandise in question, 69 and in this respect the courts have ruled that


68
   See Certain Welded Carbon Steel Pipes and Tubes from Turkey and Thailand, Inv. Nos. 701-TA-253,
731- TA-252 (Final), USITC Pub. 1810 at a-2 (Feb. 1986); Certain Circular Welded Pipe and Tube from
Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey (Final), Inv. Nos. 701-TA-253 and 731-TA-
132, 252, 271, 273, 532-534, and 536 (Fourth Review), USITC Pub.4754 at 6-7 (Jan. 2018); Certain
Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey, Inv.
Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534 and 536 (Third Review), USITC Pub. 4333 at
8 (June 2012).
69
   19 U.S.C. § 1673 (requiring an injury determination by the ITC before the imposition of antidumping
duties).


                                                 28
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 944 of 1077
                   Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                   -   Line Pipe




expanding the scope of an AD order beyond the Commission’s injury analysis is contrary

to the law. Specifically, the Federal Circuit has stated, “the injury determination of the

ITC . . . cover{s}only products within the original scope of the Commerce investigation.

It would follow that any expansion of the scope by Commerce would extend the

antidumping duty order beyond the limits of the Commission’s injury determination and

would therefore violate both U.S. and international law.” 70 The Court of International

Trade similarly has stated that the Department cannot include in the final order

merchandise for which there was no investigation and for which there was no

determination of sales at less than fair value (“LTFV”) or of injury. 71 In TMB440 AE, Inc

v. United States, the Court remanded the Department’s determination because the

Department did not properly take into account the Commission’s determinations in that

case. 72 The Court explained the problem for cases where the Department makes scope

determinations without taking into account the injury determination, stating, “{b}y not

considering the (k)(1) sources, as required by regulation, Commerce created a situation in

which duties might be assessed against products without an injury determination. Indeed,

preventing such a result is likely why the applicable regulations state that Commerce

‘will take into account’ the (k)(1) criteria, including the ITC determination.” 73 Similarly,

in Trendium Pool Products, Inc. v. United States, the Court found that a scope


70
   See Wheatland Tube Co. v. United States, 973 F. Supp. 149, 158 (Ct. Int’l Trade 1997) (citing United
States Steel Group v. United States, 873 F. Supp. 673, 683 n.6 (1994)), aff’d, 161 F.3d 1365 (Fed. Cir.
1998).
71
   See Allegheny Bradford Corp. v. United States, 342 F. Supp. 2d 1172 (2004).
72
   See TMB 440AE, Inc. v. United States, 399 F. Supp. 3d 1314, 1322 (Ct. Int'l Trade 2019).
73
   See id.


                                                   29
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 945 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




determination by the Department was not in accordance with law because the products

under examination “were never considered as part of the ITC’s injury analysis despite the

requirement of an injury determination prior to the imposition of duties.” 74 The Court

concluded that allowing the Department to include those products within the scope of the

order would “frustrate the purpose of the antidumping laws because it would allow

Commerce to assess antidumping duties on products intentionally omitted from the ITC’s

injury investigation.” 75

       During the original investigation of pipe from Thailand, the Commission was well

aware that certain U.S. companies manufactured line pipe and dual-stenciled pipe and

that other companies had the potential to do so. 76 The Commission considered and

understood fully that line pipe and dual-stenciled pipe were not within the scope its

determination. As such, the Commission did not make an affirmative injury

determination with respect to Thai imports of line pipe and dual-stenciled pipe. 77 As

explained above, the Commission went to great length to elaborate the differences

between line pipe and standard pipe in the original investigation. Specifically, in its like

product analysis the Commission stated, “{w}e conclude that domestic line pipe is like

imported line pipe and not like imported standard pipe. We further conclude that

domestic standard pipe is like imported standard pipe and not like imported line pipe.”

Thus, the Commission’s analysis clearly shows that the Commission did not make an

74
   See id. at 1345.
75
   See id. (citing Wheatland Tube Co. v. United States, 161 F.3d 1365, 1371 (Fed. Cir. 1998)).
76
   See Certain Welded Carbon Steel Pipes and Tubes from Turkey and Thailand, Inv. Nos. 701-TA-253,
731- TA-252 (Final), USITC Pub. 1810 at 2-3 (Feb. 1986).
77
   See id. .


                                                30
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21         Page 946 of 1077
                       Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                           PUBLIC DOCUMENT                        -   Line Pipe




injury determination with respect to line pipe or dual stenciled pipe in its investigation

determination. As such, in the current proceeding, the Department cannot expand the

scope to include line pipe and dual stenciled pipe for which there was no investigation

and for which there was no determination of sales at LTFV or of injury.

           Petitioner claims that the fact that the Commission found “two distinct classes or

kinds or products, standard pipe and line pipe,” has no relevance whatsoever to the

instant scope inquiry regarding whether line pipe is included within the scope of the

Order is false. 78



III.       BECAUSE LINE PIPE (INCLUDING DUAL-STENCILED PIPE) IS
           EXCLUDED FROM THE SCOPE OF THE UNDERLYING AD ORDER,
           THE DEPARTMENT ALSO NEEDS TO PUT PETITIONER’S
           ALLEGATION OF CIRCUMVENTION TO REST

           In its letter of July 29, 2019, the Department states that, if it determines that “line

pipe” does not fall within the scope of the existing order, it will continue its anti-

circumvention inquiry. The analysis herein should also lay to rest any resumption of

such an inquiry. Moreover, as Saha Thai has submitted in its June 6, 2019 letter in the

anti-circumvention segment, the Department does not have the legal authority to initiate a

minor alteration anti-circumvention investigation with respect to a product that was

unambiguously excluded from the scope of an AD order.

           The Department has long recognized the Federal Circuit’s decision in Wheatland

Tube Co. v. United States, 79 as the guiding authority on the general issue of initiating

78
     See Petitioner’s Rebuttal to Saha Thai’s August 26, 2019 Comments (Sept. 3, 2019) at 9.
79
     Wheatland Tube Co. v. United States, 161 F.3d 1365, 1371 (Fed. Cir. 1998).


                                                         31
        Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 947 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                  -   Line Pipe




anti-circumvention inquiries. 80 Importantly, Wheatland involved the AD orders that

covered imports of circular welded non-alloy steel pipe, known as standard pipe, and is

used for low pressure applications, such as plumbing. 81 The scope of the orders at issue

in Wheatland Tube were very similar to the scope of the underlying order at issue here

and also excluded line pipe – a high quality type of standard pipe that is often used of oil

or gas pipelines. 82 After the orders were issued, Wheatland and other domestic producers

filed petitions with the Department claiming that line pipe from certain subject countries

were imported for standard pipe applications, thereby circumventing the orders. 83 The

Department of Commerce declined to initiate an anti-circumvention inquiry. Rather, the

Department ultimately concluded that the orders expressly excluded line and dual-

certified pipe that enters the United States as line pipe regardless of actual use; and such

conclusion was appealed by Petitioner Wheatland. 84 Holding that the Department was

correct in not initiating a “minor alteration” inquiry under 19 U.S.C. § 1677j(c), the

Federal Circuit ruled that “section 1677j(c) {the minor alteration circumvention




80
   See e.g. Memorandum to James Maeder from Amanda Brings, Re: Certain Hardwood Plywood
Products from the People’s Republic of China: Minor Alterations Anti-Circumvention Inquiry Request,
dated Apr. 2, 2018 at 13-14; Later-Developed Merchandise Anticircumvention Inquiry of the
Antidumping Duty Order on Petroleum Wax Candles from the People's Republic of China: Affirmative
Preliminary Determination of Circumvention of the Antidumping Duty Order, 71 Fed. Reg. 32,033,
32,036 at fn. 7 (June 2, 2006).
81
   Wheatland, 161 F. 3d at 1367-68; see Wheatland Tube Co. v. United States, 973 F. Supp. 149, 151-153
(Ct. Int’l Trade 1997) (quoting the relevant scope from Circular Welded Non-Alloy Steel Pipe from
Brazil, the Republic of Korea, Mexico, Romania, Taiwan, and Venezuela, 56 Fed. Reg. 52,528 (Dep't
Comm. 1991) (initiation of antidumping duty investigations)).
82
   Id. 161 F. 3d at 1367-68.
83
   Id.
84
   Id.


                                                  32
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 948 of 1077
                     Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -   Line Pipe




provision} does not apply to products unequivocally excluded from the order in the first

place.” 85


          Moreover, a minor alterations inquiry under section 1677j(c) is applicable only if

the articles in question have been altered in form or appearances in some minor respects.

As explained by the Court of International Trade (and confirmed by the Federal Circuit):


          It is undisputed that API 5L and dual-certified API 5L/ASTM A53 pipe are
          not created by altering the subject merchandise in form or appearance.
          Standard pipe, such as ASTM A53 pipe, is made to lower specifications
          than API line pipe and cannot be transformed into line pipe through a minor
          alteration. Line pipe is a distinct product, produced using different raw
          materials, manufacture to different chemical, dimensional, and weight
          specifications, and designed for different uses from standard pipe. 86
          Accordingly, the Federal Circuit ruled that the Department was correct in refusing

to initiate the minor alteration circumvention investigation.

          The present factual situation is exactly the same as the facts in Wheatland. All

Petitioner has shown – and Saha Thai does not dispute – is that Saha Thai has made a

product that meets line pipe specifications. As evidenced by the plain language of the

scope (which refers only to standard pipe and does not mention line pipe or dual-stenciled

pipe) and by the original investigation documents, line pipe is explicitly excluded from

the scope of the investigations. Thus, Saha Thai submits that the Department should

adopt the same conclusion is it did in the CWP proceeding underlying Wheatland and

reject Petitioner’s request for initiation of a “minor alterations” anti-circumvention

inquiry. The Department has previously found unlawful Petitioner’s attempt to expand

85
     Wheatland, 161 F. 3d at 1371.
86
     Id. (emphasis added)


                                                  33
        Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 949 of 1077
                  Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




the scope of a CWP AD Order to include line pipe and it should reach this same

conclusion once again.



IV.     IF THE DEPARTMENT ERRONEOUSLY CONCLUDES THAT THE AD
        ORDER COVERS LINE PIPE, THE EARLIEST DATE THE
        DEPARTMENT CAN SUSPEND LIQUIDATION OF LINE PIPE
        IMPORTS IS NOVEMBER 22, 2019, THE DATE OF SELF-INITIATION

        As Saha Thai extensively argued earlier in this proceeding, the Department did not

properly initiate the scope inquiry by way of its July 29, 2019 letter. 87 Therefore, July

29, 2019 cannot be considered as the date of initiation for purposes of imposition of

suspension of liquidation under 19 C.F.R. § 351.225(l)(2). The proper initiation date

must be November 22, 2019, the date of the Department’s memorandum re “Self

Initiation of Scope Inquiry on Line Pipe and Dual-Stenciled Standard Line Pipe.”




87
  See Saha Thai’s Comments on Scope Inquiry (Aug. 26, 2019) at 4-9 (hereby incorporated by
reference).


                                                 34
      Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 950 of 1077
                 Barcode:3922534-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




                                       CONCLUSION

       For all of the foregoing reasons, the Department should find that “line pipe” and

“products that are dual-stenciled” are not included in the scope of the CWP from

Thailand AD Order. The Department should also terminate its anti-circumvention

inquiry, as there is no question that any claims of circumvention fall well short of the

legal standard for an affirmative finding.



                                             Respectfully submitted,

                                             /s/ Daniel L. Porter

                                             Daniel L. Porter
                                             Tung Nguyen
                                             Gina Colarusso

                                             Counsel for Saha Thai




                                               35
     Filed By: dporter@curtis.com, Filed Date: 12/20/19 3:16 PM, Submission Status: Approved
   Case 1:20-cv-00133-SAV Document 40   Filed 05/07/21   Page 951 of 1077




                                Tab 8

  LETTER FROM CURTIS, MALLET-PREVOST, COLT & MOSLE LLP TO SEC OF
COMMERCE PERTAINING TO SAHA THAI CMTS ON SCOPE INQUIRY (Dec. 30, 2019)
                             (P.R. 53)
          Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 952 of 1077
                         Barcode:3925153-01 A-549-502 SCO - Scope Inquiry   -    Line Pipe




                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             Mexico City                                                      Telephone +1 202 452 7373
Beijing            Milan                                                            Facsimile +1 202 452 7333
                                          1717 Pennsylvania Avenue, N.W.
Buenos Aires       Muscat                                                                 www.curtis.com
                                              Washington, D.C. 20006
Dubai              New York
Frankfurt          Nur-Sultan
Geneva             Paris                                                                 Daniel L. Porter
Houston            Rome                                                                Tel: +1 202 452 7340
London                                                                                 Fax: +1 202 452 7333
                                                                                     E-Mail: dporter@curtis.com


    December 30, 2019
                                                    PUBLIC DOCUMENT

                                                    Case No.:        A-549-502
                                                    No. Pages:       14
                                                    Status: Scope Inquiry (Line Pipe)
                                                    This proceeding is conducted by Enforcement &
                                                    Compliance, AD/CVD Operations/ VII
                                                    This submission contains no business proprietary
                                                    information.
    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Attn: Toni Page & Alexander Cipolla

    Re:        Saha Thai’s Rebuttal Comments on “Line Pipe” Scope Inquiry
               Circular Welded Carbon Steel Pipe and Tubes from Thailand

    Dear Secretary Ross:

               On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we hereby submit Saha

    Thai’s rebuttal comments on the Department’s “Line Pipe” Scope Inquiry pursuant to the

    Department’s “Self-Initiation” Memorandum dated November 22, 2019. This submission is

    timely made pursuant to the Department’s memorandum to the file dated December 6, 2019.

    This submission contains no business proprietary information.



          Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 953 of 1077
                 Barcode:3925153-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe

                                                                                December 30, 2019
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                           Page 2


       If you have any questions, please contact the undersigned.



                                              Respectfully submitted,

                                              /s/ Daniel L. Porter

                                              Daniel L. Porter
                                              Tung Nguyen
                                              Gina Colarusso

                                              Curtis, Mallet-Prevost, Colt & Mosle LLP


                                              Counsel for Saha Thai




    Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 954 of 1077
                  Barcode:3925153-01 A-549-502 SCO - Scope Inquiry     -   Line Pipe

Circular Welded Carbon Steel Pipes                                               A-549-502
and Tubes from Thailand                                                       Scope Inquiry
                                                                            SCO – Line Pipe


                 CERTIFICATE OF ACCURACY AND COMPLETENESS


       I, Daniel L. Porter, of Curtis, Mallet-Prevost, Colt & Mosle LLP, counsel to Saha Thai

Steel Pipe Public Co., Ltd. (“Saha Thai”), certify that I have read the attached : Saha Thai’s

Rebuttal Comments on “Line Pipe” Scope Inquiry, dated December 30, 2019, pursuant to the

Scope Inquiry of Circular Welded Carbon Steel Pipes and Tubes from Thailand, A-549-502. In

my capacity as an adviser, counsel, preparer or reviewer of this submission, I hereby certify that

the information contained in this submission is accurate and complete to the best of my

knowledge. I am aware that U.S. law (including, but not limited to, 18 U.S.C. 1001) imposes

criminal sanctions on individuals who knowingly and willfully make material false statements to

the U.S. Government. In addition, I am aware that, even if this submission may be withdrawn

from the record of the AD/CVD proceeding, the Department may preserve this submission,

including a business proprietary submission, for purposes of determining the accuracy of this

certification. I certify that I am filing a copy of this signed certification with this submission to

the U.S. Department of Commerce and that I will retain the original for a five-year period

commencing with the filing of this document. The original will be available for inspection by

U.S. Department of Commerce officials.




                                                       Daniel L. Porter
                                                       Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                       1717 Pennsylvania Avenue, NW
                                                       Washington, DC 20006

Dated: December 30, 2019



     Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 955 of 1077
                   Barcode:3925153-01 A-549-502 SCO - Scope Inquiry       -   Line Pipe

Circular Welded Carbon Steel Pipes                                                  A-549-502
and Tubes from Thailand                                                          Scope Inquiry
                                                                               SCO – Line Pipe

                                             PUBLIC
                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing submission has been served this day by first-class
mail, upon the following persons:


Roger B. Schagrin, Esq.                                 Robert George Gosselink, Esq.
On behalf of Wheatland Tube                             On behalf of Thai Premium Pipe Company Ltd.
SCHAGRIN ASSOCIATES                                     TRADE PACIFIC PLLC
900 7th Street, NW                                      660 Pennsylvania Avenue, SE
Suite 500                                               Suite 401
Washington, DC 20001                                    Washington, DC 20002

Alan H. Price, Esq.
On behalf of Independence Tube Corporation, et al.
WILEY REIN LLP
1776 K Street, N.W.
Washington, DC 20006




                                                         Daniel L. Porter
                                                         Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                         1717 Pennsylvania Avenue, NW
                                                         Washington, DC 20006


Dated: December 30, 2019




     Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
    Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 956 of 1077
               Barcode:3925153-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                           PUBLIC DOCUMENT
                                           Case No.:      A-549-502
                                           No. Pages:    14
                                           Status: Scope Inquiry (Line Pipe)
                                           This proceeding is conducted by Enforcement &
                                           Compliance, AD/CVD Operations/ VII
                                           This submission does not contain any business
                                           proprietary information.




                            SAHA THAI’S
                 REBUTTAL COMMENTS ON SCOPE INQUIRY

                 Circular Welded Steel Pipes and Tubes from Thailand




                                           Daniel L. Porter
                                           Tung Nguyen


                                           Curtis, Mallet-Prevost, Colt & Mosle LLP
                                           1717 Pennsylvania Avenue, N.W.
                                           Washington, D.C., 20006
                                           (202) 452-7327




December 30, 2019




   Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
                Case 1:20-cv-00133-SAV Document 40                                           Filed 05/07/21                Page 957 of 1077
                                   Barcode:3925153-01 A-549-502 SCO - Scope Inquiry
                                                       PUBLIC DOCUMENT                                              -   Line Pipe



                                                               TABLE OF CONTENTS

                                                                                                                                                        Page #

INTRODUCTION AND SUMMARY OF COMMENTS.................................................................................... 1

COMMENTS ........................................................................................................................................................ 2

I.         FACTORS UNDER 19 C.F.R. § 351.225(K)(1) ARE RELEVANT TO THE DEPARTMENT’S
           ANALYSIS .............................................................................................................................................. 2

II.        INITIAL INVESTIGATION DOCUMENTS AND PRIOR SCOPE RULINGS ARE DISPOSITIVE
           THAT LINE PIPE IS NOT COVERED BY THE CWP AD ORDER .................................................... 6

CONCLUSION ..................................................................................................................................................... 8




                                                                                  -i-
               Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 958 of 1077
                  Barcode:3925153-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




                INTRODUCTION AND SUMMARY OF COMMENTS

       On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we respectfully

submit rebuttal comments in response to Wheatland Tube (“Petitioner”)’s December 12,

2019 comments1 on the scope language “matter” as requested by the Department in the

Memorandum dated November 22, 2019.2 As detailed below, Saha Thai makes two

rebuttal comments.

       First, contrary to Petitioner’s contention, the Department is required to consider

the factors under 19 C.F.R. § 351.225(k)(1) to determine whether the plain language of

the scope of the AD order is ambiguous or not. And in any event, the scope language

does not unambiguously establish that line pipe is covered. Therefore, the (k)(1) factors

are relevant to the Department’s analysis.

       Second, contrary to Petitioner’s contention, documents in (a) the Department’s

original investigation, (b) the U.S International Trade Commission (“ITC”)’s original

investigation and reviews, and (c) the Department’s scope determinations in other CWP

cases all establish that line pipe was excluded from the AD order at issue.




1
  Wheatland Tube’s Response to November 22, 2019 Request for Comments (December 12, 2019)
(“Petitioner’s Comments”).
2
  Commerce Memorandum re “Self Initiation of Scope Inquiry on Line Pipe and Dual-Stenciled Standard
Line Pipe” (November 22, 2019) (“Self Initiation Memo”).


                                                 1
    Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 959 of 1077
                   Barcode:3925153-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                     -   Line Pipe




                                             COMMENTS

I.      FACTORS UNDER 19 C.F.R. § 351.225(K)(1) ARE RELEVANT TO THE
        DEPARTMENT’S ANALYSIS

        Petitioner argues that the legal framework of a scope inquiry requires that the

Department look to the plain language of the underlying order and “if the terms of the

order are dispositive – i.e., not subject to interpretation – then those terms govern.”3

Petitioner then contends that the terms of the order in this case unambiguously covers line

pipe, thus the Department need not examine the factors under 19 C.F.R. § 351.225(k)(1),

i.e., “the descriptions of the merchandise contained in the petition, the initial

investigation, and the determinations of the Secretary (including prior scope

determinations) and the Commission.”4

        First, Petitioner’s understanding of legal framework is wrong. To assess whether

the plain language of the Orders’ scope is ambiguous or not, the Department must

consider the (k)(1) factors. As the Court of International Trade stated in a recent case,

TMB 440AE, Inc. v. United States, “when a respondent cites (k)(1) sources as supporting

a product’s exclusion from the scope of an order, the court cannot consider the language

of a scope order in isolation, but must consider those sources.”5 Indeed, 19 C.F.R.

351.225(k) makes clear that the Department “will take into account” the (k)(1) criteria in

conducting a scope determination (emphasis added).

3
  Petitioner’s Comments at 2-3.
4
  Id. at 3-5.
5
  TMB 440AE, Inc. v. United States, Ct. No. 18-00095, Slip Op. 19-109, 399 F. Supp. 3d 1314 (Ct. Int'l
Trade 2019) (citing Meridian Prods., LLC v. United States, 851 F.3d 1375, 1383 (Fed. Cir. 2017) (noting
that the court “must first assess whether the plain language of the Orders’ scope, in light of the disputed
19 C.F.R. § 351.225(k)(1) sources, is unambiguous”)).


                                                     2
     Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 960 of 1077
                  Barcode:3925153-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                 -   Line Pipe




       Second, even if Petitioner were correct that the Department must first determine

that the plain language of the scope does not unambiguously cover the product at issue

before considering the (k)(1) factors, such a requirement is met in this case. Indeed, if

the scope clearly covers line pipe then we would not have this discussion at all. The

current scope language states:

       The products covered by the Order are certain circular welded carbon steel pipes
       and tubes from Thailand. The subject merchandise has an outside diameter of
       0.375 inches or more, but not exceeding 16 inches, of any wall thickness. These
       products, which are commonly referred to in the industry as “standard pipe” or
       “structural tubing” are hereinafter designated as “pipes and tubes.” The
       merchandise is classifiable under the Harmonized Tariff Schedule of the United
       States (HTSUS) item numbers 7306.30.1000, 7306.30.5025, 7306.30.5032,
       7306.30.5040, 7306.30.5055, 7306.30.5085 and 7306.30.5090. Although the
       HTSUS subheadings are provided for convenience and purposes of U.S. Customs
       and Border Protection (CBP), the written description of the merchandise subject to
       the order is dispositive. (Emphasis added).

The plain language above refers to the subject merchandise as “Standard Pipe,” not

“Standard Pipe or Line Pipe or Dual-Stenciled Standard Line Pipe.” Even staying within

the four corners of the paragraph above, one cannot reasonably conclude that “line pipe

or dual-stenciled standard line pipe” is covered. Petitioner itself does not deny that

generally speaking “line pipe” and “standard pipe” are two different types of product. In

fact, this is exactly why on January 31, 2019, Petitioner requested that the Department

conduct a “minor alteration” circumvention of Saha Thai’s “line pipe” imports under 19

U.S.C. § 1677j(c),6 which is the type of proceeding to determine whether an “out-of-




6
 Wheatland Tube’s Request for Circumvention Ruling Pursuant to Section 781(c) of the Tariff Act of
1930 (January 31, 2019).


                                                  3
    Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 961 of 1077
                  Barcode:3925153-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                   -   Line Pipe




scope” product should otherwise be covered to prevent circumvention.7 In other words,

Petitioner knows well that line pipe (including dual-stenciled pipe) is not covered by the

scope of the order at issue. Thus, Petitioner is not genuine in now contending that “line

pipe” is unambiguously covered by the scope language.

       Moreover, to determine whether the scope of the Order covers line pipe, the

Department must examine the original scope language itself, not just the current language

in recent reviews. The final scope language as adopted in its Final Determination of the

original investigation states:


       Circular welded carbon steel pipes and tubes, with an outside diameter of
       .375 inch or more but not over 16 inches, of any wall thickness, currently
       classifiable in the Tariff Schedules of the United States, Annotated
       (TSUSA), under items 610.3231, 610.3234, 610.3241, 610.3242, 610.3243,
       610.3252, 610.3254, 610.3256, 610.3258 and 610.4925. These products,
       commonly referred to in the industry as standard pipe or structural tubing,
       are produced to various ASTM specifications, most notably A-152, A- 53
       or A-135.8

The original scope language also refers to the subject merchandise as “standard pipe” and

makes no reference to “line pipe.” In addition, the applicable tariff schedule items

included in the scope are important here because they demonstrate unequivocally that

“line pipe” (including “dual stenciled” pipe) was intentionally and specifically excluded

Indeed, “line pipe” items and “standard pipe” items were mutually exclusive under the


7
  AMS Associates, Inc. v. United States, 737 F. 3d 1338, 1343 (Fed. Cir. 2013) (“In order to prevent
circumvention, 19 U.S.C. §§ 1677j(a)-(d) authorize Commerce to expand the scope of existing
antidumping and countervailing duty orders to reach products that are not covered by the existing scope
and to suspend liquidation through formal anti-circumvention inquiries.”) (emphasis added).
8
  See Antidumping: Circular Welded Carbon Steel Pipes and Tubes From Thailand; Final Determination
of Sales at Less Than Fair Value, 51 Fed. Reg. 8384 (Jan. 27, 1986) (provided in Saha Thai’s August 26,
2019 Scope Inquiry Comments, Attachment 4).


                                                   4
     Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 962 of 1077
                  Barcode:3925153-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                  -   Line Pipe




applicable tariff schedule. At the time of the petition/original AD investigation, “line

pipe” would enter under specific Tariff Schedules of the United States, Annotated

(TSUSA) items 610.3208 and 610.32099 while “standard pipe” would enter under items

610.3231, 610.3234, 610.3241, 610.3242, 610.3243, 610.3252, 610.3254, 610.3256,

610.3258 and 610.4925.10 The original petition included both TSUSA 610.3208 and

610.3209 as two of the relevant HTS of subject merchandise11 but they were omitted

from the final scope language. This intentional omission confirms that the scope of the

AD order does not unambiguously cover line pipe, contrary to Petitioner’s contention,

and instead the scope was specifically drafted to exclude line pipe.

       Petitioner’s argument that “the HTS items listed in the scope are ‘provided for

convenience and purposes of U.S. Customs and Border Protection (CBP)’ and that the

HTSUS subheadings under which the pipe is being imported has no bearing on whether it

is covered by the scope of the Order”12 is unavailing. The HTS items are part of the

scope language. If the Department must first only consider the four corners of the scope

language as Petitioner argues, it must not ignore the HTS listing. The HTS listing in the

original scope language is very important here because of not what are included but what

are omitted. When the scope refers to subject merchandise only as “standard pipe” and



9
  Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand, Inv. Nos. 701-TA-253 and
731-TA-252 (Final), USITC Pub. 1810 at a-1 (Feb. 1986) (provided in Saha Thai’s August 26, 2019
Scope Inquiry Comments, Attachment 5).
10
   See Saha Thai’s Comments on “Line Pipe” Scope Inquiry (December 20, 2019) at 8-9.
11
   See Original Petition (February 28, 1985) at 13, provided at Attachment 11 to Saha Thai’s Comments
on “Line Pipe” Scope Inquiry (August 26, 2019).
12
   Petitioner’s Comments at 4.


                                                  5
     Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 963 of 1077
                     Barcode:3925153-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                -   Line Pipe




specifically omits “line pipe-exclusive” HTS numbers, one cannot reasonably conclude

that the scope unambiguously covers line pipe.

          In sum, the Department’s regulations explicitly require that it consider the (k)(1)

factors in this case. And even if Petitioner’s alleged legal framework were correct, both

the current and the original scope languages confirm that the AD order does not

unambiguously cover line pipe, thus, the Department must consider the (k)(1) factors.



II.       INITIAL INVESTIGATION DOCUMENTS AND PRIOR SCOPE
          RULINGS ARE DISPOSITIVE THAT LINE PIPE IS NOT COVERED BY
          THE CWP AD ORDER

          Petitioner argues that the original investigation and other proceedings confirm that

the scope language covers line pipe and dual-stenciled pipe.13 However, Petitioner

sprinkles this argument with self-serving assertions without providing any factual or legal

support.

          First, Petitioner admits that in the original investigation, the petition with respect

to line pipe was later withdrawn but it argues that as part of this withdrawal process,

Petitioner “did not actually amend the scope of the petition in any way to exclude any

line pipe that may later be produced in Thailand.”14 This self-contradictory argument

makes no sense and should be rejected. Petitioner withdrew the “line pipe” petition, in

which case line pipe was not covered by the investigation; or it did not, in which case line

pipe was covered by the investigation. Here Petitioner essentially argues that “it

withdrew the line pipe petition just to overcome standing issue, but did not really.” To
13
     Petitioner’s Comments at 5-6.
14
     Id.


                                                   6
       Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21      Page 964 of 1077
                Barcode:3925153-01 A-549-502 SCO - Scope Inquiry
                                    PUBLIC DOCUMENT                -   Line Pipe




accept Petitioner’s contradictory argument would make a mockery of the Department’s

(and the ITC’s) investigation.

       Second, Petitioner admits that because there was no production of line pipe in

Thailand during the course of the ITC’s original investigation, there are no issues as to

whether the ITC included line pipe or dual-stenciled pipe in its injury analysis; but argues

that “nothing in the ITC’s analysis would preclude the inclusion of such pipe from the

scope of the AD order.” Petitioner is flat wrong. Because Petitioner provides no factual

or legal support for this claim Saha Thai refers the Department to Section I.A. and

Section II of its December 20, 2019 Comments where we discuss in detail the ITC’s

injury determination and why it confirms that line pipe was not included in the

investigation then, and cannot be included in the AD order now.

       Finally, Petitioner argues that the Department’s scope determinations with respect

to the orders on CWP from other countries supports including line pipe in the scope of

the Order on Thailand because those other orders contain explicit exclusion language in

the scope while the Thai order does not. This argument is also unavailing. Just because

the Order on Thailand does not contain an explicit sentence excluding line pipe and dual-

stenciled pipe does not mean that the scope does not otherwise exclude these products.

As explained in Saha Thai’s December 20, 2019 comments (which we do not need to

repeat ourselves here), all of the other CWP AD cases confirm that the Department has

always considered “line pipe” (which by definition includes dual-stenciled pipe) to be

excluded from the scope of any AD case covering “standard pipe.” The AD order at

issue is also a “standard pipe” order. While the exclusion is not explicit, for the reasons


                                               7
    Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 965 of 1077
                  Barcode:3925153-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




discussed above and in Saha Thai’s December 20, 2019 Comments, the AD order still

specifically and intentionally excludes “line pipe” consistent with other standard CWP

cases.



                                       CONCLUSION

         For all of the foregoing reasons, the Department should reject Petitioner’s

arguments and conclude that “line pipe” and “products that are dual-stenciled” are not

included in the scope of the CWP from Thailand AD Order.



                                             Respectfully submitted,

                                             /s/ Daniel L. Porter

                                             Daniel L. Porter
                                             Tung Nguyen

                                             Counsel for Saha Thai




                                                8
    Filed By: dporter@curtis.com, Filed Date: 12/30/19 12:41 PM, Submission Status: Approved
 Case 1:20-cv-00133-SAV Document 40    Filed 05/07/21   Page 966 of 1077




                               Tab 9

MEMO FROM USDOC TO DAS FOR OPERATIONS PERTAINING TO INTERESTED
 PARTIES PRELIMINARY SCOPE INQUIRY DECISION (Feb. 25, 2020) (P.R. 62)
      Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21         Page 967 of 1077
                     Barcode:3946949-01 A-549-502 SCO - Scope Inquiry             -   Line Pipe




                                                                                                    A-549-502
                                                                                      Scope Inquiry – Line Pipe
                                                                                             Public Document
                                                                                               E&C/OVII: LA

February 24, 2020

MEMORANDUM TO:                      James Maeder
                                    Deputy Assistant Secretary
                                     for Antidumping and Countervailing Duty Operations

THROUGH:                            Steven Presing
                                    Acting Senior Director, Office VII
                                    Antidumping and Countervailing Duty Operations

FROM:                               Leo Ayala
                                    International Trade Compliance Analyst, Office VII
                                    Antidumping and Countervailing Duty Operations

RE:                                 Antidumping Duty Order on Circular Welded Carbon Steel Pipes
                                    and Tubes from Thailand: Preliminary Scope Ruling on Line Pipe
                                    and Dual-Stenciled Standard and Line Pipe


SUMMARY

The Department of Commerce (Commerce) is conducting a scope inquiry to determine whether
line pipe, including that reportedly produced or exported by Saha Thai Steel Pipe (Public)
Company, Ltd. (Saha Thai), is subject to the antidumping duty (AD) order on circular welded
carbon steel pipes and tubes (CWP) from Thailand.1 Based on our analysis, we preliminarily
find, pursuant to 19 CFR 351.225(k)(1), that line pipe is not covered by the scope of the Order,
while products which are dual-stenciled2 as standard pipe and line pipe are within the scope of
the Order.




1
  See Antidumping Duty Order; Circular Welded Carbon Steel Pipes and Tubes from Thailand, 51 FR 8341
(March 11, 1986) (Order).
2
  Standard pipe and line pipe often require physical and mechanical characteristics that overlap. Specifically, a pipe
may be dual-stenciled, i.e., stamped to indicate compliance with two different specifications, such as ASTM A53
and API 5L.




            Filed By: Toni Page, Filed Date: 2/25/20 9:44 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21       Page 968 of 1077
                    Barcode:3946949-01 A-549-502 SCO - Scope Inquiry         -   Line Pipe




BACKGROUND

On November 22, 2019, Commerce self-initiated a scope inquiry to determine whether line pipe,
as well as dual-stenciled standard and line pipe, is subject to the Order.3 On December 12, 2019,
Wheatland Tube Company (Wheatland), a domestic producer of subject merchandise who was a
member of the original petitioners4 in this proceeding, timely submitted comments.5 On
December 20, 2019, Saha Thai timely filed comments.6 On December 30, 2019, Saha Thai filed
rebuttal comments.7

SCOPE OF THE ORDER

The products covered by the Order are certain circular welded carbon steel pipes and tubes from
Thailand. The subject merchandise has an outside diameter of 0.375 inches or more, but not
exceeding 16 inches, of any wall thickness. These products, which are commonly referred to in
the industry as “standard pipe” or “structural tubing” are hereinafter designated as “pipes and
tubes.” The merchandise is classifiable under the Harmonized Tariff Schedule of the United
States (HTSUS) item numbers 7306.30.1000, 7306.30.5025, 7306.30.5032, 7306.30.5040,
7306.30.5055, 7306.30.5085 and 7306.30.5090. Although the HTSUS subheadings are provided
for convenience and purposes of U.S. Customs and Border Protection (CBP), the written
description of the merchandise subject to the order is dispositive.

DESCRIPTION OF MERCHANDISE SUBJECT TO THIS SCOPE INQUIRY

As described above, the scope of the Order covers circular welded carbon steel pipe which is
commonly referred to as “standard pipe.” As described in the Petition,8 “standard pipe”

        …. is a general-purpose commodity used in such applications as plumbing pipe, sprinkler
        systems and fence posts and is commonly referred to in the industry as a standard pipe. It
        may be supplied with an oil coating (black pipe) or may be galvanized, and is sold in



3
  See Memorandum, “Antidumping Duty Order on Circular Welded Carbon Steel Pipes and Tubes from Thailand:
Self Initiation of Scope Inquiry on Line Pipe and Dual-Stenciled Standard Line Pipe,” dated November 22, 2019.
4
  The original petitioners in this proceeding were the Committee on Pipe and Tube Imports (CPTI), its
subcommittees on standard and line pipe, and the companies which are members of those subcommittees with
respect to certain welded carbon steel pipes and tubes. Wheatland was a member of the CPTI and of the standard
pipe subcommittee. See Certain Circular Welded Carbon Steel Pipes and Tubes From Thailand; Initiation of
Antidumping Duty Investigation, FR 50 12068 (March 27, 1985); Petitioner’s Letter, “Petition for Imposition of
Antidumping Duties: Members of Committee on Pipe and Tube Imports,” dated February 28, 1984 (Petition) at
Exhibit 1; and Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela (Inv. Nos. 701-TA-242
(Preliminary) and 731-TA-252 and 253 (Preliminary), USITC Pub 1680 (April 1985) at 15.
5
  See Wheatland’s Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Response to November
22, 2019 Request for Comments,” dated December 12, 2019 (Wheatland’s December 12 Comments).
6
  See Saha Thai’s Letter, “Saha Thai’s Comments on “Line Pipe” Scope Inquiry Circular Welded Carbon Steel Pipe
and Tubes from Thailand,” dated December 20, 2019 (Saha Thai’s December 20 Comments).
7
  See Saha Thai’s Letter, “Saha Thai’s Rebuttal Comments on “Line Pipe” Scope Inquiry Circular Welded Carbon
Steel Pipe and Tubes from Thailand,” dated December 30, 2019 (Saha Thai’s December 30 Rebuttal Comments).
8
  See Wheatland’s Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Response to July 29,
2019 Request for Comments,” dated August 26, 2019 (Wheatland’s August 26 Comments) at Exhibit 3.

                                                      2
           Filed By: Toni Page, Filed Date: 2/25/20 9:44 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 969 of 1077
                   Barcode:3946949-01 A-549-502 SCO - Scope Inquiry        -   Line Pipe




        plain ends, threaded, threaded and coupled, or beveled for welding form. (These
        products are generally produced to ASTM specifications A-120, A-53, or A-135.)9

The U.S. International Trade Commission (ITC) described “standard pipes and tubes” in its ITC
Injury Final Report10 as follows:

        Standard pipes and tubes are intended for the low--pressure conveyance of water, steam,
        natural gas, air, and other liquids and gases in plumbing and heating systems, air-
        conditioning units, automatic sprinkler systems, and other related uses. They may also be
        used for light load-bearing or mechanical applications, such as for fence tubing. These
        steel pipes and tubes may carry fluids at elevated temperatures and pressures but may not
        be subjected to the application of external heat. They are most commonly produced to
        ASTM specifications A-120, A-53, and A-135.11

This scope inquiry covers “line pipe” with outside diameters of 0.375 inch or more, but not
exceeding 16 inches, produced in Thailand. “Line pipe,” as described in the Petition, “is
produced to API specifications for line pipe, API-51 or APISX.”12 The ITC states that “{l}ine
pipes and tubes are used for the transportation of gas, oil, or water, generally in pipeline or utility
distribution systems. They are most commonly produced to API specification 5L.”13 The ITC
continues:

        …. the principal differences between {standard pipe and line pipe} are that line pipe is
        made from a higher grade steel and requires additional testing to ensure that it meets API
        specifications. Line pipe may have a higher content of carbon and manganese than is
        permissible for standard pipe, whereas standard pipe may have a higher content of
        phosphorus and sulfur than is permissible for line pipe. Requirements concerning
        chemical and mechanical properties for API line pipe differ for the various specifications
        and grades. There are at least 10 grades of API 5L line pipe. API 5L line pipe is
        inspected and tested at various stages in the production process to ensure strict
        conformity to API specifications.14

Further, standard pipe may be dual-stenciled, i.e., identified to indicate compliance with two
different specifications, as conforming to industry standards for both standard pipe and line pipe,
such as ASTM A53 and API 5L.




9
  See Petition at 12.
10
   See Saha Thai’s Letter, “Saha Thai’s Comments on ‘Line Pipe’ Scope Inquiry – Circular Welded Carbon Steel
Pipe and Tubes from Thailand,” dated August 26, 2019 (Saha Thai’s August 26 Comments) at Attachment 5
(Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand (Final), Inv. Nos. 701-TA-253 and 731-
TA-252, USITC Pub. 1810 (Feb. 1986) (ITC Injury Final Report)).
11
   See ITC Injury Final Report at I-1 to I-2.
12
   See Petition at 12.
13
   See ITC Injury Final Report at II-1.
14
   Id.

                                                     3
           Filed By: Toni Page, Filed Date: 2/25/20 9:44 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                          Filed 05/07/21         Page 970 of 1077
                      Barcode:3946949-01 A-549-502 SCO - Scope Inquiry              -   Line Pipe




PRELIMINARY SCOPE RULING

Legal Framework

In determining if merchandise is covered by the scope of an AD and/or countervailing duty
order, Commerce will first examine the plain language of the underlying order to determine if it
is dispositive of the matter.15 Pursuant to its regulations, Commerce may also examine other
information, including the description of the merchandise contained in the petition, the
descriptions of the merchandise in the initial investigation, and prior scope determinations made
for the same product.16 If Commerce determines that these sources are sufficient to decide the
matter, it will issue a final scope ruling as to whether the merchandise is covered by the order.17

Conversely, where the descriptions of the merchandise in the sources described in 19 CFR
351.225(k)(1) are not dispositive, Commerce will consider the five additional factors set forth at
19 CFR 351.225(k)(2).18 These factors are: (i) the physical characteristics of the merchandise;
(ii) the expectations of the ultimate purchasers; (iii) the ultimate use of the product; (iv) the
channels of trade in which the product is sold; and (v) the manner in which the product is
advertised and displayed.19 The determination as to which analytical framework is most
appropriate in any given scope proceeding is made on a case-by-case basis after consideration of
all evidence before Commerce.

Arguments from Interested Parties

Issue 1: Whether Line Pipe is Covered by the Scope of the Order.

Wheatland’s Arguments:
   The fact that the plain language of the scope covers line pipe is supported by the original
      investigation and other proceedings conducted by Commerce and the ITC.20 The U.S.
      Court of Appeals for the Federal Circuit (CAFC) has recognized that where there is no
      ambiguity in the language of the scope, there is no need to examine the other sources set
      forth in 19 CFR 351.225(k)(1).21
   There is no evidence that the petitioners ever amended the scope of the original
      investigation. The original scope language from the Petition, which was intended to
      cover both standard pipe and line pipe, remained unchanged.22


15
   See Tak Fat Trading Co. v. United States, 396 F. 3d 1378, 1383 (Fed. Cir. 2005) (“a predicate for the interpretive
process is language in the order that is subject to interpretation,”) (quoting Duferco Steel, Inc. v. United States, 296
F. 3d 1087, 1097 (Fed. Cir. 2002)).
16
   See 19 CFR 351.225(k)(1).
17
   See 19 CFR 351.225(d).
18
   See Diversified Products Corp. v. United States, 572 F. Supp. 883 (CIT 1983) (Diversified Products).
19
   See 19 CFR 351.225(k)(2).
20
   See Wheatland’s December 12 Comments at 2; and Wheatland’s August 26 Comments at 3-4.
21
   See Wheatland’s December 12 Comments at 2-5 (citing Meridian Prods., LLC v. United States, 851 F.3d 1375,
1381 (Fed. Cir. 2017); and Mid Continent Nail Corp. v. United States, 725 F.3d 1295, 1302 (Fed. Cir. 2013)).
22
   Id. at 5-6; and Wheatland’s Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Rebuttal to
Saha Thai’s August 26, 2019 Comments,” dated September 3, 2019 (Wheatland’s September 3 Rebuttal) at 8.

                                                           4
            Filed By: Toni Page, Filed Date: 2/25/20 9:44 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 971 of 1077
                   Barcode:3946949-01 A-549-502 SCO - Scope Inquiry       -   Line Pipe




Saha Thai’s Arguments:
    The petitioners in the original investigation filed an amended petition removing line pipe
      from the scope of the Petition.23 The omission of “line pipe” from the scope of the
      investigation was memorialized in Commerce’s initiation of the less-than-fair-value
      investigation for Thailand.24
    The ITC’s preliminary and final injury determinations explicitly state that the underlying
      investigation of steel pipe from Thailand does not include line pipe.25
    The Court of International Trade (CIT) has made clear that Commerce may not ignore
      original investigation documents when interpreting the scope of an order.26

Commerce Position: Wheatland’s argument that Commerce need not consider the (k)(1)
sources if the text of the scope is determinative is not persuasive in this situation. The CIT has
stated that “when a respondent cites (k)(1) sources as supporting a product’s exclusion from the
scope of an order, the court cannot consider the language of a scope order in isolation, but must
consider those sources.”27 Based on our analysis of the (k)(1) sources, “line pipe” was not
included in the scope of the Order. Specifically, during the underlying investigation, the
petitioners withdrew line pipe from the scope of the Petition with respect to Thailand.28
Moreover, the ITC’s determinations during its original injury investigation explicitly state that
the underlying investigation of steel pipe from Thailand did not include line pipe.29

Issue 2: Whether Dual-Stenciled Standard and Line Pipe Is Covered By the Scope of the Order.

Wheatland’s Arguments:
   There are no scope exclusions that apply to line pipe and dual-stenciled pipe imported
      from Thailand, in contrast to the scope language of orders on similar merchandise from
      other countries that specifically exclude standard pipe that is dual- or triple-stenciled.30
   The line pipe and dual-stenciled pipe imported from Thailand meet all of the criteria
      stated in the text of the scope (i.e. circular in shape; welded (as opposed to seamless);
      composed of carbon steel (as opposed to alloy steel or stainless steel); and has an outside
      diameter of 0.375 inches or more but not exceeding 16 inches).31
   The mill test certificate and photographs of the dual-stenciled line pipe that was
      manufactured by Saha Thai and exported to the United States meets all of the
      aforementioned criteria.32

23
   See Saha Thai’s August 26 Comments at 10-12 and Attachment 14 (citing the Petition).
24
   See Saha Thai’s December 20 Comments at 5; and Saha Thai’s August 26 Comments at 11 and Attachment 11.
25
   See Saha Thai’s December 12 Comments at 10-11; and Saha Thai’s August 26 Comments at 16-17 and
Attachment 8.
26
   See Saha Thai’s December 12 Comments at 29; and Saha Thai’s August 26 Comments at 8-10 (citing TMB
440AE, Inc. v. United States, 399 F. Supp. 3d 1314 (CIT 2019) (TMB 440AE, Inc.)).
27
   See TMB 440AE, Inc., 399 F. Supp. at 1320.
28
   There were no known producers of line pipe in Thailand in 1985. See Saha Thai’s August 26 Comments at
Attachments 13 & 14.
29
   Id. at Attachment 8.
30
   See Wheatland’s December 12 Comments 4-5; and Wheatland’s August 26 Comments at 4-5 (citing Wheatland
Tube Co. v. United States, 161 F.3d 1365 (Fed. Cir. 1998) (Wheatland Tube Co., II)).
31
   See Wheatland’s December 12 Comments at 7; and Wheatland’s August 26 Comments at 3-4.
32
   See Wheatland’s December 12 Comments at 4; and Wheatland’s August 26 Comments at Exhibits 1 and 2.

                                                     5
           Filed By: Toni Page, Filed Date: 2/25/20 9:44 AM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21        Page 972 of 1077
                    Barcode:3946949-01 A-549-502 SCO - Scope Inquiry          -   Line Pipe




         The HTSUS subheadings under which the pipe is being imported has no bearing on
          whether it is covered by the scope of the Order because the written description of the
          merchandise subject to the order is dispositive.33
         To the extent that Commerce finds that the scope does not include line pipe, it should
          proceed with the anti-circumvention inquiry and determine that Saha Thai’s shipments of
          line pipe are circumventing the Order.34

Saha Thai’s Arguments:
    The plain language of the Order definitively covers only “standard pipe” while
      intentionally and specifically excluding “line pipe,” including “dual-stenciled pipe”
      products. Accordingly, it is not correct that the scope language of the Order is
      unambiguous in including line pipe products.35
    The language of the scope further demonstrates that not only was line pipe excluded from
      Commerce investigation, but that dual-stenciled pipe was never included in the scope of
      the investigation. The scope states that subject merchandise is classifiable under TSUSA
      610.3231-610.3264 or 610.4925 (each of which are “other” classifications for circular-
      welded pipe of given dimensions). Dual-stenciled line and standard pipe would be
      classified under TSUSA 610.3208-610.3213 (the tariff classification for API line pipe),
      rather than the scope’s designated TSUSA numbers for standard pipe, and, therefore,
      dual-stenciled line and standard pipe would never be classified under the TSUSA
      numbers for standard pipe.36
    In the 2018 sunset review of the Order, the ITC made clear that line pipe and dual-
      stenciled pipe, which enter as line pipe under a different subheading of the HTSUS for
      U.S. customs purposes, is not within the scope of the order.37
    Commerce should adopt the same conclusion it did in the standard pipe proceeding,
      underlying the Wheatland Tube Co. litigation, and reject Wheatland’s request for
      initiation of a “minor alterations” anti-circumvention inquiry. In the Wheatland Tube Co.
      opinion, the CIT upheld Commerce’s decision not to initiate a minor alteration inquiry
      regarding line pipe because such an inquiry should not apply to products unequivocally
      excluded from the order.38

Commerce’s Position: Commerce finds that dual-stenciled standard and line pipe is covered by
the scope of the Order. Unlike the orders covering similar merchandise (e.g., from Mexico or
Venezuela),39 the instant Order does not explicitly exclude pipe that has been dual-stenciled as

33
   See Wheatland’s December 12 Comments at 4; and Wheatland’s August 26 Comments at 4.
34
   See Wheatland’s September 3 Rebuttal at 2.
35
   See Saha Thai’s September 3 Rebuttal at 1.
36
   See Saha Thai’s December 12 Comments at 8-10; and Saha Thai’s August 26 Comments at 22-23 and Attachment
9.
37
   See Saha Thai’s December 12 Comments at 13-16; and Saha Thai’s August 26 Comments at 19-20.
38
   See Saha Thai’s December 12 Comments at 32-33; and Saha Thai’s August 26 Comments at 25 (citing Wheatland
Tube Co., II, 161 F.3d at 1367-68; and Wheatland Tube Co. v. United States, 973 F. Supp. 149, 151-153 (CIT 1997)
(Wheatland Tube Co., I) (quoting the relevant scope from Circular Welded Non-Alloy Steel Pipe from Brazil, the
Republic of Korea, Mexico, Romania, Taiwan, and Venezuela, 56 FR 52528 (October 21, 1991))).
39
   See Notice of Antidumping Duty Orders: Certain Circular Welded Non-Alloy Steel Pipe from Brazil, the Republic
of Korea (Korea), Mexico, and Venezuela and Amendment to Final Determination of Sales at Less Than Fair Value:
Certain Welded Non-Alloy Steel Pipe from Korea, 57 FR 49453 (November 2, 1992) (Standard Pipe Orders).

                                                       6
            Filed By: Toni Page, Filed Date: 2/25/20 9:44 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                          Filed 05/07/21         Page 973 of 1077
                      Barcode:3946949-01 A-549-502 SCO - Scope Inquiry              -   Line Pipe




standard pipe and line pipe.40 Saha Thai maintains that, following CBP’s classification rules, all
line pipe, including dual-stenciled standard and line pipe, are classified by importers as line pipe
at the time of entry.41 However, CBP’s classification rules are not binding with respect to
Commerce’s analysis of whether dual-stenciled pipe is covered by the Order.42 Moreover, the
classification rules followed by CBP, which direct importers to enter dual-stenciled products
using the more specific TSUSA line pipe categories, rather than the less-specific TSUSA
standard pipe categories, has no bearing on the fact that the dual-stenciled pipe meets the
definition of the TSUSA standard pipe categories, and that product is certified to be used as
standard pipe.

Moreover, there is no information from the investigation indicating that pipe which has been
dual-stenciled as both standard pipe and line pipe was intended to be excluded from the Order.
The ITC 2018 Final Report43 for the 2018 sunset review covers seven orders on similar standard
pipe products, but the individual orders were established based on different petitions with
different scope language. Although some of the CWP orders explicitly include exclusions for
line pipe and dual-stenciled line pipe, some of the CWP orders do not include such exclusions.
As such, we find that the ITC’s statement, quoted by Saha Thai, that these orders, including the
Order at issue here, exclude dual-stenciled products is not definitive, given the variations in the
scope language of the CWP orders covered by the ITC 2018 Final Report.

Furthermore, Saha Thai’s reliance on the exclusions in other proceedings involving standard
pipe, as well as the CIT’s opinion in Wheatland Tube Co., which is specific to the AD order on
CWP from Mexico, is inapposite.44 These proceedings are separate from the order on CWP from
Thailand, which has different scope language and its own record that differs from the records
covered by the proceedings referenced by Saha Thai. Specifically, the scope of the Mexican
CWP order includes the explicit exclusions for line pipe and dual- or triple-stenciled products,
which was the crux of the Wheatland Tube Co. litigation.45 However, unlike the Mexican CWP
order, there is no basis to find that pipe which has been dual-stenciled as standard pipe and line
pipe is outside the scope of the Order.

RECOMMENDATION

For the reasons discussed above, we recommend preliminarily finding that line pipe is not
covered by the scope of the Order. We further recommend preliminarily finding that products
which are dual-stenciled as standard pipe and line pipe are within the scope of this Order. If the

40
   See Standard Pipe Orders (“Standard pipe that is dual or triple certified/stenciled that enters the U.S. as line pipe
of a kind used for oil or gas pipelines is also not included in these orders.”).
41
   See Saha Thai’s August 26 Comments at 21.
42
   See, e.g., Notice of Final Determination of Sales at Not Less Than Fair Value: Wax and Wax/Resin Thermal
Transfer Ribbon from the Republic of Korea, 69 FR 17645, 17648 (April 5, 2004); and Memorandum, “Oil Country
Tubular Goods from the People’s Republic of China - Final Scope Ruling on Green Tubes Manufactured in the
People’s Republic of China and Finished in Countries Other than the United States and the People's Republic of
China,” dated February 7, 2014 at 4.
43
   See Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey (Final), Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536 (Fourth
Review), USITC Pub. 4754 (Jan. 2018) (ITC 2018 Final Report).
44
   See Standard Pipe Orders, 57 FR at 49453.
45
   Id.
                                                           7
            Filed By: Toni Page, Filed Date: 2/25/20 9:44 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 974 of 1077
                  Barcode:3946949-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




recommendations in this memorandum are accepted, we will serve a copy of this memorandum
on all interested parties on the scope service list via first class mail as directed by 19 CFR
351.225(f)(3).

Commerce invites all interested parties to submit case briefs concerning this preliminary ruling
no later than March 23, 2020; and to submit rebuttal briefs, limited to issues raised in the case
briefs, no later than April 2, 2020.

☒                             ☐
________________              _____________
Agree                         Disagree


                               2/24/2020



 X
 Signed by: JAMES MAEDER
___________________________________________
James Maeder
Deputy Assistant Secretary
 for Antidumping and Countervailing Duty Operations




                                                 8
          Filed By: Toni Page, Filed Date: 2/25/20 9:44 AM, Submission Status: Approved
 Case 1:20-cv-00133-SAV Document 40    Filed 05/07/21   Page 975 of 1077




                              Tab 10

BRIEF FROM SCHAGRIN ASSOCIATES TO SEC OF COMMERCE PERTAINING TO
          WHEATLAND TUBE CASE BRIEF (Mar. 23, 2020) (P.R. 68)
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 976 of 1077


                  Schagrin Associates
                  Barcode:3956944-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




         900 Seventh Street, N.W. - Suite 500 - Washington, D.C. 20001
    P: (202) 223-1700 E: lmeisner@schagrinassociates.com F: (202) 429-2522

                                          March 23, 2020

                                              Case No. A-549-502
                                              Total Pages: 13
                                              Scope Inquiry – Line Pipe
                                              AD/CVD Operations, Office VII

                                              PUBLIC DOCUMENT


 VIA ACCESS

 The Honorable Wilbur L. Ross, Jr.
 Secretary of Commerce
 Attention: Enforcement and Compliance
 APO/Dockets Unit, Room 18022
 U.S. Department of Commerce
 14th Street and Constitution Avenue, N.W.
 Washington, D.C. 20230

        Re:     Circular Welded Carbon Steel Pipes and Tubes from Thailand: Case Brief

 Dear Secretary Ross:

        On behalf of Wheatland Tube, a domestic producer and interested party under 19 U.S.C.
 § 1677(9)(C), we hereby submit our case brief in the above-referenced scope inquiry. This case
 brief is timely filed pursuant to the schedule established by the U.S. Department of Commerce in
 a Memorandum dated February 24, 2020. Please contact the undersigned with any questions
 regarding this submission.

                                                     Respectfully submitted,



                                                     _______________________
                                                     Roger B Schagrin
                                                     Luke A. Meisner
                                                     Michael Panfeld, Consultant
                                                     SCHAGRIN ASSOCIATES
                                                     Counsel to Wheatland Tube




Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 977 of 1077
                  Barcode:3956944-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                            PUBLIC   DOCUMENT



            BEFORE THE UNITED STATES DEPARTMENT OF COMMERCE
                  INTERNATIONAL TRADE ADMINISTRATION

                                              Case No. A-549-502
                                              Total Pages:
                                              Scope Inquiry – Line Pipe
                                              AD/CVD Operations, Office VII

                                              PUBLIC DOCUMENT




 ______________________________________________________________________________

             Circular Welded Carbon Steel Pipes and Tubes from Thailand
 ______________________________________________________________________________


                             WHEATLAND TUBE’S CASE BRIEF




                                              Roger B. Schagrin
                                              Luke A. Meisner
                                              Michael Panfeld, Consultant
                                              SCHAGRIN ASSOCIATES
                                              900 Seventh Street, N.W.
                                              Suite 500
                                              Washington, DC 20001
                                              (202) 223-1700

                                              Counsel to Wheatland Tube
 March 23, 2020



Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
            Case 1:20-cv-00133-SAV Document 40                                 Filed 05/07/21             Page 978 of 1077
                           Barcode:3956944-01 A-549-502 SCO - Scope Inquiry                         -   Line Pipe
                                                                                                           PUBLIC         DOCUMENT



                                                      TABLE OF CONTENTS

 I.          SUMMARY OF ARGUMENT .......................................................................................... 1

 II.         COMMERCE SHOULD FIND IN THE FINAL DETERMINATION THAT BOTH
             REGULAR LINE PIPE AND DUAL-STENCILED LINE PIPE ARE SUBJECT TO
             THE ORDER ...................................................................................................................... 1

       A.    LEGAL STANDARD ............................................................................................................... 2

       B.    THE PLAIN LANGUAGE OF THE SCOPE SHOWS THAT LINE PIPE IS COVERED BY THE ORDER 3

       C.    THE FEDERAL CIRCUIT HAS HELD THAT COMMERCE NEED NOT EXAMINE (K)(1) SOURCES
             WHERE THE LANGUAGE OF THE SCOPE IS UNAMBIGUOUS ................................................... 4

       D.    THE ORIGINAL INVESTIGATION AND OTHER PROCEEDINGS CONFIRM THAT THE SCOPE
             LANGUAGE COVERS LINE PIPE AND DUAL-STENCILED PIPE ................................................ 6

 III.        CONCLUSION ................................................................................................................... 8




                                                                        i
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                                   Filed 05/07/21             Page 979 of 1077
                          Barcode:3956944-01 A-549-502 SCO - Scope Inquiry                         -   Line Pipe
                                                                                                          PUBLIC         DOCUMENT




                                                 TABLE OF AUTHORITIES

 Cases

 ArcelorMittal Stainless Belgium N.V. v. United States, 694 F. 3d 82 (Fed. Cir . 2012)................. 2

 Diversified Products Corp. v. United States, 6 C.I.T. 155, 162, 572 F. Supp. 883 (1983) ............ 3

 Meridian Prods., LLC v. United States, 851 F.3d 1375 (Fed. Cir. 2017) ................................... 2, 4

 Mid Continent Nail Corp. v. United States, 725 F.3d 1295 (Fed. Cir. 2013) ................................. 2

 Tak Fat Trading Co. v. United States, 396 F. 3d 1378 (Fed. Cir. 2005) ........................................ 2

 TMB 440AE, Inc. v. United States, Slip Op. 19-109 (Ct. Int’l Trade Aug. 13, 2019) ................ 1, 4

 Other Authorities

 Circular Welded Carbon Steel Pipes and Tubes from Thailand, 83 Fed. Reg. 51,927 (Dep’t
   Commerce Oct. 15, 2018) ........................................................................................................... 8

 Regulations

 19 C.F.R. § 351.225 .................................................................................................................... 1, 2




                                                                      ii
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 980 of 1077
                   Barcode:3956944-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                                              PUBLIC   DOCUMENT


 I.     SUMMARY OF ARGUMENT

        As demonstrated in greater detail below, the U.S. Department of Commerce

 (“Commerce”) properly found in the preliminary determination of the instant scope inquiry that

 dual-stenciled pipe (i.e., line pipe that is produced dual-stenciled to conform to both standard

 pipe and line pipe specifications) is covered by the scope of the antidumping duty order on

 circular welded pipe from Thailand (the “Order”). However, Commerce erroneously found in

 the preliminary determination that regular line pipe is outside the scope of the Order. In the final

 determination, Commerce should find that the plain language of the Order covers both regular

 line pipe and dual-stenciled pipe. Furthermore, although there is no requirement that Commerce

 look beyond the plain language of the scope, as there is no ambiguity in the scope language that

 needs clarification, this conclusion is also supported by the original investigation and other

 proceedings conducted by Commerce and the U.S. International Trade Commission (the

 “Commission”).

 II.    COMMERCE SHOULD FIND IN THE FINAL DETERMINATION THAT BOTH
        REGULAR LINE PIPE AND DUAL-STENCILED LINE PIPE ARE SUBJECT TO
        THE ORDER

        There is no dispute that the plain language of the scope unambiguously covers not only

 dual-stenciled pipe but also regular line pipe. As discussed below, Commerce erroneously found

 in the preliminary determination that it was required to look beyond the unambiguous language

 of the scope to other criteria under subparagraph (k)(1) of 19 C.F.R. § 351.225 to conduct this

 scope inquiry. This finding ignores applicable Federal Circuit precedent and misapplies the

 holding of the Court of International Trade in TMB 440AE, Inc. v. United States, Slip Op. 19-109

 (Ct. Int’l Trade Aug. 13, 2019). But even if it is necessary for Commerce to examine the (k)(1)

 criteria, those criteria also demonstrate that the scope covers regular line pipe. Accordingly, in



                                                  1
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21       Page 981 of 1077
                    Barcode:3956944-01 A-549-502 SCO - Scope Inquiry         -   Line Pipe
                                                                                    PUBLIC    DOCUMENT


 the final determination, Commerce should find that the scope covers both regular line pipe and

 dual-stenciled pipe.

         A.      Legal Standard

         To determine whether a product is subject to an antidumping or countervailing duty

 order, Commerce follows an interpretive framework provided in the regulations.1 First, relying

 on the description of the product contained in the scope ruling request, Commerce looks to the

 plain language of the underlying order.2 If the terms of the order are dispositive –– i.e., not

 subject to interpretation – then those terms govern.3 If those terms do not govern, Commerce

 applies the factors set forth in 19 C.F.R. § 351.225(k)(1).4 Finally, if the factors set forth in

 paragraph (k)(1) do not resolve the question, Commerce applies the “Diversified Products”




 1
     19 C.F.R. § 351.225(a).
 2
     See 19 C.F.R. § 351.225(d) (ruling based upon the application).
 3
     See Meridian Prods., LLC v. United States, 851 F.3d 1375, 1381 (Fed. Cir. 2017) (“If the scope is
     unambiguous, it governs.”) (citations omitted); Mid Continent Nail Corp. v. United States, 725 F.3d
     1295, 1302 (Fed. Cir. 2013) (explaining that the inquiry begins with “the language of the final order”
     and turns to other sources only if the scope itself “is ambiguous”); Tak Fat Trading Co. v. United
     States, 396 F. 3d 1378, 1383 (Fed. Cir. 2005) (“{A} predicate for the interpretive process is language
     in the order that is subject to interpretation.”). See also ArcelorMittal Stainless Belgium N.V. v.
     United States, 694 F. 3d 82, 84 (Fed. Cir . 2012) (“If Commerce determines that the language at issue
     is not ambiguous, it states what it understands to be the plain meaning of the language, and the
     proceedings terminate. On the other hand, if Commerce finds that the scope language is ambiguous, it
     then looks to two sets of factors spelled out in {19 C. F.R. § 351.225(k)} to determine the intended
     scope of the order.”).
 4
     The (k)(1) criteria include: “The descriptions of the merchandise contained in the petition, the initial
     investigation, and the determinations of the Secretary (including prior scope determinations) and the
     Commission.”


                                                       2
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21        Page 982 of 1077
                      Barcode:3956944-01 A-549-502 SCO - Scope Inquiry         -   Line Pipe
                                                                                      PUBLIC    DOCUMENT


 criteria5 found in 19 C.F.R. § 351.225(k)(2).6 Here, the terms of the order are unambiguous and

 dispositive of whether line pipe and dual-stenciled pipe are covered by the scope.

            B.     The Plain Language of the Scope Shows that Line Pipe is Covered by the
                   Order

            As Petitioner has previously established, the plain language of the scope demonstrates

 that line pipe and dual-stenciled pipe are covered by the Order.7 The scope covers all circular

 welded carbon steel pipes and tubes from Thailand with an outside diameter of 0.375 inches or

 more, but not exceeding 16 inches.8 The line pipe and dual-stenciled pipe manufactured by Saha

 Thai in Thailand are circular in shape, welded, made of carbon steel, and have an outside

 diameter of 0.375 inches or more, but not exceeding 16 inches.9 Furthermore, there are no scope

 exclusions in the Order for line pipe.10 Finally, because the terms of the order are unambiguous

 and dispositive of whether Saha Thai’s line pipe and dual-stenciled pipe are covered by the

 scope, there is no need to examine the other criteria in 19 C.F.R. § 351.225(k)(1) such as the

 descriptions of the merchandise contained in the petition, the initial investigation, and the

 determinations of Commerce and the Commission.11



 5
      The “Diversified Products” criteria are so named as they arise out of Diversified Products Corp. v.
      United States, 6 C.I.T. 155, 162, 572 F. Supp. 883, 889 (1983).
 6
      The (k)(2) criteria include: “(i) The physical characteristics of the product; (ii) The expectations of the
      ultimate purchasers; (iii) The ultimate use of the product; (iv) The channels of trade in which the
      product is sold; and (v) The manner in which the product is advertised and displayed.”
 7
      See Petitioner’s Response to Commerce’s July 29, 2019 Request for Comments (Aug. 26, 2019) at 3-
      4.
 8
      Id.
 9
      Id.
 10
      Id.
 11
      Id.


                                                        3
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 983 of 1077
                     Barcode:3956944-01 A-549-502 SCO - Scope Inquiry       -   Line Pipe
                                                                                   PUBLIC    DOCUMENT


          C.       The Federal Circuit Has Held that Commerce Need Not Examine (k)(1)
                   Sources Where the Language of the Scope Is Unambiguous

          In the preliminary determination, Commerce found that it was bound to examine other

 (k)(1) sources to determine whether line pipe is covered by the scope of the order.12 Quoting the

 decision in TMB 440AE, Inc. v. United States, Commerce noted that the Court of International

 Trade has stated that “when a respondent cites (k)(1) sources as supporting a product’s exclusion

 from the scope of an order, the court cannot consider the language of a scope order in isolation,

 but must consider those sources.”13 However, this ignore the fact that the Federal Circuit

 Commerce has repeatedly found that Commerce is not required to examine the other (k)(1)

 criteria when the plain language of the scope is unambiguous and not in need of any further

 clarification. The Federal Circuit has found that, where there is no ambiguity in the language of

 the scope, there is no need to examine the other factors set forth in 19 C.F.R. § 351.225(k)(1).14

          The recent decision in TMB 440AE, Inc. v. United States is not to the contrary.15 There,

 Commerce had found that certain unfinished pipe was covered by the scope of the orders on

 certain seamless carbon and alloy steel pipe from China because the pipe at issue met the general

 description of the subject merchandise but did not fall under the exclusion for aerospace pipe

 because it did not meet “aerospace specifications.”16 The court noted that the term “aerospace



 12
      Commerce Preliminary Scope Determination (Feb. 24, 2020) at 5.
 13
      Id. (quoting TMB 440AE, Inc. v. United States, Slip Op. 19-109 (Ct. Int’l Trade Aug. 13, 2019)).
 14
      See Meridian Prods., LLC v. United States, 851 F.3d 1375, 1381 (Fed. Cir. 2017) (“If the scope is
      unambiguous, it governs.”) (citations omitted); Mid Continent Nail Corp. v. United States, 725 F.3d
      1295, 1302 (Fed. Cir. 2013) (explaining that the inquiry begins with “the language of the final order”
      and turns to other sources only if the scope itself “is ambiguous”).
 15
      TMB 440AE, Inc. v. United States, Slip Op. 19-109 (Ct. Int’l Trade Aug. 13, 2019).
 16
      Id. at 10.


                                                      4
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 984 of 1077
                      Barcode:3956944-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                                                 PUBLIC   DOCUMENT


 specifications” could pertain to a number of different standards and the orders did not specify

 any in particular.17 The court held that “because ‘aerospace specifications’ is undefined,

 Commerce was obligated to consider the (k)(1) sources before rendering its decision.”18 It was

 under these circumstances that the court held that “Commerce’s failure to consider the

 ‘descriptions of the merchandise contained in the petition, the initial investigation, and the

 determinations of the Secretary . . . and the Commission,’ as required by 19 C.F.R. §

 351.225(k)(1), in its Final Scope Ruling was not in accordance with law.”19

            For the Order at issue here, there is no exclusion referencing “line pipe specifications”

 that is undefined and ambiguous. Nor is there any ambiguity in the other terms used to describe

 the subject merchandise, such as “circular,” “welded,” or “diameter.” Thus, in contrast to TMB

 440AE, there is no language in the scope that is in need of further clarification by examination of

 the petition, the initial investigation, and other determinations by Commerce and the

 Commission.

            In sum, Commerce need not examine the (k)(1) criteria in its final determination in this

 scope inquiry. Commerce should only examine the plain language of the scope. Furthermore, as

 discussed above, the plain language of the scope covers not only dual-stenciled line pipe but also

 regular line pipe. Thus, Commerce should determine in the final determination that both regular

 line pipe and dual-stenciled line pipe are covered by the scope.




 17
      Id.
 18
      Id.
 19
      Id. at 12. To the extent that the court used any language suggesting that Commerce is always
      required to analyze the (k)(1) criteria—even when there is no ambiguity in the scope language—such
      language would be dicta that holds not precedential value.


                                                     5
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 985 of 1077
                      Barcode:3956944-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                PUBLIC   DOCUMENT


            D.     The Original Investigation and Other Proceedings Confirm that the Scope
                   Language Covers Line Pipe and Dual-Stenciled Pipe

            As discussed above, the plain language of the scope unambiguously covers the line pipe

 and dual-stenciled pipe manufactured by Saha Thai and, as a result, there is no need to examine

 the (k)(1) criteria to resolve this scope inquiry. But even if it is necessary to examine the (k)(1)

 criteria, they all provide further support for including line pipe and dual-stenciled pipe in the

 scope of the Order.

            As Petitioner has shown, the record of the initial investigation conducted by Commerce

 supports inclusion of line pipe in the scope of the Order.20 In particular, the initial petition filed

 in the original investigation included all “small diameter circular welded carbon steel pipes and

 tubes” from Thailand and specifically included any imports of line pipe.21 In its preliminary

 determination in this scope inquiry, Commerce found that the (k)(1) sources indicate that the

 scope does not cover regular line pipe because “during the underlying investigation, the

 petitioners withdrew line pipe from the scope of the Petition with respect to Thailand.”22

            Commerce’s preliminary determination was erroneous in this respect because it ignores

 the fact that the original language of the scope – which was drafted to include both standard pipe

 and line pipe – was never amended through the withdrawal process. The petitioner was

 withdrawn with respect to line pipe only because there was no Thai production of line pipe at

 that time. After the petitions were filed, Commerce issued a questionnaire requesting that

 petitioners provide “{d}ocumentation which demonstrates that line pipe is manufactured in


 20
      See Petitioner’s Response to Commerce’s July 29, 2019 Request for Comments (Aug. 26, 2019) at5
      n.13.
 21
      Id.
 22
      Preliminary Scope Determination (Feb. 24, 2020) at 5.


                                                     6
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 986 of 1077
                     Barcode:3956944-01 A-549-502 SCO - Scope Inquiry       -   Line Pipe
                                                                                   PUBLIC    DOCUMENT


 Thailand” and “{d}ocumentation which supports the allegation that line pipe from Thailand is

 being sold at less than fair value.”23 In addition, the Commission was indicating that standard

 pipe and line pipe would be treated as separate like products for its injury analysis.24 In light of

 these developments, Petitioners withdrew the petition with respect to line pipe from Thailand. It

 would not be possible to show dumping by Thai producers that was specific to line pipe as

 opposed to dumping of “circular welded carbon steel pipes and tubes.” Nor was there any point

 in attempting to show material injury to the domestic line pipe industry by reason of imports of

 line pipe from Thailand given that there was no production of line pipe in Thailand. However,

 Petitioners did not amend the language in the scope to exclude line pipe. The original language

 describing the covered pipe – which was intended to cover both standard pipe and line pipe –

 remained unchanged. Thus, this same language continues to cover both standard pipe and line

 pipe.25

           The record of the initial investigation conducted by the Commission also supports

 inclusion of line pipe in the scope of the Order. In particular, because there was no production of

 line pipe in Thailand during the course of the Commission’s original investigation, there are no

 concerns with respect to issues such as whether the Commission included any line pipe or dual-

 stenciled pipe in its injury analysis. Thus, nothing in the Commission’s analysis of imports of


 23
      Id. at Attachment 12.
 24
      See, e.g., Saha Thai Comments at Attachment 8.
 25
      The only language in the scope that appears to have changed, which was not through any amendment
      proposed by petitioners, is the reference to the HTS codes for line pipe. The Order clearly states that
      the HTSUS items listed in the scope are “provided for convenience and purposes of U.S. Customs
      and Border Protection (CBP)” and that the written description of the merchandise subject to the order
      is dispositive. Thus, the HTSUS subheadings under which the pipe is being imported has no bearing
      on whether it is covered by the scope of the Order. Issues and Decision Memorandum accompanying
      Circular Welded Carbon Steel Pipes and Tubes from Thailand, 83 Fed. Reg. 51,927 (Dep’t
      Commerce Oct. 15, 2018) (final results of antidumping duty admin. review; 2016-2017) at 2-3.


                                                       7
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 987 of 1077
                       Barcode:3956944-01 A-549-502 SCO - Scope Inquiry     -      PUBLIC
                                                                                Line Pipe    DOCUMENT


 CWP from Thailand in the original investigation would preclude the inclusion of such pipe

 within the scope of the Order.

            The bottom line is that the (k)(1) sources unequivocally demonstrate that the plain

 language of the scope was always intended to cover both standard pipe and line pipe. 26

 III.       CONCLUSION

            In sum, the plain language of the scope covers regular line pipe and dual-stenciled line

 pipe because these pipe and tube products are circular in shape, welded, made of carbon steel,

 and have an outside diameter of 0.375 inches or more, but not exceeding 16 inches. Although

 there is no need to examine the (k)(1) criteria as there is no ambiguity within the scope that needs

 clarification, these criteria lead to the same conclusion. Accordingly, Petitioner requests that

 Commerce determine that imports of line pipe and dual-stenciled pipe and tube are subject to the

 Order.

                                                    Respectfully Submitted,


                                                    _____________________________
                                                    Roger B. Schagrin
                                                    Luke A. Meisner
                                                    Michael Panfeld, Consultant
                                                    SCHAGRIN ASSOCIATES
                                                    Counsel to Wheatland Tube




 26
        If Commerce ultimately concludes that the scope does not cover regular line pipe, the agency should
        nonetheless continue with an anti-circumvention inquiry to determine whether Saha Thai’s “line
        pipe” is circumventing the Order.


                                                       8
Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 988 of 1077
                   Barcode:3956944-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                          CERTIFICATE OF SERVICE

                Circular Welded Carbon Steel Pipes and Tubes from Thailand
                                        A-549-502
                                 Scope Inquiry – Line Pipe

            I, Brittney Allen, hereby certify that copies of the attached PUBLIC
     DOCUMENT were served today, March 23, 2020, via electronic delivery upon the
     following parties:

     Daniel L. Porter, Esq.
     Curtis, Mallet-Prevost, Colt & Mosle
     LLP
     1717 Pennsylvania Avenue, NW
     Washington, DC 20006
     dporter@curtis.com

     Alan H Price, Esq.
     Wiley Rein LLP
     1776 K Street, NW
     Washington, DC 20006
     aprice@wiley.law

     Robert George Gosselink, Esq.
     Trade Pacific PLLC
     660 Pennsylvania Avenue, SE
     Suite 401
     Washington, DC 20002
     rgosselink@tradepacificlaw.com



                                                     ___________________________
                                                     Brittney Allen, Senior Paralegal
                                                     SCHAGRIN ASSOCIATES




Filed By: rschagrin@schagrinassociates.com, Filed Date: 3/23/20 2:12 PM, Submission Status: Approved
Case 1:20-cv-00133-SAV Document 40     Filed 05/07/21   Page 989 of 1077




                              Tab 11

 BRIEF FROM CURTIS, MALLET-PREVOST, COLT & MOSLE LLP TO SEC OF
COMMERCE PERTAINING TO SAHA THAI CASE BRIEF - SCOPE (Mar. 30, 2020)
                            (P.R. 71)
          Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 990 of 1077
                         Barcode:3959214-01 A-549-502 SCO - Scope Inquiry   -    Line Pipe




                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
Almaty             Mexico City                                                       Telephone +1 202 452 7373
Beijing            Milan                                                             Facsimile +1 202 452 7333
                                          1717 Pennsylvania Avenue, N.W.
Buenos Aires       Muscat                                                                  www.curtis.com
                                              Washington, D.C. 20006
Dubai              New York
Frankfurt          Nur-Sultan
Geneva             Paris                                                                  Daniel L. Porter
Houston            Rome                                                                Tel: +1 202 452 7340
London                                                                                 Fax: +1 202 452 7333
                                                                                     E-Mail: dporter@curtis.com


    March 30, 2020

                                                    PUBLIC DOCUMENT

                                                    Case No.:        A-549-502
                                                    No. Pages:       30
                                                    Status:          Scope inquiry
                                                    This proceeding is conducted by Enforcement &
                                                    Compliance, AD/CVD Operations/ VII
                                                    This document does not contain any business proprietary
                                                    information.


    The Honorable Wilbur Ross
    Secretary of Commerce
    U.S. Department of Commerce
    Attn: Enforcement and Compliance
    APO/Dockets Unit, Room 18022
    14th Street & Constitution Avenue, N.W.
    Washington, D.C. 20230

    Re:        Saha Thai’s Scope Inquiry Case Brief
               Circular Welded Carbon Steel Pipe and Tubes from Thailand


    Dear Secretary Ross:

               On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we hereby submit the

    case brief in the above referenced proceeding. This submission is timely made pursuant to the

    Department’s letter of March 23, 2020.




           Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
    37154733
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21       Page 991 of 1077
                 Barcode:3959214-01 A-549-502 SCO - Scope Inquiry     -   Line Pipe

                                                                                      March 30, 2020
Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                              Page 2


       If the Department has any questions regarding this submission, please contact the

undersigned.



                                               Respectfully submitted,

                                               /s/ Daniel L. Porter

                                               Daniel L. Porter
                                               Tung Nguyen

                                               Curtis, Mallet-Prevost, Colt & Mosle LLP

                                               Counsel for Saha Thai




       Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
37154733
      Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 992 of 1077
                   Barcode:3959214-01 A-549-502 SCO - Scope Inquiry       -   Line Pipe

Circular Welded Carbon Steel Pipes                                                  A-549-502
and Tubes from Thailand                                                          Scope Inquiry
                                                                               SCO – Line Pipe

                                            PUBLIC
                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing submission has been served this day by federal express,
and/or secured electronic service upon the following persons:


Roger B. Schagrin, Esq.                                 Robert George Gosselink, Esq.
On behalf of Wheatland Tube                             On behalf of Thai Premium Pipe Company Ltd.
SCHAGRIN ASSOCIATES                                     TRADE PACIFIC PLLC
900 7th Street, NW                                      660 Pennsylvania Avenue, SE
Suite 500                                               Suite 401
Washington, DC 20001                                    Washington, DC 20002

Alan H. Price, Esq.
On behalf of Independence Tube Corporation, et al.
WILEY REIN LLP
1776 K Street, N.W.
Washington, DC 20006




                                                         Daniel L. Porter
                                                         Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                         1717 Pennsylvania Avenue, NW
                                                         Washington, DC 20006


Dated: March 30, 2020




      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
    Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 993 of 1077
                 Barcode:3959214-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                                            PUBLIC DOCUMENT
                                            Case No.:      A-549-502
                                            No. Pages:      30
                                            Status: Scope Inquiry
                                            This proceeding is conducted by Enforcement &
                                            Compliance, AD/CVD Operations/ VII
                                            This submission does not contain any business
                                            proprietary information.




                               SAHA THAI STEEL’S
                            SCOPE INQUIRY CASE BRIEF

           Circular Welded Steel Pipes and Tubes (“CWP”) from Thailand




                                            Daniel L. Porter
                                            Tung Nguyen



                                            Curtis, Mallet-Prevost, Colt & Mosle LLP
                                            1717 Pennsylvania Avenue, N.W.
                                            Washington, D.C., 20006
                                            (202) 452-7327




March 30, 2020




    Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
              Case 1:20-cv-00133-SAV Document 40                               Filed 05/07/21            Page 994 of 1077
                              Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                                  PUBLIC DOCUMENT                                  -   Line Pipe



                                                      TABLE OF CONTENTS

                                                                                                                                Page #

INTRODUCTION AND SUMMARY OF ARGUMENT......................................................... 1

ARGUMENT ............................................................................................................................. 3

I.       THE CWP FROM THAILAND ORIGINAL INVESTIGATION DOCUMENTS
         DEMONSTRATE UNEQUIVOCALLY THAT THE SCOPE EXCLUDES ALL
         LINE PIPE INCLUDING DUAL-STENCILED PIPE ................................................... 3

         A. The Original Petition and Amended Petition Confirm That All Line Pipe --
            Including Dual-Stencil Pipe -- Is Excluded Without Qualification ......................... 6

         B.     The International Trade Commission’s Original Investigation Documents Confirm
                That All Line Pipe -- Including Dual-Stencil Pipe -- Is Excluded Without
                Qualification ........................................................................................................... 10

II.      SUBSEQUENT CWP AD PROCEEDINGS SUPPORT A FINDING THAT DUAL-
         STENCILED PIPE IS EXCLUDED FROM THE CWP AD ORDER......................... 11

         A. ITC Sunset Reviews of The Very CWP from Thailand AD Order Confirm That
            All Line Pipe -- Including Dual-Stencil Pipe -- Is Excluded From The Scope
            Without Qualification ............................................................................................. 11

         B.     The Department’s Past Scope Definitions In Standard Pipe AD Cases Further
                Confirm That Dual-Stenciled Pipe Is Excluded From The CWP AD Order ......... 14

III.     BECAUSE THE ITC DID NOT INLCUDE DUAL-STENCIL PIPE IN ITS INJURY
         ANALYSIS, THE DEPARTMENT MAY NOT EXPAND THE SCOPE TO
         INCLUDE DUAL-STENCIL PIPE .............................................................................. 20

IV.      IF THE DEPARTMENT ERRONEOUSLY CONCLUDES THAT THE AD ORDER
         COVERS LINE PIPE, THE EARLIEST DATE THE DEPARTMENT CAN
         SUSPEND LIQUIDATION OF IMPORTS IS NOVEMBER 22, 2019, THE DATE
         OF SELF-INITIATION ................................................................................................ 22

CONCLUSION ........................................................................................................................ 23




                                                                      -i-
              Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                              Filed 05/07/21           Page 995 of 1077
                       Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                           PUBLIC DOCUMENT                                -   Line Pipe



                                            TABLE OF AUTHORITIES
                                                                                                                      Page #

Regulatory Provisions
19 C.F.R. § 351.225 ........................................................................................................... 11
19 C.F.R. § 351.225(k)(1) ............................................................................................. 3, 14
19 C.F.R. § 351.225(l)(2) .................................................................................................. 22


Court Decisions
Fedmet Resources Corp. v. United States, 755 F.3d 912 (Fed. Cir. 2014) ....................... 14
TMB 440AE, Inc. v. United States, 399 F. Supp. 3d 1314 (Ct. Int'l Trade 2019) ............... 3
Trendium Pool Products, Inc. v. United States,
399 F. Supp. 3d 1335, 1345 (Ct. Int’l Trade 2019) ........................................................... 21
Wheatland Tube Co. v. United States, 161 F. 3d 1365 (Fed. Cir. 1998) ............... 19, 22, 24
Wheatland Tube Co. v. United States, 973 F. Supp. 149 (Ct. Int’l Trade 1997)........ passim


Administrative Decisions
Certain Welded Carbon Steel Pipes and Tubes From India, Thailand, and Turkey;
Certain Circular Welded Non-Alloy Steel Pipe From Brazil, Mexico, the Republic of
Korea, and Taiwan, and Certain Circular Welded Carbon Steel Pipes and Tubes From
Taiwan: Continuation of Antidumping Duty Orders and Countervailing Duty Order,
83 FR 5402 (February 7, 2018) ......................................................................................... 15
Circular Welded Carbon-Quality Steel Pipe From the Sultanate of Oman, Pakistan, and
the United Arab Emirates: Amended Final Affirmative Antidumping Duty Determination
and Antidumping Duty Orders, 81 FR 91906 (December 19, 2016) ................................ 17
Circular Welded Carbon-Quality Steel Pipe From the Sultanate of Oman, Pakistan, the
Philippines, the United Arab Emirates, and the Socialist Republic of Vietnam: Initiation
of Less-Than-Fair-Value Investigations, 80 FR 73708 (November 25, 2015) ................. 17
Initiation of Antidumping Duty Investigation: Circular Welded Carbon Quality Steel Pipe
from the People's Republic of China, 72 FR 36663 (July 5, 2007) ................................... 16




                                                              - ii -
       Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                          Filed 05/07/21        Page 996 of 1077
                     Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                          -   Line Pipe




Initiation of Antidumping Duty Investigation: Circular Welded Carbon Quality Steel Pipe
from the People's Republic of China, 72 FR 36663 (July 5, 2007); Circular Welded
Carbon-Quality Steel Pipe From the Sultanate of Oman, Pakistan, the Philippines, the
United Arab Emirates, and the Socialist Republic of Vietnam: Initiation of Less-Than-
Fair-Value Investigations, 80 FR 73708 (November 25, 2015) ....................................... 15
Initiation of Antidumping Duty Investigations: Circular Welded Non-Alloy Steel Pipe
From Brazil, the Republic of Korea, Mexico, Romania, Taiwan, and Venezuela,
56 FR 52528 (October 21, 1991) ................................................................................. 15, 16
Notice of Antidumping Duty Order: Circular Welded Carbon Quality Steel Pipe from the
People's Republic of China, 73 FR 42547 (July 22, 2008) ............................................... 16
Notice of Antidumping Orders: Certain Circular Welded Non-Alloy Steel Pipe from
Brazil, the Republic of Korea (Korea), Mexico, and Venezuela, and Amendment to Final
Determination of Sales at Less Than Fair Value: Certain Circular Welded Non-Alloy
Steel Pipe from Korea, 57 FR 49453 (November 2, 1992) ............................................... 16


ITC Decisions
Certain Circular Welded Carbon Quality Line Pipe From China, Korea, and Mexico,
Inv. 731-TA-1073-1075 (Preliminary), USITC Pub. 3687 (April 2004) ............................ 5
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan,
Thailand, and Turkey (Final), Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273,
532-534, and 536 (Fourth Review), USITC Pub.4754 (January 2018) ............................ 11
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan,
Thailand, and Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534
and 536 (Third Review), USITC Pub. 4333 (June 2012) .................................................. 13
Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, Inv. No.
701-TA-242, 731-TA-252-53 (Preliminary), USITC Pub. 1680 (April 1985) ................. 10
Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand, Inv. Nos.
701-TA-253 and 731-TA-252 (Final), USITC Pub. 1810 (February 1986) ............. 4, 7, 10




                                                        - iii -
       Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21       Page 997 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




                  INTRODUCTION AND SUMMARY OF ARGUMENT


       On behalf of Saha Thai Steel Pipe Public Co., Ltd. (“Saha Thai”), we respectfully

submit this case brief addressing the Department’s preliminary determination in the

above referenced scope inquiry proceeding. 1 The Department preliminarily determines

that (1) line pipe is excluded from the AD order, while (2) dual-stenciled standard and

line pipe is not. Saha Thai completely agrees with the Department’s first conclusion that

the scope of the AD order explicitly excludes line pipe. However, as detailed below,

there are multiple reasons why the Department’s preliminary conclusion with regard to

dual-stenciled standard and line pipe (herein referred to as “dual-stenciled pipe”) is

legally and factually wrong.

       First and foremost, until more recently, for purposes of defining the scope of

circular welded pipe AD cases, the Department never treated line pipe and dual-stenciled

standard and line pipe as separate products. Rather, for purposes of determining the

scope of AD cases, for a very long time -- indeed for decades after the original CWP

from Thailand AD determination -- the Department consistently considered dual-

stenciled pipe to be the same as line pipe. Specifically, if line pipe was excluded from

the scope so was dual-stenciled pipe. And if line pipe was included in the scope, so was

dual-stenciled. For decades, the Department never treated dual-stenciled pipe separately

from line pipe.



1
    Commerce Memorandum Re “Preliminary Scope Proceeding on Line Pipe and Dual-Stenciled
Standard and Line Pipe” (February 24, 2020) (hereinafter “Preliminary Determination”).


                                                1
     Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21       Page 998 of 1077
                   Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                -   Line Pipe




       But long-standing Department practice is not the only reason why the Department

must change its preliminary determination to conclude that dual-stenciled pipe is not

covered by the scope of the CWP from Thailand AD Order. In Section I we document

how the CWP from Thailand original investigation documents demonstrate

unequivocally that the scope excludes all line pipe, including dual-stenciled pipe.

       In Section II we explain how subsequent CWP AD proceedings support a finding

that dual-stenciled pipe is excluded from the CWP from Thailand AD order.

Specifically, ITC sunset reviews of the very CWP from Thailand AD Order confirm that

all line pipe -- including dual-stencil pipe -- is excluded from the scope without

qualification. And the Department’s past scope definitions in standard pipe AD cases

further confirm that dual-stenciled pipe is excluded from the CWP from Thailand Order.

       In Section III we explain how and why, as a matter of law, the Department may

not expand the scope to include dual-stencil pipe because the ITC did not include dual

stencil pipe in its injury analysis. This legal prohibition has been affirmed by both the

Court of International Trade and the Court of Appeals for the Federal Circuit in cases

addressing CWP AD orders.

       And in Section IV we argue that, if the Department erroneously concludes that the

CWP from Thailand AD Order covers line pipe, the earliest date the department can

suspend liquidation of imports is November 22, 2019, the date of the Department’s actual

self-initiation.




                                                 2
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 999 of 1077
                   Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                     -   Line Pipe




                                             ARGUMENT

I.      THE CWP FROM THAILAND ORIGINAL INVESTIGATION
        DOCUMENTS DEMONSTRATE UNEQUIVOCALLY THAT THE SCOPE
        EXCLUDES ALL LINE PIPE INCLUDING DUAL-STENCILED PIPE

        The Department’s specific regulation governing scope inquiries, 19 C.F.R. §

351.225(k)(1), makes clear that the Department’s very first step in a scope inquiry is to

examine original investigation documents to determine whether the inquiry merchandise

is included or excluded from the scope of the AD order. On this legal requirement – the

need to examine original investigation documents – there can be little doubt. Indeed, in a

recent decision involving imported pipe products, the Court of International Trade

reiterated this important legal requirement for Commerce Department scope inquiries. 2

The Department’s preliminary determination correctly acknowledges this requirement. 3

However, notwithstanding the correct legal framework, the Department reaches a wrong

preliminary conclusion about what the original investigation documents demonstrate

concerning the exclusion of dual-stenciled pipe from the scope of the CWP AD Order.

        In its preliminary determination, the Department states that “there is no

information from the investigation indicating that pipe which as been dual-stenciled as




2
    TMB 440AE, Inc. v. United States, 399 F. Supp. 3d 1314 (Ct. Int’l Trade 2019). This court case
concerned a Commerce Department scope ruling in which Commerce did not analyze original
investigation documents to decide whether the actual scope language of the AD order was or was not
ambiguous. The Court ruled that Commerce’s refusal to examine original investigation documents was
unlawful because it was contrary to the Commerce Department’s own regulations. See id. at 12
(“Commerce’s failure to consider the “descriptions of the merchandise contained in the petition, the initial
investigation, and the determinations of the Secretary . . . and the Commission,” as required by 19 C.F.R.
§ 351.225(k)(1), in its Final Scope Ruling was not in accordance with law.”)
3
    See Preliminary Determination at 4-5 (Issue 1).


                                                     3
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 1000 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




both standard pipe and line pipe was intended to be excluded from the Order.” 4 That

preliminary determination is demonstrably wrong. On the contrary, the original

investigation documents affirmatively and unequivocally demonstrate that the AD order

on CWP from Thailand excludes all line pipe without qualification. That means dual-

stenciled standard and line pipe is also excluded.

       At the outset we note that there is no dispute with regard to the definition of line

pipe and standard pipe in this case. “Standard and line pipe can be produced on the same

equipment. The manufacturing processes for the two products are nearly identical; the

principal differences between the two are that line pipe is made from a higher grade steel

and requires additional testing to ensure that it meets API specifications.” 5 Line pipe is

recognizable by its conformity to API 5L or 5X specifications while standard pipe is

recognizable by its conformity to ASTM A-120, A-53 and A-135 specifications. 6

       The product at issue is dual-stenciled pipe. As the ITC has noted generally,

“because line pipe that complies with the API specifications is necessarily in

conformance with the less demanding specifications of the American Society for Testing

and Materials (“ASTM”) and American Society of Manufacturing Engineers (“ASME”)




4
    Preliminary Determination at 7.
5
    Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand, Inv. Nos. 701-TA-253
and 731-TA-252 (Final), USITC Pub. 1810 (February 1986) at page II-1 (provided in Saha Thai’s August
26, 2019 Scope Inquiry Comments, Attachment 5).
6
    Preliminary Determination at 3.


                                                 4
     Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
    Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 1001 of 1077
                 Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




for standard pipe, it is often dual (or multiple) stenciled so it can be used in both line pipe

and standard pipe applications.” 7

       For ease of understanding, consider the following graph:




       From a technical standpoint, dual-stenciled pipe is line pipe that is capable of

standard pipe usages because of its dual qualification. However, notwithstanding its

ASTM-qualification, as explained below dual-stenciled pipe is imported specifically and

exclusively as line pipe. The original petition reveals that the petitioners did not intend

for the AD order to cover any API-conformed pipe. And the ITC has consistently

considered dual-stenciled pipe as line pipe for injury purposes, especially at the time of

the original investigation. Thus for the Department’s scope purposes, dual-stenciled pipe

is unequivocally excluded from the AD order.

7
   Certain Circular Welded Carbon Quality Line Pipe From China, Korea, and Mexico, Inv. 731-TA-
1073-1075 (Preliminary), USITC Pub. 3687 (April 2004) at page 5.


                                                5
     Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21       Page 1002 of 1077
                    Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                     -   Line Pipe




        We review below the various original investigation evidence that dual stenciled

pipe was intended to be excluded.


        A.      The Original Petition and Amended Petition Confirm That All Line
                Pipe -- Including Dual-Stencil Pipe -- Is Excluded Without
                Qualification

        The petition, as originally filed in February of 1985, requested an investigation on

both standard pipe and line pipe imports from Thailand. 8 Prior to its initiation, however,

the Department requested petitioners’ counsel to provide certain additional information,

documentation, and clarification to support its allegations. By amendment dated March

12, 1985, counsel for petitioners clarified that the petition was being filed on behalf of

two separate entities: the Standard Pipe Subcommittee and the Line Pipe Subcommittee

of the CPTI, and by individual manufacturers of standard pipe and line pipe. 9 On March

14, 1985, petitioners filed a letter in which petitioners amended the scope of the petition

against Thailand by taking out line pipe, stating:


        Petitioners in the above designated investigations . . . hereby withdraw the
        following portions of the followings petitions . . . A-549-502 and C-549-
        501. Certain Pipe and Tube Products from Thailand: Petitioners withdraw




8
    See Petition for the Imposition of Antidumping Duties on Certain Welded Carbon Steel Pipes and
Tube Products from Thailand, filed by Roger B. Schagrin on behalf of Members of Committee on Pipe
and Tube Imports (Feb. 28, 1985) (provided in Saha Thai’s August 26, 2019 Scope Inquiry Comments,
Attachment 11); see id. at 12 (“The product covered by this petition is certain circular welded carbons
steel circular pipes and tubes . . . includes “standard pipe” . . . the product also includes “line pipe”).
9
    See Amended Petition for the Imposition of Antidumping Duties on Certain Welded Carbon Steel
Pipes and Tube Products from Thailand, filed by Roger B. Schagrin and Paul W. Jameson on behalf of
Individual Producer Members of the Subcommittees on Standard and Line Pipe of the Committee on
Pipes and Tube Imports (March 12, 1985) (provided in Saha Thai’s August 26, 2019 Scope Inquiry
Comments, Attachment 13).


                                                      6
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 1003 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                 -   Line Pipe




       these petitions insofar as they concern line pipe, TSUS numbers 610.3208
       and 3209. 10
Petitioner’s scope amendment could not be clearer: all pipes from Thailand that

meet API specification and classified under TSUS numbers 640.3208 and

610.3209 are excluded.

       There are two important takeaways from this Petitioner action from the original

investigation. First, Petitioner did not place any qualification whatsoever on the

exclusion of line pipe, thereby confirming that line pipe that also meets ASTM

specifications for standard pipes (that is, “dual-stencil” pipe) is also excluded.

       Second, the fact that Petitioner specifically excludes “line pipe” tariff items while

keeping only “standard pipe” tariff items also confirms that the exclusion covers all

products that would meet “line pipe” API specifications, without qualification. At the

time of the petition/original AD investigation, “line pipe” of the relevant sizes would

enter under specific Tariff Schedules of the United States Annotated (TSUSA) items

610.3208 and 610.3209 11 while “standard pipe” would enter under different items,

specifically 610.3231, 610.3234, 610.3241, 610.3242, 610.3243, 610.3252, 610.3254,

610.3256, 610.3258 and 610.4925.

       The TSUSA 1985 version provides: 12


10
    See Letter to the Secretary of Commerce from Roger Schagrin and Paul Jameson on behalf of
Petitioners, Certain Welded Carbon Steel Circular Pipe and Tube Products from Thailand and
Venezuela: Partial Withdrawal of Petition (March 14, 1985) (provided in Saha Thai’s August 26, 2019
Scope Inquiry Comments, Attachment 14) (emphasis added).
11
    Certain Welded Carbon Steel Pipes And Tubes From Turkey And Thailand, Inv. Nos. 701-TA-253
and 731-TA-252 (Final), USITC Pub. 1810 (February 1986)at a-1 (provided in Saha Thai’s August 26,
2019 Scope Inquiry Comments, Attachment 5).
12
    Provided in Saha Thai’s August 26, 2019 Scope Inquiry Comments, Attachment 6.


                                                  7
     Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21       Page 1004 of 1077
                   Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                   -   Line Pipe



 TSUSA Item          Included or                                   Description
                     Excluded by
                   Amended Petition
61032                                   Pipes and tubes and blanks therefor, all the fore-going of iron
                                        (except cast iron) or steel: Welded, jointed, or seamed, with
                                        walls not thinner than 0.065 inch, and of circular cross section,
                                        0.375 inch or more in outside diameter
610.3208-09        Included in the      Conforming to A.P.I. specifications for line pipe (Std. 5L,
                   original petition    5LS, or 5LX), of no more than 16 inches in outside diameter
                   BUT excluded
                   from the amended
                   petition
610.3216-19        Excluded             Conforming to A.P. I. specifications for oil well tubing
610.3221           Excluded             Cold drawn pipes and tubes
610.3231-64        Included             Other
610.4925           Included             Pipes and tubes and blanks therefor, all the foregoing of iron
                                        (except cast iron) or steel, Other, Other, Not suitable for use
                                        in the manufacture of ball or roller bearings, Other than
                                        alloy iron or steel, Other, Welded, jointed, or seamed pipes
                                        and tubes, Of circular cross section



         The tariff schedule requires that any pipe that conforms to API specifications for

line pipe (5L, 5 LS or 5 LX), and of no more than 16 inches in outside diameter must

enter the U.S. under either items 610.3208 or 610.3209. Therefore, under the 1985

TSUSA, both “dual-stenciled” products (i.e., pipes that would meet both ASTM

specifications for standard pipe and API specifications for line pipe) and “mono-

stenciled” line pipe (i.e., pipes that only conformed to API specifications for line pipe)

could only be categorized as “line pipe” under TSUSA 610.3208 and 610.3209. 13



13
     Petitioner Wheatland Tube itself in a subsequent sunset review of the AD order on circular welded
steel pipes and tubes from Thailand acknowledged that “dual stenciled” pipe is considered as “line pipe”
instead of “standard pipe:” “It is likely that Korea, and other countries if no longer subject to the
restraints imposed by the Standard Pipe antidumping order, will switch their production from line pipe
(whether dual stenciled or not) to standard pipe.” Certain Welded Non-Alloy Steel Pipes And Tubes From
Brazil, India, South Korea, Mexico, Taiwan, Thailand, Turkey And Venezuela (Review), Prehearing Brief
of Wheatland Tube et al (Feb. 29, 2000) at 58-59 (emphasis added), narrative provided in Saha Thai’s
August 26, 2019 Scope Inquiry Comments, Attachment 7.


                                                   8
        Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                       Filed 05/07/21        Page 1005 of 1077
                     Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                         -   Line Pipe




        The Department’s preliminary determination contends that CBP’s

classification rule is irrelevant for purposes of determining whether dual-stenciled

pipe is covered by the AD order. 14 Such Department comment, however,

misunderstands Saha Thai’s argument. We do not argue that the Department must

apply CBP’s classification rule in its scope analysis. Instead, Saha Thai’s point is

that the Department cannot ignore the following two facts: (1) “dual-stenciled”

pipe was classified under TSUSA 610.3208 and 610.3209 at the time of the

petition and (2) during the original investigation Petitioner explicitly excluded

from the case all pipe that entered under TSUSA 610.3208 and 610.3209. These

two facts are not disputed by either the Department or Petitioner, and the

discussion of classification rule is simply to explain these facts.

        In short, original investigation documents demonstrate that (1) dual-

stenciled pipe is a type of line pipe because it meets API 5L specifications; (2) all

API 5L pipes were classified under TSUSA 610.3208 and 610.3209 at the time of

the petition; and (3) Petitioner excluded, without qualification, all API 5L pipes

that were classified under TSUSA 610.3208 and 610.3209. Accordingly, the only

correct and supported conclusion is that the original investigation documents

demonstrate that the AD Order for CWP excludes all line pipe, including dual-
                                                        15
stenciled pipes, without any qualification.



14
     Preliminary Determination at 7.
15
    We note that both the Court of International Trade and the Court of Appeals for the Federal Circuit have
affirmed that the original investigation documents referenced above are determinative for analyzing the scope of the
CWP AD orders.


                                                         9
       Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 1006 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




       B.      The International Trade Commission’s Original Investigation
               Documents Confirm That All Line Pipe -- Including Dual-Stencil Pipe -
               - Is Excluded Without Qualification

       In its injury determination, the ITC explicitly noted that, after the original petition

was filed, and during the process of instituting the investigation, “Commerce advised the

petitioner that the welded carbon steel pipe and tube products covered by the petitions

represented two distinct classes or kinds of products, standard pipe and line pipe.” 16 The

ITC further noted that the petition was subsequently amended to remove from the scope

imports of API-conformed pipe from Thailand: 17


       In the process of instituting these investigations, Commerce advised the
       petitioner that the welded carbon steel pipe and tube products covered by the
       petitions represented two distinct classes or kinds of products, standard pipe
       and line pipe. Subsequently, on March 14, 1985, the petitions involving
       imports from Thailand were withdrawn as they relate to line pipe ... 18

       Furthermore, the ITC determined that subject standard pipe were imported entirely

under TSUSA 610.3231, 610.3234, 610.3241, 610.3242, 610.3243, 610.3252, 610.3254,

610.3256, 610.3258 and 610.4925; 19 while imports under TSUSA 610.3208 and

610.3209 were of entirely of line pipe, 20 which was not subject to the Thailand

investigation. Because imports of dual-stenciled pipe would enter under TSUSA

610.3208 and 610.3209, dual-stenciled pipe was not considered for purposes of injury by

16
    Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela, Inv. No. 701-TA-242,
731-TA-252-53 (Preliminary), USITC Pub. 1680 (April 1985) at 3 (provided in Saha Thai’s August 26,
2019 Scope Inquiry Comments, Attachment 8).
17
    Id.
18
    Id. at 3 (emphasis added); see also Certain Welded Carbon Steel Pipes and Tubes from Turkey and
Thailand, Inv. Nos. 701-TA-253, 731-TA-252 (Final), USITC Pub. 1810 (February 1986) at a-2, n. 6
(provided in Saha Thai’s August 26, 2019 Scope Inquiry Comments at Attachment 5) (emphasis added).
19
    Id. at Tables I-10 and I-11 (pages I-17, I-18).
20
    Id. at Tables II-9, II-10 (pages II-12, II-13).


                                                10
     Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 1007 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




Thai imports of standard pipe. Therefore, there could be no doubt that in the original AD

investigation, the ITC determined injury by subject imports from Thailand solely based

on non-API “standard pipe” subject imports.



II.    SUBSEQUENT CWP AD PROCEEDINGS SUPPORT A FINDING THAT
       DUAL-STENCILED PIPE IS EXCLUDED FROM THE CWP AD ORDER

       The Department’s regulations do not limit the Department’s analysis to original

investigation documents. The Department’s regulations also make clear that the

Department must also take into account how the Department and the ITC have addressed

similar scope issues. 21


       A.      ITC Sunset Reviews of The Very CWP from Thailand AD Order
               Confirm That All Line Pipe -- Including Dual-Stencil Pipe -- Is
               Excluded From The Scope Without Qualification

       In the most recent sunset review of this AD order on circular welded steel pipes

and tubes from Thailand, the ITC again made clear that line pipe and “dual-stenciled

pipe, which enters as line pipe under a different subheading of the Harmonized Tariff

Schedule of the United States (“HTS”) for U.S. customs purposes, is not within the scope

of the orders.” 22 When discussing the product under review and providing the exact

Commerce scope language for each of the CWP Orders under review, the ITC explained:

       Steel pipes and tubes are generally produced in various grades of carbon,
       alloy, or stainless steel. Tubular products frequently are distinguished by

21
   19 C.F.R. § 351.225.
22
   Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey (Final), Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536 (Fourth
Review), USITC Pub.4754 (January 2018) at 6-7 (emphasis added) (provided in Saha Thai’s August 26,
2019 Scope Inquiry Comments, Attachment 9).


                                                11
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 1008 of 1077
                    Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                -   Line Pipe




         the following six end uses as defined by the American Iron and Steel
         Institute (“AISI”).

         Standard pipe is ordinarily used for low-pressure conveyance of air, steam,
         gas, water, oil, or other fluids for mechanical applications. It is used
         primarily in machinery, buildings, sprinkler systems, irrigation systems,
         and water wells rather than in pipe lines or utility distribution systems. It
         may carry fluids at elevated temperatures which are not subject to external
         heat applications. It is usually produced in standard diameters and wall
         thicknesses to ASTM specifications.

         Line pipe is used for transportation of gas, oil, or water generally in a
         pipeline or utility distribution system. It is produced to API-5L and
         American Water Works Association (“AWWA”) specifications.

         {...}

         Standard pipe of non-alloy steel is the primary product within the scope of
         these reviews (see figure I-1). Standard pipe is intended for the low-
         pressure conveyance of water, steam, natural gas, air, and other liquids and
         gases in plumbing and heating systems, air conditioning units, automatic
         sprinkler systems, and other related uses. Standard pipe may carry liquids at
         elevated temperatures but may not be subject to the application of external
         heat. It is made primarily to ASTM A53, A135, and A795 specifications,
         but can also be made to other specifications, such as British Standard
         (“BS”) 1387. Since these standards often specify required engineering
         characteristics that overlap, a pipe also can be dual stenciled, meaning that
         the pipe is stamped with monograms signifying compliance with two
         different specifications, such as ASTM A53 and API 5L; however, such
         dual-stenciled pipe is not within the scope of the subject orders. 23

         The ITC’s explanation in the most recent sunset review (i.e., the fourth review) is

unsurprising as it is consistent with the previous sunset reviews regarding the AD Order

on CWP from Thailand. For instance, in the third review, when providing a description

of the scope of the Orders under review, the ITC stated “dual-stenciled pipe, which for




23
     Id. at I-14-16 (emphasis added).


                                                 12
       Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21     Page 1009 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




U.S. customs purposes enters as line pipe under a different tariff subheading, is not

within the scope of the orders.” 24

       Indeed, Wheatland Tube itself acknowledged that “dual stenciled” pipe is

considered as “line pipe” instead of “standard pipe”: 25 The ITC explicitly quoted

Petitioner as follows:

       It is likely that Korea, and other countries {e,g. Thailand} if no longer subject to
       the restraints imposed by the Standard Pipe antidumping order, will switch their
       production from {non-subject} line pipe (whether dual stenciled or not) to
       standard pipe.
This Petitioner admission cannot be ignored. In a legal proceeding that explicitly

addressed CWP from Thailand, Petitioner testified under oath that line pipe and dual-

stenciled pipe were not covered by the CWP from Thailand AD Order.

       In its preliminary determination, the Department dismisses the ITC’s findings with

regard to dual-stenciled pipe because “the ITC’s statement, quoted by Saha Thai, that

these orders, including the Order at issue here, exclude dual-stenciled products is not

definitive, given the variations in the scope language of the CWP orders covered by the

ITC 2018 Final Report.” 26 The Department’s discount of the ITC’s explicit findings is

unfounded. Even though the ITC’s 2018 Final Report covers a number of different

countries, the ITC report generally noted, without limitation to any particular country,

that dual-stenciled pipes are not within the scope of the “standard pipe” orders. The fact
24
   Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534 and 536 (Third Review), USITC
Pub. 4333 (June 2012) at 8.
25
   Certain Welded Non-Alloy Steel Pipes And Tubes From Brazil, India, South Korea, Mexico, Taiwan,
Thailand, Turkey And Venezuela (Review), Prehearing Brief of Wheatland Tube (Feb. 29, 2000) at 58-59
(emphasis added), provided in Saha Thai’s August 26, 2019 Scope Inquiry Comments, Attachment 7.
26
   Preliminary Determination at 7.


                                                 13
     Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 1010 of 1077
                   Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                   -   Line Pipe




that some other AD orders contain explicit scope language excluding dual-stenciled

product is irrelevant as to whether the AD order against Thailand excludes dual-stenciled

pipe. An AD order can specifically exclude a product without containing an enumerated

exclusion language in the scope. 27 Indeed, the Department itself correctly finds in the

preliminary determination that the Thai AD order excludes line pipe notwithstanding that

there is no enumerated exclusion language of line pipe in the scope language.

        In sum, the ITC has consistently and explicitly stated in its sunset reviews that the

subject AD Order for Thailand excludes dual-stenciled pipe, which is consistent with its

injury determination in the original investigation of imports from Thailand as discussed

above. The Department must consider this important fact for its final determination and

reverse its preliminary determination with regard to dual-stenciled pipe.


        B.      The Department’s Past Scope Definitions In Standard Pipe AD Cases
                Further Confirm That Dual-Stenciled Pipe Is Excluded From The
                CWP AD Order

        The Department’s own regulations provide that, in making scope determinations,

the Department “will take into account … scope determinations.” 28 Following such

requirement is particularly important in this case because there is a well-developed

history of Department investigations of CWP standard pipes from different countries.

        In older cases filed on or before 1985, such as Taiwan (A-583-008, petition filed

in 1983), India (A-533-502, petition filed in 1985), Turkey (A-489-501, petition filed in


27
    See, e.g., Fedmet Resources Corp. v. United States, 755 F.3d 912, 919 (Fed. Cir. 2014) (noting that
the scope language was sufficient to implicitly exclude MAC bricks).
28
    19 C.F.R. § 351.225(k)(1).


                                                   14
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 1011 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                   -   Line Pipe




1985), Thailand (A-549-502), the petitions never include any enumerated exclusion of

either line pipe or dual-stenciled pipe from the scope language. 29 In 1991, when CWP

cases were filed against Brazil, Korea, Mexico and Venezuela, the original petition also

did not include any exclusion language concerning either line pipe or dual-stenciled

pipe. 30 Only in later cases such as China (A-570-910, petition filed in 2007) and Oman,

Pakistan, UAE (petition filed in 2015) that the scope of the petitions explicitly include

dual-stenciled pipe. 31 Clearly the domestic industry’s intention has changed over time.

When they intended to include dual-stenciled pipe to be included they explicitly stated so.

The lack of explicit inclusion language in earlier petitions means that there was no

intention at all. This change in petitioner intention over time is demonstrated below:




29
    See Certain Welded Carbon Steel Pipes and Tubes From India, Thailand, and Turkey; Certain
Circular Welded Non-Alloy Steel Pipe From Brazil, Mexico, the Republic of Korea, and Taiwan, and
Certain Circular Welded Carbon Steel Pipes and Tubes From Taiwan: Continuation of Antidumping
Duty Orders and Countervailing Duty Order, 83 FR 5402 (February 7, 2018).
30
    See Initiation of Antidumping Duty Investigations: Circular Welded Non-Alloy Steel Pipe From
Brazil, the Republic of Korea, Mexico, Romania, Taiwan, and Venezuela, 56 FR 52528 (October 21,
1991).
31
    See, e.g., Initiation of Antidumping Duty Investigation: Circular Welded Carbon Quality Steel Pipe
from the People’s Republic of China, 72 FR 36663 (July 5, 2007); Circular Welded Carbon-Quality Steel
Pipe From the Sultanate of Oman, Pakistan, the Philippines, the United Arab Emirates, and the Socialist
Republic of Vietnam: Initiation of Less-Than-Fair-Value Investigations, 80 FR 73708 (November 25,
2015).


                                                  15
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21      Page 1012 of 1077
                    Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                        PUBLIC DOCUMENT                    -   Line Pipe



                   Year of                                                   AD Order Scope contains
            32     Petition      Petition contains enumerated dual-
  Country                                                                  enumerated exclusion of dual-
                                       stenciled pipe language?
                                                                                 stenciled pipe?
Taiwan               1983     No. There is no mentioning of line pipe or   No.
                              dual-stenciled pipe in the petition
                              language.
Turkey,              1985     No. There is no mentioning of line pipe or   No.
Thailand, India               dual-stenciled pipe in the petition
                              language.
Brazil, Korea,       1991     No. There is no mentioning of line pipe or   Yes. The AD order states
Mexico,                       dual-stenciled pipe in the petition          “Standard pipe that is dual or
Venezuela                     language. 33                                 triple certified/stenciled that
                                                                           enters the U.S. as line pipe of a
                                                                           kind used for oil and gas
                                                                           pipelines is also not included in
                                                                           this investigation.” 34
China                2007     Yes. The petition explicitly states that     No. The AD order follows the
                              multi-stenciled pipe is covered: 35          scope of the petition and
                                                                           explicitly states that multi-
                                                                           stenciled pipe is covered. 36



Oman,                2015     Yes. The petition explicitly states that     No. Same as the petition. 38
Pakistan, UAE                 multi-stenciled pipe is covered by the
                              scope. 37



 32
     Countries with currently active AD orders.
 33
     See Initiation of Antidumping Duty Investigations: Circular Welded Non-Alloy Steel Pipe From
 Brazil, the Republic of Korea, Mexico, Romania, Taiwan, and Venezuela, 56 FR 52528 (October 21,
 1991).
 34
     See Notice of Antidumping Orders: Certain Circular Welded Non-Alloy Steel Pipe from Brazil, the
 Republic of Korea (Korea), Mexico, and Venezuela, and Amendment to Final Determination of Sales at
 Less Than Fair Value: Certain Circular Welded Non-Alloy Steel Pipe from Korea, 57 FR 49453
 (November 2, 1992).
 35
     See Initiation of Antidumping Duty Investigation: Circular Welded Carbon Quality Steel Pipe from
 the People’s Republic of China, 72 FR 36663 (July 5, 2007).
 36
     See Notice of Antidumping Duty Order: Circular Welded Carbon Quality Steel Pipe from the
 People’s Republic of China, 73 FR 42547 (July 22, 2008).
 37
     See Circular Welded Carbon-Quality Steel Pipe From the Sultanate of Oman, Pakistan, the
 Philippines, the United Arab Emirates, and the Socialist Republic of Vietnam: Initiation of Less-Than-
 Fair-Value Investigations, 80 FR 73708 (November 25, 2015).
 38
     See Circular Welded Carbon-Quality Steel Pipe From the Sultanate of Oman, Pakistan, and the
 United Arab Emirates: Amended Final Affirmative Antidumping Duty Determination and Antidumping
 Duty Orders, 81 FR 91906 (December 19, 2016).


                                                     16
         Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
    Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 1013 of 1077
                 Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                     PUBLIC DOCUMENT                -   Line Pipe




       In the case of the 1991 Brazil, Korea, Mexico and Venezuela investigation, both

the Department and the Court specifically concluded that, notwithstanding an omission of

dual-stenciled pipe in the scope of the petition, the petitioner did not intend for the AD

orders to cover dual-stenciled pipe.

       The procedural history of the 1991 case is perfectly summarized in Wheatland

Tube Co. v. United States, 973 F. Supp. 149 (Ct. Int’l Trade 1997), which we summarize

here. On September 24, 1991, Wheatland Tube and the domestic pipe producers filed the

AD petitions against standard pipe from Brazil, Korea, Mexico, Romania, Taiwan and

Venezuela. Id. at 151. The scope of these petitions, similar to the Thailand petition, made

no reference to line pipe or duals-stenciled pipe, instead referring to subject merchandise

simply as “standard pipe.” During the course of the investigation, respondents requested

a clarification of the scope with regard to “triple-certified” standard pipe. Id. Petitioners

responded that “{d}ual or triple certified standard pipe should be covered by these

investigations only if they enter the United States under one of the tariff numbers listed in

section I.D.3 of the petitions,” “The scope, as defined by the petition, the Department and

the Commission, clearly excludes both imports of line pipe entering the United States in

Harmonized Tariff System of the United States (HS) category 7306.10 and oil country

tubular goods entering the United States in HS category 7306.20.” Id. at 152. Based on

Petitioners’ clarification, the Department modified the scope of the ultimate AD order as

follows:

       All carbon steel pipes and tubes within the physical description outlined above are
       included within the scope of this investigation, except line pipe, oil country tubular
       goods, boiler tubing, cold-drawn or cold-rolled mechanical tubing, pipe and tube


                                              17
     Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 1014 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                 -   Line Pipe




       hollows for redraws, finished scaffolding, and finished rigid conduit. Standard
       pipe that is dual or triple certified/stenciled that enters the U.S. as line pipe of
       a kind used for oil or gas pipelines is also not included in this investigation. 39

       On April 23, 1993, petitioners requested an anti-circumvention determination of

API 5L line pipe and dual-stenciled pipe from Korea, Mexico and Brazil. Id. at 153. The

Department decided to conduct a scope inquiry instead of an anti-circumvention inquiry

(just was it did in this case). Id. Petitioners made the same argument as it is making in

this case: “{t}he written scope description published in the antidumping duty order

supports” the conclusion that line pipe and dual-certified pipe, “when intended for use as

standard pipe or when actually used as standard pipe, is included within the scope of the

antidumping duty order” covering standard pipe. Id.

       Applying the “diversified product” analysis, the Department issued a preliminary

affirmative scope determination. Id. at 154. However, in March 1996, the Department

reversed its decision, issuing a final negative determination. The Department concluded

that the scope language of the order “excludes line pipe and dual-stenciled pipe.” Both

the Court of International Trade and the Court of Appeals for the Federal Circuit affirmed

the Department’s final negative determination. 40

       In its preliminary determination in this case the Department contends that Saha

Thai’s reliance on Wheatland Tube litigation is misplaced because of the factual

distinction, especially the fact that the CWP orders against Korea, Mexico and Brazil

contain an explicit enumerated exclusion of dual-stenciled pipe that the order against

39
    Wheatland Tube, 973 F. Supp. at 153.
40
    Wheatland Tube, 973 F. Supp. 149 (Ct. Int’l Trade 1997), affirmed by Wheatland Tube Co. v. United
States, 161 F. 3d 1365 (Fed. Cir. 1998).


                                                 18
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 1015 of 1077
                   Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                    -   Line Pipe




Thailand does not have. 41 However, the enumerated exclusion language is not

determinative because it simply reflects an early attempt by respondents and the

Department to clarify the scope of the petition. Both the 1991 cases and the Thailand

case began with a petition that made no reference to line pipe and dual-stenciled pipe.

And as the Wheatland Tube court noted, it was clear the petitioners intended to use tariff

classification as a means of defining the scope of the investigations. 42 As discussed

above, petitioners removed the specific customs classification exclusively covering line

pipe and dual-stenciled pipe in an attempt to amend the Thailand petition. In the 1991

cases, the same petitioners made clear that omission of line pipe customs classification

meant that line pipe and dual-stenciled pipe were excluded. 43

        Moreover, another reason that both the Court of International Trade and the Court

of Appeals for the Federal Circuit upheld Commerce’s decision that dual-stencil pipe was

excluded from the CWP AD order was because the ITC did not consider line and dual-

stenciled pipe in its injury analysis. 44 As explained above, in the Thailand investigation,




41
     Preliminary Determination at 7.
42
     Wheatland Tube, 973 F. Supp. at 157.
43
     Id. at 152 (quoting Petitioners, “The scope, as defined by the petition, the Department and the
Commission, clearly excludes both imports of line pipe entering the United States in Harmonized Tariff
System of the United States (HS) category 7306.10”).
44
     Id. at 158 (upholding the Department’s determination that because the ITC did not include producers
of line pipe in its definition of the U.S. industry for injury purposes and did not examine the impact of
imports of line pipe on the domestic industry, the Department is barred from line pipe and dual-stenciled
pipe within the scope of the order); Wheatland Tube, 161 F. 3d at 1369 (noting that Wheatland Tube
stated before Commerce that the AD investigations should cover pipe entering the United States under
one of the tariff numbers pertaining to standard pipe and that pipe entering as line pipe would be outside
the scope of the petitions, the Federal Circuit held that the ITC’s “reliance on these statements in
conducting its injury analysis makes Wheatland's new position especially untenable.”).


                                                    19
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40             Filed 05/07/21     Page 1016 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                -   Line Pipe




the ITC similarly did not consider any producer or imports of API-conformed pipe from

Thailand, leaving all pipe entered under 610.3208 and 610.3209 out of its injury analysis.

        Saha Thai respectfully submits that the both Department’s own regulation and past

court precedent make clear that the Department’s’ scope analysis cannot be done in a

vacuum. Both original investigation documents and subsequent Department and ITC

actions must be taken into account. And when the Department does so in this case, there

is only conclusion that can be sustained: For the purposes of the scope of the CWP from

Thailand AD case, all line pipe -- including dual stencil pipe -- is excluded from the

scope of the CWP from Thailand AD order without any qualification.



III.    BECAUSE THE ITC DID NOT INLCUDE DUAL-STENCIL PIPE IN ITS
        INJURY ANALYSIS, THE DEPARTMENT MAY NOT EXPAND THE
        SCOPE TO INCLUDE DUAL-STENCIL PIPE

        As detailed above, it is uncontroverted fact that, for purposes of its injury analysis

for the CWP from Thailand case, the ITC did not include imports of dual-stencil pipe in

its analysis. Such fact is made clear from both the ITC’s original investigation

documents and from the ITC’s subsequent discussion of its approach during sunset

reviews.

        Such fact has legal consequences for the Department. Under U.S. law, the

Department may not expand the scope of an AD order to include a product that was not

part of the ITC’s injury analysis. Both the Court of International Trade and the Federal

Circuit have reiterated this legal obligation, and have done so in cases involving CWP.

Specifically, in Wheatland Tube, the Court of International Trade ruled as follows:


                                                20
       Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 1017 of 1077
                     Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                         PUBLIC DOCUMENT                  -   Line Pipe




        A fundamental requirement of both U.S. and international law is that an
        antidumping duty order must be supported by an ITC determination of material
        injury covering the merchandise in question. See 19 U.S.C. § 1673 (1994). . . .
        It would follow that any expansion of the scope by Commerce would extend the
        antidumping duty order beyond the limits of the ITC injury determination and
        would therefore violate both U.S. and international law. 45

The Federal Circuit affirmed this legal conclusion in its own Wheatland Tube decision:

        The International Trade Commission's (ITC) reliance on these statements in
        conducting its injury analysis makes Wheatland's new position {that dual-stencil
        pipe is covered by the scope} especially untenable. As a result of Wheatland's
        representations, the ITC did not "examine the impact of imports of line pipe upon
        the domestic industry." {citation omitted} . It is possible that the ITC would not
        have found domestic injury if it had examined line pipe imports. Having argued
        that the orders should exclude line and dual-certified pipe regardless of actual use
        in order to obtain the antidumping duty orders, Wheatland cannot now urge a
        broader interpretation during enforcement of the orders.
        .   .    .
        Wheatland argues that this result allows importers to finesse their way through
        loopholes in antidumping orders, contrary to public policy. We do not consider
        the unequivocal exclusion of line and dual-certified pipe from the Standard Pipe
        Orders to be a loophole. Rather, Wheatland repeatedly argued for this exclusion
        with full knowledge that these pipes were capable of standard applications.
        Allowing Wheatland to retreat from this error would itself frustrate the purpose
        of the antidumping laws because it would allow Commerce to assess
        antidumping duties on products intentionally omitted from the ITC's injury
        investigation. See 19 U.S.C. § 1673 (1994) (requiring an injury determination by
        the ITC before the imposition of antidumping duties). 46

        Saha Thai respectfully submit that the legal conclusions adopted by the Court of

International Trade and the Federal Circuit noted above prohibit the Department from


45
    Wheatland Tube, 973 F. Supp. at 158; see also Trendium Pool Products, Inc. v. United States, 399 F.
Supp. 3d 1335, 1345 (Ct. Int’l Trade 2019) (holding that a scope determination by the Department was
not in accordance with law because “the products under examination were never considered as part of the
ITC’s injury analysis despite the requirement of an injury determination prior to the imposition of duties”
and that allowing the Department to include those products within the scope of the order would “frustrate
the purpose of the antidumping laws because it would allow Commerce to assess antidumping duties on
products intentionally omitted from the ITC’s injury investigation.”).
46
    Wheatland Tube, 161 F. 3d at 1371.


                                                    21
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21      Page 1018 of 1077
                  Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                      PUBLIC DOCUMENT                 -   Line Pipe




concluding that dual-stencil pipe is covered by the CWP from Thailand AD order.

Because there is no doubt that such dual-stencil was not included in the ITC’s injury

analysis, it would follow that any expansion of the scope by Commerce would extend the

antidumping duty order beyond the limits of the ITC injury determination and would

therefore violate both U.S. and international law.



IV.    IF THE DEPARTMENT ERRONEOUSLY CONCLUDES THAT THE AD
       ORDER COVERS LINE PIPE, THE EARLIEST DATE THE
       DEPARTMENT CAN SUSPEND LIQUIDATION OF IMPORTS IS
       NOVEMBER 22, 2019, THE DATE OF SELF-INITIATION

       As Saha Thai extensively argued earlier in this proceeding, the Department did not

properly initiate the scope inquiry by way of its July 29, 2019 letter. 47 Therefore, July

29, 2019 cannot be considered as the date of initiation for purposes of imposition of

suspension of liquidation under 19 C.F.R. § 351.225(l)(2).


       The proper initiation date must be November 22, 2019, the date of the

Department’s memorandum re “Self Initiation of Scope Inquiry on Line Pipe and Dual-

Stenciled Standard Line Pipe.”




47
    See Saha Thai’s Comments on Scope Inquiry (Aug. 26, 2019) at 4-9 (hereby incorporated by
reference).


                                                 22
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 1019 of 1077
                   Barcode:3959214-01 A-549-502 SCO - Scope Inquiry
                                       PUBLIC DOCUMENT                 -   Line Pipe




                                         CONCLUSION


          For all of the foregoing reasons, the Department should find that both “line pipe”

and “dual-stenciled standard and line pipe” are not included in the scope of the CWP

from Thailand AD Order and terminate its pending anti-circumvention inquiry 48 as a

result.




                                               Respectfully submitted,

                                               /s/ Daniel L. Porter

                                               Daniel L. Porter
                                               Tung Nguyen

                                               Counsel for Saha Thai


March 30, 2020




48
   See Wheatland, 161 F. 3d at 1371 (“section 1677j(c) {the minor alteration circumvention provision}
does not apply to products unequivocally excluded from the order in the first place.”); see also Saha
Thai’s Comments on Scope Inquiry (December 20, 2019) at 32-33 (hereby incorporated by reference).


                                                  23
      Filed By: dporter@curtis.com, Filed Date: 3/30/20 1:39 PM, Submission Status: Approved
  Case 1:20-cv-00133-SAV Document 40     Filed 05/07/21   Page 1020 of 1077




                                Tab 12

  BRIEF FROM CURTIS, MALLET-PREVOST, COLT & MOSLE LLP TO SEC OF
COMMERCE PERTAINING TO SAHA THAI REBUTTAL BRIEF (Apr. 9, 2020) (P.R. 72)
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 1021 of 1077


                  Schagrin Associates
                  Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




         900 Seventh Street, N.W. - Suite 500 - Washington, D.C. 20001
    P: (202) 223-1700 E: lmeisner@schagrinassociates.com F: (202) 429-2522

                                           April 9, 2020

                                              Case No. A-549-502
                                              Total Pages: 18
                                              Scope Inquiry – Line Pipe
                                              AD/CVD Operations, Office VII

                                              PUBLIC DOCUMENT


 VIA ACCESS

 The Honorable Wilbur L. Ross, Jr.
 Secretary of Commerce
 Attention: Enforcement and Compliance
 APO/Dockets Unit, Room 18022
 U.S. Department of Commerce
 14th Street and Constitution Avenue, N.W.
 Washington, D.C. 20230

        Re:     Circular Welded Carbon Steel Pipes and Tubes from Thailand:
                Rebuttal Brief

 Dear Secretary Ross:

        On behalf of Wheatland Tube, a domestic producer and interested party under 19 U.S.C.
 § 1677(9)(C), we hereby submit our rebuttal brief in the above-referenced scope inquiry. Please
 contact the undersigned with any questions regarding this submission.

                                                     Respectfully submitted,



                                                     _______________________
                                                     Roger B Schagrin
                                                     Luke A. Meisner
                                                     Michael Panfeld, Consultant
                                                     SCHAGRIN ASSOCIATES
                                                     Counsel to Wheatland Tube




Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 1022 of 1077
                  Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                            PUBLIC   DOCUMENT



            BEFORE THE UNITED STATES DEPARTMENT OF COMMERCE
                  INTERNATIONAL TRADE ADMINISTRATION

                                              Case No. A-549-502
                                              Total Pages: 17
                                              Scope Inquiry – Line Pipe
                                              AD/CVD Operations, Office VII

                                              PUBLIC DOCUMENT




 ______________________________________________________________________________

             Circular Welded Carbon Steel Pipes and Tubes from Thailand
 ______________________________________________________________________________


                         WHEATLAND TUBE’S REBUTTAL BRIEF




                                              Roger B. Schagrin
                                              Luke A. Meisner
                                              Michael Panfeld, Consultant
                                              SCHAGRIN ASSOCIATES
                                              900 Seventh Street, N.W.
                                              Suite 500
                                              Washington, DC 20001
                                              (202) 223-1700
                                              Counsel to Wheatland Tube

 April 9, 2020



Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
            Case 1:20-cv-00133-SAV Document 40                                    Filed 05/07/21               Page 1023 of 1077
                            Barcode:3962959-01 A-549-502 SCO - Scope Inquiry                             -    Line Pipe
                                                                                                                 PUBLIC          DOCUMENT



                                                       TABLE OF CONTENTS
 TABLE OF AUTHORITIES .......................................................................................................... ii
 SUMMARY OF ARGUMENT ...................................................................................................... 1
 I.          COMMERCE PROPERLY FOUND THAT DUAL-STENCILED LINE PIPE IS
             SUBJECT TO THE ORDER .............................................................................................. 1

       A.    The Original Investigation Conducted by Commerce Shows that Dual-Stenciled Pipe Is
             Covered by the Scope ......................................................................................................... 2

       B.    The Proceedings Conducted by the Commission Likewise Confirm that Dual-Stenciled
             Pipe Is Covered by the Scope ............................................................................................. 6

       C.    Proceedings Involving CWP from Other Countries Show that the Scope Covers Dual-
             Stenciled Pipe...................................................................................................................... 8
 II.         THE FEDERAL CIRCUIT’S DECISION IN WHEATLAND TUBE CO. V. UNITED
             STATES DOES NOT MANDATE A CONTRARY OUTCOME..................................... 9
 III.        THE COMMISSION’S INJURY ANALYSIS FROM THE ORIGINAL
             INVESTIGATION COULD NOT HAVE POSSIBLY COVERED DUAL-STENCILED
             PIPE .................................................................................................................................. 10
 IV.         COMMERCE SHOULD TREAT JULY 29, 2019 AS THE DATE OF INITIATION ... 11




                                                                           i
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                                   Filed 05/07/21             Page 1024 of 1077
                          Barcode:3962959-01 A-549-502 SCO - Scope Inquiry                       -   Line Pipe
                                                                                                        PUBLIC         DOCUMENT




                                                TABLE OF AUTHORITIES


 Cases

 Algoma Steel Corp. v. United States, 688 F. Supp. 639 (1988) ...................................................... 6

 Allegheny Ludlum Corp. v. United States, 24 CIT 858, 116 F. Supp.2d 1276 (2000) ................... 6

 Hosiden Corp. v. United States, 85 F.3d 1561 (Fed. Cir. 1996) ..................................................... 6

 Torrington Co. v. U.S., 747 F. Supp. 744 (Ct. Int'l Trade 1990) .................................................... 6

 Wheatland Tube Co. v. United States, 161 F.3d 1365 (Fed. Cir. 1998) ......................................... 9

 Other Authorities

 Circular Welded Carbon Steel Pipes and Tubes from Thailand, 83 Fed. Reg. 51,927 (Dep’t
   Commerce Oct. 15, 2018) (final results of antidumping duty admin. review; 2016-2017) ....... 4

 Merriam-Webster Dictionary .......................................................................................................... 4

 Regulations

 19 C.F.R. § 351.225(b) ................................................................................................................. 11




                                                                     ii
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21    Page 1025 of 1077
                    Barcode:3962959-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                                               PUBLIC   DOCUMENT


                                   SUMMARY OF ARGUMENT

         As demonstrated in Section I of this rebuttal brief, the U.S. Department of Commerce

 (“Commerce”) properly found in the preliminary determination of the instant scope inquiry that

 dual-stenciled pipe is covered by the scope of the antidumping duty order on circular welded

 pipe from Thailand (the “Order”). Contrary to the arguments presented by Saha Thai Steel Pipe

 (Public) Company Ltd. (“Saha Thai”) in its case brief, Commerce’s preliminary determination is

 supported by the original investigation and other proceedings conducted by Commerce and the

 U.S. International Trade Commission (the “Commission”). As established in Section II, the

 Federal Circuit’s decision in Wheatland Tube Co. v. United States does not preclude Commerce

 from finding that dual-stenciled pipe is covered by the scope of the Order. Unlike the scope at

 issue in that case, the scope of the Order in this case does not contain an explicit exclusion for

 dual-stenciled pipe. Section III demonstrates that it is irrelevant that the Commission did not

 find that the domestic line pipe injury was injured by Thai line pipe imports in its original

 investigation, because there were no Thai producers of line pipe or U.S. imports of Thai line pipe

 at that time. Finally, as shown in Section IV, Commerce should treat July 29, 2019 as the date of

 initiation for this scope inquiry, because Commerce properly initiated this scope inquiry on that

 date in a perfectly adequate notice of initiation.

 I.      COMMERCE PROPERLY FOUND THAT DUAL-STENCILED LINE PIPE IS
         SUBJECT TO THE ORDER

         Commerce correctly found in its preliminary determination in this scope inquiry that

 dual-stenciled pipe is covered by the scope of the Order.1 The scope covers all circular welded

 carbon steel pipes and tubes from Thailand with an outside diameter of 0.375 inches or more, but



 1
      See Petitioner’s Response to Commerce’s July 29, 2019 Request for Comments (Aug. 26, 2019) at 3-
      4.

                                                      1
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21     Page 1026 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry     -   Line Pipe
                                                                                 PUBLIC    DOCUMENT


 not exceeding 16 inches.2 The dual-stenciled pipe manufactured by Saha Thai in Thailand is

 circular in shape, welded, made of carbon steel, and has an outside diameter of 0.375 inches or

 more, but not exceeding 16 inches.3 Furthermore, there are no scope exclusions in the Order for

 dual-stenciled pipe.4 Thus, the plain language of the Order covers dual-stenciled pipe.

           There is no merit to Saha Thai’s argument that “the original investigation documents

 affirmatively and unequivocally demonstrate that the AD order on CWP from Thailand excludes

 all line pipe without qualification.”5 First, as discussed in Petitioner’s case brief, the plain

 language of the scope unambiguously covers the dual-stenciled pipe manufactured by Saha Thai

 and, as a result, there is no need to examine the 19 C.F.R. § 351.225(k)(1) criteria to resolve this

 scope inquiry. But even if it is necessary to examine these criteria, they all provide further

 support for including line pipe and dual-stenciled pipe in the scope of the Order.

           A.     The Original Investigation Conducted by Commerce Shows that Dual-
                  Stenciled Pipe Is Covered by the Scope

           First, the record of the initial investigation supports inclusion of dual-stenciled pipe in the

 scope of the Order. In particular, the initial petition filed in the original investigation included all

 “small diameter circular welded carbon steel pipes and tubes” from Thailand and specifically

 included any imports of line pipe.6 The petition with respect to line pipe was later withdrawn

 only because there was no known production in Thailand of line pipe at that time.7 However, as

 part of this withdrawal process, Petitioner did not actually amend the scope of the petition in any


 2
     Id.
 3
     Id.
 4
     Id.
 5
     Saha Thai Case Brief at 4.
 6
     See Petitioner’s Response to Commerce’s July 29, 2019 Request for Comments (Aug. 26, 2019) at5
     n.13.
 7
     Id.

                                                      2
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21    Page 1027 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                               PUBLIC   DOCUMENT


 way to exclude any line pipe that may later be produced in Thailand.8 Thus, it is clear that the

 plain language of the scope – as originally drafted and never amended – was always intended to

 cover both standard pipe and line pipe.

          Saha Thai is wrong when it asserts that “petitioners amended the scope of the petition

 against Thailand by taking out line pipe” (emphasis in original).9 There is absolutely no

 evidence that petitioners ever amended the scope. After the petitions were filed, Commerce

 issued a questionnaire requesting that petitioners provide “{d}ocumentation which demonstrates

 that line pipe is manufactured in Thailand” and “{d}ocumentation which supports the allegation

 that line pipe from Thailand is being sold at less than fair value.”10 In addition, the Commission

 indicated that standard pipe and line pipe would be treated as separate like products for its injury

 analysis.11 In light of these developments, Petitioners withdrew the petition with respect to line

 pipe from Thailand. It would not be possible to show dumping by Thai producers that was

 specific to line pipe as opposed to dumping of “circular welded carbon steel pipes and tubes.”

 Nor was there any point in attempting to show material injury to the domestic line pipe industry

 by reason of imports of line pipe from Thailand given that there was no production of line pipe in

 Thailand. However, Petitioners did not amend the language in the scope to exclude line

 pipe. The original language describing the covered pipe – which was intended to cover both

 standard pipe and line pipe – remained unchanged. Thus, this same language continues to cover

 both standard pipe and line pipe.




 8
      See id.
 9
      Saha Thai Case Brief at 6 (emphasis in original).
 10
      Id. at Attachment 12.
 11
      See, e.g., Saha Thai Comments (Aug. 26, 2019) at Attachment 8.

                                                      3
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 1028 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                                                PUBLIC   DOCUMENT


          The only language in the scope that appears to have changed through Petitioner’s

 withdrawal process is the removal to the Tariff Schedules of the United States (“TSUS”) codes

 for line pipe – i.e., 640.3208 and 610.3209. Saha Thai is wrong to suggest, however, that the

 removal of the reference to these TSUS codes somehow means that “Petitioner explicitly

 excluded from the case all pipe that entered under TSUSA 610.3208 and 610.3209.”12 First of

 all, Saha Thai fails to understand what “explicit” means. According to Merriam-Webster’s

 dictionary, language is explicit when it is “fully revealed or expressed without vagueness,

 implication, or ambiguity: leaving no question as to meaning or intent.”13 Below is the scope of

 the Order, which describes the subject merchandise as:

          certain circular welded carbon steel pipes and tubes from Thailand. The subject
          merchandise has an outside diameter of 0.375 inches or more, but not exceeding 16
          inches. These products, which are commonly referred to in the industry as “standard
          pipe” or “structural tubing” are hereinafter designated as “pipes and tubes.” The
          merchandise is classifiable under the Harmonized Tariff Schedule of the United
          States (HTSUS) item numbers 7306.30.1000, 7306.30.5025, 7306.30.5032,
          7306.30.5040, 7306.30.5055, 7306.30.5085 and 7306.30.5090. Although the
          HTSUS subheadings are provided for convenience and purposes of U.S. Customs
          and Border Protection (CBP), the written description of the merchandise subject to
          the order is dispositive.14

 Nowhere does the scope state “without vagueness, implication, or ambiguity” that imports

 entering under TSUSA 610.3208 and 610.3209 are excluded from the Order. The scope simply

 does not reference these TSUS codes. And the removal of these TSUS codes from scope was not

 made through any “amendment” proposed by petitioners to explicitly exclude line pipe. The




 12
      See Saha Thai Case Brief at 9 (emphasis added).
 13
      Merriam-Webster Dictionary, definition of “explicit.”
 14
      Issues and Decision Memorandum accompanying Circular Welded Carbon Steel Pipes and Tubes
      from Thailand, 83 Fed. Reg. 51,927 (Dep’t Commerce Oct. 15, 2018) (final results of antidumping
      duty admin. review; 2016-2017) at 2-3.

                                                     4
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 1029 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                PUBLIC   DOCUMENT


 removal of the reference to these TSUS codes was apparently made by Commerce on its own to

 prevent confusion.

            Furthermore, the scope clearly states that the TSUS or HTSUS items listed in the scope

 are “provided for convenience and purposes of U.S. Customs and Border Protection (CBP)” and

 that the written description of the merchandise subject to the order is dispositive.15 Thus, the

 HTSUS subheadings under which the pipe is being imported have no bearing on whether it is

 covered by the scope of the Order.

            Finally, as Commerce explained in its preliminary determination:

            The classification rules followed by CBP, which direct importers to enter dual-
            stenciled products using the more specific TSUSA line pipe categories, rather
            than the less-specific TSUSA standard pipe categories, has no bearing on the fact
            that the dual-stenciled pipe meets the definition of the TSUSA standard pipe
            categories, and that product is certified to be used as standard pipe.16

 Saha Thai’s Venn diagram in its case brief is helpful in illustrating this point:




                                  ,.,
                             Collf-•U1111 to
                              Pl 5L5X




 The scope of the Order covers all standard pipe – without any exclusions whatsoever – meaning

 that the scope covers all merchandise shaded in blue. Dual-stenciled pipe meets the definition of

 standard pipe and is thus covered by the scope of the Order—regardless of the fact that it may


 15
      Id.
 16
      Preliminary Decision Memorandum at 7.

                                                    5
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 1030 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry       -   Line Pipe
                                                                                   PUBLIC    DOCUMENT


 also be certified to line pipe standards and regardless of the TSUSA or HTS code under which it

 is entered. There is no exclusion for imports that are shaded yellow in the diagram.

          B.      The Proceedings Conducted by the Commission Likewise Confirm that Dual-
                  Stenciled Pipe Is Covered by the Scope

          The proceedings conducted by the Commission do not help Saha Thai’s cause. First of

  all, contrary to Saha Thai’s claims, the fact that Commerce found “two distinct classes or kinds

  or products, standard pipe and line pipe,” has no relevance whatsoever to the instant scope

  inquiry regarding whether line pipe is included within the scope of the Order.17 It is well-

  established that Commerce’s scope determinations and the Commission’s like-product

  determinations are separate inquiries that can arrive at completely separate conclusions

  regarding which merchandise is in-scope and which merchandise is part of the same domestic

  like product.18 Indeed, the courts have specifically held that “{i}nconsistencies in the agencies'

  determinations are not, per se, contrary to law. Indeed, the possibility that they will reach

  inconsistent conclusions is ‘built into the law.’”19 Thus, the fact that the Commission has found

  that standard pipe and line pipe are separate like products does not preclude Commerce from

  finding that line pipe is including in the scope of the Order.




 17
      Saha Thai Case Brief at 10.
 18
      Torrington Co. v. U.S., 747 F. Supp. 744 (Ct. Int'l Trade 1990) (“It is settled law that the ITC's like
      product determination is separate and distinct from the ITA's determination of the class or kind of
      merchandise. “); Allegheny Ludlum Corp. v. United States, 24 CIT 858, 879, 116 F. Supp.2d 1276,
      1297 (2000) (“Although the ITC must accept Commerce's determination as to the scope of the
      imported merchandise found to be subsidized or sold at less than fair value, the Commission
      determines what domestic product or products is like the imported articles Commerce identified.”);
      Hosiden Corp. v. United States, 85 F.3d 1561, 1567 (Fed. Cir. 1996) ("Both the Court of International
      Trade and this court have long recognized that for injury determinations the 'class or kind' and 'like
      product' determinations required by the statute need not be consistent.").
 19
      Torrington Co. v. U.S., 747 F. Supp. 744 (Ct. Int'l Trade 1990) (citing Algoma Steel Corp. v. United
      States, 688 F. Supp. 639, 642 (1988), aff'd, 865 F.2d 240 (Fed. Cir. 1989), cert. denied, 109 S.Ct.
      3244, 106 L.Ed.2d 590 (1989)).

                                                      6
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 1031 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe
                                                                                   PUBLIC   DOCUMENT


            The same is true with respect to the Commission’s pronouncements regarding the scope

  during the sunset reviews of the orders on CWP from Brazil, India, Korea, Mexico, Taiwan,

  Thailand, and Turkey.20 As an initial matter, Commerce and not the Commission has sole

  authority for determining whether merchandise is in or out of the scope. More importantly, the

  Commission’s pronouncements regarding line pipe being excluded from the scope of the orders

  were general statements regarding the orders on CWP from seven countries and not statements

  specific to the Order on CWP from Thailand. These statements are generally true because the

  orders on CWP for the countries other than Thailand all have specific scope exclusions for line

  pipe. But the statements are not true for Thailand—which has no exclusion for line pipe.

            Despite Saha Thai’s assertions, it is absolutely false that “Petitioner testified under oath

  that line pipe and dual-stenciled pipe were not covered by the CWP from Thailand AD

  Order.”21 The supposed testimony quoted by Saha Thai is as follows:

            It is likely that Korea, and other countries if no longer subject to the restraints
            imposed by the Standard Pipe antidumping order, will switch their production
            from line pipe (whether dual stenciled or not) to standard pipe.22

  First, the language quoted by Saha Thai is not testimony but is a section of Petitioner’s Pre-

  Hearing brief in the 2000 sunset review of CWP from Brazil, India, Korea, Mexico, Taiwan,

  Thailand, and Turkey. Moreover, that section of the brief focused exclusively on how Korean

  producers of line pipe would shift from the production of line pipe to standard pipe if the order

  on CWP from Korea were to be revoked.23 This is relevant because the order on CWP from




 20
      See Saha Thai Case Brief at 11-14.
 21
      Saha Thai Case Brief at 13.
 22
      Id.
 23
      Saha Thai Comments (Aug. 26, 2019) at Attachment 7, pp. 58-59.

                                                       7
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 1032 of 1077
                        Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                  PUBLIC   DOCUMENT


  Korea has a specific exclusion for line pipe.24 If anything, the section of Petitioner’s Prehearing

  Brief that Saha Thai quotes only underscores why dual-stenciled pipe in particular should be

  covered by the order on CWP from Thailand given that the overwhelming majority of dual-

  stenciled pipe is used as standard pipe:

                 Donald Cameron and others testified that 70-80 % of dual stenciled
                 material imported from Korea as line pipe is sold for standard pipe-
                 applications. . . . Mr. Cameron also quoted the staff report in that
                 investigation stating that “Triple-stenciled, welded line pipe and standard
                 pipe were physically the same product” and “under these circumstances the
                 product’s end use is the only practical way to distinguish between welded
                 line pipe and standard pipe.” . . . Mr. Cameron further testified that
                 “{t}here is more of an incentive in Korea to be supplying dual-stencil
                 material for standard-pipe use, and that’s simply because of the dumping
                 order.”25

          In sum, the proceedings conducted by the Commission provide further support for

 including line pipe and dual-stenciled pipe.

          C.          Proceedings Involving CWP from Other Countries Show that the Scope
                      Covers Dual-Stenciled Pipe

          Commerce’s scope determinations with respect to the orders on CWP from other

 countries supports including line pipe in the scope of the Order. Saha Thai points out that the

 orders on CWP from certain other countries all had specific exclusions for line pipe and/or dual-

 stenciled pipe and that Commerce has interpreted the scopes of those orders as excluding line

 pipe.26 According to Saha Thai, this means that the Order on CWP from Thailand must also

 exclude line pipe. Here is the syllogism of Saha Thai’s argument:




 24
      See id at 22.
 25
      Id. at Attachment 7, pp. 58-59
 26
      Saha Thai Case Brief at 14-17.

                                                      8
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 1033 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe
                                                                                   PUBLIC    DOCUMENT


                1. Some orders on circular welded pipe contain exclusions for line pipe.

                2. Commerce interprets these orders not to include line pipe based on the exclusions.

                3. The Order on CWP from Thailand does not contain any exclusion for line pipe.

                4. Therefore, the Order on CWP from Thailand must exclude line pipe.

 This makes no sense. A comparison of the various orders on CWP does not point to the

 conclusion that the order for CWP from Thailand excludes line pipe. To the contrary, this

 comparison shows that this Order is distinct from the orders for those nine other counties—with

 the relevant distinction being that there is no basis in the plain language of the scope to exclude

 line pipe from the Order on CWP from Thailand.

 II.         THE FEDERAL CIRCUIT’S DECISION IN WHEATLAND TUBE CO. V.
             UNITED STATES DOES NOT MANDATE A CONTRARY OUTCOME

             Commerce should reject Saha Thai’s argument that the Federal Circuit decision in

 Wheatland Tube Co. v. United States precludes Commerce from finding that dual-stenciled pipe

 is covered by the scope of this Order.27 In Wheatland, the Federal Circuit upheld Commerce’s

 determination not to conduct a minor alterations inquiry in response to an allegation that exports

 of API 5L line pipe and dual-certified pipe from Brazil, Korea, and Mexico were circumventing

 antidumping duty orders on standard pipe from these countries because the exports in question

 were being sold for use in standard pipe applications.28 However, the scope of the antidumping

 orders in that proceeding specifically stated that “{s}tandard pipe that is dual or triple

 certified/stenciled that enters the U.S. as line pipe of a kind used for oil or gas pipelines is also

 not included in this investigation.”29 It was in that context that Commerce declined to conduct a



 27
       Id. at 17-20 (citing Wheatland Tube Co. v. United States, 161 F.3d 1365 (Fed. Cir. 1998)).
 28
       Id.
 29
       Id. (emphasis added).

                                                       9
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 1034 of 1077
                        Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                  PUBLIC   DOCUMENT


 minor alterations inquiry, and that the Federal Circuit upheld the agency’s decision. The Federal

 Circuit explained that to conduct a minor alterations inquiry, “Commerce would have had to

 conclude that section 1677j(c) and section 353.29 of the regulations authorize it to interpret the

 scope of an antidumping order to cover an article that the order expressly and unambiguously

 excludes from the kind or class of article covered by it.”30

              Here, in contrast to the scope language at issue in Wheatland, the scope language of the

 Order does not expressly and unambiguously exclude line pipe. Unlike the orders governing

 circular welded pipe from Brazil, Korea, and Mexico, the scope of the Order for circular welded

 pipe from Thailand does not even mention “line pipe,” “dual-stenciled pipe,” “triple-stenciled

 pipe,” or pipe of “a kind used for oil or gas pipelines.” Thus, there is nothing in Wheatland or

 the scope of the Order that would prohibit Commerce from determining that the dual-stenciled

 pipe being shipped by Saha Thai should be covered by the Order.

 III.         THE COMMISSION’S INJURY ANALYSIS FROM THE ORIGINAL
              INVESTIGATION COULD NOT HAVE POSSIBLY COVERED DUAL-
              STENCILED PIPE

              Commerce should also reject Saha Thai’s contention that the Order cannot be interpreted

 to cover dual-stenciled pipe because the Commission never included imports of line pipe from

 Thailand in its original injury investigation.31 As discussed above, at the time of the original

 investigation, there was no production of line pipe in Thailand. There would be no point in

 attempting to show material injury to the domestic line pipe industry by reason of imports of line

 pipe from Thailand. Thus, the concerns expressed in Wheatland that the Commission may not




 30
        Id.
 31
        Saha Thai Case Brief at 20-21.

                                                      10
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 1035 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                PUBLIC    DOCUMENT


 have found domestic injury if it had examined line pipe imports in its original investigation are

 not at issue in this case.

 IV.       COMMERCE SHOULD TREAT JULY 29, 2019 AS THE DATE OF INITIATION

           In its final determination, Commerce should treat July 29, 2019 as the date of initiation

 for this scope inquiry. There is no merit to Saha Thai’s argument that Commerce did not

 properly initiate this scope inquiry in its July 29, 2019 notice. This argument is just a blatant

 attempt to escape payment of antidumping duties on merchandise that Saha Thai was on notice

 would be treated as covered by the scope of the Order.

           Commerce’s regulations state that if the agency determines from available information

 that an inquiry is warranted to determine whether a product is included within the scope of an

 antidumping duty order, it will initiate an inquiry, and will notify all parties on its scope service

 list of its initiation of a scope inquiry.32 The regulations further provide that a notice of a self-

 initiated scope inquiry must provide (i) a description of the product that is the subject of the

 scope inquiry; (ii) an explanation of the reasons for the decision to initiate a scope inquiry; and

 (iii) a schedule for submission of comments that normally will allow interested parties 20 days in

 which to provide comments on, and supporting factual information relating to, the inquiry, and

 10 days in which to provide any rebuttal to such comments.33

           On July 29, 2019, Commerce issued a notification to all interested parties on its scope

 service list that it was initiating an inquiry and requesting comments on whether the Order covers

 line pipe and products that are dual-stenciled as both standard pipe and line pipe.34 This

 notification complied with all of the relevant requirements set form in the agency’s regulations.


 32
       19 C.F.R. § 351.225(b).
 33
       Id. § 351.225(f).
 34
       Commerce Letter re: Scope Inquiry on Line Pipe (July 29, 2019).

                                                    11
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 1036 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                               PUBLIC   DOCUMENT


 First, it described the merchandise at issue as being “line pipe” or “products that are dual-

 stenciled” as both standard pipe and line pipe. Second, the notification explained that the reason

 for initiating the scope inquiry involved Petitioner’s allegation that Saha Thai is circumventing

 the Order by shipping line pipe to the United States and the need to clarify whether such

 merchandise is already covered by the plain language of the Order before determining whether

 circumvention through minor alterations is taking place. Third, Commerce set a schedule for the

 submission of comments.

          Commerce should reject Saha Thai’s claim that the notice of initiation is defective

 because it is “hard to see how a Department document that does not contain any form of the

 word ‘initiate’ or ‘initiation’ can meet the requirements of “notice of initiation of a scope

 inquiry.’”35 Rather, it is hard to see how Saha Thai could not comprehend that Commerce was

 initiating a scope inquiry simply because the notification did not use the magic words “initiate”

 or “initiation.” But in any event, the magic words “Initiation of Scope Inquiry” were used in the

 title of the notification itself—as Saha Thai is undoubtedly aware as it submitted a screen capture

 of the document’s title as it appears on ACCESS.36

          There is likewise no merit to Saha Thai’s claim that the description of the merchandise at

 issue is legally insufficient. The term “line pipe” is commonly understood in the pipe and tube

 industry. As a reflection of this fact, all of the other antidumping orders on circular welded pipe

 (“CWP”) reference “line pipe” as an excluded production without providing any additional

 description.37 Furthermore, as Saha Thai itself points out, there have been numerous Commerce




 35
      Saha Thai Comments (Aug. 26, 2019) at 6.
 36
      Id. at Attachment 1.
 37
      Id. at 23.

                                                  12
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 1037 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -      PUBLIC
                                                                             Line Pipe   DOCUMENT


 and Commission proceedings that describe in great detail the physical characteristics and

 specifications of line pipe and dual-stenciled pipe. Indeed, Saha Thai quotes extensively from

 these proceedings.38 When viewed in the context of Commerce’s prior proceedings as well as

 the anti-circumvention proceeding involving line pipe, Commerce’s description of the

 merchandise at issue is more than sufficient.

          Saha Thai’s contention that “the July 29th letter provides no reasons why the Secretary is

 initiating a scope inquiry” simply ignores the reasons that were provided in the letter.39 This

 contention is baseless and should be rejected.

          In sum, Commerce’s notice that it was initiating a scope inquiry complied with all of the

 regulatory requirements and is not deficient in any way that would prevent Commerce from

 treating July 29, 2019 as the date of initiation.




                                                 Respectfully Submitted,


                                                 _____________________________
                                                 Roger B. Schagrin
                                                 Luke A. Meisner
                                                 Michael Panfeld, Consultant
                                                 SCHAGRIN ASSOCIATES
                                                 Counsel to Wheatland Tube




 38
      Id. at 17-20.
 39
      Id. at 7.

                                                     13
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 1038 of 1077
                  Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                          CERTIFICATE OF SERVICE
                         Welded Carbon Steel Pipe & Tube from Thailand
                                           A-549-502
                                  Anti-Circumvention Inquiry
                                   Scope Inquiry – Line Pipe

            I, Brittney Allen, hereby certify that copies of the attached PUBLIC
    DOCUMENT were served today, April 9, 2020, via electronic delivery upon the
    following parties:

    Robert George Gosselink, Esq.
    Trade Pacific PLLC
    660 Pennsylvania Avenue, SE
    Suite 401
    Washington, DC 20002

    Daniel L. Porter, Esq.
    Curtis, Mallet-Prevost, Colt & Mosle
    LLP
    1717 Pennsylvania Avenue, NW
    Washington, DC 20006

    Alan H. Price, Esq.
    Wiley Rein LLP
    1776 K Street, NW
    Washington, DC 20006




     /s/ Brittney Allen
    ___________________________
    Brittney Allen, Paralegal
    SCHAGRIN ASSOCIATES




Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
 Case 1:20-cv-00133-SAV Document 40    Filed 05/07/21   Page 1039 of 1077




                              Tab 13

BRIEF FROM SCHAGRIN ASSOCIATES TO SEC OF COMMERCE PERTAINING TO
        WHEATLAND TUBE REBUTTAL BRIEF (Apr. 9, 2020) (P.R. 73)
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 1040 of 1077


                  Schagrin Associates
                  Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




         900 Seventh Street, N.W. - Suite 500 - Washington, D.C. 20001
    P: (202) 223-1700 E: lmeisner@schagrinassociates.com F: (202) 429-2522

                                           April 9, 2020

                                              Case No. A-549-502
                                              Total Pages: 18
                                              Scope Inquiry – Line Pipe
                                              AD/CVD Operations, Office VII

                                              PUBLIC DOCUMENT


 VIA ACCESS

 The Honorable Wilbur L. Ross, Jr.
 Secretary of Commerce
 Attention: Enforcement and Compliance
 APO/Dockets Unit, Room 18022
 U.S. Department of Commerce
 14th Street and Constitution Avenue, N.W.
 Washington, D.C. 20230

        Re:     Circular Welded Carbon Steel Pipes and Tubes from Thailand:
                Rebuttal Brief

 Dear Secretary Ross:

        On behalf of Wheatland Tube, a domestic producer and interested party under 19 U.S.C.
 § 1677(9)(C), we hereby submit our rebuttal brief in the above-referenced scope inquiry. Please
 contact the undersigned with any questions regarding this submission.

                                                     Respectfully submitted,



                                                     _______________________
                                                     Roger B Schagrin
                                                     Luke A. Meisner
                                                     Michael Panfeld, Consultant
                                                     SCHAGRIN ASSOCIATES
                                                     Counsel to Wheatland Tube




Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 1041 of 1077
                  Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                            PUBLIC   DOCUMENT



            BEFORE THE UNITED STATES DEPARTMENT OF COMMERCE
                  INTERNATIONAL TRADE ADMINISTRATION

                                              Case No. A-549-502
                                              Total Pages: 17
                                              Scope Inquiry – Line Pipe
                                              AD/CVD Operations, Office VII

                                              PUBLIC DOCUMENT




 ______________________________________________________________________________

             Circular Welded Carbon Steel Pipes and Tubes from Thailand
 ______________________________________________________________________________


                         WHEATLAND TUBE’S REBUTTAL BRIEF




                                              Roger B. Schagrin
                                              Luke A. Meisner
                                              Michael Panfeld, Consultant
                                              SCHAGRIN ASSOCIATES
                                              900 Seventh Street, N.W.
                                              Suite 500
                                              Washington, DC 20001
                                              (202) 223-1700
                                              Counsel to Wheatland Tube

 April 9, 2020



Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
            Case 1:20-cv-00133-SAV Document 40                                    Filed 05/07/21               Page 1042 of 1077
                            Barcode:3962959-01 A-549-502 SCO - Scope Inquiry                             -    Line Pipe
                                                                                                                 PUBLIC          DOCUMENT



                                                       TABLE OF CONTENTS
 TABLE OF AUTHORITIES .......................................................................................................... ii
 SUMMARY OF ARGUMENT ...................................................................................................... 1
 I.          COMMERCE PROPERLY FOUND THAT DUAL-STENCILED LINE PIPE IS
             SUBJECT TO THE ORDER .............................................................................................. 1

       A.    The Original Investigation Conducted by Commerce Shows that Dual-Stenciled Pipe Is
             Covered by the Scope ......................................................................................................... 2

       B.    The Proceedings Conducted by the Commission Likewise Confirm that Dual-Stenciled
             Pipe Is Covered by the Scope ............................................................................................. 6

       C.    Proceedings Involving CWP from Other Countries Show that the Scope Covers Dual-
             Stenciled Pipe...................................................................................................................... 8
 II.         THE FEDERAL CIRCUIT’S DECISION IN WHEATLAND TUBE CO. V. UNITED
             STATES DOES NOT MANDATE A CONTRARY OUTCOME..................................... 9
 III.        THE COMMISSION’S INJURY ANALYSIS FROM THE ORIGINAL
             INVESTIGATION COULD NOT HAVE POSSIBLY COVERED DUAL-STENCILED
             PIPE .................................................................................................................................. 10
 IV.         COMMERCE SHOULD TREAT JULY 29, 2019 AS THE DATE OF INITIATION ... 11




                                                                           i
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                                   Filed 05/07/21             Page 1043 of 1077
                          Barcode:3962959-01 A-549-502 SCO - Scope Inquiry                       -   Line Pipe
                                                                                                        PUBLIC         DOCUMENT




                                                TABLE OF AUTHORITIES


 Cases

 Algoma Steel Corp. v. United States, 688 F. Supp. 639 (1988) ...................................................... 6

 Allegheny Ludlum Corp. v. United States, 24 CIT 858, 116 F. Supp.2d 1276 (2000) ................... 6

 Hosiden Corp. v. United States, 85 F.3d 1561 (Fed. Cir. 1996) ..................................................... 6

 Torrington Co. v. U.S., 747 F. Supp. 744 (Ct. Int'l Trade 1990) .................................................... 6

 Wheatland Tube Co. v. United States, 161 F.3d 1365 (Fed. Cir. 1998) ......................................... 9

 Other Authorities

 Circular Welded Carbon Steel Pipes and Tubes from Thailand, 83 Fed. Reg. 51,927 (Dep’t
   Commerce Oct. 15, 2018) (final results of antidumping duty admin. review; 2016-2017) ....... 4

 Merriam-Webster Dictionary .......................................................................................................... 4

 Regulations

 19 C.F.R. § 351.225(b) ................................................................................................................. 11




                                                                     ii
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21    Page 1044 of 1077
                    Barcode:3962959-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                                               PUBLIC   DOCUMENT


                                   SUMMARY OF ARGUMENT

         As demonstrated in Section I of this rebuttal brief, the U.S. Department of Commerce

 (“Commerce”) properly found in the preliminary determination of the instant scope inquiry that

 dual-stenciled pipe is covered by the scope of the antidumping duty order on circular welded

 pipe from Thailand (the “Order”). Contrary to the arguments presented by Saha Thai Steel Pipe

 (Public) Company Ltd. (“Saha Thai”) in its case brief, Commerce’s preliminary determination is

 supported by the original investigation and other proceedings conducted by Commerce and the

 U.S. International Trade Commission (the “Commission”). As established in Section II, the

 Federal Circuit’s decision in Wheatland Tube Co. v. United States does not preclude Commerce

 from finding that dual-stenciled pipe is covered by the scope of the Order. Unlike the scope at

 issue in that case, the scope of the Order in this case does not contain an explicit exclusion for

 dual-stenciled pipe. Section III demonstrates that it is irrelevant that the Commission did not

 find that the domestic line pipe injury was injured by Thai line pipe imports in its original

 investigation, because there were no Thai producers of line pipe or U.S. imports of Thai line pipe

 at that time. Finally, as shown in Section IV, Commerce should treat July 29, 2019 as the date of

 initiation for this scope inquiry, because Commerce properly initiated this scope inquiry on that

 date in a perfectly adequate notice of initiation.

 I.      COMMERCE PROPERLY FOUND THAT DUAL-STENCILED LINE PIPE IS
         SUBJECT TO THE ORDER

         Commerce correctly found in its preliminary determination in this scope inquiry that

 dual-stenciled pipe is covered by the scope of the Order.1 The scope covers all circular welded

 carbon steel pipes and tubes from Thailand with an outside diameter of 0.375 inches or more, but



 1
      See Petitioner’s Response to Commerce’s July 29, 2019 Request for Comments (Aug. 26, 2019) at 3-
      4.

                                                      1
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21     Page 1045 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry     -   Line Pipe
                                                                                 PUBLIC    DOCUMENT


 not exceeding 16 inches.2 The dual-stenciled pipe manufactured by Saha Thai in Thailand is

 circular in shape, welded, made of carbon steel, and has an outside diameter of 0.375 inches or

 more, but not exceeding 16 inches.3 Furthermore, there are no scope exclusions in the Order for

 dual-stenciled pipe.4 Thus, the plain language of the Order covers dual-stenciled pipe.

           There is no merit to Saha Thai’s argument that “the original investigation documents

 affirmatively and unequivocally demonstrate that the AD order on CWP from Thailand excludes

 all line pipe without qualification.”5 First, as discussed in Petitioner’s case brief, the plain

 language of the scope unambiguously covers the dual-stenciled pipe manufactured by Saha Thai

 and, as a result, there is no need to examine the 19 C.F.R. § 351.225(k)(1) criteria to resolve this

 scope inquiry. But even if it is necessary to examine these criteria, they all provide further

 support for including line pipe and dual-stenciled pipe in the scope of the Order.

           A.     The Original Investigation Conducted by Commerce Shows that Dual-
                  Stenciled Pipe Is Covered by the Scope

           First, the record of the initial investigation supports inclusion of dual-stenciled pipe in the

 scope of the Order. In particular, the initial petition filed in the original investigation included all

 “small diameter circular welded carbon steel pipes and tubes” from Thailand and specifically

 included any imports of line pipe.6 The petition with respect to line pipe was later withdrawn

 only because there was no known production in Thailand of line pipe at that time.7 However, as

 part of this withdrawal process, Petitioner did not actually amend the scope of the petition in any


 2
     Id.
 3
     Id.
 4
     Id.
 5
     Saha Thai Case Brief at 4.
 6
     See Petitioner’s Response to Commerce’s July 29, 2019 Request for Comments (Aug. 26, 2019) at5
     n.13.
 7
     Id.

                                                      2
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21    Page 1046 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                               PUBLIC   DOCUMENT


 way to exclude any line pipe that may later be produced in Thailand.8 Thus, it is clear that the

 plain language of the scope – as originally drafted and never amended – was always intended to

 cover both standard pipe and line pipe.

          Saha Thai is wrong when it asserts that “petitioners amended the scope of the petition

 against Thailand by taking out line pipe” (emphasis in original).9 There is absolutely no

 evidence that petitioners ever amended the scope. After the petitions were filed, Commerce

 issued a questionnaire requesting that petitioners provide “{d}ocumentation which demonstrates

 that line pipe is manufactured in Thailand” and “{d}ocumentation which supports the allegation

 that line pipe from Thailand is being sold at less than fair value.”10 In addition, the Commission

 indicated that standard pipe and line pipe would be treated as separate like products for its injury

 analysis.11 In light of these developments, Petitioners withdrew the petition with respect to line

 pipe from Thailand. It would not be possible to show dumping by Thai producers that was

 specific to line pipe as opposed to dumping of “circular welded carbon steel pipes and tubes.”

 Nor was there any point in attempting to show material injury to the domestic line pipe industry

 by reason of imports of line pipe from Thailand given that there was no production of line pipe in

 Thailand. However, Petitioners did not amend the language in the scope to exclude line

 pipe. The original language describing the covered pipe – which was intended to cover both

 standard pipe and line pipe – remained unchanged. Thus, this same language continues to cover

 both standard pipe and line pipe.




 8
      See id.
 9
      Saha Thai Case Brief at 6 (emphasis in original).
 10
      Id. at Attachment 12.
 11
      See, e.g., Saha Thai Comments (Aug. 26, 2019) at Attachment 8.

                                                      3
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 1047 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry    -   Line Pipe
                                                                                PUBLIC   DOCUMENT


          The only language in the scope that appears to have changed through Petitioner’s

 withdrawal process is the removal to the Tariff Schedules of the United States (“TSUS”) codes

 for line pipe – i.e., 640.3208 and 610.3209. Saha Thai is wrong to suggest, however, that the

 removal of the reference to these TSUS codes somehow means that “Petitioner explicitly

 excluded from the case all pipe that entered under TSUSA 610.3208 and 610.3209.”12 First of

 all, Saha Thai fails to understand what “explicit” means. According to Merriam-Webster’s

 dictionary, language is explicit when it is “fully revealed or expressed without vagueness,

 implication, or ambiguity: leaving no question as to meaning or intent.”13 Below is the scope of

 the Order, which describes the subject merchandise as:

          certain circular welded carbon steel pipes and tubes from Thailand. The subject
          merchandise has an outside diameter of 0.375 inches or more, but not exceeding 16
          inches. These products, which are commonly referred to in the industry as “standard
          pipe” or “structural tubing” are hereinafter designated as “pipes and tubes.” The
          merchandise is classifiable under the Harmonized Tariff Schedule of the United
          States (HTSUS) item numbers 7306.30.1000, 7306.30.5025, 7306.30.5032,
          7306.30.5040, 7306.30.5055, 7306.30.5085 and 7306.30.5090. Although the
          HTSUS subheadings are provided for convenience and purposes of U.S. Customs
          and Border Protection (CBP), the written description of the merchandise subject to
          the order is dispositive.14

 Nowhere does the scope state “without vagueness, implication, or ambiguity” that imports

 entering under TSUSA 610.3208 and 610.3209 are excluded from the Order. The scope simply

 does not reference these TSUS codes. And the removal of these TSUS codes from scope was not

 made through any “amendment” proposed by petitioners to explicitly exclude line pipe. The




 12
      See Saha Thai Case Brief at 9 (emphasis added).
 13
      Merriam-Webster Dictionary, definition of “explicit.”
 14
      Issues and Decision Memorandum accompanying Circular Welded Carbon Steel Pipes and Tubes
      from Thailand, 83 Fed. Reg. 51,927 (Dep’t Commerce Oct. 15, 2018) (final results of antidumping
      duty admin. review; 2016-2017) at 2-3.

                                                     4
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 1048 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                PUBLIC   DOCUMENT


 removal of the reference to these TSUS codes was apparently made by Commerce on its own to

 prevent confusion.

            Furthermore, the scope clearly states that the TSUS or HTSUS items listed in the scope

 are “provided for convenience and purposes of U.S. Customs and Border Protection (CBP)” and

 that the written description of the merchandise subject to the order is dispositive.15 Thus, the

 HTSUS subheadings under which the pipe is being imported have no bearing on whether it is

 covered by the scope of the Order.

            Finally, as Commerce explained in its preliminary determination:

            The classification rules followed by CBP, which direct importers to enter dual-
            stenciled products using the more specific TSUSA line pipe categories, rather
            than the less-specific TSUSA standard pipe categories, has no bearing on the fact
            that the dual-stenciled pipe meets the definition of the TSUSA standard pipe
            categories, and that product is certified to be used as standard pipe.16

 Saha Thai’s Venn diagram in its case brief is helpful in illustrating this point:




                                  ,.,
                             Collf-•U1111 to
                              Pl 5L5X




 The scope of the Order covers all standard pipe – without any exclusions whatsoever – meaning

 that the scope covers all merchandise shaded in blue. Dual-stenciled pipe meets the definition of

 standard pipe and is thus covered by the scope of the Order—regardless of the fact that it may


 15
      Id.
 16
      Preliminary Decision Memorandum at 7.

                                                    5
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 1049 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry       -   Line Pipe
                                                                                   PUBLIC    DOCUMENT


 also be certified to line pipe standards and regardless of the TSUSA or HTS code under which it

 is entered. There is no exclusion for imports that are shaded yellow in the diagram.

          B.      The Proceedings Conducted by the Commission Likewise Confirm that Dual-
                  Stenciled Pipe Is Covered by the Scope

          The proceedings conducted by the Commission do not help Saha Thai’s cause. First of

  all, contrary to Saha Thai’s claims, the fact that Commerce found “two distinct classes or kinds

  or products, standard pipe and line pipe,” has no relevance whatsoever to the instant scope

  inquiry regarding whether line pipe is included within the scope of the Order.17 It is well-

  established that Commerce’s scope determinations and the Commission’s like-product

  determinations are separate inquiries that can arrive at completely separate conclusions

  regarding which merchandise is in-scope and which merchandise is part of the same domestic

  like product.18 Indeed, the courts have specifically held that “{i}nconsistencies in the agencies'

  determinations are not, per se, contrary to law. Indeed, the possibility that they will reach

  inconsistent conclusions is ‘built into the law.’”19 Thus, the fact that the Commission has found

  that standard pipe and line pipe are separate like products does not preclude Commerce from

  finding that line pipe is including in the scope of the Order.




 17
      Saha Thai Case Brief at 10.
 18
      Torrington Co. v. U.S., 747 F. Supp. 744 (Ct. Int'l Trade 1990) (“It is settled law that the ITC's like
      product determination is separate and distinct from the ITA's determination of the class or kind of
      merchandise. “); Allegheny Ludlum Corp. v. United States, 24 CIT 858, 879, 116 F. Supp.2d 1276,
      1297 (2000) (“Although the ITC must accept Commerce's determination as to the scope of the
      imported merchandise found to be subsidized or sold at less than fair value, the Commission
      determines what domestic product or products is like the imported articles Commerce identified.”);
      Hosiden Corp. v. United States, 85 F.3d 1561, 1567 (Fed. Cir. 1996) ("Both the Court of International
      Trade and this court have long recognized that for injury determinations the 'class or kind' and 'like
      product' determinations required by the statute need not be consistent.").
 19
      Torrington Co. v. U.S., 747 F. Supp. 744 (Ct. Int'l Trade 1990) (citing Algoma Steel Corp. v. United
      States, 688 F. Supp. 639, 642 (1988), aff'd, 865 F.2d 240 (Fed. Cir. 1989), cert. denied, 109 S.Ct.
      3244, 106 L.Ed.2d 590 (1989)).

                                                      6
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21      Page 1050 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe
                                                                                   PUBLIC   DOCUMENT


            The same is true with respect to the Commission’s pronouncements regarding the scope

  during the sunset reviews of the orders on CWP from Brazil, India, Korea, Mexico, Taiwan,

  Thailand, and Turkey.20 As an initial matter, Commerce and not the Commission has sole

  authority for determining whether merchandise is in or out of the scope. More importantly, the

  Commission’s pronouncements regarding line pipe being excluded from the scope of the orders

  were general statements regarding the orders on CWP from seven countries and not statements

  specific to the Order on CWP from Thailand. These statements are generally true because the

  orders on CWP for the countries other than Thailand all have specific scope exclusions for line

  pipe. But the statements are not true for Thailand—which has no exclusion for line pipe.

            Despite Saha Thai’s assertions, it is absolutely false that “Petitioner testified under oath

  that line pipe and dual-stenciled pipe were not covered by the CWP from Thailand AD

  Order.”21 The supposed testimony quoted by Saha Thai is as follows:

            It is likely that Korea, and other countries if no longer subject to the restraints
            imposed by the Standard Pipe antidumping order, will switch their production
            from line pipe (whether dual stenciled or not) to standard pipe.22

  First, the language quoted by Saha Thai is not testimony but is a section of Petitioner’s Pre-

  Hearing brief in the 2000 sunset review of CWP from Brazil, India, Korea, Mexico, Taiwan,

  Thailand, and Turkey. Moreover, that section of the brief focused exclusively on how Korean

  producers of line pipe would shift from the production of line pipe to standard pipe if the order

  on CWP from Korea were to be revoked.23 This is relevant because the order on CWP from




 20
      See Saha Thai Case Brief at 11-14.
 21
      Saha Thai Case Brief at 13.
 22
      Id.
 23
      Saha Thai Comments (Aug. 26, 2019) at Attachment 7, pp. 58-59.

                                                       7
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 1051 of 1077
                        Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                  PUBLIC   DOCUMENT


  Korea has a specific exclusion for line pipe.24 If anything, the section of Petitioner’s Prehearing

  Brief that Saha Thai quotes only underscores why dual-stenciled pipe in particular should be

  covered by the order on CWP from Thailand given that the overwhelming majority of dual-

  stenciled pipe is used as standard pipe:

                 Donald Cameron and others testified that 70-80 % of dual stenciled
                 material imported from Korea as line pipe is sold for standard pipe-
                 applications. . . . Mr. Cameron also quoted the staff report in that
                 investigation stating that “Triple-stenciled, welded line pipe and standard
                 pipe were physically the same product” and “under these circumstances the
                 product’s end use is the only practical way to distinguish between welded
                 line pipe and standard pipe.” . . . Mr. Cameron further testified that
                 “{t}here is more of an incentive in Korea to be supplying dual-stencil
                 material for standard-pipe use, and that’s simply because of the dumping
                 order.”25

          In sum, the proceedings conducted by the Commission provide further support for

 including line pipe and dual-stenciled pipe.

          C.          Proceedings Involving CWP from Other Countries Show that the Scope
                      Covers Dual-Stenciled Pipe

          Commerce’s scope determinations with respect to the orders on CWP from other

 countries supports including line pipe in the scope of the Order. Saha Thai points out that the

 orders on CWP from certain other countries all had specific exclusions for line pipe and/or dual-

 stenciled pipe and that Commerce has interpreted the scopes of those orders as excluding line

 pipe.26 According to Saha Thai, this means that the Order on CWP from Thailand must also

 exclude line pipe. Here is the syllogism of Saha Thai’s argument:




 24
      See id at 22.
 25
      Id. at Attachment 7, pp. 58-59
 26
      Saha Thai Case Brief at 14-17.

                                                      8
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                  Filed 05/07/21      Page 1052 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry      -   Line Pipe
                                                                                   PUBLIC    DOCUMENT


                1. Some orders on circular welded pipe contain exclusions for line pipe.

                2. Commerce interprets these orders not to include line pipe based on the exclusions.

                3. The Order on CWP from Thailand does not contain any exclusion for line pipe.

                4. Therefore, the Order on CWP from Thailand must exclude line pipe.

 This makes no sense. A comparison of the various orders on CWP does not point to the

 conclusion that the order for CWP from Thailand excludes line pipe. To the contrary, this

 comparison shows that this Order is distinct from the orders for those nine other counties—with

 the relevant distinction being that there is no basis in the plain language of the scope to exclude

 line pipe from the Order on CWP from Thailand.

 II.         THE FEDERAL CIRCUIT’S DECISION IN WHEATLAND TUBE CO. V.
             UNITED STATES DOES NOT MANDATE A CONTRARY OUTCOME

             Commerce should reject Saha Thai’s argument that the Federal Circuit decision in

 Wheatland Tube Co. v. United States precludes Commerce from finding that dual-stenciled pipe

 is covered by the scope of this Order.27 In Wheatland, the Federal Circuit upheld Commerce’s

 determination not to conduct a minor alterations inquiry in response to an allegation that exports

 of API 5L line pipe and dual-certified pipe from Brazil, Korea, and Mexico were circumventing

 antidumping duty orders on standard pipe from these countries because the exports in question

 were being sold for use in standard pipe applications.28 However, the scope of the antidumping

 orders in that proceeding specifically stated that “{s}tandard pipe that is dual or triple

 certified/stenciled that enters the U.S. as line pipe of a kind used for oil or gas pipelines is also

 not included in this investigation.”29 It was in that context that Commerce declined to conduct a



 27
       Id. at 17-20 (citing Wheatland Tube Co. v. United States, 161 F.3d 1365 (Fed. Cir. 1998)).
 28
       Id.
 29
       Id. (emphasis added).

                                                       9
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21      Page 1053 of 1077
                        Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                  PUBLIC   DOCUMENT


 minor alterations inquiry, and that the Federal Circuit upheld the agency’s decision. The Federal

 Circuit explained that to conduct a minor alterations inquiry, “Commerce would have had to

 conclude that section 1677j(c) and section 353.29 of the regulations authorize it to interpret the

 scope of an antidumping order to cover an article that the order expressly and unambiguously

 excludes from the kind or class of article covered by it.”30

              Here, in contrast to the scope language at issue in Wheatland, the scope language of the

 Order does not expressly and unambiguously exclude line pipe. Unlike the orders governing

 circular welded pipe from Brazil, Korea, and Mexico, the scope of the Order for circular welded

 pipe from Thailand does not even mention “line pipe,” “dual-stenciled pipe,” “triple-stenciled

 pipe,” or pipe of “a kind used for oil or gas pipelines.” Thus, there is nothing in Wheatland or

 the scope of the Order that would prohibit Commerce from determining that the dual-stenciled

 pipe being shipped by Saha Thai should be covered by the Order.

 III.         THE COMMISSION’S INJURY ANALYSIS FROM THE ORIGINAL
              INVESTIGATION COULD NOT HAVE POSSIBLY COVERED DUAL-
              STENCILED PIPE

              Commerce should also reject Saha Thai’s contention that the Order cannot be interpreted

 to cover dual-stenciled pipe because the Commission never included imports of line pipe from

 Thailand in its original injury investigation.31 As discussed above, at the time of the original

 investigation, there was no production of line pipe in Thailand. There would be no point in

 attempting to show material injury to the domestic line pipe industry by reason of imports of line

 pipe from Thailand. Thus, the concerns expressed in Wheatland that the Commission may not




 30
        Id.
 31
        Saha Thai Case Brief at 20-21.

                                                      10
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                Filed 05/07/21     Page 1054 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                                PUBLIC    DOCUMENT


 have found domestic injury if it had examined line pipe imports in its original investigation are

 not at issue in this case.

 IV.       COMMERCE SHOULD TREAT JULY 29, 2019 AS THE DATE OF INITIATION

           In its final determination, Commerce should treat July 29, 2019 as the date of initiation

 for this scope inquiry. There is no merit to Saha Thai’s argument that Commerce did not

 properly initiate this scope inquiry in its July 29, 2019 notice. This argument is just a blatant

 attempt to escape payment of antidumping duties on merchandise that Saha Thai was on notice

 would be treated as covered by the scope of the Order.

           Commerce’s regulations state that if the agency determines from available information

 that an inquiry is warranted to determine whether a product is included within the scope of an

 antidumping duty order, it will initiate an inquiry, and will notify all parties on its scope service

 list of its initiation of a scope inquiry.32 The regulations further provide that a notice of a self-

 initiated scope inquiry must provide (i) a description of the product that is the subject of the

 scope inquiry; (ii) an explanation of the reasons for the decision to initiate a scope inquiry; and

 (iii) a schedule for submission of comments that normally will allow interested parties 20 days in

 which to provide comments on, and supporting factual information relating to, the inquiry, and

 10 days in which to provide any rebuttal to such comments.33

           On July 29, 2019, Commerce issued a notification to all interested parties on its scope

 service list that it was initiating an inquiry and requesting comments on whether the Order covers

 line pipe and products that are dual-stenciled as both standard pipe and line pipe.34 This

 notification complied with all of the relevant requirements set form in the agency’s regulations.


 32
       19 C.F.R. § 351.225(b).
 33
       Id. § 351.225(f).
 34
       Commerce Letter re: Scope Inquiry on Line Pipe (July 29, 2019).

                                                    11
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 1055 of 1077
                     Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe
                                                                               PUBLIC   DOCUMENT


 First, it described the merchandise at issue as being “line pipe” or “products that are dual-

 stenciled” as both standard pipe and line pipe. Second, the notification explained that the reason

 for initiating the scope inquiry involved Petitioner’s allegation that Saha Thai is circumventing

 the Order by shipping line pipe to the United States and the need to clarify whether such

 merchandise is already covered by the plain language of the Order before determining whether

 circumvention through minor alterations is taking place. Third, Commerce set a schedule for the

 submission of comments.

          Commerce should reject Saha Thai’s claim that the notice of initiation is defective

 because it is “hard to see how a Department document that does not contain any form of the

 word ‘initiate’ or ‘initiation’ can meet the requirements of “notice of initiation of a scope

 inquiry.’”35 Rather, it is hard to see how Saha Thai could not comprehend that Commerce was

 initiating a scope inquiry simply because the notification did not use the magic words “initiate”

 or “initiation.” But in any event, the magic words “Initiation of Scope Inquiry” were used in the

 title of the notification itself—as Saha Thai is undoubtedly aware as it submitted a screen capture

 of the document’s title as it appears on ACCESS.36

          There is likewise no merit to Saha Thai’s claim that the description of the merchandise at

 issue is legally insufficient. The term “line pipe” is commonly understood in the pipe and tube

 industry. As a reflection of this fact, all of the other antidumping orders on circular welded pipe

 (“CWP”) reference “line pipe” as an excluded production without providing any additional

 description.37 Furthermore, as Saha Thai itself points out, there have been numerous Commerce




 35
      Saha Thai Comments (Aug. 26, 2019) at 6.
 36
      Id. at Attachment 1.
 37
      Id. at 23.

                                                  12
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
       Case 1:20-cv-00133-SAV Document 40                 Filed 05/07/21     Page 1056 of 1077
                      Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -      PUBLIC
                                                                             Line Pipe   DOCUMENT


 and Commission proceedings that describe in great detail the physical characteristics and

 specifications of line pipe and dual-stenciled pipe. Indeed, Saha Thai quotes extensively from

 these proceedings.38 When viewed in the context of Commerce’s prior proceedings as well as

 the anti-circumvention proceeding involving line pipe, Commerce’s description of the

 merchandise at issue is more than sufficient.

          Saha Thai’s contention that “the July 29th letter provides no reasons why the Secretary is

 initiating a scope inquiry” simply ignores the reasons that were provided in the letter.39 This

 contention is baseless and should be rejected.

          In sum, Commerce’s notice that it was initiating a scope inquiry complied with all of the

 regulatory requirements and is not deficient in any way that would prevent Commerce from

 treating July 29, 2019 as the date of initiation.




                                                 Respectfully Submitted,


                                                 _____________________________
                                                 Roger B. Schagrin
                                                 Luke A. Meisner
                                                 Michael Panfeld, Consultant
                                                 SCHAGRIN ASSOCIATES
                                                 Counsel to Wheatland Tube




 38
      Id. at 17-20.
 39
      Id. at 7.

                                                     13
Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40              Filed 05/07/21     Page 1057 of 1077
                  Barcode:3962959-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe




                          CERTIFICATE OF SERVICE
                         Welded Carbon Steel Pipe & Tube from Thailand
                                           A-549-502
                                  Anti-Circumvention Inquiry
                                   Scope Inquiry – Line Pipe

            I, Brittney Allen, hereby certify that copies of the attached PUBLIC
    DOCUMENT were served today, April 9, 2020, via electronic delivery upon the
    following parties:

    Robert George Gosselink, Esq.
    Trade Pacific PLLC
    660 Pennsylvania Avenue, SE
    Suite 401
    Washington, DC 20002

    Daniel L. Porter, Esq.
    Curtis, Mallet-Prevost, Colt & Mosle
    LLP
    1717 Pennsylvania Avenue, NW
    Washington, DC 20006

    Alan H. Price, Esq.
    Wiley Rein LLP
    1776 K Street, NW
    Washington, DC 20006




     /s/ Brittney Allen
    ___________________________
    Brittney Allen, Paralegal
    SCHAGRIN ASSOCIATES




Filed By: rschagrin@schagrinassociates.com, Filed Date: 4/9/20 11:46 AM, Submission Status: Approved
 Case 1:20-cv-00133-SAV Document 40    Filed 05/07/21   Page 1058 of 1077




                              Tab 14

MEMO FROM USDOC TO DAS FOR OPERATIONS PERTAINING TO INTERESTED
        PARTIES FINAL SCOPE RULING (June 30, 2020) (P.R. 76)
      Case 1:20-cv-00133-SAV Document 40                        Filed 05/07/21         Page 1059 of 1077
                     Barcode:3993265-01 A-549-502 SCO - Scope Inquiry             -   Line Pipe



                                                                                                       A-549-502
                                                                                                   Scope Inquiry
                                                                                                Public Document
                                                                                                 E&C/OVII: LA

June 30, 2020

MEMORANDUM TO:                      James Maeder
                                    Deputy Assistant Secretary
                                     for Antidumping and Countervailing Duty Operations

THROUGH:                            Melissa G. Skinner
                                    Senior Director, Office VII
                                    Antidumping and Countervailing Duty Operations

FROM:                               Leo Ayala
                                    International Trade Compliance Analyst, Office VII
                                    Antidumping and Countervailing Duty Operations

RE:                                 Antidumping Duty Order on Circular Welded Carbon Steel Pipes
                                    and Tubes from Thailand: Final Scope Ruling on Line Pipe and
                                    Dual-Stenciled Standard and Line Pipe


SUMMARY

Based on the analysis below, we recommend that the Department of Commerce (Commerce)
find that line pipe is not within the scope of the antidumping (AD) duty order (Order) on circular
welded pipes and tubes (CWP) from Thailand.1 We also recommend that products which are
dual-stenciled2 as standard pipe and line pipe are within the scope of the Order. We recommend
that you approve the positions described in the “Final Scope Ruling” section of this
memorandum. Below is a list of the issues in this scope ruling for which we received comments
from interested parties:

Comment 1: Consideration of the (k)(1) sources
Comment 2: Line pipe and dual-stenciled standard and line pipe
Comment 3: Date of initiation




1
  See Antidumping Duty Order; Circular Welded Carbon Steel Pipes and Tubes from Thailand, 51 FR 8341
(March 11, 1986) (Order).
2
  Standard pipe and line pipe often require physical and mechanical characteristics that overlap. Specifically, a pipe
may be dual-stenciled, i.e., certified that the product complies with two different industry specifications, such as
ASTM A53 and API 5L, which are applicable for standard pipe and line pipe, respectively.



           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21       Page 1060 of 1077
                    Barcode:3993265-01 A-549-502 SCO - Scope Inquiry         -   Line Pipe



BACKGROUND

On February 24, 2020, Commerce issued a Preliminary Scope Ruling.3 In the Preliminary Scope
Ruling, Commerce found, pursuant to 19 CFR 351.225(k)(1), that line pipe is not covered by the
scope of the Order, but that products which are dual-stenciled as standard pipe and line pipe are
within the scope of the Order.4 On March 23, 2020 and March 30, 2020, Commerce received
case briefs from Wheatland Tube Company (Wheatland) and Saha Thai Steel Pipe (Public)
Company, Ltd. (Saha Thai), respectively.5 On April 9, 2020, Commerce received scope rebuttal
briefs from Wheatland and Saha Thai.6

SCOPE OF THE ORDER

The products covered by the order are certain circular welded carbon steel pipes and tubes from
Thailand. The subject merchandise has an outside diameter of 0.375 inches or more, but not
exceeding 16 inches, of any wall thickness. These products, which are commonly referred to in
the industry as “standard pipe” or “structural tubing” are hereinafter designated as “pipes and
tubes.” The merchandise is classifiable under the Harmonized Tariff Schedule of the United
States (HTSUS) item numbers 7306.30.1000, 7306.30.5025, 7306.30.5032, 7306.30.5040,
7306.30.5055, 7306.30.5085 and 7306.30.5090. Although the HTSUS subheadings are provided
for convenience and purposes of U.S. Customs and Border Protection (CBP), the written
description of the merchandise subject to the order is dispositive.

DESCRIPTION OF MERCHANDISE SUBJECT TO THIS SCOPE INQUIRY

The scope of this Order covers “pipes and tubes,” commonly referred to as “standard pipe” and
“structural tubing,” limited by the dimensional requirements stated in the scope of the Order.
The Petition describes “standard pipe” as:7

        {A} general-purpose commodity used in such applications as plumbing pipe, sprinkler
        systems and fence posts and is commonly referred to in the industry as a standard pipe. It
        may be supplied with an oil coating (black pipe) or may be galvanized, and is sold in


3
  See Memorandum, “Antidumping Duty Order on Circular Welded Carbon Steel Pipes and Tubes from Thailand:
Preliminary Scope Ruling on Line Pipe and Dual-Stenciled Standard and Line Pipe,” dated February 24, 2020
(Preliminary Scope Ruling).
4
  Id.
5
  See Wheatland’s Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Case Brief,” dated March
23, 2020 (Wheatland’s Case Brief); see also Saha Thai’s Letter, “Saha Thai’s Scope Inquiry Case Brief Circular
Welded Carbon Steel Pipe and Tubes from Thailand,” dated March, 30, 2020 (Saha Thai’s Case Brief).
6
  See Wheatland’s Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Rebuttal Brief,” dated
April 9, 2020 (Wheatland’s Rebuttal); see also Saha Thai’s Letter, “Saha Thai’s Scope Inquiry Rebuttal Brief
Circular Welded Carbon Steel Pipe and Tubes from Thailand,” dated April 9, 2020 (Saha Thai’s Rebuttal).
7
  See Wheatland’s Letter, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Response to July 29,
2019 Request for Comments,” dated August 26, 2019 (Wheatland’s August 26 Comments) at Exhibit 3: Petitioners’
Letter, “Petition for the Imposition of Antidumping Duties: Certain Welded Carbon Steel Pipe and Tube Products
from Thailand,” dated February 28, 1984 (Petition), at 6-7, filed on behalf of the Committee on Pipe and Tube
Imports, its sub-committees and constituent members (petitioners).



                                                      2
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                        Filed 05/07/21        Page 1061 of 1077
                     Barcode:3993265-01 A-549-502 SCO - Scope Inquiry           -   Line Pipe



        plain ends, threaded, threaded and coupled, or beveled for welding form. (These
        products are generally produced to ASTM specifications A-120, A-53, or A-135.)8

Further, the International Trade Commission (ITC), in its final injury determination,9 defined the
merchandise subject to its injury investigation for pipes and tubes from Thailand:

        The imported pipe and tube products that are the subject of these investigations are
        circular welded carbon steel pipes and tubes over 0.375 inch but not over 16 inches in
        outside diameter, which are known in the industry as standard pipes and tubes. Standard
        pipes and tubes are intended for the low-pressure conveyance of water, steam, natural
        gas, air, and other liquids and gases in plumbing and heating systems, air-conditioning
        units, automatic sprinkler systems, and other related uses. They may also be used for
        light load-bearing or mechanical applications, such as for fence tubing. These steel pipes
        and tubes may carry fluids at elevated temperatures and pressures but may not be
        subjected to the application of external heat. They are most commonly produced to
        ASTM specifications A-120, A-53, and A-135.10

This scope inquiry covers “line pipe” with outside diameters of 0.375 inch or more, but not
exceeding 16 inches, produced in Thailand.11 “Line pipe,” as described in the Petition, “is
produced to API specifications for line pipe, API-5L or API{-}5X.”12 The ITC stated that
“{l}ine pipes and tubes are used for the transportation of gas, oil, or water, generally in pipeline
or utility distribution systems. They are most commonly produced to API specification 5L.”13

Further, pipe may be dual-stenciled as both “standard pipe” and “line pipe,” i.e., identified to
indicate compliance with two different industry specifications, as conforming to industry
standards for both standard pipe and line pipe, such as ASTM A53 and API 5L.




8
  See Wheatland’s August 26 Comments at Exhibit 3: Petition at 12.
9
  See Saha Thai’s Letter, “Saha Thai’s Comments on ‘Line Pipe’ Scope Inquiry Circular Welded Carbon Steel Pipe
and Tubes from Thailand,” dated August 26, 2019 (Saha Thai’s August 26 Comments) at Attachment 5: “Certain
Welded Carbon Steel Pipes and Tubes from Turkey and Thailand: Determinations of the Commission In
Investigation No. 701-TA-253 (Final) Under the Tariff Act of 1930, Together With the Information Obtained in the
Investigation; and Determination of the Commission In Investigation No. 731-TA-252 (Final) Under the Tariff Act
of 1930, Together With the Information Obtained In the Investigation, USITC Publication 1810 (February 1986)
(ITC Final Injury Determination).
10
   See ITC Final Injury Determination at I-1 to I-2.
11
   See Memorandum, “Antidumping Duty Order on Circular Welded Carbon Steel Pipes and Tubes from Thailand:
Self Initiation of Scope Inquiry on Line Pipe and Dual-Stenciled Standard Line Pipe,” dated November 22, 2019 at 4
(Scope Inquiry Initiation).
12
   See Petition at 12. Line pipe was included in the Petition, however, because record information demonstrated that
no line pipe was produced in Thailand at that time, the petitioners withdrew their request for the imposition of
antidumping duties on line pipe from Thailand. See Saha Thai’s August 26 Comments at Attachment 14:
Petitioners’ Letter, “Certain Welded Carbon Steel Circular Pipe and Tube Products from Thailand and Venezuela:
Partial Withdrawal of Petition,” dated March 14, 1985.
13
   See ITC Final Injury Determination at II-1.



                                                         3
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21          Page 1062 of 1077
                      Barcode:3993265-01 A-549-502 SCO - Scope Inquiry              -   Line Pipe



The following diagram from Saha Thai is helpful to conceptually illustrate the overlap between
the industrial standards which result in a dual-stenciled product.14




FINAL SCOPE RULING

Legal Framework

In determining if merchandise is covered by the scope of an AD and/or countervailing duty
order, Commerce will first examine the plain language of the underlying order to determine if it
is dispositive of the matter.15 Pursuant to its regulations, Commerce may also examine other
information, including the description of the merchandise contained in the petition, the
descriptions of the merchandise in the initial investigation, and prior scope determinations made
for the same product.16 If Commerce determines that these sources are sufficient to decide the
matter, it will issue a final scope ruling as to whether the merchandise is covered by the Order.17

Conversely, where the descriptions of the merchandise in the sources described in 19 CFR
351.225(k)(1) are not dispositive, Commerce will consider the five additional factors set forth at
19 CFR 351.225(k)(2).18 These factors are: (i) the physical characteristics of the merchandise;
(ii) the expectations of the ultimate purchasers; (iii) the ultimate use of the product; (iv) the
channels of trade in which the product is sold; and (v) the manner in which the product is
advertised and displayed.19 The determination as to which analytical framework is most
appropriate in any given scope proceeding is made on a case-by-case basis after consideration of
all evidence before Commerce.

14
   See Saha Thai’s Case Brief at 5.
15
   See Tak Fat Trading Co. v. United States, 396 F. 3d 1378, 1383 (Fed. Cir. 2005) (“a predicate for the interpretive
process is language in the order that is subject to interpretation,”) (quoting Duferco Steel, Inc. v. United States, 296
F. 3d 1087, 1097 (Fed. Cir. 2002)).
16
   See 19 CFR 351.225(k)(1).
17
   See 19 CFR 351.225(d).
18
   Four of the regulatory factors originate from a Court of International Trade holding - Diversified Products Corp.
v. United States, 572 F. Supp. 883 (CIT 1983) (Diversified Products).
19
   See 19 CFR 351.225(k)(2).


                                                           4
            Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21         Page 1063 of 1077
                     Barcode:3993265-01 A-549-502 SCO - Scope Inquiry              -   Line Pipe




Analysis of Comments

Comment 1: Consideration of the 19 CFR 351.225 (k)(1) sources.

Wheatland’s Case Brief:

     •   Commerce’s preliminary determination erroneously found that regular line pipe is outside
         the scope of the Order. Commerce should find that the plain language of the Order
         covers both regular line pipe and dual-stenciled pipe.20
     •   There is no requirement that Commerce look beyond the plain language of the scope, to
         the sources listed under 19 CFR 351.225(k)(1), such as the description of merchandise
         contained in the Petition, the investigation, and other proceedings conducted by
         Commerce and the ITC because there is no ambiguity in the scope language that needs
         clarification.21
     •   Additionally, the Court of Appeals for the Federal Circuit (CAFC) found that, where
         there is no ambiguity in the language of the scope, there is no need to examine the other
         factors set forth in 19 CFR 351.225(k)(1).22

Saha Thai’s Rebuttal:
   • Commerce is required to consider the sources under 19 CFR 351.225(k)(1) to determine
      whether the plain language of the scope of the Order is ambiguous.
   • The scope language does not unambiguously establish that line pipe and dual-stenciled
      standard and line pipe is covered by the scope of the Order. Therefore, the (k)(1) sources
      are relevant to Commerce’s analysis.23
   • In accordance with 19 CFR 351.225(k), Commerce “will take into account” the (k)(1)
      sources in conducting a scope determination.24
   • Even if Wheatland were correct that Commerce “must first determine that the plain
      language of the scope does not ambiguously cover the product at issue before analyzing
      the (k)(1) {sources}, such a requirement is met in this case.”25
   • Further, Wheatland’s request that Commerce conduct a “minor alteration” circumvention
      inquiry clearly indicates that the scope of the Order is ambiguous.




20
   See Wheatland’s Case Brief at 1.
21
   Id.
22
   Id. at 4 (citing Meridian Prods., LLC v. United States, 851 F.3d 1375, 1381 (Fed. Cir. 2017) (“If the scope is
unambiguous, it governs.”) (citations omitted); see also Mid Continent Nail Corp. v. United States, 725 F.3d
1295, 1302 (Fed. Cir. 2013) (explaining that the inquiry begins with “the language of the final order”
and turns to other sources only if the scope itself “is ambiguous”).
23
   See Saha Thai’s Rebuttal at 2-6.
24
   Id. at 2-3 (citing TMB 440AE, Inc. v. United States, Ct. No. 18-00095, Slip Op. 19-109, 399 F. Supp. 3d 1314
(CIT 2019) (citing Meridian Prods., LLC v. United States, 851 F.3d 1375, 1383 (Fed. Cir. 2017) noting that the
court “must first assess whether the plain language of the Orders’ scope, in light of the disputed {(k)(1) sources}, is
unambiguous”).
25
   Id. at 3.



                                                           5
            Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                       Filed 05/07/21        Page 1064 of 1077
                    Barcode:3993265-01 A-549-502 SCO - Scope Inquiry           -   Line Pipe



Commerce Position: We continue to reject Wheatland’s argument that Commerce need not
consider the (k)(1) sources in making our scope determination because the plain language of the
scope is definitive in finding that line pipe and dual-stenciled pipe are covered by the scope of
the Order. Importantly, the Court of International Trade (CIT) has stated that “when a
respondent cites (k)(1) sources as supporting a product’s exclusion from the scope of an order,
the court cannot consider the language of a scope order in isolation, but must consider those
sources.”26 The CIT has also stated that regardless of “{w}hether the order is ambiguous or not,
Commerce’s regulations are unambiguous– it ‘will take into account’ the (k)(1) criteria in
conducting a scope determination. No case has invalidated this regulatory requirement.”27

In this scope inquiry, Saha Thai has challenged the inclusion of line pipe and dual-stenciled
standard and line pipe in the scope of the Order, based on the information in the (k)(1) sources,
which Saha Thai has placed on the record of this inquiry, such that it would be inconsistent with
Commerce’s statutory obligations to ignore these sources. In particular, Saha Thai placed
information on the record showing that, in the original investigation, the petitioners filed an
amended petition removing line pipe from the scope of the Petition.28 The omission of “line
pipe” from the scope of the investigation was memorialized in Commerce’s initiation of the less-
than-fair-value investigation for Thailand.29 Additionally, Saha Thai submitted information
documenting the ITC’s preliminary and final injury determinations, which explicitly state that its
injury investigation of steel pipe from Thailand did not include line pipe.30 Significantly, in
accordance with section 731 of the Act (Supp. V 1981), the ITC must find that an industry in the
United States is “materially injured, or threatened with material injury” prior to the imposition of
antidumping duties. This requirement has been affirmed by the CAFC in Wheatland Tube,
where it stated that “{a}llowing Commerce to include downstream products {in the scope}
would “frustrate the purpose of the antidumping laws because it would allow Commerce to
assess antidumping duties on products intentionally omitted from the ITC's injury
investigation.”31 Based on this statutory requirement, among others,32 Commerce would be
acting inconsistently with our statutory and regulatory obligations33 if we ignored the (k)(1)
sources placed on the record by Saha Thai in rendering our scope determination.

We also disagree with Wheatland that Commerce has been directed by the CAFC to ignore
record evidence that speaks directly to an issue in a scope inquiry. In Fedmet, the CAFC held
that because the plain language of the scope is “paramount,” in “reviewing the plain language of
a duty order, “Commerce must consider the descriptions of the merchandise contained in the
petition, the initial investigation, and the determinations of the Secretary (including prior

26
   See TMB 440AE, Inc. v. United States, 399 F. Supp. 3d 1314, 1320 (CIT 2019).
27
   Id. (emphasis in original).
28
   See Saha Thai’s August 26 Comments at 10-12; see also Attachment 14 (citing the Petition).
29
   See Saha Thai’s December 20 Comments at 5; see also Saha Thai’s August 26 Comments at 11 and Attachment
11.
30
   See Saha Thai’s December 12 Comments at 10-11; see also Saha Thai’s August 26 Comments at 16-17 and
Attachment 8.
31
   See Wheatland Tube Co. v. United States, 161 F.3d 1365, 1371 (Fed. Cir. 1998).
32
   See, e.g., section 516A(b)(1)(B)(i) of the Act (“The court shall hold unlawful any determination, finding, or
conclusion . . . unsupported by substantial evidence on the record.”)
33
   Id.



                                                        6
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21       Page 1065 of 1077
                    Barcode:3993265-01 A-549-502 SCO - Scope Inquiry          -   Line Pipe



determinations) and the Commission.”34 In other words, under the CAFC’s holding in Fedmet,
Commerce cannot elect not to review the (k)(1) sources of information, but must always consider
those sources in analyzing the plain language of the scope of an order to determine if the
language is unambiguous. Likewise, in its 2015 Shenyang Yuanda holding, after affirming
Commerce’s determination that Yuanda’s merchandise was “within the plain language of the
Orders,” the CAFC stated:

        The regulations require Commerce, when determining the scope of an order, to
        engage in a two-step process. First, Commerce must consider the scope language
        contained in the order itself {and then} the descriptions contained in the petition,
        and how the scope was defined in the investigation and in the determinations
        issued by Commerce and the ITC.35 The petition and preliminary determinations
        of Commerce and the ITC involved in the underlying duty investigations “may
        provide valuable guidance as to the interpretation of the final order.”36

We recognize that the CAFC has, at times, suggested that the (k)(1) sources might be of less
importance if the scope language does not appear to be ambiguous, and we agree with that
interpretation of the statute and regulations when there is little to no (k)(1) sources on the record
of a proceeding or the sources on the record do not actually address the language at issue. But,
when (k)(1) sources have been placed on the record, such as in this inquiry, which directly
address the language at issue, the CAFC has never directed Commerce to ignore such evidence
in making its determination. In fact, such direction would contradict the statutory requirement
that we consider the substantial evidence on the record. Instead, in Shenyang Yuanda, the CAFC
has affirmed Commerce’s two-step process of considering such arguments – first to review the
plain language of the scope, and then to examine the (k)(1) sources that were placed on the
record and address the language, as a matter of course, to see if those sources add any additional
context.37 The key, for purposes of our analysis in this scope inquiry, is that Commerce’s
interpretation of the scope was considered in conjunction with the additional regulatory sources,
such as the initial investigation record, and not instead of those sources.38

Therefore, in accordance with our regulations and judicial precedent, we have considered the
(k)(1) sources in making our final scope determination.

Comment 2: Line pipe and dual-stenciled standard and line pipe.

Wheatland’s Case Brief:
  • There is neither an exclusion referencing “line pipe specifications” in the Order nor an
      ambiguity in the other terms used to describe the subject merchandise, such as “circular,”
      “welded,” or “diameter.”39
34
   See Fedmet Resources Corp. v. United States, 755 F.3d 912, 918 (Fed Cir 2014).
35
   See Duferco Steel, 296 F.3d at 1097; see also 19 CFR 351.225(k)(1).
36
   See Shenyang Yuanda Aluminum Industry Engineering Co., Ltd. v. United States, 776 F.3d 1351, 1354 (Fed. Cir.
2015).
37
   Id.
38
   Id.
39
   See Wheatland’s Case Brief at 5



                                                       7
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21       Page 1066 of 1077
                    Barcode:3993265-01 A-549-502 SCO - Scope Inquiry          -   Line Pipe




     •   Commerce’s preliminary scope ruling ignores the fact that the original language of the
         scope was never amended through the petition withdrawal process. The petitioners
         withdrew the Petition with respect to line pipe from Thailand because it would not be
         possible to show dumping by Thai producers that was specific to line pipe as opposed to
         dumping of circular welded carbon steel pipes and tubes.40 “Because there was no
         production of line pipe in Thailand during the course of the ITC’s original investigation,
         there are no concerns as to whether the ITC included line pipe or dual-stenciled standard
         and line pipe in its injury analysis.”41

Saha Thai’s Case Brief:
   • The investigation documents demonstrate that all line pipe products are excluded from
      the scope of the Order. Since the investigation, Saha Thai asserts that Commerce has
      consistently considered dual-stenciled pipe to be the same as line pipe. Therefore, if all
      line pipe was excluded from the scope, then dual-stenciled standard and line pipe is also
      excluded from the Order.42
   • On March 14, 1985, the petitioners modified the Petition and withdrew their request for
      AD duties on line pipe from Thailand.43 In its withdrawal of line pipe from the Petition,
      the petitioners place no qualifications on the line pipe to be excluded from its request for
      AD duties, such that all line pipe is was excluded from the Petition.44
   • Further, the petitioners identified the excluded line pipe products with numbers 610.3208
      and 610.3209 of the Tariff Schedules of the United States, Annotated (TSUSA).45 Saha
      Thai asserts that both dual-stenciled standard and line pipe as well as “mono-stenciled”
      line pipe “could only be categorized as “line pipe” under TSUSA 610.3208 and
      610.3209.”46 Thus, as a result of the petitioners’ exclusion of products classified under
      TSUSA 610.3208 and 610.3209 from the scope of the Petition, all line pipe products,
      including dual-stenciled standard and line products are excluded from the scope of the
      Order.
   • Saha Thai asserts that the ITC has consistently considered dual-stenciled standard and
      line pipe as line pipe for injury purposes, especially at the time of the investigation.47
   • The ITC noted in its preliminary ruling that the Petition regarding imports of line pipe
      from Thailand had been withdrawn.48
   • Saha Thai further asserts that “the ITC determined that subject standard pipe were
      imported entirely under TSUSA 610.3231, 610.3234, 610.3241, 610.3242, 610.3243,

40
   Id. at 6.
41
   See Wheatland’s Case Brief at 7.
42
   See Saha Thai’s Case Brief at 1.
43
   See Saha Thai’s Case Brief at 6-7.
44
   Id. at 7.
45
   Id.
46
   Id. at 8.
47
   Id. at 5.
48
   Id. at 10 (citing Certain Welded Carbon Steel Pipes and Tubes from Thailand and Venezuela: Determination of
the Commission In Investigation No. 701-TA-242 (Preliminary) Under the Tariff Act of 1930, Together With the
Information Obtained In the Investigation; and Determinations of the Commission In Investigation Nos. 731-TA-
252 and 253 (Preliminary) Under the Tariff Act of 1930, Together With the Information Obtained In the
Investigations, USITC Publication 1680 (April 1985) (ITC Preliminary Injury Determination) at 3; and the ITC
Final Injury Determination).



                                                       8
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                    Filed 05/07/21        Page 1067 of 1077
                     Barcode:3993265-01 A-549-502 SCO - Scope Inquiry           -   Line Pipe



          610.3252, 610.3254, 610.3256, 610.3258 and 610.4925; while imports under TSUSA
          610.3208 and 610.3209 were of entirely of line pipe, which was not subject to the
          Thailand investigation.”49
     •    In its fourth sunset review of the Order,50 the ITC stated that “since these standards often
          require engineering characteristics that overlap with other specifications, a pipe may be
          dual stenciled, i.e., stamped to indicate compliance with two different specifications, such
          as ASTM A53 and API 5L. Dual-stenciled pipe, which enters as line pipe under a
          different subheading of the Harmonized Tariff Schedule of the United States (“HTS”) for
          U.S. customs purposes, is not within the scope of the orders.”51
     •    Furthermore, in the fourth sunset review of the Order, the ITC says that “standard pipe of
          non-alloy steel is the primary product within the scope of these reviews. Standard pipe is
          intended for the low pressure conveyance of water, steam, natural gas, air, and other
          liquids and gases in plumbing and heating systems, air conditioning units, automatic
          sprinkler systems, and other related uses. Standard pipe may carry liquids at elevated
          temperatures but may not be subject to the application of external heat. It is made
          primarily to ASTM A53, A135, and A795 specifications, but can also be made to other
          specifications, such as British Standard (BS) 1387. Since these standards often specify
          required engineering characteristics that overlap, a pipe also can be dual stenciled,
          meaning that the pipe is stamped with monograms signifying compliance with two
          different specifications, such as ASTM A53 and API 5L; however, such dual-stenciled
          pipe is not within the scope of the subject orders.”52
     •    Further, in its third sunset review of the Order,53 the ITC stated that “dual-stenciled pipe,
          which for U.S. customs purposes enters as line pipe under a different tariff subheading, is
          not within the scope of the orders.”54
     •    Saha Thai rejects Commerce’s determination in the Preliminary Scope Ruling that these
          statements in the ITC Fourth Sunset Final and the ITC Third Sunset Final “{are} not
          definitive, given the variations in the scope language of the CWP orders covered by the
          {ITC Fourth Sunset Final}.” Saha Thai asserts that the ITC’s explicit exclusion of dual-
          stenciled products is “without limitation to any particular country.”55 Saha Thai
          rationalizes that whether the scope of a given order explicitly excludes a product is
          immaterial, that an order “can specifically exclude a product without containing an
          enumerated exclusion language in the scope.”56 “Indeed, {Commerce} itself correctly
          finds in the preliminary determination that the {Order} excludes line pipe



49
   Id. at 10 (citations omitted, emphasis in the original).
50
   See Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey
Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536 (Fourth Review), USITC
Publication 4754 (January 2018) (ITC Fourth Sunset Final).
51
   Saha Thai’s Case Brief at 11 (quoting ITC Fourth Sunset Final at 6-7).
52
   Id. at 12 (quoting ITC Fourth Sunset Final at I-16).
53
   See Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey
Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534 and 536 (Third Review), USITC
Publication 4333 (June 2012) (ITC Third Sunset Final).
54
   See Saha Thai’s Case Brief at 12-13 (quoting ITC Third Sunset Final at 8).
55
   Id. at 13 (emphasis in the original).
56
   Id. at 14 (referencing Fedmet Resources Corp. v. United States, 755 F.3d 912, 919 (Fed. Cir. 2014) (Fedmet)).



                                                         9
            Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                   Filed 05/07/21       Page 1068 of 1077
                    Barcode:3993265-01 A-549-502 SCO - Scope Inquiry           -   Line Pipe



          notwithstanding that there is no enumerated exclusion language of line pipe in the scope
          language.”57
     •    Saha Thai asserts that the “{petitioners} testified under oath that line pipe and dual-
          stenciled pipe were not covered by the CWP from Thailand AD Order.”58 In citing 19
          CFR 351.225(k)(1), Saha Thai asserts that “there is a well-developed history of
          {Commerce} investigations of CWP standard pipes from different countries.”
     •    Commerce’s past scope definitions in other standard pipe AD proceedings confirm that
          dual-stenciled pipe is excluded from the Order. Moreover, the petitioners’ intentions
          with respect to multi-stenciled pipe have changed over time.59
     •    In the earliest Petitions concerning CWP, including India, Taiwan, Thailand and Turkey,
          there was no explicit mention of line pipe or dual-stenciled standard and line pipe in the
          Petition or the resulting AD duty orders.60
     •    The scopes of the petitions for the 1991 Brazil, Korea, Mexico and Venezuela CWP
          investigations did not contain enumerated line pipe or dual-stenciled pipe language. In
          the case of the Brazil, Korea, Mexico and Venezuela CWP investigations, the petitioners
          stated that “{t}he scope, as defined by the petition, {Commerce} and the Commission,
          clearly excludes both imports of line pipe entering the United States in Harmonized
          Tariff System of the United States (HS) category 7306.10 and oil country tubular goods
          entering the United States in HS category 7306.20.” Thus, at the time of the 1985 and
          1991 pipe investigations, the petitioners did not seek to include multi-stenciled pipe as
          subject merchandise. 61
     •    The petitioners did not file a petition with scope language that enumerated multi-stenciled
          pipe was included until the 2007 China pipe investigation and the 2015 Oman, Pakistan
          and United Arab Emirates investigations.62
     •    Commerce may not expand the scope to include dual-stencil standard and line pipe
          because the ITC did not include dual-stenciled standard and line pipe in its injury
          analysis. This legal prohibition has been affirmed by both the CIT and the CAFC in
          litigation addressing CWP AD orders.63

Wheatland’s Rebuttal:
  • Commerce correctly found in its Preliminary Scope Ruling that dual-stenciled is covered
      by the scope of the Order. The plain language of the Order covers dual-stenciled
      standard and line pipe.64
  • The CAFC’s decision in Wheatland Tube does not preclude Commerce from finding that
      dual-stenciled pipe is covered by the scope of the Order. Unlike the scope at issue in

57
   Id.
58
   Id. at 13 (emphasis in the original) (citing Saha Thai’s August 26, 2019 Comments at Attachment 7: Saha Thai’s
Letter, “Saha Thai’s Comments on ‘Line Pipe’ Scope Inquiry Circular Welded Carbon Steel Pipe and Tubes from
Thailand,” dated August 26, 2019 at 58-59).
59
   See Saha Thai’s Case Brief at 14.
60
   Id. at 16.
61
   See Saha Thai’s Case Brief at 16-20.
62
   Id.
63
   Id. at 19, 20, 22, 24 (citing Wheatland Tube Co. v. United States, 161 F. 3d 1365 (Fed. Cir. 1998); Wheatland
Tube Co. v. United States, 973 F. Supp. 149 (CIT 1997)).
64
   See Wheatland’s Rebuttal at 2.



                                                       10
            Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
         Case 1:20-cv-00133-SAV Document 40                     Filed 05/07/21   Page 1069 of 1077
                     Barcode:3993265-01 A-549-502 SCO - Scope Inquiry        -   Line Pipe



          Wheatland Tube, the scope of the Order on CWP from Thailand does not contain an
          explicit exclusion for dual-stenciled pipe.65
     •    More importantly, the ITC’s pronouncements regarding dual-stenciled line pipe being
          excluded from the scope of the orders were general statements regarding the orders on
          CWP from seven countries and not statements specific to the order on CWP from
          Thailand.
     •    These statements are generally true because the orders on CWP for countries other than
          Thailand have specific scope exclusions for line pipe.66
     •    Saha Thai’s claim that “Wheatland testified under oath that line pipe and dual-stenciled
          pipe were not covered by the CWP from Thailand AD Order” is not accurate. The
          language quoted by Saha Thai is not testimony but a section of Wheatland’s Pre- Hearing
          brief in the 2000 sunset review of CWP from Brazil, India, Korea, Mexico, Taiwan,
          Thailand, and Turkey. That section of the brief focused exclusively on Korean producers
          of line pipe. This is relevant because the order on CWP from Korea has a specific
          exclusion for line pipe.67
     •    The scope language of the Order does not expressly and unambiguously exclude line
          pipe. Unlike the orders governing CWP from Brazil, Korea, and Mexico, the scope of
          the Order at issue does not mention “line pipe,” “dual-stenciled pipe,” “triple-stenciled
          pipe,” or pipe of “a kind used for oil or gas pipelines.”68
     •    The record of the investigation of CWP from Thailand shows that dual-stenciled pipe is
          covered by the scope of the Order. The petition with respect to line pipe was later
          withdrawn only because there was no known production in Thailand of line pipe at that
          time.69
     •    In the investigation, Wheatland did not amend the scope language in the petition in any
          way to exclude any line pipe that might later be produced in Thailand.70
     •    The only language in the scope that appears to have changed through Wheatland’s
          withdrawal process is the removal of the Tariff Schedules of the United States (TSUS)
          codes for line pipe – i.e., 640.3208 and 610.3209, which appears to have been done by
          Commerce.71
     •    Commerce should reject Saha Thai’s contention that the scope of the Order cannot be
          interpreted to cover dual-stenciled pipe because the ITC never included imports of line
          pipe from Thailand in its original injury investigation.72
     •    Because at the time of the investigation there was no production of line pipe in Thailand,
          there would be no point in attempting to show material injury to the domestic line pipe
          industry by reason of imports of line pipe from Thailand.73



65
   Id. at 10-11.
66
   Id. at 7 (citing Saha Thai’s August 26 Comments at 20-22).
67
   See Wheatland’s Rebuttal at 7.
68
   Id. at 10.
69
   Id. at 2.
70
   Id. at 3.
71
   Id. at 4.
72
   Id. at 10.
73
   Id.



                                                        11
            Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21       Page 1070 of 1077
                    Barcode:3993265-01 A-549-502 SCO - Scope Inquiry          -   Line Pipe



Saha Thai’s Rebuttal
   • Wheatland itself does not deny that generally speaking “line pipe” and “standard pipe”
      are two different types of product. In fact, this is exactly why on January 31, 2019,
      Wheatland requested that Commerce conduct a “minor alteration” circumvention of Saha
      Thai’s “line pipe” imports under section 781(c) of the Tariff Act of 1930, as amended
      (the Act), which is the type of proceeding to determine whether an “out-of-scope”
      product should otherwise be covered to prevent circumvention.74
   • The original petition included both TSUSA 610.3208 and 610.3209 as two of the relevant
      HTS of subject merchandise (line pipe), but they were omitted from the final scope
      language. This intentional omission confirms that the scope of the Order does not
      unambiguously cover line pipe, contrary to Wheatland’s contention, and instead the
      scope was specifically drafted to exclude line pipe.75
   • As explained in Saha Thai’s case brief, all of the other CWP AD cases confirm that
      Commerce has always considered “line pipe” (which by definition includes dual-
      stenciled pipe) to be excluded from the scope of any AD case covering “standard pipe.”76

Commerce’s Position: Commerce continues to find that the scope of the Order does not
include line pipe but does include dual-stenciled standard and line pipe.

As partially documented in the ITC Fourth Sunset Final, there has been a decades-long history of
trade remedy proceedings involving steel “pipes and tubes.”77 Moreover, as discussed in the ITC
Final Injury Determination, “pipes and tubes” consists of a number of distinct product groups
which are broadly defined by the American Iron and Steel Institute (AISI) based on end-use.78
In addition to “standard pipe,” “structural pipe and tubing” and “line pipe,” these product groups
include “mechanical tubing,” “pressure tubing” and “oil country tubular goods” (OCTG).79
Although there “may be few or no inherent differences among a number of steel tubular
products,” “{s}teel pipes and tubes are generally produced according to standards and
specifications published by a number of organizations, including the American Society for
Testing & Materials (ASTM); the American Society of Mechanical Engineers; and the American
Petroleum Institute (API).”80 These distinct product groups are distinguishable based on these
industry standards, which are also reflected in the TSUSA which is contemporaneous with the
filing of the Petition, spanning numbers 610.3205 through 610.3299.81 Although the ITC found
that these distinct product groups share many common features, the ITC injury investigation was



74
   See Saha Thai’s Rebuttal at 4.
75
   Id. 5-6.
76
   Id. at 7.
77
   See ITC Fourth Sunset Final at I-4 to I-9.
78
   See ITC Final Injury Determination at I-1.
79
   Id. (citing Certain Welded Carbon Steel Pipes and Tubes from the Republic of Korea: Determination of the
Commission in Investigation No. 701-TA-168 (Final) Under the Tariff Act of 1930, Together With the Information
Obtained in the Investigation, USITC Publication 1345 (February 1983) (ITC CWP Korea Final Injury
Determination) at A-3 to A-4);see also ITC Fourth Sunset Final at I-14 to I-15.
80
   See ITC CWP Korea Final Injury Determination at A-4.
81
   See Tariff Schedules of the United States Annotated (1985), USITC Publication 1610 (1984, 3rd supp.
September 1, 1985).



                                                       12
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                        Filed 05/07/21        Page 1071 of 1077
                     Barcode:3993265-01 A-549-502 SCO - Scope Inquiry            -   Line Pipe



limited to “standard pipes and tubes.”82 Similarly, Commerce’s less-than-fair-value investigation
was limited to standard pipe.83

As discussed above, the original Petition requested the imposition of AD duties on both standard
pipe and line pipe from Thailand; however, after inquiry by Commerce, the petitioners withdrew
their requests for AD duties on line pipe from Thailand. If not for the qualification that both the
ITC’s investigation and Commerce’s investigation were limited to standard pipe, the scope’s
description of the physical characteristics of the merchandise (i.e., the product is “welded,” made
from “carbon steel,” with an outside diameter of 0.375 inches through 16 inches, and with any
wall thickness) could apply to all of the product groups defined by AISI.

In its investigations, the majority of the commissioners found that the ITC investigations covered
two separate-like products:

        We conclude, therefore, that there are two like products in these investigations--standard
        pipe up to and including 16 inches outside diameter and line pipe up to and including 16
        inches outside diameter. We further conclude that there are two domestic industries
        comprised, respectively, of the domestic producers of standard pipe and line pipe.84

In the ITC Final Injury Determination, the ITC found that, as a result of imports of standard pipe
from Thailand (and only standard pipe), “an industry in the United States is materially injured, or
threatened with material injury, by reason of imports from Thailand of welded carbon steel
standard pipes and tubes.”85

Commerce rejects Wheatland’s argument that line pipe must be included within the scope of
Order because the description of the merchandise was not modified as a result of the petitioners
withdraw of their inclusion of line pipe in the Petition. The historical documents establish that
the investigations of both Commerce and the ITC were limited to standard pipe.86 The relevant




82
   See ITC Final Injury Determination at I-1.
83
   See Certain Circular Welded Carbon Steel Pipes and Tubes From Thailand: Initiation of Antidumping Duty
Investigation, 50 FR 12068 (March 27, 1985) (“These products {under investigation}, commonly referred to in the
industry as standard pipe or structural tubing, are produced to various ASTM specifications, most notably A-152,
A-53 or A-135”); see also Antidumping: Circular Welded Carbon Steel Pipes and Tubes From Thailand; Final
Determination of Sales at Less Than Fair Value, 51 FR 3384 (January 27, 1986) (Final LTFV Determination) (“The
products under investigation are certain circular welded carbon steel pipes and tubes, also known as ‘standard pipe’
or ‘structural tubing’…”).
84
   Commerce and the ITC have also found other product groups which satisfy these general physical descriptions to
constitute other like products, such as OCTG. See ITC Final Injury Determination at 7.
85
   See ITC Final Injury Determination.
86
   See, e.g., Final LTFV Determination, see also ITC Final Injury Determination.



                                                        13
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
        Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21        Page 1072 of 1077
                       Barcode:3993265-01 A-549-502 SCO - Scope Inquiry           -   Line Pipe



statutory provision87 states that to impose AD duties, Commerce must determine that the class or
kind of merchandise has been found to be sold at less than fair value, and the ITC must conclude
that a domestic industry has been materially injured or threatened with material injury.
Consequently, the scope of an AD order imposed as a result of the Final LTFV Determination
and the ITC Final Injury Determination does not include line pipe.

Commerce further rejects Saha Thai’s assertion that “all” line pipe, including dual-stenciled
standard and line pipe, is not covered by the scope of the Order. Unlike the AD orders covering
similar merchandise (e.g., from Mexico or Venezuela),88 the CWP from Thailand Order does not
explicitly exclude dual-stenciled standard and line pipe.89 Moreover, in contrast to the
investigations which resulted in the 1992 Standard Pipe Orders, and contrary to Saha Thai’s
claims, neither the Final LTFV Determination nor the ITC Final Injury Determination address
dual-stenciled standard and line pipe.

Commerce finds that Saha Thai’s construct that dual-stenciled standard and line pipe are not
covered by the scope of the Order because line pipe is not covered by the scope of Order lacks
merit. Simply because a certain product is certified as line pipe does not result in it being not
certified as standard pipe.90 Stated differently, if a certain product is certified as standard pipe,
then it is standard pipe regardless of whether it is also certified as line pipe.

Commerce disagrees with Saha Thai assertion that the sources enumerated under 19 CFR
351.225(k)(1) include determinations in proceedings on similar CWP products “from different
countries.” The “petition, the initial investigation, and the determinations of the Secretary …
and the Commission”91 reference the instant proceeding and not other proceedings, no matter
how similar. The “petition” and “initial investigation,” of “the Secretary” and “the

87
     See section 731 of the Act (Supp. V 1981):

          Imposition of antidumping duties
          If—
               (1) the administering authority determines that a class or kind of foreign merchandise is being, or is
                    likely to be, sold in the United States at less than its fair value, and
               (2) the Commission determines that—
                    (A) an industry in the United States—
                         (i) is materially injured, or
                         (ii) is threatened with material injury, or
                    (B) the establishment of an industry in the United States is materially retarded, by reason of
                         imports of that merchandise,
          then there shall be imposed upon such merchandise an antidumping duty, in addition to any other duty
          imposed, in an amount equal to the amount by which the foreign market value exceeds the United States
          price for the merchandise.
88
   See Notice of Antidumping Duty Orders: Certain Circular Welded Non-Alloy Steel Pipe from Brazil, the Republic
of Korea (Korea), Mexico, and Venezuela and Amendment to Final Determination of Sales at Less Than Fair Value:
Certain Welded Non-Alloy Steel Pipe from Korea, 57 FR 49453 (November 2, 1992) (1992 Standard Pipe Orders).
89
   See 1992 Standard Pipe Orders, 57 FR at 4945 (“Standard pipe that is dual or triple certified/stenciled that enters
the U.S. as line pipe of a kind used for oil or gas pipelines is also not included in these orders.”)
90
   In reference to Saha Thai’s diagram copied above, the standard pipe encompasses both the blue area as well as
green area representing the dual-stenciled products.
91
   See 19 CFR 351.225(k)(1).



                                                         14
              Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21        Page 1073 of 1077
                     Barcode:3993265-01 A-549-502 SCO - Scope Inquiry            -   Line Pipe



Commission,” are singular, and do not reference multiple petitions or investigations of multiple
proceedings. Depending upon the similarity of the circumstances in other proceedings, the
petitions, investigations or determinations in such other proceedings may be informative, but are
not dispositive in a separate, distinct proceeding.92

In any case, Saha Thai has failed to demonstrate how this assertion is directly applicable to the
Thailand Order. The fact that some CWP orders include specific exclusion language and other
CWP orders do not include similar exclusion language is a relevant fact, but the reason behind
that differing language may depend on the circumstances during the investigation stage of the
proceeding. Put simply, just because certain language is included in one order does not
dispositively provide meaning to an order which does not include the same language. At most,
such differences merely suggest that some products may have been intended to be treated
differently under the different orders.

As Saha Thai has pointed out, in the ITC Fourth Sunset Final93 covering seven CWP orders,
including the instant Order on standard pipe products from Thailand, the ITC stated that “dual-
stenciled pipe, which enters as line pipe under a different subheading of the Harmonized Tariff
Schedule of the United States (“HTS”) for U.S. customs purposes, is not within the scope of the
orders”94 and that “such dual-stenciled pipe is not within the scope of the subject orders.”95
However, in reviewing those sentences in context, it is clear that the ITC was not addressing the
language of each individual order, including the scope text which differed between those orders,
but instead was providing a generalized statement applicable to the majority of the orders, which
contained explicit exclusions for dual-stenciled pipe. Notably, the ITC in making such
statements cited to a table in the confidential and public reports from the original investigations,
neither which is on this record, but were summarized in the footnote as pertaining to all of the
underlying investigations.96

92
   See Memorandum “Antidumping Duty Order on Certain Circular Welded Non-Alloy Steel Pipe from Mexico:
Final Scope Ruling on Finished Electrical Conduit Imported by LOA Incorporado,” dated November 15, 2012 at
7-8; see also Memorandum, “Antidumping Duty Order on Tapered Roller Bearings and Parts Thereof, Finished and
Unfinished, from the People’s Republic of China: Final Scope Ruling on Precision Components Inc.’s Green
Machined but not Heat-Treated Components,” dated June 12, 2020 at 7 (“Regarding the Green Rings Memorandum
and the Rough Forgings Memorandum {two scope rulings from TRBs Over Four Inches from Japan}, we note that
although “scope rulings” are a source under 19 CFR 351.225(k)(1), these particular scope rulings are not part of the
record of the TRBs from China proceeding, and instead are part of the record of TRBs Over Four Inches from
Japan, on which these two rulings are based. Nonetheless, because TRBs Over Four Inches from Japan and the
{Chinese} Order are based on the same antidumping duty petition, the scope for TRBs Over Four Inches from
Japan is unquestionably similar and, in the portions relevant to the scope issue at hand, virtually identical, to the
scope of the {Chinese} Order. Accordingly, we find that the Green Rings Memorandum and the Rough Forgings
Memorandum are informative to the issue at hand, but we have not treated these scope rulings from a separate
proceeding as dispositive on their own as to whether Precision Components’ merchandise is subject to the scope of
the {Chinese} Order under 19 CFR 351.225(k)(1).” (citations omitted)).
93
   See Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey (Final), Inv. Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534, and 536 (Fourth
Review), USITC Pub. 4754 (Jan. 2018) (ITC Fourth Sunset Final at 6).
94
   See Saha Thai’s Case Brief at 11 (quoting ITC Fourth Sunset Final at 6-7).
95
   Id. at 12 (quoting ITC Fourth Sunset Final at I-16).
96
   See ITC Fourth Sunset Final at I-6 (citing CR at I-20, PR at I-16 which are described in footnote 1 on page 3 as
Confidential Report (CR)/Public Report (PR) (tabulating original investigations)). This language appears to be



                                                         15
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
     Case 1:20-cv-00133-SAV Document 40                       Filed 05/07/21         Page 1074 of 1077
                     Barcode:3993265-01 A-549-502 SCO - Scope Inquiry           -   Line Pipe




Further, as Saha Thai also notes, the ITC in its third sunset review of the Order and the six other
CWP orders,97 the ITC stated that “dual-stenciled pipe, which for U.S. customs purposes enters
as line pipe under a different tariff subheading, is not within the scope of the orders.”98 Again,
that reference was to the “orders” in the plural, yet the scope language of those seven orders was
not the same with respect to the inclusion or exclusion of dual-stenciled pipe.

Saha Thai provided a chart on this record which shows that only some of the orders contained an
enumerated exclusion of dual stenciled pipe in the scope.99 Specifically, the orders on CWP
from Brazil, Mexico, Korea, and Venezuela have exclusionary language for dual-stenciled pipe
and line pipe, while the others do not.100

It would be illogical for the ITC to “find” that dual-stenciled pipe is not within the scope of all
the orders at issue, when the scopes of some orders explicitly excluded dual-stenciled pipe and
others did not. As noted above, the 1992 Standard Pipe Orders include the dual-stenciled
exclusions because of issues raised in the specific LTFV investigations which culminated in
those orders. Despite Saha Thai’s argument, therefore, the only reasonable conclusion we can
derive from the various references to the ITC language is that that language was meant to
summarize the status of dual-stenciled pipe under the majority of orders, but not all of the orders.

Furthermore, Saha Thai’s reliance on the exclusions in other proceedings involving standard
pipe, as well as the CIT’s opinion in Wheatland Tube Co., which is specific to the AD order on
CWP from Mexico, is misplaced.101 These proceedings are separate from the order on CWP
from Thailand, which has different scope language and its own record that differs from the
records covered by the proceedings referenced by Saha Thai. Specifically, the scope of the
Mexican CWP order includes the explicit exclusions for line pipe and dual- or triple-stenciled
products, which was the crux of the Wheatland Tube Co. litigation.102 However, unlike the
Mexican CWP order, there is no basis to find that pipe which has been dual-stenciled as standard
pipe and line pipe is outside the scope of the Order.

Saha Thai’s claim that “Wheatland testified under oath that line pipe and dual-stenciled pipe
were not covered by the CWP from Thailand AD Order” is not accurate. The language quoted
by Saha Thai is not testimony but a section of Wheatland’s Pre- Hearing brief in the 2000 sunset
review of CWP from Brazil, India, Korea, Mexico, Taiwan, Thailand, and Turkey. That section
of the brief focused on how Korean producers of line pipe would shift from production of line


taken from Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey Investigation Nos. 701-TA-253 and 731-TA-132, 252, 271, 273, 532-534 and 536 (Third Review), USITC
Publication 4333 (June 2012) (ITC Third Sunset Final) without further analysis or consideration. Furthermore, the
cited clause references only the status of the majority of orders and was not intended to apply to all the orders,
regardless of exclusion language.
97
   See ITC Third Sunset Final.
98
   See Saha Thai’s Case Brief at 12-13 (quoting ITC Third Sunset Final at 8).
99
   See Saha Thai’s Case Brief at 23.
100
    See 1992 Standard Pipe Orders.
101
    See 1992 Standard Pipe Orders, 57 FR at 49453.
102
    Id.



                                                        16
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                         Filed 05/07/21         Page 1075 of 1077
                     Barcode:3993265-01 A-549-502 SCO - Scope Inquiry              -   Line Pipe



pipe to standard pipe if the order on standard pipe from Korea were revoked. This is relevant
because the order on CWP from Korea has a specific exclusion for line pipe.103

Saha Thai is correct that the petitioners’ interest in the imposition of antidumping duties with
respect to dual-stenciled pipe changed between the 1991 investigations on Brazil, Korea, Mexico
and Venezuela where the petitioners clarified that the scope excluded dual-stenciled pipe and the
2007 China investigation and the 2015 Oman, Pakistan and United Arab Emirates investigations
where the four petitions specifically enumerated that multi-stenciled standard pipe was included
in the petitioners’ request for antidumping duties.

However, Commerce rejects Saha Thai’s claim to extrapolate the petitioners’ interest in the
imposition of antidumping duties for dual-stenciled pipe to the earlier, pre-1991
investigations.104 Any such conclusions by Saha Thai are mere speculation. There is no
information on the record to substantiate Saha Thai’s claim that the petitioners’ intentions with
respect to dual-stenciled pipe in the CWP from Thailand Order were the same as in the 1991
investigations on Brazil, Korea, Mexico and Venezuela. Indeed, the petitioners’ original interest
was to include all line pipe in its request for antidumping duties.105 The exclusion language in
the 1992 Standard Pipe Orders was based, in part, on the petitioners’ clarification in the four
1991 investigations, that Commerce specifically concluded that, notwithstanding an omission of
any mention of dual-stenciled standard and line pipe in the scope of the petitions, the petitioners
did not intend for the AD orders to cover dual-stenciled standard and line pipe in those four
orders.

While the scope in the Petition similarly did not include language specific regarding dual-
stenciled standard and line pipe, the petitioners made no similar statement or clarification with
respect to dual-stenciled pipe in the investigation underlying the instant Order. As such, we find
that Saha Thai’s claim that that the petitioners did not intend to include dual-stenciled pipe in the
scope of the instant Order is not supported by the record of this proceeding.

Comment 3: Date of Initiation

Saha Thai’s Case Briefs
   • If Commerce concludes that the Order covers line pipe, the earliest date that Commerce
      can suspend liquidation of imports is November 22, 2019, the date of the self-initiation,
      because it did not properly initiate the scope inquiry by way of its July 29, 2019 letter.106




103
    Elsewhere in Wheatland’s Prehearing Brief, multiple parties acknowledge that 70 to 80 percent of dual stenciled
pipe imported from Korea is sold for “standard pipe applications.” See Saha Thai’s August 26 Comments at
Attachment 7 (pages 58-59).
104
    See Saha Thai’s Case Brief at 15 (“When they intended to include dual-stenciled pipe to be included they
explicitly stated so. The lack of explicit inclusion language in earlier petitions means that there was no intention at
all.”).
105
    See Petition.
106
    See Saha Thai’s Case Brief at 15 22.



                                                          17
            Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40                      Filed 05/07/21        Page 1076 of 1077
                    Barcode:3993265-01 A-549-502 SCO - Scope Inquiry           -   Line Pipe



Wheatland’s Case Brief
  • There is no merit to Saha Thai’s argument that Commerce did not properly initiate this
      scope inquiry in its July 29, 2019 notice.107
  • On July 29, 2019, Commerce issued a notification to all interested parties on its scope
      service list that it was initiating an inquiry and requesting comments on whether the
      Order covers line pipe and products that are dual-stenciled as both standard pipe and line
      pipe. This notification complied with all of the relevant requirements set form in the
      agency’s regulations.108
  • Saha Thai’s contention that “the July 29th letter provides no reasons why the Secretary is
      initiating a scope inquiry” simply ignores the reasons that were provided in the letter.109

Commerce’s Position: On November 22, 2019, Commerce self-initiated a scope inquiry to
determine whether line pipe, as well as dual-stenciled standard and line pipe, is subject to the
Order.110 The Initiation Memorandum was the first document on this record which provided the
following: (1) a description of the products covered by this scope inquiry;111 (2) an explanation
of our decision to initiate the scope inquiry;112 and (3) 20 days for interested parties to submit
additional comments and supporting factual information concerning this issue and 10 days for
interested parties to submit rebuttal comments and supporting factual information.113 Commerce
did not initiate a formal scope inquiry in its July 29, 2019 Memorandum.114 Instead, Commerce
intended to provide parties with an opportunity to comment115 on whether line pipe was covered
by the scope of the Order, and “to issue a final scope ruling within 45 days of the {July 29th
letter}.”116 Normally, when initiating a formally scope inquiry, Commerce issues a final scope
ruling within 120 days after initiation, rather than 45 days.117 In this case, we set a deadline of
issuing a final scope ruling within 45 days, and found that the phrase “pipe and tube with an
outside diameter of 0.375 inches or more but not over 16 inches” is covered by the Order was
critical to our analysis.118 However, after receiving scope comments from interested parties,
containing (k)(1) sources, we determined that initiation of a formal scope inquiry was
warranted.119 We disagree with Wheatland that the phrase “line pipe” in the July 29th
Memorandum satisfies the requirement to provide a “description of the product that is the subject
of the scope inquiry” under 19 CFR 351.225(f)(1)(i). Accordingly, Commerce’s November 22,
107
    See Wheatland’s Rebuttal at 11-13.
108
    Id. at 11.
109
    Id. at 13.
110
    See Memorandum, “Antidumping Duty Order on Circular Welded Carbon Steel Pipes and Tubes from Thailand:
Self Initiation of Scope Inquiry on Line Pipe and Dual-Stenciled Standard Line Pipe,” dated November 22, 2019
(Initiation Memorandum).
111
    See 19 CFR 351.225(f)(1)(i).
112
    See 19 CFR 351.225(f)(1)(ii).
113
    See 19 CFR 351.225(f)(1)(iii).
114
    See Memorandum, “Circular Welded Carbon Steel Pipes and Tubes from Thailand: Scope Inquiry on Line Pipe,”
dated July 29, 2019 (July 29th Memorandum).
115
    We set a deadline of 10 days for initial comments and factual information and 7 days for rebuttal comments and
factual information. Id. Typically, when initiating a formal scope inquiry, Commerce provides interested parties
with 20 days to provide comments and factual information and 10 days to provide rebuttal to such comments. See
19 CFR 351.225(f)(1(iii).
116
    See July 29th Memorandum at 2.
117
    See 19 CFR 351.225(f)(5).
118
    See July 29th Memorandum at 2.
119
    See Initiation Memorandum at 3-4.


                                                       18
           Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
      Case 1:20-cv-00133-SAV Document 40               Filed 05/07/21      Page 1077 of 1077
                    Barcode:3993265-01 A-549-502 SCO - Scope Inquiry   -   Line Pipe



2019 Initiation Memorandum complied with all of the regulatory requirements and is the date on
which Commerce self-initiated a scope inquiry to determine whether line pipe, as well as dual-
stenciled standard and line pipe, is subject to the Order.

Recommendation

For the reasons discussed above, we recommend continuing to find that line pipe is not covered
by the scope of the Order. We further recommend continuing to find that products which are
dual-stenciled as standard pipe and line pipe are within the scope of this Order. If the
recommendations in this memorandum are accepted, we will serve a copy of this memorandum
on all interested parties on the scope service list via FEDEX in lieu of first-class mail as directed
by 19 CFR 351.225(f)(3). In addition, we will issue the appropriate instructions to U.S. Customs
and Border Protection (CBP) stating that we found line pipe not within the scope of the Order.
We will also issue instructions to CBP that we found products which are dual-stenciled as
standard pipe and line pipe are within the scope of this Order and to suspend liquidation and to
require a cash deposit of estimated antidumping duties, at the applicable rate, for each
unliquidated entry of the product entered, or withdrawn from warehouse, for consumption on or
after the date of initiation of the scope inquiry.

This scope ruling does not preclude an interested party to the proceeding from requesting a
circumvention inquiry in the future concerning line pipe. If interested parties become aware of
circumvention involving merchandise not considered part of the scope as a result of this scope
ruling through one of the four scenarios set forth in Section 781 of the Act, please bring the
alleged circumvention to our attention, and we will consider such a request for a circumvention
ruling at that time.


☒                            ☐
________                    ________
Agree                       Disagree
                                   6/30/2020



  X

  Signed by: JAMES MAEDER




                                                 19
          Filed By: Leo Ayala, Filed Date: 6/30/20 11:46 AM, Submission Status: Approved
